Exhibit 10.6

EXECUTION VERSION

 

 

 

$7,072,488,605

SECURED CREDIT AGREEMENT

among

GENERAL MOTORS COMPANY,

as the Borrower,

THE GUARANTORS

and

THE UNITED STATES DEPARTMENT OF THE TREASURY,

as the Lender

Dated as of July 10, 2009

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page SECTION 1 DEFINITIONS 1.1    Defined Terms    2 1.2    Other
Definitional Provisions    34 1.3    Conversion of Foreign Currencies    34
SECTION 2 AMOUNT AND TERMS OF LOANS 2.1    Loans    35 2.2    [Intentionally
Omitted]    35 2.3    Repayment of Loans; Evidence of Debt    35 2.4    Optional
Prepayments    35 2.5    Mandatory Prepayments    35 2.6    Interest Rates and
Payment Dates/Fee Payment Dates/Fees    38 2.7    Computation of Interest and
Fees    39 2.8    Inability to Determine Interest Rate; Illegality    39 2.9   
Treatment of Payments    40 2.10    Indemnity    40 2.11    [Intentionally
Omitted]    41 2.12    Taxes    41 2.13    Requirements of Law    43 SECTION 3
REPRESENTATIONS AND WARRANTIES 3.1    Existence    44 3.2    Financial Condition
   44 3.3    Litigation    45 3.4    No Breach    45 3.5    Action, Binding
Obligations    45 3.6    Approvals    45 3.7    Taxes    46 3.8    Investment
Company Act    46 3.9    [Intentionally Omitted]    46 3.10    Chief Executive
Office; Chief Operating Office    46 3.11    Location of Books and Records    46
3.12    True and Complete Disclosure    46

 

-i-



--------------------------------------------------------------------------------

          Page 3.13    ERISA    47 3.14    Expense Policy    48 3.15   
Subsidiaries    48 3.16    Capitalization    48 3.17    Fraudulent Conveyance   
48 3.18    USA PATRIOT Act    48 3.19    Embargoed Person    49 3.20    Use of
Proceeds    49 3.21    Representations Concerning the Collateral    49 3.22   
Labor Matters    50 3.23    Survival of Representations and Warranties    50
3.24    [Intentionally Omitted]    51 3.25    Intellectual Property    51 3.26
   JV Agreements    52 3.27    [Intentionally Omitted]    52 3.28    Excluded
Collateral    52 3.29    Mortgaged Real Property    52 3.30    No Change    52
3.31    Certain Documents    52 3.32    Insurance    52 SECTION 4 CONDITIONS
PRECEDENT; RESERVE FUNDS 4.1    Conditions to Effectiveness    52 4.2   
Conditions to Withdrawal of Reserve Funds; Escrow Accounts    57 SECTION 5
AFFIRMATIVE COVENANTS 5.1    Financial Statements    58 5.2    Notices;
Reporting Requirements    61 5.3    Existence    62 5.4    Payments of Taxes   
62 5.5    Use of Proceeds    63 5.6    Maintenance of Property; Insurance    63
5.7    Further Identification of Collateral    63 5.8    Defense of Title    64
5.9    Preservation of Collateral    64 5.10    [Intentionally Omitted]    64
5.11    Maintenance of Licenses    64 5.12    [Intentionally Omitted]    64 5.13
   OFAC    64 5.14    Investment Company    64

 

-ii-



--------------------------------------------------------------------------------

          Page 5.15    Further Assurances    64 5.16    Executive Privileges and
Compensation    65 5.17    Aircraft    66 5.18    Restrictions on Expenses    66
5.19    Employ American Workers Act    67 5.20    Internal Controls;
Recordkeeping; Additional Reporting    67 5.21    Waivers    68 5.22   
Modification of Canadian Facility Documents and VEBA Note Facility    68 5.23   
Additional Guarantors    68 5.24    [Intentionally Omitted]    69 5.25   
Inspection of Property; Books and Records; Discussions    69 5.26    SEC
Reporting Requirements    69 5.27    Vitality Commitment    69 5.28    Survival
of TARP Covenants    70 5.29    [Intentionally Omitted.]    70 5.30   
Intellectual Property    70 5.31    Various Agreements    70 SECTION 6 NEGATIVE
COVENANTS 6.1    Prohibition on Fundamental Changes    71 6.2    [Intentionally
Omitted]    71 6.3    [Intentionally Omitted]    71 6.4    Limitation on Liens
   71 6.5    Restricted Payments    71 6.6    Amendments to Transaction
Documents    72 6.7    [Intentionally Omitted]    73 6.8    Negative Pledge   
73 6.9    Indebtedness    73 6.10    [Intentionally Omitted]    73 6.11   
[Intentionally Omitted]    73 6.12    Limitation on Sale of Assets    73 6.13   
Restrictions on Pension Plans    73 6.14    [Intentionally Omitted]    73 6.15
   [Intentionally Omitted]    73 6.16    Clauses Restricting Subsidiary
Distributions    74 6.17    [Intentionally Omitted]    74 6.18    [Intentionally
Omitted]    74 6.19    [Intentionally Omitted]    74 6.20    Conflict with
Canadian Facility    74 6.21    [Intentionally Omitted]    75 6.22    Conflict
with VEBA Note Facility    75

 

-iii-



--------------------------------------------------------------------------------

          Page SECTION 7 EVENTS OF DEFAULT 7.1    Events of Default    75 7.2   
Remedies upon Event of Default    79 SECTION 8 MISCELLANEOUS 8.1    Amendments
and Waivers    80 8.2    Notices    80 8.3    No Waiver; Cumulative Remedies   
82 8.4    Survival of Representations and Warranties    82 8.5    Payment of
Expenses    82 8.6    Successors and Assigns; Participations and Assignments   
83 8.7    Set-off    85 8.8    Counterparts    85 8.9    Severability    85 8.10
   Integration    85 8.11    Governing Law    85 8.12    Submission to
Jurisdiction; Waivers    85 8.13    Acknowledgments    86 8.14    Release of
Guarantees    86 8.15    Confidentiality    86 8.16    Waivers of Jury Trial   
87 8.17    USA PATRIOT Act    87 8.18    Effect of Amendment and Restatement of
the Newco Credit Facility    87

 

-iv-



--------------------------------------------------------------------------------

ANNEXES: I    Form of Budget II    Business Plan SCHEDULES: 1.1A    Funding
Office 1.1B    Guarantors 1.1C    Mortgaged Property 1.1D    Pledgors 1.1E   
[Intentionally Omitted] 1.1F    [Intentionally Omitted] 1.1G    Certain Excluded
Subsidiaries 3.3    Material Litigation 3.10    Chief Executive Office and Chief
Operating Office 3.11    Location of Books and Records 3.15    Subsidiaries 3.16
   Ownership of North American Group Members 3.21    Jurisdictions and Recording
Offices 3.25    Intellectual Property 3.26    JV Agreements 3.28    Excluded
Collateral EXHIBITS: A    Form of Amended and Restated Guaranty and Security
Agreement B-1    Form of Secretary’s Certificate B-2    Form of Officer’s
Certificate C    Form of Assignment and Assumption D-1    Form of Waiver for the
Loan Parties D-2    Form of Waiver of SEO to the Treasury D-3    Form of Consent
and Waiver of SEO to Borrower D-4    Form of Waiver of Senior Employee to the
Treasury D-5    Form of Consent and Waiver of Senior Employee to Borrower E-1   
Form of Legal Opinion of Weil, Gotshal & Manges LLP E-2    Form of Legal Opinion
of In-House Counsel E-3    Form of Legal Opinion of Cadwalader, Wickersham &
Taft LLP E-4    Form of Legal Opinion of Honigman Miller Schwartz and Cohn LLP
E-5    Form of Legal Opinion of Gunderson Law Firm, a Professional Corporation F
   Form of Compliance Certificate G    Form of Amended and Restated Note H   
Form of Reserve Notice I    Form of Amended and Restated Environmental Agreement
J    Form of Mortgage K    Form of Amended and Restated Intellectual Property
Pledge Agreement L    Form of Amended and Restated Equity Pledge Agreement

 

-v-



--------------------------------------------------------------------------------

SECURED CREDIT AGREEMENT (this “Agreement”), dated as of July 10, 2009 by and
among GENERAL MOTORS COMPANY, a Delaware corporation (the “Borrower”), the
Guarantors (as defined below), and THE UNITED STATES DEPARTMENT OF THE TREASURY,
as the lender hereunder (the “Lender” or the “Treasury”).

W I T N E S S E T H:

WHEREAS, pursuant to (a) the Amended and Restated Master Sale and Purchase
Agreement dated as of June 26, 2009 (as amended by the First Amendment dated as
of June 30, 2009 and the Second Amendment dated as of July 5, 2009, the “Master
Transaction Agreement”) among General Motors Corporation, a Delaware corporation
(“GM Oldco”), a debtor and debtor-in-possession in a case pending under chapter
11 of the Bankruptcy Code (as defined below) and certain other sellers party
thereto (collectively, the “Sellers”) and the Borrower, and (b) the other
Transaction Documents (as defined below), and in accordance with the Bankruptcy
Code, on the date hereof (i) the Sellers sold, transferred, assigned, conveyed
and delivered to the Borrower and certain of its Subsidiaries, and the Borrower
and certain of its Subsidiaries directly or indirectly purchased, accepted and
acquired from the Sellers, the Purchased Assets (as defined in the Master
Transaction Agreement) and assumed the Assumed Liabilities (as defined in the
Master Transaction Agreement) and (ii) the Sellers and the Borrower and one or
more of their respective Subsidiaries have entered into the other Related
Transactions (as defined below);

WHEREAS, GM Oldco, certain of GM Oldco’s subsidiaries, the Lender and the
Canadian Lender (as defined below) entered into the $33,300,000,000 Secured
Superpriority Debtor-in-Possession Credit Agreement dated as of June 3, 2009 (as
amended, modified, or supplemented from time to time prior to the date hereof,
the “DIP Credit Agreement”) in respect of a term loan credit facility more
particularly described in the DIP Credit Agreement;

WHEREAS, prior to the date hereof, a portion of Tranche B Term Loans in an
amount equal to $16,425,000,000 was deposited into the Escrow Account (as
defined below), which Escrow Account is included in the Purchased Assets;

WHEREAS, pursuant to the Master Transaction Agreement, the other Transaction
Documents and the Assignment and Assumption Agreement dated as of the date
hereof (the “Newco Loan Assumption Agreement”) between GM Oldco, as assignor,
and the Borrower, as assignee, the Borrower assumed a portion of the Tranche B
Term Loans (as defined in the DIP Credit Agreement) made by the Lender under the
DIP Credit Agreement in the amount of $7,072,488,605 (the “Newco Credit
Facility”) and all of GM Oldco’s obligations with respect thereto that pursuant
to the Loan Documents are jointly and severally guaranteed by the Guarantors;

WHEREAS, the Borrower has requested that the Lender amend and restate the terms
and provisions of the Newco Credit Facility as more particularly set forth
herein and in the other Loan Documents;



--------------------------------------------------------------------------------

WHEREAS, the Lender is willing to amend and restate the Newco Credit Facility on
the terms and subject to the conditions set forth herein and in the other Loan
Documents;

NOW, THEREFORE, in consideration of the premises and mutual agreements contained
herein, the parties hereto agree that on the Effective Date, as provided in
Section 8.18, the Newco Credit Facility shall be amended and restated in its
entirety as follows:

SECTION 1

DEFINITIONS

1.1. Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“1908 Holdings”: 1908 Holdings Ltd., a Subsidiary of General Motors of Canada
Limited.

“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
 1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on such day,
(b) the Federal Funds Effective Rate in effect on such day plus  1/2 of 1% and
(c) the three month Eurodollar Rate (for the avoidance of doubt after giving
effect to the provisos in the definition thereof) plus 1.00%; provided that, in
the event the Lender shall have determined that adequate and reasonable means do
not exist for ascertaining the calculation of clause (c), such calculation shall
be replaced with the last available calculation of the three month Eurodollar
Rate plus 1.00%. Any change in the ABR due to a change in the Prime Rate, the
Federal Funds Effective Rate or the three month Eurodollar Rate shall be
effective as of the opening of business on the effective day of such change in
the Prime Rate, the Federal Funds Effective Rate or the three month Eurodollar
Rate, respectively.

“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.

“Additional First Lien Indebtedness”: as of any date of determination, principal
amount of Indebtedness (other than Indebtedness described in clauses (a) through
(r) (inclusive) of the definition of “Permitted Indebtedness”) in excess of
$6,000,000,000 secured on a first priority basis by the Collateral or the
Canadian Collateral or any portion of either of the foregoing (including,
without limitation, Structured Financing), provided that, (i) on the date such
Indebtedness is incurred, the Consolidated Leverage Ratio shall be less than
3.00 to 1.00 after giving pro forma effect to the incurrence of such
Indebtedness, (ii) a portion of the Net Cash Proceeds of such Indebtedness
(other than revolving credit loans) are used to prepay the Loans in accordance
with Section 2.5(a), (iii) the aggregate amount of commitments under revolving
credit facilities, if any, together with any revolving credit facilities
constituting Excluded First Lien Indebtedness, shall not exceed $4,000,000,000,
(iv) with respect to any revolving credit facility, the amount of Indebtedness
thereunder for the purpose of determining compliance with clauses (i) and
(iii) of this definition shall equal the commitment thereunder and (v) the
lenders party thereto (or an agent on behalf of such lenders) shall have
executed and delivered an intercreditor agreement in form and substance
reasonably satisfactory to the Lender which may be an amendment, restatement,
modification or supplement to the Intercreditor Agreement.

 

-2-



--------------------------------------------------------------------------------

“Additional Guarantor”: as defined in Section 5.23.

“Affiliate”: with respect to any Person, any other Person which, directly or
indirectly, controls, is controlled by, or is under common control with, such
Person. For purposes of this Agreement, “control” (together with the correlative
meanings of “controlled by” and “under common control with”) means possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of such Person, whether through the ownership of voting
securities, by contract, or otherwise. For the avoidance of doubt, pension plans
of a Person and entities holdings the assets of such plans, shall not be deemed
to be Affiliates of such Person. Notwithstanding the foregoing, none of (i) the
Government of the United States (or any branch or agency thereof), (ii) the
Government of Canada (or any branch or agency thereof), (iii) the Government of
Ontario (or any branch or agency thereof), or (iv) the VEBA or the UAW, shall be
considered an Affiliate of the Borrower or any of its Subsidiaries.

“Agreement”: as defined in the preamble hereto.

“Anti-Money Laundering Laws”: as defined in Section 3.18(d).

“Applicable Law”: as to any Person, all laws (including common law), statutes,
regulations, ordinances, treaties, judgments, decrees, injunctions, writs and
orders of any court, governmental agency or authority and rules, regulations,
orders, directives, licenses and permits of any Governmental Authority
applicable to such Person or its property or in respect of its operations.

“Applicable Margin”: (A) 4.0% per annum in the case of ABR Loans and
(B) 5.0% per annum in the case of Eurodollar Loans.

“Applicable Net Cash Proceeds”: with respect to any Additional First Lien
Indebtedness, Permitted Unsecured Indebtedness or Attributable Obligations under
each applicable Sale/Leaseback Transaction, an amount equal to the UST Facility
Percentage of an amount equal to 41.949% of the Net Cash Proceeds of such
Indebtedness or Attributable Obligations, as applicable.

“Applicable Rejected Prepayment Amount”: on any date of determination:

(a) with respect to any Canadian Lender Rejection Notice, an amount equal to
(i) the amount of the mandatory prepayment rejected by the Canadian Lender
pursuant to Section 2.07(d) of the Canadian Facility multiplied by (ii) a
percentage equal to (x) the aggregate outstanding principal balance of the Loans
held by the Treasury on such date divided by (y) the sum of the aggregate
outstanding amount of the Loans held by the Treasury on such date and the
aggregate Outstanding Principal of the VEBA Note Facility held by VEBA on such
date; and

(b) with respect to any VEBA Rejection Notice, an amount equal to (i) the amount
of the mandatory prepayment rejected by the VEBA pursuant to Section 2.5(g) of

 

-3-



--------------------------------------------------------------------------------

the VEBA Note Facility multiplied by (ii) a percentage equal to (x) the
aggregate outstanding principal balance of the Loans held by the Treasury on
such date divided by (y) the sum of the aggregate outstanding principal balance
of the Loans held by the Treasury on such date and the aggregate outstanding
principal balance of the loans held by the Canadian Lender under the Canadian
Facility on such date.

“Asset Sale”: any Disposition of property or series of related Dispositions of
property occurring contemporaneously (other than any Excluded Disposition) that
yields gross proceeds to any Group Member (other than Excluded Subsidiaries)
(valued at the initial principal amount thereof in the case of non-cash proceeds
consisting of notes or other debt securities and valued at fair market value in
the case of other non-cash proceeds) in excess of (i) $25,000,000 if received by
a Group Member that is a Foreign Subsidiary, or (ii) $15,000,000 if received by
a Group Member that is not a Foreign Subsidiary. The term “Asset Sale” shall not
include any issuance of Capital Stock or any event that constitutes a Recovery
Event.

“Assignee”: as defined in Section 8.6(b).

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit C, including an agreement by the assignee thereunder to be bound
by the terms and provisions of the Intercreditor Agreement.

“Attributable Obligations”: in respect of a Sale/Leaseback Transaction means, as
at the time of determination, the present value (discounted at the interest rate
implicit in the transaction) of the total obligations of the lessee for rental
payments required to be paid during the remaining term of the lease included in
such Sale/Leaseback Transaction (including any period for which such lease has
been extended), determined in accordance with GAAP; provided, however, that if
such Sale/Leaseback Transaction results in a Capital Lease Obligation, the
amount of Indebtedness represented thereby shall be determined in accordance
with the definition of “Capital Lease Obligations.” For purposes of calculating
the Consolidated Leverage Ratio, the aggregate amount of Attributable
Obligations outstanding as of any date of determination shall be
(i) $500,000,000 plus (ii) the amount of Attributable Obligations entered into
after the Effective Date.

“Auto Supplier Support Program”: that certain program established by the
Treasury to facilitate payment of certain receivables to automotive suppliers.

“Bankruptcy Code”: the United States Bankruptcy Code, 11 U.S.C. Section 101 et
seq.

“Bankruptcy Court”: the United States Bankruptcy Court for the Southern District
of New York (together with the District Court for the Southern District of New
York, where applicable).

“Bankruptcy Exceptions”: limitations on, or exceptions to, the enforceability of
an agreement against a Person due to applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally or the application of general equitable principles,
regardless of whether such enforceability is considered in a proceeding at law
or in equity.

 

-4-



--------------------------------------------------------------------------------

“Benefit Plan”: any employee benefit plan within the meaning of section 3(3) of
ERISA and any other plan, arrangement or agreement which provides for
compensation, benefits, fringe benefits or other remuneration to any employee,
former employee, individual independent contractor or director, including
without limitation, any bonus, incentive, supplemental retirement plan, golden
parachute, employment, individual consulting, change of control, bonus or
retention agreement, whether provided directly or indirectly by any Loan Party
or otherwise.

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”: as defined in the preamble hereto.

“Borrower’s Organizational Documents”: the Amended and Restated Certificate of
Incorporation of the Borrower dated July 9, 2009 and filed with the Secretary of
State of the State of Delaware, together with the Amended and Restated Bylaws of
the Borrower dated as of July 9, 2009, as the same may be further amended,
restated, supplemented or replaced from time to time in accordance with the
terms and conditions hereof and of the other Loan Documents.

“Budget”: a budget substantially in the form of Annex I, reasonably satisfactory
to the Lender in its sole discretion, (a) with respect to the budget delivered
on the Effective Date pursuant to Section 4.1(h), covering the remainder of
fiscal year 2009 (presented on a monthly basis) together with a budget with
respect to the four immediately succeeding fiscal years (presented on an annual
basis); and (b) with respect to each budget delivered after the Effective Date,
covering the periods and presented in accordance with Section 5.2(k).

“Business Day”: any day other than a Saturday, Sunday or other day on which
banks in New York City are permitted to close; provided, however, that when used
in connection with a Eurodollar Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in Dollar deposits in the
London Interbank market.

“Business Plan”: as defined in Section 4.1(t).

“Canadian Collateral”: the “Collateral” as defined in the Canadian Facility.

“Canadian Facility”: the Second Amended and Restated Loan Agreement, dated as of
the date hereof, by and among GM Canada, as borrower, the other loan parties
party thereto, and the Canadian Lender, as lender, in form and substance
substantially similar to this Agreement with modifications otherwise
satisfactory to the Lender as the same may be amended, restated, supplemented or
modified from time to time hereafter in accordance with the terms and conditions
of this Agreement and the other Loan Documents.

“Canadian Guarantors”: shall mean the “Guarantors” under and as defined in the
Canadian Facility.

“Canadian Lender”: Export Development Canada, a corporation established pursuant
to the laws of Canada, and its successors and assigns.

 

-5-



--------------------------------------------------------------------------------

“Canadian Lender Rejection Notice”: a notice from the Canadian Lender to GM
Canada rejecting a mandatory prepayment under the Canadian Facility following
the initial offer to repay the loans thereunder in accordance with
Section 2.07(d) of the Canadian Facility.

“Canadian Subscriber”: 7176384 Canada, Inc.

“Canadian Subscription Agreement”: As defined in the Canadian Facility.

“Canadian Subsidiary”: each direct or indirect Subsidiary of the Borrower
incorporated under the laws of Canada or any state, province, commonwealth or
territory thereof.

“Capital Lease Obligations”: for any Person, all obligations of such Person to
pay rent or other amounts under a lease of (or other agreement conveying the
right to use) Property to the extent such obligations are required to be
classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.

“Capital Stock”: any and all equity interests, including any shares of stock,
membership or partnership interests, participations or other equivalents whether
certificated or uncertificated (however designated) of a corporation, limited
liability company, partnership or joint venture or any other entity, and any and
all similar ownership interests in a Person and any and all warrants or options
to purchase any of the foregoing.

“Cases”: the cases commenced on June 1, 2009 by GM Oldco, Saturn, LLC, a
Delaware limited liability company, Saturn Distribution Corporation, a Delaware
corporation, and Chevrolet-Saturn of Harlem, Inc., a Delaware corporation, in
connection with voluntary petitions filed by each of the foregoing in the
Bankruptcy Court for relief.

“Cash Equivalents”: (a) U.S. Dollars, or money in other currencies received in
the ordinary course of business, (b) securities with maturities of one year or
less from the date of acquisition issued or fully guaranteed or insured by the
United States or Canadian government or any agency thereof, (c) securities with
maturities of one year or less from the date of acquisition issued or fully
guaranteed by any state, province, commonwealth or territory of the United
States or Canada, by any political subdivision or taxing authority of any such
state, province, commonwealth or territory or by any foreign government, the
securities of which state, province, commonwealth, territory, political
subdivision, taxing authority or foreign government (as the case may be) are
rated at least “A” by S&P or “A” by Moody’s or equivalent rating; (d) demand
deposit, certificates of deposit and time deposits with maturities of one year
or less from the date of acquisition and overnight bank deposits of any
commercial bank, supranational bank or trust company having a credit rating of
“F-1” or higher by Fitch (or the equivalent rating by S&P or Moody’s),
(e) repurchase obligations with respect to securities of the types (but not
necessarily maturity) described in clauses (b) and (c) above, having a term of
not more than 90 days, of banks (or bank holding companies) or subsidiaries of
such banks (or bank holding companies) and non-bank broker-dealers listed on the
Federal Reserve Bank of New York’s list of primary and other reporting dealers
(“Repo Counterparties”), which Repo Counterparties have a credit rating of at
least “F-1” or higher by Fitch (or the equivalent rating by S&P or Moody’s),
(f) commercial paper rated at least A-1 or the equivalent thereof by S&P or P-1
or the equivalent

 

-6-



--------------------------------------------------------------------------------

thereof by Moody’s and in either case maturing within one year after the day of
acquisition, (g) short-term marketable securities of comparable credit quality,
(h) shares of money market mutual or similar funds which invest at least 95% in
assets satisfying the requirements of clauses (a) through (g) of this definition
(except that such assets may have maturities of 13 months or less), and (i) in
the case of a Foreign Subsidiary, substantially similar investments, of
comparable credit quality relative to the sovereign credit risk of the Foreign
Subsidiary’s country, denominated in the currency of any jurisdiction in which
such Foreign Subsidiary conducts business.

“Challenge Period”: as defined in the Final DIP Order.

“Change of Control”: with respect to the Borrower, the acquisition, after the
Effective Date, by any other Person, or two or more other Persons acting in
concert other than the Permitted Holders, the Lender, the Canadian Lender, the
VEBA or any Affiliate of the Lender, the Canadian Lender, the VEBA, of
beneficial ownership (within the meaning of Rule 13d-3 of the Exchange Act) of
outstanding shares of voting stock of the Borrower at any time if after giving
effect to such acquisition such Person or Persons owns 20% or more of such
outstanding voting stock.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Collateral”: all property and assets of the Loan Parties of every kind or type
whatsoever, including tangible, intangible, real, personal or mixed, whether now
owned or hereafter acquired or arising, wherever located, and all proceeds,
rents and products of the foregoing other than Excluded Collateral.

“Collateral Documents”: means, collectively, the Guaranty, the Equity Pledge
Agreement, the Intellectual Property Pledge Agreement, each Mortgage, the Escrow
Account Control Agreement, and each other collateral assignment, security
agreement, pledge agreement, agreement granting Liens in intellectual property
rights, or similar agreements delivered to the Lender to secure the Obligations,
as amended and restated in connection herewith (if applicable).

“Compensation Regulations”: as defined in Section 5.16(a)(i).

“Compliance Certificate”: a certificate duly executed by a Responsible Officer,
substantially in the form of Exhibit F.

“Consolidated”: the consolidation of accounts in accordance with GAAP.

“Consolidated Leverage Ratio”: as of any date, the ratio of (a) Consolidated
Total Debt, less the sum of cash and Cash Equivalents held by the Borrower and
its Subsidiaries, excluding Restricted Cash, on such day to (b) EBITDA for the
period of four fiscal quarters ended on the last day of the most recent fiscal
quarter for which financial statements have been delivered pursuant to
Section 5.1.

“Consolidated Total Debt”: at any date, the aggregate principal amount of all
Indebtedness of the Borrower and its Subsidiaries that would be reflected on the
consolidated balance sheet of the Borrower and its Subsidiaries as of such date
in accordance with GAAP.

 

-7-



--------------------------------------------------------------------------------

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

“Controlled Affiliate”: as defined in Section 3.18(a).

“Copyright Licenses”: all licenses, contracts or other agreements, whether
written or oral, naming a Loan Party as licensee or licensor and providing for
the grant of any right to reproduce, publicly display, publicly perform,
distribute, create derivative works of or otherwise exploit any works covered by
any Copyright (including, without limitation, all Copyright Licenses set forth
in Schedule 3.25 hereto).

“Copyrights”: all domestic and foreign copyrights, whether registered or
unregistered, including, without limitation, all copyright rights throughout the
universe (whether now or hereafter arising) in any and all media (whether now or
hereafter developed), in and to all original works of authorship (including,
without limitation, all marketing materials created by or on behalf of any Loan
Party), acquired or owned by a Loan Party (including, without limitation, all
copyrights described in Schedule 3.25 hereto), all applications, registrations
and recordings thereof (including, without limitation, applications,
registrations and recordings in the United States Copyright Office or in any
similar office or agency of the United States or any other country or any
political subdivision thereof), and all reissues, renewals, restorations,
extensions or revisions thereof.

“Default”: any event, that with the giving of notice, the lapse of time, or
both, would become an Event of Default.

“DIP Credit Agreement”: as defined in the recitals hereto.

“Disposition”: with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof (other
than (i) exclusive licenses that do not materially impair the relevant Loan
Party’s ability to use or exploit the relevant Intellectual Property as it has
been used or exploited by the Loan Parties as of the Closing Date (as defined in
the DIP Credit Agreement) or (ii) nonexclusive licenses); and the terms
“Dispose” and “Disposed of” shall have correlative meanings.

“Dollar Equivalent”: on any date of determination, (a) with respect to any
amount denominated in Dollars, such amount and (b) with respect to an amount
denominated in any other currency, the equivalent in Dollars of such amount as
determined by the Lender in accordance with normal banking industry practice
using the Exchange Rate on the date of determination of such equivalent. In
making any determination of the Dollar Equivalent, the Lender shall use the
relevant Exchange Rate in effect on the date on which a Dollar Equivalent is
required to be determined pursuant to the provisions of this Agreement. As
appropriate, amounts specified herein as amounts in Dollars shall include any
relevant Dollar Equivalent amount.

“Dollars” and “$”: the lawful money of the United States.

 

-8-



--------------------------------------------------------------------------------

“Domestic 956 Subsidiary”: any U.S. Subsidiary substantially all of the value of
whose assets consist of equity of one or more Foreign 956 Subsidiaries for U.S.
federal income tax purposes.

“Domestic Subsidiary”: any Subsidiary that is organized or existing under the
laws of the United States or Canada or any state, province, commonwealth or
territory of the United States or Canada.

“EAWA”: the Employ American Workers Act (Section 1611 of Division A, Title XVI
of the American Recovery and Reinvestment Act of 2009), Public Law No. 111-5,
effective as of February 17, 2009, as may be amended and in effect from time to
time.

“EBITDA”: for any period, Net Income plus, to the extent deducted in determining
Net Income, the sum of: (a) Interest Expense, amortization or write-off of debt
discount, other deferred financing costs and other fees and charges associated
with Indebtedness, plus (b) tax expense, plus (c) depreciation, plus
(d) amortization, write-offs, write-downs, asset revaluations and other non-cash
charges, losses and expenses, plus (e) impairment of intangibles, including
goodwill, plus (f) extraordinary expenses or losses (as determined in accordance
with GAAP) including an amount equal to any extraordinary loss, plus (g) any net
loss realized by the Borrower or any of its Subsidiaries in connection with any
Disposition or the extinguishment of Indebtedness, plus (h) special charges
(including restructuring costs), plus (i) losses (but minus gains) due solely to
the fluctuations in currency values or the mark-to-market impact of commodities
derivatives, in each case in accordance with GAAP, plus (j) losses attributable
to discontinued operations, plus (k) losses (but minus gains) attributable to
the cumulative effect of a change in accounting principles, plus
(l) non-recurring costs, charges and expenses during such period, plus (m) the
amount of fees associated with advisory, consulting or other professional work
done for equity offerings, minus (n) to the extent included in Net Income,
extraordinary gains (as determined in accordance with GAAP), together with any
related provision for taxes on such extraordinary gain, all calculated without
duplication for the Borrower and its Subsidiaries on a consolidated basis for
such period. For purposes of this Agreement, EBITDA shall (to the extent
required to comply with Regulation S-X promulgated under the Securities Act) be
adjusted on a pro forma basis to include, as of the first day of any applicable
period, any acquisition and any Disposition contemplated by the Business Plan to
be consummated during such period, including, without limitation, adjustments
reflecting any non-recurring costs and any extraordinary expenses of any
acquisition and any Disposition consummated during such period and any Pro Forma
Cost Savings attributable thereto, each calculated on a basis consistent with
GAAP or as otherwise approved by the Lender in its sole discretion.

“EESA”: the Emergency Economic Stabilization Act of 2008, Public Law
No. 110-343, effective as of October 3, 2008, as amended by Section 7000 et al.
of Division A, Title VII of the American Recovery and Reinvestment Act of 2009,
Public Law No. 111-5, effective as of February 17, 2009, as may be further
amended and in effect from time to time.

“Effective Date”: July 10, 2009.

“EISA”: the Energy Independence and Security Act of 2007, Public Law
No. 110-140, effective as of January 1, 2009, as may be amended and in effect
from time to time.

 

-9-



--------------------------------------------------------------------------------

“Embargoed Person”: as defined in Section 3.19.

“Environmental Agreement”: the Amended and Restated Environmental Agreement
dated as of the date hereof, executed by the Loan Parties for the benefit of the
Lender, substantially in the form of Exhibit I.

“Environmental Laws”: any and all foreign, Federal, state, provincial, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health, the environment or
natural resources, as now or may at any time hereafter be in effect.

“Equity Pledge Agreement”: the Amended and Restated Equity Pledge Agreement
dated as of the date hereof, made by each Pledgor in favor of the Lender
substantially in the form of Exhibit L.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“ERISA Affiliate”: any corporation or trade or business or other entity, whether
or not incorporated, that is a member of any group of organizations
(i) described in Section 414(b), (c), (m) or (o) of the Code of which any Loan
Party is a member or (ii) which is under common control with any Loan Party
within the meaning of section 4001 of ERISA.

“ERISA Event”: (i) any Reportable Event or a determination that a Plan is “at
risk” (within the meaning of Section 302 of ERISA); (ii) the incurrence by the
Borrower or any ERISA Affiliates of any liability under Title IV of ERISA with
respect to the termination of any Plan or the withdrawal or partial withdrawal
of the Borrower or any of its respective ERISA Affiliates from any Plan or
Multiemployer Plan; (iii) the receipt by the Borrower or any ERISA Affiliates
from the PBGC or a plan administrator of any notice relating to the intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(iv) the receipt by the Borrower or any ERISA Affiliates of any notice, or the
receipt by any Multiemployer Plan from the Borrower or any ERISA Affiliates of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA; or (v) the occurrence
of a nonexempt “prohibited transaction” with respect to which the Borrower, the
other Loan Parties or their ERISA Affiliates is a “disqualified person” (within
the meaning of Section 4975 of the Code) or with respect to which the Borrower
or any ERISA Affiliate could otherwise be liable.

“Escrow Account”: each account of the Borrower at an Escrow Bank subject to an
Escrow Account Control Agreement, including without limitation, account number
36855852 located at Citibank, N.A.

“Escrow Account Control Agreement”: each account control agreement among the
Borrower, the Escrow Bank, and the Lender, such agreements to be reasonably
satisfactory to the Lender including without limitation the Deposit Agreement
dated as of the date hereof among the Lender, the Borrower and Citibank, N.A.

 

-10-



--------------------------------------------------------------------------------

“Escrow Bank”: Citibank, N.A. and each additional or replacement bank or other
financial institution to which the Lender transfers or proposes to transfer
Reserve Funds in accordance with Section 4.2(c).

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

“Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined on the basis of
the rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on page LIBOR01 of
the Reuters screen as of 11:00 a.m. (London time) two Business Days prior to the
beginning of such Interest Period. In the event that such rate does not appear
on such page of the Reuters screen (or otherwise on such screen), the Eurodollar
Base Rate shall be determined by reference to such other comparable publicly
available service for displaying eurodollar rates as may be selected by the
Lender or, in the absence of such availability, by reference to the rate at
which a reference institution selected by the Lender is offered Dollar deposits
at or about 11:00 a.m. (New York City time) two Business Days prior to the
beginning of such Interest Period in the interbank eurodollar market where its
eurodollar and foreign currency and exchange operations are then being conducted
for delivery on the first day of such Interest Period for the number of days
comprised therein.

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%):

 

  

Eurodollar Base Rate

      1.00 – Eurocurrency Reserve Requirements   

; provided that, in no event shall the Eurodollar Rate be less than 2.00%.

“Event of Default”: as defined in Section 7.1.

“Exchange Act”: the Securities and Exchange Act of 1934, as amended.

“Exchange Rate”: for any day with respect to any currency (other than Dollars),
the rate at which such currency may be exchanged into Dollars, as set forth at
11:00 a.m. (New York time) on such day on the applicable Bloomberg currency page
with respect to such currency. In the event that such rate does not appear on
the applicable Bloomberg currency page, the Exchange Rate with respect to such
currency shall be determined by reference to such other publicly available
service for displaying exchange rates as may be agreed upon by the

 

-11-



--------------------------------------------------------------------------------

Lender and the Borrower or, in the absence of such agreement, such Exchange Rate
shall instead be the spot rate of exchange of a reference institution selected
by the Lender in the London Interbank market or other market where such
reference institution’s foreign currency exchange operations in respect of such
currency are then being conducted, at or about 11:00 a.m. (New York time) on
such day for the purchase of Dollars with such currency, for delivery two
Business Days later; provided, however, that if at the time of any such
determination, for any reason, no such spot rate is being quoted, the Lender may
use any reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.

“Excluded Collateral”: as defined on Schedule 3.28.

“Excluded Dispositions”:

(a) Dispositions of inventory in the ordinary course of business;

(b) Dispositions of obsolete or worn-out property in the ordinary course of
business, including leases with respect to facilities that are temporarily not
in use or pending their Disposition;

(c) Dispositions of accounts receivable more than 90 days past due in connection
with the compromise, settlement or collection thereof on market terms;

(d) Dispositions of any Capital Stock of any JV Subsidiary in accordance with
the applicable joint venture agreement relating thereto;

(e) any Disposition of (i) any Guarantor’s or Pledged Entity’s Capital Stock or
other assets or Property of the Borrower or any Guarantor to the Borrower or any
Guarantor, or (ii) any Group Member’s (other than a Guarantor’s or Pledged
Entity’s) Capital Stock or other assets or Property of any Group Member (other
than the Borrower or any Guarantor) to the Borrower, any Guarantor or any other
Group Member;

(f) any Disposition of Cash Equivalents in a manner that is not prohibited by
the terms of this Agreement or the other Loan Documents;

(g) any Disposition by the Borrower or any of its Subsidiaries of any dealership
property or Capital Stock in a dealership Subsidiary to the operating management
of a dealership or any Disposition of property in connection with the dealer
optimization plan, in each case in the ordinary course of business;

(h) [intentionally omitted];

(i) [intentionally omitted]; and

(j) the licensing and sublicensing of Patents, Trademarks and other Intellectual
Property or other general intangibles to third persons on customary terms as
determined by the board of directors, or such other individuals as they may
delegate, in good faith and the ordinary course of business.

 

-12-



--------------------------------------------------------------------------------

“Excluded First Lien Indebtedness”: Indebtedness secured on a first priority
basis by the Collateral or the Canadian Collateral or any portion of either of
the foregoing (other than Indebtedness described in clauses (a) through
(r) (inclusive) of the definition of “Permitted Indebtedness”) in an aggregate
amount not exceeding $6,000,000,000 comprised of term loan and/or revolving
credit loan facilities (including without limitation Structured Financing),
provided that, (i) the aggregate amount of commitments under the revolving
credit facilities, if any, together with any revolving credit facilities
constituting Additional First Lien Indebtedness, shall not exceed
$4,000,000,000, (ii) with respect to any revolving credit facility, the amount
of Indebtedness thereunder for the purpose of determining compliance with clause
(i) of this definition shall equal the commitment thereunder and (iii) the
lenders party thereto (or an agent on behalf of such lenders) shall have
executed and delivered an intercreditor agreement in form and substance
reasonably satisfactory to the Lender, which may be an amendment, restatement,
modification or supplement to the Intercreditor Agreement.

“Excluded Subsidiary”: (i) any JV Subsidiary in which any Group Member owns less
than 80% of the voting or economic interest, (ii) any Subsidiary that is a
dealership, (iii) the Subsidiaries identified on Schedule 1.1G and any of the
following, to the extent they become Subsidiaries after the Effective Date:
(A) any Securitization Subsidiary; (B) any Financing Subsidiary; (C) any
Insurance Subsidiary; and (D) any Subsidiary (and any parent or holding company
thereof) that is primarily engaged in the investment management business or that
is regulated by the Office of the Comptroller of the Currency.

“Excluded Taxes”: as defined in Section 2.12.

“Executive Order”: as defined in Section 3.19.

“Existing Agreements”: the agreements of the Loan Parties and their Subsidiaries
in effect (giving effect, where applicable, to their assumption by the
applicable Person pursuant to any Transaction Document) on the Effective Date
and any extensions, renewals and replacements thereof so long as any such
extension, renewal and replacement could not reasonably be expected to have a
material adverse effect on the rights and remedies of the Lender under any of
the Loan Documents.

“Existing UST Term Loan Agreements”: collectively, the Existing UST Term Loan
Agreement (as defined in the DIP Credit Agreement) and the Loan and Security
Agreement dated as of January 16, 2009 by and between GM Oldco and the Lender.

“Expense Policy”: the Borrower’s comprehensive written policy on excessive or
luxury expenditures maintained and implemented in accordance with the Treasury
regulations contained in 31 C.F.R. Part 30.

“Extraordinary Receipts”: any (i) insurance proceeds (other than the proceeds of
self-insurance) that are not the proceeds of a Recovery Event, (ii) downward
purchase price adjustments (other than purchase price adjustments resulting from
tax refunds received by Canadian Subsidiaries), (iii) tax refunds (other than
tax refunds received by Canadian Subsidiaries), judgments and litigation
settlements, pension plan reversions and indemnity payments, and (iv) similar
receipts outside of the ordinary course of business in each case

 

-13-



--------------------------------------------------------------------------------

received by any Group Member (other than an Excluded Subsidiary), in excess of
(A) $25,000,000 if received by an applicable Group Member that is a Foreign
Subsidiary, or (B) $15,000,000 if received by an applicable Group Member that is
not a Foreign Subsidiary.

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by JPMorgan Chase Bank, N.A. from three
federal funds brokers of recognized standing selected by it (or, if JPMorgan
Chase Bank, N.A. is no longer receiving such quotations for any reason, the
average of such quotations received by a reference institution selected by the
Lender).

“Final DIP Order”: Final Order Pursuant to Bankruptcy Code Sections 105(a), 361,
362, 363, 364 and 507 and Bankruptcy Rules 2002, 4001 and 6004 (a) Approving a
DIP Credit Facility and Authorizing the Debtors to Obtain Post-Petition
Financing Pursuant Thereto, (b) Granting Related Liens and Super-Priority
Status, (c) Authorizing the Use of Cash Collateral and (d) Granting Adequate
Protection to Certain Pre-Petition Secured Parties, dated June 25, 2009 by the
United States Bankruptcy Court for the Southern District of New York, In re
General Motors Corporation et al., chapter 11 case no. 09-50026 (REG) (jointly
administered).

“Financing Subsidiary”: any Subsidiary that is primarily engaged in financing
activities including, without limitation (a) debt issuances to, or that are
guaranteed by, governmental or quasi-governmental entities (including any
municipal, local, county, regional, state, provincial, national or international
organization or agency), (b) lease transactions (including synthetic lease
transactions and Sale/Leaseback Transactions permitted hereunder) and (c) lease
and purchase financing provided by such Subsidiary to dealers and consumers.

“Fitch”: Fitch, Inc. d/b/a Fitch IBCA.

“Foreign Assets Control Regulations”: as defined in Section 3.19.

“Foreign 956 Subsidiary”: any Non-U.S. Subsidiary of the Borrower that is a
“controlled foreign corporation” as defined in Code Section 957.

“Foreign Subsidiary”: any Subsidiary that is not a Domestic Subsidiary.

“Funding Office”: the office of the Lender specified in Schedule 1.1A or such
other office as may be specified from time to time by the Lender as its funding
office by written notice to the Borrower.

“GAAP”: generally accepted accounting principles as in effect from time to time
in the United States.

“GM Canada”: General Motors of Canada Limited, a corporation established
pursuant to the laws of Canada.

“GM Oldco”: as defined in the recitals hereto.

 

-14-



--------------------------------------------------------------------------------

“GM Oldco Parties”: GM Oldco and its Subsidiaries that were Subsidiaries of GM
Oldco immediately prior to the Effective Date.

“GM Warranty Commitment Program”: as defined in the Warranty Administration
Agreement.

“GMAC”: GMAC LLC, a Delaware limited liability company, and its Subsidiaries.

“GMAC Reorganization”: any transactions consummated for the purpose of or in
connection with the Borrower or any of its Affiliates (a) not being in control
of GMAC for purposes of the Bank Holding Company Act of 1956, (b) not being an
affiliate of GMAC for purposes of Sections 23A or 23B of the Federal Reserve
Act, or (c) otherwise complying with the commitments made by the Borrower to the
Federal Reserve System with regard to GMAC, including but not limited to, in
each case, (i) the Disposition of all or any portion of the Capital Stock owned
by the Borrower in GMAC to one or more trusts, and (ii) the Disposition of all
or any portion of such Capital Stock by any trustee of any such trust.

“Governmental Authority”: any federal, state, provincial, municipal or other
governmental department, commission, board, bureau, agency or instrumentality,
or any federal, state or municipal court, in each case whether of the United
States or a foreign jurisdiction.

“Group Members”: the collective reference to the Borrower and its Subsidiaries.

“Guarantee Obligation”: as to any Person, any obligation of such Person directly
or indirectly guaranteeing any Indebtedness of any other Person or in any manner
providing for the payment of any Indebtedness of any other Person or otherwise
protecting the holder of such Indebtedness against loss (whether by virtue of
partnership arrangements, by agreement to keep-well, to purchase assets, goods,
securities or services, or to take-or-pay or otherwise), provided that the term
“Guarantee Obligation” shall not include (i) endorsements for collection or
deposit in the ordinary course of business, or (ii) obligations to make
servicing advances for delinquent taxes and insurance, or other obligations in
respect of the Collateral, to the extent required by the Lender. The amount of
any Guarantee Obligation of a Person shall be deemed to be an amount equal to
the stated or determinable amount of the primary Indebtedness in respect of
which such Guarantee Obligation is made or, if not stated or determinable, the
maximum reasonably anticipated Indebtedness in respect thereof as determined by
such Person in good faith. The terms “Guarantee” and “Guaranteed” used as verbs
shall have correlative meanings.

“Guarantor”: each Person listed on Schedule 1.1B and each other Person that
becomes an Additional Guarantor.

“Guaranty”: the Amended and Restated Guaranty and Security Agreement dated as of
the date hereof, executed and delivered by the Borrower and each Guarantor,
substantially in the form of Exhibit A.

“Indebtedness”: for any Person: (a) obligations created, issued or incurred by
such Person for borrowed money (whether by loan, the issuance and sale of debt
securities or the sale of Property to another Person subject to an understanding
or agreement, contingent or

 

-15-



--------------------------------------------------------------------------------

otherwise, to repurchase such Property from such Person (other than any
repurchase obligations accounted for as operating leases)); (b) obligations of
such Person to pay the deferred purchase or acquisition price of Property or
services (other than trade payables or obligations associated with the purchase
of tooling, machinery, equipment and engineering and design services, in each
case incurred in the ordinary course of business); (c) indebtedness of others of
the type referred to in clauses (a), (b), (d), (e), (f), (g) and (i) of this
definition secured by a Lien on the Property of such Person, whether or not the
respective indebtedness so secured has been assumed by such Person (provided,
that for purposes of this Agreement the amount of such Indebtedness shall be
deemed to be the lower of (x) the book value of such Property and (y) the
principal amount of the indebtedness secured by such Property); (d) obligations
(contingent or otherwise) of such Person in respect of letters of credit or
similar instruments issued or accepted by banks and other financial institutions
for the account of such Person; (e) Capital Lease Obligations or Attributable
Obligations of such Person; (f) [intentionally omitted]; (g) indebtedness of
others of the type referred to in clauses (a), (b), (d), (e), (f), (h) and
(i) of this definition guaranteed by such Person; (h) all purchase money
indebtedness of such Person; (i) indebtedness of general partnerships of which
such Person is a general partner unless the terms of such indebtedness expressly
provide that such Person is not liable therefor; (j) [intentionally omitted];
(k) [intentionally omitted]; and (l) any other indebtedness of such Person
evidenced by a note, bond, debenture or similar instrument; provided, however,
that Indebtedness shall exclude any obligations related to the hourly pension
plans of Delphi Corporation and its Affiliates.

“Indemnified Liabilities”: as defined in Section 8.5.

“Indemnitee”: as defined in Section 8.5.

“Ineligible Acquirer”: any Person (i) directly involved in the manufacture of
motor vehicles or the business of which is restricted primarily to the financing
of the sale or lease of motor vehicles or (ii) having beneficial ownership of
20% or more of the Capital Stock of a Person described in clause (i).

“Initial Note”: as defined in Section 4.1(a)(vi).

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of section 4245 of ERISA.

“Insurance Subsidiary”: shall mean (i) any Subsidiary that is required to be
licensed as an insurer or reinsurer or that is primarily engaged in insurance or
reinsurance any (ii) any Subsidiary of a Person described in clause (i) above.

“Intellectual Property”: all Patents, Trademarks and Copyrights owned by any
Loan Party, and all rights under any Licenses to which a Loan Party is a party.

“Intellectual Property Pledge Agreement”: the Amended and Restated Intellectual
Property Pledge Agreement, dated as of the date hereof, by and among each Loan
Party and the Lender, substantially in the form of Exhibit K.

“Intercreditor Agreement”: the Intercreditor Agreement, dated as of the date
hereof, by and between the Lender and the VEBA.

 

-16-



--------------------------------------------------------------------------------

“Interest Expense”: for any Person for any period, consolidated total interest
expense of such Person and its Subsidiaries for such period and including, in
any event, costs under interest rate swap agreements, interest rate cap
agreements, interest rate collar agreements and interest rate insurance for such
period.

“Interest Payment Date”: (a) as to any ABR Loan, the first day of each March,
June, September and December to occur while such Loan is outstanding and the
final maturity date of such Loan, (b) as to any Eurodollar Loan, the last day of
such Interest Period, and (c) as to any Loan, the date of any repayment or
prepayment made in respect thereof.

“Interest Period”: as to any Eurodollar Loan, (i) initially, the period
commencing on the Borrowing Date (as defined in the DIP Credit Agreement) with
respect to such Loan and ending three months thereafter; and (ii) thereafter,
each period commencing on the last day of the next preceding Interest Period
applicable to such Loan and ending three months thereafter; provided that all of
the foregoing provisions relating to Interest Periods are subject to the
following:

(A) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(B) any Interest Period that would otherwise extend beyond the Maturity Date
shall end on the Maturity Date; and

(C) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period.

“Investments”: any advance, loan, extension of credit (by way of guaranty or
otherwise) or capital contribution to, or purchase of any Capital Stock, bonds,
notes, debentures or other debt securities of, or any assets constituting a
business unit of, or any other investment in, any Person.

“JV Agreement”: each partnership or limited liability company agreement (or
similar agreement) between a North American Group Member or one of its
Subsidiaries and the relevant JV Partner as the same may be amended, restated,
supplemented or otherwise modified from time to time, in accordance with the
terms hereof.

“JV Partner”: each Person party to a JV Agreement that is not a Loan Party or
one of its Subsidiaries.

“JV Subsidiary”: any Subsidiary of a Group Member which is not a Wholly Owned
Subsidiary and as to which the business and management thereof is jointly
controlled by the holders of the Capital Stock therein pursuant to customary
joint venture arrangements.

 

-17-



--------------------------------------------------------------------------------

“Lender”: as defined in the preamble hereto.

“Licenses”: collectively, the Copyright Licenses, the Trademark Licenses and the
Patent Licenses.

“Lien”: any mortgage, pledge, security interest, lien or other charge or
encumbrance (in the nature of a security interest and other than licenses of
Intellectual Property), including the lien or retained security title of a
conditional vendor, upon or with respect to any property or assets.

“Loan Documents”: this Agreement, the Notes, the Environmental Agreement, the
Collateral Documents and each post-closing letter or agreement now and hereafter
entered into among the parties hereto.

“Loan Parties”: the Borrower and each Guarantor.

“Loans”: as defined in Section 2.1.

“Master Transaction Agreement”: as defined in the recitals.

“Material Adverse Effect”: a material adverse effect on (a) the business,
operations, property, condition (financial or otherwise) or prospects of (i) the
North American Group Members (taken as a whole) or (ii) the Group Members (taken
as a whole), (b) the ability of the Loan Parties (taken as a whole) to perform
their obligations under any of the Loan Documents to which they are a party,
(c) the validity or enforceability in any material respect of any of the Loan
Documents to which the Loan Parties are a party, (d) the rights and remedies of
the Lender under any of the Loan Documents, or (e) the Collateral (taken as a
whole); provided that (w) the taking of any action by the Borrower and its
Subsidiaries, including the cessation of production, pursuant to and in
accordance with the Budget, (x) the filing and continuance of the Cases and the
orders thereunder, and (y) any action taken pursuant to the Section 363 Sale
Order shall not be taken into consideration.

“Material North American Group Member”: any North American Group Member that is
a “Significant Subsidiary” as defined in Regulation S-X promulgated under the
Securities Act.

“Maturity Date”: the date on which the earliest to occur of (such earliest date,
which may be extended by the Lender in its sole discretion in accordance with
Section 8.1): (a) the sixth anniversary of the Effective Date and (b) the
acceleration of any Loans in accordance with the terms of this Agreement.

“Moody’s”: Moody’s Investors Service, Inc. and its successors.

“Mortgage”: each of the mortgages and deeds of trust made by the Borrower or any
Guarantor in favor of, or for the benefit of, the Lender, substantially in the
form of Exhibit J, taking into consideration the law and jurisdiction in which
such mortgage or deed of trust is to be recorded or filed, to the extent
applicable.

 

-18-



--------------------------------------------------------------------------------

“Mortgaged Property”: each property listed on Schedule 1.1C, as to which the
Lender shall be granted a Lien pursuant to the Mortgages.

“Multiemployer Plan”: a multiemployer plan defined as such in Section 3(37) of
ERISA to which contributions are required to be made by any Loan Party or any
ERISA Affiliate or to which any Loan Party or any ERISA Affiliate may have any
direct or indirect liability or obligation contingent or otherwise.

“Net Cash Proceeds”: with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, net of (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a Disposition of an asset
(including pursuant to a Sale/Leaseback Transaction or a casualty or a
condemnation or similar proceeding), the amount of all payments required to be
made as a result of such event to repay Indebtedness (other than the Loans)
secured by such asset or otherwise subject to mandatory prepayment or lease
obligations, as applicable, as a result of such event and (iii) the amount of
all taxes paid (or reasonably estimated to be payable, including under any tax
sharing arrangements) and, with respect to amounts that will be expatriated as a
result of any event attributable to a Non-U.S. Subsidiary, the amount of any
taxes that will be payable by any applicable Group Member as a result of the
expatriation, and the amount of any reserves established to fund contingent
liabilities reasonably estimated to be payable, in each case that are directly
attributable to such event (as determined reasonably and in good faith by a
Responsible Officer); provided that, Net Cash Proceeds shall exclude funds that
GM Canada or any of the Canadian Guarantors are required to use to repay the
loans under the Canadian Facility.

“Net Income”: for any period, the net income (or loss) of the Borrower and its
Subsidiaries calculated on a consolidated basis for such period determined in
accordance with GAAP.

“Newco Credit Facility”: as defined in the recitals hereto.

“Newco Loan Assumption Agreement”: as defined in the recitals hereto.

“Non-Excluded Taxes”: as defined in Section 2.12.

“Non-U.S. Lender”: as defined in Section 2.12.

“Non-U.S. Subsidiary”: any Subsidiary of any Loan Party that is not a U.S.
Subsidiary.

“North American Group Members”: collectively, the Loan Parties and each Domestic
Subsidiary of a Loan Party that is not an Excluded Subsidiary.

 

-19-



--------------------------------------------------------------------------------

“Notes”: collectively, the Initial Note and any promissory notes issued in
connection with an assignment as contemplated by Section 2.3(b).

“Obligations”: the unpaid principal of and interest on (including, without
limitation, interest accruing after the maturity of the Loans and interest
accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to any Loan Party,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) the Loans and all other obligations and liabilities of any Loan
Party to the Lender, whether direct or indirect, absolute or contingent, due or
to become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, this Agreement, any other Loan Document or any other
document made, delivered or given in connection herewith or therewith, whether
on account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses (including, without limitation, all fees, charges and
disbursements of counsel to the Lender that are required to be paid by any Loan
Party pursuant hereto) or otherwise.

“OFAC”: the Office of Foreign Assets Control of the Treasury.

“Other Foreign 956 Subsidiary”: any Non-U.S. Subsidiary substantially all of the
value of whose assets consist of equity of one or more Foreign 956 Subsidiaries
for U.S. federal income tax purposes.

“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document (excluding,
in each case, amounts imposed on an assignment, a grant of a Participation or
other transfer of an interest in the Loan or any Loan Document).

“Outstanding Amount”: as of any date of determination (a) with respect to
Indebtedness, the aggregate outstanding principal amount thereof, (b) with
respect to banker’s acceptances, letters of credit or letters of guarantee, the
aggregate undrawn, unexpired face amount thereof plus the aggregate unreimbursed
drawn amount thereof, (c) with respect to hedging obligations, the aggregate
amount recorded by the Borrower or any Subsidiary as its net termination
liability thereunder calculated in accordance with the Borrower’s customary
accounting procedures, (d) with respect to cash management obligations or
guarantees, the aggregate maximum amount thereof (i) that the relevant cash
management provider is entitled to assert as such as agreed from time to time by
the Borrower or any Subsidiary and such provider or (ii) the principal amount of
the Indebtedness being guaranteed or, if less, the maximum amount of such
guarantee set forth in the relevant guarantee and (e) with respect to any other
obligations, the aggregate outstanding amount thereof.

“Outstanding Principal”: as defined in the VEBA Note Facility.

“Participant”: as defined in Section 8.6(c).

“Participation”: as defined in Section 8.6(c).

 

-20-



--------------------------------------------------------------------------------

“Patent Licenses”: all licenses, contracts or other agreements, whether written
or oral, naming a Loan Party as licensee or licensor and providing for the grant
of any right to manufacture, use, lease, or sell any invention, design, idea,
concept, method, technique, or process covered by any Patent (including, without
limitation, all Patent Licenses set forth in Schedule 3.25 hereto).

“Patents”: all domestic and foreign letters patent, design patents, utility
patents, industrial designs, and all intellectual property rights in inventions,
trade secrets, ideas, concepts, methods, techniques, processes, proprietary
information, technology, know-how, formulae, and other general intangibles of
like nature, now existing or hereafter acquired or owned by a Loan Party
(including, without limitation, all domestic and foreign letters patent, design
patents, utility patents, industrial designs, inventions, trade secrets, ideas,
concepts, methods, techniques, processes, proprietary information, technology,
know-how and formulae described in Schedule 3.25 hereto), all applications,
registrations and recordings thereof (including, without limitation,
applications, registrations and recordings in the United States Patent and
Trademark Office, or in any similar office or agency of the United States or any
other country or any political subdivision thereof), and all reissues,
re-examinations, divisions, continuations, continuations in part and extensions
or renewals thereof.

“PBGC”: the Pension Benefit Guaranty Corporation or any entity succeeding to any
or all of its functions under ERISA.

“Permitted Holders”: any holder of any Capital Stock of the Borrower as of the
Effective Date, including, with respect to Capital Stock held by any GM Oldco
Party, (i) a “liquidating trust,” within the meaning of Treas. Reg. §
301.7701-4, to which such GM Oldco Party’s assets are distributed, or (ii) any
other entity established for the sole purpose of liquidating the assets of such
GM Oldco Party.

“Permitted Indebtedness”:

(a) Indebtedness created under any Loan Document;

(b) purchase money Indebtedness for real property, improvements thereto or
equipment or personal property hereafter acquired (or, in the case of
improvements, constructed) by, or Capital Lease Obligations of, any North
American Group Member, provided that, the aggregate principal balance of such
Indebtedness shall not exceed $1,000,000,000 at any one time outstanding;

(c) trade payables, if any, in the ordinary course of its business;

(d) Indebtedness existing on the Effective Date;

(e) intercompany Indebtedness of a North American Group Member in the ordinary
course of business; provided that, the right to receive any repayment of such
Indebtedness (other than any scheduled payments so long as no Event of Default
has occurred and is continuing) shall be subordinated to the Lender’s rights to
receive repayment of the Obligations;

 

-21-



--------------------------------------------------------------------------------

(f) Indebtedness under the Canadian Facility and the guarantee by the Borrower
of the obligations thereunder;

(g) Indebtedness existing at the time any Person merges with or into or becomes
a North American Group Member and not incurred in connection with, or in
contemplation of, such Person merging with or into or becoming a North American
Group Member; provided that any such merger shall comply with Section 6.1;

(h) Swap Agreements that are not entered into for speculative purposes;

(i) Indebtedness, including letters of credit, bankers’ acceptances and similar
instruments issued in the ordinary course of business, in respect of the
financing of insurance premiums, customs, stay, performance, bid, surety or
appeal bonds and similar obligations, completion guaranties, “take or pay”
obligations in supply agreements, reimbursement obligations regarding workers’
compensation claims, indemnification, adjustment of purchase price and similar
obligations incurred in connection with the acquisition or disposition of any
business or assets, and sales contracts, coverage of long-term counterparty risk
in respect of insurance companies, purchasing and supply agreements, rental
deposits, judicial appeals and service contracts;

(j) Indebtedness incurred in the ordinary course of business in connection with
cash management and deposit accounts and operations, netting services, employee
credit card programs and similar arrangements and Indebtedness arising from the
honoring by a bank or other financial institution of a check, draft or similar
instrument drawn against insufficient funds in the ordinary course of business,
provided that such Indebtedness is extinguished within five Business Days of its
incurrence;

(k) any guarantee by any Loan Party of Permitted Indebtedness;

(l) Indebtedness entered into under Section 136 of EISA;

(m) any extensions, renewals, exchanges or replacements of Indebtedness of the
kind in clauses (a), (d), (e), (f), (g), (h), (i) and (l) of this definition to
the extent (i) the principal amount of or commitment for such Indebtedness is
not increased (except by an amount equal to unpaid accrued interest and premium
thereon plus other reasonable fees and expenses incurred in connection with such
extension, renewals or replacement), (ii) neither the final maturity nor the
weighted average life to maturity of such Indebtedness is decreased and
(iii) such Indebtedness, if subordinated in right of payment to the Lender of
the Indebtedness under this Agreement, remains so subordinated on terms no less
favorable to the Lender;

(n) any Sale/Leaseback Transaction; provided that, if on the date such
Indebtedness is incurred, the Consolidated Leverage Ratio is greater than or
equal to 3.00 to 1.00 after giving pro forma effect to such Indebtedness, an
amount equal to the Applicable Net Cash Proceeds of the Attributable Obligations
under such Sale/Leaseback Transaction shall be applied as a prepayment of the
Loans in accordance with Section 2.5(a);

 

-22-



--------------------------------------------------------------------------------

(o) [intentionally omitted];

(p) any transactions undertaken by the Canadian Subsidiaries with 1908 Holdings,
Parkwood Holdings Ltd., or GM Overseas Funding LLC in the ordinary course,
consistent with past practice of the GM Oldco Parties;

(q) Indebtedness under the VEBA Note Facility;

(r) Indebtedness under the Supplier Receivables Facility;

(s) Excluded First Lien Indebtedness and Additional First Lien Indebtedness; and

(t) Permitted Unsecured Indebtedness.

“Permitted Liens”: with respect to any Property of the Borrower or any of its
U.S. Subsidiaries:

(a) Liens created under the Loan Documents;

(b) Liens on Property of a U.S. Subsidiary existing on the date hereof
(including Liens on Property of a U.S. Subsidiary pursuant to Existing
Agreements; provided that such Liens, and any renewal, replacement, amendment,
extension or modification in whole or in part thereof, shall secure only those
obligations that they secure on the date hereof and any permitted refinancing
thereof);

(c) any Lien existing on any Property prior to the acquisition thereof by the
Borrower or a U.S. Subsidiary or existing on any Property of any Person that
becomes a U.S. Subsidiary after the date hereof prior to the time such Person
becomes a U.S. Subsidiary; provided that (x) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a U.S. Subsidiary, (y) such Lien does not apply to any other Property or assets
of the Borrower or a U.S. Subsidiary, and (z) such Lien, and any renewal,
replacement, amendment, extension or modification in whole or in part thereof,
secures only those obligations that it secures on the date of such acquisition
or the date such Person becomes a U.S. Subsidiary, as the case may be;

(d) Liens for taxes, assessments, governmental charges and utility charges not
yet due or that are being contested in good faith, by proper proceedings
diligently pursued, and as to which adequate reserves have been provided;

(e) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business and securing obligations
that are not due and payable or that are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves have been
provided for in accordance with GAAP;

(f) Liens securing Indebtedness permitted by clause (i) of the definition of
“Permitted Indebtedness”; provided that, the aggregate principal balance of the

 

-23-



--------------------------------------------------------------------------------

Indebtedness at any one time outstanding secured by such Liens shall not exceed
the greater of (x) $800,000,000 and (y) the maximum amount of Liens securing
such Indebtedness permitted to be issued or incurred by North American Group
Members and Structured Financing Subsidiaries under any Excluded First Lien
Indebtedness and Additional First Lien Indebtedness;

(g) Liens securing Swap Agreements permitted by clause (h) of the definition of
“Permitted Indebtedness”;

(h) Liens securing Indebtedness permitted by clause (j) of the definition of
“Permitted Indebtedness”;

(i) customary Liens in favor of trustees and escrow agents, and netting and
set-off rights, banker’s liens and the like in favor of counterparties to
financial obligations and instruments;

(j) Liens securing Indebtedness incurred under Section 136 of EISA;

(k) pledges and deposits made in the ordinary course of business in compliance
with workmen’s compensation, unemployment or other insurance and other social
security laws or regulations;

(l) deposits to secure the performance of bids, trade contracts (other than for
Indebtedness), leases (other than Capital Lease Obligations), statutory
obligations, surety, customs and appeal bonds, performance bonds and other
obligations of a like nature, or to secure the payment of import or customs
duties, in each case incurred in the ordinary course of business;

(m) zoning and environmental restrictions, easements, licenses, encroachments,
covenants, servitudes, rights-of-way, restrictions on use of real property or
groundwater, institutional controls and other similar encumbrances or deed
restrictions incurred in the ordinary course of business that, in the aggregate,
are not substantial in amount and do not materially detract from the value of
the property subject thereto or interfere with the ordinary conduct of the
business of the Borrower or any U.S. Subsidiary;

(n) purchase money security interests in real property, improvements thereto or
equipment or personal property hereafter acquired (or, in the case of
improvements, constructed) by the Borrower or a U.S. Subsidiary, including
pursuant to Capital Lease Obligations; provided that (i) such security interests
secure Indebtedness permitted by Section 6.9, (ii) such security interests are
incurred, and the Indebtedness secured thereby is created, within 90 days after
such acquisition (or construction), (iii) the Indebtedness secured thereby does
not exceed the lesser of the cost or the fair market value of such real
property, improvements or equipment at the time of such acquisition (or
construction) and (iv) such security interests do not apply to any other
property or assets of the Borrower or any U.S. Subsidiary;

 

-24-



--------------------------------------------------------------------------------

(o) judgment Liens securing judgments not constituting an Event of Default under
Section 7.1(n);

(p) any Lien consisting of rights reserved to or vested in any Governmental
Authority by statutory provision;

(q) Liens securing Indebtedness described in clauses (d), (e), (f), (n), (q) and
(s) of the definition of “Permitted Indebtedness”;

(r) pledges or deposits made to secure reimbursement obligations in respect of
letters of credit issued to support any obligations or liabilities described in
clauses (k) or (l) of this definition;

(s) Liens securing the Supplier Receivables Facility;

(t) [intentionally omitted];

(u) statutory Liens incurred or pledges or deposits made in favor of a
Governmental Authority to secure the performance of obligations of the Borrower
and its Subsidiaries under Environmental Laws to which any assets of the
Borrower or any such Subsidiary are subject;

(v) other Liens created or assumed in the ordinary course of business of the
Borrower and the U.S. Subsidiary; provided that the obligations secured by all
such Liens shall not exceed the principal amount of $50,000,000 in the aggregate
at any one time outstanding;

(w) Liens on securities accounts (other than Liens to secure Indebtedness);

(x) Liens under industrial revenue, municipal or similar bonds, only to the
extent the corresponding Indebtedness is Permitted Indebtedness;

(y) servicing agreements, development agreements, site plan agreements and other
agreements with Governmental Authorities pertaining to the use or development of
any of the properties and assets of the Borrower or any Subsidiary consisting of
real property, provided the same are complied with;

(z) Liens arising from security interests granted by Persons who are not
Affiliates of the Borrower in such Person’s co-ownership interest in
Intellectual Property that such Person co-owns together with any Group Member;
and

(aa) during the Challenge Period, Liens securing Reserved Claims.

“Permitted Unsecured Indebtedness”: unsecured Indebtedness of the Group Members
(other than Excluded Subsidiaries) other than unsecured Indebtedness described
in clauses (a) through (r) inclusive of the definition of “Permitted
Indebtedness”, provided that, (i) solely in the case of such unsecured
Indebtedness incurred by the Borrower or any Domestic Subsidiary (other than
Excluded Subsidiaries), in the event that such unsecured Indebtedness,

 

-25-



--------------------------------------------------------------------------------

when aggregated with all other Permitted Unsecured Indebtedness of the Borrower
and its Domestic Subsidiaries (other than Excluded Subsidiaries) then
outstanding or to be issued or incurred simultaneously with such unsecured
Indebtedness, exceeds $1,000,000,000, then on the date such Indebtedness is
incurred, the Consolidated Leverage Ratio shall be less than 3.00 to 1.00 after
giving pro forma effect to the incurrence of such Indebtedness, (ii) with
respect to any revolving credit facility, the amount of Indebtedness for the
purpose of determining compliance with clause (i) of this definition shall equal
the related commitment thereunder and (iii) a portion of the Net Cash Proceeds
of such Indebtedness (other than revolving credit loans) are used to prepay the
Loans in accordance with Section 2.5(a).

“Person”: any individual, corporation, company, voluntary association,
partnership, joint venture, limited liability company, trust, unincorporated
association or government (or any agency, instrumentality or political
subdivision thereof) or other entity of whatever nature.

“Plan”: an employee benefit or other plan covered by Title IV of ERISA, other
than a Multiemployer Plan, which is sponsored, established, contributed to or
maintained by any Loan Party or any ERISA Affiliate, for which any of the Loan
Parties or any of their respective ERISA Affiliates could have any liability,
whether actual or contingent (whether pursuant to Section 4069 of ERISA or
otherwise) or which any of the Loan Parties or any of their respective ERISA
Affiliates previously maintained or contributed to during the six years prior to
the Effective Date.

“Pledged Entity”: a Subsidiary of a Loan Party whose Capital Stock is subject to
a security interest in favor of the Lender pursuant to the Collateral Documents.

“Pledgors”: the parties set forth on Schedule 1.1D and each other Person that
makes a pledge in favor of the Lender under the Equity Pledge Agreement.

“Prime Rate”: the rate of interest per annum publicly announced from time to
time by JPMorgan Chase Bank, N.A. (or if JPMorgan Chase Bank, N.A. is no longer
announcing such a rate for any reason, another reference institution selected by
the Lender) as its prime rate in effect at its principal office in New York City
(the Prime Rate not being intended to be the lowest rate of interest charged by
JPMorgan Chase Bank, N.A. or such other reference institution in connection with
extensions of credit to borrowers).

“Pro Forma Cost Savings”: with respect to any period, the reduction in net costs
and related adjustments that (i) were directly attributable to an acquisition or
a Disposition that occurred during the four-quarter period or after the end of
the four-quarter period and on or prior to the applicable calculation date and
calculated on a basis that is consistent with Regulation S-X, (ii) were actually
implemented by the business that was the subject of any such acquisition or
Disposition within six months after the date of the acquisition or Disposition
and prior to the applicable calculation date that are supportable and
quantifiable by the underlying accounting records of such business or
(iii) relate to the business that is the subject of any such acquisition or
Disposition and that the Borrower reasonably determines are probable based upon
specifically identifiable actions to be taken within six months of the date of
the acquisition or Disposition and, in the case of each of (i), (ii) and (iii),
are described, as provided below, in an officers’

 

-26-



--------------------------------------------------------------------------------

certificate, as if all such reductions in costs had been effected as of the
beginning of such period. Pro Forma Cost Savings described above shall be set
forth in a certificate delivered to the Lender from the Borrower’s chief
financial officer, treasurer or assistant treasurer that outlines the specific
actions taken or to be taken, the net cost savings achieved or to be achieved
from each such action and that, in the case of clause (iii) above, such savings
have been determined to be probable.

“Prohibited Jurisdiction”: any country or jurisdiction, from time to time, that
is the subject of a prohibition order (or any similar order or directive),
sanctions or restrictions promulgated or administered by any Governmental
Authority of the United States.

“Prohibited Person”: any Person:

(a) subject to the provisions of the Executive Order;

(b) that is owned or controlled by, or acting for or on behalf of, any person or
entity that is subject to the provisions of the Executive Order;

(c) with whom the Lender is prohibited from dealing or otherwise engaging in any
transaction by any terrorism or money laundering law, including the Executive
Order;

(d) who commits, threatens or conspires to commit or supports “terrorism” as
defined in the Executive Order;

(e) that is named as a “specially designated national and blocked person” on the
most current list published by the OFAC at its official website,
http://www.treas.gov/offices/enforcement/ofac/sdn/t11sdn.pdf or at any
replacement website or other replacement official publication of such list; or

(f) who is an Affiliate or affiliated with a Person listed above.

“Property”: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible.

“Records”: all books, instruments, agreements, customer lists, credit files,
computer files, storage media, tapes, disks, cards, software, data, computer
programs, printouts and other computer materials and records generated by other
media for the storage of information maintained by any Person with respect to
the business and operations of the Loan Parties and the Collateral.

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim (other than the proceeds of any self-insurance) or any
condemnation proceeding relating to any asset of any Group Member other than an
Excluded Subsidiary in each case, in excess of (i) $25,000,000 if received by an
applicable Group Member that is a Foreign Subsidiary, or (ii) $15,000,000 if
received by an applicable Group Member that is not a Foreign Subsidiary.

 

-27-



--------------------------------------------------------------------------------

“Register”: as defined in Section 8.6(b).

“Registration Rights Agreement”: the Equity Registration Rights Agreement dated
July 10, 2009 by and among the Borrower, the Lender, the Canadian Subscriber,
the VEBA and GM Oldco.

“Regulation D”: Regulation D of the Board as in effect from time to time.

“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, an
amount equal to the specified portion of the Net Cash Proceeds received by any
applicable Group Member in connection therewith that is intended to be
reinvested as stated in the applicable Reinvestment Notice.

“Reinvestment Event”: any Asset Sale or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.

“Reinvestment Notice”: a written notice executed by a Responsible Officer
stating that no Default or Event of Default has occurred and is continuing and
that the Borrower (directly or indirectly through a Subsidiary) intends and
expects to use all or a specified portion of the Net Cash Proceeds of an Asset
Sale or Recovery Event (or committed to be expended pursuant to a binding
contract) to acquire or repair assets useful in its business.

“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended (or
committed to be expended pursuant to a binding contract) prior to the relevant
Reinvestment Prepayment Date to acquire or repair assets useful in the
Borrower’s business.

“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring one year after such Reinvestment Event and
(b) the date on which the Borrower shall have made a final determination not to,
or shall have otherwise ceased to, acquire or repair assets useful in the
Borrower’s business with all or any portion of the relevant Reinvestment
Deferred Amount.

“Related Transactions”: each of the transactions described in the Transaction
Documents.

“Relevant Period”: the period beginning on the Effective Date and ending on the
date that is the latest to occur of the date the Treasury ceases to own any
(i) direct or indirect Capital Stock in the Borrower and (ii) Loans hereunder.

“Reportable Event”: any of the events set forth in section 4043(c) of ERISA or
the regulations issued thereunder, other than those events as to which the
thirty day notice period referred to in section 4043(c) of ERISA have been
waived.

“Requirements of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court of
competent jurisdiction or other Governmental Authority, in each case applicable
to and binding upon such Person and any of its property, and to which such
Person and any of its property is subject.

 

-28-



--------------------------------------------------------------------------------

“Reserve Disbursement”: as defined in Section 4.2(a)(iii).

“Reserve Funds”: a portion of the Loans deposited on or prior to the Effective
Date into the Escrow Account in an amount equal to $16,425,000,000, which shall
be disbursed in accordance with Section 4.2.

“Reserve Notice”: with respect to any request for a Reserve Disbursement
hereunder, a notice from the Borrower delivered to the Lender, substantially in
the form of Exhibit H-1.

“Reserve Reporting Termination Date”: the date that is the earlier of (i) the
date that the balance of the Escrow Account is zero and (ii) June 30, 2010.

“Reserved Claims”: as defined in the Final DIP Order.

“Responsible Officer”: as to any Person, the chief executive officer or, with
respect to financial matters (including, without limitation those matters set
forth in Section 5.2(h)), the chief financial officer, treasurer or assistant
treasurer of such Person, an individual so designated from time to time by such
Person’s board of directors or, for the purposes of Section 5.2 only (other than
Section 5.2(h)), the secretary or an assistant secretary of the Borrower, or, in
the event any such officer is unavailable at any time he or she is required to
take any action hereunder, “Responsible Officer” shall mean any officer
authorized to act on such officer’s behalf as demonstrated by a certificate or
corporate resolution (or equivalent); provided that the Lender is notified in
writing of the identity of such Responsible Officer. Unless otherwise qualified,
all references to “Responsible Officer” in this Agreement shall refer to a
Responsible Officer of the Borrower.

“Restricted Cash”: cash, in whatever currency of denomination, and Cash
Equivalents of the Borrower or any of its Subsidiaries (i) that is subject to a
Lien (other than (x) the Liens created pursuant to the Collateral Documents,
(y) ordinary course set-off rights of depository banks for charges and fees
related to amounts held therewith and (z) Liens for the benefit of any Loan
Party arising under intercompany transactions), or (ii) the use of which is
otherwise restricted pursuant to any Requirement of Law or Contractual
Obligation. Notwithstanding the foregoing, none of the cash, in whatever
currency of denomination, and Cash Equivalents of the Borrower or any of its
Subsidiaries deposited with a trustee of the VEBA or any other short-term or
long-term voluntary employee’s beneficiary association which the Borrower or
relevant Subsidiary may access on an unrestricted basis for use in its business
shall constitute Restricted Cash.

“Restricted Payments”: as defined in Section 6.5.

“S&P”: Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies and its successors.

 

-29-



--------------------------------------------------------------------------------

“Sale/Leaseback Transaction”: any arrangement with any Person providing for the
leasing by any Group Member (other than any Excluded Subsidiary, except
Financing Subsidiaries) of real or personal property that has been or is to be
sold or transferred by the applicable Group Member to such Person, including any
other Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of the applicable Group Member.

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Section 363 Sale”: as defined in Section 4.1(b).

“Section 363 Sale Order”: as defined in Section 4.1(b).

“Securities Act”: the United States Securities Act of 1933, as amended.

“Securitization Subsidiary”: any Subsidiary formed for the purpose of, and that
engages in, one or more receivables or securitization financing facilities and
other activities reasonably related thereto.

“Sellers”: as defined in the recitals hereto.

“Senior Employee”: any of the 25 most highly compensated employees (including
the SEOs) of the Borrower and its Subsidiaries, as determined pursuant to the
rules set forth in 31 C.F.R. Part 30.

“SEO”: a Senior Executive Officer as defined in the EESA and any interpretation
of such term by the Treasury thereunder, including the rules set forth in 31
C.F.R. Part 30.

“Special Inspector General of the Troubled Asset Relief Program”: The Special
Inspector General of the Troubled Asset Relief Program, as contemplated by
Section 121 of the EESA.

“Specified Benefit Plan”: any employee benefit plan within the meaning of
section 3(3) of ERISA and any other plan, arrangement or agreement which
provides for compensation, benefits, fringe benefits or other remuneration to
any employee, former employee, individual independent contractor or director,
including any bonus, incentive, supplemental retirement plan, golden parachute,
employment, individual consulting, change of control, bonus or retention
agreement, whether provided directly or indirectly by any Group Member or
otherwise.

“Stockholders Agreement”: the Stockholders Agreement dated as of July 10, 2009
among the Borrower, the Lender, the Canadian Subscriber and the VEBA.

“Structured Financing”: Indebtedness (including any Sale/Leaseback Transaction)
issued or incurred by any Structured Financing Subsidiary.

 

-30-



--------------------------------------------------------------------------------

“Structured Financing Subsidiary”: any Financing Subsidiary or Securitization
Subsidiary.

“Subsidiary”: with respect to any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the securities
or other ownership interests having by the terms thereof ordinary voting power
to elect a majority of the board of directors or other persons performing
similar functions of such corporation, partnership or other entity (irrespective
of whether or not at the time securities or other ownership interests of any
other class or classes of such corporation, partnership or other entity shall
have or shall have the right to have voting power by reason of the happening of
any contingency) is at the time directly or indirectly owned or controlled by
such Person or one or more Subsidiaries of such Person or by such Person and one
or more Subsidiaries of such Person. Unless otherwise qualified, all references
to a “Subsidiary” or “Subsidiaries” in this Agreement shall refer to a
Subsidiary or Subsidiaries of the Borrower.

“Supplier Receivables Facility”: that certain Credit Agreement, dated as of
April 3, 2009, between Supplier SPV and the Treasury.

“Supplier SPV”: GM Supplier Receivables LLC, a Delaware limited liability
company.

“Swap Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or any of
its Subsidiaries shall be a “Swap Agreement.”

“TARP Covenants”: the collective reference to the affirmative covenants in
Sections 5.2(l), 5.2(m), 5.16, 5.17, 5.18, 5.19, 5.20, 5.21, 5.25 and 5.27.

“taxes”: except as the context otherwise requires, all taxes of any kind or
nature whatsoever together with penalties, fines, additions to tax and interest
thereon.

“Trademark Licenses”: all licenses, contracts or other agreements, whether
written or oral, naming any Loan Party as licensor or licensee and providing for
the grant of any right concerning any Trademark, together with any goodwill
connected with and symbolized by any such trademark licenses, contracts or
agreements and the right to prepare for sale or lease and sell or lease any and
all inventory now or hereafter owned by any Loan Party and now or hereafter
covered by such licenses (including, without limitation, all Trademark Licenses
described in Schedule 3.25 hereto).

“Trademarks”: all domestic and foreign trademarks, service marks, collective
marks, certification marks, trade dress, trade names, corporate names, business
names, d/b/a’s, Internet domain names, designs, logos and other source or
business identifiers and all general intangibles of like nature, now or
hereafter owned, adopted, or acquired by any Loan Party

 

-31-



--------------------------------------------------------------------------------

(including, without limitation, all domestic and foreign trademarks, service
marks, collective marks, certification marks, trade dress, trade names, business
names, d/b/as, Internet domain names, designs, logos and other source or
business identifiers described in Schedule 3.25 hereto), all applications,
registrations and recordings thereof (including, without limitation,
applications, registrations and recordings in the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
state thereof or any other country or any political subdivision thereof), and
all reissues, extensions or renewals thereof, together with all goodwill of the
business symbolized by such marks.

“Trading With the Enemy Act”: as defined in Section 3.19.

“Transaction Documents”: Each of, and collectively, (i) the Master Transaction
Agreement, (ii) the Section 363 Sale Order, (iii) the Borrower’s Organizational
Documents, (iv) the UAW Retiree Settlement Agreement, (v) the Transition
Services Agreement and (vi) the related manufacturing agreements, asset purchase
agreements, organizational documents, finance support agreements and all other
related documentation, each as amended, supplemented or modified from time to
time in accordance with Section 6.6.

“Transferee”: any Assignee or Participant.

“Transition Services Agreement”: as defined in the Master Transaction Agreement.

“Treasury”: as defined in the preamble hereto.

“Treasury’s Percentage”: on any date of determination, (i) in the event that the
Treasury is the sole Lender party to this Agreement, 100%, and (ii) in the event
that there is more than one Lender party to this Agreement, a percentage equal
to (x) the aggregate outstanding principal balance of the Loans held by the
Treasury on such date divided by (y) the aggregate outstanding principal balance
of the Loans of all Lenders on such date.

“U.S. Subsidiary”: any Subsidiary of any Loan Party that is organized or
existing under the laws of the United States or any state thereof or the
District of Columbia.

“UAW”: the International Union, United Automobile, Aerospace and Agricultural
Implement Workers of America.

“UAW Retiree Settlement Agreement”: as defined in the Master Transaction
Agreement.

“Uniform Commercial Code”: the Uniform Commercial Code as in effect from time to
time in any applicable jurisdiction.

“United States”: the United States of America.

“United States Subscription Agreement”: as defined in the Canadian Facility.

“USA PATRIOT Act”: as defined in Section 3.18(d).

 

-32-



--------------------------------------------------------------------------------

“UST Facility Percentage”: on any date of determination, a percentage equal to
(x) the aggregate outstanding principal balance of the Loans on such date
divided by (y) an amount equal to the sum of (i) the aggregate outstanding
principal balance of the Loans on such date and (ii) the aggregate Outstanding
Principal of the VEBA Note Facility on such date.

“UST Rejection Notice”: a notice from UST to the Borrower rejecting a mandatory
prepayment under this Agreement following the initial offer to repay the loans
thereunder in accordance with Section 2.5(i) hereof.

“VEBA”: the trust fund established pursuant to the UAW Retiree Settlement
Agreement.

“VEBA Note Facility”: the Secured Note Agreement by and between the VEBA and the
Borrower due July 15, 2017 in an original principal amount of $2,500,000,000 in
form and substance substantially similar to this Agreement and otherwise
satisfactory to the Lender, as the same may be amended, restated, supplemented
or modified from time to time hereafter in accordance with the terms and
conditions of this Agreement, the other Loan Documents, and the Intercreditor
Agreement.

“VEBA Rejection Notice”: a notice from the VEBA to the Borrower rejecting a
mandatory prepayment under the VEBA Note Facility following the initial offer to
prepay the notes thereunder in accordance with Section 2.5(g) of the VEBA Note
Facility.

“Vitality Commitment”: the covenant set forth in Section 5.27.

“Vitality Commitment Period”: the period described in Section 5.27(b).

“Warranty Administration Agreement”: as defined in Section 4.1(v).

“Warranty Amendment”: as defined in Section 4.1(v).

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.

“Wind-Down Credit Agreement”: the $1,175,000,000 Amended and Restated Secured
Superpriority Debtor-in-Possession Credit Agreement, dated as of the date
hereof, among GM Oldco, the guarantors parties thereto, the Treasury, the
Canadian Lender and the other lenders parties thereto from time to time.

“Wind-Down Loan”: the “Loan” as defined in the Wind-Down Credit Agreement.

“Withdrawal Liability”: liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

-33-



--------------------------------------------------------------------------------

1.2. Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to Group Members not defined in Section 1.1 and accounting terms partly
defined in Section 1.1, to the extent not defined, shall have the respective
meanings given to them under GAAP, (ii) the words “include,” “includes” and
“including” shall be deemed to be followed by the phrase “without limitation,”
(iii) the word “incur” shall be construed to mean incur, create, issue, assume,
become liable in respect of or suffer to exist (and the words “incurred” and
“incurrence” shall have correlative meanings), (iv) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
Capital Stock, securities, revenues, accounts, leasehold interests and contract
rights, (v) references to agreements or other Contractual Obligations shall,
unless otherwise specified, be deemed to refer to such agreements or Contractual
Obligations as amended, supplemented, restated or otherwise modified from time
to time, (vi) references to any Person shall include its successors and assigns
and (vii) references to any statute, rule or regulation shall be to such statute
as amended or modified from time to time and to any successor legislation, rule
or regulation thereto, in each case as in effect at the time any such reference
is operative.

(c) The words “hereof,” “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole (including
the Schedules and Exhibits hereto) and not to any particular provision of this
Agreement (or the Schedules and Exhibits hereto), and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(e) It is understood and agreed that any reference to the terms “Subsidiary” and
“Affiliate” shall not be deemed or interpreted to include GMAC; provided that,
the ownership thereof by the Borrower does not increase beyond the amount owned
immediately following the consummation of the transactions contemplated by the
GMAC Reorganization.

1.3. Conversion of Foreign Currencies. (a) For purposes of this Agreement and
the other Loan Documents, with respect to any monetary amounts in a currency
other than Dollars, the Dollar Equivalent thereof shall be determined based on
the Exchange Rate in effect at the time of such determination (unless otherwise
explicitly provided herein).

(b) The Lender may set up appropriate rounding off mechanisms or otherwise
round-off amounts hereunder to the nearest higher or lower amount in whole
Dollar or cent to ensure amounts owing by any party hereunder or that otherwise
need to be calculated or converted hereunder are expressed in whole Dollars or
in whole cents, as may be necessary or appropriate.

 

-34-



--------------------------------------------------------------------------------

SECTION 2

AMOUNT AND TERMS OF LOANS

2.1. Loans. On the Effective Date, pursuant to the Newco Loan Assumption
Agreement, the Borrower has assumed the obligations under the DIP Credit
Agreement with respect to a portion of the Tranche B Term Loans (as defined in
the DIP Credit Agreement) in Dollars made by the Lender to GM Oldco and in the
aggregate amount of $7,072,488,605 (the “Loans”). The Loans may from time to
time be Eurodollar Loans or, solely in the circumstances specified in
Section 2.8, ABR Loans. Loans repaid or prepaid may not be reborrowed.

2.2. [Intentionally Omitted].

2.3. Repayment of Loans; Evidence of Debt. (a) The Loans shall be repayable on
the Maturity Date.

(b) Pursuant to Section 4.1(a), the Borrower shall execute and deliver the
Initial Note on the Effective Date. Following any assignment or transfer of the
Loans pursuant to Section 8.6, the Borrower agrees that, upon the request of the
Lender, the Borrower shall promptly execute and deliver to the Lender Notes
reflecting the Loans assigned or transferred and the Loans retained by the
Lender, if any.

2.4. Optional Prepayments. The Borrower may at any time and from time to time
prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Lender no later than 12:00 noon (New York
City time) three Business Days prior to the date such prepayment is requested to
be made, which notice shall specify the date of such prepayment and the amount
of such prepayment; provided that if the Loans are prepaid on any day other than
the last day of the Interest Period applicable thereto, the Borrower shall also
pay any amounts owing pursuant to Section 2.10. If any such notice is given, the
amount specified in such notice shall be due and payable on the date specified
therein, together with accrued interest to such date on the amount prepaid and
shall be applied as provided in Section 2.5(d). Partial prepayments of Loans
shall be in an aggregate principal amount of $100,000,000 or a whole multiple
thereof or, if less, the entire principal amount thereof then outstanding.

2.5. Mandatory Prepayments. (a) If any Additional First Lien Indebtedness or
Permitted Unsecured Indebtedness is incurred by any Group Member (other than an
Excluded Subsidiary), then promptly upon such incurrence (and in any case not
more than twenty Business Days thereafter), the Loans shall be prepaid by an
amount equal to the Applicable Net Cash Proceeds of such incurrence, as set
forth in Section 2.5(d). If any amount in respect of Attributable Obligations
under a Sale/Leaseback Transaction is required to be applied as a prepayment of
the Loans pursuant to clause (n) of the definition of “Permitted Indebtedness,”
then promptly upon the occurrence of such Sale/Leaseback Transaction (and in any
case not more than twenty Business Days thereafter), the Loans shall be prepaid
by an amount equal to the Applicable Net Cash Proceeds of such Sale/Leaseback
Transaction, as set forth in Section 2.5(d). With respect to any such
Indebtedness incurred by an applicable Non-U.S. Subsidiary, the aggregate amount
of the Applicable Net Cash Proceeds thereof required to be applied pursuant to
Section 2.5(d) to the prepayment of the Loans shall be subject to reduction to

 

-35-



--------------------------------------------------------------------------------

the extent that expatriation of such Applicable Net Cash Proceeds (i) would
result in material adverse tax or legal consequences (including, without
limitation, violation of Contractual Obligations), (ii) would be reasonably
likely to result in adverse personal liability of any director of any applicable
Group Member, or (iii) would result in the insolvency of the applicable Non-U.S.
Subsidiary. The provisions of this Section do not constitute a consent to the
incurrence of any Indebtedness by any Group Member to which consent is otherwise
required under this Agreement or the other Loan Documents. Notwithstanding the
foregoing, no prepayment shall be required under this Section 2.5(a) if (A) the
aggregate principal amount of Indebtedness and any Attributable Obligations
incurred by the applicable Group Member on the date of incurrence does not
exceed $5,000,000, or (B) the Indebtedness was incurred or issued by a Foreign
Subsidiary, General Motors China, Inc. or GM APO Holdings LLC solely for the
purpose of funding operations outside the United States and Canada.

(b) If on any date any Group Member other than an Excluded Subsidiary shall
receive Net Cash Proceeds from any Asset Sale, Recovery Event or Extraordinary
Receipt, then unless a Reinvestment Notice shall be delivered in respect of any
Asset Sale or Recovery Event, promptly upon receipt by such Group Member of such
Net Cash Proceeds (and in any case not more than twenty Business Days
thereafter), the Loans shall be prepaid by an amount equal to the amount of such
Net Cash Proceeds, as set forth in Section 2.5(d); provided that, on each
Reinvestment Prepayment Date, the Loans shall be prepaid by an amount equal to
the Reinvestment Prepayment Amount with respect to the relevant Reinvestment
Event, as set forth in Section 2.5(d). With respect to any Net Cash Proceeds
realized or received by an applicable Non-U.S. Subsidiary in connection with any
Asset Sale, Recovery Event or Extraordinary Receipt, the aggregate amount of
such Net Cash Proceeds required to be applied pursuant to this Section 2.5(b) to
the prepayment of the Loans shall be subject to reduction to the extent that
expatriation of such Net Cash Proceeds (i) would result in material adverse tax
or legal consequences (including, without limitation, violation of Contractual
Obligations), (ii) would be reasonably likely to result in adverse personal
liability of any director of any applicable Group Member, or (iii) would result
in the insolvency of the applicable Non-U.S. Subsidiary. The provisions of this
Section 2.5(b) do not constitute a consent to the consummation of any
Disposition not permitted by Section 6.12.

(c) [Intentionally omitted].

(d) Amounts to be applied in connection with prepayments made pursuant to
Section 2.4 and this Section 2.5 shall be applied, (i) first, to pay accrued and
unpaid interest in respect of the Loans and all other Obligations then due and
payable other than principal under the Loans, and (ii) second, to repay the
Loans. Any such prepayment shall be accompanied by a notice to the Lender
specifying the amount of such prepayment.

(e) On the date the GM Warranty Commitment Program shall have been terminated in
accordance with the Warranty Administration Agreement, amounts received by the
Lender pursuant to the Warranty Administration Agreement as a distribution upon
the Termination Date (as defined in the Warranty Administration Agreement) shall
be applied by Lender as a prepayment of the Loans as set forth in
Section 2.5(d).

 

-36-



--------------------------------------------------------------------------------

(f) Notwithstanding anything to the contrary in the Loan Documents, if, on
June 30, 2010 any funds remain on deposit in the Escrow Account, the Borrower
shall, or shall cause the Escrow Bank to, apply an amount equal to 83.898% of
such funds to the prepayment of the Loans as set forth in Section 2.5(d),
provided that, the Borrower may request that the date on which all or a portion
of such funds shall be applied to such prepayment be extended to a date not
later than June 30, 2011, which may be consented to by the Lender in its sole
discretion.

(g) Notwithstanding anything to the contrary in Section 2.5(d), with respect to
the amount of any mandatory prepayment required to be made pursuant to
Section 2.5(a) or 2.5(b) (the “Mandatory Prepayment Amount”), at any time when
the Treasury is a Lender hereunder, the Borrower may, in lieu of applying the
Treasury’s Percentage of such amount to the prepayment of the Treasury’s Loans
as provided in Section 2.5(d), on the date specified in Section 2.5(a) or
2.5(b), as applicable (the “Offer Date”), for such prepayment, deliver a written
offer to the Treasury to permit the Treasury to decline all or a portion of such
mandatory prepayment; provided that, the Borrower shall pay to each Lender other
than the Treasury such Lender’s pro rata share of such mandatory prepayment as
otherwise required by Section 2.5(a) or 2.5(b), as applicable. If, no later than
5 Business Days following the Offer Date (the “Mandatory Prepayment Date”),
(i) the Treasury and the Borrower have mutually agreed, the Treasury may deliver
a written notice to reject (a “UST Rejection Notice”) all or a portion of the
applicable Mandatory Prepayment Amount (such rejected amount, the “Rejected
Prepayment Amount”), and the Borrower shall offer to apply the Rejected
Prepayment Amount to the Canadian Facility and the VEBA Note Facility in
accordance with Section 2.5(h), and (ii) otherwise, the Treasury’s Loan shall be
repaid on the Mandatory Prepayment Date, together with all accrued and unpaid
interest thereon. For avoidance of doubt, the Treasury is the sole Lender that
may reject a mandatory prepayment pursuant to this Section 2.5(g) and such right
shall not be available to any other Lender.

(h) In the event that there is any Rejected Prepayment Amount relating to a
mandatory prepayment required to be made pursuant to Section 2.5(a) and the
Canadian Lender is a lender under the Canadian Facility or the VEBA is a
noteholder under the VEBA Note Facility, the Borrower shall offer to apply the
Rejected Prepayment Amount to the loans under the Canadian Facility and the
notes under the VEBA Note Facility on the date that is five Business Days after
the date the Treasury has delivered a UST Rejection Notice, as follows:

(i) if the VEBA is no longer a noteholder under the VEBA Note Facility, the
entire Rejected Prepayment Amount shall be offered to the Canadian Lender as a
prepayment of the Canadian Facility in accordance with the terms of
Section 2.07(d) of the Canadian Facility;

(ii) if the Canadian Lender is no longer a lender under the Canadian Facility,
the entire Rejected Prepayment Amount shall be offered to the VEBA as a
prepayment of the VEBA Note Facility in accordance with Section 2.5(j) of the
VEBA Note Facility; or

(iii) otherwise, the Rejected Prepayment Amount shall be offered to both the
Canadian Lender and the VEBA on a pro rata basis based on the aggregate
outstanding principal balance of the Canadian Lender’s loans outstanding under
the

 

-37-



--------------------------------------------------------------------------------

Canadian Facility on the date of such offer and the portion of the Outstanding
Principal (as defined in the VEBA Note Facility) attributable to the Notes (as
defined in the VEBA Note Facility) held by the VEBA on the date of such offer.

Any amounts rejected by the Canadian Lender or the VEBA, as applicable,
following any offer pursuant to this Section 2.5(h) may be retained by the
Borrower. In the event that the Canadian Lender is no longer a lender under the
Canadian Facility and the VEBA is no longer a noteholder under the VEBA Note
Facility, the Borrower may retain any Rejected Prepayment Amount; provided that,
the Borrower may not use any portion of any Rejected Prepayment Amount to make
an optional prepayment pursuant to Section 2.4.

(i) In the event that there is any Rejected Prepayment Amount relating to a
mandatory prepayment required to be made pursuant to Section 2.5(b) and the VEBA
is a noteholder under the VEBA Note Facility, the Borrower shall offer to apply
the Rejected Prepayment Amount to the VEBA Note Facility on the date that is
five Business Days after the date the Treasury has delivered a UST Rejection
Notice, in accordance with Section 2.5(j) of the VEBA Note Facility. Any amounts
rejected by the VEBA following any offer pursuant to Section 2.5(j) of the VEBA
Note Facility may be retained by the Borrower. In the event that the VEBA is no
longer a noteholder under the VEBA Note Facility, the Borrower may retain any
Rejected Prepayment Amount relating to a mandatory prepayment required to be
made pursuant to Section 2.5(b); provided that, the Borrower may not use any
portion of any Rejected Prepayment Amount to make an optional prepayment
pursuant to Section 2.4.

(j) If on any date, the Borrower or GM Canada shall have received a Canadian
Lender Rejection Notice or a VEBA Rejection Notice, the Borrower shall at any
time when the Treasury is a Lender hereunder, deliver a written offer to the
Treasury to prepay on the date that is five Business Days after the date of the
Canadian Lender Rejection Notice or the VEBA Rejection Notice, as applicable,
the Loans held by the Treasury by an amount equal to the Applicable Rejected
Prepayment Amount. The Treasury may, in its sole discretion, elect to reject all
or a portion of such Applicable Rejected Prepayment Amount. Any amounts rejected
by the Treasury following any offer pursuant to this Section 2.5(j) may be
retained by the Borrower; provided that, the Borrower may not use any portion of
any Applicable Rejected Prepayment Amount to make an optional prepayment
pursuant to Section 2.4. For the avoidance of doubt, the Treasury is the sole
Lender that shall be offered, and shall have the right to reject, any Applicable
Rejected Prepayment Amount.

(k) Notwithstanding anything to the contrary set forth herein, the Borrower
shall not be required to make an offer to any of the Treasury, the Canadian
Lender or the VEBA pursuant to Section 2.5(g), (h), (i) or (j) in excess of the
outstanding principal balance of the Treasury’s Loans, the outstanding principal
balance of the Canadian Lender’s loans under the Canadian Facility, or the
Outstanding Principal of the VEBA under the VEBA Note Facility, as applicable.

2.6. Interest Rates and Payment Dates/Fee Payment Dates/Fees. (a) Each
Eurodollar Loan shall bear interest for each day during each Interest Period
with respect thereto at a rate per annum equal to the Eurodollar Rate determined
for such Interest Period plus the Applicable Margin.

 

-38-



--------------------------------------------------------------------------------

(b) Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin.

(c) When any Event of Default has occurred and is continuing and the Lender has
determined in its sole discretion not to permit such continuations, no
Eurodollar Loan may be continued as such.

(d) If at any time any Event of Default shall have occurred and be continuing,
(i) all outstanding Loans shall bear interest at a rate per annum equal to the
rate that would otherwise be applicable thereto pursuant to the foregoing
provisions of this Section 2.6 plus 2% per annum, which, in the sole discretion
of the Lender, may be the rate of interest then applicable to ABR Loans, and
(ii) all other outstanding Obligations shall bear interest at 2% above the rate
per annum equal to the rate of interest then applicable to ABR Loans.

(e) [Intentionally omitted].

(f) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (d) of this Section 2.6 shall be
payable from time to time on demand.

2.7. Computation of Interest and Fees. (a) Interest and fees payable pursuant
hereto shall be calculated on the basis of a 360-day year for the actual days
elapsed, except that with respect to ABR Loans the rate of interest on which is
calculated on the basis of the Prime Rate, the interest thereon shall be
calculated on the basis of a 365- (or 366-) day year for the actual days
elapsed. The Lender shall, as soon as practicable, and promptly, notify the
Borrower of each determination of a Eurodollar Rate. Any change in the interest
rate on the Loans resulting from a change in the ABR or the Eurocurrency Reserve
Requirements shall become effective as of the opening of business on the day on
which such change becomes effective. The Lender shall, as soon as practicable,
and promptly, notify the Borrower of the effective date and the amount of each
such change in interest rate.

(b) Each determination of an interest rate by the Lender pursuant to any
provision of this Agreement shall be conclusive and binding on the Borrower in
the absence of manifest error. The Lender shall, at the request of the Borrower,
deliver to the Borrower a statement showing the quotations used by the Lender in
determining any interest rate pursuant to Section 2.7(a).

2.8. Inability to Determine Interest Rate; Illegality. (a) If prior to the first
day of any Interest Period:

(i) the Lender shall have determined (which determination shall be conclusive
and binding upon the Borrower) that, by reason of circumstances affecting the
relevant market, adequate and reasonable means do not exist for ascertaining the
Eurodollar Rate for such Interest Period, or

(ii) the Lender shall have determined that the Eurodollar Rate determined or to
be determined for such Interest Period will not adequately and fairly reflect
the cost to the Lender (as conclusively certified by the Lender) of making or
maintaining its Loans during such Interest Period;

 

-39-



--------------------------------------------------------------------------------

the Lender shall give telecopy or telephonic notice thereof to the Borrower as
soon as practicable thereafter. If such notice is given pursuant to clause
(i) or (ii) of this Section 2.8(a) in respect of Eurodollar Loans, then any
outstanding Eurodollar Loans shall be converted, on the last day of the
then-current Interest Period, to ABR Loans. Until such relevant notice has been
withdrawn by the Lender, the Borrower shall not have the right to convert ABR
Loans to Eurodollar Loans.

(b) If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof shall make it unlawful for the Lender to
maintain Eurodollar Loans as contemplated by this Agreement, the Lender shall
give notice thereof to the Borrower describing the relevant provisions of such
Requirement of Law, following which the Lender’s outstanding Eurodollar Loans
shall be converted automatically on the last day of the then current Interest
Periods with respect to such Loans (or within such earlier period as shall be
required by law) to ABR Loans. If any such conversion or prepayment of a
Eurodollar Loan occurs on a day which is not the last day of the then current
Interest Period with respect thereto, the Borrower shall pay to the Lender such
amounts, if any, as may be required pursuant to Section 2.10.

2.9. Treatment of Payments. (a) [Intentionally omitted].

(b) Amounts paid on account of the Loans may not be reborrowed.

(c) [Intentionally omitted].

(d) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 3:00 p.m. (New York
City time) on the due date thereof to the Lender at its Funding Office, in
Dollars and in immediately available funds. If any payment hereunder (other than
payments on the Eurodollar Loans) becomes due and payable on a day other than a
Business Day, such payment shall be extended to the next succeeding Business
Day. If any payment on a Eurodollar Loan becomes due and payable on a day other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day unless the result of such extension would be to extend
such payment into another calendar month, in which event such payment shall be
made on the immediately preceding Business Day. In the case of any extension of
any payment of principal pursuant to the preceding two sentences, interest
thereon shall be payable at the then applicable rate during such extension.

2.10. Indemnity. The Borrower agrees to indemnify the Lender for, and to hold
the Lender harmless from, any loss or expense that the Lender may sustain or
incur as a consequence of (a) default by the Borrower in making any prepayment
after the Borrower has given a notice thereof in accordance with the provisions
of this Agreement or (b) the making of a prepayment of Eurodollar Loans on a day
that is not the last day of an Interest Period with respect thereto. Such
indemnification may include an amount equal to the excess, if any, of (i) the
amount of interest that would have accrued on the amount so prepaid for the
period from the date of such prepayment to the last day of such Interest Period
in each case at the applicable rate of interest for such Loans provided for
herein (excluding, however, the Applicable Margin

 

-40-



--------------------------------------------------------------------------------

included therein, if any) over (ii) the amount of interest (as reasonably
determined by the Lender) that would have accrued to the Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank Eurodollar market. A certificate as to any amounts payable
pursuant to this Section 2.10 submitted to the Borrower by the Lender shall be
conclusive in the absence of manifest error and shall be payable within 30 days
of receipt of any such notice. The agreements in this Section 2.10 shall survive
the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder.

2.11. [Intentionally Omitted].

2.12. Taxes. (a) Except as required by Applicable Law, all payments made by the
Borrower under this Agreement or any other Loan Document shall be made free and
clear of, and without deduction or withholding for or on account of, any present
or future income, stamp or other taxes, levies, imposts, duties, charges, fees,
deductions or withholdings, now or hereafter imposed, levied, collected,
withheld or assessed by any Governmental Authority, excluding net or overall
gross income taxes or net or overall gross profit taxes, franchise taxes
(imposed in lieu of net or overall gross income taxes), capital taxes and branch
profit taxes imposed on the Lender as a result of a present or former connection
between the Lender and the jurisdiction of the Governmental Authority imposing
such tax or any political subdivision or taxing authority thereof or therein
(other than any such connection arising solely from the Lender’s having
executed, delivered or performed its obligations or received a payment under, or
enforced, this Agreement or any other Loan Document). If any such non-excluded
taxes (such taxes, excluding Excluded Taxes, “Non-Excluded Taxes”) are required
to be withheld from any amounts payable by the Borrower to the Lender hereunder,
the amounts so payable to the Lender shall be increased so that after making or
allowing for all such required withholdings (including withholdings applicable
to additional amounts payable under this Section 2.12) the Lender receives an
amount equal to the sum it would have received had no such withholdings been
required; provided, however, that the Borrower shall not be required to increase
any such amounts payable to the Lender with respect to any Non-Excluded Taxes
that are (i) attributable to the Lender’s failure to comply with the
requirements of paragraph (d) of this Section 2.12, (ii) taxes imposed by way of
withholding on net or gross income, but not excluding such taxes arising as a
result of a change in Applicable Law occurring after (A) the date that the
Lender became a party to this Agreement (unless after that date the Lender has
designated a new lending office, in which case sub-clause (C) below shall
apply), or (B) with respect to an assignment, acquisition or grant of a
participation, the effective date of such assignment, acquisition or
participation, except to the extent that the Lender’s predecessor was entitled
to such amounts, or (C) with respect to the designation of a new lending office,
the effective date of such designation, except to the extent the Lender was
entitled to receive such amounts with respect to its previous lending office,
and (iii) taxes resulting from the Lender’s gross negligence or willful
misconduct (collectively, and together with the taxes excluded by the first
sentence of this Section 2.12, “Excluded Taxes”).

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with Applicable Law.

(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrower,
as promptly as possible thereafter, the Borrower shall send to the Lender, a
certified

 

-41-



--------------------------------------------------------------------------------

copy of an original official receipt received by the Borrower showing payment
thereof (or if an official receipt is not available, such other evidence of
payment as shall be reasonably satisfactory to such Lender). If the Borrower
fails to pay any Non-Excluded Taxes or Other Taxes required to be paid by the
Borrower under this Section 2.12 when due to the appropriate taxing authority or
fails to remit to the Lender the required receipts or other required documentary
evidence, the Borrower shall indemnify the Lender and hold the Lender harmless
against any such Non-Excluded Taxes or Other Taxes and for any incremental
taxes, interest or penalties that may become payable by the Lender as a result
of any such failure to remit or pay. The agreements in this Section 2.12 shall
survive the termination of this Agreement and the payment of the Loan and all
other amounts payable hereunder.

(d) Each Lender (or any Transferee) (other than the United States government
(including the Treasury)) that either (A) is not incorporated under the laws of
the United States, any state thereof, or the District of Columbia or (B) whose
name does not include “Incorporated,” “Inc.,” “Corporation,” “Corp.,” “P.C.,”
“insurance company,” or “assurance company” (a “Non-U.S. Lender”) shall deliver
to the Borrower, so long as such Lender is legally entitled to do so, two
originals of either U.S. Internal Revenue Service Form W-9, Form W-8BEN, Form
W-8EXP, Form W-8ECI, or in the case of a Non-U.S. Lender claiming exemption from
U.S. federal withholding tax under Section 871(h) or 881(c) of the Code with
respect to payment of “portfolio interest”, a Form W-8BEN (along with a
statement as to certain requirements in order to claim an exemption for
“portfolio interest” reasonably acceptable to the Borrower), or Form W-8IMY
(with applicable attachments), or any subsequent versions thereof or successors
thereto, properly completed and duly executed by such Non-U.S. Lender claiming a
complete exemption from (or reduced rate of) United States federal withholding
tax on all payments by the Borrower under this Agreement or any other Loan
Document. In addition, each Lender shall provide any other U.S. tax forms (with
applicable attachments) as will reduce or eliminate United States federal
withholding tax on payments by the Borrower under this Agreement or any other
Loan Document. Each Lender (other than the United States government (including
the Treasury)) shall provide the appropriate documentation under this clause
(d) at the following times: (1) prior to the first payment date after becoming a
party to this Agreement, (2) upon a change in circumstances or upon a change in
law, in each case, requiring or making appropriate a new or additional form,
certificate or documentation, (3) upon or before the expiration, obsolescence or
invalidity of any documentation previously provided to the Borrower and (4) upon
reasonable request by the Borrower. If the Lender is entitled to an exemption
from or reduction of withholding tax under the law of the jurisdiction in which
the Borrower is located, or any treaty to which such jurisdiction is a party,
with respect to payments under this Agreement, then the Lender shall deliver to
the Borrower, at the time or times prescribed by Applicable Law or reasonably
requested by the Borrower, such properly completed and executed documentation as
will permit such payments to be made without withholding or at a reduced rate,
provided that the Lender is legally entitled to complete, execute and deliver
such documentation and in the Lender’s reasonable judgment such completion,
execution or submission would not materially prejudice the legal position of the
Lender.

(e) If the Lender determines that it has received a refund, credit, or other
reduction of taxes in respect of any Non-Excluded Taxes or Other Taxes paid by
the Borrower, as to which it has been indemnified by the Borrower, or with
respect to which the Borrower has paid additional amounts pursuant to this
Section 2.12, the Lender shall within 60 days from the

 

-42-



--------------------------------------------------------------------------------

date of actual receipt of such refund or the filing of the tax return in which
such credit or other reduction results in a lower tax payment, pay over such
refund or the amount of such tax reduction to the Borrower (but only to the
extent of such Non-Excluded Taxes or Other Taxes paid by the Borrower, indemnity
payments made by the Borrower with respect to such Non-Excluded Taxes or Other
Taxes, or additional amounts paid by the Borrower with respect to such
Non-Excluded Taxes or Other Taxes, as applicable), net of all out of pocket
expenses of the Lender, and without interest (other than interest paid by the
relevant Governmental Authority with respect to such refund). Notwithstanding
anything to the contrary in this Agreement, upon the request of the Lender, the
Borrower agrees to repay any amount paid over to the Borrower pursuant to the
immediately preceding sentence (plus penalties, interest, or other charges) if
the Lender is required to repay such amount to the taxing Governmental
Authority. This paragraph shall not be construed to (i) interfere with the
rights of any Lender to arrange its tax affairs in whatever manner it sees fit,
(ii) obligate any Lender to claim any tax refund, (iii) require any Lender to
make available its tax returns (or any other information relating to its taxes
or any computation with respect thereof which it deems in its sole discretion to
be confidential) to the Borrower or any other Person, or (iv) require any Lender
to do anything that would in its sole discretion prejudice its ability to
benefit from any other refunds, credits, reliefs, remissions or repayments to
which it may be entitled.

(f) Each Lender that is an Assignee shall be bound by this Section 2.12.

(g) The agreements contained in this Section 2.12 shall survive the termination
of this Agreement or any other Loan Document and the payments contemplated
hereunder or thereunder.

2.13. Requirements of Law. (a) If any Requirement of Law or any change in the
interpretation or application thereof or compliance by the Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the date hereof:

(i) shall subject the Lender to any tax of any kind whatsoever with respect to
this Agreement or the Loan or change the basis of taxation of payments to the
Lender in respect thereof (provided that, this clause (i) shall not apply to any
withholding taxes or taxes covered by Section 2.12);

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory advance or similar requirement or otherwise impose any cost on the
Lender in connection with funding or maintaining the Loan or other extensions of
credit, which is not otherwise included in the determination of the Eurodollar
Rate hereunder;

(iii) shall impose on the Lender any other condition;

(iv) and the result of any of the foregoing is to increase the cost to the
Lender, by an amount which the Lender deems to be material, of making,
continuing or maintaining the Loan or to reduce any amount receivable hereunder
in respect thereof, then, in any such case, the Borrower shall promptly pay the
Lender such additional amount or amounts as will compensate the Lender for such
increased cost or reduced amount receivable thereafter incurred.

 

-43-



--------------------------------------------------------------------------------

(b) If the Lender shall have determined in its sole discretion that the adoption
of or any change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by the Lender or any Person
controlling the Lender with any request or directive regarding capital adequacy
(whether or not having the force of law) from any Governmental Authority made
subsequent to the date hereof shall have the effect of reducing the rate of
return on the Lender’s or such Person’s capital as a consequence of any
obligations hereunder to a level below that which the Lender or such Person
(taking into consideration the Lender’s or such Person’s policies with respect
to capital adequacy) by an amount deemed by the Lender to be material, then from
time to time, the Borrower shall promptly pay to the Lender such additional
amount or amounts as will thereafter compensate the Lender for such reduction.

(c) If the Lender becomes entitled to claim any additional amounts pursuant to
this Section 2.13, it shall promptly notify the Borrower of the event by reason
of which it has become so entitled. A certificate as to any additional amounts
payable pursuant to this Section 2.13 submitted by the Lender to the Borrower
shall be conclusive in the absence of manifest error.

SECTION 3

REPRESENTATIONS AND WARRANTIES

To induce the Lender to enter into this Agreement and to make the Loans
hereunder, each Loan Party represents to the Lender, with respect to itself and
each of its Subsidiaries that is a North American Group Member, that as of the
Effective Date and the date of each withdrawal from the Escrow Account:

3.1. Existence. Each North American Group Member (a) is a corporation, limited
partnership or limited liability company duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization, (b) has
all requisite corporate or other power, and has all governmental licenses,
authorizations, consents and approvals, necessary to own its assets and carry on
its business as now being or as proposed to be conducted, except where the lack
of such licenses, authorizations, consents and approvals would not be reasonably
likely to have a Material Adverse Effect, (c) is qualified to do business and is
in good standing in all other jurisdictions in which the nature of the business
conducted by it makes such qualification necessary, except where failure so to
qualify would not be reasonably likely (either individually or in the aggregate)
to have a Material Adverse Effect, and (d) is in compliance in all material
respects with all Requirements of Law.

3.2. Financial Condition. GM Oldco has heretofore furnished to the Lender a copy
of its audited Consolidated balance sheet as at December 31, 2008, with the
opinion thereon of Deloitte & Touche LLP or such other independent auditor
acceptable to the Lenders, a copy of which has been provided to the Lender. GM
Oldco has also heretofore furnished to the Lender the related Consolidated
statements of equity (deficit) and of cash flows for GM Oldco and its
Consolidated Subsidiaries for its most recent fiscal year, setting forth in
comparative form the same information for the previous year. All such financial
statements are materially

 

-44-



--------------------------------------------------------------------------------

complete and correct and fairly present the Consolidated financial condition of
GM Oldco and its Consolidated Subsidiaries and the Consolidated results of their
operations for the fiscal year ended on said date, all in accordance with GAAP
applied on a consistent basis.

3.3. Litigation. Except as set forth on Schedule 3.3 hereto or otherwise
disclosed by a Responsible Officer in writing to the Lender from time to time,
there are no actions, suits, arbitrations, investigations or proceedings pending
or, to its knowledge, threatened against any Loan Party or any of their
Subsidiaries or affecting any of their respective Property before any
Governmental Authority, (i) as to which individually or in the aggregate there
is a reasonable likelihood of an adverse decision which could reasonably be
expected to have a Material Adverse Effect or (ii) which questions the validity
or enforceability of this Agreement or any of the other Loan Documents or any
action to be taken in connection with the transactions contemplated hereby or
thereby and could reasonably be expected to have a Material Adverse Effect.

3.4. No Breach. Neither the execution and delivery of the Loan Documents nor the
consummation of the transactions therein contemplated in compliance with the
terms and provisions thereof will (a) conflict with or result in a breach of
(i) the charter, by laws, certificate of incorporation, operating agreement or
similar organizational document of any North American Group Member, (ii) any
Requirement of Law, (iii) any Applicable Law, rule or regulation, or any order,
writ, injunction or decree of any Governmental Authority, (iv) any material
Contractual Obligation to which any Loan Party is a party or by which any of
them or any of their Property is bound or to which any of them or any of their
Property is subject, or (b) constitute a default under any material Contractual
Obligation, or (c) (except for Permitted Liens) result in the creation or
imposition of any Lien upon any property of any Loan Party, pursuant to the
terms of any such agreement or instrument.

3.5. Action, Binding Obligations. (i) Each Loan Party has all necessary
corporate or other power, authority and legal right to execute, deliver and
perform its obligations under each of the Loan Documents to which it is a party;
(ii) the execution, delivery and performance by each Loan Party of each of the
Loan Documents to which it is a party has been duly authorized by all necessary
corporate or other action on its part; and (iii) each Loan Document has been
duly and validly executed and delivered by each Loan Party party thereto and
constitutes a legal, valid and binding obligation of each Loan Party party
thereto, enforceable against such Loan Party in accordance with its terms,
subject to the Bankruptcy Exceptions.

3.6. Approvals. No authorizations, approvals or consents of, and no filings or
registrations with, any Governmental Authority, or any other Person, are
necessary for the execution, delivery or performance by each Loan Party of the
Loan Documents to which it is a party for the legality, validity or
enforceability thereof, except for filings and recordings or other actions in
respect of the Liens pursuant to the Collateral Documents, unless the same has
already been obtained and provided to the Lender. The execution, delivery and
performance of the Transaction Documents do not and will not require any
consent, approval, authorization or other order of, action by, filing with, or
notification to, any Governmental Authority, except consents, approvals,
authorizations, filings and notices that have been obtained or made and which
are in full force and effect or which are not required by the terms of the
Transaction Documents to be in effect prior to the Effective Date, except where
the failure to obtain such consent, approval,

 

-45-



--------------------------------------------------------------------------------

authorization or action, or to make such filing or notification, would not
prevent or materially delay the consummation of the Related Transactions and
would not have a Purchaser Material Adverse Effect (as defined in the Master
Transaction Agreement).

3.7. Taxes. Each North American Group Member has timely filed or caused to be
filed all federal, state and other material tax returns that are required to be
filed and all such tax returns are true and correct in all material respects and
such North American Group Member has timely paid all material taxes levied or
imposed on it or its property (whether or not shown to be due and payable on
said returns) or on any assessments made against it or any of its property and
all material other taxes, fees or other charges imposed on it or any of its
property by any Governmental Authority (other than any taxes, fees or other
charges the amount or validity of which are currently being contested in good
faith by appropriate proceedings and with respect to which adequate reserves
have been provided on the books of the relevant North American Group Member).
The charges, accruals and reserves on the books of each North American Group
Member in respect of taxes and other governmental charges are, in the opinion of
such North American Group Member, adequate; any taxes, fees and other
governmental charges payable by any North American Group Member in connection
with the execution and delivery of the Loan Documents have been paid; no tax
Lien (except for any Permitted Liens) has been filed with respect to any North
American Group Member or property of any North American Group Member; each North
American Group Member has satisfied all of its material tax withholding
obligations; and no North American Group Member has ever “participated” in a
“listed transaction” within the meaning of Treasury Regulation section 1.6011-4.

3.8. Investment Company Act. None of the Loan Parties is required to register as
an “investment company”, or is a company “controlled” by a Person required to
register as an “investment company”, within the meaning of the Investment
Company Act of 1940, as amended. No Loan Party is subject to any Federal or
state statute or regulation which limits its ability to incur Indebtedness.

3.9. [Intentionally Omitted].

3.10. Chief Executive Office; Chief Operating Office. The chief executive office
and the chief operating office on the Effective Date for each Loan Party is
located at the location set forth on Schedule 3.10 hereto.

3.11. Location of Books and Records. The location where the Loan Parties keep
their books and records including all Records relating to their business and
operations and the Collateral are located in the locations set forth in Schedule
3.11.

3.12. True and Complete Disclosure. The information, reports, financial
statements, exhibits and schedules furnished by or on behalf of any North
American Group Member to the Lender or its agents or representatives in
connection with the negotiation, preparation or delivery of this Agreement and
the other Loan Documents or included herein or therein or delivered pursuant
hereto or thereto, when taken as a whole, do not contain any untrue statement of
material fact or omit to state any material fact necessary to make the
statements herein or therein, in light of the circumstances under which they
were made, not misleading, it being understood that in the case of projections,
such projections are based on reasonable

 

-46-



--------------------------------------------------------------------------------

estimates, on the date as of which such information is stated or certified. All
information furnished after the date hereof by or on behalf of any North
American Group Member to the Lender in connection with this Agreement and the
other Loan Documents and the transactions contemplated hereby and thereby will
be true, complete and accurate in every material respect, or (in the case of
projections) based on reasonable estimates, on the date as of which such
information is stated or certified. There is no fact known to a Responsible
Officer of any North American Group Member that, after due inquiry, could
reasonably be expected to have a Material Adverse Effect that has not been
disclosed herein, in the other Loan Documents or in a report, financial
statement, exhibit, schedule, disclosure letter or other writing furnished to
the Lender for use in connection with the transactions contemplated hereby or
thereby.

3.13. ERISA.

(a) (i) Any Benefit Plan that is intended to be a tax-qualified plan of any
North American Group Member has received a favorable determination letter and
such North American Group Member does not know of any reason why such letter
should be revoked;

(ii) the North American Group Members and each of their respective ERISA
Affiliates are in compliance with the applicable provisions of ERISA and the
Code and the regulations and published interpretations thereunder;

(iii) (A) as of December 31, 2008, no ERISA Event has occurred that could
reasonably be expected to result in liability to any North American Group Member
or any ERISA Affiliate in excess of $2,000,000,000, (B) as of the Effective
Date, no ERISA Event other than a determination that a Plan is “at risk” (within
the meaning of Section 302 of ERISA) has occurred or is reasonably likely to
occur that could reasonably be expected to result in liability to any North
American Group Member or ERISA Affiliate in excess of $2,000,000,000, (C) as of
December 31, 2008, the present value of all benefit liabilities of all
underfunded Plans (based on the assumptions used for purposes of Statement of
Financial Accounting Standards No. 87) did not exceed the fair market value of
the assets of all such underfunded Plans by more than $13,000,000,000, and
(D) as of the Effective Date, there is not, and there is not reasonably expected
to be, any Withdrawal Liability from, or any obligation or liability (direct or
indirect) with respect to, any Multiemployer Plan;

provided that, the representations set forth in the preceding clauses
(i) through (iii) inclusive shall continue to be true and correct on each day
that the Loans are outstanding pursuant to the Agreement except to the extent
that any such change or failure when aggregated with all other changes or
failures in the preceding clauses (i) through (iii) inclusive of this
Section 3.13(a), would not be reasonably expected to result in a Material
Adverse Effect.

(b) There are no Plans or other arrangements which would result in the payment
to any employee, former employee, individual consultant or director of any
amounts or benefits upon the consummation of the transactions contemplated
herein or the exercise by the Lender of any right or remedy contemplated herein
other than de minimis amounts under incentive arrangements. Assets of the North
American Group Members or any ERISA Affiliate are not “plan assets” within the
meaning of the DOL Regulation Section 2510.3-101 as amended by section 3(42) of
ERISA.

 

-47-



--------------------------------------------------------------------------------

3.14. Expense Policy. The Borrower has taken steps necessary to ensure that
(a) the Expense Policy conforms to the requirements set forth in Section 5.18
and (b) the Borrower and its Subsidiaries are in compliance with the Expense
Policy.

3.15. Subsidiaries. All of the Subsidiaries of the Borrower at the date hereof
are listed on Schedule 3.15, which schedule sets forth the name and jurisdiction
of formation of each Subsidiary and, as to each such Subsidiary, the percentage
of each class of Capital Stock owned by the Borrower or any of its Subsidiaries.

3.16. Capitalization. One hundred percent (100%) of the issued and outstanding
Capital Stock of each North American Group Member (other than Borrower) is owned
by the Persons listed on Schedule 3.16 and, to the knowledge of each Loan Party,
such Capital Stock is owned by such Persons, free and clear of all Liens other
than Permitted Liens. No Loan Party has issued or granted any options or rights
with respect to the issuance of its respective Capital Stock which are presently
outstanding except as set forth on Schedule 3.16 hereto.

3.17. Fraudulent Conveyance. Each Loan Party will benefit from the Loans
contemplated by this Agreement. No Loan Party is incurring Indebtedness or
transferring any Collateral with any intent to hinder, delay or defraud any of
its creditors.

3.18. USA PATRIOT Act. (a) No North American Group Member nor any of its
respective Affiliates over which it exercises management control (a “Controlled
Affiliate”) is a Prohibited Person, and such Controlled Affiliates are in
compliance with all applicable orders, rules, regulations and recommendations of
OFAC.

(b) No North American Group Member nor any of its members, directors, officers,
employees, parents, Subsidiaries or Affiliates: (1) is subject to U.S. or
multilateral economic or trade sanctions currently in force; (2) is owned or
controlled by, or act on behalf of, any governments, corporations, entities or
individuals that are subject to U.S. or multilateral economic or trade sanctions
currently in force; or (3) is a Prohibited Person or is otherwise named,
identified or described on any blocked persons list, designated nationals list,
denied persons list, entity list, debarred party list, unverified list,
sanctions list or other list of individuals or entities with whom U.S. persons
may not conduct business, including but not limited to lists published or
maintained by OFAC, lists published or maintained by the U.S. Department of
Commerce, and lists published or maintained by the U.S. Department of State.

(c) None of the Collateral is traded or used, directly or indirectly by a
Prohibited Person or is located or organized (in the case of a Pledged Entity)
in a Prohibited Jurisdiction.

(d) Each North American Group Member has established an anti-money laundering
compliance program as required by all applicable anti-money laundering laws and
regulations, including without limitation the Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
of 2001 (Public Law 107-56) (the “USA PATRIOT Act”) (collectively, the
“Anti-Money Laundering Laws”).

 

-48-



--------------------------------------------------------------------------------

3.19. Embargoed Person. As of the date hereof and at all times throughout the
term of the Loans, (a) none of any North American Group Member’s funds or other
assets constitute property of, or are beneficially owned, directly or
indirectly, by any person, entity or government subject to trade restrictions
under U.S. law, including but not limited to, the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The Trading with the Enemy Act,
50 U.S.C. App. 1 et seq. (the “Trading With the Enemy Act”), any of the foreign
assets control regulations of the Treasury (31 C.F.R., Subtitle B, Chapter V, as
amended) (the “Foreign Assets Control Regulations”) or any enabling legislation
or regulations promulgated thereunder or executive order relating thereto (which
for the avoidance of doubt shall include but shall not be limited to
(i) Executive Order No. 13224, effective as of September 24, 2001 and relating
to Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)) (the
“Executive Order”) and (ii) the USA PATRIOT Act), with the result that the
investment in the Borrower (whether directly or indirectly), is prohibited by
law or the Loans made by the Lender are in violation of law (“Embargoed
Person”); (b) no Embargoed Person has any interest of any nature whatsoever in
it with the result that the investment in it (whether directly or indirectly),
is prohibited by law or the Loans are in violation of law; (c) none of its funds
have been derived from any unlawful activity with the result that the investment
in it (whether directly or indirectly), is prohibited by law or any Loans is in
violation of law; and (d) neither it nor any of its Affiliates (i) is or will
become a “blocked person” as described in the Executive Order, the Trading With
the Enemy Act or the Foreign Assets Control Regulations or (ii) engages or will
engage in any dealings or transactions, or be otherwise associated, with any
such “blocked person”. For purposes of determining whether or not a
representation with respect to any indirect ownership is true or a covenant is
being complied with under this Section 3.19, no North American Group Member
shall be required to make any investigation into (i) the ownership of publicly
traded stock or other publicly traded securities or (ii) the ownership of assets
by a collective investment fund that holds assets for employee benefit plans or
retirement arrangements.

3.20. Use of Proceeds. (a) The proceeds of the Loans (including disbursements of
Reserve Funds, subject to Section 5.5) shall be used to finance working capital
needs, capital expenditures, the payment of warranty claims and other general
corporate purposes of the Group Members. The Loans under this Agreement are not
and shall not be construed as an extension of United States government funding
associated with any specific project.

(b) [Intentionally omitted.]

(c) The Group Members are the ultimate beneficiaries of this Agreement and the
Loans to be received hereunder. The use of the Loans will comply with all
Applicable Laws, including Anti-Money Laundering Laws. No portion of any Loan is
to be used, for the “purpose of purchasing or carrying” any “margin stock” as
such terms are used in Regulations U and X of the Board, as amended, and the
Borrower is not engaged in the business of extending credit to others for such
purpose.

3.21. Representations Concerning the Collateral. (a) No Loan Party has assigned,
pledged, conveyed, or encumbered any Collateral to any other Person (other than
Permitted Liens) and immediately prior to the pledge of any such Collateral, a
Loan Party was the sole owner of such Collateral and had good and marketable
title thereto, free and clear of all

 

-49-



--------------------------------------------------------------------------------

Liens (other than Permitted Liens), and no Person, other than the Lender has any
Lien (other than Permitted Liens) on any Collateral. No security agreement,
financing statement, equivalent security or lien instrument or continuation
statement covering all or any part of the Collateral which has been signed by
any Loan Party or which any Loan Party has authorized any other Person to sign
or file or record, is on file or of record with any public office, except such
as may have been filed by or on behalf of a Loan Party in favor of the Lender
pursuant to the Loan Documents or in respect of applicable Permitted Liens.

(b) The provisions of the Loan Documents are effective to create in favor of the
Lender a valid security interest in all right, title, and interest of each Loan
Party in, to and under the Collateral, subject only to applicable Permitted
Liens.

(c) Upon the filing of financing statements on Form UCC-1 naming the Lender as
“Secured Party” and each Loan Party as “Debtor”, and describing the Collateral,
in the jurisdictions and recording offices listed on Schedule 3.21 attached
hereto, the security interests granted in the Collateral pursuant to the
Collateral Documents will constitute perfected first-priority security interests
under the Uniform Commercial Code in all right, title and interest of the
applicable Loan Party in, to and under such Collateral, which can be perfected
by filing under the Uniform Commercial Code, in each case, subject to applicable
Permitted Liens.

(d) Each Loan Party has and will continue to have the full right, power and
authority, to pledge the Collateral, subject to Permitted Liens, and the pledge
of the Collateral may be further assigned by the Lender without the consent of
any Loan Party to the extent provided in Section 8.6.

3.22. Labor Matters. (a) There are no strikes against any North American Group
Member pending or, to the knowledge of any North American Group Member,
threatened; (b) hours worked by and payment made to employees of each North
American Group Member have not been in violation of the Fair Labor Standards Act
or any other applicable Requirement of Law dealing with such matters; and
(c) all payments due from each North American Group Member on account of
employee health and welfare benefits, or health or welfare benefits to any
former employees of any North American Group Member or for which any North
American Group Member has any liability or obligation have been paid or accrued
as a liability on the books of such North American Group Member in accordance
with GAAP, except, in the case of each of the foregoing clauses (a), (b) and
(c), where such strike or such failure to comply or to make or accrue such
payments could not reasonably be expected to have a Material Adverse Effect.

3.23. Survival of Representations and Warranties. All of the representations and
warranties of or in respect of such North American Group Member set forth in
this Section 3 and elsewhere in this Agreement and in the other Loan Documents
shall survive for so long as any amount remains owing to the Lender under this
Agreement or any of the other Loan Documents by any Loan Party. All
representations, warranties, covenants and agreements made in this Agreement or
in the other Loan Documents by or in respect of each North American Group Member
shall be deemed to have been relied upon by the Lender notwithstanding any
investigation heretofore or hereafter made by the Lender or on its behalf.

 

-50-



--------------------------------------------------------------------------------

3.24. [Intentionally Omitted].

3.25. Intellectual Property. (a) Except as would not reasonably be expected to
have a Material Adverse Effect, each of the North American Group Members owns
and controls, or otherwise possesses sufficient rights to use, all Intellectual
Property necessary for the conduct of its business in substantially the same
manner as conducted as of the date hereof. Schedule 3.25 hereto sets forth a
true and complete list as of the date hereof of all Patent applications and
issued Patents, and Trademark registrations and applications, and domain name
registrations included in the Trademarks, owned by each North American Group
Member. To the knowledge of each North American Group Member, Schedule 3.25
hereto also sets forth a true and complete list of all registered Copyrights for
which any North American Group Member is the owner of record, provided however,
except for material Copyrights listed on Schedule 3.25, no representation is
made that a North American Group Member owns title to any particular copyright
registration listed therein. Notwithstanding anything to the contrary contained
herein, each North American Group Member (other than any Foreign 956 Subsidiary
or Other Foreign 956 Subsidiary) hereby represents that it grants a security
interest contemplated by this agreement to all Copyrights, that it owns all
material Copyrights, and, to the extent that any such material Copyrights are
registered, a security interest may be recorded against them. Except as would
not reasonably be expected to have a Material Adverse Effect, all Intellectual
Property, other than licenses, of the North American Group Members is subsisting
and in full force and effect, has not been adjudged invalid or unenforceable, is
valid and enforceable and has not been abandoned in whole or in part. Except as
would not reasonably be expected to have a Material Adverse Effect, no such
Intellectual Property owned by any North American Group Member is the subject of
any licensing or franchising agreement that prohibits or restricts any North
American Group Member’s conduct of business as presently conducted, or the
transfer or pledge as collateral of such Intellectual Property. Except as would
not reasonably be expected to have a Material Adverse Effect, (i) the
Intellectual Property owned by the North American Group Members does not
infringe or conflict with the intellectual property rights of any Person,
(ii) to the best knowledge of each North American Group Member, no North
American Group Member is now infringing or in conflict with any intellectual
property rights of any Person and no other Person is now infringing or in
conflict with any such properties, assets and rights, owned or used by or
licensed to any North American Group Member. Except as would not reasonably be
expected to have a Material Adverse Effect, no North American Group Member has
received any notice that it is violating or has violated the Trademarks,
Patents, Copyrights, inventions, trade secrets, proprietary information and
technology, know-how, formulae, rights of publicity or other Intellectual
Property rights of any third party.

(b) Except as would not reasonably be expected to have a Material Adverse
Effect, each License now existing is, and each other License will be, the legal,
valid and binding obligation of the parties thereto, enforceable against such
parties in accordance with its terms. Except as would not reasonably be expected
to have a Material Adverse Effect, to the knowledge of such North American Group
Member, no default thereunder by any such party has occurred, nor does any
defense, offset, deduction, or counterclaim exist thereunder in favor of any
such party.

 

-51-



--------------------------------------------------------------------------------

3.26. JV Agreements. (a) Set forth on Schedule 3.26 is a complete and accurate
list as of the date hereof of all JV Agreements, showing the parties and the
dates of amendments and modifications thereto.

(b) Each JV Agreement (i) is in full force and effect and is binding upon and
enforceable against each party thereto, (ii) has not been otherwise amended or
modified, except as set forth on Schedule 3.26 and (iii) is not in default and
no event has occurred that, with the passage of time and/or the giving of
notice, or both, would constitute a default thereunder, except, in the case of
each of clauses (i) through (iii) above, to the extent any such default would
not reasonably be expected to have a Material Adverse Effect.

3.27. [Intentionally Omitted].

3.28. Excluded Collateral. Set forth on Annex I to Schedule 3.28 is a complete
and accurate list as of the Effective Date of all Excluded Collateral that is
Capital Stock of domestic joint ventures, Domestic Subsidiaries, “first-tier”
foreign joint ventures, and Foreign 956 Subsidiaries.

3.29. Mortgaged Real Property. After giving effect to the recording of the
Mortgages, real property identified on Schedule 1.1C shall be subject to a
recorded first lien mortgage, deed of trust or similar security instrument
(subject to Permitted Liens).

3.30. No Change. Since the Effective Date, there has been no development or
event that has had or could reasonably be expected to have a Material Adverse
Effect.

3.31. Certain Documents. The Borrower has delivered to the Lender a complete and
correct copy of the Transaction Documents, including any amendments, supplements
or modifications with respect to any of the foregoing.

3.32. Insurance. The Borrower has maintained on behalf of itself and each Group
Member (other than Excluded Subsidiaries), as appropriate, with insurance
companies that the Borrower believes (in the good faith judgment of the
Borrower) are financially sound and responsible or through self-insurance,
insurance in amounts reasonable and prudent in light of the size and nature of
the Borrower’s business and against at least such risks (and with such risk
retentions) as the Borrower believes (in the good faith judgment of the
Borrower) are reasonable in light of the size and nature of its business.

SECTION 4

CONDITIONS PRECEDENT; RESERVE FUNDS

4.1. Conditions to Effectiveness. The effectiveness of this Agreement is subject
to the satisfaction, prior to or concurrently on the Effective Date, of the
following conditions precedent, satisfaction of such conditions precedent to be
determined by the Lender in its reasonable discretion:

(a) Loan Documents. The Lender shall have received the following documents,
which shall be in form satisfactory to the Lender:

(i) this Agreement executed and delivered by the Borrower;

 

-52-



--------------------------------------------------------------------------------

(ii) the Guaranty, executed and delivered by each Guarantor;

(iii) the Equity Pledge Agreement, executed and delivered by each Pledgor;

(iv) the Intellectual Property Pledge Agreement, executed and delivered by each
Loan Party party thereto;

(v) the Environmental Agreement, executed and delivered by each Loan Party party
thereto; and

(vi) an amended and restated promissory note of the Borrower evidencing the
Loans, substantially in the form of Exhibit G (the “Initial Note”), with
appropriate insertions as to date and principal amount.

(b) Section 363 Sale Order. The sale of certain assets and the assignment and
assumption of certain contracts of Sellers pursuant to Section 363 of the United
States Bankruptcy Code (the “Section 363 Sale”) shall have been approved by the
Bankruptcy Court pursuant to an order (the “Section 363 Sale Order”) that is in
form and substance satisfactory to the Lender (the Lender acknowledges that the
Sale Order issued by the Bankruptcy Court on July 5, 2009 is satisfactory) and
that has been entered and not stayed, which shall, among other things,
(i) approve the Section 363 Sale, (ii) authorize the assumption by and
assignment to the Borrower and its Subsidiaries of the contracts included in the
Section 363 Sale pursuant to the procedure approved by the Bankruptcy Court on
June 1, 2009, (iii) approve the terms and conditions of the Master Transaction
Agreement and the other Transaction Documents and other agreements, (iv) provide
that the Borrower and its Subsidiaries shall acquire the assets and contracts
being transferred pursuant to the Section 363 Sale free and clear of all liens,
claims, encumbrances and other obligations (other than those liens, claims,
encumbrances and other obligations expressly assumed pursuant to the Section 363
Sale), and (v) contain such other terms, conditions and provisions as are
customary in transactions similar to the Section 363 Sale, including, without
limitation, findings that the Borrower and its Subsidiaries are good faith
purchasers pursuant to Section 363 of the Bankruptcy Code, that the Section 363
Sale is not subject to fraudulent transfer or similar challenge, and limitations
on the Borrower and its Subsidiaries’ successor liabilities.

(c) Related Transactions. The Lender and its counsel shall be reasonably
satisfied that the terms of the Related Transactions and of the Transaction
Documents are consistent in all material respects with the information provided
to the Lender in advance of the date hereof or are otherwise reasonably
satisfactory to the Lender (the Lender acknowledges that the form of Transaction
Documents provided to it on or prior to the date hereof are satisfactory). The
Transaction Documents shall have been duly executed and delivered by the parties
thereto, all conditions precedent to the Related Transactions set forth in the
Transaction Documents which are required under the Transaction Documents to be
consummated prior to or substantially

 

-53-



--------------------------------------------------------------------------------

contemporaneously with the effectiveness of this Agreement shall have been
satisfied, such Related Transactions shall have been consummated pursuant to
such Transaction Documents substantially contemporaneously with the conditions
precedent set forth in this Section 4.1, and no provision thereof shall have
been waived, amended, supplemented or otherwise modified, in each case in a
manner adverse to the Lender, without the Lender’s consent.

(d) Corporate Structure; Tax Effects. The corporate records, corporate
structure, capital structure, other debt instruments, material contracts, cash
management systems, governing documents of the Borrower and its Subsidiaries and
any Guarantor, tax effects resulting from the Related Transactions and Loans and
the transactions contemplated hereby, shall be satisfactory to the Lender.

(e) Lien Searches. The Lender shall have received the results of a recent Lien
search in each relevant jurisdiction with respect to the Borrower and the
Guarantors, and such search shall reveal no Liens on any of the assets of the
Borrower or the Guarantors except for Liens permitted by this Agreement or Liens
to be discharged on or prior to the Effective Date pursuant to documentation
satisfactory to the Lender.

(f) Environmental Matters. The Lender shall be reasonably satisfied with the
environmental affairs of the Borrower and its Subsidiaries.

(g) Insurance. The Lender shall be satisfied with the insurance coverage of the
Loan Parties including, without limitation, with respect to the insurance
carrier, the risks insured, the policy limits and the deductibles.

(h) Budgets. The Borrower shall have delivered to the Lender a Budget covering
the remainder of fiscal year 2009 through the year ending December 31, 2014 in
form and substance satisfactory to the Lender.

(i) Canadian Facility. The Canadian Facility shall have become (or
simultaneously with this Agreement, shall become) effective and the Lender shall
have received all documents, instruments and related agreements in connection
with the Canadian Facility.

(j) Litigation. There shall not exist any action, suit, investigation,
litigation or proceeding pending (other than the Cases) or threatened in any
court or before any arbitrator or Governmental Authority that, in the sole
discretion of the Lender, materially or adversely affects any of the
transactions contemplated hereby, or that has or could be reasonably likely to
have a Material Adverse Effect.

(k) Cash Management. Cash management arrangements satisfactory in form and
substance to the Lender shall be in place. The Lender shall have completed a
review of the Borrower’s and the Guarantors’ cash management systems and
determined that all cash and Cash Equivalents of the Borrower and the Guarantors
are subject to a valid and perfected first-priority security interest in favor
of the Lender subject to control agreements.

(l) Consents. The Lender shall have received all necessary third party and
governmental waivers and consents, and each Loan Party shall have complied with
all Applicable Laws, decrees and material agreements.

 

-54-



--------------------------------------------------------------------------------

(m) No Default. No Default or Event of Default shall exist on the Effective Date
or after giving effect to the transactions contemplated to be consummated on the
Effective Date pursuant to the Transaction Documents and the Loan Documents.

(n) Accuracy of Representations and Warranties. All representations and
warranties made by or with respect to the North American Group Members in or
pursuant to the Loan Documents shall be true and correct in all material
respects.

(o) Closing Certificate; Certified Certificate of Incorporation; Good Standing
Certificates. The Lender shall have received (i) a certificate of the secretary
or assistant secretary of each Loan Party, dated the Effective Date,
substantially in the form of Exhibit B-1, with agreed insertions and
attachments, including the certificate of incorporation (or equivalent
organizational document) of each Loan Party, certified by the relevant authority
of the jurisdiction of organization of such Loan Party, (ii) a long-form good
standing certificate for each Loan Party from its jurisdiction of organization
or, for each such certificate delivered to the Lender pursuant to the DIP Credit
Agreement, a bring down good standing certification from the relevant Loan
Party’s jurisdiction of organization and (iii) a certificate of the Borrower and
each Guarantor, dated the Effective Date, to the effect that the conditions set
forth in this Section 4.1 have been satisfied, substantially in the form of
Exhibit B-2.

(p) Legal Opinions. The Lender shall have received the executed legal opinion of
(i) Weil, Gotshal and Manges LLP, New York counsel to the Loan Parties,
substantially in the form of Exhibit E-1, as to New York law, United States
federal law and the Delaware General Corporation Law, (ii) in-house counsel to
the Loan Parties, substantially in the form of Exhibit E-2, (iii) Cadwalader,
Wickersham & Taft LLP, New York counsel to the Borrower, substantially in the
form of Exhibit E-3, as to New York law, (iv) Honigman Miller Schwartz & Cohn
LLP, Michigan counsel to Grand Pointe Holdings, Inc., a Guarantor, substantially
in the form of Exhibit E-4, as to Michigan law, and (v) Gunderson Law Firm, a
Professional Corporation, counsel to GM GEFS L.P., a Guarantor, substantially in
the form of Exhibit E-5, as to Nevada law and United States federal law.

(q) Waivers. The Lender shall have received each of the following waivers and
consents:

(i) a waiver shall have been duly executed by each Loan Party and delivered to
the Lender, in substantially the form attached hereto as Exhibit D-1, releasing
the Lender from any claims that any Loan Party may otherwise have as a result of
(A) any modifications to the terms of any Specified Benefit Plans, arrangements
and agreements to eliminate any provisions that would not be in compliance with
the executive compensation and corporate governance requirements of Section 111
of the EESA and the executive compensation requirements of Section 5.21 and
(B) the Loan Parties’ failure to pay or accrue any bonus or incentive
compensation as a result of any action referenced in this Agreement;

(ii) a waiver shall have been duly executed by each SEO and delivered to the
Lender, in substantially the form attached hereto as Exhibit D-2, releasing the
Lender from any claims that any SEO may otherwise have as a result of any

 

-55-



--------------------------------------------------------------------------------

modifications to the terms of any Specified Benefit Plans, arrangements and
agreements to eliminate any provisions that would not be in compliance with the
executive compensation and corporate governance requirements of Section 111 of
the EESA and the executive compensation requirements of Section 5.21;

(iii) a consent and waiver shall have been duly executed by each SEO and
delivered to the Loan Parties (with a copy to the Lender), in substantially the
form attached hereto as Exhibit D-3, releasing the Loan Parties from any claims
that any SEO may otherwise have as a result of any modification of the terms of
any Specified Benefit Plans, arrangements and agreements to eliminate any
provisions that would not be in compliance with the executive compensation and
corporate governance requirements of Section 111 of the EESA and the executive
compensation requirements of Section 5.21;

(iv) a waiver shall have been duly executed by each Senior Employee and
delivered to the Lender, in substantially the form attached hereto as Exhibit
D-4, releasing the Lender from any claims that any Senior Employees may
otherwise have as a result of the Loan Parties’ failure to pay or accrue any
bonus or incentive compensation as a result of any action referenced in this
Agreement; and

(v) a consent and waiver shall have been duly executed by each Senior Employee
and delivered to the Loan Parties (with a copy to the Lender), in substantially
the form attached hereto as Exhibit D-5, releasing the Loan Parties from any
claims that any Senior Employee may otherwise have as a result of the Loan
Parties’ failure to pay or accrue any bonus or incentive compensation as a
result of any action referenced in this Agreement.

(r) VEBA Note Facility. The VEBA Note Facility shall be in form and substance
satisfactory to the Lender and shall have become (or simultaneously with this
Agreement, shall become) effective and the Lender shall have received all
documents, instruments and related agreements in connection with the VEBA Note
Facility.

(s) Intercreditor Agreement. The Intercreditor Agreement shall be in form and
substance satisfactory to the Lender and shall have become (or simultaneously
with this Agreement, shall become) effective.

(t) Business Plan. The Lender shall have received a copy of the Borrower’s
business plan (the business plan delivered to the Lender on the Effective Date
and attached hereto as Annex II, the “Business Plan”).

(u) Canadian Pension and OPEB Loan. The Lender shall have received evidence
satisfactory to the Lender that, on or prior to the Effective Date, (i) the
Canadian Lender shall have irrevocably committed (A) to fund loans to the
Borrower in an aggregate amount of $3,887,000,000 to support certain pension and
other pension and employment benefits obligations of GM Canada within three
Business Days after the Effective Date and (B) immediately upon funding of such
loans, to assign such loans to the Canadian Subscriber, and (ii) the Canadian
Subscriber shall have irrevocably agreed to use such assigned loans to subscribe
on the date of assignment for the Canadian Subscriber’s remaining shares under
the Canadian Subscription Agreement.

 

-56-



--------------------------------------------------------------------------------

(v) Warranty Administration Agreement. The Lender shall have received a copy of
an amendment (the “Warranty Amendment”) in form and substance satisfactory to
the Lender to the Administration Agreement dated as of May 27, 2009 by and among
GM Oldco, GM Warranty LLC, a Delaware limited liability company, General Motors
Product Services, Inc., a Delaware corporation, General Motors Overseas
Distribution Corporation, a Delaware corporation, Saturn, LLC, a Delaware
limited liability company, Controlodora General Motors, S.A. de C.V., a Mexican
corporation, and GM Global Technologies Operations, Inc., a Delaware corporation
(as amended by the Warranty Amendment, the “Warranty Administration Agreement”)
providing for the GM Warranty Commitment Program (as defined in the Warranty
Administration Agreement) to terminate on the terms and conditions more
particularly described in such amendment, and such amendment shall have become
(or simultaneously with this Agreement, shall become) effective.

(w) Reserve Funds. On or prior to the Effective Date, the Borrower shall have
deposited the Reserve Funds into the Escrow Account to be held and disbursed by
the Lender in accordance with the applicable provisions of Section 4.2.

4.2. Conditions to Withdrawal of Reserve Funds; Escrow Accounts. (a) The Lender
shall withdraw, or cause the Escrow Bank to withdraw, an amount of Reserve Funds
on deposit in the Escrow Account and the Lender shall disburse, or cause the
Escrow Bank to disburse, such Reserve Funds to the Borrower on any date, subject
to the satisfaction of the following conditions precedent:

(i) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects (save where already qualified by materiality,
in which case such representations and warranties shall be true and correct in
all respects) on and as of such date as if made on and as of such date (except
to the extent such representations and warranties relate to an earlier date, in
which case, such representations and warranties were true and correct in all
material respects as of such earlier date).

(ii) No Event of Default. No Default or Event of Default shall have occurred and
be continuing on such date immediately prior to or after giving effect to the
withdrawal requested to be made on such date.

(iii) Reserve Notice. Not fewer than five Business Days prior to any requested
disbursement of Reserve Funds (each, a “Reserve Disbursement”), the Lender shall
have received a Reserve Notice from a Responsible Officer certifying in each
case in form and substance to the Lender’s satisfaction in its sole discretion
(A) the Dollar amount of the requested Reserve Disbursement, (B) with respect to
any requested Reserve Disbursement, the intended use of such requested Reserve
Funds set forth in reasonable detail, which use shall be approved by the Lender
in its sole discretion, and (C) that the Reserve Funds most recently disbursed
were used or have been committed or allocated to be used solely for the intended
purposes set forth in the related Reserve Notice.

 

-57-



--------------------------------------------------------------------------------

(iv) Additional Information. The Borrower shall have provided to the Lender such
further information and evidence as may be requested by the Lender to support
the statements set forth in the required Reserve Notice described above.

(b) Upon the occurrence of an Event of Default, the Lender, at its sole option,
may withdraw all or a portion of the Reserve Funds and apply the Reserve Funds
to the items for which the Reserve Funds were established or to payment of the
Obligations in accordance with Section 2.5(f) and the obligations then
outstanding under the Canadian Facility in accordance with Section 2.07(i)
thereof, in such order, proportion and priority as the Lender may determine in
its sole discretion. The Lender’s right to withdraw and apply the Reserve Funds
shall be in addition to all other rights and remedies provided to the Lender
under the Loan Documents. Any Reserve Funds remaining in the Escrow Account
after the Obligations have been paid in full shall be returned to the Borrower.

(c) At any time and from time to time after the Effective Date, the Lender, at
its option, and in its sole discretion and without the consent of, but in
consultation with, the Borrower may withdraw and transfer, or cause the Escrow
Bank to withdraw and transfer, all or a portion of the Reserve Funds to one or
more additional or replacement Escrow Banks acceptable to the Lender, to be held
pursuant to Escrow Account Control Agreements. The Borrower shall use
commercially reasonable efforts (i) to facilitate any such withdrawal and
transfer and (ii) to enter into an Escrow Account Control Agreement with each
such Escrow Bank in form and substance reasonably satisfactory to the Lender.

(d) Notwithstanding anything to the contrary herein, Lender may withdraw the
Reserve Funds from the Escrow Account and apply the same in accordance with
Section 2.5(f).

SECTION 5

AFFIRMATIVE COVENANTS

Each Loan Party jointly and severally covenants and agrees that, so long as the
Loans are outstanding and until payment in full of all Obligations, each Loan
Party shall and shall cause each North American Group Member and each of its
applicable Subsidiaries to comply with the following covenants:

5.1. Financial Statements. The Borrower shall deliver to the Lender:

(a) as soon as reasonably possible after receipt by the Borrower, a copy of any
material report that may be prepared and submitted by the Borrower’s or the
applicable North American Group Member’s independent certified public
accountants at any time;

 

-58-



--------------------------------------------------------------------------------

(b) from time to time such other information regarding the financial condition,
operations, or business of any North American Group Member as the Lender may
reasonably request;

(c) promptly upon their becoming available, copies of such other financial
statements and reports, if any, as any North American Group Member may be
required to publicly file with the SEC or any similar or corresponding
governmental commission, department or agency substituted therefor, or any
similar or corresponding governmental commission, department, board, bureau, or
agency, federal or state, including any filing made pursuant to Section 5.26;

(d) as soon as reasonably possible, and in any event within five Business Days
after a Responsible Officer of a North American Group Member knows or has reason
to believe, that any of the events or conditions specified below with respect to
any Plan or Multiemployer Plan has occurred or exists, a statement signed by a
Responsible Officer of the relevant North American Group Member setting forth
details respecting such event or condition and the action, if any, that such
North American Group Member or any ERISA Affiliate proposes to take with respect
thereto (and a copy of any report or notice required to be filed with or given
to PBGC by such Loan Party or an ERISA Affiliate with respect to such event or
condition);

(i) any Reportable Event which could reasonably be expected to result in a
material liability, any failure to meet the minimum funding standard of
Section 412 of the Code or Section 302 of ERISA with respect to a Plan,
including, without limitation, the failure to make on or before its due date a
required installment under the Code or ERISA regardless of the issuance of any
waivers in accordance with Section 412(d) of the Code, any failure to make any
material contribution to a Multiemployer Plan; and any request for a waiver
under Section 412(d) of the Code for any Plan;

(ii) the distribution under Section 4041(c) of ERISA of a notice of intent to
terminate any Plan or any action taken by any Loan Party or an ERISA Affiliate
to terminate any Plan;

(iii) the institution by PBGC of proceedings under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by any Loan Party or any ERISA Affiliate of a notice from a
Multiemployer Plan that such action has been taken by PBGC with respect to such
Multiemployer Plan;

(iv) the complete or partial withdrawal from a Multiemployer Plan by any Loan
Party or any ERISA Affiliate that results in liability under Section 4201 or
4204 of ERISA (including the obligation to satisfy secondary liability as a
result of a purchaser default) or the receipt by any Loan Party or any ERISA
Affiliate of notice from a Multiemployer Plan that it is in reorganization or
insolvency pursuant to Section 4241 or 4245 of ERISA or that it intends to
terminate or has terminated under Section 4041A of ERISA, which could reasonably
be expected to result in a material liability;

 

-59-



--------------------------------------------------------------------------------

(v) the institution of a proceeding by a fiduciary of any Multiemployer Plan
against any Loan Party or any ERISA Affiliate to enforce Section 515 of ERISA,
which proceeding is not dismissed in 30 days or is not subject to the automatic
stay under the Bankruptcy Code, which could reasonably be expected to result in
a material liability; and

(vi) any violation of section 401(a)(29) of the Code;

(e) as soon as practicable prior to the effectiveness thereof, copies of
substantially final drafts of any material amendment, supplement, waiver or
other modification with respect to the Transaction Documents;

(f) (i) as soon as available, but in any event within 90 days after the end of
each fiscal year of the Borrower, a copy of the audited Consolidated balance
sheet of the Borrower and its Consolidated Subsidiaries as at the end of such
year and the related audited consolidated statements of income and of cash flows
for such year, setting forth in each case in comparative form the figures as of
the end of and for the previous year, reported on by Deloitte & Touche LLP or
other independent certified public accountants of nationally recognized
standing; and

(ii) as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each fiscal year of the
Borrower, the unaudited Consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries as at the end of such quarter and the related
unaudited Consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures as of the end of and for the
corresponding period in the previous year, certified by a Responsible Officer as
being fairly stated in all material respects (subject to the absence of
footnotes and to normal year-end audit adjustments);

all such financial statements shall be complete and correct in all material
respects and be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein); provided, that with respect to the quarterly financial
statements to be provided for the third fiscal quarter of 2009, such financial
statements shall be provided on a modified basis within the time frame set forth
in clause (ii) above, with GAAP-compliant versions of such financial statements
to be provided at the same time as the audited financial statements for fiscal
year 2009 described in clause (i) above; and

(g) to the extent that the Borrower prepares quarterly or annual reports as to
the Consolidated balance sheet of the Borrower and its Consolidated Subsidiaries
as at the end of the related quarter or fiscal year (as the case may be) and the
related Consolidated statements of income and of cash flows for such quarter or
fiscal year (as applicable) which set forth in comparison form the figures as of
the end of and for the corresponding period in the previous fiscal year (such
figures for the year ending December 31, 2009 adjusted to reflect the Related
Transactions), the Borrower shall promptly furnish copies of such reports to the
Lender.

 

-60-



--------------------------------------------------------------------------------

5.2. Notices; Reporting Requirements. The relevant Loan Party shall deliver
written notice to the Lender of the following:

(a) Defaults. The occurrence of any Default or Event of Default, or any event of
default under any publicly filed material Contractual Obligation of any North
American Group Member (other than Excluded Subsidiaries except for Financing
Subsidiaries) which notice shall be given promptly after a Responsible Officer
or any officer of a North American Group Member with a title of at least
executive vice president becomes aware thereof and shall be accompanied by a
statement of a Responsible Officer setting forth details of the occurrence
referred to therein;

(b) [Intentionally Omitted];

(c) [Intentionally Omitted];

(d) [Intentionally Omitted];

(e) [Intentionally Omitted];

(f) [Intentionally Omitted];

(g) [Intentionally Omitted];

(h) Compliance Certificate. On the date that is the earlier of (x) the date of
delivery of the financial statements referred to in Section 5.1(f) and (y) the
date such financial statements are required to be delivered by Section 5.1(f), a
Compliance Certificate, executed by a Responsible Officer of the Borrower,
stating that such Responsible Officer has obtained no knowledge of any Default
or Event of Default except as specified in such certificate;

(i) 13-Week Forecast. On each alternate Wednesday (or if such day is not a
Business Day, the next succeeding Business Day), beginning on July 15, 2009 and
ending on the Reserve Reporting Termination Date, the Borrower shall deliver to
the Lender a bi-weekly status report substantially in a form reasonably
acceptable to the Lender.

(j) Liquidity. On the twenty-fifth day of each calendar month (or if such day is
not a Business Day, the next succeeding Business Day), beginning on July 25,
2009 and ending on the Reserve Reporting Termination Date, the Borrower shall
deliver to the Lender a monthly liquidity status report in substantially a form
reasonably acceptable to the Lender;

(k) Budgets. On the twenty-fifth Business Day of each calendar month occurring
after the Effective Date through and including the Reserve Reporting Termination
Date, a Budget covering (i) the then current fiscal year (presented on a monthly
basis) and (ii) the four fiscal years immediately succeeding such fiscal year
(presented on an annual basis), provided, that the information described in the
preceding clause (ii) shall be updated as and when such information is updated
and approved by the board of directors of the Borrower;

(l) Expense Policy. During the Relevant Period, within 15 days after the
conclusion of each calendar month, beginning with the month in which the
Effective Date

 

-61-



--------------------------------------------------------------------------------

occurs, the Borrower shall deliver to the Lender a certification signed by a
Responsible Officer of the Borrower that (i) the Expense Policy conforms to the
requirements set forth herein; (ii) the Borrower and its Subsidiaries are in
compliance with the Expense Policy; and (iii) there have been no material
amendments to the Expense Policy or deviations from the Expense Policy other
than those that have been disclosed to and approved by the Lender; provided that
the requirement to deliver the certification referenced in this Section 5.2(l)
may be qualified as to the best of such Responsible Officer’s knowledge after
due inquiry and investigation; and

(m) Executive Privileges and Compensation. During the Relevant Period, the
Borrower shall submit a certification within 15 days after the conclusion of
each fiscal quarter beginning with the fiscal quarter ended September 30, 2009,
certifying that the Borrower has complied with and is in compliance with the
provisions set forth in Section 5.16. Such certification shall be made to the
Lender by an SEO of the Borrower, subject to the requirements and penalties set
forth in Title 18, United States Code, Section 1001.

5.3. Existence. The Borrower shall cause each North American Group Member to:

(a) except as permitted under Section 6.1 or with respect to North American
Group Members that are not Material North American Group Members, preserve and
maintain its legal existence and all of its material rights, privileges,
licenses and franchises;

(b) [intentionally omitted];

(c) comply with the requirements of all Applicable Laws, rules, regulations and
orders of Governmental Authorities if failure to comply with such requirements
could be reasonably likely (either individually or in the aggregate) to have a
Material Adverse Effect on any Loan Party or the Collateral;

(d) [intentionally omitted];

(e) give the Lender a written notice not later than ten days after the
occurrence of any (i) change in the location of a Loan Party’s chief executive
office/chief place of business from that specified in Section 3.10, (ii) change
in a Loan Party’s name, identity or corporate structure (or the equivalent) or
change the location where it maintains records with respect to the Collateral,
or (iii) a Loan Party’s reincorporation or reorganization under the laws of
another jurisdiction, and deliver to the Lender all Uniform Commercial Code
financing statements and amendments as the Lender shall request, and take all
other actions deemed reasonably necessary by the Lender to continue its
perfected status in the Collateral with the same or better priority; and

(f) keep in full force and effect the provisions of the Loan Parties’ charter
documents, certificate of incorporation, by-laws, operating agreements or
similar organizational documents, except as permitted by Section 6.1 and for
such changes that are not materially adverse to the interests of the Lender.

5.4. Payments of Taxes. The Borrower shall and shall cause each North American
Group Member (i) to timely file or cause to be filed all federal and material
state and

 

-62-



--------------------------------------------------------------------------------

other tax returns that are required to be filed and all such tax returns shall
be true and correct and (ii) to timely pay and discharge or cause to be paid and
discharged promptly all federal and material state and other taxes, assessments
and governmental charges or levies imposed upon the Borrower or any of the other
North American Group Members or upon any of their respective incomes or receipts
or upon any of their respective properties before the same shall become in
default or past due, as well as all lawful claims for labor, materials and
supplies or otherwise which, if unpaid, might result in the imposition of a Lien
or charge upon such properties or any part thereof; provided that it shall not
constitute a violation of the provisions of this Section 5.4 if the Borrower or
any of the other North American Group Members shall fail to pay any such tax,
assessment, government charge or levy or claim for labor, materials or supplies
which is being contested in good faith, by proper proceedings diligently
pursued, and as to which adequate reserves have been provided.

5.5. Use of Proceeds. The Loan Parties and their Subsidiaries shall use the Loan
proceeds only for the purposes set forth in Section 3.20 and in a manner
generally consistent with the Budget for so long as one is being delivered
hereunder, provided, that the Reserve Funds shall be used only for items and
purposes as approved in accordance with the procedures set forth in Section 4.2.

5.6. Maintenance of Property; Insurance. The Borrower shall cause each North
American Group Member to:

(a) keep all property useful and necessary in its business in good working order
and condition;

(b) maintain errors and omissions insurance and blanket bond coverage in such
amounts as are in effect on the Effective Date (as disclosed to the Lender in
writing except in the event of self-insurance) and shall not reduce such
coverage without the written consent of the Lender, and shall also maintain such
other insurance with financially sound and reputable insurance companies, and
with respect to property and risks of a character usually maintained by entities
engaged in the same or similar business similarly situated, against loss, damage
and liability of the kinds and in the amounts customarily maintained by such
entities. Notwithstanding anything to the contrary in this Section 5.6, to the
extent that any Loan Party is engaged in self-insurance with respect to any of
its property as of the Effective Date, such Loan Party may, if consistent with
past practices of (i) in the case of the Borrower, GM Oldco, or (ii) in the case
of any other Loan Party, such Loan Party during such time as it was a GM Oldco
Party, continue to engage in such self-insurance throughout the term of this
Agreement; provided, that the Loan Party shall promptly obtain third party
insurance that conforms to the criteria in this Section 5.6 at the request of
the Lender; and

(c) use its best efforts to protect the Intellectual Property that is material
to the conduct of its business in a manner that is consistent with the value of
such Intellectual Property.

5.7. Further Identification of Collateral. Each Loan Party will furnish to the
Lender from time to time statements and schedules further identifying and
describing the Collateral and such other reports in connection with the
Collateral as the Lender may reasonably request, all in reasonable detail.

 

-63-



--------------------------------------------------------------------------------

5.8. Defense of Title. Each Loan Party warrants and will defend the right, title
and interest of the Lender in and to all Collateral against all adverse claims
and demands of all Persons whomsoever, subject to (x) the restrictions imposed
by the Existing Agreements to the extent that such restrictions are valid and
enforceable under the applicable Uniform Commercial Code and other Requirements
of Law and (y) the rights of holders of any Permitted Lien.

5.9. Preservation of Collateral. Each Loan Party shall do all things necessary
to preserve the Collateral so that the Collateral remains subject to a perfected
security interest with the priority provided for such security interest under
the Loan Documents. Without limiting the foregoing, each Loan Party will comply
with all Applicable Laws, rules and regulations of any Governmental Authority
applicable to such Loan Party or relating to the Collateral and will cause the
Collateral to comply, with all Applicable Laws, rules and regulations of any
such Governmental Authority, except where failure to so comply would not
reasonably be expected to have a Material Adverse Effect.

5.10. [Intentionally Omitted].

5.11. Maintenance of Licenses. Except where the failure to do so could not
reasonably be likely to have a Material Adverse Effect, the Borrower shall cause
each North American Group Member to (i) maintain all licenses, permits,
authorizations or other approvals necessary for such Loan Party to conduct its
business and to perform its obligations under the Loan Documents, (ii) remain in
good standing under the laws of the jurisdiction of its organization, and in
each other jurisdiction where such qualification and good standing are necessary
for the successful operation of such North American Group Member’s business, and
(iii) shall conduct its business in accordance with Applicable Law in all
material respects.

5.12. [Intentionally Omitted].

5.13. OFAC. At all times throughout the term of this Agreement, each Loan Party
and its Controlled Affiliates (a) shall be in full compliance with all
applicable orders, rules, regulations and recommendations of OFAC and (b) shall
not permit any Collateral to be maintained, insured, traded, or used (directly
or indirectly) in violation of any United States statutes, rules or regulations,
in a Prohibited Jurisdiction or by a Prohibited Person, and no lessee or
sublessee shall be a Prohibited Person or a Person organized in a Prohibited
Jurisdiction.

5.14. Investment Company. Each North American Group Member will conduct its
operations in a manner which will not subject it to registration as an
“investment company” as such term is defined in the Investment Company Act of
1940, as amended from time to time.

5.15. Further Assurances. (a) The Borrower shall, and shall cause each Group
Member other than Excluded Subsidiaries to, from time to time execute and
deliver, or cause to be executed and delivered, such additional instruments,
certificates or documents, and take such actions, as the Lender may reasonably
request for the purposes of implementing or effectuating the provisions of this
Agreement and the other Loan Documents, or of more fully perfecting or renewing
the rights of the Lender with respect to the Collateral (or with respect to any
additions thereto or replacements or proceeds thereof or with respect to any
other property or assets hereafter acquired by any applicable Group Member which
may be deemed to be part of the

 

-64-



--------------------------------------------------------------------------------

Collateral) pursuant hereto or thereto. Upon the exercise by the Lender of any
power, right, privilege or remedy pursuant to this Agreement or the other Loan
Documents that requires any consent, approval, recording, qualification or
authorization of any Governmental Authority, the Borrower will execute and
deliver, or will cause the execution and delivery of, all applications,
certifications, instruments and other documents and papers that the Lender may
be required to obtain from the Borrower or any applicable Group Member such
governmental consent, approval, recording, qualification or authorization.

(b) In furtherance and not in limitation of the foregoing, until the earlier of
(i) the ninetieth day after the Effective Date and (ii) the date on which the
Borrower shall incur Excluded First Lien Indebtedness, the Borrower shall
execute and deliver, or cause to be executed and delivered, replacement
Collateral Documents (which may be amendments, restatements, modifications or
supplements of or to the Collateral Documents executed and delivered by Borrower
to Lender on the date hereof) as the Lender may reasonably request for the
purposes of implementing or effectuating the provisions of this Agreement and
the other Loan Documents, or of more fully perfecting or renewing the rights of
the Lender with respect to the Collateral pursuant hereto and thereto.

5.16. Executive Privileges and Compensation. (a) During the Relevant Period, the
Borrower shall comply with the following restrictions on executive privileges
and compensation:

(i) the Borrower shall take all necessary action to ensure that its Specified
Benefit Plans comply in all respects with the EESA, including, without
limitation, the provisions of the Capital Purchase Program (as defined in the
EESA) and the TARP Standards for Compensation and Corporate Governance, as
implemented by any guidance or regulation thereunder, including the rules set
forth in 31 C.F.R. Part 30, or any other guidance or regulations promulgated
under the EESA, as the same shall be in effect from time to time (collectively,
the “Compensation Regulations”), and shall not adopt any new Specified Benefit
Plan (x) that does not comply therewith or (y) that does not expressly state and
require that such Specified Benefit Plan and any compensation thereunder shall
be subject to all relevant Compensation Regulations adopted, issued or released
on or after the date any such Specified Benefit Plan is adopted. To the extent
that the Compensation Regulations change, or are implemented, in a manner that
requires changes to then-existing Specified Benefit Plans, the Borrower shall
effect such changes to its Specified Benefit Plans as promptly as practicable
after it has actual knowledge of such changes in order to be in compliance with
this Section 5.16(a)(i) (and shall be deemed to be in compliance for a
reasonable period within which to effect such changes);

(ii) the Borrower shall be subject to the limits on the deductibility of
executive compensation imposed by section 162(m)(5) of the Code;

(iii) the Borrower shall not pay or accrue any bonus or incentive compensation
to the Senior Employees, except as may be permitted under the EESA or the
Compensation Regulations;

 

-65-



--------------------------------------------------------------------------------

(iv) the Borrower shall not adopt or maintain any compensation plan that would
encourage manipulation of its reported earnings to enhance the compensation of
any of its employees;

(v) the Borrower shall maintain (A) the reductions contemplated by
Section 6.17(e) of the Sellers’ Disclosure Schedule to the Master Transaction
Agreement and (B) unless otherwise consented to by the Treasury, all suspensions
and other restrictions of contributions to Specified Benefit Plans that are in
place or initiated as of the Effective Date; and

(vi) the Borrower shall otherwise comply with the provisions of the Capital
Purchase Program and the TARP Standards for Compensation and Corporate
Governance, as implemented by any guidance or regulation thereunder, including
the rules set forth in 31 C.F.R. Part 30, including without limitation the
prohibition on golden parachute and tax “gross up” payments, the requirement
with respect to the establishment of a compensation committee of the board of
directors, and the requirement that the Borrower provide certain disclosures to
the Treasury and the Borrower’s primary regulator.

At all times throughout the Relevant Period, the Lender shall have the right to
require any Group Member to claw back any bonuses or other compensation,
including golden parachutes, paid to any Senior Employees by any Group Member or
GM Oldco Party in violation of any of the foregoing or of any of Section 5.16 of
the DIP Credit Agreement.

(b) On or prior to September 15, 2009 and thereafter during the Relevant Period,
the Borrower shall cause (i) its principal executive officer and principal
financial officer, (or, in each case, a person acting in a similar capacity) and
(ii) its compensation committee, as applicable, to provide the certifications to
the Treasury and the Borrower’s primary regulator required by the rules set
forth in 31 C.F.R. Part 30. During the Relevant Period, the Borrower shall
preserve appropriate documentation and records to substantiate such
certification in an easily accessible place for a period not less than three
years following the Maturity Date.

5.17. Aircraft. With respect to any private passenger aircraft or interest in
such aircraft that is owned or held by the Borrower or any of its respective
Subsidiaries on the Effective Date, such party shall demonstrate to the
satisfaction of the Treasury that it is taking all reasonable steps to divest
itself of such aircraft or interest. In addition, during the Relevant Period,
the Borrower shall not acquire or lease any private passenger aircraft or
interest in private passenger aircraft after the Effective Date.

5.18. Restrictions on Expenses. (a) At all times throughout the Relevant Period,
the Borrower shall maintain and implement an Expense Policy, provide the Expense
Policy to the Treasury and the Borrower’s primary regulatory agency, and post
the text of the Expense Policy on its Internet website, if the Borrower
maintains a company website, and distribute the Expense Policy to all employees
covered under the Expense Policy. Any material amendments to the Expense Policy
shall require the prior written consent of the Treasury, and any material
deviations from the Expense Policy, whether in contravention thereof or pursuant
to waivers provided for thereunder, shall promptly be reported to the Treasury.

 

-66-



--------------------------------------------------------------------------------

(b) The Expense Policy shall, at a minimum: (i) require compliance with all
Requirements of Law, (ii) apply to the Borrower and all of its Subsidiaries,
(iii) govern (A) the hosting, sponsorship or other payment for conferences and
events, (B) travel accommodations and expenditures, (C) consulting arrangements
with outside service providers, (D) any new lease or acquisition of real estate,
(E) expenses relating to office or facility renovations or relocations, and
(F) expenses relating to entertainment or holiday parties, (iv) provide for
(x) internal reporting and oversight, and (y) mechanisms for addressing
non-compliance with the Expense Policy, and (v) comply in all respects with the
provisions of the Capital Purchase Program and the TARP Standards for
Compensation and Corporate Governance, as implemented by any guidance or
regulation thereunder, including the rules set forth in 31 C.F.R. Part 30.

5.19. Employ American Workers Act. During the Relevant Period, the Borrower
shall comply, and the Borrower shall take all necessary action to ensure that
its Subsidiaries comply, in all respects with the provisions of the EAWA, as
applicable.

5.20. Internal Controls; Recordkeeping; Additional Reporting. (a) During the
Relevant Period, the Borrower shall promptly establish internal controls to
provide reasonable assurance of compliance in all material respects with each of
the Borrower’s covenants and agreements set forth in Sections 5.16, 5.17, 5.18,
5.19 and 5.20(b) hereof and shall collect, maintain and preserve reasonable
records evidencing such internal controls and compliance therewith, a copy of
which records shall be provided to the Lender promptly upon request. On the 15th
day after the last day of each calendar quarter (or, if such day is not a
Business Day, on the first Business Day after such day) commencing with the
calendar quarter ending September 30, 2009, the Borrower shall deliver to the
Lender (at its address set forth in Section 8.2) a report setting forth in
reasonable detail (x) the status of implementing such internal controls and
(y) the Borrower’s compliance (including any instances of material
non-compliance) with such covenants and agreements. Such report shall be
accompanied by a certification duly executed by an SEO of the Borrower stating
that such quarterly report is accurate in all material respects to the best of
such SEO’s knowledge, which certification shall be made subject to the
requirements and penalties set forth in Title 18, United States Code,
Section 1001.

(b) The Borrower shall use its reasonable best efforts to account for the use
and expected use of the proceeds from the Loans. On the 15th day after the last
day of each calendar quarter (or, if such day is not a Business Day, on the
first Business Day after such day) commencing with the calendar quarter ending
September 30, 2009, the Borrower shall deliver to the Lender (at its address set
forth in Section 8.2) a report setting forth in reasonable detail the actual use
of the proceeds from the Loans (to the extent not previously reported on to the
Lender pursuant to Section 4.2). Such report shall be accompanied by a
certification duly executed by an SEO of the Borrower that such quarterly report
is accurate in all material respects to the best of such SEO’s knowledge, which
certification shall be made subject to the requirements and penalties set forth
in Title 18, United States Code, section 1001.

(c) The Borrower shall collect, maintain and preserve reasonable records
relating to the implementation of the Auto Supplier Support Program and all
other Federal support programs provided to the Borrower or any of its
Subsidiaries pursuant to the EESA, the use of the proceeds thereunder and the
compliance with the terms and provisions of such

 

-67-



--------------------------------------------------------------------------------

programs; provided that the Borrower shall have no obligation to comply with the
foregoing in connection with any such program to the extent that such program
independently requires, by its express terms, the Borrower to collect, maintain
and preserve any records in connection therewith. The Borrower shall provide the
Lender with copy of all such reasonable records promptly upon request.

5.21. Waivers. (a) For any Person who is a Loan Party as of the Effective Date
and any Person that becomes a Loan Party after the Effective Date, the Borrower
shall cause a waiver, in substantially the form attached hereto as Exhibit D-1,
to be duly executed by such Loan Party and promptly delivered to the Treasury.

(b) For any Person who is an SEO as of the Effective Date and any Person that
becomes an SEO after the Effective Date, the Borrower shall cause a waiver, in
substantially the form attached hereto as Exhibit D-2, to be duly executed by
such SEO, and promptly delivered to the Treasury.

(c) For any Person who is an SEO as of the Effective Date and any Person that
becomes an SEO after the Effective Date, the Borrower shall cause a consent and
waiver, in substantially the form attached hereto as Exhibit D-3, to be duly
executed by such SEO, and promptly delivered to the Borrower (with a copy to the
Treasury).

(d) For any Person who is a Senior Employee as of the Effective Date and any
Person that becomes an Senior Employee after the Effective Date, the Borrower
shall cause a waiver, in substantially the form attached hereto as Exhibit D-4,
to be duly executed by such Senior Employee, and promptly delivered to the
Treasury.

(e) For any Person who is a Senior Employee as of the Effective Date and any
Person that becomes an Senior Employee after the Effective Date, the Borrower
shall cause a consent and waiver, in substantially the form attached hereto as
Exhibit D-5, to be duly executed by such Senior Employee, and promptly delivered
to the Borrower (with a copy to the Treasury).

5.22. Modification of Canadian Facility Documents and VEBA Note Facility.
(a) The Borrower shall notify the Lender in writing of the effectiveness of any
amendments, supplements, or other modifications to the documents related to the
Canadian Facility not less than five Business Days, if practicable, prior to the
same becoming effective (or concurrently with notice thereof to the Canadian
Lender, if the Borrower gives such notice fewer than five Business Days prior to
the same becoming effective).

(b) Subject to the Intercreditor Agreement, the Borrower shall notify the Lender
in writing of the effectiveness of any amendments, supplements, or other
modifications to the documents related to the VEBA Note Facility not less than
five Business Days, if practicable, prior to the same becoming effective (or
concurrently with notice thereof to the VEBA, if the Borrower gives such notice
fewer than five Business Days prior to the same becoming effective).

5.23. Additional Guarantors. Except as otherwise agreed to by the Lender, the
Borrower shall cause each Domestic Subsidiary of a North American Group Member
who becomes a Subsidiary after the Effective Date to become a Guarantor (each,
an “Additional

 

-68-



--------------------------------------------------------------------------------

Guarantor”) in accordance with Section 4.24 of the Guaranty, other than
(i) Excluded Subsidiaries, (ii) any Subsidiaries of GM Canada, (iii) any Foreign
956 Subsidiary, (iv) any Other Foreign 956 Subsidiary and (v) any Non-U.S.
Subsidiary owned in whole or in part by a Foreign 956 Subsidiary, except in the
case of clauses (i) through (iv), any Subsidiaries that were guarantors under
the DIP Credit Agreement or the Existing UST Term Loan Agreements.

5.24. [Intentionally Omitted].

5.25. Inspection of Property; Books and Records; Discussions. The Borrower
shall, and shall cause each Group Member to, (a) except with respect to Excluded
Subsidiaries, keep proper books of records and account in which full, true and
correct entries in conformity with GAAP and all Requirements of Law shall be
made of all dealings and transactions in relation to its business and
activities, and (b) permit representatives of the Lender, the Special Inspector
General of the Troubled Asset Relief Program or the Comptroller General of the
United States to visit and inspect any of its properties and examine and make
abstracts from any of its books and records and other data delivered to them
pursuant to the Loan Documents at any reasonable time and as often as may
reasonably be desired and to discuss the business, operations, properties and
financial and other condition of the Group Members with officers and employees
of the Group Members and with its independent certified public accountants.

5.26. SEC Reporting Requirements. Prior to the filing of a registration
statement under the Securities Act, the Borrower shall file those reports
contemplated to be filed by the Borrower pursuant to that certain no-action
relief letter issued to GM Oldco by the SEC on or about the Effective Date.

5.27. Vitality Commitment. (a) Consistent with the Business Plan that the
Borrower developed and the assumptions made in said plan, and taking note of the
production commitments provided to the Canadian Lender and/or the Governments of
Canada and Ontario, the Borrower agrees to use its commercially reasonable best
efforts to ensure that the volume of manufacturing conducted in the United
States is consistent with at least 90% of the level envisioned in that Business
Plan, absent a material adverse change in its business or operating environment
which would make the commitment outlined herein non-economic. In the event that
such a material adverse change occurs, the Borrower agrees to use its
commercially reasonable best efforts to ensure that the volume of United States
manufacturing is the minimum variance from the Business Plan that is consistent
with good business judgment and the intent of the commitment.

(b) The commitment set forth in Section 5.27(a) will remain in effect until the
later of December 31, 2014 and the date on which all of its Loans from the
Treasury have been repaid, provided that, in the event the Treasury has received
total proceeds from debt repayments, preferred stock redemptions and common
stock sales equal to the total dollar amount of all Treasury invested capital,
then the commitments outlined herein shall no longer be in force.

 

-69-



--------------------------------------------------------------------------------

5.28. Survival of TARP Covenants.

(a) The obligation of the Loan Parties to comply with the TARP Covenants shall
survive during the Relevant Period or, in the case of Section 5.27, during the
Vitality Commitment Period, notwithstanding the repayment in full of all the
Loans and the other Obligations.

(b) Each Loan Party acknowledges that survival of the TARP Covenants was a
material inducement to the Treasury entering into this Agreement and providing
the Loans, and each Loan Party further acknowledges that it will not contest
that the Treasury does not have an adequate remedy at law for a breach of the
TARP Covenants and that the Treasury cannot be made whole by the payment of
monetary damages. The Treasury is entitled to seek specific performance of the
TARP Covenants and the appointment of a court-ordered monitor acceptable to the
Treasury (and at the sole expense of the Borrower) to ensure compliance with the
TARP Covenants. In addition, each Loan Party agrees that it (i) shall not oppose
any motion for preliminary or permanent injunctive relief or any other similar
form of expedited relief in an action by the Treasury to enforce the TARP
Covenants on the ground that the Treasury has not sustained irreparable harm or
on any other basis (other than a defense on the merits), and (ii) waives all
defenses and counterclaims that may at any time be available to or be asserted
by such Loan Party against the Treasury with respect to the enforceability of
the TARP Covenants and/or the remedy of specific performance of the TARP
Covenants. Each Loan Party submits to the jurisdiction of the United States
District Court for the District of Columbia for purposes of enforcement of the
TARP Covenants, and any appellate court therefrom, and consents that any such
action or proceeding to enforce the TARP Covenants may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same.

5.29. [Intentionally Omitted.]

5.30. Intellectual Property. Each Loan Party shall use its best efforts to
ensure that the Lender is obtaining through the Loan Documents sufficient rights
and assets to enable a subsequent purchaser of the Collateral (subject to
Permitted Liens) in a sale pursuant to its remedies under any Loan Document to
manufacture vehicles of substantially the same quality and nature as those sold
by the Borrower as of the date hereof, provided that such purchaser has access
to reasonably common motor vehicle technologies and manufacturing capabilities
appropriate for vehicles of such nature, and to market such vehicles through
substantially similar channels as those employed by the Borrower.

5.31. Various Agreements. The Borrower shall at all times comply in all material
respects with the Registration Rights Agreement and the Stockholders Agreement.

 

-70-



--------------------------------------------------------------------------------

SECTION 6

NEGATIVE COVENANTS

Each Loan Party jointly and severally covenants and agrees that, so long as the
Loans are outstanding and until payment in full of all Obligations, each Loan
Party shall and shall cause each North American Group Member and each other
applicable Person to comply with the following negative covenants:

6.1. Prohibition on Fundamental Changes. No North American Group Member shall,
at any time, directly or indirectly, enter into any transaction of merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation, winding up or dissolution) or Dispose of all or
substantially all of its Property without the Lender’s prior consent, provided
that, (a) any North American Group Member may merge with, consolidate with,
amalgamate with, or Dispose of all or substantially all of its Property (and
thereafter wind up or dissolve itself) to, (i) another North American Group
Member or (ii) any other Person pursuant to the Transaction Documents; provided
that (A) such action does not result in the material diminishment of the
Collateral, (B) (x) in the case of a merger, consolidation or amalgamation with
or into the Borrower, the Borrower shall be the continuing or surviving entity
or, in the event that the Borrower is not the continuing or surviving entity,
(1) the surviving entity expressly assumes the obligations of the Borrower under
the Loan Documents and the VEBA Note Facility and (2) the surviving entity is
organized under the laws of a State in the United States, and (y) in the case of
a merger, consolidation or amalgamation with or into any Guarantor, such
Guarantor shall be the continuing or surviving entity or, in the event that such
Guarantor is not the continuing or surviving entity, (1) the surviving entity
expressly assumes the obligations of such Guarantor under the Loan Documents and
the VEBA Note Facility or promptly after the consummation of such transaction,
the continuing or surviving corporation shall become a Guarantor, and (2) the
surviving entity is organized under the laws of a State in the United States,
and (C) any Guarantor may otherwise merge, consolidate, amalgamate into or
divest of all or substantially all of its Property only to another Loan Party.

6.2. [Intentionally Omitted].

6.3. [Intentionally Omitted].

6.4. Limitation on Liens. None of the Borrower, any U.S. Subsidiary, nor any
Structured Financing Subsidiary (other than any other Excluded Subsidiary) will,
create, incur, assume or suffer to exist any Lien upon any of its Property,
whether now owned or hereafter acquired, except Permitted Liens.

6.5. Restricted Payments. No North American Group Member shall, (i) declare or
pay any dividend (other than dividends payable solely in common Capital Stock of
the Person making such dividend) on, or make any payment on account of, or set
apart assets for a sinking or other analogous fund for, the purchase,
redemption, defeasance, retirement or other acquisition of any Capital Stock of
any North American Group Member, whether now or hereafter outstanding, or make
any other distribution in respect thereof, either directly or

 

-71-



--------------------------------------------------------------------------------

indirectly, whether in cash or property or in obligations of any North American
Group Member or (ii) optionally prepay, repurchase, redeem or otherwise
optionally satisfy or defease with cash or Cash Equivalents any Indebtedness
(other than any Permitted Indebtedness in accordance with this Agreement) (any
such payment referred to in clauses (i) and (ii), a “Restricted Payment”), other
than:

(a) redemptions, acquisitions or the retirement for value or repurchases (or
loans, distributions or advances to effect the same) of shares of Capital Stock
from current or former officers, directors, consultants and employees, including
upon the exercise of stock options or warrants for such Capital Stock, or any
executive or employee savings or compensation plans, or, in each case to the
extent applicable, their respective estates, spouses, former spouses or family
members or other permitted transferees;

(b) any Subsidiary (including an Excluded Subsidiary) may make Restricted
Payments to its direct parent or to the Borrower or any Guarantor that is a
Wholly Owned Subsidiary;

(c) any JV Subsidiary may make Restricted Payments required or permitted to be
made pursuant to the terms of the joint venture arrangements in effect on the
Effective Date (or otherwise as approved by the Lender) to holders of its
Capital Stock, provided that, the Borrower and its Subsidiaries have received
their pro rata portion of such Restricted Payments;

(d) any Subsidiary that is not a North American Group Member may make Restricted
Payments to any other Subsidiary or Subsidiaries that are not North American
Group Members;

(e) [intentionally omitted];

(f) the Borrower may make Restricted Payments so long as (i) no Default or Event
of Default shall have occurred and be continuing at the time of such payment and
(ii) immediately prior to and after giving effect to such Restricted Payment,
the Consolidated Leverage Ratio shall be less than 3.00 to 1.00; and

(g) the Borrower may make Restricted Payments in respect of preferred Capital
Stock of the Borrower to the holders thereof.

6.6. Amendments to Transaction Documents. No North American Group Member shall
(a) amend, supplement or otherwise modify (pursuant to a waiver or otherwise)
the terms and conditions of the indemnities and licenses furnished to the
Borrower and its successors or any of its Subsidiaries pursuant to the
Transaction Documents (other than as specifically contemplated thereby) such
that after giving effect thereto such indemnities or licenses, taken as a whole,
shall be materially less favorable to the interests of the Borrower and its
successors and Subsidiaries or the Lender with respect thereto or (b) otherwise
amend, supplement or otherwise modify the terms and conditions of the
Transaction Documents (other than as specifically contemplated thereby) in such
a manner as could reasonably be expected to increase the consideration or
obligations owed by the Borrower as “Buyer” thereunder to the Sellers.

 

-72-



--------------------------------------------------------------------------------

6.7. [Intentionally Omitted].

6.8. Negative Pledge. No U.S. Subsidiary (other than an Excluded Subsidiary)
shall, enter into or suffer to exist or become effective any agreement that
prohibits or limits the ability of any North American Group Member to create,
incur, assume or permit to exist any Lien upon any of the Collateral, whether
now owned or hereafter acquired, other than this Agreement, the other Loan
Documents, the Existing Agreements, and Permitted Liens; provided that the
agreements excepted from the restrictions of this Section shall include
customary negative pledge clauses in agreements providing refinancing
Indebtedness or permitted unsecured Indebtedness.

6.9. Indebtedness. No North American Group Member nor any Structured Financing
Subsidiary that is a Domestic Subsidiary shall create, incur, assume or suffer
to exist any Indebtedness except Permitted Indebtedness.

6.10. [Intentionally Omitted].

6.11. [Intentionally Omitted].

6.12. Limitation on Sale of Assets. Subject to any other applicable provision of
any Loan Document, each North American Group Member shall have the right to
Dispose freely of any of its Property (including, without limitation,
receivables and leasehold interests) whether now owned or hereafter acquired;
provided that, to the extent required, the Net Cash Proceeds thereof are applied
in accordance with Section 2.5.

6.13. Restrictions on Pension Plans. (a) During the Relevant Period, and except
by operation of law, no Loan Party or ERISA Affiliate shall increase any
pecuniary or other benefits obligated or incurred by any Plan nor shall any Loan
Party or ERISA Affiliate provide for other ancillary benefits or lump sum
benefits that would be funded by the assets held by any Plan other than benefits
due in accordance with Plan terms as of the Effective Date.

(b) Notwithstanding the foregoing, the prohibitions on benefit increases under
Section 6.13(a) shall not apply to (i) the creation or payment of any
obligations associated with any plant shutdowns, permanent layoffs, attrition
programs, or other workforce reduction programs after the Effective Date and
(ii) a benefit that was not in effect under the terms of a Plan on December 31,
2008 if the Lender approves such benefit increase and, in the case of each of
clause (i) and (ii) above, at the time of such benefit increase and taking into
account such benefit increase, each Plan of the Borrower and each Plan of each
of its ERISA Affiliates is fully funded. In addition, during the Relevant
Period, the Borrower agrees that no contribution under section 206(g)(1)(B),
206(g)(2)(B), or 206(g)(4)(B) of ERISA shall be made to any Plan.

(c) During the Relevant Period, the Borrower shall comply with the provisions of
this Section 6.13. This Section 6.13 shall survive termination of this Agreement
and satisfaction of all Obligations thereunder.

6.14. [Intentionally Omitted].

6.15. [Intentionally Omitted].

 

-73-



--------------------------------------------------------------------------------

6.16. Clauses Restricting Subsidiary Distributions. The Borrower will not, and
will not permit any Guarantor to, enter into or suffer to exist or become
effective any consensual encumbrance or restriction on the ability of any such
Guarantor to (a) make Restricted Payments in respect of any Capital Stock of
such Guarantor held by, or pay any Indebtedness owed to, the Borrower or any
Guarantor, (b) make loans or advances to, or other Investments in, the Borrower
or any Guarantor or (c) transfer any of its assets to the Borrower or any
Guarantor, except, in the case of each of clauses (a), (b) and (c) above, for
such encumbrances or restrictions existing under or by reason of (i) any
restrictions existing under the Loan Documents and the VEBA Note Facility and,
solely with respect to GM Canada and its Subsidiaries, the Canadian Facility,
(ii) any restrictions with respect to a Guarantor imposed pursuant to an
agreement that has been entered into in connection with the Disposition of all
or substantially all of the Capital Stock or assets of such Guarantor, (iii) any
agreement or instrument governing Indebtedness assumed in connection with the
acquisition of assets by the Borrower or any Guarantor permitted hereunder or
secured by a Lien encumbering assets acquired in connection therewith, which
encumbrance or restriction is not applicable to any Person, or the properties or
assets of any Person, other than the Person or the properties or assets of the
Person so acquired, (iv) restrictions on the transfer of assets subject to any
Lien permitted by Section 6.4 imposed by the holder of such Lien or on the
transfer of assets subject to a Disposition permitted by Section 6.12 imposed by
the acquirer of such assets, (v) provisions in joint venture agreements and
other similar agreements (in each case relating solely to the respective joint
venture or similar entity or the Capital Stock therein) entered into in the
ordinary course of business, (vi) restrictions contained in the terms of any
agreements governing purchase money obligations, Capital Lease Obligations or
Attributable Obligations not incurred in violation of this Agreement, provided
that, such restrictions relate only to the Property financed with such
Indebtedness, (vii) restrictions contained in any Existing Agreement,
(viii) restrictions contained in any agreement relating to any Indebtedness to
the extent permitted by the provisions of any Excluded First Lien Indebtedness
or Additional First Lien Indebtedness, (ix) restrictions on cash or other
deposits imposed by customers under contracts or other arrangements entered into
or agreed to in the ordinary course of business, (x) customary non-assignment
provisions in leases, contracts, licenses and other agreements entered into in
the ordinary course of business and consistent with past practices (including
past practices of the GM Oldco Parties, as applicable), or (xi) any amendments,
modifications, restatements, increases, supplements, refundings, replacements,
or refinancings of the contracts, instruments or obligations referred to in
clauses (i) through (x) above; provided, however, that the provisions relating
to such encumbrance or restriction contained in any such amendment,
modification, restatement, increase, supplement, refunding, replacement, or
refinancing are not materially less favorable, taken as a whole, to the Group
Members and the Lender than the provisions relating to such encumbrance or
restriction contained in agreements referred to in such clause.

6.17. [Intentionally Omitted].

6.18. [Intentionally Omitted].

6.19. [Intentionally Omitted].

6.20. Conflict with Canadian Facility. Notwithstanding anything to the contrary
herein, nothing contained in this Section 6 shall restrict, limit or otherwise
prohibit GM Canada or any of its Canadian Subsidiaries from complying with any
payment obligation or any other affirmative obligation under the Canadian
Facility.

 

-74-



--------------------------------------------------------------------------------

6.21. [Intentionally Omitted].

6.22. Conflict with VEBA Note Facility. Notwithstanding anything to the contrary
herein, nothing contained in this Section 6 shall restrict, limit or otherwise
prohibit the Borrower or any of its Subsidiaries from complying with any payment
obligation or any other affirmative obligation under the VEBA Note Facility.

SECTION 7

EVENTS OF DEFAULT

7.1. Events of Default. Each of the following events shall constitute an “Event
of Default”, provided that any requirement for the giving of notice, the lapse
of time, or both, has been satisfied:

(a) the Borrower shall default in the payment of any principal of or interest on
the Loans when due (whether at stated maturity, upon acceleration or pursuant to
Section 2.5), provided however, that the Borrower shall have five Business Days’
grace period for the payment of interest hereunder; or

(b) any Guarantor shall default in its payment obligations under the Guaranty;
or

(c) any Loan Party shall default in the payment of any other amount payable by
it hereunder or under any other Loan Document after notification by the Lender
of such default, and such default shall have continued unremedied for five
Business Days; or

(d) any North American Group Member shall breach any applicable covenant
contained in Section 5.16 (Executive Privileges and Compensation), Section 5.17
(Aircraft), Section 5.18 (Restrictions on Expenses), Section 5.19 (Employ
American Workers Act), Section 5.20 (Internal Controls; Recordkeeping;
Additional Reporting), Section 5.21 (Waivers), or Section 6 hereof; or

(e) any North American Group Member shall default in performance of or otherwise
breach non-payment obligations or covenants under any of the Loan Documents not
covered by another clause in this Section 7, and such default has not been
remedied within the applicable grace period provided therein, or if no grace
period, within 30 calendar days; or

(f) any representation, warranty or certification made or deemed made herein or
in any other Loan Document by any North American Group Member or any certificate
furnished to the Lender pursuant to the provisions hereof or thereof, shall
prove to have been false or misleading in any material respect as of the time
made or furnished; or

(g) [intentionally omitted]; or

 

-75-



--------------------------------------------------------------------------------

(h) [intentionally omitted]; or

(i) [intentionally omitted]; or

(j) any Material North American Group Member shall (i) apply for or consent to
the appointment of, or the taking of possession by, a receiver, interim
receiver, receiver and manager, custodian, trustee, interim trustee, examiner or
liquidator of itself or of all or a substantial part of its directly-owned
property, (ii) make a general assignment for the benefit of its creditors,
(iii) commence a voluntary case under the Bankruptcy Code, (iv) file a petition
seeking to take advantage of any other law relating to bankruptcy, insolvency,
reorganization, liquidation, dissolution, arrangement or winding-up, or
composition or readjustment of debts, (v) fail to controvert in a timely and
appropriate manner, or acquiesce in writing to, any petition filed against it in
an involuntary case under the Bankruptcy Code, (vi) take any corporate or other
action for the purpose of effecting any of the foregoing, or (vii) generally
fail to pay the Borrower’s or such Material North American Group Member’s (as
applicable) debts as they become due; or

(k) [intentionally omitted]; or

(l) [intentionally omitted]; or

(m) [intentionally omitted]; or

(n) a judgment or judgments as to any obligation for the payment of money in
excess of $100,000,000 in the aggregate (to the extent that it is, in the
reasonable determination of the Lender, uninsured and provided that any
insurance or other credit posted in connection with an appeal shall not be
deemed insurance for these purposes) shall be rendered against any North
American Group Member by one or more courts, administrative tribunals or other
bodies having jurisdiction over them and the enforcement thereof shall not be
stayed (by operation of law, the rules or orders of a court with jurisdiction
over the matter or by consent of the party litigants) for ten calendar days; or
there shall be rendered against any North American Group Member a non-monetary
judgment that causes or would reasonably be expected to cause a Material Adverse
Effect on the ability of the Loan Parties (taken as a whole) to perform their
obligations under the Loan Documents and the enforcement thereof shall not be
stayed (by operation of law, the rules or orders of a court with jurisdiction
over the matter or by consent of the party litigants) for ten calendar days; or

(o) [intentionally omitted]; or

(p) any Loan Document shall for whatever reason be terminated, the Loan
Documents shall cease to create a valid security interest in any of the
Collateral purported to be covered hereby or thereby, or any North American
Group Member’s material obligations under the Loan Documents (including the
Borrower’s Obligations hereunder) shall cease to be in full force and effect, or
the enforceability thereof shall be contested by any North American Group
Member; or

(q) the filing of a motion, pleading or proceeding by any of the other Loan
Parties which could reasonably be expected to result in a material impairment of
the rights or

 

-76-



--------------------------------------------------------------------------------

interests of the Lender under any Loan Document, or a determination by a court
with respect to a motion, pleading or proceeding brought by another party that
results in a material impairment of the rights or interests of the Lender under
any Loan Document; or

(r) [intentionally omitted]; or

(s) [intentionally omitted]; or

(t) (i) any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, or any
other ERISA Event shall occur, (ii) any failure to meet the minimum funding
standards of Section 302 of ERISA, whether or not waived, shall exist with
respect to any Plan or any Lien in favor of the PBGC with respect to any such
Plan shall arise on the assets of any North American Group Member or any ERISA
Affiliate, (iii) a Reportable Event shall occur with respect to, or proceedings
shall commence to have a trustee appointed, or a trustee shall be appointed, to
administer or to terminate, any Plan, which Reportable Event or commencement of
proceedings or appointment of a trustee is, in the reasonable opinion of the
Lender, likely to result in the termination of such Plan for purposes of Title
IV of ERISA, (iv) any Plan shall terminate for purposes of Title IV of ERISA,
(v) any North American Group Member or any ERISA Affiliate shall, or in the
reasonable opinion of the Lender is likely to, incur any liability in connection
with a withdrawal from, or the Insolvency or reorganization of, a Multiemployer
Plan, (vi) any labor union or collective bargaining unit shall engage in a
strike or other work stoppage, (vii) the assets of any North American Group
Member shall be treated as plan assets under 29 C.F.R. 2510.3-101 as amended by
section 3(42) of ERISA, or (viii) any other event or condition shall occur or
exist with respect to a Plan; and in each case in clauses (i) through
(viii) above, such event or condition, together with all other such events or
conditions, if any, could reasonably be expected to have a Material Adverse
Effect; or

(u) any Change of Control shall have occurred without the prior consent of the
Lender; or

(v) any North American Group Member shall grant, or suffer to exist, any Lien on
any Collateral other than Permitted Liens; or the Liens contemplated under the
Loan Documents shall cease to be perfected Liens on the Collateral in favor of
the Lender of the requisite priority hereunder with respect to such Collateral
(subject to the Permitted Liens); or

(w) [intentionally omitted]; or

(x) any Governmental Authority or any person, agency or entity acting or
purporting to act under governmental authority shall have taken any action to
condemn, seize or appropriate, or to assume custody or control of, all or any
substantial part of the Collateral, or (except with respect to any Permitted
Holder in its capacity as a Permitted Holder) shall have taken any action to
displace the management of any North American Group Member or to curtail its
authority in the conduct of the business of any Loan Party, and such action
provided for in this subsection (x) shall not have been discontinued or stayed
within 30 days; or

(y) [intentionally omitted]; or

 

-77-



--------------------------------------------------------------------------------

(z) [intentionally omitted]; or

(aa) a custodian, receiver, conservator, liquidator, trustee or similar official
for any Material North American Group Member, or of any of its directly-owned
Property (as a debtor or creditor protection procedure), is appointed or takes
possession of such directly-owned Property; or any Material North American Group
Member is adjudicated bankrupt or insolvent; or an order for relief is entered
under the Bankruptcy Code, or any successor or similar applicable statute, or
any administrative insolvency scheme, against any Loan Party; or any of its
directly-owned Property is sequestered by court or administrative order; or a
petition is filed against any Material North American Group Member under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution, moratorium, delinquency or liquidation law of any jurisdiction,
whether now or subsequently in effect, and such petition is not dismissed within
60 days; or

(bb) any Loan Party shall admit its inability to, or intention not to, perform
any of such party’s material Obligations hereunder; or

(cc) GM Canada shall (i) default in making any payment of any principal of any
Indebtedness under the Canadian Facility on the scheduled or original due date
with respect thereto; or (ii) default in making any payment of any interest on
any such Indebtedness beyond the period of grace, if any, provided in the
Canadian Facility; or (iii) default in the observance or performance of any
other agreement or condition relating to any such Indebtedness (other than a
breach of the COCA (as defined in the Canadian Facility)) or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist (other than a breach of the COCA (as
defined in the Canadian Facility)), the effect of which default or other event
or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or to become subject to a mandatory offer to
purchase by the obligor thereunder or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; or

(dd) the Borrower shall (i) default in making any payment of any principal of
any Indebtedness under the VEBA Note Facility on the scheduled or original due
date with respect thereto; or (ii) default in making any payment of any interest
on any such Indebtedness beyond the period of grace, if any, provided in the
VEBA Note Facility; or (iii) default in the observance or performance of any
other agreement or condition relating to any such Indebtedness or contained in
any instrument or agreement evidencing, securing or relating thereto, or any
other event shall occur or condition exist, the effect of which default or other
event or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or to become subject to a mandatory offer to
purchase by the obligor thereunder or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; or

(ee) any North American Group Member shall (i) default in making any payment of
any principal of any Indebtedness (including any Guarantee Obligation, but
excluding the Loans, the Canadian Facility (other than a breach of the COCA (as
defined in the

 

-78-



--------------------------------------------------------------------------------

Canadian Facility)), and the VEBA Note Facility) on the scheduled or original
due date with respect thereto; or (ii) default in making any payment of any
interest on any such Indebtedness beyond the period of grace, if any, provided
in the instrument or agreement under which such Indebtedness was created; or
(iii) default in the observance or performance of any other agreement or
condition relating to any such Indebtedness (including a breach of the COCA (as
defined in the Canadian Facility)) or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause such Indebtedness to become due prior to its stated maturity or to become
subject to a mandatory offer to purchase by the obligor thereunder or (in the
case of any such Indebtedness constituting a Guarantee Obligation) to become
payable; provided that a default, event or condition described in clause (i),
(ii) or (iii) of this paragraph (ee) shall not at any time constitute an Event
of Default unless, at such time, one or more defaults, events or conditions of
the type described in clauses (i), (ii) and (iii) of this paragraph (ee) shall
have occurred and be continuing with respect to Indebtedness, the Outstanding
Amount of which exceeds in the aggregate $100,000,000.

7.2. Remedies upon Event of Default. (a) If any Event of Default occurs and is
continuing, without limiting the rights and remedies available to the Lender
under Applicable Law, the Lender may, by written notice to the Borrower, take
any or all of the following actions, at the same or different times:

(i) declare the principal of and accrued interest on the outstanding Loans to be
immediately due and payable;

(ii) set-off any amounts held in any accounts maintained by any Loan Party with
respect to which the Lender is a party to a control agreement; or

(iii) take any other action or exercise any other right or remedy (including,
without limitation, with respect to the Liens in favor of the Lender) permitted
under the Loan Documents or by Applicable Law.

(b) Notwithstanding the foregoing, if such event is an Event of Default
specified in Section 7.1(j) or 7.1(aa) above with respect to the Borrower,
automatically the Loans (with accrued interest thereon) and all other amounts
owing under this Agreement and the other Loan Documents shall immediately become
due and payable.

(c) For the avoidance of doubt, the Lender may in its discretion waive any
Default, Event of Default or any right it may have to take any enforcement
action as a consequence thereof. Except as expressly provided above in this
Section 7.2 or required by law (and which cannot be waived), presentment,
demand, protest and all other notices of any kind are hereby expressly waived by
the Borrower.

 

-79-



--------------------------------------------------------------------------------

SECTION 8

MISCELLANEOUS

8.1. Amendments and Waivers. (a) Neither this Agreement, any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 8.1 or as
otherwise expressly provided herein. The Lender and the Borrower (on its own
behalf and as agent on behalf of any other Loan Party party to the relevant Loan
Document) may, from time to time, (i) enter into written amendments, supplements
or modifications hereto and to the other Loan Documents for the purpose of
adding any provisions to this Agreement or the other Loan Documents or changing
in any manner the rights or obligations of the Lender or of the Loan Parties
hereunder or thereunder or (ii) waive, on such terms and conditions as the
Lender may specify in such instrument, any of the requirements of this Agreement
or the other Loan Documents or any Default or Event of Default and its
consequences.

(b) Any such waiver and any such amendment, supplement or modification shall be
binding upon the Loan Parties, the Lender and all future holders of the Loans.
In the case of any waiver, the Loan Parties and the Lender shall be restored to
their former position and rights hereunder and under the other Loan Documents,
and any Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon. Any such waiver,
amendment, supplement or modification shall be effected by a written instrument
signed by the parties required to sign pursuant to the foregoing provisions of
this Section 8.1; provided that, delivery of an executed signature page of any
such instrument by facsimile transmission shall be effective as delivery of a
manually executed counterpart thereof.

8.2. Notices. (a) All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy or
electronic transmission), and, unless otherwise expressly provided herein, shall
be deemed to have been duly given or made when delivered, or three Business Days
after being deposited in the mail, postage prepaid, or, in the case of telecopy
notice or electronic transmission or overnight or hand delivery, when received,
addressed as follows in the case of the Borrower and the Lender, or to such
other address as may be hereafter notified by the respective parties hereto:

Borrower:

General Motors Company

300 Renaissance Center

Detroit, MI 48265-3000

Attention: Chief Financial Officer

Telecopy: 313-667-4605

 

-80-



--------------------------------------------------------------------------------

with a copy to:

General Motors Company

767 Fifth Avenue, 14th Floor

New York, NY 10153

Attention: Treasurer

Telecopy: 212-418-3630

and

General Motors Company

300 Renaissance Center

Detroit, MI 48265-3000

Attention: Kimberly K. Hudolin

Telecopy: 248-267-4318

and:

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, NY 10153-0119

Attention: Stephen Karotkin

                 Richard Ginsburg

                 Soo-Jin Shim

Telecopy: 212-310-8007

Lender:

The United States Department of the Treasury

1500 Pennsylvania Avenue, NW

Washington, D.C. 20220

Attention: Chief Counsel Office of Financial Stability

Telecopy: 202-927-9225

Email: OFSChiefCounselNotices@do.treas.gov

with a copy to:

Cadwalader, Wickersham & Taft LLP

One World Financial Center

New York, NY 10281

Attention: John J. Rapisardi

Telecopy: 212-504-6666

Telephone: 212-504-6000

provided that any notice, request or demand to or upon the Lender shall not be
effective until received.

 

-81-



--------------------------------------------------------------------------------

(b) Notices and other communications to the Lender hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Lender in its sole discretion. The Lender or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

8.3. No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Lender, any right, remedy, power or privilege
hereunder or under the other Loan Documents shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder or thereunder preclude any other or further exercise thereof
or the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

8.4. Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

8.5. Payment of Expenses. The Borrower agrees (a) to pay or reimburse the Lender
for all its (i) reasonable out-of-pocket costs and expenses incurred in
connection with the development, preparation and execution of, and any
amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby (including the reasonable out-of-pocket costs and expenses and
professional fees of the advisors and counsel to the Lender), and (ii) costs and
expenses incurred in connection with the enforcement or preservation of any
rights or exercise of remedies under this Agreement, the other Loan Documents
and any other documents prepared in connection herewith or therewith in respect
of any Event of Default or otherwise, including the fees and disbursements of
counsel (including the allocated fees and disbursements and other charges of
in-house counsel) to the Lender, (b) to pay, indemnify, or reimburse the Lender
for, and hold the Lender harmless from, any and all recording and filing fees
and any and all liabilities with respect to, or resulting from any delay in
paying such fees, if any, which may be payable or determined to be payable in
connection with the execution and delivery of, or consummation or administration
of any of the transactions contemplated by, or any amendment, supplement or
modification of, or any waiver or consent under or in respect of, this
Agreement, the other Loan Documents and any such other documents, and (c) to
pay, indemnify or reimburse the Lender, its affiliates, and its and their
respective officers, directors, partners, employees, advisors, agents,
controlling persons and trustees (each, an “Indemnitee”) for, and hold each
Indemnitee harmless from and against any and all other liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever incurred by an Indemnitee or
asserted against any Indemnitee by any third party or by the Borrower or any
other Loan Party arising out of, in connection with, or as a result of, the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto or thereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or

 

-82-



--------------------------------------------------------------------------------

thereby, including any of the foregoing relating to the use or proposed use of
proceeds of the Loans or the violation of, noncompliance with or liability
under, any Environmental Law applicable to the operations or assets of any Group
Member, including any of the Mortgaged Properties, and the reasonable fees and
expenses of legal counsel in connection with claims, actions or proceedings by
any Indemnitee against any Loan Party under any Loan Document or any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by any third party or by the Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto (all the foregoing in
this clause (c), collectively, the “Indemnified Liabilities”), provided that the
Borrower shall have no obligation hereunder to any Indemnitee with respect to
Indemnified Liabilities to the extent such Indemnified Liabilities resulted from
the gross negligence or willful misconduct of, in each case as determined by a
final and nonappealable decision of a court of competent jurisdiction, such
Indemnitee, any of its affiliates or its or their respective officers,
directors, partners, employees, agents or controlling persons. No Indemnitee
shall be liable for any damages arising from the use by unauthorized persons of
information or other materials sent through electronic, telecommunications or
other information transmission systems that are intercepted by such persons or
for any special, indirect, consequential or punitive damages in connection with
the Loans. Without limiting the foregoing, and to the extent permitted by
Applicable Law, the Borrower agrees not to assert and to cause its Subsidiaries
not to assert, and hereby waives and agrees to cause its Subsidiaries to waive,
all rights for contribution or any other rights of recovery with respect to all
claims, demands, penalties, fines, liabilities, settlements, damages, costs and
expenses of whatever kind or nature, under or related to Environmental Laws,
that any of them might have by statute or otherwise against any Indemnitee. All
amounts due under this Section 8.5 shall be payable not later than 30 days after
written demand therefor. Statements payable by the Borrower pursuant to this
Section 8.5 shall be submitted to the Treasurer of the Borrower as set forth in
Section 8.2, or to such other Person or address as may be hereafter designated
by the Borrower in a written notice to the Lender. The agreements in this
Section 8.5 shall survive repayment of the Loans and all other amounts payable
hereunder.

8.6. Successors and Assigns; Participations and Assignments. (a) The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto, all future holders of the Loans and their respective successors and
assigns permitted hereby, except that the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of the Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and the Lender may not assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 8.6.

(b) The Lender may assign or transfer to (i) prior to the occurrence of a
Default or Event of Default which is continuing, one or more assignees (each, an
“Assignee”) other than an Ineligible Acquirer and (ii) following the occurrence
and during the continuance of a Default or an Event of Default, any Assignee
including an Ineligible Acquirer, all or a portion of its rights and obligations
under this Agreement (including all or a portion of the Loans at the time owing
to it), together with any related rights and obligations thereunder, in each
case following notice to the Borrower but without the consent of the Borrower,
pursuant to an Assignment and Assumption executed by the applicable Assignee and
the Lender and delivered

 

-83-



--------------------------------------------------------------------------------

to the Borrower for its records. The Borrower or its agent will maintain a
register (“Register”) of the Lender and Assignees. The Register shall contain
the names and addresses of the Lender and Assignees and the principal amount of
the loans (and stated interest thereon) held by the Lender and each Assignee
from time to time. The entries in the Register shall be conclusive and binding,
absent manifest error. The Borrower shall enter into such amendments or other
modifications to this Agreement and the other Loan Documents as are reasonably
required to accommodate any such assignments, including, without limitation,
amendments or modifications which provide for the accommodation of multiple
lenders and the appointment of administrative and collateral agents for the
Lender and such Assignees; provided that, such amendments or modifications do
not materially increase the tax cost to the Borrower of maintaining the Loans.

(c) The Lender may sell participations in all or a portion of the Lender’s
rights and obligations under this Agreement (including all or a portion of the
Loans owing to it) (each, a “Participation”) to (i) prior to the occurrence of a
Default or Event of Default which is continuing, one or more purchasers (each, a
“Participant”) other than an Ineligible Acquirer, including one or more lenders
or other Persons that provide financing to the Lender in the form of sales and
repurchases of participations and (ii) following the occurrence and during the
continuance of a Default or an Event of Default, any Participant including an
Ineligible Acquirer, all or a portion of its rights and obligations under this
Agreement (including all or a portion of the Loans at the time owing to it),
together with any related rights and obligations thereunder, in each case
following notice to the Borrower but without the consent of the Borrower,
provided that, in each case, (A) the Lender’s obligations under this Agreement
shall remain unchanged, (B) the Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, (C) the Borrower
shall continue to deal solely and directly with the Lender in connection with
the Lender’s rights and obligations under this Agreement. Any agreement pursuant
to which the Lender sells such a participation shall provide that the Lender
shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement may provide that the Lender will not, without the consent of
the Participant, agree to any amendment, modification or waiver that (1) reduces
the amount of the Loans, extends the Maturity Date of the Loans or reduces the
rate of interest or any fee of the Loans or extends the due date of any such
rate or fee or (2) directly affects such Participant. Subject to this
Section 8.6(c), the Borrower agrees that each Participant shall be entitled to
the benefits of Section 2.10, 2.12 and 2.13 to the same extent as if it were the
Lender and had acquired its interest by assignment pursuant to Section 8.6(b),
provided that the Lender and all Participants shall be entitled to receive no
greater amount in the aggregate pursuant to such Sections than the Lender would
have been entitled to receive had no such transfer occurred unless such transfer
occurs while an Event of Default shall have occurred and be continuing. To the
extent permitted by law, and subject to this Section 8.6(c), each Participant
also shall be entitled to the benefits of Section 8.7 as though it were the
Lender. In the event that the Lender sells a participation in the Lender’s
rights and obligations under this Agreement, the Lender, on behalf of Borrower,
shall maintain a register on which it enters the name, address and interest in
this Agreement of all Participants.

(d) For avoidance of doubt, the parties to this Agreement acknowledge that the
provisions of this Section 8.6 concerning assignments of Loans relate only to
absolute assignments and that such provisions do not prohibit assignments
creating security interests in Loans to (i) prior to the occurrence of a Default
or an Event of Default which is continuing, one

 

-84-



--------------------------------------------------------------------------------

or more pledgees other than an Ineligible Acquirer, and (ii) following the
occurrence and during the continuance of a Default or an Event of Default, any
pledgee including any Ineligible Acquirer, including in each case, without
limitation, any pledge or assignment by a Lender of any Loan to any Federal
Reserve Bank in accordance with Applicable Law.

8.7. Set-off. In addition to any rights and remedies of the Lender provided by
law, the Lender shall have the right, without prior notice to the Borrower, any
such notice being expressly waived by the Borrower to the extent permitted by
Applicable Law, upon all amounts owing hereunder becoming due and payable
(whether at the stated maturity, by acceleration or otherwise) to set off and
appropriate and apply against such amount any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Lender or any branch or agency thereof to or for the credit or the
account of the Borrower. The Lender agrees promptly to notify the Borrower after
any such set-off and application made by the Lender; provided that, the failure
to give such notice shall not affect the validity of such set-off and
application.

8.8. Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart hereof. A set of the copies of this Agreement
signed by all the parties shall be lodged with the Borrower and the Lender.

8.9. Severability. Any provision of this Agreement that is held to be prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating or rendering unenforceable the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

8.10. Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrower and the Lender with respect to the subject
matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by the Lender relative to the subject matter
hereof not expressly set forth or referred to herein or in the other Loan
Documents.

8.11. Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

8.12. Submission to Jurisdiction; Waivers. All judicial proceedings brought
against any Loan Party hereto arising out of or relating to this Agreement or
any other Loan Document, or any Obligations hereunder and thereunder, may be
brought in the courts of the State of New York, the courts of the United States
of America for the Southern District of New York, and appellate courts from any
thereof. Each Loan Party hereto hereby irrevocably and unconditionally:

(a) submits for itself and its property in any such legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;

 

-85-



--------------------------------------------------------------------------------

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such party at its
address set forth in Section 8.2 or at such other address of each Loan Party
shall have been notified pursuant thereto; and

(d) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 8.12 any special, exemplary, punitive or consequential damages.

8.13. Acknowledgments. The Loan Party hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) the Lender does not have any fiduciary relationship with or duty to any
Group Member arising out of or in connection with this Agreement or any of the
other Loan Documents, and the relationship between the Lender, on one hand, and
any Group Member, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Borrower or any Subsidiary and the Lender.

8.14. Release of Guarantees. Notwithstanding anything to the contrary contained
herein or in any other Loan Document, the Lender hereby agrees to take promptly,
any action requested by the Borrower having the effect of releasing, or
evidencing the release of, any guarantee by any Loan Party of the Obligations to
the extent necessary to permit consummation of any transaction not prohibited by
any Loan Document or that has been consented to in accordance with Section 8.1.

8.15. Confidentiality. The Lender agrees to keep confidential all non-public
information provided to it by any Loan Party pursuant to this Agreement that is
designated by such Loan Party as confidential; provided that nothing herein
shall prevent the Lender from disclosing any such information (a) to any other
Lender or its lending affiliates, (b) subject to an agreement to comply with the
provisions of this Section 8.15 (or other provisions at least as restrictive as
this Section), to any actual or prospective Transferee or any pledgee of Loans
or any direct or indirect contractual counterparty (or the professional advisors
thereto) to any swap

 

-86-



--------------------------------------------------------------------------------

or derivative transaction relating to the Loan Party and its obligations (prior
to the occurrence of a Default or Event of Default, to the extent not an
Ineligible Acquirer), (c) to its affiliates, employees, directors, trustees,
agents, attorneys, accountants and other professional advisors, or those of any
of its affiliates for performing the purposes of a Loan Document, subject to the
Lender advising such Person of the confidentiality provisions contained herein,
(d) upon the request or demand of any Governmental Authority or regulatory
agency (including self-regulated agencies) having jurisdiction (or purporting to
have jurisdiction) over it upon notice (other than in connection with routine
examinations or inspections by regulators) to the Borrower thereof unless such
notice is prohibited or the Governmental Authority or regulatory agency shall
require otherwise, (e) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, after notice to the Borrower if reasonably feasible, and, if
applicable, after exhaustion of the Group Members’ rights and remedies under
Section 1.6 of the Treasury Regulations, 31 C.F.R. Part 1, Subpart A; Sections
27-29 inclusive and 44 of the Access to Information Act, R.S.C., ch A-1
(1985) and Section 28 and Part IV (Sections 50-56 inclusive) of the Freedom of
Information and Protection of Privacy Act, R.S.O., ch. F.31 (1990), after notice
to the Borrower if reasonably feasible, (f) if requested or required to do so in
connection with any litigation or similar proceeding, after notice to the
Borrower if reasonably feasible, (g) that has been publicly disclosed, other
than in breach of this Section, (h) to the National Association of Insurance
Commissioners or any similar organization or any nationally recognized rating
agency that requires access to information about the Lender’s investment
portfolio in connection with ratings issued with respect to the Lender or (i) in
connection with the exercise of any remedy hereunder or under any other Loan
Document.

8.16. Waivers of Jury Trial. EACH OF THE LOAN PARTIES AND THE LENDER HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

8.17. USA PATRIOT Act. The Lender hereby notifies the Borrower that pursuant to
the requirements of the USA PATRIOT Act, it is required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of each Loan Party and other information that will allow
the Lender to identify each Loan Party in accordance with the USA PATRIOT Act.

8.18. Effect of Amendment and Restatement of the Newco Credit Facility. On the
Effective Date, the Newco Credit Facility shall be amended, restated and
superseded in its entirety. The parties hereto acknowledge and agree that
(a) this Agreement and the other Loan Documents, whether executed and delivered
in connection herewith or otherwise, do not constitute a novation, payment and
reborrowing, or termination of the “Obligations” (as defined in the Newco Credit
Facility) under the Newco Credit Facility as in effect prior to the Effective
Date and (b) such “Obligations” are in all respects continuing (as amended and
restated hereby) with only the terms thereof being modified as provided in this
Agreement.

[No further text on this page]

 

-87-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

GENERAL MOTORS COMPANY,
a Delaware corporation

By:

 

/s/ David Markowitz

Name:

  David Markowitz

Title:

  President and Secretary

[Signature Page to Secured Credit Agreement]



--------------------------------------------------------------------------------

[GUARANTOR]

By:

 

/s/ Adil Mistry

Name:

  Adil Mistry

Title:

  Vice President

[Signature Page to Secured Credit Agreement]



--------------------------------------------------------------------------------

UNITED STATES DEPARTMENT OF THE TREASURY, as the Lender

By:

 

/s/ Herbert M. Allison, Jr.

Name:

  Herbert M. Allison, Jr.

Title:

  Assistant Secretary of the Treasury for Financial Stability

[Signature Page to Secured Credit Agreement]



--------------------------------------------------------------------------------

EXECUTION VERSION

CONFIDENTIAL TREATMENT REQUESTED BY GENERAL MOTORS COMPANY PURSUANT TO THE

FREEDOM OF INFORMATION ACT

Annex I

Form of Budget

***



--------------------------------------------------------------------------------

EXECUTION VERSION

CONFIDENTIAL TREATMENT REQUESTED BY GENERAL MOTORS COMPANY

PURSUANT TO THE FREEDOM OF INFORMATION ACT

Annex II

Form of Business Plan

***



--------------------------------------------------------------------------------

Schedule 1.1A

Funding Office

 

Lender

  

Funding Office

United States Department of the Treasury   

The United States Department of the Treasury

1500 Pennsylvania Avenue, NW

Washington, D.C. 20220

Attention: Cash Management Officer

Telephone: (202) 622-9281



--------------------------------------------------------------------------------

Schedule 1.1B

Guarantors

 

    

Guarantor Name

 

Form of Organization

 

Jurisdiction of
Organization

1.    Annunciata Corporation   Corporation   Delaware 2.    Argonaut Holdings,
Inc.   Corporation   Delaware 3.    General Motors Asia Pacific Holdings, LLC  
Limited Liability Company   Delaware 4.    General Motors Asia, Inc.  
Corporation   Delaware 5.    General Motors International Holdings, Inc.  
Corporation   Delaware 6.    General Motors Overseas Corporation   Corporation  
Delaware 7.    General Motors Overseas Distribution Corporation   Corporation  
Delaware 8.    General Motors Product Services, Inc.   Corporation   Delaware 9.
   General Motors Research Corporation   Corporation   Delaware 10.    GM APO
Holdings, LLC   Limited Liability Company   Delaware 11.    GM Components
Holdings, LLC   Limited Liability Company   Delaware 12.    GM Eurometals, Inc.
  Corporation   Delaware 13.    GM Finance Co. Holdings LLC   Limited Liability
Company   Delaware 14.    GM GEFS L.P.   Limited Partnership   Nevada 15.    GM
Global Steering Holdings, LLC   Limited Liability Company   Delaware 16.    GM
Global Technology Operations, Inc.   Corporation   Delaware 17.    GM Global
Tooling Company, Inc.   Corporation   Delaware 18.    GM LAAM Holdings, LLC  
Limited Liability Company   Delaware 19.    GM Preferred Finance Co. Holdings
LLC   Limited Liability Company   Delaware 20.    GM Subsystems Manufacturing,
LLC   Limited Liability Company   Delaware 21.    GM Technologies, LLC   Limited
Liability Company   Delaware 22.    GM-DI Leasing Corporation   Corporation  
Delaware 23.    GMOC Administrative Services Corporation   Corporation  
Delaware 24.    Grand Pointe Holdings, Inc.   Corporation   Michigan 25.   
OnStar, LLC   Limited Liability Company   Delaware 26.    Riverfront Holdings,
Inc.   Corporation   Delaware 27.    Riverfront Holdings Phase II, Inc.  
Corporation   Delaware



--------------------------------------------------------------------------------

EXECUTION VERSION

CONFIDENTIAL TREATMENT REQUESTED BY GENERAL MOTORS

COMPANY PURSUANT TO THE FREEDOM OF INFORMATION ACT

Schedule 1.1C

Mortgaged Property

 

No.

  

Site Designation

  

County/State

  

Owner

1.

  

Warren Technical Center

30800 Mound Road, Warren

   Macomb, MI    GENERAL MOTORS COMPANY

2.

  

Detroit Renaissance Center Campus

(including Renaissance Center

Franklin Deck & Renaissance Center East)

100 Renaissance Center P.O. Box

100, Detroit

   Wayne, MI    RIVERFRONT HOLDINGS, INC.

3.

  

Milford Proving Grounds

3300 General Motors Road, Milford

   Oakland/Livingston, MI    GENERAL MOTORS COMPANY

4.

  

Mesa Dealership 2

6315 East Auto Park Drive, Mesa

   Maricopa, AZ    ARGONAUT HOLDINGS, INC.

5.

  

Penske Cadillac Hummer South Bay Dealership

18600 Hawthorne Blvd., Torrance

   Los Angeles, CA    ARGONAUT HOLDINGS, INC.

6.

  

Dublin BPG Dealership

4400 John Monego Court, Dublin

   Alameda, CA    ARGONAUT HOLDINGS, INC.

7.

  

Cerritos Dealership

10901 E. 183rd Street & 18120

Studebaker, Cerritos

   Los Angeles, CA    ARGONAUT HOLDINGS, INC.

8.

  

Los Angeles Dealership

444 S. Vermont Ave., Los Angeles

   Los Angeles, CA    ARGONAUT HOLDINGS, INC.

9.

  

Saturn of Cerritos Dealership

18400 Studebaker Road, Cerritos

   Los Angeles, CA    ARGONAUT HOLDINGS, INC.

10.

  

Saturn of Capitol Expressway Dealership

755 W. Capitol Expressway, San Jose

   Santa Clara, CA    ARGONAUT HOLDINGS, INC.



--------------------------------------------------------------------------------

No.

  

Site Designation

  

County/State

  

Owner

11.

  

Oakland G Truck Center Dealership

8099 South Coliseum Way, Oakland

   Alameda, CA    GENERAL MOTORS COMPANY

12.

  

Lone Tree Dealerships

8101, 8201, 8301 & 8351 Parkway

Drive, Lone Tree

   Douglas, CO    ARGONAUT HOLDINGS, INC.

13.

  

Denver Dealership 2

8120 W. Tuffs Ave., Denver

   Denver, CO    ARGONAUT HOLDINGS, INC.

14.

  

Estero Bay Chevrolet Dealership

SW corner Corkscrew Road & I-75,

Estero

   Lee, FL    ARGONAUT HOLDINGS, INC.

15.

  

Kendall (Dadeland) Chevrolet

Dealership

8455 S. Dixie Highway, Miami

   Dade, FL    ARGONAUT HOLDINGS, INC.

16.

  

Pinellas Park Dealership

9400 U.S. Highway 19 North,

Pinellas Park

   Pinellas, FL    ARGONAUT HOLDINGS, INC.

17.

  

Homestead Dealership

1395-1 N. Homestead Blvd.,

Homestead

   Miami-Dade, FL    ARGONAUT HOLDINGS, INC.

18.

  

Alpharetta Training Center

6395 Shiloh Road, Alpharetta

   Forsyth, GA    GENERAL MOTORS COMPANY

19.

  

Lou Sobh Automotive Dealership

1301 Thornton Road, Lithia Springs

   Douglas, GA    ARGONAUT HOLDINGS, INC.

20.

  

Waterford PC Vacant Land

(SPO –

Drayton Plains)

5260 Williams Lake Road, Waterford

   Oakland, MI    GENERAL MOTORS COMPANY

21.

  

Miller Buick Pontiac Dealership

920 Route 1 North, Woodbridge

   Middlesex, NJ    ARGONAUT HOLDINGS, INC.

22.

  

Multi-Chevrolet Saturn Dealership

2675 Route 22 West, Union

   Union, NJ    ARGONAUT HOLDINGS, INC.



--------------------------------------------------------------------------------

No.

  

Site Designation

  

County/State

  

Owner

23.

  

Vacant Dealership Building

2915 Niagara Falls, Amherst

   Erie, NY    ARGONAUT HOLDINGS, INC.

24.

  

Cheektowaga Dealership

2928 Walden Ave., Cheektowaga

   Erie, NY    ARGONAUT HOLDINGS, INC.

25.

  

New Rochelle Chevrolet Dealership

288-300 Main Street, New Rochelle

   Westchester, NY    ARGONAUT HOLDINGS, INC.

26.

  

Poughkeepsie Dealership (Hudson

Pontiac Buick)

1960 S. Road U.S. Route 9, Poughkeepsie

   Dutchess, NY    ARGONAUT HOLDINGS, INC.

27.

  

RAB Motors Dealership

105-20 Queens Blvd., Forest Hills

   Queens, NY    ARGONAUT HOLDINGS, INC.

28.

  

City Cadillac-Oldsmobile, Major

Chevrolet, Regain Pontiac and

Service Facility Dealership

43-60 Northern Blvd., Long Island

   Queens, NY    GENERAL MOTORS COMPANY

29.

  

Cunningham Motors Dealership

40-40 172 Street, Flushing

   Queens, NY    ARGONAUT HOLDINGS, INC.

30.

  

86th Street Chevrolet Dealership

1575 86th Street, Brooklyn

   Kings, NY    ARGONAUT HOLDINGS, INC.

31.

  

Bohemian Auto Group Dealership

4825 Sunrise Highway, Sayville

   Suffolk, NY    GENERAL MOTORS COMPANY

32.

  

Vacant Dealership Land

Jericho Turnpike & Dix Terrace,

Huntington Station

   Suffolk., NY    ARGONAUT HOLDINGS, INC.

33.

  

Gildron Cadillac Dealership

1245 Central Park Ave., Yonkers

   Westchester, NY    ARGONAUT HOLDINGS, INC.

34.

  

Mt. Kisco Dealership

175 N. Bedford Road, Mt. Kisco

   Westchester, NY    ARGONAUT HOLDINGS, INC.

35.

  

Cincinnati Dealership 1

3015 Glenhills Way, Cincinnati

   Hamilton, OH    ARGONAUT HOLDINGS, INC.



--------------------------------------------------------------------------------

No.

  

Site Designation

   County/State    Owner

36.

  

Wilkes Barre Dealership

2140 Sans Souci Pkwy., Wilkes

Barre

   Luzerne, PA    ARGONAUT HOLDINGS, INC.

37.

  

Jenkintown Dealership 2

830 Old York Road, Jenkintown

   Montgomery, PA    ARGONAUT HOLDINGS, INC.

38.

  

Conshohocken Dealership

301 Alan Wood Road,

Conshohocken

   Montgomery, PA    ARGONAUT HOLDINGS, INC.

39.

  

Vancouver Dealership

10811 E. Mill Plain Blvd.,

Vancouver

   Clark, WA    ARGONAUT HOLDINGS, INC.

40.

  

Everett Dealership

7300 & 7428 Evergreen Way,

Everett

   Snohomish, WA    ARGONAUT HOLDINGS, INC.

41.

  

Garland Training Center

Garland Road at Shiloh Road,

Garland

   Dallas, TX    GENERAL MOTORS COMPANY

42.

  

Orem Dealership

1260 S. Sandhill Road, Orem

   Utah, UT    ARGONAUT HOLDINGS, INC.

43.

  

Fremont Dealership

43191 Boscell Road, Fremont

   Alameda, CA    ARGONAUT HOLDINGS, INC.

44.

  

Novato Dealership 1

7123 Redwood Blvd., Novato

   Marin, CA    ARGONAUT HOLDINGS, INC.

45.

  

Elk Grove Dealership 1

8480 Laguna Grove Drive, Elk

Grove

   Sacramento, CA    ARGONAUT HOLDINGS, INC.

46.

  

Tyco Dealership

312, 313, 314 Constitution Drive,

Menlo Park

   San Mateo, CA    ARGONAUT HOLDINGS, INC.

47.

  

Gilroy Dealership

6720 Bearcat Court, Gilroy

   Santa Clara, CA    ARGONAUT HOLDINGS, INC.



--------------------------------------------------------------------------------

 

No.

  

Site Designation

  

County/State

  

Owner

48.

  

Newark Dealership

43931 Boscell & 42992 Boyce

   Alameda, CA    ARGONAUT HOLDINGS, INC.

49.

  

Thousand Oaks Consolidated Office Building

515 Marin Street, Thousand Oaks

   Ventura, CA    GENERAL MOTORS COMPANY

50.

  

Smyrna Dealership

2155 Cobb Pkwy., SE, Smyrna

   Cobb, GA    ARGONAUT HOLDINGS, INC.

51.

  

Chicago Dealership 1

5515, 5435, 5555 W. Irving Park Road, Chicago

   Cook, IL    ARGONAUT HOLDINGS, INC.

52.

  

Hodgkins Dealership

9510 W. Joliet Road, Hodgkins

   Cook, IL    ARGONAUT HOLDINGS, INC.

53.

  

Elgin Pontiac GMC

909 E. Chicago Street

   Kane, IL    ARGONAUT HOLDINGS, INC.

54.

  

Brazil Dealership

2456 W. U.S. Highway 40, Brazil

   Clay, IN    ARGONAUT HOLDINGS, INC.

55.

  

Indianapolis Dealership

7250 N. Keystone Ave., Indianapolis

   Marion, IN    ARGONAUT HOLDINGS, INC.

56.

  

Former Woburn Dealership

399 Washington Street, Woburn

   Middlesex, MA    ARGONAUT HOLDINGS, INC.

57.

  

Grand Blanc SPO Headquarters

6200 Grande Pointe Drive, Grand Blanc

   Genesee, MI    GENERAL MOTORS COMPANY

58.

  

SPO Lansing (Lansing PDC Vacant Land)

4400 W. Mount Hope Road, Lansing

   Ingham, MI    GENERAL MOTORS COMPANY

59.

  

Michael Chevrolet Dealership

29425 23 Mile Road, Chesterfield Township

   Macomb, MI    ARGONAUT HOLDINGS, INC.



--------------------------------------------------------------------------------

No.

  

Site Designation

  

County/State

  

Owner

60.

  

Farmington Hills Dealership

37901 Grand River Ave., Farmington Hills

   Oakland, MI    ARGONAUT HOLDINGS, INC.

61.

  

Ypsilanti Vehicle Center

2901 Tyler Road, Ypsilanti

   Washtenaw, MI    GENERAL MOTORS COMPANY

62.

   Renaissance Center Land – East TBD    Oakland, MI    GENERAL MOTORS COMPANY

63.

  

SPO Willow Run w/ Excess Land

(Willow Run PDC Vacant Land)

50000 Ecorse Road, Belleville

   Wayne, MI    GENERAL MOTORS COMPANY

64.

  

Englewood Cliffs Dealership

374 Sylvan Ave. (Route 9W), Englewood Cliffs

   Bergen, NJ    ARGONAUT HOLDINGS, INC.

65.

  

Lawrenceville Dealerships (2)

100 & 200 Renaissance Blvd.,

Lawrenceville

   Mercer, NJ    ARGONAUT HOLDINGS, INC.

66.

  

Former Lawrenceville Dealership

500 Renaissance Blvd.,

Lawrenceville

   Mercer, NJ    ARGONAUT HOLDINGS, INC.

67.

  

Syracuse Dealership

716 W. Genesee Street, Syracuse

   Onondaga, NY    ARGONAUT HOLDINGS, INC.

68.

  

Kings Mountain Dealership

615 Broadway Drive, Kings Mountain

   Cleveland, NC    ARGONAUT HOLDINGS, INC.

69.

  

Kennett Square Dealership

634 W. State Street, Kennett Square

   Chester, PA    ARGONAUT HOLDINGS, INC.

70.

  

Simpsonville Dealership

3431 N. Industrial Drive,

Simpsonville

   Greenville, SC    ARGONAUT HOLDINGS, INC.



--------------------------------------------------------------------------------

No.

  

Site Designation

   County/State    Owner

71.

  

McMurray Dealership

2939 Washington Road, McMurray

   Washington, PA    ARGONAUT HOLDINGS, INC.

72.

  

Irving Dealership

200 E. Airport Freeway, Irving

   Dallas, TX    ARGONAUT HOLDINGS, INC.

73.

  

Dallas Dealership 3

8008 Marvin D. Love Freeway,

Dallas

   Dallas, TX    ARGONAUT HOLDINGS, INC.

74.

  

Houston Saturn Dealership 4

11750 Old Katy Road, Houston

   Harris, TX    ARGONAUT HOLDINGS, INC.

75.

  

McAllen Dealership

1301 E. Expressway 83, McAllen

   Hidalgo, TX    ARGONAUT HOLDINGS, INC.

76.

  

Detroit Dealership

17677 Mack Ave., Detroit

   Wayne, MI    GENERAL MOTORS COMPANY

77.

  

Menomonee Falls Dealership

N70 W. 12900 Appleton Ave.,

Menomonee Falls

   Waukesha, WI    ARGONAUT HOLDINGS, INC.

78.

  

Millender Center

333 E. Jefferson Ave., Detroit

   Wayne, MI    RIVERFRONT HOLDINGS, INC.

79.

  

Grande Pointe Holdings Vacant

Land (Outparcels)

TBD

   Genesee, MI    GRANDE POINT HOLDINGS, INC.

80.

  

RenCen Land – West

West of Randolph, Detroit

   Wayne, MI    RIVERFRONT HOLDINGS, INC.

81.

  

GM Powertrain Bedford

105 GM Drive, Bedford

   Lawrence, IN    GENERAL MOTORS COMPANY

82.

  

GM MFD Marion

2400 W. Second Street, Marion

   Grant, IN    GENERAL MOTORS COMPANY

83.

  

GM Assembly Fort Wayne

12200 Lafayette Center Road,

Roanoke

   Huntington, IN    GENERAL MOTORS COMPANY



--------------------------------------------------------------------------------

No.

  

Site Designation

   County/State    Owner

84.

  

GM Powertrain Bay City

1001 Woodside Ave., Bay City

*one parcel owned by REALM,

Excluded Collateral

   Bay, MI    GENERAL MOTORS COMPANY

85.

  

GM Assembly Detroit Hamtramck

2500 East Grand Blvd., Detroit

   Genesee., MI    GENERAL MOTORS COMPANY

86.

  

GM MFD Flint Tool & Die

425 S. Stevenson Street, Flint

   Genesee, MI    GENERAL MOTORS COMPANY

87.

  

GM Assembly Flint

G-3100 Van Slyke Road, Flint

   Genesee, MI    GENERAL MOTORS COMPANY

88.

  

Flint Processing Center (SPO)

6060 Bristol Road, Swartz Creek

   Genesee, MI    GENERAL MOTORS COMPANY

89.

  

GM Assembly Orion

4555 Giddings Road, Lake Orion

   Oakland, MI    GENERAL MOTORS COMPANY

90.

  

GM Assembly Lansing Delta

Township

8175 Millett Hwy, Lansing

   Ingham, MI    GENERAL MOTORS COMPANY

91.

  

GM Assembly Lansing Grand River

920 Townsend Ave., Lansing

   Ingham, MI    GENERAL MOTORS COMPANY

92.

  

GM MFD Lansing Regional

Stamping

8175 Millett Hwy (2800 W. Saginaw

Street), Lansing

   Ingham, MI    GENERAL MOTORS COMPANY

93.

  

GM Powertrain Warren

Transmission

23500 Mound Road, Warren

   Macomb, MI    GENERAL MOTORS COMPANY

94.

  

GM Assembly Wentzville

1500-1 E Route A, Wentzville

   St. Charles, MO    GENERAL MOTORS COMPANY

95.

  

GM Powertrain Tonawanda

2995 River Road, Buffalo

*one parcel owned by ENCORE,

Excluded Collateral

   Erie, NY    GENERAL MOTORS COMPANY

96.

  

GM Assembly Arlington

2525 E. Abram Street, Arlington

   Tarrant, TX    GENERAL MOTORS COMPANY

97.

  

GM Assembly Janesville

1000 General Motors Drive,

Janesville

   Rock, WI    GENERAL MOTORS COMPANY



--------------------------------------------------------------------------------

No.

  

Site Designation

  

County/State

  

Owner

98.

  

GM MFD Flint

2238 W. Bristol Road, Flint

   Genesee, MI    GENERAL MOTORS COMPANY

99.

  

GM Powertrain Flint Engine South

2100 Bristol Road, Flint

   Genesee, MI    GENERAL MOTORS COMPANY

100.

  

GM Powertrain Defiance

26427 State Road, Defiance

   Defiance, OH    GENERAL MOTORS COMPANY

101.

  

Colma Saturn Dealership

707-711 Serramonte Blvd., Colma

   San Mateo, CA    ARGONAUT HOLDINGS, INC.

102.

  

Doraville Building

3900 Motors Industrial Way, Doraville

   DeKalb, GA    GENERAL MOTORS COMPANY

103.

  

Tower 500/600

500 & 600 Renaissance Center, Detroit

   Wayne, MI    RIVERFRONT HOLDINGS PHASE II, INC.

104.

   Vacant Lot on Labadie Road    Oakland, MI    GENERAL MOTORS COMPANY

105.

   Stamping – Wentzville    St. Charles, MO    GENERAL MOTORS COMPANY

106.

   GMPT – Baltimore    Baltimore, MD    GENERAL MOTORS COMPANY



--------------------------------------------------------------------------------

Schedule 1.1D

Pledgors

 

    

Pledgor Name

 

Form of Organization

 

Jurisdiction of
Organization

1.    General Motors Asia Pacific Holdings, LLC   Limited Liability Company  
Delaware 2.    General Motors Asia, Inc.   Corporation   Delaware 3.    General
Motors International Holdings, Inc.   Corporation   Delaware 4.    General
Motors Overseas Corporation   Corporation   Delaware 5.    General Motors
Overseas Distribution Corporation   Corporation   Delaware 6.    GM APO
Holdings, LLC   Limited Liability Company   Delaware 7.    General Motors
Company   Corporation   Delaware 8.    GM Finance Co. Holdings LLC   Limited
Liability Company   Delaware 9.    GM GEFS L.P.   Limited Partnership   Nevada
10.    GM LAAM Holdings, LLC   Corporation   Delaware 11.    GM Preferred
Finance Co. Holdings LLC   Limited Liability Company   Delaware 12.    GM
Technologies, LLC   Limited Liability Company   Delaware 13.    OnStar, LLC  
Limited Liability Company   Delaware 14.    Riverfront Holdings, Inc.  
Corporation   Delaware



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY GENERAL MOTORS COMPANY PURSUANT TO THE
FREEDOM

OF INFORMATION ACT

Schedule 1.1G

Certain Excluded Subsidiaries

***



--------------------------------------------------------------------------------

Schedule 3.3

Material Litigation

Canadian Export Antitrust Class Actions

Approximately eighty purported class actions on behalf of all purchasers of new
motor vehicles in the United States since January 1, 2001, have been filed in
various state and federal courts against General Motors Corporation, General
Motors of Canada Limited (GM Canada), Ford Motor Company, Chrysler, LLC, Toyota
Motor Corporation, Honda Motor Co., Ltd., Nissan Motor Company, Limited, and
Bavarian Motor Works and their Canadian affiliates, the National Automobile
Dealers Association, and the Canadian Automobile Dealers Association. The
federal court actions have been consolidated for coordinated pretrial
proceedings under the caption In re New Market Vehicle Canadian Export Antitrust
Litigation Cases in the U.S. District Court for the District of Maine, and the
more than 30 California cases have been consolidated in the California Superior
Court in San Francisco County under the case captions Belch v. Toyota
Corporation, et al. and Bell v. General Motors Corporation. In the California
state court cases, oral arguments on the plaintiffs’ motion for class
certification and defendants’ motion in limine will be heard on April 21, 2009.

The nearly identical complaints alleged that the defendant manufacturers, aided
by the association defendants, conspired among themselves and with their dealers
to prevent the sale to U.S. citizens of vehicles produced for the Canadian
market and sold by dealers in Canada. The complaints alleged that new vehicle
prices in Canada are 10% to 30% lower than those in the United States, and that
preventing the sale of these vehicles to U.S. citizens resulted in the payment
of higher than competitive prices by U.S. consumers. The complaints, as amended,
sought injunctive relief under U.S. antitrust law and treble damages under U.S.
and state antitrust laws, but did not specify damages. The complaints further
alleged unjust enrichment and violations of state unfair trade practices act. On
March 5, 2004, the U.S. District Court for the District of Maine issued a
decision holding that the purported indirect purchaser classes failed to state a
claim for damages under federal antitrust law but allowed a separate claim
seeking to enjoin future alleged violations to continue. The U.S. District Court
for the District of Maine on March 10, 2006 certified a nationwide class of
buyers and lessees under Federal Rule 23(b)(2) solely for injunctive relief, and
on March 21, 2007 stated that it would certify 20 separate statewide class
actions for damages under various state law theories under Federal Rule
23(b)(3), covering the period from January 1, 2001 to April 30, 2003. On
October 3, 2007, the U.S. Court of Appeals for the First Circuit heard oral
arguments on our consolidated appeal of the both class certification orders.

On March 28, 2008, the U.S. Court of Appeals for the First Circuit reversed the
certification of the injunctive class and ordered dismissal of the injunctive
claim. The U.S. Court of Appeals for the First



--------------------------------------------------------------------------------

Circuit also vacated the certification of the damages class and remanded to the
U.S. District Court for the District of Maine for determination of several
issues concerning federal jurisdiction and, if such jurisdiction still exists,
for reconsideration of that class certification on a more complete record. On
remand, plaintiffs have again moved to certify a damages class, with argument on
that motion projected for March, 2009.

On July 6, 2009, the United States District Court for the district of Maine
granted summary judgment in favor of the defendants in the In re New Market
Vehicle Canadian Export Antitrust Litigation Cases.

American Export Antitrust Class Actions

On September 25, 2007, a claim was filed in the Ontario Superior Court of
Justice on behalf of a purported class of actual and intended purchasers of
vehicles in Canada claiming that a similar alleged conspiracy was now preventing
lower-cost U.S. vehicles from being sold to Canadians. No determination has been
made that the case may be maintained as a class action, and it is not possible
to determine the likelihood of liability or reasonably ascertain the amount of
any damages.

ERISA Class Actions

GMIMCo is one of numerous defendants in several purported class action lawsuits
filed in March and April 2005 in the U.S. District Court for the Eastern
District of Michigan, alleging violations of ERISA with respect to the Delphi
company stock plans for salaried and hourly employees. The cases have been
consolidated under the case caption In re Delphi ERISA Litigation in the Eastern
District of Michigan for coordinated pretrial proceedings with other Delphi
stockholder lawsuits in which GMIMCo is not named as a defendant. The complaints
essentially allege that GMIMCo, a named fiduciary of the Delphi plans, breached
its fiduciary duties under ERISA to plan participants by allowing them to invest
in the Delphi Common Stock Fund when it was imprudent to do so, by failing to
monitor State Street, the entity appointed by GMIMCo to serve as investment
manager for the Delphi Common Stock Fund, and by knowingly participating in,
enabling or failing to remedy breaches of fiduciary duty by other defendants. No
determination has been made that a class action can be maintained against
GMIMCo, and there have been no decisions on the merits of the claims. Delphi has
reached a settlement of these cases that, if implemented, would provide for
dismissal of all claims against GMIMCo related to this litigation without
payment by GMIMCo. That settlement has been approved by both the District Judge
in the Eastern District of Michigan and the Bankruptcy Judge in the Southern
District of New York presiding over Delphi’s bankruptcy proceeding. However,
implementation of the settlement remains conditioned upon i)



--------------------------------------------------------------------------------

the resolution of a pending appeal of the district court’s approval and ii) the
implementation of Delphi’s plan of reorganization approved by the Bankruptcy
Court. Accordingly, the disposition of the case remains uncertain, and it is not
possible to determine whether liability is probable or the amount of damages, if
any.

On March 8, 2007, a purported class action lawsuit was filed in the U.S.
District Court for the Southern District of New York captioned Young, et al. v.
General Motors Investment Management Corporation, et al. The case, brought by
four plaintiffs who are alleged to be participants in the General Motors
Savings-Stock Purchase Program for Salaried Employees and the General Motors
Personal Savings Plan for Hourly-Rate Employees, purports to bring claims on
behalf of all participants in these two plans as well as participants in the
General Motors Income Security Plan for Hourly-Rate Employees and the Saturn
Individual Savings Plan for Represented Members against GMIMCo and State Street.
The complaint alleges that GMIMCo and State Street breached their fiduciary
duties to plan participants by allowing participants to invest in five different
funds that each primarily held the equity of a single company: the EDS Fund, the
DIRECTV Fund, the News Corp. Fund, the Raytheon Fund and the Delphi Fund, all of
which plaintiffs allege were imprudent investments because of their inherent
risk and poor performance relative to more prudent investment alternatives. The
complaint also alleges that GMIMCo breached its fiduciary duties to plan
participants by allowing participants to invest in mutual funds offered by FMR
Corp. under the Fidelity brand name. Plaintiffs allege that by investing in
these funds, participants paid excessive fees and costs that they would not have
incurred had they invested in more prudent investment alternatives. The
complaint seeks a declaration that defendants have breached their fiduciary
duties, an order requiring defendants to compensate the plans for their losses
resulting from their breaches of fiduciary duties, the removal of defendants as
fiduciaries, an injunction against further breaches of fiduciary duties, other
unspecified equitable and monetary relief and attorneys’ fees and costs.

On April 12, 2007, a purported class action lawsuit was filed in the U.S.
District Court for the Southern District of New York captioned Mary M. Brewer,
et al. v. General Motors Investment Management Corporation, et al. The case was
brought by a plaintiff who alleges that she is a participant in the Delphi
Savings-Stock Purchase Program for Salaried Employees and purports to bring
claims on behalf of all participants in that plan as well as participants in the
Delphi Personal Savings Plan for Hourly-Rate Employees; the ASEC Manufacturing
Savings Plan and the Delphi Mechatronic Systems Savings-Stock Purchase Program
against GMIMCo and State Street. The complaint alleges that GMIMCo and State
Street breached their fiduciary duties to plan participants by allowing
participants to invest in five different funds that each primarily held the
equity of a single company: the EDS Fund, the DIRECTV Fund, the News Corp. Fund,
the Raytheon Fund and the GM Common Stock Fund, all of which plaintiffs allege
were imprudent investments because of their inherent risk and poor performance
relative to more prudent investment alternatives. The complaint also alleges
that GMIMCo breached its fiduciary duties to plan participants by allowing
participants to invest in mutual funds offered by FMR Corp. under the



--------------------------------------------------------------------------------

Fidelity brand name. Plaintiffs allege that by investing in these funds,
participants paid excessive fees and costs that they would not have incurred had
they invested in more prudent investment alternatives. The complaint seeks a
declaration that defendants have breached their fiduciary duties, an order
requiring defendants to compensate the plans for their losses resulting from
their breaches of fiduciary duties, the removal of defendants as fiduciaries, an
injunction against further breaches of fiduciary duties, other unspecified
equitable and monetary relief and attorneys’ fees and costs.

On March 24, 2008 the U.S. District Court for the Southern District of New York
granted GMIMCo’s motions to dismiss Young and Brewer on statute of limitations
grounds. Plaintiffs have appealed the dismissal in both cases. Oral argument in
the consolidated appeal is scheduled for late March 2009.

No determination has been made that either case may be maintained as a class
action. The scope of both actions is uncertain, and it is not possible to
determine the likelihood of liability or reasonably ascertain the amount of any
damages.1

Asbestos Litigation

Like most automobile manufacturers, we have been subject in recent years to
asbestos-related claims. We have used some products which incorporated small
amounts of encapsulated asbestos. These products, generally brake linings, are
known as asbestos-containing friction products. There is a significant body of
scientific data demonstrating that these asbestos-containing friction products
are not unsafe and do not create an increased risk of asbestos-related disease.
We believe that the use of asbestos in these products was appropriate. A number
of the claims are filed against us by automotive mechanics and their relatives
seeking recovery based on their alleged exposure to the small amount of asbestos
used in brake components. These claims generally identify numerous other
potential sources for the claimant’s alleged exposure to asbestos that do not
involve us or asbestos-containing friction products, and many of these other
potential sources would place users at much greater risk. Most of these
claimants do not have an asbestos-related illness and may not develop one. This
is consistent with the experience reported by other automotive manufacturers and
other end users of asbestos.

Two other types of claims related to alleged asbestos exposure that are asserted
against us — locomotive and premises — represent a significantly lower exposure
to liability than the automotive friction product claims. Like other locomotive
manufacturers, we used a limited amount of asbestos in locomotive brakes and in
the insulation used in some locomotives. (We sold our locomotive

 

 

1

Note: After the Form 10-K was filed, the US Court of Appeals for the Second
Circuit affirmed the dismissal in the Young and Brewer cases.



--------------------------------------------------------------------------------

manufacturing business in 2005). These uses have been the basis of lawsuits
filed against us by railroad workers seeking relief based on their alleged
exposure to asbestos. These claims generally identify numerous other potential
sources for the claimant’s alleged exposure to asbestos that do not involve us
or locomotives. Many of these claimants do not have an asbestos-related illness
and may never develop one. Moreover, the West Virginia and Ohio supreme courts
have ruled that federal law preempts asbestos tort claims asserted on behalf of
railroad workers. Such preemption means that federal law eliminates the
possibility that railroad workers could maintain state law claims against us. In
addition, a relatively small number of claims are brought by contractors who are
seeking recovery based on alleged exposure to asbestos-containing products while
working on premises owned by us. These claims generally identify numerous other
potential sources for the claimant’s alleged exposure to asbestos that do not
involve us.

GM/OnStar Analog Equipment Litigation

We or our wholly-owned subsidiary OnStar Corporation or both of us are parties
to more than 20 putative class actions filed in various states, including
Michigan, Ohio, New Jersey, Pennsylvania and California. All of these cases have
been consolidated for pretrial purposes in a multi-district proceeding under the
caption In re OnStar Contract Litigation in the U.S. District Court for the
Eastern District of Michigan. The litigation arises out of the discontinuation
by OnStar of services to vehicles equipped with analog hardware. OnStar was
unable to provide services to such vehicles because the cellular carriers which
provide communication service to OnStar terminated analog service beginning in
February 2008. In the various cases, the plaintiffs are seeking certification of
nationwide or statewide classes of owners of vehicles currently equipped with
analog equipment, alleging various breaches of contract, misrepresentation and
unfair trade practices. This proceeding is in the early stages of development
and has been stayed while the court considers the defendants’ motions to dismiss
the claims. Class certification motions have not been filed and the parties have
completed minimal document discovery. It is not possible at this time to
determine whether class certification or liability is probable as to GM or
OnStar or to reasonably ascertain the amount of any recoverable damages.

Greenhouse Gas Lawsuit

In California ex rel. Lockyer v. General Motors Corporation, et al., the
California Attorney General brought suit against a group of major vehicle
manufacturers including us for damages allegedly suffered by the state as a
result of greenhouse gas emissions from the manufacturers’ vehicles, principally
based on a common law nuisance theory. On September 18, 2007, the U.S. District
Court for the Northern District of California granted the defendants’ motion to
dismiss the complaint on the grounds that the



--------------------------------------------------------------------------------

claim under the federal common law of nuisance raised non-justiciable political
questions beyond the court’s jurisdiction. The court also dismissed without
prejudice the nuisance claim under California state law. Plaintiff filed an
appeal with the U.S. Court of Appeals for the Ninth Circuit on October 16, 2007,
and briefing is complete. Oral argument was set for March 10, 2009 but vacated
at the request of the California Attorney General, citing the possibility that
California may withdraw its case if greenhouse gas emissions are regulated by
the U.S. government under the Clean Air Act.

Carbon Dioxide Emission Standard Litigation

In a number of cases, we and the Alliance of Automobile Manufacturers, the
Association of International Automobile Manufacturers, Chrysler, various
automobile dealers have brought suit for declaratory and injunctive relief from
state legislation imposing stringent controls on new motor vehicle CO2
emissions. These cases argue that such state regulation of CO2 emissions is
preempted by two federal statutes, the Energy Policy and Conservation Act and
the Clean Air Act. The cases were brought against the CARB on December 7, 2004,
in the U.S. District Court for the Eastern District of California (Fresno
Division); against the Vermont Agency of Natural Resources and the Vermont
Department of Environmental Conservation on November 18, 2005, in the U.S.
District Court for the District of Vermont; and against the Rhode Island
Department of Environmental Management on February 13, 2006, in the U.S.
District Court for the District of Rhode Island.

On September 12, 2007, the U.S. District Court for the District of Vermont
issued an order rejecting plaintiffs’ argument and dismissing the complaint. The
industry plaintiffs, including us, have appealed to the U.S. Court of Appeals
for the Second Circuit. On December 12, 2007, the U.S. District Court for the
Eastern District of California issued an order granting summary judgment in
favor of the defendant State of California and interveners on industry’s claims
related to federal preemption. The court did not lift the order enjoining
California from enforcing the AB 1493 Rules in the absence of an EPA waiver. The
industry’s response to the ruling is under consideration. A related challenge in
the California Superior Court in Fresno is pending. On December 21, 2007, the
U.S. District Court for the District of Rhode Island denied the state’s motion
to dismiss the industry challenge and announced steps for the case to proceed to
trial. Also on December 27, 2007, several New Mexico auto dealers filed a
federal legal challenge to adoption of the standards in that state.

Financial Assurance Enforcement

The EPA has notified us that they intend to bring an administrative enforcement
action for alleged historic failures to comply with the RCRA’s annual financial
assurance requirements. We anticipate that the EPA will seek penalties exceeding
$100,000.

 



--------------------------------------------------------------------------------

Canadian Export Antitrust Class Actions

With respect to the previously reported antitrust class action consolidated in
the U.S. District Court for the District of Maine, captioned In re New Market
Vehicle Canadian Export Antitrust Litigation Cases, and the more than 30
California cases consolidated in the California Superior Court in San Francisco
County under the case captions Belch v. Toyota Corporation, et al. and Bell v.
General Motors Corporation, oral arguments on the plaintiffs’ motion for class
certification and defendants’ motion in limine was heard on April 21, 2009 for
the California state court cases.

Also, as previously reported, the U.S. Court of Appeals for the First Circuit
also vacated the certification of the damages class and remanded to the U.S.
District Court for the District of Maine for determination of several issues
concerning federal jurisdiction and, if such jurisdiction still exists, for
reconsideration of that class certification on a more complete record. On
remand, plaintiffs have again moved to certify a damages class, and defendants
again moved for summary judgment and to strike plaintiffs’ economic expert. Oral
arguments on the summary judgment motions and motion to strike were heard on
March 6, 2009.

Patent Infringement Litigation

On December 23, 2008, Kruse Technology Partnership v. General Motors Corporation
was filed in the U.S. District Court for the Central District of California. In
Kruse, the plaintiff alleges that we infringe four U.S. patents related to
“Internal Combustion Engine with Limited Temperature Cycle” by making and
selling Duramax diesel engines, which embody its patented technology. The
plaintiff has informed us that it believes that its royalty damages would be
significantly more than $100 million.

On April 14, 2009, Kruse Technology Partnership v. DMAX, Ltd. was filed in the
U.S. District Court for the Central District of California. The defendant DMAX
is a joint venture with Isuzu that is 60% owned by GM and that manufactures and
assembles the mechanical and other components of Duramax diesel engines for sale
to GM. The plaintiff alleges that DMAX infringes three U.S. patents related to
“Internal Combustion Engine with Limited Temperature Cycle” by making and
selling Duramax diesel engines. The complaint requests damages and an
injunction. DMAX is defending Kruse on several grounds, including
non-infringement and invalidity of the patents.



--------------------------------------------------------------------------------

Schedule 3.10

Chief Executive Office and Chief Operating Office

 

Name

  

Main Office Address

Borrower General Motors Company   

300 Renaissance Center

Detroit, MI 48265-3000

Guarantors Annunciata Corporation   

300 Renaissance Center

Detroit, MI 48265-3000

Argonaut Holdings, Inc.   

c/o Worldwide Real Estate

200 Renaissance Center

Detroit, MI 48265

General Motors Asia Pacific Holdings, LLC   

300 Renaissance Center

Detroit, MI 48265-3000

General Motors Asia, Inc.   

300 Renaissance Center

Detroit, MI 48265-3000

General Motors International Holdings, Inc.   

300 Renaissance Center

Detroit, MI 48265-3000

General Motors Overseas Corporation   

300 Renaissance Center

Detroit, MI 48265-3000

General Motors Overseas Distribution Corporation   

300 Renaissance Center

Detroit, MI 48265-3000

General Motors Product Services, Inc.   

300 Renaissance Center

Detroit, MI 48265-3000

General Motors Research Corporation   

300 Renaissance Center

Detroit, MI 48265-3000

GM APO Holdings, LLC   

300 Renaissance Center

Detroit, MI 48265-3000

GM Components Holdings, LLC   

300 Renaissance Center

Detroit, MI 48265-3000

GM Eurometals, Inc.   

Powertrain Global Headquarters

– Nonferrous Metals

777 Joslyn Avenue

Pontiac, MI 48340-2925

GM Finance Co. Holdings LLC   

300 Renaissance Center

Detroit, MI 48265-3000

GM GEFS L.P.   

3895 Warren Way

Reno, NV 89509

GM Global Steering Holdings, LLC   

300 Renaissance Center

Detroit, MI 48265-3000

GM Global Technology Operations, Inc.   

300 Renaissance Center

Detroit, MI 48265-3000

GM Global Tooling Company, Inc.   

30001 Van Dyke

Warren, MI 48090

GM LAAM Holdings, LLC   

Huntington Centre I

2901 S.W. 149th Avenue

Suite 400

Miramar, FL 33027



--------------------------------------------------------------------------------

Name

  

Main Office Address

GM Preferred Finance Co. Holdings LLC   

300 Renaissance Center

Detroit, MI 48265-3000

GM Subsystems Manufacturing, LLC   

300 Renaissance Center

Detroit, MI 48265-3000

GM Technologies, LLC   

300 Renaissance Center

Detroit, MI 48265-3000

GM-DI Leasing Corporation   

300 Renaissance Center

Detroit, MI 48265-3000

GMOC Administrative Services Corporation   

300 Renaissance Center

Detroit, MI 48265-3000

Grand Pointe Holdings, Inc.   

300 Renaissance Center

Detroit, MI 48265-3000

OnStar, LLC   

OnStar Corporation

400 Renaissance Center

P.O. Box 400

Detroit, MI 48265-4000

Riverfront Holdings, Inc.   

c/o Worldwide Real Estate

200 Renaissance Center

Detroit, MI 48265

Riverfront Holdings Phase II, Inc.   

300 Renaissance Center

Detroit, MI 48265-3000

 



--------------------------------------------------------------------------------

Schedule 3.11

Location of Books and Records

 

Site/Property/Campus Designation

  

State /Province

  

City

Yuma Proving Ground    Arizona    Yuma Milford Proving Grounds    Michigan   
Milford Pontiac Centerpoint Campus - Central    Michigan    Pontiac Pontiac
North Campus (incl Lab)    Michigan    Pontiac Warren Technical Center   
Michigan    Warren Saginaw Technical & Casting Center    Michigan    Saginaw
Romulus Transmission Center    Michigan    Romulus Doraville Assembly Center   
Georgia    Doraville Janesville Assembly Center    Wisconsin    Janesville
Moraine Assembly Center    Ohio    Moraine Grand Rapids Metal Stamping   
Michigan    Wyoming Thousand Oaks Consolidated Office Building    California   
Thousand Oaks Detroit Renaissance Center Campus    Michigan    Detroit Grand
Blanc SPO Headquarters    Michigan    Grand Blanc Saginaw Administration Site   
Michigan    Saginaw Spring Hill Manufacturing Campus    Tennessee    Spring Hill
Alpharetta Training Center    Georgia    Alpharetta Garland Training Center   
Texas    Garland Willow Run PDC    Michigan    Belleville Lansing PDC   
Michigan    Lansing Pontiac North Plt 17    Michigan    Pontiac Pontiac North PC
   Michigan    Pontiac Waterford PC    Michigan    Waterford Ypsilanti Vehicle
Center    Michigan    Ypsilanti SPO PDC IV (b)    Tennessee    Memphis



--------------------------------------------------------------------------------

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access

to Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.

Execution Version

Schedule 3.15

Subsidiaries

***



--------------------------------------------------------------------------------

Schedule 3.16

Ownership of North American Group Members

 

Loan Party

   Form of Organization    Jurisdiction of
Organization   

Owner

   Percent Owned Capitalization of Loan Parties Annunciata Corporation   
Corporation    Delaware    General Motors Company    100% Argonaut Holdings,
Inc.    Corporation    Delaware    General Motors Company    100%

General Motors Asia

Pacific Holdings, LLC

   Limited Liability Company    Delaware   

General Motors Company

 

General Motors Asia, Inc.

 

General Motors Overseas Corporation

   95.76%

 

3.6%

 

0.64%

General Motors Asia, Inc.    Corporation    Delaware    General Motors Company
   100% General Motors International Holdings, Inc.    Corporation    Delaware
   General Motors Company    100% General Motors Overseas Corporation   
Corporation    Delaware    General Motors Company    100% General Motors
Overseas Distribution Corporation    Corporation    Delaware    General Motors
Company    100% General Motors Product Services, Inc.    Corporation    Delaware
  

General Motors Company

 

General Motors of Canada Limited

   88.4%

 

11.6%

General Motors Research Corporation    Corporation    Delaware    General Motors
Company    100% GM APO Holdings, LLC    Limited Liability Company    Delaware   
General Motors Asia Pacific Holdings, LLC    100%



--------------------------------------------------------------------------------

Loan Party

   Form of Organization    Jurisdiction of
Organization   

Owner

   Percent Owned GM Components Holdings, LLC    Limited Liability Company   
Delaware    General Motors Company    100% GM Eurometals, Inc.    Corporation   
Delaware    General Motors Company    100% GM Finance Co. Holdings LLC   
Limited Liability Company    Delaware    General Motors Company    100% GM GEFS
L.P.    Limited Partnership    Nevada   

General Motors Company

 

GM Technologies, LLC

   99.99%

 

0.01%

GM Global Steering Holdings, LLC    Limited Liability Company    Delaware   
General Motors Company    100% GM Global Technology Operations, Inc.   
Corporation    Delaware    General Motors Company    100% GM Global Tooling
Company, Inc.    Corporation    Delaware    General Motors Company    100% GM
LAAM Holdings, LLC    Limited Liability Company    Delaware   

General Motors Asia

Pacific Holdings, LLC

   100% GM Preferred Finance Co. Holdings LLC    Limited Liability Company   
Delaware    General Motors Company    100% GM Subsystems Manufacturing, LLC   
Limited Liability Company    Delaware    General Motors Company    100% GM
Technologies, LLC    Limited Liability Company    Delaware    General Motors
Company    100% GM-DI Leasing Corporation    Corporation    Delaware    General
Motors Company    100% GMOC Administrative Services Corporation    Corporation
   Delaware    General Motors Overseas Corporation    100% Grand Pointe
Holdings, Inc.    Corporation    Michigan    WRE, Inc.    100% OnStar, LLC   
Limited Liability Company    Delaware    General Motors Company    100%
Riverfront Holdings, Inc.    Corporation    Delaware    General Motors Company
   100% Riverfront Holdings Phase II, Inc.    Corporation    Delaware   
Riverfront Holdings, Inc.    100%

 



--------------------------------------------------------------------------------

Schedule 3.21

Jurisdictions and Recording Offices

 

A. UCC Filing Jurisdictions and Offices

 

Entity

   Form of Organization    Jurisdiction of
Organization   

Filing Jurisdiction and Filing Office

Annunciata Corporation    Corporation    Delaware    Delaware – Secretary of
State Argonaut Holdings, Inc.    Corporation    Delaware    Delaware – Secretary
of State General Motors Asia Pacific Holdings, LLC    Limited Liability
Company    Delaware    Delaware – Secretary of State General Motors Asia, Inc.
   Corporation    Delaware    Delaware – Secretary of State

General Motors International Holdings, Inc.

   Corporation    Delaware    Delaware – Secretary of State General Motors
Overseas Corporation    Corporation    Delaware    Delaware – Secretary of State

General Motors Overseas Distribution Corporation

   Corporation    Delaware    Delaware – Secretary of State General Motors
Product Services, Inc.    Corporation    Delaware    Delaware – Secretary of
State General Motors Research Corporation    Corporation    Delaware    Delaware
– Secretary of State GM APO Holdings, LLC    Limited Liability
Company    Delaware    Delaware – Secretary of State GM Components Holdings, LLC
   Limited Liability
Company    Delaware    Delaware – Secretary of State General Motors Company   
Corporation    Delaware    Delaware – Secretary of State GM Eurometals, Inc.   
Corporation    Delaware    Delaware – Secretary of State GM Finance Co. Holdings
LLC    Limited Liability
Company    Delaware    Delaware – Secretary of State GM GEFS L.P.   
Limited Partnership    Nevada    Nevada – Secretary of State GM Global Steering
Holdings, LLC    Limited Liability
Company    Delaware    Delaware – Secretary of State



--------------------------------------------------------------------------------

Entity

   Form of
Organization    Jurisdiction of
Organization   

Filing Jurisdiction and Filing Office

GM Global Technology Operations, Inc.

   Corporation    Delaware    Delaware – Secretary of State

GM Global Tooling Company, Inc.

   Corporation    Delaware    Delaware – Secretary of State

GM LAAM Holdings, LLC

   Limited Liability
Company    Delaware    Delaware – Secretary of State

GM Preferred Finance Co. Holdings LLC

   Limited Liability
Company    Delaware    Delaware – Secretary of State

GM Subsystems Manufacturing, LLC

   Limited Liability
Company    Delaware    Delaware – Secretary of State

GM Technologies, LLC

   Limited Liability
Company    Delaware    Delaware – Secretary of State

GM-DI Leasing Corporation

   Corporation    Delaware    Delaware – Secretary of State

GMOC Administrative Services Corporation

   Corporation    Delaware    Delaware – Secretary of State

Grand Pointe Holdings, Inc.

   Corporation    Michigan    Michigan – Secretary of State

OnStar, LLC

   Limited Liability
Company    Delaware    Delaware – Secretary of State

Riverfront Holdings, Inc.

   Corporation    Delaware    Delaware – Secretary of State

Riverfront Holdings Phase II, Inc.

   Corporation    Delaware    Delaware – Secretary of State

 

B. Intellectual Property Filing Offices

 

U.S. Patent and Trademark Collateral   United States Patent and Trademark Office
U.S. Copyright Collateral   United States Copyright Office



--------------------------------------------------------------------------------

C. Real Estate Mortgages And Fixture Filings

 

Debtor/Property Owner

  

Property

  

County

  

State

  

Filing Jurisdiction

ARGONAUT HOLDINGS, INC.    Mesa Dealership 2    Maricopa    AZ    County
Recorder of Maricopa, AZ ARGONAUT HOLDINGS, INC.    Dublin BPG Dealership   
Alameda    CA    County Recorder of Alameda, CA GENERAL MOTORS CORPORATION   
Oakland G Truck Center Dealership    Alameda    CA    County Recorder of
Alameda, CA ARGONAUT HOLDINGS, INC.    Fremont Dealership    Alameda    CA   
County Recorder of Alameda, CA ARGONAUT HOLDINGS, INC.    Newark Dealership   
Alameda    CA    County Recorder of Alameda, CA ARGONAUT HOLDINGS, INC.   
Penske Cadillac Hummer South Bay Dealership    Los Angeles    CA   
County Recorder of Los Angeles, CA ARGONAUT HOLDINGS, INC.    Cerritos
Dealership    Los Angeles    CA    County Recorder of Los Angeles, CA ARGONAUT
HOLDINGS, INC.    Los Angeles Dealership    Los Angeles    CA   
County Recorder of Los Angeles, CA



--------------------------------------------------------------------------------

C. Real Estate Mortgages And Fixture Filings

 

Debtor/Property Owner

  

Property

  

County

  

State

  

Filing Jurisdiction

ARGONAUT HOLDINGS, INC.    Saturn of Cerritos Dealership    Los Angeles    CA   
County Recorder of Los Angeles, CA ARGONAUT HOLDINGS, INC.    Novato Dealership
1    Marin    CA    County Recorder of Marin, CA ARGONAUT HOLDINGS, INC.    Elk
Grove Dealership 1    Sacramento    CA    County Recorder of Sacramento, CA
ARGONAUT HOLDINGS, INC.    Tyco Dealership    San Mateo    CA    County Recorder
of San Mateo, CA ARGONAUT HOLDINGS, INC.    Colma Saturn Dealership    San Mateo
   CA    County Recorder of San Mateo, CA ARGONAUT HOLDINGS, INC.   
Saturn of Capitol Expressway Dealership    Santa Clara    CA    County Recorder
of Santa Clara, CA ARGONAUT HOLDINGS, INC.    Gilroy Dealership    Santa Clara
   CA    County Recorder of Santa Clara, CA GENERAL MOTORS CORPORATION   

Thousand Oaks Consolidated

Office Building

   Ventura    CA    County Recorder of Ventura, CA ARGONAUT HOLDINGS, INC.   
Denver Dealership 2    Denver    CO    County Recorder of Denver, CO



--------------------------------------------------------------------------------

C. Real Estate Mortgages And Fixture Filings

 

Debtor/Property Owner

  

Property

  

County

  

State

  

Filing Jurisdiction

ARGONAUT HOLDINGS, INC.    Lone Tree Dealerships    Douglas    CO    County
Recorder of Douglas, CO ARGONAUT HOLDINGS, INC.    Kendall (Dadeland) Chevrolet
Dealership    Dade    FL    County Recorder of Dade, FL ARGONAUT HOLDINGS, INC.
   Estero Bay Chevrolet Dealership    Lee    FL    County Recorder of Lee, FL
ARGONAUT HOLDINGS, INC.    Homestead Dealership    Miami-Dade    FL    County
Recorder of Miami- Dade, FL ARGONAUT HOLDINGS, INC.    Pinellas Park Dealership
   Pinellas    FL    County Recorder of Pinellas, FL ARGONAUT HOLDINGS, INC.   
Smyrna Dealership    Cobb    GA    County Recorder of Cobb, GA GENERAL MOTORS
CORPORATION    Doraville Building    DeKalb    GA    County Recorder of DeKalb,
GA ARGONAUT HOLDINGS, INC.    Lou Sobh Automotive Dealership    Douglas    GA   
County Recorder of Douglas, GA GENERAL MOTORS CORPORATION    Alpharetta Training
Center    Forsyth    GA    County Recorder of Forsyth, GA



--------------------------------------------------------------------------------

C. Real Estate Mortgages And Fixture Filings

 

Debtor/Property Owner

  

Property

  

County

  

State

  

Filing Jurisdiction

ARGONAUT HOLDINGS, INC.    Chicago Dealership 1    Cook    IL    County Recorder
of Cook, IL ARGONAUT HOLDINGS, INC.    Hodgkins Dealership    Cook    IL   
County Recorder of Cook, IL ARGONAUT HOLDINGS, INC.    Elgin Pontiac GMC    Kane
   IL    County Recorder of Kane, IL ARGONAUT HOLDINGS, INC.    Brazil
Dealership    Clay    IN    County Recorder of Clay, IN GENERAL MOTORS
CORPORATION    GM MFD Marion    Grant    IN    County Recorder of Grant, IN
GENERAL MOTORS CORPORATION    GM Assembly Fort Wayne    Huntington    IN   
County Recorder of Huntington, IN GENERAL MOTORS CORPORATION    GM Powertrain
Bedford    Lawrence    IN    County Recorder of Lawrence, IN ARGONAUT HOLDINGS,
INC.    Indianapolis Dealership    Marion    IN    County Recorder of Marion, IN
ARGONAUT HOLDINGS, INC.    Former Woburn Dealership    Middlesex    MA    County
Recorder of Middlesex, MA



--------------------------------------------------------------------------------

C. Real Estate Mortgages And Fixture Filings

 

Debtor/Property Owner

  

Property

  

County

  

State

  

Filing Jurisdiction

GENERAL MOTORS CORPORATION    GMPT – Baltimore    Baltimore    MD    County
Recorded of Baltimore, MD GENERAL MOTORS CORPORATION    GM Powertrain Bay City
   Bay    MI    County Recorder of Bay, MI GENERAL MOTORS CORPORATION   
Grand Blanc SPO Headquarters    Genesee    MI    County Recorder of Genesee, MI
GRANDE POINT HOLDINGS, INC.    Grande Pointe Holdings Vacant Land (Outparcels)
   Genesee    MI    County Recorder of Genesee, MI GENERAL MOTORS CORPORATION   
GM MFD Flint Tool & Die    Genesee    MI    County Recorder of Genesee, MI
GENERAL MOTORS CORPORATION    GM Assembly Flint    Genesee    MI    County
Recorder of Genesee, MI GENERAL MOTORS CORPORATION    Flint Processing Center
(SPO)    Genesee    MI    County Recorder of Genesee, MI GENERAL MOTORS
CORPORATION    GM MFD Flint    Genesee    MI    County Recorder of Genesee, MI
GENERAL MOTORS CORPORATION    GM Powertrain Flint Engine South    Genesee    MI
   County Recorder of Genesee, MI



--------------------------------------------------------------------------------

C. Real Estate Mortgages And Fixture Filings

 

Debtor/Property Owner

  

Property

  

County

  

State

  

Filing Jurisdiction

GENERAL MOTORS CORPORATION    GM Assembly Detroit Hamtramck    Genesee    MI   
County Recorder of Genesee., MI GENERAL MOTORS CORPORATION    SPO Lansing
(Lansing PDC Vacant Land)    Ingham    MI    County Recorder of Ingham, MI
GENERAL MOTORS CORPORATION    GM Assembly Lansing Delta Township    Ingham    MI
   County Recorder of Ingham, MI GENERAL MOTORS CORPORATION    GM Assembly
Lansing Grand River    Ingham    MI    County Recorder of Ingham, MI
GENERAL MOTORS CORPORATION    GM MFD Lansing Regional Stamping    Ingham    MI
   County Recorder of Ingham, MI GENERAL MOTORS CORPORATION    Warren Technical
Center    Macomb    MI    County Recorder of Macomb, MI ARGONAUT HOLDINGS, INC.
   Michael Chevrolet Dealership    Macomb    MI    County Recorder of Macomb, MI
GENERAL MOTORS CORPORATION    GM Powertrain Warren Transmission    Macomb    MI
   County Recorder of Macomb, MI GENERAL MOTORS CORPORATION    Waterford PC
Vacant Land (SPO - Drayton Plains)    Oakland    MI    County Recorder of
Oakland, MI



--------------------------------------------------------------------------------

C. Real Estate Mortgages And Fixture Filings

 

Debtor/Property Owner

  

Property

  

County

  

State

  

Filing Jurisdiction

ARGONAUT HOLDINGS, INC.    Farmington Hills Dealership    Oakland    MI   
County Recorder of Oakland, MI GENERAL MOTORS CORPORATION    Renaissance Center
Land - East    Oakland    MI    County Recorder of Oakland, MI GENERAL MOTORS
CORPORATION    GM Assembly Orion    Oakland    MI    County Recorder of Oakland,
MI GENERAL MOTORS CORPORATION    Vacant Lot on Labadie Road    Oakland    MI   
County Recorder of Oakland, MI GENERAL MOTORS CORPORATION    Milford Proving
Grounds    Oakland/Livingston    MI    County Recorder of Oakland/Livingston, MI
GENERAL MOTORS CORPORATION    Ypsilanti Vehicle Center    Washtenaw    MI   
County Recorder of Washtenaw, MI RIVERFRONT HOLDINGS, INC.    Detroit
Renaissance Center Campus (including Renaissance Center Franklin Deck &
Renaissance Center East)    Wayne    MI    County Recorder of Wayne, MI GENERAL
MOTORS CORPORATION    SPO Willow Run w/ Excess Land (Willow Run PDC Vacant Land)
   Wayne    MI    County Recorder of Wayne, MI



--------------------------------------------------------------------------------

C. Real Estate Mortgages And Fixture Filings

 

Debtor/Property Owner

  

Property

  

County

  

State

  

Filing Jurisdiction

GENERAL MOTORS CORPORATION    Detroit Dealership    Wayne    MI    County
Recorder of Wayne, MI RIVERFRONT HOLDINGS, INC.    Millender Center    Wayne   
MI    County Recorder of Wayne, MI RIVERFRONT HOLDINGS, INC.   
RenCen Land -West    Wayne    MI    County Recorder of Wayne, MI RIVERFRONT
HOLDINGS PHASE II, INC.    Tower 500/600    Wayne    MI    County Recorder of
Wayne, MI GENERAL MOTORS CORPORATION    GM Assembly Wentzville    St. Charles   
MO    County Recorder of St. Charles, MO GENERAL MOTORS CORPORATION    Stamping
- Wentzville    St. Charles    MO    County Recorder of St. Charles, MO ARGONAUT
HOLDINGS, INC.    Kings Mountain Dealership    Cleveland    NC    County
Recorder of Cleveland, NC ARGONAUT HOLDINGS, INC.    Englewood Cliffs Dealership
   Bergen    NJ    County Recorder of Bergen, NJ ARGONAUT HOLDINGS, INC.   
Lawrenceville Dealerships (2)    Mercer    NJ    County Recorder of Mercer, NJ



--------------------------------------------------------------------------------

C. Real Estate Mortgages And Fixture Filings

 

Debtor/Property Owner

  

Property

    

County

  

State

  

Filing Jurisdiction

ARGONAUT HOLDINGS, INC.    Former Lawrenceville Dealership      Mercer    NJ   
County Recorder of Mercer, NJ ARGONAUT HOLDINGS, INC.   
Miller Buick Pontiac Dealership      Middlesex    NJ    County Recorder of
Middlesex, NJ ARGONAUT HOLDINGS, INC.    Multi-Chevrolet Saturn Dealership     
Union    NJ    County Recorder of Union, NJ ARGONAUT HOLDINGS, INC.   
Poughkeepsie Dealership (Hudson Pontiac Buick)      Dutchess    NY    County
Recorder of Dutchess, NY ARGONAUT HOLDINGS, INC.    Vacant Dealership Building
     Erie    NY    County Recorder of Erie, NY ARGONAUT HOLDINGS, INC.   
Cheektowaga Dealership      Erie    NY    County Recorder of Erie, NY GENERAL
MOTORS CORPORATION    GM Powertrain Tonawanda      Erie    NY    County Recorder
of Erie, NY ARGONAUT HOLDINGS, INC.    86th Street Chevrolet Dealership     
Kings    NY    County Recorder of Kings, NY ARGONAUT HOLDINGS, INC.    Syracuse
Dealership      Onondaga    NY    County Recorder of Onondaga, NY



--------------------------------------------------------------------------------

C. Real Estate Mortgages And Fixture Filings

 

Debtor/Property Owner

  

Property

  

County

  

State

  

Filing Jurisdiction

ARGONAUT HOLDINGS, INC.    RAB Motors Dealership    Queens    NY    County
Recorder of Queens, NY GENERAL MOTORS CORPORATION   

City Cadillac-Oldsmobile,

Major Chevrolet, Regain Pontiac and Service Facility Dealership

   Queens    NY    County Recorder of Queens, NY ARGONAUT HOLDINGS, INC.   
Cunningham Motors Dealership    Queens    NY    County Recorder of Queens, NY
GENERAL MOTORS CORPORATION    Bohemian Auto Group Dealership    Suffolk    NY   
County Recorder of Suffolk, NY ARGONAUT HOLDINGS, INC.    Vacant Dealership Land
   Suffolk    NY    County Recorder of Suffolk, NY ARGONAUT HOLDINGS, INC.   
New Rochelle Chevrolet Dealership    Westchester    NY    County Recorder of
Westchester, NY ARGONAUT HOLDINGS, INC.    Gildron Cadillac Dealership   
Westchester    NY    County Recorder of Westchester, NY ARGONAUT HOLDINGS, INC.
   Mt. Kisco Dealership    Westchester    NY    County Recorder of Westchester,
NY



--------------------------------------------------------------------------------

C. Real Estate Mortgages And Fixture Filings

 

Debtor/Property Owner

  

Property

  

County

  

State

  

Filing Jurisdiction

GENERAL MOTORS CORPORATION    GM Powertrain Defiance    Defiance    OH    County
Recorder of Defiance, OH ARGONAUT HOLDINGS, INC.    Cincinnati Dealership 1   
Hamilton    OH    County Recorder of Hamilton, OH ARGONAUT HOLDINGS, INC.   
Kennett Square Dealership    Chester    PA    County Recorder of Chester, PA
ARGONAUT HOLDINGS, INC.    Wilkes Barre Dealership    Luzerne    PA    County
Recorder of Luzerne, PA ARGONAUT HOLDINGS, INC.    Jenkintown Dealership 2   
Montgomery    PA    County Recorder of Montgomery, PA ARGONAUT HOLDINGS, INC.   
Conshohocken Dealership    Montgomery    PA    County Recorder of Montgomery, PA
ARGONAUT HOLDINGS, INC.    McMurray Dealership    Washington    PA    County
Recorder of Washington, PA ARGONAUT HOLDINGS, INC.    Simpsonville Dealership   
Greenville    SC    County Recorder of Greenville, SC GENERAL MOTORS CORPORATION
   Garland Training Center    Dallas    TX    County Recorder of Dallas, TX



--------------------------------------------------------------------------------

C. Real Estate Mortgages And Fixture Filings

 

Debtor/Property Owner

  

Property

  

County

  

State

  

Filing Jurisdiction

ARGONAUT HOLDINGS, INC.    Irving Dealership    Dallas    TX    County Recorder
of Dallas, TX ARGONAUT HOLDINGS, INC.    Dallas Dealership 3    Dallas    TX   
County Recorder of Dallas, TX ARGONAUT HOLDINGS, INC.   
Houston Saturn Dealership 4    Harris    TX    County Recorder of Harris, TX
ARGONAUT HOLDINGS, INC.    McAllen Dealership    Hidalgo    TX    County
Recorder of Hidalgo, TX GENERAL MOTORS CORPORATION    GM Assembly Arlington   
Tarrant    TX    County Recorder of Tarrant, TX ARGONAUT HOLDINGS, INC.    Orem
Dealership    Utah    UT    County Recorder of Utah, UT ARGONAUT HOLDINGS, INC.
   Vancouver Dealership    Clark    WA    County Recorder of Clark, WA ARGONAUT
HOLDINGS, INC.    Everett Dealership    Snohomish    WA    County Recorder of
Snohomish, WA GENERAL MOTORS CORPORATION    GM Assembly Janesville    Rock    WI
   County Recorder of Rock, WI



--------------------------------------------------------------------------------

C. Real Estate Mortgages And Fixture Filings

 

Debtor/Property Owner

  

Property

  

County

  

State

  

Filing Jurisdiction

ARGONAUT HOLDINGS, INC.    Menomonee Falls Dealership    Waukesha    WI   
County Recorder of Waukesha, WI



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED BY GENERAL MOTORS COMPANY PURSUANT TO THE

FREEDOM OF INFORMATION ACT

C. Real Estate Mortgages And Fixture Filings

 

Debtor/Property Owner

 

Property

 

County

 

State

 

Filing Jurisdiction

                       

***



--------------------------------------------------------------------------------

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.

Schedule 3.25 – List of Items

 

Item 1:   GMC Utility and Design Patents and Applications – U.S. Item 2:   GTO
Utility and Design Patents and Applications – U.S. Item 3:   GMC Utility and
Design Patents and Applications – Non-U.S. Item 4:   GTO Utility and Design
Patents and Applications – Non-U.S. Items 5(a)-(b):   GMC-GTO Jointly-Owned
Patents and Applications – Worldwide Item 6:   GME-Filed Design Patents and
Applications (GTO-Owned) Items 7(a)-(b):   GMDAT-Filed Utility and Design
Patents and Applications (GTO-Owned) Items 8(a)-(b):   Holden-Filed Design
Patents and Applications (GTO-Owned) – Australia & New Zealand Item 9:   GMC
Trademark Applications and Registrations – Worldwide Item 10:   Saturn Trademark
Applications and Registrations – Worldwide Item 11:   Onstar Trademark
Applications and Registrations – Worldwide Item 12(a)-(c):   Holden-Filed
Trademark Applications and Registrations (GMC-Owned) – Worldwide
Items 13(a)-(d):   Key Foreign Trademarks – Australia Items 14(a)-(c):   Key
Foreign Trademarks – Brazil Items 15(a)-(c):   Key Foreign Trademarks – Canada
Items 16(a)-(c):   Key Foreign Trademarks – Germany Items 17(a)-(d):   Key
Foreign Trademarks – Italy Items 18(a)-(d):   Key Foreign Trademarks – South
Korea Items 19(a)-(d):   Key Foreign Trademarks – Japan Items 20(a)-(c):   Key
Foreign Trademarks – Mexico Items 21(a)-(d):   Key Foreign Trademarks – New
Zealand Items 22(a)-(d):   Key Foreign Trademarks – Russia Items 23(a)-(c):  
Key Foreign Trademarks – Spain Items 24(a)-(d):   Key Foreign Trademarks –
United Kingdom Items 25(a)-(c):   Key Foreign Trademarks – European Community
Item 26(a)-(c):   Copyrights

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to Information Act and the Freedom of
Information and Protection of Privacy Act, respectively.

 



--------------------------------------------------------------------------------

Schedule 3.25 - Item 1 - GMC Utility and Design Patents and Applications - U.S.

 

Schedule 3.25 - Item 1 - GMC Utility and Design Patents and Applications - U.S.

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.

 

Case Reference

 

Filing No.

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

2002P09952 US   10/738611   17 Dec 2003   2005-0045071-A1   23 Sep 2004  
7143701   05 Dec 2006   Klapptischanordnung für Fahrzeuge 1995P09032 US  
08/436944   08 May 1995       5711059   27 Jan 1998   Verfahren zum Herstellen
eines Längshohlkörpers und hierfür ein- setzbare Innenhochdruckumformpresse
H-198356-US-NP   09/192630   16 Nov 1998       6015363   18 Jan 2000   AUTOMATIC
TRANSMISSION H-200744-US-NP   09/064080   22 Apr 1998       6032054   29 Feb
2000   VEHICLE TELECOMMUNICATION APPARATUS WITH RF ANTENNA SWITCHING ARRANGEMENT
H-202915-US-NP   09/218237   22 Dec 1998       6128482   03 Oct 2000   PROVIDING
MOBILE APPLICATION SERVICES WITH DOWNLOAD OF SPEAKER INDEPENDENT VOICE MODEL
2000P09523 US   09/281090   30 Mar 1999       6133647   17 Oct 2000  
Schaltungsanordnung für eine serielle Sende- und Empfangsschnitt- stelle,
insbesondere eines Insassenschutzsystems, sowie Verfahren zur Steuerung
H-205091-US-NP   09/302502   30 Apr 1999       6178378   23 Jan 2001   METHOD
FOR OPERATING A NAVIGATION SYSTEM FOR MOTOR VEHICLES 1998P09306WOUS   09/355696
  28 Jan 1998       6253423   03 Jul 2001   Befestigungselement GP-300914-US-NP
  09/654644   05 Sep 2000       6366249   02 Apr 2002   RADIO FREQUENCY ANTENNA
GP-301463-US-NP   10/037025   09 Nov 2001       6424912   23 Jul 2002   METHOD
FOR PROVIDING VEHICLE NAVIGATION INSTRUCTIONS GP-301095-US-NP   09/835531   16
Apr 2001       6427119   30 Jul 2002   METHOD AND SYSTEM FOR PROVIDING MULTIPLE
ENTRY POINTS TO A VEHICLE NAVIGATION ROUTE GP-301726-US-NP   10/000269   02 Nov
2001       6466864   15 Oct 2002   METHOD AND SYSTEM FOR DETECTING ANOMALOUS
ROAD GEOMETRY FOR A NAVIGATION SYSTEM

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 1 - GMC Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-301461-US-NP   09/960693   21 Sep 2001       6507785   14 Jan 2003   METHOD
AND SYSTEM FOR DETECTING AND CORRECTING OFF ROUTE NAVIGATION FOR SERVER BASED
ROUTE GUIDANCE SYSTEMS GP-301998-US-NP   10/059549   29 Jan 2002       6542818  
01 Apr 2003   METHOD AND SYSTEM FOR REAL-TIME RECORDING AND UPLOADING OF VEHICLE
ROUTES FOR ROUTING ASSISTANCE AND TRAFFIC REPORTING GP-301315-US-NP   10/002323
  01 Nov 2001   2003-0083805   01 May 2003   6567741   20 May 2003   METHOD AND
SYSTEM FOR REDUCING SHAPE POINTS FOR A NAVIGATION SYSTEM GP-302209-US-NP  
10/158288   30 May 2002       6580390   17 Jun 2003   METHOD AND SYSTEM FOR
GLOBAL POSITIONING SYSTEM MASK ANGLE OPTIMIZATION GP-301586-US-NP   09/960438  
21 Sep 2001   2003-0060977   27 Mar 2003   6587785   01 Jul 2003   METHOD AND
SYSTEM FOR MOBILE VEHICLE RE-ROUTING GP-301351-US-NP   10/001579   01 Nov 2001  
2003-0083808   01 May 2003   6625538   23 Sep 2003   METHOD AND SYSTEM FOR
REDUCING MANEUVER PROXIMITY DIAMETER FOR A WAYPOINT NAVIGATION SYSTEM
GP-300787-US-NP   09/835632   16 Apr 2001   2002-0152024   17 Oct 2002   6640186
  28 Oct 2003   METHOD AND SYSTEM FOR GENERATING A LIST OF MANEUVERS FOR
NAVIGATION OF A VEHICLE GP-301484-US-NP   10/036570   09 Nov 2001       6665610
  16 Dec 2003   METHOD FOR PROVIDING VEHICLE NAVIGATION INSTRUCTIONS
GP-301462-US-NP   10/012085   07 Dec 2001   203-0109982   12 Jun 2003   6671616
  30 Dec 2003   ONE-WAY ROAD POINT SYMBOL GENERATION GP-301930-US-NP   10/026035
  21 Dec 2001   2003-0120395   26 Jun 2003   6687587   03 Feb 2004   METHOD AND
SYSTEM FOR MANAGING VEHICLE CONTROL MODULES THROUGH TELEMATICS GP-301094-US-NP  
09/837409   18 Apr 2001   2002-0156573   24 Oct 2002   6701251   02 Mar 2004  
METHOD AND SYSTEM FOR PROVIDING MULTIPLE BEGINNING MANEUVERS FOR NAVIGATION OF A
VEHICLE GP-301427-US-NP   10/003001   01 Nov 2001   2003-0083810   01 May 2003  
6708110   16 Mar 2004   METHOD OF PROVIDING VEHICLE INSTRUCTIONS TO A
NON-NAVIGABLE POINT OF INTEREST GP-302350-US-NP   10/330916   27 Dec 2002      
6728612   27 Apr 2004   AUTOMATED TELEMATICS TEST SYSTEM AND METHOD

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 1 - GMC Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-301994-US-NP   10/093143   07 Mar 2002       6728630   27 Apr 2004   METHOD
FOR PROVIDING ROUTE INSTRUCTIONS TO A MOBILE VEHICLE H-204088-US-NP   09/431251
  01 Nov 1999       6732079   04 May 2004   METHOD OF DETERMINING THE BEST MIX
OF REGULAR AND CONTRACT EMPLOYEES GP-301563-US-NP   10/001107   02 Nov 2001  
2003-0088347   08 May 2003   6735503   11 May 2004   AUTOMATED VOICE RESPONSE TO
DELIVER REMOTE VEHICLE DIAGNOSTIC SERVICE GP-301725-US-NP   10/002507   30 Nov
2001   2003-0105583   05 Jun 2003   6745124   01 Jun 2004   METHOD AND SYSTEM
FOR DETERMINING A NAVIGATING VEHICLE LOCATON GP-301352-US-NP   10/045683   04
Jan 2002   2003-0130842   10 Jul 2003   6772118   03 Aug 2004   AUTOMATED SPEECH
RECOGNITION FILTER GP-301485-US-NP   10/100320   25 Mar 2002   2003-0182057   25
Sep 2003   6775613   10 Aug 2004   METHOD AND SYSTEM FOR VEHICLE PROXIMITY
SEARCHING H-202306-US-NP   09/481859   12 Jan 2000       6792295   14 Sep 2004  
WIRELESS DEVICE FOR USE WITH A VEHICLE EMBEDDED PHONE GP-300639-US-NP  
09/829602   11 Apr 2001   2002-0151272   17 Oct 2002   6795741   21 Sep 2004  
RADIO COMMUNICATION SYSTEM AND METHOD GP-302254-US-NP   10/137751   02 May 2002
  2003-0206121   06 Nov 2003   6801139   05 Oct 2004   METHOD AND SYSTEM FOR
DELIVERING A TIME-EFFICIENT MOBILE VEHICLE ROUTE THAT ENCOMPASSES MULTIPLE
LIMITED DURATION EVENTS GP-302255-US-NP   10/430739   06 May 2003       6823256
  23 Nov 2004   METHOD FOR ASSOCIATING REAL-TIME INFORMATION WITH A GEOGRAPHICAL
LOCATION GP-301929-US-NP   10/103023   21 Mar 2002   2003-0182054   25 Sep 2003
  6853907   08 Feb 2005   METHOD AND SYSTEM FOR COMMUNICATING VEHICLE LOCATION
INFORMATION GP-303784-US-NP   10/638905   11 Aug 2003   2005-0038598   17 Feb
2005   6853910   08 Feb 2005   VEHICLE TRACKING TELEMATICS SYSTEM
GP-302349-US-NP   10/242207   12 Sep 2002   2004-0054443   18 Mar 2004   6882905
  19 Apr 2005   BRAND REINFORCEMENT AND SERVICE LEVEL SUMMARY VIA WIRELESS LINK
FOR IN-VEHICLE SYSTEMS GP-303589-US-NP   10/440607   19 May 2003   2004-0234053
  25 Nov 2004   6892065   10 May 2005   AUTOMATED VOICE MESSAGING SYSTEM
GP-301932-US-NP   10/001941   30 Nov 2001   2003-0103599   05 Jun 2003   6904141
  07 Jun 2005   METHOD AND DEVICE FOR REMOTELY ROUTING A VOICE CALL

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 1 - GMC Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-301933-US-NP   10/141468   08 May 2002   2003-0211854   13 Nov 2003   6915126
  05 Jul 2005   METHOD OF ACTIVATING A WIRELESS COMMUNICATION SYSTEM IN A MOBILE
VEHICLE GP-304030-US-NP   10/675343   30 Sep 2003   2005-0068174   31 Mar 2005  
6933842   23 Aug 2005   METHOD AND SYSTEM FOR REMOTELY MONITORING VEHICLE
DIAGNOSTIC TROUBLE CODES GP-301926-US-NP   10/173898   18 Jun 2002  
2003-0232619   18 Dec 2003   6947732   20 Sep 2005   METHOD AND SYSTEM FOR
COMMUNICATING WITH A VEHICLE IN A MIXED COMMUNICATION SERVICE ENVIRONMENT
GP-302286-US-NP   10/135276   30 Apr 2002   2003-0203714   30 Oct 2003   6950638
  27 Sep 2005   METHOD AND SYSTEM FOR SCHEDULING USER PREFERENCE SATELLITE RADIO
STATION SELECTIONS IN A MOBILE VEHICLE GP-302348-US-NP   10/193484   11 Jul 2002
      6950649   27 Sep 2005   METHOD AND SYSTEM FOR PULLING INFORMATION FROM A
MOBILE VEHICLE WITHIN A MOBILE VEHICLE COMMUNICATIONS SYSTEM GP-302638-US-NP  
10/284919   31 Oct 2002   2004-0085195   06 May 2004   6960990   01 Nov 2005  
TELEMATICS VEHICLE SECURITY SYSTEM AND METHOD GP-301316-US-NP   09/968132   01
Oct 2001   2003-0064755   03 Apr 2003   6963760   08 Nov 2005   METHOD AND
APPARATUS FOR GENERATING DTMF TONES USING VOICE-RECOGNITION COMMANDS DURING
HANDS-FREE COMMUNICATION IN A VEHICLE GP-303670-US-NP   10/623921   21 Jul 2003
  2005-0017851   27 Jan 2005   6965326   15 Nov 2005   AUTOMATED ELECTRONIC
MODULE CONFIGURATION WITHIN A VEHICLE GP-302742-US-NP   10/268352   10 Oct 2002
  2004-0203699   14 Oct 2004   6973323   06 Dec 2005   METHOD AND SYSTEM FOR
MOBILE TELEPHONE RESTRICTION BOUNDARY DETERMINATION GP-301862-US-NP   10/011689
  07 Dec 2001   2003-0109268   12 Jun 2003   6993351   31 Jan 2006   METHOD AND
SYSTEM FOR COMMUNICATING WITH A QUIESCENT MOBILE VEHICLE GP-302061-US-NP  
10/156264   28 May 2002       6996397   07 Feb 2006   METHOD OF TRANSITION
BETWEEN WIRELESS VOICE AND DATA TRANSMISSIONS GP-301791-US-NP   10/047898   15
Jan 2002   2003-0135362   17 Jul 2003   7003458   21 Feb 2006   AUTOMATED VOICE
PATTERN FILTER 2002P09950 US   10/738613   17 Dec 2003   2005-0046216-A1   03
Mar 2005   7004526   28 Feb 2006   Trägersystem für Zusatz-Innenausstattung

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 1 - GMC Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-301993-US-NP   10/141430   08 May 2002   2004-0203691   14 Oct 2004   7006819
  28 Feb 2006   METHOD OF PROGRAMMING A TELEMATICS UNIT USING VOICE RECOGNITION
GP-302204-US-NP   10/115761   03 Apr 2002   2004-0203554   14 Oct 2004   7006845
  28 Feb 2006   METHOD AND SYSTEM FOR INTERFACING A PORTABLE TRANSCEIVER IN A
TELEMATICS SYSTEM GP-302150-US-NP   10/154500   24 May 2002   2004-0203696   14
Oct 2004   7010289   07 Mar 2006   METHOD AND SYSTEM FOR VEHICLE DATA UPLOAD
GP-302119-US-NP   10/083718   26 Feb 2002   2003-0160730   28 Aug 2003   7015860
  21 Mar 2006   MICROSTRIP YAGI-UDA ANTENNA GP-304936-US-NP   10/837935   03 May
2004   2005-0246080   03 Nov 2005   7016771   21 Mar 2006   METHOD AND SYSTEM
FOR FLEXIBLE DISCONTINUOUS RECEIVE MANAGEMENT IN A TELEMATICS SYSTEM
GP-304333-US-NP   10/767238   28 Jan 2004   2005-0165514   28 Jul 2005   7020545
  28 Mar 2006   METHOD AND SYSTEM FOR MANAGING REGISTRATION REQUESTS OF
TELEMATICS UNITS GP-303926-US-NP   10/740878   19 Dec 2003   2005-0137797   23
Jun 2005   7024308   04 Apr 2006   TELEMATIC METHOD FOR REAL-TIME ROUTING TO
STOLEN VEHICLES GP-301613-US-NP   09/970626   04 Oct 2001   2003-0069019   10
Apr 2003   7031713   18 Apr 2006   METHOD OF REDUCING BLOCKING FOR CELLULAR
PHONES GP-301244-US-NP   10/000268   02 Nov 2001   2003-0087642   01 May 2003  
7031717   18 Apr 2006   METHOD OF PROVIDING A WIRELESS SERVICE CONNECTION FOR A
MOBILE VEHICLE GP-302414-US-NP   10/387069   12 Mar 2003   2004-0203919   14 Oct
2004   7031724   18 Apr 2006   LOCATION-BASED SERVICES FOR A TELEMATICS SERVICE
SUBSCRIBER GP-303060-US-NP   10/386829   12 Mar 2003   2004-0180647   16 Sep
2004   7035631   25 Apr 2006   TELEMATICS UNIT ACCESS METHOD GP-302941-US-NP  
10/324910   20 Dec 2002   2004-0121748   24 Jun 2004   7062238   13 Jun 2006  
RADIO FREQUENCY SELECTION METHOD AND SYSTEM FOR AUDIO CHANNEL OUTPUT
GP-305144-US-NP   10/921569   19 Aug 2004   2006-0041370   23 Feb 2006   7062371
  13 Jun 2006   METHOD AND SYSTEM FOR PROVIDING LOCATION SPECIFIC FUEL EMISSIONS
COMPLIANCE FOR A MOBILE VEHICLE GP-303944-US-NP   10/650549   28 Aug 2003  
2005-0049781   03 Mar 2005   7062376   13 Jun 2006   METHOD AND SYSTEM FOR
PROVIDING A CARPOOL SERVICE USING A TELEMATICS SYSTEM

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 1 - GMC Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-302258-US-NP   10/191131   09 Jul 2002   2004-0010366   15 Jan 2004   7062379
  13 Jun 2006   RECEIVING TRAFFIC UPDATE INFORMATION AND REROUTE INFORMATION IN
A MOBILE VEHICLE GP-303943-US-NP   10/691871   23 Oct 2003   2005-0090236   28
Apr 2005   7072645   04 Jul 2006   IN-VEHICLE AUTOMATED CALL ROUTING USING AN
ORIGIN IDENTIFIER GP-303939-US-NP   10/683716   10 Oct 2003   2005-0080519   14
Apr 2005   7092799   15 Aug 2006   METHOD AND SYSTEM FOR REMOTELY INVENTORYING
ELECTRONIC MODULES INSTALLED IN A VEHICLE GP-302418-US-NP   10/172880   17 Jun
2002   2004-0202312   14 Oct 2004   7110537   19 Sep 2006   MOBILE VEHICLE
HOUSING FOR A PORTABLE COMMUNICATION DEVICE GP-302116-US-NP   10/198490   18 Jul
2002   2004-0012501   22 Jan 2004   7116989   03 Oct 2006   METHOD AND SYSTEM
FOR TELEMATIC DEVICE ACTIVATION ATTRIBUTE FORMATION GP-304228-US-NP   10/738461
  17 Dec 2003   2005-0136978   23 Jun 2005   7130633   31 Oct 2006   METHOD AND
SYSTEM FOR ESTABLISHING COMMUNICATION TO A MOBILE MODULE GP-303672-US-NP  
10/654302   03 Sep 2003   2005-0050017   03 Mar 2005   7142099   28 Nov 2006  
METHOD AND SYSTEM FOR PROVIDING FLEXIBLE VEHICLE COMMUNICATION WITHIN A VEHICLE
COMMUNICATIONS SYSTEM GP-302203-US-NP(1)   10/115321   03 Apr 2002  
2004-0203340   14 Oct 2004   7142810   28 Nov 2006   METHOD OF COMMUNICATING
WITH A QUIESCENT VEHICLE GP-304073-US-NP   10/697217   30 Oct 2003  
2005-0096020   05 May 2005   7142959   28 Nov 2006   PROVIDING STATUS DATA FOR
VEHICLE MAINTENANCE GP-303478-US-NP   10/635299   06 Aug 2003   2005-0033504  
10 Feb 2005   7155335   26 Dec 2006   SATELLITE RADIO REAL TIME TRAFFIC UPDATES
GP-302259-US-NP   10/121460   12 Apr 2002   2003-0194977   16 Oct 2003   7162215
  09 Jan 2007   METHOD AND SYSTEM FOR SETTING USER PREFERENCE SATELLITE RADIO
MUSIC SELECTIONS IN A MOBILE VEHICLE GP-303945-US-NP   10/661987   12 Sep 2003  
2005-0058266   17 Mar 2005   7164760   16 Jan 2007   AUDIBLE CALLER
IDENTIFICATION WITH NAMETAG STORAGE GP-302058-US-NP   10/299920   19 Nov 2002  
2004-0198366   07 Oct 2004   7171226   30 Jan 2007   COMMUNICATION RETRY METHOD
OVER DIGITAL WIRELESS SYSTEMS GP-302258-US-DIV1   11/119294   29 Apr 2005  
2005-0192033   01 Sep 2005   7174253   06 Feb 2007   RECEIVING TRAFFIC UPDATE
INFORMATION AND REROUTE INFORMATION IN A MOBILE VEHICLE

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 1 - GMC Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-302060-US-NP   10/120168   10 Apr 2002   2004-0203634   14 Oct 2004   7177634
  13 Feb 2007   METHOD OF VOICE ACCESS FOR VEHICLE SERVICES GP-302827-US-NP  
10/310224   05 Dec 2002   2004-0203951   14 Oct 2004   7190946   13 Mar 2007  
IN-VEHICLE CLOCK SYNCHRONIZATION WITH LOCAL TIME GP-303852-US-NP   10/706658  
12 Nov 2003   2005-0100148   12 May 2005   7194073   20 Mar 2007   METHOD FOR
AUTOMATICALLY REPLENISHING PRE-PAID CALLING UNITS WITHIN A TELEMATIC UNIT
GP-305157-US-NP   10/996635   23 Nov 2004   2006-0132297   22 Jun 2006   7194372
  20 Mar 2007   METHOD AND SYSTEM FOR VERIFYING AN EMBEDDED MODULE OF A MOBILE
VEHICLE GP-301227-US-NP   10/059074   28 Jan 2002   2002-0116388   22 Aug 2002  
7203703   10 Apr 2007   METHODS AND APPARATUS FOR PROVIDING ON-THE-JOB
PERFORMANCE SUPPORT GP-301992-US-NP   10/057855   23 Jan 2002   2003-0139173  
24 Jul 2003   7215950   08 May 2007   METHOD OF TELEMATICS UNIT CONFIGURATION
AND ACTIVATION USING VEHICLE CONTROL BUTTONS GP-302215-US-NP   10/164492   06
Jun 2002   2004-0203672   14 Oct 2004   7218925   15 May 2007   METHOD OF
INITIATING A TELEMATICS SERVICE GP-301863-US-NP   10/061406   31 Jan 2002  
2003-0144028   31 Jul 2003   7224998   29 May 2007   METHOD AND SYSTEM FOR MODEM
PROTOCOL DISCRIMINATION GP-302252-US-NP   10/141431   08 May 2002   2003-0210159
  13 Nov 2003   7227453   05 Jun 2007   MULTI-CONTROL TELEMATICS IN A VEHICLE
GP-303593-US-NP   10/607503   26 Jun 2003   2005-0009466   13 Jan 2005   7231270
  12 Jun 2007   MOBILE PLAY-LIST METHOD GP-302931-US-NP   10/762424   22 Jan
2004   2005-0164680   28 Jul 2005   7236783   26 Jun 2007   METHOD FOR
PROVISIONING A TELEMATICS UNITS GP-304329-US-NP   10/722260   25 Nov 2003  
2005-0113061   26 May 2005   7239859   03 Jul 2007   METHOD AND SYSTEM FOR
ESTABLISHING A TELEPHONY DATA CONNECTION TO A RECEIVER GP-304075-US-NP  
10/716570   17 Nov 2003   2005-0107132   19 May 2005   7245905   17 Jul 2007  
METHOD AND SYSTEM FOR MANAGING MOBILE HANDSET PORTABILITY WITHIN TELEMATICS
EQUIPPED VEHICLES GP-304388-US-NP   10/806497   23 Mar 2004   2005-0215282   29
Sep 2005   7245951   17 Jul 2007   METHOD AND SYSTEM FOR TELEMATIC DATA TRANSFER
GP-305820-US-NP   11/012799   15 Dec 2004   2006-0128365   15 Jun 2006   7248860
  24 Jul 2007   METHOD AND SYSTEM FOR CUSTOMIZING HOLD-TIME CONTENT IN A MOBILE
VEHICLE COMMUNICATION SYSTEM GP-305837-US-NP   11/017391   20 Dec 2004  
2006-0135170   22 Jun 2006   7254398   07 Aug 2007   DYNAMIC CONNECTION RETRY
STRATEGY FOR TELEMATICS UNIT

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 1 - GMC Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-304786-US-NP   10/846237   14 May 2004   2005-0256615   17 Nov 2005   7266435
  04 Sep 2007   WIRELESS OPERATION OF A VEHICLE TELEMATICS DEVICE
GP-306535-US-NP   11/136161   23 May 2005   2006-0265125-A1   23 Nov 2006  
7266450   04 Sep 2007   METHOD AND SYSTEM FOR SELECTING ROUTE GUIDANCE DATA FOR
OFF-BOARD NAVIGATION GP-305800-US-NP   11/002607   02 Dec 2004   2006-0122746  
08 Jun 2006   7272475   18 Sep 2007   METHOD FOR UPDATING VEHICLE DIAGNOSTICS
SOFTWARE GP-304332-US-NP   10/740730   19 Dec 2003   2005-0136991   23 Jun 2005
  7277736   02 Oct 2007   METHOD AND SYSTEM FOR MANAGING A TELEMATICS UNIT BASED
ON VEHICLE POWER LEVEL GP-304237-US-NP   10/784361   23 Feb 2004   2005-0187682
  25 Aug 2005   7280900   09 Oct 2007   TECHNICAL VIRTUAL ADVISOR
GP-305313-US-NP   10/911149   03 Aug 2004   2006-0028324   09 Feb 2006   7286045
  23 Oct 2007   METHOD FOR IDENTIFYING VEHICLES GP-304410-US-NP   10/960683   07
Oct 2004   2006-0085153   20 Apr 2006   7286047   23 Oct 2007   TELEMATICS
SYSTEM DIAGNOSTICS LOGIC ANALYZER GP-305012-US-NP   10/922013   19 Aug 2004  
2006-0038674   23 Feb 2006   7289024   30 Oct 2007   METHOD AND SYSTEM FOR
SENDING PRE-SCRIPTED TEXT MESSAGES GP-302641-US-NP   10/209014   31 Jul 2002  
2004-0023647   05 Feb 2004   7292848   06 Nov 2007   METHOD OF ACTIVATING AN
IN-VEHICLE WIRELESS COMMUNICATION DEVICE GP-303939-US-CNT1   11/426347   26 Jun
2006       7302315   27 Nov 2007   METHOD AND SYSTEM FOR REMOTELY INVENTORYING
ELECTRONIC MODULES INSTALLED IN A VEHICLE GP-304065-US-CNT1   11/024103   28 Dec
2004   2006-0106584   18 May 2006   7302371   27 Nov 2007   CAPTURED TEST FLEET
GP-301825-US-NP   10/151578   17 May 2002   2004-0203728   14 Oct 2004   7305236
  04 Dec 2007   METHOD OF CELLULAR CONNECTIVITY REPORTING GP-305718-US-NP  
11/037708   18 Jan 2005   2006-0160575   20 Jul 2006   7310521   18 Dec 2007  
METHOD TO REDUCE MODEM CALL ESTABLISHMENT TIME TO A TELEMATICS UNIT
GP-306080-US-NP   11/079707   14 Mar 2005   2006-0202799   14 Sep 2006   7312691
  25 Dec 2007   SYSTEM AND METHOD OF USING TELEMATICS UNITS FOR LOCKING AND
UNLOCKING VEHICLE FUNCTIONS GP-306453-US-NP   11/110145   20 Apr 2005  
2006-0238320-A1   26 Oct 2006   7312697   25 Dec 2007   METHOD OF USING
TELEMATICS UNITS TO PLACE COURTESY NOTIFICATION GP-302057-US-NP   10/059642   29
Jan 2002   2003-0143976   31 Jul 2003   7313382   25 Dec 2007   METHOD FOR
AUTOMATIC WIRELESS REPLENISHMENT USING DTMF

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 1 - GMC Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-305795-US-NP   10/970946   22 Oct 2004   2006-0089755   27 Apr 2006   7319924
  15 Jan 2008   METHOD AND SYSTEM FOR MANAGING PERSONALIZED SETTINGS IN A MOBILE
VEHICLE GP-304076-US-NP   10/716861   19 Nov 2003   2005-0105509   19 May 2005  
7336943   26 Feb 2008   ESTABLISHING MOBILE TERMINATED CONNECTIONS WITH
DYNAMICALLY ASSIGNED WIRELESS IP TERMINALS IN AUTOMOTIVE TELEMATICS APPLICATION
GP-304357-US-NP   10/870741   17 Jun 2004   2005-0282489   22 Dec 2005   7340212
  04 Mar 2008   METHOD AND SYSTEM FOR DELIVERY OF LOCATION-SPECIFIC DATA USING
DIGITAL SATELLITE BROADCAST GP-305340-US-NP   10/911154   03 Aug 2004      
7342483   11 Mar 2008   METHOD FOR CONTACTING STOLEN VEHICLES GP-305339-US-NP  
10/963342   12 Oct 2004   2006-0082471   20 Apr 2006   7355510   08 Apr 2008  
TELEMATICS SYSTEM VEHICLE TRACKING GP-303930-US-NP   10/716860   19 Nov 2003  
2005-0107035   19 May 2005   7356304   08 Apr 2008   SUBSCRIPTION EXPIRATION
NOTIFICATION DATE GP-306696-US-NP   11/173094   01 Jul 2005   2007-0001876-A1  
04 Jan 2007   7358851   15 Apr 2008   METHOD AND SYSTEM FOR DEMONSTRATING
VEHICLE FEATURES AND VEHICLE PROMOTIONS GP-304849-US-NP   10/924012   23 Aug
2004   2006-0040609   23 Feb 2006   7362999   22 Apr 2008   METHOD AND SYSTEM
FOR CUSTOMIZED MUSIC DELIVERY GP-304687-US-NP   10/845506   13 May 2004  
2005-0256614   17 Nov 2005   7366589   29 Apr 2008   METHOD AND SYSTEM FOR
REMOTE REFLASH GP-305057-US-NP   10/893478   16 Jul 2004   2006-0013425   19 Jan
2006   7369664   06 May 2008   HANDS-FREE MICROPHONE WITH WIND GUARD
GP-302251-US-NP   10/212957   06 Aug 2002   2004-0203767   14 Oct 2004   7369849
  06 May 2008   METHOD AND SYSTEM FOR REGISTERING AN IN-VEHICLE CELLULAR PHONE
GP-301925-US-NP   10/109466   28 Mar 2002   2003-0185162   02 Oct 2003   7372818
  13 May 2008   MOBILE VEHICLE QUIESCENT CYCLE CONTROL METHOD GP-302828-US-NP  
10/293772   13 Nov 2002   2004-0203436   14 Oct 2004   7373152   13 May 2008  
RADIO SIGNAL STRENGTH MAPPING THROUGH A TELEMATICS SYSTEM GP-301352-US-CIP1  
10/772862   06 Feb 2004       7373297   13 May 2008   AUTOMATED SPEECH
RECOGNITION FILTER GP-303671-US-NP   10/607657   27 Jun 2003   2004-0266392   30
Dec 2004   7382873   03 Jun 2008   METHOD AND SYSTEM FOR AUTOMATIC CALLING UNIT
REPLENISHMENT GP-302908-US-NP   10/305380   26 Nov 2002   2004-0203569   14 Oct
2004   7395045   01 Jul 2008   METHOD AND SYSTEM FOR CALL ROUTING FOR 911
NETWORK CONNECTIVITY

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 1 - GMC Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-302747-US-CNT1   11/253172   18 Oct 2005   2006-0052092   09 Mar 2006  
7398082   08 Jul 2008   METHOD OF CONFIGURING AN IN-VEHICLE TELEMATICS UNIT
GP-306956-US-NP   11/194297   01 Aug 2005   2007-0026876-A1   01 Feb 2007  
7400876   15 Jul 2008   METHOD AND SYSTEM FOR PROVIDING TELEMATICS UNIT
INFORMATION GP-305338-US-NP   10/929985   30 Aug 2004   2006-0047373   02 Mar
2006   7400948   15 Jul 2008   PROVIDING SERVICES WITHIN A TELEMATICS
COMMUNICATION SYSTEM GP-305310-US-NP   10/949850   24 Sep 2004   2006-0069473  
30 Mar 2006   7400954   15 Jul 2008   SYSTEM AND METHOD FOR DATA CORRELATION
WITHIN A TELEMATICS COMMUNICATION SYSTEM GP-306431-US-NP   11/142778   01 Jun
2005   2006-0273884-A1   07 Dec 2006   7403098   22 Jul 2008   METHOD AND SYSTEM
FOR DEPLOYING DISASTER ALERTS IN A MOBILE VEHICLE COMMUNICATION SYSTEM
GP-304358-US-NP   10/797733   10 Mar 2004   2005/0201545   15 Sep 2005   7406169
  29 Jul 2008   METHOD AND SYSTEM FOR AUTOMATED UNIT SERVICE REQUESTS FROM A
TELEMATICS UNIT GP-302118-US-NP   10/400713   27 Mar 2003   2004-0190693   30
Sep 2004   7406321   29 Jul 2008   METHOD AND SYSTEM FOR PROVIDING USER-SELECTED
TELEMATIC SERVICES GP-305555-US-NP   10/961348   08 Oct 2004   2006-0079219   13
Apr 2006   7415271   19 Aug 2008   METHOD AND SYSTEM FOR PERFORMING FAILED
WIRELESS COMMUNICATON DIAGNOSTICS GP-306790-US-NP   11/200981   10 Aug 2005  
2007-0035397-A1   15 Feb 2007   7420467   02 Sep 2008   RFID ASSET MANAGEMENT
METHOD AND SYSTEM FOR VEHICLES GP-305699-US-NP   10/996626   23 Nov 2004  
2006-0111140   25 May 2006   7433717   07 Oct 2008   METHOD AND SYSTEM FOR
MANAGING MULTIPLE COMMUNICATION FUNCTIONS IN A MOBILE VEHICLE COMMUNICATION UNIT
GP-303061-US-NP   10/386348   11 Mar 2003   2004-0205334   14 Oct 2004   7444402
  28 Oct 2008   OFFENSIVE MATERIAL CONTROL METHOD FOR DIGITAL TRANSMISSIONS
GP-306558-US-NP   11/133773   20 May 2005   2006-0265217-A1   23 Nov 2006  
7454352   18 Nov 2008   METHOD AND SYSTEM FOR ELIMINATING REDUNDANT VOICE
RECOGNITION FEEDBACK GP-307225-US-NP   11/235962   27 Sep 2005   2007-0073450-A1
  29 Mar 2007   7463951   09 Dec 2008   TELEMATICS METHOD AND SYSTEM

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 1 - GMC Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-306171-US-NP   11/066677   25 Feb 2005   2006-0194566   31 Aug 2006   7466218
  16 Dec 2008   SYSTEM AND METHOD OF CONTROLLING VEHICLE COMMUNICATIONS DURING
EMERGENCY CONDITIONS GP-305925-US-NP   11/110146   20 Apr 2005   2006-0241817-A1
  26 Oct 2006   7474942   06 Jan 2009   METHOD AND SYSTEM FOR MODIFYING A WAKE
UP MODE OF A TELEMATICS UNIT GP-304691-US-NP   10/843740   12 May 2004  
2005-0267647   01 Dec 2005   7480546   20 Jan 2009   SYSTEM AND METHOD FOR
PROVIDING LANGUAGE TRANSLATION IN A VEHICLE TELEMATICS DEVICE GP-307979-US-NP[2]
  11/618198   29 Dec 2006   2008-0021605-A1   24 Jan 2008   7480550   20 Jan
2009   VEHICLE EMAIL NOTIFICATION USING DATA FROM DIFFERENT SOURCES
GP-305150-US-NP   11/048550   01 Feb 2005   2006-0173587   03 Aug 2006   7483772
  27 Jan 2009   SYSTEM FOR REMOTELY OPERATING VEHICLE FUNCTIONS GP-306295-US-NP
  11/063481   23 Feb 2005   2006-0190164   24 Aug 2006   7499798   03 Mar 2009  
METHOD FOR TRANSFERRING ROUTES BETWEEN NAVIGATIONAL DEVICES GP-304230-US-NP  
10/806920   23 Mar 2004   2005-0216903   29 Sep 2005   7506309   17 Mar 2009  
METHOD FOR MANAGING VEHICLE SOFTWARE CONFIGURATION UPDATES GP-305720-US-NP  
11/333132   17 Jan 2006   20070168103A1   19 Jul 2007   7509202   24 Mar 2009  
NEUTRAL IDLE HILL DETECTION GP-303941-US-NP   10/667626   22 Sep 2003  
2005-0064895   24 Mar 2005   7515933   07 Apr 2009   METHOD AND SYSTEM FOR
OPERATING A DEGRADED VEHICLE COMMUNICATION UNIT GP-304225-US-NP   10/740876   19
Dec 2003   2005-0137763   23 Jun 2005   7522980   21 Apr 2009   TELEMATICS BASED
VEHICLE MAINTENANCE CLIENT NOTIFICATION GP-302348-US-CNT1   11/187492   22 Jul
2005   2007-0021054-A1   25 Jan 2007   7526246   28 Apr 2009   METHOD AND SYSTEM
FOR PULLING INFORMATION FROM A MOBILE VEHICLE WITHIN A MOBILE VEHICLE
COMMUNICATIONS SYSTEM GP-302520-US-NP   10/197749   18 Jul 2002   2004-0014463  
22 Jan 2004   7526284   28 Apr 2009   METHOD AND SYSTEM FOR ACOUSTIC UPGRADING
OF FIRMWARE GP-302208-US-NP   10/217279   12 Aug 2002   2004-0029574   12 Feb
2004   7526285   28 Apr 2009   METHOD AND SYSTEM FOR TELEMATIC DEVICE
INITIALIZATION MANAGEMENT GP-305895-US-NP   11/038936   20 Jan 2005  
2006-0159234   20 Jul 2006   7532708   12 May 2009   REMOTE INITIATION OF
THREE-WAY CALLING AT A TELEMATICS UNIT

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 1 - GMC Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-305062-US-NP   10/930023   30 Aug 2004   2006-0046649   02 Mar 2006   7532859
  12 May 2009   TARGETED MESSAGING FOR MOBILE VEHICLES USING SATELLITE-RADIO
BROADCASTS GP-304224-US-NP   10/738396   17 Dec 2003   2005-0136902   23 Jun
2005   7532880   12 May 2009   TELEMATICS UNIT HAVING INTERACTIVE RADIO FEATURES
GP-307517-US-NP   11/292744   02 Dec 2005   2007-0129064-A1   07 Jun 2007  
7545262   09 Jun 2009   METHOD AND SYSTEM FOR AUTOMATED RECALL NOTIFICATION
GP-302337-US-NP   10/171123   13 Jun 2002   2003-0231550   18 Dec 2003   7548491
  16 Jun 2009   PERSONALIZED KEY SYSTEM FOR A MOBILE VEHICLE GP-304077-US-NP  
10/740877   19 Dec 2003   2005-0136892   23 Jun 2005   7548744   16 Jun 2009  
WIFI AUTHENTICATION METHOD GP-304741-US-NP   10/852544   24 May 2004  
2005-0273255   08 Dec 2005   7548815   16 Jun 2009   METHOD AND SYSTEM FOR
PROGRAMMABLE MOBILE VEHICLE HOTSPOTS GP-309093-US-NP   11/618268   29 Dec 2006  
2007-0171029-A1   26 Jul 2007   7551063   23 Jun 2009   VEHICLE EMAIL
NOTIFICATION BASED ON CUSTOMER-SELECTED SEVERITY LEVEL GP-305804-US-NP  
11/021446   22 Dec 2004   2006-0136106   22 Jun 2006   7561950   14 Jul 2009  
METHOD OF DETERMINING AND PREDICTING ENTERTAINMENT SELECTIONS FOR TELEMATICS
UNITS GP-306690-US-NP   11/312923   20 Dec 2005   2007-0142988-A1   21 Jun 2007
  7567864   28 Jul 2009   METHOD FOR CONTROLLING A VEHICLE'S LIGHTING
FUNCTIONALITY GP-302260-US-NP   10/136100   01 May 2002   2003-0207682   06 Nov
2003   7570940   04 Aug 2009   ACQUIRING SERVICE AUTHORIZATION STATUS FROM A
MOBILE VEHICLE GP-300259-US-NP   09/870377   30 May 2001   2002-0184091   05 Dec
2002       VEHICLE RADIO SYSTEM WITH CUSTOMIZED ADVERTISING GP-300955-US-NP  
09/906488   16 Jul 2001   2003-0014357   16 Jan 2003       METHOD AND SYSTEM FOR
CONDUCTING USER DEFINED MOBILE COMMERCE GP-302051-US-NP   10/079865   21 Feb
2002   2003-0158946   21 Aug 2003       SPEEDY DELIVERY OF COMMUNICATION TO A
VEHICLE GP-302285-US-NP   10/135300   30 Apr 2002   2003-0204577   30 Oct 2003  
    METHOD AND SYSTEM FOR MODIFYING SATELLITE RADIO PROGRAM SUBSCRIPTIONS IN A
MOBILE VEHICLE

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 1 - GMC Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-302249-US-NP   10/151427   20 May 2002   2003-0217002   20 Nov 2003      
METHOD AND SYSTEM FOR ENABLING PURCHASE UNITS WITHIN A PORTABLE DEVICE USING A
MOBILE VEHICLE TELEMATICS DEVICE GP-302207-US-NP   10/193488   11 Jul 2002  
2004-0009772   15 Jan 2004       METHOD AND SYSTEM FOR STORING IOTA ALERT
MESSAGE REQUESTS FOR A VEHICLE COMMUNICATIONS SYSTEM INTO A QUEUE
GP-303673-US-NP   10/654301   03 Sep 2003   2004-0044454   04 Mar 2004      
METHOD AND SYSTEM FOR IMPLEMENTING VEHICLE PERSONALIZATION GP-302878-US-NP  
10/252254   23 Sep 2002   2004-0059626   25 Mar 2004       BAYESIAN PRODUCT
RECOMMENDATION ENGINE GP-302826-US-NP   10/307657   02 Dec 2002   2004-0107097  
03 Jun 2004       METHOD AND SYSTEM FOR VOICE RECOGNITION THROUGH DIALECT
IDENTIFICATION GP-302632-US-NP   10/330908   27 Dec 2002   2004-0125764   01 Jul
2004       METHOD AND SYSTEM FOR INBAND EMERGENCY NOTIFICATION FOR VOICE CALLS
GP-302203-US-CIP   10/756086   13 Jan 2004   2004-0142659   22 Jul 2004      
METHOD OF COMMUNICATING WITH A QUIESCENT VEHICLE GP-303343-US-NP   10/444270  
23 May 2003   2004-0235530   25 Nov 2004       CONTEXT SPECIFIC SPEAKER
ADAPTATION USER INTERFACE GP-303344-US-NP   10/601466   23 Jun 2003  
2004-0259524   23 Dec 2004       TELEMATICS UNIT LIFE-CYCLE MANAGEMENT USING VDU
FUNCTIONALITY GP-303940-US-NP   10/649439   27 Aug 2003   2005-0049859   03 Mar
2005       ALGORITHM FOR INTELLIGENT SPEECH RECOGNITION GP-304028-US-NP  
10/675349   30 Sep 2003   2005-0070260   31 Mar 2005       METHOD AND SYSTEM FOR
RESPONDING TO DIGITAL VEHICLE REQUESTS GP-303949-US-NP   10/676211   01 Oct 2003
  2005-0075095   07 Apr 2005       METHOD AND SYSTEM FOR NOTIFYING A SUBSCRIBER
OF EVENTS GP-303486-US-NP   10/678393   03 Oct 2003   2005-0075892   07 Apr 2005
      TELEMATICS UNIT AND METHOD FOR OPERATING GP-304074-US-NP   10/690125   21
Oct 2003   2005-0086310   21 Apr 2005       METHOD FOR ACCESSING EMAIL
ATTACHMENTS FROM A MOBILE VEHICLE GP-303855-US-NP   10/712480   13 Nov 2003  
2005-0107673   19 May 2005       SYSTEM AND METHOD FOR MAINTAINING AND PROVIDING
PERSONAL INFORMATION IN REAL TIME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 1 - GMC Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-302837-US-NP   10/715633   18 Nov 2003   2005-0108065   19 May 2005      
METHOD AND SYSTEM OF ESTIMATING VEHICLE DAMAGE GP-303857-US-NP   10/740871   19
Dec 2003   2005-0138069   23 Jun 2005       PROVIDING A PLAYLIST PACKAGE OF
DIGITIZED ENTERTAINMENT FILES FOR STORAGE AND PLAYBACK GP-301932-US-CNT1  
11/081434   16 Mar 2005   2005-0157862   21 Jul 2005       METHOD AND DEVICE FOR
REMOTELY ROUTING A VOICE CALL GP-303781-US-NP   10/767297   28 Jan 2004  
2005-0165639   28 Jul 2005       SYSTEM AND METHOD FOR PERSONALIZED ACCESS TO
VEHICLE DATA SERVICES THROUGH PORTALS GP-304240-US-NP   10/736491   15 Dec 2003
  2005-0177478   11 Aug 2005       METHOD AND SYSTEM FOR MANAGING PROMOTIONAL
TELEMATICS SERVICES GP-304500-US-NP   10/786980   25 Feb 2004   2005-0187680  
25 Aug 2005       METHOD AND SYSTEM FOR PROVIDING AUTOMATED VEHICLE DIAGNOSTIC
FUNCTION UTILIZING A TELEMATICS UNIT GP-304038-US-NP   10/784569   23 Feb 2004  
2005-0187763   25 Aug 2005       DYNAMIC TUNING OF HANDS-FREE ALGORITHM FOR
NOISE AND DRIVING CONDITIONS GP-303856-US-NP   10/741250   19 Dec 2003  
2005-0193092   01 Sep 2005       METHOD AND SYSTEM FOR CONTROLLING AN IN-VEHICLE
CD PLAYER GP-304612-US-NP   10/802147   17 Mar 2004   2005-0207511   22 Sep 2005
      METHOD AND SYSTEM FOR COMMUNICATING DATA OVER A WIRELESS COMMUNICATION
SYSTEM VOICE CHANNEL UTILIZING FRAME GAPS GP-304136-US-NP   10/801309   16 Mar
2004   2005-0208934   22 Sep 2005       ASSIGNING A LOCAL ACCESS TELEPHONE
NUMBER TO A WIRELESS MOBILE COMMUNICATION DEVICE GP-304637-US-NP   10/801888  
16 Mar 2004   2005-0208936   22 Sep 2005       METHOD AND SYSTEM FOR TESTING
CELLULAR NETWORK INTEGRITY USING TELEMATICS GP-304231-US-NP   10/806868   23 Mar
2004   2005-0216902   29 Sep 2005       METHOD AND SYSTEM FOR VEHICLE SOFTWARE
CONFIGURATION UPDATE MANAGEMENT GP-302061-US-CNT1   11/190790   27 Jul 2005  
2005-0254460   17 Nov 2005       METHOD OF TRANSITION BETWEEN WIRELESS VOICE AND
DATA TRANSMISSIONS

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 1 - GMC Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-304838-US-NP   10/850303   20 May 2004   2005-0261035   24 Nov 2005      
METHOD AND SYSTEM FOR COMMUNICATING BETWEEN A TELEMATICS CALL CENTER AND A
TELEMATICS UNIT GP-304808-US-NP   10/849668   20 May 2004   2005-0273211   08
Dec 2005       PROGRAMMABLE WIRELESS IN-LINE CONNECTOR GP-304587-US-NP  
10/875880   24 Jun 2004   2005-0288830   29 Dec 2005       METHOD AND SYSTEM FOR
REMOTE TELLTALE RESET GP-304857-US-NP   10/875001   22 Jun 2004   2006-0003762  
05 Jan 2006       METHOD AND SYSTEM FOR TELEMATICALLY DEACTIVATING SATELLITE
RADIO SYSTEMS GP-305063-US-NP   10/883926   02 Jul 2004   2006-0004589   05 Jan
2006       METHOD FOR MILEAGE BASED PROACTIVE LEASING IN A TELEMATICS SYSTEM
GP-304997-US-NP   10/898857   26 Jul 2004   2006-0018440   26 Jan 2006      
METHOD AND SYSTEM FOR PREDICTIVE INTERACTIVE VOICE RECOGNITION GP-305029-US-NP  
10/909500   02 Aug 2004   2006-0025173   02 Feb 2006       PRE-CONNECTION SYSTEM
READINESS FOR RECEIVING VOICE AND DATA COMMANDS GP-303987-US-NP   10/914418   09
Aug 2004   2006-0027688 A1   09 Feb 2006       METHOD OF GRINDING PARTICULATE
MATERIAL GP-305299-US-CIP1   11/047540   31 Jan 2005   2006-0047415   02 Mar
2006       VEHICLE NOTIFICATION METHOD AND SYSTEM GP-305151-US-NP   10/940532  
14 Sep 2004   2006-0057956   16 Mar 2006       METHOD AND SYSTEM FOR
TELEMATICALLY DEACTIVATING SATELLITE RADIO SYSTEMS GP-304749-US-NP   10/940531  
14 Sep 2004   2006-0058040   16 Mar 2006       METHOD AND SYSTEM FOR TELEMATICS
SERVICES REDIRECT GP-305017-US-NP   10/946887   22 Sep 2004   2006-0074651   06
Apr 2006       ADAPTIVE CONFIDENCE THRESHOLDS IN TELEMATICS SYSTEM SPEECH
RECOGNITION GP-305188-US-NP   10/970935   22 Oct 2004   2006-0089097   27 Apr
2006       METHOD AND SYSTEM FOR MANAGING DIGITAL SATELLITE CONTENT FOR
BROADCAST TO A TARGET FLEET GP-305551-US-NP   10/973562   26 Oct 2004  
2006-0089100   27 Apr 2006       SYSTEM AND METHOD OF BILLING FOR MINUTES SHARED
BETWEEN A PORTABLE WIRELESS COMMUNICATION DEVICE AND A TELEMATICS UNIT

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 1 - GMC Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-304926-US-NP   10/972499   25 Oct 2004   2006-0089791   27 Apr 2006      
METHOD AND SYSTEM FOR TELEMATICS LOCATION SENSING GP-305350-US-NP   10/983793  
08 Nov 2004   2006-0099944   11 May 2006       METHOD AND SYSTEM FOR PROVIDING
MOBILE VEHICLE SALES RECOMMENDATIONS GP-305501-US-NP   10/983772   08 Nov 2004  
2006-0100776   11 May 2006       SYSTEM AND METHOD FOR LARGE ROUTE DATA HANDLING
WITHIN A TELEMATICS COMMUNICATION SYSTEM GP-305884-US-NP   10/984001   08 Nov
2004   2006-0100886   11 May 2006       TELEMATICS SERVICE METHOD
GP-305807-US-NP   11/013006   15 Dec 2004   2006-0128301   15 Jun 2006      
METHOD AND SYSTEM FOR PRESENTING SATELLITE RADIO CONTENT IN A MOBILE VEHICLE
COMMUNICATION SYSTEM GP-305716-US-NP   11/014497   16 Dec 2004   2006-0135215  
22 Jun 2006       MANAGEMENT OF NAMETAGS IN A VEHICLE COMMUNICATIONS SYSTEM
GP-305490-US-NP   11/014498   16 Dec 2004   2006-0136122   22 Jun 2006      
METHOD TO DYNAMICALLY SELECT A ROUTING SERVICE OPTION GP-306795-US-CIP  
11/168583   28 Jun 2005   2006-0149457   06 Jul 2006       METHOD AND SYSTEM FOR
PHONEBOOK TRANSFERS GP-305702-US-NP   11/036525   13 Jan 2005   2006-0155437  
13 Jul 2006       SYSTEM AND METHOD FOR DATA STORAGE AND DIAGNOSTICS IN A
PORTABLE COMMUNICATION DEVICE INTERFACED WITH A TELEMATICS UNIT GP-306077-US-NP
  11/038937   20 Jan 2005   2006-0158349   20 Jul 2006       METHOD FOR
CONTROLLING A REMOTE MONITORING DEVICE GP-305698-US-NP   11/043710   26 Jan 2005
  2006-0166631   27 Jul 2006       METHOD AND SYSTEM PROVIDING PERSONALIZED
SERVICES TO A MOBILE VEHICLE GP-305792-US-NP   11/062404   22 Feb 2005  
2006-0190162   24 Aug 2006       SYSTEM AND METHOD FOR RECEIVING VEHICLE DATA AT
A TELEMATICS UNIT OVER A SHORT-RANGE WIRELESS CONNECTION GP-306703-US-NP  
11/412653   27 Apr 2006   2006-0193486   31 Aug 2006       HANDS-FREE MICROPHONE
WITH WIND BREAK GP-306849-US-NP   11/434407   15 May 2006   2006-0204026   14
Sep 2006       HANDS-FREE MICROPHONE WITH WIND PROTECTION

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 1 - GMC Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-306434-US-NP   11/080299   15 Mar 2005   2006-0212300   21 Sep 2006      
SYSTEM AND METHOD FOR PROVIDING VEHICLE INFORMATION FROM A TELEMATICS WINDOW
STICKER GP-305263-US-NP   11/087357   23 Mar 2005   2006-0217109-A1   28 Sep
2006       METHOD FOR USER INFORMATION TRANSFER GP-306572-US-NP   11/088504   24
Mar 2005   2006-0217848-A1   28 Sep 2006       METHOD AND SYSTEM FOR GEOGRAPHIC
BOUNDARY TIME TRIGGERING OF COMMUNICATION WITH A MOBILE VEHICLE GP-306302-US-NP
  11/091175   28 Mar 2005   2006-0217875-A1   28 Sep 2006       METHOD AND
SYSTEM FOR MONITORING AND RETRIEVING DEVICE USAGE GP-306433-US-NP   11/105076  
13 Apr 2005   2006-0235688-A1   19 Oct 2006       SYSTEM AND METHOD OF PROVIDING
TELEMATICALLY USER-OPTIMIZED CONFIGURABLE AUDIO GP-306432-US-NP   11/106192   14
Apr 2005   2006-0253248-A1   09 Nov 2006       METHOD FOR DETERMINING VEHICLE
LOCATION INCLUDING ROAD SURFACE DATA GP-306294-US-NP   11/126596   11 May 2005  
2006-0258377-A1   16 Nov 2006       METHOD AND SYSTEM FOR CUSTOMIZING VEHICLE
SERVICES GP-306712-US-NP   11/129464   13 May 2005   2006-0258379-A1   16 Nov
2006       METHOD AND SYSTEM FOR DELIVERING TELEMATICS SERVICES VIA A HANDHELD
COMMUNICATION DEVICE GP-305440-US-NP   11/130926   17 May 2005   2006-0262875-A1
  23 Nov 2006       DATA TRANSMISSION METHOD WITH PHASE SHIFT ERROR CORRECTION
GP-305473-US-NP   11/138985   26 May 2005   2006-0271283-A1   30 Nov 2006      
SYSTEM AND METHOD FOR ZONE BASED INITIAL ROUTE GUIDANCE WITHIN A TELEMATICS
EQUIPPED MOBILE VEHICLE GP-306542-US-NP   11/142715   01 Jun 2005  
2006-0276184-A1   07 Dec 2006       METHOD AND SYSTEM FOR IN-VEHICLE MESSAGING
MANAGEMENT GP-306534-US-NP   11/145662   06 Jun 2005   2006-0291633-A1   28 Dec
2006       METHOD AND SYSTEM FOR DETERMINING TRAFFIC INFORMATION TRAFFIC
PROFILES GP-306684-US-NP   11/194308   01 Aug 2005   2007-0027614-A1   01 Feb
2007       METHOD AND SYSTEM FOR LINKED VEHICLE NAVIGATION

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 1 - GMC Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-306644-US-NP   11/191584   28 Jul 2005   2007-0027625-A1   01 Feb 2007      
METHOD AND SYSTEM FOR PROVISIONING TURN-BY-TURN NAVIGATION DEMONSTRATIONS
GP-306786-US-NP   11/201045   10 Aug 2005   2007-0038510-A1   15 Feb 2007      
TELEMATICS MARKETING INFORMATION ACQUISITION TRIGGERING METHOD AND SYSTEM
GP-306259-US-NP   11/206957   18 Aug 2005   2007-0043503-A1   22 Feb 2007      
NAVIGATION SYSTEM FOR HEARING-IMPAIRED OPERATORS GP-306828-US-NP   11/223712  
09 Sep 2005   2007-0061069-A1   15 Mar 2007       METHOD AND SYSTEM FOR TRACKING
VEHICLE SERVICES GP-305610-US-NP   11/227752   15 Sep 2005   2007-0061151-A1  
15 Mar 2007       METHOD AND SYSTEM FOR TTY ROUTING ASSISTANCE GP-306695-US-NP  
11/235961   27 Sep 2005   2007-0073539-A1   29 Mar 2007       SPEECH RECOGNITION
METHOD AND SYSTEM GP-307120-US-NP   11/251379   14 Oct 2005   2007-0085815-A1  
19 Apr 2007       AUTOMATIC LIQUID CRYSTAL DISPLAY CONTRAST ADJUSTMENT
GP-307074-US-NP   11/250211   14 Oct 2005   2007-0087733-A1   19 Apr 2007      
METHOD AND SYSTEM FOR PROVIDING A TELEMATICS READINESS MODE GP-307070-US-NP  
11/163579   24 Oct 2005   2007-0092024-A1   26 Apr 2007       METHOD FOR DATA
COMMUNICATION VIA A VOICE CHANNEL OF A WIRELESS COMMUNICATION NETWORK
GP-306686-US-NP   11/163538   21 Oct 2005   2007-0093947-A1   26 Apr 2007      
VEHICLE DIAGNOSTIC TEST AND REPORTING METHOD GP-307021-US-NP   11/261999   28
Oct 2005   2007-0100507-A1   03 May 2007       COMPUTER PERIPHERAL DEVICE METHOD
AND APPARATUS GP-307090-US-NP   11/273659   14 Nov 2005   2007-0112504-A1   17
May 2007       METHOD AND SYSTEM FOR PROVIDING WIRELESS CONNECTION CONDITIONS
ALONG A NAVIGATION ROUTE GP-307165-US-NP   11/255372   21 Oct 2005  
2007-0121641-A1   31 May 2007       METHOD AND SYSTEM FOR NETWORK SERVICES WITH
A MOBILE VEHICLE GP-306822-US-NP   11/301949   13 Dec 2005   2007-0136069-A1  
14 Jun 2007       METHOD AND SYSTEM FOR CUSTOMIZING SPEECH RECOGNITION IN A
MOBILE VEHICLE COMMUNICATION SYSTEM GP-307519-US-NP   11/306235   20 Dec 2005  
2007-0143018-A1   21 Jun 2007       METHOD FOR ARBITRATING BETWEEN MULTIPLE
VEHICLE NAVIGATION SYSTEMS

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 1 - GMC Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-307368-US-NP   11/323502   30 Dec 2005   2007-0152877-A1   05 Jul 2007      
METHOD OF IMPROVING A VEHICLE EMERGENCY CALL NETWORK GP-307309-US-NP   11/333654
  17 Jan 2006   2007-0167200-A1   19 Jul 2007       METHOD AND APPARATUS FOR
INITIATING COMMUNICATION VIA A MULTI-MODE SYSTEM IN A VEHICLE GP-308585-US-NP  
11/618299   29 Dec 2006   2007-0173986-A1   26 Jul 2007       PRE-DELIVERY
INSPECTION AUDITING SYSTEM AND METHOD GP-307979-US-NP   11/618186   29 Dec 2006
  2007-0173992-A1   26 Jul 2007       VEHICLE EMAIL NOTIFICATION SYSTEM AND
METHOD GP-307550-US-NP   11/336081   20 Jan 2006   2007-0174055-A1   26 Jul 2007
      METHOD AND SYSTEM FOR DYNAMIC NAMETAG SCORING GP-307321-US-NP   11/345967
  02 Feb 2006   2007-0177752-A1   02 Aug 2007       MICROPHONE APPARATUS WITH
INCREASED DIRECTIVITY GP-307979-US-NP[3]   11/618210   29 Dec 2006  
2007-0179706-A1   02 Aug 2007       VEHICLE EMAIL NOTIFICATION USING TEMPLATES
GP-307979-US-NP[6]   11/618243   29 Dec 2006   2007-0179798-A1   02 Aug 2007    
  VEHICLE EMAIL SYSTEM AND METHOD WITH FINANCIAL NOTIFICATION FEATURES
GP-308581-US-NP   11/618261   29 Dec 2006   2007-0179799-A1   01 Aug 2007      
USER-INITIATED VEHICLE EMAIL NOTIFICATION GP-307978-US-NP   11/618284   29 Dec
2006   2007-0179800-A1   02 Aug 2007       EMAIL-BASED COMMAND INTERFACE FOR A
TELEMATICS-EQUIPPED VEHICLE GP-307448-US-NP   11/307637   15 Feb 2006  
2007-0190950-A1   16 Aug 2007       METHOD OF CONFIGURING VOICE AND DATA
COMMUNICATION OVER A VOICE CHANNEL GP-307800-US-NP   11/355716   16 Feb 2006  
2007-0191027-A1   16 Aug 2007       METHOD FOR IDENTIFYING APPROPRIATE PUBLIC
SAFETY ANSWERING POINTS GP-307979-US-NP[4]   11/618222   29 Dec 2006  
2007-0191995-A1   16 Aug 2007       ENROLLMENT METHOD FOR A VEHICLE EMAIL SYSTEM
GP-301863-US-CNT   11/744397   04 May 2007   2007-0207835-A1   06 Sep 2007      
METHOD AND SYSTEM FOR MODEM PROTOCOL DISCRIMINATION GP-307975-US-NP   11/370684
  08 Mar 2006   2007-0211880-A1   13 Sep 2007       METHOD AND SYSTEM FOR
PROVIDING MENU TREE ASSISTANCE GP-306796-US-NP   11/389758   27 Mar 2006  
2007-0226041-A1   27 Sep 2007       METHOD FOR TAILORING A SURVEY TO A VEHICLE

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 1 - GMC Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-307804-US-NP   11/402532   12 Apr 2006   2007-0244615-A1   18 Oct 2007      
METHOD FOR REALIZING A PREFERRED IN-VEHICLE CHIME GP-307857-US-NP   11/380149  
25 Apr 2006   2007-0250320-A1   25 Oct 2007       DYNAMIC CLUSTERING OF NAMETAGS
IN AN AUTOMATED SPEECH RECOGNITION SYSTEM GP-307714-US-NP   11/381025   01 May
2006   2007-0254639   01 Nov 2007       METHOD FOR CHANGING THE MOBILE NUMBER OF
A WIRELESS COMMUNICATIONS DEVICE GP-307980-US-NP   11/414119   28 Apr 2006  
2007-0255568-A1   01 Nov 2007       METHODS FOR COMMUNICATING A MENU STRUCTURE
TO A USER WITHIN A VEHICLE GP-308351-US-CIP   11/554985   31 Oct 2006  
2007-0258398-A1   08 Nov 2007       METHOD FOR DATA COMMUNICATION VIA A VOICE
CHANNEL OF A WIRELESS COMMUNICATION NETWORK GP-307953-US-NP   11/396875   03 Apr
2006   2007-0263833-A1   15 Nov 2007       METHOD AND SYSTEM FOR NETWORK DENIAL
CASE GENERATION GP-307971-US-NP   11/382789   11 May 2006   2007-0265849-A1   15
Nov 2007       DISTINGUISHING OUT-OF-VOCABULARY SPEECH FROM IN-VOCABULARY SPEECH
GP-308138-US-NP   11/420620   26 May 2006   2007-0276584-A1   29 Nov 2007      
METHOD AND DEVICE FOR DEMONSTRATING FEATURES OF A VEHICLE NAVIGATION SYSTEM
GP-308112-US-NP   11/440947   25 May 2006   2007-0277193-A1   29 Nov 2007      
METHODS FOR REALIZING AN IN-VEHICLE RINGTONE GP-308711-US-NP   11/426829   27
Jun 2006   2007-0299565-A1   27 Dec 2007       AUTOMATIC COMMUNICATION OF
PERSONALIZED MESSAGES TO A TELEMATICS EQUIPPED VEHICLE GP-308912-US-NP  
11/556889   06 Nov 2006   2008/0108335-A1   08 May 2008       ARCHITECTURE FOR
DELIVERING DATA TO MOBILE TELEMATICS UNITS GP-309130-US-NP   11/610923   14 Dec
2006   2008/0147250-A1   19 Jun 2008       CONFIGURABLE VEHICLE BUS STORAGE
CACHE MECHANISM GP-308553-US-NP   11/426982   28 Jun 2006   2008-0004788-A1   03
Jan 2008       AUTOMATIC COMMUNICATION OF SUBSCRIPTION-SPECIFIC MESSAGES TO A
TELEMATICS EQUIPPED VEHICLE

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 1 - GMC Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-308305-US-NP   11/478866   30 Jun 2006   2008-0004790-A1   03 Jan 2008      
METHODS AND SYSTEM FOR PROVIDING ROUTING ASSISTANCE TO A VEHICLE GP-308502-US-NP
  11/427590   29 Jun 2006   2008-0004875-A1   03 Jan 2008       AUTOMATED SPEECH
RECOGNITION USING NORMALIZED IN-VEHICLE SPEECH GP-306789-US-NP   11/482863   07
Jul 2006   2008-0010011-A1   10 Jan 2008       METHOD FOR STORING OFF-BOARD
NAVIGATION DESTINATION LOCATIONS GP-307884-US-NP   11/428663   05 Jul 2006  
2008-0010057-A1   10 Jan 2008       APPLYING SPEECH RECOGNITION ADAPTATION IN AN
AUTOMATED SPEECH RECOGNITION SYSTEM OF A TELEMATICS-EQUIPPED VEHICLE
GP-307979-US-NP[5]   11/618237   29 Dec 2006   2008-0021964-A1   24 Jan 2008    
  VEHICLE EMAIL NOTIFICATION WITH REGIONAL-SPECIFIC CONTENT GP-309020-US-NP  
11/618318   29 Dec 2006   2008-0027604-A1   31 Jan 2008       VEHICLE
MAINTENANCE EVENT REPORTING METHOD GP-308500-US-NP   11/618291   29 Dec 2006  
2008-0027605-A1   31 Jan 2008       IN-VEHICLE NOTIFICATION OF FAILED MESSAGE
DELIVERY GP-308998-US-NP   11/618310   29 Dec 2006   2008-0027606-A1   31 Jan
2008       CRITERIA-BASED ALTERNATIVE MESSAGING FOR A VEHICLE EMAIL NOTIFICATION
SYSTEM GP-308498-US-NP   11/463134   08 Aug 2006   2008-0039983-A1   14 Feb 2008
      METHOD AND SYSTEM FOR PROVIDING VEHICLE EMISSIONS DATA TO AN AUTHORIZED
RECIPIENT GP-307979-US-NP[7]   11/618253   29 Dec 2006   2008-0039995-A1   14
Feb 2008       VEHICLE FLEET EMAIL NOTIFICATION SYSTEM AND METHOD
GP-308149-US-NP   11/465614   18 Aug 2006   2008-0043684-A1   21 Feb 2008      
LIGHTWEIGHT PROTOCOL FOR USE IN A TCP/IP COMMUNICATIONS NETWORK GP-308456-US-NP
  11/460178   26 Jul 2006   2008-0046174-A1   21 Feb 2008       ROUTE-MATCHING
METHOD FOR USE WITH VEHICLE NAVIGATION SYSTEMS GP-308574-US-NP   11/467327   25
Aug 2006   2008-0051955-A1   28 Feb 2008       METHOD FOR CONDUCTING
VEHICLE-RELATED SURVEY GP-308508-US-NP   11/516984   07 Sep 2006  
20080065314-A1   13 Mar 2008       SYSTEM AND METHOD FOR REDUCING ROUTE PREVIEWS
TO REDUCE DRIVER WORKLOAD

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 1 - GMC Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-308281-US-NP   11/521236   14 Sep 2006   2008-0071534-A1   20 Mar 2008      
METHODS FOR USING AN INTERACTIVE VOICE RECOGNITION SYSTEM GP-303595-US-DIV  
11/948480   30 Nov 2007   2008-0071546-A1   20 Mar 2008       SELECTIVE VEHICLE
COMPONENT CONTROL GP-304065-US-CNT[2]   11/944828   26 Nov 2007  
2008-0071568-A1   20 Mar 2008       CAPTURED TEST FLEET GP-308846-US-NP  
11/532273   15 Sep 2006   2008-0071882-A1   20 Mar 2008       METHOD FOR
OBTAINING ELECTRONIC VEHICLE IDENTIFICATION NUMBER (VIN) GP-308429-US-NP  
11/525648   22 Sep 2006   2008-0077310-A1   27 Mar 2008       METHODS OF
MANAGING COMMUNICATIONS FOR AN IN-VEHICLE TELEMATICS SYSTEM GP-308827-US-NP  
11/554000   28 Oct 2006   2008-0102854   01 May 2008       METHOD OF
ESTABLISHING A DATA CONNECTION WITH A TELEMATICS-EQUIPPED VEHICLE
GP-308137-US-NP   11/554001   28 Oct 2006   2008-0103781-A1   01 May 2008      
AUTOMATICALLY ADAPTING USER GUIDANCE IN AUTOMATED SPEECH RECOGNITION
GP-308482-US-NP   11/558182   09 Nov 2006   2008-0114533-A1   01 May 2008      
METHOD OF PROVIDING A NAVIGATIONAL ROUTE FOR A VEHICLE NAVIGATION SYSTEM
GP-308594-US-NP   11/562853   22 Nov 2006   2008-0118080-A1   22 May 2008      
METHOD OF RECOGNIZING SPEECH FROM A PLURALITY OF SPEAKING LOCATIONS WITHIN A
VEHICLE GP-308690-US-NP   11/601443   17 Nov 2006   2008-0119240-A1   22 May
2008       METHOD AND SYSTEM FOR INFORMNG A VEHICLE TELEMATICS USER OF A
CONNECTION STATUS GP-308950-US-NP   11/562876   22 Nov 2006   2008-0119983-A1  
22 May 2008       METHOD FOR MAKING VEHICLE-RELATED DATA AVAILABLE TO AN
AUTHORIZED THIRD PARTY GP-308849-US-NP   11/603934   22 Nov 2006  
2008-0120124-A1   22 May 2008       METHOD OF TRACKING CHANGES OF SUBSCRIBERS
FOR AN IN-VEHICLE TELEMATICS SERVICE GP-308830-US-NP   11/563809   28 Nov 2006  
2008-0126091-A1   29 May 2008       VOICE DIALING USING A REJECTION REFERENCE
GP-309016-US-NP   11/607211   01 Dec 2006   2008-0134257-A1   05 Jun 2008      
GLEANING LOCALIZED INFORMATION VIA AT LEAST ONE SATELLITE TELEVISION BROADCAST
GP-309108-US-NP   11/609569   12 Dec 2006   2008-0137895-A1   12 Jun 2008      
MICROPHONE WINDGUARD

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 1 - GMC Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-308953-US-NP   11/609579   12 Dec 2006   2008-0140571-A1   12 Jun 2008      
METHOD FOR CONTROLLING THE DISTRIBUTION OF VEHICLE-RELATED DATA GP-309227-US-NP
  11/611371   15 Dec 2006   2008-0143497-A1   19 Jun 2008       VEHICLE
EMERGENCY COMMUNICATION MODE METHOD AND APPARATUS GP-306332-US-NP   11/610926  
14 Dec 2006   2008-0146219-A1   19 Jun 2008       SATELLITE RADIO FILE BROADCAST
METHOD GP-308218-US-NP   11/610560   14 Dec 2006   2008-0147692-A1   19 Jun 2008
      METHOD FOR MANIPULATING THE CONTENTS OF AN XML-BASED MESSAGE
GP-308431-US-NP   11/610566   14 Dec 2006   2008-0148409-A1   19 Jun 2008      
ELECTRONIC MODULE UPDATE DETECTION GP-309252-US-NP   11/618377   29 Dec 2006  
2008-0161988-A1   03 Jul 2008       VEHICLE DIAGNOSTIC INTERFACE MECHANISM
GP-309174-US-NP   11/618424   29 Dec 2006   2008-0162042-A1   03 Jul 2008      
PACKAGED TOURS WITH TURN-BY-TURN NAVIGATION GP-304229-US-CNT   12/100696   10
Apr 2008   2008-0215336-A1   04 Sep 2008       METHOD AND SYSTEM FOR ENABLING A
DEVICE FUNCTION OF A VEHICLE P000175-US-NP   11/693133   29 Mar 2007  
2008-0238642-A1   02 Oct 2008       VEHICLE SYSTEM AND METHOD FOR PREPARING AN
IN-VEHICLE DEVICE GP-307747-US-NP   11/696168   03 Apr 2007   2008-0247484-A1  
09 Oct 2008       METHOD FOR DATA COMMUNICATION VIA A VOICE CHANNEL OF A
WIRELESS COMMUNICATION NETWORK USING CONTINUOUS SIGNAL MODULATION P000382-US-CIP
  11/967396   31 Dec 2007   2008-0255828-A1   16 Oct 2008       DATA
COMMUNICATION VIA A VOICE CHANNEL OF A WIRELESS COMMUNICATION NETWORK USING
DISCONTINUITIES P000070-US-NP   11/744065   03 May 2007   2008-0273644-A1   06
Nov 2008       SYNCHRONIZATION AND SEGMENT TYPE DETECTION METHOD FOR DATA
TRANSMISSION VIA AN AUDIO COMMUNICATION SYSTEM P000311-US-NP   11/759577   07
Jun 2007   2008-0305789-A1   11 Dec 2008       OFF PRL WIRELESS ACQUISITION
SYSTEM GP-309324-US-NP   11/758213   05 Jun 2007   2008-0306681-A1   11 Dec 2008
      SYSTEM SERVING A REMOTELY ACCESSIBLE PAGE AND METHOD FOR REQUESTING
NAVIGATION RELATED INFORMATION

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 1 - GMC Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

P000718-US-NP   11/773048   03 Jul 2007   2009-0012675-A1   08 Jan 2009      
METHOD OF PROVIDING DATA-RELATED SERVICES TO A TELEMATICS-EQUIPPED VEHICLE
P000719-US-NP   11/772992   03 Jul 2007   2009-0012785-A1   08 Jan 2009      
SAMPLING RATE INDEPENDENT SPEECH RECOGNITION P001052-US-NP   11/780977   20 Jul
2007   2009-0023446-A1   22 Jan 2009       SERVICE PROVIDER INITIATED ACCESS
NETWORK SELECTION P000731-US-NP   11/829340   27 Jul 2007   2009-0030603-A1   29
Jan 2009       DIGITAL MAP DATABASE AND METHOD FOR OBTAINING EVACUATION ROUTE
INFORMATION GP-309431-US-NP   11/831320   31 Jul 2007   2009-0036091-A1   05 Feb
2009       METHOD OF ESTABLISHING A COMMUNICATIONS CONNECTION FROM A DEACTIVATED
TELEMATICS UNIT ON A MOTOR VEHICLE GP-304847-US-CNT   11/964147   26 Dec 2007  
2009-0037045-A1   05 Feb 2009       WEB-ENABLED CONFIGURABLE QUALITY
DATA-COLLECTION TOOL P000660-US-NP   11/837775   13 Aug 2007   2009-0047929-A1  
19 Feb 2009       METHOD OF AUTHENTICATING A SHORT MESSAGE SERVICE (SMS) MESSAGE
GP-307712-US-NP   11/276896   17 Mar 2006   2009-0070034-A1   12 Mar 2009      
METHOD FOR RECORDING AN ANNOTATION AND MAKING IT AVAILABLE FOR LATER PLAYBACK
P001842-US-NP   11/864190   28 Sep 2007   2009-0088141-A1   02 Apr 2009      
METHOD AND SYSTEM FOR CONFERENCE CALLING WITH VEHICLE OCCUPANT P001396-US-NP  
11/864227   28 Sep 2007   2009-0088153-A1   02 Apr 2009       DETERMINING MOBILE
PHONE NUMBER ASSIGNMENT P000630-US-NP   11/864248   28 Sep 2007  
2009-0088187-A1   02 Apr 2009       METHOD AND SYSTEM FOR CONFIGURING A
TELEMATICS DEVICE USING TWO-WAY DATA MESSAGING P002091-US-NP   11/864262   28
Sep 2007   2009-0088973-A1   02 Apr 2009       COMMUTER ROUTE LEARNING
P001204-US-NP   11/864291   28 Sep 2007   2009-0088974-A1   02 Apr 2009      
VEHICLE COMPASS USING TELEMATICS UNIT AND VEHICLE SENSOR INFORMATION
P001545-US-NP   11/864275   28 Sep 2007   2009-0089068-A1   02 Apr 2009      
METHOD OF AUTOMATICALLY CONFIGURING REPLACEMENT MODULES IN VEHICLES

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 1 - GMC Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

P002234-US-NP   11/865058   30 Sep 2007   2009-0089069-A1   02 Apr 2009      
METHOD FOR DEREGISTRATION OF REMOVED TELECOMMUNICATION MODULE P001026-US-NP  
11/864204   28 Sep 2007   2009-0089160-A1   02 Apr 2009       GEO-BASED
HANDS-FREE CALLING MINUTE AWARDS P001075-US-NP   11/932077   31 Oct 2007  
2009-0109019-A1   30 Apr 2009       IN-VEHICLE ENTERTAINMENT METHOD AND SYSTEM
FOR EXECUTING THE SAME P000749-US-NP   11/924092   25 Oct 2007   2009-0112393-A1
  30 Apr 2009       GENERATING VEHICLE TRIP EXPENSES AND PROJECTED MAINTENANCE
NEEDS P001073-US-NP   11/931998   31 Oct 2007   2009-0112689-A1   30 Apr 2009  
    REAL TIME VOTING REGARDING RADIO CONTENT P002180-US-NP   11/944897   26 Nov
2007   2009-0134991-A1   28 May 2009       AUTOMATICALLY COMMUNICATING REMINDER
MESSAGES TO A TELEMATICS-EQUIPPED VEHICLE P001200-US-NP   11/944882   26 Nov
2007   2009-0135845-A1   28 May 2009       CONNECTION MANAGEMENT FOR A VEHICLE
TELEMATICS UNIT P000140-US-NP   11/944856   26 Nov 2007   2009-0138264-A1   28
May 2009       SPEECH TO DTMF GENERATION GP-301187-US-DIV   12/368277   09 Feb
2009   2009-0149163-A1   11 Jun 2009       METHOD AND SYSTEM FOR PROVIDING
VEHICLE-DIRECTED SERVICES P001003-US-NP   11/952853   07 Dec 2007  
2009-0150023-A1   11 Jun 2009       METHOD AND SYSTEM FOR PROVIDING VEHICLE DATA
TO THIRD PARTY AUTHORIZED RECIPIENTS P001161-US-NP   11/952271   07 Dec 2007  
2009-0150167-A1   11 Jun 2009       METHOD FOR ORGANIZING DATA PRESENTED TO A
USER IN A VEHICLE P001224-US-NP   11/959140   18 Dec 2007   2009-0157615-A1   18
Jun 2009       SYNCHING ONLINE ADDRESS BOOK SOURCES FOR A VEHICLE USER
P001947-US-NP   11/963125   21 Dec 2007   2009-0160607-A1   25 Jun 2009      
VEHICLE KEY FOB HAVING A COMMUNICATIONS CIRCUIT P001125-US-NP   11/963162   21
Dec 2007   2009-0161836-A1   25 Jun 2009       METHOD OF VEHICLE NOTIFICATION OF
CALL CENTER SERVICE INTERRUPTIONS GP-304224-US-CNT   12/395134   27 Feb 2009  
2009-0163194-A1   25 Jun 2009       TELEMATICS UNIT HAVING INTERACTIVE RADIO
FEATURES P001322-US-NP   11/963258   21 Dec 2007   2009-0164053-A1   25 Jun 2009
      METHOD FOR PROVIDING A SECURITY SERVICE USING A VEHICLE KEYFOB

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 1 - GMC Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

P002085-US-NP   11/963148   21 Dec 2007   2009-0164551-A1   25 Jun 2009      
SMS AND PACKET DATA PERFORMANCE MONITORING P000649-US-NP   11/964262   26 Dec
2007   2009-0168742-A1   02 Jul 2009       METHOD FOR CONTROLLING THE TIMING OF
WIRELESS COMMUNICATIONS INVOLVING TELEMATICS-EQUIPPED VEHICLES P001888-US-NP  
11/964150   26 Dec 2007   2009-0168974-A1   02 Jul 2009       VEHICLE EMERGENCY
CALL HANDLING AND ROUTING TO PSAPS P001368-US-NP   11/967354   31 Dec 2007  
2009-0170434-A1   02 Jul 2009       METHOD OF VEHICLE TO VEHICLE COMMUNICATION
P001115-US-NP   11/964255   26 Dec 2007   2009-0170537-A1   02 Jul 2009      
VEHICLE TELEMATICS UNIT DATA UPLOAD DEFERRAL P001171-US-NP   11/967347   31 Dec
2007   2009-0171684-A1   02 Jul 2009       ENHANCED ON-DEMAND DIAGNOSTIC AND
MAINTENANCE REPORTING P000161-US-NP   11/964240   26 Dec 2007   2009-0172102-A1
  02 Jul 2009       PROCESSING ELECTRONIC MESSAGES WIRELESSLY SENT TO A VEHICLE
P000732-US-NP   11/864358   28 Sep 2007   2009-088910-A1   02 Apr 2009      
METHOD TO PREVENT EXCESSIVE CURRENT DRAIN OF TELEMATICS UNIT NETWORK ACCESS
DEVICE GP-309388-US-NP   11/612735   19 Dec 2006   US/2008-0146202-A1   19 Jun
2008       DYNAMIC PRL ASSIGNMENT SYSTEM GP-306051-US-NP   11/091194   28 Mar
2005   US-2006-0217935-A1   28 Sep 2006       VEHICLE COMPONENT USAGE MONITOR

***

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

2004P00936WOUS   09/979203   15 Feb 2002       6755268   29 Jun 2004  
Fronthaubenanordnung Ed 105 99 - EP 1 178 914 B1 (Lizenzvertrag Edscha / Opel
2003V30437) 2004P01014WOUS   09/979209   31 Jan 2002       6964316   15 Nov 2005
  Fronthaubenanordnung Ed 144 99 - EP 1 187 754 B1 (Lizenzvertrag Edscha/Opel
2003V30437) 2004P01016WOUS   09/979237   28 Feb 2002       7207406   24 Apr 2007
  Fronthaubenanordnung Ed 145 99 - EP 1 178 918 B1 (Lizenzvertrag Edscha/Opel
2003V30437) 2004P00295-US-NP   09/979232   01 Dec 2004       7231995   19 Jun
2007   Fronthaubenanordnung G-856-US-CNT   07/434536   08 Nov 1989       4931944
  05 Jun 1990   METHOD OF OPTIMIZING A VEHICLE ASSEMBLY LINE BUILD SEQUENCE
G-2294-US-NP   07/393189   14 Aug 1989       4932371   12 Jun 1990   EMISSION
CONTROL SYSTEM FOR A CRANKCASE SCAVENGED TWO-STROKE ENGINE OPERATING NEAR IDLE
G-4198-US-CNT   07/453117   21 Dec 1989       4945882   07 Aug 1990   MULTI-FUEL
ENGINE CONTROL WITH OXYGEN SENSOR SIGNAL REFERENCE CONTROL G-551-US-NP  
07/413039   27 Sep 1989       4947332   07 Aug 1990   ROAD SURFACE ESTIMATION
G-3289-US-NP   07/386167   28 Jul 1989       4959758   25 Sep 1990   HEADLAMP
ASSEMBLY G-1604-US-NP   07/391917   27 Jul 1989       4969546   13 Nov 1990  
FLUID OPERATED CLUTCH WITH A DIRECTIONAL TORQUE CONTROL G-4110-US-NP   07/478899
  12 Feb 1990       4975628   04 Dec 1990   CLOSED-LOOP PWM CURRENT CONTROL FOR
A VEHICLE TRANSMISSION FORCE MOTOR G-3376-US-NP   07/419307   10 Oct 1989      
4976171   11 Dec 1990   TRANSMISSION SHIFTER TO OPERATOR CONTROLLED MECHANISM
INTERLOCK G-4007-US-NP   07/463719   11 Jan 1990       4989477   05 Feb 1991  
DOUBLE TRANSITION CLOSED THROTTLE DOWNSHIFT CONTROL IN AN AUTOMATIC TRANSMISSION
G-3156-US-NP   07/405809   11 Sep 1989       4990310   05 Feb 1991  
CREEP-RESISTANT DIE CAST ZINC ALLOYS G-3740-US-NP   07/394918   17 Aug 1989    
  4991067   05 Feb 1991   HEADLAMP ASSEMBLY G-4458-US-NP   07/481939   20 Feb
1990       4993891   19 Feb 1991   MILLING CUTTER WITH GRINDING INSERTS
G-3749-US-NP   07/478860   12 Feb 1990       4998604   12 Mar 1991   VARIABLE
CAPACITY CONTROL APPARATUS FOR AN AUTOMOTIVE TORQUE CONVERTER CLUTCH
G-2402-US-NP   07/415751   02 Oct 1989       4998780   12 Mar 1991   WHEEL TRIM
RETENTION G-2056-US-NP   07/435916   13 Nov 1989       5000300   19 Mar 1991  
HYDRAULIC RETARDER AND CONTROL G-3143-US-NP   07/502195   30 Mar 1990      
5009116   23 Apr 1991   POWER TRANSMISSION G-2706-US-NP   07/467436   19 Jan
1990       5009294   23 Apr 1991   VEHICLE TRACTION CONTROL SYSTEM G-4634-US-NP
  07/447778   08 Dec 1989       5009295   23 Apr 1991   TRANSMISSION SHIFTER TO
OPERATOR CONTROLLED MECHANISM INTERLOCK G-4042-US-NP   07/401721   01 Sep 1989  
    5009462   23 Apr 1991   WINDOW REVEAL MOLDING G-2735-US-NP   07/502723   02
Apr 1990       5009522   23 Apr 1991   REDUCED FLOW BEARING G-4688-US-NP  
07/444652   01 Dec 1989       5009844   23 Apr 1991   PROCESS FOR MANUFACTURING
SPHEROIDAL HYPOEUTECTIC ALUMINUM ALLOY G-2982-US-NP   07/481261   20 Feb 1990  
    5014200   07 May 1991   ADAPTIVE CRUISE SYSTEM G-4989-US-NP   07/538051   13
Jun 1990       5014445   14 May 1991   TRANSMISSION FLUID FILL REGULATOR AND
SEAL ASSEMBLY

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

G-4009-US-NP   07/448452   11 Dec 1989       5014573   14 May 1991   DOUBLE
TRANSITION UPSHIFT CONTROL IN AN AUTOMATIC TRANSMISSION G-1010-US-NP   07/433806
  09 Nov 1989       5015040   14 May 1991   ELECTRONIC CONTROL OF DYNAMIC BRAKE
PROPORTIONING G-3902-US-NP   07/483037   20 Feb 1990       5023617   11 Jun 1991
  VEHICLE FORWARD SENSOR ANTENNA STEERING SYSTEM G-4308-US-NP   07/594540   09
Oct 1990       5024818   18 Jun 1991   APPARATUS FOR FORMING CARBON FIBERS
G-2705-US-NP   07/467581   19 Jan 1990       5025882   25 Jun 1991   VEHICLE
TRACTION CONTROL SYSTEM G-2869-US-NP   07/456885   26 Dec 1989       5029494  
09 Jul 1991   CONTROL METHOD OF CLUTCH-TO-CLUTCH POWERED DOWNSHIFT IN AN
AUTOMATIC TRANSMISSION G-4370-US-NP   07/602149   23 Oct 1990       5036729   06
Aug 1991   COAST-SYNC-COAST DOWNSHIFT CONTROL METHOD FOR CLUTCH-TO-CLUTCH
TRANSMISSION SHIFTING G-7447-US-NP   07/651870   07 Feb 1991       5038636   13
Aug 1991   DOUBLE TRANSITION DOWNSHIFT CONTROL FOR AN AUTOMATIC TRANSMISSION
G-3090-US-NP   07/464054   11 Jan 1990       5046174   03 Sep 1991   METHOD OF
CLUTCH-TO-CLUTCH CLOSED THROTTLE DOWNSHIFT IN AN AUTOMATIC TRANSMISSION
G-3994-US-NP   07/463562   11 Jan 1990       5046175   03 Sep 1991   METHOD OF
DETECTING CLUTCH TIE-UP DURING TRANSMISSION SHIFTING G-4194-US-NP   07/464055  
11 Jan 1990       5046178   03 Sep 1991   CONTROL METHOD FOR AUTOMATIC
TRANSMISSION GARAGE SHIFTS G-2258-US-NP   07/552979   16 Jul 1990       5046383
  10 Sep 1991   ACCELERATION-BASED CONTROL OF POWER-ON CLUTCH-TO-CLUTCH
UPSHIFTING IN AN AUTOMATIC TRANSMISSION G-4801-US-NP   07/593728   05 Oct 1990  
    5046592   10 Sep 1991   SERVO SHIFT CONTROL FOR A FORWARD/REVERSE MECHANISM
G-4531-US-NP   07/571813   24 Aug 1990       5046997   10 Sep 1991   TWO-STAGE
FINAL DRIVE G-3800-US-NP   07/651888   07 Feb 1991       5050458   24 Sep 1991  
DOUBLE TRANSITION UPSHIFT CONTROL FOR AN AUTOMATIC TRANSMISSION G-5702-US-NP  
07/597920   12 Oct 1990       5054186   08 Oct 1991   CLUTCH ASSEMBLY METHOD
G-3607-US-NP   07/617322   23 Nov 1990       5056874   15 Oct 1991   BRAKE
CONTROL VALVE G-4011-US-NP   07/463717   11 Jan 1990       5058460   22 Oct 1991
  CLUTCH-TO-CLUTCH CONTROL IN AN AUTOMATIC TRANSMISSION G-695-US-NP   07/491479
  09 Mar 1990       5058776   22 Oct 1991   APPARATUS FOR DISPENSING PARTICULATE
MATERIAL FOR FOUNDRY FURNACE RELINING G-6910-US-NP   07/667141   11 Mar 1991    
  5062321   05 Nov 1991   CONTROL APPARATUS FOR REGULATING ENGAGEMENT OF A FLUID
OPERATED TORQUE TRANSMITTING DEVICE G-3377-US-NP   07/678406   01 Apr 1991      
5062447   05 Nov 1991   TRANSMISSION BREATHER CONTROL VALVE AND VENT
G-4369-US-NP   07/601074   23 Oct 1990       5070746   10 Dec 1991   SHIFT
SCHEDULING METHOD FOR CLUTCH ENERGY LIMITATION G-4010-US-NP   07/456434   26 Dec
1989       5070747   10 Dec 1991   ADAPTIVE POWER DOWNSHIFT CONTROL OF AN
AUTOMATIC TRANSMISSION G-5138-US-NP   07/554002   17 Jul 1990       5070830   10
Dec 1991   POWERTRAIN AND STIFFENING BRACKET THEREFOR

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

G-7605-US-CIP   07/653923   12 Feb 1991       5070846   10 Dec 1991   METHOD FOR
ESTIMATING AND CORRECTING BIAS ERRORS IN A SOFTWARE AIR METER G-5908-US-NP  
07/558876   26 Jul 1990       5072092   10 Dec 1991   EXCIMER LASER TREATMENT OF
ENGINE BEARING SURFACES SUCH AS CYLINDERS G-2870-US-NP   07/456904   26 Dec 1989
      5072390   10 Dec 1991   ADAPTIVE CONTROL OF AN AUTOMATIC TRANSMISSION
G-4119-US-NP   07/603034   25 Oct 1990       5079946   14 Jan 1992   VALVE
POSITION SENSOR DIAGNOSTIC G-3748-US-NP   07/602569   24 Oct 1990       5079970
  14 Jan 1992   ACCELERATION-BASED CONTROL OF POWER-ON DOWNSHIFTING IN AN
AUTOMATIC TRANSMISSION G-4270-US-NP   07/701898   17 May 1991       5080056   14
Jan 1992   THERMALLY SPRAYED ALUMINUM-BRONZE COATINGS ON ALUMINUM ENGINE BORES
G-8087-US-NP   07/722770   31 Jul 1991       5086670   11 Feb 1992   ADAPTIVE
TRANSMISSION SHIFT PRESSURE CONTROL WITH CLOSED-LOOP COMPENSATION G-3417-US-NP  
07/532769   04 Jun 1990       5086860   11 Feb 1992   VEHICULAR BATTERY RETAINER
AND SHIELD G-5621-US-CIP   07/576546   30 Aug 1990       5086887   11 Feb 1992  
ANCHOR PIN FOR A BRAKE BAND G-4560-US-NP   07/580992   12 Sep 1990       5087173
  11 Feb 1992   SEATING AND ALIGNMENT DETECTING DEVICE G-1616-US-NP   07/601075
  23 Oct 1990       5090382   25 Feb 1992   VEHICLE ENGINE IGNITION TIMING WITH
ADAPTIVE KNOCK RETARD G-8459-US-CIP   07/732386   18 Jul 1991       5094213   10
Mar 1992   METHOD FOR PREDICTING R-STEP AHEAD ENGINE STATE MEASUREMENTS
G-5281-US-NP   07/710640   05 Jun 1991       5094214   10 Mar 1992   VEHICLE
ENGINE FUEL SYSTEM DIAGNOSTICS G-3791-US-NP   07/726492   08 Jul 1991      
5094328   10 Mar 1992   ELECTRO-RHEOLOGICAL CLUTCH APPLY SYSTEM [10/03 MAINTAIN
PER R&D - POSSIBLE DONATION] G-2316-US-NP   07/392163   10 Aug 1989      
5094329   10 Mar 1992   DUAL FLYWHEEL FOR A TRANSMISSION INPUT CLUTCH
GP-302143-US-NP   07/600442   19 Oct 1990       5094579   10 Mar 1992   FASTENER
AND GROMMET ASSEMBLY PROVIDING AXIAL PLAY G-7904-US-NP   07/699034   13 May 1991
      5111902   12 May 1992   AUTOMATIC POWER DOOR LOCK SYSTEM G-5143-US-NP  
07/678373   01 Apr 1991       5113651   19 May 1992   AIR INJECTION SYSTEM
DIAGNOSTIC G-5710-US-NP   07/688419   22 Apr 1991       5115887   26 May 1992  
COMMON HYDRAULIC CIRCUITRY FOR A SCAVENGE AND TOWING SYSTEM G-7872-US-NP  
07/692416   29 Apr 1991       5119697   09 Jun 1992   CONTROL APPARATUS FOR
REGULATING ENGAGEMENT OF A FLUID OPERATED TORQUE TRANSMITTING DEVICE
G-8745-US-NP   07/739764   02 Aug 1991       5119912   09 Jun 1992  
AUTOMATIC/MECHANICAL APPLY PARK BRAKE DISTRIBUTOR [MAINTAIN WITHOUT INPUT FROM
NAPD] G-7766-US-NP   07/776013   15 Oct 1991       5119914   09 Jun 1992  
ACCUMULATOR AND RELAY VALVE G-6860-US-NP   07/729094   12 Jul 1991       5122199
  16 Jun 1992   COPPER BRAZED TORQUE CONVERTER PUMP HOUSING MADE FROM FORMABLE
HIGH STRENGTH MICROALLOYED STEEL G-7322-US-NP   07/684747   15 Apr 1991      
5122292   16 Jun 1992   METHODS OF VARYING THE FREQUENCY TO PRODUCE
PREDETERMINED ELECTRORHEOLOGICAL RESPONSES [10/03 MAINTAIN PER R&D - POSSIBLE
DONATION]

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

G-7321-US-NP   07/684759   15 Apr 1991       5122293   16 Jun 1992   METHOD OF
ACTIVATING AND DEACTIVATING AN ELECTRORHEOLOGICAL RESPONSE AT CONSTANT
ALTERNATING CURRENT [10/03 MAINTAIN PER R&D - POSSIBLE DONATION] G-3712-US-NP  
07/755957   06 Sep 1991       5129274   14 Jul 1992   ELECTRO-HYDRAULIC SHIFT
INTERLOCK APPARATUS FOR AN AUTOMATIC TRANMISSION G-7256-US-NP   07/694613   02
May 1991       5129368   14 Jul 1992   INTAKE MANIFOLD SYSTEM FOR AN INTERNAL
COMBUSTION ENGINE G-5595-US-NP   07/559852   30 Jul 1990       5132909   21 Jul
1992   APPARATUS FOR DIAGNOSING INDIVIDUAL CYLINDER PERFORMANCE BY ESTIMATED
INSTANTANEOUS ENGINE SPEEDS G-4034-US-NP   07/750357   27 Aug 1991       5146882
  15 Sep 1992   METHOD AND APPARATUS FOR COLD STARTING A SPARK IGNITED INTERNAL
COMBUSTION ENGINE FUELED WITH AN ALCOHOL-BASED FUEL MIXTURE G-6267-US-NP  
07/796140   22 Nov 1991       5150694   29 Sep 1992   DIESEL ENGINE CLOSED LOOP
AIR/FUEL RATIO CONTROL G-5109-US-NP   07/773340   08 Oct 1991       5163341   17
Nov 1992   CRANKSHAFT WITH LUBRICATION PASSAGES G-9593-US-NP   07/862924   03
Apr 1992       5163342   17 Nov 1992   ADAPTIVE TRANSMISSION PRESSURE CONTROL
WITH RUN-THROUGH DETECTION G-6007-US-NP   07/638300   07 Jan 1991       5163399
  17 Nov 1992   METHOD FOR ADJUSTING ENGINE OUTPUT POWER TO COMPENSATE FOR
LOADING DUE TO A VARIABLE CAPACITY AIR CONDITIONING COMPRESSOR G-5208-US-NP  
07/781724   22 Oct 1991       5163404   17 Nov 1992   VEHICLE ENGINE IGNITION
TIMING SYSTEM AND METHOD WITH WINDOWING KNOCK CONTROL G-3291-US-NP   07/747201  
16 Aug 1991       5163702   17 Nov 1992   SELECTABLE DAMPING VEHICLE SUSPENSION
CONTROL G-8840-US-NP   07/747199   16 Aug 1991       5163705   17 Nov 1992  
SELECTABLE DAMPING VEHICLE SUSPENSION CONTROL RESPONSIVE TO TRANSMISSION SHIFT
G-5998-US-NP   07/578372   07 Sep 1990       5164903   17 Nov 1992   ELECTRONIC
CONTROL OF TRACTIVE FORCE PROPORTIONING FOR A CLASS OF FOUR WHEEL DRIVE VEHICLES
G-7433-US-NP   07/704239   22 May 1991       5172608   22 Dec 1992   JOINT
CONNECTION WITH A SPRING CLIP AND NUT G-4910-US-NP   07/539858   18 Jun 1990    
  5185708   09 Feb 1993   METHOD FOR COLLECTING DATA BY A MANUFACTURING PROCESS
MANAGER FROM A PLURALITY OF PROGRAMMABLE LOGIC CONTROLLERS G-7160-US-NP  
07/831144   07 Feb 1992       5186080   16 Feb 1993   ENGINE COASTDOWN CONTROL
SYSTEM G-7144-US-NP   07/712121   07 Jun 1991       5186081   16 Feb 1993  
METHOD OF REGULATING SUPERCHARGER BOOST PRESSURE G-9486-US-CNT   07/811901   20
Dec 1991       5186278   16 Feb 1993   OIL MIST SEPARATOR G-9090-US-NP  
07/840246   24 Feb 1992       5186294   16 Feb 1993   CONTROL METHOD FOR THE
ENGAGEMENT OF A TORQUE CONVERTER CLUTCH G-5732-US-NP   07/694599   02 May 1991  
    5186371   16 Feb 1993   SPARE TIRE CARRIER G-8841-US-NP   07/747200   16 Aug
1991       5186487   16 Feb 1993   SELECTABLE DAMPING VEHICLE SUSPENSION CONTROL
RESPONSIVE TO ENGINE TORQUE G-6930-US-NP   07/888088   26 May 1992       5195343
  23 Mar 1993   PUSHER APPARATUS FOR MULTI-AXIS TUBE BENDER

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

G-8738-US-NP   07/808514   16 Dec 1991       5197420   30 Mar 1993   CAMSHAFT
ADJUSTER AND TENSIONER G-926-US-NP   07/790401   12 Nov 1991       5200027   06
Apr 1993   AN OIL MICROSENSOR HAVING INTERDIGITATED ELECTRODES WITH ROUGH
SURFACES AND METHODS OF MAKING AND USING THE SAME G-7978-US-NP   07/860400   30
Mar 1992       5201587   13 Apr 1993   DISENGAGING NEEDLE ROLLER THRUST BEARING
ASSEMBLY G-7966-US-NP   07/871790   21 Apr 1992       5201616   13 Apr 1993  
HOLE FINISHING TOOL WITH IMPROVED AXIAL ALIGNMENT G-9015-US-NP   07/777696   08
Oct 1991       5210393   11 May 1993   ENGINE BLOCK HEATER G-4008-US-NP  
07/463718   11 Jan 1990       5211079   18 May 1993   METHOD OF ADAPTIVE CONTROL
FOR CLOSED THROTTLE DOWNSHIFT IN AN AUTOMATIC TRANSMISSION G-9475-US-NP  
07/871528   21 Apr 1992       5213178   25 May 1993   TRACTION CONTROL SYSTEM
WITH FUEL AND SPARK CONTROL G-9130-US-NP   07/857864   26 Mar 1992       5215176
  01 Jun 1993   DEVICE FOR OPERATING A CLUTCH, ESPECIALLY AN AUTOMOTIVE CLUTCH
F-1022-US-NP   07/781629   23 Oct 1991       5215693   01 Jun 1993   METHOD FOR
FORMING MACHINABLE UNFIRED CERAMIC COMPACTS G-6181-US-CIP   07/642752   18 Jan
1991       5216606   01 Jun 1993   COMPENSATED CONTROL METHOD FOR FILLING A
FLUID-OPERATED AUTOMATIC TRANSMISSION CLUTCH G-8215-US-NP   07/970506   02 Nov
1992       5218938   15 Jun 1993   STRUCTURAL OIL PAN FOR INTERNAL COMBUSTION
ENGINE G-8189-US-NP   07/837123   19 Feb 1992       5223051   29 Jun 1993  
METHOD OF PRODUCING CAST-TO-SIZE TOOLS G-4663-US-NP   07/657783   19 Feb 1991  
    5224042   29 Jun 1993   FOUR WHEEL STEERING SYSTEM WITH SPEED-DEPENDENT
PHASE REVERSAL G-7385-US-NP   07/942919   10 Sep 1992       5226517   13 Jul
1993   CLUTCH ASSEMBLY G-10122-US-NP   07/881275   11 May 1992       5233854  
10 Aug 1993   PRESS APPARATUS FOR HYDROFORMING A TUBE G-7697-US-NP   07/890189  
29 May 1992       5233856   10 Aug 1993   EXTERNAL SEAL UNIT FOR TUBE
HYDROFORMING G-5755-US-NP   07/920744   01 Jun 1992       5233878   10 Aug 1993
  CLOSED LOOP CONTROL FOR TRANSMISSION SHIFT FORK POSITION G-8739-US-NP  
07/947617   21 Sep 1992       5234090   10 Aug 1993   CLEARANCE ADJUSTMENT FOR A
MULTI-PLATE FLUID OPERATED FRICTION CLUTCH G-7330-US-NP   07/894696   05 Jun
1992       5240893   31 Aug 1993   METHOD OF PREPARING
METAL-HETEROCARBON-NITROGEN CATALYST FOR ELECTROCHEMICAL CELLS G-10152-US-NP  
07/956134   02 Oct 1992       5245893   21 Sep 1993   TRANSMISSION DETENT SHIFT
CONTROL WITH ACCELERATION-BASED COMPENSATION G-4514-US-NP   07/727616   10 Jul
1991       5251137   05 Oct 1993   VEHICLE HANDLING CONTROL METHOD FOR ANTILOCK
BRAKING G-11331-US-CNT   07/994488   21 Dec 1992       5251404   12 Oct 1993  
BELT GRINDER FOR CRANKSHAFT PINS G-10566-US-CIP   07/910488   08 Jul 1992      
5251512   12 Oct 1993   DYNAMIC SHIFT CONTROL FOR AN AUTOMATIC TRANSMISSION
G-10021-US-CNT   07/870193   13 Apr 1992       5252239   12 Oct 1993   ER FLUIDS
HAVING CHEMICALLY DEFOLIATED VERMICULITE TREATED WITH A ALKYL AMMONIUM HALIDE
AND METHODS OF MAKING [10/03 MAINTAIN PER R&D - POSSIBLE DONATION]

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

G-10186-US-CNT   07/874992   24 Apr 1992       5252240   12 Oct 1993  
ELECTRORHEOLOGICAL FLUIDS INCLUDING ALKYL BENZOATES [10/03 MAINTAIN PER R&D -
POSSIBLE DONATION] G-6406-US-NP   07/720071   24 Jun 1991       5258912   02 Nov
1993   WHEEL UNDERSTEER SPEED CONTROL G-5598-US-NP   07/843037   28 Feb 1992    
  5263358   23 Nov 1993   CLOSED-LOOP AIR-FUEL RATIO CONTROLLER G-11668-US-CIP  
08/035828   23 Mar 1993       5263533   23 Nov 1993   MOLD FOR PRODUCING THIN
WALL CASTINGS BY GRAVITY POURING H-196052-US-NP   07/906599   30 Jun 1992      
5264776   23 Nov 1993   ELECTRIC VEHICLE INDUCTIVE COUPLING CHARGE-PORT
G-10822-US-CIP   07/960079   13 Oct 1992       5265693   30 Nov 1993  
INTEGRATED TRACTION CONTROL SYSTEM G-7603-US-CIP   07/653931   12 Feb 1991      
5270935   14 Dec 1993   ENGINE WITH PREDICTION/ESTIMATION AIR FLOW DETERMINATION
G-9694-US-NP   07/933128   21 Aug 1992       5271967   21 Dec 1993   METHOD AND
APPARATUS FOR APPLICATION OF THERMAL SPRAY COATINGS TO ENGINE BLOCKS
G-8714-US-NP   07/862691   03 Apr 1992       5272017   21 Dec 1993   METHOD OF
MAKING MEMBRANE-ELECTRODE ASSEMBLIES FOR ELECTROCHEMICAL CELLS AND ASSEMBLIES
MADE THEREBY G-6916-US-CIP   07/699635   16 May 1991       5272341   21 Dec 1993
  TRANSPACITOR G-8536-US-CIP   07/927038   10 Aug 1992       5273019   28 Dec
1993   APPARATUS OF DYNAMIC PREDICTION OF EGR IN THE INTAKE MANIFOLD
G-2343-US-NP   07/702873   20 May 1991       5276621   04 Jan 1994   QUARTER CAR
VARIABLE FORCE SUSPENSION SYSTEM CONTROL G-11546-US-CIP   08/026913   05 Mar
1993       5280053   18 Jan 1994   MACHINABLE, HIGH STRENGTH EPOXY TOOLING
COMPOSITIONS G-10501-US-NP   07/949165   22 Sep 1992       5282386   01 Feb 1994
  APPARATUS AND TECHNIQUE FOR FLUID LEVEL DETERMINATION IN AUTOMATIC
TRANSMISSIONS G-7879-US-NP   07/832834   07 Feb 1992       5282401   01 Feb 1994
  ADAPTIVE ELECTRONIC CONTROL OF POWER-ON UPSHIFTING IN AN AUTOMATIC
TRANSMISSION G-8196-US-NP   07/941018   04 Sep 1992       5284571   08 Feb 1994
  METHOD OF MAKING ELECTRODES FOR ELECTROCHEMICAL CELLS AND ELECTRODES MADE
THEREBY G-10203-US-NP   07/960639   14 Oct 1992       5289739   01 Mar 1994  
ENGINE IDLE FUEL CONTROL DURING TRANSMISSION RANGE SHIFTING G-9455-US-NP  
08/069464   01 Jun 1993       5289812   01 Mar 1994   INTERNAL COMBUSTION ENGINE
AIR/FUEL RATIO COMPENSATION G-9229-US-CIP   07/804857   06 Dec 1991      
5293553   08 Mar 1994   SOFTWARE AIR-FLOW METER FOR AN INTERNAL COMBUSTION
ENGINE G-8543-US-NP   07/864880   03 Apr 1992       5297054   22 Mar 1994  
EXPERT SYSTEM FOR AUTOMATICALLY GENERATING GEAR DESIGNS G-4120-US-NP   07/678094
  01 Apr 1991       5297064   22 Mar 1994   SENSOR LAG COMPENSATION
G-6514-US-CIP   07/970422   02 Nov 1992       5305218   19 Apr 1994   VEHICLE
HANDLING CONTROL FOR WHEEL SLIP CONTROL SYSTEMS G-9769-US-NP   07/885933   19
May 1992       5307727   03 May 1994   NEUTRAL TO DRIVE SHIFT TIME CONTROL
G-7407-US-NP   07/910799   09 Jul 1992       5308183   03 May 1994   LOCK
COUPLING BETWEEN SHAFT AND ROTOR H-196169-US-NP   07/954187   30 Sep 1992      
5310387   10 May 1994   DIFFERENTIAL DRIVE MOTOR G-6126-US-NP   07/770269   03
Oct 1991       5315519   24 May 1994   METHOD OF SENSING EXCESSIVE SLIP IN A
WHEEL SLIP CONTROL SYSTEM

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

H-170033-US-DIV   08/102189   05 Aug 1993       5316871   31 May 1994   METHOD
OF MAKING MEMBRANE-ELECTRODE ASSEMBLIES FOR ELECTROCHEMICAL CELLS AND ASSEMBLIES
MADE THEREBY G-7782-US-NP   07/902153   22 Jun 1992       5319949   14 Jun 1994
  REGULATOR VALVE ASSEMBLY FOR A TORQUE CONVERTER G-9783-US-NP   08/010025   28
Jan 1993       5320157   14 Jun 1994   EXPENDABLE CORE FOR CASTING PROCESSES
[MAINTAIN - THIS HAS BEEN LICENSED] G-10754-US-NP   08/071548   04 Jun 1993    
  5321964   21 Jun 1994   EXTERNAL SEAL DEVICE FOR TUBE HYDROFORMING
H-196050-US-NP   07/823950   22 Jan 1992       5323099   21 Jun 1994  
WALL/CEILING MOUNTED INDUCTIVE CHARGER G-10089-US-NP   08/093564   19 Jul 1993  
    5323665   28 Jun 1994   STARTING VIBRATION DAMPED FLEXPLATE FLYWHEEL
H-196046-US-NP   07/823949   22 Jan 1992       5327065   05 Jul 1994   HAND-HELD
INDUCTIVE CHARGER HAVING CONCENTRIC WINDINGS G-9121-US-NP   08/092534   19 Jul
1993       5327868   12 Jul 1994   VEHICLE IGNITION SYSTEM HAVING ADAPTIVE KNOCK
RETARD WITH STARTING TEMPERATURE CORRECTION G-11371-US-NP   08/050796  
22 Apr 1993       5329809   19 Jul 1994   NON-INTRUSIVE CYLINDER PRESSURE SENSOR
G-8443-US-NP   08/049693   16 Apr 1993       5333775   02 Aug 1994  
HYDROFORMING OF COMPOUND TUBES G-11375-US-NP   08/048016   19 Apr 1993      
5339667   23 Aug 1994   METHOD FOR PINCH FREE TUBE FORMING G-10966-US-NP  
08/020961   22 Feb 1993       5345817   13 Sep 1994   MISFIRE DETECTION IN
INTERNAL COMBUSTION ENGINES G-8879-US-NP   08/106664   16 Aug 1993       5345914
  13 Sep 1994   ELECTRONIC FUEL INJECTION CONTROL G-6503-US-NP   08/015699   09
Feb 1993       5347879   20 Sep 1994   POWER TRANSMISSION H-196173-US-NP  
08/061414   13 May 1993       5349278   20 Sep 1994   TORQUE OSCILLATION
COMPENSATION UTILIZING VELOCITY FEEDBACK H-196171-US-NP   07/995444  
23 Dec 1992       5349498   20 Sep 1994   INTEGRAL EXTENDED SURFACE COOLING OF
POWER MODULES H-196172-US-NP   08/061413   13 May 1993       5350989   27 Sep
1994   TORQUE OSCILLATION COMPENSATION UTILIZING BATTERY CURRENT SENSING
G-10323-US-NP   07/938103   31 Aug 1992       5351795   04 Oct 1994  
ELECTRONICALLY CONTROLLED HYDRODYNAMIC RETARDER WITH ADAPTIVE DUTY CYCLES BASED
ON DECELARATIONS G-6502-US-NP   08/015718   09 Feb 1993       5353661   11 Oct
1994   POWER TRANSMISSION WITH COAXIAL INPUT AND OUTPUT SHAFTS SUPPORTED AT ONE
END OF EACH SHAFT BY FLOATING BEARING SUPPORT G-8781-US-NP   08/047510  
13 Apr 1993       5357821   25 Oct 1994   TRANSMISSION AND SHIFT CONTROL
H-168084-US-NP   08/144382   02 Nov 1993       5361624   08 Nov 1994   SENSOR
FOR DISSOLVED AIR IN BRAKE FLUID AND METHOD OF USING THE SAME G-11370-US-NP  
08/035139   19 Mar 1993       5367904   29 Nov 1994   NON-INTRUSIVE CYLINDER
PRESSURE SENSOR HAVING IMPROVED RESPONSE CHARACTERISTICS G-6434-US-NP  
08/015712   09 Feb 1993       5367914   29 Nov 1994   POWER TRANSMISSION HAVING
CREEPING SPEED BY CONCURRENT SUPPING ENGAGEMENT OF THE DUAL INPUT PLATE CLUTCHES
OF THE COUNTERSHAFTS G-6329-US-NP   08/093929   20 Jul 1993       5372108  
13 Dec 1994   ENGINE CHARGE CONTROL SYSTEM AND METHOD G-11827-US-DIV   08/044688
  12 Apr 1993       5372981   13 Dec 1994   METHOD OF PREPARING
METAL-HETEROCARBON-NITROGEN CATALYST FOR ELECTROCHEMICAL CELLS

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

G-9559-US-NP   08/013266   03 Feb 1993       5374415   20 Dec 1994   METHOD FOR
FORMING CARBON FIBERS H-170770-US-NP   08/172977   27 Dec 1993       5377651  
03 Jan 1995   CLOSED-LOOP CONTROL OF A DIESEL ENGINE H-168812-US-CNT   08/077677
  15 Jun 1993       5380564   10 Jan 1995   HIGH PRESSURE WATER JET APPARATUS
AND METHOD FOR BLASTING LOW DENSITY METALLIC SURFACES H-176000-US-CNT  
08/168335   17 Dec 1993       5384949   31 Jan 1995   TORQUE TRANSMITTING
STRUCTURE AND METHOD OF MANUFACTURE G-10313-US-NP   07/944625   14 Sep 1992    
  5385516   31 Jan 1995   CONTROL METHOD FOR MANAGING ENGINE TORQUE
H-196204-US-NP   08/130063   30 Sep 1993       5388040   07 Feb 1995   SERIES
RESONANT CONVERTER HAVING AN ACTIVELY CONTROLLED THIRD ELEMENT G-8224-US-NP  
08/026040   04 Mar 1993       5390992   21 Feb 1995   VEHICLE ELECTRIC BRAKE
SYSTEM WITH STATIC BRAKE TORQUE CONTROL H-168034-US-NP   08/178995   07 Jan 1994
      5392517   28 Feb 1995   METHOD OF MAKING A RING GEAR G-10572-US-NP  
08/132944   07 Oct 1993       5392598   28 Feb 1995   INTERNAL COMBUSTION ENGINE
AIR/FUEL RATIO REGULATION G-10108-US-NP   07/967871   27 Oct 1992       5394327
  28 Feb 1995   TRANSFERABLE ELECTRONIC CONTROL UNIT FOR ADAPTIVELY CONTROLLING
THE OPERATION OF A MOTOR VEHICLE H-172202-US-CNT   08/122992   20 Sep 1993      
5394331   28 Feb 1995   MOTOR VEHICLE ENGINE CONTROL METHOD H-167936-US-NP  
08/250211   26 May 1994       5398533   21 Mar 1995   APPARATUS FOR PIERCING
HYDROFORMED PART G-8685-US-NP   08/145539   04 Nov 1993       5402007  
28 Mar 1995   METHOD AND APPARATUS FOR MAINTAINING VEHICLE BATTERY
STATE-OF-CHARGE H-201330-US-NP   08/146689   02 Nov 1993       5408209  
18 Apr 1995   COOLED SECONDARY COILS OF ELECTRIC AUTOMOBILE CHARGING TRANSFORMER
G-9662-US-NP   08/043703   08 Apr 1993       5410253   25 Apr 1995   ENGINE
POSITION DETECTION H-200730-US-NP   08/103618   09 Aug 1993       5412304  
02 May 1995   COOLED PRIMARY OF AUTOMOBILE BATTERY CHARGING TRANSFORMER
H-169135-US-CNT   08/082530   28 Jun 1993       5413773   09 May 1995   METHOD
FOR FORMING CARBON FILTERS G-11308-US-NP   08/202961   28 Feb 1994       5421302
  06 Jun 1995   ENGINE SPEED CONTROL STATE PREDICTION H-181684-US-NP   08/233916
  28 Apr 1994       5421562   06 Jun 1995   GAS-SHIELDED SIPHONIC VALVE
G-11669-US-NP   08/155263   22 Nov 1993       5423208   13 Jun 1995   AIR
DYNAMICS STATE CHARACTERIZATION G-10319-US-NP   08/327774   24 Oct 1994      
5424101   13 Jun 1995   METHOD OF MAKING METALLIZED EPOXY TOOLS H-175327-US-CNT
  08/158181   26 Nov 1993       5425686   20 Jun 1995   TRANSMISSION CONTROL
MODULE RESPONSIVE TO STEERING-WHEEL-MOUNTED SWITCHES FOR CHANGING BETWEEN AN
AUTO, SEMI-AUTO AND MANUAL MODES G-10034-US-NP   08/104967   10 Aug 1993      
5425688   20 Jun 1995   HYDRAULIC FORWARD/REVERSE SHIFT FORK CONTROL FOR A POWER
TRANSMISSION G-8016-US-NP   08/103949   10 Aug 1993       5427676   27 Jun 1995
  METHOD OF MAKING A CAST-TO-SIZE MOLD FOR MOLDING FINISHED PLASTIC PARTS
G-11611-US-NP   08/166978   14 Dec 1993       5431011   11 Jul 1995   CATALYTIC
CONVERTER DIAGNOSTIC H-179254-US-NP   08/236837   02 May 1994       5431043   11
Jul 1995   CATALYST ACTIVITY TEST H-196208-US-NP   08/140954   25 Oct 1993      
5434493   18 Jul 1995   FIXED CORE INDUCTIVE CHARGER G-8583-US-NP   07/775395  
15 Oct 1991       5434779   18 Jul 1995   ADAPTIVE PRESSURE CONTROL FOR AN
AUTOMATIC TRANSMISSION H-176456-US-NP   08/266394   27 Jun 1994       5444976  
29 Aug 1995   CATALYTIC CONVERTER HEATING G-9564-US-NP   08/140657   21 Oct 1993
      5445042   29 Aug 1995   TRANSMISSION AND CONTROL WITH HYDRAULICALLY
ACTUATED SYNCHRONIZERS

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

H-180005-US-NP   08/213854   16 Mar 1994       5445125   29 Aug 1995  
ELECTRONIC THROTTLE CONTROL INTERFACE H-168937-US-NP   08/197036   16 Feb 1994  
    5445234   29 Aug 1995   DUAL DRIVE TRANSMISSION G-11625-US-NP   08/197094  
16 Feb 1994       5445253   29 Aug 1995   SHIFT CONTROL MECHANISM FOR A
MULTI-SPEED COUNTERSHAFT TRANSMISSION G-11045-US-NP   08/077155   16 Jun 1993  
    5445576   29 Aug 1995   ENGINE TORQUE MANAGEMENT DURING COAST DOWNSHIFTING
OF AN AUTOMATIC SHIFT TRANSMISSION G-11440-US-NP   08/170144   20 Dec 1993      
5454260   03 Oct 1995   NON DESTRUCTIVE ADHESION TESTING G-10641-US-NP  
08/086182   30 Jun 1993       5454423   03 Oct 1995   MELT PUMPING APPARATUS AND
CASTING APPARATUS G-8748-US-NP   08/143961   01 Nov 1993       5454442   03 Oct
1995   ADAPTIVE CRUISE CONTROL H-175575-US-NP   08/269329   30 Jun 1994      
5454703   03 Oct 1995   APPARATUS FOR MOLDING EXPANDED POLYMER BEADS
G-11836-US-NP   08/086419   02 Jul 1993       5456340   10 Oct 1995   CONTROL
FOR VEHICULAR TRANSMISSION RETARDERS H-196502-US-NP   08/237564   29 Apr 1994  
    5457378   10 Oct 1995   ELECTROMAGNETICALLY SHIELDED INDUCTIVE CHARGING
APPARATUS H-166983-US-NP   08/401110   08 Mar 1995       5458927   17 Oct 1995  
PROCESS FOR THE FORMATION OF WEAR- AND SCUFF-RESISTANT CARBON COATINGS
H-196273-US-NP   08/179833   22 Jan 1994       5461299   24 Oct 1995  
WEATHERIZED CURB SIDE CHARGER H-172774-US-NP   08/287546   08 Aug 1994      
5461938   31 Oct 1995   CONTROL CABLE END CONNECTOR H-196244-US-NP   08/146763  
02 Nov 1993       5463303   31 Oct 1995   MULTILAYER SEPARATE WINDINGS OF
INDUCTIVE CHARGE COUPLER FOR AUTOMOBILE BATTERY CHARGING TRANSFORMER
G-11320-US-NP   08/202962   28 Feb 1994       5463993   07 Nov 1995   ENGINE
SPEED CONTROL G-11410-US-NP   08/093340   19 Jul 1993       5465200  
07 Nov 1995   LAMP ASSEMBLY FASTENING SYSTEM G-10512-US-NP   08/292642  
18 Aug 1994       5465210   07 Nov 1995   METHOD FOR DETERMINING A VEHICLE
STEERING WHEEL CENTER POSITION G-11667-US-NP   08/217824   25 Mar 1994      
5465617   14 Nov 1995   INTERNAL COMBUSTION ENGINE CONTROL G-8586-US-NP  
08/282999   29 Jul 1994       5470286   28 Nov 1995   A REACTION CARRIER
ASSEMBLY HAVING ZERO RELATIVE PIN DEFLECTION H-196501-US-NP   08/237563  
29 Apr 1994       5477122   19 Dec 1995   PLASTIC POWDER IRON PROTECTION COVER
OVER FERRITE FOR AN INDUCTIVELY COUPLED CHARGE PROBE G-11626-US-NP   08/219311  
29 Mar 1994       5481932   09 Jan 1996   MULTI-AXIS COUNTERSHAFT POWER
TRANSMISSION H-173289-US-NP   08/296559   26 Aug 1994       5482148   09 Jan
1996   SYSTEM FOR TRANSMISSION OVERSPEED AND HORSEPOWER LIMIT PROTECTION
H-196303-US-NP   08/237495   29 Apr 1994       5483143   09 Jan 1996   A
COMPOSITE CORE DESIGNED FOR INDUCTIVE COUPLED TRANSFORMER PROBES H-167341-US-NP
  08/195133   14 Feb 1994       5484353   16 Jan 1996   METHOD FOR REDUCING
DRIVELINE DISTURBANCES BY CONTROLLING TORQUE CONVERTER CLUTCH APPLICATION
H-187806-US-NP   08/298962   02 Sep 1994       5484354   16 Jan 1996  
CONTROLLED CAPACITY TORQUE CONVERTER CLUTCH CONTROL SYSTEM H-196246-US-NP  
08/178988   07 Jan 1994       5491622   13 Feb 1996   POWER CONVERTER WITH
EMERGENCY OPERATING MODE FOR THREE-PHASE INDUCTION MOTORS

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

H-167387-US-NP   08/310456   22 Sep 1994       5492027   20 Feb 1996   ROTARY
SHIFT CONTROL VALVING MECHANISM FOR A POWER TRANSMISSION H-177982-US-NP  
08/310457   22 Sep 1994       5492028   20 Feb 1996   TRIMMER VALVE WITH FLOW
RETENTION H-169523-US-NP   08/355575   14 Dec 1994       5492053   20 Feb 1996  
BONDED PISTON AND SEAL ASSEMBLY H-184681-US-CIP   08/280234   25 Jul 1994      
5492209   20 Feb 1996   SHIFT CONTROL MECHANISM FOR A MULTI-SPEED COUNTERSHAFT
TRANSMISSION H-178332-US-NP   08/310447   22 Sep 1994       5492210   20 Feb
1996   RATIO INTERCHANGE CONTROL VALVING H-168924-US-NP   08/328787   28 Oct
1994       5494018   27 Feb 1996   ALTITUDE DEPENDENT FUEL INJECTION TIMING
H-173291-US-NP   08/228844   18 Apr 1994       5496154   05 Mar 1996   FAN DRIVE
WITH HIGH TORQUE RELEASE H-178333-US-NP   08/310448   22 Sep 1994       5496231
  05 Mar 1996   HYDRAULIC CONTROL FOR A MULTI-SPEED POWER TRANSMISSION
G-10001-US-NP   07/948568   23 Sep 1992       5497329   05 Mar 1996   PREDICTION
METHOD FOR ENGINE MASS AIR FLOW PER CYLINDER H-196514-US-NP   08/323287   14 Oct
1994       5498948   12 Mar 1996   SELF-ALIGNING INDUCTIVE CHARGER
H-196504-US-NP   08/237565   29 Apr 1994       5498950   12 Mar 1996   BATTERY
MONITORING CHARGING AND BALANCING APPARATUS H-196242-US-NP   08/146690  
02 Nov 1993       5499185   12 Mar 1996   DUCTED AIR-COOLED SECONDARY OF
AUTOMOBILE BATTERY CHARGING TRANSFORMER H-196245-US-NP   08/178990   07 Jan 1994
      5499186   12 Mar 1996   THREE-PHASE POWER CONVERTER WITH FAIL SOFT
CHARACTERISTICS H-168085-US-NP   08/248715   25 May 1994       5505103  
09 Apr 1996   BALL SHIFTER INTEGRATED HOUSING H-196500-US-NP   08/237562  
29 Apr 1994       5506489   09 Apr 1996   INDUCTIVE COUPLER HAVING A TACTILE
FEEL H-170888-US-NP   08/265092   24 Jun 1994       5508926   16 Apr 1996  
EXHAUST GAS RECIRCULATION DIAGNOSTIC H-169958-US-NP   08/236812   02 May 1994  
    5509302   23 Apr 1996   MISFIRE DETECTION IN INTERNAL COMBUSTION ENGINES
H-194019-US-CIP   08/395502   27 Feb 1995       5509387   23 Apr 1996   BEARING
CAP FOR AN INTERNAL COMBUSTION ENGINE G-8890-US-NP   08/229032   18 Apr 1994    
  5509491   23 Apr 1996   DUAL-MOTOR ELECTRIC DRIVE SYSTEM FOR VEHICLES
H-190158-US-NP   08/356016   14 Dec 1994       5509728   23 Apr 1996   BRAKE
SYSTEM ZINC-BASE ALLOY COMPONENTS H-194500-US-NP   08/519871   25 Aug 1995      
5511859   30 Apr 1996   REGENERATIVE AND FRICTION BRAKE BLEND CONTROL
H-188375-US-NP   08/431921   28 Apr 1995       5520153   28 May 1996   INTERNAL
COMBUSTION ENGINE CONTROL H-183476-US-NP   08/434436   03 May 1995       5520587
  28 May 1996   POWER TRANSMISSION H-183474-US-NP   08/434437   03 May 1995    
  5520588   28 May 1996   POWER TRANSMISSION H-185815-US-NP   08/431922  
28 Apr 1995       5522365   04 Jun 1996   INTERNAL COMBUSTION ENGINE CONTROL
H-178463-US-NP   08/445884   22 May 1995       5528314   18 Jun 1996  
TRANSPARENT VEHICLE WINDOW ANTENNA [MAINTAIN UNTIL AT LEAST 12/04]
H-177173-US-NP   08/300261   02 Sep 1994       5531302   02 Jul 1996  
CONTROLLED CAPACITY TORQUE CONVERTER CLUTCH LOCK-UP TRANSITION CONTROL
H-182413-US-NP   08/385030   07 Feb 1995       5531652   02 Jul 1996   POWER
TRANSMISSION H-175124-US-NP   08/328174   24 Oct 1994       5535640   16 Jul
1996   CAM, PAWL AND SECTOR GEAR LOCKING ARRANGEMENT [LICENSED TO LEAR 8/31/98]
H-177170-US-NP   08/298964   02 Sep 1994       5535863   16 Jul 1996  
CONTROLLED CAPACITY TORQUE CONVERTER CLUTCH CONTROL DURING VEHICLE COAST
H-182927-US-NP   08/389991   17 Feb 1995       5536060   16 Jul 1996  
REINFORCED VEHICLE DOOR H-185805-US-NP   08/422238   14 Apr 1995       5537982  
23 Jul 1996   FUEL INJECTION TIMING CONTROL

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

G-11497-US-NP   08/125884   23 Sep 1993       5547649   20 Aug 1996  
IMPROVEMENT OF CATALYTIC BEHAVIOR USING A NANOPHASE CERAMIC MATERIAL
H-196131-US-CNT   08/574093   08 Dec 1995       5554915   10 Sep 1996   HIGH
IMPEDANCE AC COUPLING METHOD FOR QUICK COMMAND RESPONSE IN TORQUE COMPENSATION
SYSTEMS H-194098-US-NP   08/557664   13 Nov 1995       5557961   24 Sep 1996  
HYDROFORMED STRUCTURAL MEMBER WITH VARIED WALL THICKNESS H-191869-US-NP  
08/545125   19 Oct 1995       5558064   24 Sep 1996   ADAPTIVE ENGINE CONTROL
G-9972-US-NP   08/125901   23 Sep 1993       5558173   24 Sep 1996   INTEGRATED
HYBRID TRANSMISSION WITH MECHANICAL ACCESSORY DRIVE H-181815-US-NP   08/355359  
13 Dec 1994       5558175   24 Sep 1996   HYBRID POWER TRANSMISSION
H-185872-US-NP   08/389464   16 Feb 1995       5558588   24 Sep 1996   TWO-MODE,
INPUT-SPLIT, PARALLEL, HYBRID TRANSMISSION H-191718-US-NP   08/504625   20 Jul
1995       5558589   24 Sep 1996   TWO-MODE,COMPOUND-SPLIT, ELECTRO-MECHANICAL
VEHICULAR TRANSMISSION H-183005-US-NP   08/390186   17 Feb 1995       5558595  
24 Sep 1996   ONE-MODE, INPUT-SPLIT, PARALLEL, HYBRID TRANSMISSION G-10877-US-NP
  07/992677   18 Dec 1992       5559494   24 Sep 1996   TRANSMISSION OIL MONITOR
SYSTEM H-195595-US-CIP   08/535992   29 Sep 1995       5560329   01 Oct 1996  
VALVETRAIN FOR A PUSHROD ENGINE G-11608-US-NP   08/497167   30 Jun 1995      
5562567   08 Oct 1996   SHIFT TORQUE MANAGEMENT H-196293-US-NP   08/348663  
02 Dec 1994       5568036   22 Oct 1996   CONTACTLESS BATTERY CHARGING SYSTEM
WITH HIGH VOLTAGE CABLE H-185867-US-NP   08/512497   08 Aug 1995       5571058  
05 Nov 1996   FOUR-MODE, INPUT-SPLIT, PARALLEL, HYBRID TRANSMISSION
G-10946-US-NP   08/335808   14 Nov 1994       5571060   05 Nov 1996   PROCESS
FOR CORRECTING THE SHIFTING QUALITY OF AN AUTOMATIC TRANSMISSION H-194285-US-NP
  08/429962   27 Apr 1995       5571237   05 Nov 1996   CABLE CORE ADJUSTER WITH
LOCK MEMBERS H-179828-US-NP   08/267320   28 Jun 1994       5573474  
12 Nov 1996   METHOD FOR CONTROLLING IGNITION TIMING FOR AN INTERNAL COMBUSTION
ENGINE H-195184-US-NP   08/563743   29 Nov 1995       5577474   26 Nov 1996  
TORQUE ESTIMATION FOR ENGINE SPEED CONTROL H-185865-US-NP   08/406078  
17 Mar 1995       5577588   26 Nov 1996   LUBE ASSEMBLY FOR A TRANSMISSION
FRICTION DEVICE G-10091-US-NP   08/504979   20 Jul 1995       5577973  
26 Nov 1996   TWO-MODE,SPLIT POWER, ELECTRO-MECHANICAL TRANSMISSION
G-11549-US-NP   08/497689   30 Jun 1995       5577980   26 Nov 1996   SHIFT
FLARE CONTROL H-188595-US-NP   08/535428   28 Sep 1995       5588660  
31 Dec 1996   STEERING AXLE H-199537-US-CIP   08/318566   05 Oct 1994      
5591975   07 Jan 1997   OPTICAL SENSING APPARATUS FOR REMOTELY MEASURING EXHAUST
GAS COMPOSITION OF MOVING MOTOR VEHICLES H-194381-US-NP   08/488698   09 Jun
1995       5593566   14 Jan 1997   ELECTROLYTIC PRODUCTION PROCESS FOR MAGNESIUM
AND ITS ALLOYS H-192128-US-NP   08/558600   30 Oct 1995       5596972   28 Jan
1997   INTEGRATED FUELING CONTROL H-187100-US-NP   08/543775   16 Oct 1995      
5603548   18 Feb 1997   PUSH-OUT VEHICLE SIDE DOOR H-188611-US-NP   08/356015  
14 Dec 1994       5603552   18 Feb 1997   HIGH STRENGTH, HIGH TEMPERATURE AND
HIGH STRAIN RATE APPLICATIONS OF A ZINC-BASE ALLOY G-10121-US-NP   08/512498  
08 Aug 1995       5603671   18 Feb 1997   THREE PRIME MOVER BUS TRANSMISSION
H-194272-US-NP   08/575919   20 Dec 1995       5605137   25 Feb 1997   ENGINE
FUEL CONTROL

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

H-194032-US-NP   08/546421   20 Oct 1995       5605211   25 Feb 1997   PARK
MECHANISM FOR A POWER TRANSMISSION H-186322-US-NP   08/513161   09 Aug 1995    
  5605353   25 Feb 1997   VEHICLE CHASSIS WITH ENERGY MANAGEMENT H-194357-US-NP
  08/521254   30 Aug 1995       5606311   25 Feb 1997   AIR FILTER DIAGNOSTIC
H-182945-US-NP   08/331410   31 Oct 1994       5609022   11 Mar 1997   METHOD OF
REDUCING NOX EMISSIONS FROM LEAN-BURN COMBUSTION ENGINES H-194506-US-NP  
08/542572   13 Oct 1995       5616093   01 Apr 1997   ELECTRO-HYDRAULIC CONTROL
SYSTEM IN A POWER TRANSMISSION H-178847-US-NP   08/358277   19 Dec 1994      
5620057   15 Apr 1997   ELECTRIC VEHICLE BATTERY ENCLOSURE H-194480-US-NP  
08/552762   03 Nov 1995       5620386   15 Apr 1997   PARKING BRAKE FOR A POWER
TRANSMISSION H-189487-US-NP   08/496940   30 Jun 1995       5621167   15 Apr
1997   EXHAUST GAS RECIRCULATION SYSTEM DIAGNOSTIC H-182939-US-NP   08/398599  
03 Mar 1995       5623408   22 Apr 1997   CRUISE CONTROL INFERENCE BASED SHIFT
PATTERN CONTROL H-190075-US-DIV   08/325034   18 Oct 1994       5626674  
06 May 1997   HIGH PRESSURE WATER JET APPARATUS FOR PREPARING LOW DENSITY
METALLIC SURFACES FOR APPLICATION OF A COATING MATERIAL H-180502-US-NP  
08/574568   14 Dec 1995       5629593   13 May 1997   OUTPUT TORQUE MATCHING IN
A MULTI-SPEED ELECTRIC VEHICLE 1994P07883 US   08/458204   02 Jun 1995      
5630686   20 May 1997   Haltevorrichtung H-196510-US-NP   08/238069   29 Apr
1994       5640135   17 Jun 1997   SECTIONAL FERRITE CORE CONSTRUCTION FOR
MECHANICAL STRESS RELIEF IN INDUCTIVE CHARGING SYSTEMS H-195561-US-NP  
08/542574   13 Oct 1995       5643125   01 Jul 1997   ELECTRO-HYDRAULIC CONTROL
SYSTEM IN A POWER TRANSMISSION H-196517-US-NP   08/379234   27 Jan 1995      
5646500   08 Jul 1997   INDUCTIVELY COUPLED CHARGER HAVING A LIGHT-ACTIVATED
MECHANICAL POSITIONING SYSTEM H-194991-US-NP   08/513191   09 Aug 1995      
5646849   08 Jul 1997   A METHOD FOR PROPORTIONALLY CONTROLLING THE BRAKES OF A
VEHICLE BASED ON FRONT AND REAR WHEEL SPEEDS H-187552-US-NP   08/330124   27 Oct
1994       5646865   08 Jul 1997   AUTOMOTIVE DIAGNOSTIC COMMUNICATIONS
H-189290-US-NP   08/496070   28 Jun 1995       5656765   12 Aug 1997   AIR/FUEL
RATIO CONTROL DIAGNOSTIC H-194795-US-NP   08/525486   08 Sep 1995       5662993
  02 Sep 1997   CARBON-BASED FRICTION MATERIAL FOR AUTOMOTIVE CONTINUOUS SLIP
SERVICE H-195771-US-NP   08/664058   13 Jun 1996       5666840   16 Sep 1997  
METHOD FOR PIERCING TWO ALIGNED HOLES IN A HYDROFORMED TUBE H-196255-US-NP  
08/636081   22 Apr 1996       5666932   16 Sep 1997   EGR VALVE MAINTENANCE
METHOD H-194755-US-NP   08/629249   08 Apr 1996       5667715   16 Sep 1997  
MAGNETORHEOLOGICAL FLUIDS H-194475-US-NP   08/555661   13 Nov 1995       5668725
  16 Sep 1997   INTERNAL COMBUSTION ENGINE MISFIRE DETECTION H-186801-US-NP  
08/430649   28 Apr 1995       5668727   16 Sep 1997   POWERTRAIN TORQUE CONTROL
METHOD H-191587-US-NP   08/634322   18 Apr 1996       5669354   23 Sep 1997  
ACTIVE DRIVELINE DAMPING H-196728-US-NP   08/638664   29 Apr 1996       5669842
  23 Sep 1997   HYBRID POWER TRANSMISSION WITH POWER TAKE-OFF APPARATUS
H-190612-US-NP   08/543541   16 Oct 1995       5670115   23 Sep 1997   HYDROGEN
SENSOR H-201654-US-NP   08/467423   06 Jun 1995       5670860   23 Sep 1997  
HIGH POWER, HIGH FREQUENCY, LIQUID-COOLED TRANSMISSION CABLE AND CHARGING SYSTEM
H-195218-US-NP   08/594535   31 Jan 1996       5673596   07 Oct 1997   CORE
ADJUSTER WITH LOCK MEMBER H-182917-US-NP   08/441846   16 May 1995       5673877
  07 Oct 1997   EXHAUST PIPE HANGER ASSEMBLY

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

H-196297-US-NP   08/686891   26 Jul 1996       5684380   04 Nov 1997   OIL
COOLED HIGH POWER INDUCTIVE COUPLER H-196650-US-NP   08/692165   05 Aug 1996    
  5685406   11 Nov 1997   PARK BRAKE ACTUATING MECHANISM FOR A POWER
TRANSMISSION H-197769-US-NP   08/673132   01 Jul 1996       5685799   11 Nov
1997   AUTOMATIC TRANSMISSION SHIFT STABILIZATION CONTROL H-196676-US-CIP  
08/751892   18 Nov 1996       5692587   02 Dec 1997   VEHICLE CHASSIS SYSTEM
CONTROL H-196567-US-NP   08/723442   07 Oct 1996       5707115   13 Jan 1998  
REGENERATIVE BRAKING METHOD H-197146-US-NP   08/761958   09 Dec 1996      
5707755   13 Jan 1998   PEM/SPE FUEL CELL H-198144-US-CIP   08/704959   29 Aug
1996       5709451   20 Jan 1998   HIGH INTENSITY DISCHARGE BULB PARABOLIC
REFLECTOR VEHICLE HEADLAMP H-197820-US-NP   08/695815   05 Aug 1996      
5714856   03 Feb 1998   ELECTRIC VEHICLE POWER INVERTER EMPLOYING REGENERATION
ALGORITHMS WITHOUT BRAKE BLENDING H-194598-US-NP   08/528824   15 Sep 1995      
5717590   10 Feb 1998   ADAPTIVE VARIABLE ASSIST STEERING CONTROL G-10373-US-NP
  08/720541   30 Sep 1996       5720167   24 Feb 1998   ROTATING PUMP SEAL
H-195900-US-NP   08/696289   13 Aug 1996       5720374   24 Feb 1998   BACKFILL
PRESSURE CONTROL VALVE FOR A ROTATING CLUTCH G-6316-US-NP   07/733565   22 Jul
1991       5726892   10 Mar 1998   ENGINE SPEED PREDICTION METHOD FOR ENGINE
CONTROL H-196956-US-NP   08/763581   10 Dec 1996       5730094   24 Mar 1998  
ALTERNATOR FIELD CURRENT CONTROL FOR ACTIVE DRIVELINE DAMPING H-197371-US-NP  
08/735280   22 Oct 1996       5730676   24 Mar 1998   THREE-MODE, INPUT-SPLIT
HYBRID TRANSMISSION H-195978-US-DIV   08/567381   04 Dec 1995       5738345   14
Apr 1998   DEVICE FOR GENERATING A FIXTURE H-197288-US-NP   08/700751   19 Aug
1996       5738608   14 Apr 1998   HYDRAULIC CONTROL FOR A MULTI-RATIO
TRANSMISSION H-195186-US-NP   08/556548   29 Nov 1995       5740045   14 Apr
1998   PREDICTIVE SPARK CONTROLLER H-200942-US-CNT   08/920648   29 Aug 1997    
  5746486   05 May 1998   BRAKE CONTROL SYSTEM H-196729-US-NP   08/618949   20
Mar 1996       5749279   12 May 1998   HYDRAULIC PUNCH ACTUATOR WITH CENTERING
APPARATUS H-194386-US-NP   08/573646   18 Dec 1995       5749409   12 May 1998  
METHOD OF FORMING REFRACTORY COATED FOUNDRY CORE [LICENSED - MAINTAIN PER K.
MARRA 3/04] H-197991-US-NP   08/703280   26 Aug 1996       5754114   19 May 1998
  SAFETY GROUND DETECTOR H-197821-US-NP   08/692362   05 Aug 1996       5758014
  26 May 1998   ELECTRIC VEHICLE TRACTION CONTROL SYSTEM AND METHOD
H-196437-US-NP   08/702895   26 Aug 1996       5763113   09 Jun 1998   PEM FUEL
CELL MONITORING SYSTEM H-196218-US-NP   08/618951   20 Mar 1996       5775104  
07 Jul 1998   HYDRAULIC APPARATUS FOR ACTUATING A PUNCH FOR A CLUTCH FACING
MACHINE H-197478-US-NP   08/822630   21 Mar 1997       5775719   07 Jul 1998  
CONTROL ARM ALIGNMENT MECHANISM H-197264-US-NP   08/773239   23 Dec 1996      
5776624   07 Jul 1998   BRAZED BIPOLAR PLATES FOR PEM FUEL CELLS H-197801-US-NP
  08/686808   26 Jul 1996       5777273   07 Jul 1998   HIGH FREQUENCY POWER
CABLE H-185210-US-NP   08/585060   11 Jan 1996       5779282   14 Jul 1998  
EXHAUST BALL SEAL H-198017-US-NP   08/801430   18 Feb 1997       5788040   04
Aug 1998   METHOD AND APPARATUS FOR DETERMINING AND CONTROLLING TORQUE INDUCED
ROTATION H-197370-US-NP   08/748461   08 Nov 1996       5788596   04 Aug 1998  
TRANSMISSION AND CONTROL WITH OUTPUT SHAFT BRAKING H-197366-US-NP   08/757648  
20 Nov 1996       5789823   04 Aug 1998   ELECTRIC HYBRID TRANSMISSION WITH A
TORQUE CONVERTER

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

H-195639-US-NP   08/643401   06 May 1996       5790562   04 Aug 1998   CIRCUIT
WITH BUILT-IN TEST AND METHOD THEREOF H-196989-US-NP   08/705895   28 Aug 1996  
    5792949   11 Aug 1998   CRANKCASE VENTILATION SYSTEM DIAGNOSTIC
H-194488-US-NP   08/632196   15 Apr 1996       5795262   18 Aug 1998   AUTOMATIC
NEUTRAL TO DRIVE SHIFT CONTROL H-197885-US-NP   08/810967   27 Feb 1997      
5803222   08 Sep 1998   TORQUE TRANSMITTING FRICTION MECHANISM WITH A PLATE
HAVING A REACTION TAB H-195061-US-NP   08/768377   17 Dec 1996       5803532  
08 Sep 1998   ENERGY ABSORBING MOLDING ASSEMBLY H-198139-US-NP   08/919545   28
Aug 1997       5803578   08 Sep 1998   HEADLAMP MOUNTING SYSTEM H-198351-US-NP  
08/819404   17 Mar 1997       5803869   08 Sep 1998   AUTOMATIC TRANSMISSION
AUTO NEUTRAL CLUTCH CONTROLS WITH INTERMITTENT SLIP AND A METHOD OF CONTROL
H-198803-US-NP   08/898634   22 Jul 1997       5819572   13 Oct 1998  
LUBRICATION SYSTEM FOR HOT FORMING H-195795-US-NP   08/904285   31 Jul 1997    
  5829406   03 Nov 1998   BALANCING CRANKCASE PRESSURE H-198540-US-NP  
08/789251   28 Jan 1997       5829805   03 Nov 1998   WELDED ON SERVICEABLE
BUMPER H-199425-US-NP   08/925256   08 Sep 1997       5829888   03 Nov 1998  
THRUST WASHER WITH INTEGRAL RETAINER MEMBERS H-198187-US-NP   08/870764   06 Jun
1997       5830098   03 Nov 1998   PLANETARY GEAR ARRANGEMENT WITH A LUBE
CONTROL STRUCTURE H-197651-US-DIV   08/666178   19 Jun 1996       5837373   17
Nov 1998   SAND MOLD MEMBER AND METHOD (MAINTAIN - THIS HAS BEEN LICENSED)
H-199570-US-NP   08/867638   02 Jun 1997       5845752   08 Dec 1998  
MAGNETORHEOLOGICAL FLUID CLUTCH WITH MINIMIZED RELUCTANCE H-196709-US-NP  
08/738351   25 Oct 1996       5846157   08 Dec 1998   INTEGRATED CONTROL OF A
LEAN BURN ENGINE AND A CONTINUOUSLY VARIABLE TRANSMISSION H-197019-US-NP  
08/683942   19 Jul 1996       5846160   08 Dec 1998   POWER TRANSMISSION CONTROL
H-179566-US-NP   08/662555   13 Jun 1996       5846463   08 Dec 1998  
ENCAPSULATED FIXED-WINDOW MODULE FOR A MOTOR VEHICLE H-197616-US-NP   08/801888
  18 Feb 1997       5853560   29 Dec 1998   ELECTROLYTIC MAGNESIUM PRODUCTION
PROCESS USING MIXED CHLORIDE-FLUORIDE ELECTROLYTES H-198338-US-NP   08/897425  
21 Jul 1997       5853865   29 Dec 1998   TREATMENT OF VAPOR-GROWN CARBON FIBERS
FOR FIBER-POLYMER MATRIX COMPOSITES H-199383-US-NP   08/851790   06 May 1997    
  5855095   05 Jan 1999   BOLTLESS GLASS CHANNEL ATTACHMENT H-197528-US-NP  
08/762792   09 Dec 1996       5855533   05 Jan 1999   AUTOMOTIVE POWERTRAIN
CONTROL H-190149-US-NP   08/497026   30 Jun 1995       5857162   05 Jan 1999  
AUTOMATIC TRANSMISSION HOT MODE MANAGEMENT H-194565-US-NP   08/570883   12 Dec
1995       5857163   05 Jan 1999   ADAPTIVE ENGINE CONTROL RESPONSIVE TO
CATALYST DETERIORATION ESTIMATION H-199014-US-NP   08/912439   18 Aug 1997      
5857549   12 Jan 1999   TORQUE TRANSMITTING DEVICE WITH A LEVER APPLY SPRING
H-196984-US-NP   08/543860   12 Oct 1995       5859404   12 Jan 1999   METHOD
AND APPARATUS FOR PLASMA PROCESSING GP-303220-US-NP   08/965201   06 Nov 1997  
    5878719   09 Mar 1999   INJECTOR MOUNTING STRUCTURE FOR ENGINES
H-198238-US-NP   08/898420   22 Jul 1997       5878848   09 Mar 1999  
VENTILATED BRAKE ROTOR P005166-US-NP   08/871169   09 Jun 1997       5882553  
16 Mar 1999   MULTI-COLOR LENS ASSEMBLY INJECTION MOLDING PROCESS AND APPARATUS
H-198282-US-NP   09/027327   20 Feb 1998       5884600   23 Mar 1999   ALUMINUM
BORE ENGINE HAVING WEAR AND SCUFF-RESISTANT ALUMINUM PISTON

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

H-197476-US-NP   09/042958   17 Mar 1998       5884925   23 Mar 1999   SOLID
AXLE SUSPENSION FOR VEHICLES H-196815-US-NP   08/837039   11 Apr 1997      
5886614   23 Mar 1999   THIN FILM HYDROGEN SENSOR H-194841-US-NP   08/660150  
23 May 1996       5895433   20 Apr 1999   VEHICLE CHASSIS SYSTEM CONTROL METHOD
AND APPARATUS H-198174-US-NP   08/867623   02 Jun 1997       5896964   27 Apr
1999   SPLIT ROTOR COOLING FAN CLUTCH H-197280-US-NP   08/867640   02 Jun 1997  
    5896965   27 Apr 1999   MAGNETORHEOLOGICAL FLUID FAN CLUTCH H-197595-US-NP  
08/740178   28 Oct 1996       5897597   27 Apr 1999   POSITIVE CRANKCASE
VENTILATION SYSTEM DIAGNOSTIC H-198892-US-NP   08/926504   10 Sep 1997      
5906225   25 May 1999   ORIFICE TUBE TYPE REFRIGERANT EXPANSION VALVE ASSEMBLY
WITH COMBINED PARTICULATE AND NOISE ATTENUATION FILTERS H-199829-US-NP  
08/882617   25 Jun 1997       5906406   25 May 1999   FUEL FILLER POCKET
ASSEMBLY H-198267-US-NP   08/897411   21 Jul 1997       5907105   25 May 1999  
MAGNETOSTRICTIVE TORQUE SENSOR UTILIZING RFE2-BASED COMPOSITE MATERIALS
H-198190-US-NP   08/883945   27 Jun 1997       5907495   25 May 1999   METHOD OF
FORMULATING PAINT THROUGH COLOR SPACE MODELING H-200054-US-NP   08/990009   12
Dec 1997       5908098   01 Jun 1999   REGULATING VALVE FOR ENGAGEMENT CONTROL
OF FRICTION DRIVE DEVICES H-198527-US-NP   08/772637   23 Dec 1996       5909957
  08 Jun 1999   IMPROVED SEALED VEHICLE LAMP AND ASSEMBLY METHOD THEREFOR
H-201257-US-NP   09/135757   18 Aug 1998       5911244   15 Jun 1999   PRESSURE
CONTROL VALVE H-195834-US-NP   08/757599   29 Nov 1996       5924760   20 Jul
1999   ONE-PIECE CORRUGATED ANTI-INTRUSION BARRIER AND METHOD H-199220-US-NP  
08/919024   27 Aug 1997       5924954   20 Jul 1999   CONTINUOUSLY VARIABLE
TRANSMISSION AND CONTROL H-199222-US-NP   08/997625   19 Sep 1997       5931271
  03 Aug 1999   HYBRID DRIVE WITH ONE-WAY DRIVE CONNECTIONS H-201729-US-NP  
09/103850   24 Jun 1998       5931757   03 Aug 1999   TWO-MODE, COMPOUND-SPLIT
ELECTRO-MECHANICAL VEHICULAR TRANSMISSION H-201440-US-NP   09/160275   24 Sep
1998       5931887   03 Aug 1999   BRAKE CONTROL METHOD BASED ON A LINEAR
TRANSFER FUNCTION REFERENCE MODEL H-201276-US-NP   09/094181   09 Jun 1998      
5934322   10 Aug 1999   TRANSMISSION SHIFT VALVES WITH LATCHING CONTROL
H-200668-US-NP   09/103870   24 Jun 1998       5934436   10 Aug 1999   ACTUATOR
MECHANISM FOR A TRANSMISSION PARKING PAWL AND SELECTOR VALVE H-199741-US-NP  
08/895109   16 Jul 1997       5934727   10 Aug 1999   ADAPTABLE PICK UP TRUCK
CONFIGURATION H-199808-US-NP   09/103851   24 Jun 1998       5935035   10 Aug
1999   ELECTRO-MECHANICAL POWERTRAIN H-199169-US-NP   08/916807   22 Aug 1997  
    5937804   17 Aug 1999   ENGINE CYLINDER BLOCK AND VALLEY COVER THEREFOR
H-202705-US-NP   09/197879   23 Nov 1998       5941112   24 Aug 1999   METHOD
AND APPARATUS FOR HYDROTRIMMING AND HYDROSHEARING H-197875-US-NP   09/013164  
26 Jan 1998       5941515   24 Aug 1999   UNIVERSAL CONNECTING ROD FIXTURE AND
METHOD H-198192-US-NP   08/733054   16 Oct 1996       5941919   24 Aug 1999  
CHASSIS CONTROL SYSTEM H-196814-US-NP   08/807559   28 Feb 1997       5945229  
31 Aug 1999   PATTERN RECOGNITION MONITORING OF PEM FUEL CELL H-196269-US-NP  
08/999522   06 Aug 1997       5947435   07 Sep 1999   VEHICLE COMPONENT MOUNTING
BRACKET H-197364-US-NP   08/736178   24 Oct 1996       5948026   07 Sep 1999  
AUTOMOTIVE DATA RECORDER

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

H-197278-US-NP   08/846453   01 May 1997       5948185   07 Sep 1999   METHOD
FOR IMPROVING THE HEMMABILITY OF AGE-HARDENABLE ALUMINUM SHEET H-201434-US-CPA  
08/961835   31 Oct 1997       5948352   07 Sep 1999   TWO-CHAMBER FURNACE FOR
COUNTERGRAVITY CASTING H-196509-US-NP   08/843740   21 Apr 1997       5950366  
14 Sep 1999   SEAL STRUCTURE FOR REMOVABLE ROOF H-199043-US-NP   08/920247   28
Aug 1997       5959581   28 Sep 1999   VEHICLE ANTENNA SYSTEM H-194890-US-NP  
09/047791   25 Mar 1998       5961183   05 Oct 1999   TUMBLE FORWARD SEAT WITH
AUTOMATIC SEAT ADJUSTER RETURN H-199170-US-NP   08/995114   19 Dec 1997      
5964457   12 Oct 1999   COCKPIT INSTRUMENT PANEL CARRIER H-202254-US-NP  
09/182065   29 Oct 1998       5967573   19 Oct 1999   BUMPER ENERGY ABSORBER
H-199742-US-NP   09/024730   17 Feb 1998       5967589   19 Oct 1999   SUN VISOR
RETENTION CLIP H-200068-US-NP   09/041652   13 Mar 1998       5971883   26 Oct
1999   MULTI-SPEED POWER TRANSMISSION H-200337-US-CPA   09/089634   02 Jun 1998
      5974847   02 Nov 1999   SUPERPLASTIC FORMING PROCESS H-201397-US-NP  
09/157873   21 Sep 1998       5988129   23 Nov 1999   ENGINE LUBRICATION SYSTEM
H-197699-US-NP   09/046860   24 Mar 1998       5992925   30 Nov 1999  
INSTRUMENT PANEL CROSS BEAM SIDE ATTACHMENTS H-199959-US-NP   09/047187   09 Mar
1998       5996682   07 Dec 1999   METHOD OF MAKING A MOLD FOR METAL CASTING
H-198827-US-NP   08/987221   09 Dec 1997       5997161   07 Dec 1999   BLACK
LIGHT INSTRUMENT CLUSTER ASSEMBLY H-199994-US-CPA   08/919026   27 Aug 1997    
  5997431   07 Dec 1999   CONTINUOUSLY VARIABLE TRANSMISSION AND CONTROL
H-201409-US-NP   08/957563   24 Oct 1997       6001499   14 Dec 1999   FUEL CELL
CO SENSOR H-196099-US-NP   08/661124   10 Jun 1996       6007141   28 Dec 1999  
FUEL DOOR INTERLOCK FOR VEHICLE SLIDING DOOR H-199297-US-NP   08/994508   19 Dec
1997       6019419   01 Feb 2000   VEHICLE RAIL CRUSH CONTROL SYSTEM AND METHOD
H-202781-US-NP   09/287219   05 Apr 1999       6021879   08 Feb 2000   ROTATING
CLUTCH BALANCE APPARATUS H-202773-US-NP   09/136229   19 Aug 1998       6022287
  08 Feb 2000   MODULARLY CONSTRUCTED VEHICULAR TRANSMISSION H-203903-US-NP  
09/212670   16 Dec 1998       6029637   29 Feb 2000   INDUCTION ASSEMBLY FOR
SUPERCHARGED INTERNAL COMBUSTION ENGINE H-202883-US-NP   09/287215   01 Apr 1999
      6031500   29 Feb 2000   BROADBAND FM VEHICLE REAR WINDOW ANTENNA NOT
REQUIRING A BOOST AMPLIFIER H-199710-US-NP   09/034429   03 Mar 1998      
6033042   07 Mar 2000   VEHICLE BRAKE SYSTEM WITH POWERTRAIN DYNAMIC BRAKING
H-200191-US-NP   09/168615   09 Oct 1998       6033499   07 Mar 2000   PROCESS
FOR STRETCH FORMING AGE-HARDENED ALUMINUM ALLOY SHEETS H-197211-US-NP  
08/967091   10 Nov 1997       6035251   07 Mar 2000   BRAKE SYSTEM CONTROL
METHOD EMPLOYING YAW RATE AND SHIP ANGLE CONTROL H-199048-US-NP   09/028167   23
Feb 1998       6036227   14 Mar 2000   VEHICLE HEADLINER WITH IMPACT PROTECTION
H-205176-US-DIV   09/253365   22 Feb 1999       6038911   21 Mar 2000   ONE
PIECE CORRUGATED ANTI-INTRUSION BARRIER AND METHOD H-203863-US-NP   09/295298  
20 Apr 1999       6039019   21 Mar 2000   VALVE DRIVE ARRANGEMENT FOR INTERNAL
COMBUSTION ENGINES GP-302144-US-NP   09/176482   21 Oct 1998       6039525   21
Mar 2000   INTEGRATED SPRING RING RETAINER FOR CAPTIVATING A FASTENER TO A
WORKPIECE H-202508-US-NP   09/343735   30 Jun 1999       6040561   21 Mar 2000  
HIGH VOLTAGE BUS AND AUXILIARY HEATER CONTROL SYSTEM FOR AN ELECTRIC OR HYBRID
VEHICLE H-204648-US-NP   09/396808   14 Sep 1999       6044589   04 Apr 2000  
MOTOR VEHICLE WINDOW MOUNTING APPARATUS

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

H-200618-US-NP   09/130074   07 Aug 1998       6044645   04 Apr 2000   FLOW
CONTROL FOR OIL IN TRANSIT H-204028-US-NP   09/323409   01 Jun 1999      
6045476   04 Apr 2000   TRANSFER GEARING APPARATUS FOR AN ALL WHEEL DRIVE
H-197429-US-CPA   08/856784   15 May 1997       6045636   04 Apr 2000   METHOD
FOR SLIVER ELIMINATION IN SHEARING ALUMINUM SHEET H-203576-US-NP   09/307837  
10 May 1999       6047583   11 Apr 2000   SEAL BEAD FOR SUPERPLASTIC FORMING OF
ALUMINUM SHEET H-200073-US-NP   08/971023   14 Nov 1997       6052640   18 Apr
2000   AUTOMOTIVE TORQUE CONVERTER SLIP ESTIMATION H-205146-US-CIP   09/303406  
03 May 1999       6055715   02 May 2000   METHOD FOR HYDROFORMING A HOLLOW SHEET
METAL BODY PART H-200855-US-NP   09/066497   24 Apr 1998       6056297   02 May
2000   INTERMEDIATE SHAFT DASH PANEL SEAL H-200225-US-NP   09/138685  
24 Aug 1998       6056371   02 May 2000   FEED-FORWARD ACTIVE BRAKE CONTROL
GP-302145-US-NP   09/179742   27 Oct 1998       6059503   09 May 2000  
CAPTIVATED FASTENER ASSEMBLY H-199863-US-NP   08/957562   24 Oct 1997      
6063516   16 May 2000   METHOD OF MONITORING CO CONCENTRATIONS IN HYDROGEN FEED
TO A PEM FUEL CELL H-197010-US-NP   08/908814   07 Aug 1997       6069312   30
May 2000   NEW HIGH PERFORMANCE THERMOELECTRIC MATERIALS WITH A FILLED
SKUTTERUDITE STRUCTURE H-202084-US-NP   09/340365   28 Jun 1999       6074501  
13 Jun 2000   HEAT TREATMENT FOR ALUMINUM CASTING ALLOYS TO PRODUCE HIGH
STRENGTH AT ELEVATED TEMPERATURES H-200053-US-NP   09/058550   10 Apr 1998      
6074692   13 Jun 2000   METHOD OF MAKING MEA FOR PEM/SPE FUEL CELL
H-203834-US-NP   09/333149   14 Jun 1999       6077182   20 Jun 2000   RELAY
VALVE WITH LATCH AREA FOR CONTROLLING A FRICTION DEVICE H-200205-US-NP  
09/069361   29 Apr 1998       6079396   27 Jun 2000   AUTOMOTIVE COLD START FUEL
VOLATILITY COMPENSATION H-200222-US-NP   09/136947   20 Aug 1998       6079800  
27 Jun 2000   ACTIVE BRAKE CONTROL WITH FRONT-TO-REAR PROPORTIONING
H-200608-US-NP   09/197985   23 Nov 1998       6085519   11 Jul 2000  
ANTI-COKING AIR INJECTION APPARATUS FOR AN INTERNAL COMBUSTION ENGINE
H-203967-US-NP   09/327360   07 Jun 1999       6085571   11 Jul 2000  
GRAVITY-OPERATED BLANK LOADING DEVICE H-202775-US-NP   09/210648   14 Dec 1998  
    6086162   11 Jul 2000   MOTOR VEHICLE REAR AXLE AND METHOD H-202914-US-NP  
09/360791   26 Jul 1999       6090005   18 Jul 2000   TWO-MODE, COMPOUND-SPLIT,
VEHICULAR TRANSMISSION HAVING BOTH ENHANCED SPEED AND ENHANCED TRACTIVE POWER
H-200921-US-NP   09/289921   12 Apr 1999       6095946   01 Aug 2000  
TEMPERATURE RISE CONTROL FOR DISC TYPE FRICTION TORQUE TRANSMITTERS
H-202101-US-CIP   09/016127   30 Jan 1998       6099984   08 Aug 2000   MIRRORED
SERPENTINE FLOW CHANNELS FOR FUEL CELLS H-200218-US-NP   09/021213   10 Feb 1998
      6103409   15 Aug 2000   FUEL CELL FLOODING DETECTION AND CORRECTION
H-202726-US-NP   09/307855   10 May 1999       6104161   15 Aug 2000  
CAPACITIVE AC ISOLATION APPARATUS FOR ELECTRIC VEHICLE BATTERY CHARGING SYSTEMS
H-202725-US-NP   09/377527   19 Aug 1999       6104169   15 Aug 2000   BATTERY
CHARGING SYSTEM THAT CONTROLS CHARGING POWER USING FOURTH ELEMENT CAPACITORS
H-203141-US-NP   09/302506   30 Apr 1999       6110071   29 Aug 2000  
ELECTRONIC TRANSMISSION RANGE SELECTION

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

H-200888-US-NP   09/134954   17 Aug 1998       6112147   29 Aug 2000   VEHICLE
YAW RATE CONTROL WITH BANK ANGLE COMPENSATION H-203289-US-NP   09/314401  
19 May 1999       6116206   12 Sep 2000   INTAKE MANIFOLD COVER H-204722-US-NP  
09/327357   07 Jun 1999       6116861   12 Sep 2000   FILTER ASSEMBLY WITH JET
PUMP NOZZLES H-202736-US-NP   09/323408   01 Jun 1999       6117045   12 Sep
2000   PRESSURE RATIO CONTROL SYSTEM FOR A CONTINUOUSLY VARIABLE DRIVE UNIT
H-204248-US-CIP   09/253369   22 Feb 1999       6122584   19 Sep 2000   BRAKE
SYSTEM CONTROL H-197212-US-NP   09/134951   17 Aug 1998       6125319   26 Sep
2000   BRAKE SYSTEM CONTROL H-202586-US-NP   09/249994   16 Feb 1999      
6128948   10 Oct 2000   METHODOLOGY FOR DIAGNOSING ENGINE COOLING SYSTEM WARM-UP
BEHAVIOR H-201304-US-NP   09/215938   18 Dec 1998       6130928   10 Oct 2000  
ACCELERATION PROCESSING METHOD AND APPARATUS H-202555-US-NP   09/265060   09 Mar
1999       6132877   17 Oct 2000   HIGH DENSITY, LOW POROSITY, CARBON COMPOSITE
CLUTCH MATERIAL GP-303232-US-NP   09/136078   18 Aug 1998       6142125   07 Nov
2000   SUPPLY PUMP FOR COMMON RAIL FUEL INJECTION SYSTEM H-201255-US-NP  
09/149126   08 Sep 1998       6145842   14 Nov 2000   STEPPED SEAL AND BUSHING
H-200534-US-NP   08/994511   19 Dec 1997       6145880   14 Nov 2000   KNEE
BOLSTER ASSEMBLY H-201518-US-NP   09/347543   06 Jul 1999       6146311   14 Nov
2000   AUTOMATIC TRANSMISSION HYDRAULIC CIRCUIT H-198847-US-NP   09/361321   27
Jul 1999       6147654   14 Nov 2000   AM DEFOGGER GROUNDING SYSTEM FOR VEHICLE
WINDOW ANTENNAS H-201078-US-NP   09/178755   26 Oct 1998       6149832   21 Nov
2000   STABILIZED MAGNETORHEOLOGICAL FLUID COMPOSITIONS H-198438-US-NP  
09/411220   04 Oct 1999       6150932   21 Nov 2000   VEHICLE OPERATOR ALERT
PROCESS H-204334-US-NP   09/345278   30 Jun 1999       6154381   28 Nov 2000  
HIGH EFFICIENCY POWER SYSTEM WITH PLURAL PARALLEL DC/DC CONVERTERS
H-204426-US-NP   09/345139   06 Jul 1999       6159626   12 Dec 2000   FUEL CELL
SYSTEM LOGIC FOR DIFFERENTIATING BETWEEN RAPID AND NORMAL SHUTDOWN COMMANDS
H-200751-US-NP   09/166246   05 Oct 1998       6159831   12 Dec 2000   PROCESS
TO PREPARE AN ARRAY OF WIRES WITH SUBMICRON DIAMETERS H-201634-US-NP   09/364997
  02 Aug 1999       6160374   12 Dec 2000   POWER-FACTOR-CORRECTED SINGLE-STAGE
INDUCTIVE CHARGER H-199839-US-NP   09/195674   19 Nov 1998       6161905   19
Dec 2000   ACTIVE BRAKE CONTROL INCLUDING ESTIMATION OF YAW RATE AND SLIP ANGLE
H-201518-US-DIV1   09/546011   10 Apr 2000       6162147   19 Dec 2000  
AUTOMATIC TRANSMISSION HYDRAULIC CIRCUIT H-204347-US-NP   09/444437   22 Nov
1999       6163127   19 Dec 2000   SYSTEM AND METHOD FOR CONTROLLING A POSITION
SENSORLESS PERMANENT MAGNET MOTOR H-202411-US-NP   09/377927   20 Aug 1999      
6163128   19 Dec 2000   METHOD AND DRIVE SYSTEM FOR CONTROLLING A PERMANENT
MAGNET SYNCHRONOUS MACHINE H-203081-US-NP   09/354860   29 Jul 1999      
6163303   19 Dec 2000   AM UPPER/FM DEFOGGER GRID ACTIVE BACKLITE ANTENNA
H-201126-US-NP   09/186317   04 Nov 1998       6164605   26 Dec 2000   BRAKE
LINE CAPTURED BAND CLAMP H-204322-US-NP   09/345268   30 Jun 1999       6166934
  26 Dec 2000   HIGH EFFICIENCY POWER SYSTEM WITH PLURAL PARALLEL DC/DC
CONVERTERS H-202038-US-NP   09/455746   02 Aug 1999       6167343   26 Dec 2000
  METHOD OF GOVERNING ACCELERATION IN A VEHICLE THROTTLE CONTROL SYSTEM

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

H-203060-US-NP   09/277541   29 Mar 1999       6167699   02 Jan 2001   SECONDARY
AIR INJECTION SYSTEM FOR AN INTERNAL COMBUSTION ENGINE H-200369-US-NP  
09/138335   21 Aug 1998       6169951   02 Jan 2001   ACTIVE BRAKE CONTROL
HAVING YAW RATE ESTIMATION H-202076-US-NP   09/275131   24 Mar 1999      
6170156   09 Jan 2001   GEAR TOOTH SMOOTHING AND SHAPING PROCESS H-204333-US-NP
  09/366097   02 Aug 1999       6173758   16 Jan 2001   PIN FIN HEAT SINK AND
PIN FIN ARRANGEMENT THEREIN GP-300675-US-NP   09/415300   08 Oct 1999      
6173823   16 Jan 2001   VISCOUS CLUTCH ASSEMBLY H-202562-US-NP   09/437072   09
Nov 1999       6176222   23 Jan 2001   ENGINE FUEL INJECTION CONTROL METHOD WITH
FUEL PUDDLE MODELING H-204580-US-NP   09/438831   12 Nov 1999       6177736   23
Jan 2001   DC/DC CONVERTER FOR A FUEL CELL PROVIDING BOTH A PRIMARY AND
AUXILIARY OUTPUT VOLTAGE H-200418-US-NP   09/411273   04 Oct 1999       6178949
  30 Jan 2001   ENGINE CONTROL HAVING FUEL VOLATILITY COMPENSATION
H-202780-US-NP   09/435673   08 Nov 1999       6179107   30 Jan 2001   TRIM
VALVE FOR A FLUID OPERATED FRICTION TORQUE TRANSMITTING DEVICE H-201968-US-NP  
09/188137   09 Nov 1998       6179394   30 Jan 2001   ACTIVE BRAKE BALANCE
CONTROL METHOD H-202859-US-NP   09/246518   08 Feb 1999       6180883   30 Jan
2001   CAST IN SITU RETENTION FEATURES FOR A PRESS FIT ASSEMBLY H-202228-US-NP  
09/178791   26 Oct 1998       6182002   30 Jan 2001   VEHICLE ACCELERATION BASED
TRACTION CONTROL H-202063-US-NP   09/359883   26 Jul 1999       6183013   06 Feb
2001   HYDROFORMED SIDE RAIL FOR A VEHICLE FRAME AND METHOD OF MANUFACTURE
H-203393-US-NP   09/247116   09 Feb 1999       6186258   13 Feb 2001   DYNAMIC
ALL WHEEL DRIVE H-202077-US-NP   09/354753   29 Jul 1999       6191746   20 Feb
2001   FM DIVERSITY FEED SYSTEM FOR THE SOLAR-RAY ANTENNA H-204734-US-NP  
09/385553   30 Aug 1999       6193006   27 Feb 2001   DYNAMIC ALL WHEEL DRIVE
CONTROL GP-300016-US-NP   09/439267   12 Nov 1999       6193042   27 Feb 2001  
RETAINING RING STRUCTURE IN A ROTARY MECHANISM AND A METHOD OF ASSEMBLY
GP-300367-US-NP   09/478672   06 Jan 2000       6195999   06 Mar 2001  
ELECTROCHEMICAL ENGINE H-202858-US-NP   09/149352   08 Sep 1998       6196551  
06 Mar 2001   RADIAL LIP SEAL WITH INTEGRAL SPLASH LIP GP-300193-US-NP  
09/490578   25 Jan 2000       6196618   06 Mar 2001   HINGE SYSTEM
GP-300365-US-NP   09/478673   06 Jan 2000       6202710   20 Mar 2001   METHOD
AND APPARATUS FOR REFUELING AN ELECTROCHEMICAL ENGINE H-199573-US-NP   09/080372
  18 May 1998       6205391   20 Mar 2001   VEHICLE YAW CONTROL BASED ON YAW
RATE ESTIMATE H-202907-US-NP   09/322491   28 May 1999       6205642   27 Mar
2001   METHOD OF MOUNTING A BODY SIDE MOLDING GP-300074-US-NP   09/414196   07
Oct 1999       6208036   27 Mar 2001   POWERTRAIN WITH INTEGRATED MOTOR
GENERATOR H-204348-US-NP   09/409890   01 Oct 1999       6208110   27 Mar 2001  
METHOD FOR DETERMINING ROTOR POSITION H-204323-US-NP   09/575523   23 May 2000  
    6208540   27 Mar 2001   COMBINED POWER INVERTER AND AUXILIARY POWER SUPPLY
USING NULL VECTOR MODULATION H-201326-US-NP   09/360985   26 Jul 1999      
6210156   03 Apr 2001   HEAT TREATMENT MATERIAL HANDLING UNIT H-199636-US-NP  
09/307854   10 May 1999       6212458   03 Apr 2001   ADAPTIVE BRAKE
COMPENSATION FOR GRADE BRAKING H-198197-US-NP   09/230824   29 Jul 1999      
6212460   03 Apr 2001   BRAKE CONTROL SYSTEM

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

H-203641-US-NP   09/322041   28 May 1999       6212461   03 Apr 2001   EXTENDED
BRAKE SWITCH SOFTWARE FOR VEHICLE STABILITY ENHANCEMENT SYSTEM H-205812-US-NP  
09/490530   25 Jan 2000       6213535   10 Apr 2001   ARTICULATING CLOSURE
H-205798-US-NP   09/526361   16 Mar 2000       6215281   10 Apr 2001   METHOD
AND APPARATUS FOR REDUCING BATTERY CHARGE TIME AND ENERGY CONSUMPTION, AS IN A
NICKEL METAL HYDRIDE BATTERY PACK H-203184-US-NP   09/551249   18 Apr 2000      
6219245   17 Apr 2001   ELECTRICALLY ISOLATED POWER SWITCHING DEVICE MOUNTING
ASSEMBLY FOR EMI REDUCTION H-201730-US-NP   09/285984   05 Apr 1999      
6220652   24 Apr 2001   MOTOR VEHICLE BODY WITH SIDE IMPACT PROTECTION
H-204335-US-NP   09/492662   27 Jan 2000       6222335   24 Apr 2001   METHOD OF
CONTROLLING A VOLTAGE-FED INDUCTION MACHINE H-199263-US-NP   08/863228   27 May
1997       6223117   24 Apr 2001   CUT-IN MANAGEMENT FOR AN ADAPTIVE CRUISE
CONTROL SYSTEM H-202964-US-NP   09/212668   16 Dec 1998       6223843  
01 May 2001   ELECTROCHEMICAL PROPULSION SYSTEM H-202891-US-NP   09/246926   08
Feb 1999       6224069   01 May 2001   BODY LEVELING SYSTEM FOR MOTOR VEHICLE
H-205799-US-NP   09/512011   24 Feb 2000       6225780   01 May 2001   BATTERY
CHARGE MAINTENANCE THROUGH OPPORTUNITY EQUALIZATION H-202697-US-NP   09/289920  
12 Apr 1999       6227038   08 May 2001   RADIOTRACER METHOD FOR MEASURING
LEAKAGE OF ENGINE COOLANT H-204539-US-NP   09/557389   24 Apr 2000       6231097
  15 May 2001   ROTATABLE SPARE WHEEL CARRIER H-201572-US-NP   09/270470   15
Mar 1999       6231103   15 May 2001   SEAT FOR MOTOR VEHICLE GP-300867-US-NP  
09/326639   07 Jun 1999       6233957   22 May 2001   VEHICULAR AIR CONDITIONER
H-205727-US-NP   09/523996   13 Mar 2000       6234128   22 May 2001   FUEL
ACCUMULATOR WITH PRESSURE ON DEMAND H-204842-US-NP   09/591842   12 Jun 2000    
  6234154   22 May 2001   INTEGRAL PCV SYSTEM GP-300018-US-NP   09/480355   10
Jan 2000       6234565   22 May 2001   DUAL ACTION BIFOLD DOOR ASSEMBLY
GP-300864-US-NP   09/326608   07 Jun 1999       6237357   29 May 2001  
VEHICULAR AIR CONDITIONER USING HEAT PUMP GP-300830-US-NP   09/550423   17 Apr
2000       6237956   29 May 2001   STEERING COLUMN SUPPORT BRACKET
H-175674-US-NP   08/324059   17 Oct 1994       6241836   05 Jun 2001   VARIABLE
HIGH PRESSURE VIBRATION WELDING PROCESS H-204435-US-NP   09/434925   05 Nov 1999
      6251042   26 Jun 2001   HYBRID POWERTRAIN WITH AN INTEGRATED
MOTOR/GENERATOR GP-300233-US-NP   09/545500   07 Apr 2000       6253588   03 Jul
2001   QUICK PLASTIC FORMING OF ALUMINUM ALLOY SHEET METAL GP-300045-US-NP  
09/524594   14 Mar 2000       6258010   10 Jul 2001   TRANSMISSION SHIFTING
HYDRAULIC CONTROL SYSTEM GP-300156-US-NP   09/541665   03 Apr 2000       6260916
  17 Jul 2001   VEHICLE BODY PANEL AND WINDOW SYSTEM GP-300166-US-NP   09/571118
  12 May 2000       6262556   17 Jul 2001   FORCE MOTOR CURRENT CONTROL FOR AN
ELECTRONICALLY CONTROLLED AUTOMATIC TRANSMISSION H-203514-US-NP   09/596694   19
Jun 2000       6262896   17 Jul 2001   AUXILIARY POWER CONVERSION FOR AN
ELECTRIC VEHICLE USING HIGH FREQUENCY INJECTION INTO A PWM INVERTER
H-203398-US-NP   09/302529   30 Apr 1999       6264763   24 Jul 2001  
CREEP-RESISTANT MAGNESIUM ALLOY DIE CASTINGS H-199863-US-DIV2   09/550054   14
Apr 2000       6265092   24 Jul 2001   METHOD OF CONTROLLING INJECTION OF OXYGEN
INTO HYDROGEN-RICH FUEL CELL FEED STREAM

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

H-204346-US-NP   09/419645   18 Oct 1999       6273756   14 Aug 2001   CHASSIS
POWER CONNECTOR WITH COAXIAL SHIELDING H-204336-US-NP   09/464101   16 Dec 1999
      6274999   14 Aug 2001   INDUCTION MOTOR LOAD COMPENSATION FOR POWER
STEERING APPLICATIONS GP-300168-US-NP   09/659395   11 Sep 2000       6275004  
14 Aug 2001   SYSTEM FOR BATTERY MODULE BALANCING VIA VARIABLE VOLTAGE DC-DC
CONVERTER IN A HYBRID-ELECTRIC POWERTRAIN H-203549-US-NP   09/466646   20 Dec
1999       6276109   21 Aug 2001   MOTOR VEHICLE TRIM PANEL ASSEMBLY AND METHOD
H-205735-US-NP   09/457145   09 Dec 1999       6276185   21 Aug 2001   FLOW LOCK
BEAD CONTROL APPARATUS AND METHOD FOR DRAWING HIGH STRENGTH STEEL
GP-303221-US-NP   09/415978   12 Oct 1999       6276323   21 Aug 2001   VALVE
DRIVE MECHANISM FOR DOHC ENGINE GP-300100-US-NP   09/548340   12 Apr 2000      
6276746   21 Aug 2001   AERODYNAMIC CLOSURE FOR WHEEL HOUSING LINER OF A VEHICLE
AND METHOD OF APPLYING THE CLOSURE TO REDUCE DRAG H-203679-US-CPA   09/290206  
12 Apr 1999       6277513   21 Aug 2001   LAYERED ELECTRODE FOR ELECTROCHEMICAL
CELLS GP-300199-US-NP   09/577256   22 May 2000       6278927   21 Aug 2001  
TRANSFER CASE RATIO DIAGNOSTIC METHOD FOR A MOTOR VEHICLE POWERTRAIN
H-204379-US-NP   09/374009   16 Aug 1999       6282479   28 Aug 2001   VEHICLE
STABILITY ENHANCEMENT SYSTEM IN HIGH CENTER OF GRAVITY VEHICLE GP-300161-US-NP  
09/531848   20 Mar 2000       6285942   04 Sep 2001   FLOW-BASED ON-COMING
CLUTCH FILL CONTROL FOR AN AUTOMATIC TRANSMISSION H-201820-US-NP   09/448900  
29 Nov 1999       6286487   11 Sep 2001   FUEL CONTROL FOR A VARIABLE CAM PHASE
ENGINE H-202410-US-NP   09/552426   19 Apr 2000       6288515   11 Sep 2001  
SYSTEM AND METHOD FOR CONTROLLING A SURFACE-MOUNTED PERMANENT MAGNET SYNCHRONOUS
MACHINE DRIVE OVER A WIDE SPEED RANGE USING A REFERENCE VOLTAGE GP-300167-US-NP
  09/517102   07 Mar 2000       6289072   11 Sep 2001   NEAR-ZERO SPEED
ESTIMATION METHOD FOR A PULSE COUNTING SPEED CALCULATION GP-300603-US-NP  
09/680196   06 Oct 2000       6289945   18 Sep 2001   FUEL FILL PIPE ASSEMBLY
WITH VENT PASSAGE GP-300044-US-NP   09/541551   03 Apr 2000       6290044   18
Sep 2001   SELECTABLE ONE-WAY CLUTCH ASSEMBLY GP-300162-US-CIP1   09/566713   09
May 2000       6292732   18 Sep 2001   ADAPTIVE ON-COMING CLUTCH FILL CONTROL
FOR AN AUTOMATIC TRANSMISSION H-201130-US-NP   09/389172   12 Apr 1999      
6293092   25 Sep 2001   NOX ADSORBER SYSTEM REGENERATION FUEL CONTROL
H-205830-US-NP   09/336250   18 Jun 1999       6294142   25 Sep 2001   HYDROGEN
STORAGE SYSTEMS AND METHOD OF MAKING THEM H-203379-US-NP   09/458746   10 Dec
1999       6294278   25 Sep 2001   COMBINATION OF LOW AND HIGH TEMPERATURE FUEL
CELL DEVICE GP-300391-US-NP   09/576560   22 May 2000       6295498   25 Sep
2001   DYNAMIC LOAD COMPENSATION METHOD FOR AN AUTOMATIC TRANSMISSION SHIFT
PATTERN GP-300593-US-NP   09/702138   31 Oct 2000       6302458   16 Oct 2001  
SELF-LOCKING TELESCOPING DEVICE GP-300087-US-NP   09/604441   27 Jun 2000      
6304052   16 Oct 2001   CONTROL SYSTEM FOR A PERMANENT MAGNET MOTOR
H-204245-US-NP   09/518962   06 Mar 2000       6304806   16 Oct 2001   VEHICLE
ACCELERATION BASED THROTTLE AREA COMPENSATION

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-300694-US-NP   09/828689   09 Apr 2001       6305201   23 Oct 2001   METHOD
AND APPARATUS FOR FORMING UNOBSTUCTED HOLES IN HOLLOW HYDROFORMED METAL PARTS
GP-300479-US-NP   09/677608   03 Oct 2000       6305344   23 Oct 2001   METHOD
AND APPARATUS FOR CONTROLLING FUEL TO AN ENGINE DURING COOLANT FAILURE
H-203482-US-NP   09/597217   20 Jun 2000       6305350   23 Oct 2001   ENGINE
SPEED CONTROL H-205874-US-NP   09/550938   17 Apr 2000       6305363   23 Oct
2001   AIR-ASSISTED FUEL INJECTOR WITH OZONE ENRICHMENT GP-300175-US-NP  
09/578801   23 May 2000       6305517   23 Oct 2001   LOCATING RING AND GROOVE
CONFIGURATION FOR USE WITH AXIALLY STACKED TORQUE TRANSMITTING MECHANISMS IN A
POWER TRANSMISSION H-203901-US-NP   09/557388   24 Apr 2000       6305521   23
Oct 2001   HYDRAULICALLY ACTUATED PISTON WITH AN AIR BLEED H-204027-US-NP  
09/551165   17 Apr 2000       6305755   23 Oct 2001   NOISE INHIBITING WHEEL
COVER H-204300-US-CIP1   09/565781   05 May 2000       6306531   23 Oct 2001  
COMBUSTOR AIR FLOW CONTROL METHOD FOR FUEL CELL APPARATUS H-205736-US-NP  
09/551460   18 Apr 2000       6307277   23 Oct 2001   APPARATUS AND METHOD FOR A
TORQUE AND FUEL CONTROL SYSTEM FOR A HYBRID VEHICLE H-204337-US-NP   09/553843  
20 Apr 2000       6307346   23 Oct 2001   INDUCTION MOTOR LOAD LIMITING FOR
POWER STEERING APPLICATIONS GP-300428-US-NP   09/569172   11 May 2000      
6308125   23 Oct 2001   ADAPTIVE CLUTCH CONTROL OF A CLOSED-THROTTLE DOWNSHIFT
GP-303222-US-NP   09/579890   26 May 2000       6308698   30 Oct 2001   METHOD
AND APPARATUS FOR CONTROLLING FUEL INJECTION IN DIESEL ENGINE H-205889-US-NP  
09/481862   12 Jan 2000       6309186   30 Oct 2001   AIR CONDITIONING PRESSURE
RELIEF VALVE ASSEMBLY H-203404-US-NP   09/459592   13 Dec 1999       6309773  
30 Oct 2001   STAGED FLOW CHANNELS FOR FUEL CELL GP-300772-US-NP   09/684456  
10 Oct 2000       6312280   06 Nov 2001   FLEXIBLE CIRCUIT BOARD CONNECTOR
HAVING INSULATION REMOVAL MECHANISM H-201951-US-NP   09/624511   24 Jul 2000    
  6313991   06 Nov 2001   POWER ELECTRONICS SYSTEM WITH FULLY-INTEGRATED COOLING
H-198021-US-NP   09/535006   23 Mar 2000       6314952   13 Nov 2001  
INDIVIDUAL CYLINDER FUEL CONTROL METHOD GP-300684-US-NP   09/630953   03 Aug
2000       6317090   13 Nov 2001   AM/FM SOLAR-RAY ANTENNA WITH MIRROR WIRING
GROUNDING STRAP GP-300550-US-NP   09/755875   05 Jan 2001       6318793   20 Nov
2001   TWO PIECE RETRACTABLE HARD-TOP ROOF FOR AN AUTOMOBILE H-205892-US-NP  
09/577029   23 May 2000       6319164   20 Nov 2001   ELECTRO-HYDRAULIC CONTROL
WITH A MANUAL SELECTION VALVE H-204446-US-NP   09/557166   25 Apr 2000      
6319168   20 Nov 2001   APPARATUS AND METHOD FOR ACTIVE TRANSMISSION
SYNCHRONIZATION AND SHIFTING GP-300197-US-NP   09/574928   19 May 2000      
6319170   20 Nov 2001   MODEL-BASED ENGINE TORQUE CONTROL FOR POWER-ON
DOWNSHIFTING IN AN AUTOMATIC TRANSMISSION GP-300228-US-NP   09/524595   14 Mar
2000       6319172   20 Nov 2001   OFF-GOING CLUTCH CONTROL FOR UPSHIFTING OF AN
AUTOMATIC TRANSMISSION GP-300866-US-NP   09/326610   07 Jun 1999       6321697  
27 Nov 2001   COOLING APPARATUS FOR VEHICULAR ENGINE

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

H-205863-US-NP   09/492400   27 Jan 2000       6321727   27 Nov 2001   LEAK
DETECTION FOR A VAPOR HANDLING SYSTEM H-204581-US-NP   09/504350   14 Feb 2000  
    6323626   27 Nov 2001   DC/DC CONVERTER FOR A FUEL CELL HAVING A NON-LINEAR
INDUCTOR GP-303226-US-NP   09/478242   04 Jan 2000       6324942   04 Dec 2001  
ENGINE CRANKSHAFT MADE BY FORGING H-204338-US-NP   09/439449   15 Nov 1999      
6326819   04 Dec 2001   CURRENT BUFFER FOR GATE DRIVE H-201390-US-NP   09/467499
  20 Dec 1999       6327900   11 Dec 2001   OIL LIFE MONITOR FOR DIESEL ENGINES
GP-300862-US-NP   09/326603   07 Jun 1999       6332497   25 Dec 2001  
VEHICULAR AIR CONDITIONER GP-300393-US-NP   09/528609   20 Mar 2000      
6332860   25 Dec 2001   MODEL-BASED ON-COMING CLUTCH PRESSURE CONTROL FOR AN
AUTOMATIC TRANSMISSION UPSHIFT GP-300195-US-NP   09/578025   24 May 2000      
6334081   25 Dec 2001   VEHICLE COMMUNICATION LINK AUTO DETECTION
GP-303227-US-NP   09/579980   26 May 2000       6347275   12 Feb 2002   METHOD
AND APPARATUS FOR ATTENUATING TORSIONAL VIBRATION IN DRIVE TRAIN IN VEHICLE
GP-300120-US-NP   09/575254   22 May 2000       6349681   26 Feb 2002   CYLINDER
BLOCK FOR INTERNAL COMBUSTION ENGINE H-203295-US-NP   09/426294   25 Oct 1999  
    6350539   26 Feb 2002   COMPOSITE GAS DISTRIBUTION STRUCTURE FOR FUEL CELL
GP-300746-US-NP   09/778979   07 Feb 2001       6356083   12 Mar 2002   STATE OF
CHARGE ALGORITHM FOR A BATTERY H-201809-US-NP   09/484657   20 Sep 1999      
6356182   12 Mar 2002   PLANAR EMI INDUCTOR GP-300861-US-NP   09/326602   07 Jun
1999       6357541   19 Mar 2002   CIRCULATION APPARATUS FOR COOLANT IN VEHICLE
H-200667-US-NP   09/380140   17 Nov 1999       6357772   19 Mar 2002   REAR
WHEEL SUSPENSION AND SUBFRAME FOR THE FRONT OR REAR WHEEL SUSPENSION OF A MOTOR
VEHICLE H-203818-US-NP   09/591794   12 Jun 2000       6358173   19 Mar 2002  
TWO-MODE, COMPOUND-SPLIT, ELECTRO-MECHANICAL VEHICULAR TRANSMISSION HAVING
SIGNIFICANTLY REDUCED VIBRATIONS H-205741-US-NP   09/611981   07 Jul 2000      
6358178   19 Mar 2002   PLANETARY GEARING FOR A GEARED NEUTRAL TRACTION DRIVE
GP-300525-US-CIP1   09/567597   10 May 2000       6358184   19 Mar 2002  
MODEL-BASED CONTROL OF AN AUTOMATIC TRANSMISSION GARAGE SHIFT H-205700-US-NP  
09/459591   13 Dec 1999       6358637   19 Mar 2002   FREEZE-PROTECTING A FUEL
CELL BY VACUUM DRYING H-203563-US-CIP1   09/546404   10 Apr 2000       6358638  
19 Mar 2002   COLD START-UP OF A PEM FUEL CELL H-205551-US-NP   09/453088   02
Dec 1999       6358642   19 Mar 2002   FLOW CHANNELS FOR FUEL CELL
GP-300752-US-NP   09/748097   27 Dec 2000       6359419   19 Mar 2002  
QUASI-ADAPTIVE METHOD FOR DETERMINING A BATTERY’S STATE OF CHARGE
GP-300360-US-NP   09/627484   28 Jul 2000       6359737   19 Mar 2002  
APPARATUS AND METHOD FOR COMBINED HEAD-UP DISPLAY GP-300196-US-NP   09/571900  
16 May 2000       6360145   19 Mar 2002   VEHICLE PLATFORM-PORTABLE CONTROLLER
GP-300185-US-NP   09/703996   01 Nov 2000       6360156   19 Mar 2002   METHOD
AND SYSTEM OF DETERMINING AN ACCEPTABLE TORQUE LEVEL TO BE APPLIED TO AT LEAST
ONE CLUTCH PACK OF AN AUTOMOBILE GP-300234-US-NP   09/630313   31 Jul 2000      
6360726   26 Mar 2002   FUEL VOLATILITY DETECTION AND COMPENSATION DURING COLD
ENGINE START

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

H-202969-US-DIV1   09/928699   13 Aug 2001   0027027-A1   07 Mar 2002   6360835
  26 Mar 2002   THERMAL MANAGEMENT OF FUEL CELL POWERED VEHICLES GP-300378-US-NP
  09/668985   25 Sep 2000       6361287   26 Mar 2002   FLUID PUMPING SYSTEM FOR
AUTOMATIC TRANSMISSION GP-300407-US-NP   09/569171   11 May 2000       6361474  
26 Mar 2002   CLOSED-THROTTLE DOWNSHIFT CLUTCH CONTROL FOR AN AUTOMATIC
TRANSMISSION H-204344-US-NP   09/584799   30 May 2000       6362585   26 Mar
2002   CONTROLLING ELECTRIC VEHICLE DC BUS VOLTAGE RIPPLE UNDER STEP MODE OF
OPERATION H-203526-US-NP   09/706139   15 Sep 2000       6362586   26 Mar 2002  
METHOD AND DEVICE FOR OPTIMAL TORQUE CONTROL OF A PERMANENT MAGNET SYNCHRONOUS
MOTOR OVER AN EXTENDED SPEED RANGE GP-300406-US-CIP1   09/598283   22 Jun 2000  
    6364811   02 Apr 2002   MODEL-BASED TRANSMISSION UPSHIFT CONTROL WITH ENGINE
TORQUE MANAGEMENT H-204145-US-NP   09/469800   22 Dec 1999       6365289   02
Apr 2002   COGENERATION SYSTEM FOR A FUEL CELL GP-300416-US-NP   09/638006   14
Aug 2000       6367751   09 Apr 2002   BRACKET ASSEMBLY GP-300229-US-CIP1  
09/629839   31 Jul 2000       6368249   09 Apr 2002   DRIVER RESPONSIVE POWER-ON
DOWNSHIFT CONTROL H-203185-US-NP   09/552019   19 Apr 2000       6369319   09
Apr 2002   ELECTRICALLY ISOLATED COOLANT MANIFOLD WITH RECESSED APERTURES FOR
EMI REDUCTION H-205761-US-NP   09/635586   09 Aug 2000       6369395   09 Apr
2002   PHOSPHORESCENT VEHICLE TRUNK RELEASE GP-300294-US-NP   09/759673   16 Jan
2001       6369768   09 Apr 2002   AUTOMOTIVE ON GLASS ANTENNA WITH PARALLEL
TUNED FEEDER H-203051-US-NP   09/592831   13 Jun 2000       6370469   09 Apr
2002   CRUISE CONTROL METHOD GP-300400-US-NP   09/706392   06 Nov 2000      
6371267   16 Apr 2002   LIQUID COOLED MAGNETORHEOLOGICAL FLUID CLUTCH FOR
AUTOMOTIVE TRANSMISSIONS H-203754-US-NP   09/456478   07 Dec 1999       6372376
  16 Apr 2002   CORROSION RESISTANT PEM FUEL CELL GP-300432-US-NP   09/771518  
25 Jan 2001       6373021   16 Apr 2002   METHOD FOR ELECTRICAL RESISTANCE
WELDING A METAL TUBE TO A METAL SHEET GP-301452-US-NP   09/748898   27 Dec 2000
      6373221   16 Apr 2002   CHARGER COUPLING GP-300164-US-NP   09/693174   23
Oct 2000       6374170   16 Apr 2002   CROSS-ADAPTIVE CONTROL METHOD FOR AN
AUTOMATIC SHIFT TRANSMISSION H-205784-US-NP   09/491308   25 Jan 2000      
6376111   23 Apr 2002   SYSTEM AND METHOD FOR CONTROLLING THE HUMIDITY LEVEL OF
A FUEL CELL H-205765-US-NP   09/502876   11 Feb 2000       6376112   23 Apr 2002
  CONTROLLED SHUTDOWN OF A FUEL CELL H-204650-US-NP   09/483986   18 Jan 2000  
    6376927   23 Apr 2002   HYBRID ELECTRIC DRIVE AND CONTROL METHOD THEREFOR
H-203722-US-NP   09/459278   13 Dec 1999       6377220   23 Apr 2002   METHODS
AND APPARATUS FOR MOUNTING AN ANTENNA SYSTEM TO A HEADLINER ASSEMBLY
GP-303232-US-DIV1   09/638769   15 Aug 2000       6378499   30 Apr 2002   SUPPLY
PUMP FOR COMMON RAIL FUEL INJECTION SYSTEM H-204343-US-NP   09/519414   06 Mar
2000       6381110   30 Apr 2002   METHOD AND APPARATUS FOR DETECTING ISOLATION
FAULTS IN MOTOR/INVERTER SYSTEMS GP-303230-US-NP   09/579356   26 May 2000      
6382174   07 May 2002   ARRANGEMENT FOR MOUNTING ELECTRONIC CONTROL UNIT IN
ENGINE ROOM GP-300806-US-NP   09/790952   23 Feb 2001       6382248   07 May
2002   SELF-DIAGNOSING PRESSURE REGULATOR APPARATUS GP-303079-US-NP   09/545880
  07 Apr 2000       6382660   07 May 2002   AIR BAG ASSEMBLY

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-300130-US-NP   09/828688   09 Apr 2001       6382704   07 May 2002  
ADJUSTABLE HINGE ASSEMBLY GP-300499-US-NP   09/775198   01 Feb 2001      
6382705   07 May 2002   VEHICLE INDEPENDENT REAR ACCESS PANEL WITH FOUR BAR
HINGE GP-300105-US-NP   09/734959   11 Dec 2000       6384703   07 May 2002  
FULLY IMMERSED MAGNETIC TRANSFORMER WITH MULTIPLE CONDENSING SURFACES AND METHOD
GP-300027-US-NP   09/718183   21 Nov 2000       6386009   14 May 2002   METHOD
AND APPARATUS FOR HYDROFORMING MULTIPLE COMPONENTS WITH REDUCED PRESS LOADING
H-203670-US-NP   09/505583   16 Feb 2000       6386021   14 May 2002   OXYGEN
SENSOR HEATER SERVICE BAY TEST GP-300143-US-NP   09/678684   03 Oct 2000      
6386447   14 May 2002   SMART CARD WITH CARD IN VEHICLE WARNING GP-300157-US-NP
  09/578293   25 May 2000       6386584   14 May 2002   AIR BAG FOLD INDICATOR
GP-300458-US-NP   09/677333   28 Sep 2000       6386903   14 May 2002   TERMINAL
POSITION ASSURANCE ASSEMBLY FOR ROOF MARKER LAMP GP-301167-US-NP   09/745007  
20 Dec 2000       6386965   14 May 2002   VEHICLE INTERIOR AIRFLOW ASSEMBLY
H-204469-US-NP   09/442319   22 Nov 1999       6387009   14 May 2002   TRACTION
DRIVE WITH SLIP CONTROL AND METHOD OF CONTROLLING THE SLIP GP-300574-US-NP  
09/740571   18 Dec 2000       6389147   14 May 2002   AUDIO SYSTEM FOR
MULTIPURPOSE AUTOMOTIVE VEHICLES HAVING A REAR OPENING PANEL GP-301012-US-NP  
09/672409   28 Sep 2000       6390501   21 May 2002   VARIABLE PROFILE AIR BAG
RESTRAINT H-204429-US-NP   09/347407   06 Jul 1999       6391484   21 May 2002  
FUEL PROCESSOR TEMPERATURE MONITORING AND CONTROL H-202969-US-NP   09/504450  
16 Feb 2000       6394207   28 May 2002   THERMAL MANAGEMENT OF FUEL CELL
POWERED VEHICLES GP-300860-US-NP   09/326601   07 Jun 1999       6394210   28
May 2002   TEMPERATURE CONTROLLER FOR VEHICULAR BATTERY GP-301299-US-NP  
09/786978   09 Mar 2001       6394472   28 May 2002   STEERING KNUCKLE
H-205601-US-NP   09/542814   04 Apr 2000       6394504   28 May 2002   CLAMPLESS
FLUID TRANSFER HOSE COUPLING H-205764-US-NP   09/502640   11 Feb 2000      
6395414   28 May 2002   STAGED VENTING OF FUEL CELL SYSTEM DURING RAPID SHUTDOWN
H-202723-US-NP   09/663623   18 Sep 2000       6396241   28 May 2002   INDUCTIVE
CHARGING SYSTEM EMPLOYING A FLUID-COOLED TRANSFORMER COIL AND TRANSMISSION CABLE
H-203724-US-NP   09/487462   19 Jan 2000       6398179   04 Jun 2002  
FASTENER-LESS SPRING ASSEMBLY H-204470-US-NP   09/702915   30 Oct 2000      
6398690   04 Jun 2002   FIVE SPEED POWER TRANSMISSION WITH TWO SIMPLE PLANETARY
GEAR SETS GP-300049-US-NP   09/997369   30 Nov 2001       6401507   11 Jun 2002
  HYDROFORMING, IN-DIE HYDROPIERCING AND SLUG-EJECTING METHOD AND APPARATUS
GP-300593-US-DIV1   09/921023   02 Aug 2001     02 May 2002   6401565   11 Jun
2002   SELF-LOCKING TELESCOPING DEVICE GP-300635-US-NP   09/710278   13 Nov 2000
      6401853   11 Jun 2002   POWER-HOP RESPONSIVE ENGINE TORQUE CONTROL METHOD
GP-300952-US-NP   09/820590   30 Mar 2001       6401880   11 Jun 2002   BRAKE
ROTOR HAVING COOLING PASSAGEWAYS WITH SUBSTANTIALLY CONSTANT CROSS-SECTIONS
GP-300716-US-NP   09/935947   24 Aug 2001       6402052   11 Jun 2002   PRESSURE
SENSITIVE WINDSHIELD WASHER NOZZLE H-203574-US-NP   09/517106   07 Mar 2000    
  6402414   11 Jun 2002   EFFICIENT TUBULAR BODY JOINT H-202896-US-NP  
09/604439   27 Jun 2000       6404150   11 Jun 2002   ACCESSORY MOTOR DRIVE
POWER SUPPLY SYSTEM FOR AN ELECTRIC VEHICLE

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-300306-US-NP   09/887959   25 Jun 2001       6404163   11 Jun 2002   METHOD
AND SYSTEM FOR REGULATING A CHARGE VOLTAGE DELIVERED TO A BATTERY H-201421-US-NP
  09/621379   21 Jul 2000       6404628   11 Jun 2002   INTEGRATED POWER
ELECTRONICS COOLING HOUSING GP-300755-US-NP   09/631595   03 Aug 2000      
6405106   11 Jun 2002   ENHANCED VEHICLE CONTROLS THROUGH INFORMATION TRANSFER
VIA A WIRELESS COMMUNICATION SYSTEM GP-300876-US-NP   09/885191   21 Jun 2001  
    6405117   11 Jun 2002   METHOD OF DIAGNOSING A VEHICLE BRAKE SYSTEM USING
BRAKE PEDAL POSITION AND VEHICLE DECELERATION GP-300184-US-NP   09/566879   08
May 2000       6405587   18 Jun 2002   SYSTEM AND METHOD OF CONTROLLING THE
COASTDOWN OF A VEHICLE GP-300441-US-NP   09/678374   03 Oct 2000       6405767  
18 Jun 2002   FUEL FILL PIPE ASSEMBLY WITH VORTEXING VANES H-204425-US-NP  
09/436819   09 Nov 1999       6406806   18 Jun 2002   FUEL CELL VOLTAGE
MONITORING AND SYSTEM CONTROL GP-302318-US-NP   09/669436   25 Sep 2000      
6408229   18 Jun 2002   METHOD AND APPARATUS FOR DETECTING AND SIGNALING
RACETRACK OPERATION OF A MOTOR VEHICLE GP-301035-US-NP   09/625302   25 Jul 2000
      6412852   02 Jul 2002   WATER, DUST, AND SOUND ATTENUATING BARRIER AND
TRIM PANEL MODULE AND METHOD FOR ASSEMBLING WITHIN A VEHICLE DOOR H-205767-US-NP
  09/510188   22 Feb 2000       6413662   02 Jul 2002   FUEL CELL SYSTEM
SHUTDOWN WITH ANODE PRESSURE CONTROL GP-300482-US-NP   09/574929   19 May 2000  
    6415213   02 Jul 2002   MODEL-BASED CONTROL OF AN AUTOMATIC TRANSMISSION
POWER-ON DOWNSHIFT GP-300444-US-NP   09/757785   10 Jan 2001   2002-0089204   11
Jul 2002   6416104   09 Jul 2002   VEHICLE BODY WITH RECONFIGUREABLE BACK PANEL
H-201188-US-NP   09/713519   15 Nov 2000       6422003   23 Jul 2002   NOX
CATALYST EXHAUST FEEDSTREAM CONTROL SYSTEM GP-300450-US-NP   09/764233   19 Jan
2001   2002-0098936   25 Jul 2002   6422966   23 Jul 2002   TOROIDAL
TRANSMISSION WITH A STARTING CLUTCH GP-300334-US-NP   09/767295   22 Jan 2001  
2002-0098937   25 Jul 2002   6422968   23 Jul 2002   COMPACT SIX SPEED POWER
TRANSMISSION GP-300605-US-NP   09/688236   16 Oct 2000       6425595   30 Jul
2002   AUTOMOTIVE SUSPENSION SYSTEM INCORPORATING SPLAY REDUCTION DEVICE
GP-300258-US-NP   09/821989   02 Apr 2001       6425748   30 Jul 2002   POSITIVE
DISPLACEMENT ROTARY PUMP GP-300219-US-NP   09/648760   28 Aug 2000       6425841
  30 Jul 2002   MULTI-SPEED POWER TRANSMISSION H-202629-US-NP   09/273854   22
Mar 1999   2001-0037562   08 Nov 2001   6427321   06 Aug 2002   AUTOMATIC
DECKING AND AUTOMATIC FASTENING SYSTEM GP-300437-US-NP   09/627485   28 Jul 2000
      6427465   06 Aug 2002   COMPRESSOR CONTROL SYSTEM AND METHOD
H-202924-US-NP   09/425379   22 Oct 1999       6428921   06 Aug 2002   FUEL CELL
STACK COMPRESSION METHOD AND APPARATUS GP-300962-US-NP   09/778621   08 Feb 2001
  2002-0104829   08 Aug 2002   6429397   06 Aug 2002   PROGRAMMABLE POGO WELDING
APPARATUS AND METHOD GP-300159-US-NP   09/872913   04 Jun 2001       6431632  
13 Aug 2002   AUTOMOBILE SEAT ASSEMBLY ATTACHMENT STRUCTURE GP-300312-US-NP  
09/633385   07 Aug 2000       6436003   20 Aug 2002   PROCESS FOR CONTROLLING A
CVT INSTALLED IN THE POWER TRAIN OF A MOTOR VEHICLE

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

H-205682-US-NP   09/862765   21 May 2001       6436712   20 Aug 2002   APPARATUS
AND METHOD FOR MONITORING INTERNAL COMBUSTION EXHAUST H-205607-US-NP   09/460504
  14 Dec 1999       6438789   27 Aug 2002   WINDSHIELD WIPER BLADE CLEANING
SYSTEM GP-300650-US-NP   09/812342   21 Mar 2001       6439634   27 Aug 2002  
CLOSURE SYSTEM FOR AUTOMOTIVE SIDE STOWAGE SYSTEM GP-300754-US-NP   09/814528  
23 Mar 2001       6441586   27 Aug 2002   STATE OF CHARGE PREDICTION METHOD AND
APPARATUS FOR A BATTERY H-203472-US-NP   09/795575   28 Feb 2001   2002-0120385
  29 Aug 2002   6442472   27 Aug 2002   MODIFICATION OF PEDAL PROGRESSION WITH
ACCELERATION FEEDBACK USING ELECTRONIC THROTTLE CONTROL GP-300596-US-NP  
09/676571   02 Oct 2000       6443028   03 Sep 2002   ADJUSTABLE CONTROL PEDAL
ASSEMBLY FOR MOTOR VEHICLE H-205314-US-NP   09/644506   24 Aug 2000      
6443253   03 Sep 2002   THERMAL MANAGEMENT SYSTEM FOR AN ELECTROCHEMICAL ENGINE
H-205747-US-NP   09/661774   14 Sep 2000       6443277   03 Sep 2002   CLUTCH
VALVING CIRCUIT FOR AUTOMATIC TRANSMISSION GP-300080-US-NP   09/735579  
14 Dec 2000   2002-0075696   20 Jun 2002   6443608   03 Sep 2002   INTEGRATED
LAMP AND FASCIA SYSTEM GP-300459-US-NP   09/672319   28 Sep 2000       6444912  
03 Sep 2002   FLAT CONDUIT WIRE HARNESS ASSEMBLY FOR VEHICLE GP-300455-US-NP  
09/998674   30 Nov 2001       6446476   10 Sep 2002   HYDROFORMING METHOD AND
APPARATUS GP-300324-US-NP   09/692981   23 Oct 2000       6446511   10 Sep 2002
  METHOD AND SYSTEM FOR TESTING A JOINT WHICH JOINS A FIRST MEMBER WITH A SECOND
MEMBER GP-300352-US-NP   09/655121   05 Sep 2000       6447054   10 Sep 2002  
VEHICLE ACCESS SYSTEM H-204732-US-NP   09/664376   14 Sep 2000       6447416  
10 Sep 2002   CAM DRIVE SYSTEM TENSIONER GP-300721-US-NP   09/847132  
03 May 2001       6447565   10 Sep 2002   TRANSMISSION VENT ASSEMBLY
H-201111-US-NP   09/832469   12 Apr 2001       6447593   10 Sep 2002   FOUNDRY
SAND WITH OXIDATION PROMOTER GP-300947-US-NP   09/922100   06 Aug 2001      
6449044   10 Sep 2002   METHOD FOR CHECKING CAM LOBE ANGLES GP-300477-US-NP  
09/853401   14 May 2001       6450136   17 Sep 2002   VARIABLE COMPRESSION RATIO
CONTROL SYSTEM FOR AN INTERNAL COMBUSTION ENGINE GP-300928-US-NP   09/895371  
02 Jul 2001       6450396   17 Sep 2002   METHOD FOR MAKING WELDLESS
MAGNESIUM/ALUMINUM BONDED COMPONENTS GP-300710-US-NP   09/767294   22 Jan 2001  
2002-0096903   25 Jul 2002   6450559   17 Sep 2002   DUAL POSITION ENDGATE CABLE
POST ASSEMBLY H-205823-US-NP   09/760503   16 Jan 2001   2002-0093202   18 Jul
2002   6453864   24 Sep 2002   CRANKSHAFT ROTATION CONTROL IN A HYBRID ELECTRIC
VEHICLE GP-300201-US-NP   09/439266   12 Nov 1999       6454284   24 Sep 2002  
TORSION BAR SUSPENSION WITH POWER HEIGHT ADJUSTMENT H-204301-US-NP   09/348245  
02 Jul 1999       6455180   24 Sep 2002   FLEXIBLE METHOD FOR MONITORING FUEL
CELL VOLTAGE GP-300154-US-NP   09/539551   31 Mar 2000       6456372   24 Sep
2002   STEERING ALIGNING APPARATUS AND METHOD GP-303554-US-NP   09/838229  
20 Apr 2001       6460524   08 Oct 2002   BLOW-BY GAS SEPARATOR GP-300446-US-NP
  09/718197   22 Nov 2000       6460562   08 Oct 2002   DUAL TANK SIMULTANEOUS
FILL SYSTEM GP-300607-US-NP   09/761166   08 Jan 2001   2002-0088662   11 Jul
2002   6460648   08 Oct 2002   IMPACT SENSOR ASSEMBLY FOR AN AUTOMOTIVE VEHICLE
AND A METHOD OF FORMING THE SAME GP-301382-US-NP   10/044124   10 Jan 2002      
6460885   08 Oct 2002   AIR BAG MODULE AND METHOD OF FOLDING AN AIR BAG
GP-300839-US-NP   09/861994   21 May 2001       6460895   08 Oct 2002   BRAKE
HOSE SLEEVE

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-300674-US-NP   09/780022   09 Feb 2001       6461398   08 Oct 2002  
REGENERABLE PARTICLE FILTER FOR THE REMOVAL OF SOOT PARTICLES FROM EXHAUST GASES
GP-300566-US-NP   09/800612   08 Mar 2001   2002-0124836   12 Sep 2002   6463889
  15 Oct 2002   POX COLD START VAPOR SYSTEM GP-300612-US-NP   09/862842  
23 May 2001       6464270   15 Oct 2002   EXTERIOR HANDLE ASSEMBLY FOR MOTOR
VEHICLE DOOR GP-300435-US-NP   09/834858   16 Apr 2001   2002-0151400   17 Oct
2002   6464609   15 Oct 2002   HYDRAULIC CONTROL FOR A SIX-SPEED AUTOMATIC
TRANSMISSION GP-300356-US-NP   09/853018   11 May 2001       6468179   22 Oct
2002   SIX SPEED PLANETARY TRANSMISSION WITH TWO OVERDRIVE RATIOS
GP-300767-US-NP   09/911630   25 Jul 2001       6470559   29 Oct 2002   MODULAR
AUTOMOTIVE ROOF INSTALLATION METHOD GP-300841-US-NP1   09/838598   19 Apr 2001  
    6470860   29 Oct 2002   VAPOR BYPASS TUBE FOR A TANK GP-300717-US-NP  
10/041203   08 Jan 2002       6470961   29 Oct 2002   CONDENSER, RADIATOR AND
FAN ASSEMBLY MODULE GP-300337-US-NP   09/798653   05 Mar 2001   2002-0121798  
05 Sep 2002   6471284   29 Oct 2002   REAR END CLOSURE ASSEMBLY FOR AN
AUTOMOTIVE VEHICLE H-205433-US-NP   09/782881   15 Feb 2001   2002-0111246  
15 Aug 2002   6471616   29 Oct 2002   POWER TRANSMISSION WITH FRICTION LAUNCH
TORQUE TRANSMITTING MECHANISM IN FORWARD AND REVERSE GP-300404-US-NP   09/716836
  20 Nov 2000       6474278   05 Nov 2002   GLOBAL CAM SENSING SYSTEM
GP-303549-US-NP   09/723611   28 Nov 2000       6474305   05 Nov 2002   V-TYPE
DIESEL ENGINE WITH COMMON RAIL GP-300713-US-NP   09/861996   21 May 2001  
2002-0170370   21 Nov 2002   6477909   12 Nov 2002   ACTIVE DAMPER FOR A
COUNTERSHAFT TRANSMISSION H-204877-US-NP   09/237337   26 Jan 1999       6478355
  12 Nov 2002   ADAPTABLE PICK UP TRUCK CONFIGURATION GP-300726-US-NP  
09/907827   19 Jul 2001       6478705   12 Nov 2002   HYBRID ELECTRIC POWERTRAIN
INCLUDING A TWO-MODE ELECTRICALLY VARIABLE TRANSMISSION GP-300423-US-NP  
09/692809   23 Oct 2000       6478713   12 Nov 2002   ENGINE LIMIT CONTROL FOR
CLOSED-THROTTLE TRANSMISSION SHIFTING H-199997-US-NP   09/552774   20 Apr 2000  
    6479908   12 Nov 2002   APPARATUS AND METHOD FOR SENSING POSITIONS OF AN
IGNITION SWITCH GP-300293-US-NP   09/687104   16 Oct 2000       6481427  
19 Nov 2002   SOFT LINEAR 02 SENSOR GP-300218-US-NP   09/578213   24 May 2000  
    6484082   19 Nov 2002   IN-VEHICLE NETWORK MANAGEMENT USING VIRTUAL NETWORKS
H-204445-US-NP   09/527704   17 Mar 2000       6484833   26 Nov 2002   APPARATUS
AND METHOD FOR MAINTAINING STATE OF CHARGE IN VEHICLE OPERATIONS GP-300544-US-NP
  09/792106   26 Feb 2001   2002-0117328   29 Aug 2002   6485585   26 Nov 2002  
METHOD FOR MAKING SHEET METAL COMPONENTS WITH TEXTURED SURFACES H-203007-US-NP  
09/604151   27 Jun 2000       6485853   26 Nov 2002   FUEL CELL SYSTEM HAVING
THERMALLY INTEGRATED, ISOTHERMAL CO-CLEANSING SUBSYSTEM GP-300031-US-NP  
09/692756   19 Oct 2000       6485854   26 Nov 2002   GAS-LIQUID SEPARATOR FOR
FUEL CELL SYSTEM GP-300608-US-NP   09/875302   07 Jun 2001   2002-0185328  
12 Dec 2002   6488113   03 Dec 2002   DISABLE CONTROL FOR FOUR WHEEL STEER
VEHICLE GP-301045-US-NP   09/931508   16 Aug 2001       6488345   03 Dec 2002  
REGENERATIVE BRAKING SYSTEM FOR A BATTERILESS FUEL CELL VEHICLE H-205745-US-NP  
09/735665   14 Dec 2000   2002-0077208   20 Jun 2002   6488610   03 Dec 2002  
HYDRAULIC CONTROL FOR A 5-SPEED AUTOMATIC TRANSMISSION

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-300884-US-NP   09/893483   29 Jun 2001   2003-0004632   02 Jan 2003   6490518
  03 Dec 2002   ANTI-LOCK BRAKE CONTROL METHOD HAVING ADAPTIVE EXIT CRITERIA
H-205891-US-NP   09/697098   15 Sep 2000       6491599   10 Dec 2002   TWO-MODE,
COMPOUND-SPLIT, ELECTRO-MECHANICAL, VEHICULAR TRANSMISSION PARTICULARLY ADAPTED
FOR TRACK-LAYING VEHICLES GP-300284-US-NP   09/930707   13 Aug 2001      
6494178   17 Dec 2002   COMBUSTION CHAMBER INCLUDING PISTON FOR A
SPARK-IGNITION, DIRECT-INJECTION COMBUSTION SYSTEM GP-300055-US-NP   09/935853  
23 Aug 2001       6496764   17 Dec 2002   VEHICLE IMPACT-SENSING METHOD WITH
IMPROVED SEVERITY DISCRIMINATION GP-300851-US-NP   09/999088   20 Nov 2001      
6497448   24 Dec 2002   REARWARD CLOSURE ASSEMBLY FOR AN AUTOMOTIVE VEHICLE
H-202342-US-NP   09/419396   15 Oct 1999       6497970   24 Dec 2002  
CONTROLLED AIR INJECTION FOR A FUEL CELL SYSTEM H-205182-US-NP   09/724086  
28 Nov 2000       6498980   24 Dec 2002   METHOD FOR DETERMINING A POSITION OF A
ROTATING SHAFT GP-300096-US-NP   09/709882   13 Nov 2000       6499476  
31 Dec 2002   VAPOR PRESSURE DETERMINATION USING GALVANIC OXYGEN METER
GP-300712-US-NP   09/702909   30 Oct 2000       6502665   07 Jan 2003   DRIVE
AXLE FOR MOTOR VEHICLE GP-301817-US-NP   10/001951   02 Nov 2001       6503035  
07 Jan 2003   AUTOMOTIVE VEHICLE HAVING A STRUCTURAL REINFORCEMENT SYSTEM FOR
VEHICLE TRANSPORT H-204168-US-NP   09/791528   23 Feb 2001   2002-0119358  
29 Aug 2002   6503653   07 Jan 2003   STAMPED BIPOLAR PLATE FOR PEM FUEL CELL
STACK GP-300396-US-NP   09/829106   09 Apr 2001   2002-0171387   21 Nov 2002  
6504329   07 Jan 2003   APPARATUS AND METHOD FOR CONTROLLING PERMANENT MAGNET
ELECTRIC MACHINES GP-301050-US-NP   10/061684   01 Feb 2002       6505589   14
Jan 2003   SINGLE CAM THREE-VALVE ENGINE OVERHEAD VALVE TRAIN GP-301064-US-NP  
09/916127   27 Jul 2001   2003-0019452   30 Jan 2003   6505591   14 Jan 2003  
VALVE TRAIN WITH ASSEMBLY GUIDES GP-300177-US-NP   09/949514   07 Sep 2001      
6505592   14 Jan 2003   VALVE TRAIN FOR TWIN CAM THREE-VALVE ENGINE
GP-300897-US-NP   09/939142   27 Aug 2001       6505613   14 Jan 2003   AIR
ASSIST FUEL INJECTION SYSTEM WITH COMPRESSOR INTAKE THROTTLE CONTROL
GP-301046-US-NP   09/853022   11 May 2001   2002-0166842   14 Nov 2002   6506996
  14 Jan 2003   SYSTEM AND METHOD FOR PERFORMING PREVENTATIVE MAINTENANCE UPON
SPOT WELDING GUNS H-203831-US-NP   09/862222   21 May 2001   2002-0173903  
21 Nov 2002   6510377   21 Jan 2003   ENVIRONMENTAL TRAFFIC RECOGNITION
IDENTIFICATION PREDICTION STRATEGIES GP-300837-US-NP   09/996971   20 Nov 2001  
    6511032   28 Jan 2003   SEAT TRACK PROTECTOR ASSEMBLY FOR VEHICLE
GP-300491-US-NP   09/817767   26 Mar 2001       6511094   28 Jan 2003  
AUTOMOTIVE VEHICLE AIR BAG SYSTEM H-205258-US-NP   09/841123   25 Apr 2001  
2002-0183163   05 Dec 2002   6511399   28 Jan 2003   TORQUE AND POWER CONTROL IN
A POWERTRAIN GP-300870-US-NP   09/978901   18 Oct 2001       6512347   28 Jan
2003   BATTERY HAVING AN INTEGRAL COOLING SYSTEM GP-300151-US-NP   09/935874  
23 Aug 2001       6512969   28 Jan 2003   VEHICLE SENSING SYSTEM USING BIASED
SEVERITY MEASURE GP-301129-US-NP   10/068510   06 Feb 2002       6513471   04
Feb 2003   CYLINDER DEACTIVATION ENGINE WITH ADVANCED EXHAUST CAM TIMING AND
METHOD GP-301272-US-NP   09/956358   20 Sep 2001       6513480   04 Feb 2003  
PICK-UP TUBE FOR HYDRAULICALLY-ACTUATED VALVE DEACTIVATION

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-301105-US-NP   09/919336   31 Jul 2001   2003-0024504   06 Feb 2003   6513492
  04 Feb 2003   LIMITED ACCELERATION MODE FOR ELECTRONIC THROTTLE CONTROL
GP-301115-US-NP   09/817784   26 Mar 2001   2002-0135166   26 Sep 2002   6513835
  04 Feb 2003   AUTOMOTIVE VEHICLE AIR BAG SYSTEM GP-301207-US-NP   10/081505  
22 Feb 2002       6513863   04 Feb 2003   VEHICLE INTERIOR DOOR APPARATUS AND
INTERLOCK SYSTEM H-194995-US-NP   08/646189   07 May 1996       6513886   04 Feb
2003   BRAKE SYSTEM CONTROL IN WHICH UPDATE OF WHEEL SPEED NORMALIZATION FACTORS
IS SELECTIVELY INHIBITED GP-301257-US-NP   09/956519   19 Sep 2001       6514170
  04 Feb 2003   FAMILY OF MULTI-SPEED TRANSMISSION MECHANISMS HAVING THREE
PLANETARY GEAR SETS AND FIVE TORQUE-TRANSMITTING MECHANISMS GP-300301-US-NP  
09/748096   27 Dec 2000   2002-0078727   27 Jun 2002   6516645   11 Feb 2003  
HOT DIE CLEANING FOR SUPERPLASTIC AND QUICK PLASTIC FORMING GP-300420-US-NP  
09/692734   19 Oct 2000       6518720   11 Feb 2003   COMBINATION DOOR UNLOCK
AND TRUNK RELEASE MECHANISM GP-300757-US-NP   09/792387   26 Feb 2001  
2002-0118016   29 Aug 2002   6518763   11 Feb 2003   CONTROL SYSTEM FOR METERING
FUEL TO AN INTERNAL COMBUSTION ENGINE GP-300207-US-NP   09/817689   26 Mar 2001
  2002-0134357   26 Sep 2002   6520159   18 Feb 2003   ENGINE CONVERTER MISFIRE
PROTECTION METHOD AND APPARATUS GP-300760-US-NP   09/887961   25 Jun 2001  
2002-0195806   26 Dec 2002   6520537   18 Feb 2003   AUTOMOTIVE VEHICLE SENSING
SYSTEM FOR SELECTIVE AIR BAG DEPLOYMENT GP-301079-US-NP   09/922166  
06 Aug 2001   2003-0027678   06 Feb 2003   6520881   18 Feb 2003   FLY-BY-WIRE
ELECTRO-HYDRAULIC CONTROL MECHANISM FOR A SIX SPEED TRANSMISSION H-204303-US-NP
  09/626553   27 Jul 2000       6521204   18 Feb 2003   METHOD FOR OPERATING A
COMBINATION PARTIAL OXIDATION AND STEAM REFORMING FUEL PROCESSOR H-203172-US-CPA
  09/268827   16 Mar 1999       6521381   18 Feb 2003   ELECTRODE AND
MEMBRANE-ELECTRODE ASSEMBLIES FOR ELECTROCHEMICAL CELLS H-200889-US-NP  
09/934944   22 Aug 2001       6523522   25 Feb 2003   METHOD AND APPARATUS FOR
OPERATING A THROTTLE PLATE MOTOR DRIVING A THROTTLE PLATE HAVING OPPOSING RETURN
SPRINGS GP-300649-US-NP   09/976926   15 Oct 2001       6523869   25 Feb 2003  
AUTOMOBILE RELEASABLE LOCKING LATCH ASSEMBLY P006544-US-NP   09/931130  
16 Aug 2001   2002-0024820 A1   28 Feb 2002   6523983   25 Feb 2003   AUTOMOTIVE
LAMP CLOSEOUT AND METHOD OF CONSTRUCTING SAME GP-300722-US-NP   09/921827  
06 Aug 2001   2003-0027682   06 Feb 2003   6524215   25 Feb 2003   MULTIPLE
RATIO SERIES ELECTRIC VEHICLE DRIVETRAIN H-205776-US-NP   09/691745   18 Oct
2000       6524736   25 Feb 2003   METHODS OF PREPARING MEMBRANE ELECTRODE
ASSESMBLIES GP-301361-US-NP   09/878716   11 Jun 2001   2002-0185248  
12 Dec 2002   6527039   04 Mar 2003   CASTING OF ENGINE BLOCKS GP-301362-US-NP  
09/878728   11 Jun 2001   2002-0185249   12 Dec 2002   6527040   04 Mar 2003  
CASTING OF ENGINE BLOCKS GP-301152-US-NP   09/823224   02 Apr 2001  
2002-0142876   03 Oct 2002   6527658   04 Mar 2003   ELECTRICALLY VARIABLE
TRANSMISSION WITH SELECTIVE INPUT SPLIT, COMPOUND SPLIT, NEUTRAL AND REVERSE
MODES GP-300150-US-NP   09/963119   24 Sep 2001       6527659   04 Mar 2003  
TWO-MODE INPUT-COMPOUND SPLIT ELECTROMECHANICAL TRANSMISSION FOR FRONT WHEEL
DRIVE VEHICLES H-205704-US-CPA   09/416583   12 Oct 1999       6528191  
04 Mar 2003   METHOD AND APPARATUS FOR MONITORING A HYDROGEN CONTAINING GAS
STREAM

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-300292-US-NP   09/804557   12 Mar 2001   2002-0153858   24 Oct 2002   6528964
  04 Mar 2003   METHOD AND SYSTEM OF REDUCING TURN-OFF LOSS AND NOISE IN A
SWITCHED RELUCTANCE MOTOR DRIVE GP-300731-US-NP   09/789310   21 Feb 2001  
2002-0116093   22 Aug 2002   6529805   04 Mar 2003   METHODS AND APPARATUS FOR
CONFIGURING AN AUTOMOBILE ELECTRONIC CONTROL MODULE GP-301341-US-NP   10/078202
  19 Feb 2002       6530354   11 Mar 2003   OIL PAN WITH VERTICAL BAFFLES
GP-300780-US-NP   09/956518   19 Sep 2001   2003-0054916   20 Mar 2003   6530858
  11 Mar 2003   FAMILY OF MULTI-SPEED PLANETARY POWER TRANSMISSION MECHANISMS
HAVING THREE PLANETARY GEARSETS GP-301056-US-NP   10/058628   28 Jan 2002      
6531844   11 Mar 2003   POWER SOURCE WITH EVAPORATIVE EMISSION RECOVERY
H-205685-US-NP   09/676797   29 Sep 2000       6531872   11 Mar 2003  
IGNITION-OFF TIMER DIAGNOSTIC H-204914-US-DIV1   09/875171   07 Jun 2001  
2002-0186999   12 Dec 2002   6532639   18 Mar 2003   HYDROFORMED TUBULAR
STRUCTURES AND METHODS OF MAKING GP-300573-US-NP   09/996316   20 Nov 2001      
6532785   18 Mar 2003   METHOD AND APPARATUS FOR PREFILLING AND HYDROFORMING
PARTS GP-300808-US-NP   09/878776   11 Jun 2001   2002-0185250   12 Dec 2002  
6533020   18 Mar 2003   CASTING OF ENGINE BLOCKS GP-300736-US-NP   09/891857  
25 Jun 2001       6535171   18 Mar 2003   VEHICLE VENT GP-301262-US-NP  
09/967541   01 Oct 2001   2003-0061918   03 Apr 2003   6536313   25 Mar 2003  
METHOD FOR MAKING INSERT FOR ROTARY CUTTER GP-301214-US-NP   09/938219  
24 Aug 2001   2003-0037754   27 Feb 2003   6536398   25 Mar 2003   FLUID FLOW
INSERT FOR FRONT COVER OF ENGINE GP-300075-US-NP   09/885185   21 Jun 2001  
2002-0195293   26 Dec 2002   6540043   01 Apr 2003   VEHICLE STEERING SYSTEM
WITH ELECTRONIC POWER REGULATION UNIT FOR LIMITING THE STEERING ANGLE OF REAR
WHEELS AT HIGH SPEEDS GP-300765-US-NP   09/928716   13 Aug 2001   2003-0032515  
13 Feb 2003   6540631   01 Apr 2003   ELECTRICALLY VARIABLE TRANSMISSION WITH
VARIABLE INPUT POWER SPLIT AND INDEPENDENT SHIFTING GP-301387-US-NP   10/015450
  13 Dec 2001       6542127   01 Apr 2003   BOOT FOR ANTENNA ASSEMBLY
GP-300770-US-NP   09/924930   08 Aug 2001   2003-0029413   13 Feb 2003   6543405
  08 Apr 2003   MODULAR ENGINE ARCHITECTURE GP-300589-US-NP   10/083741   27 Feb
2002       6544043   08 Apr 2003   ELECTRICAL CONNECTION MECHANISM FOR RESISTIVE
GRIDDED REAR DROP GLASS GP-300729-US-NP   09/758766   11 Jan 2001       6544677
  08 Apr 2003   FUEL CELL SYSTEM GP-301311-US-NP   09/956357   20 Sep 2001  
2003-0052613   20 Mar 2003   6545418   08 Apr 2003   ILLUMINATING SPEAKER
ASSEMBLY H-197210-US-NP   08/925247   08 Sep 1997       6547343   15 Apr 2003  
BRAKE SYSTEM CONTROL P006545-US-NP   09/943247   30 Aug 2001   2002-0067620 A1  
06 Jun 2002   6547429   15 Apr 2003   BI-FUNCTIONAL TILTED AXIS REFLECTOR
HEADLAMP GP-300169-US-NP   09/768541   25 Jan 2001   2002-0134470   26 Sep 2002
  6547895   15 Apr 2003   SUPERPLASTIC MULTI-LAYER FORMING GP-300410-US-NP  
10/104138   22 Mar 2002       6548985   15 Apr 2003   MULTIPLE INPUT
SINGLE-STAGE INDUCTIVE CHARGER GP-300645-US-NP   09/899806   29 Jun 2001  
2003-0000624   02 Jan 2003   6550124   22 Apr 2003   METHOD FOR ADHERING
REINFORCING PATCHES DURING SUPERPLASTIC FORMING GP-301269-US-NP   09/967542   01
Oct 2001   2003-0061864   03 Apr 2003   6550316   22 Apr 2003   ENGINE OFF
NATURAL VACUUM LEAKAGE CHECK FOR ONBOARD DIAGNOSTICS GP-301051-US-NP   09/766963
  23 Jan 2001   2002-0096154   25 Jul 2002   6550459   22 Apr 2003   GASEOUS
FUEL SYSTEM FOR BI-FUEL ENGINES GP-301393-US-NP   10/079224   20 Feb 2002      
6550590   22 Apr 2003   DOUBLE VENTED COOLING VANE DISK BRAKE ROTOR
GP-303389-US-NP   09/800432   05 Mar 2001       6550623   22 Apr 2003  
TRANSPORTABLE PART RACK

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-300844-US-NP   10/041773   08 Jan 2002       6550845   22 Apr 2003   SIDE
DOOR ASSEMBLY FOR VEHICLES GP-300912-US-NP   09/981417   18 Oct 2001  
2003-0078126   24 Apr 2003   6551208   22 Apr 2003   THREE-MODE, COMPOUND-SPLIT,
ELECTRICALLY-VARIABLE TRANSMISSION H-204986-US-NP   09/574485   19 May 2000    
  6553301   22 Apr 2003   SYSTEM AND METHOD OF PROVIDING OPTIMAL FUEL ECONOMY
FOR AUTOMOBILES GP-300877-US-NP   09/882795   18 Jun 2001   2002-0193931   19
Dec 2002   6553304   22 Apr 2003   ANTI-LOCK BRAKE CONTROL METHOD HAVING
ADAPTIVE INITIAL BRAKE PRESSURE REDUCTION GP-300634-US-NP   09/840680   23 Apr
2001   2002-0152602   24 Oct 2002   6553643   29 Apr 2003   METHOD OF LOADING A
CLUTCH PACK INTO A CLUTCH DRUM GP-300522-US-NP   10/052195   18 Jan 2002      
6557518   06 May 2003   CYLINDER DEACTIVATION APPARATUS GP-301342-US-NP  
10/066321   26 Oct 2001   2003-0080590   01 May 2003   6557930   06 May 2003  
MULTI-SECTION SUPPORT RAIL APPARATUS AND METHOD OF MAKING GP-300364-US-NP  
09/960906   24 Sep 2001   2003-0059313   27 Mar 2003   6558132   06 May 2003  
VARIABLE DISPLACEMENT VANE PUMP WITH A SLIDE GROOVE SEAL VENTED TO ATMOSPHERIC
PRESSURE FOR PREVENTING FLUID FLOW BETWEEN A REGULATING CHAMBER AND A HIGH
PRESSURE FLUID CHAMBER GP-300944-US-NP   09/877743   11 Jun 2001   2002-0187877
  12 Dec 2002   6558293   06 May 2003   GARAGE SHIFT CONTROL FOR A MOTOR VEHICLE
AUTOMATIC TRANSMISSION GP-300846-US-NP   09/963770   26 Sep 2001   2003-0060959
  27 Mar 2003   6560524   06 May 2003   INTEGRATION OF REAR-WHEEL STEERING WITH
VEHICLE STABILITY ENHANCEMENT SYSTEM GP-300436-US-NP   09/519393   03 Mar 2000  
    6560526   06 May 2003   ONBOARD MISFIRE, PARTIAL-BURN DETECTION AND
SPARK-RETARD CONTROL USING CYLINDER PRESSURE SENSING GP-304064-US-NP   10/095141
  11 Mar 2002       6561545   13 May 2003   VARIABLE PROFILE AIR BAG RESTRAINT
P006552-US-NP   10/043072   09 Jan 2002       6561689   13 May 2003   TRAPPED
LED CHMSL WITH LIVING HINGE GP-300761-US-NP   09/877995   11 Jun 2001  
2002-0187872   12 Dec 2002   6561942   13 May 2003   DUAL MODE VARIABLE RATIO
TRANSMISSION GP-300856-US-NP   09/695271   25 Oct 2000       6564127   13 May
2003   DATA COLLECTION VIA A WIRELESS COMMUNICATION SYSTEM GP-301133-US-NP  
09/993282   06 Nov 2001   2003-0085554   08 May 2003   6565114   20 May 2003  
PLASTIC AIR BAG MODULE WITH VARIABLE CUSHION VENT AREA ADJUSTMENT H-205702-US-NP
  09/651934   31 Aug 2000       6566004   20 May 2003   FUEL CELL WITH VARIABLE
POROSITY GAS DISTRIBUTION LAYERS GP-300623-US-NP   09/888312   25 Jun 2001  
2003-0000509   02 Jan 2003   6568379   27 May 2003   METHOD OF GASOLINE ASSISTED
GASEOUS FUEL ENGINE STARTING GP-301339-US-NP   10/185313   26 Jun 2002      
6568741   27 May 2003   DOOR HINGE FOR VEHICLE H-204866-US-NP   09/761083   15
Jan 2001   2002-0094461   18 Jul 2002   6569551   27 May 2003   OXIDANT
INJECTION CONTROL GP-300335-US-NP   09/771058   29 Jan 2001   2002-0102454   01
Aug 2002   6569556   27 May 2003   COOLING SYSTEM FOR A BATTERY PACK
H-205856-US-NP   09/782461   22 Jan 2001   2002-0099485   25 Jul 2002   6571161
  27 May 2003   PRE-CRASH ASSESSMENT OF CRASH SEVERITY FOR ROAD VEHICLES
GP-301459-US-NP   10/054779   23 Jan 2002       6572007   03 Jun 2003   METHOD
FOR ATTACHING METAL MEMBERS GP-300571-US-NP   09/732426   17 Nov 2000      
6572171   03 Jun 2003   MOTOR VEHICLE SEAT SYSTEM GP-301785-US-NP   10/115800  
03 Apr 2002       6572199   03 Jun 2003   FLANGED TUBULAR AXLE SHAFT ASSEMBLY
H-204449-US-NP   09/769176   25 Jan 2001       6574535   03 Jun 2003   APPARATUS
AND METHOD FOR ACTIVE DRIVELINE DAMPING WITH CLUNK CONTROL GP-301601-US-NP  
10/108091   27 Mar 2002       6575509   10 Jun 2003   EXTENDABLE BUMPER FOR
EXTERNAL VEHICLE TRANSPORTATION STORAGE

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

H-202342-US-DIV1   09/990728   14 Nov 2001   2002-0048698   25 Apr 2002  
6576359   10 Jun 2003   CONTROLLED AIR INJECTION FOR A FUEL CELL SYSTEM
GP-301391-US-NP   10/235209   05 Sep 2002       6578896   17 Jun 2003   MAT FOR
A MOTOR VEHICLE CARGO COMPARTMENT H-204354-US-NP   09/737692   18 Dec 2000  
2002-0077209   20 Jun 2002   6579202   17 Jun 2003   LUBRICATION AND COOLING
SYSTEM FOR POWER RECEIVING AND DELIVERY UNITS IN AN ELECTRO-MECHANICAL VEHICULAR
TRANSMISSION GP-301074-US-NP   09/916236   26 Jul 2001   2003-0022752   30 Jan
2003   6579206   17 Jun 2003   COORDINATED CONTROL FOR A POWERTRAIN WITH A
CONTINUOUSLY VARIABLE TRANSMISSION GP-300290-US-NP   09/584065   31 May 2000    
  6579637   17 Jun 2003   FUEL CELL SYSTEM HAVING A COMPACT WATER SEPARATOR
GP-301089-US-NP   09/992505   06 Nov 2001   2003-0088350   08 May 2003   6580988
  17 Jun 2003   REAR WHEEL STEERING CONTROL GP-302220-US-NP   10/140012   28 Mar
2002       6582012   24 Jun 2003   VEHICLE SEPARATOR PANEL WATER MANAGEMENT
SYSTEM GP-300524-US-NP   09/756321   08 Jan 2001       6582840   24 Jun 2003  
FUEL CELL STACK COOLANT CONDUCTIVITY SENSOR USING DIFFERENTIAL VOLTAGE
MEASUREMENTS GP-301342-US-DIV1   10/283755   30 Oct 2002   2003-0080590   01 May
2003   6584689   01 Jul 2003   MULTI-SECTION SUPPORT RAIL APPARATUS AND METHOD
OF MAKING H-202103-US-NP   10/123662   16 Apr 2002       6584821   01 Jul 2003  
SELF-ALIGNING NON-PINCHING HYDROFORMING DIES GP-300541-US-NP   10/157652   29
May 2002       6584942   01 Jul 2003   CYLINDER DEACTIVATION APPARATUS WITH
VAPOR PURGE GP-301146-US-NP   10/011168   06 Dec 2001   2003-0106519   12 Jun
2003   6584951   01 Jul 2003   INDIVIDUAL HYDRAULIC CIRCUIT MODULES FOR ENGINE
WITH HYDRAULICALLY-CONTROLLED CYLINDER DEACTIVATION GP-301373-US-NP   10/043749
  09 Jan 2002   2003-0127297   10 Jul 2003   6585092   01 Jul 2003  
MAGNETORHEOLOGICAL FLUID FAN DRIVE DESIGN FOR MANUFACTURABILITY GP-301228-US-NP
  10/037831   03 Jan 2002   2003-0122354   03 Jul 2003   6585287   01 Jul 2003  
ROOF RAIL AIR BAG ASSEMBLY AND METHOD OF INSTALLATION GP-301512-US-NP  
10/140908   07 May 2002       6585465   01 Jul 2003   MOTOR VEHICLE CARGO
RESTRAINT SYSTEM GP-300819-US-NP   10/025232   19 Dec 2001   2003-0114261   19
Jun 2003   6585617   01 Jul 2003   ELECTRO-HYDRAULIC CONTROL SYSTEM FOR A
MULTI-SPEED POWER TRANSMISSION GP-300997-US-NP   09/847080   03 May 2001  
2003-0027687   06 Feb 2003   6585621   01 Jul 2003   METHOD AND APPARATUS FOR
PROVIDING A CONSISTENT TRANSMISSION LOAD VARIABLE GP-300679-US-NP   10/015719  
13 Dec 2001   2003-0110945   19 Jun 2003   6585805   01 Jul 2003   GAS STREAM
APPARATUS AND METHOD GP-300863-US-NP   09/915479   27 Jul 2001   2003-0019865  
30 Jan 2003   6586711   01 Jul 2003   CURRENT CONTROL METHOD FOR AN OXYGEN
SENSOR HEATER GP-301385-US-NP   10/015451   13 Dec 2001   2003-0110902   19 Jun
2003   6588306   08 Jul 2003   DEFORMABLE WRENCH GP-300913-US-NP   10/061724  
01 Feb 2002       6588396   08 Jul 2003   SPARK IGNITION DIRECT INJECTION ENGINE
WITH OVAL FUEL SPRAY INTO OBLONG PISTON BOWL GP-301350-US-NP   10/025228   19
Dec 2001   2003-0111058   19 Jun 2003   6588404   08 Jul 2003   REDUNDANT SENSOR
WITH CYLINDER SHUTDOWN GP-300777-US-NP   09/967889   01 Oct 2001   2003-0064852
  03 Apr 2003   6589129   08 Jul 2003   POWERTRAIN HAVING A MULTI-SPEED
TRANSMISSION WITH THREE PLANETARY GEAR SETS GP-301832-US-NP   10/167013   11 Jun
2002       6591801   15 Jul 2003   ENGINE COVER BALANCED ISOLATED SUPPORT AND
SEAL

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-300937-US-NP   10/093150   07 Mar 2002       6591958   15 Jul 2003   PRESSURE
CONTROL APPARATUS FOR A TORQUE-TRANSMITTING MECHANISM GP-301148-US-NP  
10/085531   26 Feb 2002       6592047   15 Jul 2003   DELAYED ACTION OIL FILTER
BYPASS VALVE GP-300857-US-NP   09/965467   28 Sep 2001   2003-0062021   03 Apr
2003   6595181   22 Jul 2003   DUAL MODE ENGINE COMBUSTION PROCESS
GP-300940-US-NP   10/025314   19 Dec 2001   2003-0111314   19 Jun 2003   6595340
  22 Jul 2003   CHARGING SYSTEM FOR A ROTATING CLUTCH ASSEMBLY GP-300637-US-NP  
10/078209   19 Feb 2002       6595891   22 Jul 2003   ALL-WHEEL DRIVE AUTOMATIC
TRANSMISSION GP-300657-US-NP   09/820600   30 Mar 2001   2002-0142199   03 Oct
2002   6596424   22 Jul 2003   APPARATUS FOR MIXING FUEL AND AN OXIDANT
H-205738-US-NP   09/811279   19 Mar 2001   2002-0132696   19 Sep 2002   6598496
  29 Jul 2003   SYSTEM FOR DRIVING VEHICLE ACCESSORIES THROUGH AN
ELECTRO-MECHANICAL INTERFACE H-200204-US-NP   09/817916   26 Mar 2001  
2002-0134356   26 Sep 2002   6598589   29 Jul 2003   ENGINE CONTROL ALGORITHM --
COLD START A/F MODIFIER GP-301364-US-NP   09/878779   11 Jun 2001   2002-0185242
  12 Dec 2002   6598655   29 Jul 2003   CASTING OF ENGINE BLOCKS H-204460-US-NP
  09/534062   24 Mar 2000       6598671   29 Jul 2003   HYBRID HEATING SYSTEM
AND METHOD FOR VEHICLES GP-301784-US-NP   10/267503   09 Oct 2002       6598926
  29 Jul 2003   TRANSFORMABLE REAR SEAT FOR A VEHICLE GP-300332-US-NP  
09/882741   11 Jan 2001       6599652   29 Jul 2003   FUEL CELL WITH A DEGASSING
DEVICE GP-300188-US-NP   09/949515   07 Sep 2001       6601557   05 Aug 2003  
ENGINE OIL PUMP AND BALANCE SHAFT MODULE H-204797-US-NP   09/812062   19 Mar
2001   2002-0132149   19 Sep 2002   6602478   05 Aug 2003   PROCESS FOR
CONTROLLING CARBON MONOXIDE CONCENTRATION OUT OF A PREFERENTIAL OXIDATION
REACTOR DURING TURNDOWN USING STAGED MULTI-PORT AIR INJECTION H-205789-US-NP  
09/507805   22 Feb 2000       6602624   05 Aug 2003   CONTROL APPARATUS AND
METHOD FOR EFFICIENTLY HEATING A FUEL PROCESSOR IN A FUEL CELL SYSTEM
GP-300775-US-NP   09/810047   19 Mar 2001   2002-0133242   19 Sep 2002   6604007
  05 Aug 2003   TEST METHOD FOR VERIFYING CORRECT MATCHING OF AN EXHAUST GAS
OXYGEN SENSOR AND A VEHICLE ENGINE GP-301865-US-NP   09/959239   12 Dec 2001    
  6607251   19 Aug 2003   BRAKE BY WIRE ELECTRICAL SYSTEM ARCHITECTURE WITH
MULTIPLE POWER SOURCES AND CIRCUIT PROTECTION GP-300528-US-NP   09/871189   31
May 2001   2002-0182473   05 Dec 2002   6607857   19 Aug 2003   FUEL CELL
SEPARATOR PLATE HAVING CONTROLLED FIBER ORIENTATION AND METHOD OF MANUFACTURE
GP-300999-US-NP   10/008921   06 Dec 2001   2003-0107352   12 Jun 2003   6608396
  19 Aug 2003   ELECTRICAL MOTOR POWER MANAGEMENT SYSTEM GP-301290-US-NP  
10/140914   07 May 2002       6609489   26 Aug 2003   APPARATUS AND METHOD FOR
REDUCING ENGINE NOISE GP-301445-US-NP   10/057391   24 Jan 2002   2003-0136373  
24 Jul 2003   6609492   26 Aug 2003   OPERATING METHOD FOR A DUAL THROTTLE SPLIT
SIDI ENGINE GP-300753-US-NP   09/896587   02 Jul 2001   2003-0000498   02 Jan
2003   6609498   26 Aug 2003   TARGET WHEEL TOOTH DETECTION GP-300850-US-NP  
09/921669   06 Aug 2001   2003-0025314   06 Feb 2003   6609727   26 Aug 2003  
ENERGY ABSORBING KNEE BOLSTER ASSEMBLY GP-300656-US-NP   10/061580   01 Feb 2002
  2003-0146619   07 Aug 2003   6609732   26 Aug 2003   QUICK CONNECT MULTI-HOSE
CONNECTOR GP-301017-US-NP   10/242153   12 Sep 2002       6609743   26 Aug 2003
  VEHICLE BED EXTENDER UNIT WITH PROTECTIVE TOP COVER SHEET GP-301270-US-NP  
09/967723   01 Oct 2001   2003-0166428   04 Sep 2003   6609987   26 Aug 2003  
HYDRAULIC TIMING CHAIN TENSIONER ASSEMBLY H-205829-US-NP   09/638010   14 Aug
2000       6610229   26 Aug 2003   FIBER PREFORM PROCESS EMPLOYING A PORCELAIN
ENAMEL COATED SCREEN TOOL H-205684-US-NP   09/502741   11 Feb 2000       6610260
  26 Aug 2003   VAPOR PROCESSOR WITH CONDENSATE REFLUX

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

H-204600-US-NP   10/022322   13 Dec 2001   2003-0113472   19 Jun 2003   6610369
  26 Aug 2003   METHOD OF PRODUCING THERMALLY SPRAYED METALLIC COATING
GP-300701-US-NP   09/800611   08 Mar 2001   2002-0124380   12 Sep 2002   6612013
  02 Sep 2003   METHOD OF LOOSELY ATTACHING BLIND RIVET GP-300568-US-NP  
09/870337   30 May 2001   2002-0179347   05 Dec 2002   6612386   02 Sep 2003  
APPARATUS AND METHOD FOR CONTROLLING A HYBRID VEHICLE GP-300485-US-NP  
09/837597   19 Apr 2001   2002-0152783   24 Oct 2002   6615631   09 Sep 2003  
PANEL EXTRACTION ASSIST FOR SUPERPLASTIC AND QUICK PLASTIC FORMING EQUIPMENT
GP-301038-US-NP   09/847106   03 May 2001   2002-0162540   07 Nov 2002   6615804
  09 Sep 2003   METHOD AND APPARATUS FOR DEACTIVATING AND REACTIVATING CYLINDERS
FOR AN ENGINE WITH DISPLACEMENT ON DEMAND GP-300383-US-NP   09/897335   03 Jul
2001   2003-0007419   09 Jan 2003   6615872   09 Sep 2003   FLOW TRANSLOCATOR
GP-301363-US-NP   09/878778   11 Jun 2001   2002-0185251   12 Dec 2002   6615901
  09 Sep 2003   CASTING OF ENGINE BLOCKS GP-300494-US-NP   09/879868   11 Jun
2001   2002-0185845   12 Dec 2002   6616177   09 Sep 2003   DUAL DEPTH AIRBAG
GP-301392-US-NP   10/074897   13 Feb 2002   2003-0151238   14 Aug 2003   6616182
  09 Sep 2003   INFLATABLE RESTRAINT SYSTEM AND METHOD OF DEPLOYMENT
GP-300660-US-NP   09/930552   15 Aug 2001     30 May 2002   6616424   09 Sep
2003   DRIVE SYSTEM AND METHOD FOR THE OPERATION OF A FUEL CELL SYSTEM
H-205824-US-NP   09/872617   04 Jun 2001   2002-0179047   05 Dec 2002   6616569
  09 Sep 2003   TORQUE CONTROL SYSTEM FOR A HYBRID VEHICLE WITH AN AUTOMATIC
TRANSMISSION GP-300976-US-NP   09/947294   07 Sep 2001   2003-0048089   13 Mar
2003   6617820   09 Sep 2003   AUXILIARY POWER CONVERSION BY PHASE-CONTROLLED
RECTIFICATION GP-300878-US-NP   09/976886   15 Oct 2001   2003-0074125   17 Apr
2003   6618660   09 Sep 2003   ANTI-LOCK BRAKE YAW CONTROL METHOD
GP-301847-US-NP   10/230017   28 Aug 2002       6619276   16 Sep 2003   POSITIVE
CRANKCASE VENTILATION ORIFICE MUFFLER GP-300960-US-NP   10/132878   25 Apr 2002
      6619373   16 Sep 2003   LOST FOAM CASTING APPARATUS FOR REDUCING POROSITY
AND INCLUSIONS IN METAL CASTINGS H-205464-US-NP   09/718449   21 Nov 2000      
6619907   16 Sep 2003   METHOD AND APPARATUS FOR UNLOADING AND RELOADING
RETURNABLE SHIPPING CONTAINERS FROM A TRAILER GP-301773-US-CIP1   10/214399   07
Aug 2002   2003-0038118   27 Feb 2003   6621036   16 Sep 2003   PROGRAMMABLE
POGO WELDING APPARATUS AND METHOD GP-301063-US-NP   10/166807   11 Jun 2002    
  6622548   23 Sep 2003   METHODS AND APPARATUS FOR ESTIMATING GAS TEMPERATURES
WITHIN A VEHICLE ENGINE H-202789-US-NP   10/011563   05 Nov 2001   2003-0085066
  08 May 2003   6622810   23 Sep 2003   ADAPTIVE CRUISE CONTROL SYSTEM
GP-300939-US-NP   10/078178   19 Feb 2002   2003-0155200   21 Aug 2003   6622835
  23 Sep 2003   ENGAGEMENT CONTROL HAVING A MULTIPLEXED HYDRAULIC CIRCUIT FOR
CONTROLLING A TORQUE CONVERTER CLUTCH AND SHIFTING CLUTCHES IN AN AUTOMATIC
TRANSMISSION GP-300632-US-NP   09/792338   26 Feb 2001   2002-0119859   29 Aug
2002   6623398   23 Sep 2003   MULTI-SPEED POWER TRANSMISSION WITH THREE
PLANETARY GEAR SETS GP-301508-US-NP   10/122813   15 Apr 2002   2003-0192862  
16 Oct 2003   6624379   23 Sep 2003   METHOD AND APPARATUS FOR WELDING A METAL
FASTENER TO A METAL MEMBER GP-300357-US-NP   09/932205   17 Aug 2001  
2003-0036839   20 Feb 2003   6625535   23 Sep 2003   ADAPTIVE POWERTRAIN BRAKING
CONTROL WITH GRADE, MASS, AND BRAKE TEMPERATURE GP-300440-US-NP   09/770477   29
Jan 2001   2002-0100170   01 Aug 2002   6625861   30 Sep 2003   METHODS AND
APPARATUS FOR REMOVING A SLUG FROM A FRAME OF AN AUTOMOBILE GP-301078-US-NP  
09/870557   01 Jun 2001   2002-0179067   05 Dec 2002   6626160   30 Sep 2003  
ENGINE WITH AIR-ASSISTED FUEL INJECTION AND ENGINE INTEGRATED AIR FEED

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-300730-US-NP   09/956434   19 Sep 2001   2003-0054915   20 Mar 2003   6626789
  30 Sep 2003   FAMILY OF SIX- SPEED TRANSMISSION MECHANISMS WITH THREE
PLANETARY GEARSETS GP-300662-US-NP   10/038155   03 Jan 2002   2003-0125850   03
Jul 2003   6629025   30 Sep 2003   SURGE SUPPRESSION CONTROL FOR A MOTOR VEHICLE
DRIVETRAIN GP-300299-US-NP   09/867977   30 May 2001   2002-0178714   05 Dec
2002   6631611   14 Oct 2003   METHODOLOGY OF ROBUST INITIALIZATION OF CATALYST
FOR CONSISTENT OXYGEN STORAGE CAPACITY MEASUREMENT GP-300160-US-NP   09/771057  
29 Jan 2001       6632560   14 Oct 2003   RETENTION FRAME FOR A BATTERY PACK
GP-301031-US-NP   10/010880   13 Nov 2001       6634627   21 Oct 2003  
PNEUMATIC SPRING WITH ADJUSTABLE STOP FOR STROKE CONTROL GP-301494-US-NP  
10/092806   07 Mar 2002   2003-0168884   11 Sep 2003   6634699   21 Oct 2003  
COUNTERBALANCED REAR CLOSURE FOR A VEHICLE GP-301749-US-NP   10/123667   16 Apr
2002   2003-0195079   16 Oct 2003   6634981   21 Oct 2003   FAMILY OF
TRANSMISSION MECHANISMS WITH THREE PLANETARY GEAR SETS AND A STATIONARY MEMBER
GP-300763-US-NP   09/766962   23 Jan 2001   2002-0098943   25 Jul 2002   6634988
  21 Oct 2003   TRANSMISSION SHIFT CONTROL GP-301826-US-NP   10/278428   23 Oct
2002       6637246   28 Oct 2003   TUBULAR PART LOCATOR FOR HYDROFORMING
APPARATUS GP-301426-US-NP   10/243092   13 Sep 2002       6637387   28 Oct 2003
  VARIABLE VALVE ACTUATING MECHANISM WITH MAGNETORHEOLOGICAL FLUID LOST MOTION
DEVICE GP-301438-US-NP   10/056379   24 Jan 2002   2003-0136367   24 Jul 2003  
6637393   28 Oct 2003   HCCI ENGINE COMBUSTION CONTROL APPARATUS AND METHOD
GP-301620-US-NP   10/083805   27 Feb 2002   2003-0162415   28 Aug 2003   6638075
  28 Oct 2003   ELECTRICAL CONNECTION TO WINDSHIELD/BACKGLASS GP-301536-US-NP  
10/200604   22 Jul 2002   2003-0076109   24 Apr 2003   6639385   28 Oct 2003  
STATE OF CHARGE METHOD AND APPARATUS GP-301982-US-NP   09/887513   22 Jun 2001  
    6640170   28 Oct 2003   REAR WHEEL STEERING SWINGOUT COMPENSATION [DO NOT
REBILL] GP-301476-US-NP   10/055566   23 Jan 2002   2003-0135974   24 Jul 2003  
6640414   04 Nov 2003   METHOD FOR ATTACHING METAL MEMBERS GP-300235-US-NP  
09/864353   25 May 2001   2003-0001372   02 Jan 2003   6641166   04 Nov 2003  
EXTENDABLE AND RETRACTABLE KNEE BOLSTER SYSTEM GP-301640-US-NP   10/245197   17
Sep 2002       6641201   04 Nov 2003   CONVERTIBLE BED COVER FOR A VEHICLE
GP-300397-US-NP   09/829030   09 Apr 2001   2002-0171419   21 Nov 2002   6642712
  04 Nov 2003   DEVICE AND METHOD FOR PREDICTING ROTATIONAL POSITIONS OF A
ROTATING SHAFT H-204915-US-CIP1   10/155245   24 May 2002   2002-0174974   28
Nov 2002   6644390   11 Nov 2003   METHODS AND APPARATUS FOR PREVENTING THE
INADVERTENT, UNCONTROLLED DISCHARGE OF PRESSURIZED RADIATOR FLUID
GP-302011-US-NP   10/211604   02 Aug 2002       6644437   11 Nov 2003   VEHICLE
EXHAUST WITH LENGTH-EQUALIZING MUFFLER GP-301112-US-NP   10/243860   13 Sep 2002
      6644637   11 Nov 2003   RECONFIGURABLE WORKHOLDING FIXTURE GP-302292-US-NP
  10/235110   05 Sep 2002       6644708   11 Nov 2003   RECONFIGURABLE DROP
PANELS FOR A VEHICLE CARGO BED GP-301694-US-NP   10/167002   11 Jun 2002      
6645017   11 Nov 2003   MARINE POWERTRAIN AND ACCESSORY POWER SYSTEM WITH
FLYWHEEL MOTOR GENERATOR UNIT GP-301706-US-NP   10/125957   19 Apr 2002  
2003-0199360   23 Oct 2003   6645114   11 Nov 2003   MULTIPLE AXES PLANETARY
TRANSMISSION

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-300785-US-NP   10/160971   31 May 2002   2003-0224897   04 Dec 2003   6645115
  11 Nov 2003   FAMILY OF MULTI-SPEED POWER TRANSMISSION MECHANISMS HAVING THREE
PLANETARY GEARSETS AND FIVE TORQUE-TRANSMITTING MECHANISMS GP-301631-US-NP  
10/133082   26 Apr 2002   2003-0203784   30 Oct 2003   6645116   11 Nov 2003  
SIX SPEED PLANETARY TRANSMISSION MECHANISMS WITH THREE INTERCONNECTED GEARSETS
GP-301756-US-NP   10/174037   18 Jun 2002       6645117   11 Nov 2003  
TRANSMISSION MECHANISMS WITH THREE PLANETARY GEAR SETS AND ONE FIXED
INTERCONNECTION GP-300951-US-NP   09/929538   13 Aug 2001   2003-0036457   20
Feb 2003   6645121   11 Nov 2003   VEHICLE TRANSMISSION SYSTEM FOR CONTROLLING
CLUTCH TEMPERATURE GP-301695-US-NP   09/982583   18 Oct 2001   2003-0077213   24
Apr 2003   6645448   11 Nov 2003   HYDROTHERMALLY STABLE CATALYST FOR IMPROVED
LEAN-NOX REDUCTION GP-301239-US-NP   10/122534   15 Apr 2002   2003-0192863   16
Oct 2003   6646221   11 Nov 2003   METHOD FOR REPAIRING RESISTANCE SPOT WELDS IN
ALUMINUM SHEET MATERIALS GP-301755-US-NP   10/405956   02 Apr 2003       6646225
  11 Nov 2003   METHOD OF JOINING GALVANIZED STEEL PARTS USING LASERS
GP-300368-US-NP   09/877634   08 Jun 2001   2002-0185989   12 Dec 2002   6646407
  11 Nov 2003   ELECTRIC MOTOR CONTROL HAVING DC-DC CONVERTER AND METHOD OF
USING SAME GP-301557-US-NP   10/145938   15 May 2002   2003-0214303   20 Nov
2003   6646419   11 Nov 2003   STATE OF CHARGE ALGORITHM FOR LEAD-ACID BATTERY
IN A HYBRID ELECTRIC VEHICLE GP-300702-US-NP   09/578207   24 May 2000      
6647323   11 Nov 2003   VEHICLE COMMUNICATION LINK AUTOMATIC DIAGNOSTIC TOOL
DETECTION GP-300838-US-NP   10/107793   27 Mar 2002   2003-0184060   02 Oct 2003
  6648368   18 Nov 2003   DUAL ROOF RAIL AIR BAG WITH INTEGRATED FILL SYSTEM
GP-302688-US-NP   10/321891   17 Dec 2002       6648393   18 Nov 2003   LATERAL
SLIDING SEAT GP-300353-US-NP   10/154370   23 May 2002   2003-0220166   27 Nov
2003   6648787   18 Nov 2003   TRACTION DRIVE TRANSMISSION GP-301544-US-NP  
10/174388   18 Jun 2002       6648789   18 Nov 2003   MULTI-SPEED TRANSMISSIONS
WITH THREE INTERCONNECTED PLANETARY GEAR SETS GP-301375-US-NP   10/082461   25
Feb 2002   2003-0162625   28 Aug 2003   6648790   18 Nov 2003   FAMILY OF
MULTI-SPEED TRANSMISSION MECHANISMS HAVING THREE PLANETARY GEAR SETS AND SIX
TORQUE-TRANSMITTING DEVICES GP-300782-US-NP   09/963882   26 Sep 2001  
2003-0060323   27 Mar 2003   6648791   18 Nov 2003   FAMILY OF MULTI-SPEED POWER
TRANSMISSION MECHANISMS HAVING THREE PLANETARY GEAR SETS GP-301868-US-NP  
10/123704   16 Apr 2002   2003-0195078   16 Oct 2003   6648792   18 Nov 2003  
FAMILY OF MULTI-SPEED TRANSMISSION MECHANISMS WITH THREE PLANETARY GEAR SETS AND
A STATIONARY MEMBER GP-301841-US-NP   10/174329   18 Jun 2002       6648793   18
Nov 2003   MULTI-SPEED PLANETARY TRANSMISSIONS WITH FIXED INPUT AND STATIONARY
MEMBERS GP-300988-US-NP   10/132390   25 Apr 2002   2003-0200953   30 Oct 2003  
6651611   25 Nov 2003   COMBUSTION CHAMBER FOR SWIRL FLOW TWO VALVE SPARK
IGNITION DIRECT INJECTION ENGINE GP-301284-US-NP   10/195841   15 Jul 2002      
6652253   25 Nov 2003   HYDRAULIC PUMP HAVING A NOISE REDUCTION RECESS
GP-301431-US-NP   10/080989   22 Feb 2002   2003-0162624   28 Aug 2003   6652409
  25 Nov 2003   FAMILY OF MULTI-SPEED PLANETARY TRANSMISSION MECHANISMS HAVING
FOUR CLUTCHES AND TWO BRAKES

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-300698-US-NP   09/963881   26 Sep 2001   2003-0060322   27 Mar 2003   6652411
  25 Nov 2003   MULTI-SPEED TRANSMISSION FAMILY WITH THREE PLANETARY GEAR SETS
AND FIVE ROTATING TORQUE TRANSMITTING MECHANISMS GP-300148-US-NP   09/678033  
03 Oct 2000       6653747   25 Nov 2003   ELECTRONIC KEY SYSTEM INCLUDING
IGNITION AND TRANSMISSION CONTROL GP-301116-US-NP   09/891878   26 Jun 2001  
2002-0196027   26 Dec 2002   6653817   25 Nov 2003   STATE-OF-CHARGE DETECTION
DEVICE FOR A BATTERY GP-300308-US-NP   09/688249   16 Oct 2000       6654995  
02 Dec 2003   METHOD FOR JOINING TUBULAR MEMBERS GP-300350-US-NP   09/976609  
15 Oct 2001   2003-0070464   17 Apr 2003   6655181   02 Dec 2003   COATING FOR
SUPERPLASTIC AND QUICK PLASTIC FORMING TOOL AND PROCESS OF USING H-203771-US-NP
  09/951586   13 Sep 2001   2003-0046991   13 Mar 2003   6655201   02 Dec 2003  
ELIMINATION OF MASS AIR FLOW SENSOR USING STOCHASTIC ESTIMATION TECHNIQUES
GP-300449-US-NP   09/967834   01 Oct 2001   2003-0062015   03 Apr 2003   6655340
  02 Dec 2003   ENGINE WITH BALANCER FOR SECOND ORDER PITCHING COUPLE
GP-301846-US-NP   10/150883   17 May 2002   2003-0213469   20 Nov 2003   6655353
  02 Dec 2003   CYLINDER DEACTIVATION ENGINE CONTROL WITH TORQUE MATCHING
GP-302156-US-NP   10/084612   27 Feb 2002   2003-0160428   28 Aug 2003   6655710
  02 Dec 2003   SYSTEM FOR DETECTING TRAILER INSTABILITY GP-301235-US-NP  
10/133108   26 Apr 2002   2003-0203785   30 Oct 2003   6656077   02 Dec 2003  
FAMILY OF MULTI-SPEED TRANSMISSION MECHANISMS HAVING INPUT CLUTCHES AND THREE
PLANETARY GEARSETS GP-301226-US-NP   10/161868   04 Jun 2002   2003-0224901   04
Dec 2003   6656078   02 Dec 2003   FAMILY OF SIX-SPEED PLANETARY TRANSMISSIONS
HAVING THREE PLANETARY GEARSETS AND THREE INPUT TORQUE-TRANSMITTING MECHANISMS
GP-302137-US-NP   10/167060   11 Jun 2002   2003-0228954   11 Dec 2003   6656087
  02 Dec 2003   MULTI-STAGE SKIP DOWNSHIFT CONTROL FOR AN AUTOMATIC TRANSMISSION
GP-301448-US-NP   10/157475   29 May 2002   2003-0221952   04 Dec 2003   6656332
  02 Dec 2003   REPLICATING METHOD FOR SURFACE FINISH INSPECTION GP-300128-US-NP
  09/853186   11 May 2001   2002-0169533   14 Nov 2002   6658336   02 Dec 2003  
METHOD AND SYSTEM OF COOPERATIVE COLLISION MITIGATION GP-301410-US-NP  
10/282746   29 Oct 2002       6658713   09 Dec 2003   SEMI-AUTOMATIC ENGINE
PISTON ASSEMBLY TOOL GP-301899-US-NP   10/223753   20 Aug 2002       6658908  
09 Dec 2003   PUNCH FOR PIERCING AND SEALING HYDROFORMED PARTS GP-302339-US-NP  
10/325655   20 Dec 2002   2003-0209222   13 Nov 2003   6659074   09 Dec 2003  
SPARK IGNITION DIRECT INJECTION ENGINE WITH SHAPED MULTIHOLE INJECTORS
GP-301234-US-NP   09/916184   26 Jul 2001   2003-0019474   30 Jan 2003   6659080
  09 Dec 2003   METHODS AND APPARATUS FOR ADJUSTING A THROTTLE OF A VEHICLE
ENGINE GP-302535-US-NP   10/390205   17 Mar 2003       6659087   09 Dec 2003  
DETECTION OF EVAP PURGE HYDROCARBON CONCENTRATION GP-302095-US-NP   10/238163  
10 Sep 2002       6659122   09 Dec 2003   DUAL TANK SIMULTANEOUS FILL SYSTEM
GP-300467-US-NP   09/947278   07 Sep 2001   2003-0049133   13 Mar 2003   6659727
  09 Dec 2003   CONTROL METHOD FOR A DUAL MODE COMPRESSOR DRIVE SYSTEM
GP-301739-US-NP   10/174350   18 Jun 2002   2003-0232687   18 Dec 2003   6659903
  09 Dec 2003   MULTI-SPEED TRANSMISSIONS WITH THREE GEAR SETS AND A STATIONARY
PLANETARY MEMBER GP-301543-US-NP   10/174444   18 Jun 2002   2003-0232686   18
Dec 2003   6659904   09 Dec 2003   MULTI-SPEED PLANETARY TRANSMISSIONS WITH
THREE INTERCONNECTED GEAR SETS GP-301760-US-NP   10/305409   26 Nov 2002      
6660947   09 Dec 2003   METHOD AND APPARATUS FOR PUSH-BUTTON CONTROL

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-302202-US-NP   10/336963   06 Jan 2003       6662785   16 Dec 2003   METHOD
FOR OPERATING HCCI ENGINES AT LOW SPEED AND LOW LOAD GP-301852-US-NP   10/085478
  26 Feb 2002       6662890   16 Dec 2003   VEHICLE TRANSMISSION WITH A FUEL
CELL POWER SOURCE AND A MULTI-RANGE TRANSMISSION GP-301059-US-NP   09/925880  
09 Aug 2001   2003-0030257   13 Feb 2003   6663141   16 Dec 2003   INFLATABLE
SAFETY RESTRAINT ASSEMBLY AND METHODS OF INSTALLING SUCH AN INFLATABLE SAFETY
RESTRAINT ASSEMBLY GP-301548-US-NP   10/166809   11 Jun 2002   2003-0228951   11
Dec 2003   6663528   16 Dec 2003   DUAL CLUTCH PLANETARY MANUAL TRANSMISSION
WITH SWITCHED OUTPUT GP-301550-US-NP   10/184586   28 Jun 2002       6663529  
16 Dec 2003   PLANETARY MANUAL POWER TRANSMISSION GP-301916-US-NP   10/145940  
15 May 2002   2002-0193204   19 Dec 2002   6663534   16 Dec 2003   PROCESS FOR
PREVENTING OSCILLATING GEARSHIFTING IN AUTOMATIC MOTOR VEHICLE TRANSMISSIONS BY
SUITABLE REDUCTION OF ENGINE TORQUE H-205242-US-NP   09/770709   26 Jan 2001    
  6663992   16 Dec 2003   COOLING RIB ARRANGEMENT FOR THE EQUALIZATION OF THE
TEMPERATURE DISTRIBUTION IN AIR COOLED STACKS GP-300854-US-NP   09/694386   23
Oct 2000       6663994   16 Dec 2003   FUEL CELL WITH CONVOLUTED MEA
GP-301879-US-NP   10/137062   30 Apr 2002   2003-0203270   30 Oct 2003   6663995
  16 Dec 2003   END PLATES FOR A FUEL CELL STACK STRUCTURE H-200580-US-NP  
09/811270   19 Mar 2001   2002-0134206   26 Sep 2002   6666118   23 Dec 2003  
PISTON SKIRT TURNING TOOL AND METHOD GP-301562-US-NP   10/324588   19 Dec 2002  
    6666493   23 Dec 2003   AUTOMATIC SUN VISOR AND SOLAR SHADE SYSTEM FOR
VEHICLES GP-300653-US-NP   09/820597   30 Mar 2001   2002-0139110   03 Oct 2002
  6668545   30 Dec 2003   CATALYST WARM-UP ASSESSMENT METHOD FOR A MOTOR VEHICLE
CATALYTIC CONVERTER GP-301049-US-NP   10/078280   19 Feb 2002   2003-0154711  
21 Aug 2003   6668546   30 Dec 2003   UTILIZATION OF AIR-ASSISTED DIRECT
INJECTION, CYLINDER DEACTIVATION AND CAMSHAFT PHASING FOR IMPROVED CATALYTIC
CONVERTER LIGHT-OFF IN INTERNAL COMBUSTION ENGINES GP-301106-US-NP   10/080054  
21 Feb 2002   2003-0154760   21 Aug 2003   6668612   30 Dec 2003   DEVICE FOR
HOLDING A SHEET METAL BLANK IN A FORMING PRESS GP-301486-US-NP   10/123729   16
Apr 2002   2003-0192389   16 Oct 2003   6668675   30 Dec 2003   SHIFT LINKAGE
CONTROL ASSEMBLY APPARATUS GP-300370-US-NP   09/756605   08 Jan 2001  
2003-0209235   13 Nov 2003   6668812   30 Dec 2003   INDIVIDUAL CYLINDER
CONTROLLER FOR THREE-CYLINDER ENGINE H-204461-US-NP   09/480603   10 Jan 2000  
    6668917   30 Dec 2003   ENERGY-SAVING DEFOG/DEICE OPERATION STRATEGY AND
CONTROL SCHEME FOR VEHICLES H-203715-US-NP   09/455341   06 Dec 1999      
6668955   30 Dec 2003   METHODS AND APPARATUS FOR MOUNTING A HEAT EXCHANGER TO A
VEHICLE GP-301511-US-NP   10/178416   24 Jun 2002   2003-0234232   25 Dec 2003  
6669035   30 Dec 2003   INDEXING PARTS RACK GP-300833-US-NP   09/813397   22 Mar
2001   2002-0135164   26 Sep 2002   6669229   30 Dec 2003   AUTOMOTIVE VEHICLE
AIR BAG SYSTEM GP-301761-US-NP   10/211846   02 Aug 2002       6669595   30 Dec
2003   PLANETARY TRANSMISSIONS WITH A STATIONARY MEMBER AND CLUTCHED INPUT
GP-301571-US-NP   10/200235   22 Jul 2002       6669596   30 Dec 2003   DUAL
INPUT CLUTCH PLANETARY TRANSMISSION GP-301751-US-NP   10/174332   18 Jun 2002  
2003-0232691   18 Dec 2003   6669597   30 Dec 2003   TRANSMISSION MECHANISMS
WITH THREE PLANETARY GEAR SETS AND A STATIONARY FIXED INTERCONNECTION
GP-300936-US-NP   10/078136   19 Feb 2002   2003-0158009   21 Aug 2003   6669598
  30 Dec 2003   LINE PRESSURE CONTROL FOR A CONTINUOUSLY VARIABLE TRANSMISSION

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-302387-US-NP   10/136848   30 Apr 2002   2003-0203257   30 Oct 2003   6670064
  30 Dec 2003   AIR SUPPLY PRESSURE SETPOINT DETERMINATION FOR A FUEL CELL POWER
MODULE H-205737-US-NP   10/368247   18 Feb 2003       6672120   06 Jan 2004  
IN-DIE HYDROPIERCING APPARATUS WITH PREPIERCING ADJUSTMENT GP-301343-US-NP  
10/122715   15 Apr 2002   2003-0192362   16 Oct 2003   6672121   06 Jan 2004  
FLAT PINCH HEMMING OF ALUMINUM PANELS GP-302993-US-NP   10/391935   18 Mar 2003
      6672281   06 Jan 2004   MOBILITY ENHANCEMENT SYSTEM FOR ELECTRONIC
THROTTLE CONTROLLED VEHICLES GP-301738-US-NP   10/174396   18 Jun 2002  
2003-0232684   18 Dec 2003   6672987   06 Jan 2004   MULTI-SPEED TRANSMISSIONS
WITH A STATIONARY PLANETARY MEMBER GP-301545-US-NP   10/174033   18 Jun 2002  
2003-0232688   18 Dec 2003   6672988   06 Jan 2004   MULTI-SPEED PLANETARY
TRANSMISSIONS WITH A STATIONARY MEMBER H-201111-US-DIV1   10/208616   30 Jul
2002   2002-0195023   26 Dec 2002   6673141   06 Jan 2004   FOUNDRY SAND WITH
OXIDATION PROMOTER GP-301618-US-NP   10/140918   07 May 2002   2003-0209950   13
Nov 2003   6674205   06 Jan 2004   AUXILIARY MAGNETIZING WINDING FOR INTERIOR
PERMANENT MAGNET ROTOR MAGNETIZATION GP-301473-US-NP   10/166806   11 Jun 2002  
2003-0226257   11 Dec 2003   6675453   13 Jan 2004   METHOD OF REMANUFACTURING A
TRANSMISSION ASSEMBLY GP-300626-US-NP   09/950229   10 Sep 2001   2003-0046966  
13 Mar 2003   6675621   13 Jan 2004   PLURAL SHEET SUPERPLASTIC FORMING
EQUIPMENT AND PROCESS GP-301460-US-NP   10/055575   23 Jan 2002   2003-0136810  
24 Jul 2003   6676007   13 Jan 2004   METHOD FOR ATTACHING METAL MEMBERS
GP-301279-US-NP   10/115169   03 Apr 2002   2003-0201610   30 Oct 2003   6676135
  13 Jan 2004   OIL TRANSFER SEAL ASSEMBLY GP-302459-US-NP   10/213932   07 Aug
2002       6676196   13 Jan 2004   DUAL-PIVOT HINGE ASSEMBLY FOR VEHICLES
GP-301278-US-NP   10/091334   05 Mar 2002   2003-0168883   11 Sep 2003   6676201
  13 Jan 2004   WEDGE SYSTEM FOR LIFTGATE OF VEHICLE GP-301308-US-NP   10/132778
  25 Apr 2002   2003-0201664   30 Oct 2003   6676223   13 Jan 2004   AUTOMOTIVE
WHEEL HAVING A FOOT STEP P006624-US-NP   10/279284   24 Oct 2002       6678141  
13 Jan 2004   FASTENING ARRANGEMENT FOR LIGHT EMITTING DIODE METAL ARRAY
H-204387-US-NP   10/101988   19 Mar 2002       6679238   20 Jan 2004   EXHAUST
GAS TEMPERATURE DETERMINATION AND OXYGEN SENSOR HEATER CONTROL GP-301432-US-NP  
10/080434   22 Feb 2002       6679802   20 Jan 2004   FAMILY OF MULTI-SPEED
PLANETARY TRANSMISSION MECHANISMS HAVING FIXED INTERCONNECTIONS AND SIX
TORQUE-TRANSMITTING MECHANISMS GP-300769-US-NP   09/997127   29 Nov 2001  
2003-0099595   29 May 2003   6680043   20 Jan 2004   PROCESS FOR ENHANCING THE
KINETICS OF HYDROGENATION/DEHYDROGENATION OF MAIH4 AND MBH4 METAL HYDRIDES FOR
REVERSIBLE HYDROGEN STORAGE GP-300624-US-NP   10/056381   24 Jan 2002  
2003-0139288   24 Jul 2003   6680279   20 Jan 2004   NANOSTRUCTURED CATALYST
PARTICLE/CATALYST CARRIER PARTICLE SYSTEM GP-301032-US-NP   10/124646   17 Apr
2002   2003-0196494   23 Oct 2003   6681644   27 Jan 2004   FLOWMETER FOR
MEASURING EXTREMELY LOW FUEL MASS FLOWS GP-300531-US-NP   10/061666   01 Feb
2002   2003-0145722   07 Aug 2003   6681734   27 Jan 2004   HYDRAULIC CYLINDER
DEACTIVATION WITH ROTARY SLEEVES GP-300714-US-NP   09/934342   22 Aug 2001  
2003-0037428   27 Feb 2003   6684479   03 Feb 2004   METHOD AND APPARATUS FOR
CLINCHING METAL SHEETS GP-301067-US-NP   09/952319   14 Sep 2001   2003-0052561
  20 Mar 2003   6684483   03 Feb 2004   METHOD OF FABRICATING A ROTOR FOR AN
ELECTRIC TRACTION MOTOR GP-303187-US-CNT1   10/347151   17 Jan 2003      
6684691   03 Feb 2004   METHOD AND SYSTEM FOR DETERMINING TIRE PRESSURE
IMBALANCES GP-301754-US-NP   10/238654   10 Sep 2002       6684844   03 Feb 2004
  PISTON AND CYLINDER BORE HAVING IMPROVED SCUFFING RESISTANCE

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-301289-US-NP   10/147548   16 May 2002   2003-0213668   20 Nov 2003   6684993
  03 Feb 2004   APPARATUS FOR CONTROLLING A CLUTCH IN AN AUTOMATIC VEHICLE
TRANSMISSION GP-301565-US-NP   10/228428   27 Aug 2002       6684995   03 Feb
2004   AUTOMATIC TRANSMISSION ROTATING CLUTCH WITH NO RETURN SPRING
GP-301495-US-NP   10/178285   24 Jun 2002   2003-0235036   25 Dec 2003   6687124
  03 Feb 2004   APPARATUS FOR COOLING ELECTRONIC COMPONENTS IN A PHASE CHANGE
ELECTRONIC COOLING SYSTEM GP-300779-US-NP   09/847133   03 May 2001  
2002-0165658   07 Nov 2002   6687602   03 Feb 2004   METHOD AND APPARATUS FOR
ADAPTABLE CONTROL OF A VARIABLE DISPLACEMENT ENGINE GP-300725-US-NP   10/010369
  13 Nov 2001   2003-0088983   15 May 2003   6688000   10 Feb 2004   JOINING OF
TUBULAR PARTS IN A T-JOINT BY RIVETING/BRAZING GP-301799-US-NP   10/211824   02
Aug 2002   2004-0023744   05 Feb 2004   6689011   10 Feb 2004   PLANETARY
TRANSMISSIONS WITH THREE GEAR SETS AND A STATIONARY FIXED INTERCONNECTION
GP-300799-US-NP   10/008420   13 Nov 2001   2003-0092292   15 May 2003   6692264
  17 Feb 2004   ELASTOMERIC CONNECTOR FOR FUEL CELL STACK CELL VOLTAGE MONITOR
GP-300493-US-NP   09/780079   09 Feb 2001   2002-0110503   15 Aug 2002   6692545
  17 Feb 2004   COMBINED WATER GAS SHIFT REACTOR/CARBON DIOXIDE ADSORBER FOR USE
IN A FUEL CELL SYSTEM H-204428-US-CNT1   10/011097   06 Dec 2001   2002-0051899
  02 May 2002   6692851   27 Feb 2004   FUEL CELL STACK MONITORING AND SYSTEM
CONTROL GP-300300-US-NP   09/794607   27 Feb 2001   2002-0120386   29 Aug 2002  
6694243   17 Feb 2004   METHOD AND APPARATUS FOR DETERMINING OXYGEN STORAGE
CAPACITY TIME OF A CATALYTIC CONVERTER GP-301666-US-NP   10/094128   08 Mar 2002
  2003-0167621   11 Sep 2003   6694597   24 Feb 2004   METHOD AND APPARATUS FOR
RIVETING METAL MEMBERS GP-300930-US-NP   10/124079   17 Apr 2002   2003-0196466
  23 Oct 2003   6694790   24 Feb 2004   MID PLATE PROCESS AND EQUIPMENT FOR THE
SUPERPLASTIC FORMING OF PARTS FROM PLURAL SHEETS GP-301819-US-NP   10/211871  
02 Aug 2002   2004-0020734   05 Feb 2004   6695111   24 Feb 2004   TORQUE
CONVERTER AND CLUTCH CONTROL GP-301383-US-NP   10/046807   15 Jan 2002  
2003-0132619   17 Jul 2003   6695341   24 Feb 2004   CONTAINMENT IMPACT
PROTECTION SYSTEM GP-302128-US-NP   10/286014   01 Nov 2002       6695396   24
Feb 2004   ADJUSTABLE FASTENER ASSEMBLY H-200912-US-NP   09/277103   26 Mar 1999
      6695589   24 Feb 2004   CONTROL FOR AN ELECTRIC MOTOR DRIVEN PUMP
GP-301165-US-NP   10/128220   23 Apr 2002   2003-0196639   23 Oct 2003   6698398
  02 Mar 2004   COMPENSATION OF THROTTLE AREA USING INTAKE DIAGNOSTIC RESIDUALS
GP-300496-US-NP   10/062371   01 Feb 2002   2003-0147692   07 Aug 2003   6698965
  02 Mar 2004   SHIM CARRIER ASSEMBLY GP-301747-US-NP   10/126265   19 Apr 2002
  2003-0199356   23 Oct 2003   6699153   02 Mar 2004   ELECTRICALLY-ACTUATED
BRAKING CLUTCH FOR TRANSMISSION H-205869-US-NP   09/587393   05 Jun 2000      
6699419   02 Mar 2004   METHOD OF FORMING A COMPOSITE ARTICLE WITH A TEXTURED
SURFACE AND MOLD THEREFOR GP-300363-US-NP   10/100460   18 Mar 2002  
2003-0175577   18 Sep 2003   6699614   02 Mar 2004   CONVERGING/DIVERGING FLOW
CHANNELS FOR FUEL CELL H-201740-US-NP   09/961537   20 Sep 2001   2003-0065483  
03 Apr 2003   6701282   02 Mar 2004   FAULT IDENTIFICATION DIAGNOSTIC FOR INTAKE
SYSTEM SENSORS GP-301682-US-NP   10/153054   21 May 2002   2003-0217436   27 Nov
2003   6701574   09 Mar 2004   DECKLID HINGE FOR VEHICLE GP-301555-US-NP  
10/125947   19 Apr 2002   2003-0196307   23 Oct 2003   6701598   09 Mar 2004  
JOINING AND FORMING OF TUBULAR MEMBERS GP-301240-US-NP   10/144119   13 May 2002
  2003-0209219   13 Nov 2003   6701885   09 Mar 2004   ENGINE CONNECTING ROD
MECHANISM FOR CYLINDER PRESSURE CONTROL GP-301408-US-NP   10/211733   02 Aug
2002   2004-0020740   05 Feb 2004   6702081   09 Mar 2004   TORQUE-TRANSMITTING
ASSEMBLY AND METHOD

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-301883-US-NP   10/160936   31 May 2002   2003-0222433   04 Dec 2003   6702317
  09 Mar 2004   APPARATUS FOR TEMPORARILY RETAINING A COMPONENT WITHIN A VEHICLE
PASSENGER COMPARTMENT GP-301554-US-NP   10/375502   26 Feb 2003       6702347  
09 Mar 2004   INTEGRATED MOUNTING SYSTEM FOR THE BUMPER, RECOVERY RINGS AND
WINCH OF A MOTOR VEHICLE GP-301783-US-NP   10/267519   09 Oct 2002       6702355
  09 Mar 2004   MULTI-FUNCTION SECURITY SHADE PANEL FOR A VEHICLE
GP-300644-US-NP   10/235083   05 Sep 2002       6702366   09 Mar 2004   VOLUME
FILLING MECHANICAL STRUCTURES FOR MODIFYING CRASH DECELERATION PULSE
GP-302298-US-NP   10/337147   06 Jan 2003       6702535   09 Mar 2004   RIVET
WITH SLIDING CAP AND EXTENDABLE STIRRER FOR FRICTION STIR RIVETING
GP-301519-US-NP   10/242039   12 Sep 2002       6702710   09 Mar 2004  
MULTI-SPEED PLANETARY TRANSMISSIONS WITH A STATIONARY INTERCONNECTION
GP-301745-US-NP   10/226182   22 Aug 2002   2004-0036373   26 Feb 2004   6703739
  09 Mar 2004   POWERTRAIN WITH MOTOR GENERATOR ROTOR HAVING TORQUE TRANSMISSION
MOUNTING RING GP-301619-US-NP   10/087236   01 Mar 2002   2003-0164655   04 Sep
2003   6703746   09 Mar 2004   INTERIOR PERMANENT MAGNET ROTOR GP-301521-US-NP  
10/184261   26 Jun 2002   2004-0002804   01 Jan 2004   6704635   09 Mar 2004  
METHOD FOR DETERMINING OPTIMAL ABS SLIP AND DECELERATION THRESHOLDS
GP-301472-US-NP   10/184260   26 Jun 2002   2004-0002805   01 Jan 2004   6704638
  09 Mar 2004   TORQUE ESTIMATOR FOR ENGINE RPM AND TORQUE CONTROL
GP-301303-US-NP   10/093025   07 Mar 2002   2003-0168306   11 Sep 2003   6705447
  16 Mar 2004   PISTON FOR HYDRAULICALLY-OPERATED CLUTCH GP-300591-US-NP  
09/788709   21 Feb 2001   2002-0115522   22 Aug 2002   6705967   16 Mar 2004  
SIX-SPEED TRANSMISSION WITH THREE PLANETARY GEAR SETS AND FIVE TORQUE
TRANSMITTING MECHANISMS GP-301320-US-NP   10/057690   24 Jan 2002   2003-0139245
  24 Jul 2003   6705968   16 Mar 2004   FAMILY OF MULTI-SPEED TRANSMISSION
MECHANISMS HAVING THREE PLANETARY GEAR SETS WITH TWO CLUTCHES AND TWO BRAKES
GP-301225-US-NP   10/161901   04 Jun 2002   2003-0224898   04 Dec 2003   6705969
  16 Mar 2004   FAMILY OF MULTI-SPEED TRANSMISSION MECHANISMS HAVING THREE
PLANETARY GEARSETS AND THREE INPUT TORQUE-TRANSMITTING MECHANISMS
GP-300254-US-NP   09/848476   03 May 2001   2002-0164508   07 Nov 2002   6706430
  16 Mar 2004   ELECTRONIC BY-PASS OF FUEL CELL CATHODE GAS TO COMBUSTOR
GP-300399-US-CIP1   10/028758   20 Dec 2001   2002-0119361   29 Aug 2002  
6706439   16 Mar 2004   PRESSURE DRIVEN HERMETICALLY SEALED PUMP FOR FUEL CELL
SYSTEM GP-302648-US-NP   10/189953   03 Jul 2002   20040004410   08 Jan 2004  
6707222   16 Mar 2004   MOTOR STATOR UTILIZING CORNER SCRAPS FOR ADDITIONAL
ELECTRICAL COMPONENTS [DO NOT REBILL] GP-305467-US-NP   10/075013   13 Feb 2002
      6708557   23 Mar 2004   INTERNAL COMBUSTION ENGINE SIMULATION AND TESTING
(WARF) GP-301300-US-NP   10/092930   07 Mar 2002   2003-0167869   11 Sep 2003  
6708578   23 Mar 2004   TRANSFER GEAR ASSEMBLY FOR TRANSMISSION GP-300598-US-NP
  09/853015   11 May 2001   2002-0166711   14 Nov 2002   6708793   23 Mar 2004  
DOUBLE-ISOLATED, SYMMETRIC, HIGH-DAMPED MOUNT SYSTEM GP-301937-US-NP   10/241212
  11 Sep 2002       6708808   23 Mar 2004   TORQUE-TRANSMITTING MECHANISM WITH A
SELF-RETURNING PISTON GP-301936-US-NP   10/324589   19 Dec 2002       6709035  
23 Mar 2004   EXTENDIBLE BUMPER SYSTEM AND METHOD OF CONTROL

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-301183-US-NP   09/996237   20 Nov 2001   2003-0096204   22 May 2003   6709264
  23 Mar 2004   CATALYTIC COMBUSTER GP-300741-US-NP   09/955742   19 Sep 2001  
2003-0054917   20 Mar 2003   6709358   23 Mar 2004   FAMILY OF MULTI-SPEED
TRANSMISSION MECHANISMS HAVING THREE PLANETARY GEARSETS AND FIVE
TORQUE-TRANSMITTING MECHANISMS GP-301258-US-NP   10/010375   05 Nov 2001  
2003-0087719   08 May 2003   6709359   23 Mar 2004   FAMILY OF MULTI-SPEED
TRANSMISSION MECHANISMS HAVING THREE PLANETARY GEAR SETS AND FIVE
TORQUE-TRANSMITTING MECHANISMS GP-301126-US-NP   10/211615   02 Aug 2002  
2004-0023745   05 Feb 2004   6709360   23 Mar 2004   FAMILY OF MULTI-SPEED
TRANSMISSION MECHANISMS WITH THREE INPUT CLUTCHES AND THREE PLANETARY GEARSETS
GP-301092-US-NP   10/243605   13 Sep 2002   2004-0053738   18 Mar 2004   6709361
  23 Mar 2004   FAMILY OF MULTI-SPEED TRANSMISSION MECHANISMS HAVING TWO INPUT
CLUTCHES GP-301097-US-NP   10/003688   15 Nov 2001   2002-0092422   18 Jul 2002
  6709489   23 Mar 2004   MICROWAVE REGENERATED DIESEL PARTICULATE TRAP
GP-302386-US-NP   10/136843   30 Apr 2002   2003-0203256   30 Oct 2003   6709780
  23 Mar 2004   SYSTEM AND METHOD FOR CONTROLLING STEAM IN A FUEL CELL SYSEM
WITH A FUEL PROCESSOR GP-302427-US-NP   10/397082   26 Mar 2003       6712028  
30 Mar 2004   ENGINE COOLING SYSTEM WITH WATER PUMP RECIRCULATION BYPASS CONTROL
GP-302670-US-NP   10/205483   25 Jul 2002   2003-0037969   27 Feb 2003   6712164
  30 Mar 2004   VEHICLE HAVING SYSTEMS RESPONSIVE TO NON-MECHANICAL CONTROL
SIGNALS GP-302155-US-NP   10/392295   18 Mar 2003   2004-0056401   25 Mar 2004  
6712348   30 Mar 2004   ADAPTER FOR AGILE FIXTURING AUTOMATION H-202965-US-NP  
10/213641   07 Aug 2002       6712603   30 Mar 2004   MULTIPLE PORT CATALYTIC
COMBUSTION DEVICE AND METHOD OF OPERATING SAME GP-301729-US-NP   10/243296   13
Sep 2002   2004-0053729   18 Mar 2004   6712731   30 Mar 2004   TRANSMISSION
MECHANISMS WITH THREE PLANETARY GEAR SETS GP-301093-US-NP   10/243606   13 Sep
2002   2004-0053730   18 Mar 2004   6712732   30 Mar 2004   FAMILY OF
MULTI-SPEED PLANETARY TRANSMISSIONS EACH HAVING TWO INPUT CLUTCHES AND THREE
PLANETARY GEARSETS GP-301330-US-NP   10/082462   25 Feb 2002   2003-0162628   28
Aug 2003   6712733   30 Mar 2004   FAMILY OF FIVE-SPEED TRANSMISSION MECHANISMS
HAVING A STATIONARY INTERCONNECTING MEMBER GP-300216-US-NP   09/712457   14 Nov
2000       6714771   30 Mar 2004   BROADCAST RADIO SIGNAL SEEK CIRCUIT (Delphi)
GP-301730-US-NP   10/208667   30 Jul 2002   2004-0024520   05 Feb 2004   6714858
  30 Mar 2004   ON ROAD CORNER DYNAMIC BALANCING FOR VEHICLE WHEELS
GP-301566-US-NP   10/118446   08 Apr 2002   2003-0188535   09 Oct 2003   6715289
  06 Apr 2004   TURBO-ON-DEMAND ENGINE WITH CYLINDER DEACTIVATION H-205723-US-NP
  09/709819   03 Aug 2000       6715458   06 Apr 2004   ENGINE BLOCK CRANKSHAFT
BEARINGS GP-302222-US-NP   10/243967   12 Sep 2002   2004-0051252   18 Mar 2004
  6715767   06 Apr 2004   ANGLED GAP COMPRESSION RINGS WITH END RELIEF
GP-300384-US-NP   09/982512   18 Oct 2001   2002-0091036   11 Jul 2002   6716129
  06 Apr 2004   TRANSMISSION DECOUPLING DEVICE GP-300781-US-NP   10/242042   12
Sep 2002   2004-0053727   18 Mar 2004   6716131   06 Apr 2004   FAMILY OF
MULTI-SPEED POWER TRANSMISSIONS WITH THREE GEARSETS GP-301033-US-NP   09/992763
  06 Nov 2001   2003-0085904   08 May 2003   6717584   06 Apr 2004   METHOD AND
SYSTEM FOR VISUALIZING PAINT ON A COMPUTER-GENERATED OBJECT

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-300659-US-CIP1   10/047009   15 Jan 2002   2002-0187373   12 Dec 2002  
6720098   13 Apr 2004   COMPRESSOR ARRANGEMENT FOR THE OPERATION OF A FUEL CELL
SYSTEM GP-301702-US-NP   10/252244   23 Sep 2002   2004-0059489   25 Mar 2004  
6721643   13 Apr 2004   METHOD OF CONTROLLING A CVT SPEED RATIO GP-300448-US-NP
  10/104157   22 Mar 2002   2003-0178836   25 Sep 2003   6722698   20 Apr 2004  
SEAT BELT RETRACTOR SYSTEM GP-301517-US-NP   10/243607   13 Sep 2002  
2004-0053731   18 Mar 2004   6723019   20 Apr 2004   SEVEN SPEED TRANSMISSION
MECHANISMS WITH THREE INTERCONNECTED PLANETARY GEAR SETS GP-301195-US-NP  
09/997051   20 Nov 2001   2003-0095100   22 May 2003   6724367   20 Apr 2004  
MANUALLY-CONTROLLED DEVICE FOR MOVING A CURSOR GP-301830-US-NP   10/177707   21
Jun 2002   2003-0234135   25 Dec 2003   6725963   27 Apr 2004   ENERGY SAVING
CONTROL SYSTEM AND METHOD FOR REDUCING POWER CONSUMPTION OF AN ELECTRO-HYDRAULIC
POWER STEERING SYSTEM OF A HYBRID VEHICLE GP-301194-US-NP   10/082467   25 Feb
2002   2003-0159303   28 Aug 2003   6726228   27 Apr 2004   STEERING WHEEL
ALIGNMENT SYSTEM GP-302301-US-NP   10/370648   20 Feb 2003       6726260   27
Apr 2004   EXTENDING BUMPER WITH COMBINED STIFFENER AND METHOD GP-301907-US-NP  
10/207644   29 Jul 2002   2003-0038469   27 Feb 2003   6726438   27 Apr 2004  
CHASSIS STACKING GP-302307-US-NP   10/200572   22 Jul 2002   2004-0014562   22
Jan 2004   6726596   27 Apr 2004   ENGINE CONTROL METHOD RESPONSIVE TO
TRANSMISSION RANGE CHANGING GP-301170-US-NP   09/948897   07 Sep 2001  
2003-0049504   13 Mar 2003   6727013   27 Apr 2004   FUEL CELL ENERGY MANAGEMENT
SYSTEM FOR COLD ENVIRONMENTS GP-301515-US-NP   10/264685   04 Oct 2002  
2004-0068358   08 Apr 2004   6728621   27 Apr 2004   ANTI-LOCK BRAKING SYSTEM
CONTROLLER FOR ADJUSTING SLIP THRESHOLDS ON INCLINES GP-301475-US-NP   10/123752
  16 Apr 2002   2003-0192940   16 Oct 2003   6729531   04 May 2004   FASTENER
AND A METHOD FOR ATTACHING METAL MEMBERS THEREWITH GP-301762-US-NP   10/242019  
12 Sep 2002   2004-0053728   18 Mar 2004   6729993   04 May 2004   PLANETARY
TRANSMISSIONS WITH THREE INTERCONNECTED GEAR SETS GP-302134-US-NP   10/159783  
31 May 2002   2003-0225498   04 Dec 2003   6732038   04 May 2004   TRANSMISSION
GEAR SELECTION METHOD FOR ENHANCING THE EFFECTIVENESS OF VEHICLE ROCKING
MANEUVERS GP-301717-US-NP   10/094073   08 Mar 2002   2003-0167620   11 Sep 2003
  6732420   11 May 2004   RIVET AND METHOD FOR RIVETING METAL MEMBERS THEREWITH
GP-301546-US-NP   10/122811   15 Apr 2002   2003-0192160   16 Oct 2003   6732434
  11 May 2004   PROCESS FOR FORMING ALUMINUM HYDROFORMS GP-301663-US-NP  
10/116457   03 Apr 2002   2003-0188527   09 Oct 2003   6732506   11 May 2004  
CYLINDER DEACTIVATION SYSTEM AND NOX TRAP REGENERATION GP-302717-US-NP  
10/440811   19 May 2003       6732560   11 May 2004   HYDROFORMING APPARATUS
WITH RETRACTABLE PART LOCATORS GP-302125-US-NP   10/264697   04 Oct 2002  
2004-0065290   08 Apr 2004   6732699   11 May 2004   CAST IRON CYLINDER LINER
WITH LASER-HARDENED FLANGE FILLET GP-300403-US-NP   09/794933   28 Feb 2001  
2002-0117356   29 Aug 2002   6732837   11 May 2004   LUBRICATION CONTROL DEVICE
GP-301892-US-NP   10/454447   04 Jun 2003   2004-0002800   01 Jan 2004   6735507
  11 May 2004   FOUR WHEEL STEERING SYSTEM AND METHOD FOR TRAILERING (paid by
Delphi) GP-302170-US-NP   10/285145   31 Oct 2002   2004-0083608   06 May 2004  
6735863   18 May 2004   METHOD OF ENGINE CYLINDER BORE ENLARGEMENT
GP-302410-US-NP   10/150640   16 May 2002   2003-0213468   20 Nov 2003   6736108
  18 May 2004   FUEL AND SPARK COMPENSATION FOR REACTIVATING CYLINDERS IN A
VARIABLE DISPLACEMENT ENGINE

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-301307-US-NP   10/320977   17 Dec 2002       6736440   18 May 2004   DECKLID
HINGE FOR VEHICLE GP-301374-US-NP   10/082646   25 Feb 2002   2003-0162629   28
Aug 2003   6736749   18 May 2004   FAMILY OF MULTI-SPEED TRANSMISSION MECHANISMS
HAVING THREE PLANETARY GEAR SETS AND SIX TORQUE-TRANSMITTING MECHANISMS
GP-301068-US-NP   10/241871   12 Sep 2002   2004-0053735   18 Mar 2004   6736752
  18 May 2004   FAMILY OF MULTI-SPEED TRANSMISSIONS WITH THREE PLANETARY
GEARSETS GP-302290-US-NP   10/321227   17 Dec 2002       6739166   25 May 2004  
METHOD OF FORMING TUBULAR MEMBER WITH FLANGE GP-302620-US-NP   10/461582   13
Jun 2003       6739294   25 May 2004   MANIFOLD FOR HOUSING HIGH-PRESSURE OIL IN
A CAMLESS ENGINE GP-301848-US-NP   10/368895   18 Feb 2003       6739314   25
May 2004   DISPLACEMENT ON DEMAND WITH THROTTLE PRELOAD SECURITY METHODOLOGY
GP-301260-US-NP   09/954981   18 Sep 2001   2002-0043244   18 Apr 2002   6739316
  25 May 2004   METHOD FOR THE DAMPING OF LOAD IMPACTS IN THE DRIVETRAIN OF A
MOTOR VEHICLE DRIVEN BY AN INTERNAL COMBUSTION ENGINE EQUIPPED WITH AN
ELECTRONIC CONTROL SYSTEM GP-303004-US-NP   10/414317   15 Apr 2003      
6739352   25 May 2004   SELF-PIERCING RADIATOR DRAIN VALVE H-205704-US-DIV1  
10/054810   22 Jan 2002   2002-0102445   01 Aug 2002   6740433   25 May 2004  
METHOD AND APPARATUS FOR MONITORING A HYDROGEN CONTAINING GAS STREAM
GP-302449-US-NP   10/252736   23 Sep 2002   2004-0058210   25 Mar 2004   6740440
  25 May 2004   INEXPENSIVE DIELECTRIC COOLANT FOR FUEL CELL STACKS
GP-302581-US-NP   10/305424   26 Nov 2002   2004-0074066   22 Apr 2004   6742227
  01 Jun 2004   RELEASABLE FASTENER SYSTEM AND PROCESS GP-301394-US-NP  
09/997947   30 Nov 2001       6742258   01 Jun 2004   METHODS OF HYDROFORMING
ARTICLES AND THE ARTICLES FORMED THEREBY JOINT 3M/GM GP-302023-US-NP   10/252616
  23 Sep 2002   2004-0055545   25 Mar 2004   6742481   01 Jun 2004   PISTON
COOLING OIL SYSTEM WITH WINDAGE TRAY GP-302163-US-NP   10/316129   09 Dec 2002  
2004-0108014   10 Jun 2004   6742554   01 Jun 2004   DEVICE FOR OVERHEAT
PROTECTION FOR A TYPE 4 COMPRESSED GAS CONTAINER GP-301955-US-NP   10/303530  
25 Nov 2002   2004-0099500   27 May 2004   6742642   01 Jun 2004  
TORQUE-TRANSMITTING TORQUE TO THRUST APPLY MECHANISM HAVING AMPLIFIED THRUST
GP-303287-US-NP   10/443319   22 May 2003       6742834   01 Jun 2004   MIDGATE
ASSEMBLY INCLUDING GARAGE DOOR STYLE MIDGATE PANEL GP-303108-US-NP   10/452345  
02 Jun 2003       6742835   01 Jun 2004   ROCKER PANEL MOLDINGS P006440-US-NP  
10/121977   12 Apr 2002   2003-0193813 A1   16 Oct 2003   6742918   01 Jun 2004
  MOVABLE CONDENSER LENS GP-300302-US-NP   10/098015   13 Mar 2002  
2003-0064846   03 Apr 2003   6743135   01 Jun 2004   MODULARLY-CONSTRUCTED
VEHICULAR TRANSMISSIONS GP-301867-US-NP   10/274192   19 Oct 2002   2004-0077454
  22 Apr 2004   6743141   01 Jun 2004   PLANETARY TRANSMISSIONS WITH CLUTCHED
INPUT AND THREE BRAKES GP-301797-US-NP   10/243859   13 Sep 2002   2004-0053732
  18 Mar 2004   6743145   01 Jun 2004   PLANETARY TRANSMISSIONS WITH THREE
INTERCONNECTED GEAR SETS AND A STATIONARY MEMBER GP-301520-US-NP   10/242021  
12 Sep 2002   2004-0053736   18 Mar 2004   6743146   01 Jun 2004   SEVEN-SPEED
PLANETARY TRANSMISSIONS WITH A STATIONARY INTERCONNECTION GP-302390-US-NP  
10/134991   29 Apr 2002   2003-0203255   30 Oct 2003   6743539   01 Jun 2004  
COOLANT FAN CONTROL FOR FUEL CELL SYSTEMS

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-301737-US-NP   10/305377   26 Nov 2002   2004-0099648   27 May 2004   6744011
  01 Jun 2004   ONLINE MONITORING SYSTEM AND METHOD FOR A SHORT-CIRCUITING GAS
METAL ARC WELDING PROCESS GP-301822-US-NP   10/303678   25 Nov 2002  
2003-0137194   24 Jul 2003   6745153   01 Jun 2004   DATA COLLECTION AND
MANIPULATION APPARATUS AND METHOD GP-302277-US-NP   10/387615   13 Mar 2003    
  6745604   08 Jun 2004   ENAMEL COATED BINDING SURFACE P006444-US-NP  
10/400848   27 Mar 2003       6746143   08 Jun 2004   VARIABLE PROGRESSIVE BEAM
HEADLAMP GP-301843-US-NP   10/273578   19 Oct 2002   2004-0077453   22 Apr 2004
  6746358   08 Jun 2004   PLANETARY TRANSMISSIONS WITH THREE INTERCONNECTED GEAR
SETS AND SIX SELECTABLE TORQUE TRANSMITTING DEVICES GP-301750-US-NP   10/242020
  12 Sep 2002   2004-0053733   18 Mar 2004   6746360   08 Jun 2004  
TRANSMISSION MECHANISMS WITH CLUTCHED INPUT AND A STATIONARY PLANETARY GEAR
MEMBER GP-301842-US-NP   10/242040   12 Sep 2002   2004-0053726   18 Mar 2004  
6746361   08 Jun 2004   PLANETARY TRANSMISSIONS WITH THREE GEAR SETS AND A
STATIONARY INTERCONNECTING MEMBER GP-301518-US-NP   10/242041   12 Sep 2002  
2004-0053737   18 Mar 2004   6746362   08 Jun 2004   SIX SPEED PLANETARY
TRANSMISSION MECHANISMS WITH TWO FIXED INTERCONNECTIONS GP-301355-US-NP  
10/303677   25 Nov 2002   2004-0102883   27 May 2004   6748307   08 Jun 2004  
COLLISION SENSING SYSTEM GP-301777-US-NP   10/431743   08 May 2003       6748311
  08 Jun 2004   METHODS AND APPARATUS FOR INHIBITING MOVEMENT OF AN AUTOMOBILE
IN A PITCHED POSITION GP-300523-US-NP   10/098783   14 Mar 2002   2003-0186573  
02 Oct 2003   6749452   15 Jun 2004   FUEL CELL MONITOR CONNECTOR
GP-300261-US-NP   09/563259   01 May 2000       6751452   15 Jun 2004   INTERNET
BASED VEHICLE DATA COMMUNICATION SYSTEM GP-300709-US-NP   10/066845   04 Feb
2002   2003-0145411   07 Aug 2003   6751825   22 Jun 2004   WIPER FOR MULTIPLE
AND INDEPENDENT SURFACES GP-301110-US-NP   09/921438   03 Aug 2001  
2003-0037607   27 Feb 2003   6752009   22 Jun 2004   ENCODED CRANK POSITION
SENSOR GP-300676-US-NP   10/150871   17 May 2002   2002-0189575   19 Dec 2002  
6752121   22 Jun 2004   CYLINDER DEACTIVATION SYSTEM TIMING CONTROL
SYNCHRONIZATION GP-302478-US-NP   10/364204   11 Feb 2003       6752233   22 Jun
2004   SELECTABLE OVERSPEED SECONDARY DRIVE MODULE GP-301742-US-NP   10/278451  
23 Oct 2002   2004-0082427   29 Apr 2004   6752739   22 Jun 2004   TRANSMISSION
MECHANISMS WITH THREE GEAR SETS AND A STATIONARY GEAR MEMBER GP-301417-US-NP  
10/374682   25 Feb 2003   2003-0167143   04 Sep 2003   6754603   22 Jun 2004  
VIRTUAL VEHICLE TRANSMISSION TEST CELL GP-302429-US-NP   10/164293   06 Jun 2002
  2003-0226399   11 Dec 2003   6755077   29 Jun 2004   DIAGNOSTIC SYSTEM FOR
IDENTIFYING FUEL INJECTOR FAILURE IN A FUEL CELL SYSTEM GP-301588-US-NP  
10/355898   31 Jan 2003   2003-0226398   11 Dec 2003   6755078   29 Jun 2004  
METHODS AND APPARATUS FOR ESTIMATING THE TEMPERATURE OF AN EXHAUST GAS
RECIRCULATION VALVE COIL GP-302700-US-NP   10/403206   31 Mar 2003       6755162
  29 Jun 2004   DISTRIBUTED ACCUMULATOR FOR HYDRAULIC CAMLESS VALVE ACTUATION
SYSTEM GP-302360-US-NP   10/300287   20 Nov 2002   2004-0097110   20 May 2004  
6755669   29 Jun 2004   ELONGATED ELASTOMERIC CONNECTOR AND METHOD
GP-301153-US-NP   10/039976   08 Jan 2002   2003-0129482   10 Jul 2003   6756151
  29 Jun 2004   UNIDIRECTIONAL DRAINING DEVICE GP-301721-US-NP   10/242180   12
Sep 2002   2004-0051632   18 Mar 2004   6756889   29 Jun 2004   DUAL SENSOR
CRASH SENSING SYSTEM GP-301759-US-NP   10/364170   11 Feb 2003       6758485  
06 Jul 2004   RETRACTABLE HITCH

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-301629-US-NP   10/282899   29 Oct 2002   2004-0082423   29 Apr 2004   6758785
  06 Jul 2004   MULTI-SPEED TRANSMISSION WITH THREE PLANETARY GEARSETS AND INPUT
CLUTCHES GP-300994-US-NP   10/150900   17 May 2002   2003-0220732   27 Nov 2003
  6760656   06 Jul 2004   AIRFLOW ESTIMATION FOR ENGINES WITH DISPLACEMENT ON
DEMAND GP-300369-US-NP   09/789217   20 Feb 2001   2002-0116138   22 Aug 2002  
6760669   06 Jul 2004   METHOD AND SYSTEM OF REDUCING INEFFICIENCIES IN AN
INTERNAL PERMANENT MAGNET MOTOR USING FUZZY LOGIC GP-302123-US-NP   10/463166  
17 Jun 2003       6761146   13 Jul 2004   MODEL FOLLOWING TORQUE CONTROL
GP-302044-US-NP   10/268831   10 Oct 2002       6761152   13 Jul 2004   ENGINE
WITH INJECTOR FUEL CONTROL SYSTEM AND METHOD GP-301019-US-NP   10/085595   26
Feb 2002   2003-0160583   28 Aug 2003   6762573   13 Jul 2004   SYSTEM AND
METHOD FOR ESTIMATING ROTOR POSITION OF A PERMANENT MAGNET MOTOR GP-301958-US-NP
  10/304899   26 Nov 2002   2004-0102892   27 May 2004   6763296   13 Jul 2004  
METHOD AND SYSTEM FOR ALTERNATOR LOAD MODELING FOR INTERNAL COMBUSTION ENGINE
IDLE SPEED CONTROL GP-302179-US-NP   10/460887   13 Jun 2003       6763297   13
Jul 2004   DISPLACEMENT ON DEMAND SPARK KNOCK DETECTION GP-301280-US-NP  
10/268507   10 Oct 2002   2004-0070360   15 Apr 2004   6763622   20 Jul 2004  
AMPLITUDE DETECTION METHOD AND APPARATUS FOR HIGH FREQUENCY IMPEDANCE TRACKING
SENSORLESS ALGORITHM GP-300548-US-NP   09/919489   31 Jul 2001   2003-0029233  
13 Feb 2003   6763708   20 Jul 2004   PASSIVE MODEL-BASED EGR DIAGNOSTIC
GP-302281-US-NP   10/350505   24 Jan 2003   2004-0144354   29 Jul 2004   6763797
  20 Jul 2004   ENGINE OIL SYSTEM WITH VARIABLE DISPLACEMENT PUMP
GP-302471-US-NP   10/286525   01 Nov 2002   2004-0113448   17 Jun 2004   6764122
  20 Jul 2004   VEHICLE END GATE HINGE CUP GP-302785-US-NP   10/378270   03 Mar
2003       6764532   20 Jul 2004   METHOD AND APPARATUS FOR FILTERING EXHAUST
PARTICULATES GP-301172-US-NP   10/074671   13 Feb 2002   2003-0152816   14 Aug
2003   6764781   20 Jul 2004   INTERMITTENT COOLING OF FUEL CELL GP-301527-US-NP
  10/074883   13 Feb 2002   2002-0192521   19 Dec 2002   6764782   20 Jul 2004  
ELECTRICAL ISOLATION SYSTEM FOR A FUEL CELL STACK AND METHOD OF OPERATING A FUEL
CELL STACK GP-302132-US-NP   10/322131   17 Dec 2002   2004-0112872   17 Jun
2004   6765170   20 Jul 2004   METHOD FOR SINGLE SIDED SPOT WELDING
GP-302069-US-NP   10/376896   28 Feb 2003       6765171   20 Jul 2004  
PROJECTION WELDING OF FLANGED WELD NUT GP-302631-US-NP   10/305384   26 Nov 2002
  2004-0074065   22 Apr 2004   6766566   27 Jul 2004   RELEASABLE FASTENER
SYSTEM GP-301851-US-NP   10/350440   24 Jan 2003   2004-0144190   29 Jul 2004  
6766705   27 Jul 2004   SEVEN-SPEED POWER TRANSMISSION GP-302723-US-NP  
10/464300   18 Jun 2003       6766774   27 Jul 2004   COOLING MODULE WITH AXIAL
BLOWER AND PRESSURE REGULATED CROSS-FLOW FAN GP-301583-US-NP   10/205007   25
Jul 2002   2003-0037974   27 Feb 2003   6766873   27 Jul 2004   FUEL CELL
VEHICLE WITH BY-WIRE TECHNOLOGY GP-302131-US-NP   10/244971   17 Sep 2002  
2004-0051356   18 Mar 2004   6767057   27 Jul 2004   VEHICLE ANCHORAGE SYSTEM
FOR CHILD SEAT GP-301741-US-NP   10/242530   12 Sep 2002   2004-0053734   18 Mar
2004   6767306   27 Jul 2004   TRANSMISSION MECHANISMS WITH THREE GEAR SETS AND
A STATIONARY GEAR MEMBER GP-301965-US-NP   10/309784   04 Dec 2002       6768932
  27 Jul 2004   WHEEL MOTOR SYSTEM GP-302927-US-NP   10/408848   07 Apr 2003    
  6768935   27 Jul 2004   VEHICLE DIAGNOSTIC RECORD MAPPING GP-302889-US-NP  
10/649217   26 Aug 2003   2004-0074459   22 Apr 2004   6769387   03 Aug 2004  
COMPACT TWO-STEP ROCKER ARM ASSEMBLY GP-301815-US-NP   10/304896   26 Nov 2002  
2004-0099234   27 May 2004   6769389   03 Aug 2004   DUAL VOLTAGE TANDEM ENGINE
START SYSTEM AND METHOD GP-301267-US-NP   10/350503   24 Jan 2003       6769400
  03 Aug 2004   METHOD FOR CONTROLLING EMISSIONS GP-301887-US-NP   10/150879  
17 May 2002   2003-0213467   20 Nov 2003   6769403   03 Aug 2004   SPARK RETARD
CONTROL DURING CYLINDER TRANSITIONS IN A DISPLACEMENT ON DEMAND ENGINE

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-301465-US-NP   10/151430   20 May 2002   2002-0174857   28 Nov 2002   6769415
  03 Aug 2004   EVAPORATIVE CONTROL SYSTEM GP-302735-US-NP   10/368897   18 Feb
2003       6769511   03 Aug 2004   VARIABLE TUNED EXHAUST SYSTEM GP-302897-US-NP
  10/429754   05 May 2003       6769731   03 Aug 2004   CARGO COVER HAVING
HINGED RAILS GP-302104-US-NP   10/273686   19 Oct 2002   2004-0076919   22 Apr
2004   6769909   03 Aug 2004   PAINT BAKING OVEN WITH RADIANT TUBE HEATING
ELEMENTS AND METHOD OF USING SAME GP-300576-US-NP   09/996850   21 Nov 2001  
2003-0095904   22 May 2003   6770252   03 Aug 2004   ROLLING REGENERATION DIESEL
PARTICULATE TRAP GP-302071-US-NP   10/358132   04 Feb 2003   2004-0149693   05
Aug 2004   6770835   03 Aug 2004   METHOD OF WELDING A CAGE AND NUT ASSEMBLY TO
A WORKPIECE GP-301908-US-NP   10/431998   08 May 2003       6771031   03 Aug
2004   CONTROL METHOD FOR AN ELECTRIC MOTOR-ACTIVATED CLUTCH MECHANISM
GP-301728-US-NP   10/282842   29 Oct 2002   2004-0079007   29 Apr 2004   6772545
  10 Aug 2004   UNIVERSAL LICENSE PLATE HOLDER GP-302013-US-NP   10/319950   16
Dec 2002   2004-0116237   17 Jun 2004   6773370   10 Aug 2004   SEVEN-SPEED
PLANETARY TRANSMISSION GP-301616-US-NP   10/283021   29 Oct 2002   2004-0072430
  29 Apr 2004   6773371   10 Aug 2004   FAMILY OF MULTI-SPEED TRANSMISSIONS
HAVING INTERCONNECTED PLANETARY GEARSETS AND INPUT CLUTCHES GP-301598-US-NP  
10/132058   25 Apr 2002   2003-0203261   30 Oct 2003   6773841   10 Aug 2004  
FUEL CELL HAVING INSULATED COOLANT MANIFOLD GP-301809-US-NP   10/269846   11 Oct
2002   2004-0073381   15 Apr 2004   6775623   10 Aug 2004   REAL-TIME NITROGEN
OXIDES (NOX) ESTIMATION PROCESS GP-301326-US-NP   10/269631   11 Oct 2002  
2004-0069037   15 Apr 2004   6776020   17 Aug 2004   APPARATUS FOR BENDING AND
TRANSPORTING AN ALUMINUM SHEET AND METHOD OF STRETCH FORMING AN ALUMINUM METAL
SHEET GP-301604-US-NP   10/282900   29 Oct 2002   2004-0082424   29 Apr 2004  
6776738   17 Aug 2004   FAMILY OF MULTI-SPEED TRANSMISSIONS WITH A STATIONARY
PLANETARY MEMBER AND INPUT CLUTCHES GP-301241-US-NP   10/278603   23 Oct 2002  
2004-0082426   29 Apr 2004   6780138   24 Aug 2004   FAMILY OF MULTI-SPEED
PLANETARY TRANSMISSION MECHANISMS HAVING THREE PLANETARY GEARSETS, THREE
CLUTCHES, AND TWO BRAKES GP-302604-US-NP   10/358098   04 Feb 2003       6780141
  24 Aug 2004   METHOD AND SYSTEM FOR REDUCING TIP-OUT OSCILLATION EFFECTS IN AN
AUTOMATIC TRANSMISSION GP-302589-US-NP   10/437540   14 May 2003       6782855  
31 Aug 2004   VALVE TRAIN AND METHOD FOR REDUCING OIL FLOW TO DEACTIVATED ENGINE
VALVES GP-300968-US-NP   10/104111   22 Mar 2002   2002-0170527   21 Nov 2002  
6782865   31 Aug 2004   METHOD AND APPARATUS FOR CONTROL OF A VARIABLE
DISPLACEMENT ENGINE FOR FUEL ECONOMY AND PERFORMANCE GP-302885-US-NP   10/445628
  27 May 2003       6782878   31 Aug 2004   PCV ASSEMBLY AND FITTING
GP-302184-US-NP   10/303242   25 Nov 2002   2004-0099242   27 May 2004   6786190
  07 Sep 2004   COMPACT TURBOCHARGED CYLINDER DEACTIVATION ENGINE
GP-303285-US-NP   10/443313   22 May 2003       6786535   07 Sep 2004  
VERTICALLY AND HORIZONTALLY SPLIT MIDGATE ASSEMBLY GP-302360-US-DIV1   10/772000
  04 Feb 2004   2004-0157480   12 Aug 2004   6786741   07 Sep 2004   ELONGATED
ELASTOMERIC CONNECTOR AND METHOD GP-302275-US-NP   10/391834   18 Mar 2003      
6786845   07 Sep 2004   MULTI-SPEED POWER TRANSMISSION GP-300526-US-NP  
10/184600   26 Jun 2002   2004-0001292   01 Jan 2004   6788504   07 Sep 2004  
MOBILE ELECTRIC POWER SUPPLY SYSTEM WITH DEACTIVATABLE GFCI PROTECTION

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

H-205683-US-NP   09/993250   19 Nov 2001   2003-0094150   22 May 2003   6789517
  14 Sep 2004   METHOD FOR MANAGING THERMAL LOAD ON AN ENGINE GP-301388-US-NP  
10/001288   01 Nov 2001   2003-0080565   01 May 2003   6791202   14 Sep 2004  
VEHICLE REMOTE STARTING SYSTEM SHUTOFF GP-300848-US-NP   09/740583   18 Dec 2000
  2002-0075270-A1   20 Jun 2002   6792400   14 Sep 2004   VISUALIZATION OF
COMPLEX SYSTEM INTERACTIONS GP-302483-US-NP   10/674126   29 Sep 2003      
6792918   21 Sep 2004   VACUUM RELIEF MODULAR RESERVOIR ASSEMBLY GP-301206-US-NP
  10/213970   06 Aug 2002   2004-0060953   01 Apr 2004   6793107   21 Sep 2004  
STOWABLE COAT HANGER SUPPORT FOR A VEHICLE GP-301733-US-NP   10/305379   26 Nov
2002       6793275   21 Sep 2004   LOAD BEARING BODY PANEL ASSEMBLY FOR A MOTOR
VEHICLE GP-300381-US-NP   10/358697   05 Feb 2003       6793544   21 Sep 2004  
CORROSION RESISTANT FUEL CELL TEMINAL PLATES GP-301866-US-NP   10/278837   23
Oct 2002   2004-0082422   29 Apr 2004   6793605   21 Sep 2004   PLANETARY
TRANSMISSIONS WITH CLUTCHED INPUT AND TWO BRAKES GP-301700-US-NP   10/230916  
29 Aug 2002   2004-0043279   04 Mar 2004   6794068   21 Sep 2004   FUEL CELL
STACK DESIGN AND METHOD OF OPERATION GP-300807-US-NP   09/996859   20 Nov 2001  
2002-0076596-A1   20 Jun 2002   6794076   21 Sep 2004   FUEL CELL WITH A DEVICE
FOR STORING WATER GP-301447-US-NP   10/268455   10 Oct 2002   2004-0069257   15
Apr 2004   6796275   28 Sep 2004   METHOD AND APPARATUS FOR CALCULATING MINIMUM
VALVE LIFT FOR INTERNAL COMBUSTION ENGINES GP-302161-US-NP   10/414072   15 Apr
2003   2004-0206406   21 Oct 2004   6796330   28 Sep 2004   PRESSURE CONTROL
APPARATUS FOR A TORQUE-TRANSMITTING MECHANISM GP-302224-US-NP   10/187273   26
Jun 2002   2004-0000658   01 Jan 2004   6796546   28 Sep 2004   VALVE ASSEMBLY
GP-302327-US-NP   10/443312   22 May 2003       6796600   28 Sep 2004   VEHICLE
BODY WITH PRE-HUNG MIDGATE PANEL GP-301752-US-NP   10/359027   05 Feb 2003  
2004-0152607   05 Aug 2004   6797680   28 Sep 2004   TRACTION FLUID WITH DI-ACID
ESTER BRIDGED DIMER GP-302362-US-NP   10/359019   05 Feb 2003   2004-0074882  
22 Apr 2004   6797914   28 Sep 2004   JOINING WORKPIECES BY LASER WELDING WITH
POWDER INJECTION GP-301556-US-NP   10/118282   08 Apr 2002   2003-0191571   09
Oct 2003   6799108   28 Sep 2004   CONTROL SYSTEM AND METHOD FOR MAINTAINING A
CONSTANT ENGINE IDLE SPEED OF AN AUTOMATIC TRANSMISSION-EQUIPPED VEHICLE
GP-301499-US-NP   10/269658   11 Oct 2002   2004-0069038   15 Apr 2004   6799450
  05 Oct 2004   METHOD OF STRETCH FORMING AN ALUMINUM METAL SHEET AND HANDLING
EQUIPMENT FOR DOING THE SAME GP-300473-US-NP   09/943366   29 Aug 2001  
2002-0112494   22 Aug 2002   6800385   05 Oct 2004   COOLING FAN SYSTEM FOR A
VEHICLE WITH FUEL CELL PROPULSION GP-301576-US-NP   10/602376   25 Jun 2003    
  6801848   05 Oct 2004   METHODS AND APPARATUS FOR SENSING MISFIRE IN AN
INTERNAL COMBUSTION ENGINE GP-301758-US-NP   10/341616   14 Jan 2003  
2004-0134186   15 Jul 2004   6802181   12 Oct 2004   METHOD AND APPARATUS FOR
MONITORING CATALYST EFFICIENCY AND SECONDARY AIR INJECTION GP-302407-US-NP  
10/321923   17 Dec 2002   2004-0113449   17 Jun 2004   6802552   12 Oct 2004  
VEHICLE END GATE ASSEMBLY GP-301442-US-NP   10/298720   18 Nov 2002  
2004-0096295   20 May 2004   6802682   12 Oct 2004   SPIRALED SELF-PIERCING
RIVET GP-302534-US-NP   10/409644   08 Apr 2003       6803733   12 Oct 2004  
PILLAR-MOUNTED POWER DOOR LOCK AND POWER WINDOW SYSTEM FOR A VEHICLE
GP-303404-US-NP   10/644228   20 Aug 2003       6805393   19 Oct 2004   DOUBLE
PIVOTING REAR CLOSURE GP-302511-US-NP   10/322026   17 Dec 2002   2004-0115999  
17 Jun 2004   6805593   19 Oct 2004   QUICK CONNECT BATTERY TERMINAL
GP-301164-US-NP   10/044130   10 Jan 2002   2003-0129108   10 Jul 2003   6805721
  19 Oct 2004   FUEL PROCESSOR THERMAL MANAGEMENT SYSTEM

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-300473-US-DIV1   10/230876   29 Aug 2002   2003-0044661   06 Mar 2003  
6805984   19 Oct 2004   COOLING FAN SYSTEM FOR A VEHICLE WITH FUEL CELL
PROPULSION GP-301547-US-NP   10/431698   08 May 2003       6808471   26 Oct 2004
  METHODS AND APPARATUS FOR PROVIDING SECURITY FOR ELECTRONICALLY-CONTROLLED
CYLINDER ACTIVATION AND DEACTIVATION GP-301893-US-NP   10/386256   11 Mar 2003  
    6809501   26 Oct 2004   METHOD OF IMPROVING FUEL ECONOMY GP-302405-US-NP  
10/243132   13 Sep 2002   2004-0054459   18 Mar 2004   6810318   26 Oct 2004  
DRIVE TORQUE TRANSFER SCHEME GP-302787-US-NP   10/364203   11 Feb 2003      
6810683   02 Nov 2004   THERMOSTAT EXPANSION VALVE EXIT FLOW SILENCER DEVICE
GP-301501-US-NP   10/269234   11 Oct 2002   2004-0069039   15 Apr 2004   6810709
  02 Nov 2004   HEATED METAL FORMING TOOL GP-303320-US-NP   10/646549   21 Aug
2003       6810727   02 Nov 2004   TIRE PRESSURE MONITORING SYSTEM ALGORITHM FOR
DUAL PLACARD APPLICATIONS GP-303046-US-NP   10/666748   18 Sep 2003      
6810845   02 Nov 2004   LUBRICATION SYSTEM USING VALVES TO MEET VARIOUS ENGINE
OIL PRESSURE REQUIREMENTS GP-302988-US-NP   10/685324   14 Oct 2003      
6810853   02 Nov 2004   ELECTRONIC THROTTLE CONTROL (ETC) IDLE AREA REQUEST
SECURITY GP-302050-US-NP   10/277360   22 Oct 2002   2004-0074474   22 Apr 2004
  6810854   02 Nov 2004   METHOD AND APPARATUS FOR PREDICTING AND CONTROLLING
MANIFOLD PRESSURE GP-301774-US-NP   10/277359   22 Oct 2002   2004-0074481   22
Apr 2004   6810866   02 Nov 2004   ENGINE WITH MODIFIED CAM PROFILES FOR
INTERNAL EGR CONTROL GP-302590-US-NP   10/717320   19 Nov 2003       6811010  
02 Nov 2004   MULTIPLE CONNECTION SYNCHRONIZER GP-301119-US-NP   09/999797   31
Oct 2001   2003-0080519   01 May 2003   6811159   02 Nov 2004   GASKET AND HEAT
SHIELD FOR A FLANGED JOINT GP-301562-US-DIV1   10/732713   10 Dec 2003  
2004-0119313   24 Jun 2004   6811201   02 Nov 2004   AUTOMATIC SUN VISOR AND
SOLAR SHADE SYSTEM FOR VEHICLES GP-303284-US-NP   10/631307   31 Jul 2003      
6811208   02 Nov 2004   SELF-CAMMING TORQUE ROD ASSEMBLY FOR VEHICLES
P006458-US-NP   10/279660   24 Oct 2002   2004-0080944-A1   29 Apr 2004  
6811285   02 Nov 2004   METHOD AND STRUCTURE FOR ATTACHING A LENS TO A HOUSING
IN AN AUTOMOTIVE LIGHTING ASSEMBLY GP-302791-US-NP   10/391874   18 Mar 2003  
2004-0184868   23 Sep 2004   6811345   02 Nov 2004   FASTENER ASSEMBLY WITH SELF
CENTERING ANTIROTATON ELEMENTS GP-302356-US-NP   10/437572   14 May 2003  
2004-0228680   18 Nov 2004   6811349   02 Nov 2004   RETAINING RING APPARATUS
GP-302592-US-NP   10/385864   11 Mar 2003       6811455   02 Nov 2004  
PROPSHAFT WITH FLOATING CENTER SUPPORT GP-302358-US-NP   10/273062   17 Oct 2002
  2004-0077445   22 Apr 2004   6811506   02 Nov 2004   ENGINE ACCESSORY BELT
DRIVE WITH SELF-ALIGNING PULLEY GP-301957-US-NP   10/414162   15 Apr 2003      
6811513   02 Nov 2004   MULTI-SPEED POWER TRANSMISSION GP-302675-US-NP  
10/273432   17 Oct 2002   2004-0074627   22 Apr 2004   6811625   02 Nov 2004  
METHOD FOR PROCESSING OF CONTINUOUSLY CAST ALUMINUM SHEET GP-301458-US-NP  
10/242183   12 Sep 2002   2004-0052722   18 Mar 2004   6811764   02 Nov 2004  
HYDROGEN GENERATION SYSTEM USING STABILIZED BOROHYDRIDES FOR HYDROGEN STORAGE
GP-301597-US-NP   09/997190   20 Nov 2001   2003-0096151   22 May 2003   6811918
  02 Nov 2004   LOW CONTACT RESISTANCE PEM FUEL CELL GP-302774-US-NP   10/305382
  26 Nov 2002   2004-0100368   27 May 2004   6812832   02 Nov 2004   VEHICLE
COMMUNICATION SYSTEM WITH INTEGRATED PRE-IMPACT SENSING GP-301789-US-NP  
10/298895   18 Nov 2002   2004-0098184   20 May 2004   6813552   02 Nov 2004  
METHOD AND APPARATUS FOR VEHICLE STABILITY ENHANCEMENT SYSTEM GP-302148-US-NP  
10/272532   15 Oct 2002   2004-0073367   15 Apr 2004   6813562   02 Nov 2004  
THREAT ASSESSMENT ALGORITHM FOR FORWARD COLLISION WARNING GP-301443-US-NP  
10/298969   18 Nov 2002   2004-0096296   20 May 2004   6814531   09 Nov 2004  
ROTATION RESTRAINING SELF-PIERCING RIVET

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

H-204803-US-NP   09/584210   31 May 2000       6815106   09 Nov 2004   FUEL CELL
HAVING DYNAMICALLY REGULATED BACKPRESSURE GP-302618-US-NP   10/305422   26 Nov
2002   2004-0075365   22 Apr 2004   6815873   09 Nov 2004   RELEASABLE FASTENER
SYSTEM GP-301967-US-NP   10/305432   26 Nov 2002   2004-0102882   27 May 2004  
6816766   09 Nov 2004   CONTINUOUS COLLISION SEVERITY PREDICTION
GP-301754-US-DIV1   10/630424   30 Jul 2003   2004-0045521   11 Mar 2004  
6817333   16 Nov 2004   PISTON AND CYLINDER BORE HAVING IMPROVED SCUFFING
RESISTANCE GP-301872-US-NP   10/305426   26 Nov 2002   2004-0102887   27 May
2004   6819998   16 Nov 2004   METHOD AND APPARATUS FOR VEHICLE STABILITY
ENHANCEMENT SYSTEM GP-301356-US-NP   10/269663   11 Oct 2002   2004-0071630   15
Apr 2004   6821499   23 Nov 2004   METHOD OF GENERATING HYDROGEN BY REACTION OF
BOROHYDRIDES AND HYDRATES GP-302684-US-NP   10/405987   02 Apr 2003      
6822195   23 Nov 2004   AUTOMATED WELD LOCATION SYSTEM FOR VEHICLES
GP-300180-US-NP   09/667208   21 Sep 2000       6823726   30 Nov 2004   METHOD
AND SYSTEM OF SIMULATING A COLD OR HOT START AUTOMOBILE EMISSIONS TEST
GP-302393-US-NP   10/646558   21 Aug 2003       6823840   30 Nov 2004   MANIFOLD
ABSOLUTE PRESSURE CONTROL SYSTEM AND METHOD FOR A HYBRID ELECTRIC VEHICLE
GP-300278-US-NP   10/041381   08 Jan 2002   2003-0127842   17 Jul 2003   6824164
  30 Nov 2004   VEHICLE ROOF LINER FOR OCCUPANT PROTECTION P006457-US-NP  
10/174756   19 Jun 2002   2003-0235057-A1   25 Dec 2003   6824300   30 Nov 2004
  HEADLAMP MOUNTING PLUG GP-301600-US-CIP1   10/601944   23 Jun 2003      
6824701   30 Nov 2004   MAGNETORHEOLOGICAL FLUIDS WITH AN ADDITIVE PACKAGE
GP-300536-US-NP   10/191919   09 Jul 2002   2004-0009384   15 Jan 2004   6824909
  30 Nov 2004   LOW-HUMIDIFICATION AND DURABLE FUEL CELL MEMBRANE
GP-302135-US-NP   10/337220   06 Jan 2003   2004-0129690   08 Jul 2004   6825442
  30 Nov 2004   TAILOR WELDED BLANK FOR FLUID FORMING OPERATION GP-302968-US-NP
  10/383782   07 Mar 2003       6826957   07 Dec 2004   SELF CONTAINED PORTABLE
AIR PRESSURE DECAY TEST APPARATUS GP-300942-US-NP   10/211873   02 Aug 2002  
2004-0020321   05 Feb 2004   6826976   07 Dec 2004   LEVER AND SHAFT ASSEMBLY
AND METHOD GP-302886-US-NP   10/664328   17 Sep 2003       6827069   07 Dec 2004
  DETECTION OF FUEL DYNAMICAL STEADY STATE GP-302336-US-NP   10/364171   11 Feb
2003       6827165   07 Dec 2004   ELECTRO-MECHANICAL POWERTRAIN WITH A FUEL
CELL TRANSMISSION GP-302382-US-NP   10/396801   24 Mar 2003       6827353   07
Dec 2004   EXTERNALLY SUPPORTED WIDE TOLERANCE SEAL GP-302995-US-NP   10/431720
  08 May 2003   2004-0222656   11 Nov 2004   6827386   07 Dec 2004   DOUBLE
PIVOTING TAILGATE GP-302765-US-NP   10/414324   15 Apr 2003       6827387   07
Dec 2004   VEHICLE CHILD SEATING APPARATUS AND METHOD OF USE THEREFOR
GP-301687-US-NP   10/295120   15 Nov 2002   2003-0119623   26 Jun 2003   6827664
  07 Dec 2004   TRANSMISSION GP-301896-US-NP   10/074913   11 Feb 2002  
2003-0152821   14 Aug 2003   6827747   07 Dec 2004   PEM FUEL CELL SEPARATOR
PLATE GP-301367-US-NP   10/206140   26 Jul 2002   2004-0018401   29 Jan 2004  
6828053   07 Dec 2004   INSITU RESISTIVE CURRENT AND TEMPERATURE DISTRIBUTION
CIRCUIT FOR A FUEL CELL GP-301422-US-NP   10/359026   05 Feb 2003       6828283
  07 Dec 2004   TRACTION FLUID WITH ALKANE BRIDGED DIMER GP-302947-US-NP  
10/444929   23 May 2003   2004-0231623   25 Nov 2004   6830020   14 Dec 2004  
DIESEL ENGINE WITH INTAKE CAM PHASER FOR COMPRESSION RATIO CONTROL
GP-301578-US-NP   10/206122   26 Jul 2002   2003-0089536   15 May 2003   6830117
  14 Dec 2004   VEHICLE CHASSIS HAVING SYSTEMS RESPONSIVE TO NON-MECHANICAL
CONTROL SIGNALS GP-302479-US-NP   10/400830   27 Mar 2003   2004-0191005   30
Sep 2004   6830414   14 Dec 2004   CANISTER POWDER PAINT DELIVERY APPARATUS AND
METHOD GP-301812-US-NP   10/154271   23 May 2002   2003-0220164   27 Nov 2003  
6830524   14 Dec 2004   CRANK DRIVE BELT SYSTEM WITH TRIPLE PULLEY TENSIONER

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-300966-US-NP   10/003869   24 Oct 2001   2003-0077499   24 Apr 2003   6830842
  14 Dec 2004   HYDROGEN PURGED MOTOR FOR ANODE RE-CIRCULATION BLOWER
GP-302647-US-NP   10/189823   03 Jul 2002   20040004852   08 Jan 2004   6831442
  14 Dec 2004   UTILIZING ZERO-SEQUENCE SWITCHINGS FOR REVERSIBLE CONVERTERS (DO
NOT REBILL-UT-Battelle paying) GP-304211-US-NP   10/686015   14 Oct 2003      
6832148   14 Dec 2004   AUTOMATIC ENGINE STOP AND RESTART MODE FOR REDUCING
EMISSIONS OF A HYBRID ELECTRIC VEHICLE GP-302341-US-NP   10/439484   16 May 2003
      6832583   21 Dec 2004   DIRECT ACTING DIFFERENTIAL TWO-STEP VALVE TRAIN
GP-301538-US-NP   10/167772   11 Jun 2002   2003-0226427   11 Dec 2003   6834567
  28 Dec 2004   MULTIPLE TORQUE ADJUSTABLE SPINDLES WITH A SINGLE DRIVE MOTOR
GP-303848-US-NP   10/819418   07 Apr 2004       6834626   28 Dec 2004   HYBRID
ELECTRIC POWERTRAIN GP-302086-US-NP   10/396767   24 Mar 2003       6834741   28
Dec 2004   ENGINE COVER WITH INTERNAL VIBRATION DAMPING PLATES GP-302037-US-NP  
10/410921   10 Apr 2003       6834838   28 Dec 2004   SELECTIVELY DEPLOYABLE
CUPHOLDER GP-302287-US-NP   10/370873   20 Feb 2003   2004-0164567   26 Aug 2004
  6834898   28 Dec 2004   ACTUATOR MOUNTING AND METHOD FOR MOTOR VEHICLE BUMPER
GP-302575-US-NP   10/405981   02 Apr 2003       6835020   28 Dec 2004  
BI-DIRECTION SELF-PIERCING RIVETING GP-302159-US-NP   10/443451   22 May 2003  
2004-0235607   25 Nov 2004   6835157   28 Dec 2004   APPARATUS FOR CONTROLLING A
PLURALITY OF SYNCHRONIZERS IN A MANUAL PLANETARY TRANSMISSION GP-301920-US-NP  
10/336119   03 Jan 2003   2004-0128964   08 Jul 2004   6835224   28 Dec 2004  
OPEN END DIESEL PARTICULATE TRAP GP-301704-US-NP   10/315509   09 Dec 2002  
2004-0108022   10 Jun 2004   6835254   28 Dec 2004   RECRYSTALLIZATION OF METAL
ALLOY SHEET WITH CONVECTION & INFRARED RADIATION HEATING GP-300680-US-NP  
10/191201   09 Jul 2002   2004-0009382   15 Jan 2004   6835484   28 Dec 2004  
SUPERSONIC VAPOR COMPRESSION AND HEAT REJECTION CYCLE GP-301904-US-NP  
10/202464   24 Jul 2002   2003-0037427   27 Feb 2003   6836943   04 Jan 2005  
VEHICLE BODY MANUFACTURING PROCESS GP-301895-US-NP   10/359020   05 Feb 2003    
  6836948   04 Jan 2005   METHOD OF JOINING A SHEET METAL PART TO A METAL TUBE
GP-300351-US-NP   10/242981   13 Sep 2002   2004-0050128   18 Mar 2004   6837087
  04 Jan 2005   GUIDE PIN SLOT ARRANGEMENT FOR SUPER PLASTIC FORMING BLANKS
PROVIDING IMPROVED BLANK GUIDANCE AND FORMED PART RELEASE GP-303011-US-NP  
10/797228   10 Mar 2004       6837088   04 Jan 2005   BLOW-FORMING FLASK AND
TOOL ASSEMBLY GP-302486-US-NP   10/405994   02 Apr 2003       6837196   04 Jan
2005   ENGINE VALVE ACTUATOR ASSEMBLY WITH AUTOMATIC REGULATION GP-303406-US-NP
  10/691092   22 Oct 2003       6837201   04 Jan 2005   APPARATUS AND METHOD FOR
LESSENING THE ACCUMULATION OF HIGH BOILING FRACTION FROM FUEL IN INTAKE VALVES
OF COMBUSTION ENGINES GP-303024-US-NP   10/617520   11 Jul 2003   2005-0005923  
13 Jan 2005   6837231   04 Jan 2005   CYLINDER BANK WORK OUTPUT BALANCING BASED
ON EXHAUST GAS A/F RATIO GP-301952-US-NP   10/178001   21 Jun 2002  
2003-0234530   25 Dec 2003   6837519   04 Jan 2005   SEAT BELT LATCH PLATE AND
METHOD OF MAKING SAME GP-303286-US-NP   10/443310   22 May 2003   2004-0232722  
25 Nov 2004   6837529   04 Jan 2005   MIDGATE ASSEMBLY INCLUDING FIXED WINDOW
AND CROSSBAR GP-302283-US-NP   10/173522   17 Jun 2002   2003-0231936   18 Dec
2003   6837656   04 Jan 2005   MOBILITY EQUIPMENT SECUREMENT DEVICE

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-301188-US-NP   10/120704   11 Apr 2002   2003-0193009   16 Oct 2003   6838201
  04 Jan 2005   FUEL CELL STACK COOLANT CONDUCTIVITY MONITORING CIRCUIT
GP-301697-US-NP   10/224140   19 Aug 2002   2004-0033410   19 Feb 2004   6838202
  04 Jan 2005   FUEL CELL BIPOLAR PLATE HAVING A CONDUCTIVE FOAM AS A COOLANT
LAYER GP-302343-US-NP   10/404851   01 Apr 2003       6838852   04 Jan 2005  
PLUG AND PLAY ELECTRIC MACHINE GP-302443-US-NP   10/435209   09 May 2003      
6838979   04 Jan 2005   VEHICLE-TRAILER BACKING UP JACKKNIFE DETECTION AND
WARNING SYSTEM GP-303093-US-NP   10/664172   17 Sep 2003       6840215   11 Jan
2005   ENGINE TORQUE CONTROL WITH DESIRED STATE ESTIMATION GP-300869-US-NP  
10/315771   09 Dec 2002   2004-0109247   10 Jun 2004   6840637   11 Jan 2005  
EXTERIOR REARVIEW MIRROR SYSTEM GP-302175-US-CIP1   10/352767   28 Jan 2003  
2004-0146710   29 Jul 2004   6841013   11 Jan 2005   METALLIC NANOWIRE AND
METHOD OF MAKING THE SAME GP-302175-US-NP   10/269923   11 Oct 2002  
2004-0146710   29 Jul 2004   6841235   11 Jan 2005   METALLIC NANOWIRE AND
METHOD OF MAKING THE SAME GP-302602-US-NP   10/669918   24 Sep 2003      
6841969   11 Jan 2005   FLUX OBSERVER IN A SENSORLESS CONTROLLER FOR PERMANENT
MAGNET MOTORS GP-302863-US-NP   10/664344   17 Sep 2003       6842684   11 Jan
2005   METHOD AND APPARATUS FOR CONTROLLING A BRAKE SYSTEM GP-303331-US-NP  
10/383202   06 Mar 2003       6842685   11 Jan 2005   IMPROVED TCS STABILITY
UTILIZING A CONTROLLED CENTER DIFFERENTIAL AND ANTILOCK BRAKE SYSTEM
GP-303398-US-NP   10/779362   13 Feb 2004       6843088   18 Jan 2005   RAISED
SURFACE FEATURES FOR HOT BLOW-FORMING TOOLING GP-301360-US-NP   10/278600   23
Oct 2002   2004-0079129   29 Apr 2004   6843089   18 Jan 2005   METHOD OF
PRODUCING SURFACE FEATURES IN SHEET METAL USING SUPERPLASTIC FORMING
GP-303138-US-NP   10/700975   04 Nov 2003       6843214   18 Jan 2005   METHOD
FOR BALANCING ENGINE CYLINDER BANK OUTPUT USING CRANKSHAFT SENSING AND INTAKE
CAM PHASING GP-302655-US-NP   10/464269   18 Jun 2003   2004-0255905   23 Dec
2004   6843229   18 Jan 2005   DISPLACEMENT ON DEMAND FAULT INDICATION
GP-301678-US-NP   10/358133   04 Feb 2003       6843303   18 Jan 2005   METHOD
OF SAND COREMAKING GP-302668-US-NP   10/207667   29 Jul 2002   2003-0037971   27
Feb 2003   6843336   18 Jan 2005   VEHICLE BELLY PAN GP-300403-US-DIV1  
10/784354   23 Feb 2004   2004-0166982   26 Aug 2004   6843348   18 Jan 2005  
LUBRICATION CONTROL DEVICE GP-303381-US-NP   10/649498   26 Aug 2003  
2004-0104279   03 Jun 2004   6843424   18 Jan 2005   MOTOR VEHICLE WITH A
HEATING, VENTILATING AND AIR-CONDITIONING SYSTEM GP-303889-US-NP   10/789514  
25 Feb 2004       6843521   18 Jan 2005   PIVOTING INSTRUMENT PANEL CENTRAL
STACK STRUCTURE AND METHOD FOR FLOW-THROUGH INSTRUMENT PANEL CONSOLE INTERFACE
GP-302400-US-NP   10/356044   31 Jan 2003       6843752   18 Jan 2005   TORQUE
CONVERTER SLIP CONTROL FOR DISPLACEMENT ON DEMAND GP-304300-US-NP   10/755841  
12 Jan 2004       6843945   18 Jan 2005   IN-MOLD COATING OF POLYMER COMPOSITE
PARTS FOR METALLIZATION AND PAINTING GP-303970-US-NP   10/838606   04 May 2004  
    6844522   18 Jan 2005   METHOD OF METALLURGICALLY BONDING ARTICLES AND
ARTICLE THEREFOR GP-301672-US-NP   10/469116   25 Aug 2003   2004-0144371   29
Jul 2004   6845616   25 Jan 2005   INTERNAL COMBUSTION ENGINE WHICH CAN BE
OPERATED WITH A CHOICE OF DIFFERENT FUELS, ESPECIALLY FOR A MOTOR VEHICLE DRIVE
SYSTEM GP-304156-US-NP   10/817082   02 Apr 2004       6845743   25 Jan 2005  
OIL PAN WITH VERTICAL BAFFLES FOR OIL FLOW CONTROL

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-301622-US-NP   10/269659   11 Oct 2002   2004-0069438   15 Apr 2004   6845810
  25 Jan 2005   LOST-FOAM CASTING APPARATUS FOR IMPROVED RECYCLING OF
SPRUE-METAL GP-301962-US-NP   10/207737   29 Jul 2002   2003-0038509   27 Feb
2003   6845839   25 Jan 2005   VEHICLE BODY PLATFORM GP-302714-US-NP   10/611367
  01 Jul 2003   2005-0001452   06 Jan 2005   6846038   25 Jan 2005   INTEGRAL
VEHICLE FRONT ASSEMBLY GP-301718-US-NP   10/278825   23 Oct 2002   2004-0082425
  29 Apr 2004   6846263   25 Jan 2005   PLANETARY TRANSMISSIONS WITH CLUTCHED
INPUT AND A STATIONARY MEMBER H-204428-US-DIV1   10/752603   07 Jan 2004  
2004-0151955   05 Aug 2004   6847188   25 Jan 2005   FUEL CELL STACK MONITORING
AND SYSTEM CONTROL H-205672-US-NP   09/478731   06 Jan 2000       6847922   25
Jan 2005   METHOD FOR COMPUTER-AIDED LAYOUT OF MANUFACTURING CELLS
GP-301246-US-NP   10/100483   18 Mar 2002   2002-0142200   03 Oct 2002   6849352
  01 Feb 2005   FUEL CELL SYSTEM AND METHOD OF OPERATING A FUEL CELL SYSTEM
GP-303411-US-NP   10/752133   06 Jan 2004       6851742   08 Feb 2005   CAST
ALLOY INSTRUMENT PANEL BEAMS GP-302673-US-NP   10/662548   15 Sep 2003      
6853887   08 Feb 2005   WIRELESS BACKUP COMMUNICATION LINK FOR VEHICLE CONTROL
GP-300600-US-NP   10/313613   06 Dec 2002   2004-0111199   10 Jun 2004   6853895
  08 Feb 2005   METHOD FOR REMOTE ENGINE START GP-302754-US-NP   10/358131   04
Feb 2003       6853919   08 Feb 2005   METHOD FOR REDUCING REPEAT FALSE ALARM
INDICATIONS IN VEHICLE IMPACT DETECTION SYSTEMS GP-301980-US-NP   10/200671   22
Jul 2002   2004-0011024   22 Jan 2004   6854261   15 Feb 2005   SELF-MODE
STIRRED MICROWAVE HEATING FOR A PARTICULATE TRAP GP-303539-US-NP   10/646618  
21 Aug 2003   2005-0039972   24 Feb 2005   6854557   15 Feb 2005  
ANTI-JACKKNIFE CONTROL FOR VEHICLE-TRAILER BACKING UP USING REAR-WHEEL STEER
CONTROL GP-303029-US-NP   10/643732   19 Aug 2003   2005-0041438   24 Feb 2005  
6856521   15 Feb 2005   PULSE WIDTH MODULATION SOFT-SWITCHING CONTROL
GP-302649-US-NP   10/463139   17 Jun 2003   2004-0260437   23 Dec 2004   6856867
  15 Feb 2005   AUTOMATIC REACTIVATION OF PASSENGER-ACTIVATED FUNCTIONS FOR
SHORT ENGINE RUN CYCLE TIMES GP-302466-US-NP   10/404371   01 Apr 2003      
6856885   15 Feb 2005   VEHICLE STABILITY ENHANCEMENT CONTROL GP-303502-US-NP  
10/806674   23 Mar 2004       6856886   15 Feb 2005   VEHICLE STABILITY
ENHANCEMENT CONTROL AND METHOD GP-302267-US-NP   10/325499   19 Dec 2002  
2004-0118107   24 Jun 2004   6857264   22 Feb 2005   EXHAUST EMISSION
AFTERTREATMENT GP-302696-US-NP   10/635095   06 Aug 2003   2005-0028767   10 Feb
2005   6857404   22 Feb 2005   HYDRAULIC ENGINE VALVE ACTUATOR GP-302895-US-NP  
10/374187   26 Feb 2003   2004-0165976   26 Aug 2004   6857839   22 Feb 2005  
APPARATUS FOR LOADING AND UNLOADING A COMPONENT DETACHABLY MOUNTED ON A VEHICLE
GP-302855-US-NP   10/673067   26 Sep 2003       6857889   22 Feb 2005   VEHICLE
BODY TO CHASSIS CONNECTION AND METHOD GP-304154-US-NP   10/768299   30 Jan 2004
      6857914   22 Feb 2005   BATTERY POST CONNECTOR APPARATUS GP-302014-US-NP  
10/624250   22 Jul 2003   2005-0020406   27 Jan 2005   6857987   22 Feb 2005  
TRANSMISSION LOAD MODELING FOR ENGINE IDLE SPEED CONTROL GP-301306-US-NP  
10/003965   31 Oct 2001   2003-0080858   01 May 2003   6859138   22 Feb 2005  
KEY DETECTION SWITCH FOR VEHICLE ENTRY AND SECURITY SYSTEMS GP-302066-US-NP  
10/602786   24 Jun 2003   2004-0263406   30 Dec 2004   6859181   22 Feb 2005  
INTEGRATED SPIRAL AND TOP-LOADED MONOPOLE ANTENNA GP-301877-US-NP   10/305383  
26 Nov 2002   2004-0102875   27 May 2004   6859686   22 Feb 2005   GESTICULATING
ANTHROPOMORPHIC INTERFACE GP-300882-US-NP   09/943308   31 Aug 2001  
2003-0045989   06 Mar 2003   6859712   22 Feb 2005   ADAPTIVE COMPENSATION
METHOD FOR AN ANTI-LOCK BRAKE CONTROL

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-303043-US-NP   10/666864   18 Sep 2003   2005-0061290   24 Mar 2005   6860250
  01 Mar 2005   ENGINE LUBRICATION SYSTEM AND PRESSURE REDUCING VALVE FOR
LIMITING OVERHEAD OIL FLOW GP-302430-US-NP   10/266965   08 Oct 2002  
2004-0067407   08 Apr 2004   6861173   01 Mar 2005   CATALYST LAYER EDGE
PROTECTION FOR ENHANCED MEA DURABILITY IN PEM FUEL CELLS GP-302710-US-NP  
10/611840   01 Jul 2003   2005-0000947   06 Jan 2005   6861609   01 Mar 2005  
WELDING ELECTRODE FOR ALUMINUM SHEETS GP-302406-US-NP   10/400857   27 Mar 2003
  2004-0189013   30 Sep 2004   6863317   08 Mar 2005   LATCH ASSEMBLY
GP-301798-US-NP   10/367201   14 Feb 2003       6864646   08 Mar 2005   MULTIPLE
INVERTER SYSTEM WITH LOW POWER BUS RIPPLES AND METHOD THEREFOR GP-301748-US-NP  
10/305378   26 Nov 2002   2004-0102886   27 May 2004   6865468   08 Mar 2005  
METHOD AND APPARATUS FOR VEHICLE STABILITY ENHANCEMENT SYSTEM GP-301159-US-NP  
10/126767   19 Apr 2002   2003-0196309   23 Oct 2003   6865795   15 Mar 2005  
METHOD OF INSTALLING A VEHICLE ROOF ASSEMBLY GP-303147-US-NP   10/409034   08
Apr 2003   2004-0200072   14 Oct 2004   6865809   15 Mar 2005   METHOD OF
PRELOADING TAPERED ROLLER BEARINGS GP-303267-US-NP   10/682284   09 Oct 2003    
  6866011   15 Mar 2005   BLOCK-MOUNTED PISTON SQUIRTER GP-301945-US-NP  
10/176540   21 Jun 2002   2003-0234522   25 Dec 2003   6866292   15 Mar 2005  
AUTOMOTIVE VEHICLE AIR BAG SYSTEM GP-302379-US-NP   10/724911   01 Dec 2003    
  6866318   15 Mar 2005   BEVERAGE CONTAINER HOLDER FOR VEHICLES GP-302313-US-NP
  10/462248   16 Jun 2003       6866576   15 Mar 2005   APPARATUS FOR REDUCING
NOISE ENTERING A VEHICLE PASSENGER COMPARTMENT THROUGH A PRESSURE RELIEF VALVE
GP-302919-US-NP   10/394475   21 Mar 2003       6866730   15 Mar 2005  
METALLIC-BASED ADHESION MATERIALS GP-301551-US-NP   10/243594   13 Sep 2002  
2004-0052723   18 Mar 2004   6866836   15 Mar 2005   METHOD OF GENERATING
HYDROGEN FROM BOROHYDRIDES AND WATER GP-301569-US-NP   10/336959   06 Jan 2003  
2005-0031856   10 Feb 2005   6866945   15 Mar 2005   MAGNESIUM CONTAINING
ALUMINUM ALLOYS AND ANODIZING PROCESS GP-301699-US-NP   10/163393   05 Jun 2002
  2003-0228512   11 Dec 2003   6866958   15 Mar 2005   ULTRA-LOW LOADINGS OF AU
FOR STAINLESS STEEL BIPOLAR PLATES GP-301325-US-NP   10/277355   22 Oct 2002  
2004-0074894   22 Apr 2004   6867395   15 Mar 2005   VARIABLE FLOW THERMOSTAT
AND METHOD FOR VARIABLY CONTROLLING ENGINE TEMPERATURE GP-304120-US-NP  
10/686174   14 Oct 2003       6868318   15 Mar 2005   METHOD FOR ADJUSTING
BATTERY POWER LIMITS IN A HYBRID ELECTRIC VEHICLE TO PROVIDE CONSISTANT LAUNCH
CHARACTERISTICS GP-302122-US-NP   10/426904   29 Apr 2003       6868597   22 Mar
2005   BLIND RIVET WITH ADHESIVE FOR JOINING AND ADHESIVE CHARGING METHOD
GP-303072-US-NP   10/666746   18 Sep 2003   2005-0060903   24 Mar 2005   6868617
  22 Mar 2005   GEAR CHECKER APPARATUS GP-301715-US-NP   10/408954   08 Apr 2003
      6868666   22 Mar 2005   METHOD AND APPARATUS FOR MONITORING CATALYST
EFFICIENCY AND OXYGEN SENSOR PERFORMANCE GP-302293-US-NP   10/383783   07 Mar
2003       6868837   22 Mar 2005   COLD START FUEL VAPOR ENRICHMENT
GP-301735-US-NP   10/392337   18 Mar 2003       6869132   22 Mar 2005  
CROSS-CAR BEAM SYSTEMS GP-300031-US-DIV1   10/251427   20 Sep 2002  
2003-0019363   30 Jan 2003   6869469   22 Mar 2005   GAS-LIQUID SEPARATOR FOR
FUEL CELL SYSTEM GP-301709-US-NP   10/408760   07 Apr 2003   2004-0195214   07
Oct 2004   6870122   22 Mar 2005   ELECTRODE ALIGNMENT INSPECTOR AND METHOD
GP-302672-US-NP   10/635214   06 Aug 2003   2005-0029983   10 Feb 2005   6870348
  22 Mar 2005   ROTOR RESISTANCE ADAPTATION SCHEME FOR INDIRECT FIELD ORIENTED
CONTROL OF INDUCTION MACHINE GP-303566-US-NP   10/772872   05 Feb 2004      
6871136   22 Mar 2005   METHOD FOR ON-BOARD DIAGNOSIS OF COLD START EMISSIONS
REDUCTION CONTROL STRATEGY

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-302740-US-NP   10/305433   26 Nov 2002   2004-0102901   27 May 2004   6871145
  22 Mar 2005   METHOD AND SYSTEM FOR VEHICLE IMPACT ASSESSMENT USING DRIVER
BRAKING ESTIMATION GP-302077-US-NP   10/135181   30 Apr 2002   2003-0201186   30
Oct 2003   6872294   29 Mar 2005   METALLIZATION OF POLYMER COMPOSITE PARTS FOR
PAINTING P008962-US-NP   10/414737   16 Apr 2003       6872350   29 Mar 2005  
RACK AND PINION EJECTOR GUIDING SYSTEM FOR A MOLDING MACHINE GP-301975-US-NP  
10/368894   18 Feb 2003       6874313   05 Apr 2005   AUTOMOTIVE CATAYLST OXYGEN
STORAGE CAPACITY DIAGNOSTIC GP-302587-US-NP   10/626002   24 Jul 2003  
2005-0016492   27 Jan 2005   6874462   05 Apr 2005   ADAPTABLE MODIFICATION OF
CYLINDER DEACTIVATION THRESHOLD GP-303464-US-NP   10/787419   26 Feb 2004      
6874463   05 Apr 2005   ENGINE AND METHOD OF OPERATION WITH CYLINDER
DEACTIVATION GP-302357-US-NP   10/407829   04 Apr 2003       6874486   05 Apr
2005   SUPERCHARGER WITH MULTIPLE BACKFLOW PORTS FOR NOISE CONTROL
GP-302074-US-NP   10/303245   25 Nov 2002   2004-0099071   27 May 2004   6874609
  05 Apr 2005   ROTARY-TO-LINEAR TRANSFER DEVICE GP-302480-US-NP   10/383486  
07 Mar 2003   2004-0174035   09 Sep 2004   6874839   05 Apr 2005   VEHICLE
ENDGATE WITH INTEGRAL DOOR GP-301831-US-NP   10/178286   24 Jun 2002  
2003-0234555   25 Dec 2003   6874842   05 Apr 2005   AIR DEFLECTOR FOR
ATTACHMENT TO A LOWER SURFACE OF A VEHICLE AND METHOD FOR PRODUCING SAME
GP-302077-US-CIP1   10/304086   25 Nov 2002   2004-0050703   18 Mar 2004  
6875471   05 Apr 2005   METALLIZATION OF POLYMER PARTS FOR PAINTING
GP-302219-US-NP   10/357970   04 Feb 2003   2004-0150375   05 Aug 2004   6876177
  05 Apr 2005   LOAD DUMP TRANSIENT VOLTAGE CONTROLLER GP-302916-US-NP  
10/389324   14 Mar 2003   2004-0178893   16 Sep 2004   6876298   05 Apr 2005  
AUDIBLE WARNING FOR VEHICLE SAFETY SYSTEMS GP-302034-US-NP   10/304089   25 Nov
2002   2004-0074061   22 Apr 2004   6877193   12 Apr 2005   MAGNETORHEOLOGICAL
NANOCOMPOSITE ELASTOMER FOR RELEASABLE ATTACHMENT APPLICATIONS GP-303954-US-NP  
10/704369   07 Nov 2003       6877371   12 Apr 2005   METHOD AND APPARATUS FOR
DETECTING TIRE PRESSURE GP-301684-US-NP   10/662840   15 Sep 2003   2005-0056260
  17 Mar 2005   6877486   12 Apr 2005   METHOD AND APPARATUS FOR PREDICTING A
FUEL INJECTOR TIP TEMPERATURE GP-301112-US-CIP1   10/655548   04 Sep 2003  
2004-0080087   29 Apr 2004   6877729   12 Apr 2005   RECONFIGURABLE WORKHOLDING
FIXTURE GP-300644-US-DIV1   10/794012   05 Mar 2004   2004-0169398   02 Sep 2004
  6877795   12 Apr 2005   VOLUME FILLING MECHANICAL STRUCTURES FOR MODIFYING
CRASH DECELERATION PULSE GP-302448-US-NP   10/632774   01 Aug 2003  
20050026748-A1   03 Feb 2005   6878083   12 Apr 2005   PUMP SPEED COMPENSATION
FOR TRANSMISSION LINE PRESSURE GP-301626-US-NP   10/273709   19 Oct 2002  
2004-0078127   22 Apr 2004   6879897   12 Apr 2005   METHOD AND SYSTEM FOR
ACHIEVING CONSTANT AVERAGE IMPACT DECELERATION INDEPENDENT OF VEHICLE LOAD
GP-301719-US-NP   10/336226   03 Jan 2003   2004-0133326   08 Jul 2004   6879898
  12 Apr 2005   METHOD AND APPARATUS FOR VEHICLE INTEGRATED CHASSIS CONTROL
SYSTEM GP-302629-US-NP   10/274493   17 Oct 2002   2004-0074273   22 Apr 2004  
6880377   19 Apr 2005   METHOD FOR DOUBLE ACTION GAS PRESSURE FORMING SHEET
MATERIAL GP-301984-US-NP   10/437738   14 May 2003       6880383   19 Apr 2005  
APPARATUS AND METHOD FOR FUEL VAPOR LEAK DETECTION GP-303143-US-NP   10/453883  
03 Jun 2003   2004-0248686   09 Dec 2004   6880419   19 Apr 2005   INTERNAL
ELECTRONIC TRANSMISSION RANGE SELECTION (ETRS) SYSTEM FOR AN AUTOMATIC
TRANSMISSION

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-302573-US-NP   10/619667   15 Jul 2003   2005-0011625   20 Jan 2005   6880618
  19 Apr 2005   MAKING SUBCUTANEOUS FLOW-CHANNELS IN FOAM PATTERNS
GP-302922-US-NP   10/337256   06 Jan 2003   2004-0129488   08 Jul 2004   6880855
  19 Apr 2005   ROTARY DRIVER CONTROL INPUT DEVICE GP-302549-US-NP   10/205501  
24 Jul 2002   2003-0038468   27 Feb 2003   6880856   19 Apr 2005   VEHICLE BODY
CONFIGURATIONS GP-303160-US-NP   10/644343   20 Aug 2003   2005-0040657   24 Feb
2005   6880870   19 Apr 2005   OUTSIDE VEHICLE DOOR HANDLE GP-303056-US-NP  
10/649841   26 Aug 2003   2005-0046225   03 Mar 2005   6880878   19 Apr 2005  
STACKED CARGO COVER STORAGE SYSTEM AND METHOD OF STORING THEREOF GP-300893-US-NP
  10/298785   18 Nov 2002   2004-0093987   20 May 2004   6881241   19 Apr 2005  
METHOD FOR MANUFACTURING CLOSED-WALL CELLULAR METAL GP-301599-US-CIP2  
10/663050   15 Sep 2003   2004-0149953   05 Aug 2004   6881353   19 Apr 2005  
MAGNETORHEOLOGICAL FLUIDS WITH STEARATE AND THIOPHOSPHATE ADDITIVES
GP-300690-US-NP   10/397612   26 Mar 2003       6882129   19 Apr 2005   BATTERY
PACK FOR A BATTERY-POWERED VEHICLE GP-301942-US-NP   10/285317   31 Oct 2002  
2004-0088084   06 May 2004   6882906   19 Apr 2005   VEHICLE INFORMATION AND
INTERACTION MANAGEMENT GP-302073-US-NP   10/409512   08 Apr 2003       6882928  
19 Apr 2005   ENHANCED DIAGNOSIS OF A MULTI-BANKED CATALYST EXHAUST SYSTEM
GP-302489-US-NP   10/405891   02 Apr 2003       6883474   26 Apr 2005  
ELECTROHYDRAULIC ENGINE VALVE ACTUATOR ASSEMBLY GP-302584-US-NP   10/664323   17
Sep 2003   2005-0056254   17 Mar 2005   6883497   26 Apr 2005   METHOD OF
PREVENTING PREIGNITION FOR AN INTERNAL COMBUSTION ENGINE GP-302297-US-NP  
10/337017   06 Jan 2003   2004-0129762   08 Jul 2004   6883699   26 Apr 2005  
RIVET WITH SLIDING CAP FOR FRICTION STIR RIVETING GP-303387-US-NP   10/717121  
19 Nov 2003   2005-0106014   19 May 2005   6884032   26 Apr 2005   WATER PUMP
AND METHOD OF CLOSURE GP-303309-US-NP   10/414604   16 Apr 2003       6884050  
26 Apr 2005   ROOTS SUPERCHARGER WITH EXTENDED LENGTH HELICAL ROTORS
GP-302380-US-NP   10/337257   06 Jan 2003   2004-0129574   08 Jul 2004   6884336
  26 Apr 2005   COLOR FINISHING METHOD GP-302963-US-NP   10/438771   15 May 2003
      6884385   26 Apr 2005   COLORIZATION PELLET FOR INJECTION MOLDING PROCESS
GP-300253-US-NP   09/848509   03 May 2001   2002-0164509   07 Nov 2002   6884534
  26 Apr 2005   ELECTRONIC BY-PASS CONTROL OF GAS AROUND THE HUMIDIFIER TO THE
FUEL CELL STACK GP-302627-US-NP   10/717117   19 Nov 2003   2005-0103005   19
May 2005   6886330   03 May 2005   HYDROFORMED TORQUE CONVERTER FLUID COUPLING
MEMBER GP-302630-US-NP   10/287466   04 Nov 2002   2004-0083784   06 May 2004  
6886383   03 May 2005   METHOD FOR STRETCH FORMING SHEET METAL BY PRESSING AND
THE APPLICATION OF GAS PRESSURE GP-302487-US-NP   10/405995   02 Apr 2003      
6886510   03 May 2005   ENGINE VALVE ACTUATOR ASSEMBLY WITH DUAL HYDRAULIC
FEEDBACK GP-304144-US-NP   10/819401   07 Apr 2004       6886511   03 May 2005  
LOST MOTION ASSEMBLY FOR A POPPET VALVE OF AN INTERNAL COMBUSTION ENGINE
GP-301083-US-NP   09/870428   30 May 2001   2002-0179031   05 Dec 2002   6886519
  03 May 2005   METHODS AND APPARATUS FOR CONTROLLING A SHUTDOWN OF AN INTERNAL
COMBUSTION ENGINE GP-304347-US-NP   10/752144   06 Jan 2004       6886613   03
May 2005   MOTOR VEHICLE FUEL FILLER PIPE HAVING FUEL PUMP NOZZLE LOCATING
DIMPLES H-204602-US-NP   10/081913   22 Feb 2002   2003-0160109   28 Aug 2003  
6886757   03 May 2005   NOZZLE ASSEMBLY FOR HVOF THERMAL SPRAY SYSTEM
GP-302451-US-NP   10/368981   19 Feb 2003       6886861   03 May 2005   TRUNK
MOUNTED FUEL TANK ASSEMBLY

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-302713-US-NP   10/611375   01 Jul 2003   2005-0001451   06 Jan 2005   6886885
  03 May 2005   REAR AND SIDE PANEL ASSEMBLY FOR A VEHICLE AND A METHOD OF
ASSEMBLING A VEHICLE GP-301379-US-NP   10/222377   16 Aug 2002       6887598  
03 May 2005   CONTROL SYSTEM AND METHOD FOR STARTING A FROZEN FUEL CELL
GP-301526-US-NP   10/122815   15 Apr 2002   2003-0194587   16 Oct 2003   6887602
  03 May 2005   RAPID RESPONSE FUEL CELL SYSTEM GP-302704-US-NP   10/347890   21
Jan 2003   20040142224   22 Jul 2004   6887610   03 May 2005   JOINING OF
BIPOLAR PLATES IN PROTON EXCHANGE MEMBRANE FUEL CELL STACKS GP-300358-US-NP  
10/310166   04 Dec 2002   2004-0110058   10 Jun 2004   6887613   03 May 2005  
CORROSION RESISTANT PEM FUEL CELL GP-302783-US-NP   10/445624   27 May 2003  
2004-0237281   02 Dec 2004   6889414   10 May 2005   REUSABLE RETAINER AND
ASSEMBLY GP-302664-US-NP   10/205479   25 Jul 2002   2003-0037975   27 Feb 2003
  6889785   10 May 2005   VEHICLE CHASSIS HAVING SYSTEMS RESPONSIVE TO
NON-MECHANICAL CONTROL SIGNALS GP-302099-US-NP   10/672867   26 Sep 2003  
2005-0067856   31 Mar 2005   6890019   10 May 2005   VEHICLE DOOR IMPACT BEAM
ARRANGEMENT GP-301705-US-NP   10/323298   18 Dec 2002   2004-0118488   24 Jun
2004   6890394   10 May 2005   HEATING OF METAL ALLOY SHEET BY THERMAL
CONDUCTION GP-303359-US-NP   10/662959   15 Sep 2003   2004-0122562   24 Jun
2004   6892116   10 May 2005   VEHICLE INFORMATION AND INTERACTION MANAGEMENT
H-204325-US-NP   09/511292   23 Feb 2000       6892796   17 May 2005   APPARATUS
AND METHOD FOR MOUNTING A POWER MODULE GP-302295-US-NP   10/323254   18 Dec 2002
  2004-0118900   24 Jun 2004   6892924   17 May 2005   PROCESSING RIVET AND
METHOD FOR FRICTION STIR RIVETING GP-302376-US-NP   10/385366   10 Mar 2003  
2004-0178552   16 Sep 2004   6893011   17 May 2005   UPPER STRUT ASSEMBLY
GP-302435-US-NP   10/739609   18 Dec 2003       6893079   17 May 2005   MOTOR
VEHICLE BODY WITH SIDE IMPACT PROTECTION GP-301530-US-NP   10/136862   30 Apr
2002   2003-0203253   30 Oct 2003   6893756   17 May 2005   LAMBDA SENSING WITH
A FUEL CELL STACK H-204168-US-CNT1   10/322092   17 Dec 2002   2003-0124405   03
Jul 2003   6893770   17 May 2005   STAMPED BIPOLAR PLATE FOR PEM FUEL CELL STACK
GP-301874-US-NP   10/268503   10 Oct 2002   2004-0070362   15 Apr 2004   6894454
  17 May 2005   POSITION SENSORLESS CONTROL ALGORITHM FOR AC MACHINE
GP-300880-US-NP   09/976887   15 Oct 2001   2003-0074126   17 Apr 2003   6895322
  17 May 2005   ANTI-LOCK BRAKE CONTROL METHOD HAVING ADAPTIVE ENTRY CRITERIA
GP-303115-US-NP   10/630623   30 Jul 2003   2004-0055569   25 Mar 2004   6895941
  24 May 2005   METHOD AND APPARATUS FOR A VARIABLE DISPLACEMENT INTERNAL
COMBUSTION ENGINE GP-304536-US-NP   10/953954   29 Sep 2004       6895946   24
May 2005   TORQUE CONTROL OF SUPERCHARGED ENGINE GP-303205-US-NP   10/725065  
01 Dec 2003   2005-0116506   02 Jun 2005   6896319   24 May 2005   VEHICLE
MODULAR BODY AND METHOD OF ASSEMBLY THEREOF GP-302282-US-NP   10/664324   17 Sep
2003   2005-0057090   17 Mar 2005   6896340   24 May 2005   SYSTEM AND METHOD
FOR MAINTAINING A VEHICLE AT ZERO SPEED ON A GRADED SURFACE GP-301953-US-NP  
10/664325   17 Sep 2003   2005-0058521   17 Mar 2005   6896462   24 May 2005  
MECHANICAL AND ADHESIVE FASTENER UNIT GP-303171-US-NP   10/465190   19 Jun 2003
  2004-0259645   23 Dec 2004   6896623   24 May 2005   AXIALLY COLLAPSIBLE
PROPELLER SHAFT ASSEMBLY GP-302924-US-NP   10/337235   06 Jan 2003  
2004-0133322   08 Jul 2004   6898496   24 May 2005   PIVOTING ARM DRIVER CONTROL
INPUT DEVICE GP-302653-US-NP   10/619363   14 Jul 2003   2005-0011478   20 Jan
2005   6899070   31 May 2005   ENGINE WITH DUAL OILING AND HYDRAULIC VALVES
GP-302568-US-NP   10/664291   17 Sep 2003   2005-0056265   17 Mar 2005   6899093
  31 May 2005   CONTROL SYSTEM METHOD FOR NOX CONTROL FOR CAM PHASER AND/OR EGR
SYSTEMS GP-302558-US-NP   10/375933   26 Feb 2003   2004-0163875   26 Aug 2004  
6899194   31 May 2005   LOWER VEHICLE BODY STRUCTURE AND METHOD OF USE THEREFOR
H-205168-US-CIP   09/335851   14 Jun 1999       6901989   07 Jun 2005   REMOVING
LOST FOAM PATTERN COATING RESIDUE FROM A CASTING

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-303053-US-NP   10/649499   26 Aug 2003   2005-0046224   03 Mar 2005   6902222
  07 Jun 2005   CARGO COVER SIDE STORAGE SYSTEM AND METHOD OF STORING
H-204604-US-NP   10/075106   13 Feb 2002   2003-0152698   14 Aug 2003   6902768
  07 Jun 2005   METHOD OF PRODUCING THERMALLY SPRAYED METALLIC COATING WITH
ADDITIVES GP-302736-US-NP   10/647706   25 Aug 2003   2005-0045597   03 Mar 2005
  6903298   07 Jun 2005   RESISTANCE WELDING CONTROL METHOD GP-303625-US-NP  
10/692239   23 Oct 2003   2005-0090906   28 Apr 2005   6904325   07 Jun 2005  
METHOD FOR OPTIMIZING ECU PARALLEL FLASH PROGRAMMING ARRANGEMENT ON A CAN-BASED
VEHICLE SERIAL BUS IN GENERAL ASSEMBLY GP-301802-US-NP   10/309785   04 Dec 2002
  2003-0168844   11 Sep 2003   6905138   14 Jun 2005   CHASSIS WITH
ENERGY-ABSORPTION ZONES GP-303153-US-NP   10/674129   29 Sep 2003   2005-0067851
  31 Mar 2005   6905157   14 Jun 2005   ENDGATE FOR A PICKUP TRUCK
GP-301954-US-NP   10/624275   22 Jul 2003   2005-0019131   27 Jan 2005   6905295
  14 Jun 2005   BLIND RIVET WITH EXTENDED ADHESIVE RESERVOIR GP-300790-US-NP  
10/210187   01 Aug 2002   2003-0039870   27 Feb 2003   6905791   14 Jun 2005  
FUEL CELL SYSTEM AND METHOD OF OPERATION GP-302310-US-NP   10/426421   30 Apr
2003       6907725   21 Jun 2005   METHOD FOR REDUCING ENGINE EXHAUST EMISSIONS
GP-303190-US-NP   10/682251   09 Oct 2003   2005-0076858   14 Apr 2005   6907848
  21 Jun 2005   CONNECTING ROD WITH LUBRICANT TUBE GP-302359-US-NP   10/304897  
26 Nov 2002   2004-0099139   27 May 2004   6908498   21 Jun 2005  
CARBON-CONCENTRATED MICROWAVE REGENERATED DIESEL PARTICULATE TRAP
GP-301884-US-NP   10/336960   06 Jan 2003   2004-0130214   08 Jul 2004   6909201
  21 Jun 2005   DUAL VOLTAGE ARCHITECTURE FOR AUTOMOTIVE ELECTRICAL SYSTEMS
GP-302848-US-NP   10/647401   25 Aug 2003   2005-0044917   03 Mar 2005   6910358
  28 Jun 2005   TWO TEMPERATURE TWO STAGE FORMING GP-301358-US-NP   10/079962  
21 Feb 2002   2003-0154776   21 Aug 2003   6910371   28 Jun 2005   EXTENDED
DURABILITY SENSING SYSTEM GP-304141-US-NP   10/686177   14 Oct 2003  
2005-0076958   14 Apr 2005   6910493   28 Jun 2005   CONTROL APPARATUS, METHOD
AND DIAGNOSTIC FOR HYDRAULIC FILL AND DRAIN GP-301714-US-NP   10/324566   19 Dec
2002   2004-0118647   24 Jun 2004   6910558   28 Jun 2005   SELF-LOCKING
MECHANISM FOR A TELESCOPING COLUMN GP-302621-US-NP   10/405969   02 Apr 2003  
2004-0195815   07 Oct 2004   6910714   28 Jun 2005   ENERGY ABSORBING ASSEMBLY
AND METHODS FOR OPERATING THE SAME GP-304093-US-NP   10/681586   08 Oct 2003  
2005-0079945   14 Apr 2005   6910986   28 Jun 2005   SEVEN-SPEED TRANSMISSION
GP-300686-US-NP   10/315500   09 Dec 2002   2004-0108617   10 Jun 2004   6911169
  28 Jun 2005   CARBON FIBER-REINFORCED COMPOSITE MATERIAL AND METHOD OF MAKING
GP-301624-US-NP   10/136207   01 May 2002   2003-0207165   06 Nov 2003   6911277
  28 Jun 2005   DEVICE AND METHOD TO EXPAND OPERATING RANGE OF A FUEL CELL STACK
GP-301743-US-NP   10/409513   08 Apr 2003       6911952   28 Jun 2005  
CROSSED-SLOT ANTENNA FOR MOBILE SATELLITE AND TERRESTRIAL RADIO RECEPTION
GP-302591-US-NP   10/225452   21 Aug 2002   2004-0035380   26 Feb 2004   6912981
  05 Jul 2005   METHOD AND APPARATUS TO CORRECT A CAM PHASER FAULT P006549-US-NP
  10/251005   20 Sep 2002   2003-0081427-A1   01 May 2003   6913376   05 Jul
2005   SEALING BULB BOOT FOR MOVEABLE REFLECTORS GP-303117-US-NP   10/693684  
24 Oct 2003   2005-0090361   28 Apr 2005   6913556   05 Jul 2005   POWER
TRANSMISSION FOR A VEHICLE GP-300972-US-NP   10/607953   27 Jun 2003  
2004-0263112   30 Dec 2004   6914410   05 Jul 2005   ELECTRIC DIFFERENTIAL
TRACTION-CONTROL DRIVE SYSTEM GP-301430-US-NP   10/093182   07 Mar 2002  
2003-0167756   11 Sep 2003   6915629   12 Jul 2005   AFTER-TREATMENT SYSTEM AND
METHOD FOR REDUCING EMISSIONS IN DIESEL ENGINE EXHAUST GP-304071-US-NP  
10/799979   12 Mar 2004       6915672   12 Jul 2005   HYDROTAPPING POWER UNIT
GP-301614-US-NP   10/672952   26 Sep 2003   2005-0066932   31 Mar 2005   6915775
  12 Jul 2005   ENGINE OPERATING METHOD AND APPARATUS GP-302691-US-NP  
10/601613   23 Jun 2003   2004-0255906   23 Dec 2004   6915779   12 Jul 2005  
PEDAL POSITION RATE-BASED ELECTRONIC THROTTLE PROGRESSION

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-301844-US-NP   10/150522   17 May 2002   2003-0213466   20 Nov 2003   6915781
  12 Jul 2005   ENGINE CONTROL SYSTEM WITH THROTTLE PRELOAD DURING CYLINDER
DEACTIVATION GP-303460-US-NP   10/739790   18 Dec 2003   2005-0133334   23 Jun
2005   6915890   12 Jul 2005   LEARNING METHOD FOR ONCOMING CLUTCH FILL LEVEL
AND VOLUME GP-303323-US-NP   10/673759   29 Sep 2003   2005-0067853   31 Mar
2005   6916058   12 Jul 2005   LIFTING APPARATUS GP-302440-US-NP   10/201828  
24 Jul 2002   2004-0018413-A1   29 Jan 2004   6916573   12 Jul 2005   PEM FUEL
CELL STACK WITHOUT GAS DIFFUSION MEDIA GP-302488-US-NP   10/405965   02 Apr 2003
      6918360   19 Jul 2005   ENGINE VALVE ACTUATOR ASSEMBLY WITH HYDRAULIC
FEEDBACK GP-303620-US-NP   10/730436   08 Dec 2003   2005-0121007   09 Jun 2005
  6918384   19 Jul 2005   DIESEL ENGINE WITH CAM PHASERS FOR IN-CYLINDER
TEMPERATURE CONTROL GP-302976-US-NP   10/452276   02 Jun 2003   2004-0239085  
02 Dec 2004   6918868   19 Jul 2005   AIR BAG FOLD AND METHOD FOR A SUPPLEMETAL
INFLATABLE RESTRAINT SYSTEM GP-302986-US-NP   10/765239   26 Jan 2004  
2005-0165583   28 Jul 2005   6920412   19 Jul 2005   REAL TIME LIFE MODELS FOR
AUTOMATIC TRANSMISSION FLUIDS GP-303188-US-NP   10/611844   01 Jul 2003  
2005-0000065   06 Jan 2005   6920675   26 Jul 2005   PROCESS FOR ATTACHMENT
AND/OR DISENGAGEMENT OF COMPONENTS GP-302969-US-NP   10/408752   07 Apr 2003    
  6920753   26 Jul 2005   MAGNETO-ELECTROHYDRAULIC POWER STEERING SYSTEM
GP-303044-US-NP   10/667233   18 Sep 2003   2005-0061279   24 Mar 2005   6920850
  26 Jul 2005   ENGINE LUBRICATION SYSTEM GP-304356-US-DIV1   10/704082   07 Nov
2003   2004-0108094   10 Jun 2004   6920911   26 Jul 2005   FOUNDRY SAND WITH
OXIDATION PROMOTER GP-302756-US-NP1   10/603086   24 Jun 2003   2004-0265163  
30 Dec 2004   6921512   26 Jul 2005   ALUMINUM ALLOY FOR ENGINE BLOCKS
GP-302726-US-NP   10/439588   19 May 2003   2004-0229087   18 Nov 2004   6921601
  26 Jul 2005   FUEL CELL STACK HUMIDIFICATION METHOD INCORPORATING AN
ACCUMULATION DEVICE GP-302952-US-NP   10/465478   18 Jun 2003   2004-0257094  
23 Dec 2004   6922064   26 Jul 2005   FLUID QUALITY TEST METHOD BASED ON
IMPEDANCE GP-302461-US-NP   10/440808   19 May 2003   2004-0231125   25 Nov 2004
  6922882   02 Aug 2005   METHOD OF JOINING TUBULAR MEMBERS GP-301013-US-NP  
10/017441   14 Dec 2001   2003-0110762   19 Jun 2003   6922986   02 Aug 2005  
CATALYTIC CONVERTER EARLY LIGHT OFF USING CYLINDER DEACTIVATION GP-303490-US-NP
  10/684632   14 Oct 2003   2005-0076690   14 Apr 2005   6923030   02 Aug 2005  
EXTERNAL ACTIVATION MECHANISM FOR PRESSURIZED FORMING CAVITY GP-301582-US-NP  
10/202452   24 Jul 2002   2003-0047362   13 Mar 2003   6923281   02 Aug 2005  
FULL SIZE VEHICLE REMOTE CONTROL TECHNOLOGY GP-302550-US-NP   10/262575   01 Oct
2002   2004-0060750   01 Apr 2004   6923282   02 Aug 2005   CHASSIS SUBASSEMBLY
MODULE AND METHOD FOR USING SAME GP-302093-US-NP   10/368998   19 Feb 2003  
2004-0161293   19 Aug 2004   6923592   02 Aug 2005   BALL AND SOCKET ROLLERS
LOAD LATCH MECHANISM GP-300989-US-NP   10/681680   08 Oct 2003   20050079462  
14 Apr 2005   6923642   02 Aug 2005   PREMIXED PREVAPORIZED COMBUSTOR
GP-301491-US-NP   10/693265   24 Oct 2003   2005-0090352   28 Apr 2005   6923742
  02 Aug 2005   POWER TRANSMISSION FOR A VEHICLE GP-300328-US-NP   10/131128  
24 Apr 2002   2003-0203260   30 Oct 2003   6924052   02 Aug 2005   COOLANT FLOW
FIELD DESIGN FOR FUEL CELL STACKS GP-301875-US-NP   10/601726   23 Jun 2003  
2004-0257028   23 Dec 2004   6924617   02 Aug 2005   POSITION SENSORLESS CONTROL
ALGORITHM FOR AC MACHINE GP-303814-US-NP   10/669919   24 Sep 2003  
2005-0063205   24 Mar 2005   6924993   02 Aug 2005   METHOD AND APPARATUS FOR
CONTROLLING A STAND-ALONE 4-LEG VOLTAGE SOURCE INVERTER GP-301734-US-NP  
10/632306   01 Aug 2003   20050022584-A1   03 Feb 2005   6925855   09 Aug 2005  
FUEL FILLING DETECTION GP-303405-US-NP   10/762404   22 Jan 2004       6926634  
09 Aug 2005   ALL-WHEEL DRIVE TRANSFER CASE WITH DIFFERENT FRONT AND REAR AXLE
RATIOS

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-301150-US-NP   09/993453   19 Nov 2001   2003-0093949   22 May 2003   6926748
  09 Aug 2005   STAGED LEAN COMBUSTION FOR RAPID START OF A FUEL PROCESSOR
GP-303014-US-NP   10/662846   15 Sep 2003   2005-0056619   17 Mar 2005   6927357
  09 Aug 2005   WELD GUN EQUALIZER GP-301753-US-NP   10/650933   28 Aug 2003  
2005-0046388   03 Mar 2005   6927554   09 Aug 2005   SIMPLE OPTIMAL ESTIMATOR
FOR PBA STATE OF CHARGE GP-302153-US-NP   10/206805   26 Jul 2002   2004-0016101
  29 Jan 2004   6928735   16 Aug 2005   METHOD OF VEHICLE DOOR ASSEMBLY
GP-303119-US-NP   10/342976   15 Jan 2003   2004-0134292   15 Jul 2004   6928893
  16 Aug 2005   METHOD OF MAKING A GAS DIFFUSION MEDIA AND QUALITY CONTROLS FOR
SAME GP-305214-US-NP   10/942542   16 Sep 2004       6928966   16 Aug 2005  
SELF-REGULATING ELECTROHYDRAULIC VALVE ACTUATOR ASSEMBLY GP-303540-US-NP  
10/766156   28 Jan 2004   2005-0161023   28 Jul 2005   6928982   16 Aug 2005  
CONTROLLING ENGINE CHARGE DILUTION FOR FUEL EFFICIENCY GP-302956-US-NP  
10/854290   26 May 2004       6929053   16 Aug 2005   MOLD FILL METHOD AND
SYSTEM GP-302793-US-NP   10/688419   17 Oct 2003   2005-0082872   21 Apr 2005  
6929312   16 Aug 2005   DUCT/FRAME ELEMENT ASSEMBLAGES AND METHODS OF ASSEMBLING
DUCTS AND FRAME ELEMENTS GP-303041-US-NP   10/693685   24 Oct 2003  
2005-0090354   28 Apr 2005   6929576   16 Aug 2005   POWER TRANSMISSION FOR A
VEHICLE GP-301577-US-CIP1   10/462483   17 Jun 2003   2004/0206929   21 Oct 2004
  6929756   16 Aug 2005   MAGNETORHEOLOGICAL FLUIDS WITH A MOLYBDENUM-AMINE
COMPLEX GP-302079-US-NP   10/647359   25 Aug 2003   2005-0045850   03 Mar 2005  
6929757   16 Aug 2005   OXIDATION-RESISTANT MAGNETORHEOLOGICAL FLUID
GP-301542-US-NP   09/656677   07 Sep 2000       6931293   16 Aug 2005   METHOD
FOR EARLY OPTIMIZATION OF A MANUFACTURING SYSTEM DESIGN GP-302098-US-NP  
10/781452   18 Feb 2004   2005-0178130   18 Aug 2005   6931865   23 Aug 2005  
METHOD AND APPARATUS FOR DETERMINING COOLANT TEMPERATURE RATIONALITY IN A MOTOR
VEHICLE GP-301602-US-NP   10/690100   21 Oct 2003   2005-0081589   21 Apr 2005  
6931901   23 Aug 2005   METHOD AND APPARATUS FOR FORMING A THREADED HOLE IN A
HYDROFORMED PART GP-304254-US-NP   10/797862   10 Mar 2004   2005-0200160   15
Sep 2005   6932415   23 Aug 2005   DOOR SEALING ASSEMBLY GP-303840-US-NP  
10/771842   04 Feb 2004   2005-0170752   04 Aug 2005   6932675   23 Aug 2005  
PLATED GRINDING WHEEL LIFE MAXIMIZATION METHOD GP-300762-US-CNT1   10/995846  
23 Nov 2004   2005-0070398   31 Mar 2005   6932735   23 Aug 2005   SIX-SPEED
PLANETARY TRANSMISSION MECHANISMS WITH TWO CLUTCHES AND THREE BRAKES
GP-301354-US-CIP1   10/462481   17 Jun 2003   2004/0206928   21 Oct 2004  
6932917   23 Aug 2005   MAGNETORHEOLOGICAL FLUIDS GP-301698-US-NP   10/171295  
13 Jun 2002   2003-0232714   18 Dec 2003   6933003   23 Aug 2005   METHOD OF
MAKING MEMBRANE ELECTRODE ASSEMBLIES 2001P09653WOUS   10/485121   25 Jul 2002  
    6934999   30 Aug 2005   Doppelarmgelenkscharnier für die Fronthaube eines
Kraftfahrzeuges GP-302955-US-NP   10/669480   24 Sep 2003   2005-0061283   24
Mar 2005   6935295   30 Aug 2005   COMBUSTON-ASSISTED ENGINE START/STOP
OPERATION WITH CYLINDER/VALVE DEACTIVATION GP-302554-US-NP   10/405993   02 Apr
2003   2004-0195014   07 Oct 2004   6935449   30 Aug 2005   VEHICLE ELECTRICAL
DISTRIBUTION SYSTEM AND METHOD OF USE THEREFOR GP-302553-US-NP   10/272434   15
Oct 2002   2004-0069556   15 Apr 2004   6935658   30 Aug 2005   CHASSIS FRAME
MODULE AND METHOD OF USE FOR SAME H-204801-US-NP   10/236828   06 Sep 2002      
6936238   30 Aug 2005   COMPACT PARTIAL OXIDATION/STEAM REACTOR WITH INTEGRATED
AIR PREHEATER, FUEL AND WATER VAPORIZER

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-302438-US-NP   10/413032   14 Apr 2003   2004/0202917   14 Oct 2004   6936362
  30 Aug 2005   VARIABLE PRESSURE DROP STACK GP-301695-US-DIV1   10/654800   04
Sep 2003   2004-0043891   04 Mar 2004   6936562   30 Aug 2005   HYDROTHERMALLY
STABLE CATALYST FOR IMPROVED LEAN-NOX REDUCTION GP-301827-US-NP   10/374347   25
Feb 2003   2004-0164709   26 Aug 2004   6936995   30 Aug 2005   BATTERY VOLTAGE
REDUCTION GP-301839-US-NP   10/304087   25 Nov 2002   2004-0102881   27 May 2004
  6937927   30 Aug 2005   METHOD AND APPARATUS FOR HUMAN VEHICLE INTERFACE
GP-302849-US-NP   10/636676   07 Aug 2003   2005-0028518   10 Feb 2005   6938412
  06 Sep 2005   REMOVING NITROGEN OXIDES DURING A LEAN-BURN ENGINE COLD START
GP-301384-US-NP   10/278417   23 Oct 2002   2004-0079589   29 Apr 2004   6938585
  06 Sep 2005   AUTOMATIC ADDITIVE REPLENISHMENT SYSTEM FOR IC ENGINE
LUBRICATING OIL GP-303154-US-NP   10/645973   21 Aug 2003   2005-0039727   24
Feb 2005   6938612   06 Sep 2005   AUXILIARY FUEL DISPENSING SYSTEM
GP-301901-US-NP   10/207738   29 Jul 2002   2003-0037973   27 Feb 2003   6938712
  06 Sep 2005   FUEL CELL POWERED CHASSIS MOBILE ELECTRICAL SOURCE AND METHOD OF
USE THEREOF GP-304222-US-NP   10/795479   08 Mar 2004   2005-0194819   08 Sep
2005   6938949   06 Sep 2005   OPEN-AIR PICKUP TRUCK GP-301156-US-NP   10/251638
  20 Sep 2002   2003-0072980   17 Apr 2003   6939631   06 Sep 2005   FUEL CELL
SYSTEM AND METHOD OF OPERATION GP-303480-US-NP   10/664329   17 Sep 2003  
2005-0058859   17 Mar 2005   6939633   06 Sep 2005   FUEL CELL SHUTDOWN AND
STARTUP USING A CATHODE RECYCLE LOOP GP-301066-US-NP   09/738399   15 Dec 2000  
2002-0077721   20 Jun 2002   6941189   06 Sep 2005   PROGRAMMABLE ADAPTABLE
ASSEMBLY SYSTEM GP-301707-US-NP   10/650528   28 Aug 2003   2005-0049772   03
Mar 2005   6941209   06 Sep 2005   ADAPTIVE CUSTOMER DRIVEABILITY MODULE
GP-303525-US-NP   10/785694   24 Feb 2004   2005-0187061   25 Aug 2005   6942592
  13 Sep 2005   ALL WHEEL DRIVE/FOUR WHEEL DRIVE TRANSFER CASE WITH DIFFERENT
FRONT AND REAR AXLE RATIOS GP-301184-US-NP   10/021727   12 Dec 2001  
2003-0186096   02 Oct 2003   6942937   13 Sep 2005   AIR DISTRIBUTION METHOD AND
CONTROLLER FOR A FUEL CELL SYSTEM GP-303390-US-NP   10/635123   06 Aug 2003  
2005-0031933   10 Feb 2005   6942941   13 Sep 2005   ADHESIVE BONDS FOR METALLIC
BIPOLAR PLATES GP-302441-US-NP   10/358080   04 Feb 2003   2004-0074067   22 Apr
2004   6944920   20 Sep 2005   ELECTROSTATICALLY RELEASABLE FASTENING SYSTEM AND
METHOD OF USE GP-302652-US-NP   10/739435   18 Dec 2003   2005-0132996   23 Jun
2005   6945214   20 Sep 2005   SIMPLIFIED ENGINE ARCHITECTURE AND ASSEMBLY
GP-304233-US-NP   10/887746   08 Jul 2004   2005-0072409   07 Apr 2005   6945238
  20 Sep 2005   AIR INTAKE ARRANGEMENT FOR AN INTERNAL COMBUSTION ENGINE
GP-302479-US-DIV1   10/925757   25 Aug 2004   2005-0016618   27 Jan 2005  
6945470   20 Sep 2005   CANISTER POWDER PAINT DELIVERY APPARATUS AND METHOD
GP-301966-US-NP   10/050511   16 Jan 2002       6945558   20 Sep 2005  
INFLATABLE CURTAIN SUPPORT DEVICE GP-302367-US-NP   10/830945   23 Apr 2004    
  6945576   20 Sep 2005   MULTIFUNCTIONAL BUMPER ASSEMBLY GP-303755-US-NP  
10/807600   24 Mar 2004   2005-0212318   29 Sep 2005   6945592   20 Sep 2005  
SEALER TAPE AND CLIP ASSEMBLY GP-302864-US-NP   10/669546   24 Sep 2003  
2005-0063191   24 Mar 2005   6945681   20 Sep 2005   HEADLAMP ASSEMBLIES AND
OPTICAL BODIES FOR USE THEREWITH P008959-US-NP   10/448537   30 May 2003      
6945683   20 Sep 2005   THIN LAMP ASSEMBLY METHOD GP-302133-US-NP   10/696272  
29 Oct 2003   2005-0096170   05 May 2005   6945894   20 Sep 2005   TWO RANGE
ELECTRICALLY VARIABLE POWER TRANSMISSION GP-302392-US-NP   10/691065   22 Oct
2003   2005-0090365   28 Apr 2005   6945905   20 Sep 2005   CVT HYBRID
POWERTRAIN FUELING AND ENGINE STOP-START CONTROL METHOD GP-304119-US-NP  
10/686180   14 Oct 2003   2005-0077867   14 Apr 2005   6946818   20 Sep 2005  
METHOD OF DETERMINING BATTERY POWER LIMITS FOR AN ENERGY STORAGE SYSTEM OF A
HYBRID ELECTRIC VEHICLE GP-303328-US-NP   10/874089   22 Jun 2004       6947824
  20 Sep 2005   ENGINE RPM AND TORQUE CONTROL TRANSITION

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-303452-US-NP   10/637025   07 Aug 2003   2005-0033535   10 Feb 2005   6947855
  20 Sep 2005   ADAPTIVE ALGORITHM TO CONTROL AND CHARACTERIZE SUPER CAPACITOR
PERFORMANCE GP-302561-US-NP   10/405982   02 Apr 2003   2004-0194313   07 Oct
2004   6948226   27 Sep 2005   CHASSIS FRAME PACKAGING CAVITY LOADING METHOD
GP-302779-US-NP   10/414746   16 Apr 2003   2003-0205081   06 Nov 2003   6948359
  27 Sep 2005   TIRE PRESSURE MONITORING SYSTEM GP-302316-US-NP   10/738564   17
Dec 2003   2005-0137045   23 Jun 2005   6948396   27 Sep 2005   CONTROL
APPARATUS FOR A MULTI-SPEED TRANSMISSION GP-302830-US-NP   10/801780   16 Mar
2004   2005-0205138   22 Sep 2005   6948524   27 Sep 2005   PRESSURE HOLDING
APPARATUS FOR A TORQUE-TRANSMITTING MECHANISM GP-302966-US-NP   10/347176   17
Jan 2003   2004-0140145   22 Jul 2004   6948740   27 Sep 2005   VEHICLE WITH
MULTIPLE DRIVER INTERFACES P008970-US-NP   10/738401   17 Dec 2003       6948835
  27 Sep 2005   ADJUSTABLE REAR LAMP GP-302102-US-NP   10/368175   18 Feb 2003  
2004-0160314   19 Aug 2004   6950011   27 Sep 2005   VEHICLE THEFT DETECTION
DEVICE AND METHOD GP-303815-US-NP   10/669618   24 Sep 2003   2005-0063202   24
Mar 2005   6950321   27 Sep 2005   ACTIVE DAMPING CONTROL FOR L-C OUTPUT FILTERS
IN THREE PHASE FOUR-LEG INVERTERS GP-300439-US-NP   09/975609   12 Oct 2001  
2003-0073408   17 Apr 2003   6950525   27 Sep 2005   AUTOMATED SYSTEM AND METHOD
FOR AUTOMOTIVE TIME-BASED AUDIO VERIFICATION P006550-US-NP   10/289883   07 Nov
2002   2004-0090786-A1   13 May 2004   6951412   04 Oct 2005   VOA PIVOT STUD
ASSEMBLY P006625-US-NP   10/448622   30 May 2003       6953274   11 Oct 2005  
AFS FOR LED HEADLAMP GP-304337-US-NP   10/946915   22 Sep 2004   2005-0137042  
23 Jun 2005   6953409   11 Oct 2005   TWO-MODE, COMPOUND-SPLIT, HYBRID
ELECTRO-MECHANICAL TRANSMISSION HAVING FOUR FIXED RATIOS GP-302678-US-NP  
10/809057   25 Mar 2004   2005-0210972   29 Sep 2005   6955080   18 Oct 2005  
EVALUATING OUTPUT OF A MASS AIR FLOW SENSOR GP-302660-US-NP   10/635131   06 Aug
2003   2005-0028756   10 Feb 2005   6955141   18 Oct 2005   ENGINE COOLING
SYSTEM GP-303203-US-NP   10/786841   25 Feb 2004   2005-0183677   25 Aug 2005  
6955142   18 Oct 2005   PISTON AND CYLINDER OIL SQUIRTER RAIL AND SYSTEM
GP-303900-US-NP   10/911889   05 Aug 2004       6955149   18 Oct 2005   VARIABLE
INTAKE MANIFOLD WITH TRIMODE RESONANCE TUNING CONTROL VALVE P008958-US-NP  
10/372590   21 Feb 2003       6955439   18 Oct 2005   DUAL FILAMENT STATIC
BENDING LAMP GP-302002-US-NP   10/647403   25 Aug 2003   2005-0049144   03 Mar
2005   6956007   18 Oct 2005   NOBLE METAL CATALYST GP-304194-US-NP   10/686034
  14 Oct 2003   2005-0080538   14 Apr 2005   6957137   18 Oct 2005   REAL-TIME
OPERATING PARAMETER SELECTION IN A VEHICULAR TRANSMISSION GP-304056-US-NP  
10/891462   14 Jul 2004       6957140   18 Oct 2005   LEARNED AIRFLOW VARIATION
GP-303879-US-NP   10/864717   09 Jun 2004       6957528   25 Oct 2005   NO
REDUCTION WITH DIESEL FUEL REFORMED BY NONTHERMAL HYPERPLASMA GP-302820-US-NP  
10/624737   22 Jul 2003   2005-0016253   27 Jan 2005   6957562   25 Oct 2005  
PASSIVE OXYGEN SENSOR DIAGNOSTIC GP-305777-US-NP   10/937088   09 Sep 2004      
6958587   25 Oct 2005   TORQUE DISTRIBUTION FOR MULTIPLE PROPULSION SYSTEM
VEHICLES GP-303388-US-NP   10/786832   25 Feb 2004   2005-0187690   25 Aug 2005
  6959239   25 Oct 2005   TRANSMISSION AND TORQUE CONVERTER COOLING CONTROL
GP-303715-US-NP   10/725680   02 Dec 2003   2005-0119842   02 Jun 2005   6959249
  25 Oct 2005   LOAD FOLLOWING ALGORITHM FOR A FUEL CELL BASED SYSTEM
GP-302567-US-NP   10/202444   24 Jul 2002   2003-0046802   13 Mar 2003   6959475
  01 Nov 2005   VEHICLE BODY BUSINESS METHODS GP-301771-US-NP   10/235104   05
Sep 2002   2004-0045520   11 Mar 2004   6959682   01 Nov 2005   ENGINE BALANCER
WITH CHAIN DRIVE VIBRATION ISOLATION GP-301703-US-NP   10/685200   14 Oct 2003  
2005-0076882   14 Apr 2005   6959684   01 Nov 2005   TORQUE BASED CYLINDER
DEACTIVATION WITH VACUUM CORRECTION

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-302500-US-NP   10/738476   17 Dec 2003   2005-0137055   23 Jun 2005   6960146
  01 Nov 2005   TORQUE RATIO CONTROL APPARATUS FOR A MULTI-SPEED TRANSMISSION
GP-303040-US-NP   10/693262   24 Oct 2003   2005-0090360   28 Apr 2005   6960150
  01 Nov 2005   POWER TRANSMISSION FOR A VEHICLE GP-302967-US-NP   10/375392  
27 Feb 2003   2004-0170878   02 Sep 2004   6960404   01 Nov 2005   EVAPORATIVE
COOLED FUEL CELL GP-304320-US-NP   10/912620   05 Aug 2004       6962134   08
Nov 2005   ROCKER ARM SHAFT RETAINER AND ASSEMBLY GP-301053-US-NP   10/624172  
22 Jul 2003   2005-0016486   27 Jan 2005   6962136   08 Nov 2005   METHODS FOR
STARTING A MULTI-CYLINDER INTERNAL COMBUSTION ENGINE GP-302902-US-NP   10/440807
  19 May 2003   2004-0232625   25 Nov 2004   6962346   08 Nov 2005   GASKET AND
HEAT SHIELD ASSEMBLY FOR A FLANGED JOINT GP-304375-US-NP   10/995913   23 Nov
2004       6962390   08 Nov 2005   HOLLOW BEAMS FOR INCORPORATION IN AUTOMOTIVE
VEHICLE FRAMES GP-301717-US-DIV1   10/797954   11 Mar 2004       6962469   08
Nov 2005   ADHESIVE DISPERSING RIVET GP-304108-US-NP   10/775648   10 Feb 2004  
2005-0176552   11 Aug 2005   6962548   08 Nov 2005   WIDE RATIO TRANSMISSIONS
WITH A STATIONARY PLANETARY GEAR MEMBER AND AT LEAST FIVE CLUTCHES
GP-301326-US-DIV1   10/837927   03 May 2004       6964185   15 Nov 2005  
APPARATUS FOR BENDING AND TRANSPORTING AN ALUMINUM SHEET GP-303421-US-NP  
10/785508   24 Feb 2004   2005-0187066   25 Aug 2005   6964631   15 Nov 2005  
INTEGRATED ELECTRIC MOTOR-DRIVEN OIL PUMP FOR AUTOMATIC TRANSMISSIONS IN HYBRID
APPLICATIONS GP-300032-US-NP   09/780184   09 Feb 2001   2002-0110504   15 Aug
2002   6964692   15 Nov 2005   CARBON MONOXIDE ADSORPTION FOR CARBON MONOXIDE
CLEAN-UP IN A FUEL CELL SYSTEM GP-305749-US-NP   11/001709   01 Dec 2004      
6966287   22 Nov 2005   CAM PHASER AND DOD COORDINATION FOR ENGINE TORQUE
CONTROL GP-302579-US-NP   10/603474   25 Jun 2003   2004-0265226   30 Dec 2004  
6967012   22 Nov 2005   IMIDE/AMIDE HYDROGEN STORAGE MATERIALS AND METHODS
GP-303447-US-NP   10/628856   28 Jul 2003   2005-0026523   03 Feb 2005   6967039
  22 Nov 2005   UNTREATED DIFFUSION MEDIA WITH MESOPOROUS LAYER AND DEVICES
INCORPORATING THE SAME GP-305269-US-NP   10/868192   15 Jun 2004   2005-0274356
  15 Dec 2005   6968824   29 Nov 2005   DETERMINING MANIFOLD PRESSURE BASED ON
ENGINE TORQUE CONTROL GP-301803-US-NP   10/205582   25 Jul 2002   2003-0038442  
27 Feb 2003   6968918   29 Nov 2005   VEHICLE CHASSIS HAVING PROGRAMMABLE
OPERATING CHARACTERISTICS AND METHOD FOR USING SAME GP-302656-US-NP   10/426909
  29 Apr 2003       6969088   29 Nov 2005   SEAT BELT BUCKLE PRESENTER AND
METHOD OF USE THEREFOR GP-304906-US-NP   10/987523   12 Nov 2004       6971365  
06 Dec 2005   AUTO-IGNITION GASOLINE ENGINE COMBUSTION CHAMBER AND METHOD
GP-304421-US-NP   10/996185   23 Nov 2004       6971437   06 Dec 2005   LOST
FOAM CASTING PATTERN GP-301964-US-NP   10/305374   26 Nov 2002   2003-0127272  
10 Jul 2003   6971471   06 Dec 2005   MULTI-DIRECTIONAL DRIVE GP-303391-US-NP  
10/621187   16 Jul 2003   2005-0013193   20 Jan 2005   6971785   06 Dec 2005  
CANISTER ASSEMBLY FOR POWDER DELIVERY SYSTEM GP-304435-US-NP   10/951417   28
Sep 2004       6971827   06 Dec 2005   APPARATUS FOR RETAINING OBJECTS ON
MOUNTING SURFACES GP-305365-US-NP   10/933679   03 Sep 2004       6972534   06
Dec 2005   DELAY COMPENSATION FOR STABLE CURRENT REGULATION WHEN USING
VARIABLE-DELAY RANDOM PWM SWITCHING

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-302617-US-NP   10/360997   07 Feb 2003   2004-0074070   22 Apr 2004   6973701
  13 Dec 2005   RELEASABLE FASTENING SYSTEM BASED ON IONIC POLYMER METAL
COMPOSITES AND METHOD OF USE GP-302692-US-NP   10/732500   10 Dec 2003  
2005-0127712   16 Jun 2005   6974177   13 Dec 2005   DUAL-AXIS DOOR HINGE
ASSEMBLY FOR VEHICLES GP-301567-US-NP   10/392220   18 Mar 2003       6974251  
13 Dec 2005   AMBIENT AIR TEMPERATURE PREDICTION GP-303259-US-NP   10/631145  
31 Jul 2003   2005-0026743   03 Feb 2005   6974401   13 Dec 2005   ACTIVE DAMPER
FOR A PLANETARY GEAR ARRANGEMENT GP-302705-US-NP   10/661195   12 Sep 2003  
2005-0058864   17 Mar 2005   6974648   13 Dec 2005   NESTED BIPOLAR PLATE FOR
FUEL CELL AND METHOD GP-302657-US-NP   10/202465   24 Jul 2002   2003-0037967  
27 Feb 2003   6976307   20 Dec 2005   ACCELERATED VEHICLE DEVELOPMENT PROCESS
GP-305108-US-NP   10/846142   14 May 2004   2005-0252283   17 Nov 2005   6976388
  20 Dec 2005   DIAGNOSTIC METHOD FOR A TORQUE CONTROL OF AN ELECTRICALLY
VARIABLE TRANSMISSION GP-303833-US-NP   10/808978   25 Mar 2004   2005-0210969  
29 Sep 2005   6976390   20 Dec 2005   ENGINE CYLINDER DEACTIVATION TEST
APPARATUS AND METHOD FOR USING GP-301210-US-NP   10/242961   13 Sep 2002  
2004-0050203   18 Mar 2004   6976403   20 Dec 2005   STEERING WHEEL DYNAMIC
ABSORBER ASSEMBLY GP-303111-US-NP   10/664326   17 Sep 2003   2005-0056250   17
Mar 2005   6976471   20 Dec 2005   TORQUE CONTROL SYSTEM P006546-US-NP  
10/270821   14 Oct 2002   2004-0070988 A1   15 Apr 2004   6976770   20 Dec 2005
  HERMETICALLY SEALED LAMP HOUSING AND METHOD OF MAKING GP-303804-US-NP  
10/720621   24 Nov 2003   2005-0113206   26 May 2005   6976931   20 Dec 2005  
EIGHT SPEED TRANSMISSIONS WITH THREE PLANETARY GEAR SETS GP-304063-US-NP  
10/737510   16 Dec 2003   2005-0130791   16 Jun 2005   6976932   20 Dec 2005  
MULTI-SPEED PLANETARY TRANSMISSION MECHANISMS WITH A STATIONARY PLANETARY MEMBER
AND TWO BRAKES GP-302276-US-NP   10/786639   25 Feb 2004   2005-0187064   25 Aug
2005   6976933   20 Dec 2005   MULTI-SPEED POWER TRANSMISSION GP-301238-US-NP  
10/659612   09 Sep 2003   2005-0062596   24 Mar 2005   6977583   20 Dec 2005  
AUTOMATIC RESET OF LUBRICATING FLUID LIFE MONITORING SYSTEM GP-303660-US-NP  
10/692332   23 Oct 2003   2005-0090942   28 Apr 2005   6978198   20 Dec 2005  
SYSTEM AND METHOD TO LOAD VEHICLE OPERATION SOFTWARE AND CALIBRATION DATA IN
GENERAL ASSEMBLY AND SERVICE ENVIRONMENT GP-302291-US-NP   10/286077   01 Nov
2002   2004-0083725   06 May 2004   6978606   27 Dec 2005   EQUAL LENGTH
CROSSOVER PIPE EXHAUST SYSTEM GP-304053-US-NP   10/830946   23 Apr 2004  
2005-0235932   27 Oct 2005   6978752   27 Dec 2005   HYBRID METAL-COMPOSITE
VALVE LIFTER GUIDE GP-303752-US-NP   10/893119   15 Jul 2004   2005-0121945   09
Jun 2005   6979050   27 Dec 2005   AIRFLOW CONTROL DEVICES BASED ON ACTIVE
MATERIALS GP-302003-US-NP   10/676529   01 Oct 2003   2005-0073272   07 Apr 2005
  6979968   27 Dec 2005   METHOD AND SYSTEM FOR MANAGING PROCESSOR EXECUTION
TIME UTILIZING VARIABLE FREQUENCY SWITCHING GP-302582-US-NP   10/305376   26 Nov
2002   2004-0074063   22 Apr 2004   6983517   10 Jan 2006   RELEASABLE FASTENER
SYSTEM GP-301833-US-NP   10/277475   22 Oct 2002   2004-0074453   22 Apr 2004  
6983590   10 Jan 2006   SECONDARY AIR INJECTION DIAGNOSTIC SYSTEM USING PRESSURE
FEEDBACK GP-303146-US-NP   10/453845   03 Jun 2003   2004-0248687   09 Dec 2004
  6983668   10 Jan 2006   PARK SOLENOID ASSEMBLY FOR AN INTERNAL ELECTRONIC
TRANSMISSION RANGE SELECTION (ETRS) SYSTEM GP-303271-US-NP   10/611366   01 Jul
2003   2005/0000485   06 Jan 2005   6983732   10 Jan 2006   INJECTION STRATEGY
FOR OPERATING A DIRECT-INJECTION CONTROLLED AUTO-IGNITION FOUR-STROKE INTERNAL
COMBUSTION ENGINE GP-303269-US-NP   10/691372   22 Oct 2003   2005-0087410   28
Apr 2005   6983832   10 Jan 2006   IMPACT ENERGY ABSORBER AND PROCESS

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-302601-US-NP   10/634528   05 Aug 2003   2005-0029982   10 Feb 2005   6984960
  10 Jan 2006   METHODS AND APPARATUS FOR CURRENT CONTROL OF A THREE-PHASE
VOLTAGE SOURCE INVERTER IN THE OVERMODULATION REGION GP-301581-US-NP   10/202998
  25 Jul 2002   2003-0038467   27 Feb 2003   6986401   17 Jan 2006   SYSTEMS
PACKAGED WITHIN FLAT VEHICLE CHASSIS GP-304175-US-NP   10/853430   25 May 2004  
2005-0262853   01 Dec 2005   6988371   24 Jan 2006   AUTOMOTIVE HVAC SYSTEM AND
METHOD OF OPERATING SAME UTILIZING EVAPORATOR FREEZING GP-302083-US-NP  
10/780481   17 Feb 2004   2005-0178816   18 Aug 2005   6988651   24 Jan 2006  
FRICTION STIR RIVET DRIVE SYSTEM AND STIR RIVETING METHODS P008960-US-NP  
10/656542   05 Sep 2003       6988819   24 Jan 2006   LAMP HOUSING CONTAINING AN
INTEGRATED LED SUPPORT STRUCTURE GP-304397-US-NP   10/807696   24 Mar 2004  
2005-0215379   29 Sep 2005   6988972   24 Jan 2006   WIDE RATIO TRANSMISSIONS
HAVING THREE PLANETARY GEAR SETS AND THREE BRAKES GP-303225-US-NP   10/452817  
02 Jun 2003   2004-0239272   02 Dec 2004   6989641   24 Jan 2006   METHODS AND
APPARATUS FOR FAULT-TOLERANT CONTROL OF ELECTRIC MACHINES GP-302121-US-NP  
10/679572   06 Oct 2003   2005-0073456   07 Apr 2005   6989785   24 Jan 2006  
LOW-PROFILE, MULTI-BAND ANTENNA MODULE GP-302328-US-NP   10/461706   13 Jun 2003
  2004-0250610   16 Dec 2004   6990856   31 Jan 2006   METHOD AND APPARATUS FOR
DETERMINING MASS OF ENGINE INTAKE AIR WITH REVERSION COMPENSATION
GP-304087-US-NP   10/891292   14 Jul 2004   2006-0011164   19 Jan 2006   6990945
  31 Jan 2006   VEHICLE FUELING ARRANGEMENT GP-302609-US-NP   10/611374   01 Jul
2003   2005-0000744   06 Jan 2005   6991055   31 Jan 2006   MOTORIZED COVER
SYSTEM AND METHOD OF USE THEREOF GP-301807-US-NP   10/318335   12 Dec 2002  
2003-0141736   31 Jul 2003   6991060   31 Jan 2006   VEHICLE HAVING A MOVABLE
DRIVING POSITION GP-304310-US-NP   10/983330   05 Nov 2004   2005-0121946   09
Jun 2005   6991280   31 Jan 2006   AIRFLOW CONTROL DEVICES BASED ON ACTIVE
MATERIALS GP-304364-US-NP   10/807593   24 Mar 2004   2005-0215383   29 Sep 2005
  6991577   31 Jan 2006   WIDE RATIO TRANSMISSIONS WITH THREE PLANETARY GEAR
SETS AND A STATIONARY INTERCONNECTING MEMBER GP-302892-US-NP   10/388241   13
Mar 2003   2004-0180785   16 Sep 2004   6992039   31 Jan 2006   METHOD FOR
MAKING MONODISPERSED NOBLE METAL NANOPARTICLES SUPPORTED ON OXIDE SUBSTRATES
GP-300958-US-NP   10/324468   19 Dec 2002   2004-0122574   24 Jun 2004   6993423
  31 Jan 2006   METHOD FOR ADJUSTING VEHICLE COCKPIT DEVICES GP-304907-US-NP  
10/997661   24 Nov 2004   2006-0005804   12 Jan 2006   6994072   07 Feb 2006  
METHOD FOR MID LOAD OPERATION OF AUTO-IGNITION COMBUSTION GP-304277-US-NP  
10/833731   28 Apr 2004   2005-0077140   14 Apr 2005   6994198   07 Feb 2006  
COILED CLUTCH FRICTION MEMBER WITH DUAL-DIRECTIONAL MODULI OF ELASTICITY
GP-304543-US-NP   10/807803   24 Mar 2004   2005-0215382   29 Sep 2005   6994649
  07 Feb 2006   WIDE RATIO TRANSMISSIONS HAVING THREE GEAR SETS AND A STATIONARY
PLANETARY MEMBER GP-303358-US-CIP1   10/662957   15 Sep 2003   2004-0113799   17
Jun 2004   6995663   07 Feb 2006   DRIVING WORKLOAD ESTIMATION GP-302891-US-NP  
10/685201   14 Oct 2003   2005-0076634   14 Apr 2005   6996974   14 Feb 2006  
FUEL CONTROL FAILURE DETECTION BASED ON POST O2 SENSOR GP-305485-US-NP  
11/093608   30 Mar 2005       6997149   14 Feb 2006   SPARK TIMING CONTROL
SYSTEM AND METHOD GP-302766-US-NP   10/427690   30 Apr 2003   2004-0216941   04
Nov 2004   6997279   14 Feb 2006   ADJUSTABLE SEAT WITH LOCK-OUT FEATURE
GP-302923-US-NP   10/305434   26 Nov 2002   2004-0099468   27 May 2004   6997281
  14 Feb 2006   DRIVER CONTROL INPUT DEVICE FOR DRIVE-BY-WIRE VEHICLE

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-301558-US-NP   10/184596   26 Jun 2002   2004-0000790   01 Jan 2004   6997485
  14 Feb 2006   CONNECTING ASSEMBLY FOR CONNECTING TO A FLUID CONDUIT IN A FLUID
TRANSFER SYSTEM GP-303598-US-NP   10/910232   03 Aug 2004   2006-0028049   09
Feb 2006   6997504   14 Feb 2006   DUAL PIVOT HINGE ASSEMBLY FOR VEHICLES
GP-303799-US-NP   10/784560   23 Feb 2004   2004-0266577   30 Dec 2004   6997840
  14 Feb 2006   APPARATUS FOR FEEDING OIL TO A CLUTCH GP-304355-US-NP  
10/808074   24 Mar 2004   2005-0215381   29 Sep 2005   6997844   14 Feb 2006  
WIDE RATIO TRANSMISSIONS WITH THREE INTERCONNECTED PLANETARY GEAR SETS AND A
STATIONARY MEMBER GP-302984-US-NP   10/635208   06 Aug 2003   2005-0029991   10
Feb 2005   6998823   14 Feb 2006   METHOD OF REDUCING ENGINE BELT NOISE
GP-302368-US-NP   10/679646   06 Oct 2003   2005-0073400   07 Apr 2005   6998975
  14 Feb 2006   METHOD AND SYSTEM FOR DETERMINING TIRE PRESSURE IMBALANCES
GP-303907-US-NP   10/895642   21 Jul 2004   20050024223-A1   03 Feb 2005  
6999870   14 Feb 2006   VARIABLE FREQUENCY BASED ACCELERATOR PEDAL MODULE AND
ELECTRONIC THROTTLE BODY POSITION INDICATORS GP-303538-US-NP   10/612661   02
Jul 2003   2005-0004402   06 Jan 2005   7000382   21 Feb 2006   PARTIAL
OXIDATION OF ALCOHOLS GP-305270-US-NP   10/868205   15 Jun 2004   2005-0274357  
15 Dec 2005   7000589   21 Feb 2006   DETERMINING MANIFOLD PRESSURE BASED ON
ENGINE TORQUE CONTROL 2004P00936 US01   10/787620   26 Mar 2004       7000720  
21 Feb 2006   Fronthaubenanordnung Ed 105 99 - EP 1 178 914 B1 (Lizenzvertrag
Edscha / Opel 2003V30437) GP-304278-US-NP   10/833916   28 Apr 2004  
2005-0077138   14 Apr 2005   7000752   21 Feb 2006   COATED REACTION PLATE FOR A
CLUTCH GP-302001-US-NP   10/254458   24 Sep 2002   2004-0056495   25 Mar 2004  
7000966   21 Feb 2006   PICK-AND-PLACE TOOL GP-303015-US-NP   10/405957   02 Apr
2003       7001097   21 Feb 2006   TUBULAR JOINT ASSEMBLY GP-301069-US-NP  
10/023238   18 Dec 2001   2003-0113192   19 Jun 2003   7001130   21 Feb 2006  
ROBOTIC RACK LOADING APPARATUS AND METHOD GP-301564-US-NP   10/218717   14 Aug
2002   2004-0033851   19 Feb 2004   7001293   21 Feb 2006   CONTINUOUSLY
VARIABLE TRANSMISSION (CVT) ASSEMBLY AND METHOD OF AXIALLY POSITIONING PULLEY
MEMBERS OF A CVT GP-302570-US-NP   10/716576   17 Mar 2005   2005-0107203   19
May 2005   7001301   21 Feb 2006   SEALING SLEEVE FOR A HYDRAULIC ACTUATOR
GP-303758-US-NP   10/836795   30 Apr 2004   2005-0241930   03 Nov 2005   7002089
  21 Feb 2006   LAYERED SWITCH ASSEMBLY GP-305007-US-NP   11/060083   17 Feb
2005   2005-0206248   22 Sep 2005   7002267   21 Feb 2006   METHOD AND APPARATUS
FOR COOLING A HYBRID TRANSMISSION ELECTRIC MOTOR GP-305784-US-NP   11/063331  
22 Feb 2005   2005-0206256   22 Sep 2005   7002271   21 Feb 2006   WIRING
CONNECTION MODULE FOR HYBRID ELECTRO-MECHANICAL TRANSMISSION GP-305397-US-NP  
10/948630   23 Sep 2004       7002318   21 Feb 2006   POSITION SENSOR FAULT
TOLERANT CONTROL FOR AUTOMOTIVE PROPULSION SYSTEM GP-302680-US-NP   10/602912  
24 Jun 2003   2004-0263180   30 Dec 2004   7002352   21 Feb 2006   REFERENCE
VOLTAGE DIAGNOSTIC SUITABLE FOR USE IN AN AUTOMOBILE CONTROLLER AND METHOD
THEREOF GP-303172-US-NP   10/691104   22 Oct 2003   2005-0088293   28 Apr 2005  
7002455   21 Feb 2006   METHOD AND APPARATUS FOR MONITORING TIRE PRESSURE
GP-300774-US-NP   10/325217   20 Dec 2002   2004-0119599   24 Jun 2004   7002457
  21 Feb 2006   SEAT BELT STATUS MONITORING SYSTEM GP-303877-US-NP   10/772994  
05 Feb 2004   2005-0174227   11 Aug 2005   7002460   21 Feb 2006   INTELLIGENT
BRAKE AND REVERSE LIGHT CONTROL GP-303399-US-NP   10/685256   14 Oct 2003  
2005-0076699   14 Apr 2005   7004007   28 Feb 2006   DIE CUSHION APPARATUS FOR
HOT STRETCH-FORMING GP-303003-US-NP   10/635127   06 Aug 2003   2005-0028704  
10 Feb 2005   7004076   28 Feb 2006   MATERIAL HANDLING SYSTEM ENCLOSED TRACK
ARRANGEMENT

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-303270-US-NP   10/611845   01 Jul 2003   2005-0000478   06 Jan 2005   7004124
  28 Feb 2006   VALVE STRATEGY FOR OPERATING A CONTROLLED AUTO-IGNITION
FOUR-STROKE INTERNAL COMBUSTION ENGINE GP-304440-US-NP   10/912016   05 Aug 2004
  2006-0027198   09 Feb 2006   7004131   28 Feb 2006   ENGINE SHAFT PUMP
GP-300996-US-NP   09/845120   30 Apr 2001   2002-0157640   31 Oct 2002   7004141
  28 Feb 2006   METHOD AND APPARATUS FOR OBTAINING A CONSISTENT PEDAL POSITION
FOR A VEHICLE HAVING AN ENGINE WITH DISPLACEMENT ON DEMAND GP-303112-US-NP  
10/664346   17 Sep 2003   2005-0056251   17 Mar 2005   7004144   28 Feb 2006  
DYNAMICAL TORQUE CONTROL SYSTEM GP-303139-US-NP   10/881207   30 Jun 2004  
2006-0000461   05 Jan 2006   7004156   28 Feb 2006   METHOD FOR DETERMINING
INTAKE PORT FLOW IN AN INTERNAL COMBUSTION ENGINE GP-302772-US-NP   10/738880  
17 Dec 2003   2005-0134003   23 Jun 2005   7004471   28 Feb 2006   RADIAL LIP
SEAL GP-302474-US-NP   10/337933   07 Jan 2003   2004-0130131   08 Jul 2004  
7004497   28 Feb 2006   STYLING FLEXIBLE DRIVER AIR BAG MODULE AND METHOD OF
MAKING SAME GP-304702-US-NP   10/807831   24 Mar 2004   2005-0215387   29 Sep
2005   7004881   28 Feb 2006   DUAL INPUT CLUTCH TRANSMISSION HAVING
SYNCHRONIZERS FOR ESTABLISHING SPEED RATIOS GP-302919-US-DIV1   11/053061   08
Feb 2005   2005-0142375   30 Jun 2005   7005195   28 Feb 2006   METALLIC-BASED
ADHESION MATERIALS GP-304610-US-NP   10/874115   22 Jun 2004   2005-0285444   29
Dec 2005   7005804   28 Feb 2006   AUTOMATIC CARGO COMPARTMENT LIGHTING
REACTIVATION SYSTEM GP-302829-US-NP   10/663308   16 Sep 2003   2005-0057349  
17 Mar 2005   7005975   28 Feb 2006   MISSING FUEL CAP DETECTION SYSTEM
GP-303189-US-NP   10/638884   11 Aug 2003   2005-0034449   17 Feb 2005   7007460
  07 Mar 2006   APPARATUS AND METHOD FOR ACCELERATED EXHAUST SYSTEM COMPONENT
HEATING GP-301951-US-NP   10/378786   04 Mar 2003       7007856   07 Mar 2006  
EXTENDED ENGINE OFF PASSENGER CLIMATE CONTROL SYSTEM AND METHOD P006553-US-NP  
10/124899   18 Apr 2002       7008135   07 Mar 2006   STAMPED BALL SOCKET
GP-303910-US-NP   10/801784   16 Mar 2004   2005-0049105   03 Mar 2005   7008346
  07 Mar 2006   SEVEN-SPEED TRANSMISSION GP-304169-US-NP   10/819449   07 Apr
2004   2005-0227807   13 Oct 2005   7008347   07 Mar 2006   SINGLE OVERDRIVE
SIX-SPEED TRANSMISSION WITH LOW INTERNAL SPEEDS GP-301801-US-NP   10/077471   15
Feb 2002   2003-0154654   21 Aug 2003   7008707   07 Mar 2006   DIRECT WATER
VAPORIZATION FOR FUEL PROCESSOR STARTUP AND TRANSIENTS GP-302384-US-NP  
10/267520   09 Oct 2002   2004-0072053   15 Apr 2004   7009136   07 Mar 2006  
METHOD OF FABRICATING A BIPOLAR PLATE ASSEMBLY GP-305713-US-NP   10/931464   31
Aug 2004   2006-0043939   02 Mar 2006   7009365   07 Mar 2006   SYSTEMS AND
METHODS FOR CONTROL OF VEHICLE ELECTRICAL GENERATOR GP-304126-US-NP   10/779530
  14 Feb 2004   2005-0182547   18 Aug 2005   7010406   07 Mar 2006   SHIFT
INHIBIT CONTROL FOR MULTI-MODE HYBRID DRIVE GP-302329-US-NP   10/664290   17 Sep
2003   2005-0060084   17 Mar 2005   7010413   07 Mar 2006   CYLINDER MASS AIR
FLOW PREDICTION MODEL GP-303375-US-NP   10/738566   17 Dec 2003   2004-0180752  
16 Sep 2004   7011596   14 Mar 2006   TRANSFER CASE GP-304859-US-NP   10/807829
  24 Mar 2004   2005-0215386   29 Sep 2005   7011597   14 Mar 2006   MULTI-SPEED
TRANSMISSION GP-303575-US-NP   10/706319   12 Nov 2003   2005-0098033   12 May
2005   7011693   14 Mar 2006   CONTROL OF A HYDROGEN PURIFYING PRESSURE SWING
ADSORPTION UNIT IN FUEL PROCESSOR MODULE FOR HYDROGEN GENERATION
GP-301831-US-DIV1   10/853440   25 May 2004       7011780   14 Mar 2006   METHOD
FOR PRODUCING A MONOLITHIC FRONT AIR DEFLECTOR GP-303012-US-NP   10/409666   08
Apr 2003   2004-0074071   22 Apr 2004   7013536   21 Mar 2006   RELEASABLE
FASTENER SYSTEMS AND PROCESSES

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-302297-US-DIV1   10/951539   28 Sep 2004   2005-0042058   24 Feb 2005  
7013768   21 Mar 2006   RIVET WITH SLIDING CAP FOR FRICTION STIR RIVETING
GP-305870-US-NP   11/009374   10 Dec 2004       7013947   21 Mar 2006   METHOD
FOR PREPARING ENGINE BLOCK CYLINDER BORE LINERS GP-303869-US-NP   10/916120   11
Aug 2004   2006-0033357   16 Feb 2006   7014249   21 Mar 2006   IMPACT
BEAM-INTEGRATED PELVIC PUSHER GP-302045-US-NP   10/367202   14 Feb 2003  
2005-0074334   07 Apr 2005   7014426   21 Mar 2006   BRAZED ALUMINUM TURBINE FOR
AN AUTOMOTIVE TRANSMISSION AND METHOD THEREOF P004295-US-NP   10/264221   03 Oct
2002       7014510   21 Mar 2006   WEDGE BASE SEALED LAMP SOCKET GP-303800-US-NP
  10/784344   23 Feb 2004   2004-0266580   30 Dec 2004   7014589   21 Mar 2006  
SEVEN-SPEED TRANSMISSION GP-303798-US-NP   10/784641   23 Feb 2004  
2004-0266582   30 Dec 2004   7014590   21 Mar 2006   SEVEN-SPEED TRANSMISSION
GP-302970-US-NP   10/808082   24 Mar 2004   2005-0212471   29 Sep 2005   7015667
  21 Mar 2006   CURRENT REGULATION FOR A FIELD WEAKENING MOTOR CONTROL SYSTEM
AND METHOD GP-302596-US-NP   10/643731   19 Aug 2003   2005-0040933   24 Feb
2005   7015791   21 Mar 2006   KEYLESS ENTRY MODULE AND METHOD GP-301900-US-NP  
10/408840   07 Apr 2003       7017255   28 Mar 2006   ADHESIVE ENCAPSULATED
BLIND RIVET SYSTEM GP-302130-US-NP   10/268404   10 Oct 2002   2004-0069079   15
Apr 2004   7017436   28 Mar 2006   FASTENERLESS BOOT ASSEMBLY GP-304431-US-NP  
10/975891   28 Oct 2004       7017546   28 Mar 2006   DRY SUMP OIL TANK ASSEMBLY
GP-304751-US-NP   10/924557   24 Aug 2004   2006-0042774   02 Mar 2006   7017648
  28 Mar 2006   MOLD DESIGN FOR CASTINGS REQUIRING MULTIPLE CHILLS
GP-303170-US-NP   10/730569   08 Dec 2003   2005-0121912   09 Jun 2005   7017953
  28 Mar 2006   TWIST LOCK ASSEMBLY P008961-US-NP   10/652940   29 Aug 2003    
  7018078   28 Mar 2006   LIGHT ASSEMBLY WITH BENDING LIGHT GP-304168-US-NP  
10/819448   07 Apr 2004   2005-0227806   13 Oct 2005   7018318   28 Mar 2006  
SEVEN-SPEED TRANSMISSION GP-301034-US-NP   09/963625   27 Sep 2001  
2003-0057100   27 Mar 2003   7018521   28 Mar 2006   METHOD OF PRODUCING BRIGHT
ANODIZED FINISHES FOR HIGH MAGNESIUM ALUMINUM ALLOYS GP-302465-US-NP   10/603910
  25 Jun 2003   2004-0265216   30 Dec 2004   7018607   28 Mar 2006   CATHODE
MATERIAL FOR LITHIUM BATTERY GP-304521-US-NP   10/874088   22 Jun 2004  
2005-0280263   22 Dec 2005   7019414   28 Mar 2006   ALTERNATOR LOAD CONTROL TO
EXTEND DISPLACEMENT ON DEMAND RANGE GP-302034-US-DIV1   10/826200   15 Apr 2004
      7020938   04 Apr 2006   MAGNETORHEOLOGICAL NANOCOMPOSITE ELASTOMER FOR
RELEASABLE ATTACHMENT APPLICATIONS GP-304517-US-NP   10/897895   23 Jul 2004  
2006-0016176   26 Jan 2006   7021047   04 Apr 2006   DIESEL EXHAUST
AFTERTREATMENT DEVICE REGENERATION SYSTEM GP-303454-US-NP   10/460056   12 Jun
2003   2004-0250585   16 Dec 2004   7021099   04 Apr 2006   EXTRACTION SYSTEM
FOR HOT FORMED PARTS GP-303842-US-NP   10/733720   11 Dec 2003   2005-0126293  
16 Jun 2005   7021143   04 Apr 2006   CYLINDRICALLY-ROTATING ULTRSONIC PHASED
ARRAY INSPECTION METHOD FOR RESISTANCE SPOT WELDS GP-304128-US-NP   10/899456  
26 Jul 2004   2006-0016422   26 Jan 2006   7021277   04 Apr 2006   VALVE AND
FUELING STRATEGY FOR OPERATIANG A CONTROLLED AUTO-IGNITION FOUR-STROKE INTERNAL
COMBUSTION ENGINE GP-304052-US-NP   10/891469   14 Jul 2004   2006-0011166   19
Jan 2006   7021281   04 Apr 2006   ENGINE CONTROL SYSTEM GP-305748-US-NP  
11/001708   01 Dec 2004       7021282   04 Apr 2006   COORDINATED ENGINE TORQUE
CONTROL GP-302762-US-NP   10/303556   25 Nov 2002   2004-0031469   19 Feb 2004  
7021296   04 Apr 2006   METHOD AND SYSTEM OF EVAPORATIVE EMISSION CONTROL USING
ACTIVATED CARBON FIBERS GP-302421-US-NP   10/801790   16 Mar 2004   2005-0205377
  22 Sep 2005   7021442   04 Apr 2006   ONE-WAY TORQUE TRANSMITTER WITH A
FRICTION ACTUATING APPARATUS GP-303345-US-NP   10/719084   20 Nov 2003  
2005-0121956   09 Jun 2005   7021709   04 Apr 2006   CHILD RESTRAINT SEAT
ANCHORS WITH INTEGRATED CHILD SEAT DETECTORS P008963-US-NP   10/640558   13 Aug
2003       7021804   04 Apr 2006   LAMP ASSEMBLY WITH MULTI-STAGE REFLECTOR

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-304153-US-NP   10/852425   24 May 2004   2005-0259425   24 Nov 2005   7021806
  04 Apr 2006   ILLUMINATED DISPLAYS GP-302874-US-NP   10/407096   03 Apr 2003  
2004-0197205   07 Oct 2004   7021907   04 Apr 2006   VENTILATION AND PURGE OF A
HYDROGEN BLOWER GP-301456-US-NP   10/819436   07 Apr 2004   2005-0227801   13
Oct 2005   7022038   04 Apr 2006   TWO-MODE COMPOUND-SPLIT ELECTRICALLY VARIABLE
TRANSMISSION GP-302603-US-NP   10/939553   13 Sep 2004   2006-0055363   16 Mar
2006   7023168   04 Apr 2006   FIELD WEAKENING MOTOR CONTROL SYSTEM AND METHOD
GP-305097-US-NP   11/112216   22 Apr 2005   2005-0256623   17 Nov 2005   7024299
  04 Apr 2006   METHOD FOR DYNAMICALLY DETERMINING PEAK OUTPUT TORQUE WITHIN
BATTERY CONSTRAINTS IN A HYBRID TRANSMISSION INCLUDING A PARALLEL HYBRID SPLIT
GP-303110-US-NP   10/689184   20 Feb 2004   2005-0187699   25 Aug 2005   7024305
  04 Apr 2006   AIRFLOW VARIATION LEARNING USING ELECTRONIC THROTTLE CONTROL
GP-306064-US-NP   11/100049   06 Apr 2005       7025109   11 Apr 2006   METHOD
AND APPARATUS FOR CONTROLLING DISPERSION OF MOLTEN METAL IN A MOLD CAVITY
GP-302867-US-NP   10/915986   11 Aug 2004   2006-0032603   16 Feb 2006   7025115
  11 Apr 2006   LADLE FOR MOLTEN METAL P008973-US-NP   10/696224   29 Oct 2003  
    7025485   11 Apr 2006   HIGH MOUNT STOP LAMP WITH PRINTED CIRCUIT BOARD
GP-303828-US-NP   10/953956   29 Sep 2004   2006-0069490   30 Mar 2006   7027905
  11 Apr 2006   MASS AIR FLOW ESTIMATION BASED ON MANIFOLD ABSOLUTE PRESSURE
GP-304523-US-NP   11/035390   13 Jan 2005       7027910   11 Apr 2006  
INDIVIDUAL CYLINDER CONTROLLER FOR FOUR-CYLINDER ENGINE GP-304529-US-NP  
10/819724   07 Apr 2004   2005-0228576   13 Oct 2005   7027914   11 Apr 2006  
DIAGNOSTIC COORDINATION CONTROL GP-304354-US-NP   10/940523   14 Sep 2004  
2006-0053770   16 Mar 2006   7028463   18 Apr 2006   ENGINE VALVE ASSEMBLY
GP-303372-US-NP   10/755486   12 Jan 2004   2005-0150265   14 Jul 2005   7028519
  18 Apr 2006   HIGH THROUGHPUT QUICK-PLASTIC-FORMING GP-301052-US-NP  
09/929111   15 Aug 2001   2003-0033887   20 Feb 2003   7028556   18 Apr 2006  
LOAD ACQUISITION FOR MACHINE CLAMP REGISTRIES GP-305093-US-NP   10/846013   14
May 2004       7028657   18 Apr 2006   MULTI-STAGE COMPRESSION IGNITION ENGINE
START GP-304242-US-NP   10/923422   20 Aug 2004   2006-0037587   23 Feb 2006  
7028671   18 Apr 2006   FUEL RETURN SYSTEMS GP-304682-US-NP   10/833910   28 Apr
2004   2005-0241907   03 Nov 2005   7028823   18 Apr 2006   WOVEN COMPOSITE
CLUTCH FRICTION MEMBER WITH DUAL-DIRECTIONAL MODULI OF ELASTICITY
GP-303749-US-NP   10/716371   18 Nov 2003   2005-0104391   19 May 2005   7029044
  18 Apr 2006   TUNABLE, HEALABLE VEHICLE IMPACT DEVICES GP-303746-US-NP  
10/864783   09 Jun 2004   2005-0275243   15 Dec 2005   7029056   18 Apr 2006  
CLOSURE LOCKDOWN ASSEMBLIES AND METHODS UTILIZING ACTIVE MATERIALS P008971-US-NP
  10/763785   23 Jan 2004       7029150   18 Apr 2006   CATADIOPTRIC LIGHT
DISTRIBUTION SYSTEM GP-302720-US-NP   10/782190   19 Feb 2004   2005-0186814  
25 Aug 2005   7029294   18 Apr 2006   ELECTRICAL CONNECTOR FOR SHIELDED CABLES
GP-301687-US-DIV2   10/872726   21 Jun 2004   2004-0235608   25 Nov 2004  
7029417   18 Apr 2006   TRANSMISSION WITH LONG RING PLANETARY GEARSET
GP-302571-US-NP   10/659141   09 Sep 2003   2005-0054481   10 Mar 2005   7029419
  18 Apr 2006   AUTOMATIC TRANSMISSION DOWNSHIFTS BASED ON TIRE ADHESION LIMITS
GP-302965-US-NP   10/649923   26 Aug 2003   2005-0047994   03 Mar 2005   7029649
  18 Apr 2006   COMBINATIONS OF HYDROGEN STORAGE MATERIALS INCLUDING AMIDE/IMIDE
GP-301291-US-NP   10/361100   06 Feb 2003       7030528   18 Apr 2006   DUAL
CONCENTRIC AC MOTOR GP-303210-US-NP   10/850752   21 May 2004   2005-0258952  
24 Nov 2005   7030745   18 Apr 2006   SPARE TIRE USAGE DETECTION GP-303418-US-NP
  10/819446   07 Apr 2004   2005-0228573   13 Oct 2005   7031824   18 Apr 2006  
MULTIVARIABLE ACTUATOR CONTROL FOR AN INTERNAL COMBUSTION ENGINE GP-302622-US-NP
  10/305381   26 Nov 2002   2004-0074064   22 Apr 2004   7032282   25 Apr 2006  
RELEASABLE FASTENER SYSTEM

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-302391-US-NP   10/650210   28 Aug 2003   2005-0044873   03 Mar 2005   7032393
  25 Apr 2006   CLIMATE COOLING CONTROL SYSTEMS AND METHODS FOR HYBRID VEHICLES
GP-302979-US-NP   10/405323   02 Apr 2003   2004-0194568   07 Oct 2004   7032473
  25 Apr 2006   SHIFT LEVER VIBRATION ISOLATOR GP-303250-US-NP   10/465187   19
Jun 2003   2004-0255710   23 Dec 2004   7032474   25 Apr 2006   MECHANICAL
ATTACHMENT FOR A SHIFT LEVER VIBRATION ISOLATOR GP-304577-US-NP   10/968592   19
Oct 2004   2006-0081202   20 Apr 2006   7032549   25 Apr 2006   VALVE LIFT
SENSOR GP-305759-US-NP   11/007631   08 Dec 2004       7032949   25 Apr 2006  
SUN VISOR ASSEMBLY GP-302711-US-NP   10/611843   01 Jul 2003   2005-0001455   06
Jan 2005   7032958   25 Apr 2006   BODY AND FRAME ASSEMBLY FOR A VEHICLE AND
METHOD OF ASSEMBLING A VEHICLE P008969-US-NP   10/789823   27 Feb 2004      
7033053   25 Apr 2006   HIGH/LOW BEAM ADJUSTER BRACKET ASSEMBLY P008964-US-NP  
10/640550   13 Aug 2003       7033054   25 Apr 2006   LAMP ASSEMBLY WITH
PERIPHERAL AUXILIARY FUNCTION GP-303322-US-NP   10/756729   13 Jan 2004  
2005-0151619   14 Jul 2005   7034654   25 Apr 2006   MOTOR VEHICLE ENGINE
IMMOBILIZER SECURTIY SYSTEM AND METHOD GP-304275-US-NP   10/930464   31 Aug 2004
  2006-0047407   02 Mar 2006   7035730   25 Apr 2006   METHOD FOR DIAGNOSING
CATALYTIC CONVERTER PERFORMANCE GP-305067-US-NP   11/007335   08 Dec 2004      
7036360   02 May 2006   POWERTRAIN DYNAMIC TILT TEST RIG GP-303582-US-NP  
10/797671   10 Mar 2004   2005-0199192   15 Sep 2005   7036466   02 May 2006  
THERMAL MANAGEMENT SYSTEM AND METHOD FOR VEHICLE ELECTROCHEMICAL ENGINE
GP-303035-US-NP   10/739462   18 Dec 2003   2005-0132982   23 Jun 2005   7036483
  02 May 2006   DIESEL ENGINE WITH DUAL-LOBED INTAKE CAM FOR COMPRESSION RATIO
CONTROL GP-301661-US-NP   10/414702   16 Apr 2003   2004-0206332   21 Oct 2004  
7036484   02 May 2006   IDLE SPEED CONTROL USING ALTERNATOR GP-304206-US-NP  
10/961693   08 Oct 2004   2006-0075997   13 Apr 2006   7036493   02 May 2006  
INTAKE MANIFOLD FOR AN INTERNAL COMBUSTION ENGINE GP-302659-US-NP   10/851402  
21 May 2004   2005-0258013   24 Nov 2005   7036644   02 May 2006  
TORQUE-TRANSMITTING MECHANISM WITH LATCHING APPARATUS GP-301532-US-NP  
10/872228   18 Jun 2004   2005-0279605   22 Dec 2005   7036645   02 May 2006  
ROTATING TORQUE-TRANSMITTING APPARATUS GP-302549-US-CNT1   10/824406   14 Apr
2004       7036848   02 May 2006   VEHICLE BODY CONFIGURATIONS GP-304526-US-NP  
10/961691   08 Oct 2004   2006-0076801   13 Apr 2006   7036872   02 May 2006  
VEHICLE MIDGATE P008967-US-NP   10/727964   04 Dec 2003       7036969   02 May
2006   ADVERSE WEATHER HEADLAMP SYSTEM GP-302982-US-NP   10/735599   12 Dec 2003
  2004-0144083   29 Jul 2004   7040084   09 May 2006   EXHAUST EMISSION
AFTERTREATMENT GP-306905-US-NP   11/206603   18 Aug 2005       7040266   09 May
2006   ELECTRO-HYDRAULIC ENGINE VALVE ACTUATION GP-304662-US-NP   10/965389   14
Oct 2004   2006-0081205   20 Apr 2006   7040268   09 May 2006   ENGINE COVER
BRACE ASSEMBLY GP-304909-US-NP   11/053555   08 Feb 2005       7040280   09 May
2006   SPARK IGNITION ENHANCER AND SPARK PLUG THEREWITH GP-304681-US-NP  
10/833911   28 Apr 2004   2005-0241908   03 Nov 2002   7040471   09 May 2006  
SANDWICH COMPOSITE CLUTCH FRICTION MEMBER WITH DUAL-DIRECTIONAL MODULI OF
ELASTICITY GP-304276-US-NP   10/833918   28 Apr 2004   2005-0077139   14 Apr
2005   7040475   09 May 2006   WET CLUTCH FRICTION MEMBER WITH DUAL-DIRECTIONAL
MODULI OF ELASTICITY GP-303034-US-NP   10/652881   29 Aug 2003   2005-0046227  
03 Mar 2005   7040688   09 May 2006   VEHICLE DOOR GP-303407-US-NP   10/815383  
01 Apr 2004   2005-0218716   06 Oct 2005   7040719   09 May 2006   BRAKE BOOSTER
VACUUM PREDICTION ALGORITHM AND METHOD OF USE THEREFOR GP-304633-US-NP  
10/838084   03 May 2004   2005-0245345   03 Nov 2005   7041027   09 May 2006  
WIDE RATIO TRANSMISSIONS WITH A FIXED INTERCONNECTING MEMBER AND AT LEAST SIX
CLUTCHES GP-303019-US-NP   10/720626   24 Nov 2003   2005-0110450   26 May 2005
  7042186   09 May 2006   DECOUPLING A HARMONIC SIGNAL FROM A SIGNAL PATH

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-303416-US-NP   10/794939   05 Mar 2004   2004-0195916   07 Oct 2004   7042363
  09 May 2006   METHODS AND APPARATUS FOR PRODUCING A THREE-STATE SINGLE WIRE
CONTROL GP-302990-US-NP   10/764014   23 Jan 2004   2005-0162321   28 Jul 2005  
7042403   09 May 2006   DUAL BAND, LOW PROFILE OMNIDIRECTIONAL ANTENNA
GP-304265-US-NP   10/813900   31 Mar 2004   2005-0221958   06 Oct 2005   7044888
  16 May 2006   METHOD OF CONTROLLING ENGAGEMENT OF A STARTING CLUTCH IN AN
AUTOMATIC TRANSMISSION DURING VEHICLE LAUNCH GP-303234-US-NP   10/646211   22
Aug 2003   2005-0042418   24 Feb 2005   7045189   16 May 2006   MOLDING FOR
AUTOMOTIVE APPLICATION GP-301880-US-NP   10/136975   30 Apr 2002   2003-0203269
  30 Oct 2003   7045245   16 May 2006   METHOD AND APPARATUS FOR PROVIDING A
UNIFORM FUEL CELL STACK STRUCTURE GP-303013-US-NP   10/755488   12 Jan 2004  
2005-0150266   14 Jul 2005   7047779   23 May 2006   CURVILINEAR PUNCH MOTION
FOR DOUBLE-ACTION HOT STRETCH-FORMING GP-302902-US-CNT1   11/074197   07 Mar
2005       7048201   23 May 2006   GASKET AND HEAT SHIELD ASSEMBLY FOR A FLANGED
JOINT GP-303664-US-NP   10/716370   18 Nov 2003   2004-0129353   08 Jul 2004  
7048816   23 May 2006   CONTINUOUSLY CAST MAGNESIUM CONTAINING ALUMINUM ALLOY
SHEET WITH COPPER ADDITION GP-301869-US-CIP1   10/202445   24 Jul 2002  
2003-0030177   13 Feb 2003   7048880   23 May 2006   METHOD OF FORMING A
COMPOSITE ARTICLE WITH A TEXTURED SURFACE GP-303311-US-NP   10/723306   26 Nov
2003       7049261   23 May 2006   ZEOLITE CATALYST AND PREPARATION PROCESS FOR
NOX REDUCTION GP-303685-US-NP   10/739363   18 Dec 2003   2005-0134482   23 Jun
2005   7049978   23 May 2006   VEHICLE PARKING ASSISTANCE SYSTEM GP-301921-US-NP
  10/408004   04 Apr 2003   2004-0196200   07 Oct 2004   7050003   23 May 2006  
LOW-PROFILE ANTENNA GP-301619-US-DIV1   10/431744   08 May 2003   2003-0173852  
18 Sep 2003   7051421   30 May 2006   INTERIOR PERMANENT MAGNET ROTOR
GP-302010-US-NP   10/626003   24 Jul 2003   2005-0016162   27 Jan 2005   7051517
  30 May 2006   APPARATUS AND METHOD FOR ELECTRONIC THROTTLE CONTROL POWER
MANAGEMENT ENHANCEMENTS GP-304636-US-NP   10/861326   04 Jun 2004   2005-0268598
  08 Dec 2005   7051522   30 May 2006   THERMOELECTRIC CATALYTIC CONVERTER
TEMPERATURE CONTROL GP-303600-US-NP   10/797864   10 Mar 2004   2005-0198946  
15 Sep 2005   7051523   30 May 2006   EXHAUST SYSTEM ASSEMBLIES EMPLOYING WIRE
BUSHINGS FOR THERMAL COMPENSATION GP-303237-US-NP   10/909164   30 Jul 2004  
2005-0087154   28 Apr 2005   7051685   30 May 2006   CYLINDER HEAD WITH
INTEGRATED EXHAUST MANIFOLD GP-303275-US-NP   10/691365   22 Oct 2003  
2005-0087409   28 Apr 2005   7051849   30 May 2006   MAGNETORHEOLOGICAL FLUID
DAMPER GP-302502-US-NP   10/700419   04 Nov 2003   2005-0092576   05 May 2005  
7051856   30 May 2006   METHOD AND APPARATUS FOR APPLYING AND RELEASING A CLUTCH
GP-301434-US-NP   10/229187   27 Aug 2002   2004-0043859   04 Mar 2004   7051859
  30 May 2006   METHODS AND APPARATUS FOR HILL-HOLDING TRANSMISSION
GP-303159-US-NP   10/650206   28 Aug 2003   2005-0046138   03 Mar 2005   7052025
  30 May 2006   APPARATUS FOR PRELOADING A TORSION BAR GP-305616-US-NP  
11/047314   31 Jan 2005       7052220   30 May 2006   COMPONENT MOUNTING
ASSEMBLY GP-301687-US-DIV1   10/862557   07 Jun 2004       7052430   30 May 2006
  TRANSMISSION WITH FRICTION LAUNCH MECHANISM GP-303150-US-NP   10/608509   27
Jun 2003   2004-0262154   30 Dec 2004   7052587   30 May 2006  
PHOTOELECTROCHEMICAL DEVICE AND ELECTRODE GP-302444-US-NP   10/779514   13 Feb
2004   2005-0178745   18 Aug 2005   7053330   30 May 2006   PROJECTION
WELD-BONDING SYSTEM AND METHOD GP-301468-US-NP   10/008907   06 Dec 2001  
2003-0107066   12 Jun 2003   7054041   30 May 2006   IMAGE SENSOR METHOD AND
APPARATUS HAVING ADDRESSABLE PIXELS AND NON-DESTRUCTIVE READOUT GP-303632-US-NP
  10/763663   23 Jan 2004   2005-0161269   28 Jul 2005   7055638   06 Jun 2006  
VIRTUAL AIRDAM AND METHOD FOR A VEHICLE

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-303315-US-NP   10/721706   25 Nov 2003   2005-0109590   26 May 2005   7055679
  06 Jun 2006   RECONFIGURABLE MAGNETIC FIXTURING PALLETS FOR AN ASSEMBLY LINE
GP-304620-US-NP   10/819402   07 Apr 2004   2005-0227805   13 Oct 2005   7056257
  06 Jun 2006   WIDE RATIO TRANSMISSIONS WITH TWO FIXED INTERCONNECTING MEMBERS
GP-304760-US-NP   10/898570   23 Jul 2004   2006-0019793   26 Jan 2006   7056258
  06 Jun 2006   PLANETARY TRANSMISSIONS HAVING ONE INTERCONNECTING MEMBER AND AN
INPUT MEMBER GP-302035-US-NP   10/317554   12 Dec 2002   2004-0116250   17 Jun
2004   7056263   06 Jun 2006   ELECTRONIC CLUTCH-TO-CLUTCH TRANSMISSION CONTROL
SYSTEM GP-302840-US-NP   10/365239   12 Feb 2003       7056870   06 Jun 2006  
CONTROLLED RELEASE OF ANTIFOAM ADDITIVES FROM COMPOUNDED RUBBER GP-304054-US-NP
  10/827115   19 Apr 2004   2005-0231152   20 Oct 2005   7057371   06 Jun 2006  
INVERTER FOR ELECTRIC AND HYBRID POWERED VEHICLES AND ASSOCIATED SYSTEM AND
METHOD GP-302028-US-NP   10/364166   11 Feb 2003   2004-0154120   12 Aug 2004  
7059014   13 Jun 2006   TOOL RAIL CLEANING APPARATUS GP-303249-US-NP   10/768538
  30 Jan 2004   2005-0166382   04 Aug 2005   7059033   13 Jun 2006   METHOD OF
FORMING THICKENED TUBULAR MEMBERS GP-303641-US-NP   10/776556   11 Feb 2004  
2005-0172698   11 Aug 2005   7059169   13 Jun 2006   FLUID AERATION TEST
APPARATUS AND METHOD GP-305434-US-NP   11/041795   24 Jan 2005       7059281  
13 Jun 2006   FOUR STROKE ENGINE AUTO-IGNITION COMBUSTION GP-303880-US-NP  
10/720818   24 Nov 2003   2005-0109327   26 May 2005   7059306   13 Jun 2006  
METHOD AND SYSTEM OF EVAPORATIVE EMISSION CONTROL FOR HYBRID VEHICLE USING
ACTIVATED CARBON FIBERS GP-301710-US-NP   10/646516   21 Aug 2003   2005-0043464
  24 Feb 2005   7059382   13 Jun 2006   METHOD OF INCORPORATING BROMINATED
COMPOUNDS AS ADDITIVES TO EXPANDED POLYSTYRENE MOLDED PATTERNS FOR USE IN LOST
FOAM ALUMINUM CASTING GP-303214-US-NP   10/912618   05 Aug 2004   2006-0027435  
09 Feb 2006   7059461   13 Jun 2006   TORQUE-TRANSMITTING APPARATUS
GP-303184-US-NP   10/975890   28 Oct 2004   2006-0091340   04 May 2006   7059579
  13 Jun 2006   LATCHING VALVE FOR A TORQUE-TRANSMITTING MECHANISM IN A
TRANSMISSION GP-303055-US-NP   10/730590   08 Dec 2003   2005-0121924   09 Jun
2005   7059641   13 Jun 2006   EXTERIOR DOOR HANDLE ASSEMBLY GP-305225-US-NP  
10/872327   18 Jun 2004   2005-0121240   09 Jun 2005   7059664   13 Jun 2006  
AIRFLOW CONTROL DEVICES BASED ON ACTIVE MATERIALS GP-302533-US-NP   10/901723  
29 Jul 2004   2006-0025261   02 Feb 2006   7059986   13 Jun 2006   ELECTRICALLY
VARIABLE TRANSMISSION GP-304671-US-NP   10/843080   10 May 2004   2005-0250615  
10 Nov 2005   7059994   13 Jun 2006   WIDE RATIO TRANSMISSIONS WITH A FIXED
INTERCONNECTING MEMBER AND A STATIONARY PLANETARY MEMBER GP-303797-US-NP  
10/784555   23 Feb 2004   2004-0266581   30 Dec 2004   7059995   13 Jun 2006  
SEVEN-OR EIGHT-SPEED TRANSMISSION GP-303461-US-NP   10/807768   24 Mar 2004  
2005-0215394   29 Sep 2005   7059998   13 Jun 2006   DOD CONTROL METHODS FOR
MANUAL TRANSMISSIONS GP-302875-US-NP   10/409645   08 Apr 2003   2004-0202888  
14 Oct 2004   7060140   13 Jun 2006   SELF-HEALING TRIBOLOGICAL SURFACES
GP-301118-US-CNT1   10/269235   11 Oct 2002   2004-0000476   01 Jan 2004  
7060231   13 Jun 2006   PLASMA REACTOR HAVING REGIONS OF ACTIVE AND PASSIVE
ELECTRIC FIELD GP-301781-US-NP   10/365582   12 Feb 2003   20050054542   10 Mar
2005   7060662   13 Jun 2006   ANTIFOAM AGENT AND METHOD FOR USE IN AUTOMATIC
TRANSMISSION FLUID APPLICATIONS INVOLVING HIGH PRESSURE PUMPS GP-303510-US-NP  
10/785793   24 Feb 2004   2005-0184031   25 Aug 2005   7060929   13 Jun 2006  
SHEET-TO-TUBE RESISTANCE SPOT WELDING USING SERVO GUN

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-302006-US-NP   10/632257   01 Aug 2003   20050024902-A1   03 Feb 2005  
7061134   13 Jun 2006   METHOD AND SYSTEM FOR IMPROVED THERMAL MANAGEMENT OF A
VOLTAGE SOURCE INVERTER OPERATING AT LOW OUTPUT FREQUENCY UTILIZING A ZERO
VECTOR MODULATION TECHNIQUE GP-302462-US-NP   10/273716   19 Oct 2002  
2004-0074169   22 Apr 2004   7062880   20 Jun 2006   STABILIZER CLIP FOR WINDOW
ASSEMBLY GP-303207-US-NP   10/901656   29 Jul 2004   2006-0021431   02 Feb 2006
  7062965   20 Jun 2006   RESISTIVE LEVEL SENSOR FOR CYRO-LIQUID GAS TANKS
GP-303414-US-NP   10/851045   21 May 2004   2005-0261100   24 Nov 2005   7062984
  20 Jun 2006   VEHICLE POWERTRAIN WITH TWO-WHEEL AND FOUR-WHEEL DRIVE RATIOS
GP-304173-US-NP   10/853406   25 May 2004   2005-0263275   01 Dec 2005   7063138
  20 Jun 2006   AUTOMOTIVE HVAC SYSTEM AND METHOD OF OPERATING SAME UTILIZING
TRAPPED COOLANT GP-302763-US-NP   10/440484   16 May 2003       7063353   20 Jun
2006   LINEAR LOAD LIMITER APPARATUS AND METHOD GP-304419-US-NP   10/913691   06
Aug 2004   2006-0028051   09 Feb 2006   7063377   20 Jun 2006   HOOD LIFT
MECHANISMS UTILIZING ACTIVE MATERIALS AND METHODS OF USE P004295-US-CIP  
10/725213   01 Dec 2003       7063575   20 Jun 2006   WEDGE BASE SEALED LAMP
SOCKET GP-302686-US-NP   10/644348   20 Aug 2003   2005-0039828   24 Feb 2005  
7063755   20 Jun 2006   METHOD FOR LASER ANNEALING GP-301888-US-NP   10/352348  
27 Jan 2003   2004-0146758   29 Jul 2004   7063905   20 Jun 2006   FUEL CELL H2
EXHAUST CONVERSION GP-304204-US-NP   10/925853   25 Aug 2004   2006-0046926   02
Mar 2006   7063913   20 Jun 2006   DIFFUSION MEDIA WITH MICROPOROUS LAYER
GP-303778-US-NP   10/797865   10 Mar 2004       7066000   27 Jun 2006   FORMING
TOOL APPARATUS FOR HOT STRETCH-FORMING PROCESSES GP-305255-US-NP   11/009968  
10 Dec 2004   2006-0124081   15 Jun 2006   7066114   27 Jun 2006   REVERSE FAN
OPERATION FOR VEHICLE COOLING SYSTEM GP-304165-US-NP   10/886823   08 Jul 2004  
2005-0072392   07 Apr 2005   7066129   27 Jun 2006   INTAKE MANIFOLD AND RUNNER
APPARATUS GP-305015-US-NP   11/035345   13 Jan 2005   2006-0150941   13 Jul 2006
  7066132   27 Jun 2006   PISTON WITH OXIDATION CATALYST GP-304853-US-NP  
10/961692   08 Oct 2004   2006-0076800   13 Apr 2006   7066515   27 Jun 2006  
DEFORMABLE COMPONENT CARRIER GP-304890-US-NP   10/897668   23 Jul 2004  
2006-0019792   26 Jan 2006   7066861   27 Jun 2006   PLANETARY TRANSMISSIONS
HAVING A STATIONARY MEMBER AND AT LEAST TWO INPUT CLUTCHES H-204145-US-DIV1  
10/005000   07 Dec 2001   2002-0055025   09 May 2002   7067211   27 Jun 2006  
COGENERATION SYSTEM FOR A FUEL CELL GP-301983-US-NP   10/316144   10 Dec 2002  
2003-0175567   18 Sep 2003   7067212   27 Jun 2006   PRESSURE REGULATION OF A
FUEL CELL HYDROGEN TANK SYSTEM GP-302862-US-NP   10/891303   14 Jul 2004  
2006-0012467   19 Jan 2006   7068155   27 Jun 2006   APPARATUS AND METHODS FOR
NEAR OBJECT DETECTION GP-303042-US-NP   10/657015   05 Sep 2003   2005-0065703  
24 Mar 2005   7069136   27 Jun 2006   ACCELERATION BASED CRUISE CONTROL SYSTEM
GP-300476-US-NP   10/037832   03 Jan 2002   2003-0125911   03 Jul 2003   7069198
  27 Jun 2006   METHOD FOR FORMULATING PAINT GP-302140-US-NP   10/851395   21
May 2004   2005-0257632   24 Nov 2005   7069767   04 Jul 2006   METHOD FOR
DETERMINING INITIAL TRANSMISSION CALIBRATION GP-304942-US-NP   10/831764   23
Apr 2004   2005-0235743   27 Oct 2005   7069773   04 Jul 2006   MANIFOLD AIR
FLOW (MAF) AND MANIFOLD ABSOLUTE PRESSURE (MAP) RESIDUAL ELECTRONIC THROTTLE
CONTROL (ETC) SECURITY GP-305457-US-NP   11/208435   19 Aug 2005       7069905  
04 Jul 2006   METHOD OF OBTAINING DESIRED MANIFOLD PRESSURE FOR TORQUE BASED
ENGINE CONTROL

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-304138-US-NP   11/043221   26 Jan 2005   2006-0162700   27 Jul 2006   7069911
  04 Jul 2006   APPARATUS AND METHODS FOR PROTECTING A CATALYTIC CONVERTER FROM
MISFIRE GP-303169-US-NP   10/465188   19 Jun 2003   2004-0256814   23 Dec 2004  
7070186   04 Jul 2006   FLANGED BOOT HAVING A ROLLING BEARING INTERFACE
GP-303369-US-NP   10/661018   12 Sep 2003   2005-0057073   17 Mar 2005   7070227
  04 Jul 2006   MODULAR BASE FOR PICKUP TRUCK AND METHOD OF ASSEMBLY
GP-304350-US-NP   10/912296   05 Aug 2004   2006-0029486   09 Feb 2006   7070377
  04 Jul 2006   GROMMET BRIDGE ASSEMBLY GP-303795-US-NP   10/785509   24 Feb
2004   2005-0049106   03 Mar 2005   7070532   04 Jul 2006   PLANETARY
TRANSMISSION HAVING A ROTATING-TYPE TORQUE-TRANSMITTING MECHANISM WITH A
STATIONARY PISTON GP-301850-US-NP   10/901711   29 Jul 2004   2006-0025272   02
Feb 2006   7070534   04 Jul 2006   POWER TRANSMISSION WITH PRESELECTED RATIOS
AND A PRESELECTED OUTPUT SPLITTER GP-303182-US-NP   10/851391   21 May 2004  
2005-0261104   24 Nov 2005   7070535   04 Jul 2006   SHIFT MECHANISM FOR A
MANUAL PLANETARY TRANSMISSION GP-301772-US-NP   10/766155   28 Jan 2004  
2005-0164828   28 Jul 2005   7070537   04 Jul 2006   COMBINATION OF CYLINDER
DEACTIVATION WITH FLYWHEEL STARTER GENERATOR GP-303318-US-NP   10/772849   05
Feb 2004   2005-0176556   11 Aug 2005   7070538   04 Jul 2006   CLUTCH CONTROL
FOR AUTOMATED MANUAL TRANSMISSION (AMT) GP-305388-US-NP   10/920997   18 Aug
2004   2006-0040783   23 Feb 2006   7074152   11 Jul 2006   PLANETARY
TRANSMISSIONS HAVING A STATIONARY MEMBER AND THREE INTERCONNECTED GEAR MEMBERS
GP-304785-US-NP   10/921237   18 Aug 2004   2006-0040784   23 Feb 2006   7074153
  11 Jul 2006   PLANETARY TRANSMISSIONS HAVING THREE GEAR SETS AND INPUT
CLUTCHES GP-303424-US-NP   10/763629   23 Jan 2004   2005-0165522   28 Jul 2005
  7076347   11 Jul 2006   BRAKE BOOSTER VACUUM SENSOR DIAGNOSTIC GP-304338-US-NP
  10/779531   14 Feb 2004   2005-0182526   18 Aug 2005   7076356   11 Jul 2006  
OPTIMAL SELECTION OF INPUT TORQUE WITH STABILITY OF POWER FLOW FOR A HYBRID
VEHICLE GP-302278-US-NP   10/813580   30 Mar 2004   2005-0217334   06 Oct 2005  
7076981   18 Jul 2006   ELECTROMAGNETIC FORMATION OF FUEL CELL PLATES
GP-302475-US-NP   10/647698   25 Aug 2003   2005-0046226   03 Mar 2005   7077439
  18 Jul 2006   VEHICLE BUMPER AND METHOD OF MAKING SAME GP-304270-US-NP  
10/930324   31 Aug 2004   2006-0044126   02 Mar 2006   7079016   18 Jul 2006  
VEHICLE-BASED VEHICLE OCCUPANT REMINDER USING WEIGHT-BASED SENSOR
GP-303751-US-NP   10/827721   20 Apr 2004   2005-0229664   20 Oct 2005   7080535
  25 Jul 2006   SPRING-LOADED PART EXTRACTORS FOR HEATED FORMING TOOLS
GP-304908-US-NP   10/981971   05 Nov 2004   2006-0005806   12 Jan 2006   7080613
  25 Jul 2006   METHOD FOR AUTO-IGNITION COMBUSTION CONTROL GP-303219-US-NP  
10/851000   21 May 2004   2005-0257778   24 Nov 2005   7080625   25 Jul 2006  
ENGINE OPERATION DURING CYLINDER DEACTIVATION GP-303385-US-NP   10/850768   21
May 2004   2004-0216725   04 Nov 2004   7080626   25 Jul 2006   INTAKE MIXTURE
MOTION WITH FUEL VAPOR ENRICHMENT COLD START SYSTEM GP-305178-US-NP   11/218246
  01 Sep 2005       7080630   25 Jul 2006   METHOD FOR CALCULATING CYLINDER
CHARGE DURING STARTING GP-305081-US-NP   10/921005   18 Aug 2004   2006-0040785
  23 Feb 2006   7081066   25 Jul 2006   PLANETARY TRANSMISSIONS HAVING THREE
NON-CONTINUOUSLY INTERCONNECTED GEAR SETS GP-302113-US-NP   10/360998   07 Feb
2003   2004-0157091   12 Aug 2004   7081193   25 Jul 2006   MULTI-STACK
ISOLATION DETECTION SYSTEM GP-302175-US-CNT1   11/027794   30 Dec 2004  
2005-0266267   01 Dec 2005   7081293   25 Jul 2006   METALLIC NANOWIRE AND
METHOD OF MAKING THE SAME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

H-203484-US-NP   09/669969   26 Sep 2000       7081312   25 Jul 2006   MULTIPLE
STAGE COMBUSTION PROCESS TO MAINTAIN A CONTROLLABLE REFORMATION TEMPERATURE
PROFILE GP-302433-US-NP   10/418660   18 Apr 2003       7081316   25 Jul 2006  
BIPOLAR PLATE ASSEMBLY HAVING TRANSVERSE LEGS GP-304413-US-NP   10/891474   14
Jul 2004   2006-0012378   19 Jan 2006   7081761   25 Jul 2006   ULTRACAPACITOR
USEFUL LIFE PREDICTION GP-303140-US-NP   10/765690   26 Jan 2004   2005-0160725
  28 Jul 2005   7082755   01 Aug 2006   TORQUE CONVERTER WITH A THIN TORUS
TURBINE GP-303144-US-NP   10/453877   03 Jun 2003   2004-0244523   09 Dec 2004  
7082851   01 Aug 2006   HYDRAULIC SERVO ASSEMBLY FOR AN INTERNAL ELECTRONIC
TRANSMISSION RANGE SELECTION (ETRS) SYSTEM GP-303650-US-NP   10/802196   17 Mar
2004   2005-0045142   03 Mar 2005   7082918   01 Aug 2006   OIL PRESSURE CONTROL
SYSTEM AND METHOD FOR ENGINES WITH HYDRAULIC CYLINDER DEACTIVATION
GP-304057-US-NP   11/060950   18 Feb 2005   2005-0235955   27 Oct 2005   7082925
  01 Aug 2006   ELECTRONIC THROTTLE CONTROL WITH THROTTLE POSITION SENSOR SYSTEM
AND AIR FLOW INDICATORS GP-304412-US-NP   10/965510   14 Oct 2004   2006-0081231
  20 Apr 2006   7082935   01 Aug 2006   APPARATUS AND METHODS FOR CLOSED LOOP
FUEL CONTROL GP-301963-US-NP   10/206383   26 Jul 2002   2003-0116374   26 Jun
2003   7083016   01 Aug 2006   MOBILE CHASSIS AND INTERCHANGEABLE VEHICLE BODY
WITH WASTE HEAT REJECTION SYSTEM GP-303357-US-NP   10/752286   06 Jan 2004  
2005-0146105   07 Jul 2005   7083176   01 Aug 2006   WHEEL ALIGNMENT
ARRANGEMENTS FOR VEHICLES GP-306249-US-NP   11/232728   22 Sep 2005      
7084361   01 Aug 2006   HIGH VOLTAGE INTERLOCK SWITCH GP-304457-US-NP  
10/851034   21 May 2004   2005-0257768   24 Nov 2005   7086374   08 Aug 2006  
PWM CONTROL OF A LIFTER OIL MANIFOLD ASSEMBLY SOLENOID GP-303547-US-NP  
10/780487   17 Feb 2004   2005-0179226   18 Aug 2005   7086656   08 Aug 2006  
EXTENDABLE VEHICLE STEP ASSEMBLY GP-305290-US-NP   11/004666   03 Dec 2004  
2006-0119134-A1   08 Jun 2006   7086689   08 Aug 2006   COMBINATION STEP AND
STORAGE ASSEMBLY GP-303908-US-NP   10/874091   22 Jun 2004   2005-0278996   22
Dec 2005   7086764   08 Aug 2006   GLARE RESISTANT DISPLAYS FOR AUTOMOTIVE
VEHICLES AND LENSES FOR SUCH DISPLAYS P008965-US-NP   10/808829   25 Mar 2004  
    7086765   08 Aug 2006   LEP LAMP WITH LIGHT PIPE FOR AUTOMOTIVE VEHICLES
GP-302574-US-NP   10/819410   07 Apr 2004   2005-0227802   13 Oct 2005   7086976
  08 Aug 2006   ELECTRIC MOTOR APPLIED CLUTCH WITH A DRAG TORQUE ACTUATOR
GP-304634-US-NP   10/861633   04 Jun 2004   2005-0272554   08 Dec 2005   7086986
  08 Aug 2006   WIDE RATIO TRANSMISSIONS WITH TWO FIXED INTERCONNECTING MEMBERS
AND AT LEAST THREE CLUTCHES GP-302882-US-NP   10/374946   26 Feb 2003  
2004-0166384   26 Aug 2004   7087333   08 Aug 2006   HYDROGEN RECIRCULATION
WITHOUT A PUMP GP-302708-US-NP   10/341083   13 Jan 2003   2004-0137294   15 Jul
2004   7087335   08 Aug 2006   H-INFINITY CONTROL WITH INTEGRATOR COMPENSTION
FOR ANODE PRESSURE CONTROL IN A FUEL CELL STACK GP-304013-US-NP   10/772850   05
Feb 2004   2005-0175883   11 Aug 2005   7087337   08 Aug 2006   FLOW FIELD
GEOMETRIES FOR IMPROVED WATER MANAGEMENT GP-302946-US-NP   10/365358   12 Feb
2003   2004-0157970   12 Aug 2004   7087674   08 Aug 2006   CONTROLLED RELEASE
OF PERFLUOROPOLYETHER ANTIFOAM ADDITIVE FROM COMPOUNDED RUBBER

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-303836-US-NP   10/984178   09 Nov 2004   2006-0097702   11 May 2006   7088077
  08 Aug 2006   POSITION-SENSORLESS CONTROL OF INTERIOR PERMANENT MAGNET
MACHINES GP-304049-US-NP   10/874107   22 Jun 2004   2005-0283303   22 Dec 2005
  7089105   08 Aug 2006   POWER TAKE-OFF STATE AND ENGINE SPEED REQUEST
GP-304026-US-NP   10/899978   27 Jul 2004   2006-0021345   02 Feb 2006   7089736
  15 Aug 2006   VARIABLE NOZZLE TURBO (VNT) SOLENOID TEMPERATURE ESTIMATOR
GP-302888-US-NP   10/672199   26 Sep 2003   2005-0067219   31 Mar 2005   7090048
  15 Aug 2006   METHOD AND APPARATUS FOR EXHAUST SOUND ATTENUATION ON ENGINES
WITH CYLINDER DEACTIVATION GP-304042-US-NP   10/775462   10 Feb 2004  
2005-0176551   11 Aug 2005   7090610   15 Aug 2006   WIDE RATIO TRANSMISSIONS
WITH THREE INTERCONNECTED PLANETARY GEAR SETS GP-305160-US-NP   10/846153   15
May 2004   2005-0255964   17 Nov 2005   7090613   15 Aug 2006   METHOD OF
PROVIDING ELECTRIC MOTOR TORQUE RESERVE IN A HYBRID ELECTRIC VEHICLE
GP-303750-US-NP   10/734094   11 Dec 2003   2005-0126159   16 Jun 2005   7090811
  15 Aug 2006   METHOD OF REDUCING NOX IN DIESEL ENGINE EXHAUST GP-302528-US-NP
  10/664297   17 Sep 2003   2005-0057948   17 Mar 2005   7092267   15 Aug 2006  
AUXILIARY POWER GENERATION IN A MOTOR TRANSFORMER GP-302861-US-NP   10/808977  
25 Mar 2004   2005-0216144   29 Sep 2005   7092802   15 Aug 2006   VEHICLE
WEBSITE AUDIO/VIDEO COMMUNICATION LINK GP-302196-US-NP   10/268828   10 Oct 2002
  2004-0073352   15 Apr 2004   7092810   15 Aug 2006   METHOD AND SYSTEM FOR
REDUCING ACCELERATION-BASED WHEEL SLIP UTILIZING PEDAL-TO-THROTTLE PROGRESSION
TABLES GP-302934-US-NP   10/408761   07 Apr 2003       7092937   15 Aug 2006  
VEHICLE DIAGNOSTIC KNOWLEDGE DELIVERY GP-305427-US-NP   11/141969   01 Jun 2005
      7093429   22 Aug 2006   REFORMING DIESEL FUEL FOR NOX REDUCTION
GP-304692-US-NP   10/861183   04 Jun 2004   2005-0272553   08 Dec 2005   7094173
  22 Aug 2006   WIDE-RATIO TRANSMISSIONS HAVING A STATIONARY PLANETARY MEMBER
AND AT LEAST FOUR CLUTCHES GP-302790-US-NP   10/646212   22 Aug 2003  
2005-0041033   24 Feb 2005   7095425   22 Aug 2006   SUPERPOSED COLORS GRAPHIC
FOR PROVIDING A CONTINUOUS COLOR FADE TRANSITION BETWEEN TWO COLORS
GP-304273-US-NP   10/876130   24 Jun 2004   2005-0283965   29 Dec 2005   7096557
  29 Aug 2006   MAKING PANEL REINFORCEMENTS DURING HOT STRETCH FORMING
GP-305078-US-NP   11/058138   15 Feb 2005   2006-0180116   17 Aug 2006   7096845
  29 Aug 2006   CAPTURED NUT USING A STAMPED RETENTION FEATURE GP-302903-US-NP  
10/464933   19 Jun 2003   2004-0256082   23 Dec 2004   7096925   29 Aug 2006  
MODULAR ELECTRIC HVAC SYSTEMS FOR VEHICLES GP-301804-US-NP   10/309795   04 Dec
2002   2003-0168267   11 Sep 2003   7096986   29 Aug 2006   MOBILE CHASSIS AND
INTERCHANGEABLE VEHICLE BODY WITH RAM AIR CIRCULATION SYSTEM GP-305730-US-NP  
11/127477   12 May 2005       7097229   29 Aug 2006   VEHICLE CLOSURE SYSTEM
GP-304130-US-NP   10/837875   03 May 2004   2006-0147728   06 Jul 2006   7097922
  29 Aug 2006   MULTI-LAYERED SUPERHARD NANOCOMPOSITE COATINGS GP-302945-US-NP  
10/299595   19 Nov 2002   2004-0097384   20 May 2004   7098173   29 Aug 2006  
THERMALLY STABLE ANTIFOAM AGENT FOR USE IN AUTOMATIC TRANSMISSION FLUIDS
GP-303819-US-NP   10/812438   30 Mar 2004   2005-0222731   06 Oct 2005   7099759
  29 Aug 2006   METHOD AND APPARATUS FOR ESTIMATING STEERING BEHAVIOR FOR
INTEGRATED CHASSIS CONTROL

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-303665-US-NP   10/828074   20 Apr 2004   2005-0234621   20 Oct 2005   7099760
  29 Aug 2006   ACTIVE WHEEL STEERING CONTROL GP-302302-US-NP   10/738345   17
Dec 2003   2005-0136282   23 Jun 2005   7100259   05 Sep 2006   METHOD OF
METALLIC SANDWICHED FOAM COMPOSITE FORMING GP-303527-US-NP   10/807832   24 Mar
2004   2005-0211015   29 Sep 2005   7100472   05 Sep 2006   TWO SPEED TRANSFER
CASE HAVING TWO TRANSFER CHAINS GP-303467-US-NP   10/772845   05 Feb 2004  
2005-0172934   11 Aug 2005   7100565   05 Sep 2006   DOD THROTTLING AND INTAKE
CONTROL GP-301990-US-NP   10/285169   31 Oct 2002   2004-0084229   06 May 2004  
7100717   05 Sep 2006   INTEGRATED ELECTRIC POWER TAKE-OFF SYSTEM
GP-304685-US-NP   10/946760   22 Sep 2004   2006-0063628   23 Mar 2006   7101298
  05 Sep 2006   ELECTRIC VARIABLE TRANSMISSION WITH DE-COUPLED ENGINE CHARGING
IN REVERSE GP-303374-US-NP   10/738565   17 Dec 2003   2004-0180749   16 Sep
2004   7101301   05 Sep 2006   TWO-SPEED TRANSFER CASE WITH CENTER DIFFERENTIAL
GP-304892-US-NP   10/891324   14 Jul 2004   2006-0014603   19 Jan 2006   7101302
  05 Sep 2006   PLANETARY TRANSMISSIONS HAVING A STATIONARY MEMBER AND INPUT
CLUTCHES GP-303136-US-NP   10/831765   23 Apr 2004   2005-0239598   27 Oct 2005
  7101312   05 Sep 2006   VEHICULAR POWER TAKE-OFF CONTROL GP-302141-US-NP  
10/464309   18 Jun 2003   2004-0259684   23 Dec 2004   7101313   05 Sep 2006  
MOTOR VEHICLE POWERTRAIN CONTROL METHOD FOR LOW TRACTION CONDITIONS
GP-306599-US-CIP1   11/378911   17 Mar 2006       7102476   05 Sep 2006   METHOD
TO ESTIMATE ATTRACTIVE FORCE IN A PERMANENT MAGNET CHUCK GP-304125-US-NP  
10/845995   15 May 2004   2005-0256625   17 Nov 2005   7103463   05 Sep 2006  
HYDRAULIC CLUTCH STATE DIAGNOSTIC AND CONTROL GP-303229-US-NP   10/700420   04
Nov 2003   2005-0091826   05 May 2005   7103957   12 Sep 2006   EXPENDABLE
TORQUE CONVERTER ALIGNMENT RING AND ASSEMBLY METHOD GP-304177-US-NP   10/836655
  30 Apr 2004   2005-0241299   03 Nov 2005   7104048   12 Sep 2006   LOW
EMISSION DIESEL PARTICULATE FILTER (DPF) REGENERATION GP-303183-US-NP  
10/678458   03 Oct 2003   2005-0072176   07 Apr 2005   7104080   12 Sep 2006  
PHASE-CHANGE COOLING SYSTEM GP-306149-US-NP   11/204986   16 Aug 2005      
7104099   12 Sep 2006   CENTER SUPPORT PUNCH ASSEMBLY FOR HYDROFORMING DIE
GP-303400-US-NP   10/691364   22 Oct 2003   2005-0087164   28 Apr 2005   7104238
  12 Sep 2006   APPARATUS AND METHOD FOR LESSENING THE ACCUMULATION OF HIGH
BOILING FRACTION FROM FUEL IN INTAKE VALVES OF COMBUSTION ENGINES
GP-303415-US-NP   10/783405   20 Feb 2004   2005-0183841   25 Aug 2005   7104307
  12 Sep 2006   CASTING MOLD FOR ENGINE BLOCK GP-301579-US-DIV1   10/966548   15
Oct 2004   2005-0049944   03 Mar 2005   7104581   12 Sep 2006   VEHICLE BODY
INTERCHANGEABILITY [KEEP THIS ONE ALIVE!] GP-305413-US-NP   10/940539   14 Sep
2004   2006-0058150   16 Mar 2006   7104914   12 Sep 2006   PLANETARY
TRANSMISSIONS HAVING TWO FIXED INTERCONNECTIONS AND A STATIONARY GEAR MEMBER
GP-305414-US-NP   10/948559   23 Sep 2004   2006-0063636   23 Mar 2006   7104916
  12 Sep 2006   PLANETARY TRANSMISSIONS HAVING A STATIONARY FIXED
INTERCONNECTION AND PROVIDING AT LEAST EIGHT SPEED RATIOS GP-302527-US-NP  
10/951421   28 Sep 2004   2006-0068964   30 Mar 2006   7104917   12 Sep 2006  
COUNTERSHAFT PLANETARY TRANSMISSIONS GP-302880-US-NP   10/337254   06 Jan 2003  
2004-0131823   08 Jul 2004   7105117   12 Sep 2006   MANUFACTURING METHOD FOR
INCREASING THERMAL AND ELECTRICAL CONDUCTIVITIES OF POLYMERS GP-302803-US-NP  
10/304561   26 Nov 2002       7105148   12 Sep 2006   METHODS, APPARATUS, AND
SYSTEMS FOR PRODUCING HYDROGEN FROM A FUEL

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-304011-US-NP   10/924317   23 Aug 2004   20050084742   21 Apr 2005   7105242
  12 Sep 2006   CONTROL OF POLYMER SURFACE DISTRIBUTION ON DIFFUSION MEDIA FOR
IMPROVED FUEL CELL PERFORMANCE GP-301968-US-NP   10/281880   28 Oct 2002  
2004-0080431   29 Apr 2004   7106213   12 Sep 2006   DISTANCE DETECTION AND
DISPLAY SYSTEM FOR USE IN A VEHICLE GP-303031-US-NP   10/881213   30 Jun 2004  
2006-0002156   05 Jan 2006   7106605   12 Sep 2006   DC CONVERTER CIRCUIT WITH
OVERSHOOT PORTECTION GP-303616-US-NP   10/781276   18 Feb 2004   2005-0182556  
18 Aug 2005   7107141   12 Sep 2006   METHOD FOR OBTAINING AXLE-TORQUE
DRIVEABILITY WITH ENGINE TORQUE-BASED SYSTEM GP-305271-US-NP   11/112434   22
Apr 2005   2006-0020386   26 Jan 2006   7107143   12 Sep 2006   ESTIMATION OF
OXYGEN CONCENTRATION IN THE INTAKE MANIFOLD OF AN UNTHROTTLED LEAN BURN ENGINE
GP-302363-US-NP   10/342898   15 Jan 2003   2004-0134291   15 Jul 2004   7107864
  19 Sep 2006   QUALITY CONTROL METHODS FOR GAS DIFFUSION MEDIA GP-304214-US-NP
  10/918740   13 Aug 2004   2006-0033362   16 Feb 2006   7108316   19 Sep 2006  
ENERGY ABSORBING ASSEMBLY UTILIZING REVERSIBLY EXPANDABLE MECHANICAL STRUCTURES
FOR IMPACT MANAGEMENT AND METHODS FOR OPERATING THE SAME GP-305676-US-NP  
10/964176   13 Oct 2004   2006-0079371   13 Apr 2006   7108627   19 Sep 2006  
PLANETARY TRANSMISSIONS HAVING TWO INTERCONNECTING MEMBERS AND AT LEAST TWO
INPUT CLUTCHES GP-302180-US-NP   10/664287   17 Sep 2003   2005-0057255   17 Mar
2005   7109685   19 Sep 2006   METHOD FOR ESTIMATING STATES AND PARAMETERS OF AN
ELECTROCHEMICAL CELL GP-304192-US-NP   10/686004   14 Oct 2003   2005-0080527  
14 Apr 2005   7110869   19 Sep 2006   HYBRID TRANSMISSION MEMBER SPEED
DETERMINATION, SENSOR DIAGNOSTICS AND FAULT RECOVERY GP-304193-US-NP   10/686508
  14 Oct 2003   2005-0080539   14 Apr 2005   7110871   19 Sep 2006   METHOD FOR
DETERMINING PREFERRED INPUT OPERATING POINTS FOR A VEHICLE TRANSMISSION
GP-303213-US-NP   10/918581   13 Aug 2004   2006-0042232   02 Mar 2006   7111454
  26 Sep 2006   FUEL CONTROL COMPENSATION FOR SECONDARY AIR SYSTEM FLOW
VARIATION GP-306388-US-NP   11/225328   13 Sep 2005       7111482   26 Sep 2006
  PUNCH ASSEMBLY FOR HYDROFORMING DIE GP-305287-US-NP   11/061137   18 Feb 2005
  2006-0185635   24 Aug 2006   7111597   26 Sep 2006   VALVE DEACTIVATOR
LATCHING ASSEMBLY GP-301987-US-NP(1)   11/242541   03 Oct 2005   2006-0071382  
06 Apr 2006   7111833   26 Sep 2006   DUAL DISC SPRING GP-301946-US-NP  
10/634021   02 Aug 2003   2005-0023811   03 Feb 2005   7111871   26 Sep 2006  
AUTOMOTIVE VEHICLE AIR BAG SYSTEM GP-303008-US-NP   10/763564   23 Jan 2004  
2005-0161981   28 Jul 2005   7111900   26 Sep 2006   VEHICLE FLOOR HAVING A
UNITARY INNER PANEL AND OUTER PANEL GP-303983-US-NP   10/652735   29 Aug 2003  
2005-0047915   03 Mar 2005   7112043   26 Sep 2006   COMPRESSOR IMPELLER
THICKNESS PROFILE WITH LOCALIZED THICK SPOT GP-303365-US-NP   10/786638   25 Feb
2004   2005-0183541   25 Aug 2005   7112156   26 Sep 2006   TRANSMISSION WITH
MINIATURE MOTOR FOR CONTROL OF OIL FLOW GP-303489-US-NP   10/674947   30 Sep
2003   2005-0067063   31 Mar 2005   7112249   26 Sep 2006   HOT BLOW FORMING
CONTROL METHOD GP-301429-US-CIP1   10/664294   17 Sep 2003       7112385   26
Sep 2006   FLOW RESTRICTORS IN FUEL CELL FLOW-FIELD GP-304381-US-NP   10/924639
  24 Aug 2004   2006-0043074   02 Mar 2006   7112757   26 Sep 2006  
PROGRAMMABLE RESISTANCE SEAM WELDING APPARATUS AND METHOD GP-302165-US-NP  
10/410574   09 Apr 2003   2004-0201284   14 Oct 2004   7112894   26 Sep 2006  
METHOD, PROGRAMMING INTERFACE AND MECHANISM FOR CHANGING VEHICLE PERSONALIZATION
SETTINGS/FEATURES

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-303747-US-NP   10/768384   30 Jan 2004   2005-0171674   04 Aug 2005   7113860
  26 Sep 2006   CRUISE CONTROL WARNING SYSTEM GP-305745-US-NP   11/106115   14
Apr 2005   2006-0065253   30 Mar 2006   7114492   03 Oct 2006   METHOD AND
SYSTEM OF PURGING EVAPORATIVE EMISSION CONTROL CANISTER USING HEATED PURGE AIR
GP-303608-US-NP   10/951540   28 Sep 2004   2006-0068967   30 Mar 2006   7115062
  03 Oct 2006   MULTI-SPEED POWER TRANSMISSION GP-303030-US-NP   10/630496   30
Jul 2003   2005-0024904   03 Feb 2005   7116012   03 Oct 2006   STABLE POWER
CONVERSION CIRCUITS GP-305302-US-NP   11/112444   22 Apr 2005   2006-0241849-A1
  26 Oct 2006   7117078   03 Oct 2006   INTAKE OXYGEN ESTIMATOR FOR INTERNAL
COMBUSTION ENGINE GP-305228-US-NP   11/155097   17 Jun 2005       7117726   10
Oct 2006   METHOD AND APPARATUS FOR INDIRECT MEASUREMENT OF ENGINE CYLINDER
PRESSURE GP-305233-US-NP   10/900480   28 Jul 2004   2006-0025274   02 Feb 2006
  7118508   10 Oct 2006   PLANETARY TRANSMISSIONS HAVING THREE INTERCONNECTED
GEAR MEMBERS AND CLUTCHED INPUT MEMBERS GP-304754-US-NP   10/898405   23 Jul
2004   2006-0019794   26 Jan 2006   7118510   10 Oct 2006   PLANETARY
TRANSMISSIONS HAVING INPUT CLUTCHES AND TWO INTERCONNECTING MEMBERS
GP-304309-US-CIP1   10/983329   05 Nov 2004   2005-0194815   08 Sep 2005  
7118652   10 Oct 2006   AIRFLOW CONTROL DEVICES BASED ON ACTIVE MATERIALS
GP-301894-US-NP   10/319444   13 Dec 2002   2004-0122154   24 Jun 2004   7119134
  10 Oct 2006   NANOCOMPOSITE COLOR CONCENTRATE PELLETS GP-304575-US-NP  
10/852601   24 May 2004   2005-0257517   24 Nov 2005   7121088   17 Oct 2006  
AUTOMOTIVE EXHAUST VALVE GP-305008-US-NP   11/060050   17 Feb 2005  
2006-0180121   17 Aug 2006   7121254   17 Oct 2006   COMPRESSION-IGNITED IC
ENGINE AND METHOD OF OPERATION GP-304768-US-NP   10/923427   20 Aug 2004  
2006-0038101   23 Feb 2006   7121517   17 Oct 2006   CUP HOLDER ASSEMBLY WITH
SLIDING PARTIAL RING GP-304725-US-NP   11/009528   10 Dec 2004   2006-0125267  
15 Jun 2006   7121603   17 Oct 2006   SLIDING LOAD FLOOR GP-302338-US-NP  
10/650204   28 Aug 2003   2005-0045487   03 Mar 2005   7122107   17 Oct 2006  
COLOR STABILIZATION OF ANODIZED ALUMINUM ALLOYS P006626-US-NP   10/633900   04
Aug 2003       7122136   17 Oct 2006   GLARE PREVENTION FEATURE GP-304264-US-NP
  10/939549   13 Sep 2004   2006-0055378   16 Mar 2006   7122993   17 Oct 2006  
REGULATED VOLTAGE CONTROL OVERRIDE GP-305469-US-NP   11/063923   23 Feb 2005    
  7124021   17 Oct 2006  

SINGLE-CYLINDER ENGINE INTAKE AND EXHAUST MANIFOLD GAS EXCHANGE DYNAMIC
SIMULATORS THAT REPLICATE MULTI-CYLINDER ENGINE TRANSIENT PERFORMANCE

 

***(DO NOT REBILL APPLICATION PROSECUTED BY WARF)

GP-307155-US-NP   11/369248   07 Mar 2006       7124618   24 Oct 2006   CLAMP
ASSEMBLY FOR HYDROFORMING DIE GP-302311-US-NP   10/771207   02 Feb 2004      
7124729   24 Oct 2006   ADDITIVE-CONTAINING, DISSOLVABLE COATING ON ENGINE PART
THAT CONTACTS OIL GP-303837-US-NP   10/843516   10 May 2004   2005-0247679   10
Nov 2005   7126077   24 Oct 2006   RESISTANCE WELDING OF HIGH STRENGTH STEELS
GP-303905-US-NP   10/895641   21 Jul 2004   2005-0035870   17 Feb 2005   7126463
  24 Oct 2006   PWM AND VARIABLE FREQUENCY BASED POSITION INDICATORS
GP-304210-US-NP   10/686175   14 Oct 2003   2005-0080523   14 Apr 2005   7127337
  24 Oct 2006   SILENT OPERATING MODE FOR REDUCING EMISSIONS OF A HYBRID
ELECTRIC VEHICLE GP-305484-US-NP   11/218982   02 Sep 2005       7127346   24
Oct 2006   DYNAMIC ENGINE PUMPING WORK ESTIMATION ALGORITHM GP-306200-US-NP  
11/223371   09 Sep 2005       7127924   31 Oct 2006   DOUBLE ACTION PUNCH
ASSEMBLY FOR HYDROFORMING DIE

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-306201-US-NP   11/142526   01 Jun 2005       7127937   31 Oct 2006   METHOD
FOR LEAK DETECTION IN GAS FEEDING SYSTEMS WITH REDUNDANT VALVES GP-303736-US-NP
  10/828595   21 Apr 2004   2005-0235763   27 Oct 2005   7127958   31 Oct 2006  
DUST TESTING FACILITY FOR MOTOR VEHICLES GP-303901-US-NP   11/076742   10 Mar
2005   2006-0201468   14 Sep 2006   7128035   31 Oct 2006   METHOD AND APPARATUS
FOR ENGINE TORQUE DISTURBANCE REDUCTION DURING CRANKING GP-303777-US-NP  
10/899457   26 Jul 2004       7128047   31 Oct 2006   VALVE AND FUELING STRATEGY
FOR OPERATING A CONTROLLED AUTO-IGNITION FOUR-STROKE INTERNAL COMBUSTION ENGINE
GP-305375-US-NP   11/064320   23 Feb 2005   2006-0005818   12 Jan 2006   7128062
  31 Oct 2006   METHOD FOR MID LOAD OPERATION OF AUTO-IGNITON COMBUSTION
GP-305566-US-NP   11/175962   06 Jul 2005   2006-0016438   26 Jan 2006   7128063
  31 Oct 2006   HCCI ENGINE COMBUSTION CONTROL GP-305172-US-NP   11/018621   21
Dec 2004   2006-0131528   22 Jun 2006   7128084   31 Oct 2006   SELF-CLEANING
VALVE ASSEMBLY GP-303890-US-NP   10/874120   22 Jun 2004   2005-0281041   22 Dec
2005   7128451   31 Oct 2006   INGRESS AND EGRESS LIGHTING INTEGRATED TO SUN
VISOR SYSTEMS GP-304520-US-NP   10/901673   29 Jul 2004   2006-0025259   02 Feb
2006   7128675   31 Oct 2006   DUAL PATH ELECTRICALLY-VARIABLE TRANSMISSION
GP-303946-US-NP   10/819399   07 Apr 2004   2005-0227803   13 Oct 2005   7128680
  31 Oct 2006   COMPOUND DIFFERENTIAL DUAL POWER PATH TRANSMISSION
GP-301977-US-NP   10/976054   28 Oct 2004   2006-0094560   04 May 2006   7128682
  31 Oct 2006   PLANETARY MANUAL TRANSMISSION GP-305565-US-NP   10/978990   01
Nov 2004   2006-0094561   04 May 2006   7128684   31 Oct 2006   PLANETARY
TRANSMISSIONS HAVING A STATIONARY FIXED INTERCONNECTION AND UP TO THREE INPUT
CLUTCHES GP-305481-US-NP   10/877937   25 Jun 2004   2005-0288152   29 Dec 2005
  7128686   31 Oct 2006   METHOD AND APPARATUS FOR SYNCHRONIZED PTO CONTROL IN A
MOTOR VEHICLE POWERTRAIN GP-300287-US-NP   09/523881   13 Mar 2000       7128999
  31 Oct 2006   SYSTEM AND METHOD OF RETAINING A PLURALITY OF BATTERIES FOR AN
ELECTRIC/HYBRID VEHICLE GP-305726-US-NP   11/063328   22 Feb 2005   2005-0205335
  22 Sep 2005   7129595   31 Oct 2006   HYBRID ELECTRO-MECHANICAL VEHICULAR
TRANSMISSION HAVING MULTIPLE MODULAR MOTOR/GENERATORS ASSEMBLED FROM LIKE
COMPONENTS GP-302103-US-NP   10/624738   22 Jul 2003   2005-0035658   17 Feb
2005   7129597   31 Oct 2006   ADAPTIVE ACTUATION VEHICLE LOCKING SYSTEM AND
METHOD GP-303684-US-NP   10/965618   14 Oct 2004   2005-0139143   30 Jun 2005  
7129849   31 Oct 2006   ANALOG INSTRUMENT GAUGE DISPLAY GP-303020-US-NP  
10/404728   01 Apr 2003       7130708   31 Oct 2006   DRAW-IN MAP FOR STAMPING
DIE TRYOUT GP-304823-US-NP   10/899446   26 Jul 2004   2006-0020382   26 Jan
2006   7130729   31 Oct 2006   ADAPTIVE COMPENSATION OF REAR-WHEEL STEERING
CONTROL USING VEHICLE DYNAMICS PARAMETER ESTIMATION GP-304127-US-NP   10/686176
  14 Oct 2003   2005-0080541   14 Apr 2005   7130734   31 Oct 2006   TWO CLUTCH
FIXED-RATIO EXIT CONTROL FOR MULTI-MODE HYBRID DRIVE GP-304175-US-DIV1  
11/223627   09 Sep 2005   2006-0005551   12 Jan 2006   7131281   07 Nov 2006  
AUTOMOTIVE HVAC SYSTEM AND METHOD OF OPERATING SAME UTILIZING EVAPORATOR
FREEZING GP-304458-US-NP   10/845994   14 May 2004   2005-0255965   17 Nov 2005
  7131708   07 Nov 2006   COORDINATED REGENERATIVE AND ENGINE RETARD BRAKING FOR
A HYBRID VEHICLE GP-302625-US-NP   10/428533   02 May 2003       7132090   07
Nov 2006   SEQUESTRATION OF CARBON DIOXIDE GP-302716-US-NP   10/637832   08 Aug
2003   2005-0031922   10 Feb 2005   7132181   07 Nov 2006   METHOD AND APPARATUS
FOR VENTING AND PURGING OF A FUEL CELL

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-302959-US-NP   10/664345   17 Sep 2003   2005-0058870   17 Mar 2005   7132191
  07 Nov 2006   ADDRESSING ONE MEA FAILURE MODE BY CONTROLLING MEA CATALYST
LAYER OVERLAP GP-303659-US-NP   10/850725   21 May 2004   2005-0258948   24 Nov
2005   7132935   07 Nov 2006   SINGLE PERSON VEHICLE LIGHT TEST GP-304752-US-NP
  10/899445   26 Jul 2004   2006-0020379   26 Jan 2006   7133755   07 Nov 2006  
STATE OF HEALTH MONITORING AND FAULT DIAGNOSIS FOR INTEGRATED VEHICLE STABILITY
SYSTEM P008966-US-NP   10/771772   04 Feb 2004       7134771   14 Nov 2006  
AUTOMOBILE LAMP ASSEMBLY HAVING ROTATING ANTI-GLARE SHIELD AND METHOD
GP-303420-US-NP   10/439699   16 May 2003   2004-0229096   18 Nov 2004   7135245
  14 Nov 2006   APPARATUS AND METHOD FOR STACK TEMPERATURE CONTROL
GP-304619-US-NP   10/899212   26 Jul 2004   2006-0017290   26 Jan 2006   7135784
  14 Nov 2006   FAST TORQUE CONTROL OF A BELTED ALTERNATOR STARTER
GP-304686-US-NP   10/899210   26 Jul 2004   2006-0020378   26 Jan 2006   7136729
  14 Nov 2006   SUPERVISORY DIAGNOSTICS FOR INTEGRATED VEHICLE STABILITY SYSTEM
GP-302983-US-NP   10/899716   02 Oct 2003   2005-0075775   07 Apr 2005   7136735
  14 Nov 2006   ADAPTIVE HILL HOLD FOR AUTOMOBILE APPLICATIONS BY REDUNDANT
CLUTCH APPLY GP-301090-US-NP   10/463110   17 Jun 2003   2004-0260491   23 Dec
2004   7136763   14 Nov 2006   INCREASING CURRENT AND VOLTAGE SENSOR ACCURACY
AND RESOLUTION IN ELECTRIC AND HYBRID ELECTRIC VEHICLES GP-306405-US-NP  
11/219412   02 Sep 2005       7137386   21 Nov 2006   CLOSED LOOP A/F RATIO
CONTROL FOR DIESEL ENGINES USING AN OXYGEN SENSOR GP-301117-US-NP   11/019009  
21 Dec 2004   2006-0130921   22 Jun 2006   7137414   21 Nov 2006   FLUID
TRANSFER APPARATUS GP-304113-US-NP   11/129854   16 May 2005  
US-2006-0257237-A1   16 Nov 2006   7137773   21 Nov 2006   MODEL-BASED
STATISTICAL PROCESS TO DETERMINE DIAGNOSTIC LIMITS IN A SENSOR POSITION SYSTEM
FOR A TURBOCHARGER GP-301455-US-NP   10/992529   18 Nov 2004   2006-0105876   18
May 2006   7137919   21 Nov 2006   PLANETARY DUAL POWER PATH TRANSMISSION WITH
ELECTRIC MOTORS GP-306027-US-NP   11/180428   13 Jul 2005   2006-0131185   22
Jun 2006   7138066   21 Nov 2006   GEAR SURFACE TREATMENT PROCEDURE
GP-301319-US-DIV2   11/077423   10 Mar 2005   2005-0153176   14 Jul 2005  
7138197   21 Nov 2006   METHOD OF OPERATING A FUEL CELL POWER PLANT
GP-302434-US-NP   10/724948   01 Dec 2003   2005-0115942   02 Jun 2005   7138598
  21 Nov 2006   APPARATUS AND METHOD FOR ACCOMMODATING PART MISMATCH DURING
JOINING GP-306053-US-NP   11/194096   29 Jul 2005       7138615   21 Nov 2006  
CONTROL SYSTEM FOR MICROWAVE REGENERATION FOR A DIESEL PARTICULATE FILTER
GP-306311-US-NP   11/300532   14 Dec 2005       7139656   21 Nov 2006   MODEL
BASED MASS AIRFLOW RATE PER CYLINDER ESTIMATION, WITHOUT VOLUMETRIC EFFICIENCY
MAP GP-303735-US-NP   10/891473   14 Jul 2004   2006-0015221   19 Jan 2006  
7139660   21 Nov 2006   SYSTEM AND METHOD FOR CHANGING MOTOR VEHICLE
PERSONALIZATION SETTINGS GP-302442-US-NP   10/358997   05 Feb 2003  
2004-0074068   22 Apr 2004   7140081   28 Nov 2006   RELEASABLE FASTENER SYSTEM
GP-304887-US-NP   11/190532   27 Jul 2005       7140217   28 Nov 2006  
HYDROFORM DIE TUBE HOLDING ASSEMBLY AND METHOD OF MAKING SAME GP-303824-US-NP  
10/793487   04 Mar 2004   2005-0194074   08 Sep 2005   7140224   28 Nov 2006  
MODERATE TEMPERTURE BENDING OF MAGNESIUM ALLOY TUBES

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-305046-US-NP   11/060948   18 Feb 2005   2006-0185423   24 Aug 2006   7140235
  28 Nov 2006   DYNAMIC PRESSURE CORRECTION IN ENGINE OFF NATURAL VACUUM SYSTEM
GP-304293-US-NP   10/944576   17 Sep 2004   2005-0087030   28 Apr 2005   7140267
  28 Nov 2006   MULTI-SPEED DUAL CLUTCH TRANSMISSION GP-305025-US-NP   10/853739
  25 May 2004   2004-0237701   02 Dec 2004   7140476   28 Nov 2006   HAND BRAKE
LEVER GP-304216-US-NP   10/918653   13 Aug 2004   2006-0032715   16 Feb 2006  
7140478   28 Nov 2006   REVERSIBLY EXPANDABLE ENERGY ABSORBING ASSEMBLY
UTILIZING ACTIVELY CONTROLLED AND ENGINEERED MATERIALS FOR IMPACT MANAGEMENT AND
METHODS FOR OPERATING THE SAME GP-304665-US-NP   10/913722   06 Aug 2004  
2006-0027954   09 Feb 2006   7140601   28 Nov 2006   INDEPENDENT AND INTEGRATED
COMPACT AIR-BUMP STOPS GP-304845-US-NP   10/925758   25 Aug 2004   2006-0043752
  02 Mar 2006   7140660   28 Nov 2006   CUP HOLDER ASSEMBLY GP-303333-US-NP  
10/768723   30 Jan 2004   2005-0168014   04 Aug 2005   7140672   28 Nov 2006  
INTEGRATED FRONT ASSEMBLY P008975-US-NP   10/918680   13 Aug 2004       7140760
  28 Nov 2006   WIRE RETENTION FEATURE GP-303363-US-NP   10/975892   28 Oct 2004
  2006-0094555   04 May 2006   7140993   28 Nov 2006   FLY-BY-WIRE, LIMP HOME
AND MULTIPLEX SYSTEM GP-301450-US-NP   10/929273   30 Aug 2004   2006-0045787  
02 Mar 2006   7141207   28 Nov 2006   ALUMINUM/MAGNESIUM 3D-PRINT RAPID
PROTOTYPING GP-303507-US-NP   10/647365   25 Aug 2003   2005-0048331   03 Mar
2005   7141216   28 Nov 2006   SYSTEM FOR THE SONO-CATALYTIC PRODUCTION OF
HYDROGEN GP-304377-US-NP   10/867401   14 Jun 2004   2005-0275515   15 Dec 2005
  7142101   28 Nov 2006   AUTOMOBILE RECALL NOTIFICATION SYSTEM AND METHOD FOR
USING THE SAME GP-303529-US-NP   10/984386   09 Nov 2004   2006-0100758   11 May
2006   7142132   28 Nov 2006   METHODS AND SYSTEMS FOR MULTI-STATE SWITCHING
USING AT LEAST ONE TERNARY INPUT AND AT LEAST ONE DISCRETE INPUT GP-302920-US-NP
  10/347137   17 Jan 2003   2004-0143379   22 Jul 2004   7142963   28 Nov 2006  
DRIVER CONTROL INPUT DEVICE FOR DRIVE-BY-WIRE SYSTEM GP-306285-US-NP   11/151584
  13 Jun 2005   2006-0282212-A1   14 Dec 2006   7142972   28 Nov 2006  
CONTINUOUS CYLINDER MISFIRE DETECTION METHOD GP-303313-US-NP   10/850765   21
May 2004   2005-0261825   24 Nov 2005   7142978   28 Nov 2006   NAVIGATION
SYSTEM WITH MAP AND POINT OF INTEREST DATABASES GP-302532-US-NP   10/676528   01
Oct 2003   2005-0076266   07 Apr 2005   7143314   28 Nov 2006   METHOD AND
APPARATUS FOR ENSURING INTERGRITY OF CRITICAL RAM VARIABLES GP-303254-US-NP  
10/762403   22 Jan 2004   2006-0160783   28 Jul 2005   7143618   05 Dec 2006  
METHOD OF MAKING PRE-FORMED TUBULAR MEMBERS GP-304585-US-NP   10/862072   04 Jun
2004   2005-0269054   08 Dec 2005   7143807   05 Dec 2006   MOLD DESIGN FOR
IMPROVED BORE LINER DIMENSIONAL ACCURACY GP-302615-US-NP   10/305375   26 Nov
2002   2004-0074062   22 Apr 2004   7146690   12 Dec 2006   RELEASABLE FASTENER
SYSTEM GP-302628-US-NP   10/768541   30 Jan 2004   2005-0166395   04 Aug 2005  
7146724   12 Dec 2006   ASSEMBLY OF MODULAR ENGINE GP-304739-US-NP   10/960860  
07 Oct 2004   2006-0075742   13 Apr 2006   7146802   12 Dec 2006   REDUCING NOX
EMISSIONS WITH A STAGED CATALYST H-205829-US-DIV1   10/604531   29 Jul 2003    
  7147200   12 Dec 2006   FIBER PREFORM PROCESS EMPLOYING A PORCELAIN ENAMEL
COATED SCREEN TOOL GP-305225-US-DIV2   11/436315   18 May 2006   2006-0202508-A1
  14 Sep 2006   7147269   12 Dec 2006   AIRFLOW CONTROL DEVICES USING CURRENT
GP-305225-US-DIV1   11/436314   18 May 2006   US-2006-0214469-A1   28 Sep 2006  
7147271   12 Dec 2006   AIRFLOW CONTROL DEVICES WITH PLANAR SURFACES

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-303120-US-NP   10/974303   27 Oct 2004   2006-0097935   11 May 2006   7148848
  12 Dec 2006   DUAL BAND, BENT MONOPOLE ANTENNA GP-305141-US-NP   11/112151  
22 Apr 2005   2005-0256633   17 Nov 2005   7149618   12 Dec 2006   COST
STRUCTURE METHOD INCLUDING FUEL ECONOMY AND ENGINE EMISSION CONSIDERATIONS
GP-303692-US-NP   10/899443   26 Jul 2004   2006-0016421   26 Jan 2006   7150250
  19 Dec 2006   VALVE AND FUELING STRATEGY FOR OPERATING A CONTROLLED
AUTO-IGNITION FOUR-STROKE INTERNAL COMBUSTION ENGINE GP-304894-US-NP   11/017366
  20 Dec 2004   2006-0130817   22 Jun 2006   7150271   19 Dec 2006   VAPOR
ASSISTED COLD START CONTROL ALGORITHM GP-302404-US-NP   10/809059   25 Mar 2004
  2005-0211295   29 Sep 2005   7150288   19 Dec 2006   CONTROL VALVE APPARATUS
GP-306787-US-NP   11/196541   03 Aug 2005       7150307   19 Dec 2006   LOST
FOAM CASTING APPARATUS AND METHOD FOR CREATING HOLLOW GATING GP-305069-US-NP  
10/936976   09 Sep 2004   2006-0048911   09 Mar 2006   7150309   19 Dec 2006  
CYLINDER BORE LINERS FOR CAST ENGINE CYLINDER BLOCKS GP-305968-US-NP   11/061274
  18 Feb 2005   2006-0186586   24 Aug 2006   7150451   19 Dec 2006   AIR SPRING
AND JOUNCE SHOCK ASSEMBLY GP-304302-US-NP   10/748660   31 Dec 2003  
2005-0146887   07 Jul 2005   7150554   19 Dec 2006   DARK LOOK LED AUTOMOTIVE
LIGHTING GP-305785-US-NP   11/062895   22 Feb 2005   2005-0208782   22 Sep 2005
  7150631   19 Dec 2006   HYBRID ELECTRO-MECHANICAL TRANSMISSION WIRE ISOLATORS
WITH THREADED INSERTS GP-306381-US-NP   11/218247   01 Sep 2005       7150638  
19 Dec 2006   COVER DEVICE AND METHOD FOR ELECTRICAL CONNECTOR GP-304734-US-NP  
10/898635   23 Jul 2004   2006-0019795   26 Jan 2006   7150695   19 Dec 2006  
PLANETARY TRANSMISSIONS HAVING INPUT CLUTCHES AND THREE INTERCONNECTED GEAR SETS
GP-305130-US-NP   10/925053   24 Aug 2004   2006-0046892   02 Mar 2006   7150696
  19 Dec 2006   PLANETARY TRANSMISSIONS HAVING A STATIONARY GEAR MEMBER AND
CLUTCHED INPUT MEMBERS GP-302994-US-NP   10/715892   18 Nov 2003   2005-0103406
  19 May 2005   7150799   19 Dec 2006   WELD NUGGET INOCULATION GP-302786-US-NP
  10/623922   21 Jul 2003   2004-0023050   05 Feb 2004   7150915   19 Dec 2006  
GEL COAT COMPOSITION FOR IN MOLD FINISH PROCESS GP-301334-US-NP   10/788804   27
Feb 2004   2005-0191504   01 Sep 2005   7150918   19 Dec 2006   BILAYER COATING
SYSTEM FOR AN ELECTRICALLY CONDUCTIVE ELEMENT IN A FUEL CELL H-201213-US-NP  
10/011172   06 Dec 2001   2003-0108221   12 Jun 2003   7151844   19 Dec 2006  
IMAGE SENSOR METHOD AND APPARATUS HAVING HARDWARE IMPLEMENTED EDGE DETECTION
PROCESSING GP-304176-US-NP   10/780490   17 Feb 2004   2005-0178032   18 Aug
2005   7152352   26 Dec 2006   UNIVERSAL LICENSE PLATE ATTACHMENT SYSTEM
GP-304821-US-NP   11/009527   10 Dec 2004   2006-0123771   15 Jun 2006   7152396
  26 Dec 2006   REDUCTANT DISTRIBUTOR FOR LEAN NOX TRAP GP-305305-US-NP  
11/111042   21 Apr 2005   2005-0268603   08 Dec 2005   7152399   26 Dec 2006  
HIGH EFFICIENCY TORQUE CONVERTER GP-302758-US-NP   10/662834   15 Sep 2003  
2005-0056079   17 Mar 2005   7152454   26 Dec 2006   CONTINUOUS BLENDING FOR GAS
ANALYZER CALIBRATION GP-303776-US-NP   10/899442   26 Jul 2004   2006-0016420  
26 Jan 2006   7152559   26 Dec 2006   VALVE AND FUELING STRATEGY FOR OPERATING A
CONTROLLED AUTO-IGNITION FOUR-STROKE INTERNAL COMBUSTION ENGINE GP-305211-US-NP
  11/198194   05 Aug 2005   2006-0260593-A1   23 Nov 2006   7152594   26 Dec
2006   AIR/FUEL IMBALANCE DETECTION SYSTEM AND METHOD GP-305754-US-NP  
11/049626   02 Feb 2005   2005-0205385   22 Sep 2005   7152724   26 Dec 2006  
HYBRID ELECTRO-MECHANICAL TRANSMISSION PARK SYSTEM ACCESS COVER AND METHOD
GP-305628-US-NP   11/085799   21 Mar 2005   2006-0208537   21 Sep 2006   7152914
  26 Dec 2006   VEHICLE CENTER PILLAR STRUCTURE GP-303407-US-DIV1   11/266604  
03 Nov 2005   2006-0049690   09 Mar 2006   7152933   26 Dec 2006   BRAKE BOOSTER
VACUUM PREDICTION ALGORITHM AND METHOD OF USE THEREFOR

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-305980-US-NP   11/029076   04 Jan 2005   2006-0148610   06 Jul 2006   7153231
  26 Dec 2006   PLANETARY TRANSMISSIONS HAVING TWO INTERCONNECTING MEMBERS AND
CLUTCHED INPUT MEMBERS GP-304972-US-NP   10/900479   28 Jul 2004   2006-0025277
  02 Feb 2006   7153232   26 Dec 2006   PLANETARY TRANSMISSIONS HAVING A
STATIONARY MEMBER AND AN INPUT MEMBER GP-302808-US-NP   10/442693   21 May 2003
      7153334   26 Dec 2006   FUEL REFORMING SYSTEM AND METHOD OF OPERATION
GP-303657-US-NP   10/785792   24 Feb 2004   2005-0186456   25 Aug 2005   7153600
  26 Dec 2006   INTEGRATED CELL VOLTAGE MONITORING MODULE GP-303542-US-NP  
10/730731   08 Dec 2003   2005-0121426   09 Jun 2005   7154064   26 Dec 2006  
METHOD OF IMPROVING WELD QUALITY GP-307496-US-NP   11/352771   13 Feb 2006      
7154236   26 Dec 2006   CONTROL SYSTEM FOR HYBRID POWERTRAIN GP-305280-US-NP  
11/043341   26 Jan 2005   2006-0164027   27 Jul 2006   7154237   26 Dec 2006  
UNIFIED POWER CONTROL METHOD OF DOUBLE-ENDED INVERTER DRIVE SYSTEMS FOR HYBRID
VEHICLES GP-304313-US-NP   10/987556   12 Nov 2004   2006-0103511   18 May 2006
  7154385   26 Dec 2006   VEHICLE-TRAILER BACKING UP SYSTEM USING ACTIVE FRONT
STEER GP-302063-US-NP   10/407556   04 Apr 2003   2004-0196197   07 Oct 2004  
7154444   26 Dec 2006   GROUND PLANE COMPENSATION FOR MOBILE ANTENNAS
GP-302960-US-NP   10/739793   18 Dec 2003   2004-0254689   16 Dec 2004   7155324
  26 Dec 2006   APPARATUS AND METHOD FOR PROGRAMMING MOTOR VEHICLE ELECTRONIC
CONTROL UNITS GP-304550-US-NP   10/852446   24 May 2004   2005-0261819   24 Nov
2005   7155329   26 Dec 2006   VEHICLE DECELERATION DISPLAY SYSTEM AND
CALCULATION METHOD GP-302841-US-NP   10/675006   30 Sep 2003   2005-0066680   31
Mar 2005   7155916   02 Jan 2007   SUPPLY UNIT COOLING GP-302807-US-NP  
10/304564   26 Nov 2002       7156887   02 Jan 2007   METHODS, APPARATUS, AND
SYSTEM FOR PRODUCING HYDROGEN FROM A FUEL H-205755-US-NP   10/720631   24 Nov
2003   2005-0112449   26 May 2005   7157178   02 Jan 2007   PROTON EXCHANGE
MEMBRANE FUEL CELL GP-306389-US-NP   11/236066   27 Sep 2005       7159426   09
Jan 2007   QUICK CHANGE ASSEMBLY FOR HYDROFORMING PUNCHES GP-303037-US-NP  
10/788931   27 Feb 2004   2005-0188734   01 Sep 2005   7159427   09 Jan 2007  
HEATED AND INSULATED TOOL CONTAINER FOR HOT GAS BLOW-FORMING GP-304449-US-NP  
10/960484   07 Oct 2004   2006-0075799   13 Apr 2006   7159437   09 Jan 2007  
HEATED DIE FOR HOT FORMING GP-305532-US-NP   11/009525   10 Dec 2004  
2006-0123902   15 Jun 2006   7159456   09 Jan 2007   LEVEL INDICATOR FOR LIQUID
HYDROGEN TANK GP-305018-US-NP   11/232704   22 Sep 2005       7159623   09 Jan
2007   APPARATUS AND METHODS FOR ESTIMATING VEHICLE FUEL COMPOSITION
GP-301390-US-NP   10/087500   01 Mar 2002   2003-0164607   04 Sep 2003   7159894
  09 Jan 2007   SNAP-IN ROOF RAIL AIR BAG ASSEMBLY AND METHOD OF INSTALLATION
GP-303994-US-NP   10/828422   20 Apr 2004   2005-0230943   20 Oct 2005   7159898
  09 Jan 2007   VEHICLE AIR BAG MODULE RETENTION SYSTEM GP-302300-US-NP  
10/457940   10 Jun 2003   2004-0251670   16 Dec 2004   7159901   09 Jan 2007  
DEPLOYABLE KNEE BOLSTER FOR INSTRUMENT PANEL GP-307895-US-NP   11/297816   08
Dec 2005   2006-0181096   17 Aug 2006   7159912   09 Jan 2007   TRANSPORT DEVICE
GP-306224-US-NP   11/067579   25 Feb 2005   2005-0189787   01 Sep 2005   7159931
  09 Jan 2007   AUTOMOTIVE ROOF RACK AND ACCESSORIES MANUFACTURED WITH QPF/SPF
TECHNOLOGY GP-305068-US-NP   10/846143   14 May 2004   2005-0255963   17 Nov
2005   7160224   09 Jan 2007   SINGLE MOTOR RECOVERY FOR AN ELECTRICALLY
VARIABLE TRANSMISSION GP-302191-US-NP   10/134712   29 Apr 2002   2003-0202910  
30 Oct 2003   7160341   09 Jan 2007   SYSTEM FOR CONTROLLING FRONT AND BACK END
TEMPERATURES OF A SHIFT REACTOR

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-302812-US-NP   10/440020   16 May 2003   2004-0229091   18 Nov 2004   7160343
  09 Jan 2007   SYSTEMS AND METHODS FOR CARBON MONOXIDE CLEAN-UP GP-304048-US-NP
  10/693009   24 Oct 2003   2005-0089735   28 Apr 2005   7160641   09 Jan 2007  
METHODS TO COOL A FUEL CELL AND IF DESIRED HEAT A HYBRID BED SIMULTANEOUSLY
GP-305542-US-NP   11/106333   14 Apr 2005   2006-0232367-A1   19 Oct 2006  
7161451   09 Jan 2007   MODULAR PERMANENT MAGNET CHUCK GP-301381-US-NP  
10/023373   17 Dec 2001   2003-0112242   19 Jun 2003   7161563   09 Jan 2007  
ELECTRONIC VEHICLE REGISTRATION AND LICENSE PLATE GP-304304-US-NP   10/930531  
31 Aug 2004   2006-0047381   02 Mar 2006   7162339   09 Jan 2007   AUTOMATED
VEHICLE CALIBRATION AND TESTING SYSTEM VIA TELEMATICS GP-307336-US-NP  
11/360028   22 Feb 2006       7162983   16 Jan 2007   VALVE ACTUATOR ASSEMBLY
FOR VARIABLE DISPLACEMENT OF AN ENGINE VALVE GP-304871-US-NP   11/362679   27
Feb 2006       7162998   16 Jan 2007   METHOD OF STARTING AN INTERNAL COMBUSTION
ENGINE FOR STRONG HYBRID POWERTRAINS GP-304343-US-NP   10/952022   28 Sep 2004  
2005-0183922   25 Aug 2005   7163095   16 Jan 2007   CLUTCH ASSEMBLY WITH
VIBRATION DAMPER GP-302946-US-DIV1   10/930325   31 Aug 2004   2005-0027052-A1  
03 Feb 2005   7163482   16 Jan 2007   CONTROLLED RELEASE OF PERFLUOROPOLYETHER
ANTIFOAM ADDITIVE FROM COMPOUNDED RUBBER GP-303526-US-NP   10/807769   24 Mar
2004   2005-0215377   29 Sep 2005   7163483   16 Jan 2007   THREE SPEED TRANSFER
CASE WITH TWO TRANSFER CHAINS GP-304931-US-NP   11/041635   24 Jan 2005  
2006-0166779   27 Jul 2006   7163484   16 Jan 2007   EIGHT-SPEED TRANSMISSIONS
WITH FOUR PLANETARY GEAR SETS GP-304459-US-NP   10/846001   14 May 2004  
2005-0255966   17 Nov 2005   7163487   16 Jan 2007   ENGINE RETARD OPERATION
SCHEDULING AND MANAGEMENT IN A HYBRID VEHICLE GP-305276-US-NP   11/158279   21
Jun 2005   2006-0000576   05 Jan 2006   7164963   16 Jan 2007   SYSTEM, METHOD
AND APPARATUS FOR LOST FOAM CASTING ANALYSIS GP-303101-US-NP   10/782159   19
Feb 2004   2005-0183425   25 Aug 2005   7165408   23 Jan 2007   METHOD OF
OPERATING A CRYOGENIC LIQUID GAS STORAGE TANK GP-306393-US-NP   11/189112   25
Jul 2005       7165435   23 Jan 2007   CONDUCTION PREHEATING FOR HOT-FORMED
SHEET METAL PANELS GP-304726-US-NP   10/992603   18 Nov 2004   2006-0102159   18
May 2006   7165541   23 Jan 2007   PROTRUDING OIL SEPARATION BAFFLE HOLES
GP-302771-US-NP   10/871760   17 Jun 2004   2005-0279407   22 Dec 2005   7165567
  23 Jan 2007   VALVE APPARATUS FOR COMPENSATING CENTRIFUGAL FORCES
GP-302914-US-NP   10/407744   03 Apr 2003       7165698   23 Jan 2007  
CONSTRUCTION FOR MULTI-LAYERED VACUUM SUPER INSULATED CRYOGENIC TANK
GP-303730-US-NP   11/058574   15 Feb 2005   2006-0183588   17 Aug 2006   7166050
  23 Jan 2007   POWERTRAIN WITH AN ELECTRICALLY-VARIABLE TRANSMISSION
GP-306038-US-NP   11/009403   10 Dec 2004   2006-0128518   15 Jun 2006   7166053
  23 Jan 2007   PLANETARY TRANSMISSIONS HAVING FOUR INTERCONNECTING MEMBERS AND
CLUTCHED INPUT MEMBERS GP-306091-US-NP   11/262297   28 Oct 2005   2006-0097221
  11 May 2006   7166150   23 Jan 2007   SCAFFOLDED BORAZANE-LITHIUM HYDRIDE
HYDROGEN STORAGE MATERIALS GP-302890-US-NP   10/635210   06 Aug 2003  
2005-0029115   10 Feb 2005   7166205   23 Jan 2007   METHOD FOR PRODUCING HARD
SURFACE, COLORED, ANODIZED ALUMINUM PARTS GP-304416-US-NP   11/054570   09 Feb
2005   2006-0186988   24 Aug 2006   7167084   23 Jan 2007   TEMPORARY KEY
INVALIDATION FOR ELECTRONIC KEY AND LOCKING SYSTEM

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-302160-US-NP   10/745135   22 Dec 2003   2005-0133293   23 Jun 2005   7168541
  30 Jan 2007   MANUAL PLANETARY TRANSMISSION WITH SYNCHRONIZER CLUTCHES AND
BRAKES GP-303342-US-NP   10/687905   17 Oct 2003   2005-0082103   21 Apr 2005  
7168738   30 Jan 2007   CHILD RESTRAINT SEAT DETECTION DEVICES GP-305951-US-NP  
11/131041   17 May 2005   2006-0264071-A1   23 Nov 2006   7168956   30 Jan 2007
  SEVEN POINT WIRE HARNESS CONNECTOR GP-303606-US-NP   11/035183   13 Jan 2005  
2006-0154772   13 Jul 2006   7169073   30 Jan 2007   POWERTRAIN WITH
ELECTRICALLY VARIABLE TRANSMISSION GP-305694-US-NP   11/041802   24 Jan 2005  
2006-0166773   27 Jul 2006   7169074   30 Jan 2007   ELECTRICALLY VARIABLE
TRANSMISSION HAVING TWO PLANETARY GEAR SETS WITH ONE STATIONARY MEMBER
GP-303281-US-NP   10/373954   26 Feb 2003   2004-0166383   26 Aug 2004   7169491
  30 Jan 2007   FLEXIBLE SYSTEM FOR HYDROGEN RECIRCULATION GP-305378-US-NP  
11/209796   23 Aug 2005       7171299   30 Jan 2007   DRIVELINE CLUNK MANAGEMENT
SYSTEM GP-302798-US-NP   10/926177   25 Aug 2004   2006-0042905   02 Mar 2006  
7172061   06 Feb 2007   SELF-ADJUSTING CLUTCHES FOR AUTOMOTIVE VEHICLES
GP-305593-US-NP   11/040642   21 Jan 2005   2006-0019784   26 Jan 2006   7172525
  06 Feb 2007   ELECTRICALLY VARIABLE TRANSMISSION HAVING A MECHANICAL REVERSE
MODE GP-300995-US-NP   10/134992   29 Apr 2002   2003-0200699   30 Oct 2003  
7172638   06 Feb 2007   STAGED AIR AUTOTHERMAL REFORMER FOR IMPROVED STARTUP AND
OPERATION GP-306039-US-NP   11/055391   10 Feb 2005   2006-0178243   10 Aug 2006
  7175561   13 Feb 2007   PLANETARY TRANSMISSIONS HAVING TWO NON-CONTINUOUSLY
INTERCONNECTED GEAR MEMBERS GP-303449-US-NP   10/702087   05 Nov 2003  
20050092534   05 May 2005   7176385   13 Feb 2007   EMI PROTECTION AND FUEL CELL
SYSETMS EMPLOYING THE SAME GP-304055-US-NP   11/017363   20 Dec 2004  
2006-0130458   22 Jun 2006   7178328   20 Feb 2007   SYSTEM FOR CONTROLLING THE
UREA SUPPLY TO SCR CATALYSTS GP-304295-US-NP   10/984011   05 Nov 2004  
2006-0096365   11 May 2006   7178395   20 Feb 2007   CONTROL LOGIC FOR FLUID
FLOW CONTROL DEVICES GP-302177-US-NP   10/765240   26 Jan 2004   2004-0182198  
24 Sep 2004   7178425   20 Feb 2007   TRANSMISSION AXLE SEAL COVER, LUBRICATION
DAM AND ROCK GUARD GP-305458-US-NP   11/177832   08 Jul 2005   2007-0006832-A1  
11 Jan 2007   7178493   20 Feb 2007   METHOD AND SYSTEM TO AVOID PISTON-VALVE
COLLISION GP-305655-US-NP   11/263173   31 Oct 2005       7178507   20 Feb 2007
  ENGINE CYLINDER-TO-CYLINDER VARIATION CONTROL GP-303752-US-DIV1   11/268328  
07 Nov 2005   2006-0049666   09 Mar 2006   7178859   20 Feb 2007   METHOD FOR
CONTROLLING AIRFLOW GP-306391-US-NP   11/167996   28 Jun 2005   2006-0291975-A1
  28 Dec 2006   7179033   20 Feb 2007   FASTENER NUT FOR HYDROFORMED PARTS
GP-305842-US-NP   11/028843   04 Jan 2005   2006-0148605   06 Jul 2006   7179185
  20 Feb 2007   ELECTRICALLY VARIABLE TRANSMISSION HAVING THREE INTERCONNECTED
PLANETARY GEAR SETS, TWO CLUTCHES AND AT LEAST TWO BRAKES GP-305761-US-NP  
11/029075   04 Jan 2005   2006-0148606   06 Jul 2006   7179186   20 Feb 2007  
ELECTRICALLY VARIABLE TRANSMISSION HAVING THREE INTERCONNECTED PLANETARY GEAR
SETS GP-306035-US-NP   11/061105   18 Feb 2005   2006-0189427   24 Aug 2006  
7179187   20 Feb 2007   ELECTRICALLY VARIABLE TRANSMISSION HAVING THREE
INTERCONNECTED PLANETARY GEAR SETS, TWO CLUTCHES AND TWO BRAKES GP-302432-US-NP
  10/236804   06 Sep 2002       7179553   20 Feb 2007   METHOD FOR DETECTING
ELECTRICAL DEFECTS IN MEMBRANE ELECTRODE ASSEMBLIES GP-305950-US-NP   11/017412
  20 Dec 2004   2006-0136112   22 Jun 2006   7181326   20 Feb 2007   ACTIVE
FRONT STEER CONTROL FOR VEHICLE STABILITY ENHANCEMENT GP-302164-US-NP  
10/437809   14 May 2003       7181334   20 Feb 2007   METHOD AND APPARATUS TO
DIAGNOSE INTAKE AIRFLOW

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-305942-US-NP   11/105055   13 Apr 2005   2006-0235651-A1   19 Oct 2006  
7181366   20 Feb 2007   SYSTEM AND METHOD FOR DETERMINING THE CAUSE OF TIRE
PRESSURE CHANGE GP-303148-US-NP   10/812584   30 Mar 2004   2005-0217240   06
Oct 2005   7181902   27 Feb 2007   COORDINATED ENGINE CONTROL FOR LEAN-NOX TRAP
REGENERATION GP-303149-US-NP   10/812466   30 Mar 2004   2005-0217246   06 Oct
2005   7181908   27 Feb 2007   TORQUE COMPENSATION METHOD FOR CONTROLLING A
DIRECT-INJECTION ENGINE DURING REGENERATION OF A LEAN NOX TRAP GP-302363-US-DIV1
  11/249663   13 Oct 2005   2006-0037416   23 Feb 2006   7181986   27 Feb 2007  
QUALITY CONTROL METHODS FOR GAS DIFFUSION MEDIA GP-305972-US-NP   11/263176   31
Oct 2005       7185628   06 Mar 2007   CONTINUOUS ENGINE REVERSE ROTATION
DETECTION SYSTEM GP-304467-US-NP   10/913934   06 Aug 2004   2006-0028052   09
Feb 2006   7185945   06 Mar 2007   STRUCTURAL ASSEMBLY FOR VEHICLES
GP-302925-US-NP   10/703237   07 Nov 2003   2005-0100775   12 May 2005   7186476
  06 Mar 2007   ONE PIECE BIPOLAR PLATE WITH SPRING SEALS GP-307353-US-NP  
11/260876   27 Oct 2005       7188023   06 Mar 2007   MISFIRE DETECTION SYSTEM
FOR DISPLACEMENT ON DEMAND (DOD) ENGINE GP-305428-US-NP   11/293881   02 Dec
2005   2006-0137424   29 Jun 2006   7188498   13 Mar 2007   RECONFIGURABLE TOOLS
AND/OR DIES, RECONFIGURABLE INSERTS FOR TOOLS AND/OR DIES, AND METHOD OF USE
GP-305268-US-NP   11/008302   09 Dec 2004   2006-0001307   05 Jan 2006   7188896
  13 Mar 2007   HEADPHONE STRUCTURE AND STORAGE THEREFOR GP-301687-US-DIV3  
10/880225   29 Jun 2004   2004-0231945   25 Nov 2004   7189182   13 Mar 2007  
TRANSMISSION CLUTCH CONTROL SYSTEM GP-303054-US-NP   10/660965   12 Sep 2003  
2005-0057029   17 Mar 2005   7192053   20 Mar 2007   AUTOMOTIVE VEHICLE AIR BAG
SYSTEM P004295-US-CNT   11/409822   24 Apr 2006   2006-0189217 A1   24 Aug 2006
  7192315   20 Mar 2007   TERMINALS FOR BULB SOCKETS GP-305521-US-NP   10/997710
  24 Nov 2004   2006-0111213   25 May 2006   7192373   20 Mar 2007  
ELECTRICALLY VARIABLE TRANSMISSION HAVING TWO PLANETARY GEAR SETS WITH ONE FIXED
INTERCONNECTION GP-306037-US-NP   11/041614   24 Jan 2005   2006-0166780   27
Jul 2006   7192378   20 Mar 2007   PLANETARY TRANSMISSIONS HAVING THREE
INTERCONNECTING MEMBERS AND CLUTCHED INPUT MEMBERS GP-301531-US-NP   10/360995  
07 Feb 2003   2003-0211374   13 Nov 2003   7192668   20 Mar 2007   FUEL CELL
STACK AND METHOD OF OPERATING A FUEL CELL SYSTEM WITH SUCH A FUEL CELL STACK
GP-303969-US-NP   10/838607   04 May 2004   2005-0247687   10 Nov 2005   7193177
  20 Mar 2007   METHOD OF METALLURGICALLY BONDING ARTICLES AND ARTICLE THEREFOR
GP-302454-US-NP   10/616558   10 Jul 2003   2005-0006368   13 Jan 2005   7193178
  20 Mar 2007   METHOD AND APPARATUS FOR CONTROLLING THE HEATING OF AN OXYGEN
SENSOR IN A MOTOR VEHICLE GP-305786-US-NP   11/375456   14 Mar 2006      
7193378   20 Mar 2007   WYE SWITCH INVERTER FOR ELECTRIC AND HYBRID VEHICLES
GP-305786-US-NP   11/375456   14 Mar 2006       7193378   20 Mar 2007   WYE
SWITCH INVERTER FOR ELECTRIC AND HYBRID VEHICLES GP-306893-US-NP   11/206601  
18 Aug 2005   US-2006-0254543   16 Nov 2006   7194990   27 Mar 2007  
ELECTRO-HYDRAULIC ENGINE VALVE ACTUATION GP-305540-US-NP   11/069191   01 Mar
2005   2006-0196565   07 Sep 2006   7195035   27 Mar 2007   IN-TANK HYDROGEN
DISTRIBUTION VALVE GP-303891-US-NP   10/788929   27 Feb 2004   2005-0189160   01
Sep 2005   7195095   27 Mar 2007   FLOATING PRNDL FACE PLATE ASSEMBLY AND METHOD
TO ACCOMMODATE FLOOR BUILD VARIATIONS GP-305560-US-NP   11/013647   16 Dec 2004
  2005-0209037   22 Sep 2005   7195575   27 Mar 2007   SPLINED SUN GEAR AND
METHOD FOR COMPACT ELECTRO-MECHANICAL TRANSMISSION

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-302388-US-NP   10/673762   29 Sep 2003   2005-0069709   31 Mar 2005   7195817
  27 Mar 2007   DIAMOND COATED ARTICLE AND METHOD OF ITS PRODUCTION
GP-302780-US-NP   10/383500   07 Mar 2003       7195836   27 Mar 2007  
POLYMERIC SEPARATOR PLATES GP-303326-US-NP   10/665795   18 Sep 2003  
2005-0064842   24 Mar 2005   7197290   27 Mar 2007   METHOD FOR AM BAND
INTERFERENCE SUPPESSION VIA FREQUENCY SHIFT GP-303645-US-NP   10/770933   03 Feb
2004   2005-0177252   11 Aug 2005   7197364   27 Mar 2007   PORTABLE ELECTRONIC
CONTROLLER GP-306441-US-NP   11/201826   11 Aug 2005   2007-0038408-A1   15 Feb
2007   7197422   27 Mar 2007   SYSTEM AND METHOD FOR DETERMINING PROPER TIRE
INFLATION PRESSURE BASED ON CURRENT VEHICLE MASS CONDITIONS GP-305158-US-NP  
11/061130   18 Feb 2005       7197807   03 Apr 2007   CASTELLATED SNAP RING
RETENTION SYSTEM AND METHOD GP-305945-US-NP   11/130973   17 May 2005  
2006-0260389-A1   23 Nov 2006   7197922   03 Apr 2007   TIRE ROTATION DETECTION
USING TIRE TEMPERATURE PROFILING GP-304880-US-NP   11/060947   18 Feb 2005  
2006-0185641   24 Aug 2006   7198022   03 Apr 2007   COMPENSATING DISPLACEMENT
ON DEMAND SYSTEM RESPONSE OFFSET DUE TO AGING GP-307925-US-NP   11/362673   27
Feb 2006       7198029   03 Apr 2007   EXTENSION OF DOD OPERATION IN TORQUE
CONTROL SYSTEMS GP-306250-US-NP   11/208434   19 Aug 2005   20070043498A1   22
Feb 2007   7198038   03 Apr 2007   LEARNED EGR VALVE POSITION CONTROL
GP-303761-US-NP   10/736930   16 Dec 2003   2005-0130789   16 Jun 2005   7198587
  03 Apr 2007   TRANSMISSION WITH SELECTABLE BRAKING ONE-WAY CLUTCH
GP-305234-US-NP   11/043706   26 Jan 2005   2006-0164028   27 Jul 2006   7199535
  03 Apr 2007   DOUBLE-ENDED INVERTER DRIVE SYSTEM TOPOLOGY FOR A HYBRID VEHICLE
GP-302755-US-NP   10/811377   25 Mar 2004   2005-0216134   29 Sep 2005   7200469
  03 Apr 2007   APPARATUS AND METHOD FOR PROCESSING SENSOR OUTPUT SIGNALS
GP-304209-US-NP   10/965674   14 Oct 2004   2005-0080537   14 Apr 2005   7200476
  03 Apr 2007   OPTIMAL SELECTION OF INPUT TORQUE CONSIDERING BATTERY
UTILIZATION FOR A HYBRID ELECTRIC VEHICLE GP-301821-US-NP   10/273691   19 Oct
2002   2004-0074060   22 Apr 2004   7200902   10 Apr 2007   RELEASABLE FASTENER
SYSTEM GP-304935-US-NP   11/026346   30 Dec 2004   2006-0144045   06 Jul 2006  
7200995   10 Apr 2007   CONTROL SYSTEM FOR DIESEL ENGINE ELEVATED IDLE AND
VARIABLE NOZZLE TURBO CONTROL FOR STATIONARY VEHICLES GP-305091-US-NP  
11/053693   08 Feb 2005   2006-0174713   10 Aug 2006   7201059   10 Apr 2007  
MAGNETIC FORCE SENSOR ASSEMBLY FOR WORKHOLDING FIXTURES GP-304995-US-NP  
11/007871   09 Dec 2004   2005-0285422   29 Dec 2005   7201418   10 Apr 2007  
SLIDING VEHICLE LOAD FLOOR GP-305009-US-NP   10/995844   23 Nov 2004  
2006-0108820   25 May 2006   7201420   10 Apr 2007   VEHICLE DISPLAY SCREEN
GP-305893-US-NP   11/253142   18 Oct 2005   2006-0097538   11 May 2006   7201426
  10 Apr 2007   VEHICLE SEATING APPARATUS GP-305759-US-DIV1   11/360821   23 Feb
2006   2006-0138799   29 Jun 2006   7201427   10 Apr 2007   SUN VISOR ASSEMBLY
GP-305056-US-NP   10/900751   28 Jul 2004   2006-0021408   02 Feb 2006   7204110
  17 Apr 2007   HOT DIE CLEANING SYSTEM FOR QUICK PLASTIC FORMING CELL
GP-307531-US-NP   11/536705   29 Sep 2006       7204113   17 Apr 2007   PUNCH
FOR HYDROFORMING DIE GP-302964-US-NP   10/650202   28 Aug 2003   2005-0044913  
03 Mar 2005   7204114   17 Apr 2007   METHOD OF PROGRESSIVE HYDRO-FORMING OF
TUBULAR MEMBERS GP-304815-US-NP   11/149974   10 Jun 2005   2006-0277962-A1   14
Dec 2006   7204119   17 Apr 2007   HOLLOW METALLIC RING SEAL FOR PRESS
GP-307204-US-NP   11/375428   14 Mar 2006   2007-0056548-A1   15 Mar 2007  
7204224   17 Apr 2007   ENGINE BLOCK STRUCTURE

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-306861-US-NP   11/333082   17 Jan 2006   2006-0249122-A1   09 Nov 2006  
7204236   17 Apr 2007   CALIBRATION OF MODEL-BASED FUEL CONTROL WITH FUEL
DYNAMICS COMPENSATION FOR ENGINE START AND CRANK TO RUN TRANSITION
GP-306867-US-NP   11/250216   14 Oct 2005   2006-0042770   02 Mar 2006   7204293
  17 Apr 2007   LINER SEAT DESIGN FOR A FOUNDRY MOLD WITH INTEGRATED BORE LINER
AND BARREL CORE FEATURES GP-306245-US-NP   11/064422   23 Feb 2005  
2005-0199845   15 Sep 2005   7204472   17 Apr 2007   ACTIVE PRESSURE RELIEF
VALVES AND METHODS OF USE GP-305084-US-NP   11/145418   03 Jun 2005  
2005-0269758   08 Dec 2005   7204481   17 Apr 2007   MAGNETORHEOLOGICAL
RECONFIGURABLE CLAMP FOR A FLEXIBLE MANUFACTURING SYSTEM GP-304932-US-NP  
11/137621   25 May 2005   20060270516-A1   30 Nov 2006   7204780   17 Apr 2007  
MULTI SPEED TRANSMISSION GP-303654-US-NP   10/712133   13 Nov 2003  
2005-0106424   19 May 2005   7205058   17 Apr 2007   RESIDUAL STACK SHUTDOWN
ENERGY STORAGE AND USAGE FOR A FUEL CELL POWER SYSTEM GP-308232-US-NP  
11/399236   06 Apr 2006       7206687   17 Apr 2007   METHOD FOR CONTROLLING A
HYBRID ELECTRIC VEHICLE GP-300849-US-NP   09/740585   18 Dec 2000   2002-0078086
  20 Jun 2002   7206997   17 Apr 2007   HALIKFUNCTIONAL VISUALIZATION OF
SPREADSHEETS GP-304862-US-NP   10/939552   13 Sep 2004   2006-0058154   16 Mar
2006   7207921   24 Apr 2007   TRANSMISSION COLD START BURST RATTLE REDUCTION
GP-304813-US-NP   11/106041   14 Apr 2005   2005-0234586   20 Oct 2005   7209799
  24 Apr 2007   PREDICTIVE MODELING OF MACHINING LINE VARIATION GP-304803-US-NP
  11/112218   22 Apr 2005   2006-0017237   26 Jan 2006   7210212   01 May 2007  
BAYONET COLLET PICKUP TOOL FOR AGILE FIXTURING GP-303471-US-NP   10/807751   24
Mar 2004   2005-0210865   29 Sep 2005   7210287   01 May 2007   ACCELERATING
CATALYTIC CONVERSION GP-305979-US-NP   11/285612   21 Nov 2005   2007-0113548-A1
  24 May 2007   7210290   01 May 2007   REDUCED STALL CAPACITY TORQUE CONVERTER
GP-305677-US-NP   11/054483   09 Feb 2005   2006-0174642   10 Aug 2006   7210304
  01 May 2007   COOLING ARRANGEMENT FOR AN INTEGRATED ELECTRIC MOTOR INVERTER
GP-303378-US-NP   10/737501   16 Dec 2003   2005-0126242   16 Jun 2005   7210323
  01 May 2007   BINDER APPARATUS FOR SHEET FORMING GP-303801-US-NP   10/984269  
09 Nov 2004   2006-0097688   11 May 2006   7211984   01 May 2007   START-UP AND
RESTART OF INTERIOR PERMANENT MAGNET MACHINES GP-305369-US-NP   10/937087   09
Sep 2004   2006-0052898   09 Mar 2006   7212876   01 May 2007   MAINTENANCE
OPPORTUNITY PLANNING SYSTEM AND METHOD GP-305355-US-NP   11/054679   09 Feb 2005
  2006-0178244   10 Aug 2006   7212898   01 May 2007   METHOD AND APPARATUS FOR
ADAPTIVE CONTROL OF POWER-ON SKIP THROUGH NEUTRAL DOWNSHIFTS GP-306767-US-NP  
11/375430   14 Mar 2006   US-2006-0235600-A1   19 Oct 2006   7212915   01 May
2007   APPLICATION OF LINEAR SPLINES TO INTERNAL COMBUSTION ENGINE CONTROL
GP-308231-US-NP   11/399235   06 Apr 2006       7213448   08 May 2007   METHOD
FOR ESTIMATING THE POWER CAPABILITY OF THE PRIMARY POWER SOURCE OF A HYBRID
VEHICLE GP-305459-US-NP   11/215150   30 Aug 2005   2007-0044758-A1   01 Mar
2007   7213570   08 May 2007   METHOD AND APPARATUS FOR CONTROLLING THROTTLE
DURING VEHICLE COASTING GP-302542-US-NP   10/626509   24 Jul 2003   2004-0129487
  08 Jul 2004   7213673   08 May 2007   RECONFIGURABLE BY-WIRE FOOT PEDALS
GP-302907-US-NP   10/717417   19 Nov 2003   2005-0103570   19 May 2005   7213682
  08 May 2007   HYDRAULIC FLUID STORAGE APPARATUS FOR A TRANSMISSION

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-304902-US-NP   11/032791   11 Jan 2005   2006-0154771   13 Jul 2006   7214154
  08 May 2007   ELECTRICALLY VARIABLE TRANSMISSION HAVING SIX FIXED SPEED RATIOS
GP-304359-US-NP   10/846139   14 May 2004   2005-0255967   17 Nov 2005   7214165
  08 May 2007   METHOD OF AUTOMATICALLY FLUSHING DEBRIS FROM AN
ELECTRICALLY-OPERATED HYDRAULIC VALVE GP-303164-US-NP   10/850762   21 May 2004
  2005-0258934   24 Nov 2005   7215238   08 May 2007   COMBINED GARAGE DOOR AND
KEYLESS ENTRY FOB GP-304407-US-NP   10/939551   13 Sep 2004   2006-0055522   16
Mar 2006   7215243   08 May 2007   TIRE PRESSURE CHARACTERIZATION METHOD AND KEY
FOB GP-305780-US-NP   11/145278   03 Jun 2005   2006-0272317-A1   07 Dec 2006  
7216478   15 May 2007   EXHAUST TREATMENT DIAGNOSTIC USING A TEMPERATURE SENSOR
GP-305946-US-NP   11/109269   19 Apr 2005   2006-0235652-A1   19 Oct 2006  
7216532   15 May 2007   SYSTEM AND METHOD FOR WARM TIRE FILL PRESSURE ADJUSTMENT
GP-303872-US-NP   10/854359   26 May 2004   2005-0263127   01 Dec 2005   7216621
  15 May 2007   DOUBLE SHEAVE ACCESSORY DRIVE PULLEY GP-306105-US-NP   11/212895
  26 Aug 2005   2007-0046041 A1   01 Mar 2007   7216904   15 May 2007   IMPACT
ENERGIZABLE STRUCTURE GP-304437-US-NP   10/913933   06 Aug 2004   2006-0061120  
23 Mar 2006   7216916   15 May 2007   FLIPPER PANEL FOR A VEHICLE
GP-304553-US-NP   10/970787   21 Oct 2004   2006-0087107   27 Apr 2006   7216924
  15 May 2007   BODY TO FRAME ENERGY TRANSFER BRACKETS GP-305013-US-NP  
11/061132   18 Feb 2005   2006-0119139   08 Jun 2006   7216927   15 May 2007  
LIGHTWEIGHT HYBRID TUBULAR/CASTING INSTRUMENT PANEL BEAM GP-304953-US-NP  
10/995908   23 Nov 2004   2006-0109671   25 May 2006   7217020   15 May 2007  
HEADLAMP ASSEMBLY WITH INTEGRATED INFRARED ILLUMINATOR GP-305721-US-NP  
11/187524   22 Jul 2005   2007-0021256-A1   25 Jan 2007   7217211   15 May 2007
  TWO MODE ELECTRICALLY VARIABLE TRANSMISSION WITH EQUAL FORWARD AND REVERSE
INPUT-SPLIT MODAL PERFORMANCE GP-305094-US-NP   10/846144   14 May 2004  
2005-0255968   17 Nov 2005   7217221   15 May 2007   METHOD FOR ACTIVE ENGINE
STOP OF A HYBRID ELECTRIC VEHICLE GP-302728-US-NP   10/445420   27 May 2003  
2004-0241020   02 Dec 2004   7217469   15 May 2007   FLUID HANDLING DEVICE FOR
HYDROGEN-CONTAINING PROCESS FLUIDS GP-305456-US-NP   11/058072   15 Feb 2005  
2006-0181084   17 Aug 2006   7218010   15 May 2007   ENGINE RESTART APPARATUS
AND METHOD GP-306569-US-NP   11/375429   14 Mar 2006       7218071   15 May 2007
  METHOD AND APPARATUS FOR INCREASING AC MOTOR TORQUE OUTPUT AT LOW FREQUENCY
GP-305606-US-NP   11/082097   16 Mar 2005   2006-0220813-A1   05 Oct 2006  
7218209   15 May 2007   METHOD AND APPARATUS FOR DETERMINING CORRECT TIRE
PRESSURE INFLATION DURING ADJUSTMENT GP-304269-US-NP   10/930426   31 Aug 2004  
2006-0044127   02 Mar 2006   7218211   15 May 2007   VEHICLE-BASED VEHICLE
OCCUPANT REMINDER USING CAPACITIVE FIELD-BASED SENSOR GP-304140-US-NP  
10/686511   14 Oct 2003   2005-0080535   14 Apr 2005   7219000   15 May 2007  
SPEED CONTROL FOR AN ELECTRICALLY VARIABLE TRANSMISSION GP-304432-US-NP  
10/930530   31 Aug 2004   2006-0047396   02 Mar 2006   7219001   15 May 2007  
TRANSMISSION SHIFT INDICATOR APPARATUS AND METHOD GP-307727-US-NP   11/398928  
06 Apr 2006       7219539   22 May 2007   SYSTEM AND METHOD FOR ADJUSTING THE
FUEL ECONOMY RANGE CALCULATION FOR FLEX FUEL VEHICLES GP-305823-US-NP  
11/352936   10 Feb 2006       7219642   22 May 2007   POWERTRAIN ASSEMBLY AND
INTEGRAL TRUSS OIL PAN THEREFOR

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-306203-US-NP   11/155184   17 Jun 2005   2006-0283510-A1   21 Dec 2006  
7219695   22 May 2007   HYDROGEN VALVE WITH PRESSURE EQUALIZATION
GP-305207-US-NP   11/110367   20 Apr 2005       7219783   22 May 2007  
APPARATUS AND METHOD FOR MEASURING THE SPEED OF A BURIED TRANSMISSION COMPONENT
GP-304145-US-NP   11/002815   01 Dec 2004       7219941   22 May 2007   ENCLOSED
STORAGE FOR TRUCKS GP-305571-US-NP   11/071405   03 Mar 2005   2006-0025263   02
Feb 2006   7220200   22 May 2007   ELECTRICALLY VARIABLE TRANSMISSION
ARRANGEMENT WITH SPACED-APART SIMPLE PLANETARY GEAR SETS GP-306099-US-NP  
11/112131   22 Apr 2005   2006-0240929-A1   26 Oct 2006   7220201   22 May 2007
  ELECTRICALLY VARIABLE TRANSMISSION HAVING TWO PLANETARY GEAR SETS WITH TWO
FIXED INTERCONNECTIONS AND CLUTCH INPUT GP-305595-US-NP   11/131877   18 May
2005   2006-0052199   09 Mar 2006   7220202   22 May 2007   ELECTRICALLY
VARIABLE TRANSMISSION WITH IMPROVED GRADEABILITY GP-305692-US-NP   11/132064  
18 May 2005   2006-0046886   02 Mar 2006   7220203   22 May 2007   ELECTRICALLY
VARIABLE TRANSMISSION WITH SELECTIVE FIXED RATIO OPERATION GP-303701-US-NP  
11/002371   02 Dec 2004   2006-0122021   08 Jun 2006   7220206   22 May 2007  
HYDROSTATICALLY APPLIED CLUTCH SYSTEM WITH MULTIPLEX MASTER CYLINDERS
GP-304869-US-NP   11/043274   26 Jan 2005   2006-0166783   27 Jul 2006   7220217
  22 May 2007   ENGINE SPIN-UP CONTROL WITH NATURAL TORQUE SMOOTHING
GP-301621-US-NP   10/388121   13 Mar 2003       7220386   22 May 2007   ON-BOARD
FUEL PROPERTIES MEASUREMENT FOR ENGINE MANAGEMENT GP-302706-US-NP   10/797461  
10 Mar 2004   2005-0202290   15 Sep 2005   7220501   22 May 2007   INTEGRATED
HYBRID ELECTROCHEMICAL DEVICE GP-304722-US-NP   10/929190   30 Aug 2004  
2006-0046120   02 Mar 2006   7220509   22 May 2007   CONSTITUENTS AND METHODS
FOR PROTECTING FUEL CELL COMPONENTS, INCLUDING PEMS GP-303978-US-NP   10/956653
  01 Oct 2004   2006-0073369   06 Apr 2006   7220510   22 May 2007   SULFONATED
POLY(ARYLENE) FILMS AS POLYELECTROLYTE MEMBRANES GP-302246-US-NP   10/803614  
18 Mar 2004   2005-0208366   22 Sep 2005   7220513   22 May 2007   BALANDED
HUMIDIFICATION IN FUEL CELL PROTON EXCHANGE MEMBRANES GP-305857-US-NP  
11/229337   16 Sep 2005   2006-0054478   16 Mar 2006   7220927   22 May 2007  
TURN SIGNAL ASSEMBLIES AND METHODS FOR OPERATING THE SAME GP-303457-US-NP  
10/755949   13 Jan 2004   2005-0154511   14 Jul 2005   7222006   22 May 2007  
METHOD FOR DETERMINATION OF PRE-AUTHORIZATION ENGINE OPERATION TIME FOR A
VEHICLE THEFT DETERRENT SYSTEM GP-303835-US-NP   10/898442   23 Jul 2004  
2006-0020384   26 Jan 2006   7222011   22 May 2007   ENGINE AND DRIVELINE TORQUE
TRANSFER DEVICE CONTROL GP-305267-US-NP   11/036776   14 Jan 2005   2005-0278106
  15 Dec 2005   7222012   22 May 2007   AXLE TORQUE BASED POWERTRAIN BRAKING
WITH RANGE SELECTION FOR COORDINATED TORQUE CONTROL (CTC) GP-304360-US-NP  
10/779463   14 Feb 2004   2005-0182546   18 Aug 2005   7222013   22 May 2007  
THROTTLE PHASE OUT CONTROL GP-304460-US-NP   10/846016   14 May 2004  
2005-0256629   17 Nov 2005   7222014   22 May 2007   METHOD FOR AUTOMATIC
TRACTION CONTROL IN A HYBRID ELECTRIC VEHICLE GP-303680-US-NP   11/198219   05
Aug 2005   2007-0028893-A1   08 Feb 2007   7222607   29 May 2007   DSP-BASED
ENGINE KNOCK DETECTION INCLUDING KNOCK SENSOR AND CIRCUIT DIAGNOSTICS
GP-305647-US-NP   11/063329   22 Feb 2005   2005-0205381   22 Sep 2005   7223202
  29 May 2007   HYDRAULIC CIRCUIT FOR TORSIONAL DAMPER ASSEMBLY OF AN
ELECTRICALLY VARIABLE TRANSMISSION

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-305257-US-NP   11/059905   17 Feb 2005   2006-0183596   17 Aug 2006   7223205
  29 May 2007   METHOD FOR CONTROLLING ENGINE AND/OR TRANSMISSION TEMPERATURE
GP-303273-US-NP   10/850769   21 May 2004   2005-0259371   24 Nov 2005   7224559
  29 May 2007   DIFFERENTIAL CURRENT DETECTION GP-304664-US-NP   10/881214   30
Jun 2004   2006-0002238   05 Jan 2006   7224643   29 May 2007   SELF ADJUSTING
VEHICLE CLOCK GP-305277-US-NP   11/158283   21 Jun 2005   2006-0000577   05 Jan
2006   7225049   29 May 2007   LOST FOAM CASTING ANALYSIS METHOD GP-303007-US-NP
  10/763937   23 Jan 2004   2005-0161979   28 Jul 2005   7225542   05 Jun 2007  
VEHICLE BODY COMPARTMENT LID HAVING UNITARY INNER PANEL AND OUTER PANEL
GP-303156-US-NP   10/674210   29 Sep 2003   2005-0067539   31 Mar 2005   7225702
  05 Jun 2007   CABLE END FITTING RETAINER ASSEMBLY GP-304879-US-NP   11/002389
  02 Dec 2004   2005-0235931   27 Oct 2005   7225766   05 Jun 2007   ENGINE
CYLINDER COOLING JACKET GP-305743-US-NP   10/990936   17 Nov 2004   2006-0102119
  18 May 2006   7225776   05 Jun 2007   VALVETRAIN WITH TWO-STEP SWITCHABLE
ROCKER AND DEACTIVATING STATIONARY LASH ADJUSTER GP-303191-US-NP   11/243518  
04 Oct 2005   2006-0283416-A1   21 Dec 2006   7225783   05 Jun 2007   ENGINE
MOTION ACTIVE CONTROL GP-306479-US-NP   11/122174   04 May 2005  
2006-0249125-A1   09 Nov 2006   7225796   05 Jun 2007   CONTROL OF INDUCTION
SYSTEM HYDROCARBON EMISSIONS GP-303337-US-NP   10/691091   22 Oct 2003  
2005-0087408   28 Apr 2005   7225905   05 Jun 2007   MAGNETORHEOLOGICAL FLUID
DAMPER GP-304446-US-NP   11/009405   10 Dec 2004   2006-0124701   15 Jun 2006  
7225969   05 Jun 2007   FRICTION STIR PROCESSING FOR SURFACE PROPERTIES
GP-306693-US-NP   11/291119   30 Nov 2005   2007-0120390-A1   31 May 2007  
7226107   05 Jun 2007   METHOD AND APPARATUS FOR SUNVISOR ATTACHMENT
GP-304466-US-NP   10/913966   06 Aug 2004   2006-0028055   09 Feb 2006   7226121
  05 Jun 2007   RAIL ASSEMBLIES FOR VEHICLES GP-305024-US-NP   11/071839   03
Mar 2005   2006-0205556   14 Sep 2006   7226381   05 Jun 2007   NINE-SPEED
TRANSMISSIONS WITH FOUR PLANETARY GEAR SETS GP-306262-US-NP   11/123798   06 May
2005   US-2006-0252594   09 Nov 2006   7226382   05 Jun 2007   MULTI-SPEED
PLANETARY TRANSMISSIONS HAVING THREE INTERCONNECTED GEAR MEMBERS AND MULTIPLE
INPUT CLUTCHES GP-305645-US-NP   11/061106   18 Feb 2005   2005-0205379   22 Sep
2005   7226384   05 Jun 2007   TORSIONAL DAMPER FOR ELECTRICALLY-VARIABLE
TRANSMISSION WITH LOCK-OUT CLUTCH ASSEMBLY GP-302431-US-NP   10/677600   02 Oct
2003   2005-0072688   07 Apr 2005   7226529   05 Jun 2007   ELECTROLYZER SYSTEM
TO PRODUCE GAS AT HIGH PRESSURE H-203315-US-NP   10/601269   20 Jun 2003  
2004-0038059   26 Feb 2004   7226665   05 Jun 2007   BARRIER COAT FOR OPEN TOOL
MOLDING GP-302247-US-NP   10/360685   07 Feb 2003   2004-0157098   12 Aug 2004  
7226680   05 Jun 2007   INTEGRATED AIR COOLER, FILTER, AND HUMIDIFICATION UNIT
FOR A FUEL CELL STACK GP-301435-US-NP   10/299293   19 Nov 2002   2004-0098228  
20 May 2004   7228249   05 Jun 2007   METHODS AND APPARATUS FOR DETERMINING THE
CONDITION OF A SENSOR AND IDENTIFYING THE FAILURE THEREOF GP-305139-US-NP  
11/198251   05 Aug 2005   2007-0028760-A1   08 Feb 2007   7228783   12 Jun 2007
  PRESSURE CONTROL SYSTEM FOR A TORQUE-TRANSMITTING MECHANISM GP-305605-US-NP  
11/172505   30 Jun 2005   2006-0016417   26 Jan 2006   7228839   12 Jun 2007  
NOX EMISSION CONTROL FOR A CONTROLLED AUTO-IGNITION FOUR-STROKE INTERNAL
COMBUSTION ENGINE GP-306223-US-NP   11/289946   30 Nov 2005   2007-0119432A1  
31 May 2007   7228852   12 Jun 2007   QUICK EGR FLOW RESTRICTION TEST BASED ON
COMPENSATED MASS FLOW DIFFERENTIAL GP-305042-US-NP   10/972845   25 Oct 2004  
2006-0087153   27 Apr 2006   7229113   12 Jun 2007   STRUCTURAL ASSEMBLY FOR
VEHICLES AND METHOD OF MAKING SAME GP-305479-US-NP   11/152017   14 Jun 2005  
2006-0089225   27 Apr 2006   7229377   12 Jun 2007   LUBRICATION SYSTEM FOR A
TRANSMISSION OUTPUT DIFFERENTIAL MECHANISM

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-302026-US-NP   10/643436   19 Aug 2003   2005-0041813   24 Feb 2005   7231041
  12 Jun 2007   METHOD, DEVICE, AND SYSTEM FOR SECURE MOTOR VEHICLE REMOTE
KEYLESS ENTRY GP-308192-US-NP   11/475754   27 Jun 2006       7231905   19 Jun
2007   INTERNAL COMBUSTION ENGINE EXHAUST GAS RECIRCULATION CONTROL
GP-308501-US-NP   11/475758   27 Jun 2006       7231906   19 Jun 2007  
SIMULTANEOUS EGR CORRECTION AND INDIVIDUAL CYLINDER COMBUSTION PHASE BALANCING
GP-304868-US-NP   11/017364   20 Dec 2004   2006-0130814   22 Jun 2006   7231907
  19 Jun 2007   VARIABLE INCREMENTAL ACTIVATION AND DEACTIVATION OF CYLINDERS IN
A DISPLACEMENT ON DEMAND ENGINE 2004P01011WOUS   7231995   17 May 2000   0069709
  23 Nov 2000   7231995   19 Jun 2006   Fronthaubenanordnung Ed 133 99 - EP 1
178 917 B1 (Lizenzvertrag Edscha/Opel 2003V30437) GP-303152-US-NP   10/730440  
08 Dec 2003   2005-0121269   09 Jun 2005   7232016   19 Jun 2007   FLUID DAMPER
HAVING CONTINUOUSLY VARIABLE DAMPING RESPONSE GP-305182-US-NP   11/055468   10
Feb 2005   2006-0175844   10 Aug 2006   7232178   19 Jun 2007   VEHICLE HOOD
ASSEMBLY AND METHOD OF ELEVATING VEHICLE HOOD GP-306260-US-NP   11/096720   01
Apr 2005   2006-0223663-A1   05 Oct 2006   7232393   19 Jun 2007   ELECTRICALLY
VARIABLE TRANSMISSION HAVING TWO PLANETARY GEAR SETS WITH TWO FIXED
INTERCONNECTIONS GP-302869-US-NP   10/766100   28 Jan 2004   2005-0164826   28
Jul 2005   7232401   19 Jun 2007   METHOD OF COMPENSATING TORQUE AT CYLINDER
SWITCHING ON A DOD ENGINE WITH ELECTRIC PARALLEL HYBRID GP-305646-US-NP  
11/061138   18 Feb 2005   2005-0205382   22 Sep 2005   7232402   19 Jun 2007  
MOTOR DRIVEN AUXILIARY PUMP FOR ELECTRICALLY-VARIABLE TRANSMISSION TORSIONAL
DAMPER GP-307150-US-NP   11/207512   19 Aug 2005   2007-0040756-A1   22 Feb 2007
  7233296   19 Jun 2007   TRANSPARENT THIN FILM ANTENNA GP-303291-US-NP  
10/939548   13 Sep 2004   2006-0058939   16 Mar 2006   7233854   19 Jun 2007  
METHOD FOR IMPROVING FUEL ECONOMY AND PERFORMANCE WHEN DEACTIVATING CYLINDERS
WITH VEHICLE CRUISE CONTROL GP-306570-US-NP   11/297299   08 Dec 2005  
2007-0135988-A1   14 Jun 2007   7233855   19 Jun 2007   APPARATUS AND METHOD FOR
COMPARING THE FUEL CONSUMPTION OF AN ALTERNATIVE FUEL VEHICLE WITH THAT OF A
TRADITIONALLY FUELED COMPARISON VEHICLE GP-303047-US-NP   10/730642   08 Dec
2003   2005-0125148   09 Jun 2005   7233861   19 Jun 2007   PREDICTION OF
VEHICLE OPERATOR DESTINATIONS GP-307244-US-NP   11/300248   14 Dec 2005  
2007-0056535-A1   15 Mar 2007   7234422   26 Jun 2007   ENGINE COOLING METHOD
AND APPARATUS GP-305815-US-NP   11/190426   27 Jul 2005   2007-0023014-A1   01
Feb 2007   7234451   26 Jun 2007   DUAL FUEL PUMP CONFIGURATION FOR SADDLE FUEL
TANKS GP-302389-US-NP   10/720635   24 Nov 2003   2005-0110236   26 May 2005  
7234716   26 Jun 2007   VEHICLE STEP APPARATUS AND METHOD OF OPERATION THEREOF
GP-304305-US-NP   10/827753   20 Apr 2004   2005-0232692   20 Oct 2005   7234888
  26 Jun 2007   ARRANGEMENTS FOR ANCHORING ITEMS TO AUTOMOTIVE FRAMING
COMPONENTS GP-304580-US-NP   10/851351   21 May 2004   2005-0261097   24 Nov
2005   7235029   26 Jun 2007   INTEGRATED MOTOR CLUTCH FOR ELECTRICALLY VARIABLE
TRANSMISSIONS GP-304091-US-NP   11/076724   10 Mar 2005   2006-0205563   14 Sep
2006   7235037   26 Jun 2007   FRICTION LAUNCH CONTROL SYSTEM FOR A VEHICLE
GP-303559-US-NP   10/785654   24 Feb 2004   2005-0186457   25 Aug 2005   7235318
  26 Jun 2007   FUEL CELL SYSTEM BACK-PRESSURE CONTROL WITH A DISCRETE VALVE
GP-303268-US-NP   10/836660   30 Apr 2004   2005-0246084   03 Nov 2005   7236869
  26 Jun 2007   BLENDED TORQUE ESTIMATION FOR AUTOMATIC TRANSMISSION SYSTEMS

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-304124-US-NP   10/846014   14 May 2004   2005-0256627   17 Nov 2005   7236871
  26 Jun 2007   ACCELERATION LIMITING FOR A VEHICLE GP-303493-US-NP   10/720624
  24 Nov 2003   2005-0114008   26 May 2005   7236872   26 Jun 2007   SPEED
SENSOR INSTABILITY DETECTION GP-304367-US-NP   11/053989   09 Feb 2005  
2005-0139000   30 Jun 2005   7237433   03 Jul 2007   HYBRID TIRE PRESSURE
MONITORING SYSTEM GP-302725-US-NP   11/071274   03 Mar 2005   2006-0196747   07
Sep 2006   7237662   03 Jul 2007   SELECTABLE ONE-WAY TORQUE TRANSMITTER WITH A
FRICTION TORQUE TRANSMITTER ACTUATOR GP-305319-US-NP   11/028820   04 Jan 2005  
2006-0148604   06 Jul 2006   7238131   03 Jul 2007   ELECTRICALLY VARIABLE
TRANSMISSION HAVING THREE PLANETARY GEAR SETS AND THREE FIXED INTERCONNECTIONS
GP-306230-US-NP   11/078248   11 Mar 2005   2006-0025264   02 Feb 2006   7238132
  03 Jul 2007   ELECTRICALLY VARIABLE TRANSMISSION ARRANGEMENT WITH TRANSFER
GEAR BETWEEN MOTOR/GENERATORS GP-301132-US-NP   11/144161   03 Jun 2005  
2006-0276294-A1   07 Dec 2006   7238135   03 Jul 2007   THREE-MODE CONTINUOUSLY
VARIABLE TRANSMISSION WITH A DIRECT LOW MODE AND TWO SPLIT PATH HIGH MODES
GP-302810-US-NP   10/803799   18 Mar 2004   2005-0207958-A1   22 Sep 2005  
7238333   03 Jul 2007   HIGH ACTIVITY WATER GAS SHIFT CATALYSTS WITH NO METHANE
FORMATION GP-303652-US-NP   11/011234   14 Dec 2004       7238441   03 Jul 2007
  INTEGRATED BUS BARS FOR A FUEL CELL GP-304424-US-NP   10/997456   24 Nov 2004
  2006-0108329   25 May 2006   7238911   03 Jul 2007   RESISTANCE WELDING TIP
WITH IMPROVED COOLING SYSTEM GP-305590-US-NP   11/153170   15 Jun 2005  
2006-0022528   02 Feb 2006   7239055   03 Jul 2007   MOTOR COOLING SYSTEM
GP-302957-US-NP   10/601467   23 Jun 2003   2004-0257065   23 Dec 2004   7239126
  03 Jul 2007   SYSTEM BENCH WIRELESS MAPPING BOARD GP-303759-US-NP   10/972854
  25 Oct 2004   2006-0089767   27 Apr 2006   7239946   03 Jul 2007   VEHICLES
FAULT DIAGNOSTIC SYSTEMS AND METHODS GP-302157-US-NP   10/739615   18 Dec 2003  
2005-0137784   23 Jun 2005   7239958   03 Jul 2007   APPARATUS AND METHOD FOR
DISCERNING A DRIVER’S INTENT AND FOR AIDING THE DRIVER GP-305309-US-NP  
11/076722   10 Mar 2005   2006-0201136   14 Sep 2006   7240481   10 Jul 2007  
ENGINE LOAD CONTROL FOR REDUCED COLD START EMISSIONS GP-305153-US-NP   11/096696
  01 Apr 2005   2005-0188690   01 Sep 2005   7240485   10 Jul 2007  
MAGNETO-RHEOLOGICAL HYDRAULIC POWER STEERING SYSTEM GP-305954-US-NP   11/263174
  31 Oct 2005   20070095130   03 May 2007   7240540   10 Jul 2007   ROUGH ROAD
DETECTION SYSTEM GP-307340-US-NP   11/330763   12 Jan 2006   2007-0157746-A1  
12 Jul 2007   7240576   10 Jul 2007   CORROSION RESISTANT WELDABLE BOSSES
GP-304368-US-NP   11/187494   22 Jul 2005   2007-0017719-A1   25 Jan 2007  
7240750   10 Jul 2007   METHOD FOR IMPROVING FUEL ECONOMY IN HYBRID VEHICLES
GP-307781-US-NP   11/457498   14 Jul 2006       7241151   10 Jul 2007   NEGATIVE
JUMP START GROUND BLOCK FOR AN AUTOMOBILE GP-303731-US-NP   10/976053   28 Oct
2004   2006-0094554   04 May 2006   7241242   10 Jul 2007   TWO-MODE
COMPOUND-SPLIT HYDRAULIC CONTINUOUSLY VARIABLE TRANSMISSION GP-303446-US-NP  
10/824032   14 Apr 2004   2005-0233080   20 Oct 2005   7241474   10 Jul 2007  
PREPARATION OF PATTERNED DIFFUSION MEDIA GP-303522-US-NP   10/828757   21 Apr
2004   2005-0238931A1   27 Oct 2005   7241524   10 Jul 2007   SYSTEM
ARCHITECTURE FOR MANAGING HYDROGEN LEAKS INTO FLUID CIRCUITS OF FUEL CELL
SYSTEMS GP-306186-US-NP   11/201863   11 Aug 2005   2006-0173942   03 Aug 2006  
7242329   10 Jul 2007   METHOD AND SYSTEM FOR PRIORITIZING DATA VALUES FOR
ROBUST DATA REPRESENTATION GP-303228-US-NP   10/850767   21 May 2004  
2005-0261817   24 Nov 2005   7243011   10 Jul 2007   HYBRID TRANSMISSION LAUNCH
ALGORITHM GP-303655-US-NP   10/836658   30 Apr 2004   2005-0246083   03 Nov 2005
  7243016   10 Jul 2007   SINGLE WIRE DUAL SPEED SIGNAL SYSTEM GP-306349-US-NP  
11/296175   07 Dec 2005   20070129877   07 Jun 2007   7243019   10 Jul 2007  
EGR FUZZY LOGIC PINTLE POSTIONING SYSTEM

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-306199-US-NP   11/245754   07 Oct 2005   2007-0080537-A1   12 Apr 2007  
7245038   17 Jul 2007   EXTENDING FUEL ECONOMY OPERATING RANGE IN GASOLINE
DIRECT INJECTION (GDI) ENGINES GP-304291-US-NP   11/035416   13 Jan 2005  
2005-0258977   24 Nov 2005   7245231   17 Jul 2007   COLLISION AVOIDANCE SYSTEM
GP-306768-US-NP   11/400790   07 Apr 2006   2006-0271268-A1   30 Nov 2006  
7246004   17 Jul 2007   NONLINEAR FUEL DYNAMICS CONTROL WITH LOST FUEL
COMPENSATION GP-303459-US-NP   10/808072   24 Mar 2004   2005-0216147   29 Sep
2005   7246007   17 Jul 2007   SYSTEM AND METHOD OF COMMUNICATING TRAFFIC
INFORMATION GP-305965-US-NP   11/263178   31 Oct 2005   20070095200   03 May
2007   7246552   24 Jul 2007   PISTON HAVING ASYMMETRICAL PIN BORE SLOT
PLACEMENT GP-304700-US-NP   11/238720   29 Sep 2005   20070068474A1   29 Mar
2007   7246583   24 Jul 2007   METHOD AND APPARATUS FOR DIAGNOSING VALVE LIFTER
MALFUNCTION IN A LIFT ON DEMAND SYSTEM GP-307805-US-NP   11/398776   06 Apr 2006
  2007-0107692-A1   17 May 2007   7246597   24 Jul 2007   METHOD AND APPARATUS
TO OPERATE A HOMOGENEOUS CHARGE COMPRESSION-IGNITION ENGINE GP-303822-US-NP  
10/851394   21 May 2004   2005-0257967   24 Nov 2005   7246673   24 Jul 2007  
HYBRID POWERTRAIN WITH ENGINE VALVE DEACTIVATION GP-304527-US-NP   10/883168  
01 Jul 2004   2006-0000667   05 Jan 2006   7246680   24 Jul 2007   SOUND
DAMPENING ASSEMBLY FOR AUTOMOTIVE EXHAUST SYSTEM GP-305477-US-NP   11/049832  
03 Feb 2005   2006-0011443   19 Jan 2006   7246693   24 Jul 2007   SUPPORT
HOUSING FOR TORQUE-TRANSMITTING MECHANISMS IN A POWER TRANSMISSION
GP-302676-US-NP   10/720725   24 Nov 2003   2005-0205647   22 Sep 2005   7246736
  24 Jul 2007   SUPPLYING SHIELDING GAS GP-305242-US-NP   11/057612   14 Feb
2005   2006-0181088   17 Aug 2006   7246832   24 Jul 2007   VEHICLE GRILLE GUARD
ASSEMBLY GP-305757-US-NP   11/109266   19 Apr 2005   2006-0232099-A1   19 Oct
2006   7246847   24 Jul 2007   VEHICLE CLOSURE SYSTEM GP-305648-US-NP  
11/060075   17 Feb 2005   2005-0209040   22 Sep 2005   7247112   24 Jul 2007  
METHOD AND APPARATUS FOR COOLING AND LUBRICATING A HYBRID TRANSMISSION
GP-304316-US-NP   11/172506   30 Jun 2005   2007-00004551-A1   04 Jan 2007  
7247119   24 Jul 2007   MULTI-SPEED PLANETARY POWER TRANSMISSION GP-306327-US-NP
  11/177896   08 Jul 2005   2007-0010367-A1   11 Jan 2007   7247120   24 Jul
2007   MULTI-SPEED PLANETARY TRANSMISSIONS HAVING SEVEN TORQUE-TRANSMITTING
DEVICES ENGAGED IN COMBINATIONS OF TWO GP-303545-US-NP   10/973689   26 Oct 2004
  2006-0089236   27 Apr 2006   7247124   24 Jul 2007   TRANSMISSION CONTROL
BASED ON KNOCK LEVEL GP-303491-US-NP   10/836893   30 Apr 2004   2005-0245353  
03 Nov 2005   7247125   24 Jul 2007   TORQUE CONVERTER CONTROLLER STUCK-ON TEST
IN A MULTIPLEX DEVICE GP-301191-US-NP   10/413272   14 Apr 2003   2004-0202901  
14 Oct 2004   7247398   24 Jul 2007   SYSTEM STACK CONTINGENCY AND EFFICIENCY
SWITCHING GP-302800-US-NP   11/030357   05 Jan 2005   2006-0145825   06 Jul 2006
  7248151   24 Jul 2007   VIRTUAL KEYPAD FOR VEHICLE ENTRY CONTROL
GP-306093-US-NP   11/207173   18 Aug 2005   20070043528A1   22 Feb 2007  
7248989   24 Jul 2007   SPEED MEASUREMENTSYSTEM FOR SPEED CONTROL OF HIGH-SPEED
MOTORS GP-303290-US-NP   10/948974   24 Sep 2004   2006-0065030   30 Mar 2006  
7249480   31 Jul 2007   IN-DIE HYDROPIERCING DEVICE FOR PIERCING HOLES IN
HYDROFORMED PARTS GP-303899-US-NP   10/806676   23 Mar 2004   2005-0211677   29
Sep 2005   7249482   31 Jul 2007   ELECTRODE TEXTURING TOOL AND METHOD OF USE
THEREOF GP-307103-US-NP   11/375431   14 Mar 2006       7249577   31 Jul 2007  
CONNECTING ROD WITH OIL SQUIRTER GP-306228-US-NP   11/238726   29 Sep 2005  
20070068486A1   29 Mar 2007   7249584   31 Jul 2007   IMPULSE CHARGING CONTROL
TO EXTEND DISPLACEMENT ON DEMAND RANGE

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-305135-US-NP   11/187772   22 Jul 2005   2007-0017769-A1   25 Jan 2007  
7249663   31 Jul 2007   WET CLUTCH FRICTION PLATE AND METHOD GP-306372-US-NP  
11/178162   08 Jul 2005   2007-0010369-A1   11 Jan 2007   7250019   31 Jul 2007
  MULTI-SPEED PLANETARY TRANSMISSIONS HAVING A STATIONARY MEMBER AND SEVEN
TORQUE-TRANSMITTING DEVICES GP-303506-US-NP   10/912396   05 Aug 2004  
2006-0029855   09 Feb 2006   7250189   31 Jul 2007   INCREASING THE
HYDROPHILICITY OF CARBON FIBER PAPER BY ELECTROPOLYMERIZATION GP-306097-US-NP  
11/208213   19 Aug 2005   2007-0040706-A1   22 Feb 2007   7251473   31 Jul 2007
  SYSTEM AND METHOD FOR CONTROLLING ACCESS TO MOBILE DEVICES GP-305045-US-CIP1  
11/069173   01 Mar 2005   2005-0145002   07 Jul 2005   7251976   07 Aug 2007  
APPARATUS AND METHOD FOR THE NONCIRCULAR BENDING OF TUBES GP-303017-US-NP  
10/899211   26 Jul 2004   2006-0016575   26 Jan 2006   7252136   07 Aug 2007  
NUMBERING DEVICE FOR MOLDED OR CAST PARTS GP-303509-US-NP   10/738402   17 Dec
2003   2005-0133575   23 Jun 2005   7252218   07 Aug 2007   BIPOLAR PLATE
FABRICATION BY ROLL BONDING GP-306469-US-CIP1   11/357919   17 Feb 2006  
2006-0170243   03 Aug 2006   7252313   07 Aug 2007   ON DEMAND MORPHABLE
AUTOMOTIVE BODY MOLDINGS AND SURFACES GP-306132-US-NP   11/061114   18 Feb 2005
  2006-0189428   24 Aug 2006   7252611   07 Aug 2007   ELECTRICALLY VARIABLE
TRANSMISSION HAVING TWO PLANETARY GEAR SETS WITH ONE INTERCONNECTING MEMBER AND
CLUTCHED INPUT GP-306127-US-NP   11/106221   14 Apr 2005   2006-0234821-A1   19
Oct 2006   7252612   07 Aug 2007   ELECTRICALLY VARIABLE TRANSMISSION HAVING TWO
PLANETARY GEAR SETS WITH ONE FIXED INTERCONNECTION AND A STATIONARY MEMBER
GP-306424-US-NP   11/178098   08 Jul 2005   2007-0010364-A1   11 Jan 2007  
7252613   07 Aug 2007   ELECTRICALLY VARIABLE TRANSMISSION HAVING TWO PLANETARY
GEAR SETS WITH ONE STATIONARY FIXED INTERCONNECTION GP-306952-US-NP   11/198211
  05 Aug 2005   2007-0032328-A1   08 Feb 2007   7252614   07 Aug 2007  
ELECTRICALLY VARIABLE TRANSMISSION HAVING THREE PLANETARY GEARSETS AND CLUTCHED
INPUT GP-305559-US-NP   11/035344   13 Jan 2005   2005-0209039   22 Sep 2005  
7252615   07 Aug 2007   LUBRICATION SYSTEM AND METHOD FOR HYBRID
ELECTRO-MECHANICAL PLANETARY TRANSMISSION COMPONENTS GP-305455-US-NP   10/961451
  09 Oct 2004   2006-0000651   05 Jan 2006   7253353   07 Aug 2007  
THERMOELECTRIC AUGMENTED HYBRID ELECTRIC PROPULSION SYSTEM GP-303099-US-NP  
10/662841   15 Sep 2003   2005-0056618   17 Mar 2005   7253374   07 Aug 2007  
SHEET-TO-TUBE WELDED STRUCTURE AND METHOD GP-304888-US-NP   11/053687   08 Feb
2005   2006-0175315   10 Aug 2006   7253377   07 Aug 2007   SYSTEM AND METHOD OF
JOINING OVERLAPPING WORKPIECES GP-301878-US-NP   10/637815   08 Aug 2003  
2004-0130288   08 Jul 2004   7253584   07 Aug 2007   ISOLATED HIGH VOLTAGE
BATTERY CHARGER AND INTEGRATED BATTERY PACK GP-304158-US-NP   11/054678   09 Feb
2005   2006-0178797   10 Aug 2006   7254472   07 Aug 2007   COORDINATED TORQUE
CONTROL SECURITY METHOD AND APPARATUS GP-305725-US-NP   11/061131   18 Feb 2005
  2005-0204862   22 Sep 2005   7255021   14 Aug 2007   APPARATUS FOR SELECTIVELY
CONFIGURING A HYBRID ELECTRO-MECHANICAL VEHICULAR TRANSMISSION 2005P50906 US  
11/392038   29 Mar 2006   2006-0219156 A1   05 Oct 2006   7255061   14 Aug 2007
  Regulator control knob for climate and other systems

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-305294-US-NP   11/110368   20 Apr 2005   2006-0240938-A1   26 Oct 2006  
7255214   14 Aug 2007   DAMPER LOCK-OUT CLUTCH AND MOTOR/GENERATOR COOLING
MULTIPLEXED CONTROL SYSTEM AND METHOD FOR AN ELECTRICALLY VARIABLE HYBRID
TRANSMISSIONS GP-307364-US-NP   11/391140   28 Mar 2006       7255402   14 Aug
2007   CONCEALED ARMREST GP-307003-US-NP   11/317775   23 Dec 2005  
20070145749A1   28 Jun 2007   7256510   14 Aug 2007   HYBRID ELECTRO-MECHANICAL
TRANSMISSION WITH SINGLE MOTOR/GENERATOR AND METHOD OF CONTROL GP-305153-US-CIP1
  11/244807   06 Oct 2005   2006-0059905   23 Mar 2006   7257947   21 Aug 2007  
POWER STEERING SYSTEM GP-303082-US-NP   10/703216   06 Nov 2003   2005-0100490  
12 May 2005   7258081   21 Aug 2007   COMPACT WATER VAPORIZER FOR DYNAMIC STEAM
GENERATION AND UNIFROM TEMPERATURE CONTROL GP-306847-US-NP   11/386301   22 Mar
2006       7258101   21 Aug 2007   AUTOMOTIVE CATALYST EXCESS OXYGEN REDUCTION
SYSTEM GP-303646-US-NP   10/830156   22 Apr 2004   2005-0236209   27 Oct 2005  
7258188   21 Aug 2007   VARIABLE SEAT BELT GP-304260-US-NP   10/738481   17 Dec
2003   2005-0133568   23 Jun 2005   7258263   21 Aug 2007   BIPOLAR PLATE
FABRICATION GP-305038-US-NP   11/074575   08 Mar 2005   2005-0206095   22 Sep
2005   7258347   21 Aug 2007   DISCRETE ACTIVE SEAL ASSEMBLIES GP-305358-US-NP  
11/109268   19 Apr 2005   2006-0232089-A1   19 Oct 2006   7258384   21 Aug 2007
  FOLDING RAMP SYSTEM GP-302842-US-NP   10/623991   21 Jul 2003   2005-0019640  
27 Jan 2005   7258937   21 Aug 2007   GAS HUMIDIFICATION CONCEPT FOR CATHODE
SUPPLY OF A PEM FUEL CELL GP-303276-US-NP   10/797861   10 Mar 2004      
7260972   28 Aug 2007   METHOD FOR PRODUCTION OF STAMPED SHEET METAL PANELS
GP-306655-US-NP   11/266937   04 Nov 2005   2007-0101953-A1   10 May 2007  
7261069   28 Aug 2007   ACTIVE DE-AERATION SYSTEM FOR AUTOMOTIVE COOLANT SYSTEMS
GP-305085-US-NP   11/112064   22 Apr 2005   2006-0236984-A1   26 Oct 2006  
7261091   28 Aug 2007   CONTROL OF INDUCTION SYSTEM HYDROCARBON EMISSIONS
GP-304966-US-NP   10/938494   10 Sep 2004   2006-0054221   16 Mar 2006   7261124
  28 Aug 2007   BIPOLAR PLATE CHANNEL STRUCTURE WITH KNOBS FOR THE IMPROVEMENT
OF WATER MANAGEMENT IN PARTICULAR ON THE CATHODE SIDE OF A FUEL CELL
GP-302985-US-NP   10/802454   17 Mar 2004   2005-0205359   22 Sep 2005   7261183
  28 Aug 2007   LUBE OIL DISTRIBUTION APPARATUS GP-306036-US-NP   11/099882   06
Apr 2005   2006-0229152-A1   12 Oct 2006   7261657   28 Aug 2007   ELECTRICALLY
VARIABLE TRANSMISSION HAVING THREE INTERCONNECTED PLANETARY GEAR SETS AND FIXED
INPUT GP-306033-US-NP   11/100048   06 Apr 2005   2006-0229153-A1   12 Oct 2006
  7261658   28 Aug 2007   ELECTRICALLY VARIABLE TRANSMISSION HAVING TWO
PLANETARY GEAR SETS WITH ONE STATIONARY MEMBER AND CLUTCHED INPUT
GP-306261-US-NP   11/112130   22 Apr 2005   2006-0240928-A1   26 Oct 2006  
7261659   28 Aug 2007   ELECTRICALLY VARIABLE TRANSMISSION HAVING TWO PLANETARY
GEARSETS GP-306229-US-NP   11/131564   18 May 2005   2006-0025265   02 Feb 2006
  7261660   28 Aug 2007   ELECTRICALLY VARIABLE TRANSMISSION ARRANGEMENT WITH
TRANSFER GEAR BETWEEN GEAR SETS AND CLUTCHES GP-302883-US-NP   11/217923   01
Sep 2005       7261661   28 Aug 2007   PARALLEL HYBRID TRANSMISSION HAVING A
SINGLE MOTOR/GENERATOR GP-306326-US-NP   11/177902   08 Jul 2005  
2007-0010368-A1   11 Jan 2007   7261666   28 Aug 2007   MULTI-SPEED PLANETARY
TRANSMISSIONS HAVING SEVEN TORQUE TRANSMITTING DEVICES ENGAGED IN COMBINATIONS
OF FIVE GP-300033-US-NP   10/235419   05 Sep 2002       7261749   28 Aug 2007  
MULTI-PORT AUTO-THERMAL REFORMER

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-300539-US-NP   10/439525   16 May 2003       7261960   28 Aug 2007  
APPARATUS AND METHOD FOR INTERNAL STACK TEMPERATURE CONTROL GP-302871-US-NP  
10/292407   12 Nov 2002       7261963   28 Aug 2007   CORROSION RESISTANT,
ELECTRICALLY AND THERMALLY CONDUCTIVE COATING FOR MULTIPLE APPLICATIONS
GP-303695-US-NP   10/902339   29 Jul 2004   2006-0024549-A1   02 Feb 2006  
7261964   28 Aug 2007   FUEL CELL STACK HOUSING GP-301624-US-CNT1   10/948613  
23 Sep 2004   2005-0037254   17 Feb 2005   7261968   28 Aug 2007   DEVICE AND
METHOD TO EXPAND OPERATING RANGE OF A FUEL CELL STACK GP-303950-US-NP  
10/903929   29 Jul 2004   2005-0035676   17 Feb 2005   7262536   28 Aug 2007  
GEARLESS WHEEL MOTOR DRIVE SYSTEM GP-303543-US-NP   10/755801   12 Jan 2004  
2005-0154502   14 Jul 2005   7262689   28 Aug 2007   COMBINED VEHICLE DISPLAY
AND METHOD GP-306720-US-NP   11/285678   21 Nov 2005       7263429   28 Aug 2007
  CRUISE IDLE SPEED CONTROL TO ENHANCE LOW SPEED AND LIGHT THROTTLE DRIVABILITY
GP-300611-US-NP   10/924499   24 Aug 2004   2005-0229376   20 Oct 2005   7263757
  04 Sep 2007   ELECTROMAGNETIC TRIMMING, FLANGING AND HEMMING APPARATUS AND
METHOD GP-305020-US-NP   11/039572   20 Jan 2005   2005-0252325   17 Nov 2005  
7263907   04 Sep 2007   DUAL CLUTCH TRANSMISSION WITH A TORQUE CONVERTER
GP-302992-US-NP   10/843903   12 May 2004   2005-0252703   17 Nov 2005   7264071
  04 Sep 2007   HYBRID POWERTRAIN GP-304212-US-NP   10/918654   13 Aug 2004  
2006-0033312   16 Feb 2006   7264271   04 Sep 2007   REVERSIBLY DEPLOYABLE
ENERGY ABSORBING ASSEMBLY AND METHODS FOR OPERATING THE SAME GP-305612-US-NP  
11/293684   02 Dec 2005   2006-0125223   15 Jun 2006   7264275   04 Sep 2007  
OCCUPANT RESTRAINT SYSTEM GP-304591-US-NP   11/040617   21 Jan 2005  
2006-0165523   27 Jul 2006   7264443   04 Sep 2007   CENTRIFUGAL WATER PUMP
GP-305160-US-DIV1   11/414799   01 May 2006   2006-0194670   31 Aug 2006  
7264570   04 Sep 2007   METHOD OF PROVIDING ELECTRIC MOTOR TORQUE RESERVE IN A
HYBRID ELECTRIC VEHICLE GP-306836-US-NP   11/242736   04 Oct 2005  
2007-0075049-A1   05 Apr 2007   7265313   04 Sep 2007   METHOD AND APPARATUS FOR
IMPROVED COOLING OF RESISTANCE WELDING CAP GP-306444-US-NP   11/363659   28 Feb
2006   2007-0210950-A1   13 Sep 2007   7265699   04 Sep 2007   NINE-POSITION
RESISTOR LADDER SWITCH ASSEMBLY GP-303163-US-NP   10/704076   07 Nov 2003  
2005-0102077   12 May 2005   7266434   04 Sep 2007   INTERACTIVE SYSTEM AND
METHOD FOR CUSTOMIZATION OF AN ADJUSTABLE VEHICULAR FEATURE GP-306515-US-NP  
11/212896   26 Aug 2005   2007-0050127-A1   01 Mar 2007   7266438   04 Sep 2007
  METHOD OF ASSISTING DRIVER TO NEGOTIATE A ROADWAY GP-305492-US-NP   11/226063
  14 Sep 2005   2007-0061062-A1   15 Mar 2007   7266442   04 Sep 2007   ADAPTIVE
THROTTLE MODEL FOR AIR INTAKE SYSTEM DIAGNOSTIC GP-306553-US-NP   11/285139   21
Nov 2005   20070113814A1   24 May 2007   7267090   11 Sep 2007   METHOD OF
STARTING A HYBRID VEHICLE GP-304213-US-NP   10/815332   01 Apr 2004  
2005-0217767   06 Oct 2005   7267367   11 Sep 2007   REVERSIBLY EXPANDABLE
ENERGY ABSORBING ASSEMBLY UTILIZING SHAPE MEMORY FOAMS FOR IMPACT MANAGEMENT AND
METHODS FOR OPERATING THE SAME GP-307108-US-NP   11/363710   28 Feb 2006  
2007-0200413-A1   30 Aug 2007   7267407   11 Sep 2007   HEAD RESTRAINT
ADJUSTMENT AND TRIM CLOSEOUT APPARATUS AND METHOD GP-305261-US-NP   10/877496  
25 Jun 2004   2005-0288150   29 Dec 2005   7267633   11 Sep 2007   TRANSMISSION
CONTROL METHOD FOR INCREASING ENGINE IDLE TEMPERATURE GP-303377-US-NP  
10/662837   15 Sep 2003   2005-0058593   17 Mar 2005   7267697   11 Sep 2007  
FUEL REFORMING INLET DEVICE, SYSTEM AND PROCESS GP-303397-US-NP   10/739356   18
Dec 2003   2005-0133483   23 Jun 2005   7267736   11 Sep 2007   METHOD OF
JOINING DISSIMILAR MATERIALS

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-306872-US-NP   11/327120   06 Jan 2006   2007-0158528-A1   12 Jul 2007  
7267788   11 Sep 2007   CAVITY-CREATING TOOL FOR FOAMING OPERATION
GP-303886-US-NP   10/838608   04 May 2004   2005-0247678   10 Nov 2005   7268319
  11 Sep 2007   METHOD OF METALLURGICALLY BONDING ARTICLES AND ARTICLE THEREFOR
GP-305669-US-NP   11/060226   17 Feb 2005   2005-0206253   22 Sep 2005   7268451
  11 Sep 2007   MOTOR RESOLVER ASSEMBLY AND METHOD OF MEASURING SPEED AND
POSITION OF A MOTOR ROTOR GP-305164-US-NP   11/106102   14 Apr 2005  
2006-0235589-A1   19 Oct 2006   7269489   11 Sep 2007   ADAPTIVE REAR-WHEEL
STEER OPEN-LOOP CONTROL FOR VEHICLE-TRAILER SYSTEM GP-301086-US-NP   10/147658  
16 May 2002   2003-0216848   20 Nov 2003   7269491   11 Sep 2007  
CROSS-CHECKING PROCESSORS FOR POWERTRAIN CONTROL SYSTEMS USING A DEDICATED
SERIAL DATA LINK GP-303145-US-NP   10/453884   03 Jun 2003   2004-0244517   09
Dec 2004   7270027   18 Sep 2007   DETENT LEVER ASSEMBLY FOR AN INTERNAL
ELECTRONIC TRANSMISSION RANGE SELECTION (ETRS) SYSTEM GP-307473-US-NP  
11/391173   21 Nov 2005   2007-0056544-A1   15 Mar 2007   7270097   18 Sep 2007
  CAMSHAFT DRIVE SYSTEM AND ENGINE ASSEMBLY GP-303282-US-NP   10/915236   10 Aug
2004   2006-0033322   16 Feb 2006   7270209   18 Sep 2007   MODULAR FUEL STORAGE
SYSTEM FOR A VEHICLE GP-307222-US-NP   11/669971   01 Feb 2007       7270364  
18 Sep 2007   DOOR BEAM FOR MOTOR VEHICLE GP-306537-US-NP   11/352585   10 Feb
2006   2006-0181137   17 Aug 2006   7270381   18 Sep 2007   AUTOMOTIVE WHEEL
HAVING A FOOT STEP H-204167-US-CIP1   10/666052   17 Sep 2003   2004-0053086  
18 Mar 2004   7270901   18 Sep 2007   COMBINED AUTOTHERMAL / STEAM REFORMING -
FUEL PROCESSOR MECHANIZATION GP-303914-US-NP   10/920838   18 Aug 2004  
2006-0040150   23 Feb 2006   7270904   18 Sep 2007   PROCEDURES FOR SHUTTING
DOWN FUEL CELL SYSTEM BY USING AIR PURGE AT LOW CELL TEMPERATURE GP-305621-US-NP
  11/218930   02 Sep 2005   2006-0051654   09 Mar 2006   7270909   18 Sep 2007  
BIPOLAR PLATES HAVING OFFSETS GP-302216-US-NP   10/375562   26 Feb 2003  
2004-0167694   26 Aug 2004   7272478   18 Sep 2007   CONTROL SYSTEM FOR ACTIVE
ATTENUATION OF TORQUE-STEER VIA ELECTRIC POWER STEERING GP-306960-US-NP  
11/257760   25 Oct 2005   20070089404-A1   26 Apr 2007   7272925   25 Sep 2007  
NOX REDUCTION IN LEAN BURN ENGINE EXHAUST GP-307992-US-NP   11/463045   08 Aug
2006       7273031   25 Sep 2007   FUEL MIXTURE DIFFUSER TAB FOR A
DIRECT-INJECTION INTERNAL COMBUSTION ENGINE GP-306989-US-NP   11/238393   29 Sep
2005   2007-0072724-A1   29 Mar 2007   7273435   25 Sep 2007   MULTI-MODE
ELECTRICALLY VARIABLE TRANSMISSIONS HAVING TWO PLANETARY GEAR SETS WITH ONE
FIXED INTERCONNECTION AND CLUTCHED INPUT GP-303898-US-NP   10/868696   14 Jun
2004   2005-0278105   15 Dec 2005   7274984   25 Sep 2007   VEHICLE STABILITY
ENHANCEMENT SYSTEM GP-306938-US-NP   11/281328   17 Nov 2005   2007-0107244-A1  
17 May 2007   7275331   02 Oct 2007   TOOL FOR INDICATING FLUSHNESS OF SUNROOF
PANEL GP-304067-US-NP   10/874090   22 Jun 2004   2005-0279110   22 Dec 2005  
7275379   02 Oct 2007   AUTOMOTIVE HVAC SYSTEM AND METHOD OF OPERATING SAME
UTILIZING ENTHALPY-BASED CONTROL GP-305468-US-NP   11/278207   31 Mar 2006  
2007-0088487 A1   19 Apr 2007   7275426   02 Oct 2007   ENGINE CONTROL USING
REAL TIME COMBUSTION AND COMPRESSIBLE GAS FLOW MODELS GP-307892-US-NP  
11/460006   26 Jul 2006       7275511   02 Oct 2007   INTAKE MANIFOLD ASSEMBLY
GP-306596-US-NP   11/386203   22 Mar 2006   2006-0243241-A1   02 Nov 2006  
7275514   02 Oct 2007   METHOD OF HCCI AND SI COMBUSTION CONTROL FOR A DIRECT
INJECTION INTERNAL COMBUSTION ENGINE GP-301806-US-NP   10/207734   29 Jul 2002  
2003-0037972   27 Feb 2003   7275609   02 Oct 2007   VEHICLE BODY CONNECTION
SYSTEM GP-304774-US-NP   10/945937   21 Sep 2004   2005-0253350   17 Nov 2005  
7275750   02 Oct 2007   ROLL CONTROL SYSTEM, DEVICE AND METHOD FOR CONTROLLING
VEHICLE STABILITY

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-303346-US-NP   10/811084   26 Mar 2004   2005-0212273   29 Sep 2005   7275763
  02 Oct 2007   AIR BAG SYSTEM AND METHOD GP-305444-US-NP   11/078643   11 Mar
2005   2005-0201116   15 Sep 2005   7275846   02 Oct 2007   ADAPTIVE HEAD LIGHT
AND LENS ASSEMBLIES GP-303433-US-NP   10/691891   23 Oct 2003   2005-0090340  
28 Apr 2005   7276002   02 Oct 2007   SURFACE TEXTURE CONFIGURATION FOR CVT
PULLEY GP-305724-US-NP   11/060225   17 Feb 2005   2005-0204861   22 Sep 2005  
7276006   02 Oct 2007   TRANSMISSION CASE FOR LUBE RETURN AND METHOD
GP-302172-US-NP   10/389375   14 Mar 2003       7276095   02 Oct 2007   FUEL
PROCESSOR MODULE FOR HYDROGEN PRODUCTION FOR A FUEL CELL ENGINE USING PRESSURE
SWING ADSORPTION GP-302183-US-CIP1   10/696267   29 Oct 2003       7276308   02
Oct 2007   FUEL CELL SYSTEM WITH RECUPERATIVE HEAT EXCHANGER GP-303341-US-NP  
10/873933   22 Jun 2004   2005-0280311   22 Dec 2005   7277265   02 Oct 2007  
ROBUST POWER TAKE-OFF AND CRUISE ENABLE GP-306305-US-NP   11/233840   23 Sep
2005   20070070667A1   29 Mar 2007   7277304   02 Oct 2007   MULTIPLE INVERTER
SYSTEM WITH SINGLE CONTROLLER AND RELATED OPERATING METHOD GP-305088-US-NP  
10/845999   14 May 2004   2005-0256617   17 Nov 2005   7277781   02 Oct 2007  
METHOD OF UNDERVOLTAGE PROTECTION DURING ENGINE CRANKING GP-307894-US-NP  
11/530688   11 Sep 2006       7278391   09 Oct 2007   CYLINDER DEACTIVATION
TORQUE LIMIT FOR NOISE, VIBRATION, AND HARSHNESS GP-305476-US-NP   11/050596  
03 Feb 2005   2006-0011444   19 Jan 2006   7278525   09 Oct 2007   INTERNALLY
AND EXTERNALLY SPLINED CLUTCH HUB FOR TORQUE-TRANSMITTING MECHANISMS IN A POWER
TRANSMISSION GP-305071-US-NP   11/010552   13 Dec 2004   2006-0128513   15 Jun
2006   7278940   09 Oct 2007   POWERTRAIN WITH ELECTRICALLY VARIABLE
TRANSMISSION PROVIDING IMPROVED GRADEABILITY GP-305519-US-NP   11/071406   03
Mar 2005   2006-0019785   26 Jan 2006   7278941   09 Oct 2007   ELECTRICALLY
VARIABLE TRANSMISSION WITH SELECTIVE FIXED RATIO OPERATION GP-305600-US-NP  
11/158896   22 Jun 2005   2006-0037428   23 Feb 2006   7278942   09 Oct 2007  
TRANSMISSION PACKAGING AND ROTOR SUPPORT STRUCTURE GP-304294-US-NP   10/953783  
29 Sep 2004   2006-0068974   30 Mar 2006   7278952   09 Oct 2007   TERMINATING
OR DISALLOWING SIGNALS TO INCREASE A THROTTLE OPENING GP-307027-US-NP  
11/462432   04 Aug 2006       7279862   09 Oct 2007   FAULT HANDLING OF INVERTER
DRIVEN PM MOTOR DRIVES GP-303485-US-NP   10/786842   25 Feb 2004   2005-0184842
  25 Aug 2005   7280020   09 Oct 2007   MAGNETIC INERTIAL FORCE GENERATOR
GP-304110-US-NP   10/873926   22 Jun 2004   2005-0280284   22 Dec 2005   7280035
  09 Oct 2007   DOOR SWING DETECTION AND PROTECTION GP-303794-US-NP   10/682588
  09 Oct 2003   2005-0080655   14 Apr 2005   7280977   09 Oct 2007   SYSTEM AND
MODEL FOR PERFORMANCE VALUE BASED COLLABORATIVE PARTNERSHIPS GP-302551-US-DIV1  
11/195489   02 Aug 2005   2005-0263332   01 Dec 2005   7281600   16 Oct 2007  
PRE-ENGINEERED FRAME PORTION AND METHOD OF USE THEREFOR GP-305517-US-NP  
11/032551   10 Jan 2005   2006-0018767   26 Jan 2006   7281904   16 Oct 2007  
TRANSMISSION PUMP AND FILTER GP-304579-US-NP   10/901722   29 Jul 2004  
2006-0025260   02 Feb 2006   7282003   16 Oct 2007   POWERTRAIN INCLUDING INPUT
DISCONNECT AND ACCESSORY DRIVE SYSTEM FOR AN ELECTRICALLY VARIABLE TRANSMISSION
GP-306591-US-NP   11/215398   30 Aug 2005       7282004   16 Oct 2007  
ELECTRICALLY VARIABLE TRANSMISSION HAVING THREE INTERCONNECTED PLANETARY
GEARSETS, A STATIONARY MEMBER AND A FIXED INPUT

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-306747-US-NP   11/462596   04 Aug 2006       7282886   16 Oct 2007   METHOD
AND SYSTEM FOR CONTROLLING PERMANENT MAGNET MOTOR DRIVE SYSTEMS GP-305006-US-NP
  11/061322   18 Feb 2005   2005-0206134   22 Sep 2005   7284313   23 Oct 2007  
MOTOR MODULE FOR A HYBRID ELECTRO-MECHANICAL TRANSMISSION GP-303119-US-DIV1  
11/127376   12 May 2005       7284411   23 Oct 2007   METHOD OF MAKING A GAS
DIFFUSION MEDIA AND QUALITY CONTROLS FOR SAME GP-307202-US-NP   11/375495   14
Mar 2006   2007-0056543-A1   15 Mar 2007   7284518   23 Oct 2007   DRIVE PLATE
ASSEMBLY AND METHOD OF ASSEMBLING A POWERTRAIN GP-305752-US-NP   11/049373   02
Feb 2005   2005-0205384   22 Sep 2005   7284648   23 Oct 2007   NON-SEALED PARK
ACTUATOR GUIDE FOR HYBRID TRANSMISSION AND METHOD GP-306547-US-NP   11/357925  
17 Feb 2006   2006-0186700   24 Aug 2006   7284786   23 Oct 2007   PANELS HAVING
ACTIVE MATERIAL BASED FOLD LINES GP-306088-US-NP   11/218048   01 Sep 2005      
7285066   23 Oct 2007   MULTIPLEXED TRIM VALVE SYSTEM FOR AN ELECTRICALLY
VARIABLE HYBRID TRANSMISSION GP-303637-US-NP   11/238394   29 Sep 2005  
2007-0072731-A1   29 Mar 2007   7285069   23 Oct 2007   MULTI- SPEED POWER
TRANSMISSION GP-301896-US-DIV1   10/961983   08 Oct 2004   2005-0048353   03 Mar
2005   7285353   23 Oct 2007   PEM FUEL CELL SEPARATOR PLATE GP-308512-US-NP  
11/625962   23 Jan 2007       7286375   23 Oct 2007   DEAD-TIME COMPENSATION
METHOD FOR ELECTRIC DRIVES GP-307672-US-NP   11/436316   18 May 2006  
20070088475-A1   19 Apr 2007   7286919   23 Oct 2007   METHOD AND APPARATUS FOR
CONTROLLING DAMPING OF A VEHICLE SUSPENSION GP-306711-US-NP   11/341282   27 Jan
2006   2006-0236958-A1   26 Oct 2006   7287497   30 Oct 2007   ENGINE VALVE
ACTUATION SYSTEM AND METHOD GP-305868-US-NP   11/388910   24 Mar 2006  
2007-0221167-A1   27 Sep 2007   7287510   30 Oct 2007   SECURED OPERATION OF
ELECTRONIC THROTTLE CONTROL (ETC) IN DUAL MODULE SYSTEM GP-307739-US-NP  
11/402727   12 Apr 2006       7287523   30 Oct 2007   THERMALLY RESPONSIVE
REGULATOR VALVE ASSEMBLY GP-304421-US-DIV1   11/226891   14 Sep 2005  
2006-0108086   25 May 2006   7287571   30 Oct 2007   LOST FOAM CASTING PATTERN
GP-301876-US-NP   10/739432   18 Dec 2003   2005-0133215   23 Jun 2005   7287581
  30 Oct 2007   FULL FUNCTION VEHICLE HVAC/PTC THERMAL SYSTEM GP-305252-US-NP  
11/131993   18 May 2005   US-2006-0260854   23 Nov 2006   7287614   30 Oct 2007
  ENGINE COMPARTMENT COVER GP-306089-US-NP   11/263216   31 Oct 2005  
2007-0099739-A1   03 May 2007   7288039   30 Oct 2007   MULTIPLEXED PRESSURE
SWITCH SYSTEM FOR AN ELECTRICALLY VARIABLE HYBRID TRANSMISSION GP-306990-US-NP  
11/238782   29 Sep 2005   20070072725-A1   29 Mar 2007   7288041   30 Oct 2007  
MULTI-MODE ELECTRICALLY VARIABLE TRANSMISSIONS HAVING TWO PLANETARY GEAR SETS
WITH TWO FIXED INTERCONNECTIONS AND CLUTCHED INPUT GP-304604-US-NP   11/208211  
19 Aug 2005   2007-0040746-A1   22 Feb 2007   7289073   30 Oct 2007   METHOD FOR
IMPROVING THE EFFICIENCY OF TRANSPARENT THIN FILM ANTENNAS AND ANTENNAS MADE BY
SUCH METHOD GP-303743-US-NP   10/823170   13 Apr 2004       7289889   30 Oct
2007   VEHICLE CONTROL SYSTEM AND METHOD GP-304827-US-NP   10/995911   23 Nov
2004   2006-0111836 A1   25 May 2006   7289905   30 Oct 2007   NAVIGATION
GUIDANCE CANCELLATION APPARATUS AND METHODS OF CANCELING NAVIGATION GUIDANCE
GP-304596-US-NP   10/929207   30 Aug 2004   2005-0229377   20 Oct 2005   7290318
  06 Nov 2007   ELECTROMAGNETIC FLANGING AND HEMMING APPARATUS AND METHOD
GP-302850-US-NP   10/611842   01 Jul 2003   2005-0000261   06 Jan 2005   7290421
  06 Nov 2007   VARIABLE CURVATURE TUBE AND DRAW DIE THEREFOR GP-304594-US-NP  
11/093383   30 Mar 2005   2005-0284204   29 Dec 2005   7290423   06 Nov 2007  
ROLLER HEMMING APPARATUS AND METHOD

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-307233-US-NP   11/553487   27 Oct 2006       7290525   06 Nov 2007   METHODS
AND APPARATUS FOR AN ENGINE SPEED CONTROLLER USING GENERATOR TORQUE LOAD
2005P50313 US   11/362636   27 Feb 2006       7290536   06 Nov 2007   Combined
crankcase gas flow restrictor and brake booster venturi GP-304274-US-NP  
10/929274   30 Aug 2004   2006-0042771   02 Mar 2006   7290587   06 Nov 2007  
DIE THERMAL MANAGEMENT THROUGH COOLANT FLOW CONTROL GP-306994-US-NP   11/415905
  02 May 2006   2007-0257501-A1   08 Nov 2007   7290820   06 Nov 2007   VEHICLE
CARGO RETENTION SYSTEM GP-305709-US-NP   11/213402   26 Aug 2005       7290822  
06 Nov 2007   OCCUPANT SEAT SYSTEM GP-306241-US-NP   11/399252   06 Apr 2006  
2007-0236051-A1   11 Oct 2007   7290831   06 Nov 2007   VEHICLE WITH LAYERED
ROOF BUILD GP-303423-US-NP   10/781430   18 Feb 2004   2005-0180870   18 Aug
2005   7290991   06 Nov 2007   DUAL OIL SUPPLY PUMP GP-302767-US-NP   11/035343
  13 Jan 2005   2006-0154777   13 Jul 2006   7291087   06 Nov 2007   PLANETARY
MANUAL TRANSMISSION GP-303704-US-NP   10/739463   18 Dec 2003   2005-0136304  
23 Jun 2005   7291411   06 Nov 2007   FUEL CELL SHUTDOWN AND STARTUP PURGE USING
A STOICHIOMETRIC STAGED COMBUSTOR GP-305619-US-NP   11/009378   10 Dec 2004  
2006-0127706   15 Jun 2006   7291414   06 Nov 2007   REACTANT FEED FOR NESTED
STAMPED PLATES FOR A COMPACT FUEL CELL GP-303570-US-NP   10/763514   22 Jan 2004
  2005-0164072   28 Jul 2005   7291419   06 Nov 2007   DURABLE MEMBRANE
ELECTRODE ASSEMBLY CATALYST COATED DIFFUSION MEDIA WITH NO LAMINATION TO
MEMBRANE GP-306846-US-NP   11/363075   27 Feb 2006   2006-0276953-A1   07 Dec
2006   7292931   06 Nov 2007   MODEL-BASED INLET AIR DYNAMICS STATE
CHARACTERIZATION GP-307826-US-NP   11/427825   30 Jun 2006       7292960   06
Nov 2007   METHOD FOR CHARACTERIZATION, DETECTION AND PREDICTION FOR TARGET
EVENTS GP-301584-US-NP   10/202396   24 Jul 2002   2003-0040977   27 Feb 2003  
7292992   06 Nov 2007   METHODS OF CONDUCTING VEHICLE BUSINESS TRANSACTIONS
GP-308170-US-NP   11/690941   26 Mar 2007       7293442   13 Nov 2007   METHOD
FOR HYDROFORMING A RING-SHAPED TUBULAR STRUCTURE GP-303626-US-NP   10/763666  
23 Jan 2004   2004-0250588   16 Dec 2004   7293445   13 Nov 2007   SHEET
PROCESSING APPARATUS, METHOD OF USE, AND PLASTICALLY DEFORMED SHEET
GP-304387-US-NP   10/918615   13 Aug 2004   2006-0032469   16 Feb 2006   7293538
  13 Nov 2007   OVERHEAD CAMSHAFT DRIVE ASSEMBLY GP-307807-US-NP   11/343975  
31 Jan 2006   2007-0175451-A1   02 Aug 2007   7293550   13 Nov 2007   FUEL
INJECTOR ISOLATION SEAT GP-305080-US-NP   11/221005   07 Sep 2005  
2007-0063566-A1   22 Mar 2007   7293836   13 Nov 2007   SEAT ASSEMBLIES
INCLUDING A SEAT STROKING DEVICE AND METHODS OF USE GP-303501-US-NP   10/785691
  24 Feb 2004   2005-0187056   25 Aug 2005   7294077   13 Nov 2007   CVT BELT
WITH CHROMIUM NITRIDE COATING GP-306593-US-NP   11/206551   18 Aug 2005  
2007-0042858-A1   22 Feb 2007   7294079   13 Nov 2007   ELECTRICALLY VARIABLE
TRANSMISSION HAVING THREE PLANETARY GEAR SETS AND TWO FIXED INTERCONNECTIONS AND
A STATIONARY INTERCONNECTION GP-306474-US-NP   11/311059   19 Dec 2005  
2006-0175239   10 Aug 2006   7294263   13 Nov 2007   DUAL TRANSMISSION FILTER
DESIGN GP-303885-US-NP   10/836799   30 Apr 2004   2005-0246076   03 Nov 2005  
7295902   13 Nov 2007   TORQUE MANAGEMENT ALGORITHM FOR HYBRID ELECTRIC VEHICLES
GP-305513-US-NP   11/399669   06 Apr 2006   2007-0234980 A1   11 Oct 2007  
7296543   20 Nov 2007   ENGINE COOLANT PUMP DRIVE SYSTEM AND APPARATUS FOR A
VEHICLE GP-307130-US-NP   11/260875   27 Oct 2005   2007-0099741-A1   03 May
2007   7297085   20 Nov 2007   THREE MODE, MULTI-SPEED TRANSMISSION
GP-306445-US-NP   11/100315   06 Apr 2005   2006-0229791-A1   12 Oct 2006  
7299117   20 Nov 2007   METHOD FOR EVALUATING DYNAMIC CHARACTERISTICS OF VEHICLE
DAMPERS AT LOW VELOCITIES GP-305446-US-NP   11/077500   09 Mar 2005  
2005-0210874   29 Sep 2005   7299630   27 Nov 2007   POSITIONING AND LOCKING
MECHANISMS AND ARTICLES THAT EMPLOY THE SAME GP-305259-US-NP   11/234008   23
Sep 2005   2006-0288767-A1   28 Dec 2006   7299687   27 Nov 2007   DSP BASED
ROUGH ROAD DETECTION SYSTEM

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-305536-US-NP   11/233842   23 Sep 2005       7299701   27 Nov 2007  
COMPREHENSIVE FATIGUE AND ENERGY TEST APPARATUS AND METHOD FOR TESTING CLUTCH
PLATE FRICTION MATERIALS GP-306986-US-NP   11/271779   10 Nov 2005  
2007-0105678-A1   10 May 2007   7300374   27 Nov 2007   MULTI-MODE ELECTRICALLY
VARIABLE TRANSMISSIONS HAVING TWO PLANETARY GEAR SETS WITH ONE FIXED
INTERCONNECTION GP-305052-US-NP   11/233615   23 Sep 2005   2007-0072735-A1   29
Mar 2007   7300377   27 Nov 2007   POWER TRANSMISSION LUBRICATION SYSTEM
GP-306134-US-NP   11/177831   08 Jul 2005   2007-0010372-A1   11 Jan 2007  
7300378   27 Nov 2007   MULTI-SPEED PLANETARY TRANSMISSIONS HAVING CLUTCHED
INPUT MEMBERS AND PROVIDING AT LEAST EIGHT SPEED RATIOS GP-307559-US-NP  
11/430350   09 May 2006   2007-0261786-A1   15 Nov 2007   7300536   27 Nov 2007
  METHOD OF ATTACHING INTERSECTING TUBES GP-303721-US-NP   10/911851   05 Aug
2004   2006-0029859   09 Feb 2006   7300719   27 Nov 2007   POROUS DIFFUSION
MEDIA AND BIPOLAR PLATE ASSEMBLY WITH ANION EXCHANGE RESIN AND DEVICES
INCORPORATING SAME GP-304122-US-NP   10/779481   14 Feb 2004   2005-0189918   01
Sep 2005   7301304   27 Nov 2007   ENERGY STORAGE SYSTEM STATE-OF-CHARGE
DIAGNOSTIC GP-305811-US-NP   11/059877   17 Feb 2005   2006-0049922   09 Mar
2006   7301442   27 Nov 2007   MULTI-FUNCTIONAL FOB GP-301304-US-NP   11/105090
  13 Apr 2005   2006-0232394-A1   19 Oct 2006   7301447   27 Nov 2007   LED TURN
SIGNAL AND ERROR DETECTING METHOD GP-307194-US-NP   11/426983   28 Jun 2006    
  7302322   27 Nov 2007   VEHICULAR INTERFACE INCLUDING ARMREST CONTROL ASSEMBLY
GP-304923-US-NP   11/106116   14 Apr 2005   2006-0245929-A1   02 Nov 2006  
7302329   27 Nov 2007   APPARATUS, SYSTEM AND METHOD FOR MAGNETORHEOLOGICAL
CLUTCH DIAGNOSTICS GP-307730-US-NP   11/515517   01 Sep 2006       7302330   27
Nov 2007   TORQUE CONVERTER CLUTCH DYNAMIC CONTROL GP-306156-US-NP   11/466862  
03 Nov 2006       7302335   27 Nov 2007   METHOD FOR DYNAMIC MASS AIR FLOW
SENSOR MEASUREMENT CORRECTIONS GP-305794-US-NP   11/195856   02 Aug 2005  
2007-0028877-A1   08 Feb 2007   7302921   04 Dec 2007   DETECTION OF A SPECIFIC
FAULTED DOD ELECTROHYDRAULIC CIRCUIT GP-306862-US-NP   11/396242   31 Mar 2006  
    7302937   04 Dec 2007   CALIBRATION OF MODEL-BASED FUEL CONTROL FOR ENGINE
START AND CRANK TO RUN TRANSITION GP-302552-US-NP   10/268608   10 Oct 2002  
2004-0069545   15 Apr 2004   7303033   04 Dec 2007   VEHICLE FRAME ASSEMBLY AND
METHOD FOR SAME GP-305079-US-NP   11/008419   09 Dec 2004   2006-0124413   15
Jun 2006   7303056   04 Dec 2007   MAGNETORHEOLOGICAL DEVICE AND SYSTEM AND
METHOD FOR USING THE SAME GP-305298-US-NP   11/223788   09 Sep 2005  
2006-0027406   09 Feb 2006   7303211   04 Dec 2007   FUEL CELL VEHICLE
ARCHITECTURE GP-304191-US-NP   10/833335   27 Apr 2004   2005-0239591   27 Oct
2005   7303495   04 Dec 2007   CONTINUOUSLY VARIABLE TRANSMISSION CASE COVER
GP-306330-US-NP   11/177895   08 Jul 2005   2007-0010370-A1   11 Jan 2007  
7303501   04 Dec 2007   MULTI-SPEED PLANETARY TRANSMISSIONS HAVING SEVEN
TORQUE-TRANSMITTING DEVICES AND TWO FIXED INTERCONNECTIONS GP-304606-US-NP  
10/987173   12 Nov 2004   2006-0101793   18 May 2006   7303602   04 Dec 2007  
DIESEL PARTICULATE FILTER USING MICRO-WAVE REGENERATION GP-304607-US-NP  
10/987314   12 Nov 2004   2006-0101794   18 May 2006   7303603   04 Dec 2007  
DIESEL PARTICULATE FILTER SYSTEM WITH META-SURFACE CAVITY GP-302279-US-NP  
11/009417   10 Dec 2004   2005-0139550   30 Jun 2005   7303679   04 Dec 2007  
OIL SPILL RECOVERY METHOD USING SURFACE-TREATED IRON POWDER

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-302361-US-CIP1   10/685346   14 Oct 2003       7303835   04 Dec 2007  
DIFFUSION MEDIA, FUEL CELLS, AND FUEL CELL POWERED SYSTEMS GP-303133-US-NP  
10/831335   23 Apr 2004   2005-0240333   27 Oct 2005   7305295   04 Dec 2007  
THROTTLE LIMITING FOR AN ITNERNAL COMBUSTION ENGINE GP-307347-US-NP   11/402733
  12 Apr 2006       7305298   04 Dec 2007   CHARGE MOTION CONTROL VALVE FUZZY
LOGIC DIAGNOSTIC GP-307912-US-NP   11/464340   14 Aug 2006       7305301   04
Dec 2007   ENGINE PRE-THROTTLE PRESSURE ESTIMATION GP-303964-US-NP   10/965416  
14 Oct 2004   2006-0080959   20 Apr 2006   7305825   11 Dec 2007   ENGINE
TURBINE TEMPERATURE CONTROL SYSTEM GP-306725-US-NP   11/554153   30 Oct 2006  
2007-0101786-A1   10 May 2007   7305860   11 Dec 2007   METHOD FOR TUBE FORMING
GP-305096-US-NP   11/112058   22 Apr 2005   2005-0252305   17 Nov 2005   7305873
  11 Dec 2007   METHOD FOR DYNAMICALLY DETERMINING PEAK OUTPUT TORQUE IN AN
ELECTRICALLY VARIABLE TRANSMISSION GP-304398-US-NP   10/831734   23 Apr 2004  
2005-0240336   27 Oct 2005   7305975   11 Dec 2007   EVAP CANISTER PURGE
PREDICTION FOR ENGINE FUEL AND AIR CONTROL GP-307810-US-NP   11/656928   23 Jan
2007       7305977   11 Dec 2007   SYSTEM FOR CONTROLLING REGENERATION OF LEAN
NOX TRAPS GP-304804-US-NP   11/190422   27 Jul 2005   2007-0023247-A1   01 Feb
2007   7306083   11 Dec 2007   MAGNETORHEOLOGICAL FLUID DEVICE GP-308297-US-NP  
11/412239   26 Apr 2006   2007-0252396-A1   01 Nov 2007   7306271   11 Dec 2007
  ALUMINUM BRUSH GUARD ASSEMBLY GP-303613-US-NP   10/950837   27 Sep 2004  
2006-0067804   30 Mar 2006   7306418   11 Dec 2007   DEFORMING MEMBER AND
CAPTIVE FASTENER RETAINING METHOD GP-305493-US-NP   11/206552   18 Aug 2005  
2007-0039370-A1   22 Feb 2007   7306451   11 Dec 2007   FORMING TOOL APPARATUS
WITH PIVOTING WALL SEGMENT GP-307280-US-NP   11/293515   02 Dec 2005  
2007-0129196-A1   07 Jun 2007   7306534   11 Dec 2007   ELECTRICALLY VARIABLE
TRANSMISSION HAVING THREE PLANETARY GEAR SETS, FOUR FIXED INTERCONNECTIONS AND
CLUTCHED INPUT GP-303844-US-NP   10/831655   23 Apr 2004   2005-0239599   27 Oct
2005   7306542   11 Dec 2007   ELECTRONIC THROTTLE CONTROL (ETC) DRAG TORQUE
REQUEST SECURITY GP-303076-US-NP   10/717938   20 Nov 2003   2005-0112445   26
May 2005   7306874   11 Dec 2007   PEM FUEL CELL STACK WITH COATED FLOW
DISTRIBUTION NETWORK GP-306896-US-NP   11/232761   22 Sep 2005       7307363  
11 Dec 2007   STATOR COOLING SYSTEM FOR A HYBRID TRANSMISSION GP-306745-US-NP  
11/376915   16 Mar 2006   2007-0216341-A1   20 Sep 2007   7307401   11 Dec 2007
  METHOD AND APPARATUS FOR PWM CONTROL OF VOLTAGE SOURCE INVERTER
GP-302372-US-NP   10/691807   22 Oct 2003   2004-0151285   05 Aug 2004   7308289
  11 Dec 2007   METHOD AND SYSTEM FOR MANAGING IN-VEHICLE TELEPHONY
GP-305618-US-NP   11/172404   30 Jun 2005   2007-0005214-A1   04 Jan 2007  
7308353   11 Dec 2007   CLOSED LOOP VEHICLE DYNAMIC CONTROL FOR USE WITH YAW
RATE CONTROLLERS GP-302614-US-NP   10/337238   06 Jan 2003   2004-0117955   24
Jun 2004   7308738   18 Dec 2007   RELEASABLE FASTENER SYSTEMS AND PROCESSES
GP-302409-US-NP   10/662847   15 Sep 2003   2005-0056475   17 Mar 2005   7308959
  18 Dec 2007   DISPLACEMENT ON DEMAND WITH REGENERATIVE BRAKING GP-305256-US-NP
  11/137824   25 May 2005   20060266614-A1   30 Nov 2006   7308977   18 Dec 2007
  CLUTCH ASSEMBLY AND METHOD OF REVERSING COOLING FLUID FLOW GP-305452-US-NP  
11/076433   09 Mar 2005   2005-0218710   06 Oct 2005   7309104   18 Dec 2007  
SHAPE MEMORY POLYMER SEAT ASSEMBLIES GP-305599-US-NP   11/187618   22 Jul 2005  
2006-0062506   23 Mar 2006   7309165   18 Dec 2007   BALL BEARING RETENTION
APPARATUS GP-302317-US-NP   10/850724   21 May 2004   2005-0259408   24 Nov 2005
  7310242   18 Dec 2007   SELF-SHIELDING HIGH VOLTAGE DISTRIBUTION BOX

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-307890-US-NP   11/619752   04 Jan 2007   2007-0186398-A1   16 Aug 2007  
7310863   25 Dec 2007   DE-BURRING APPARATUS FOR A HOBBING MACHINE
GP-304129-US-NP   10/780382   17 Feb 2004   2005-0177991   18 Aug 2005   7310865
  25 Dec 2007   GAP SETTING TOOL AND METHOD OF OPERATING SAME GP-306172-US-NP  
11/066614   25 Feb 2005   2005-0189791   01 Sep 2005   7310878   25 Dec 2007  
AUTOMOTIVE LOWER BODY COMPONENT AND METHOD OF MANUFACTURE GP-305613-US-NP  
11/227310   15 Sep 2005   2006-0060443   23 Mar 2006   7311185   25 Dec 2007  
METHOD FOR THERMAL MANAGEMENT OF A CONTROLLABLE VISCOUS FAN DRIVE
GP-307006-US-NP   11/302959   14 Dec 2005   2007-0131046-A1   14 Jun 2007  
7311630   25 Dec 2007   MULTI-SPEED TRANSMISSION WITH DIFFERENTIAL GEAR SET AND
COUNTERSHAFT GEARING GP-305356-US-NP   11/233823   23 Sep 2005   2007-0072733-A1
  29 Mar 2007   7311635   25 Dec 2007   SEVEN SPEED TRANSMISSIONS WITH ALL
POSITIVE ROTATION COMPONENTS IN FORWARD SPEEDS GP-305663-US-NP   11/137829   25
May 2005   20060270521-A1   30 Nov 2006   7311639   25 Dec 2007   METHOD FOR
IMPROVING A DRIVE-TO-PARK SHIFT GP-305221-US-NP   11/077475   10 Mar 2005      
7312653   25 Dec 2007   NMOS REVERSE BATTERY PROTECTION GP-305524-US-NP  
11/189117   25 Jul 2005   2006-0017585   26 Jan 2006   7312718   25 Dec 2007  
MULTIFUNCTION CONTROL SYSTEM GP-305201-US-NP   11/341539   27 Jan 2006  
2007-0175010-A1   02 Aug 2007   7313851   01 Jan 2008   METHOD FOR MONITORING
THE INSTALLATION OF BLIND RIVETS GP-305596-US-NP   11/188205   22 Jul 2005  
2006-0065508   30 Mar 2006   7314127   01 Jan 2008   DUAL FUNCTION APPARATUS FOR
CLUTCH FEED AND SYSTEM RETENTION GP-303821-US-NP   11/218372   02 Sep 2005  
2007-0051580-A1   08 Mar 2007   7314128   01 Jan 2008   CLUTCH CONTROL REGULATOR
VALVE WITH END OF FILL DETECTION GP-304934-US-CIP1   11/231543   21 Sep 2005  
2006-0057049   16 Mar 2006   7314579   01 Jan 2008   HYDROGEN GENERATION
MATERIAL GP-307602-US-NP   11/386315   22 Mar 2006   20077-0225889-A1   27 Sep
2007   7315774   01 Jan 2008   JERK MANAGEMENT USING MULTIVARIABLE ACTIVE
DRIVELINE DAMPING GP-305672-US-NP   11/110647   20 Apr 2005       7315775   01
Jan 2008   AUTOMOTIVE TRANSMISSION CONTROL SYSTEM AND METHOD GP-306869-US-NP  
11/430620   09 May 2006   US-2006-0254740   16 Nov 2006   7318468   15 Jan 2008
  GLUED LOST FOAM CASTING PATTERN ASSEMBLY GP-303098-US-NP   10/917066   12 Aug
2004       7318973   15 Jan 2008   STAMPED BRIDGES AND PLATES FOR REACTANT
DELIVERY FOR A FUEL CELL GP-306843-US-NP   11/466880   24 Aug 2006       7319929
  15 Jan 2008   METHOD FOR DETECTING STEADY-STATE AND TRANSIENT AIR FLOW
CONDITIONS FOR CAM-PHASED ENGINES GP-306392-US-NP   11/692440   28 Mar 2007    
  7320239   22 Jan 2008   FORMING TOOL FOR MULTIPLE-THICKNESS BLANKS
GP-309348-US-NP   11/696212   04 Apr 2007       7320301   22 Jan 2008   CLOCK
AND ANCHOR PIPE FITTING AND METHOD GP-304411-US-NP   11/668652   30 Jan 2007    
  7320313   22 Jan 2008   DIFFERENTIAL PRESSURE REGULATOR FOR FUEL SYSTEMS
GP-302126-US-NP   10/900593   28 Jul 2004   2006-0024548   02 Feb 2006   7320840
  22 Jan 2008   COMBINATION OF INJECTOR-EJECTOR FOR FUEL CELL SYSTEMS
GP-305544-US-NP   11/096870   01 Apr 2005   2006-0017170   26 Jan 2006   7321157
  22 Jan 2008   COSB3-BASED THERMOELECTRIC DEVICE FABRICATION METHOD
GP-307732-US-NP   11/342925   30 Jan 2006   20070175452A1   02 Aug 2007  
7321820   22 Jan 2008   MODEL-BASED INLET AIR DYNAMICS STATE CHARACTERIZATION

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-303823-US-NP   10/781429   18 Feb 2004   2005-0182810   18 Aug 2005   7321914
  22 Jan 2008   FAST METHOD FOR CALCULATING POWERS OF TWO AS A FLOATING POINT
DATA TYPE GP-307887-US-NP   11/530678   11 Sep 2006       7322339   29 Jan 2008
  APPARENT TORQUE RESERVE AT IDLE FOR DIRECT INJECTED ENGINES GP-306176-US-NP  
11/238727   29 Sep 2005   2007-0068761-A1   29 Mar 2007   7322456   29 Jan 2008
  RADIALLY STACKED DUAL DRY CLUTCH CONFIGURATION GP-306203-US-DIV[2]   11/640086
  15 Dec 2006   2007-0089792-A1   26 Apr 2007   7322562   29 Jan 2008   SHUT-OFF
VALVE PROVIDING PRESSURE EQUALIZATION GP-304962-US-NP   10/995909   23 Nov 2004
  2006-0108760   25 May 2006   7322588   29 Jan 2008   MOUNTING ASSEMBLY FOR
STEERING SYSTEM OF VEHICLES GP-304436-US-NP   10/961277   08 Oct 2004  
2006-0076804   13 Apr 2006   7322640   29 Jan 2008   HYDROFORMED AND ROLL-FORMED
CROSS SILL ASSEMBLY FOR VEHICLES AND METHOD OF MAKING SAME GP-306238-US-NP  
11/197284   04 Aug 2005   2007-0029874-A1   08 Feb 2007   7322659   29 Jan 2008
  METHOD AND SYSTEM FOR BRAKE DISTRIBUTION IN A REGENERATIVE BRAKING SYSTEM
GP-306924-US-NP   11/286688   23 Nov 2005   2007-0142145-A1   21 Jun 2007  
7322895   29 Jan 2008   AUTOMOTIVE ACCESSORY DRIVE SYSTEM GP-305293-US-NP  
11/115102   26 Apr 2005       7322899   29 Jan 2008   ELECTRO-HYDRAULIC CONTROL
SYSTEM FOR AN ELECTRICALLY VARIABLE HYBRID TRANSMISSION GP-304611-US-NP  
11/109265   19 Apr 2005   2006-0232390-A1   19 Oct 2006   7323975   29 Jan 2008
  TIRE PRESSURE MONITORING SYSTEM AND METHOD THEREFOR GP-304123-US-NP  
10/779558   14 Feb 2004   2005-0182543   18 Aug 2005   7324885   29 Jan 2008  
SHIFT THROUGH NEUTRAL CONTROL IN AN ELECTRICALLY VARIABLE TRANSMISSION
GP-302089-US-NP   10/368869   18 Feb 2003   2004-0162683   19 Aug 2004   7324902
  29 Jan 2008   METHOD AND APPARATUS FOR GENERALIZED RECURSIVE LEAST-SQUARES
PROCESS FOR BATTERY STATE OF CHARGE AND STATE OF HEALTH GP-305332-US-NP  
11/341782   27 Jan 2006   2007-0179753-A1   02 Aug 2007   7324924   29 Jan 2008
  CURVE FITTING FOR SIGNAL ESTIMATION, PREDICTION, AND PARAMETRIZATION
GP-307510-US-NP   11/428010   30 Jun 2006   20080011069A1   17 Jan 2008  
7325446   05 Feb 2008   ROUGH ROAD DETECTION SYSTEM USING NORMALIZATION ANALYSIS
GP-301173-US-NP   10/437737   14 May 2003   2004-0226774   18 Nov 2004   7325653
  05 Feb 2008   THERMALLY COMPENSATED STANDPIPE ASSEMBLY FOR AUTOMATIC
TRANSMISSION OIL FILL GP-305379-US-NP   11/129584   13 May 2005  
2006-0254872-A1   16 Nov 2006   7325662   05 Feb 2008   DRY FRICTION LAUNCH
CLUTCH FOR AN AUTOMATIC TRANSMISSION AND METHOD GP-304761-US-NP   11/028912   04
Jan 2005   2006-0145498   06 Jul 2006   7325845   05 Feb 2008   SPRING LOADED
LOCK AND LATCH WITH AUTOMATIC RESET CAPABILITY GP-305514-US-NP   11/131541   18
May 2005   2006-0006736   12 Jan 2006   7325885   05 Feb 2008   REGULATOR VALVE
FOR A TORQUE-TRANSMITTING MECHANISM AND METHOD OF ENGAGING A TORQUE-TRANSMITTING
MECHANISM GP-308697-US-NP   11/428068   30 Jun 2006   2008-0003074-A1   03 Jan
2008   7326012   05 Feb 2008   BROACHING APPARATUS AND METHOD FOR PRODUCING A
GEAR MEMBER WITH TAPERED GEAR TEETH GP-305651-US-NP   11/058100   15 Feb 2005  
2005-0206259   22 Sep 2005   7327059   05 Feb 2008   INTEGRATED MOTOR BEARING
SPRINGS FOR HYBRID ELECTRO-MECHANICAL TRANSMISSION AND METHOD GP-303791-US-NP  
11/017267   20 Dec 2004   2006-0132282   22 Jun 2006   7327215   05 Feb 2008  
KEYLESS ENTRY WITH HIDDEN KEYPAD

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-306854-US-NP   11/383774   17 May 2006   2007-0267888-A1   22 Nov 2007  
7328933   12 Feb 2008   DOOR ASSIST PEDAL GP-306770-US-NP   11/196544   03 Aug
2005   2007-0032327-A1   08 Feb 2007   7329201   12 Feb 2008   ELECTRICALLY
VARIABLE TRANSMISSION HAVING TWO OR THREE PLANETARY GEAR SETS WITH TWO OR THREE
FIXED INTERCONNECTIONS GP-304707-US-NP   10/914018   06 Aug 2004   2006-0029838
  09 Feb 2006   7329469   12 Feb 2008   METHOD OF ESTABLISHING CONNECTIONS
BETWEEN MEASURING ELECTRONICS AND A FUEL CELL STACK GP-308633-US-NP   11/491482
  21 Jul 2006   2008-0017167-A1   24 Jan 2008   7331327   19 Feb 2008   ZONE
BASED KNOCK REDUCTION SYSTEMS AND METHODS FOR BELT ALTERNATOR STARTER HYBRID
SYSTEMS GP-305373-US-NP   11/112599   22 Apr 2005       7331425   19 Feb 2008  
LIFT MACHINE (JOINT APPL. GM/KUKA, FILED BY KUKA) GP-306562-US-NP   11/219899  
06 Sep 2005   2007-0052141-A1   08 Mar 2007   7331571   19 Feb 2008   INTEGRATED
SOLENOID VALVE AND AIR SPRING ASSEMBLY GP-304418-US-NP   10/893118   15 Jul 2004
  2006-0012191   19 Jan 2006   7331616   19 Feb 2008   HOOD LATCH ASSEMBLIES
UTILIZING ACTIVE MATERIALS AND METHODS OF USE GP-305518-US-NP   11/032552   10
Jan 2005   2006-0016740   26 Jan 2006   7331771   19 Feb 2008   METHOD AND
APPARATUS FOR ATTACHING A TRANSMISSION FILTER TO A PUMP GP-305594-US-NP  
11/131562   18 May 2005   2006-0037830   23 Feb 2006   7331894   19 Feb 2008  
DOG CLUTCH AND METHOD FOR OVERDRIVE GP-305755-US-NP   11/145283   03 Jun 2005  
20060276303-A1   07 Dec 2006   7331902   19 Feb 2008   METHOD FOR PERFORMING
HIGH THROTTLE NEUTRAL TO RANGE SHIFTS GP-302296-US-NP   10/460055   12 Jun 2003
  2004-0253497   16 Dec 2004   7332239   19 Feb 2008   COOLANT FLOW TRANSFER
COMPONENT FOR LIQUID COOLED FUEL CELL STACKS GP-303556-US-NP   10/628318   28
Jul 2003   2005-0026018   03 Feb 2005   7332240   19 Feb 2008   SPATIALLY
VARYING DIFFUSION MEDIA AND DEVICES INCORPORATING THE SAME GP-306468-US-NP  
11/357916   17 Feb 2006   2006-0186706   24 Aug 2006   7332688   19 Feb 2008  
ACTIVE MATERIAL BASED LOCKOUT MECHANISMS GP-303957-US-NP   10/909250   29 Jul
2004   2005-0035672   17 Feb 2005   7332837   19 Feb 2008   COOLING AND HANDLING
OF REACTION TORQUE FOR AN AXIAL FLUX MOTOR GP-304917-US-NP   10/968494   19 Oct
2004   2006-0085084   20 Apr 2006   7333024   19 Feb 2008   METHOD, SYSTEM AND
STORAGE MEDIUM FOR MANAGING AUTOMATED SYSTEM EVENTS GP-306205-US-NP   11/335221
  19 Jan 2006   20070163233-A1   19 Jul 2007   7334401   26 Feb 2008   APPARATUS
FOR SENSING PARTICULATES IN A GAS FLOW STREAM GP-306470-US-CIP1   11/118000   29
Apr 2005   2006-0096366   11 May 2006   7334468   26 Feb 2008   CONTROL LOGIC
FOR FLUID FLOW CONTROL DEVICES GP-306946-US-NP   11/468836   31 Aug 2006  
20080053409-A1   06 Mar 2008   7334571   26 Feb 2008   ISOLATION SYSTEM FOR HIGH
PRESSURE SPARK IGNITION DIRECT INJECTION FUEL DELIVERY COMPONENTS
GP-304858-US-NP   11/120075   02 May 2005   2005-0264036   01 Dec 2005   7334656
  26 Feb 2008   HOOD ELEVATION SYSTEM GP-305846-US-NP   11/112445   22 Apr 2005
  2006-0052198   09 Mar 2006   7334670   26 Feb 2008   TORQUE VECTORING
DIFFERENTIAL FOR CONTROLLING VEHICLE STABILITY GP-307437-US-NP   11/382772   11
May 2006   2007-0261395-A1   15 Nov 2007   7337609   04 Mar 2008   DIESEL
EXHAUST SYSTEM VARIABLE BACKPRESSURE MUFFLER GP-308153-US-NP   11/554227   30
Oct 2006       7337641   04 Mar 2008   HYDROFORMED TUBULAR MEMBERS AND METHOD OF
HYDROFORMING TUBULAR MEMBERS FOR VEHICLES GP-307569-US-NP   11/538085   03 Oct
2006   2007-0119417-A1   31 May 2007   7337762   04 Mar 2008   FUEL ADAPTATION
IN A HOMOGENEOUS CHARGE COMPRESSION IGNITION ENGINE

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-305746-US-NP   11/187525   22 Jul 2005   2007-0021257-A1   25 Jan 2007  
7338401   04 Mar 2008   TWO MODE ELECTRICALLY VARIABLE TRANSMISSION WITH EQUAL
FORWARD AND REVERSE INPUT-SPLIT MODAL AND FIXED RATIO PERFORMANCE
GP-306943-US-NP   11/333079   17 Jan 2006   20070167285-A1   19 Jul 2007  
7338407   04 Mar 2008   REDUCED ENGINE LOAD AT STOP APPARATUS AND METHOD
GP-302811-US-NP   10/389829   17 Mar 2003       7338643   04 Mar 2008  
INTEGRATED MEMBRANE SHIFT METHANATION REACTOR FOR CARBON MONOXIDE CLEAN-UP
GP-305598-US-NP   11/145286   03 Jun 2005   2006-0022539   02 Feb 2006   7339300
  04 Mar 2008   STRUCTURAL SUPPORT MEMBER FOR STATOR RETENTION AND METHOD OF
ASSEMBLING AN ELECTROMECHANICAL TRANSMISSION GP-307494-US-CIP1   11/559534   14
Nov 2006   20070069914-A1   29 Mar 2007   7340333   04 Mar 2008   MULTIFUNCTION
CONTROL SYSTEM GP-304507-US-NP   11/077470   10 Mar 2005   2006-0206252   14 Sep
2006   7340337   04 Mar 2008   VEHICLE CONTROL SYSTEM FOR DETECTING A
SHORT-CIRCUIT CONDITION BETWEEN REDUNDANT POSITION SENSORS GP-306503-US-NP  
11/132982   19 May 2005   2006-0260692-A1   23 Nov 2006   7341074   11 Mar 2008
  MULTI-STAGE PRESSURE REGULATOR GP-303432-US-NP   10/693186   24 Oct 2003  
2005-0089712   28 Apr 2005   7341533   11 Mar 2008   CVT HOUSING HAVING
WEAR-RESISTANT BORE GP-306367-US-NP   11/218049   01 Sep 2005       7341534   11
Mar 2008   ELECTRICALLY VARIABLE HYBRID TRANSMISSION AND POWERTRAIN
GP-307434-US-NP   11/372922   10 Mar 2006   20070093339   26 Apr 2007   7341535
  11 Mar 2008   HYBRID TRANSMISSIONS HAVING THREE MOTOR/GENERATORS AND A
STATIONARY PLANETARY GEAR MEMBER GP-306324-US-NP   11/137622   25 May 2005  
20060270513-A1   30 Nov 2006   7341537   11 Mar 2008   MULTI-SPEED TRANSMISSION
GP-303644-US-NP   10/789899   27 Feb 2004   2005-0191236   01 Sep 2005   7341703
  11 Mar 2008   MIXED HYDROGEN GENERATION MATERIAL H-205868-US-NP   10/601250  
20 Jun 2003   2004-0023012   05 Feb 2004   7341785   11 Mar 2008   LOW SHRINK,
LOW DENSITY LAMINATE FORMULATION GP-306859-US-NP   11/432455   11 May 2006      
7343241   11 Mar 2008   SECURITY SOFTWARE LAYER PROTECTION FOR ENGINE START
GP-307476-US-NP   11/402554   12 Apr 2006       7343768   18 Mar 2008   METHOD
OF NET-FORMING AN ARTICLE AND APPARATUS FOR SAME GP-304315-US-NP   11/387017  
22 Mar 2006   2007-0221168-A1   27 Sep 2007   7343897   18 Mar 2008   ENGINE
CONTROL SYSTEM WITH USER-COMMANDED ENGINE SPEED ADJUSTMENTS IN VARYING
INCREMENTS GP-303124-US-NP   10/715803   18 Nov 2003   2005-0103579   19 May
2005   7344005   18 Mar 2008   SELF LOCKING APPARATUS GP-303760-US-NP  
10/888489   09 Jul 2004   2005-0023886   03 Feb 2005   7344200   18 Mar 2008  
VEHICLE BRAKING SYSTEM GP-307461-US-NP   11/372538   10 Mar 2006   20070093337  
26 Apr 2007   7344464   18 Mar 2008   HYBRID ARCHITECTURE INCORPORATING THREE
MOTOR GENERATORS AND A STATIONARY PLANETARY GEAR MEMBER GP-304272-US-NP  
11/284248   21 Nov 2005   20070117673A1   24 May 2007   7344470   18 Mar 2008  
MULTI-SPEED PLANETARY TRANSMISSION GP-302579-US-DIV1   10/824876   15 Apr 2004  
2004-0265222   30 Dec 2004   7344690   18 Mar 2008   IMIDE/AMIDE HYDROGEN
STORAGE MATERIALS AND METHODS GP-303257-US-NP   10/695709   29 Oct 2003  
20050095488   05 May 2005   7344787   18 Mar 2008   TWO STAGE COMPRESSION FOR
AIR SUPPLY OF A FUEL CELL SYSTEM GP-303094-US-NP   10/782520   19 Feb 2004  
2005-0186454   25 Aug 2005   7344788   18 Mar 2008   STARTING A FUEL CELL SYSTEM
USING AMBIENT AIR AND A LOW VOLTAGE BLOWER GP-301376-US-NP   10/136781   30 Apr
2002   2003-0203268   30 Oct 2003   7344797   18 Mar 2008   COMPACT FUEL CELL
STACK STRUCTURE

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-303514-US-NP   10/703299   07 Nov 2003   2005-0100771   12 May 2005   7344798
  18 Mar 2008   LOW CONTACT RESISTANCE BONDING METHOD FOR BIPOLAR PLATES IN A
PEM FUEL CELL GP-303412-US-NP   10/684924   14 Oct 2003   2005-0076462   14 Apr
2005   7345444   18 Mar 2008   INTERMITTENT WASHER GP-303209-US-NP   11/017388  
20 Dec 2004   2006-0130877   22 Jun 2006   7345445   18 Mar 2008   AUTOMATIC
SNOW REMOVAL WIPER SYSTEM GP-305217-US-NP   11/209559   23 Aug 2005      
7345861   18 Mar 2008   CAPACITOR CIRCUIT WITH SURGE PROTECTION GP-307257-US-NP
  11/538082   03 Oct 2006   2007-0124055-A1   31 May 2007   7346446   18 Mar
2008   FUEL REFORMING ESTIMATION IN HCCI ENGINES GP-306944-US-NP   11/684920  
12 Mar 2007       7346447   18 Mar 2008   ENGINE KNOCK CONTROL FOR TURBOCHARGED
ENGINES GP-306208-US-NP   11/399683   06 Apr 2006   2006-0261193-A1   23 Nov
2006   7347182   25 Mar 2008   INJECTOR DOUBLE ROW CLUSTER CONFIGURATION FOR
REDUCED SOOT EMISSIONS GP-306941-US-NP   11/536021   28 Sep 2006  
2008-0078635-A1   03 Apr 2008   7347437   25 Mar 2008   DAMPER ASSEMBLY
GP-306120-US-NP   11/285682   21 Nov 2005   2007-0117668A1   24 May 2007  
7347797   25 Mar 2008   ELECTRO-MECHANICAL TRANSMISSION WITH SIX SPEED RATIOS
AND A METHOD OF REDESIGNING A TRANSMISSION GP-307249-US-NP   11/293600   02 Dec
2005   2007-0129203-A1   07 Jun 2007   7347798   25 Mar 2008   ELECTRICALLY
VARIABLE TRANSMISSION HAVING THREE PLANETARY GEARSETS AND FOUR FIXED
INTERCONNECTIONS GP-303564-US-NP   10/772604   05 Feb 2004   2005-0175871   11
Aug 2005   7348082   25 Mar 2008   RECURSIVE KALMAN FILTER FOR FEEDBACK FLOW
CONTROL IN PEM FUEL CELL GP-301184-US-DIV1   11/185660   20 Jul 2005  
2005-0255343   17 Nov 2005   7348084   25 Mar 2008   AIR DISTRIBUTION METHOD AND
CONTROLLER FOR A FUEL CELL SYSTEM GP-303255-US-CIP1   11/232712   22 Sep 2005  
    7348094   25 Mar 2008   ENHANCED FLOWFIELD PLATES GP-305406-US-NP  
11/060942   18 Feb 2005   2006-0190139   24 Aug 2006   7349765   25 Mar 2008  
SYSTEM AND METHOD FOR MANAGING UTILITY CONSUMPTION GP-303666-US-NP   10/863956  
09 Jun 2004       7349778   25 Mar 2008   REAL-TIME VEHICLE DYNAMICS ESTIMATION
SYSTEM GP-304383-US-NP   10/813898   31 Mar 2004   2005-0222736   06 Oct 2005  
7349785   25 Mar 2008   METHOD OF CONTROLLING CLUTCH SLIP DURING GEAR SHIFTS OF
AN AUTOMATIC TRANSMISSION GP-304915-US-NP   11/041749   24 Jan 2005  
2006-0168468   27 Jul 2006   7350097   25 Mar 2008   METHOD FOR RECOVERING
CONTROL OF A CONTINUALLY RESETTING CONTROL MODULE GP-303614-US-NP   10/833343  
27 Apr 2004   2005-0239592   27 Oct 2005   7350439   01 Apr 2008   TRANSMISSION
CASE COVER WITH RADIAL INFLOW CHANNEL GP-305478-US-NP   11/143224   02 Jun 2005
  2006-0016660   26 Jan 2006   7350633   01 Apr 2008   APPLY PISTON FOR A POWER
TRANSMISSION 2006P60046-US-NP   11/600232   16 Nov 2006       7350847   01 Apr
2008   Side door location and paint damage in GA GP-304215-US-NP   11/075384  
08 Mar 2005   2006-0202492   14 Sep 2006   7350851   01 Apr 2008   REVERSIBLY
EXPANDABLE ENERGY ABSORBING ASSEMBLY AND METHODS FOR OPERATING THE SAME
GP-303288-US-NP   10/768507   30 Jan 2004   2004-0186262   23 Sep 2004   7351775
  01 Apr 2008   ION CONDUCTIVE MEMBRANE MADE FROM A BLOCK COPOLYMER AND METHODS
OF MAKING A BLOCK COPOLYMER GP-306740-US-NP   11/375469   10 Mar 2006  
2007-0050071A1   01 Mar 2007   7353074   01 Apr 2008   PRODUCTION LOSS TRACKING
SYSTEM GP-306582-US-NP   11/285679   21 Nov 2005   2007-0113693-A1   24 May 2007
  7353724   08 Apr 2008   MULTI-SPEED TRANSMISSION WITH HI-LO OUTPUT
TORQUE-TRANSMITTING MECHANISMS AND GEAR SETS

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-305819-US-NP   11/218850   02 Sep 2005   20070051328A1   08 Mar 2007  
7353788   08 Apr 2008   FUZZY LOGIC BASED CAM PHASER CONTROL GP-304646-US-NP  
11/390974   28 Mar 2006   20070137289A1   21 Jun 2007   7353803   08 Apr 2008  
MISFIRE DETECTION APPARATUS FOR INTERNAL COMBUSTION ENGINE BASED ON PISTON SPEED
GP-302697-US-NP   10/444502   23 May 2003   2004-0232652   25 Nov 2004   7354056
  08 Apr 2008   TRAILER STABILITY CONTROL APPARATUS GP-305775-US-NP   11/191088
  27 Jul 2005   2007-0024034-A1   01 Feb 2007   7354060   08 Apr 2008   AIR BAG
MODULE WITH LOW FORCE COVER OPENING GP-305587-US-NP   11/137023   25 May 2005  
2006-0267374-A1   30 Nov 2006   7354097   08 Apr 2008   POWER-ACTUATED CLOSURE
SYSTEM GP-307272-US-NP   11/293516   02 Dec 2005   2007-0129202-A1   07 Jun 2007
  7354367   08 Apr 2008   ELECTRICALLY VARIABLE TRANSMISSION HAVING THREE
PLANETARY GEAR SETS, FOUR FIXED INTERCONNECTIONS AND CLUTCHED INPUT
GP-306002-US-NP   11/296172   07 Dec 2005   2007-0129201-A1   07 Jun 2007  
7354376   08 Apr 2008   MULTI SPEED TRANSMISSION GP-305758-US-NP   11/233449  
22 Sep 2005   2007-0063167-A1   22 Mar 2007   7354528   08 Apr 2008  
MAGNETORHEOLOGICAL FLUID COMPOSITIONS GP-302730-US-NP   10/771171   03 Feb 2004
      7354669   08 Apr 2008   OPERATION METHOD AND PURGING SYSTEM FOR A HYDROGEN
DEMAND/DELIVERY UNIT IN A FUEL CELL SYSTEM GP-303373-US-NP   10/631489   31 Jul
2003   2005-0027059-A1   03 Jan 2005   7354967   08 Apr 2008   METHOD FOR
MINIMIZING FILLER AGGLOMERATION GP-302872-US-NP   11/227456   15 Sep 2005  
2007-0058311-A1   15 Mar 2007   7355831   08 Apr 2008   Y-CAPACITANCE FAULT
CURRENT DISCHARGE COMPENSATION FOR HVDC SYSTEMS GP-302973-US-NP   10/809058   25
Mar 2004   2005-0216458   29 Sep 2005   7356387   08 Apr 2008   APPARATUS AND
METHODS FOR INTERACTIVELY DISPLAYING INFORMATION RELATING TO A VEHICLE
GP-304171-US-NP   10/686510   14 Oct 2003   2005-0080540   14 Apr 2005   7356398
  08 Apr 2008   SYNCHRONOUS SHIFT CONTROL IN AN ELECTRICALLY VARIABLE
TRANSMISSION GP-305415-US-NP   11/244788   06 Oct 2005   2007-0083326-A1   12
Apr 2007   7356407   08 Apr 2008   OPTIMAL ROUTE CALCULATION BASED UPON COHORT
ANALYSIS GP-306781-US-NP   11/290005   30 Nov 2005   2007-0119406A1   31 May
2007   7357019   15 Apr 2008   FAULTY LIFTER OIL MANIFOLD ASSEMBLY SOLENOID
DIAGNOSTIC SYSTEM P004079-US-NP   10/965358   13 Oct 2004       7357547   15 Apr
2008   SHEAR WELDED MOUNTIING STUD ASSEMBLY GP-304988-US-NP   11/188168   22 Jul
2005   2007-0021266-A1   25 Jan 2007   7357754   15 Apr 2008   MECHANISM AND
METHOD OF CONTROLLING AN AUTOMATIC SHIFTING POWER TRANSMISSION TO EFFECT A FIRST
GEAR LAUNCH GP-305070-US-NP   11/054677   09 Feb 2005   2006-0190148   24 Aug
2006   7359774   15 Apr 2008   TELEMATIC SERVICE SYSTEM AND METHOD
GP-307447-US-NP   11/690264   23 Mar 2007       7360384   22 Apr 2008  
APPARATUS AND METHOD FOR HYDROSHEARING AND HYDROTRIMMING FOR HYDROFORMING DIE
GP-308653-US-NP   11/736169   17 Apr 2007       7360385   22 Apr 2008   QUICK
CHANGE BEND TOOLING BOLSTER GP-308714-US-NP   11/749903   17 May 2007  
2007-0272203-A1   29 Nov 2007   7360523   22 Apr 2008   METHOD AND APPARATUS TO
CONTROL OPERATION OF A HOMOGENEOUS CHARGE COMPRESSION-IGNITION ENGINE
GP-307274-US-NP   11/475500   27 Jun 2006   2007-0295469-A1   27 Dec 2007  
7360577   22 Apr 2008   PROCESS FOR LOST-FOAM CASTING WITH CHILL GP-304051-US-NP
  10/864670   09 Jun 2004   2005-0274553   15 Dec 2005   7360615   22 Apr 2008  
PREDICTIVE ENERGY MANAGEMENT SYSTEM FOR HYBRID ELECTRIC VEHICLES GP-307325-US-NP
  11/391123   28 Mar 2006   2007-0246955-A1   25 Oct 2007   7360810   22 Apr
2008   ADJUSTABLE STRIKER FOR VEHICLE CLOSURE GP-301580-US-NP   10/202395   24
Jul 2002   2003-0040827   27 Feb 2003   7360816   22 Apr 2008   VEHICLE
DEVELOPMENT PROCESS CHARACTERIZED BY MARKET RESPONSIVENESS GP-303548-US-NP  
11/032789   11 Jan 2005   2006-0153690   13 Jul 2006   7361001   22 Apr 2008  
HYDRAULIC VANE PUMP

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-300493-US-DIV1   10/753024   07 Jan 2004   2005-0204629   22 Sep 2005  
7361199   22 Apr 2008   COMBINED WATER GAS SHIFT REACTOR/CARBON DIOXIDE ADSORBER
FOR USE IN A FUEL CELL SYSTEM GP-305218-US-NP   11/195855   02 Aug 2005  
2007-0029982-A1   08 Feb 2007   7362077   22 Apr 2008   PRE-CHARGE METHOD FOR
ISOLATED BOOST CONVERTER GP-304724-US-NP   11/100015   06 Apr 2005  
2006-0226859-A1   12 Oct 2006   7362110   22 Apr 2008   MEASUREMENT CELL FOR
LIQUIDS GP-303354-US-NP   11/017266   20 Dec 2004   2006-0132286   22 Jun 2006  
7362211   22 Apr 2008   REMOVABLY MOUNTED WIRELESS VEHICLE CONTROL AND METHOD
GP-306177-US-NP   11/475690   27 Jun 2006   2007-0299580-A1   27 Dec 2007  
7363135   22 Apr 2008   STEERING HAPTIC FEEDBACK SYSTEM FOR VEHICLE ACTIVE
SAFETY GP-302694-US-NP   10/601063   20 Jun 2003   2005-0080547   14 Apr 2005  
7363138   22 Apr 2008   WHEEL SLIP DETECTION AND TORQUE MANAGEMENT
GP-304967-US-NP   10/981847   05 Nov 2004   2006-0096302   11 May 2006   7363775
  29 Apr 2008   USE OF Z-PIPES IN A LIQUID HYDROGEN TANK GP-304814-US-NP  
11/215393   30 Aug 2005   2007-0044529-A1   01 Mar 2007   7363790   29 Apr 2008
  METHOD FOR VACUUM ASSISTED PREFORMING OF SUPERPLASTICALLY OR QUICK PLASTICALLY
FORMED ARTICLE GP-305678-US-NP   11/105281   13 Apr 2005   2006-0232051-A1   19
Oct 2006   7364189   29 Apr 2008   VOLUME-FILLING MECHANICAL STRUCTURES WITH
MEANS FOR DEPLOYING SAME IN A BOLSTER SYSTEM GP-306429-US-NP   11/292145   21
Nov 2005   2007-0116541-A1   24 May 2007   7364395   29 Apr 2008   SNAP RING
DESIGN WITH ANTI-ROTATION STRUCTURES AT OUTER DIAMETER GP-305722-US-NP  
11/233734   23 Sep 2005   2007-0072732-A1   29 Mar 2007   7364527   29 Apr 2008
  NINE SPEED AUTOMATIC TRANSMISSION WITH SIX TORQUE-TRANSMITTING MECHANISMS
GP-304167-US-NP   11/187523   22 Jul 2005   2007-0021882-A1   25 Jan 2007  
7366597   29 Apr 2008   VALIDATING CONTROL SYSTEM SOFTWARE VARIABLES
GP-307078-US-NP   11/466902   24 Aug 2006   2008-0047523-A1   28 Feb 2008  
7367290   06 May 2008   DIESEL COMBUSTION MODE SWITCHING CONTROL STRATEGY AND
MODEL GP-307814-US-NP   11/375459   14 Mar 2006   2007-0215074-A1   20 Sep 2007
  7367294   06 May 2008   CYLINDER HEAD WITH INTEGRAL TUNED EXHAUST MANIFOLD
GP-306021-US-NP   11/293861   02 Dec 2005   2006-0169240   03 Aug 2006   7367304
  06 May 2008   APPARATUS AND METHOD FOR FORCED RESPONSE ACOUSTIC ISOLATION
ENCLOSURE IN CAST ALUMINUM OIL PAN GP-306458-US-NP   11/367050   02 Mar 2006  
2006-0196469   07 Sep 2006   7367308   06 May 2008   METHOD FOR LOAD TRANSIENT
CONTROL BETWEEN LEAN AND STOICHIOMETRIC COMBUSTION MODES OF DIRECT-INJECTION
ENGINES WITH CONTROLLED AUTO-IGNITION COMBUSTION GP-307991-US-NP   11/399194  
06 Apr 2006   2007-0107695-A1   17 May 2007   7367319   06 May 2008   METHOD AND
APPARATUS TO DETERMINE MAGNITUDE OF COMBUSTION CHAMBER DEPOSITS GP-306202-US-NP
  11/180836   12 Jul 2005   2007-0012362-A1   18 Jan 2007   7367349   06 May
2008   METHOD FOR OPENING TANK SHUT-OFF VALVES IN GAS FEEDING SYSTEMS WITH
CONNECTED TANKS GP-306155-US-NP   11/556714   06 Nov 2006   2007-0157449-A1   12
Jul 2007   7367484   06 May 2008   AUTOMATIC FASTENER LOADER GP-305286-US-NP  
10/893758   16 Jul 2004   2006-0010813   19 Jan 2006   7367610   06 May 2008  
METHOD AND APPARATUS FOR ASSEMBLING A COMPONENT TO A PANEL

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-304779-US-NP   10/853903   26 May 2004   2005-0264051   01 Dec 2005   7367626
  06 May 2008   OCCUPANT DETECTING SEAT ASSEMBLY WITH HEADREST AND METHOD OF
MOVING HEADREST GP-306368-US-NP   11/232705   22 Sep 2005   2007-0066432-A1   22
Mar 2007   7367910   06 May 2008   ONE-MODE INPUT-SPLIT ELECTRO-MECHANICAL
TRANSMISSION WITH TWO FIXED SPEED RATIOS GP-307926-US-NP   11/437010   18 May
2006   2007-0270262-A1   22 Nov 2007   7367911   06 May 2008   ELECTRICALLY
VARIABLE TRANSMISSION HAVING THREE PLANETARY GEAR SETS, CLUTCHED INPUT, TWO
FIXED INTERCONNECTIONS AND A STATIONARY MEMBER GP-306471-US-NP   11/341703   27
Jan 2006   2007-0175568-A1   02 Aug 2007   7368035   06 May 2008   METHOD FOR
BRAZING AND ADHESIVE BONDING GP-304572-US-NP   10/948403   23 Sep 2004  
2006-0062709   23 Mar 2006   7368094   06 May 2008   PLASMA-ASSISTED NOX
REDUCTION GP-303505-US-NP   10/666008   17 Sep 2003   2005-0058861   17 Mar 2005
  7368192   06 May 2008   METHOD AND APPARATUS FOR HYDROGEN DETECTION AND
DILUTION GP-302731-US-NP   10/770863   03 Feb 2004       7368196   06 May 2008  
COLD START PRE-HEATER FOR A FUEL CELL SYSTEM GP-305054-US-NP   10/846000   14
May 2004   2005-0256618   17 Nov 2005   7368886   06 May 2008   METHOD OF
TESTING MOTOR TORQUE INTEGRITY IN A HYBRID ELECTRIC VEHICLE GP-306225-US-NP  
11/121832   04 May 2005   2006-0250016-A1   09 Nov 2006   7369928   06 May 2008
  AUTOMATICALLY ADJUSTING HEAD RESTRAINT SYSTEM GP-304661-US-NP   10/846017   14
May 2004   2005-0256626   17 Nov 2005   7369930   06 May 2008   METHOD AND
APPARATUS TO CONTROL HYDRAULIC PRESSURE IN AN ELECTRICALLY VARIABLE TRANSMISSION
P000579-US-NP   11/821590   22 Jun 2007       7369937   06 May 2008   INTAKE AIR
TEMPERATURE RATIONALITY DIAGNOSTIC GP-306744-US-NP   11/255733   21 Oct 2005  
2007-0090569-A1   26 Apr 2007   7370504   13 May 2008   METHOD OF MAKING
VARIABLE THICKNESS TUBULAR MEMBER FOR VEHICLES GP-305988-US-NP   11/106309   14
Apr 2005   2006-0232267-A1   19 Oct 2006   7370514   13 May 2008   DETERMINING
QUALITY OF LUBRICATING OILS IN USE GP-304841-US-NP   11/285487   21 Nov 2005  
2007-0113670-A1   24 May 2007   7370516   13 May 2008   METHOD FOR ESTIMATING
TRANSMISSION INPUT TORQUE GP-306882-US-NP   11/552610   25 Oct 2006      
7370521   13 May 2008   METHOD TO DETECT A CONTAMINATED FUEL INJECTOR
GP-306467-US-NP   11/367045   02 Mar 2006   2006-0196466   07 Sep 2006   7370616
  13 May 2008   METHOD FOR TRANSITION BETWEEN CONTROLLED AUTO-IGNITION AND SPARK
IGNITION MODES IN DIRECT FUEL INJECTION ENGINES GP-307038-US-NP   11/341127   27
Jan 2006   2007-0176336-A1   02 Aug 2007   7370850   13 May 2008   AIR SPRING
ASSEMBLY GP-305410-US-NP   11/223814   09 Sep 2005   2006-0061080   23 Mar 2006
  7370886   13 May 2008   VEHICLE LOWER FRAME STRUCTURE GP-306469-US-DIV[2]  
11/759322   07 Jun 2007   2007-0267876-A1   22 Nov 2007   7370894   13 May 2008
  ON DEMAND MORPHABLE AUTOMOTIVE BODY MOLDINGS AND SURFACES GP-302909-US-NP  
10/901721   29 Jul 2004   2006-0024179   02 Feb 2006   7371053   13 May 2008  
TWO-STAGE HYDRAULIC PUMP GP-307327-US-NP   11/352870   13 Feb 2006   20070093350
  26 Apr 2007   7371201   13 May 2008   HYBRID TRANSMISSIONS HAVING THREE
MOTOR/GENERATORS AND THREE INTERCONNECTED PLANETARY GEAR MEMBERS GP-307306-US-NP
  11/373077   10 Mar 2006   200700933340   26 Apr 2007   7371202   13 May 2008  
MECHATRONIC HYBRID TRANSMISSIONS HAVING THREE PLANETARY GEAR SETS AND THREE
MOTOR/GENERATORS

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-306593-US-DIV   11/780215   19 Jul 2007   2008-0015082 A1   17 Jan 2008  
7371203   13 May 2008   ELECTRICALLY VARIABLE TRANSMISSION HAVING THREE
PLANETARY GEAR SETS AND TWO FIXED INTERCONNECTIONS AND A STATIONARY
INTERCONNECTION GP-306305-US-CNT   11/756398   31 May 2007   2007-0223262-A1  
27 Sep 2007   7372712   13 May 2008   MULTIPLE INVERTER SYSTEM WITH SINGLE
CONTROLLER AND RELATED OPERATING METHOD GP-305523-US-NP   11/194134   29 Jul
2005   2006-0022521   02 Feb 2006   7373229   13 May 2008   MULTIFUNCTION
CONTROL SYSTEM GP-307156-US-NP   11/516013   05 Sep 2006   2008-0053403-A1   06
Mar 2008   7373241   13 May 2008   AIRFLOW CORRECTION LEARNING USING ELECTRONIC
THROTTLE CONTROL GP-302089-US-DIV   11/669196   31 Jan 2007   20070159137a1   12
Jul 2007   7373264   13 May 2008   METHOD AND APPARATUS FOR GENERALIZED
RECURSIVE LEAST-SQUARES PROCESS FOR BATTERY STATE OF CHARGE AND STATE OF HEALTH
GP-301805-US-NP   10/202455   24 Jul 2002   2003-0040933   27 Feb 2003   7373315
  13 May 2008   VEHICLE BODY BUSINESS METHODS GP-304112-US-NP   10/965379   14
Oct 2004   2006-0081035   20 Apr 2006   7373799   20 May 2008   TESTING A FUEL
TANK VACUUM SENSOR GP-309165-US-NP   11/534251   22 Sep 2006   20080072666-A1  
27 Mar 2008   7373809   20 May 2008   METHOD FOR CONTROLLING A FILTER
MAINTENANCE INDICATOR GP-305796-US-NP   11/467989   29 Aug 2006   20080053390-A1
  06 Mar 2008   7373908   20 May 2008   REDUCED NOISE ENGINE START-STOP SYSTEM
USING TRADITIONAL CRANK DEVICE GP-308722-US-NP   11/745591   08 May 2007      
7374008   20 May 2008   HOOD ELEVATION SYSTEM GP-306652-US-NP   11/358231   21
Feb 2006   2007-0194561-A1   23 Aug 2007   7374205   20 May 2008   AIR BAG
SYSTEM GP-303122-US-NP   11/093272   29 Mar 2005   2005-0234140   20 Oct 2005  
7374231   20 May 2008   FORCE AND DECELERATION DELIMITING DEVICES AND METHODS
FOR OPERATING THE SAME GP-307936-US-NP   11/440915   25 May 2006  
2007-0275807-A1   29 Nov 2007   7374506   20 May 2008   ELECTRICALLY VARIABLE
TRANSMISSION HAVING THREE PLANETARY GEAR SETS, A STATIONARY MEMBER, THREE FIXED
INTERCONNECTIONS AND CLUTCHED INPUT GP-304549-US-NP   10/868187   14 Jun 2004  
2005-0288153   29 Dec 2005   7374513   20 May 2008   METHOD AND APPARATUS FOR
ADAPTIVE CONTROL OF CLOSED THROTTLE DOWNSHIFTS IN AN AUTOMATIC TRANSMISSION
GP-306932-US-NP   11/297694   08 Dec 2005   2007-0132563-A1   14 Jun 2007  
7375620   20 May 2008   SPEED-SENSITIVE REAR OBSTACLE DETECTION AND AVOIDANCE
SYSTEM GP-306892-US-NP   11/228913   16 Sep 2005   2007-0067078-A1   22 Mar 2007
  7376499   20 May 2008   STATE-OF-HEALTH MONITORING AND FAULT DIAGNOSIS WITH
ADAPTIVE THRESHOLDS FOR INTEGRATED VEHICLE STABILITY SYSTEM GP-308772-US-NP  
11/758045   05 Jun 2007       7377563   27 May 2008   DEPLOYABLE VEHICLE REAR
ACCESS STEP APPARATUS AND METHOD GP-305180-US-NP   11/137024   25 May 2005  
20060266017-A1   30 Nov 2006   7380396   03 Jun 2008   METHOD FOR PROTECTING AN
EXHAUST AFTERTREATMENT SYSTEM GP-308115-US-NP   11/680139   28 Feb 2007      
7380429   03 Jun 2008   TUBULAR LOCAL EXPANSION APPARATUS AND METHOD OF LOCALLY
EXPANDING TUBULAR MEMBER FOR VEHICLES GP-306396-US-NP   11/561001   17 Nov 2006
      7380547   03 Jun 2008   ADAPTIVE NOX EMISSIONS CONTROL FOR ENGINES WITH
VARIABLE CAM PHASERS GP-306662-US-NP   11/532939   19 Sep 2006   2007-0062749-A1
  22 Mar 2007   7380625   03 Jun 2008   VEHICLE ENGINE COMPARTMENT HOOD
GP-305991-US-NP   11/560471   16 Nov 2006   2007-0113704-A1   24 May 2007  
7381240   03 Jun 2008   PLATINUM PARTICLES WITH VARYING MORPHOLOGY

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-304737-US-NP   11/209538   23 Aug 2005   20070052527A1   08 Mar 2007  
7382239   03 Jun 2008   SYSTEM AND METHOD FOR IMPROVING RECEIVED SIGNAL STRENGTH
FOR AN IN-VEHICLE WIRELESS COMMUNICATION SYSTEM GP-305147-US-NP   11/372719   10
Mar 2006   2007-0213901-A1   13 Sep 2007   7383112   03 Jun 2008   METHOD AND
SYSTEM FOR ADAPTIVELY COMPENSATING OPEN LOOP FRONT-WHEEL STEERING CONTROL
GP-303906-US-NP   10/895640   21 Jul 2004   20050027405-A1   03 Feb 2005  
7383120   03 Jun 2008   METHODS AND APPARATUS FOR ADJUSTING FREQUENCY AND/OR
PWM-BASED SENSORS GP-306581-US-NP   11/302675   14 Dec 2005   20070136040A1   14
Jun 2007   7383154   03 Jun 2008   METHOD FOR ASSESSING MODELS OF VEHICLE
DRIVING STYLE OR VEHICLE USAGE MODEL DETECTOR GP-309009-US-NP   11/696201   04
Apr 2007       7383818   10 Jun 2008   FUEL INJECTOR WITH SECONDARY COMBUSTION
SEAL GP-306870-US-DIV1   11/457551   14 Jul 2006   2007-0039711-A1   22 Feb 2007
  7383874   10 Jun 2008   FOUNDRY MOLD ASSEMBLY DEVICE AND METHOD
GP-305751-US-NP   11/060217   17 Feb 2005   2005-0205386   22 Sep 2005   7383933
  10 Jun 2008   HYBRID ELECTRO-MECHANICAL TRANSMISSION WITH SECURED HUB FOR PARK
PAWL LOADING AND METHOD GP-303981-US-NP   10/828421   20 Apr 2004   2005-0230938
  20 Oct 2005   7384064   10 Jun 2008   DRIVER AIR BAG MODULE AND METHOD OF
ASSEMBLY GP-308169-US-NP   11/535610   27 Sep 2006   2008-0073935-A1   27 Mar
2008   7384092   10 Jun 2008   SELECTIVELY RETRACTABLE ARMREST FOR A SLIDABLE
DOOR GP-305974-US-NP   11/341234   27 Jan 2006   20070179009A1   02 Aug 2007  
7384365   10 Jun 2008   MULTI SPEED TRANSMISSION GP-300657-US-DIV1   10/404701  
01 Apr 2003       7384702   10 Jun 2008   APPARATUS FOR MIXING FUEL AND AN
OXIDANT GP-302904-US-NP   10/739789   18 Dec 2003   2005-0133206   23 Jun 2005  
7384704   10 Jun 2008   METHODS AND APPARATUS FOR CONTROLLING THE TEMPERATURE OF
AN AUTOMOBILE BATTERY GP-303102-US-NP   10/935452   07 Sep 2004   2006-0052916  
09 Mar 2006   7386375   10 Jun 2008   GASOLINE FUEL CELL POWER SYSTEM TRANSIENT
CONTROL GP-304574-US-NP   11/187493   22 Jul 2005   2007-0021875-A1   25 Jan
2007   7386379   10 Jun 2008   METHOD AND APPARATUS TO CONTROL COORDINATED WHEEL
MOTORS GP-303321-US-NP   10/795615   08 Mar 2004   2005-0196228   08 Sep 2005  
7386938   17 Jun 2008   METHOD OF JOINING HYDROFORMED TUBULAR MEMBERS
GP-307346-US-NP   11/561041   17 Nov 2006   2008-0120018-A1   22 May 2008  
7387018   17 Jun 2008   DISCRETE VARIABLE VALVE LIFT DIAGNOSTIC SYSTEMS AND
METHODS GP-301409-US-NP   10/738766   17 Dec 2003   2005/0133306   23 Jun 2005  
7387190   17 Jun 2008   OIL PAN ASSEMBLY AND METHOD OF SELECTING AN OIL PAN
GP-307848-US-NP   11/378724   17 Mar 2006   20070219036-A1   20 Sep 2007  
7387585   17 Jun 2008   ELECTRICALLY VARIABLE TRANSMISSION HAVING THREE
PLANETARY GEAR SETS, TWO FIXED INTERCONNECTIONS AND A STATIONARY MEMBER
GP-307667-US-NP   11/388915   24 Mar 2006   2007-0225097-A1   27 Sep 2007  
7387586   17 Jun 2008   THREE PLANETRY ELECTRICALLY VARIABLE TRANSMISSIONS WITH
MECHANICAL REVERSE GP-305728-US-NP   11/191245   27 Jul 2005   2007-0024266-A1  
01 Feb 2007   7388362   17 Jun 2008   BI-MODAL VOLTAGE LIMIT CONTROL TO MAXIMIZE
ULTRA-CAPACITOR PERFORMANCE GP-306817-US-NP   11/335291   19 Jan 2006  
20070164852-A1   19 Jul 2007   7388475   17 Jun 2008   LANE DEPARTURE WARNING
AND AVOIDANCE SYSTEM WITH WARNING MODIFICATION CRITERIA GP-305354-US-NP  
11/137825   25 May 2005   2006-0271272-A1   30 Nov 2006   7389177   17 Jun 2008
  SIGNAL TRANSFER SYSTEM FOR DISTRIBUTING ENGINE POSITION SIGNALS TO MULTIPLE
CONTROL MODULES

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-307307-US-NP   11/378725   17 Mar 2006   2007-0220960-A1   27 Sep 2007  
7389682   24 Jun 2008   METHOD AND APPARATUS FOR ENGINE TORQUE SENSING
GP-305953-US-NP   11/625833   23 Jan 2007       7389764   24 Jun 2008   LOW
EMISSIONS DIESEL PISTON GP-302819-US-NP   10/691332   20 Oct 2003   2005-0082095
  21 Apr 2005   7389837   24 Jun 2008   ELECTRIC POWER CONTROL SYSTEM FOR A
HYBRID VEHICLE GP-303688-US-CNT1   11/294336   05 Dec 2005       7390038   24
Jun 2008   INTEGRATED BUMPER AND UPPER FASCIA COMPONENTS OF A MOTOR VEHICLE
GP-304912-US-NP   10/921514   19 Aug 2004   2006-0038325   23 Feb 2006   7390454
  24 Jun 2008   THERMOFORMING PROCESS FOR PRODUCING CLASS “A” FINISH, HIGH GLOSS
AUTOMOTIVE EXTERIOR PARTS GP-306081-US-NP   11/376910   16 Mar 2006  
2007-0216344-A1   20 Sep 2007   7391181   24 Jun 2008   LOSS MINIMIZED PWM FOR
VOLTAGE SOURCE INVERTERS TAKING INTO ACCOUNT INVERTER NON-LINEARITY
GP-308132-US-CIP   11/861322   26 Sep 2007       7392679   01 Jul 2008  
HYDROFORM TUBE SEALING ASSEMBLY GP-307539-US-NP   11/293862   02 Dec 2005  
2007-0125184-A1   07 Jun 2007   7392714   01 Jul 2008   TORQUE MONITORING SYSTEM
AND METHOD OF MONITORING ENGINE TORQUE GP-307436-US-NP   11/530584   11 Sep 2006
  2008-0060613-A1   13 Mar 2008   7392787   01 Jul 2008   VIRTUAL BUMPER
THROTTLE CONTROL ALGORITHM GP-303745-US-NP   10/864724   09 Jun 2004  
2005-0275246   15 Dec 2005   7392876   01 Jul 2008   HOOD ASSEMBLY UTILIZING
ACTIVE MATERIALS BASED MECHANISMS GP-305173-US-NP   11/187568   22 Jul 2005  
2007-0017772-A1   25 Jan 2007   7392892   01 Jul 2008   CONTROLLED LEAK
COMPLIANCE AND METHOD FOR HYDRAULIC CLUTCH CONTROL SYSTEMS GP-306309-US-NP  
11/219228   02 Sep 2005   2007-0053163-A1   08 Mar 2007   7393236   01 Jul 2008
  INTEGRATED THERMAL AND ELECTRICAL CONNECTION SYSTEM FOR POWER DEVICES
GP-307737-US-NP   11/274822   15 Nov 2005   2007-0111837-A1   17 May 2007  
7393297   01 Jul 2008   ELECTRICALLY VARIABLE TRANSMISSIONS WITH THREE
INTERCONNECTED GEARSETS GP-307254-US-NP   11/293786   02 Dec 2005  
2007-0129204-A1   07 Jun 2007   7393298   01 Jul 2008   ELECTRICALLY VARIABLE
TRANSMISSION HAVING THREE PLANETARY GEAR SETS WITH THREE INTERCONNECTIONS
GP-304911-US-NP   11/208446   19 Aug 2005   2007-0039473-A1   22 Feb 2007  
7393393   01 Jul 2008   GUEST-HOST HYDROGEN STORAGE MATERIAL GP-306785-US-NP  
11/400843   10 Apr 2006   2007-0235111A1   11 Oct 2007   7393421   01 Jul 2008  
METHOD FOR IN-DIE SHAPING AND QUENCHING OF MARTENSITIC TUBULAR BODY
GP-306067-US-NP   11/229216   16 Sep 2005   2007-0063166-A1   22 Mar 2007  
7393463   01 Jul 2008   HIGH TEMPERATURE MAGNETORHEOLOGICAL FLUID COMPOSITIONS
AND DEVICES GP-305526-US-NP1   11/105790   14 Apr 2005   2006-0234092-A1   19
Oct 2006   7393602   01 Jul 2008   METHOD TO BEGIN COOLANT CIRCULATION TO
PREVENT MEA OVERHEATING DURING COLD START GP-305337-US-NP   11/195469   02 Aug
2005   2007-0063854-A1   22 Mar 2007   7394393   01 Jul 2008   ADAPTIVE DRIVER
WORKLOAD ESTIMATOR GP-305569-US-NP   11/142584   01 Jun 2005   2006-0273930-A1  
07 Dec 2006   7394405   01 Jul 2008   LOCATION-BASED NOTIFICATIONS
GP-307180-US-NP   11/531568   13 Sep 2006   2008-060356-A1   13 Mar 2008  
7395147   01 Jul 2008   TORQUE CONTROL OF TURBOCHARGED ENGINE GP-301283-US-NP  
10/243295   13 Sep 2002   2004-0054675   18 Mar 2004   7395255   01 Jul 2008  
DATA MANAGEMENT SYSTEM HAVING A COMMON DATABASE INFRASTRUCTURE GP-304303-US-NP  
10/922768   20 Aug 2004   2006-0037423   23 Feb 2006   7395732   08 Jul 2008  
SHIFTER ROD ASSEMBLIES FOR AUTOMOTIVE TRANSMISSIONS GP-307467-US-NP   11/674190
  13 Feb 2007       7395787   08 Jul 2008   AIR SEPARATOR FOR LOW FLOW RATE
COOLING SYSTEMS

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-305291-US-NP   11/116930   28 Apr 2005       7395837   08 Jul 2008  
MULTIPLEXED PRESSURE SWITCH SYSTEM FOR AN ELECTRICALLY VARIABLE HYBRID
TRANSMISSION GP-307588-US-NP   11/358422   21 Feb 2006   2007-0197335-A1   23
Aug 2007   7396305   08 Jul 2008   ELECTRICALLY VARIABLE TRANSMISSION HAVING
THREE PLANETARY GEAR SETS, A STATIONARY MEMBER AND THREE FIXED INTERCONNECTIONS
GP-306090-US-NP   11/285681   21 Nov 2005   20070117671A1   24 May 2007  
7396306   08 Jul 2008   MULTIPLEXED CONTROL SYSTEM AND METHOD FOR AN
ELECTRICALLY VARIABLE HYBRID TRANSMISSION GP-305574-US-NP   11/238725   29 Sep
2005   2007-0072734-A1   29 Mar 2007   7396312   08 Jul 2008   SIX SPEED
TRANSMISSION WITH A SINGLE CARRIER GP-305494-US-NP   11/198092   05 Aug 2005  
2007-0031310-A1   08 Feb 2007   7396517   08 Jul 2008   REDUCTION OF NOX
EMISSIONS USING A STAGED SILVER/ALUMINA CATALYST SYSTEM GP-303202-US-NP  
10/638851   11 Aug 2003   2005-0037212   17 Feb 2005   7396559   08 Jul 2008  
METHOD OF MAKING AN ELECTRICALLY CONDUCTIVE ELEMENT FOR USE IN A FUEL CELL
GP-302437-US-NP   10/413266   14 Apr 2003       7396601   08 Jul 2008   FLOW
CONTROL FOR MULTIPLE STACKS GP-303951-US-NP   10/696279   29 Oct 2003  
2005-0095474   05 May 2005   7396604   08 Jul 2008   CENTRIFUGAL COMPRESSOR
SURGE DETECTION USING A BI-DIRECTIONAL MFM IN A FUEL CELL SYSTEM GP-304533-US-NP
  10/930427   31 Aug 2004   2006-0045015   02 Mar 2006   7397812   08 Jul 2008  
SYSTEM AND METHOD FOR WIRELESS BROADCAST OF MULTIMEDIA FILES TO VEHICLES
GP-305729-US-NP   11/327121   06 Jan 2006   2007-0162163-A1   12 Jul 2007  
7398132   08 Jul 2008   METHOD AND SYSTEM FOR ANALYZING THROUGHPUT
GP-305508-US-NP   11/203819   15 Aug 2005   2006-0047457   02 Mar 2006   7398179
  08 Jul 2008   PART MEASUREMENT PRIORITIZATION SYSTEM AND METHOD
GP-305408-US-NP   11/007872   09 Dec 2004   2006-0143545   29 Jun 2006   7398423
  08 Jul 2008   SYSTEM AND METHOD FOR PROVIDING AUTOMATIC RESETS GP-307577-US-NP
  11/402616   12 Apr 2006   20070163337A1   19 Jul 2007   7398704   15 Jul 2008
  SENSOR ASSEMBLY AND METHOD OF ASSEMBLING A SENSOR MODULE IN A TRANSMISSION
GP-307698-US-NP   11/470037   05 Sep 2006   20070089705-A1   26 Apr 2007  
7398758   15 Jul 2008   COMBUSTION CONTROL METHOD FOR A DIRECT-INJECTION
CONTROLLED AUTO-IGNITION COMBUSTION ENGINE GP-307571-US-NP   11/425734   22 Jun
2006   2007-0295422-A1   27 Dec 2007   7398798   15 Jul 2008   FLEXIBLE SLEEVE
LINER FOR A CONVOLUTE DUCT GP-307289-US-NP   11/223816   09 Sep 2005  
2006-0048994   09 Mar 2006   7398846   15 Jul 2008   VEHICLE WHEEL SYSTEM
2004P00311WOUS   11/569195   16 Nov 2006   2007-0221447-A1   27 Sep 2007  
7398858   15 Jul 2008   Ölwannenanordnung GP-309185-US-NP   11/777321   13 Jul
2007       7399028   15 Jul 2008   ENERGY-ABSORBING VEHICLE HOOD GP-303118-US-NP
  11/403239   12 Apr 2006       7399246   15 Jul 2008   HYBRID POWER
TRANSMISSION GP-305561-US-NP   11/019061   21 Dec 2004   2005-0209038   22 Sep
2005   7399247   15 Jul 2008   SUN GEAR BUSHING AND SLEEVE AND METHOD FOR
SEALING IN A HYBRID ELECTROMECHANICAL AUTOMATIC TRANSMISSION GP-303086-US-NP  
10/793491   04 Mar 2004   2005-0193627   08 Sep 2005   7399326   15 Jul 2008  
CARBON MONOXIDE CLEAN-UP IN A PEM FUEL CELL SYSTEM GP-301801-US-DIV1   11/335003
  19 Jan 2006   2006-0121324   08 Jun 2006   7399327   15 Jul 2008   DIRECT
WATER VAPORIZATION FOR FUEL PROCESSOR STARTUP AND TRANSIENTS GP-303714-US-NP  
10/780489   17 Feb 2004   2005-0181249   18 Aug 2005   7399542   15 Jul 2008  
FUEL CELL SYSTEM BURP CONTROL GP-300680-US-DIV1   10/960123   07 Oct 2004  
2005-0048339   03 Mar 2005   7399545   15 Jul 2008   SUPERSONIC VAPOR
COMPRESSION AND HEAT REJECTION CYCLE GP-305431-US-NP   11/112148   22 Apr 2005  
2006-0237693-A1   26 Oct 2006   7399549   15 Jul 2008   ALTERING ZETA POTENTIAL
OF DISPERSIONS FOR BETTER HCD PERFORMANCE AND DISPERSION STABILITY

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-307079-US-NP   11/326882   06 Jan 2006   2007-0158312-A1   12 Jul 2007  
7399942   15 Jul 2008   METHOD FOR PROJECTION BONDING OF TELESCOPED TUBES
GP-306959-US-NP   11/255748   21 Oct 2005   2007-0091173-A1   26 Apr 2007  
7400236   15 Jul 2008   VEHICULAR LANE MONITORING SYSTEM UTILIZING FRONT AND
REAR CAMERAS GP-306073-US-NP   11/427990   30 Jun 2006   2008-0004784-A1   03
Jan 2008   7400961   15 Jul 2008   POWERTRAIN AND METHOD FOR CONTROLLING A
DRIVELINE RETARDER GP-306638-US-NP   11/297906   09 Dec 2005   2007-0150157-A1  
28 Jun 2007   7400963   15 Jul 2008   SPEED CONTROL METHOD FOR VEHICLE
APPROACHING AND TRAVELING ON A CURVE GP-303123-US-NP   10/812467   30 Mar 2004  
2005-0222748   06 Oct 2005   7401462   22 Jul 2008   CONTROL STRATEGY FOR
LEAN-NOX TRAP REGENERATION GP-307345-US-NP   11/668868   30 Jan 2007  
2008-0178852-A1   31 Jul 2008   7401600   22 Jul 2008   PURGE FLOW CONTROL TO
REDUCE AIR/FUEL RATIO IMBALANCE GP-305589-US-NP   11/197125   04 Aug 2005  
2006-0065504   30 Mar 2006   7401687   22 Jul 2008   DUAL CLUTCH ENGINE COUPLING
DAMPER GP-305297-US-NP   11/180801   13 Jul 2005   2007-0013215-A1   18 Jan 2007
  7401834   22 Jul 2008   CHILD SEAT ANCHOR ASSEMBLY AND METHODS OF USE
GP-305550-US-NP   11/332945   17 Jan 2006   2007-0176459-A1   02 Aug 2007  
7401838   22 Jul 2008   RECONFIGURABLE SUN VISOR GP-307527-US-NP   11/430349  
09 May 2006   2007-0262606-A1   15 Nov 2007   7401840   22 Jul 2008   WINDOW
SHADE GP-307665-US-NP   11/554744   31 Oct 2006   2007-0102962-A1   10 May 2007
  7401845   22 Jul 2008   ACTIVE MATERIAL BASED TUNABLE PROPERTY AUTOMOTIVE
BRACKETS GP-304654-US-NP   11/093271   29 Mar 2005   2005-0234139   20 Oct 2005
  7401846   22 Jul 2008   VOLUME-FILLING MECHANICAL ASSEMBLIES AND METHODS OF
OPERATING THE SAME GP-306706-US-NP   11/333153   17 Jan 2006   2006-0288551-A1  
28 Dec 2006   7402011   22 Jul 2008   WORK PIECE CENTERING DEVICE AND METHOD OF
BROACHING GP-308721-US-NP   11/748185   14 May 2007       7402068   22 Jul 2008
  HIGH VOLTAGE INTERLOCK CONNECTION GP-307201-US-NP   11/386408   22 Mar 2006  
2007-0221467-A1   27 Sep 2007   7402124   22 Jul 2008   CONTROL METHOD AND
APPARATUS FOR A TRANSMISSION CLUTCH SYSTEM GP-303573-US-NP   10/822900   13 Apr
2004   2005-0227125   13 Oct 2005   7402353   22 Jul 2008   TRANSCIENT CONTROLS
TO IMPROVE FUEL CELL PERFORMANCE AND STACK DURABILITY GP-304519-US-NP  
10/902472   29 Jul 2004   2006-0025262   02 Feb 2006   7402923   22 Jul 2008  
ELECTRICALLY VARIABLE TRANSMISSION GP-308468-US-NP   11/428056   30 Jun 2006  
2008-007202-A1   10 Jan 2008   7402978   22 Jul 2008   SYSTEM AND METHOD FOR
OPTIMIZING GRID CHARGING OF AN ELECTRIC/HYBRID VEHICLE GP-304090-US-NP  
11/054240   09 Feb 2005   2006-0187009   24 Aug 2006   7403101   22 Jul 2008  
COLLISION AVOIDANCE OF UNATTENDED VEHICLES GP-306055-US-NP   11/170990   30 Jun
2005   2007-0005873-A1   04 Jan 2007   7404028   22 Jul 2008   ECU
IDENTIFICATION RETENTION ACROSS REPROGRAMMING EVENTS GP-307656-US-NP   11/621593
  10 Jan 2007   2008-0163666-A1   10 Jul 2008   7404310   29 Jul 2008   MANDREL
ANCHOR FOR TUBE BENDING GP-306525-US-NP   11/285583   21 Nov 2005  
20070113632A1   24 May 2007   7404315   29 Jul 2008   ENGINE IDLE PERFORMANCE
FAULT SOURCE CONTROL SYSTEM GP-307943-US-NP   11/674166   13 Feb 2007  
2008-0190386-A1   14 Aug 2008   7404386   29 Jul 2008   MULTI-STEP VALVE
ACTUATION SYSTEM GP-303911-US-NP   10/992530   18 Nov 2004   2006-0102214   18
May 2006   7404408   29 Jul 2008   WASHER-JET VERIFICATION APPARATUS
GP-306926-US-NP   11/205272   16 Aug 2005   2007-0040373-A1   22 Feb 2007  
7404577   29 Jul 2008   SEAT BELT ANCHORING SYSTEM AND METHOD OF INSTALLING A
SEAT BELT SYSTEM GP-304148-US-DIV   11/743835   03 May 2007   2007-0284897-A1  
13 Dec 2007   7404688   29 Jul 2008   RELEASEABLE FASTENING DEVICE

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-304658-US-NP   11/145857   06 Jun 2005   2005-0271916   08 Dec 2005   7405013
  29 Jul 2008   THERMOELECTRIC CONVERSION OF HEAT RELEASED DURING USE OF A
POWER-PLANT OR HYDROGEN STORAGE MATERIAL GP-303740-US-NP   11/017348   20 Dec
2004   2006-0132092   22 Jun 2006   7405537   29 Jul 2008   APPARATUS AND
METHODS FOR ESTIMATING THE STATE-OF-CHARGE OF A POWER SOURCE GP-304916-US-NP  
11/058503   15 Feb 2005   2006-0184827   17 Aug 2006   7406624   29 Jul 2008  
METHOD FOR RESPONDING TO A CONTROL MODULE FAILURE GP-308596-US-NP   11/739142  
24 Apr 2007   2007-0250256-A1   25 Oct 2007   7409285   05 Aug 2008  
HOMOGENEOUS CHARGE COMPRESSION IGNITION ENGINE OPERATION GP-304701-US-NP  
11/341196   27 Jan 2006   20070175415A1   02 Aug 2007   7409928   12 Aug 2008  
METHOD FOR DESIGNING AN ENGINE COMPONENT TEMPERATURE ESTIMATOR GP-306870-US-NP  
11/208095   19 Aug 2005   2007-0039710-A1   22 Feb 2007   7409982   12 Aug 2008
  FOUNDRY MOLD ASSEMBLY DEVICE AND METHOD GP-306118-US-NP   11/263245   31 Oct
2005   2007-0099759-A1   03 May 2007   7410447   12 Aug 2008   VEHICLE SPEED
CONTROL SYSTEM GP-306255-US-NP   11/300249   14 Dec 2005   20070133242A1   14
Jun 2007   7411801   12 Aug 2008   METHOD AND APPARATUS FOR CONTROLLING VOLTAGE
LINEARITY OF VOLTAGE SOURCE INVERTERS GP-309066-US-NP   11/829351   27 Jul 2007
      7412322   12 Aug 2008   METHOD AND APPARATUS FOR ENGINE CONTROL DURING
AUTO-IGNITION COMBUSTION GP-307834-US-NP   11/464314   14 Aug 2006  
2008-0041645-A1   21 Feb 2008   7413043   19 Aug 2008   METHOD AND SYSTEM FOR
ESTIMATING BAROMETRIC PRESSURE IN A HYBRID VEHICLE GP-304484-US-NP   11/105739  
14 Apr 2005   2006-0230679-A1   19 Oct 2006   7413585   19 Aug 2008   CLOSED
PRESSURE-KEEPING SYSTEM FOR LIQUID HYDROGEN STORAGE GP-306914-US-NP   11/313160
  20 Dec 2005   2007-0141421-A1   21 Jun 2007   7413822   19 Aug 2008   DEVICE
AND METHOD TO RELEASE THE OVERPRESSURE OF A FUEL CELL COOLANT TANK
GP-305801-US-NP   11/211177   24 Aug 2005   2007-0050119A1   01 Mar 2007  
7415342   19 Aug 2008   FUEL DELIVERY CONTROL SYSTEM GP-308811-US-NP   11/676561
  20 Feb 2007   2008-0196694-A1   21 Aug 2008   7415348   19 Aug 2008   MULTIPLE
INJECTION BLEND FOR DIRECT INJECTED ENGINES GP-307050-US-NP   11/363519   27 Feb
2006   2007-0199316-A1   30 Aug 2007   7415820   26 Aug 2008   HYBRID POWERTRAIN
WITH VALVE ASSEMBLY FOR DUAL PUMPS GP-306346-US-NP   11/302676   14 Dec 2005  
2006-0150760   13 Jul 2006   7415905   26 Aug 2008   VEHICULAR TRANSMISSIONS
UTILIZING SLIPPER RING CLUTCH CONTROL GP-307680-US-NP   11/671593   06 Feb 2007
  2008-0184955-A1   07 Aug 2008   7415956   26 Aug 2008   ENGINE AIR INTAKE
SYSTEM WITH RESILIENT COUPLING HAVING INTERNAL NOISE ATTENUATION TUNING
GP-307107-US-NP   11/317672   22 Dec 2005   20070149334A1   28 Jun 2007  
7416501   26 Aug 2008   SINGLE RANGE ELECTRICALLY VARIABLE TRANSMISSION WITH
LOCKUP CLUTCH AND METHOD OF OPERATION P002995-US-DIV   11/928141   30 Oct 2007  
    7416507   26 Aug 2008   MULTI-SPEED TRANSMISSION P002996-US-DIV   11/928166
  30 Oct 2007       7416508   26 Aug 2008   MULTI-SPEED TRANSMISSION
P002997-US-DIV   11/928171   30 Oct 2007       7416509   26 Aug 2008  
MULTI-SPEED TRANSMISSION GP-305194-US-NP   11/177840   08 Jul 2005  
2007-0131056-A1   14 Jun 2007   7416579   26 Aug 2008   PREPARING NANOSIZE
PLATINUM-TITANIUM ALLOYS GP-301597-US-DIV1   10/770876   03 Feb 2004  
2004-0157108   12 Aug 2004   7416810   26 Aug 2008   LOW CONTACT RESISTANCE PEM
FUEL CELL GP-308013-US-NP   11/739212   24 Apr 2007   2007-0245818-A1   25 Oct
2007   7418336   26 Aug 2008   METHOD FOR INTERNAL COMBUSTION ENGINE CONTROL
USING PRESSURE RATIOS GP-307961-US-NP   11/607135   30 Nov 2006  
2008-0133112-A1   05 Jun 2008   7418943   02 Sep 2008   SPARK ADVANCE FOR ENGINE
IDLE SPEED CONTROL

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-305592-US-NP   11/153172   15 Jun 2005   2006-0040782   23 Feb 2006   7419041
  02 Sep 2008   MAIN SHAFT DOG CLUTCH AND METHOD GP-304843-US-NP   11/202414  
11 Aug 2005   2006-0033069   16 Feb 2006   7419616   02 Sep 2008  
MAGNETORHEOLOGICAL FLUID COMPOSITIONS GP-303712-US-NP   10/925753   25 Aug 2004
  2006-0046130   02 Mar 2006   7419739   02 Sep 2008   FLEXIBLE BIPOLAR PLATE
GP-307123-US-NP   11/560876   17 Nov 2006   2008-0116834-A1   22 May 2008  
7420350   02 Sep 2008   METHODS AND APPARATUS FOR AN ACTIVE FRONT STEERING
ACTUATOR GP-303789-US-NP   10/756942   13 Jan 2004   2005-0152318   14 Jul 2005
  7420954   02 Sep 2008   EFFICIENT LIGHTWEIGHT INFORMATION DISSEMINATION
ALGORITHM FOR MOBILE WIRELESS AD HOC NETWORKS GP-305362-US-NP   10/933682   03
Sep 2004   2006-0050831   09 Mar 2006   7421301   02 Sep 2008   SPEED-VARIABLE
MAXIMUM DELAY CLAMPING WHEN USING VARIABLE-DELAY RANDOM PWM SWITCHING
GP-304250-US-NP   10/918583   13 Aug 2004   2006-0036359   16 Feb 2006   7421326
  02 Sep 2008   CLUTCH FAULT DETECTION GP-308504-US-NP   11/536723   29 Sep 2006
  2008-0091367-A1   17 Apr 2008   7421356   02 Sep 2008   METHOD AND APPARATUS
FOR MEASUREMENT OF FUEL CELL HIGH FREQUENCY RESISTANCE IN THE PRESENCE OF LARGE
UNDESIRABLE SIGNALS GP-303979-US-CIP1   10/847719   18 May 2004   2005-0187768  
25 Aug 2005   7421387   02 Sep 2008   DYNAMIC N-BEST ALGORITHM TO REDUCE
RECOGNITION ERRORS GP-306890-US-NP   11/341786   27 Jan 2006   US-2006-025487  
16 Nov 2006   7422093   09 Sep 2008   MAGNETO-RHEOLOGICAL COUPLING
GP-307385-US-NP   11/373078   10 Mar 2006   20070093351   26 Apr 2007   7422534
  09 Sep 2008   HYBRID TRANSMISSIONS HAVING THREE MOTOR/GENERATORS AND THREE
INTERCONNECTED PLANETARY GEAR SETS GP-307689-US-NP   11/378723   17 Mar 2006  
20070219035-A1   20 Sep 2007   7422535   09 Sep 2008   ELECTRICALLY VARIABLE
TRANSMISSIONS HAVING TWO PLANETARY GEARSETS AND CLUTCHED INPUT GP-307017-US-NP  
11/375489   14 Mar 2006   2007-0219037-A1   20 Sep 2007   7422536   09 Sep 2008
  METHOD AND APPARATUS FOR COOLING AND LUBRICATING A BEARING DEVICE
P002994-US-DIV   11/928130   30 Oct 2007   2008-0242485-A1   02 Oct 2008  
7422539   09 Sep 2008   MULTI-SPEED TRANSMISSION GP-305322-US-NP   11/409870  
24 Apr 2006   2007-0250183-A1   25 Oct 2007   7424642   09 Sep 2008   METHOD FOR
SYNCHRONIZATION OF A CONTROLLER GP-306383-US-NP   11/459737   25 Jul 2006  
2008-0022659 A1   31 Jan 2008   7426825   23 Sep 2008   METHOD AND APPARATUS FOR
UREA INJECTION IN AN EXHAUST AFTERTREATMENT SYSTEM GP-305441-US-NP   11/105740  
14 Apr 2005   2006-0231144-A1   19 Oct 2006   7426935   23 Sep 2008   METHOD OF
DISCHARGING HIGH PRESSURE STORAGE VESSELS GP-304826-US-NP   10/984672   09 Nov
2004   2006-0108853   25 May 2006   7427109   23 Sep 2008   PNEUMATIC FOAM
CUSHION GP-305723-US-NP   11/263175   31 Oct 2005   20070099738A1   03 May 2007
  7427252   23 Sep 2008   ELECTRICALLY VARIABLE TRANSMISSION WITH INPUT SPLIT
MODE AND COMPOUND SPLIT MODES GP-305528-US-NP   11/009404   10 Dec 2004  
2006-0127704-A1   15 Jun 2006   7427450   23 Sep 2008   HYBRID FUEL CELL SYSTEM
WITH BATTERY CAPACITOR ENERGY STORAGE SYSTEM GP-304604-US-DIV   11/832652   02
Aug 2007   2007-0268197-A1   22 Nov 2007   7427961   23 Sep 2008   METHOD FOR
IMPROVING THE EFFICIENCY OF TRANSPARENT THIN FILM ANTENNAS AND ANTENNAS MADE BY
SUCH METHOD GP-303617-US-NP   10/786642   25 Feb 2004   2005-0187696   25 Aug
2005   7428457   23 Sep 2008   METHOD FOR INTERPRETING DRIVER REQUESTED AXLE
TORQUE GP-304311-US-NP   11/086469   05 Nov 2004   2005-0230546   20 Oct 2005  
7429074   30 Sep 2008   AIRFLOW CONTROL DEVICES BASED ON ACTIVE MATERIALS
GP-307964-US-NP   11/440512   25 May 2006   2007-0275813-A1   29 Nov 2007  
7429229   30 Sep 2008   MULTI-SPEED TRANSMISSIONS WITH A LONG PINION AND FOUR
FIXED INTERCONNECTIONS

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-307387-US-NP   11/341785   27 Jan 2006       7429713   30 Sep 2008   METHOD
FOR IMPROVING SINGLE SIDED RESISTANCE SPOT WELDS GP-304621-US-NP   11/326881  
06 Jan 2006   2007-0159395-A1   12 Jul 2007   7429961   30 Sep 2008   METHOD FOR
FABRICATING ANTENNA STRUCTURES HAVING ADJUSTABLE RADIATION CHARACTERISTICS
GP-303866-US-NP   10/613039   07 Jul 2003       7430261   30 Sep 2008   METHOD
AND BIT STREAM DECODING UNIT FOR BIT STREAM DECODING GP-302034-US-DIV2  
11/393318   30 Mar 2006   2006-0168780   03 Aug 2006   7430788   07 Oct 2008  
MAGNETORHEOLOGICAL NANOCOMPOSITE ELASTOMER FOR RELEASABLE ATTACHMENT
APPLICATIONS GP-307684-US-NP   11/668888   30 Jan 2007   2008-0183365-A1   31
Jul 2008   7431016   07 Oct 2008   SYSTEM FOR CONTROLLING EVAPORATIVE EMISSIONS
GP-305707-US-NP   11/625832   23 Jan 2007   2008-0173284-A1   24 Jul 2008  
7431023   07 Oct 2008   ENGINE PCV SYSTEM WITH VENTURI NOZZLE FOR FLOW
REGULATION GP-302377-US-NP   10/134669   29 Apr 2002   2003-0203247   30 Oct
2003   7432005   07 Oct 2008   MODEL-BASED FEED-FORWARD CONTROL SYSTEM FOR POWER
(OR CURRENT) IN A FUEL CELL SYSTEM GP-307258-US-NP   11/561513   20 Nov 2006  
2008-0116840-A1   22 May 2008   7432683   07 Oct 2008   PWM PATTERN SEQUENCE TO
REDUCE LOSSES IN VOLTAGE SOURCE INVERTERS GP-307465-US-NP   11/656929   23 Jan
2007   2008-0120009-A1   22 May 2008   7433775   07 Oct 2008   ENGINE TORQUE
CONTROL AT HIGH PRESSURE RATIO 2004P00169WOUS   11/572342   19 Jan 2007  
2008-0093868-A1   24 Apr 2008   7434872   14 Oct 2008   Verstärkungselement für
einen unteren Bereich eines Frontstoßfängers, sowie damit ausgerüsteter
Frontstoßfänger für ein Kraftfahrzeug GP-307304-US-NP   11/372918   10 Mar 2006
  2007-0056372-A1   15 Mar 2007   7437935   21 Oct 2008   CONTINUOUS CHATTER
BOUNDARY CRITERIA FOR MANUFACTURED PARTS GP-304789-US-NP   11/285613   21 Nov
2005   2007-0113696-A1   24 May 2007   7437963   21 Oct 2008   POWER
TRANSMISSION GP-305892-US-NP   11/560986   17 Nov 2006   2008-015025-A1   12 Jun
2008   7438060   21 Oct 2008   SYSTEM FOR DETECTING PURGE VALVE MALFUNCTION
GP-308146-US-NP   11/466114   22 Aug 2006   2008-0051973-A1   28 Feb 2008  
7438061   21 Oct 2008   METHOD AND APPARATUS FOR ESTIMATING EXHAUST PRESSURE OF
AN INTERNAL COMBUSTION ENGINE GP-307082-US-NP   11/335000   19 Jan 2006  
2007-0163744-A1   19 Jul 2007   7438117   21 Oct 2008   CYLINDER BLOCK CASTING
BULKHEAD WINDOW FORMATION GP-306799-US-NP   11/333152   17 Jan 2006      
7438660   21 Oct 2008   PRESSURE REGULATOR VALVE WITH BOOST FEATURE
GP-301801-US-DIV2   11/335002   19 Jan 2006   2006-0112640   01 Jun 2006  
7438734   21 Oct 2008   DIRECT WATER VAPORIZATION FOR FUEL PROCESSOR STARTUP AND
TRANSIENTS GP-307157-US-NP   11/280943   16 Nov 2005   2007-0112474-A1   17 May
2007   7440824   21 Oct 2008   VEHICLE STABILITY CONTROL WITH LATERAL DYNAMICS
FEEDBACK GP-308406-US-NP   11/737190   19 Apr 2007   2008-0121211 A1   29 May
2008   7440838   21 Oct 2008   TORQUE BASED AIR PER CYLINDER AND VOLUMETRIC
EFFICIENCY DETERMINATION GP-305579-US-NP   11/053489   08 Feb 2005  
2005-0210421   22 Sep 2005   7440877   21 Oct 2008   SYSTEM AND METHOD FOR
MORPHABLE MODEL DESIGN SPACE DEFINITION GP-304977-US-NP   10/961694   08 Oct
2004   2006-0075766   13 Apr 2006   7441414   28 Oct 2008   METHOD FOR
PRE-COOLING AUTOMOTIVE VEHICLE PASSENGER COMPARTMENT

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-308316-US-NP   11/622013   11 Jan 2007   2008-0168817-A1   17 Jul 2008  
7441433   28 Oct 2008   TOOL FOR FORMING THREADED HOLE IN A HYDROFORMED PART
GP-308655-US-NP   11/626579   24 Jan 2007   2008-0223123-A1   18 Sep 2008  
7441449   28 Oct 2008   AIR FILTER RESTRICTION MONITORING WITHOUT PRE-THROTTLE
PRESSURE SENSORS GP-308637-US-NP   11/669414   31 Jan 2007   2008-0178842-A1  
31 Jul 2008   7441450   28 Oct 2008   INTAKE AIR OVER-RESTRICTION MONITORING
GP-308335-US-NP   11/669266   31 Jan 2007   2008-0183373-A1   31 Jul 2008  
7441451   28 Oct 2008   DIAGNOSTIC METHODS AND SYSTEMS FOR ACTIVE FUEL
MANAGEMENT SYSTEMS GP-308927-US-NP   11/745147   07 May 2007   2008-0276901-A1  
13 Nov 2008   7441533   28 Oct 2008   COVER ASSEMBLY FOR AN INTERNAL COMBUSTION
ENGINE GP-307679-US-NP   11/549682   16 Oct 2006   2007-0175438-A1   02 Aug 2007
  7441537   28 Oct 2008   METHOD AND APPARATUS TO CONTROL COMBUSTION IN A
SPRAY-GUIDED DIRECT INJECTION SPARK-IGNITED ENGINE GP-301906-US-NP   10/310131  
04 Dec 2002   2003-0164255   04 Sep 2003   7441615   28 Oct 2008   MODULAR
CHASSIS WITH SIMPLIFIED BODY-ATTACHMENT INTERFACE GP-307957-US-NP   11/421775  
02 Jun 2006   2007-0281821-A1   06 Dec 2007   7442145   28 Oct 2008  
MULTI-SPEED TRANSMISSIONS WITH A LONG PINION GP-301151-US-DIV1   11/002569   02
Dec 2004   2005-0091922   05 May 2005   7442217   28 Oct 2008   INTEGRATED FUEL
PROCESSOR FOR RAPID START AND OPERATIONAL CONTROL GP-303097-US-NP   10/762656  
22 Jan 2004       7442456   28 Oct 2008   CURRENT CONTROL FOR PARALLEL FUEL CELL
STACKS GP-301810-US-NP   10/378482   03 Mar 2003   2003-0170517   11 Sep 2003  
7442457   28 Oct 2008   FUEL CELL SYSTEM WITH COMPRESSOR AND ALSO A METHOD FOR
OPERATING SUCH A FUEL CELL SYSTEM GP-301528-US-DIV1   10/963248   12 Oct 2004  
2005-0047978   03 Mar 2005   7442461   28 Oct 2008   FUEL PROCESSING SYSTEM
HAVING GAS RECIRCULATION FOR TRANSIENT OPERATIONS GP-305999-US-NP   11/248349  
12 Oct 2005   2007-0081444-A1   12 Apr 2007   7443003   28 Oct 2008   SHAPE
MEMORY ALLOY INFORMATION STORAGE DEVICE GP-305580-US-NP   11/185930   20 Jul
2005   2006-0031057   09 Feb 2006   7444195   28 Oct 2008   SYSTEM AND METHOD
FOR MORPHABLE MODEL DESIGN SPACE DEFINITION GP-305900-US-NP   11/536218   28 Sep
2006   2008-0082243-A1   03 Apr 2008   7444222   28 Oct 2008   METHOD AND
APPARATUS FOR GENERATING A CORNERING-CORRECTED ELSD CONTROL SIGNAL
GP-308565-US-NP   11/669368   31 Jan 2007   2008-0183366-A1   31 Jul 2008  
7444234   28 Oct 2008   METHOD AND APPARATUS FOR MONITORING AN INTAKE AIR FILTER
GP-307048-US-NP   11/671916   06 Feb 2007   2008-0184695-A1   07 Aug 2008  
7444235   28 Oct 2008   POST CATALYST OXYGEN SENSOR DIAGNOSTIC GP-307655-US-NP  
11/705188   09 Feb 2007   20080077307A1   27 Mar 2008   7444236   28 Oct 2008  
DISCRETE VARIABLE VALVE LIFT DIAGNOSTIC CONTROL SYSTEM GP-307255-US-NP  
11/299276   09 Dec 2005   2007-0150196-A1   28 Jun 2007   7444241   28 Oct 2008
  METHOD FOR DETECTING OR PREDICTING VEHICLE CUT-INS GP-301409-US-DIV  
11/738631   23 Apr 2007   2008-0028888-A1   07 Feb 2008   7444729   04 Nov 2008
  OIL PAN ASSEMBLY AND METHOD OF SELECTING AN OIL PAN GP-306296-US-NP  
11/285488   21 Nov 2005   20070114091A1   24 May 2007   7445079   04 Nov 2008  
AUTOMATIC CALIBRATION OF VEHICLE TRANSMISSION USING LOAD SENSING

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

P001218-US-NP   11/777373   13 Jul 2007       7448367   11 Nov 2008  
EVAPORATIVE EMISSION CONTROL IN BATTERY POWERED VEHICLE WITH GASOLINE ENGINE
POWERED GENERATOR GP-307205-US-NP   11/561034   17 Nov 2006   2008-0115491-A1  
22 May 2008   7448368   11 Nov 2008   EXHAUST GAS RECIRCULATION SYSTEM FOR AN
INTERNAL COMBUSTION ENGINE GP-305454-US-NP   11/078258   11 Mar 2005  
2005-0284721   29 Dec 2005   7448483   11 Nov 2008   CLUTCH COOLING GROOVES FOR
UNIFORM PLATE TEMPERATURE IN FRICTION LAUNCH GP-307068-US-CIP   11/360638   23
Feb 2006   2006-0290119-A1   28 Dec 2006   7448648   11 Nov 2008   AIR BAG
SYSTEM GP-308438-US-NP   11/675111   15 Feb 2007   2008-0197653-A1   21 Aug 2008
  7448665   11 Nov 2008   PIVOT AND STOW SEATING GP-307560-US-NP   11/736086  
17 Apr 2007   2007-0246979-A1   25 Oct 2007   7448678   11 Nov 2008   ACTIVE
MATERIAL ACTUATED HEADREST ASSEMBLIES GP-306307-US-NP   11/217868   01 Sep 2005
      7449853   11 Nov 2008   HIGH POWER, LOW NOISE INTERCONNECTION FOR AN
INTEGRATED DUAL WOUND MOTOR TO A DUAL INVERTER GP-307634-US-NP   11/676527   20
Feb 2007   2008-0197800-A1   21 Aug 2008   7449859   11 Nov 2008   REDUCTION OF
SUBHARMONIC OSCILLATION AT HIGH FREQUENCY OPERATION OF A POWER INVERTER
GP-304118-US-NP   10/965671   14 Oct 2004   2005-0077877   14 Apr 2005   7449891
  11 Nov 2008   MANAGING SERVICE LIFE OF A BATTERY GP-308886-US-NP   11/552564  
25 Oct 2006   2008-0101013-A1   01 May 2008   7450378   11 Nov 2008   POWER
MODULE HAVING SELF-CONTAINED COOLING SYSTEM GP-304714-US-NP   10/931135   31 Aug
2004   2006-0045115   02 Mar 2006   7450603   11 Nov 2008   SYSTEM AND METHODS
OF WIRELESS VEHICLE TO VEHICLE DATA SHARING GP-304447-US-NP   10/913690   06 Aug
2004   2006-0027634   09 Feb 2006   7451907   18 Nov 2008   ROLL BONDING OF
BIPOLAR PLATES GP-307615-US-NP   11/372697   10 Mar 2006   2007-0213159-A1   13
Sep 2007   7452296   18 Nov 2008   ELECTRICALLY VARIABLE TRANSMISSION HAVING
THREE PLANETARY GEAR SETS, TWO FIXED CONSTRAINTS AND A STATIONARY MEMBER
GP-308020-US-NP   11/475757   27 Jun 2006       7452302   18 Nov 2008  
MULTI-SPEED TRANSMISSIONS WITH THREE INTERCONNECTED GEARSETS GP-303107-US-NP  
10/737508   16 Dec 2003   2005-0130004   16 Jun 2005   7452617   18 Nov 2008  
FUEL CELL DIELECTRIC COOLANT AND EVAPORATIVE COOLING PROCESS USING SAME
GP-304256-US-NP   11/220465   07 Sep 2005   2006-0158757   20 Jul 2006   7453226
  18 Nov 2008   SYNCHRONIZED REAR VISION SYSTEM GP-308140-US-NP   11/614092   21
Dec 2006   2008-0150552-A1   26 Jun 2008   7453271   18 Nov 2008   APPARATUS AND
METHOD FOR SENSING WATER WITHIN A FUEL-WATER SEPARATOR ASSEMBLY
GP-305141-US-CNT1   11/546801   12 Oct 2006   20070093953   26 Apr 2007  
7454278   18 Nov 2008   COST STRUCTURE METHOD INCLUDING FUEL ECONOMY AND ENGINE
EMISSION CONSIDERATIONS GP-306868-US-NP   11/194133   29 Jul 2005  
2007-0027610-A1   01 Feb 2007   7454288   18 Nov 2008   SYSTEM AND METHOD FOR
CLUSTERING PROBE VEHICLES FOR REAL-TIME TRAFFIC APPLICATION GP-305675-US-NP  
11/213410   26 Aug 2005   2006-0048984   09 Mar 2006   7455136   25 Nov 2008  
COOLING SYSTEM FOR A REARWARD PORTION OF A VEHICLE AND METHOD OF COOLING
GP-304419-US-DIV1   11/430794   09 May 2006   2006-0202512   14 Sep 2006  
7455147   25 Nov 2008   HOOD LIFT MECHANISMS UTILIZING ACTIVE MATERIALS AND
METHODS OF USE GP-305588-US-NP   10/967780   18 Oct 2004   2008-0265044-A1   30
Oct 2008   7455241   25 Nov 2008   FUEL CELL COOLANT TEMPERATURE DETERMINATION
METHOD

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-308004-US-NP   11/426355   26 Jun 2006       7455609   25 Nov 2008  
ELECTRICALLY VARIABLE TRANSMISSION HAVING THREE PLANETARY GEAR SETS AND CLUTCHED
MOTOR/GENERATORS GP-308741-US-NP   11/465174   17 Aug 2006   2008-0271569-A1  
06 Nov 2008   7455713   25 Nov 2008   CAVITATION PROCESS FOR TITANIUM PRODUCTS
FROM PRECURSOR HALIDES GP-301332-US-NP   10/643061   18 Aug 2003   2005-0042500
  24 Feb 2005   7455928   25 Nov 2008   DIFFUSION MEDIA FOR USE IN A PEM FUEL
CELL GP-305549-US-NP   11/043722   26 Jan 2005   2005-0136871   23 Jun 2005  
7457604   25 Nov 2008   METHOD FOR SUPPRESSING MOTOR VEHICLE RADIO INTERFERENCE
GP-304929-US-NP   11/172507   30 Jun 2005   2007-0004546-A1   04 Jan 2007  
7458913   02 Dec 2008   POWER TRANSMISSION GP-304516-US-NP   11/046572   28 Jan
2005   2005-0178427   18 Aug 2005   7459065   02 Dec 2008   HYDROGEN GENERATOR
PHOTOVOLTAIC ELECTROLYSIS REACTOR SYSTEM GP-302806-US-NP   10/304563   26 Nov
2002       7459224   02 Dec 2008   METHODS, APPARATUS, AND SYSTEMS FOR PRODUCING
HYDROGEN FROM A FUEL GP-301294-US-NP   10/418536   18 Apr 2003   2003-0215692  
20 Nov 2003   7459227   02 Dec 2008   STAMPED FUEL CELL BIPOLAR PLATE
GP-305851-US-NP   11/120790   03 May 2005       7459505   02 Dec 2008   BLOCK
COPOLYMERS WITH ACIDIC GROUPS GP-308519-US-NP   11/676539   20 Feb 2007  
2008-0197796-A1   21 Aug 2008   7459874   02 Dec 2008   SYSTEM AND METHOD FOR
CONTROLLING ELECTRIC DRIVE SYSTEMS GP-304736-US-NP   11/372721   10 Mar 2006  
2007-0213922-A1   13 Sep 2007   7460948   02 Dec 2008   TRAFFIC NOTIFICATION
SYSTEM FOR REPORTING TRAFFIC ANOMALIES BASED ON HISTORICAL PROBE VEHICLE DATA
GP-307209-US-NP   11/235679   26 Sep 2005   20070073473-A1   29 Mar 2007  
7460951   02 Dec 2008   SYSTEM AND METHOD OF TARGET TRACKING USING SENSOR FUSION
GP-307609-US-NP   11/533780   21 Sep 2006   2008-0072582-A1   27 Mar 2008  
7461506   09 Dec 2008   EXHAUST GAS COOLER GP-305828-US-NP   11/706137   13 Feb
2007   2007-0246203-A1   25 Oct 2007   7461639   09 Dec 2008   TEFLON COATED
HEAT EXCHANGER GP-308938-US-NP   11/536016   28 Sep 2006   2008-0081723-A1   03
Apr 2008   7462122   09 Dec 2008   MULTI-MODE ELECTRICALLY VARIABLE
TRANSMISSIONS WITH AT LEAST ONE BRAKE AND THREE CLUTCHES P003004-US-DIV  
11/929199   30 Oct 2007   2008-0125278-A1   29 May 2008   7462125   09 Dec 2008
  MULTI-SPEED TRANSMISSION GP-304893-US-CIP   11/758114   05 Jun 2007  
2007-0280869-A1   06 Dec 2007   7462344   09 Dec 2008   METHODS FOR REVERSIBLY
STORING HYDROGEN GP-300790-US-DIV1   11/049001   02 Feb 2005   2005-0129992   16
Jun 2005   7462413   09 Dec 2008   METHOD OF OPERATING A FUEL CELL SYSTEM
GP-303584-US-NP   10/669479   24 Sep 2003   2005-0064263   24 Mar 2005   7462415
  09 Dec 2008   FLOW FIELD PLATE ARRANGEMENT FOR A FUEL CELL GP-301935-US-NP  
10/843228   11 May 2004   2005-0256242   17 Nov 2005   7462666   09 Dec 2008  
METHOD FOR MAKING NANOCOMPOSITE MATERIALS GP-305611-US-NP   11/171846   30 Jun
2005   2007-0002032-A1   04 Jan 2007   7463961   09 Dec 2008   METHOD FOR
ADAPTING LOCKOUT OF NAVIGATION AND AUDIO SYSTEM FUNCTIONS WHILE DRIVING
GP-308339-US-NP   11/743969   03 May 2007   2008-0275625-A1   06 Nov 2008  
7463968   09 Dec 2008   METHOD AND APPARATUS TO CONTROL ENGINE STOP FOR A HYBRID
POWERTRAIN SYSTEM GP-308405-US-NP   11/685735   13 Mar 2007   20080125951-A1  
29 May 2008   7463970   09 Dec 2008   TORQUE BASED ENGINE SPEED CONTROL
GP-306832-US-NP   11/460338   27 Jul 2006   2007-0024910-A1   01 Feb 2007  
7464203   09 Dec 2008   METHOD OF VALIDATING PLUARITY OF DATA DURING SERIAL
COMMUNICATION USING A DUAL PATH ACROSS A SINGLE SERIAL LINK GP-306863-US-NP  
11/434378   15 May 2006       7464676   16 Dec 2008   AIR DYNAMIC STEADY STATE
AND TRANSIENT DETECTION METHOD FOR CAM PHASER MOVEMENT

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-307638-US-NP   11/434381   15 May 2006   2007-0261652-A1   15 Nov 2007  
7464677   16 Dec 2008   COMPACT LASH ADJUSTER FEED CHANNEL APPARATUS
GP-306017-US-NP   11/675169   15 Feb 2007   2008-0196684-A1   21 Aug 2008  
7464678   16 Dec 2008   HYDRAULIC LASH ADJUSTER GP-306969-US-NP   11/535520   27
Sep 2006   2007-0079798-A1   12 Apr 2007   7464689   16 Dec 2008   METHOD AND
APPARATUS FOR CONTROLLING FUEL INJECTION INTO AN ENGINE GP-309092-US-NP  
11/829246   27 Jul 2007   2008-0223335-A1   18 Sep 2008   7464695   16 Dec 2008
  THROTTLE BODY RESTRICTION INDICATOR GP-306010-US-NP   11/204985   16 Aug 2005
  2007-0039769-A1   22 Feb 2007   7464783   16 Dec 2008   SEALING ACCESS PLATE
GP-301608-US-NP   11/333087   17 Jan 2006       7464801   16 Dec 2008  
SELECTABLE ONE-WAY CLUTCH GP-305546-US-NP   11/401178   10 Apr 2006  
2007-0237597A1   11 Oct 2007   7465133   16 Dec 2008   TOOLHOLDER WITH
RETRACTABLE BUSHING GP-306885-US-NP   11/422387   06 Jun 2006   2007-0280800-A1
  06 Dec 2007   7465134   16 Dec 2008   BROACHING APPARATUS AND METHOD FOR
PRODUCING A GEAR MEMBER WITH TAPERED GEAR TEETH GP-307463-US-NP   11/372921  
10 Mar 2006   2007-0213174-A1   13 Sep 2007   7465250   16 Dec 2008   ON-BOARD
HYBRID TRANSMISSION AUXILIARY-PUMP PRIMING CONTROL SYSTEM GP-308742-US-NP  
11/465180   17 Aug 2006   2008-0295645-A1   04 Dec 2008   7465333   16 Dec 2008
  CAVITATION PROCESS FOR PRODUCTS FROM PRECURSOR HALIDES GP-304490-US-NP  
10/898144   23 Jul 2004   2006-0019136   26 Jan 2006   7465508   16 Dec 2008  
FUEL CELL STACK TEMPERATURE CONTROL SYSTEM AND METHOD GP-306030-US-NP  
11/054571   09 Feb 2005   2006-0126256   15 Jun 2006   7467029   16 Dec 2008  
DUAL PROCESSOR SUPERVISORY CONTROL SYSTEM FOR A VEHICLE GP-305064-US-NP  
10/978790   01 Nov 2004   2006-0112025   25 May 2006   7467123   16 Dec 2008  
METHOD, SYSTEM AND COMPUTER PRODUCT FOR GENERATING A MANUFACTURING PROCESS MAP
USING FUZZY LOGIC GP-306398-US-NP   11/134234   20 May 2005   2006-02060294-A1  
23 Nov 2006   7467511   23 Dec 2008   EMISSION CONTROL STRATEGY FOR LEAN IDLE
GP-305453-US-NP   11/389567   24 Mar 2006   2006-0288766-A1   28 Dec 2006  
7467544   23 Dec 2008   BRAKE BOOSTER VACUUM SENSOR RATIONALITY CHECK
GP-307322-US-NP   11/422621   07 Jun 2006   2007-0283755-A1   13 Dec 2007  
7467550   23 Dec 2008   FUEL TANK FLOAT ARM ASSEMBLY GP-307948-US-NP   11/535509
  27 Sep 2006   2008-0072872-A1   27 Mar 2008   7467615   23 Dec 2008   METHOD
AND APPARATUS TO CONTROL FUEL INJECTION GP-308134-US-NP   11/760031   08 Jun
2007   2008-0302341-A1   11 Dec 2008   7467620   23 Dec 2008   EVAPORTIVE
EMISSION CONTROL SYSTEM WITH NEW ADSORBENTS P000179-US-NP   11/832556  
01 Aug 2007       7467625   23 Dec 2008   FLEXIBLE FUEL IMPULSE CHARGED ENGINE
ASSEMBLY GP-308143-US-NP   11/669238   31 Jan 2007   2008-0178856-A1   31 Jul
2008   7467628   23 Dec 2008   OXYGEN SENSOR HEATER CONTROL METHODS AND SYSTEMS
GP-304949-US-NP   11/049448   02 Feb 2005   2005-0242557   03 Nov 2005   7467684
  23 Dec 2008   ANTI-ROLL THRUST SYSTEM FOR HYDROGEN POWERED VEHICLES
GP-307460-US-NP   11/372539   10 Mar 2006   20070093338   26 Apr 2007   7468014
  23 Dec 2008   HYBRID ARCHITECTURE INCORPORATING THREE MOTOR GENERATORS AND
PLANETARY GEAR ARRANGMENT HAVING A STATIONARY MEMBER GP-300340-US-NP   10/137118
  01 May 2002       7468107   23 Dec 2008   CARBURIZING METHOD GP-305799-US-NP  
11/167997   28 Jun 2005   2006-0288528-A1   28 Dec 2006   7469445   30 Dec 2008
  ADJUSTABLE BUMPER FOR DOOR GP-308416-US-NP   11/533431   20 Sep 2006  
2008-0066455 A1   20 Mar 2008   7469531   30 Dec 2008   METHOD AND APPARATUS TO
CONTROL INJECTION OF A REDUCTANT INTO AN EXHAUST GAS FEEDSTREAM

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-306022-US-NP   11/233450   22 Sep 2005   2007-0062181-A1   22 Mar 2007  
7469532   30 Dec 2008   DIESEL PARTICULATE FILTER (DPF) REGENERATION BY
ELECTRICAL HEATING OF RESISTIVE COATINGS GP-303524-US-NP   11/212891  
26 Aug 2005   2007-0044584-A1   01 Mar 2007   7469610   30 Dec 2008   REVERSE
AND PARK INHIBITOR APPARATUS IN A TRANSMISSION CONTROL MECHANISM GP-308814-US-NP
  11/758903   06 Jun 2007   2008-0183374-A1   31 Jul 2008   7469678   30 Dec
2008   ADAPTIVE MBT SPARK ADVANCE FOR CONVENTIONAL POWERTRAINS GP-309095-US-NP  
11/690963   26 Mar 2007   2008-0238178-A1   02 Oct 2008   7469766   30 Dec 2008
  VEHICLE SEAT BELT ASSEMBLY GP-308372-US-NP   11/676515   20 Feb 2007  
2008-0197643-A1   21 Aug 2008   7469945   30 Dec 2008   ADJUSTABLE STRIKER
ASSEMBLY GP-308481-US-NP   11/746112   09 May 2007   2008-0277956-A1   13 Nov
2008   7469948   30 Dec 2008   APPARATUS FOR EXTENDING VEHICLE CARGO SPACE AND
METHOD FOR SAME GP-308934-US-NP   11/749362   16 May 2007   2008-0284196-A1   20
Nov 2008   7469952   30 Dec 2008   LOW PROFILE SEAT STOWAGE MECHANIZATION
GP-307410-US-NP   11/459369   24 Jul 2006   2008-0018131-A1   24 Jan 2008  
7469953   30 Dec 2008   GOOSENECK HINGE ASSEMBLY FOR VEHICLE GP-309051-US-NP  
11/754519   29 May 2007   2008-0296931-A1   04 Dec 2008   7469955   30 Dec 2008
  ROTATABLY-MOUNTABLE BUMPER AND METHOD FOR CUSHIONING CONTACT BETWEEN A VEHICLE
HOOD AND GRILL GP-306819-US-NP   11/386304   22 Mar 2006   2007-0223853-A1   27
Sep 2007   7470066   30 Dec 2008   PUMP BEARING ASSEMBLY WITH SEAL
GP-307576-US-NP   11/459400   24 Jul 2006   20080045373-A1   21 Feb 2008  
7470206   30 Dec 2008   MULTI-SPEED COUNTERSHAFT TRANSMISSION WITH A PLANETARY
GEAR SET GP-307137-US-NP   11/286709   23 Nov 2005   20070142152A1   21 Jun 2007
  7470209   30 Dec 2008   HYBRID POWERTRAIN HAVING AN ELECTRICALLY VARIABLE
TRANSMISSION AND ENGINE VALVE CONTROL GP-304805-US-NP   11/069324   01 Mar 2005
  2006-0198782   07 Sep 2006   7470647   30 Dec 2008   NICKEL OXIDE
NANOPARTICLES AS CATALYST PRECURSOR FOR HYDROGEN PRODUCTION GP-309048-US-NP  
11/676574   20 Feb 2007   2008-0197902-A1   21 Aug 2008   7471526   30 Dec 2008
  METHOD AND APPARATUS TO REDUCE PWM VOLTAGE DISTORTION IN ELECTRIC DRIVES
GP-306281-US-NP   11/225281   13 Sep 2005   2007-0058970-A1   15 Mar 2007  
7471892   30 Dec 2008   VISION-ASSISTED HAND TOOLS GP-304551-US-CNT1   11/172619
  30 Jun 2005   2006-0004948   05 Jan 2006   7472001   30 Dec 2008   EMBEDDED
HARD DRIVE INFOTAINMENT SYSTEM GP-305921-US-NP   11/230377   20 Sep 2005  
2006-0064215   23 Mar 2006   7472006   30 Dec 2008   VEHICLE DYNAMICS CONTROL
ARCHITECTURE P001932-US-NP   11/965130   27 Dec 2007   2009-0024296-A1   22 Jan
2009   7472013   30 Dec 2008   SYSTEM AND METHOD FOR ESTIMATING VOLUMETRIC
EFFICIENCY FOR ENGINES WITH INTAKE AND EXHAUST CAM PHASERS P000126-US-NP  
11/872410   15 Oct 2007       7472014   30 Dec 2008   FAST ACTIVE FUEL
MANAGEMENT REACTIVATION GP-305956-US-NP   11/560997   17 Nov 2006       7472015
  30 Dec 2008   LIQUID FUEL DETECTION SYSTEM GP-304531-US-NP   10/968852   19
Oct 2004   2006-0081083   20 Apr 2006   7472627   06 Jan 2009   AUTOMATIC
TRANSMISSION MID ADJUST LINKAGE GP-307935-US-NP   11/440762   25 May 2006  
2007-0275814-A1   29 Nov 2007   7473199   06 Jan 2009   TWO-PLANETARY
ELECTRICALLY VARIABLE TRANSMISSIONS WITH MULTIPLE FIXED RATIOS GP-309129-US-NP  
11/626008   23 Jan 2007   2008-0176704-A1   24 Jul 2008   7473200   06 Jan 2009
  MULTI-MODE ELECTRICALLY VARIABLE TRANSMISSIONS WITH TWO BRAKES AND THREE INPUT
CLUTCHES GP-309128-US-NP   11/626038   23 Jan 2007   2008-0176697-A1   24 Jul
2008   7473201   06 Jan 2009   MULTI-MODE ELECTRICALLY VARIABLE TRANSMISSIONS
WITH THREE FIXED INTERCONNECTIONS AND TWO INPUT CLUTCHES GP-304504-US-NP  
10/968591   19 Oct 2004   2006-0083965   20 Apr 2006   7473480   06 Jan 2009  
LOW VOLTAGE COMPRESSOR OPERATION FOR A FUEL CELL POWER SYSTEM GP-303450-US-NP  
10/867402   14 Jun 2004   2005-0275302   15 Dec 2005   7474029   06 Jan 2009  
ROTOR MAGNET PLACEMENT IN INTERIOR PERMANENT MAGNET MACHINES

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-303512-US-NP   10/737509   16 Dec 2003   2005-0128065   16 Jun 2005   7474309
  06 Jan 2009   HYBRID VEHICLE DISPLAY APPARATUS AND METHOD 2006P60200 US  
11/655976   22 Jan 2007       7474955   06 Jan 2009   High Load Ethanol adaption
GP-302850-US-CNT   11/807724   30 May 2007   2007-0227224 A1   04 Oct 2007  
7475706   13 Jan 2009   VARIABLE CURVATURE TUBE AND DRAW DIE THEREFOR
GP-307045-US-NP   11/539904   10 Oct 2006   2008-0083212-A1   10 Apr 2008  
7478528   20 Jan 2009   OXYGEN BASED PARTICULATE FILTER REGENERATION STRATEGY
GP-307988-US-NP   11/363523   27 Feb 2006   2007-0199397-A1   30 Aug 2007  
7478572   20 Jan 2009   TRANSMISSION WITH TORQUE SENSORS AND METHOD OF
CONTROLLING A TRANSMISSION GP-308774-US-NP   11/749823   17 May 2007  
2007-0272202-A1   29 Nov 2007   7478620   20 Jan 2009   METHOD AND APPARATUS TO
CONTROL A TRANSITION BETWEEN HCCI AND SI COMBUSTION IN A DIRECT-INJECTION
GASOLINE ENGINE GP-309359-US-NP   11/853148   11 Sep 2007       7478625   20 Jan
2009   ENGINE CRANKING SYSTEM WITH CYLINDER DEACTIVATION FOR A DIRECT INJECTION
ENGINE GP-303838-US-NP   11/034023   11 Jan 2005   2006-0151273   13 Jul 2006  
7478709   20 Jan 2009   VIBRATION DAMPING APPARATUS GP-305684-US-NP   11/085359
  21 Mar 2005   2006-0208473   21 Sep 2006   7478833   20 Jan 2009  
VOLUME-FILLING MECHANICAL STRUCTURES FOR A BOLSTER SYSTEM GP-306643-US-NP  
11/078823   11 Mar 2005   2005-0206175   22 Sep 2005   7478845   20 Jan 2009  
ACTIVE MATERIALS BASED APPROACHES TO LATCH SNUG DOWN AND ARTICLES CONTAINING THE
SAME GP-309144-US-NP   11/749766   17 May 2007   2008-0284195-A1   20 Nov 2008  
7478860   20 Jan 2009   VEHICLE SEAT ASSEMBLY GP-308058-US-NP   11/459404   24
Jul 2006   2008-0045365-A1   21 Feb 2008   7479080   20 Jan 2009   HYBRID
ARCHITECTURE INCORPORATING THREE MOTOR-GENERATORS AND BRAKES GP-307760-US-NP  
11/552663   25 Oct 2006   2008-0103002-A1   01 May 2008   7479081   20 Jan 2009
  HYBRID ELECTRICALLY VARIABLE TRANSMISSION WITH DUAL POWER PATHS AND SELECTIVE
MOTOR CONNECTION GP-308246-US-NP   11/561061   17 Nov 2006   2008-0119313-A1  
22 May 2008   7479082   20 Jan 2009   HYBRID POWERTRAIN HAVING THREE
INTERCONNECTING MEMBERS AND BRAKES GP-302781-US-NP   10/612380   02 Jul 2003  
2005-0003257   06 Jan 2005   7479336   20 Jan 2009   GAS CONTROL AND OPERATION
METHOD OF A FUEL CELL SYSTEM FOR WATER AND GAS DISTRIBUTION GP-304183-US-CIP1  
10/780488   17 Feb 2004   2005-0058860   17 Mar 2005   7479337   20 Jan 2009  
FUEL CELL SHUTDOWN AND STARTUP USING A CATHODE RECYCLE LOOP GP-302961-US-NP  
10/830493   20 Apr 2004   2005-0230364   20 Oct 2005   7479616   20 Jan 2009  
COMPOUND LASER BEAM WELDING GP-307354-US-NP   11/363549   27 Feb 2006  
2007-0200441-A1   30 Aug 2007   7479716   20 Jan 2009   COOLING SYSTEM FOR A
STATOR ASSEMBLY GP-307868-US-NP   11/668910   30 Jan 2007   2008-0179980-A1   31
Jul 2008   7479723   20 Jan 2009   PERMANENT MAGNET MACHINE ROTOR 2003P30244WOUS
  10/597260   18 Jul 2006   2008-0228380-A1   18 Sep 2008   7480556   18 Jul
2006   Verbrennungsmotor für den Betrieb mit zwei unterschiedlich klopffesten
Kraftstoffen GP-309302-US-NP   11/680161   28 Feb 2007   2008-0202469-A1   28
Aug 2008   7480558   20 Jan 2009   METHOD AND APPARATUS FOR CONTROLLING A
HOMOGENEOUS CHARGE COMPRESSION IGNITION ENGINE GP-306771-US-NP   11/335192   19
Jan 2006   2006-0157908   20 Jul 2006   7480975   27 Jan 2009   RECONFIGURABLE
FIXTURE DEVICE AND METHODS OF USE GP-305764-US-NP   11/374677   14 Mar 2006  
2006-0174643   10 Aug 2006   7481072   27 Jan 2009   ARRANGEMENTS FOR AND
METHODS OF PHASE CHANGE COOLING OF POWER ELECTRONICS P002529-US-NP   12/099185  
08 Apr 2008       7481479   27 Jan 2009   DUAL ACTION HINGE AND STRIKER FOR A
MOTOR VEHICLE ENDGATE

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-307605-US-NP   11/557523   08 Nov 2006   2008-0106119-A1   08 May 2008  
7481485   27 Jan 2009   VEHICLE BODY TO FRAME LOAD ABSORBING STRUCTURE
GP-308536-US-NP   11/686986   16 Mar 2007   2008-0224509-A1   18 Sep 2008  
7481489   27 Jan 2009   VEHICLE SEAT ASSEMBLY GP-308247-US-NP   11/561075   17
Nov 2006   2008-0119314-A1   22 May 2008   7481731   27 Jan 2009   HYBRID
POWERTRAIN HAVING THREE PLANETARY GEAR SETS AND BRAKES GP-306945-US-NP  
11/416963   03 May 2006   2007-0256766-A1   08 Nov 2007   7481896   27 Jan 2009
  TORQUE TRANSFERRING LOW CARBON STEEL SHAFTS WITH REFINED GRAIN SIZE
GP-304384-US-NP   11/263244   31 Oct 2005   2007-0095738-A1   03 May 2007  
7481969   27 Jan 2009   POWDERED METAL MAGNETIC FILTER AND METHOD FOR
MANUFACTURING SAME GP-302726-US-DIV1   11/149688   10 Jun 2005   2005-0227127  
13 Oct 2005   7482076   27 Jan 2009   FUEL CELL STACK HUMIDIFICATION METHOD
INCORPORATING AN ACCUMULATION DEVICE GP-305812-US-NP   11/468001   29 Aug 2006  
2008-0055938-A1   06 Mar 2008   7483282   27 Jan 2009   PWM METHOD FOR
CYCLOCONVERTER GP-305920-US-NP   11/231328   20 Sep 2005   2006-0074533   06 Apr
2006   7483775   27 Jan 2009   METHOD AND APPARATUS FOR CONTROLLING SEMI-ACTIVE
SUSPENSION COMPONENTS GP-307009-US-NP   11/358666   21 Feb 2006  
2007-0193013-A1   23 Aug 2007   7484298   03 Feb 2009   METHOD FOR FORMING A
COMPLEX-SHAPED TUBULAR STRUCTURE GP-305962-US-NP   11/155179   17 Jun 2005  
2006-0283175 A1   21 Dec 2006   7484358   03 Feb 2009   CONTINUOUS REFORMING OF
DIESEL FUEL FOR NOX REDUCTION GP-309410-US-NP   11/740305   26 Apr 2007  
2008-0264149-A1   30 Oct 2008   7484405   03 Feb 2009   SYSTEM AND METHOD FOR
ENGINE SOUND CALIBRATION GP-303628-US-NP   10/721598   25 Nov 2003  
2005-0109249   26 May 2005   7484464   03 Feb 2009   ADHESIVE BASED
RECONFIGURABLE PALLET SYSTEM FOR ASSEMBLY LINES GP-307270-US-NP   11/375427   14
Mar 2006   2007-0215081-A1   20 Sep 2007   7484484   03 Feb 2009   CYLINDER
DEACTIVATION APPARATUS INCORPORATING A DISTRIBUTED ACCUMULATOR GP-307873-US-NP  
11/626856   25 Jan 2007   2007-0175440-A1   02 Aug 2007   7484494   03 Feb 2009
  METHOD AND APPARATUS FOR A SPARK-IGNITED DIRECT INJECTION ENGINE
GP-308990-US-NP   11/695895   03 Apr 2007   2008-0245340-A1   09 Oct 2008  
7484499   03 Feb 2009   COMBUSTION SEAL GP-307198-US-NP   11/341543   27 Jan
2006   2007-0175903-A1   02 Aug 2007   7484540   03 Feb 2009   LIQUID HYDROGEN
STORAGE TANK WITH REDUCED TANKING LOSSES GP-306139-US-NP   11/008089   09 Dec
2004   2006-0125188   15 Jun 2006   7484735   03 Feb 2009   REVERSIBLE THERMALLY
EXPANDABLE AND/OR CONTRACTIBLE SEAL ASSEMBLIES GP-307239-US-NP   11/369806   07
Mar 2006   2007-0210551-A1   13 Sep 2007   7484745   03 Feb 2009   BRINELLING
BUSHING JOINT ASSEMBLY GP-306848-US-NP   11/297038   08 Dec 2005  
2007-0132222-A1   14 Jun 2007   7484757   03 Feb 2009   AIR BAG WITH A SUPPORTED
CHANNEL GP-304632-US-NP   11/059820   17 Feb 2005   2006-0183561   17 Aug 2006  
7485044   03 Feb 2009   IMPROVED SHAFT ASSEMBLY AND METHOD OF MANUFACTURE
THEREOF GP-303997-US-NP   10/762651   22 Jan 2004   2005-0164054   28 Jul 2005  
7485382   03 Feb 2009   PARALLEL STACK ANTIFREEZE SYSTEM GP-303666-US-DIV  
11/838025   13 Aug 2007   2007-0276564-A1   29 Nov 2007   7487021   03 Feb 2009
  METHOD FOR DETERMINING ESTIMATED VEHICLE DYNAMICS PARAMETERS P000189-US-NP  
11/737211   19 Apr 2007   2008-0262694-A1   23 Oct 2008   7487030   03 Feb 2009
  METHOD AND APPARATUS TO OPTIMIZE ENGINE WARM UP GP-306370-US-NP   11/285680  
21 Nov 2005   20070114106A1   24 May 2007   7487865   10 Feb 2009   METHOD OF
CONTROLLING A TORQUE-TRANSMITTING MECHANISM AND CLUTCH CAPACITY CONTROL SYSTEM
P001407-US-NP   11/865264   01 Oct 2007       7487984   10 Feb 2009   STEERING
RACK WEAR COMPENSATOR P000143-US-NP   11/771393   29 Jun 2007   2008-0125270-A1
  29 May 2008   7488268   10 Feb 2009   MULTI-SPEED TRANSMISSION GP-306709-US-NP
  11/352869   13 Feb 2006   2007-0191182-A1   16 Aug 2007   7490528   17 Feb
2009   PARK INHIBIT ASSEMBLY FOR AN ELECTRIC TRANSMISSION RANGE SELECTION SYSTEM

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-306013-US-NP   11/159645   23 Jun 2005   2006-0290088-A1   28 Dec 2006  
7490840   17 Feb 2009   STEERING AND SUSPENSION SYSTEM FOR A VEHICLE
GP-305941-US-NP   11/166747   24 Jun 2005   2006-0290118-A1   28 Dec 2006  
7490854   17 Feb 2009   AIR BAG SYSTEM AND METHOD GP-306860-US-NP   11/432096  
11 May 2006   2007-0265128-A1   15 Nov 2007   7491144   17 Feb 2009   SINGLE
MODE, COMPOUND-SPLIT TRANSMISSION WITH DUAL MECHANICAL PATHS AND FIXED REDUCTION
RATIO GP-305642-US-NP   11/416896   03 May 2006   2007-0259749-A1   08 Nov 2007
  7491147   17 Feb 2009   TORQUE VECTORING DIFFERENTIAL APPARATUS
GP-304663-US-NP   11/263179   31 Oct 2005   2007-0099758-A1   03 May 2007  
7491151   17 Feb 2009   SELECTABLE ONE-WAY CLUTCH CONTROL GP-301696-US-NP  
10/760961   20 Jan 2004   2005-0158601   21 Jul 2005   7491455   17 Feb 2009  
METHOD TO STARTUP A FUEL CELL STACK WITHOUT BATTERY DERIVED COMPRESSOR POWER
GP-305662-US-NP   10/978982   01 Nov 2004   2006-0058935   16 Mar 2006   7493201
  17 Feb 2009   METHOD AND APPARATUS FOR CONTROLLING ACTIVE FRONT STEERING
P000187-US-NP   11/737197   19 Apr 2007   2008-0262698-A1   23 Oct 2008  
7493206   17 Feb 2009   METHOD AND APPARATUS TO DETERMINE INSTANTANEOUS ENGINE
POWER LOSS FOR A POWERTRAIN SYSTEM GP-305930-US-NP   11/226062   14 Sep 2005  
2006-0066106   30 Mar 2006   7493766   24 Feb 2009   AUXILIARY ELECTRICAL POWER
GENERATION GP-307889-US-NP   11/646611   27 Dec 2006   20080198633-A1   21 Aug
2008   7493896   24 Feb 2009   EXHAUST GAS RECIRCULATION ESTIMATION SYSTEM
GP-305753-US-NP   11/040666   21 Jan 2005   2005-0205383   22 Sep 2005   7493999
  24 Feb 2009   HYBRID ELECTRO-MECHANICAL TRANSMISSION PARK SYSTEM AND METHOD OF
ASSEMBLY GP-304655-US-NP   11/069372   01 Mar 2005   2006-0196876-A1   07 Sep
2006   7494023   24 Feb 2009   INSULATION FOR CRYOGENIC TANKS GP-304268-US-NP  
11/049555   02 Feb 2005   2005-0230176   20 Oct 2005   7494153   24 Feb 2009  
ANTI-ROLL THRUST SYSTEM FOR VEHICLES 2006P60025 US   11/757077   01 Jun 2007  
2007-0278824-A1   06 Dec 2007   7494167   24 Feb 2009   Kraftfahrzeugkarosserie
für ein Kraftfahrzeug GP-306213-US-NP   11/358733   21 Feb 2006   2006-0197353  
07 Sep 2006   7494170   24 Feb 2009   VEHICLE INSTRUMENT PANEL HAVING MOVABLE
STORAGE COMPARTMENT GP-306270-US-NP   11/153198   15 Jun 2005   2006-0287146-A1
  21 Dec 2006   7494434   24 Feb 2009   BELT ALTERNATOR STARTER ACCESSORY DRIVE
WITH DUAL TENSIONER GP-306653-US-NP   11/206602   18 Aug 2005   2007-0042852-A1
  22 Feb 2007   7494435   24 Feb 2009   ELECTRICALLY VARIABLE TRANSMISSION
HAVING THREE PLANETARY GEAR SETS WITH TWO FIXED INTERCONNECTIONS GP-308226-US-NP
  11/459412   24 Jul 2006   2008-0039258-A1   14 Feb 2008   7494436   24 Feb
2009   HYBRID ARCHITECTURE INCORPORATING THREE INTERCONNECTED GEAR SETS AND
BRAKES GP-305591-US-NP   11/171121   30 Jun 2005   2006-0054445   16 Mar 2006  
7494439   24 Feb 2009   DUAL DRIVE PUMP WITH DUAL CHAIN AND ROLLER CLUTCH AND
METHOD GP-300358-US-DIV1   10/845904   14 May 2004   2004-0208989   21 Oct 2004
  7494734   24 Feb 2009   CORROSION RESISTANT PLATE FOR PEM FUEL CELL AND
METHODS OF MAKING SAME GP-302031-US-NP   10/917038   12 Aug 2004   2005-0019648
  27 Jan 2005   7494735   24 Feb 2009   FUEL CELL STACK DESIGN AND METHOD OF
OPERATION P000024-US-NP   11/609444   12 Dec 2006   2008-0135010-A1   12 Jun
2008   7497196   03 Mar 2009   INTAKE ASSEMBLY HAVING HELMHOLTZ RESONATORS
GP-308071-US-NP   11/459033   21 Jul 2006   2008-0017430-A1   24 Jan 2008  
7497290   03 Mar 2009   FUEL TANK SHIELD WITH CUSHION GP-306675-US-NP  
11/402728   12 Apr 2006       7497796   03 Mar 2009   ELECTRO-MECHANICAL
TRANSMISSION

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-308006-US-NP   11/475749   27 Jun 2006       7497797   03 Mar 2009  
ELECTRICALLY VARIABLE TRANSMISSION HAVING AT LEAST THREE PLANETARY GEAR SETS AND
ONE FIXED INTERCONNECTION GP-306805-US-NP   11/341203   27 Jan 2006  
2007-0179019-A1   02 Aug 2007   7497799   03 Mar 2009   TORQUE TRANSMITTING
MECHANISM ENGAGEMENT CONTROL SYSTEM AND METHOD GP-308310-US-NP   11/462467   04
Aug 2006   2008-0032855-A1   07 Feb 2008   7497803   03 Mar 2009   METHOD AND
APPARATUS TO CONTROL AN ELECTRO-HYDRAULIC TRANSMISSION DURING SHIFTING EVENT
GP-302424-US-DIV1   10/859396   02 Jun 2004   2004-0262167   30 Dec 2004  
7497881   03 Mar 2009   HEAT EXCHANGER MECHANIZATION TO TRANSFER REFORMATE
ENERGY TO STEAM AND AIR GP-306838-US-NP   11/466168   22 Aug 2006  
2007-0044901-A1   01 Mar 2007   7497917   03 Mar 2009   FRICTION HEATING FOR
JOINING DISSIMILAR MATERIALS GP-307273-US-NP   11/386202   22 Mar 2006  
2007-0221631-A1   27 Sep 2007   7498543   03 Mar 2009   METHOD FOR JOINING OR
REPAIRING METAL SURFACE PARTS GP-308593-US-NP   11/740949   27 Apr 2007  
2008-0133090-A1   05 Jun 2008   7498926   03 Mar 2009   REVERSIBLY OPENING AND
CLOSING A GRILLE USING ACTIVE MATERIALS P000775-US-NP   11/733164   09 Apr 2007
  2008-0249693-A1   09 Oct 2008   7499784   03 Mar 2009   METHOD OF SELECTING A
TRANSMISSION SHIFT SCHEDULE GP-307131-US-NP   11/416910   03 May 2006  
2001-0260416-A1   08 Nov 2007   7499818   03 Mar 2009   FLEXIBLE SAMPLING PLANS
AND USER INTERFACE FOR COORDINATE MEASURING MACHINES GP-307238-US-NP   11/432446
  11 May 2006   2007-0261669-A1   15 Nov 2007   7500470   10 Mar 2009   CYLINDER
TORQUE BALANCING FOR INTERNAL COMBUSTION ENGINES GP-306428-US-NP   11/341780  
27 Jan 2006   2007-0176412-A1   02 Aug 2007   7500697   10 Mar 2009   SNAP RING
LOCKING CLIP AND METHOD GP-309286-US-NP   11/555288   01 Nov 2006  
2008-0100079-A1   01 May 2008   7500704   10 Mar 2009   COMPARTMENT ACCESS
SYSTEM WITH ACTIVE MATERIAL COMPONENT AND METHOD FOR CONTROLLING ACCESS TO AN
INTERIOR COMPARTMENT GP-307877-US-NP   11/430617   09 May 2006  
US-2007-0265127-A1   15 Nov 2007   7500930   10 Mar 2009   ELECTRICALLY VARIABLE
TRANSMISSION WITH MULTIPLE INTERCONNECTED GEARSETS GP-304941-US-NP   11/153173  
15 Jun 2005   2006-0047385   02 Mar 2006   7502673   10 Mar 2009   METHOD AND
APPARATUS FOR REMOTE VEHICLE COMMUNICATION GP-308260-US-NP   11/674737   14 Feb
2007   2008-0190163-A1   14 Aug 2008   7503197   17 Mar 2009   APPARATUS FOR
HOLE PUNCHING P000958-US-NP   12/027359   07 Feb 2008       7503198   17 Mar
2009   SLUG EXPANDING AND CAPTURING APPARATUS AND METHOD FOR HYDROFORMING
APPLICATION GP-306951-US-NP   11/402540   12 Apr 2006       7503296   17 Mar
2009   CYLINDER DEACTIVATION APPARATUS 2005P51113 US   11/757217   01 Jun 2007  
2007-0278825-A1   06 Dec 2007   7503603   17 Mar 2009   Kraftfahrzeugkarosserie
für ein Kraftfahrzeug 2005P50819-US-NP   11/486063   14 Jul 2006     14 Jan 2008
  7503618   17 Mar 2009   Slidable door GP-308168-US-NP   11/467180   25 Aug
2006   2008-0048470-A1   28 Feb 2008   7503622   17 Mar 2009   TUBULAR
INSTRUMENT PANEL SUPPORT STRUCTURE GP-308648-US-NP   11/471461   20 Jun 2006  
2007-0293368-A1   20 Dec 2007   7503877   17 Mar 2009   TURBINE OFFSET MATCHING
CONTROL SYSTEM GP-305601-US-NP   11/360935   23 Feb 2006   US-2006-0220806-A1  
05 Oct 2006   7504931   17 Mar 2009   REMOTE FEEDBACK FOR VEHICLE KEY FOB
FUNCTIONS P000900-US-NP   11/961089   20 Dec 2007       7506531   24 Mar 2009  
DIMPLE-FORMING TOOL FOR PROJECTION WELDING P000540-US-NP   11/739185   24 Apr
2007   2008-0264382-A1   30 Oct 2008   7506535   24 Mar 2009   METHOD AND
APPARATUS FOR DETERMINING A COMBUSTION PARAMETER FOR AN INTERNAL COMBUSTION
ENGINE

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

P002634-US-NP   12/036025   22 Feb 2008       7506540   24 Mar 2009  
AUTOLOCATION OF WIRELESS TIRE PRESSURE MONITORING SENSORS GP-306857-US-NP  
11/333620   17 Jan 2006   20070163818A1   19 Jul 2007   7506711   24 Mar 2009  
ACCESSORY DRIVE SYSTEM AND METHOD FOR A HYBRID VEHICLE WITH AN ELECTRIC VARIABLE
TRANSMISSION GP-307459-US-NP   11/372529   10 Mar 2006   20070093336   26 Apr
2007   7507173   24 Mar 2009   HYBRID ARCHITECTURE INCORPORATING THREE
MOTOR-GENERATORS AND PLANETARY GEAR SETS WITH TWO FIXED INTERCONNECTIONS
GP-308005-US-NP   11/457473   14 Jul 2006   2008-0015073 A1   17 Jan 2008  
7507174   24 Mar 2009   ELECTRICALLY VARIABLE TRANSMISSION HAVING THREE
PLANETARY GEAR SETS GP-305155-US-NP   10/987132   12 Nov 2004   2006-0105209  
18 May 2006   7507488   24 Mar 2009   SYSTEM AND METHOD FOR DRYING A FUEL CELL
STACK AT SYSTEM SHUTDOWN GP-302065-US-NP   10/852560   24 May 2004  
2005-0260488   24 Nov 2005   7507499   24 Mar 2009   BATTERY PACK ARRANGEMENTS
GP-305649-US-NP   11/060068   17 Feb 2005   2005-0206251   22 Sep 2005   7508100
  24 Mar 2009   ELECTRIC MOTOR/GENERATOR AND METHOD OF COOLING AN
ELECTROMECHANICAL TRANSMISSION P000899-US-NP   11/759274   07 Jun 2007  
20080303477-A1   11 Dec 2008   7508149   24 Mar 2009   OIL PUMP SYSTEMS AND
METHODS FOR PREVENTING TORQUE OVERLOAD IN MOTORS OF OIL PUMP SYSTEMS
GP-302920-US-DIV   11/558481   10 Nov 2006   2007-0114773-A1   24 May 2007  
7509195   24 Mar 2009   DRIVER CONTROL INPUT DEVICE FOR DRIVE-BY-WIRE SYSTEM
GP-303975-US-NP   11/043222   26 Jan 2005   2006-0178802   10 Aug 2006   7509201
  24 Mar 2009   SENSOR FEEDBACK CONTROL FOR NOISE AND VIBRATION GP-307379-US-NP
  11/839775   16 Aug 2007   2009-0049338-A1   19 Feb 2009   7509234   24 Mar
2009   ROOT CAUSE DIAGNOSTICS USING TEMPORAL DATA MINING GP-308955-US-NP  
11/673837   12 Feb 2007       7509845   31 Mar 2009   THROTTLE INLET ABSOLUTE
AIR PRESSURE SENSOR FOR DIRTY AIR FILTER DETECTION GP-307295-US-NP   11/369808  
07 Mar 2006   2007-0209687-A1   13 Sep 2007   7509964   31 Mar 2009   AUTOMOTIVE
GLASS WASHER ARRANGEMENT GP-307542-US-NP   11/422384   06 Jun 2006  
2007-0281816-A1   06 Dec 2007   7510496   31 Mar 2009   ELECTRO-HYDRAULIC
CONTROL SYSTEM WITH INTERLOCK PROTECTION GP-308095-US-NP   11/467960   29 Aug
2006   20080058160-A1   06 Mar 2008   7510505   31 Mar 2009   POWERTRAIN AND
METHOD OF OPERATION GP-307733-US-NP   11/496973   01 Aug 2006   2008-0032859-A1
  07 Feb 2008   7510507   31 Mar 2009   TORQUE CONVERTER CLUTCH VIRTUAL ADAPT
LEARN METHOD AND SYSTEM GP-304448-US-NP   10/946701   22 Sep 2004   2006-0060296
A1   23 Mar 2006   7510621   31 Mar 2009   CONDUCTIVE ADHESIVE BONDING
GP-304489-US-NP   11/049213   02 Feb 2005   2005-0189234   01 Sep 2005   7510640
  31 Mar 2009   METHOD AND APPARATUS FOR HYDROGEN GENERATION GP-302596-US-CNT1  
11/328533   10 Jan 2006   2006-0170532   03 Aug 2006   7511602   31 Mar 2009  
KEYLESS ENTRY MODULE AND METHOD P000859-US-NP   11/852471   10 Sep 2007  
2009-0066553-A1   12 Mar 2009   7511651   31 Mar 2009   INTERFACE FOR MULTIPLE
RECEIVERS AND A RESISTOR LADDER GP-306028-US-NP   11/064425   23 Feb 2005  
2006-0085940   27 Apr 2006   7513007   07 Apr 2009   VEHICLE STORAGE CONSOLE
P000466-US-NP   11/756847   01 Jun 2007   2008-0295787-A1   04 Dec 2008  
7513226   07 Apr 2009   HYDRAULIC CONTROL SYSTEM FOR A SWITCHING VALVE TRAIN

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-307526-US-NP   11/352902   13 Feb 2006   2007-0186898-A1   16 Aug 2007  
7513235   07 Apr 2009   METHOD AND APPARATUS FOR OPERATING IMPULSE CHARGER FOR
TRANSIENT TORQUE MANAGEMENT GP-307472-US-NP   11/432097   11 May 2006  
2007-0261684-A1   15 Nov 2007   7513246   07 Apr 2009   POSITIVE CRANKCASE
VENTILATION DEVICE AND SYSTEM P000813-US-NP   11/687850   19 Mar 2007  
2008-0231070-A1   25 Sep 2008   7513551   07 Apr 2009   MOVABLE CLOSEOUT DEVICE
FOR A CONVERTIBLE ROOF GP-304427-US-NP   11/372711   10 Mar 2006  
2007-0210604-A1   13 Sep 2007   7513560   07 Apr 2009   CLEAR-VIEW SUN VISOR
P001863-US-NP   11/832357   01 Aug 2007   2009-0036254-A1   05 Feb 2009  
7513846   07 Apr 2009   8-SPEED TRANSMISSION GP-308235-US-NP   11/515518   01
Sep 2006   2008-0056161-A1   06 Mar 2008   7513851   07 Apr 2009   TORQUE
CONVERTER CLUTCH SLIP CONTROL GP-307212-US-NP   11/450565   09 Jun 2006  
2007-0287042-A1   13 Dec 2007   7514171   07 Apr 2009   CATHODE TRANSIENT
HUMIDITY CONTROL IN A FUEL CELL SYSTEM GP-304840-US-NP   11/008427   09 Dec 2004
  2006-0124697   15 Jun 2006   7514647   07 Apr 2009   PHASE CHANGE RESISTANCE
SPOT WELDING TIP GP-305802-US-NP   11/233841   23 Sep 2005   20070073466A1   29
Mar 2007   7516007   07 Apr 2009   ANTI-ROLLBACK CONTROL FOR HYBRID AND
CONVENTIONAL POWERTRAIN VEHICLES GP-302303-US-NP   10/738344   17 Dec 2003  
2005-0136281   23 Jun 2005   7516529   14 Apr 2009   METHOD FOR PRODUCING IN
SITU METALLIC FOAM COMPONENTS GP-307664-US-NP   11/673775   12 Feb 2007  
2008-0191422-A1   14 Aug 2008   7516612   14 Apr 2009   TRANSMISSION PUMP SEAL
GP-308559-US-NP   11/930944   31 Oct 2007   2009-0107449-A1   30 Apr 2009  
7516728   14 Apr 2009   WINDAGE TRAY GP-304971-US-NP   11/069190   01 Mar 2005  
2006-0199064-A1   07 Sep 2006   7516752   14 Apr 2009   BOIL-OFF COMPENSATING
CRYOADSORPTION CONTAINER FOR LIQUID GAS STORAGE GP-307715-US-NP   11/347010   03
Feb 2006       7516807   14 Apr 2009   DUAL-PUMP FLUID DISTRIBUTION SYSTEM FOR A
HYBRID ELECTRIC VEHICLE GP-305940-US-NP   11/063330   22 Feb 2005   2006-0185925
  24 Aug 2006   7516811   14 Apr 2009   VEHICLE ACCESSORY PEDAL AND METHOD
GP-305292-US-NP   11/115035   26 Apr 2005   2006-0240939-A1   26 Oct 2006  
7517296   14 Apr 2009   VARIABLE MOTOR/GENERATOR COOLING CONTROL SYSTEM FOR
ELECTRICALLY VARIABLE HYBRID VEHICULAR TRANSMISSION GP-300386-US-NP   10/788155
  26 Feb 2004   2005-0188615   01 Sep 2005   7517372   14 Apr 2009   INTEGRATED
FUEL PROCESSOR SUBSYSTEM WITH QUASI-AUTOTHERMAL REFORMING GP-306491-US-NP  
11/348107   06 Feb 2006   2007-0180998-A1   09 Aug 2007   7517396   14 Apr 2009
  APPARATUS FOR OPTIMAL ADSORPTION AND DESORPTION OF GASES UTILIZING HIGHLY
POROUS GAS STORAGE MATERIALS GP-308715-US-NP   11/749763   17 May 2007  
2007-0270029-A1   22 Nov 2007   7517425   14 Apr 2009   METHOD FOR ADHESIVE
BONDING OF A TUBULAR MEMBER TO A CASTING GP-307366-US-NP   11/445362   01 Jun
2006   2007-0281193-A1   06 Dec 2007   7517600   14 Apr 2009   MULTIPLE PRESSURE
REGIME CONTROL TO MINIMIZE RH EXCURSIONS DURING TRANSIENTS GP-303830-US-NP  
11/218053   01 Sep 2005   2007-0044422A1   01 Mar 2007   7518066   14 Apr 2009  
CONFORMABLE INTERFACE DEVICE FOR IMPROVED ELECTRICAL JOINT GP-305416-US-NP  
11/242742   04 Oct 2005   2007-0076918-A1   05 Apr 2007   7518260   14 Apr 2009
  METHOD AND APPARATUS TO MONITOR VEHICULAR TRAFFIC P000294-US-NP   11/829275  
27 Jul 2007   2009-0026895-A1   29 Jan 2009   7518279   14 Apr 2009   ELECTRIC
MOTOR SYSTEMS GP-308214-US-NP   11/462454   04 Aug 2006   2008-0094023-A1   24
Apr 2008   7518335   14 Apr 2009   METHOD AND APPARATUS FOR PWM CONTROL OF
VOLTAGE SOURCE INVERTER TO MINIMIZE CURRENT SAMPLING ERRORS IN ELECTRIC DRIVES
GP-308700-US-NP   11/940693   15 Nov 2007   2009-0030586-A1   29 Jan 2009  
7519465   14 Apr 2009   VALVETRAIN DRIVE STRETCH COMPENSATION FOR CAMSHAFT TO
CRANKSHAFT CORRELATION

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-308702-US-NP   11/801128   08 May 2007   2008-0281496-A1   13 Nov 2008  
7519466   14 Apr 2009   CAM PHASER COMPENSATION IN A HYBRID VEHICLE SYSTEM
GP-305581-US-NP   11/185929   20 Jul 2005   2006-0038832   23 Feb 2006   7519522
  14 Apr 2009   SYSTEM AND METHOD FOR MORPHABLE MODEL DESIGN SPACE DEFINITION
GP-307706-US-NP   10/562092   21 Dec 2005   2007-0096503-A1   03 May 2007  
7520028   21 Apr 2009   HINGE DEVICE GP-304842-US-NP   11/201773   11 Aug 2005  
2006-0033068   16 Feb 2006   7521002   21 Apr 2009   MAGNETORHEOLOGICAL FLUID
COMPOSITIONS GP-303955-US-NP   10/787292   26 Feb 2004   2005-0191232   01 Sep
2005   7521036   21 Apr 2009   HYDROGEN STORAGE MATERIALS AND METHODS INCLUDING
HYDRIDES AND HYDROXIDES 2004P00474-US-PCT   10/589836   17 Aug 2006  
2007-0163862-A1   19 Jul 2007   7521644   21 Apr 2009   Bedienungsmodul für ein
Kraftfahrzeug GP-308511-US-NP   11/531403   13 Sep 2006   2008-0074088-A1   27
Mar 2008   7521905   21 Apr 2009   HIGH POWER PERMANENT MAGNET ALTERNATOR WITH
IMPROVED CONTROLLED OUTPUT P000694-US-NP   11/872068   15 Oct 2007  
2009-0097928-A1   16 Apr 2009   7523690   28 Apr 2009   WELD GUN LUG RESURFACING
TOOL GP-308647-US-NP   11/626545   24 Jan 2007   2008-0035119-A1   14 Feb 2008  
7523723   28 Apr 2009   SYSTEM AND METHOD FOR DETERMINING ETHANOL CONTENT IN
FUEL GP-308785-US-NP   11/674366   13 Feb 2007   2008-0190389-A1   14 Aug 2008  
7523729   28 Apr 2009   ROCKER ASSEMBLY WITH ADJUSTABLE SWIVEL FOOT
GP-306402-US-NP   11/434380   15 May 2006   2007-0261656-A1   15 Nov 2007  
7523734   28 Apr 2009   SYSTEM TO REDUCE CRANKSHAFT SPEED VARIATIONS
GP-306948-US-NP   12/107269   22 Apr 2008   US-2008-0314361-A1   25 Dec 2008  
7523738   28 Apr 2009   IDLE QUALITY BY TORQUE SMOOTHING GP-309005-US-NP  
11/688471   20 Mar 2007   2008-0231062-A1   25 Sep 2008   7523970   28 Apr 2009
  TRUNK EMERGENCY RELEASE HANDLE HAVING A LUMINOUS INSERT P000106-US-NP  
11/771321   29 Jun 2007   2009-0003930-A1   01 Jan 2009   7524132   28 Apr 2009
  PINCH BOLT - SPLIT HUB ATTACHMENT ASSEMBLY GP-308366-US-NP   11/494271   27
Jul 2006   2008-0026908-A1   31 Jan 2008   7524255   28 Apr 2009   TIP-IN BUMP
REDUCTION METHODS AND SYSTEMS P003006-US-DIV   11/929188   30 Oct 2007  
2008-0125277-A1   29 May 2008   7524256   28 Apr 2009   MULTI-SPEED TRANSMISSION
GP-309424-US-NP   11/744463   04 May 2007   2008-0274853-A1   06 Nov 2008  
7524259   28 Apr 2009   WIDE RATIO TRANSMISSION WITH FOUR PLANETARY GEAR SETS
AND FOUR BRAKES GP-307904-US-NP   11/481399   05 Jul 2006   2008-0009391-A1   10
Jan 2008   7524265   28 Apr 2009   POWERTRAIN OVERSPEED PROTECTION
GP-300032-US-DIV1   11/243084   04 Oct 2005   2006-0032138   16 Feb 2006  
7524344   28 Apr 2009   CARBON MONOXIDE ADSORPTION FOR CARBON MONOXIDE CLEAN-UP
IN A FUEL CELL SYSTEM GP-302784-US-CIP1   11/323997   30 Dec 2005   2006-0156702
  20 Jul 2006   7524360   28 Apr 2009   METHOD AND APPARATUS FOR FILTERING
EXHAUST PARTICULATES GP-304649-US-NP   10/952200   28 Sep 2004   2006-0068243  
30 Mar 2006   7524571   28 Apr 2009   METHOD FOR CONTROLLING NITROGEN FRACTION
GP-306350-US-NP   11/180422   13 Jul 2005   2007-0015013-A1   18 Jan 2007  
7525072   28 Apr 2009   HEATED O-RING GP-306254-US-NP   11/300525   14 Dec 2005
  20070132415A1   14 Jun 2007   7525269   28 Apr 2009   METHOD AND APPARATUS FOR
SENSORLESS POSITION CONTROL OF A PERMANENT MAGNET SYNCHRONOUS MOTOR (PMSM) DRIVE
SYSTEM GP-306308-US-NP   11/218367   02 Sep 2005   20070052500A1   08 Mar 2007  
7525825   28 Apr 2009   SNAP IN HIGH POWER, HIGH CURRENT CONNECTOR WITH
INTEGRATED EMI FILTERING GP-302025-US-NP   10/953957   29 Sep 2004  
2006-0067259   30 Mar 2006   7525931   28 Apr 2009   WIRELESS MULTIPLEX SYSTEMS
AND METHODS FOR CONTROLLING DEVICES IN A VEHICLE GP-305875-US-NP   11/009526  
10 Dec 2004   2006-0125441   15 Jun 2006   7526346   28 Apr 2009   NONLINEAR
THERMAL CONTROL OF A PEM FUEL CELL STACK GP-309237-US-NP   11/685928   14 Mar
2007   2008-0223453-A1   18 Sep 2008   7526374   28 Apr 2009   ETHANOL
COMPENSATED FUEL DENSITY FOR FUEL CONSUMED CALCULATION GP-308127-US-NP  
11/684998   12 Mar 2007   2008-0223334-A1   18 Sep 2008   7526375   28 Apr 2009
  TORQUE BASED FUEL CUT-OFF GP-307284-US-NP   11/563251   27 Nov 2006  
2007-0129867-A1   07 Jun 2007   7526376   28 Apr 2009   IN-VEHICLE DETERMINATION
OF THE RELATIVE CENTER OF GRAVITY HEIGHT

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-305040-US-NP   11/199698   09 Aug 2005   2006-0106797   18 May 2006   7526461
  28 Apr 2009   SYSTEM AND METHOD FOR TEMPORAL DATA MINING GP-309216-US-NP  
11/853124   11 Sep 2007   2008-0229806-A1   25 Sep 2008   7526943   05 May 2009
  KNOCK SYSTEM WITH DETECTION ZONES GP-306379-US-NP   11/230400   20 Sep 2005  
2006-0192398   31 Aug 2006   7527308   05 May 2009   MODULAR BUMPER SHELL
GP-303362-US-NP   11/218981   02 Sep 2005   2007-0052288-A1   08 Mar 2007  
7527338   05 May 2009   HYDRODYNAMIC RETARDER CONTROL APPARATUS GP-306630-US-NP
  11/372920   10 Mar 2006   2007-0212188-A1   13 Sep 2007   7527463   05 May
2009   NUT AND METHOD FOR ADHESIVE NUT ATTACHMENT GP-308025-US-NP   11/625838  
23 Jan 2007   2008-0173397-A1   24 Jul 2008   7527705   05 May 2009   METHOD FOR
ROUTING ELECTRICAL CONDUCTOR BETWEEN PANELS GP-309392-US-NP   11/669522   31 Jan
2007   2008-0183372-A1   31 Jul 2008   7529637   05 May 2009   METHOD AND
APPARATUS TO DETERMINE PRESSURE IN AN UNFIRED CYLINDER P002791-US-NP   12/103304
  15 Apr 2008       7530337   12 May 2009   HIGH OVERLAP CAMSHAFT FOR IMPROVED
ENGINE EFFICIENCY GP-303367-US-NP   10/918620   13 Aug 2004   2006-0032684   16
Feb 2006   7530413   12 May 2009   REDUCING TORQUE DISTURBANCES AND IMPROVING
FUEL ECONOMY IN HYBRID ELECTRIC POWERTRAINS P003011-US-DIV   11/929130   30 Oct
2007   2008-0125271-A1   29 May 2008   7530917   12 May 2009   MULTI-SPEED
TRANSMISSION P003013-US-DIV   11/929121   30 Oct 2007   2008-0125276-A1   29 May
2008   7530918   12 May 2009   MULTI-SPEED TRANSMISSION P003010-US-DIV  
11/929143   30 Oct 2007   2008-0125279-A1   29 May 2008   7530919   12 May 2009
  MULTI-SPEED TRANSMISSION GP-307211-US-NP   11/463316   09 Aug 2006  
2007-0036891-A1   15 Feb 2007   7531100   12 May 2009   METHOD OF MAKING A FUEL
CELL COMPONENT USING AN EASILY REMOVED MASK GP-302569-US-CIP1   11/151839   14
Jun 2005   2005-0230361   20 Oct 2005   7531766   12 May 2009   SHEET METAL
ASSEMBLY AND METHOD TO REDUCE WEIGHT P000242-US-NP   11/873290   16 Oct 2007  
2009-0097343-A1   16 Apr 2009   7532526   12 May 2009   METHOD AND SYSTEM FOR
TESTING ADDRESS LINES GP-305664-US-NP   11/166748   24 Jun 2005  
2006-0293799-A1   28 Dec 2006   7532958   12 May 2009   METHOD FOR REAL-TIME
ASSESSMENT OF DRIVER WORKLOAD BY A NAVIGATION OR TELEMATICS DEVICE
GP-304494-US-NP   10/922773   20 Aug 2004   2006-0041355   23 Feb 2006   7532966
  12 May 2009   TORQUE STEER COMPENSATION ALGORITHM GP-306282-US-NP   11/266609
  03 Nov 2005   2007-0101236-A1   03 May 2007   7533322   12 May 2009   METHOD
AND SYSTEM FOR PERFORMING FUNCTION-SPECIFIC MEMORY CHECKS WITHIN A VEHICLE-BASED
CONTROL SYSTEM GP-307302-US-NP   11/671945   06 Feb 2007   2008-0189027-A1   07
Aug 2008   7533658   19 May 2009   COORDINATED CONTROL OF THROTTLE AND EGR VALVE
P000710-US-NP   11/923712   25 Oct 2007   2009-0108613-A1   30 Apr 2009  
7533922   19 May 2009   VEHICLE ENDGATE COUNTERBALANCE GP-304624-US-NP  
11/104840   13 Apr 2005   2006-0230578-A1   19 Oct 2006   7536748   26 May 2009
  GOOSENECK HINGE ASSEMBLY FOR VEHICLES GP-304593-US-NP   11/077527   10 Mar
2005   2006-0201138   14 Sep 2006   7536851   26 May 2009   CATALYST CONDITION
MONITOR BASED ON DIFFERENTIAL AREA UNDER THE OXYGEN SENSORS CURVE ALGORITHM
GP-306215-US-NP   11/358734   21 Feb 2006   2006-0186155   24 Aug 2006   7537258
  26 May 2009   MULTI-FUNCTIONAL FASTENER SYSTEM GP-308027-US-NP   12/127156  
27 May 2008       7537261   26 May 2009   VEHICLE SEAT LOWERING APPARATUS
GP-307941-US-NP   11/415973   02 May 2006   2007-0257505-A1   08 Nov 2007  
7537269   26 May 2009   FUEL FILLER DOOR INTERLOCK ASSEMBLY FOR A SLIDABLE DOOR
GP-306875-US-NP   11/398952   06 Apr 2006   2007-145819-A1   28 Jun 2007  
7537293   26 May 2009   VEHICLE STABILITY ENHANCEMENT CONTROL ADAPTATION TO
DRIVING SKILL GP-305641-US-NP   11/416901   03 May 2006   2007-0259751-A1   08
Nov 2007   7537538   26 May 2009   LIMITED SLIP DIFFERENTIAL

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-307497-US-NP   11/530615   11 Sep 2006   2008-0064559-A1   13 Mar 2008  
7537542   26 May 2009   CONTROL SYSTEM ARCHITECTURE FOR A HYBRID POWERTRAIN
GP-301336-US-NP   10/348127   21 Jan 2003   2004-0142220   22 Jul 2004   7537738
  26 May 2009   FUEL PROCESSING SYSTEM HAVING A MEMBRANE SEPARATOR
GP-302580-US-NP   10/860628   03 Jun 2004   2005-0271581   08 Dec 2005   7537747
  26 May 2009   HYDROGEN STORAGE MIXED GAS SYSTEM METHOD GP-307329-US-NP  
11/936642   07 Nov 2007   2009-0117417-A1   07 Nov 2007   7537848   26 May 2009
  METHOD FOR MODEL BASED EXHAUST MIXING CONTROL IN A FUEL CELL APPLICATION
GP-305577-US-NP   11/341778   27 Jan 2006   20070176499A1   02 Aug 2007  
7538457   26 May 2009   ELECTRIC MOTOR ASSEMBLIES WITH COOLANT FLOW FOR
CONCENTRATED WINDINGS GP-305447-US-NP   11/078693   11 Mar 2005   2005-0200067  
15 Sep 2005   7538472   26 May 2009   PROGRAMMABLE SHIMS FOR MANUFACTURING AND
ASSEMBLY LINES GP-307585-US-NP   11/422610   07 Jun 2006   2007-0285063-A1   13
Dec 2007   7538520   26 May 2009   METHOD AND APPARATUS FOR QUANTIFYING
QUIESCENT PERIOD TEMPERATURE EFFECTS UPON AN ELECTRIC ENERGY STORAGE DEVICE
GP-308350-US-NP   11/681800   05 Mar 2007   20070208467 A1   06 Sep 2007  
7539562   26 May 2009   HYBRID VEHICLE POWERTRAIN CONTROL METHOD AND APPARATUS
P000482-US-NP   11/739159   24 Apr 2007   2008-0264380-A1   30 Oct 2008  
7540270   02 Jun 2009   METHOD AND APPARATUS FOR CONTROLLING COMBUSTION MODE
TRANSITIONS IN AN INTERNAL COMBUSTION ENGINE 2005P50820 US   11/484572   12 Jul
2006   2008-0074245-A1   27 Mar 2008   7541921   02 Jun 2009  
Fahrzeugkommunikationssystem mit Notruffunktion GP-306110-US-NP   11/201458   11
Aug 2005   2007-0035118-A1   15 Feb 2007   7543384   09 Jun 2009   METHOD OF
MAKING A VARIABLE THICKNESS MEMBER FOR A VEHICLE GP-307264-US-NP   11/811946  
12 Jun 2007   2008-0307870-A1   18 Dec 2008   7543485   09 Jun 2009   ONBOARD
FUEL INJECTOR TEST GP-306284-US-NP   11/341779   27 Jan 2006   2007-017529-A1  
02 Aug 2007   7543520   09 Jun 2009   EXTENSION HOUSING TO TRANSMISSION CASE
ATTACHMENT GP-304809-US-NP   11/218050   01 Sep 2005   2007-0234994-A1   11 Oct
2007   7543557   09 Jun 2009   SCUFF RESISTANT ALUMINUM PISTON AND ALUMINUM
CYLINDER BORE COMBINATION AND METHOD OF MAKING GP-305973-US-NP   11/332921   17
Jan 2006   2007-0163556-A1   19 Jul 2007   7543564   09 Jun 2009   REVERSE
ROTATION INTAKE MANIFOLD PROTECTION SYSTEM AND METHOD P002244-US-NP   12/031003
  14 Feb 2008       7543568   09 Jun 2009   FUEL PRESSURE AMPLIFIER FOR IMPROVED
CRANKING PERFORMANCE GP-309341-US-NP   11/756221   31 May 2007   2008-0295810-A1
  04 Dec 2008   7543573   09 Jun 2009   FUEL RECOVERY SYSTEM FOR INTERNAL
COMBUSTION ENGINES GP-306075-US-NP   11/263215   31 Oct 2005   2007-0095589-A1  
03 May 2007   7543670   09 Jun 2009   WHEEL SLIP CONTROL SYSTEM GP-307528-US-NP
  11/459649   25 Jul 2006   2008-0023245-A1   31 Jan 2008   7543675   09 Jun
2009   METHOD AND APPARATUS FOR CONTROLLING SEAT POSITION BASED ON SEATBELT
USAGE GP-307659-US-NP   11/419347   19 May 2006   2007-0267245-A1   22 Nov 2007
  7543678   09 Jun 2009   FLOATING TORQUE TUBE PROPELLER SHAFT ASSEMBLY
GP-306676-US-NP   11/459248   21 Jul 2006   2008-0017472-A1   24 Jan 2008  
7543695   09 Jun 2009   HYDRAULIC SYSTEM FOR AN ELECTRO-MECHANICAL TRANSMISSION
AND METHOD OF PROVIDING FLUID TO TRANSMISSION COMPONENTS GP-306416-US-NP  
11/230440   20 Sep 2005   2007-0069531-A1   29 Mar 2007   7543863   09 Jun 2009
  LOW PROFILE DOOR HANDLE ASSEMBLY

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-306622-US-NP   11/458276   18 Jul 2006   2008-0039257-A1   14 Feb 2008  
7544141   09 Jun 2009   TRANSMISSION DEVICE WITH SELECTABLE MOTOR CONNECTIONS
GP-306168-US-NP   11/417311   02 May 2006   2006-0264298-A1   23 Nov 2006  
7544150   09 Jun 2009   ENGINE TORQUE ERROR LEARN DURING DYNAMIC VEHICLE TEST
GP-308362-US-NP   11/531502   13 Sep 2006   2008-0604562-A1   13 Mar 2008  
7544151   09 Jun 2009   METHOD AND APPARATUS TO MONITOR OPERATION OF AN
AUXILIARY HYDRAULIC PUMP IN A TRANSMISSION GP-308509-US-NP   11/640073   15 Dec
2006   2008-0145720-A1   19 Jun 2008   7544430   09 Jun 2009   ONLINE DETECTION
OF STACK CROSSOVER RATE FOR ADAPTIVE HYDROGEN BLEED STRATEGY GP-304673-US-NP  
11/375426   14 Mar 2006   2007-0216236-A1   20 Sep 2007   7545060   09 Jun 2009
  METHOD AND APPARATUS FOR HEAT REMOVAL FROM ELECTRIC MOTOR WINDING END-TURNS
GP-309013-US-NP   11/736151   17 Apr 2007   2008-0150457-A1   26 Jun 2008  
7545109   09 Jun 2009   METHOD AND APPARATUS FOR MONITORING AN ELECTRICAL ENERGY
STORAGE DEVICE P001411-US-NP   12/036021   22 Feb 2008       7545486   09 Jun
2009   APPARATUS AND METHOD FOR DETERMINING THE CLOSING VELOCITY OF A VEHICLE
DOOR GP-304605-US-NP   11/199809   09 Aug 2005   2006-0172712   03 Aug 2006  
7546146   09 Jun 2009   CONTROL SYSTEM AND METHOD FOR DIVERSITY ANTENNA SYSTEM
GP-306784-US-NP   11/358441   21 Feb 2006   2007-0198140-A1   23 Aug 2007  
7546182   09 Jun 2009   INTERVEHICULAR AD HOC ROUTING PROTOCOL AND COMMUNICATION
SYSTEM GP-306007-US-NP   11/017420   20 Dec 2004   2006-0136108   22 Jun 2006  
7546191   09 Jun 2009   HANDWHEEL DAMPING CONTROL OF ACTIVE STEERING SYSTEM
GP-307614-US-NP   11/458406   19 Jul 2006   2008-0021615-A1   24 Jan 2008  
7546195   09 Jun 2009   METHOD FOR CONTROLLING VEHICLE AIRBAG STATUS DURING A
VEHICLE DYNAMIC SITUATION GP-303174-US-NP   10/851035   21 May 2004  
2005-0273252   08 Dec 2005   7546207   09 Jun 2009   TURN-BY-TURN NAVIGATION
SYSTEM WITH ENHANCED TURN ICON GP-302490-US-NP   11/263177   31 Oct 2005  
20070096584   03 May 2007   7546674   16 Jun 2009   STRUCTURE AND METHOD OF
ROTOR ASSEMBLY WITHOUT THE HUB GP-305635-US-NP   11/106114   14 Apr 2005  
2006-0233979-A1   19 Oct 2006   7546754   16 Jun 2009   METHOD OF FABRICATING
TUBULAR STRUCTURE FROM HYBRID MATERIAL GP-305912-US-NP   11/385045   17 Mar 2006
  2008-0083271-A1   10 Apr 2008   7546761   16 Jun 2009   DIESEL OXIDATION
CATALYST (DOC) TEMPERATURE SENSOR RATIONALITY DIAGNOSTIC P000985-US-NP  
12/051913   20 Mar 2008       7546765   16 Jun 2009   SCANNING DEVICE AND METHOD
FOR ANALYZING A ROAD SURFACE GP-307696-US-NP   11/281935   17 Nov 2005  
2007-0137406-A1   21 Jun 2007   7546783   16 Jun 2009   MOTOR VEHICLE SHIFT
HANDLE ATTACHMENT GP-306702-US-NP   11/592935   03 Nov 2006   2008-0105843-A1  
08 May 2008   7546848   16 Jun 2009   CARTRIDGE VALVE WITH INTEGRATED CERAMIC
RING HEATER GP-307688-US-NP   11/464271   14 Aug 2006   2008-0039263-A1   14 Feb
2008   7547264   16 Jun 2009   STARTER ALTERNATOR ACCESSORY DRIVE SYSTEM FOR A
HYBRID VEHICLE GP-303194-US-NP   10/768622   30 Jan 2004   2005-0166456   04 Aug
2005   7547334   16 Jun 2009   CONTINUOUS REACTOR GP-303633-US-NP   10/763951  
23 Jan 2004   2005-0163673   28 Jul 2005   7547418   16 Jun 2009   FLUIDIZED-BED
REACTOR SYSTEM GP-305030-US-NP   10/960552   07 Oct 2004   2006-0078775   13 Apr
2006   7547733   16 Jun 2009   COMPOSITE PROTON EXCHANGE MEMBRANE
GP-305886-US-NP   11/231332   20 Sep 2005   2006-0145544   06 Jul 2006   7548010
  16 Jun 2009   ACTIVE MATERIAL BASED ACTUATORS FOR LARGE DISPLACEMENTS AND
ROTATIONS

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-306304-US-NP   11/208111   19 Aug 2005   2007-0041396-A1   22 Feb 2007  
7548551   16 Jun 2009   SYSTEM AND METHOD OF OPTIMIZING THE BANDWIDTH OF A TIME
TRIGGERED COMMUNICATION PROTOCOL WITH HOMOGENEOUS SLOT SIZES GP-306236-US-NP  
11/190229   27 Jul 2005   2006-0179366   10 Aug 2006   7549108   16 Jun 2009  
METHODS AND SYSTEMS FOR SECURE CONTROL OF SYSTEM MODES AND SUB-MODES
GP-308870-US-NP   11/671509   06 Feb 2007   2008-0202203-A1   28 Aug 2008  
7549326   23 Jun 2009   PISTON DELAMINATION TESTING APPARATUS GP-307349-US-NP  
11/692389   28 Mar 2007   2008-0237517-A1   02 Oct 2008   7549407   23 Jun 2009
  METHOD AND SYSTEM FOR CONTROLLING A VALVE DEVICE GP-306701-US-NP   11/592941  
03 Nov 2006   2008-0105838-A1   08 May 2008   7549438   23 Jun 2009   VALVE
HEATED BY SPLIT SOLENOID GP-307938-US-NP   11/734392   12 Apr 2007  
2008-0252094-A1   16 Oct 2008   7549691   23 Jun 2009   LOCKING ARRANGEMENTS FOR
REMOVABLE END GATES GP-303514-US-DIV   12/023952   31 Jan 2008   2008-0134493-A1
  12 Jun 2008   7550174   23 Jun 2009   LOW CONTACT RESISTANCE BONDING METHOD
FOR BIPOLAR PLATES IN A PEM FUEL CELL GP-307213-US-NP   11/536061   28 Sep 2006
  2007-0092780-A1   26 Apr 2007   7550222   23 Jun 2009   FUEL CELL COMPONENT
HAVING A DURABLE CONDUCTIVE AND HYDROPHILIC COATING GP-308433-US-NP   11/422691
  07 Jun 2006   2007-0285061-A1   13 Dec 2007   7550946   23 Jun 2009   METHOD
AND APPARATUS FOR REAL-TIME LIFE ESTIMATION OF AN ELECTRIC ENERGY STORAGE DEVICE
IN A HYBRID ELECTRIC VEHICLE GP-306895-US-NP   11/468791   31 Aug 2006  
2007-0052519-A1   08 Mar 2007   7551070   23 Jun 2009   WIRELESS SENSING SYSTEM
P002520-US-NP   12/021529   29 Jan 2008   2009-0070022-A1   12 Mar 2009  
7552007   23 Jun 2009   CALIBRATION SYSTEMS AND METHODS FOR SCHEDULED LINEAR
CONTROL ALGORITHMS IN INTERNAL COMBUSTION ENGINE CONTROL SYSTEMS USING GENETIC
ALGORITHMS, PENALTY FUNCTIONS, WEIGHTING, AND EMBEDDING GP-303626-US-DIV  
11/871292   12 Oct 2007   2008-0028814-A1   07 Feb 2008   7552611   30 Jun 2009
  SHEET PROCESSING APPARATUS, METHOD OF USE, AND PLASTICALLY DEFORMED SHEET
P001334-US-NP   12/015707   17 Jan 2008       7553079   30 Jun 2009  
TEMPERATURE SENSOR ASSEMBLY GP-303991-US-NP   10/914362   09 Aug 2004  
2006-0029536   09 Feb 2006   7553464   30 Jun 2009   LANTHANUM TANTALATE
PHOTOCATALYSTS GP-304676-US-NP   11/106334   14 Apr 2005   2006-0234093-A1   19
Oct 2006   7553569   30 Jun 2009   DYNAMIC CATHODE GAS CONTROL FOR A FUEL CELL
SYSTEM GP-307888-US-NP   11/459424   24 Jul 2006   2008-0021599-A1   24 Jan 2008
  7555368   30 Jun 2009   SYNTHESIZED CONTROL INPUT P002046-US-NP   12/247327  
08 Oct 2008   2009-0105898-A1   23 Apr 2009   7555374   30 Jun 2009   METHOD FOR
MONITORING A MOTOR SPEED SENSOR GP-308915-US-NP   11/669439   31 Jan 2007  
2008-0181280-A1   31 Jul 2008   7555411   30 Jun 2009   METHOD AND APPARATUS TO
MONITOR A TEMPERATURE SENSING DEVICE GP-302081-US-NP   11/106103   14 Apr 2005  
20060230609-A1   19 Oct 2006   7555833   07 Jul 2009   SYSTEM FOR PROGRAMMABLE
SELF-PIERCING RIVETING GP-306797-US-NP   11/392252   29 Mar 2006  
2007-0228862-A1   04 Oct 2007   7556082   07 Jul 2009   INTERIOR PERMANENT
MAGNET ROTORS WITH MULTIPLE PROPERTIES AND METHODS OF MAKING SAME
GP-307033-US-CIP1   11/533417   20 Sep 2006   20070068721-A1   29 Mar 2007  
7556117   07 Jul 2009   HOOD LIFT MECHANISMS UTILIZING ACTIVE MATERIALS AND
METHODS OF USE

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-308396-US-NP   11/440499   25 May 2006   2007-0284176-A1   13 Dec 2007  
7556120   07 Jul 2009   METHOD AND APPARATUS TO CONTROL HYDRAULIC PRESSURE IN AN
ELECTRO-MECHANICAL TRANSMISSION GP-306414-US-NP   11/219893   06 Sep 2005  
2007-0052194-A1   08 Mar 2007   7556272   07 Jul 2009   TWIST AXLE SUSPENSIONS
GP-307545-US-NP   11/554753   31 Oct 2006   2007-0188004-A1   16 Aug 2007  
7556313   07 Jul 2009   ACTIVE MATERIAL ACTUATED HEADREST ASSEMBLIES
P001111-US-NP   11/940801   15 Nov 2007   2009-0130868-A1   21 May 2009  
7556537   07 Jul 2009   SOLENOID AND CONNECTOR ASSEMBLY GP-305190-US-NP  
11/047436   31 Jan 2005   2006-0199528   07 Sep 2006   7556559   07 Jul 2009  
CONTROL AND PRESSURE RELEASE VALVE GP-308401-US-NP   11/553064   26 Oct 2006  
2008-0103003-A1   01 May 2008   7556578   07 Jul 2009   METHOD AND APPARATUS TO
CONTROL OPERATION OF A HYDRAULIC CONTROL CIRCUIT FOR AN ELECTRO-MECHANICAL
TRANSMISSION GP-305824-US-NP   11/398778   06 Apr 2006   2007-0238575-A1   11
Oct 2007   7556583   07 Jul 2009   PLANET CARRIER ASSEMBLY GP-306382-US-NP  
11/285523   21 Nov 2005   20070115604A1   24 May 2007   7557583   07 Jul 2009  
SYSTEM AND METHOD FOR MONITORING AN ELECTRICAL POWER RELAY IN A HYBRID ELECTRIC
VEHICLE GP-307626-US-NP   11/360014   22 Feb 2006   2007-0198135-A1   23 Aug
2007   7558638   07 Jul 2009   APPLYING REAL-TIME CONTROL TO A PRODUCTION SYSTEM
GP-305333-US-NP   11/448964   07 Jun 2006   2007-0288414-A1   13 Dec 2007  
7558771   07 Jul 2009   SYSTEM AND METHOD FOR SELECTION OF PREDICTION TOOLS
2003P30992WOUS   10/590047   17 Aug 2006   2007-0180653-A1   09 Aug 2007  
7559116   14 Jul 2009   ARM FOR A PANTOGRAPHIC HINGE DEVICE GP-304870-US-NP  
11/017173   20 Dec 2004   2006-0131085   22 Jun 2006   7559387   14 Jul 2009  
DECELERATION RATE BASED ENGINE SPIN CONTROL AND ENGINE OFF FUNCTIONALITY
GP-306079-US-NP   11/378721   17 Mar 2006   20070215396-A1   20 Sep 2007  
7559394   14 Jul 2009   ENERGY RECOVERY SYSTEM GP-307757-US-NP   11/589692   30
Oct 2006   2007-0249463-A1   25 Oct 2007   7559873   14 Jul 2009   RESOLVING
TIE-UP IN A CLUTCH-TO-CLUTCH TRANSMISSION GP-308160-US-NP   11/619204   03 Jan
2007   2008-0161159-A1   03 Jul 2008   7559876   14 Jul 2009   METHOD OF
DETECTING AND PREVENTING TIE-UP DURING A DOUBLE TRANSITION UP-SHIFT
GP-305396-US-NP   11/035184   13 Jan 2005   2006-0154124   13 Jul 2006   7560183
  14 Jul 2009   CONTROL OF RH CONDITIONS IN ELECTROCHEMICAL CONVERSION ASSEMBLY
GP-307208-US-NP   11/534373   22 Sep 2006   20070069874-A1   29 Mar 2007  
7561032   14 Jul 2009   SELECTABLE LANE-DEPARTURE WARNING SYSTEM AND METHOD
GP-305288-US-NP   11/220466   07 Sep 2005   2007-0054685-A1   08 Mar 2007  
7561846   14 Jul 2009   VEHICLE-TO-VEHICLE COMMUNICATION P000671-US-NP  
12/100580   10 Apr 2008       7561957   14 Jul 2009   SPARK-IGNITION
DIRECT-INJECTION COLD START STRATEGY USING HIGH PRESSURE START GP-309414-US-NP  
11/853178   11 Sep 2007   2009-0064792-A1   12 Mar 2009   7562558   21 Jul 2009
  KNOCK SENSOR DIAGNOSTIC SYSTEM AND METHOD GP-305818-US-NP   11/684894   12 Mar
2007   2008-0223347-A1   18 Sep 2008   7562652   21 Jul 2009   ENGINE PCV SYSTEM
WITH HYDROPHOBIC, OLEOPHOBIC MEMBRANE FOR AIR/OIL SEPARATION GP-307226-US-NP  
11/347409   03 Feb 2006   2007-0184933-A1   09 Aug 2007   7563191   21 Jul 2009
  WIDE RATIO TRANSMISSION GP-307574-US-NP   11/560520   16 Nov 2006  
20070163686-A1   19 Jul 2007   7563334   21 Jul 2009   TWO-WAY SHAPE MEMORY
SURFACES GP-307557-US-NP   11/684967   12 Mar 2007   2008-0224687-A1   18 Sep
2008   7564248   21 Jul 2009   METHOD AND APPARATUS FOR MONITORING FUEL CELLS

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-309042-US-NP   11/780508   20 Jul 2007   2009-0024300-A1   22 Jan 2009  
7565236   21 Jul 2009   AIRFLOW ESTIMATION METHOD AND APPARATUS FOR INTERNAL
COMBUSTION ENGINE GP-304986-US-NP   11/053966   09 Feb 2005   2006-0174610   10
Aug 2006   7565799   28 Jul 2009   CONTROLLING LEAN NOX TRAP (LNT) CATALYST
PERFORMANCE GP-306214-US-NP   11/112753   22 Apr 2005       7565888   28 Jul
2009   SYSTEM TO RELEASE A STUCK LOCK-PIN IN A CAM PHASER P002746-US-NP  
12/035935   22 Feb 2008   2009-0064964-A1   12 Mar 2009   7565893   28 Jul 2009
  SPARK IGNITED DIRECT INJECTION FLOW GEOMETRY FOR IMPROVED COMBUSTION
P000544-US-NP   11/939782   14 Nov 2007   2009-0121520-A1   14 May 2009  
7566094   28 Jul 2009   ENHANCED FUNCTIONALITY VEHICLE CLOSURE PANEL ASSEMBLY
GP-307669-US-NP   11/561907   21 Nov 2006   2007-0132456-A1   14 Jun 2007  
7567086   28 Jul 2009   METHOD AND ARTICLE OF MANUFACTURE FOR MONITORING AN
ELECTRICAL ENERGY STORAGE DEVICE GP-306871-US-NP   11/462653   04 Aug 2006  
2008-0028879-A1   07 Feb 2008   7568402   04 Aug 2009   METHOD AND APPARATUS FOR
FAULT-TOLERANT TRANSMISSION GEAR SELECTOR LEVER POSITION DETERMINATION
P002380-US-NP   12/143218   20 Jun 2008       7568461   04 Aug 2009   TAPPET
ROLLER END SHAPE FOR IMPROVED LUBRICATION AND COMBINATION WITH FUEL PUMP AND
ENGINE P000037-US-NP   11/759263   07 Jun 2007   2008-0229814-A1   25 Sep 2008  
7568467   04 Aug 2009   CRANK POSITION CORRECTION USING CYLINDER PRESSURE
P002452-US-NP   12/204199   04 Sep 2008   2009-0084361-A1   02 Apr 2009  
7568471   04 Aug 2009   DIESEL FUEL INJECTION PRIMING SYSTEM GP-307819-US-NP  
11/461820   02 Aug 2006   2008-0029363-A1   07 Feb 2008   7568567   04 Aug 2009
  SNAP-RING WITH ADDITIONAL LOOP GP-307795-US-NP   11/552223   24 Oct 2006  
2008-0095627-A1   24 Apr 2008   7568888   04 Aug 2009   FAN BLADES HAVING
VARIABLE PITCH COMPLIANTLY RESPONSIVE TO A LINEAR ACTUATOR GP-308398-US-NP  
11/462654   04 Aug 2006   2008-0182696-A1   31 Jul 2008   7568990   04 Aug 2009
  METHOD AND APPARATUS TO CONTROL OPERATION OF A HYDRAULIC CONTROL CIRCUIT FOR
AN ELECTRO-MECHANICAL TRANSMISSION GP-308470-US-NP   11/561156   17 Nov 2006  
2008-0120001-A1   22 May 2008   7568994   04 Aug 2009   CONTROL ARCHITECTURE FOR
SELECTION OF OPTIMAL MODE OR GEAR AND INPUT SPEED FOR A HYBRID POWERTRAIN SYSTEM
GP-305105-US-NP   10/960880   07 Oct 2004   2006-0075630   13 Apr 2006   7569082
  04 Aug 2009   MANUFACTURE OF UNITIZED ELECTRODE ASSEMBLY FOR PEM FUEL CELLS
GP-307677-US-NP   11/381816   05 May 2006   2007-0256779-A1   08 Nov 2007  
7569117   04 Aug 2009   MODEL SURFACE TEXTURING FILM GP-306463-US-NP   11/459660
  25 Jul 2006   2008-0026280-A1   31 Jan 2008   7569299   04 Aug 2009  
MULTI-COMPONENT FUEL CELL GASKET FOR LOW TEMPERATURE SEALING AND MINIMAL
MEMBRANE CONTAMINATION GP-307728-US-NP   11/595844   10 Nov 2006  
2008-0073973-A1   27 Mar 2008   7569948   04 Aug 2009   METHOD AND SYSTEM TO
PREVENT FALSE SPEED DISPLAY DURING HIGH ENGINE SPEED OPERATION GP-305022-US-NP  
11/054241   09 Feb 2005   2006-0176024   10 Aug 2006   7570022   04 Aug 2009  
VARIABLE BATTERY REFRESH CHARGING CYCLES GP-306404-US-NP   11/219043   02 Sep
2005   20070052795A1   08 Mar 2007   7570794   04 Aug 2009   SYSTEM AND METHOD
FOR EVALUATING A MACHINED SURFACE OF A CAST METAL COMPONENT

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-305417-US-NP   11/242743   04 Oct 2005   2007-0078570-A1   05 Apr 2007  
7571029   04 Aug 2009   METHOD AND APPARATUS FOR REPORTING ROAD CONDITIONS
GP-307565-US-NP   11/400844   10 Apr 2006   2007-0239320-A1   11 Oct 2007  
7571030   04 Aug 2009   ESTIMATION OF VEHICLE ROLL RATE AND ROLL ANGLE USING
SUSPENSION DEFLECTION SENSORS GP-307791-US-NP   11/463052   08 Aug 2006  
2008-0040000-A1   14 Feb 2008   7571039   04 Aug 2009   VEHICLE YAW/ROLL
STABILITY CONTROL WITH SEMI-ACTIVE SUSPENSION GP-306894-US-NP   11/352578   10
Feb 2006   2006-0259221-A1   16 Nov 2006   7571040   04 Aug 2009   METHOD AND
APPARATUS FOR CONTROLLING A MAGNETO-RHEOLOGICAL POWER STEERING COUPLING
GP-305014-US-NP   11/035338   13 Jan 2005   2006-0155444   13 Jul 2006   7571041
  04 Aug 2009   AUTOMATIC CONTROL OF AUTOMOTIVE REARVIEW MIRROR GP-305582-US-NP
  11/185923   20 Jul 2005   2006-0031049   09 Feb 2006   7571084   04 Aug 2009  
SYSTEM AND METHOD FOR MORPHABLE ENGINEERING CRITERIA H-196036-US-NP   29/022233
  29 Apr 1994       D359946   04 Jul 1995   INDUCTIVE CHARGING COUPLER
H-183473-US-DP   29/027466   22 Aug 1994       D367966   19 Mar 1996   GARMENT
HANGER FOR A VEHICLE GP-304525-US-DP   29/195217   08 Dec 2003       D502672  
08 Mar 2005   VEHICLE BODY GP-304657-US-DP   29/211704   19 Aug 2004      
D506170   14 Jun 2005   VEHICULAR EXHAUST PIPE GP-304564-US-DP   29/196232   22
Dec 2003       D515974   28 Feb 2006   VEHICLE BODY GP-304563-US-DP   29/196229
  22 Dec 2003       D516464   07 Mar 2006   VEHICLE BODY GP-304568-US-DP  
29/196233   22 Dec 2003       D516465   07 Mar 2006   VEHICLE BODY
GP-304562-US-DP   29/196228   22 Dec 2003       D518414   04 Apr 2006   VEHICLE
BODY GP-304561-US-DP   29/196227   22 Dec 2003       D521901   30 May 2006  
VEHICLE BODY GP-304566-US-DP   29/196231   22 Dec 2003       D521902   30 May
2006   VEHICLE BODY GP-304567-US-DP   29/196225   22 Dec 2003       D522916   13
Jun 2006   VEHICLE BODY GP-304565-US-DP   29/196230   22 Dec 2003       D525912
  01 Aug 2006   VEHICLE BODY GP-304629-US-DP   29/197243   13 Jan 2004      
D525913   01 Aug 2006   VEHICLE BODY GP-304560-US-DP   29/196226   22 Dec 2003  
    D527691   05 Sep 2006   VEHICLE BODY GP-306385-US-DP   29/220992   07 Jan
2005       D563835   11 Mar 2008   VEHICLE BODY GP-307801-US-DP   29/242636   10
Nov 2005       D570249   03 Jun 2008   VEHICLE BODY GP-308050-US-DP   29/251419
  06 Jan 2006       D570252   03 Jun 2008   VEHICLE BODY GP-306386-US-DP  
29/220970   07 Jan 2005       D570737   10 Jun 2008   VEHICLE BODY P003206-US-DP
  29/297071   02 Nov 2007       D579382   28 Oct 2008   VEHICLE BODY
P003213-US-DP   29/302155   11 Jan 2008       D592105   12 May 2009   VEHICLE
BODY P003334-US-DP   29/302152   11 Jan 2008       D592549   19 May 2009  
VEHICLE BODY P003322-US-DP   29/302153   11 Jan 2008       D592550   19 May 2009
  VEHICLE BODY P003211-US-DP   29/302154   11 Jan 2008       D592551   19 May
2009   VEHICLE BODY P006644-US-DP   29/325624   03 Oct 2008       D597446   04
Aug 2009   VEHICLE BODY P006646-US-DP   29/325621   03 Oct 2008       D597447  
04 Aug 2009   VEHICLE BODY H-200837-US-REI   08/916729   18 Aug 1997      
RE36001   10 Dec 1996   SAND MOLD MEMBER AND METHOD (6/8/00 — REISSUE GRANT DATE
OF 12/22/98 CHANGED TO PARENT ISSUE DATE OF 12/10/96 FOR MAINTENANCE FEE
PURPOSES) GP-302142-US-REI   08/812866   06 Mar 1997       RE36164   07 Mar 1995
  CONVOLUTED BOLT RETAINER (1/30/02 - REISSUE GRANT DATE OF 3/23/99 CHANGED TO
PARENT ISSUE DATE OF 3/7/95 FOR MAINTENANCE FEE PURPOSES)

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-300252-US-REI   09/504349   14 Feb 2000       RE37284   29 Apr 1997  
CORROSION RESISTANT PEM FUEL CELL (1/7/02 - REISSUE GRANT DATE OF 7/17/01
CHANGED TO PARENT ISSUE DATE OF 4/29/97 FOR MAINTENANCE FEE PURPOSES)
GP-301022-US-NP   09/740584   18 Dec 2000   2002-0078423-A1   20 Jun 2002      
AUTOMATIC RECONFIGURATION OF SYSTEM SUB-MODELS FOR INDEPENDENT ANALYSIS
H-205702-US-CPA   10/080754   22 Feb 2002   2002-0114990   22 Aug 2002      
FUEL CELL WITH VARIABLE POROSITY GAS DISTRIBUTION LAYERS GP-300750-US-NP  
09/820589   30 Mar 2001   2002-0142273   03 Oct 2002       INTERACTIVE PROCESS
LEARNING AID GP-303027-US-NP   10/309786   04 Dec 2002   2003-0132584   17 Jul
2003       WHEEL MODULE GP-301849-US-NP   10/378421   03 Mar 2003   2003-0170506
  11 Sep 2003       WATER ATOMIZATION APPARATUS FOR A FUEL CELL SYSTEM AND ALSO
A METHOD FOR HUMIDIFYING A GAS FLOW SUPPLIED TO A FUEL CELL SYSTEM
GP-302526-US-CIP1   10/369145   18 Feb 2003   2004-0018937   29 Jan 2004      
METHODS FOR FORMING A CATALYTIC COATING ON A SUBSTRATE GP-301292-US-NP  
10/218113   13 Aug 2002   2004-0034460   19 Feb 2004       POWERTRAIN CONTROL
SYSTEM GP-302265-US-NP   10/235365   05 Sep 2002   2004-0046899   11 Mar 2004  
    VEHICLE INTERIOR PROJECTION ENTERTAINMENT SYSTEM GP-300868-US-NP   10/256666
  27 Sep 2002   2004-0062956   01 Apr 2004       BYPRODUCT COMPOUND RETENTION
DEVICE FOR FUEL RICH START-UP COMBUSTOR GP-301859-US-NP   10/639306   12 Aug
2003   2004-0071935   15 Apr 2004       METHOD OF FORMING A COMPOSITE ARTICLE
WITH A MANUALLY TEXTURED SURFACE GP-303864-US-NP   10/613088   07 Jul 2003  
2004-0081193   29 Apr 2004       METHOD FOR TRANSMITTING DATA WITHIN A
COMMUNICATION SYSTEM GP-301716-US-NP   10/616457   09 Jul 2003   2004-0081864  
29 Apr 2004       METHOD AND APPARATUS FOR THE INVESTIGATION OF A FUEL CELL
SYSTEM GP-300791-US-CNT1   10/689001   20 Oct 2003   2004-0081881   29 Apr 2004
      ELECTRICAL CONTACT ELEMENT AND BIPOLAR PLATE GP-301023-US-NP   10/299292  
19 Nov 2002   2004-0094364   20 May 2004       LUBRICATION SYSTEM FOR HIGH SPEED
PLANET GEARS GP-302262-US-NP   10/304311   26 Nov 2002   2004-0101451   27 May
2004       CATALYST TEMPERATURE CONTROL VIA MICROWAVE-INDUCED PARTICLE OXIDATION
GP-302650-US-NP   10/315772   09 Dec 2002   2004-0101750   27 May 2004      
FUEL CELL SYSTEM WITH INTEGRATED THERMO-TO-ELECTRIC GENERATING DEVICES
GP-302378-US-NP   10/341765   14 Jan 2003   2004-0137285   15 Jul 2004      
ANODE EXHAUST GAS DILUTION METHOD AND APPARATUS IN PEM FUEL CELL POWERED SYSTEM
GP-303187-US-CNT2   10/723291   26 Nov 2003   2004-0143376   22 Jul 2004      
METHOD AND SYSTEM FOR DETERMINING TIRE PRESSURE IMBALANCES H-205754-US-NP  
10/354542   30 Jan 2003   2004-0148861   05 Aug 2004       DUAL FUNCTION CO
CLEAN-UP / SORBER UNIT GP-302212-US-CIP1   10/664503   17 Sep 2003  
2004-0148862-A1   05 Aug 2004       WGS REACTOR INCORPORATED WITH CATALYZED HEAT
EXCHANGER FOR WGS REACTOR VOLUME REDUCTION GP-301319-US-CNT1   10/627145   25
Jul 2003   2004-0151965-A1   05 Aug 2004       WATER VAPOR TRANSFER DEVICE FOR A
FUEL CELL POWER PLANT GP-302213-US-NP   10/360996   07 Feb 2003   2004-0154222  
12 Aug 2004       FUEL PROCESSOR PRIMARY REACTOR AND COMBUSTOR STARTUP VIA
ELECTRICALLY-HEATED CATALYST

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-300576-US-DIV1   10/787431   26 Feb 2004   2004-0166041   26 Aug 2004      
ROLLING REGENERATION DIESEL PARTICULATE TRAP GP-301170-US-CNT1   10/791428   02
Mar 2004   2004-0166388   26 Aug 2004       FUEL CELL ENERGY MANAGEMENT SYSTEM
FOR COLD ENVIRONMENTS GP-302997-US-NP   10/696081   29 Oct 2003   2004-0181365
A1   16 Sep 2004       ADJOINT-BASED GRADIENT DRIVEN METHOD FOR IDENTIFYING
UNKNOWN PARAMETERS OF NON-LINEAR SYSTEM MODELS GP-300329-US-NP   10/402270   28
Mar 2003   2004-0193679-A1   30 Sep 2004       COMPUTERIZED SYSTEM FOR
NETWORK-BASED MANAGEMENT OF ENGINEERING PROJECTS GP-301394-US-DIV1   10/826893  
16 Apr 2004   2004-0195817   07 Oct 2004       METHODS OF HYDROFORMING ARTICLES
AND THE ARTICLES FORMED THEREBY JOINT 3M/GM GP-302110-US-NP   10/407072   03 Apr
2003   2004-0197610   07 Oct 2004       FUEL CELL STACK PREHEATING
GP-301128-US-NP   10/407609   04 Apr 2003   2004-0197627   07 Oct 2004       MEA
WITH CATALYST FOR OXIDATION OF CARBON MONOXIDE GP-303636-US-NP   10/480346   04
Jun 2004   2004-0209131   21 Oct 2004       PROCESS AND APPARATUS FOR PRODUCING
HYDROGEN GP-300807-US-DIV1   10/878336   28 Jun 2004   2004-0234838   25 Nov
2004       FUEL CELL WITH A DEVICE FOR STORING WATER GP-301597-US-CNT1  
10/891288   14 Jul 2004   2004-0253505   16 Dec 2004       LOW CONTACT
RESISTANCE PEM FUEL CELL H-205856-US-CIP1   10/823391   13 Apr 2004  
2004-0254729   16 Dec 2004       PRE-COLLISION ASSESSMENT OF POTENTIAL COLLISION
SEVERITY FOR ROAD VEHICLES GP-302364-US-NP   10/463167   17 Jun 2003  
2004-0255576   23 Dec 2004       DIESEL ENGINE DISPLACEMENT ON DEMAND
GP-302248-US-NP   10/600505   20 Jun 2003   2004-0260703   23 Dec 2004      
QUANTITATIVE PROPERTY LOSS RISK MODEL AND DECISION ANALYSIS FRAMEWORK
GP-303216-US-NP   10/602938   24 Jun 2003   2004-0261762   30 Dec 2004      
ACETYLENE-BASED ADDITION FOR HOMOGENEOUS-CHARGE COMPRESSION IGNITION (HCCI)
ENGINE OPERATION GP-302217-US-CIP2   10/851695   21 May 2004   2004-0265665   30
Dec 2004       IMPROVED PEMFC ELECTROCATALYST BASED ON MIXED CARBON SUPPORTS
GP-302809-US-NP   10/617146   10 Jul 2003   2005-0005520   13 Jan 2005      
HIGH ACTIVITY WATER GAS SHIFT CATALYSTS BASED ON PLATINUM GROUP METALS AND
CERIUM-CONTAINING OXIDES GP-303569-US-NP   10/628316   28 Jul 2003  
2005-0026012   03 Feb 2005       DIFFUSION MEDIA TAILORED TO ACCOUNT FOR
VARIATIONS IN OPERATING HUMIDITY AND DEVICES INCORPORATING THE SAME
GP-303256-US-NP   10/641565   15 Aug 2003   2005-0037250-A1   17 Feb 2005      
CHARGE AIR HUMIDIFICATION FOR FUEL CELLS GP-302782-US-NP   10/650208   28 Aug
2003   2005-0045437   03 Mar 2005       THERMAL SIMULATION FRICTION DEVICE
COOLING CONTROL H-203484-US-DIV1   10/962651   12 Oct 2004   2005-0048332   03
Mar 2005       MULTIPLE STAGE COMBUSTION PROCESS TO MAINTAIN A CONTROLLABLE
REFORMATION TEMPERATURE PROFILE H-203484-US-DIV2   10/962802   12 Oct 2004  
2005-0048333   03 Mar 2005       MULTIPLE STAGE COMBUSTION PROCESS TO MAINTAIN A
CONTROLLABLE REFORMATION TEMPERATURE PROFILE GP-303580-US-CIP1   10/903912   30
Jul 2004   2005-0058881   17 Mar 2005       CATALYST LAYER EDGE PROTECTION FOR
ENHANCED MEA DURABILITY IN PEM FUEL CELLS

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-302911-US-NP   10/679719   06 Oct 2003   2005-0072514   07 Apr 2005      
METHOD OF MAKING MEMBRANE ELECTRODE ASSEMBLIES GP-300038-US-NP   10/690018   21
Oct 2003   20050081445   21 Apr 2005       METHOD FOR STARTING A PRIMARY REACTOR
GP-303508-US-NP   10/689198   20 Oct 2003   20050084724   21 Apr 2005      
REGENERATIVE COMPRESSOR MOTOR CONTROL FOR A FUEL CELL POWER SYSTEM
GP-303630-US-NP   10/701143   07 Nov 2003   2005-0097541   05 May 2005       LOW
COST, OPEN APPROACH FOR VEHICLE SOFTWARE INSTALLATION UPDATING AND ON-BOARD
DIAGNOSTICS GP-303474-US-NP   10/704015   07 Nov 2003   2005-0100774   12 May
2005       NOVEL ELECTRICAL CONTACT ELEMENT FOR A FUEL CELL GP-303503-US-NP  
10/717356   19 Nov 2003   2005-0106438   19 May 2005       VEHICLE PLUMBING TO
RELEASE HYDROGEN FROM FLUID GP-303386-US-NP   10/739616   18 Dec 2003  
2005-0132697   23 Jun 2005       FUEL VAPOR ENRICHMENT FOR EXHAUST EXOTHERMIC
CATALYST LIGHT-OFF GP-303623-US-NP   10/751865   06 Jan 2004   2005-0149243   07
Jul 2005       INTEGRATING ACTIVE FRONT STEERING AND VEHICLE STABILITY BRAKE
CONTROL GP-303742-US-NP   10/756664   13 Jan 2004   2005-0152519   14 Jul 2005  
    MUSIC NAVIGATOR FOR DIGITAL AUDIO PLAYBACK GP-303316-US-NP   10/755128   09
Jan 2004   2005-0153184   14 Jul 2005       BIPOLAR PLATE FOR CROSS-LINKED
CHANNELS GP-303355-US-NP   10/758816   16 Jan 2004   2005-0158603   21 Jul 2005
      ULTRA SHORT HIGH PRESSURE GRADIENT FLOW PATH FLOW FIELD GP-301699-US-CNT1
  11/047508   31 Jan 2005   2005-0158607   21 Jul 2005       ULTRA-LOW LOADINGS
OF AU FOR STAINLESS STEEL BIPOLAR PLATES GP-303999-US-NP   10/765822   27 Jan
2004   2005-0161070   28 Jul 2005       EXTRUDED BIPOLAR PLATES GP-305140-US-NP
  10/946138   21 Sep 2004   2005-0161965   28 Jul 2005       METHOD FOR
CONNECTING TWO OR MORE METAL SHEETS OR PROFILE PARTS, ESPECIALLY OF AN
AUTOMOBILE BODY SEGMENT, AND SAID AUTOMOBILE BODY SEGMENT GP-303571-US-NP  
10/763633   22 Jan 2004   2005-0163920   28 Jul 2005       MEMBRANE ELECTRODE
ASSEMBLY PREPARED BY DIRECT SPRAY OF CATALYST TO MEMBRANE GP-304283-US-NP  
10/765815   27 Jan 2004   2005-0164057   28 Jul 2005       VIRTUAL COMPRESSOR
OPERATIONAL PARAMETER MEASUREMENT AND SURGE DETECTION IN A FUEL CELL SYSTEM
GP-303519-US-NP   10/771917   04 Feb 2004   2005-0170232   04 Aug 2005      
DURABLE, LOW TRANSIENT RESISTENCE BETWEEN BIPOLAR PLATE AND DIFFUSION MEDIA
GP-302803-US-DIV1   11/070919   03 Mar 2005   2005-0172555   11 Aug 2005      
METHODS APPARATUS AND SYSEMS FOR PRODUCING HYDROGEN FROM A FUEL GP-302644-US-NP
  10/774964   09 Feb 2004   2005-0175872   11 Aug 2005       FUEL CELL FLOODING
DETECTION GP-302738-US-NP   10/772699   05 Feb 2004   2005-0175873   11 Aug 2005
      PASSIVE HYDROGEN VENT FOR A FUEL CELL GP-303100-US-NP   10/780025   17 Feb
2004   2005-0181264   18 Aug 2005       CAPILLARY LAYER ON FLOW FIELD FOR WATER
MANAGEMENT IN PEM FUEL CELL GP-304817-US-NP   11/067613   25 Feb 2005  
2005-0188647   01 Sep 2005       MIXED METAL CLOSURE ASSEMBLY AND METHOD
GP-304820-US-NP   10/787381   26 Feb 2004   2005-0191234   01 Sep 2005      
HYDROGEN STORAGE SYSTEM MATERIALS AND METHODS INCLUDING HYDRIDES AND HYDROXIDES
GP-304818-US-NP   10/787617   26 Feb 2004   2005-0191235   01 Sep 2005      
REGENERATION OF HYDROGEN STORAGE SYSTEM MATERIALS AND METHODS INCLUDING HYDRIDES
AND HYDROXIDES GP-304143-US-NP   10/771172   03 Feb 2004   2005-0193004   01 Sep
2005       BUILDING A CASE BASE FROM LOG ENTRIES

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-305035-US-NP   11/077498   09 Mar 2005   2005-0198774 A1   15 Sep 2005      
DOOR CLOSURE ASSIST ASSEMBLIES GP-306129-US-NP   11/063652   23 Feb 2005  
2005-0198904 A1   15 Sep 2005       ACTIVE SEAL ASSEMBLIES FOR MOVABLE WINDOWS
GP-305036-US-NP   11/076434   09 Mar 2005   2005-0198907 A1   15 Sep 2005      
ACTIVE MATERIAL BASED SEAL ASSEMBLIES AND METHODS FOR VARYING SEAL FORCE
GP-304921-US-NP   11/075383   08 Mar 2005   2005-0199055-A1   15 Sep 2005      
SHAPE MEMORY POLYMER TEMPERATURE SENSING DEVICES AND METHODS OF USE
GP-305039-US-NP   11/074584   08 Mar 2005   2005-0199440   15 Sep 2005      
ACTIVE SEAL ASSEMBLIES FOR SOUND ISOLATION GP-305450-US-NP   11/077496   10 Mar
2005   2005-0199455   15 Sep 2005       CUSTOMIZABLE STRUT ASSEMBLIES AND
ARTICLES THAT EMPLOY THE SAME GP-305445-US-NP   11/078644   11 Mar 2005  
2005-0200984-A1   15 Sep 2005       ACTIVE MIRROR ASSEMBLIES GP-304922-US-NP  
11/068028   28 Feb 2005   2005-0202194   15 Sep 2005       SHAPE MEMORY POLYMER
CONDUITS AND METHODS OF USE GP-305449-US-NP   11/077497   10 Mar 2005  
2005-0202248   15 Sep 2005       MORPHABLE BODY MOLDINGS, RUB STRIPS, AND
BUMPERS GP-305783-US-NP   11/063332   22 Feb 2005   2005-0204537   22 Sep 2005  
    METHOD FOR ESTABLISHING ELECTRICAL CONNECTIONS IN A HYBRID
ELECTRO-MECHANICAL TRANSMISSION GP-305650-US-NP   11/060076   17 Feb 2005  
2005-0205373   22 Sep 2005       TRANSMISSION CLUTCHES AND METHOD OF COOLING
GP-304920-US-NP   11/077493   09 Mar 2005   2005-0206096   22 Sep 2005      
ACTIVE MATERIAL BASED SEAL ASSEMBLIES GP-305005-US-NP   11/060227   17 Feb 2005
  2005-0206349   22 Sep 2005       HYBRID TRANSMISSION MOTOR MODULE WITH
INTEGRAL WIRE CONNECTIONS GP-304670-US-NP   10/810983   26 Mar 2004  
2005-0211275   29 Sep 2005       SURFACE-CLEANING TO REMOVE METAL AND OTHER
CONTAMINANTS USING HYDROGEN GP-305451-US-NP   11/075837   09 Mar 2005  
2005-0211870   29 Sep 2005       ACTIVE AND RECONFIGURABLE TOOLS GP-305037-US-NP
  11/074578   08 Mar 2005   2005-0212304   29 Sep 2005       ACTIVE SEAL
ASSISTED LATCHING ASSEMBLIES GP-303576-US-NP   10/811161   26 Mar 2004  
2005-0214602   29 Sep 2005       LOAD FOLLOWING ALGORITHM FOR A FUEL CELL BASED
DISTRIBUTED GENERATION SYSTEM GP-302076-US-NP   10/811204   26 Mar 2004  
2005-0214617   29 Sep 2005       NON-FLAMMABLE EXHAUST ENABLER FOR HYDROGEN
POWERED FUEL CELLS GP-303000-US-NP   10/808081   24 Mar 2004   2005-0216159   29
Sep 2005       AUTOMATIC TRANSMISSION CLUTCH TIMING OPTIMIZATION APPARATUS AND
METHOD GP-303480-US-CNT1   11/132988   19 May 2005   2005-0221148   06 Oct 2005
      FUEL CELL SHUTDOWN AND STARTUP USING A CATHODE RECYCLE LOOP
GP-303515-US-NP   10/823305   13 Apr 2004   2005-0225282   13 Oct 2005      
GIANT MAGNETORESISTIVE CELL MONITORING GP-304003-US-NP   10/818467   05 Apr 2004
  2005-0227649   13 Oct 2005       RADIO SYSTEM THAT SIMULTANEOUSLY DISPLAYS
PRESET CHANNELS FROM MULTIPLE BANDS GP-306108-US-NP   11/074582   08 Mar 2005  
2005-0230925   20 Oct 2005       RELEASABLE SEAL ASSEMBLIES AND METHODS OF USE
GP-303953-US-NP   10/828420   20 Apr 2004   2005-0231153   20 Oct 2005      
HIGH VOLTAGE ISOLATION DETECTION OF A FUEL CELL SYSTEM USING MAGNETIC FIELD
CANCELLATION GP-303863-US-NP   10/510390   04 Apr 2003   2005-0232224-A1   20
Oct 2005       NETWORK COMPRISING AN INTERCONNECTING NETWORK AND SEVERAL NETWORK
NODES THAT ARE COUPLED TO SAID INTERCONNECTING NETWORK GP-304009-US-NP  
10/827731   20 Apr 2004   2005-0233202   20 Oct 2005       THERMOPLASTIC-IMBIBED
DIFFUSION MEDIA TO HELP ELIMINATE MEA EDGE FAILURE

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-304598-US-NP   10/836643   30 Apr 2004   2005-0241689   03 Nov 2005      
METHOD OF IMPROVING THERMOELECTRIC FIGURE OF MERIT OF HIGH EFFICIENCY
THERMOELECTRIC MATERIALS GP-304404-US-NP   10/837936   03 May 2004  
2005-0244700   03 Nov 2005       HYBRID BIPOLAR PLATE ASSEMBLY AND DEVICES
INCORPORATING SAME GP-304497-US-NP   11/116931   28 Apr 2005   2005-0245403   03
Nov 2005       GEAR CUTTING OIL GP-304018-US-NP   10/841283   07 May 2004  
2005-0250193   10 Nov 2005       PROCESS FOR IMMOBILIZATION OF PROTEIN
CATALYSTS, PRODUCT, AND USE GP-304207-US-NP   10/843013   11 May 2004  
2005-0252791   17 Nov 2005       REMOVAL OF HYDROGEN FROM COOLANT FLUID
GP-303448-US-NP   10/842788   11 May 2004   2005-0252892   17 Nov 2005      
LASER WELDING OF CONDUCTIVE COATED METALLIC BIPOLAR PLATES GP-304007-US-NP  
10/842789   11 May 2004   2005-0255366   17 Nov 2005       VARIABLE ACTIVE AREA
FOR FUEL CELL GP-305095-US-NP   10/846141   14 May 2004   2005-0256631   17 Nov
2005       METHOD OF DETERMINING ENGINE OUTPUT POWER IN A HYBRID ELECTRIC
VEHICLE GP-304121-US-NP   10/846018   14 May 2004   2005-0256919   17 Nov 2005  
    METHOD OF DETERMINING THE DERIVATIVE OF AN INPUT SIGNAL GP-300535-US-NP  
11/087911   23 Mar 2005   2005-0260469   24 Nov 2005       FUEL REFORMER SYSTEM
WITH IMPROVED WATER TRANSFER GP-302739-US-NP   11/099261   05 Apr 2005  
2005-0260471   24 Nov 2005       ELECTRICAL CURRENT MEASUREMENT IN A FUEL CELL
GP-304006-US-NP   10/848701   19 May 2004   2005-0260472   24 Nov 2005      
BRANCHED FLUID CHANNELS FOR IMPROVED FLUID FLOW THROUGH FUEL CELL
GP-302306-US-NP   10/847796   18 May 2004   2005-0260479   24 Nov 2005      
MANIFOLD SEALING AND CORROSION PREVENTIVE INTERFACE PLATE FOR A FUEL CELL STACK
GP-302365-US-NP   10/848203   18 May 2004   2005-0260480   24 Nov 2005      
CATHODE HUMIDIFICATION OF A PEM FUEL CELL THROUGH EXHAUST GAS RECIRCULATION INTO
A POSITIVE DISPLACEMENT COMPRESSOR GP-303962-US-NP   10/850550   20 May 2004  
2005-0260484   24 Nov 2005       NOVEL APPROACH TO MAKE A HIGH PERFORMANCE
MEMBRANE ELECTRODE ASSEMBLY (MEA) FOR A PEM FUEL CELL GP-304551-US-NP  
11/036213   14 Jan 2005   2005-0262146   24 Nov 2005       SYSTEM AND APPARATUS
FOR WIRELESS SYNCHRONIZATION OF MULTIMEDIA CONTENT GP-306619-US-NP   11/078848  
11 Mar 2005   2005-0263359   01 Dec 2005       CUSTOMIZABLE STRUT ASSEMBLIES
HAVING VARIABLE STROKE LENGTHS AND ARTICLES EMPLOYING THE SAME GP-303272-US-CNT1
  11/166683   24 Jun 2005   2005-0267004   01 Dec 2005       COMPOSITION AND
METHOD FOR SURFACE TREATMENT OF OXIDIZED METAL GP-305154-US-NP   10/861190   04
Jun 2004   2005-0268744   08 Dec 2005       CONFORMAL GRASP HANDLE
GP-303265-US-NP   10/863015   08 Jun 2004   2005-0271906   08 Dec 2005      
INTEGRATED SWITCHING ASSEMBLIES FOR A FUEL CELL STACK GP-305883-US-CIP1  
11/127044   11 May 2005   2005-0271929   08 Dec 2005       EDGE-PROTECTED
CATALYST-COATED MEMBRANE ELECTRODE ASSEMBLIES GP-305264-US-NP   11/147658   08
Jun 2005   2005-0272211   08 Dec 2005       ADJUSTABLE SHIMS AND WASHERS
GP-304551-US-CIP1   11/172380   30 Jun 2005   2005-0273473   08 Dec 2005      
SYSTEM AND METHOD FOR VEHICLE-TO-VEHICLE MIGRATION OF MULTIMEDIA CONTENT
GP-303989-US-NP   10/867584   14 Jun 2004   2005-0274398   15 Dec 2005      
WINDSHIELD WIPER DE-ICING GP-303516-US-NP   10/864716   09 Jun 2004  
2005-0277003   15 Dec 2005       FCPM FREEZE START HEATER GP-305380-US-NP  
11/052461   07 Feb 2005   2005-0278132   15 Dec 2005       PWM DUAL STORE
PROTECTION

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-303610-US-NP   10/874092   22 Jun 2004   2005-0279049   22 Dec 2005      
INTERNALLY REINFORCED HYDROFORMED ASSEMBLY AND METHOD OF MAKING SAME
GP-305357-US-NP   11/098185   04 Apr 2005   2005-0279156   22 Dec 2005      
DIESEL OXIDATION CATALYST EFFICIENCY DIAGNOSTIC METHOD GP-303517-US-NP  
10/875464   24 Jun 2004   2005-0287411   29 Dec 2005       LOW VOLTAGE POWER TAP
ON HIGH VOLTAGE STACK GP-304697-US-NP   10/878709   28 Jun 2004   2005-0287412  
29 Dec 2005       ACTIVE CONTROL STRATEGY FOR PEM FUEL CELL LIQUID WTER
EVACUATION GP-305412-US-NP   10/961868   08 Oct 2004   2006-0003193   05 Jan
2006       THERMOELECTRIC AUGMENTED FUEL CELL SYSTEM GP-305275-US-NP   11/158299
  21 Jun 2005   2006-0003456   05 Jan 2006       SYSTEM, METHOD AND APPARATUS
FOR LOST FOAM CASTING ANALYSIS GP-304474-US-NP   10/897969   30 Jun 2004  
2006-0003737   05 Jan 2006       USER TRANSPARENT REGISTRATION PROCESS FOR
SECURE COMMUNICATION GP-304473-US-NP   10/886722   08 Jul 2004   2006-0009321  
12 Jan 2006       HYBRID CLAMPING MECHANISM FOR BELT CONTINUOUSLY VARIABLE
TRANSMISSION AND METHOD OF USE THEREOF GP-304551-US-CIP2   11/172381   30 Jun
2005   2006-0010167   12 Jan 2006       APPARATUS FOR NAVIGATION OF MULTIMEDIA
CONTENT IN A VEHICLE MULTIMEDIA SYSTEM GP-304952-US-NP   10/899395   26 Jul 2004
  2006-0016309   26 Jan 2006       ADHESIVE WHEEL WEIGHT DISPENSING APPARATUS
GP-305545-US-NP   10/979005   01 Nov 2004   2006-0016470   26 Jan 2006      
FILLED SKUTTERUDITES FOR ADVANCED THERMOELECTRIC APPLICATIONS GP-304477-US-NP  
10/895249   20 Jul 2004   2006-0019142   26 Jan 2006       ENHANCED STABILITY
BIPOLAR PLATE GP-305516-US-NP   11/155020   16 Jun 2005   2006-0023403   02 Feb
2006       EXTERNAL SPEED SENSOR AND METHOD GP-303572-US-NP   10/903167   30 Jul
2004   2006-0024550-A1   02 Feb 2006       STAMPED PEM FUEL CELL PLATE
MANUFACTURING GP-303317-US-NP   10/901646   29 Jul 2004   2006-0024559-A1   02
Feb 2006       ISOLATED AND INSULATED STACK END UNIT INLET/OUTLET MANIFOLD
HEADERS GP-303601-US-NP   10/910066   03 Aug 2004   2006-0029529   09 Feb 2006  
    PRESSURIZED HYDROGEN DELIVERY SYSTEM FOR ELECTROCHEMICAL CELLS
GP-304698-US-NP   10/912298   05 Aug 2004   2006-0029837   09 Feb 2006      
HUMIDIFIER BYPASS SYSTEM AND METHOD FOR PEM FUEL CELL GP-302705-US-DIV1  
11/235709   26 Sep 2005   2006-0029840   09 Feb 2006       NESTED BIPOLAR PLATE
FOR FUEL CELL AND METHOD GP-303726-US-NP   10/913153   05 Aug 2004  
2006-0029856   09 Feb 2006       MODULAR ELECTROCHEMICAL POWER SYSTEM
GP-303430-US-NP   10/913860   06 Aug 2004   2006-0029858   09 Feb 2006      
DIFFUSION MEDIA WITH HYDROPHOBIC AND HYDROPHILIC PROPERTIES GP-303950-US-DIV  
11/845469   27 Aug 2007   2006-0030155   07 Feb 2008       GEARLESS WHEEL MOTOR
DRIVE SYSTEM GP-305522-US-NP   11/187615   22 Jul 2005   2006-0030982   09 Feb
2006       VEHICULAR MULTIFUNCTION CONTROL SYSTEM GP-302940-US-NP   10/914875  
10 Aug 2004   2006-0032532   16 Feb 2006       CONTAINER FOR GAS STORAGE TANKS
IN A VEHICLE GP-304824-US-NP   11/064523   23 Feb 2005   2006-0034744   16 Feb
2006       DESTRUCTION OF HYDROCARBON EMISSIONS GP-303447-US-DIV1   11/255734  
21 Oct 2005   2006-0035017   16 Feb 2006       UNTREATED DIFFUSION MEDIA WITH
MESOPOROUS LAYER AND DEVICES INCORPORATING THE SAME GP-304188-US-NP   10/918621
  13 Aug 2004   2006-0036911   16 Feb 2006       METHOD OF VERIFYING INTEGRITY
OF CONTROL MODULE ARITHMETIC LOGIC UNIT (ALU)

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-305418-US-NP   11/206597   18 Aug 2005   2006-0040148   23 Feb 2006      
METHOD OF TREATING COMPOSITE PLATES GP-304592-US-NP   10/921241   18 Aug 2004  
2006-0040155   23 Feb 2006       PRE-TREATMENT METHOD FOR MEMBRANE ELECTRODE
ASSEMBLY GP-305266-US-NP   11/206479   18 Aug 2005   2006-0040163   23 Feb 2006
      METHOD OF ENHANCING FUEL CELL WATER MANAGEMENT GP-303722-US-NP   10/920657
  18 Aug 2004   2006-0040166   23 Feb 2006       FUEL CELL SIDE PLATES WITH
CONTROLLED TENSILE COMPLIANCE GP-305004-US-NP   10/924498   24 Aug 2004  
2006-0042769   02 Mar 2006       POWDER METAL MOLD CASTING FOR THREE DIMENSIONAL
PARTS GP-304217-US-NP   10/927348   26 Aug 2004   2006-0046106   02 Mar 2006    
  METHOD OF USING H2 PURGE FOR STACK STARTUP/SHUTDOWN TO IMPROVE STACK
DURABILITY GP-303266-US-NP   10/925755   25 Aug 2004   2006-0046110   02 Mar
2006       MULTI-ZONE VOLTAGE FUEL CELL GP-304246-US-NP   10/925754   25 Aug
2004   2006-0046124   02 Mar 2006       EDGE STRESS RELIEF IN DIFFUSION MEDIA
GP-303711-US-NP   10/926178   25 Aug 2004   2006-0046125   02 Mar 2006      
ELECTROCHEMICAL FUEL CELL ELEMENTS HAVING IMPROVED COMPRESSION OVER CHANNELS
GP-304163-US-NP   10/925849   25 Aug 2004   2006-0046128   02 Mar 2006      
SEAL CONFIGURATION FOR FUEL CELL STACK GP-304185-US-NP   10/926632   26 Aug 2004
  2006-0046129   02 Mar 2006       SEALING SYSTEM ASSEMBLY FOR HIGH PRESSURE
FLUID HANDLING DEVICES GP-304184-US-NP   10/926748   26 Aug 2004   2006-0046132
  02 Mar 2006       FLUID FLOW PATH FOR STAMPED BIPOLAR PLATE GP-304940-US-NP  
11/172499   30 Jun 2005   2006-0047411   02 Mar 2006       METHOD AND APPARATUS
FOR UNATTENDED DATA COLLECTION GP-304588-US-NP   11/212857   26 Aug 2005  
2006-0051650   09 Mar 2006       INTEGRATED COOLANT HEADER VENTING FOR A FUEL
CELL STACK GP-304628-US-NP   11/215149   30 Aug 2005   2006-0051651   09 Mar
2006       ALIGNING METHOD FOR REPEATING AND NON-REPEATING UNITS IN A FUEL CELL
STACK GP-305913-US-NP   11/155182   17 Jun 2005   2006-0053627   16 Mar 2006    
  NITRIDED BIPOLAR PLATES GP-305206-US-NP   11/221407   07 Sep 2005  
2006-0053814   16 Mar 2006       COOLANT-BASED REGENERATIVE ENERGY RECOVERY
SYSTEM GP-305515-US-NP   11/131559   18 May 2005   2006-0054407   16 Mar 2006  
    TRANSMISSION LUBRICATION SYSTEM FOR TOWING AND METHOD GP-305480-US-NP  
11/131532   18 May 2005   2006-0054414   16 Mar 2006       LUBRICATION FLOW
CONTROL MECHANISM AND METHOD GP-304745-US-NP   10/940538   14 Sep 2004  
2006-0057335   16 Mar 2006       MOLDED FIBER PANEL HAVING REDUCED SURFACE FIBER
READOUT AND METHOD OF MOLDING THEREOF GP-304448-US-CIP1   11/155180   17 Jun
2005   2006-0062977   23 Mar 2006       BONDED LIGHTWEIGHT STRUCTURAL SHEET
GP-305076-US-NP   10/948402   23 Sep 2004   2006-0063048   23 Mar 2006      
OPTIMAL TEMPERATURE TRACKING FOR NECESSARY AND ACCURATE THERMAL CONTROL OF A
FUEL CELL SYSTEM GP-303263-US-NP   10/947569   22 Sep 2004   2006-0063060   23
Mar 2006       GRAPHITE/METAL FOIL/POLYMER SUBSTRATE LAMINATE FOR LOW CONTACT
RESISTANCE BIPOLAR PLATE APPLICATION GP-305284-US-NP   11/156993   14 Jun 2005  
2006-0065302   30 Mar 2006       SYSTEM AND SUB-SYSTEMS FOR PRODUCTION AND USE
OF HYDROGEN GP-305119-US-NP   10/953657   29 Sep 2004   2006-0068236   30 Mar
2006       ADVANCED SHUTDOWN STRATEGY TO IMPROVE SAFETY AND EFFICIENCY OF FUEL
CELL VEHICLES GP-303264-US-NP   10/953778   29 Sep 2004   2006-0068237   30 Mar
2006       INTEGRATED CURRENT SENSORS FOR A FUEL CELL STACK

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-305059-US-NP   11/233386   22 Sep 2005   2006-0068257   30 Mar 2006      
COMPOSITE PROTON EXCHANGE MEMBRANE AND METHOD OF MAKING SAME GP-305817-US-NP  
11/223400   09 Sep 2005   2006-0074500   06 Apr 2006       FAULT TOLERANT
CONTROL SYSTEM GP-305187-US-NP   10/961813   08 Oct 2004   2006-0076200   13 Apr
2006       COULOMB FRICTION DAMPED DISC BRAKE ROTORS GP-304965-US-NP   10/961698
  08 Oct 2004   2006-0078766   13 Apr 2006       FUEL CELL DESIGN AND CONTROL
METHOD TO FACILITATE SELF HEATING THROUGH CATALYTIC COMBUSTION OF ANODE EXHAUST
GP-305118-US-NP   10/960472   07 Oct 2004   2006-0078768   13 Apr 2006      
ANODE INLET UNIT FOR A FUEL CELL SYSTEM GP-305623-US-NP   10/960489   07 Oct
2004   2006-0078776   13 Apr 2006       BIPOLAR PLATE WITH ENHANCED STABILITY
GP-305239-US-NP   10/967889   18 Oct 2004   2006-0081290   20 Apr 2006      
HEATABLE HYDROGEN PRESSURE REGULATOR GP-304996-US-NP   10/967795   18 Oct 2004  
2006-0081798   20 Apr 2006       HEAT SENSITIVE RELEASE VALVE FOR CRYOGENIC TANK
GP-303530-US-NP   10/965509   14 Oct 2004   2006-0082386-A1   20 Apr 2006      
METHODS AND SYSTEMS FOR MULTI-STATE SWITCHING USING MULTIPLE TERNARY SWITCHING
INPUTS GP-303631-US-NP   10/973697   26 Oct 2004   2006-0088760   27 Apr 2006  
    METALLIZATION OF COMPOSITE PLATE FOR FUEL CELL GP-304969-US-NP   10/978979  
01 Nov 2004   2006-0093735   04 May 2006       FUEL CELL WATER MANAGEMENT
ENHANCEMENT METHOD GP-304639-US-NP   10/978981   01 Nov 2004   2006-0093875   04
May 2006       METHOD FOR STABILIZING POLYELECTROLYTE MEMBRANE FILMS USED IN
FUEL CELLS GP-305624-US-NP   10/978504   01 Nov 2004   2006-0093888   04 May
2006       METHOD OF FABRICATING CORROSION-RESISTANT BIPOLAR PLATE
GP-304614-US-NP   10/979006   01 Nov 2004   2006-0095278   04 May 2006      
EVALUATING WORKER INITIATIVE IN A WORK SYSTEM GP-304613-US-NP   10/978980   01
Nov 2004   2006-0095310   04 May 2006       CATEGORIZING WORK IN A WORK SYSTEM
GP-304615-US-NP   10/979016   01 Nov 2004   2006-0095313   04 May 2006      
EVALUATING INPUT AMBIGUITY IN A WORK SYSTEM GP-305116-US-NP   10/982304   05 Nov
2004   2006-0099469   11 May 2006       CONTROL APPARATUS TO IMPROVE START-UP
TIME IN A PEM FUEL CELL POWER MODULE GP-303562-US-NP   10/981848   05 Nov 2004  
2006-0099470   11 May 2006       PASSIVE RESTRICTION PATHWAYS IN FUEL CELL WATER
DRAINAGE GP-303705-US-NP   10/988324   11 Nov 2004   2006-0099481   11 May 2006
      ELECTROCONDUCTIVE POLYMER COATING ON ELECTROCONDUCTIVE ELEMENTS IN A FUEL
CELL GP-303581-US-NP   10/981867   05 Nov 2004   2006-0099486   11 May 2006    
  SPLIT ARCHITECTURES FOR MEA DURABILITY GP-305872-US-NP   11/223815   09 Sep
2005   2006-0104074   18 May 2006       VEHICLE BODY GP-304961-US-NP   10/987131
  12 Nov 2004   2006-0105159   18 May 2006       GAS DIFFUSION MEDIUM WITH
MICROPOROUS BILAYER GP-304968-US-NP   10/987609   12 Nov 2004   2006-0105222  
18 May 2006       HYDROPHILIC SURFACE MODIFICATION OF BIPOLAR PLATE
GP-301885-US-NP   10/991617   18 Nov 2004   2006-0105868   18 May 2006      
HYDRAULIC CONTROL SYSTEM FOR A CONTINUOUSLY VARIABLE TRANSMISSION MECHANISM
GP-304178-US-NP   10/987461   12 Nov 2004   2006-0106538   18 May 2006      
COOPERATIVE COLLISION MITIGATION GP-304488-US-NP   10/997459   24 Nov 2004  
2006-0110634-A1   25 May 2006       METHOD AND APPARATUS FOR PREVENTING
CONDENSATION IN CATHODE EXHAUST CONDUIT OF FUEL CELL GP-304589-US-NP   10/997475
  24 Nov 2004   2006-0110644   25 May 2006       MEMBRANE TREATMENT METHOD

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-303546-US-NP   10/996095   23 Nov 2004   2006-0111823-A1   25 May 2006      
ANTI-ROLLBACK CONTROL VIA GRADE INFORMATION FOR HYBRID AND CONVENTIONAL VEHICLES
GP-305429-US-NP   11/008424   09 Dec 2004   2006-0125291   15 Jun 2006      
TUNABLE VEHICLE STRUCTURAL MEMBERS AND METHODS FOR SELECTIVELY CHANGING THE
MECHANICAL PROPERTIES THERETO H-204165-US-NP   11/019036   20 Dec 2004  
2006-0130327   22 Jun 2006       REACTOR MANUFACTURING METHOD FOR A FUEL CELL
PROCESSOR GP-304695-US-NP   11/017411   20 Dec 2004   2006-0134395   22 Jun 2006
      WELDABLE METAL COMPOSITES AND METHODS GP-304878-US-NP   11/018661   20 Dec
2004   2006-0134482   22 Jun 2006       AIR HUMIDIFICATION FOR FUEL CELL
APPLICATIONS GP-305321-US-NP   11/017413   20 Dec 2004   2006-0136085   22 Jun
2006       SYSTEM AND METHOD FOR OPTIMIZATION OF PRODUCT THROUGHPUT
GP-304900-US-NP   11/017362   20 Dec 2004   2006-0136111   22 Jun 2006      
ROUGH ROAD DETECTION GP-307880-US-NP   11/292554   02 Dec 2005   2006-0137342-A1
  29 Jun 2006       TURBINE FLOW REGULATING VALVE SYSTEM GP-306094-US-NP  
11/293860   02 Dec 2005   2006-0138797   29 Jun 2006       VEHICLE SEAT ASSEMBLY
GP-304944-US-NP   11/026345   30 Dec 2004   2006-0144044   06 Jul 2006      
CONTROL SYSTEM TO MINIMIZE WHITE SMOKE USING VARIABLE NOZZLE TURBO
GP-304287-US-NP   11/028837   04 Jan 2005   2006-0147769   06 Jul 2006      
INTEGRATION OF AN ELECTRICAL DIODE WITHIN A FUEL CELL GP-305562-US-NP  
11/028887   04 Jan 2005   2006-0147770   06 Jul 2006       REDUCTION OF VOLTAGE
LOSS CAUSED BY VOLTAGE CYCLING BY USE OF A RECHARGEABLE ELECTRIC STORAGE DEVICE
GP-304450-US-NP   11/028886   04 Jan 2005   2006-0149443   06 Jul 2006      
METHOD AND APPARATUS FOR COMMUNICATION WITHIN CONTROL SYSTEMS GP-303394-US-NP  
11/029889   05 Jan 2005   2006-0149447   06 Jul 2006       VEHICLE LOAD
MONITORING FOR FOUR WHEEL STEERING GP-304321-US-NP   11/029890   05 Jan 2005  
2006-0149475   06 Jul 2006       DETERMINING RELATIVE SPATIAL INFORMATION
BETWEEN VEHICLES GP-304811-US-NP   11/032790   11 Jan 2005   2006-0154778   13
Jul 2006       PINION PIN SECUREMENT APPARATUS FOR A PLANETARY CARRIER ASSEMBLY
GP-305938-US-NP   11/313216   20 Dec 2005   2006-0155445   13 Jul 2006      
SENSOR BASED ANTICIPATORY LIGHTING OF CONTROLS GP-304438-US-NP   11/031397   07
Jan 2005   2006-0155453   13 Jul 2006       SELECTING TRANSMISSION RATIO BASED
ON PERFORMANCE DRIVABILITY AND FUEL ECONOMY GP-304137-US-NP   11/031363   07 Jan
2005   2006-0155541   13 Jul 2006       METHOD OF MODELING VEHICLE PARAMETER
CYCLES GP-305858-US-NP   11/313217   20 Dec 2005   2006-0155547   13 Jul 2006  
    VOICE ACTIVATED LIGHTING OF CONTROL INTERFACES GP-303845-US-NP   11/031059  
07 Jan 2005   2006-0155734   13 Jul 2006       APPARATUS AND METHODS FOR
EVALUATING A DYNAMIC SYSTEM GP-307740-US-NP   11/335190   19 Jan 2006  
2006-0156535   20 Jul 2006       RECONFIGURABLE FIXTURE DEVICE AND METHODS OF
USE GP-307996-US-NP   11/335872   19 Jan 2006   2006-0156785   20 Jul 2006      
RECONFIGURABLE FIXTURE DEVICE AND METHODS OF USE

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-303207-US-CNT1   11/384990   20 Mar 2006   2006-0156809-A1   20 Jul 2006    
  RESISTIVE LEVEL SENSOR FOR CRYO-LIQUID GAS TANKS GP-305733-US-NP   11/335191  
19 Jan 2006   2006-0157907   20 Jul 2006       RECONFIGURABLE FIXTURE DEVICE AND
METHODS OF USE GP-303723-US-NP   11/041664   24 Jan 2005   2006-0163771   27 Jul
2006       FUEL CELL BIPOLAR PLATES WITH MULTIPLE ACTIVE AREAS SEPARATED BY
NON-CONDUCTIVE FRAME HEADER GP-303825-US-CIP1   11/393248   30 Mar 2006  
2006-0168806   03 Aug 2006       DRY MACHINING OF ALUMINUM CASTINGS
GP-305959-US-NP   11/341911   27 Jan 2006   2006-0172172   03 Aug 2006      
HYDROPHILIC BIPOLAR PLATES GP-306187-US-NP   11/198207   05 Aug 2005  
2006-0173568   03 Aug 2006       MANUFACTURING SYSTEM PERFORMANCE ANALYSIS TOOL
SOFTWARE ARCHITECTURE GP-305010-US-NP   11/053062   08 Feb 2005   2006-0174581  
10 Aug 2006       DEVICES AND METHODS FOR LOCATING FIXED GLASS PANES ON
AUTOMOTIVE VEHICLES GP-305238-US-NP   11/053740   08 Feb 2005   2006-0175818  
10 Aug 2006       AIR BAG CUSHION FOLD AND METHOD THEREOF GP-306340-US-NP  
11/055370   10 Feb 2005   2006-0176823   10 Aug 2006       SMART ACTUATOR
TOPOLOGY GP-305075-US-NP   11/053633   08 Feb 2005   2006-0177707-A1   10 Aug
2006       HOMOGENOUS THERMAL COOLANT CYCLING GP-303996-US-NP   11/053434   08
Feb 2005   2006-0177718-A1   10 Aug 2006       SULFONATED POLY(PHENYLENE
SULFIDE) FILMS AS POLYELECTROLYTE MEMBRANES GP-304441-US-NP   11/053714   08 Feb
2005   2006-0177719-A1   10 Aug 2006       SULFONATED POLYELECTROLYTE MEMBRANES
CONTAINING PERFLUOROSULFONATE IONOMERS GP-305627-US-NP   11/053990   09 Feb 2005
  2006-0178123   10 Aug 2006       METHOD FOR REDUCING THE EFFECT OF IMPULSE
NOISE IN A MOTOR VEHICLE RADIO GP-305401-US-NP   11/059878   17 Feb 2005  
2006-0179844   17 Aug 2006       ELECTRIC HYBRID POWERTRAIN HAVING A
MAGNETO-RHEOLOGICAL FLUID CLUTCH GP-303426-US-NP   11/059906   17 Feb 2005  
2006-0179962   17 Aug 2006       METHODS AND SYSTEMS FOR ROBUST TRANSMISSION
MODE SELECTION AND CONTROL GP-305873-US-NP   11/354685   15 Feb 2006  
2006-0185710   24 Aug 2006       HIGH PERFORMANCE THERMOELECTRIC NANOCOMPOSITE
DEVICE GP-306548-US-NP   11/357901   17 Feb 2006   2006-0186126   24 Aug 2006  
    ACTIVE MATERIAL NODE BASED RECONFIGURABLE STRUCTURES GP-305525-US-NP  
11/062101   18 Feb 2005   2006-0186589   24 Aug 2006       METHOD AND APPARATUS
FOR DAMPING VEHICLE NOISE GP-307266-US-CIP1   11/384042   17 Mar 2006  
2006-0186701   24 Aug 2006       VOLUME-FILLING MECHANICAL ASSEMBLIES AND
METHODS OF OPERATING THE SAME GP-306190-US-NP   11/354213   14 Feb 2006  
2006-0188775   24 Aug 2006       OXIDATION RESISTANT ELECTRODE FOR FUEL CELL
GP-305329-US-NP   11/061134   18 Feb 2005   2006-0190131   24 Aug 2006      
SYSTEM AND METHOD FOR ADAPTIVE MACHINE PROGRAMMING GP-304430-US-NP   11/060973  
18 Feb 2005   2006-0190142   24 Aug 2006       REDUNDANT POSITION SENSING SYSTEM
FOR A VEHICLE GP-306335-US-NP   11/068489   28 Feb 2005   2006-0194095-A1   31
Aug 2006       METHOD TO MAKE CONDUCTIVE HYDROPHILIC FUEL CELL ELEMENTS
GP-304720-US-NP   11/068505   28 Feb 2005   2006-0195423   31 Aug 2006      
SYSTEM AND METHOD FOR TEMPORAL DATA MINING GP-304721-US-NP   11/068498   28 Feb
2005   2006-0195444   31 Aug 2006       SYSTEM AND METHOD FOR MINING OF TEMPORAL
DATA GP-304016-US-NP   11/069323   01 Mar 2005   2006-0199048-A1   07 Sep 2006  
    CIRCULATION CHECK FOR FUEL CELL COOLANT

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-302078-US-NP   11/070833   02 Mar 2005   2006-0199890   07 Sep 2006      
NANOCOMPOSITES USING MODIFIED FILLERS GP-306645-US-NP   11/233978   23 Sep 2005
  2006-0201142   14 Sep 2006       OPTIMIZATION OF HYDROCARBON INJECTION DURING
DIESEL PARTICULATE FILTER (DPF) REGENERATION GP-307214-US-CIP1   11/434326   15
May 2006   2006-0204831-A1   14 Sep 2006       CONTROL PARAMETERS FOR OPTIMIZING
MEA PERFORMANCE GP-306114-US-NP   11/089525   24 Mar 2005   2006-0216570-A1   28
Sep 2006       DURABLE HYDROPHILIC COATINGS FOR FUEL CELL BIPOLAR PLATES
GP-306111-US-NP   11/089526   24 Mar 2005   2006-0216571-A1   28 Sep 2006      
METAL OXIDE BASED HYDROPHILIC COATINGS FOR PEM FUEL CELL BIPOLAR PLATES
2003P30057-US-PCT   10/545360   05 Apr 2006   2006-0222207   05 Oct 2006      
Vorrichtung eines Kraftfahrzeuges zur räumlichen Erfassung einer Szene innerhalb
und/oder außerhalb des Kraftfahrzeuges GP-304924-US-NP   11/099980   06 Apr 2005
  2006-0225979-A1   12 Oct 2006       DUAL STAGE DAMPERS FOR VEHICLE SUSPENSIONS
GP-305394-US-NP   11/100666   07 Apr 2005   2006-0226585-A1   12 Oct 2006      
AIR SPRING SUSPENSION SYSTEM GP-305061-US-NP   11/100016   06 Apr 2005  
2006-0229782-A1   12 Oct 2006       VEHICLE-TRAILER STABILITY AND HANDLING
PERFORMANCE IMPROVEMENT USING REAR-WHEEL STEERING CONTROL GP-304200-US-NP  
11/106305   14 Apr 2005   2006-0234103-A1   19 Oct 2006       INTERNAL CURRENT
CONDUCTION FOR A FUEL CELL STACK GP-304162-US-NP   11/106095   14 Apr 2005  
2006-0234106-A1   19 Oct 2006       METHOD AND APPARATUS FOR ATTACHMENT OF FUEL
CELL STACK MANIFOLD GP-304895-US-NP1   11/112103   22 Apr 2005   2006-0238033-A1
  26 Oct 2006       DC/DC-LESS COUPLING OF MATCHED BATTERIES TO FUEL CELLS
GP-306507-US-NP   11/113462   25 Apr 2005   2006-0240293-A1   26 Oct 2006      
MITIGATING FUEL CELL START UP/SHUT DOWN DEGRADATION GP-303563-US-NP   11/112129
  22 Apr 2005   2006-0240300-A1   26 Oct 2006       COMBUSTION-THAWED FUEL CELL
GP-304675-US-NP   11/113574   25 Apr 2005   2006-0240302-A1   26 Oct 2006      
FUEL CELL OPERATING METHOD WITH IMPROVED HYDROGEN AND OXYGEN UTILIZATION
GP-304638-US-NP   11/112220   22 Apr 2005   2006-0240306-A1   26 Oct 2006      
STABLE, INEXPENSIVE, AND FREEZE CAPABLE GASKET FOR PEM FUEL CELLS
GP-302304-US-NP   11/112102   22 Apr 2005   2006-0240308-A1   26 Oct 2006      
FUEL CELL DESIGN WITH AN INTEGRATED HEAT EXCHANGER AND GAS HUMIDIFICATION UNIT
GP-303521-US-NP   11/112147   22 Apr 2005   2006-0240309-A1   26 Oct 2006      
FLOW SHIFTING IN EACH INDIVIDUAL CELL OF A FUEL CELL STACK GP-305836-US-NP  
11/113503   25 Apr 2005   2006-0240312-A1   26 Oct 2006       DIFFUSION MEDIA,
FUEL CELLS, AND FUEL CELL POWERED SYSTEMS GP-304608-US-NP   11/113962   25 Apr
2005   2006-0241927-A1   26 Oct 2006       SYSTEM AND METHOD FOR SIGNAL
PREDICTION GP-305371-US-NP   11/112447   22 Apr 2005   2006-0242252-A1   26 Oct
2006       EXTENSIBLE SCHEDULING OF MESSAGES ON TIME-TRIGGERED BUSSES
GP-304914-US-NP   11/118873   29 Apr 2005   2006-0244828-A1   02 Nov 2006      
VEHICLE PASSENGER OCCUPANCY ALERT SYSTEM USING PASSENGER IMAGE RECOGNITION
GP-306807-US-NP   11/415358   01 May 2006   2006-0246344-A1   02 Nov 2006      
SUPPORTS FOR FUEL CELL CATALYSTS GP-304945-US-NP   11/117789   29 Apr 2005  
2006-0247833-A1   02 Nov 2006       SYSTEM AND METHOD FOR REMOTE ACQUISITION OF
AUTOMOTIVE DATA FROM A VEHICLE GP-305850-US-NP   11/120710   03 May 2005  
2006-0249444-A1   09 Nov 2006       TRIBLOCK COPOLYMERS WITH ACIDIC GROUPS

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-304600-US-NP   11/335001   19 Jan 2006   2006-0253726A1   09 Nov 2006      
FAULT-TOLERANT ARCHITECTURE FOR A DISTRIBUTED CONTROL SYSTEM GP-305370-US-NP  
11/112217   22 Apr 2005   2006-0253853-A1   09 Nov 2006       EXTENSIBLE
SCHEDULING OF TASKS IN TIME-TRIGGERED DISTRIBUTED EMBEDDED SYSTEMS
GP-304881-US-NP   11/127339   12 May 2005   2006-0254676-A1   16 Nov 2006      
OVERFILL PROTECTION FOR LIQUID HYDROGEN TANK GP-305656-US-NP   11/127374   12
May 2005   2006-0257711-A1   16 Nov 2006       ELECTRICALLY CONDUCTIVE FLUID
DISTRIBUTION PLATE FOR FUEL CELLS GP-305838-US-NP   11/127375   12 May 2005  
2006-0257712-A1   16 Nov 2006       HYDROPHILIC, ELECTRICALLY CONDUCTIVE FLUID
DISTRIBUTION PLATE FOR FUEL CELL GP-305805-US-NP   11/127478   12 May 2005  
2006-0257713-A1   16 Nov 2006       POROUS, ELECTRICALLY CONDUCTIVE FLUID
DISTRIBUTION PLATE FOR FUEL CELLS GP-306798-US-NP   11/431979   11 May 2006  
2006-0257719-A1   16 Nov 2006       CATALYST FOR FUEL CELL ELECTRODE
GP-304946-US-NP   11/416911   03 May 2006   2006-0260297   23 Nov 2006      
EXHAUST AFTERTREATMENT SYSTEM AND METHOD OF USE FOR LEAN BURN INTERNAL
COMBUSTION ENGINES GP-305952-US-NP   11/131533   18 May 2005   2006-0261045-A1  
23 Nov 2006       MULTI-HEAT SOURCE LASER BRAZING SYSTEM AND METHOD
GP-305961-US-NP   11/131040   17 May 2005   2006-0262189-A1   23 Nov 2006      
OVERHEAD MOUNTABLE SLIDING VIDEO DISPLAY ASSEMBLY AND METHOD GP-304710-US-NP  
11/130804   17 May 2005   2006-0263651-A1   23 Nov 2006       RELATIVE HUMIDITY
PROFILE CONTROL STRATEGY FOR HIGH CURRENT DENSITY STACK OPERATION
GP-304705-US-NP   11/130806   17 May 2005   2006-0263652-A1   23 Nov 2006      
FUEL CELL SYSTEM RELATIVE HUMIDITY CONTROL GP-304677-US-NP   11/130807   17 May
2005   2006-0263653-A1   23 Nov 2006       MANAGEMENT VIA DYNAMIC WATER HOLDUP
ESTIMATOR IN A FUEL CELL GP-303583-US-NP   11/130825   17 May 2005  
2006-0263654-A1   23 Nov 2006       RELATIVE HUMIDITY CONTROL FOR A FUEL CELL
GP-305833-US-NP   11/132983   19 May 2005   2006-0263663-A1   23 Nov 2006      
TEMPERATURE MANAGEMENT OF AN END CELL IN A FUEL CELL STACK GP-305693-US-NP  
11/132984   19 May 2005   2006-0263664-A1   23 Nov 2006       REACTANT
MANAGEMENT OF A WET END CELL IN A FUEL CELL STACK GP-304245-US-NP   11/131529  
18 May 2005   2006-0263668-A1   23 Nov 2006       NOVEL MEMBRANE ELECTRODE
ASSEMBLY (MEA) ARCHITECTURE FOR IMPROVED DURABILITY FOR A PEM FUEL CELL
GP-306967-US-NP   11/429857   08 May 2006   2006-0266567-A1   30 Nov 2006      
METHOD FOR HYBRID VEHICLE POWERTRAIN CONTROL GP-304312-US-NP   11/086470   05
Nov 2004   2006-0267376-A1   30 Nov 2006       AIRFLOW CONTROL DEVICES BASED ON
ACTIVE MATERIALS GP-306903-US-NP   11/436786   18 May 2006   2006-0271261-A1  
30 Nov 2006       VEHICLE ILLUMINATION SYSTEM AND METHOD GP-302942-US-DIV1  
11/502860   11 Aug 2006   2006-0272213-A1   07 Dec 2006       SELECTIVE
METHANATION REACTOR FOR REDUCING CARBON MONOXIDE IN A REFORMATE STREAM
GP-304937-US-NP   11/145284   03 Jun 2005   2006-0272315-A1   07 Dec 2006      
FUEL CONTROL FOR ROBUST DETECTION OF CATALYTIC CONVERTER OXYGEN STORAGE CAPACITY
GP-306138-US-NP   11/141905   01 Jun 2005   2006-0275642-A1   07 Dec 2006      
METHOD OF MAKING HYDROPHILIC FUEL CELL BIPOLAR COATING BY PLASMA INDUCED
POLYMERIZATION GP-306263-US-NP   11/142583   01 Jun 2005   2006-0275643-A1   07
Dec 2006       FUEL CELL SEPARATOR PLATE COATING

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-305878-US-NP   11/142762   01 Jun 2005   2006-0275644-A1   07 Dec 2006      
REDUCTION OF VOLTAGE LOSS BY VOLTAGE CYCLE THROUGH THE USE OF SPECIALLY FORMED
BIPOLAR PLATES GP-304973-US-NP   11/144251   03 Jun 2005   2006-0276284-A1   07
Dec 2006       AUTOMOTIVE ACCESSORY DRIVE SYSTEM AND METHOD OF OPERATION
GP-306197-US-NP   11/142546   01 Jun 2005   2006-0277004-A1   07 Dec 2005      
CASTING DESIGN OPTIMIZATION SYSTEM (CDOS) FOR SHAPE CASTINGS GP-306514-US-NP  
11/148153   08 Jun 2005   2006-0278030-A1   14 Dec 2006       STEERING COLUMN
VIBRATION ISOLATORS AND METHOD OF ADJUSTMENT THERETO GP-306801-US-NP   11/421087
  31 May 2006   2006-0279105-A1   14 Dec 2006       GOOSENECK HINGE ASSEMBLY FOR
VEHICLES GP-306554-US-NP   11/150864   10 Jun 2005   2006-0280598-A1   14 Dec
2006       ENGINE-MOUNTED FAN SHROUD AND SEAL GP-306705-US-NP   11/449037   07
Jun 2006   2006-0283701-A1   21 Dec 2006       PHOTOCATALYST AND USE THEREOF
GP-306206-US-CIP   11/466112   22 Aug 2006   2006-0284350-A1   21 Dec 2006      
THERMOFORMING PROCESS FOR PRODUCING CLASS “A” FINISH, HIGH GLOSS AUTOMOTIVE
EXTERIOR PARTS GP-305361-US-NP   11/153171   15 Jun 2005   2006028448A1   21 Dec
2006       ACTIVE DC BUS FILTER FOR FUEL CELL APPLICATIONS GP-305132-US-NP  
11/156019   17 Jun 2005   20060284582A1   21 Dec 2006       ON-LINE MINIMUM
COPPER LOSS CONTROL OF INTERIOR PERMANENT-MAGNET SYNCHRONOUS MACHINE FOR
AUTOMOTIVE APPLICATIONS GP-306916-US-NP   11/272169   10 Nov 2005  
2006-0284600-A1   21 Dec 2006       METHOD FOR CONTROLLING AND MONITORING USING
A STATE ESTIMATOR HAVING VARIABLE FORGETTING FACTORS GP-305342-US-NP   11/155183
  17 Jun 2005   2006-0286333-A1   21 Dec 2006       METHOD OF AND APPARATUS FOR
WELD-BONDING WORKPIECES GP-304780-US-NP   11/411339   26 Apr 2006  
2006-0286543-A1   21 Dec 2006       ASSISTED LEARNING DEVICE GP-306275-US-NP  
11/157207   20 Jun 2005   2006-0287777-A1   21 Dec 2006       VEHICLE STATE
DETERMINATION INTEGRITY GP-307065-US-NP   11/157208   20 Jun 2005  
2006-0287790-A1   21 Dec 2006       SUSPENSION CONTROL CALIBRATION INTEGRITY
GP-304960-US-NP   11/155098   17 Jun 2005   2006-0288260-A1   21 Dec 2006      
SYSTEM AND METHOD FOR PRODUCTION SYSTEM PERFORMANCE PREDICTION GP-306148-US-NP  
11/167998   28 Jun 2005   2006-0288559-A1   28 Dec 2006       METHOD AND
APPARATUS FOR ATTACHING A FASTENER NUT TO A HYDROFORMED PART GP-305690-US-NP  
11/159594   23 Jun 2005   2006-0290121-A1   28 Dec 2006       AIR BAG WITH
VOLUME-FILLING MECHANICAL STRUCTURE GP-305710-US-NP   11/166746   24 Jun 2005  
2006-0293040-A1   28 Dec 2006       IMPROVED RELIABILITY FOR WIRELESS DATA
COMMUNICATIONS GP-306074-US-NP   11/159637   23 Jun 2005   2006-0293816-A1   28
Dec 2006       SERIES ARRANGED AIR COMPRESSORS SYSTEM GP-306276-US-NP  
11/166744   24 Jun 2005   2006-0294393-A1   28 Dec 2006       REMOTE BIOMETRIC
REGISTRATION FOR VEHICLES GP-306957-US-NP   11/416921   03 May 2006   2007
0256763 A1   08 Nov 2007       DRY MACHINING OF SOFT METAL-MODIFIED ALUMINUM
CASTINGS WITH CARBON-COATED TOOLS GP-306057-US-NP   11/172416   30 Jun 2005  
2007-0000238-A1   04 Jan 2007       ENHANCED POST INJECTION CONTROL SYSTEM FOR
DIESEL PARTICULATE FILTERS GP-306348-US-NP   11/171644   30 Jun 2005  
2007-0000728-A1   04 Jan 2007       MULTIPLE PATH FLUID FLOW ARCHITECTURE FOR
TRANSMISSION COOLING AND LUBRICATION GP-305272-US-NP   11/171509   30 Jun 2005  
2007-0001830-A1   04 Jan 2007       VEHICLE SPEED MONITORING SYSTEM

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-306866-US-NP   11/172021   30 Jun 2005   2007-0003813-A1   04 Jan 2007      
STABLE CONDUCTIVE AND HYDROPHILIC FUEL CELL CONTACT ELEMENT GP-306866-US-CIP1  
11/201767   11 Aug 2005   2007-0003815-A1   04 Jan 2007       FUEL CELL CONTACT
ELEMENT INCLUDING A TIO2 LAYER AND A CONDUCTIVE LAYER GP-306131-US-NP1  
11/172504   30 Jun 2005   2007-0003822-A1   04 Jan 2007       VOLTAGE CYCLING
DURABLE CATALYSTS GP-306054-US-NP   11/171040   30 Jun 2005   2007-0004548-A1  
04 Jan 2007       COMPLIANCE-ON-DEMAND FOR VEHICLE TRANSMISSION CLUTCH
GP-305374-US-NP   11/178171   08 Jul 2005   2007-0007253-A1   11 Jan 2007      
SYSTEM AND METHOD FOR CLAMPING AND RESISTANCE WELDING GP-304807-US-NP  
11/178097   08 Jul 2005   2007-0007254-A1   11 Jan 2007       HYBRID LASER AND
RESISTANCE WELDING SYSTEM AND METHOD GP-305138-US-NP   11/175115   05 Jul 2005  
2007-0010926-A1   11 Jan 2007       ADAPTIVE SHIFT LEARN CONTROL FOR AUTOMATIC
TRANSMISSIONS GP-306312-US-NP   11/180427   13 Jul 2005   2007-0012551-A1   18
Jan 2007       HYDROGEN PRESSURE TANK GP-305179-US-NP   11/171039   30 Jun 2005
  2007-0012854-A1   18 Jan 2007       SLIDING CLIP TO RETAIN A CAPTURED NUT
GP-305832-US-NP   11/180892   13 Jul 2005   2007-0013382-A1   18 Jan 2007      
METHOD FOR DETECTION AND DIAGNOSIS OF ISOLATION FAULTS IN FUEL CELL HYBRID
VEHICLES GP-306115-US-NP   11/180865   13 Jul 2005   2007-0015017-A1   18 Jan
2007       SYSTEM STABILITY IMPROVEMENTS TOLERATING INCREASED NITROGEN
CROSS-OVER GP-300537-US-DIV1   11/117791   29 Apr 2005   2007-0015020-A1   18
Jan 2007       MULTI-STAGE RAPID VAPORIZATION APPARATUS AND METHOD
GP-304249-US-NP   11/180835   12 Jul 2005   2007-0015029-A1   18 Jan 2007      
COATED STEEL BIPOLAR PLATES GP-308865-US-CIP1   11/533567   20 Sep 2006  
2007-0015034-A1   18 Jan 2007       CONDUCTIVE MONO ATOMIC LAYER COATINGS FOR
FUEL CELL BIPOLAR PLATES GP-306015-US-NP   11/180467   13 Jul 2005  
2007-0015036-A1   18 Jan 2007       ELECTRICALLY CONDUCTIVE METAL FLUID
DISTRIBUTION PLATE FOR FUEL CELLS GP-305120-US-NP   11/180423   13 Jul 2005  
2007-0015042-A1   18 Jan 2007       MULTI-LAYER DIFFUSION MEDIUM SUBSTRATE
GP-305520-US-NP   11/188098   22 Jul 2005   2007-0021258-A1   25 Jan 2007      
DUAL MODE EVT WITH INPUT SPLIT REVERSE MODE GP-305835-US-NP   11/194228   01 Aug
2005   2007-0023240-A1   01 Feb 2007       COULOMB FRICTION DAMPED DISC BRAKE
CALIPER BRACKET GP-306585-US-NP   11/189564   26 Jul 2005   2007-0023969-A1   01
Feb 2007       ONLINE CONTROL OF BLOWING AGENT CONTENT OF POLYMER BEADS FOR
MAKING LOST FOAM PATTERNS GP-306721-US-NP   11/192423   28 Jul 2005  
2007-0027586-A1   01 Feb 2007       ONLINE ESTIMATION OF VEHICLE SIDE-SLIP UNDER
LINEAR OPERATING REGION GP-305576-US-NP   11/194139   29 Jul 2005  
2007-0027592-A1   01 Feb 2007       REMOTE DIAGNOSTIC SYSTEM FOR DETECTING
TAMPERING OF VEHICLE CALIBRATIONS GP-307234-US-NP   11/460348   27 Jul 2006  
2007-0027603-A1   01 Feb 2007       INERTIAL SENSOR SOFTWARE ARCHITECTURE
SECURITY METHOD GP-307245-US-NP   11/497808   02 Aug 2006   2007-0028765-A1   08
Feb 2007       HYDROCARBON-ENHANCED DIESEL PARTICULATE FILTER REGENERATION VIA
MICROWAVE IGNITION GP-306364-US-NP   11/196052   03 Aug 2005   2007-0029123-A1  
08 Feb 2007       RAPID STARTUP OF A FUEL CELL POWER MODULE USING MOTOR DRIVE
GP-304660-US-NP   11/198203   05 Aug 2005   2007-0029330-A1   08 Feb 2007      
LIQUID HYDROGEN TANK WITH A RELEASE PRESSURE ABOVE THE CRITICAL PRESSURE

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-306343-US-NP   11/198202   05 Aug 2005   2007-0029701-A1   08 Feb 2007      
MANUFACTURING PROCESS FOR HYDROGEN PRESSURE TANK GP-307061-US-NP   11/196516  
03 Aug 2005   2007-0029713-A1   08 Feb 2007       METHOD AND APPARATUS FOR
CONTROLLING AN ACTIVE ENGINE MOUNT GP-306962-US-NP   11/198213   05 Aug 2005  
2007-0030581-A1   08 Feb 2007       REAR VISION SYSTEM WITH AUTOMATIC BLIND ZONE
AND GLARE ELIMINATION FUNCTION GP-303977-US-NP   11/198060   05 Aug 2005  
2007-0031715-A1   08 Feb 2007       SULFONATED PERFLUOROSULFONIC ACID
POLYELECTROLYTE MEMBRANES GP-305657-US-NP   11/196539   03 Aug 2005  
2007-0031720-A1   08 Feb 2007       LAMINAR BYPASS FOR CASCADED STACK
GP-307043-US-NP   11/463386   09 Aug 2006   2007-0031721-A1   08 Feb 2007      
PROCESS FOR APPLICATION OF A HYDROPHILIC COATING TO FUEL CELL BIPOLAR PLATES
GP-305881-US-NP   11/196632   03 Aug 2005   2007-0031723-A1   08 Feb 2007      
DURABILITY FOR THE MEA AND BIPOLAR PLATES IN PEM FUEL CELLS USING HYDROGEN
PEROXIDE DECOMPOSITION CATALYSTS GP-305260-US-NP   11/198552   05 Aug 2005  
20070032322-A1   08 Feb 2007       HYDRAULIC CHAIN TENSIONER ASSEMBLY
GP-307164-US-NP   11/259391   26 Oct 2005   2007-0036890-A1   15 Feb 2007      
METHOD OF MAKING A FUEL CELL COMPONENT USING A MASK GP-307042-US-NP   11/463384
  09 Aug 2006   2007-0037036-A1   15 Feb 2007       HYDROPHILIC COATING FOR FUEL
CELL BIPOLAR PLATE AND METHODS OF MAKING THE SAME GP-307154-US-NP   11/462739  
07 Aug 2006   2007-0037041-A1   15 Feb 2007       ELECTROCATALYST SUPPORTS FOR
FUEL CELLS GP-306831-US-NP   11/460318   27 Jul 2006   2007-0038917-A1   15 Feb
2007       SERIAL DATA COMMUNICATION - CAN MEMORY ERROR DETECTION METHODS
GP-305936-US-NP   11/207514   19 Aug 2005   2007-0040701-A1   22 Feb 2007      
PARKING SPACE LOCATOR GP-304423-US-NP   11/206582   18 Aug 2005  
2007-0042256-A1   22 Feb 2007       GAS CROSSOVER BARRIER WITH ELECTROCHEMICAL
CONVERSION CELL MEMBRANE GP-305704-US-NP   11/207513   19 Aug 2005  
2007-0042258-A1   22 Feb 2007       FUEL CELL STACK INCLUDING BYPASS
GP-306097-US-NP1   11/208140   19 Aug 2005   2007-0043489-A1   22 Feb 2007      
SYSTEM AND METHOD FOR CONTROLLING ACCESS TO MOBILE DEVICES GP-306426-US-NP  
11/207168   18 Aug 2005   2007-0043502-A1   22 Feb 2007       SYSTEM FOR AND
METHOD OF DETECTING A COLLISION AND PREDICTING A VEHICLE PATH GP-307297-US-CIP1
  11/436497   18 May 2006   2007-0043506-A1   22 Feb 2007       SYSTEM FOR AND
METHOD OF DETERMINING A HOST VEHICLE LANE CHANGE GP-304373-US-NP   11/215197  
30 Aug 2005   2007-0044292-A1   01 Mar 2007       METHOD FOR BLIND RIVET WELDING
GP-306852-US-NP   11/335222   19 Jan 2006   2007-0044458-A1   01 Mar 2007      
EXHAUST PARTICULATE FILTER GP-305955-US-NP   11/209427   23 Aug 2005  
2007-0044460A1   01 Mar 2007       ELECTRICAL DIESEL PARTICULATE FILTER (DPF)
REGENERATION GP-306543-US-NP   11/213489   26 Aug 2005   2007-0044938-A1   01
Mar 2007       DUAL SURGE TANK FOR VEHICLE COOLING SYSTEM GP-307331-US-NP  
11/440909   25 May 2006   2007-0045068-A1   01 Mar 2007       DAMPING DEVICE
HAVING CONTROLLABLE RESISTIVE FORCE GP-306004-US-NP   11/212856   26 Aug 2005  
2007-0045980-A1   01 Mar 2007       SUSPENSION CONTROL ARM ASSEMBLY FOR VEHICLES
GP-305557-US-NP   11/215151   30 Aug 2005   2007-0048565-A1   01 Mar 2007      
PRESSURE ACTIVATED SHUT-OFF VALVE GP-306016-US-NP   11/215394   30 Aug 2005  
2007-0048588-A1   01 Mar 2007       HYBRID ELECTRICALLY CONDUCTIVE FLUID
DISTRIBUTION SEPARATOR PLATE ASSEMBLY FOR FUEL CELLS GP-306776-US-NP   11/213411
  26 Aug 2005   2007-0050130-A1   01 Mar 2007       SPEED LIMIT ADVISOR
GP-309232-US-NP   11/468794   31 Aug 2006   2007-0052520-A1   08 Mar 2007      
WIRELESS SENSING SYSTEM

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-303121-US-NP   11/220988   07 Sep 2005   2007-0055005-A1   08 Mar 2007      
METHOD FOR FORMING NANOCOMPOSITE MATERIALS GP-306278-US-NP   11/219042   02 Sep
2005   20070055421A1   08 Mar 2007       DIAGNOSTIC FAULT CLEARING SYSTEM
GP-306679-US-NP   11/220996   07 Sep 2005   2007-0055431-A1   08 Mar 2007      
METHOD AND APPARATUS FOR PREVIEW-BASED VEHICLE LATERAL CONTROL GP-307160-US-NP  
11/402614   12 Apr 2006   2007-0056281-A1   15 Mar 2007       INTEGRATED INBOARD
EXHAUST MANIFOLDS FOR V-TYPE ENGINES GP-306813-US-NP   11/390975   28 Mar 2006  
20070056562A1   15 Mar 2007       UTILIZED FUNCTION FOR FUEL DYNAMICS DURING
ENGINE START AND CRANK-TO-RUN TRANSITION GP-307488-US-NP   11/440916   25 May
2006   2007-0056815-a1   15 Mar 2007       BI-METAL DISC BRAKE ROTOR AND METHOD
OF MANUFACTURING 2005P50804 US   11/482797   10 Jul 2006   2007-0056915-A1   15
Mar 2007       Cargo wing GP-306933-US-NP   11/225389   13 Sep 2005  
2007-0057082-A1   15 Mar 2007       TWO-PART SPRAY APPLICATION SYSTEM AND METHOD
2005P50676-US-NP   11/435840   18 May 2006   2007-0059125-A1   15 Mar 2007      
set of baggage holders GP-302917-US-NP   11/227457   15 Sep 2005  
2007-0059235-A1   15 Mar 2007       RAPID ACTIVATION CATALYST SYSTEM IN A
NON-THERMAL PLASMA CATALYTIC REACTOR GP-305499-US-NP   11/227771   15 Sep 2005  
2007-0059580-A1   15 Mar 2007       DESIGN STRATEGIES FOR CORROSION MITIGATION
GP-306371-US-NP   11/227311   15 Sep 2005   2007-0061061-A1   15 Mar 2007      
ACCELERATION/DECELERATION INDUCED REAL-TIME IDENTIFICATION OF MAXIMUM TIRE-ROAD
FRICTION COEFFICIENT GP-307358-US-NP   11/475759   27 Jun 2006   2007-0062664-A1
  22 Mar 2007       METHOD OF CASTING COMPONENTS WITH INSERTS FOR NOISE
REDUCTION GP-307913-US-CIP1   11/470265   06 Sep 2006   2007-0062748-A1   22 Mar
2007       HOOD HINGE ASSEMBLY FOR VEHICLE GP-307338-US-NP   11/475756   27 Jun
2006   2007-0062768-A1   22 Mar 2007       BI-METAL DISC BRAKE ROTOR AND METHOD
OF MANUFACTURING GP-304919-US-NP   11/232707   22 Sep 2005   2007-0063385-A1  
22 Mar 2007       APPARATUS AND METHOD FOR SHEET MATERIAL FORMING
GP-308571-US-CIP1   11/533430   20 Sep 2006   2007-0063540-A1   22 Mar 2007    
  HOOD LIFT MECHANISMS UTILIZING ACTIVE MATERIALS AND METHODS OF USE
GP-307485-US-NP   11/533883   21 Sep 2006   2007-0063541-A1   22 Mar 2007      
REVERSIBLY DEPLOYABLE SPOILER GP-308570-US-CIP1   11/533422   20 Sep 2006  
2007-0063544-A1   22 Mar 2007       HOOD LIFT MECHANISMS UTILIZING ACTIVE
MATERIALS AND METHODS OF USE GP-306541-US-NP   11/230439   20 Sep 2005  
2007-0063547-A1   22 Mar 2007       VEHICLE BODY PANEL ACCESS FEATURE 2005P50909
US   11/440523   25 May 2006   2007-0063579-A1   22 Mar 2007       Venturisystem
GP-303611-US-NP   10/578109   01 May 2006   2007-0063967-A1   22 Mar 2007      
GROOVE GUIDED TOUCH SCREEN FINGER WRITING BOARD FOR SYMBOL INPUT AND RECOGNITION
GP-306900-US-NP   11/272558   10 Nov 2005   2007-0064942-A1   22 Mar 2007      
CONTROL APPARATUS AND METHOD UTILIZING IDENTIFYING KEYS GP-304601-US-NP  
11/231327   20 Sep 2005   2007-0065014-A1   22 Mar 2007       METHOD FOR WARPED
IMAGE OBJECT RECOGNITION GP-307200-US-NP   11/304185   15 Dec 2005  
2007-0065690-A1   22 Mar 2007       COOLANT FLOW ESTIMATION BY AN ELECTRICAL
DRIVEN PUMP

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-306913-US-NP   11/304347   15 Dec 2005   2007-0065691-A1   22 Mar 2007      
FEEDFORWARD CONTROL OF THE VOLUME FLOW IN A HYDRAULIC SYSTEM GP-306310-US-CIP1  
11/266606   03 Nov 2005   2007-0065693-A1   22 Mar 2007       DIAGNOSTIC METHOD
FOR DETECTING A COOLANT PUMP FAILURE IN A FUEL CELL SYSTEM BY TEMPERATURE
MEASUREMENT GP-306907-US-NP   11/304184   15 Dec 2005   2007-0065694-A1   22 Mar
2007       ADVANCED CONTROL FOR AN ELECTRICAL HEATABLE WAX THERMOSTAT IN THE
THERMAL COOLANT LOOP OF FUEL CELL SYSTEMS GP-307203-US-NP   11/304349   15 Dec
2005   2007-0065695-A1   22 Mar 2007       COOLANT FLOW ESTIMATION FOR THE
THERMAL LOOP OF A FUEL CELL SYSTEM USING THE STACK LOSS POWER GP-306288-US-NP  
11/229822   19 Sep 2005   2007-0065703-A1   22 Mar 2007       DURABLE CONDUCTIVE
ADHESIVE BONDS FOR FUEL CELL SEPARATOR PLATES GP-305422-US-NP   11/229909   19
Sep 2005   2007-0065708-A1   22 Mar 2007       WATER BLOCKING LAYER AND WICKING
RESERVOIR FOR PEMFC GP-306182-US-NP   11/232710   22 Sep 2005   2007-0066717-A1
  22 Mar 2007       METHOD FOR REDUCING CURE SHRINKAGE OF A THERMOSET RESIN
GP-304570-US-NP   11/230046   19 Sep 2005   2007-0066828-A1   22 Mar 2007      
METHOD FOR MAKING NITROGEN AROMATIC OLIGOMERS AND POLYMERS GP-306609-US-NP  
11/229116   16 Sep 2005   2007-0067829-A1   22 Mar 2007       SYSTEM AND METHOD
FOR COLLECTING TRAFFIC DATA USING PROBE VEHICLES GP-306947-US-NP   11/238833  
29 Sep 2005   2007-0067978-A1   29 Mar 2007       METHOD AND APPARATUS FOR
INSTALLING A SEAL GP-305781-US-NP   11/234004   23 Sep 2005   20070068139A1   29
Mar 2007       EXHAUST TREATMENT SYSTEM DIAGNOSTIC VIA AMMONIUM NITRITE
DECOMPOSITION GP-305117-US-NP   11/235035   26 Sep 2005   2007-0068247-A1   29
Mar 2007       MODULAR CONSTRUCTION OF A LIQUID HYDROGEN STORAGE TANK WITH A
COMMON-ACCESS TUBE AND METHOD OF ASSEMBLING SAME GP-303687-US-NP   11/209605  
23 Aug 2005   20070068302   29 Mar 2007       HYDRAULIC ACTIVE DAMPING SYSTEM
FOR GEARS AND METHOD GP-303643-US-NP   11/212889   26 Aug 2005   2007-0068324-A1
  29 Mar 2007       CENTERING SPRING APPARATUS FOR A TRANSMISSION SHIFT CONTROL
MECHANISM GP-304992-US-NP   11/235030   26 Sep 2005   2007-0068953-A1   29 Mar
2007       LIQUID HYDROGEN STORAGE TANK WITH RADIAL STIFFENING GP-304984-US-NP  
11/235058   26 Sep 2005   2007-0068954-A1   29 Mar 2007       SUSPENDED LIQUID
HYDROGEN STORAGE TANK GP-305224-US-NP   11/236858   27 Sep 2005   20070070664  
29 Mar 2007       BI-DIRECTIONAL CURRENT SENSING CIRCUIT GP-306322-US-NP  
11/238322   29 Sep 2005   2007-0072020-A1   29 Mar 2007       ANODE FLOWSHIFTING
WITH CLOSED-INJECTOR BLEEDING GP-306196-US-NP   11/233735   23 Sep 2005  
20070072713A1   29 Mar 2007       DUAL BACKLASH CHAIN TENSIONER GP-305129-US-NP
  11/233979   23 Sep 2005   2007-0072723-A1   29 Mar 2007       POWERTRAIN WITH
SERIES ELECTRIC LAUNCH AND ELECTRIC POWER ASSISTED PERFORMANCE GP-305969-US-NP  
11/238825   29 Sep 2005   20070073566-A1   29 Mar 2007       SYSTEM AND METHOD
FOR PRODUCTION SYSTEM OPERATIONS TIMING GP-304874-US-NP   11/243365   04 Oct
2005   2007-0075085-A1   05 Apr 2007       TUBE SHAPED HIGH PRESSURE STORAGE
TANK 2003P30727WOUS   11/532181   15 Sep 2006   2007-0077189-A1   05 Apr 2007  
    Katalysator zur Verbesserung der Wirksamkeit der NOx-Reduktion in
Kraftfahrzeugen GP-306487-US-NP   11/242734   04 Oct 2005   2007-0077474-A1   05
Apr 2007       FUEL CELL SYSTEM WATER MASS BALANCING SCHEME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-304483-US-NP   11/242698   04 Oct 2005   2007-0077475-A1   05 Apr 2007      
REINFORCED MEMBRANE ELECTRODE ASSEMBLY GP-306243-US-NP   11/242737   04 Oct 2005
  2007-0077484-A1   05 Apr 2007       WATER TRANSPORT FEATURES FOR DIFFUSION
MEDIA GP-305658-US-NP   11/243058   04 Oct 2005   2007-0078576-A1   05 Apr 2007
      SYSTEM AND METHOD FOR FUZZY-LOGIC BASED FAULT DIAGNOSIS GP-304209-US-DIV  
11/607726   01 Dec 2006   2007-0078580-A1   05 Apr 2007       OPTIMAL SELECTION
OF INPUT TORQUE CONSIDERING BATTERY UTILIZATION FOR A HYBRID ELECTRIC VEHICLE
GP-305788-US-NP   11/249171   12 Oct 2005   2007-0079911-A1   12 Apr 2007      
METHOD FOR ERASING STORED DATA AND RESTORING DATA GP-304557-US-NP   11/230047  
19 Sep 2005   2007-0080055-A1   12 Apr 2007       METALLIC REAGENT
GP-306704-US-NP   11/245531   07 Oct 2005   2007-0081473-A1   12 Apr 2007      
RECONFIGURABLE COMMUNICATION FOR DISTRIBUTED EMBEDDED SYSTEMS GP-307183-US-NP  
11/459953   26 Jul 2006   2007-0081548-A1   12 Apr 2007       SYSTEM AND METHOD
OF OPTIMIZING THE STATIC SEGMENT SCHEDULE AND CYCLE LENGTH OF A TIME TRIGGERED
COMMUNICATION PROTOCOL 2004P00059WOUS   11/532266   15 Sep 2006  
2007-0081934-A1   12 Apr 2007       Verfahren zur Verbesserung der Wirksamkeit
der NOx-Reduktion in Kraftfahrzeugen GP-306113-US-NP   11/245755   07 Oct 2005  
2007-0082235-A1   12 Apr 2007       SYSTEM AND METHOD FOR CONTROLLING CATHODE
STOICHIOMETRY TO MINIMIZE RH EXCURSIONS DURING TRANSIENTS GP-304161-US-NP  
11/245970   07 Oct 2005   2007-0082242-A1   12 Apr 2007       INTEGRATED AIR
SUPPLY WITH HUMIDIFICATION CONTROL FOR FUEL CELL POWER SYSTEMS GP-306323-US-NP  
11/248505   12 Oct 2005   2007-0082243-A1   12 Apr 2007       COMPACT ANODE FLOW
SHIFT DESIGN FOR SMALL FUEL CELL VEHICLES GP-306044-US-NP   11/248518   12 Oct
2005   2007-0082245-A1   12 Apr 2007       EVAPORATIVE COOLING SYSTEM FOR FUEL
CELL SYSTEMS USING CATHODE PRODUCT WATER GP-306338-US-NP   11/245969   07 Oct
2005   2007-0082252-A1   12 Apr 2007       PRESSURIZED COOLANT FOR STAMPED PLATE
FUEL CELL WITHOUT DIFFUSION MEDIA IN THE INACTIVE FEED REGION GP-306851-US-NP  
11/244761   06 Oct 2005   2007-0082689-A1   12 Apr 2007       ALERT NOTIFICATION
NETWORK GP-305331-US-NP   11/245968   07 Oct 2005   2007-0083318-A1   12 Apr
2007       ADAPTIVE CRUISE CONTROL USING VEHICLE-TO-VEHICLE WIRELESS
COMMUNICATION GP-305092-US-NP   11/250213   14 Oct 2005   20070084045-A1   19
Apr 2007       MONITORING SYSTEM FOR CLINCHING PROCESS GP-307604-US-NP  
11/399640   06 Apr 2006   20070084449-A1   19 Apr 2007       METHOD TO IMPROVE
COMBUSTION STABILITY IN A CONTROLLED AUTO-IGNITION COMBUSTION ENGINE
GP-306803-US-NP   11/253069   18 Oct 2005   20070084502-A1   19 Apr 2007      
SOLAR PHOTOVOLTAIC OUTPUT FOR CLOUDY CONDITIONS WITH A SOLAR TRACKING SYSTEM
GP-303770-US-NP   11/233849   23 Sep 2005   2007-0084517-A1   19 Apr 2007      
COMPACT OIL TRANSFER MANIFOLD P000083-US-CIP   11/566909   05 Dec 2006  
2007-0087176-A1   19 Apr 2007       ELECTRICAL CONTACT ELEMENT FOR A FUEL CELL
HAVING A CONDUCTIVE MONOATOMIC LAYER COATING GP-306980-US-NP   11/250212   14
Oct 2005   20070087217 A1   19 Apr 2007       SELECTIVELY REINFORCED POWDER
METAL COMPONENTS GP-305910-US-NP   11/250851   14 Oct 2005   2007-0087245-A1  
19 Apr 2007       MULTILAYER POLYELECTROLYTE MEMBRANES FOR FUEL CELLS
GP-305570-US-NP   11/250850   14 Oct 2005   2007-0087255-A1   19 Apr 2007      
DEVICE TO CONTROL THE FLOW SPEED OF MEDIA THROUGH A FUEL CELL STACK

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-306043-US-NP   11/250197   14 Oct 2005   2007-0087260-A1   19 Apr 2007      
FUEL CELLS WITH HYDROPHOBIC DIFFUSION MEDIUM GP-303702-US-NP   11/258489   25
Oct 2005   2007-0092782-A1   26 Apr 2007       MULTIPLE FLOWFIELD CIRCUITS TO
INCREASE FUEL CELL DYNAMIC RANGE GP-306902-US-NP   11/352901   13 Feb 2006  
20070093335   26 Apr 2007       MECHATRONIC HYBRID TRANSMISSIONS HAVING TWO
PLANETARY GEAR SETS AND THREE MOTOR/GENERATORS GP-306203-US-DIV   11/640162   15
Dec 2006   2007-0095408-A1   03 May 2007       SHUT-OFF VALVE HAVING TWO VALVE
SEATS PROVIDING PRESSURE EQUALIZATION GP-306512-US-NP   11/266607   03 Nov 2005
  2007-0095852-A1   03 May 2007       MULTIPLE COLOR POWDER PAINT APPLICATION
GP-306483-US-NP   11/233870   23 Sep 2005   2007-0096557-A1   03 May 2007      
ROLLBACK REDUCTION IN HYBRID OR CONVENTIONAL POWERTRAIN VEHICLE VIA VEHICLE
STABILITY ENHANCEMENT SYSTEM (VSES) GP-305222-US-NP   11/263220   31 Oct 2005  
20070096705   03 May 2007       HIGH-WIN CIRCUIT FOR MULTI-PHASE CURRENT MODE
CONTROL GP-306899-US-NP   11/468792   31 Aug 2006   2007-0096889-A1   03 May
2007       WIRELESS SENSING SYSTEM GP-309231-US-NP   11/468793   31 Aug 2006  
2007-0096890-A1   03 May 2007       WIRELESS SENSING SYSTEM GP-307750-US-NP  
11/265776   02 Nov 2005   2007-0098567-A1   03 May 2007       DUAL PUMP ASSEMBLY
GP-307594-US-NP   11/538824   05 Oct 2006   2007-0098908-A1   03 May 2007      
COATING PROCESS FOR FUEL CELL COMPONENTS GP-305830-US-NP   11/266605   03 Nov
2005   2007-0099037-A1   03 May 2007       CASCADED STACK WITH GAS FLOW RECYCLE
IN THE FIRST STAGE GP-307178-US-NP   11/262473   28 Oct 2005   2007-0100537-A1  
03 May 2007       SYSTEM FOR AND METHOD OF UPDATING TRAFFIC DATA USING PROBE
VEHICLES HAVING EXTERIOR SENSORS 2005P50864 US   11/515878   06 Sep 2006  
2007-0102214-A1   10 May 2007       Night Vision-method and system for improving
traffic safety 2004P00090-US-PCT   11/613755   20 Dec 2006   2007-0102914-A1  
10 May 2007       CAR BODY FOR A MOTOR VEHICLE GP-306964-US-NP   11/538071   03
Oct 2006   2007-0103289-A1   10 May 2007       METHOD AND APPARATUS FOR
TRANSMITTING WIRELESS SIGNALS ON A MOBILE PLATFORM GP-306496-US-NP   11/272575  
10 Nov 2005   2007-0104642-A1   10 May 2007       LI-B-MG-X SYSTEM FOR
REVERSIBLE HYDROGEN STORAGE GP-306357-US-NP   11/272369   10 Nov 2005  
2007-0105006-A1   10 May 2007       GAS DIFFUSION LAYER PRECONDITIONING FOR
IMPROVED PERFORMANCE AND OPERATIONAL STABILITY OF PEM FUEL CELLS GP-303116-US-NP
  11/272557   10 Nov 2005   2007-0106439-A1   10 May 2007       METHOD AND
APPARATUS TO PROVIDE VEHICLE INFORMATION TO A REQUESTOR GP-302770-US-CIP1  
11/620066   05 Jan 2007   2007-0107543-A1   17 May 2007       SHIFT MECHANISM
FOR A MANUAL PLANETARY TRANSMISSION GP-307242-US-NP   11/554110   30 Oct 2006  
2007-0109104-A1   17 May 2007       ACTIVE MATERIAL BASED HAPTIC ALERT SYSTEM
2005P50863 US   11/515993   06 Sep 2006   2007-0109785   29 Feb 2008      
Surface Control Lightning - system and method for proactively controlling
interior light in vehicles GP-307332-US-NP   11/554736   31 Oct 2006  
2007-0112494-A1   17 May 2007       METHOD AND APPARATUS FOR VEHICLE AND ENGINE
OPERATION GP-305929-US-NP   11/272577   11 Nov 2005   2007-0112503-A1   17 May
2007       SYSTEM FOR AND METHOD OF MONITORING REAL TIME TRAFFIC CONDITIONS
USING PROBE VEHICLES

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-307798-US-NP   11/560498   16 Nov 2006   2007-0113821-A1   24 May 2007      
METHOD AND APPARATUS TO CONTROL COMBUSTION IN A MULTI-CYLINDER HOMOGENEOUS
CHARGE COMPRESSION-IGNITION ENGINE GP-302914-US-DIV   11/656361   22 Jan 2007  
2007-0114233-A1   24 May 2007       CONSTRUCTION FOR MULTI-LAYERED VACUUM SUPER
INSULATED CRYOGENIC TANK 2004P00257WOUS   11/613762   20 Dec 2006  
2007-0114838-A1   24 May 2007       Bremssystem mit EBS und ?prefill?-Funktion
sowie Verfahren zur elektronischen Bremsregelung GP-305227-US-CIP1   11/532962  
19 Sep 2006   2007-0116538-A1   24 May 2007       FRICTION STIR RIVET AND METHOD
OF JOINING THEREWITH GP-306481-US-NP   11/286603   23 Nov 2005   2007-0116993-A1
  24 May 2007       WATER MANAGEMENT OF PEM FUEL CELL STACKS USING SURFACE
ACTIVE AGENTS GP-302873-US-NP   11/286595   23 Nov 2005   2007-0116997-A1   24
May 2007       ACTIVE ISOLATION SYSTEM FOR FUEL CELL GP-306922-US-NP   11/286962
  23 Nov 2005   2007-0117003-A1   24 May 2007       METALLIC BIPOLAR PLATES WITH
HIGH ELECTROCHEMICAL STABILITY AND IMPROVED WATER MANAGEMENT GP-306626-US-NP  
11/284526   21 Nov 2005   20070117667A1   24 May 2007       INTAKE MANIFOLD
PRESSURE CONTROL APPARATUS AND METHOD FOR A HYBRID PROPULSION SYSTEM
GP-307287-US-NP   11/440893   25 May 2006   2007-0119667-A1   31 May 2007      
ROTOR ASSEMBLY AND METHOD GP-306682-US-NP   11/290673   30 Nov 2005  
2007-0119668-A1   31 May 2007       HYDROFORMED DRUM BRAKE SHOE ASSEMBLY FOR
VEHICLES AND METHOD OF MAKING SAME GP-305185-US-NP   11/290679   30 Nov 2005  
2007-0119671-A1   31 May 2007       DECOUPLED MONO TUBE DAMPER ASSEMBLY
GP-306592-US-CIP   11/566702   05 Dec 2006   2007-0119718-A1   31 May 2007      
OPTIMIZING PHOTOVOLTAIC-ELECTROLYZER EFFICIENCY GP-307522-US-NP   11/470286   06
Sep 2006   2007-0119985-A1   31 May 2007       FLUID ENTRAINMENT APPARATUS
GP-307511-US-NP   11/551358   20 Oct 2006   2007-0122662-A1   31 May 2007      
METHOD OF OPERATING A FUEL CELL STACK GP-306237-US-NP   11/290698   30 Nov 2005
  2007-0123157-A1   31 May 2007       STRUCTURALLY-INTEGRATED HVAC DUCT
2005P50818-US-NP   11/485529   13 Jul 2006   2007-0126260-A1   07 Jun 2007      
vehicle door opening system GP-306963-US-NP   11/538068   03 Oct 2006  
2007-0126569-A1   07 Jun 2007       METHOD AND APPARATUS FOR TRANSMISSION OF
WIRELESS SIGNALS IN A MOBILE PLATFORM GP-305790-US-NP   11/296173   07 Dec 2005
  20070130328   07 Jun 2007       PROGRESS TRACKING METHOD FOR UPTIME
IMPROVEMENT GP-305789-US-NP   11/293718   02 Dec 2005   2007-0130469-A1   07 Jun
2007       USE OF GLOBAL CLOCK TO SECURE AND SYNCHRONIZE MESSAGES IN XM AND SMS
MESSAGES TO A VEHICLE GP-307549-US-NP   11/539877   10 Oct 2006  
2007-0131003-A1   14 Jun 2007       BEZEL RETAINER CLIP GP-306878-US-NP  
11/300087   14 Dec 2005   20070135252A1   14 Jun 2007       AIR PURGE METHOD FOR
A ROTATING CLUTCH GP-306336-US-NP   11/313163   20 Dec 2005   2007-0137783-A1  
21 Jun 2007       CATALYST COATED DIFFUSION MEDIA GP-306912-US-NP   11/304332  
15 Dec 2005   2007-0138309-A1   21 Jun 2007       NON-LINEAR CATHODE
INLET/OUTLET HUMIDITY CONTROL GP-308003-US-NP   11/608415   08 Dec 2006  
2007-0141238-A1   21 Jun 2007       NANOPARTICLE COATING PROCESS FOR FUEL CELL
COMPONENTS GP-306394-US-NP   11/560454   16 Nov 2006   2007-0141405-A1   21 Jun
2007       METHOD OF MAKING A MEMBRANE ELECTRODE ASSEMBLY COMPRISING A VAPOR
BARRIER LAYER, A GAS DIFFUSION LAYER, OR BOTH GP-306908-US-NP   11/304198   15
Dec 2005   2007-0141412-A1   21 Jun 2007       SENSORLESS RELATIVE HUMIDITY
CONTROL IN A FUEL CELL APPLICATION

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-306268-US-NP   11/313162   20 Dec 2005   2007-0141416-A1   21 Jun 2007      
FLOATING BASE LOAD HYBRID STRATEGY FOR A HYBRID FUEL CELL VEHICLE TO INCREASE
THE DURABILITY OF THE FUEL CELL SYSTEM GP-306502-US-NP   11/313161   20 Dec 2005
  2007-0141439-A1   21 Jun 2007       SURFACE ENGINEERING OF BIPOLAR PLATE
MATERIALS FOR BETTER WATER MANAGEMENT GP-307856-US-NP   11/440919   25 May 2006
  2007-0142149-A1   21 Jun 2007       PULLEY ASSEMBLY AND METHOD GP-308024-US-NP
  11/611373   15 Dec 2006   2007-0149348-A1   28 Jun 2007       VEHICLE
PROPULSION SYSTEM 2005P50900 US   11/513259   31 Aug 2006   2007-0150156-A1   28
Jun 2007       method and system for raod surface friction coefficient
estimation 2006P60017 US   11/638583   14 Dec 2006   2007-0151386   05 Jul 2007
      Gear shifting mechanism with selector mode disconnected mass inertia,
(SDM). GP-306098-US-NP   11/313164   20 Dec 2005   2007-0152424-A1   05 Jul 2007
      VEHICLE-TRAILER LOW-SPEED OFFTRACKING CONTROL GP-307161-US-NP   11/612704
  19 Dec 2006   20070156325A1   05 Jul 2007       FUEL EFFICIENCY DETERMINATION
FOR AN ENGINE GP-305960-US-NP   11/330507   12 Jan 2006   2007-0158197-A1   12
Jul 2007       ANODIZED SUBSTRATE LAYER WITH SOLID LUBRICANT GP-305982-US-NP  
11/330508   12 Jan 2006   2007-0158619-A1   12 Jul 2007       ELECTROPLATED
COMPOSITE COATING GP-307085-US-NP   11/330640   12 Jan 2006   2007-0162202-A1  
12 Jul 2007       ROLL STABILITY INDICATOR FOR VEHICLE ROLLOVER CONTROL
GP-308824-US-CIP   11/685833   14 Mar 2007   2007-0162204-A1   12 Jul 2007      
ENHANCED ROLL STABILITY INDICATOR FOR VEHICLE ROLLOVER CONTROL GP-305281-US-NP  
11/327116   06 Jan 2006   2007-0162409-A1   12 Jul 2007       CREATION AND
MAINTENANCE OF ONTOLOGIES GP-306586-US-NP   11/333052   17 Jan 2006  
20070163545-A1   19 Jul 2007       ISOLATED FUEL DELIVERY SYSTEM GP-306620-US-NP
  11/333078   17 Jan 2006   20070164603-A1   19 Jul 2007       BRAKE STEERING
METHOD AND APPARATUS GP-306473-US-NP   11/331798   13 Jan 2006   20070166174A1  
19 Jul 2007       STATICALLY SEALED HIGH PRESSURE FUEL PUMP AND METHOD
GP-306025-US-NP   11/335211   19 Jan 2006   2007-01664555-A1   19 Jul 2007      
NI AND NI/NIO CORE-SHELL NANOPARTICLES GP-305659-US-NP   11/335248   19 Jan 2006
  20070168113-A1   19 Jul 2007       MAP-AIDED VISION-BASED LANE SENSING
GP-306769-US-NP   11/285138   21 Nov 2005   20070168761A1   19 Jul 2007      
METHOD FOR CENTRALIZATION OF PROCESS SEQUENCE CHECKING 2006P60327-US-NP  
11/643703   22 Dec 2006   2007-0170332-A1   26 Jul 2007       Gripping device
and method of providing a gripping device GP-307269-US-NP   11/341542   27 Jan
2006   2007-0175818-A1   02 Aug 2007       HYDROPHILIC POROUS MEMBRANE AND
METHOD OF FORMING THE SAME P000322-US-CIP   11/614288   21 Dec 2006  
2007-0175868-A1   02 Aug 2007       SINGLE DRIVE AND SOURCE FOR ADJACENTLY
CLAMPING AND RESISTANCE WELDING GP-306942-US-NP   11/341546   27 Jan 2006  
2007-0175894-A1   02 Aug 2007       COOLANT VENTILATION SYSTEM GP-305500-US-NP  
11/341292   27 Jan 2006   2007-0178341-A1   02 Aug 2007       GAS CHANNEL
COATINGS WITH WATER-UPTAKE RELATED VOLUME CHANGE FOR INFLUENCING GAS VELOCITY
GP-306520-US-NP   11/341544   27 Jan 2006   2007-0178342-A1   02 Aug 2007      
PULSED COOLANT CONTROL FOR IMPROVED STACK COLD STARTING GP-306019-US-NP  
11/341285   27 Jan 2006   2007-0178355-A1   02 Aug 2007       FUEL CELL STACK
THAT UTILIZES AN ACTUATOR TO SWITCH BETWEEN INTERDIGITATED AND STRAIGHT FLOW FOR
OPTIMIZING PERFORMANCE GP-306287-US-NP   11/341354   27 Jan 2006  
2007-0178356-A1   02 Aug 2007       DEVELOPMENT OF HIGH ENERGY SURFACES ON
STAINLESS STEELS FOR IMPROVED WETTABILITY

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-307765-US-NP   11/341355   27 Jan 2006   2007-0178357-A1   02 Aug 2007      
SUPER-HYDROPHILIC NANOPOROUS ELECTRICALLY CONDUCTIVE COATINGS FOR PEM FUEL CELLS
GP-307983-US-NP   11/531545   13 Sep 2006   20070179691A1   02 Aug 2007      
DISTRIBUTED DIAGNOSTICS ARCHITECTURE GP-307063-US-NP   11/343685   31 Jan 2006  
20070179695A1   02 Aug 2007       DRIVELINE CLUNK DETECTION AND CONTROL
GP-306621-US-NP   11/333653   17 Jan 2006   2007-0179698-A1   02 Aug 2007      
TRACTION CONTROL METHOD FOR A TRACKED VEHICLE GP-305489-US-NP   11/341283   27
Jan 2006   2007-0179701-A1   02 Aug 2007       VEHICLE PRESENCE INDICATION
GP-305825-US-NP   11/347003   03 Feb 2006   2007-0181226-A1   09 Aug 2007      
MAGNESIUM GRAIN-REFINING USING TITANIUM GP-305998-US-NP   11/346949   03 Feb
2006   2007-0182146-A1   09 Aug 2007       PYROTECHNIC TRIGGERING OF THERMALLY
ACTIVATED SHAPE MEMORY MATERIALS FOR SELECTIVELY CHANGING A STRUCTURAL AND/OR
MECHANICAL PROPERTY OF A VEHICLE MEMBER GP-304182-US-CIP1   10/909265   30 Jul
2004   2007-0184326-A1   09 Aug 2007       EDGE PROTECTED CATALYST-COATED
DIFFUSION MEDIA AND MEMBRANE ELECTRODE ASSEMBLIES GP-307530-US-NP   11/346948  
03 Feb 2006   2007-0185623-A1   09 Aug 2007       VEHICLE WHEEL LIFT DETECTION
GP-307525-US-NP   11/348713   07 Feb 2006   2007-0185624-A1   09 Aug 2007      
METHOD FOR REMOTE PROGRAMMING OF VEHICLE FLASH MEMORY GP-306083-US-NP  
11/356345   16 Feb 2006   2007-0186573-A1   16 Aug 2007       METHODS OF AND
SYSTEMS FOR DUAL DRIVE HVAC COMPRESSOR CONTROLS IN AUTOMOTIVE VEHICLES
GP-307158-US-NP   11/549686   16 Oct 2006   2007-0187469-A1   16 Aug 2007      
FRICTION STIR WELD BONDING OF METAL-POLYMER-METAL LAMINATES GP-305978-US-NP  
11/356344   16 Feb 2006   2007-0187935-A1   16 Aug 2007       AIR BAG SYSTEM
GP-306793-US-NP   11/352831   13 Feb 2006   2007-0191181-A1   16 Aug 2007      
METHOD AND APPARATUS FOR CONTROLLING VEHICLE ROLLBACK GP-305908-US-NP  
11/341545   27 Jan 2006   2007-0192213-A1   16 Aug 2007       FEEDBACK CONTROL
THEORETIC PARTS INVENTORY MANAGEMENT MODEL GP-305301-US-NP   11/330467   12 Jan
2006   2007-0192436-A1   16 Aug 2007       METHOD TO CONFIRM THE SERVER IDENTITY
FOR SERVER-INITIATED SERVICES GP-306881-US-NP   11/619339   03 Jan 2007  
2007-0193030-A1   23 Aug 2007       NET FORMED GEAR MEMBER AND METHOD OF
MANUFACTURE GP-308074-US-CIP   11/550456   18 Oct 2006   2007-0193394-A1   23
Aug 2007       PUSH ROD TO BRAKE PEDAL ASSEMBLY AND METHOD OF ASSEMBLY
GP-306516-US-NP   11/358665   21 Feb 2006   2007-0194725-A1   23 Aug 2007      
AUTOMOBILE LIGHTING PULSE WIDTH MODULATION DUTY CYCLE CONTROL WITH VOLTAGE AND
TEMPERATURE COMPENSATION GP-306732-US-NP   11/358670   21 Feb 2006  
2007-0196718-A1   23 Aug 2007       CONTROLLED ELECTRODE OVERLAP ARCHITECTURE
FOR IMPROVED MEA DURABILITY GP-306462-US-NP   11/358356   21 Feb 2006  
2007-0196720-A1   23 Aug 2007       FUEL CELL INTEGRATED HUMIDIFICATION
GP-305032-US-NP   11/416895   03 May 2006   2007-0197340-A1   23 Aug 2007      
INTERNAL RING GEAR WITH INTEGRAL HUB PORTION AND METHOD OF MANUFACTURE
GP-308255-US-NP   11/678066   23 Feb 2007   20070199625 A1   30 Aug 2007      
COPPER PRECIPITATE CARBURIZED STEELS AND RELATED METHOD GP-308189-US-NP  
11/475381   27 Jun 2006   2007-0199649-A1   30 Aug 2007       METHOD OF
LAMINATING A DECAL TO A CARRIER FILM GP-308244-US-NP   11/674179   13 Feb 2007  
2007-0200277-A1   30 Aug 2007       FUEL CELL PLATE DESIGN

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-306759-US-NP   11/363557   27 Feb 2006   20070200437A1   30 Aug 2007      
STATOR ASSEMBLY AND MANUFACTURING METHOD GP-308068-US-NP   11/669465   31 Jan
2007   2007-0202247-A1   30 Aug 2007       METHOD OF DEPOSITING A NANOPARTICLE
COATING ON A BIPOLAR PLATE AND REMOVING THE NANOPARTICLE COATING FROM THE LANDS
OF THE BIPOLAR PLATE GP-308187-US-NP   11/363343   27 Feb 2006   2007-0202383-A1
  30 Aug 2007       BALANCED HYDROGEN FEED FOR A FUEL CELL GP-308021-US-NP  
11/710139   23 Feb 2007   20070203783 A1   30 Aug 2007       MARKET SIMULATION
MODEL GP-307076-US-NP   11/360952   23 Feb 2006   2007-0205193-A1   06 Sep 2007
      RETAINING SUPPORT MEMBER FOR FUEL FILLER PIPE GP-306575-US-NP   11/367156
  03 Mar 2006   2007-0207353-A1   06 Sep 2007       CASCADED FUEL CELL STACK
OPERATION WITH ANODE GAS RECIRCULATION GP-306492-US-NP   11/368307   03 Mar 2006
  2007-0207362-A1   06 Sep 2007       FREEZE CAPABLE COMPACT FUEL CELL SYSTEM
WITH IMPROVED HUMIDIFICATION AND REMOVAL OF EXCESS WATER AND TRAPPED NITROGEN
GP-307215-US-NP   11/368057   03 Mar 2006   2007-0207364-A1   06 Sep 2007      
FUEL CELLS COMPRISING MOLDABLE GASKETS, AND METHODS OF MAKING GP-304015-US-DIV  
11/750224   17 May 2007   2007-0209758-A1   13 Sep 2007       METHOD AND PROCESS
FOR UNITIZED MEA GP-306858-US-NP   11/372919   10 Mar 2006   2007-0209849-A1  
13 Sep 2007       ACCESSORY DRIVE SYSTEM AND METHOD FOR A PARALLEL ELECTRIC
HYBRID VEHICLE GP-308383-US-NP   11/683036   07 Mar 2007   2007-0210463-A1   13
Sep 2007       FUEL CELL AIR HUMIDIFIER GP-307227-US-NP   11/369794   07 Mar
2006   2007-0210568-A1   13 Sep 2007       SIMPLIFIED RESTRAINING TETHER SYSTEM
FOR USE WITH A VEHICLE AIR BAG SYSTEM GP-306314-US-NP   11/368059   03 Mar 2006
  2007-0212037-A1   12 Sep 2007       HEATING ELEMENT AND MOUNTING FOR MEDIA
PIPING OF FUEL CELL SYSTEMS GP-305798-US-NP   11/373552   10 Mar 2006  
2007-0212184-A1   13 Sep 2007       VEHICLE LOAD FLOOR WITH VARIABLE FRICTION
GP-307127-US-NP   11/369807   07 Mar 2006   2007-0212999-A1   13 Sep 2007      
DUCT ATTACHMENT FOR MOTOR VEHICLE GP-306856-US-NP   11/372909   10 Mar 2006  
2007-0213151-A1   13 Sep 2007       ACCESSORY DRIVE SYSTEM AND METHOD FOR A
BELT-ALTERNATOR-STARTER ELECTRIC HYBRID VEHICLE GP-308188-US-NP   11/374651   13
Mar 2006   2007-0213203-A1   13 Sep 2007       METHOD OF MAKING FUEL CELL
COMPONENTS INCLUDING A CATALYST LAYER AND A PLURALITY OF IONOMER OVERCOAT LAYERS
GP-306210-US-NP   11/372807   10 Mar 2006   2007-0213886-A1   13 Sep 2007      
METHOD AND SYSTEM FOR DRIVER HANDLING SKILL RECOGNITION THROUGH DRIVER’S
STEERING BEHAVIOR GP-304788-US-NP   11/372917   10 Mar 2006   2007-0213893-A1  
13 Sep 2007       ALGORITHM FOR EARLY DETECTION OF WHEEL MISALIGNMENT USING
ON-VEHICLE INSTRUMENTATION GP-305148-US-NP   11/372808   10 Mar 2006  
2007-0213902-A1   13 Sep 2007       METHOD AND SYSTEM FOR ADAPTIVELY
COMPENSATING CLOSED-LOOP FRONT-WHEEL STEERING CONTROL GP-307101-US-NP  
11/384682   20 Mar 2006   2007-0214830-A1   20 Sep 2007       HYDROGEN TANK
SYSTEM BASED ON HIGH-SURFACE MATERIALS USED FOR INTERMEDIATE STORAGE OF EXCESS
HYDROGEN GAS IN STATIONARY APPLICATIONS GP-308274-US-NP   11/687212   16 Mar
2007   20070215253-A1   20 Sep 2007       DISSIPATING FRICTION AND HEAT DURING
MACHINING

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-306991-US-NP   11/533878   21 Sep 2006   20070216194-A1   20 Sep 2007      
REVERSIBLY DEPLOYABLE AIR DAM GP-308273-US-NP   11/680777   01 Mar 2007  
20070217877-A1   20 Sep 2007       METHODS FOR FORMING ARTICLES HAVING APERTURES
AND ARTICLES HAVING SUBSTANTIALLY REDUCED RESIDUAL COMPRESSIVE STRESS
2004P00088WOUS   11/569196   16 Nov 2006   2007-0217978-A1   20 Sep 2007      
Minimierung von PAK-Emissionen bei der Regeneration von Partikelfiltern
GP-305112-US-NP   11/378224   17 Mar 2006   2007-0218343-A1   20 Sep 2007      
GAS DIFFUSION MEDIA AND FUEL CELL GP-306264-US-NP   11/384705   20 Mar 2006  
2007-0218344-A1   20 Sep 2007       DIFFUSION MEDIA WITH VAPOR DEPOSITED
FLUOROCARBON POLYMER GP-305806-US-NP   11/384706   20 Mar 2006   2007-0218346-A1
  20 Sep 2007       ACRYLIC FIBER BONDED CARBON FIBER PAPER AS GAS DIFFUSION
MEDIA FOR FUEL CELL GP-307578-US-NP   11/680823   01 Mar 2007   20070219695-A1  
20 Sep 2007       TRANSMISSION NEUTRAL STATE MANAGEMENT IN VEHICULAR SAFETY AND
CONVENIENCE SYSTEMS GP-306820-US-NP   11/375457   14 Mar 2006   2007-0219698-A1
  20 Sep 2007       VARIABLE OPERATION OF VEHICLE TRANSMISSIONS USING ROUGH ROAD
SENSING GP-307662-US-NP   11/557715   08 Nov 2006   2007-0220869-A1   27 Sep
2007       DIESEL PARTICULATE FILTER REGENERATION VIA RESISTIVE SURFACE HEATING
GP-308426-US-NP   11/561100   17 Nov 2006   2007-0220870-A1   27 Sep 2007      
ZONE HEATED INLET IGNITED DIESEL PARTICULATE FILTER REGENERATION GP-304590-US-NP
  11/389568   24 Mar 2006   2007-0221148-A1   27 Sep 2007       INDUCTION TUNING
USING DOUBLE MULTIPLE VALVE LIFT EVENTS GP-307260-US-NP   11/386137   22 Mar
2006   2007-0221462-A1   27 Sep 2007       METHOD FOR LEARNING THE FLOW RATE OF
HYDRAULIC FLUID IN AN AUTOMATIC TRANSMISSION GP-306361-US-NP   11/386409   22
Mar 2006   2007-0224102-A1   27 Sep 2007       XLI3N2 COMPOUNDS AND THEIR
HYDRIDES AS HYDROGEN STORAGE MATERIALS GP-307478-US-NP   11/386262   22 Mar 2006
  2007-0225886-A1   27 Sep 2007       PARAMETER STATE ESTIMATION GP-307477-US-NP
  11/386337   22 Mar 2006   2007-0225887-A1   27 Sep 2007       METHOD AND
APPARATUS FOR MULTIVARIATE ACTIVE DRIVELINE DAMPING GP-307479-US-NP   11/386527
  22 Mar 2006   2007-0225888-A1   27 Sep 2007       DRIVELINE LASH ESTIMATION
AND CLUNK MANAGEMENT USING MULTIVARIABLE ACTIVE DRIVELINE DAMPING 2004P00107WOUS
  11/568846   08 Nov 2006   2007-0225896-A1   27 Sep 2007       Verfahren zum
Ausgleichen einer dynamischen Achslastverlagerung GP-308427-US-NP   11/561108  
17 Nov 2006   2007-0227104-A1   04 Oct 2007       ZONE HEATED DIESEL PARTICULATE
FILTER ELECTRICAL CONNECTION 2003P30914WOUS   11/569219   16 Nov 2006  
2007-0227474-A1   04 Oct 2007       OPTIMIZED COOLING SYSTEM FOR A MOTORIZED
VEHICLE GP-302911-US-DIV   11/762103   13 Jun 2007   2007-0227650-A1   04 Oct
2007       METHOD OF MAKING MEMBRANE ELECTRODE ASSEMBLIES GP-304990-US-NP  
11/235031   26 Sep 2005   2007-0228048-A1   04 Oct 2007       LIQUID HYDROGEN
STORAGE TANK WITH COMMON-ACCESS TUBE AS PORT FOR PIPES INTO THE INNER VESSEL
GP-307036-US-NP   11/391096   28 Mar 2006   2007-0228769-A1   04 Oct 2007      
SIDE IMPACT PROTECTION DEVICE PACKAGED BETWEEN INNER AND OUTER PANELS
GP-306227-US-NP   11/393319   30 Mar 2006   2007-0230196 A1   04 Oct 2007      
COMPOSITE PRODUCTS AND METHODS OF MAKING THE SAME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-308756-US-NP   11/696002   03 Apr 2007   2007-0230844-A1   04 Oct 2007      
COMBINATION CYLINDRICAL AND SPHERICAL JOINT GP-303559-US-DIV[2]   11/750888   18
May 2007   20070231629-A1   04 Oct 2007       METHOD FOR PROVIDING BACK-PRESSURE
FOR A FUEL CELL STACK GP-305115-US-NP   11/397774   04 Apr 2006  
2007-0231636-A1   04 Oct 2007       ADAPTIVE ANODE NITROGEN MANAGEMENT CONTROL
GP-303559-US-DIV   11/750875   18 May 2007   2007-0231640-A1   04 Oct 2007      
FUEL CELL SYSTEM INCLUDING A TWO-POSITION BACK-PRESSURE VALVE GP-307277-US-NP  
11/396487   04 Apr 2006   2007-0231641-A1   04 Oct 2007       OPTICAL FUEL CELL
STACK CELL VOLTAGE MONITOR GP-306855-US-NP   11/397199   04 Apr 2006  
2007-0231642-A1   04 Oct 2007       FUEL CELL VOLTAGE UNIT FOR DETECTING A
FAILED PLATE CONNECTION GP-306526-US-NP   11/397753   04 Apr 2006  
2007-0231656-A1   04 Oct 2007       THERMALLY ENHANCED INSULATOR PLATES AND FUEL
CELL STACK INCORPORATING THE SAME GP-304189-US-NP   11/391795   29 Mar 2006  
2007-0232440-A1   04 Oct 2007       HYBRID POWERTRAIN OPTIMUM RATIO SELECTION
GP-305863-US-NP   11/393320   30 Mar 2006   2007-0233359 A1   04 Oct 2007      
SYSTEM AND METHOD FOR AGGREGATING PROBE VEHICLE DATA GP-307671-US-NP   11/398953
  06 Apr 2006   2007-0235999-A1   11 Oct 2007       VEHICLE SEAT BELT APPARATUS
GP-307149-US-NP   11/398927   06 Apr 2006   2007-0236954-A1   11 Oct 2007      
MOUNTING ARRANGEMENT FOR ISOLATING AUTOMOTIVE COMPONENTS FROM VIBRATION
GP-305882-US-NP   11/215105   30 Aug 2005   2007-0238006-A1   11 Oct 2007      
WATER MANAGEMENT PROPERTIES OF PEM FUEL CELL BIPOLAR PLATES USING CARBON NANO
TUBE COATINGS GP-308257-US-NP   11/696905   05 Apr 2007   2007-0239362 A1   11
Oct 2007       FICTITIOUS PLAY BASED ASSEMBLY SEQUENCE OPTIMIZATION CONSIDERING
PROCESS CONSTRAINTS GP-308257-US-NP[2]   11/696914   05 Apr 2007   2007-0239363
A1   11 Oct 2007       METHOD FOR MAKING AN INFEASIBLE SEQUENCE OF THINGS
FEASIBLE GP-307265-US-NP   11/402725   12 Apr 2006   2007-0240920-A1   18 Oct
2007       HYBRID POWERTRAIN FOR HOMOGENEOUS CHARGE COMPRESSION IGNITION ENGINE
OPERATION GP-308136-US-NP   11/734297   12 Apr 2007   2007-0243810-A1   18 Oct
2007       ACTIVE MATERIAL ENABLED VENTS AND METHODS OF USE GP-305976-US-NP  
11/403359   13 Apr 2006   2007-0244606 A1   18 Oct 2007       DRIVER
WORKLOAD-BASED VEHICLE STABILITY ENHANCEMENT CONTROL GP-308301-US-NP   11/734313
  12 Apr 2007   2007-0244641-A1   18 Oct 2007       ACTIVE MATERIAL BASED HAPTIC
COMMUNICATION SYSTEMS GP-308019-US-NP   11/739197   24 Apr 2007  
2007-0246004-A1   25 Oct 2007       METHOD FOR CONTROLLING FUEL INJECTION IN A
COMPRESSION IGNITION ENGINE GP-304342-US-CNT   11/818258   13 Jun 2007  
2007-0246185-A1   25 Oct 2007       CASTING MOLD AND METHOD FOR CASTING
ACHIEVING IN-MOLD MODIFICATION OF A CASTING METAL GP-308555-US-NP   11/734308  
12 Apr 2007   2007-0246285-A1   25 Oct 2007       ACTIVE MATERIAL BASED
CONFORMABLE AND RECONFIGURABLE SEATS GP-305038-US-DIV   11/769905   28 Jun 2007
  2007-0246898-A1   25 Oct 2007       DISCRETE ACTIVE SEAL ASSEMBLIES
GP-307247-US-NP   11/409680   24 Apr 2006   2007-0247288-A1   25 Oct 2007      
SYSTEM AND METHOD FOR PREVENTING UNAUTHORIZED WIRELESS COMMUNICATIONS
GP-307775-US-NP   11/407846   20 Apr 2006   2007-0248830-A1   25 Oct 2007      
TWO-TONE PAINT APPLICATION

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-307758-US-NP   11/589693   30 Oct 2006   2007-0249462-A1   25 Oct 2007      
RESOLVING A NON-COMMANDED NEUTRAL STATE IN A CLUTCH-TP-CLUTCH TRANSMISSION
GP-306403-US-NP   11/711915   27 Feb 2007   2007-0249464-A1   25 Oct 2007      
SHIFT AND THROTTLE MANAGEMENT DURING CRUISE CONTROL GP-308014-US-NP   11/739190
  24 Apr 2007   2007-0250255-A1   25 Oct 2007       METHOD AND APPARATUS FOR
DETERMINING PISTON POSITION IN AN ENGINE GP-306273-US-NP   11/411600   26 Apr
2006   2007-0251741-A1   01 Nov 2007       METHOD AND SYSTEM FOR HYBRID ENERGY
MANAGEMENT CONTROL GP-307735-US-NP   11/411405   26 Apr 2006   2007-0252369-A1  
01 Nov 2007       AIR BAG SYSTEM GP-307228-US-NP   11/411629   26 Apr 2006  
2007-0252370-A1   01 Nov 2007       AIR BAG SYSTEM GP-306979-US-NP   11/412456  
27 Apr 2006   2007-0252462-A1   01 Nov 2007       STRUCTURAL SUPPORT MEMBER FOR
ELECTRIC MOTOR/GENERATOR IN ELECTROMECHANICAL TRANSMISSION GP-306589-US-NP  
11/380343   26 Apr 2006   2007-0252471-A1   01 Nov 2007       STATOR SEGMENT AND
METHOD OF ASSEMBLY GP-307959-US-NP   11/417097   03 May 2006   2007-0256651-A1  
08 Nov 2007       VALVE ACTUATOR ASSEMBLY HAVING A CENTER BIASED SPOOL VALVE
WITH DETENT FEATURE GP-306915-US-NP   11/416912   03 May 2006   2007-0256870-A1
  08 Nov 2007       HYBRID POWERTRAIN WITH ELECTRICALLY VARIABLE TRANSMISSION
HAVING PARALLEL FRICTION LAUNCH AND METHOD GP-307207-US-NP   11/416908   03 May
2006   2007-0256963-A1   08 Nov 2007       PLUGGED FILTER DETECTION SYSTEM
GP-307350-US-NP   11/430255   08 May 2006   2007-0257119-A1   08 Nov 2007      
THERMAL VALVE ASSEMBLY GP-307505-US-NP   11/417098   03 May 2006  
2007-0260381-A1   08 Nov 2007       SYNCHRONOUS SHIFT EXECUTION FOR HYBRID
TRANSMISSION GP-305871-US-NP   11/417310   02 May 2006   2007-0260389-A1   08
Nov 2007       REDUNDANT TORQUE SECURITY PATH GP-307067-US-NP   11/383311   15
May 2006   2007-0261311-A1   15 Nov 2007       LINEAR MOTOR-ACTUATED AUTOMOTIVE
POWER WINDOWS GP-307361-US-NP   11/430618   09 May 2006   2007-0261332-A1   15
Nov 2007       ARRANGEMENTS FOR ATTACHING COMPONENTS TO SURFACES GP-307267-US-NP
  11/432098   11 May 2006   2007-0261394-A1   15 Nov 2007       FLUID EXTRACTION
ARRANGEMENT FOR ENGINE AIR INDUCTION SYSTEM GP-307059-US-NP   11/434384   15 May
2006   2007-0261552-A1   15 Nov 2007       DIRECT GAS RECIRCULATION HEATER FOR
OPTIMAL DESORPTION OF GASES IN CRYOGENIC GAS STORAGE CONTAINERS GP-307716-US-NP
  11/549691   16 Oct 2006   2007-0261672 A1   15 Nov 2007       METHOD AND
APPARATUS FOR OPERATING A SPARK-IGNITED DIRECT FUEL INJECTION ENGINE
GP-306802-US-NP   11/432462   11 May 2006   2007-0262057 A1   15 Nov 2007      
METHOD FOR ADHESIVE BONDING TOGETHER OF METAL SHEETS GP-306448-US-NP   11/432741
  11 May 2006   2007-0262640 A1   15 Nov 2007       VEHICLE BRAKING SYSTEM
GP-306880-US-NP   11/432456   11 May 2006   2007-0262749-A1   15 Nov 2007      
METHOD AND APPARATUS FOR CONTROLLING VEHICLE BATTERY CHARGING GP-306670-US-CIP  
11/758123   05 Jun 2007   2007-0264182-A1   15 Nov 2007       REVERSIBLE
HYDROGEN STORAGE SYSTEMS GP-307191-US-NP   11/434386   15 May 2006  
2007-0264556-A1   15 Nov 2007       NON-PERMEABLE LOW CONTACT RESISTANCE SHIM
FOR COMPOSITE FUEL CELL STACKS

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-306509-US-NP   11/434385   15 May 2006   2007-0265802-A1   15 Nov 2007      
FUEL CELL OPERATION TO MINIMIZE RH CYCLES TO IMPROVE DURABILITY GP-308710-US-NP
  11/744495   04 May 2007   2007-0265805-A1   15 Nov 2007       RAPID ENGINE
MAPPING AND MODELING 2004P00295-US-CNT   11/799615   02 May 2007  
2007-0266523-A1   22 Nov 2007       Fronthaubenanordnung GP-307315-US-NP  
11/382068   08 May 2006   2007-0266541-A1   22 Nov 2007       METHOD FOR OPENING
AN AUTOMOTIVE FUEL DOOR GP-306852-US-CIP   11/833558   03 Aug 2007  
2007-0266701-A1   22 Nov 2007       METHOD AND SYSTEM FOR REGENERATION OF AN
EXHAUST PARTICULATE FILTER GP-306835-US-NP   11/437545   19 May 2006  
2007-0267062-A1   22 Nov 2007       PASSIVE PRESSURE RELIEF DEVICE SYSTEM BASED
ON THERMOBATTERY FOR A COMPRESSED GAS STORAGE TANK GP-307480-US-NP   11/383513  
16 May 2006   2007-0267064-A1   22 Nov 2007       DUAL FLOAT ROLLOVER VALVE
GP-307271-US-NP   11/419208   19 May 2006   2007-0267236-A1   22 Nov 2007      
INTEGRATED AUTOMOTIVE TIE BAR AND UPPER CONDENSER, RADIATOR AND FAN MODULE
BRACKETS GP-306782-US-NP   11/419012   18 May 2006   2007-0267916-A1   22 Nov
2007       METHOD TO REDUCE THE TURN RADIUS OF MOTOR VEHICLES UTILIZING
AUTOMATIC SINGLE SIDE REAR BRAKE APPLICATION GP-305548-US-NP   11/436312   18
May 2006   2007-0269282-A1   22 Nov 2007       SYSTEM AND METHOD OF BORING A
PRE-FORMED GUIDE IN A SINGLE PASS GP-308373-US-NP   11/749201   16 May 2007  
2007-0269337-A1   22 Nov 2007       HIGH STRENGTH/DUCTILITY MAGNESIUM-BASED
ALLOYS FOR STRUCTURAL APPLICATIONS GP-304135-US-NP   11/436313   18 May 2006  
2007-0271017-A1   22 Nov 2007       WEIGHT-DEPENDENT TRAILERING SWITCH
GP-307937-US-NP   11/749768   17 May 2007   2007-0271204-A1   22 Nov 2007      
VERIFICATION OF LINEAR HYBRID AUTOMATION GP-307709-US-NP   11/440508   25 May
2006   2007-0271764-A1   29 Nov 2007       METHOD AND APPARATUS FOR INSTALLATION
OF BLIND RIVETS GP-306242-US-NP   11/440826   25 May 2006   2007-0272660-A1   29
Nov 2007       METHOD AND APPARATUS FOR WELDING TO LAMINATED METAL
2004P01202-US-PCT   10/576717   21 Oct 2004   2007-0272891-A1   06 May 2005    
  Elektromagnetisches Ventil GP-306247-US-NP   11/440498   25 May 2006  
2007-0273608-A1   29 Nov 2007       ANISOTROPIC FREQUENCY SELECTIVE GROUND PLANE
FOR ORTHOGONAL PATTERN CONTROL OF WINDSHIELD ANTENNA 2006P60073 US   11/681422  
02 Mar 2007   2007-0274102-A1   29 Nov 2007       HEADS-UP DISPLAY, MOTOR
VEHICLE AND METHOD OF OPERATING A HEADS-UP DISPLAY GP-307141-US-NP   11/439359  
23 May 2006   2007-0275288-A1   29 Nov 2007       DIFFUSION MEDIA FOR SEAL
SUPPORT FOR IMPROVED FUEL CELL DESIGN GP-307967-US-NP   11/440771   25 May 2006
  2007-0275806-A1   29 Nov 2007       ELECTRICALLY VARIABLE TRANSMISSION HAVING
THREE PLANETARY GEAR SETS, TWO FIXED INTERCONNECTIONS AND CLUTCHED INPUT
GP-307950-US-NP   11/440513   25 May 2006   2007-0275815-A1   29 Nov 2007      
MULTI-SPEED TRANSMISSIONS WITH A LONG PINION AND ONE FIXED INTERCONNECTION
GP-308208-US-NP   11/440577   25 May 2006   2007-0276581-A1   29 Nov 2007      
ALERTING A VEHICLE OPERATOR TO TRAFFIC MOVEMENT GP-307049-US-NP   11/639369   14
Dec 2006   2007-0277508-A1   06 Dec 2007       METHOD OF MONITORING A DOSING
AGENT SUPPLY FOR TREATING EXHAUST GP-308836-US-NP   11/742859   01 May 2007  
2007027806 A1   06 Dec 2007       SELECTABLE ONE-WAY ROCKER CLUTCH

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

2006P60192 US   11/757090   01 Jun 2007   2007-0278844-A1   06 Dec 2007      
WHEEL SECURING SYSTEM FOR DIFFERENT WHEEL BEARING UNITS GP-308434-US-NP  
11/422700   07 Jun 2006   2007-0284162-A1   13 Dec 2007       METHOD FOR
OPERATING A HYBRID ELECTRIC POWERTRAIN BASED ON PREDICTIVE EFFECTS UPON AN
ELECTRICAL ENERGY STORAGE DEVICE GP-308435-US-NP   11/422709   07 Jun 2006  
2007-0284163-A1   13 Dec 2007       METHOD AND APPARATUS FOR CONTROL OF A HYBRID
ELECTRIC VEHICLE TO ACHIEVE A TARGET LIFE OBJECTIVE FOR AN ENERGY STORAGE DEVICE
GP-307278-US-NP   11/449932   09 Jun 2006   2007-0284166-A1   13 Dec 2007      
ADVANCED CONTROLS CONCEPT FOR HYBRID FUEL CELL SYSTEMS GP-308921-US-NP  
11/759010   06 Jun 2007   2007-0284213-A1   13 Dec 2007       PARK-BY-WIRE
SUBSYSTEM FOR A CONTROL SYSTEM FOR AN ELECTRICALLY VARIABLE HYBRID TRANSMISSION
GP-308130-US-NP   11/423157   09 Jun 2006   2007-0284350-A1   13 Dec 2007      
SYSTEM AND METHOD FOR REDUCING WELD SPATTER GP-307126-US-NP   11/423183   09 Jun
2006   2007-0284905-A1   13 Dec 2007       VEHICLE SEAT WITH SWING-OUT LOWER
SEAT PORTION GP-307586-US-NP   11/422652   07 Jun 2006   2007-0285059-A1   13
Dec 2007       METHOD AND APPARATUS FOR REAL-TIME LIFE ESTIMATION OF AN ELECTRIC
ENERGY STORAGE DEVICE GP-308129-US-NP   11/422679   07 Jun 2006  
2007-0285060-A1   13 Dec 2007       METHOD AND APPARATUS FOR DETERMINING THE
EFFECT OF TEMPERATURE UPON LIFE EXPECTANCY OF AN ELECTRIC ENERGY STORAGE DEVICE
IN A HYBRID ELECTRIC VEHICLE GP-307587-US-NP   11/422665   07 Jun 2006  
2007-0285097-A1   13 Dec 2007       METHOD AND APPARATUS FOR PREDICTING CHANGE
IN AN OPERATING STATE OF AN ELECTRIC ENERGY STORAGE DEVICE GP-308182-US-NP  
11/449933   09 Jun 2006   2007-0287041-A1   13 Dec 2007       SYSTEM LEVEL
ADJUSTMENTS FOR INCREASING STACK INLET RH GP-307367-US-NP   11/449931   09 Jun
2006   2007-0287044-A1   13 Dec 2007       EXHAUST EMISSIONS CONTROL OF HYDROGEN
THROUGHOUT FUEL CELL STACK OPERATION GP-307445-US-NP   11/450793   09 Jun 2006  
2007-0287057-A1   13 Dec 2007       METHOD FOR MAKING A HYDROPHILIC CORROSION
RESISTANT COATING ON LOW GRADE STAINLESS STEEL/ALLOYS FOR BIPOLAR PLATES
GP-304812-US-NP   11/448940   07 Jun 2006   2007-0288203-A1   13 Dec 2007      
METHOD, PRODUCT AND DEVICE FOR CODING EVENT HISTORY 2006P60127 US   11/748939  
15 May 2007   2007-0289107-A1   20 Dec 2007       Verbindungselement für
Bauteile eines Kraftfahrzeugs GP-308799-US-NP   11/736165   17 Apr 2007  
2007-0289437-A1   20 Dec 2007       ADJUSTABLE HYDRAULIC SUPPORT CYLINDER
GP-308720-US-NP   11/455298   16 Jun 2006   2007-0290644-A1   20 Dec 2007      
COLD RATTLE REDUCTION CONTROL SYSTEM GP-308920-US-NP   11/553093   26 Oct 2006  
2007-0293994-A1   20 Dec 2007       HYBRID ROAD GRADE DETERMINATION SYSTEM

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-307235-US-NP   11/424248   15 Jun 2006   2007-0294007-A1   20 Dec 2007      
ACTIVE FRONT STEER ANGLE SENSOR FAILURE DETECTION SYSTEM AND METHOD
GP-308575-US-NP   11/626469   24 Jan 2007   2007-0295297-A1   27 Dec 2007      
CRANKSHAFT STOP POSITIONING CONTROL SYSTEM GP-306489-US-NP   11/796417   27 Apr
2007   2007-0295427-A1   27 Dec 2007       TREATED AUSTENITIC STEEL FOR VEHICLES
GP-307600-US-NP   11/426624   27 Jun 2006   2007-0295475-A1   27 Dec 2007      
METHOD AND APPARATUS FOR IMPROVING VEHICLE FUEL ECONOMY GP-309012-US-NP  
11/676517   20 Feb 2007   2007-0295544-A1   27 Dec 2007       REGENERATIVE
BRAKING HALO AND METHOD GP-307666-US-NP   11/475335   27 Jun 2006  
2007-0295572-A1   27 Dec 2007       ELECTRONICALLY CONTROLLED CONVERTER CLUTCH
FOR AN AUTOMATIC TRANSMISSION GP-307717-US-NP   11/475497   27 Jun 2006  
2007-0295698-A1   27 Dec 2007       PROJECTION WELDNUT WITH SEALER
GP-304694-US-CIP   11/768298   26 Jun 2007   2007-0295704-A1   27 Dec 2007      
ADDITIVES FOR IMPROVED WELDABLE COMPOSITES GP-307906-US-NP   11/475750   27 Jun
2006   2007-0295784-A1   27 Dec 2007       TRANSITION JOINT AND METHOD FOR
ATTACHING DISSIMILAR METAL TUBES GP-307365-US-NP   11/425401   21 Jun 2006  
2007-0295875-A1   27 Dec 2007       STOWABLE CUP HOLDER TRAY ASSEMBLY
GP-308576-US-NP   11/626488   24 Jan 2007   2007-0296567-A1   27 Dec 2007      
FUEL ECONOMY INDICATOR LAMP CONTROL SYSTEM GP-308090-US-NP   11/685812   14 Mar
2007   2007-0296640-A1   27 Dec 2007       MULTI-BEAM ANTENNA WITH SHARED
DIELECTRIC LENS GP-306996-US-NP   11/475499   27 Jun 2006   2007-0298267-A1   27
Dec 2007       ADHESION OF POLYMERIC COATINGS TO BIPOLAR PLATE SURFACES USING
SILANE COUPLING AGENTS GP-308193-US-CIP   11/680179   28 Feb 2007  
2007-0298275-A1   27 Dec 2007       DAMPED AUTOMOTIVE COMPONENTS WITH CAST IN
PLACE INSERTS AND METHOD OF MAKING SAME GP-306506-US-NP   11/475695   27 Jun
2006   2007-0298289-A1   27 Dec 2007       FUEL CELL SYSTEM WATER MANAGEMENT
STRATEGY FOR FREEZE CAPABILITY GP-306353-US-NP   11/475498   27 Jun 2006  
2007-0298296-A1   27 Dec 2007       EXTERNAL CONTROL OF A VEHICLE COOLANT PUMP
WITH REMOTE HEATING OPTION GP-307392-US-NP   11/475753   27 Jun 2006  
2007-0298297-A1   27 Dec 2007       STACK END CELL HEATER CONTROL METHODOLOGY
GP-307618-US-NP   11/475676   27 Jun 2006   2007-0298309-A1   27 Dec 2007      
LOW-COST BIPOLAR PLATE COATINGS FOR PEM FUEL CELL GP-307232-US-NP   11/425728  
22 Jun 2006   2007-0299593-A1   27 Dec 2007       METHOD AND SYSTEM FOR
DETERMINING BRAKING TORQUE IN AN ELECTRONIC BRAKING SYSTEM GP-308397-US-NP  
11/420257   25 May 2006   2007-076569-A1   29 Nov 2007       METHOD AND
APPARATUS TO CONTROL AN ELECTRO-MECHANICAL TRANSMISSION DURING SHIFTING EVENT
GP-308079-US-NP   11/645847   27 Dec 2006   2008/0160353   03 Jul 2008      
ANODE RECIRCULATION FOR A PARALLEL DUAL STACK FUEL CELL SYSTEM GP-306692-US-NP  
11/427822   30 Jun 2006   2008-0000071-A1   03 Jan 2008       METHOD AND
APPARATUS FOR HEMMING AND SEALING A JOINT GP-307098-US-NP   11/427997   30 Jun
2006   2008-0000438-A1   03 Jan 2008       SYSTEM FOR CONTROLLING THE RESPONSE
TIME OF A HYDRAULIC SYSTEM

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-307720-US-NP   11/427490   29 Jun 2006   2008-0000550-A1   03 Jan 2008      
SALT BATH FERRITIC NITROCARBURIZING OF BRAKE ROTORS GP-304991-US-NP   11/235029
  26 Sep 2005   2008-0000915-A1   03 Jan 2008       LIQUID HYDROGEN STORAGE TANK
WITH PARTIALLY-CORRUGATED PIPING AND METHOD OF MANUFACTURING SAME
GP-308887-US-NP   11/478446   29 Jun 2006   2008-0001313-A1   03 Jan 2008      
MEMBRANE HUMIDIFIER FOR A FUEL CELL GP-307153-US-NP   11/426979   28 Jun 2006  
2008-0001931-A1   03 Jan 2008       VEHICULAR INTERFACE INCLUDING STEERING WHEEL
CONTROL ASSEMBLY 2006P60153 US   11/755593   30 May 2007   2008-0003087-A1   03
Jan 2008       Spannvorrichtung zur Aufnahme verschiedener Bauteiltypen
GP-303914-US-DIV   11/836557   09 Aug 2007   2008-0003465-A1   03 Jan 2008      
METHOD FOR SHUTTING DOWN A FUEL CELL SYSTEM USING AN AIR PURGE GP-308569-US-NP  
11/768986   27 Jun 2007   2008-0004769-A1   03 Jan 2008       METHOD AND
APPARATUS FOR DETECTING AND DIFFERENTIATING USERS OF A DEVICE GP-307725-US-NP  
11/428030   30 Jun 2006   2008-0004779-A1   03 Jan 2008       APPARATUS AND
METHOD TO CONTROL TRANSMISSION TORQUE OUTPUT DURING A GEAR-TO-GEAR SHIFT
P002640-US-NP   11/853389   11 Sep 2007   200800085809-A1   10 Apr 2008      
MULTI-SPEED TRANSMISSION GP-309008-US-NP   11/735718   16 Apr 2007  
2008-0008868-A1   10 Jan 2008       MOLDING COSMETIC COMPOSITE PANELS WITH
VISIBLE FIBERS FROM ULTRAVIOLET LIGHT RESISTANT EPOXY COMPOSITIONS
GP-307830-US-NP   11/739904   25 Apr 2007   2008-0009995-A1   10 Jan 2008      
TRANSMISSION SLIP CONTROL GP-307839-US-NP   11/457227   13 Jul 2006  
2008-0011387-A1   17 Jan 2008       FUEL FLOW RESTRICTION PLUG FOR RECIRCULATION
PIPE GP-307582-US-NP   11/457478   14 Jul 2006   2008-0011528-A1   17 Jan 2008  
    VEHICULAR ELECTRICAL SYSTEM AND CONTROL METHOD THEREFOR GP-308152-US-NP  
11/457470   14 Jul 2006   2008-0011753 A1   17 Jan 2008       RECONFIGURABLE
STORAGE BINS HAVING A STRUCTUAL COMPONENT FORMED OF A SHAPE MEMORY MATERIAL
GP-308178-US-NP   11/457880   17 Jul 2006   2008-0014472-A1   17 Jan 2008      
FUEL CELL ANODE STOICHIOMETRY CONTROL P000857-US-NP   11/842379   21 Aug 2007  
2008-0014478-A1   17 Jan 2008       FUEL CELL HUMIDIFIER DIAGNOSTIC
GP-308557-US-NP   11/764493   18 Jun 2007   2008-0015305-A1   17 Jan 2008      
COMPOSITES HAVING AN IMPROVED RESISTANCE TO FATIGUE GP-306102-US-NP   11/852273
  07 Sep 2007   2008-0016525-A1   13 Mar 2008       AXIAL FLUX WHEEL MOTOR
MECHANICAL SYSTEM ARCHITECTURE GP-307094-US-NP   11/459382   24 Jul 2006  
2008-0016865-A1   24 Jan 2008       ENGINE BACKPRESSURE COMPENSATION SYSTEM FOR
STABLE EMISSIONS GP-308109-US-NP   11/459436   24 Jul 2006   20080017162-A1   24
Jan 2008       SURFACE TREATED COMPRESSION RING AND METHOD OF MANUFACTURE
GP-304050-US-CIP   11/865415   01 Oct 2007   2008-0017286-A1   24 Feb 2008      
METHODS OF EXTRUDING MAGNESIUM ALLOYS GP-307645-US-NP   11/488956   19 Jul 2006
  2008-0019901 A1   24 Jan 2008       METHOD OF MAKING NiO AND Ni NANOSTRUCTURES
GP-308102-US-NP   11/459427   24 Jul 2006   2008-0020262-A1   24 Jan 2008      
USING SACRIFICIAL MATERIAL TO MITIGATE CATALYST SUPPORT CORROSION IN FUEL CELL
ELECTRODE GP-304666-US-NP   11/459375   24 Jul 2006   2008-0020875-A1   24 Jan
2008       ACCESSORY DRIVE SYSTEM GP-308988-US-NP   11/807603   29 May 2007  
2008-0021603   24 Jan 2008       BELT SLIP DIAGNOSTIC SYSTEM FOR ACCESORY AND
HYBRID ELECTRIC DRIVES

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-308724-US-NP   11/459673   25 Jul 2006   2008-0022658-A1   31 Jan 2008      
METHOD AND APPARATUS FOR MONITORING A UREA INJECTION SYSTEM IN AN EXHAUST
AFTERTREATMENT SYSTEM GP-303075-US-NP   11/460727   28 Jul 2006  
2008-0022795-A1   31 Jan 2008       METHOD AND APPARATUS FOR THE SEPARATION OF A
FIRST STRUCTURE FROM A SECOND STRUCTURE AT A CONNECTING POINT GP-308118-US-NP  
11/769763   28 Jun 2007   2008-0023871 A1   31 Jan 2008       METHODS OF FORMING
POLYMERIC ARTICLES HAVING CONTINUOUS SUPPORT STRUCTURES GP-307547-US-NP  
11/460285   27 Jul 2006   2008-0023957-A1   31 Jan 2008       TANK ASSEMBLY FOR
ALTERNATIVE FUEL VEHICLES GP-306664-US-NP   11/460367   27 Jul 2006  
2008-0026274-A1   31 Jan 2008       FLOW SHIFTING COOLANT DURING FREEZE START-UP
TO PROMOTE STACK DURABILITY AND FAST START-UP GP-307442-US-NP   11/459970   26
Jul 2006   2008-0027151-A1   31 Jan 2008       POLYMER BLOCKS FOR PEM
APPLICATIONS GP-307443-US-NP   11/460726   28 Jul 2006   2008-0027152-A1   31
Jan 2008       FLUORINATED POLYMER BLOCKS FOR PEM APPLICATIONS GP-307813-US-NP  
11/459703   25 Jul 2006   2008-0027613 A1   31 Jan 2008       AUTOMATIC
TRANSMISSION SHIFT POINT CONTROL SYSTEM AND METHOD OF USE GP-308293-US-NP  
11/496971   01 Aug 2006   2008-0028851-A1   07 Feb 2008       EMPTY FUEL LEVEL
DETECTION CROSS-CHECK GP-307181-US-NP   11/462849   07 Aug 2006  
2008-0028938-A1   07 Feb 2008       FLOW TURNING VANE ASSEMBLY WITH INTEGRATED
HYDROCARBON ADSORBENT GP-309002-US-NP   11/829296   27 Jul 2007  
2008-0032685-A1   07 Feb 2008       METHOD AND SYSTEM FOR COMMUNICATING BETWEEN
A COMMUNICATIONS SOURCE AND A MOBILE PLATFORM GP-309037-US-NP   11/829305   27
Jul 2007   2008-0032721-A1   07 Feb 2008       METHOD AND SYSTEM FOR
COMMUNICATING INFORMATION TO A USER OF A MOBILE PLATFORM VIA BROADCAST SERVICES
GP-303246-US-NP   11/462165   03 Aug 2006   2008-0032851-A1   07 Feb 2008      
APPARATUS AND METHOD FOR STRENGTHENING GEAR TEETH GP-307513-US-NP   11/496974  
01 Aug 2006   2008-0032860-A1   07 Feb 2008       TORQUE CONVERTER CLUTCH LOCK
ON METHOD AND LOW SLIP REGULATION GP-307184-US-NP   11/501405   09 Aug 2006  
2008-0034749-A1   14 Feb 2008       ACTIVE MATERIAL ACTUATOR WITH MODULATED
MOVEMENT GP-307896-US-NP   11/501417   09 Aug 2006   2008-0034750-A1   14 Feb
2008       ACTIVE MATERIAL ACTUATOR ASSEMBLY GP-306578-US-NP   11/464226   14
Aug 2006   2008-0038594-A1   14 Feb 2008       METHOD OF OPERATING A FUEL CELL
STACK BY MONITORING MEMBRANE HYDRATION GP-306112-US-NP   11/463622   10 Aug 2006
  2008-0038602-A1   14 Feb 2008       METHOD FOR MITIGATING CELL DEGRADATION DUE
TO STARTUP AND SHUTDOWN VIA CATHODE RE-CIRCULATION COMBINED WITH ELECTRICAL
SHORTING OF STACK GP-305876-US-NP   11/464252   14 Aug 2006   2008-0038612-A1  
14 Feb 2008       LOCALIZED DEACTIVATION OF A MEMBRANE GP-307538-US-NP  
11/463614   10 Aug 2006   2008-0038625-A1   14 Feb 2008       FAST RECYCLING
PROCESS FOR RUTHENIUM, GOLD AND TITANIUM COATINGS FROM HYDROPHILIC PEM FUEL CELL
BIPOLAR PLATES GP-307933-US-NP   11/463054   08 Aug 2006   2008-0039259-A1   14
Feb 2008       HYBRID POWERTRAIN GP-308174-US-NP   11/752954   24 May 2007  
2008-0039580-A1   14 Feb 2008       CARBON AND CARBON COMPOSITES WITH HIGHLY
ORDERED MESOSIZE PORES

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-309125-US-NP   11/839039   15 Aug 2007   2008-0041323-A1   21 Feb 2008      
ATKINSON CYCLE POWERTRAIN GP-305079-US-DIV   11/974133   11 Oct 2007  
2008-0041677-A1   21 Feb 2008       MAGNETORHEOLOGICAL DEVICE AND SYSTEM AND
METHOD FOR USING THE SAME GP-308745-US-CIP   11/739149   24 Apr 2007  
2008-0042305-A1   21 Feb 2008       CAVITATION REACTION APPARATUS
GP-305491-US-NP   11/462730   07 Aug 2006   2008-0042368-A1   21 Feb 2008      
PISTON RING ASSEMBLY INCLUDING A SELF ACCOMMODATING SMART PISTON RING
2004P00036-US-PCT   11/571447   29 Dec 2006   2008-0042461-A1   21 Feb 2008    
  Kraftfahrzeug mit anhebbarer Haube GP-305981-US-NP   11/459380   24 Jul 2006  
2008-0042615-A1   21 Feb 2008       METHOD FOR IMPROVING FUEL ECONOMY OF A
HYBRID VEHICLE GP-307644-US-NP   11/464540   15 Aug 2006   2008-0044702-A1   21
Feb 2008       DIAGNOSTIC SYSTEM FOR UNBALANCED MOTOR SHAFTS FOR HIGH SPEED
COMPRESSOR GP-306137-US-NP   11/227312   15 Sep 2005   2008-0044715-A1   21 Feb
2008       HYDROPHILIC LAYER ON FLOWFIELD FOR WATER MANAGEMENT IN PEM FUEL CELL
GP-307556-US-NP   11/464844   16 Aug 2006   2008-0044716-A1   21 Feb 2008      
DURABLE LAYER STRUCTURE AND METHOD FOR MAKING SAME GP-306699-US-NP   11/464883  
16 Aug 2006   2008-0046151-A1   21 Feb 2008       METHOD AND SYSTEM FOR
ADJUSTING VEHICULAR COMPONENTS BASED ON SUN POSITION GP-308363-US-NP   11/740078
  25 Apr 2007   2008-0046157-A1   21 Feb 2008       DECELERATION DEPENDENT SHIFT
CONTROL GP-308901-US-NP   11/771373   29 Jun 2007   20080046158-A1   21 Feb 2008
      TORQUE DISTRIBUTION SYSTEM WITH ELECTRONIC POWER TAKE-OFF MODULE
GP-309032-US-NP   11/829282   27 Jul 2007   2008-0046172-A1   21 Feb 2008      
METHOD AND APPARATUS FOR COMMUNICATING A GRAPHIC IMAGE TO A MOBILE PLATFORM VIA
BROADCAST SERVICES GP-307394-US-NP   11/466927   24 Aug 2006   2008-0047258-A1  
28 Feb 2008       OPTIMIZED NOX REDUCTION SYSTEM GP-308562-US-NP   11/466479  
23 Aug 2006   20080047378-A1   28 Feb 2008       POWERTRAIN WITH TORQUE
CONVERTER AND AXIALLY COMPACT SEVEN SPEED DUAL CLUTCH TRANSMISSION P000158-US-NP
  11/680657   01 Mar 2007   20080047379-A1   28 Feb 2008       POWERTRAIN WITH
TORQUE CONVERTER AND AXIALLY COMPACT SEVEN SPEED DUAL CLUTCH TRANSMISSION
GP-308175-US-NP   11/462109   03 Aug 2006   20080047394-A1   28 Feb 2008      
THERMAL VALVE ASSEMBLY STAND TUBE GP-309218-US-NP   11/890765   07 Aug 2007  
2008-0047524-A1   28 Feb 2008       FUEL-CUT MANIFOLD ABSOLUTE PRESSURE CONTROL
GP-307753-US-NP   11/467579   28 Aug 2006   2008-0047619-A1   28 Feb 2008      
MULTI STAGE PRESSURE REGULATOR GP-309217-US-NP   11/622597   12 Jan 2007  
20080047798-A1   28 Feb 2008       ONE- WAY CLUTCH WITH DOG-CLUTCH AND
SYNCHRONIZER GP-307647-US-NP   11/467001   24 Aug 2006   2008-0047800-A1   28
Feb 2008       LATCHED-PUMP APPLIED CLUTCH GP-306579-US-NP   11/466832   24 Aug
2006   2008-0050619-A1   28 Feb 2008       FUEL CELL LIFE COUNTER AND METHOD OF
MANAGING REMAINING LIFE GP-307402-US-NP   11/467585   28 Aug 2006  
2008-0050620-A1   28 Feb 2008       DETECTION OF CELL-TO-CELL VARIABILITY IN
WATER HOLDUP USING PATTERN RECOGNITION TECHNIQUES GP-306580-US-NP   11/467596  
28 Aug 2006   2008-0050621-A1   28 Feb 2008       MANAGING MEA HYDRATION CYCLING
LIFE GP-307841-US-NP   11/466807   24 Aug 2006   2008-0050625-A1   28 Feb 2008  
    FUEL CELL VALVE WITH HYDROPHOBICALLY ENHANCED SURFACE GP-307166-US-NP  
11/466813   24 Aug 2006   2008-0050626-A1   28 Feb 2008       CONTROL STRATEGY
TO PREVENT HUMIDITY CYCLING IN A FUEL CELL

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-307534-US-NP   11/467574   28 Aug 2006   2008-0050627-A1   28 Feb 2008      
FUEL CELL STACK AND HYDROGEN SUPPLY INCLUDING A POSITIVE TEMPERATURE COEFFICIENT
CERAMIC HEATER GP-308268-US-NP   11/832334   01 Aug 2007   2008-0050640-A1   28
Feb 2008       ELECTROCATALYST GP-308207-US-NP   11/466824   24 Aug 2006  
2008-0050643-A1   28 Feb 2008       ELECTRICALLY CONDUCTIVE LANDS ADHERED TO GAS
DIFFUSION MEDIA AND METHODS OF MAKING AND USING THE SAME GP-307921-US-NP  
11/467032   24 Aug 2006   2008-0052042-A1   28 Feb 2008       INTAKE MANIFOLD
TUNING VALVE FUZZY LOGIC DIAGNOSTIC P002828-US-DIV   11/936146   07 Nov 2007  
2008-0052894-A1   06 Mar 2008       WORK PIECE CENTERING DEVICE AND METHOD OF
BROACHING GP-307075-US-NP   11/468035   29 Aug 2006   2008-0053088-A1   06 Mar
2008       DUAL STAGE TURBOCHARGER CONTROL SYSTEM GP-309268-US-NP   11/685950  
14 Mar 2007   2008-0053415-A1   06 Mar 2008       PRE-HEATING FUEL FOR COLD
START 2004P00512WOUS   11/569787   29 Nov 2006   2008-0054614-A1   06 Mar 2008  
    Sicherheitsanordnung für den Innenraum eines Kraftfahrzeuges GP-305932-US-NP
  11/468830   31 Aug 2006   2008-0054646-A1   06 Mar 2008       TORQUE
ESTIMATION OF ENGINE DRIVEN GENERATOR GP-305963-US-NP   11/469995   05 Sep 2006
  2008-0056842 A1   06 Mar 2008       FASTENER FOR ATTACHMENT BY FRICTION STIR
PROCESSING GP-301507-US-NP   11/467981   29 Aug 2006   20080058145-A1   06 Mar
2008       ELECTRICALLY VARIABLE TRANSMISSION WITH A COMPOUND MOTOR/GENERATOR
GP-306646-US-NP   11/758762   06 Jun 2007   2008-0059016-A1   06 Mar 2008      
DISTRIBUTED ARITHMETIC LOGIC UNIT SECURITY CHECK GP-306975-US-NP   11/468021  
29 Aug 2006   2008-0059017-A1   06 Mar 2008       VEHICLE SPEED SENSOR
DIAGNOSTIC SYSTEM AND METHOD GP-306198-US-NP   11/703055   06 Feb 2007  
2008-0059049-A1   06 Mar 2008       HUMIDITY BASED CONTROL SYSTEM FOR AN
INTERNAL COMBUSTION ENGINE GP-308657-US-NP   11/469928   05 Sep 2006  
2008-0059476 A1   06 Mar 2008       METHOD FOR PROTECTING USER PRIVACY IN SHORT
RANGE COMMUNICATION GP-308022-US-NP   11/530917   12 Sep 2006   2008-0060175-A1
  13 Mar 2008       REVERSIBLE ATTACHMENT MECHANISMS GP-306877-US-NP   11/531466
  13 Sep 2006   2008-0060350-A1   13 Mar 2008       REGENERATION CONTROL SYSTEM
FOR A PARTICULATE FILTER GP-309203-US-NP   11/622005   11 Jan 2007  
20080060605-A1   13 Mar 2008       REMOTELY MOUNTED HIGH-PRESSURE FUEL PUMP
ASSEMBLY GP-306826-US-NP   11/531444   13 Sep 2006   2008-0060610-A1   13 Mar
2008       IDLE STABILITY IMPROVEMENT FOR DIRECT INJECTED ENGINES
GP-307681-US-NP   11/530639   11 Sep 2006   2008-0060622-A1   13 Mar 2008      
SUPERCHARGER WITH HOUSING INTERNAL NOISE ATTENUATION GP-307159-US-NP   11/470749
  07 Sep 2006   2008-0060714-A1   13 Mar 2008       HEATED OUTLET VALVE FOR A
HYDROGEN STORAGE TANK GP-308042-US-NP   11/530497   11 Sep 2006  
2008-0060723-A1   13 Mar 2008       ALUMINUM ALLOY FOR ENGINE COMPONENTS
GP-307093-US-NP   11/530561   11 Sep 2006   20080060859-A1   13 Mar 2008      
LIGHT HYBRID VEHICLE CONFIGURATION

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-307982-US-NP   11/530496   11 Sep 2006   2008-0063547-A1   13 Mar 2008      
INTEGRAL FILTER AND FLOAT FOR AN ELECTROMAGNETIC PUMP GP-306940-US-NP  
11/470776   07 Sep 2006   2008-0063924-A1   13 Mar 2008       FUEL CELL
MICROPOROUS LAYER INCLUDING PARTICLES WITH A CONTROLLED PORE SIZE DISTRIBUTION
GP-307657-US-NP   11/466899   24 Aug 2006   2008-0064324-A1   13 Mar 2008      
SATELLITE DATA MESSAGING SYSTEM WITH RADIO CHANNEL HYPERLINKING GP-307902-US-NP
  11/531419   13 Sep 2006   2008-0064550 A1   13 Mar 2008       HYBRID
ELECTRICALLY VARIABLE TRANSMISSION WITH GEARED REVERSE MODE USING SINGLE
MOTOR/GENERATOR GP-307650-US-NP   11/530976   12 Sep 2006   2008-0065294-A1   13
Mar 2008       MECHANICAL AND ELECTRICAL LOCKING COORDINATION SECURITY STRATEGY
FOR AN ACTIVE FRONT STEER SYSTEM GP-307056-US-NP   11/468029   29 Aug 2006  
2008-0065299-A1   13 Mar 2008       INTERNAL MODE SWITCH BIT PATTERN FOR
CLUTCH-TO-CLUTCH TRANSMISSIONS GP-307787-US-NP   11/530039   08 Sep 2006  
2008-0065436-A1   13 Mar 2008       SUPPLY CHAIN FACILITY PERFORMANCE ANALYZER
GP-308415-US-NP   11/533425   20 Sep 2006   2008-0066454 A1   20 Mar 2008      
APPARATUS AND METHOD TO INJECT A REDUCTANT INTO AN EXHAUST GAS FEEDSTREAM
GP-308485-US-NP   11/533434   20 Sep 2006   2008-0066456 A1   20 Mar 2008      
METHOD AND APPARATUS TO SELECTIVELY REDUCE NOX IN AN EXHAUST GAS FEEDSTREAM
GP-309303-US-NP   11/851446   07 Sep 2007   2008-0066701-A1   20 Mar 2008      
VALVE SEATING CONTROL FOR ELECTRO-HYDRAULIC ENGINE VALVE ACTUATION
GP-306887-US-NP   11/533537   20 Sep 2006   2008-0066805-A1   20 Mar 2008      
PRESSURE TANK SYSTEM WITH HEAT CONDUCTING LAYER GP-307540-US-NP   11/532316   15
Sep 2006   2008-0070733-A1   20 Mar 2008       ELECTRICALLY VARIABLE
TRANSMISSION WITH ONE OR MORE OFF-AXIS MOTOR/GENERATORS GP-309207-US-NP  
11/836846   10 Aug 2007   20080070742-A1   20 Mar 2008       MULTI-SPEED
TRANSMISSION GP-307759-US-NP   11/516015   05 Sep 2006   2008-0071448-A1   20
Mar 2008       DUAL WIRE INTERNAL MODE SWITCH ASSEMBLY GP-307458-US-NP  
11/533469   20 Sep 2006   2008-0071452-A1   20 Mar 2008       METHOD AND SYSTEM
FOR DETERMINING THE VELOCITY OF AN AUTOMOBILE GP-309301-US-NP   11/534237   22
Sep 2006   2008-0072399-A1   27 Mar 2008       ADJUSTABLE DECK LID HINGE
GP-309179-US-NP   11/535182   26 Sep 2006   20080072703-A1   27 Mar 2008      
TRANSMISSION HAVING A SEALING BAFFLE GP-308730-US-NP   11/856229   17 Sep 2007  
2008-0073065-A1   27 Mar 2008       METHOD AND APPARATUS TO TRANSFER HEAT TO
AUTOMATIC TRANSMISSION FLUID USING ENGINE EXHAUST GAS FEED STREAM
GP-308203-US-NP   11/534329   22 Sep 2006   2008-0073133-A1   27 Mar 2008      
VEHICLE MOUNTED FUEL CELL ASSEMBLY GP-308124-US-NP   11/534695   25 Sep 2006  
20080073171-A1   27 Mar 2008       CLUTCH PLATE WITH INTERNAL FLUID CHANNELS
GP-308262-US-NP   11/534786   25 Sep 2006   2008-0073888-A1   27 Mar 2008      
MOLDING FOR VEHICLE HEADLINER GP-303952-US-NP   11/534272   22 Sep 2006  
2008-0075986-A1   27 Mar 2008       STACK SHUTDOWN PURGE METHOD GP-306313-US-NP
  11/534380   22 Sep 2006   2008-0075993-A1   27 Mar 2008       INTERNAL PROTON
EXCHANGE MEMBRANE HUMIDIFICATION AND COOLING WITH AUTOMOTIVE COOLANT

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-307470-US-NP   11/459950   26 Jul 2006   2008-0076004-A1   27 Mar 2008      
METHOD FOR MAKING SUPER-HYDROPHILIC AND ELECTRICALLY CONDUCTING SURFACES FOR
FUEL CELL BIPOLAR PLATES GP-307859-US-NP   11/534341   22 Sep 2006  
2008-0076012-A1   27 Mar 2008       METHOD FOR ADAPTIVE PREDICTION OF STACK
VOLTAGE IN AUTOMOTIVE FUEL CELL SYSTEMS GP-307595-US-NP   11/530623   11 Sep
2006   2008-0076630-A1   27 Mar 2008       VEHICLE DIFFERENTIAL SCORE PROTECTION
GP-308002-US-NP   11/535535   27 Sep 2006   2008-0076635 a1   27 Mar 2008      
METHOD AND APPARATUS FOR CONTROLLING A TORQUE CONVERTER CLUTCH GP-307744-US-NP  
11/534816   25 Sep 2006   2008-0077292-A1   27 Mar 2008       KEYFOB WITH
DIGITAL FILE STORAGE AND VEHICULAR SYSTEM FOR THE USE THEREOF GP-308191-US-NP  
11/536006   28 Sep 2006   2008-0078167-A1   03 Apr 2008       METHOD AND
APPARATUS FOR CONTROLLING ENGINE OPERATION DURING REGENERATION OF AN EXHAUST
AFTERTREATMENT SYSTEM GP-307691-US-NP   11/536048   28 Sep 2006  
2008-0078225-A1   03 Apr 2008       LUBRICANT FORMULATION FOR HIGH TEMPERATURE
METAL FORMING PROCESSES GP-308981-US-NP   11/542688   03 Oct 2006  
2008-0078236-A1   03 Apr 2008       ADAPTIVE LEARNING METHOD FOR CLEAN
PARTICULATE FILTER PRESSURE DROP GP-307506-US-NP   11/542672   03 Oct 2006  
2008-0078361-A1   03 Apr 2008       METHOD OF CRANK SIGNAL DISTURBANCE
COMPENSATION GP-307697-US-NP   11/536028   28 Sep 2006   2008-0078521-A1   03
Apr 2008       IMPROVED GALVANIC CORROSION PROTECTION FOR MAGNESIUM COMPONENTS
USING CAST-IN-PLACE ISOLATORS GP-308204-US-NP   11/536744   29 Sep 2006  
2008-0078598-A1   03 Apr 2008       FUEL TANK MOUNT GP-308819-US-NP   11/536001
  28 Sep 2006   2008-0078749-A1   03 Apr 2008       WELDING ELECTRODE WITH
CONTOURED FACE GP-308016-US-NP   11/536009   28 Sep 2006   2008-0078896-A1   03
Apr 2008       ACTIVE MATERIAL BASED SUCTION CUPS GP-307770-US-NP   11/536022  
28 Sep 2006   2008-0079222-A1   03 Apr 2008       TEMPERATURE ADAPTIVE RADIAL
SHAFT SEAL ASSEMBLIES USING SHAPE MEMORY ALLOY ELEMENTS GP-308505-US-NP  
11/536769   29 Sep 2006   2008-0079418-A1   03 Apr 2008       HIGH PRECISION
ROGOWSKI CURRENT TRANSFORMER GP-305229-US-NP   11/536037   28 Sep 2006  
2008-0081149-A1   03 Apr 2008       GAS DIFFUSING LAMINATED STEEL SANDWICH
PANELS GP-308177-US-NP   11/536759   29 Sep 2006   2008-0081224-A1   03 Apr 2008
      FUEL CELL STARTUP METHOD FOR FAST FREEZE STARTUP GP-308186-US-NP  
11/536914   29 Sep 2006   2008-0081225-A1   03 Apr 2008       METHOD FOR
MANAGING FUEL CELL POWER INCREASES USING AIR FLOW FEEDBACK DELAY GP-307330-US-NP
  11/536778   29 Sep 2006   2008-0081238-A1   03 Apr 2008       WATER TRANSFER
EFFICIENCY IMPROVEMENT IN A MEMBRANE HUMIDIFIER BY REDUCING DRY AIR INLET
TEMPERATURE GP-308687-US-NP   11/536007   28 Sep 2006   2008-0081722-A1   03 Apr
2008       MULTI-MODE ELECTRICALLY VARIABLE TRANSMISSIONS WITH INTERCONNECTED
GEARSETS GP-308141-US-NP   11/537667   02 Oct 2006   2008-0081735-A1   03 Apr
2008       CONTROL OF ENGINE TORQUE REDUCTION AT UPSHIFT INITIATION
GP-307670-US-NP   11/458697   20 Jul 2006   2008-0082234-A1   03 Apr 2008      
METHOD AND SYSTEM FOR COORDINATING A VEHICLE STABILITY CONTROL SYSTEM WITH A
SUSPENSION DAMPER CONTROL SUB-SYSTEM GP-307591-US-NP   11/531560   13 Sep 2006  
2008-0082245-A1   03 Apr 2008       VIRTUAL ACCELEROMETER

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-305273-US-NP   11/536002   28 Sep 2006   2008-0082559-A1   03 Apr 2008      
METHOD OF LINKING INFORMATION TO AN ELECTRONICALLY ENABLED MANUFACTURED PART
ARCHIVE GP-308891-US-NP   11/535525   27 Sep 2006   2008-0083395-A1   10 Apr
2008       METHOD AND APPARATUS FOR GENERATING CRANKSHAFT SYNCHRONIZED SINE WAVE
GP-307558-US-NP   11/539966   10 Oct 2006   2008-0083426-A1   10 Apr 2008      
SIMPLIFIED METHOD FOR CLEANING PRODUCTION TOOLS USED FOR METAL FORMING
GP-307687-US-NP   11/467019   24 Aug 2006   2008-0084575-A1   28 Feb 2008      
VARIABLE SPEED ACCESSORY DRIVE SYSTEM FOR A HYBRID VEHICLE GP-308059-US-NP  
11/539969   10 Oct 2006   2008-0085568-A1   10 Apr 2008       METHOD FOR
REPAIRING BONDED METALLIC STRUCTURES GP-309376-US-NP   11/853324   11 Sep 2007  
2008-0085805-A1   10 Apr 2008       MULTI-SPEED TRANSMISSION P002638-US-NP  
11/853336   11 Sep 2007   2008-0085806-A1   10 Apr 2008       MULTI-SPEED
TRANSMISSION P002642-US-NP   11/853376   11 Sep 2007   2008-0085807-A1   10 Apr
2008       MULTI-SPEED TRANSMISSION P002639-US-NP   11/853381   11 Sep 2007  
2008-0085808-A1   10 Apr 2008       MULTI-SPEED TRANSMISSION P002641-US-NP  
11/853399   11 Sep 2007   2008-0085810-A1   10 Apr 2008       MULTI-SPEED
TRANSMISSION P002645-US-NP   11/853436   11 Sep 2007   2008-0085811-A1   10 Apr
2008       MULTI-SPEED TRANSMISSION P002644-US-NP   11/853438   11 Sep 2007  
2008-0085812-A1   10 Apr 2008       MULTI-SPEED TRANSMISSION P002643-US-NP  
11/853443   11 Sep 2007   2008-0085813-A1   10 Apr 2008       MULTI-SPEED
TRANSMISSION GP-308945-US-NP   11/871356   12 Oct 2007   2008-0086857-A1   17
Apr 2008       TAILOR WELDED BLANK ASSEMBLY AND METHOD GP-306780-US-DIV  
11/953250   10 Dec 2007   2008-0086868-A1   17 Apr 2008       STATOR FOR AN
ELECTRIC MOTOR AND ASSEMBLY METHOD GP-309401-US-NP   11/780319   19 Jul 2007  
2008-0087518-A1   17 Apr 2008       CLUTCH FOR A TRANSMISSION GP-306209-US-NP  
11/548301   11 Oct 2006   2008-0087650-A1   17 Apr 2008       METHOD FOR SINGLE
SIDE WELDING OF LAMINATE STEEL GP-308726-US-NP   11/735749   16 Apr 2007  
2008-0088058-A1   17 Apr 2008       METHOD FOR MOLDING COSMETIC COMPOSITE PANELS
WITH VISIBLE CARBON FIBER WEAVES GP-307852-US-NP   11/548306   11 Oct 2006  
2008-0088577-A1   17 Apr 2008       VEHICULAR MULTIFUNCTION CONTROL SYSTEM
H-205868-US-DIV   11/953895   11 Dec 2007   2008-0090060-A1   17 Apr 2008      
LOW SHRINK LOW DENSITY LAMINATE FORMULATION GP-306577-US-NP   11/549786   16 Oct
2006   2008-0090122-A1   17 Apr 2008       INTEGRATED PRESSURE RELIEF VALVE FOR
FUEL CELL STACK GP-307546-US-NP   11/548293   11 Oct 2006   2008-0091318-A1   17
Apr 2008       METHOD AND SYSTEM FOR LANE CENTERING CONTROL GP-307774-US-NP  
11/548317   11 Oct 2006   2008-0092258-A1   17 Apr 2008       HIGH VOLTAGE
ENERGY STORAGE CONNECTION MONITORING SYSTEM AND METHOD GP-307152-US-NP  
11/550816   19 Oct 2006   2008-0092390-A1   24 Apr 2008       METHOD FOR IN-SITU
FOAMING OF METAL FOAM IN HOLLOW STRUCTURE 2004P00479WOUS   11/574107   22 Feb
2007   2008-0092681-A1   24 Apr 2008       Lastschaltgetriebe und
Schaltverfahren dafür GP-308937-US-NP   11/514673   01 Sep 2006  
2008-0093172-A1   24 Apr 2008       ENGINE OIL CHANGE DETECTION SYSTEMS AND
METHODS GP-308092-US-NP   11/832409   01 Aug 2007   2008-0095928-A1   24 Apr
2008       COATING INCLUDING SILICA BASED MATERIAL WITH PENDENT FUNCTIONAL
GROUPS GP-306395-US-NP   11/550817   19 Oct 2006   2008-0096036-A1   24 Apr 2008
      SACRIFICIAL COATINGS FOR MAGNESIUM COMPONENTS GP-308572-US-NP   11/853900
  12 Sep 2007   2008-0096039-A1   24 Apr 2008       METHOD OF MAKING PRECURSOR
HOLLOW CASTINGS FOR TUBE MANUFACTURE GP-307803-US-NP   11/551775   23 Oct 2006  
2008-0096711-A1   24 Apr 2008       VARIABLE SPEED ACCESSORY DRIVE SYSTEM

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-308606-US-NP   11/550820   19 Oct 2006   2008-0097700-A1   24 Apr 2008      
COLLISION AVOIDANCE SYSTEM AND METHOD OF AIDING REARWARD VEHICULAR MOTION
GP-307831-US-NP   11/552691   25 Oct 2006   2008-0099256-A1   01 May 2008      
ACCESSORY DRIVE SYSTEM FOR A HYBRID VEHICLE GP-308221-US-NP   11/554234   30 Oct
2006   2008-0099289-A1   01 May 2008       COULOMB DAMPED DISC BRAKE ROTOR AND
METHOD OF MANUFACTURING P000022-US-NP   11/834831   07 Aug 2007  
2008-0099301-A1   01 May 2008       CLUTCH FOR A TRANSMISSION GP-307690-US-NP  
11/548299   11 Oct 2006   2008-0099573-A1   01 May 2008       SPRAY PENETRATION
CONTROL METHOD GP-309396-US-NP   11/551277   20 Oct 2006   2008-0100070-A1   01
May 2008       VEHICLE DOOR LATCH STRIKER GP-307958-US-NP   11/744966   07 May
2007   2008-0100071-A1   01 May 2008       ACTIVE MATERIAL ACTUATED FLOW TRIPS
P000437-US-NP   11/929226   30 Oct 2007   2008-0100092 A1   01 May 2008      
DOOR ACTUATION SYSTEMS GP-307869-US-NP   11/553028   26 Oct 2006  
2008-0100159-A1   01 May 2008       APPARATUS FOR COOLING STATOR LAMINATION
STACKS OF ELECTIRCAL MACHINES GP-304998-US-NP   11/552580   25 Oct 2006  
2008-0100254-A1   01 May 2008       METHOD AND SYSTEM FOR CONTROLLING
SYNCHRONOUS MOTOR DRIVE SYSTEMS GP-307930-US-NP   11/553724   27 Oct 2006  
2008-0102326-A1   01 May 2008       FUEL CELL START OPTIMIZATION GP-308082-US-NP
  11/586856   26 Oct 2006   2008-0102334-A1   01 May 2008       PRESSURE RELIEF
FEATURE FOR A FUEL CELL STACK GP-307407-US-NP   11/586257   25 Oct 2006  
2008-0102335-A1   01 May 2008       THERMALLY INTEGRATED FUEL CELL HUMIDIFIER
FOR RAPID WARM-UP GP-308880-US-NP   11/591377   01 Nov 2006   2008-0102345-A1  
01 May 2008       FUEL CELL STACK COMPRESSION RETENTION SYSTEM WITH EXTERNAL
SPRINGS GP-307283-US-NP   11/590284   31 Oct 2006   2008-0102347-A1   01 May
2008       SUPER-HYDROPHOBIC COMPOSITE BIPOLAR PLATE GP-308617-US-NP   11/933682
  01 Nov 2007   2008-0103660 A1   01 May 2008       SYSTEMS FOR DETECTING
ANIMATE OBJECTS IN A VEHICLE COMPARTMENT GP-308048-US-NP   11/552761   25 Oct
2006   2008-0103679-A1   01 May 2008       ACCESSORY DRIVE SYSTEM
GP-305035-US-DIV   11/972560   10 Jan 2008   2008-010479-A1   08 May 2008      
DOOR CLOSURE ASSIST ASSEMBLIES GP-308040-US-NP   11/552154   24 Oct 2006  
2008-0104815-A1   08 May 2008       FIXTURE EXCHANGE RAIL SYSTEM AND METHOD OF
USE GP-305149-US-NP   11/557669   08 Nov 2006   2008-0104969-A1   08 May 2008  
    ACOUSTIC FLUID LEVEL MONITORING GP-306665-US-NP   11/594600   08 Nov 2006  
2008-0105354-A1   08 May 2008       MANUFACTURE OF MEMBRANE ELECTRODE ASSEMBLY
WITH EDGE PROTECTION FOR PEM FUEL CELLS GP-308858-US-NP   11/556741  
06 Nov 2006   2008-0105476-A1   08 May 2008       POWER INVERTER CONNECTOR
HAVING INTEGRATED CURRENT SENSORS GP-308776-US-NP   11/769008   27 Jun 2007  
2008-0106058-A1   08 May 2008       DETACHABLE DUAL-USE PLATFORM APPARATUS AND
METHOD GP-308298-US-NP   11/556325   03 Nov 2006   2008-0106107-A1   08 May 2008
      PROGRESSIVE ENERGY ABSORBER GP-306728-US-NP   11/592581   03 Nov 2006  
2008-0107927-A1   08 May 2008       EDGE DESIGN FOR EPTFE-REINFORCED MEMBRANES
FOR FUEL CELLS GP-305620-US-NP   11/557561   08 Nov 2006   2008-0107929-A1   08
May 2008       FUEL CELL SYSTEM HAVING WATER-RETAINING MATERIAL GP-308881-US-NP
  11/592939   03 Nov 2006   2008-0107944-A1   08 May 2008       FOLDED EDGE SEAL
FOR REDUCED COST FUEL CELL GP-309057-US-NP   11/557592   08 Nov 2006  
2008-0107945-A1   08 May 2008       FUEL CELL SUBSTRATE WITH AN OVERCOAT

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-307636-US-NP   11/557710   08 Nov 2006   2008-0108477-A1   08 May 2008      
DOWNHILL VEHICLE SPEED CONTROL ALGORITHM FOR ELECTRIC DRIVEN VEHICLES
GP-306566-US-NP   11/558102   09 Nov 2006   2008-0110685-A1   15 May 2008      
TURBOCOMPRESSOR SHUTDOWN MECHANISM GP-308898-US-NP   11/558064   09 Nov 2006  
2008-0110714-A1   15 May 2008       DUAL INPUT CLUTCH TRANSMISSION WITH TORQUE
CONVERTER PUMP DRIVE GP-306565-US-NP   11/558090   09 Nov 2006   2008-0113240-A1
  15 May 2008       SLOW PURGE FOR IMPROVED WATER REMOVAL, FREEZE DURABILITY,
PURGE ENERGY EFFICIENCY AND VOLTAGE DEGRADATION DUE TO SHUTDOWN/STARTUP CYCLING
GP-307724-US-NP   11/558094   09 Nov 2006   2008-0113241-A1   15 May 2008      
FUEL CELL MICROPOROUS LAYER WITH MICROCHANNELS GP-307642-US-NP   11/558076  
09 Nov 2006   2008-0113245-A1   15 May 2008       METHOD OF MAKING HYDROPHILIC
FUEL CELL BIPOLAR PLATES GP-308566-US-NP   11/561487   20 Nov 2006  
2008-0115486-A1   22 May 2008       FLEXIBLE FUEL TOLERANT CATALYTIC CONVERTER
DIAGNOSTIC METHOD GP-307206-US-NP   11/561503   20 Nov 2006   2008-0115492-A1  
22 May 2008       EXHAUST GAS RECIRCULATION SYSTEM FOR AN INTERNAL COMBUSTION
ENGINE GP-306909-US-NP   11/561017   17 Nov 2006   2008-0115755-A1   22 May 2008
      LIGHT LOAD AIR DELIVERY SYSTEM FOR AN INTERNAL COMBUSTION ENGINE
GP-308584-US-NP   11/561493   20 Nov 2006   20080115768A1   22 May 2008      
FLEXIBLE FUEL PREDICTION AND DRIVER MESSAGE DISPLAY GP-308202-US-NP   11/562620
  22 Nov 2006   2008-0118787-A1   22 May 2008       FUEL CELL HEATING
GP-306493-US-NP   11/562645   22 Nov 2006   2008-0118788-A1   22 May 2008      
SUPPLEMENTAL COOLANT HEATING FOR FUEL CELLS WITH METAL PLATES GP-304244-US-CNT  
12/021394   29 Jan 2008   2008-0118793-A1   22 May 2008       FLUID FLOW PULSING
FOR INCREASED STABILITY IN PEM FUEL CELL GP-307028-US-NP   11/562729  
22 Nov 2006   2008-0118809-A1   22 May 2008       USE OF A POROUS MATERIAL IN
THE MANIFOLDS OF A FUEL CELL STACK GP-307668-US-NP   11/562712   22 Nov 2006  
2008-0118818-A1   22 May 2008       SUPPORTS FOR FUEL CELL CATALYSTS BASED ON
TRANSITION METAL SILICIDES GP-307092-US-NP   11/561025   17 Nov 2006  
2008-0119316 A1   22 May 2008       APPARATUS FOR EXPANDING GEAR SPEED RATIO
COVERAGE OF AN AUTOMATIC TRANSMISSION P000057-US-NP   11/873760   17 Oct 2007  
2008-0119318-A1   22 May 2008       MULTI-SPEED TRANSMISSION GP-307817-US-NP  
11/561048   17 Nov 2006   2008-0119320-A1   22 May 2008       METHOD AND
APPARATUS FOR CONTROLLING AN ELECTRO-MECHANICAL TRANSMISSION DURING A SHIFT
EXECUTION GP-308473-US-NP   11/561192   17 Nov 2006   2008-0119321-A1   22 May
2008       CONTROL ARCHITECTURE AND METHOD FOR TWO-DIMENSIONAL OPTIMIZATION OF
INPUT SPEED AND INPUT TORQUE IN FIXED GEAR FOR A HYBRID POWERTRAIN SYSTEM
GP-309169-US-NP   11/561948   21 Nov 2006   2008-0119326-A1   22 May 2008      
GEAR CLASH LOGIC GP-308432-US-NP   11/561125   17 Nov 2006   2008-0119976-A1  
22 May 2008       PROGNOSTIC FOR LOSS OF HIGH-VOLTAGE ISOLATION

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-308228-US-NP   11/561506   20 Nov 2006   2008-011999-A1   22 May 2008      
GPS ALTITUDE DATA FOR TRANSMISSION CONTROL SYSTEMS AND METHODS GP-308472-US-NP  
11/561166   17 Nov 2006   2008-0120002-A1   22 May 2008       CONTROL
ARCHITECTURE AND METHOD FOR TWO-DIMENSIONAL OPTIMIZATION OF INPUT SPEED AND
INPUT TORQUE IN MODE FOR A HYBRID POWERTRAIN SYSTEM GP-307653-US-NP   11/699004
  26 Jan 2007   20080120516A1   22 May 2008       VARIABLE BLEED SOLENOID
RECOVERY SYSTEM GP-308976-US-NP   11/556770   06 Nov 2006   2008-0120843-A!   29
May 2008       METHOD FOR MANUFACTURING LOW DISTORTION CARBURIZED GEARS
GP-307799-US-NP   11/554779   31 Oct 2006   2008-0120844-A1   29 May 2008      
METHOD FOR MANUFACTURE OF SHAPED TUBULAR PART GP-308583-US-NP   11/769797   28
Jun 2007   20080121212A1   29 May 2008       ENGINE TORQUE CONTROL
GP-307041-US-NP   11/563930   28 Nov 2006   2008-0122213-A1   29 May 2008      
THREE-DIMENSIONAL VEHICLE FRAME GP-309266-US-NP   11/563372   27 Nov 2006  
2008-0124587-A1   29 May 2008       ELECTRICALLY CONDUCTIVE, HYDROPHILIC AND
ACID RESISTANT FILM GP-309060-US-NP   11/592589   03 Nov 2006   2008-0124596-A1
  29 May 2008       FEEDBACK-BASED CONTROL OF A PEM FUEL CELL FOR HIGH
TEMPERATURE PROTECTION GP-308792-US-NP   11/564200   28 Nov 2006  
20080125264-A1   29 May 2008       INPUT BRAKE PROVIDING ELECTRIC ONLY FIXED
GEAR P003307-US-NP   11/940533   15 Nov 2007   2008-0125265-A1   29 May 2008    
  HIGHLY CONFIGURABLE HYBRID POWERTRAIN AND CONTROL SYSTEM THEREFOR
P003009-US-DIV   11/929156   30 Oct 2007   2008-0125272-A1   29 May 2008      
MULTI-SPEED TRANMISSION P003008-US-DIV   11/929166   30 Oct 2007  
2008-0125273-A1   29 May 2008       MULTI-SPEED TRANSMISSION P003007-US-DIV  
11/929177   30 Oct 2007   2008-0125274-A1   29 May 2008       MULTI-SPEED
TRANSMISSION P003005-US-DIV   11/929196   30 Oct 2007   2008-0125275-A1   29 May
2008       MULTI-SPEED TRANSMISSION GP-307854-US-NP   11/928157   30 Oct 2007  
2008-0125893-A1   29 May 2008       APPARATUS AND METHOD OF AUTOMATED
MANUFACTURING P003306-US-NP   11/940517   15 Nov 2007   2008-0125928-A1   29 May
2008       RANGE MAXIMIZATION OF A HYBRID VEHICLE OPERATING IN AN ELECTRIC
VEHICLE OPERATING STATE GP-306982-US-NP   11/515519   01 Sep 2006  
20080126043A1   29 May 2008       MODEL-BASED TORQUE CONVERTER CONTROL
GP-307579-US-NP   11/501514   09 Aug 2006   2008-0126149-A1   29 May 2008      
METHOD TO DETERMINE PROCESS INPUT VARIABLES’ VALUES THAT OPTIMALLY BALANCE
CUSTOMER BASED PROBABILITY OF ACHIEVING QUALITY AND COSTS FOR MULTIPLE COMPETING
ATTRIBUTES GP-307580-US-NP   11/566693   05 Dec 2006   2008-0127634-A1   05 Jun
2008       HYBRID CATALYST FOR NOx REDUCTION USING FUEL HYDROCARBONS AS
REDUCTANT GP-309352-US-NP   11/942025   19 Nov 2007   2008-0127931-A1   05 Jun
2008       METHOD AND APPARATUS FOR EXTENDING HIGH LOAD OPERATION IN A
HOMOGENEOUS CHARGE COMPRESSION IGNITION ENGINE GP-309068-US-NP   11/947888   30
Nov 2007   2008-0128394-A1   05 Jun 2008       MONITORING AND REPAIR METHOD FOR
ADHESIVE BONDING GP-309234-US-NP   11/929209   30 Oct 2007   2008-0129011-A1  
29 May 2008       DOOR ACTUATION SYSTEMS USING ACTIVE MATERIALS 2004P01275WOUS  
11/813795   12 Jul 2007   2008-0129087-A1   05 Jun 2008       Dachkonstruktion
für ein Kraftfahrzeug mit einem Flansch mit einem Längs-Auflageabschnitt

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-308619-US-NP   11/566722   05 Dec 2006   2008-0130305-A1   05 Jun 2008      
LED LIGHTS FOR INTERIOR AUTOMOTIVE LIGHTING GP-306718-US-NP   11/592938   03 Nov
2006   2008-0133076-A1   05 Jun 2008       EFFICIENCY OPTIMIZED HYBRID OPERATION
STRATEGY GP-308161-US-NP   11/565066   30 Nov 2006   2008-0133078-A1   05 Jun
2008       ENGINE OVERRATE DETECTION METHOD AND APPARATUS P000340-US-NP  
11/937344   08 Nov 2007   20080134817-A1   12 Jun 2008       MULTI-SPEED DUAL
CLUTCH TRANSMISSION P000365-US-NP   11/937369   08 Nov 2007   2008-0134820-A1  
12 Jun 2008       MULTI-SPEED DUAL CLUTCH TRANSMISSION GP-308296-US-NP  
11/567239   06 Dec 2006   2008-0135316-A1   12 Jun 2008       METHOD AND
APPARATUS FOR MODELING DIFFUSION IN AN ELECTROCHEMICAL SYSTEM GP-308430-US-NP  
11/561115   17 Nov 2006   2008-0135339-A1   12 Jun 2008       METHOD AND
APPARATUS FOR COOLING AND LUBRICATING AN OFF-AXIS MOTOR/GENERATOR P000270-US-NP
  11/930956   31 Oct 2007   2008-0135601-A1   12 Jun 2008       APPARATUS AND
METHOD OF SOLID-STATE WELDING GP-308709-US-NP   11/567790   07 Dec 2006  
2008-0136110-A1   12 Jun 2008       ACOUSTIC PERIMETER SEAL FOR VEHICLE ENERGY
STORAGE MODULE GP-308323-US-NP   11/561083   17 Nov 2006   2008-0136271-A1   12
Jun 2008       COOLING SYSTEM FOR AN ELECTRIC MOTOR GP-308683-US-NP   11/562597
  22 Nov 2006   2008-0138687-A1   12 Jun 2008       INEXPENSIVE APPROACH FOR
COATING BIPOLAR PLATES FOR PEM FUEL CELLS GP-306729-US-NP   11/635235   07 Dec
2006   2008-0138689-A1   12 Jun 2008       SYSTEM AND METHOD FOR REDISTRIBUTION
OF THE FLOW OF FUEL UNDER FAULTED CONDITIONS IN A FUEL CELL SYSTEM
GP-308461-US-NP   11/609349   12 Dec 2006   2008-0139102-A1   12 Jun 2008      
BATTERY PACK AND HVAC AIR HANDLING AND CONTROLS GP-308315-US-NP   11/637233   11
Dec 2006   2008-0140295-A1   12 Jun 2008       GLOW PLUG LEARN AND CONTROL
SYSTEM GP-309372-US-NP   11/941200   16 Nov 2007   2008-0140300-A1   12 Jun 2008
      ENGINE WARM-UP OF A HOMOGENEOUS CHARGE COMPRESSION IGNITION ENGINE
GP-308075-US-NP   11/639397   14 Dec 2006   2008-0141659-A1   19 Jun 2008      
EMISSIONS CONFORMANCE FOR AN EXHAUST AFTER-TREATMENT SYSTEM HAVING A DOSING
AGENT SUPPLY GP-308707-US-NP   11/612150   18 Dec 2006   2008-0141667-A1   19
Jun 2008       FUEL-CELL EXHAUST SYSTEM GP-308378-US-NP   11/612096   18 Dec
2006   2008-0141684-A1   19 Jun 2008       LIQUID TANK WITH COMBINED LIQUID
FILLING AND LIQUID EXTRACTION CONDUIT GP-308539-US-NP   11/610552   14 Dec 2006
  2008-0141688-A1   19 Jun 2008       VEHICLE HVAC SYSTEM GP-306618-US-DIV  
12/040377   29 Feb 2008   2008-0141736-A1   19 Jun 2008       DEVICES FOR
HOLDING INTERMEDIATE POSITIONS AND ARTICLES THAT CONTAIN THE SAME
GP-308180-US-NP   11/612525   19 Dec 2006   2008-0141760-A1   19 Jun 2008      
LEAK DETECTION IN A FUEL CELL SYSTEM GP-308533-US-NP   11/638283   13 Dec 2006  
2008-0145713-A1   19 Jun 2008       FUEL CELL COMPRESSION RETENTION SYSTEM USING
PLANAR STRIPS GP-306459-US-NP   11/612108   18 Dec 2006   2008-0145715-A1   19
Jun 2008       CONTROL OF NITROGEN FRACTION IN A FLOW SHIFTING FUEL CELL SYSTEM

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-307016-US-NP   11/612120   18 Dec 2006   2008-0145716-A1   19 Jun 2008      
METHOD OF MITIGATING FUEL CELL DEGRADATION DUE TO STARTUP AND SHUTDOWN VIA
HYDROGEN/ NITROGEN STORAGE GP-304479-US-NP   11/612136   18 Dec 2006  
2008-0145717-A1   19 Jun 2008       METHOD OF OPERATING A FUEL CELL STACK
GP-303951-US-DIV   12/027023   06 Feb 2008   2008-0145728-A1   19 Jun 2008      
METHOD FOR DETECTING COMPRESSOR SURGE IN A FUEL CELL SYSTEM USING A MASS FLOW
METER GP-309087-US-NP   11/640087   15 Dec 2006   2008-0145729-A1   19 Jun 2008
      FUEL CELL RELIABILITY IMPROVEMENT BY USING STACK END PLATE TEMPERATURE
SENSORS GP-308227-US-NP   11/639370   14 Dec 2006   2008-014658-A1   19 Jun 2008
      DIESEL EXHAUST CONTROL DURING LIMP-HOME MODE P003761-US-NP   11/612561  
19 Dec 2006   2008-0147284-A1   19 Jun 2008       FIXED SPEED OPERATION IN A
HYBRID TRANSMISSION GP-305180-US-DIV   12/042428   05 Mar 2008   2008-0148710-A1
  26 Jun 2008       METHOD FOR PROTECTING AN EXHAUST AFTERTREATMENT SYSTEM
GP-309094-US-NP   11/614480   21 Dec 2006   2008-0148933-A1   26 Jun 2008      
PISTON TOP CHAMFER DESIGN TO REDUCE NOISE AND FRICTION 2006P60719-US-NP  
11/958478   18 Dec 2007   2008-0149199-A1   26 Jun 2008       Satteltank
GP-308712-US-NP   11/960902   20 Dec 2007   2008-0149256-A1   26 Jun 2008      
METHOD AND APPARATUS TO MINIMIZE ADHESIVE INDUCED DISTORTION 2006P61018-US-NP  
11/959087   18 Dec 2007   2008-0149640-A1   26 Jun 2008       Tankklappenmodul
GP-307772-US-NP   11/853865   12 Sep 2007   2008-0150541-A1   26 Jun 2008      
METHOD AND SYSTEM FOR MONITORING AN ELECTRICAL ENERGY STORAGE DEVICE
GP-307611-US-NP   11/643403   21 Dec 2006   2008-0152790-A1   26 Jun 2008      
LOW COST HYDROPHILIC TREATMENT METHOD FOR ASSEMBLED PEMFC STACKS GP-306666-US-NP
  11/643178   21 Dec 2006   2008-0152957-A1   26 Jun 2008       NON FUNCTIONAL
FUEL CELL FOR FUEL CELL STACK GP-306661-US-NP   11/643392   21 Dec 2006  
2008-0152975-A1   26 Jun 2008       PROCESS FOR MOLDING COMPOSITE BIPOLAR PLATES
WITH REINFORCED OUTER EDGES P003396-US-NP   11/939317   13 Nov 2007  
2008-0153654-A1   26 Jun 2008       MULTI-SPEED TRANSMISSION GP-309342-US-NP  
11/645354   22 Dec 2006   2008-0154454-A1   26 Jun 2008       ENGINE OFF BRAKE
BOOSTER LEAK DIAGNOSTIC SYSTEMS AND METHODS GP-307991-US-DIV   12/048477   14
Mar 2008   2008-0156081-A1   03 Jul 2008       METHOD AND APPARATUS TO DETERMINE
MAGNITUDE OF COMBUSTION CHAMBER DEPOSITS P000011-US-NP   11/952240   07 Dec 2007
  2008-0156972-A1   03 Jul 2008       LASER SENSOR APPARATUS AND METHOD FOR
DETECTING TRANSMISSION SHAFT TORQUE P000435-US-NP   11/952415   07 Dec 2007  
2008-0157553-A1   03 Jul 2008       SOFT COMPOSITE TRIM PANEL FOR A VEHICLE
INTERIOR GP-307651-US-NP   11/619203   03 Jan 2007   2008-0157951-A1   03 Jul
2008       VEHICLE PARAMETER INFRASTRUCTURE SECURITY STRATEGY P000410-US-NP  
11/952442   07 Dec 2007   2008-0158510-A1   03 Jul 2008       APPARATUS AND
METHOD FOR DISPLAYING INFORMATION WITHIN A VEHICLE INTERIOR

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

P000449-US-NP   11/952345   07 Dec 2007   2008-0161154-A1   03 Jul 2008      
MULTI-SPEED DUAL CLUTCH TRANSMISSION WITH COUNTERSHAFT GEARING GP-308514-US-NP  
11/621137   09 Jan 2007   2008-0163471-A1   10 Jul 2008       TIRE PRESSURE
MONITOR INSTALLATION TOOL GP-307592-US-NP   11/650866   08 Jan 2007  
2008-0163678-A1   10 Jul 2008       OIL LIFE MONITORING SYSTEM FOR A DIESEL
ENGINE GP-308060-US-NP   11/620060   05 Jan 2007   2008-0164389-A1   10 Jul 2008
      COMPONENT LOADING TOOL FOR ASSEMBLY OPERATIONS GP-308841-US-NP   11/651424
  09 Jan 2007   2008-0164987-A1   10 Jul 2008       STATE OF HEALTH MONITORING
AND RESET METHODS AND SYSTEMS FOR ON-BOARD DEVICE DRIVER INTEGRATED CIRCUITS
GP-308503-US-NP   11/621318   09 Jan 2007   2008-0166599-A1   10 Jul 2008      
FUEL CELL AND METHOD FOR REDUCING ELECTRODE DEGRADATION DURING STARTUP AND
SHUTDOWN CYCLES GP-308200-US-NP   11/549814   16 Oct 2006   2008-0166620-A1   10
Jul 2008       ADDITIVES FOR FUEL CELL LAYERS GP-309166-US-NP   11/620113   05
Jan 2007   2008-0167161-A1   10 Jul 2008       AUTOMATIC BRAKING SYSTEM
GP-308099-US-NP   11/620752   08 Jan 2007   2008-0167781-A1   10 Jul 2008      
THREAT ASSESSMENT STATE PROCESSING FOR COLLISION WARNING, MITIGATION AND/OR
AVOIDANCE IN GROUND-BASED VEHICLES GP-308595-US-NP   11/739137   24 Apr 2007  
2008-0167787-A1   10 Jul 2008       AIRFLOW ESTIMATION METHOD AND APPARATUS FOR
INTERNAL COMBUSTION ENGINE GP-308696-US-NP   11/758887   06 Jun 2007  
2008-0167788-A1   10 Jul 2008       FUEL-LIFE MONITOR AND ENGINE MANAGEMENT FOR
PLUG-IN HYBRID ELECTRIC VEHICLES GP-307486-US-NP   11/619626   04 Jan 2007  
2008-0168317-A1   10 Jul 2008       LINKED RANDOM ACCESS MEMORY (RAM)
INTERLEAVED PATTERN PERSISTENCE STRATEGY GP-306888-US-NP   11/622211   11 Jan
2007   2008-0168776-A1   17 Jul 2008       HYDROGEN STORAGE TANK SYSTEM BASED ON
GAS ADSORPTION ON HIGH SURFACE MATERIALS COMPRISING AN INTEGRATED HEAT EXCHANGER
GP-309101-US-NP   11/622481   12 Jan 2007   2008-0168961-A1   17 Jul 2008      
INTAKE ASSEMBLY WITH INTEGRAL RESONATORS GP-308233-US-NP   11/622593   12 Jan
2007   2008-0169030-A1   17 Jul 2008       VALVE ASSEMBLY FOR TRANSMISSION FLUID
LEVEL MANAGEMENT P000085-US-NP   11/952248   07 Dec 2007   2008-0169165-A1   17
Jul 2008       SELECTABLE ONE-WAY CLUTCH WITH SYMMETRICAL STRUTS GP-308908-US-NP
  11/622602   12 Jan 2007   2008-0169166-A1   17 Jul 2008       ROCKER CLUTCH
ASSEMBLY GP-308603-US-NP   11/622607   12 Jan 2007   2008-0169699-A1   17 Jul
2008       PEDAL TRAVEL AUDIT SYSTEM P003668-US-NP   11/954862   12 Dec 2007  
2008-0170628-A1   17 Jul 2008       MULTI-SPEED TRANSMISSION P000026-US-NP  
11/622007   11 Jan 2007   2008-0170958-A1   17 Jul 2008       ROTOR ASSEMBLY AND
METHOD OF FORMING GP-307861-US-NP   11/622518   12 Jan 2007   2008-0171248-A1  
17 Jul 2008       THERMALLY ACTIVATED SAFETY VALVE FOR PRESSURE VESSELS
GP-307022-US-NP   11/622492   12 Jan 2007   2008-0171253-A1   17 Jul 2008      
WATER REMOVAL CHANNEL FOR PEM FUEL CELL STACK HEADERS P000463-US-NP   11/954856
  12 Dec 2007   2008-0171627-A1   17 Jul 2008       MULTI-SPEED TRANSMISSION
P003669-US-NP   11/954868   12 Dec 2007   2008-0171629-A1   17 Jul 2008      
MULTI-SPEED TRANSMISSION GP-308467-US-NP   11/622590   12 Jan 2007  
2008-0172162-A1   17 Jul 2008       ADAPTIVE RETARDER CONTROL METHOD AND
APPARATUS GP-308455-US-NP   11/625954   23 Jan 2007   2008-0172861-A1   24 Jul
2008       METHODS FOR MANUFACTURING MOTOR CORE PARTS WITH MAGNETIC ORIENTATION

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-306724-US-NP   11/625861   23 Jan 2007   2008-0173057-A1   24 Jul 2008      
STAMPING OF WORK HARDENABLE ALUMINUM ALLOY SHEETS GP-307004-US-NP   11/625834  
23 Jan 2007   2008-0173081-A1   24 Jul 2008       ROUGH ROAD DETECTION SYSTEM
GP-307386-US-NP   11/548297   11 Oct 2006   2008-0173264-A1   24 Jul 2008      
DRIVE PISTON ASSEMBLY FOR A VALVE ACTUATOR ASSEMBLY GP-307965-US-NP   11/626025
  23 Jan 2007   2008-0173268-A1   24 Jul 2008       HYDRAULIC-PRESSURE ACTUATED
LOCKING MECHANISM AND METHOD GP-309089-US-NP   11/625902   23 Jan 2007  
2008-0173271-A1   24 Jul 2008       ADJUSTABLE HELMHOLTZ RESONATOR
GP-307766-US-NP   11/624748   19 Jan 2007   2008-0173283-A1   24 Jul 2008      
CONICAL SHAPED FUEL STORAGE TANK GP-308327-US-NP   11/624971   19 Jan 2007  
2008-0173364-A1   24 Jul 2008       COMBINED ANODE INLET, ANODE BLEED, AND ANODE
FLOW SHIFT VALVE MECHANISM GP-308935-US-NP   11/625944   23 Jan 2007  
2008-0174074-A1   24 Jul 2008       RING SEAL WITH INNER LIP GP-307563-US-NP  
11/668,734   30 Jan 2007   2008-0174261-A1   24 Jul 2008       POWER CAPACITORS
FOR AC MOTORS MOUNTED DIAMETRICALLY ON ASSOCIATED TRANSMISSIONS GP-307140-US-NP
  11/654903   18 Jan 2007   2008-0174300-A1   24 Jul 2008       HALL-EFFECT
PRESSURE SWITCH GP-308551-US-NP   11/625987   23 Jan 2007   2008-0175762-A1   24
Jul 2008       CATALYTIC CONVERTER OPTIMIZATION GP-307282-US-NP   11/625257   19
Jan 2007   2008-0176111-A1   24 Jul 2008       FUEL CELL POWER REQUEST CONTROL
STRATEGY GP-307637-US-NP   11/625261   19 Jan 2007   2008-0176127-A1   24 Jul
2008       ANODE AIR PURGE VALVE DESIGN GP-306935-US-NP   11/625903   23 Jan
2007   2008-0176696-A1   24 Jul 2008       ELECTRICALLY VARIABLE TRANSMISSION
HAVING THREE INTERCONNECTED PLANETARY GEAR SETS AND CLUTCHED INPUT
GP-308704-US-NP   11/626524   24 Jan 2007   2008-0176700-A1   24 Jul 2008      
ELECTRO-HYDRAULIC CONTROL SYSTEM WITH MULTIPLEXED PRESSURE SWITCH DIAGNOSTIC
SYSTEM GP-307509-US-NP   11/625921   23 Jan 2007   2008-0176705-A1   24 Jul 2008
      METHOD AND APPARATUS FOR CONTROL OF A TRANSMISSION TORQUE CONVERTER CLUTCH
GP-308563-US-NP   11/626449   24 Jan 2007   2008-0176706-A1   24 Jul 2008      
METHOD AND APPARATUS TO CONTROL OPERATION OF AN ELECTRO-MECHANICAL TRANSMISSION
GP-307462-US-NP   11/625901   23 Jan 2007   2008-0176708-A1   24 Jul 2008      
METHOD AND APPARATUS FOR CONTROL OF TRANSMISSION SHIFTING GP-308615-US-NP  
11/626515   24 Jan 2007   2008-0176709-A1   24 Jul 2008       METHOD AND
APPARATUS TO MONITOR DEVICES OF A HYDRAULIC CIRCUIT OF AN ELECTRO-MECHANICAL
TRANSMISSION GP-306272-US-NP   11/625876   23 Jan 2007   2008-0176965-A1   24
Jul 2008       ENHANCING PROTON CONDUCTIVITY OF PROTON EXCHANGE MEMBRANES
GP-307768-US-NP   11/625909   23 Jan 2007   2008-0177443-A1   24 Jul 2008      
METHOD AND SYSTEM FOR VEHICLE PARKING ASSISTANCE GP-305199-US-NP   11/625998  
23 Jan 2007   2008-0177702-A1   24 Jul 2008       RETRIEVING CASE-BASED
REASONING INFORMATION FROM ARCHIVE RECORDS P000735-US-NP   11/968774   03 Jan
2008   2008-0178526-A1   31 Jul 2008       ACTIVE MATERIAL ACTUATED LOUVER
SYSTEM 2006P61203-US-NP   12/020948   28 Jan 2008   2008-0178591-A1   31 Jul
2008       Arrangement of a two stage turbocharger system for an internal
combustion engine P000635-US-NP   11/971380   09 Jan 2008   2008-0178696-A1   31
Jul 2008       MULTI-SPEED TRANSMISSION WITH COUNTERSHAFT GEARING ARRANGEMENT

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-307652-US-NP   11/669619   31 Jan 2007   2008-0178828-A1   31 Jul 2008      
SINGLE HYDRAULIC CIRCUIT MODULE FOR DUAL LIFT OF MULTIPLE ENGINE VALVES
GP-307963-US-NP   11/669229   31 Jan 2007   2008-0179119-A1   31 Jul 2008      
VEHICLE DRIVE SYSTEM, POWER MANAGEMENT DEVICE, AND METHOD FOR MANAGING POWER
GP-307612-US-NP   11/626876   25 Jan 2007   2008-0179148-A1   31 Jul 2008      
MULTISTAGE JOUNCE BUMPER GP-309062-US-NP   11/669893   31 Jan 2007  
2008-0182138-A1   31 Jul 2008       STRATEGIES FOR MITIGATING CELL DEGRADATION
DURING START-UP AND SHUTDOWN WITH H2/N2 STORAGE P000213-US-NP   11/669898   31
Jan 2007   2008-0182139-A1   31 Jul 2008       ALGORITHM FOR ONLINE ADAPTIVE
POLARIZATION CURVE ESTIMATION OF A FUEL CELL STACK GP-309307-US-NP   11/669890  
31 Jan 2007   2008-0182142-A1   31 Jul 2008       HYDROGEN EMISSIONS CONTROL
DURING UP-TRANSIENTS AND CATHODE PULSING GP-306461-US-NP   11/669922   31 Jan
2007   2008-0182148-A1   31 Jul 2008       METHOD OF HUMIDIFYING FUEL CELL
INLETS USING WICK-BASED WATER TRAP HUMIDIFIERS GP-307285-US-NP   11/669929   31
Jan 2007   2008-0182149-A1   31 Jul 2008       HIGH PERFORMANCE, COMPACT AND LOW
PRESSURE DROP SPIRAL-WOUND FUEL CELL HUMIDIFIER DESIGN GP-308782-US-NP  
11/668154   29 Jan 2007   2008-0182499-A1   31 Jul 2008       INTEGRATED SYSTEM
AND METHOD OF BATTERY COOLING FOR A HYBRID OR FUEL CELL VEHICLE GP-308288-US-NP
  11/669246   31 Jan 2007   2008-0182693-A1   31 Jul 2008      
TORQUE-TRANSMITTING ASSEMBLY WITH DOG CLUTCH AND HYDROSTATIC DAMPER AND
ELECTRICALLY VARIABLE TRANSMISSION WITH SAME GP-308635-US-NP   11/669393   31
Jan 2007   2008-0182694-A1   31 Jul 2008       ELECTRICALLY VARIABLE
TRANSMISSION DEVICE USING MULTIPLE PAIRINGS OF ELECTRICAL MACHINES
GP-309086-US-NP   11/626872   25 Jan 2007   2008-0182700-A1   31 Jul 2008      
MULTI-SPEED COUNTERSHAFT TRANSMISSION WITH A PLANETARY GEAR SET AND METHOD
P000571-US-NP   11/689138   21 Mar 2007   2008-0182705-A1   31 Jul 2008      
MULTI-SPEED TRANSMISSION P000580-US-NP   11/829141   27 Jul 2007  
2008-0182706-A1   31 Jul 2008       MULTI-SPEED TRANSMISSION GP-308230-US-NP  
11/627998   29 Jan 2007   2008-0182709-A1   31 Jul 2008       VALVE
CONFIGURATION FOR A LUBRICATION CIRCUIT OF A LATCHED PUMP APPLIED CLUTCH
TRANSMISSION GP-308317-US-NP   11/627604   26 Jan 2007   2008-0182719-A1   31
Jul 2008       ELECTRO-HYDRAULIC CONTROL SYSTEM WITH MULTIPLEXED TRIM VALVE FOR
A TRANSMISSION GP-307342-US-NP   11/668830   30 Jan 2007   2008-0183405-A1   31
Jul 2008       TORQUE ESTIMATOR FOR IPM MOTORS P000646-US-NP   12/024302   01
Feb 2008   2008-0184525-A1   07 Aug 2008       CHECK LINK ASSEMBLY
GP-308176-US-NP   11/669969   01 Feb 2007   2008-0184760-A1   07 Aug 2008      
METHOD AND APPARATUS FOR HEMMING PANELS TOGETHER GP-308259-US-NP   11/671481  
06 Feb 2007   2008-0184762-A1   07 Aug 2008       METAL FORMING APPARATUS
GP-308444-US-NP   11/671493   06 Feb 2007   2008-0184763-A1   07 Aug 2008      
METAL FORMING APPARATUS CHARACTERIZED BY RAPID COOLING AND METHOD OF USE THEREOF
GP-308156-US-NP   11/671476   06 Feb 2007   2008-0184767-A1   07 Aug 2008      
CRIMPING APPARATUS AND METHOD GP-308229-US-NP   11/703052   06 Feb 2007  
2008-0184776-A1   07 Aug 2008       ADAPTIVE OIL PRESSURE FAULT DETECTION

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

P000744-US-NP   12/013034   11 Jan 2008   2008-0184831-A1   07 Aug 2008      
APPARATUS AND METHOD FOR SECURING TRANSMISSION GEAR SYNCHRONIZERS TO SHAFTS
GP-308222-US-NP   11/671491   06 Feb 2007   2008-0184947-A1   07 Aug 2008      
ENGINE VALVETRAIN HAVING VARIABLE VALVE LIFT TIMING AND DURATION GP-306778-US-NP
  11/671495   06 Feb 2007   2008-0185079-A1   07 Aug 2008       LUBRICANT FOR
ELEVATED TEMPERATURE FORMING GP-309115-US-NP   11/671007   05 Feb 2007  
2008-0185125-A1   07 Aug 2008       VARIABLE FLOW HEAT EXCHANGER SYSTEM AND
METHOD GP-307358-US-CIP[2]   12/025967   05 Feb 2008   2008-0185249-A1   07 Aug
2008       DAMPED PRODUCTS AND METHODS OF MAKING AND USING THE SAME
GP-308113-US-NP   11/671979   06 Feb 2007   2008-0185251-A1   07 Aug 2008      
CLUTCH TO CLUTCH TIE-UP STEADY-STATE DIAGNOSTIC GP-307301-US-NP   11/671928   06
Feb 2007   2008-0185254-A1   07 Aug 2008       FLUID MODEL CONTROL OF
ELECTRO-VISCOUS FAN CLUTCH GP-308018-US-NP   11/669992   01 Feb 2007  
2008-0185541-A1   07 Aug 2008       FLOW-REGULATING VALVE AND OIL LEVEL CONTROL
SYSTEM USING SAME GP-309379-US-NP   11/971298   09 Jan 2008   2008-0185554-A1  
07 Aug 2008       TREATED MAGNETIZABLE PARTICLES AND METHODS OF MAKING AND USING
THE SAME 2005P50258-US-PCT   11/997066   28 Jan 2008   2008-0185761-A1   07 Aug
2008       PRESSING DEVICE FOR A CLAMPING SYSTEM GP-308971-US-NP   11/672218  
07 Feb 2007   2008-0185901-A1   07 Aug 2008       ROTATING JOINT WITH CAPTURED
WASHER ASSEMBLY AND METHOD GP-308877-US-NP   11/670756   02 Feb 2007  
2008-0185912-A1   07 Aug 2008       HYDROGEN POWERED VEHICLE REFUELING STRATEGY
GP-307903-US-NP   11/671477   06 Feb 2007   2008-0186158-A1   07 Aug 2008      
ACTIVE BODY VENTILATION SYSTEM GP-308094-US-NP   11/671064   05 Feb 2007  
2008-0186159-A1   07 Aug 2008       ENABLING VISION SYSTEMS IN AUTOMOBILES
GP-306020-US-NP   11/671868   06 Feb 2007   2008-0187446-A1   07 Aug 2008      
PRESSURE REGULATING VARIABLE DISPLACEMENT VANE PUMP GP-308215-US-NP   11/549753
  16 Oct 2006   2008-0187786-A1   07 Aug 2008       APPARATUS FOR HYDROGEN-AIR
MIXING IN A FUEL CELL ASSEMBLY AND METHOD GP-308889-US-NP   11/669965   01 Feb
2007   2008-0187787-A1   07 Aug 2008       FUEL CELL STACK END CELL CONTROL
METHODOLOGY GP-308864-US-NP   11/671017   05 Feb 2007   2008-0187793-A1   07 Aug
2008       ANODE ACCUMULATION TANK WITH HIGH NITROGEN CONCENTRATION BLEED FOR A
FUEL CELL STACK FUEL DELIVERY SYSTEM GP-303296-US-NP   11/669994   01 Feb 2007  
2008-0187796-A1   07 Aug 2008       INTEGRATED LOAD FOLLOWING ANODE GAS PUMP AND
CATHODE GAS COMPRESSOR FOR A FUEL CELL POWER SYSTEM GP-308069-US-NP   11/549737
  16 Oct 2006   2008-0187802-A1   07 Aug 2008       PTC ELEMENT AS A SELF
REGULATING START RESISTOR FOR A FUEL CELL STACK GP-304285-US-NP   11/671379   05
Feb 2007   2008-0187803-A1   07 Aug 2008       USE OF WAX ELEMENTS AS PASSIVE
CONTROL DEVICES IN FUEL CELL POWER SYSTEMS GP-308888-US-NP   11/549766   16 Oct
2006   2008-0187804-A1   07 Aug 2008       METHOD FOR IMPROVED POWER
UP-TRANSIENT RESPONSE IN THE FUEL CELL SYSTEM GP-305744-US-NP   11/671478   06
Feb 2007   2008-0188341-A1   07 Aug 2008       CYCLOID LIMITED SLIP DIFFERENTIAL
AND METHOD

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-309255-US-NP   11/671499   06 Feb 2007   2008-0188344-A1   07 Aug 2008      
WIDE RATIO TRANSMISSION WITH FOUR PLANETARY GEAR SETS GP-307713-US-NP  
11/670550   02 Feb 2007   2008-0189006-A1   07 Aug 2008       METHOD AND SYSTEM
FOR SECURELY STORING ODOMETER INFORMATION IN AN AUTOMOBILE GP-308946-US-NP  
11/669961   01 Feb 2007   2008-0189009-A1   07 Aug 2008       METHOD AND
APPARATUS TO MONITOR AMBIENT SENSING DEVICES GP-308592-US-NP   11/671489   06
Feb 2007   2008-0189039-A1   07 Aug 2008       COLLISION AVOIDANCE SYSTEM AND
METHOD OF DETECTING OVERPASS LOCATIONS USING DATA FUSION GP-307872-US-NP  
11/669978   01 Feb 2007   2008-0189236-A1   07 Aug 2008       MONITORING A
DELIVERY CHAIN NETWORK GP-309155-US-NP   11/673917   12 Feb 2007  
2008-01900478-A1   14 Aug 2008       DPF HEATER ATTACHMENT MECHANISMS
GP-308703-US-NP   11/674755   14 Feb 2007   2008-0190228-A1   14 Aug 2008      
ELECTRO-HYDRAULIC CONTROL SYSTEM WITH THREE-POSITION DOG CLUTCH ACTUATOR VALVE
GP-309160-US-NP   11/673933   12 Feb 2007   2008-0190292-A1   14 Aug 2008      
SHIELDED REGENERATION HEATING ELEMENT FOR A PARTICULATE FILTER GP-308287-US-NP  
11/674708   14 Feb 2007   2008-0190497-A1   14 Aug 2008       FLUID DISPLACEMENT
RESERVOIR GP-308142-US-NP   11/673810   12 Feb 2007   2008-0190724-A1   14 Aug
2008       FORWARD CLUTCH HIGH PRESSURE HOLDING VALVE FOR HYBRID VEHICLES TO
ENABLE ENGINE START-STOP-DRIVE FUNCTIONS GP-304212-US-DIV   11/770886   29 Jun
2007   2008-0191454-A1   14 Aug 2008       REVERSIBLY DEPLOYABLE ENERGY
ABSORBING ASSEMBLY AND METHODS FOR OPERATING THE SAME 2006P60824-US-NP  
11/673061   09 Feb 2007   2008-0192045-A1   14 Aug 2008       Holographic
Information Display 2006P60714-US-NP   12/027052   06 Feb 2008   2008-0192312-A1
  14 Aug 2008       Holographisches Informations-Display GP-306783-US-NP  
11/674168   13 Feb 2007   2008-0193255-A1   14 Aug 2008       METHOD FOR
ATTACHING FASTENER TO THE INSIDE OF A MEMBER GP-307100-US-NP   11/674186   13
Feb 2007   2008-0193356-A1   14 Aug 2008       PROCEDURE FOR THE HYDROGENATION
OF BNH-CONTAINING COMPOUNDS GP-303198-US-NP   11/673742   12 Feb 2007  
2008-0194377-A1   14 Aug 2008       APPARATUS AND METHOD OF USING A HARDNESS
DIFFERENTIAL AND SURFACE FINISH ON MATING HARD GEARS GP-308614-US-NP   11/674721
  14 Feb 2007   2008-0194381-A1   14 Aug 2008       VARIABLE K-FACTOR TORQUE
CONVERTER GP-309366-US-NP   11/677133   21 Feb 2007   2008-0196408-A1   21 Aug
2008       VARIABLE GEOMETRY EXHAUST COOLER GP-308122-US-NP   11/676518   20 Feb
2007   2008-0196496-A1   21 Aug 2008       WHEEL BALANCING METHOD AND APPARATUS
P000197-US-NP   11/676862   20 Feb 2007   2008-0196526-A1   21 Aug 2008      
MULTI-SPEED TRANSMISSION WITH A COUNTERSHAFT GEARING ARRANGEMENT P000815-US-NP  
11/940809   15 Nov 2007   2008-0196683-A1   21 Aug 2008       HIGH PERFORMANCE
OVERHEAD VALVETRAIN ASSEMBLY GP-308784-US-NP   11/676550   20 Feb 2007  
2008-0196693-A1   21 Aug 2008       MULTIPLE INJECTION BLEND FOR DIRECT INJECTED
ENGINES GP-309059-US-NP   11/676576   20 Feb 2007   2008-0196950-A1   21 Aug
2008       METHOD AND SYSTEM FOR DETERMINING CURRENT IN AN ELECTRICAL COMPONENT
IN A POWER CONVERSION SYSTEM GP-307279-US-NP   11/676442   19 Feb 2007  
2008-0196956-A1   21 Aug 2008       HV BATTERY COOLING WITH EXHAUST FLOW OF FUEL
CELL SYSTEM

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-308681-US-NP   11/675955   16 Feb 2007   2008-0197137-A1   21 Aug 2008      
CRYOGENIC STORAGE TANK WITH THERMAL SHIELD GP-308171-US-NP   11/677070   21 Feb
2007   2008-0197552-A1   21 Aug 2008       SINGLE FASTENER STRUT TOP MOUNT AND
METHOD OF OPTIMIZING SAME 2006P60905-US-NP   12/029269   11 Feb 2008  
2008-0198612-A1   21 Aug 2008       Scheinwerferanordnung, Verfahren zum
Betreiben einer Scheinwerferanordnung und Kraftfahrzeug GP-306359-US-NP  
11/676438   19 Feb 2007   2008-0199742-A1   21 Aug 2008       SYSTEM STABILITY
AND PERFORMANCE IMPROVEMENT WITH ANODE HEAT EXCHANGER PLUMBING AND
RE-CIRCULATION RATE GP-307397-US-NP   11/676449   19 Feb 2007   2008-0199753-A1
  21 Aug 2008       FLUORINE TREATMENT OF POLYELECTROLYTE MEMBRANES
GP-308589-US-NP   11/675850   16 Feb 2007   2008-0200109-A1   21 Aug 2008      
ASYMMETRICAL PRESSURE RELIEF VENT GP-306451-US-NP   11/675332   15 Feb 2007  
2008-0200296-A1   21 Aug 2008       ELECTRICALLY-VARIABLE TRANSMISSION WITH TWO
DIFFERENTIAL GEAR SETS GP-304654-US-DIV   12/113364   01 May 2008  
2008-0200570-A1   21 Aug 2008       VOLUME-FILLING MECHANICAL ASSEMBLIES AND
METHODS OF OPERATING THE SAME GP-308261-US-NP   11/675102   15 Feb 2007  
2008-0201036-A1   21 Aug 2008       OIL TEMPERATURE PREDICTION AND VEHICLE
PROTECTION GP-307698-US-DIV   12/110567   28 Apr 2008   2008-0201063-A1   21 Aug
2008       COMBUSTION CONTROL METHOD FOR A DIRECT-INJECTION CONTROLLED
AUTO-IGNITION COMBUSTION ENGINE P000157-US-NP   12/030914   14 Feb 2008  
2008-0201914-A1   28 Aug 2008       TRIM CLIP 2004P00860-US-PCT   11/573605   12
Feb 2007   2008-0201929-A1   28 Aug 2008       Verfahren zur Fertigung von
Automobilanbauteilen GP-309044-US-NP   11/677781   22 Feb 2007   2008-0201932-A1
  28 Aug 2008       COMPOSITE MATERIAL WITH FIBERS WITH DIFFERENT STIFFNESS FOR
OPTIMUM STRESS USAGE P000053-US-NP   11/678033   22 Feb 2007   2008-0202265-A1  
28 Aug 2008       MULTI-SPEED TRANSMISSION WITH COUNTERSHAFT GEARING
P000056-US-NP   11/678051   22 Feb 2007   2008-0202266-A1   28 Aug 2008      
MULTI-SPEED TRANSMISSION WITH COUNTERSHAFT GEARING P000052-US-NP   11/678178  
23 Feb 2007   2008-0202267-A1   28 Aug 2008       MULTI-SPEED TRANSMISSION WITH
COUNTERSHAFT GEARING P000054-US-NP   11/678188   23 Feb 2007   2008-0202268-A1  
28 Aug 2008       MULTI-SPEED TRANSMISSION WITH COUNTERSHAFT GEARING
GP-308023-US-NP   11/678098   23 Feb 2007   2008-0202637-A1   28 Aug 2008      
METHOD FOR IMPROVING ADHESION BETWEEN A SHAPE MEMORY ALLOY AND A POLYMER
2004P00887-US-PCT   11/574712   04 Sep 2007   2008-0202875-A1   28 Aug 2008    
  Feder-Dämpfer-Einrichtung für Kraftfahrzeuge und Niveauregulierungssystem für
Kraftfahrzeuge GP-307300-US-NP   11/678755   26 Feb 2007   2008-0203120-A1   28
Aug 2008       SPARE TIRE TUNED MASS DAMPER GP-308336-US-NP   11/678085   23 Feb
2007   2008-0203760-A1   28 Aug 2008       ACTIVE MATERIAL BASED CLOSURE HINGE
AND ALIGNMENT PROCESS GP-307252-US-NP   11/678082   23 Feb 2007  
2008-0204191-A1   28 Aug 2008       SYSTEM AND METHOD FOR CONTROLLING
INFORMATION ACCESS ON A MOBILE PLATFORM GP-308959-US-NP   11/678074   23 Feb
2007   2008-0205320-A1   28 Aug 2008       METHOD AND SYSTEM FOR SELECTIVELY
COMMUNICATING WITH MOBILE PLATFORMS GP-308547-US-NP   11/679195   27 Feb 2007  
2008-0206604-A1   28 Aug 2008       WASHER FLUID SYSTEM FOR FUEL CELL VEHICLES

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-307544-US-NP   11/678743   26 Feb 2007   2008-0206607-A1   28 Aug 2008      
METHOD TO REDUCE PRESSURE WHEN INJECTORS ARE STUCK OPEN UNDER FAULTED CONDITIONS
AND REMEDIAL ACTION TO PREVENT WALK-HOME INCIDENT GP-306698-US-NP   11/678804  
26 Feb 2007   2008-0206608-A1   28 Aug 2008       METHOD FOR DYNAMIC ADAPTIVE
RELATIVE HUMIDITY CONTROL IN THE CATHODE OF A FUEL CELL STACK P000281-US-NP  
11/677873   22 Feb 2007   2008-0206615-A1   28 Aug 2008       GAS DIFFUSION
LAYER WITH CONTROLLED DIFFUSIVITY OVER ACTIVE AREA GP-308057-US-NP   11/678068  
23 Feb 2007   2008-0207363-A1   28 Aug 2008       LOW COST TORQUE VECTORING
SYSTEM GP-309031-US-NP   11/678635   26 Feb 2007   2008-0207372-A1   28 Aug 2008
      THREE MODE ELECTRICALLY-VARIABLE TRANSMISSION GP-308795-US-NP   11/679000
  26 Feb 2007   2008-0207373-A1   28 Aug 2008       ELECTRICALLY-VARIABLE
TRANSMISSION HAVING TWO FORWARD LOW RANGE ELECTRICALLY VARIABLE-MODES AND A
REVERSE ELECTRICALLY VARIABLE-MODE GP-309285-US-NP   11/678070   23 Feb 2007  
2008-0207380-A1   28 Aug 2008       WIDE RATIO TRANSMISSIONS WITH MULTIPLE GEAR
RATIOS P000923-US-NP   11/969743   04 Jan 2008   2008-0207381-A1   28 Aug 2008  
    MULTI-SPEED TRANSMISSION GP-308897-US-NP   11/678079   23 Feb 2007  
2008-0208405-A1   28 Aug 2008       METHOD AND SYSTEM FOR FACILITATING
COMMUNICATION OF INFORMATION TO A MOBILE PLATFORM GP-308815-US-NP   11/680127  
28 Feb 2007   2008-0208406-A1   28 Aug 2008       NONLINEAR VEHICLE
YAW/ROLL/SIDESLIP COMMAND INTERPRETER GP-308035-US-NP   11/679202   27 Feb 2007
  2008-0208410-A1   28 Aug 2008       SECURE CONTROL MODE TRANSITION METHODS FOR
AN ACTIVE FRONT STEER SYSTEM P000654-US-NP   11/712597   28 Feb 2007  
2008-0208420-A1   28 Aug 2008       TORQUE CONTROL ARBITRATION IN POWERTRAIN
SYSTEMS P000784-US-NP   11/681286   02 Mar 2007   2008-0210188-A1   04 Sep 2008
      AIR INDUCTION HOUSING HAVING A PERFORATED SOUND ATTENUATION WALL
GP-308007-US-NP   11/847673   30 Aug 2007   2008-0210199-A1   04 Sep 2008      
FUEL INJECTOR GP-306101-US-NP   11/852269   07 Sep 2007   2008-0210479-A1   04
Sep 2008       SUSPENSION ATTACHMENT FOR WHEEL MOTOR GP-308896-US-NP   11/681222
  02 Mar 2007   2008-0212335-A1   04 Sep 2008       VEHICLE LAMP COLLAPSIBLE
CLOSEOUT P000268-US-NP   12/027357   07 Feb 2008   2008-0213054-A1   04 Sep 2008
      METHOD AND SYSTEM TO MANUFACTURE ORIENTED INTERNAL AND EXTERNAL GEAR
MEMBERS P000032-US-NP   12/029765   12 Feb 2008   2008-0214350-A1   04 Sep 2008
      PRESSURE ASSISTED PARK SERVO GP-308447-US-NP   11/682377   06 Mar 2007  
2008-0216557-A1   11 Sep 2008       METHOD AND APPARATUS FOR ESTIMATING EXHAUST
TEMPERATURE OF AN INTERNAL COMBUSTION ENGINE 2007P70444-US-NP   12/041166   03
Mar 2008   2008-0216718-A1   11 Sep 2008       Ladebodenanordnung
2005P50541-US-PCT   12/065238   28 Feb 2008   2008-0216790-A1   11 Sep 2008    
  Kolben für eine Brennkraftmaschine P000651-US-NP   12/029787   12 Feb 2008  
2008-0216908-A1   11 Sep 2008       CONTROL SYSTEM FOR A MULTI-SPEED
TRANSMISSION GP-308859-US-NP   11/684249   09 Mar 2007   2008-0217080-A1   11
Sep 2008       NOISE-COMFORT FUNCTION FOR COOLING SYSTEMS WITH PROPORTIONAL
VARIABLE SPEED FANS GP-308919-US-NP   11/681803   05 Mar 2007   2008-0217131-A1
  11 Sep 2008       DUAL ONE-WAY CLUTCH ASSEMBLY

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-306271-US-NP   11/684034   09 Mar 2007   2008-0217863-A1   11 Sep 2008      
SHAFT INTERFACE DEBRIS SEAL GP-307096-US-NP   11/682898   07 Mar 2007  
2008-0217927-A1   11 Sep 2008       CABLE SYSTEMS HAVING AT LEAST ONE SECTION
FORMED OF AN ACTIVE MATERIAL 2005P50154WOUS   11/916157   30 Nov 2007  
2008-0217935-A1   11 Sep 2008       Energieabsorberelement und dieses
verwendende Kraftfahrzeugkarosserie GP-307275-US-NP   11/682429   06 Mar 2007  
2008-0217941-A1   11 Sep 2008       ACTIVE MATERIAL ENABLED SELF-PRESENTING
DEVICES GP-309047-US-NP   11/682926   07 Mar 2007   2008-0217942-A1   11 Sep
2008       HANDLE FOR VEHICLE DOOR GP-308968-US-NP   11/683474   08 Mar 2007  
2008-0217955-A1   11 Sep 2008       VEHICLE DOOR AUXILIARY LATCH RELEASE
2005P50728-US-PCT   12/064438   21 Feb 2008   2008-0217956-A1   11 Sep 2008    
  Kraftfahrzeug und Türschloss für eine Tür eines Kraftfahrzeugs GP-309192-US-NP
  11/682345   06 Mar 2007   2008-0218325-A1   11 Sep 2008       METHOD FOR
MEASURING THE AMOUNT OF AIR IN A FLUID GP-307789-US-NP   11/684023   09 Mar 2007
  2008-0219032-A1   11 Sep 2008       METHOD AND SYSTEM FOR OPERATING A POWER
CONVERTER GP-308673-US-NP   11/684302   09 Mar 2007   2008-0220294-A1   11 Sep
2008       INDIVIDUAL CELL SHORTING DURING STARTUP AND SHUTDOWN USING AN
INTEGRATED SWITCH GP-309305-US-NP   11/684349   09 Mar 2007   2008-0220295-A1  
11 Sep 2008       RAPID LIGHT-OFF CATALYTIC COMBUSTOR FOR FUEL CELL VEHICLE
P001625-US-NP   11/950465   05 Dec 2007   2008-0220923-A1   11 Sep 2008      
CONTROL SYSTEM FOR A DIFFERENTIAL IN A TRANSMISSION P001077-US-NP   11/858366  
20 Sep 2007   2008-0220934-A1   11 Sep 2008       HYBRID POWERTRAIN TORQUE
CONTROL P001623-US-NP   11/950483   05 Dec 2007   2008-0220939-A1   11 Sep 2008
      CONTROL SYSTEM FOR ELECTRONIC RANGE SELECTION IN A DUAL CLUTCH
TRANSMISSION GP-309393-US-NP   11/684055   09 Mar 2007   2008-0221763-A1   11
Sep 2008       VEHICLE TRANSMISSION SHIFT INHIBIT METHOD AND APPARATUS
GP-307829-US-NP   11/714686   06 Mar 2007   2008-0221765-A1   11 Sep 2008      
TORQUE CONVERTER CLUTCH CONTROL SYSTEM P000597-US-NP   12/042396   05 Mar 2008  
2008-0221774-A1   11 Sep 2008       METHOD AND APPARATUS FOR DETERMINING A
PARAMETER FOR NORMALIZED INSTANTANEOUS HEAT RELEASE IN AN INTERNAL COMBUSTION
ENGINE P000553-US-NP   12/031212   14 Feb 2008   2008-0221781-A1   11 Sep 2008  
    METHOD AND APPARATUS FOR CONTROLLING FUEL INJECTION IN A HOMOGENEOUS CHARGE
COMPRESSION IGNITION ENGINE GP-307966-US-NP   11/681871   05 Mar 2007  
2008-0221818-A1   11 Sep 2008       CORRECTION OF FACTORS IN VEHICLE
ACCELEROMETER SIGNALS GP-308417-US-NP   11/685828   14 Mar 2007  
2008-0222853-A1   18 Sep 2008       SHAPE MEMORY ALLOY REINFORCED HOSES AND
CLAMPS GP-309178-US-NP   11/685918   14 Mar 2007   2008-0223019-A1   18 Sep 2008
      SCR COLD START HEATING SYSTEM FOR A DIESEL EXHAUST GP-308314-US-NP  
11/685839   14 Mar 2007   2008-0223037-A1   18 Sep 2008       TURBOCHARGER
ASSEMBLY WITH CATALYST COATING GP-308128-US-NP   11/685718   13 Mar 2007  
2008-0223111-A1   18 Sep 2008       SYSTEM FOR DETECTING HYDRAULIC FLUID LEAKS
GP-308693-US-NP   11/684952   12 Mar 2007   2008-0223114-A1   18 Sep 2008      
ENGINE OIL VISCOSITY DIAGNOSTIC SYSTEMS AND METHODS P000742-US-NP   12/044104  
07 Mar 2008   2008-0223158-A1   18 Sep 2008       RATCHET RESET MECHANISM
2005P50526-US-PCT   12/065931   06 Mar 2008   2008-0223161-A1   18 Sep 2008    
  Getriebewelle mit Umkehrritzel

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-308608-US-NP   11/685218   13 Mar 2007   2008-0223248-A1   18 Sep 2008      
ASSEMBLY FOR ALIGNING AND INTERLOCKING AN ELECTRO-MONORAIL SYSTEM AND VERTICAL
LIFT STATION GP-308495-US-NP   11/685495   13 Mar 2007   2008-0223324-A1   18
Sep 2008       TWO-STEP ROCKER ARM ASSEMBLY GP-306530-US-NP   11/689837   22 Mar
2007   2008-02234106-A1   25 Sep 2008       ENGINE CONTROL FOR DISPLACEMENT ON
DEMAND GP-308294-US-NP   11/685731   13 Mar 2007   2008-0223681-A1   18 Sep 2008
      SELECTABLE ONE-WAY CLUTCH GP-308236-US-NP   11/685963   14 Mar 2007  
2008-0223685-A1   18 Sep 2008       CLUTCH EXHAUST ASSEMBLY AND METHOD
GP-305087-US-NP   11/688396   20 Mar 2007   2008-0224103-A1   25 Sep 2008      
FUEL QUALITY INDICATION FOR ADAPTIVE TRANSMISSION CONTROL GP-307866-US-NP  
11/685729   13 Mar 2007   2008-0224649-A1   18 Sep 2008       ANTI-WINDUP
CONTROL FOR A CURRENT REGULATOR OF A PULSE WIDTH MODULATION INVERTER
GP-307388-US-NP   11/685722   13 Mar 2007   2008-0224651-A1   18 Sep 2008      
METHOD AND SYSTEM FOR CONTROLLING PERMANENT MAGNET AC MACHINES P000626-US-NP  
11/971983   10 Jan 2008   2008-0224838-A1   18 Sep 2008       APPARATUS AND
METHOD FOR DETERMINING THE REMAINING USEFUL LIFE OF A TRANSMISSION FILTER
GP-308982-US-NP   11/717802   13 Mar 2007   2008-0224888-A1   18 Sep 2008      
SYSTEMS AND METHODS FOR DIGITAL SIGNAL PROCESSING P000451-US-NP   11/684653   12
Mar 2007   2008-0224896-A1   18 Sep 2008       RADIOS, SYSTEMS, AND METHOD FOR
PROVIDING REAL-TIME INFORMATION ABOUT USER-DEFINED GEOGRAPHIC LOCATIONS
GP-307621-US-NP   11/685726   13 Mar 2007   2008-0225482-A1   18 Sep 2008      
SEMICONDUCTOR COOLING SYSTEM FOR USE IN ELECTRIC OR HYBRID VEHICLE
GP-308332-US-NP   11/684906   12 Mar 2007   2008-0226956-A1   18 Sep 2008      
COLD START COMPRESSOR CONTROL AND MECHANIZATION IN A FUEL CELL SYSTEM
GP-307029-US-NP   11/684705   12 Mar 2007   2008-0226967-A1   18 Sep 2008      
BIFURCATION OF FLOW CHANNELS IN BIPOLAR PLATE FLOWFIELDS GP-308701-US-NP  
11/684682   12 Mar 2007   2008-0227584-A1   18 Sep 2008       TRANSMISSION
ASSEMBLY GP-309386-US-NP   11/685800   14 Mar 2007   2008-0227586-A1   18 Sep
2008       WIDE RATIO TRANSMISSIONS WITH FOUR PLANETARY GEAR SETS AND THREE
FIXED INTERCONNECTIONS P001182-US-NP   11/746396   09 May 2007   2008-0227587-A1
  18 Sep 2008       MULTI-SPEED TRANSMISSION P000625-US-NP   12/018833   24 Jan
2008   2008-0228339-A1   18 Sep 2008       APPARATUS AND METHOD FOR DETERMINING
REMAINING TRANSMISSION OIL LIFE P000623-US-NP   12/019086   24 Jan 2008  
2008-0228340-A1   18 Sep 2008       APPARATUS AND METHOD FOR PREDICTING THE
HEALTH OF A POWER TRANSMISSION GP-307821-US-NP   11/684977   12 Mar 2007  
2008-0228351-A1   18 Sep 2008       SPEED-LIMITING ACCESSORY DRIVE SYSTEM AND
METHOD OF CONTROLLING SPEED OF A DRIVEN ACCESSORY GP-308835-US-NP   12/044156  
07 Mar 2008   2008-0228358-A1   18 Sep 2008       VEHICLE PERSONALIZATION SYSTEM
GP-305320-US-NP   11/685714   13 Mar 2007   2008-0228369-A1   18 Sep 2008      
ACCELERATOR/BRAKE PEDAL MANAGEMENT FOR TORQUE-BASED ENGINE CONTROL

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-308039-US-NP   11/682496   06 Mar 2007   2008-0229720-A1   25 Sep 2008      
METHOD AND APPARATUS FOR MONITORING THE RESTRICTION LEVEL OF A VEHICULAR AIR
FILTER ELEMENT GP-305258-US-NP   11/688406   20 Mar 2007   2008-0229727-A1   25
Sep 2008       NORMALIZING OXYGEN STORAGE CAPACITY(OSC) FOR CATALYST MONITORING
GP-303123-US-CNT   12/132678   04 Jun 2008   2008-0229729-A!   25 Sep 2008      
CONTROL STRATEGY FOR LEAN-NOX TRAP REGENERATION GP-309270-US-NP   11/748081   14
May 2007   2008-0229870-A1   25 Sep 2008       PNEUMATIC ACCELERATOR PEDAL
ACTUATOR GP-308598-US-NP   11/728332   23 Mar 2007   2008-0230024-A1   25 Sep
2008       CONTROLLING TWO CAM PHASERS WITH ONE CAM POSITION SENSOR
GP-307064-US-NP   11/688424   20 Mar 2007   2008-0230038-A1   25 Sep 2008      
VAPOR ASSISTED COLD START ARCHITECTURE UTILIZING TANK GRADE VENT VALVES
GP-306910-US-NP   11/688306   20 Mar 2007   2008-0230999-A1   25 Sep 2008      
SEAL INSTALLATION TOOL AND METHOD OF USING SAME 2004P00269-US-PCT   11/996327  
21 Jan 2008   2008-0231081-A1   25 Sep 2008       FORWARD STRUCTURE FOR A MOTOR
VEHICLE 2005P50103-US-PCT   12/065199   28 Feb 2008   2008-0231086-A1   25 Sep
2008       Kraftfahrzeugkarosserie mit einem Adapterträger für ein Dachmodul,
Adapterträger hierfür, sowie Verfahren zu deren Herstellung GP-307186-US-NP  
11/688279   20 Mar 2007   2008-0232026-A1   25 Sep 2008       THIN FILM
CAPACITOR AND METHODS OF MAKING SAME GP-303569-US-CIP   12/056611   27 Mar 2008
  2008-0233436-A1   25 Sep 2008       DIFFUSION MEDIA TAILORED TO ACCOUNT FOR
VARIATIONS IN OPERATING HUMIDITY AND DEVICES INCORPORATING THE SAME
GP-303843-US-NP   11/688139   19 Mar 2007   2008-0233443-A1   25 Sep 2008      
FUEL CELL CONTROL VALVE GP-305529-US-NP   11/688150   19 Mar 2007  
2008-0233448-A1   25 Sep 2008       COOLANT RESERVOIR PURGE SYSTEM FOR FUEL CELL
SYSTEMS AND VEHICLES GP-302437-US-DIV   12/104752   17 Apr 2008  
2008-0233461-A1   25 Sep 2008       FLOW CONTROL FOR MULTIPLE STACKS
GP-307503-US-NP   11/688318   20 Mar 2007   2008-0234097-A1   18 Sep 2008      
CLUTCH CONTROL FOR HYBRID TRANSMISSION GP-308944-US-NP   11/687701   19 Mar 2007
  2008-0234907-A1   25 Sep 2008       OVERRIDE OF AUTOMATIC BRAKING IN A
COLLISION MITIGATION AND/OR AVOIDANCE SYSTEM GP-305696-US-NP   11/695208   02
Apr 2007   2008-0235931-A1   02 Oct 2008       APPARATUS AND METHOD OF
ASSEMBLING A PISTON ON A SHAFT OVER A LIP SEAL GP-308223-US-NP   11/691552   27
Mar 2007   2008-0235932-A1   02 Oct 2008       METHOD FOR POSITIONING AND
JOINING PANELS GP-308066-US-NP   11/692463   28 Mar 2007   2008-0236142-A1   02
Oct 2008       METHOD AND APPARATUS FOR EXHAUST GAS PURIFYING USING
HYDROCARBON-SELECTIVE CATALAYTIC REDUCTION GP-308963-US-NP   12/036675   25 Feb
2008   2008-0236269-A1   02 Oct 2008       BRAKE PAD PROGNOSIS SYSTEM
P001351-US-NP   12/048998   14 Mar 2008   2008-0236315-A1   02 Oct 2008      
SYNCHRONIZER ACTUATING SYSTEM GP-309214-US-NP   11/691564   27 Mar 2007  
2008-0236646-A1   02 Oct 2008       THERMAL OPTIMIZATION OF A SOLAR PHOTOVOLTAIC
POWERED ELECTROLYZER SYSTEM GP-309208-US-NP   11/691571   27 Mar 2007  
2008-0236647-A1   02 Oct 2008       APPARATUS TO REDUCE THE COST OF RENEWABLE
HYDROGEN FUEL GENERATION BY ELECTROLYSIS USING COMBINED SOLAR AND GRID POWER
GP-307846-US-NP   11/691519   27 Mar 2007   2008-0236720-A1   02 Oct 2008      
JOINING POLYMER WORKPIECES TO OTHER COMPONENTS

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

P000929-US-NP   11/731645   29 Mar 2007   2008-0236921-A1   02 Oct 2008      
METHOD FOR CONTROLLING ENGINE SPEED IN A HYBRID ELECTRIC VEHICLE GP-306723-US-NP
  11/695270   02 Apr 2007   2008-0236930-A1   02 Oct 2008       SOFT START FUEL
CELL CONTROL STRATEGY GP-308031-US-NP   11/692525   28 Mar 2007  
2008-0237303-A1   02 Oct 2008       DECISION METHOD FOR DRESSING OF WELDING
ELECTRODES GP-308599-US-NP   11/690880   26 Mar 2007   2008-0237503-A1   02 Oct
2008       FUEL CONTAMINANT LIGHT SENSOR 2006P60778-US-NP   12/061461   02 Apr
2008   2008-0238122-A1   02 Oct 2008       TAILGATE ARRANGEMENT OF A MOTOR
VEHICLE 2006P60775-US-NP   12/061389   02 Apr 2008   2008-0238129-A1   02 Oct
2008       Befestigungselement 2006P60781-US-NP   12/061382   02 Apr 2008  
2008-0238142-A1   02 Oct 2008       MOTOR VEHICLE FRAME STRUCTURE AND CRASHBOX
THEREFOR 2005P50511-US-PCT   12/065937   06 Mar 2008   2008-0238143-A1   02 Oct
2008       Kraftfahrzeug mit einem Spritzwasserbehälter GP-309072-US-NP  
12/051312   19 Mar 2008   2008-0238648-A1   02 Oct 2008       METHOD AND
APPARATUS FOR VEHICLE BRAKE LIGHT CONTROL GP-308355-US-NP   11/692423   28 Mar
2007   2008-0239776-A1   02 Oct 2008       COOLING ELECTRONIC COMPONENTS
GP-308212-US-NP   11/692373   28 Mar 2007   2008-0241033-A1   02 Oct 2008      
AMMONIA STORAGE FOR ON-VEHICLE ENGINE GP-308731-US-NP   11/692412   28 Mar 2007
  2008-0241296-A1   02 Oct 2008       DURABLE TOOL FOR MOLDING OF POLYMER
COMPOSITES GP-307864-US-NP   11/695200   02 Apr 2007   2008-0241607-A1   02 Oct
2008       WATER REMOVAL SYSTEM FOR NON-REACTIVE REGIONS IN PEFMC STACKS
GP-308872-US-NP   11/695236   02 Apr 2007   2008-0241608-A1   02 Oct 2008      
METHOD OF STARTING UP A FUEL CELL UNDER CONDITIONS IN WHICH WATER MAY FREEZE
GP-306486-US-NP   11/694633   30 Mar 2007   2008-0241632-A1   02 Oct 2008      
USE OF HYDROPHILIC TREATMENT IN WATER VAPOR TRANSFER DEVICE P000509-US-NP  
11/695076   02 Apr 2007   2008-0241636-A1   02 Oct 2008       SEALED WATER VAPOR
TRANSFER UNIT ASSEMBLY WITH INTEGRATED LOAD TRANSFERRING STRUCTURE
GP-308761-US-NP   11/692399   28 Mar 2007   2008-0241699-A1   02 Oct 2008      
LITHIUM-ION BATTERY ELECTROLYTES GP-308331-US-NP   11/694376   30 Mar 2007  
2008-0242211-A1   02 Oct 2008       HIGH VOLTAGE BATTERY WITH A PULLING
VENTILATOR IN A FUEL CELL VEHICLE GP-308448-US-NP   11/691531   27 Mar 2007  
2008-0242315-A1   02 Oct 2008       TRAFFIC DATA COLLECTION UTILIZING A CELLULAR
COMMUNICATION NETWORK AND PROBE UNITS P000965-US-NP   11/780202   19 Jul 2007  
2008-0242471-A1   02 Oct 2008       MULTI-SPEED TRANSMISSION P000957-US-NP  
11/844368   24 Aug 2007   2008-0242472-A1   02 Oct 2008       8-SPEED
TRANSMISSION P000737-US-NP   11/844370   24 Aug 2007   2008-0242473-A1   02 Oct
2008       8-SPEED TRANSMISSION P001055-US-NP   12/049011   14 Mar 2008  
2008-0242474-A1   02 Oct 2008       EIGHT SPEED AUTOMATIC TRANSMISSION
P001051-US-NP   12/049461   17 Mar 2008   2008-0242475-A1   02 Oct 2008      
EIGHT SPEED AUTOMATIC TRANSMISSION P001037-US-NP   11/867709   05 Oct 2007  
2008-0242476-A1   02 Oct 2008       8-SPEED TRANSMISSION P001036-US-NP  
11/867710   05 Oct 2007   2008-0242477-A1   02 Oct 2008       8-SPEED
TRANSMISSION P000740-US-NP   11/867712   05 Oct 2007   2008-0242478-A1   02 Oct
2008       8-SPEED TRANSMISSION WITH TWO FIXED INTERCONNECTIONS AND ONE GROUNDED
MEMBER

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

P001338-US-NP   11/870448   11 Oct 2007   2008-0242479-A1   02 Oct 2008      
8-SPEED TRANSMISION WITH TWO FIXED INTERCONNECTIONS P001040-US-NP   11/870449  
11 Oct 2007   2008-0242480-A1   02 Oct 2008       8-SPEED TRANSMISSION
P000956-US-NP   11/870454   11 Oct 2007   2008-0242481-A1   02 Oct 2008      
8-SPEED TRANSMISSION P000738-US-NP   11/870476   11 Oct 2007   2008-0242483-A1  
02 Oct 2008       8-SPEED TRANSMISSION WITH THREE FIXED INTERCONNECTIONS
P001337-US-NP   11/876809   23 Oct 2007   2008-0242484-A1   02 Oct 2008      
8-SPEED TRANSMISSION WITH TWO FIXED INTERCONNECTIONS P001044-US-NP   12/032860  
18 Feb 2008   2008-0242486-A1   02 Oct 2008       EIGHT SPEED AUTOMATIC
TRANSMISSION P001068-US-NP   12/045231   10 Mar 2008   2008-0242487-A1   02 Oct
2008       EIGHT SPEED AUTOMATIC TRANSMISSION P001096-US-NP   12/045236   10 Mar
2008   2008-0242488-A1   02 Oct 2008       EIGHT SPEED AUTOMATIC TRANSMISSION
P001128-US-NP   12/045319   10 Mar 2008   2008-0242489-A1   02 Oct 2008      
EIGHT SPEED AUTOMATIC TRANSMISSION P001095-US-NP   12/045324   10 Mar 2008  
2008-0242490-A1   02 Oct 2008       EIGHT SPEED AUTOMATIC TRANSMISSION
P001069-US-NP   12/045802   11 Mar 2008   2008-0242491-A1   02 Oct 2008      
EIGHT SPEED TRANSMISSION P001129-US-NP   12/049004   14 Mar 2008  
2008-0242492-A!   02 Oct 2008       EIGHT SPEED AUTOMATIC TRANSMISSION
P001112-US-NP   12/050470   18 Mar 2008   2008-0242493-A1   02 Oct 2008      
EIGHT SPEED AUTOMATIC TRANSMISSION P001151-US-NP   12/051025   19 Mar 2008  
2008-0242494-A1   02 Oct 2008       EIGHT SPEED AUTOMATIC TRANSMISSION
P001041-US-NP   11/870443   11 Oct 2007   2008-0242495-A1   02 Oct 2008      
8-SPEED TRANSMISSION P001038-US-NP   11/870455   11 Oct 2007   2008-0242496-A1  
02 Oct 2008       8-SPEED TRANSMISSION P000935-US-NP   11/870456   11 Oct 2007  
2008-024282-A1   02 Oct 2008       8-SPEED TRANSMISSION GP-309143-US-NP  
12/042094   04 Mar 2008   2008-0243323-A1   02 Oct 2008       ELECTRONIC BRAKE
SYSTEM PEDAL RELEASE TRANSITION CONTROL APPARATUS AND METHOD P000931-US-NP  
11/731653   29 Mar 2007   2008-0243346-A1   02 Oct 2008       METHOD AND
APPARATUS FOR CONTROLLING POWER FLOW IN A HYBRID POWERTRAIN SYSTEM P000555-US-NP
  12/045295   10 Mar 2008   2008-0243356-A1   02 Oct 2008       METHOD AND
APPARATUS FOR CONTROLLING FUEL REFORMING UNDER LOW-LOAD OPERATING CONDITIONS
USING EXHAUST RECOMPRESSION IN A HOMOGENEOUS CHARGE COMPRESSION IGNITION ENGINE
GP-309395-US-NP   11/732497   03 Apr 2007   2008-0245129-A1   09 Oct 2008      
SYSTEM FOR DETECTING FAILURES IN FUEL SYSTEMS GP-309394-US-NP   11/732499   03
Apr 2007   2008-0245130-A1   09 Oct 2008       SYSTEM FOR DETECTING FAILURES IN
FUEL SYSTEMS GP-308716-US-NP   11/695708   03 Apr 2007   2008-0245201-A1   09
Oct 2008       WORKPIECE CUTTING AND FREE BODY SCRAP COLLECTION SYSTEM
2006P61035-US-NP   12/062276   03 Apr 2008   2008-0246301-A1   09 Oct 2008      
Cabriolet soft top 2007P70326-US-NP   12/062241   03 Apr 2008   2008-0246594-A1
  09 Oct 2008       Verfahren zum Betreiben eines Scheinwerfersystems und
Scheinwerfersystem GP-308986-US-NP   11/784516   06 Apr 2007   2008-0246997-A1  
09 Oct 2008       TABLE INTERPOLATION METHODS AND SYSTEMS GP-308794-US-NP  
11/696963   05 Apr 2007   2008-0247862-A1   09 Oct 2008       COMPRESSOR INLET
DUCT GP-306029-US-NP   11/696237   04 Apr 2007   2008-0248368-A1   09 Oct 2008  
    MICROTEXTURED FUEL CELL ELEMENTS FOR IMPROVED WATER MANAGEMENT

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-309426-US-NP   11/696361   04 Apr 2007   2008-0248370-A1   09 Oct 2008      
REMOVAL OF NON-CONDUCTIVE HYDROPHILIC COATINGS FROM LANDS OF FUEL CELL BIPOLAR
PLATES GP-307689-US-DIV   12/140446   17 Jun 2008   2008-0248909-A1   09 Oct
2008       ELECTRICALLY VARIABLE TRANSMISSIONS HAVING TWO PLANETARY GEARSETS AND
CLUTCHED INPUT P002310-US-NP   11/870446   11 Oct 2007   2008-0248911-A1   09
Oct 2008       8-SPEED TRANSMISSION P001042-US-NP   11/876808   23 Oct 2007  
2008-0248912-A1   09 Oct 2008       8-SPEED TRANSMISSION P001131-US-NP  
12/047050   12 Mar 2008   2008-0248914-A1   09 Oct 2008       EIGHT SPEED
AUTOMATIC TRANSMISSION P001097-US-NP   12/049463   17 Mar 2008   2008-0248915-A1
  09 Oct 2008       EIGHT SPEED AUTOMATIC TRANSMISSION P000736-US-NP   11/870453
  11 Oct 2007   2008-0248916-A1   09 Oct 2008       8-SPEED TRANSMISSION
GP-308096-US-NP   11/422673   07 Jun 2006   2008-0249745-A1   09 Oct 2008      
METHOD AND APPARATUS FOR MANAGEMENT OF AN ELECTRIC ENERGY STORAGE DEVICE TO
ACHIEVE A TARGET LIFE OBJECTIVE P001169-US-NP   11/735780   16 Apr 2007  
2008-0250776-A1   16 Oct 2008       MIXING APPARATUS FOR AN EXHAUST
AFTER-TREATMENT SYSTEM GP-308601-US-NP   11/786036   10 Apr 2007  
2008-0250778-A1   16 Oct 2008       EXCESS NH3 STORAGE CONTROL FOR SCR CATALYSTS
GP-309338-US-NP   11/734840   13 Apr 2007   2008-0250841-A1   16 Oct 2008      
STAKE PUNCH GP-309187-US-NP   11/733426   10 Apr 2007   2008-0250890-A1   16 Oct
2008       BACKUP ALIGNMENT SYSTEM FOR AN INTERNAL MODE SWITCH GP-308798-US-NP  
11/734882   13 Apr 2007   2008-0251045-A1   16 Oct 2008       OIL FEED SYSTEM
FOR A HYDRAULICALLY ACTUATED CAM PHASER GP-305373-US-CNT   12/033123   19 Feb
2008   2008-0251325-A1   16 Oct 2008       LIFT MACHINE GP-303202-US-DIV  
12/143302   20 Jun 2008   2008-0251770-A1   16 Oct 2008       METHOD OF MAKING
AN ELECTRICALLY CONDUCTIVE ELEMENT FOR USE IN A FUEL CELL GP-308211-US-NP  
11/734945   12 Apr 2007   2008-0252091-A1   16 Oct 2008       CARGO RETENTION
DEVICE AND METHOD 2006P61030-US-NP   12/101438   11 Apr 2008   2008-0252098-A1  
16 Oct 2008       Schienensystem einer Lagerungs- und Führungsvorrichtung für
eine Kraftfahrzeug-Schiebetür 2006P60776-US-NP   12/101442   11 Apr 2008  
2008-0252103-A1   16 Oct 2008       SERVICE PANEL FOR A MOTOR VEHICLE
P001418-US-NP   12/056659   27 Mar 2008   2008-0252112-A1   16 Oct 2008      
ACTIVE MATERIALS HEAD RESTRAINT P001424-US-NP   12/056664   27 Mar 2008  
2008-0252113-A1   16 Oct 2008       ACTIVE MATERIAL HEAD RESTRAINT ASSEMBLY
GP-305622-US-NP   11/735253   13 Apr 2007   2008-0254328-A1   16 Oct 2008      
CLOSED COOLANT LOOP WITH EXPANSION DEVICE FOR A FUEL CELL SYSTEM GP-307031-US-NP
  11/734951   13 Apr 2007   2008-0254339-A1   16 Oct 2008       CONSTANT CHANNEL
CROSS-SECTION IN A PEMFC OUTLET GP-308359-US-NP   11/734421   12 Apr 2007  
2008-0255720-A1   16 Oct 2008       METHOD AND APPARATUS FOR VALIDATING
PROCESSORS USING SEED AND KEY TESTS GP-304201-US-NP   11/734975   13 Apr 2007  
2008-0255725-A1   16 Oct 2008       INTERIOR COMPONENT MANAGEMENT OF A VEHICLE
VIA OCCUPANT MONITORING GP-308424-US-NP   11/737790   20 Apr 2007  
2008-0256778-A1   23 Oct 2008       METHOD FOR JOINING TUBES GP-304674-US-NP  
11/736671   18 Apr 2007   2008-0256782-A1   23 Oct 2008       METHODS FOR
FORMING A MAGNET IN A ROTOR GP-307603-US-NP   11/737220   19 Apr 2007  
2008-0256783-A1   23 Oct 2008       METHOD FOR PRODUCING A STATOR ASSEMBLY

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

P000681-US-NP   12/060485   01 Apr 2008   2008-0257026-A1   23 Oct 2008      
METHOD AND APPARATUS FOR DETERMINING INTAKE AIR MASS P000919-US-NP   12/105749  
18 Apr 2008   2008-0257094-A1   23 Oct 2008       METHOD FOR ROBOTIC HANDLING
USING THERMO-REVERSIBLE DRY ADHESIVES GP-309195-US-NP   12/057826   28 Mar 2008
  2008-0257303-A1   23 Oct 2008       DIRECT-INJECTION SPARK-IGNITION SYSTEM
GP-308234-US-NP   11/738939   23 Apr 2007   2008-0257305-A1   23 Oct 2008      
SYSTEM FOR CONTROLLING FUEL INJECTORS P000359-US-NP   11/736128   17 Apr 2007  
2008-0257306-A1   23 Oct 2008       METHOD AND APPARATUS FOR SELECTING A
COMBUSTION MODE FOR AN INTERNAL COMBUSTION ENGINE GP-308284-US-NP   11/736704  
18 Apr 2007   2008-0257310-A1   23 Oct 2008       HYBRID POWERTRAIN WITH
REVERSING ENGINE AND METHOD OF CONTROL P000891-US-NP   11/867531   04 Oct 2007  
2008-0257485-A1   23 Oct 2008       REVERSIBLE DRY ADHESIVES P000903-US-NP  
11/867572   04 Oct 2007   2008-0257486-A1   23 Oct 2008       MULTILAYER
THERMO-REVERSIBLE DRY ADHESIVES P000939-US-NP   12/105788   18 Apr 2008  
2008-0257615-A1   23 Oct 2008       CLIMBING DEVICES BASED ON THERMO-REVERSIBLE
DRY ADHESIVES GP-308816-US-NP   11/737816   20 Apr 2007   2008-0258552-A1   23
Oct 2008       FUEL FILLER DOOR INTERLOCK ASSEMBLY GP-307187-US-NP   11/738886  
23 Apr 2007   2008-0258655-A1   23 Oct 2008       HYBRID MOTOR BOOST SYSTEM AND
METHODS GP-307562-US-NP   11/736687   18 Apr 2007   2008-0258673-A1   23 Oct
2008       METHOD AND SYSTEM FOR PULSE POSITION SCHEDULING IN ELECTRIC DRIVES
GP-307610-US-NP   11/738854   23 Apr 2007   2008-0260362-A1   23 Oct 2008      
METHOD AND SYSTEM FOR OPERATING A MOTOR TO AVOID SELECTED PULSE RATIO VALUES
GP-306730-US-CNT   12/144392   23 Jun 2008   2008-0261102-A1   23 Oct 2008      
SULFONATED-PERFLUOROCYCLOBUTANE POLYELECTROLYTE MEMBRANES FOR FUEL CELLS
P001177-US-NP   11/863764   28 Sep 2007   2008-0261750-A1   23 Oct 2008      
8-SPEED TRANSMISSION P001178-US-NP   11/867711   05 Oct 2007   2008-0261751-A1  
23 Oct 2008       8-SPEED TRANSMISSION P001212-US-NP   11/867714   05 Oct 2007  
2008-0261752-A1   23 Oct 2008       8-SPEED TRANSMISSION P001210-US-NP  
11/867853   05 Oct 2007   2008-0261753-A1   23 Oct 2008       8-SPEED
TRANSMISSION P001198-US-NP   11/867854   05 Oct 2007   2008-0261754-A1   23 Oct
2008       8-SPEED TRANSMISSION P001179-US-NP   11/867857   05 Oct 2007  
2008-0261755-A1   23 Oct 2008       8-SPEED TRANSMISSION P002771-US-NP  
11/969262   04 Jan 2008   2008-0261756-A1   23 Oct 2008       MULTI-SPEED
TRANSMISSION P001319-US-NP   11/969266   04 Jan 2008   2008-0261757-A1   23 Oct
2008       MULTI-SPEED TRANSMISSION P002773-US-NP   11/969267   04 Jan 2008  
2008-0261758-A1   23 Oct 2008       MULTI-SPEED TRANSMISSION P001318-US-NP  
11/969271   04 Jan 2008   2008-0261759-A1   23 Oct 2008       MULTI-SPEED
TRANSMISSION P002770-US-NP   11/969310   04 Jan 2008   2008-0261760-A1   23 Oct
2008       MULTI-SPEED TRANSMISSION P001180-US-NP   11/972357   10 Jan 2008  
2008-0261761-A1   23 Oct 2008       MULTI-SPEED TRANSMISSION P003752-US-NP  
12/024527   01 Feb 2008   2008-0261762-A1   23 Oct 2008       MULTI-SPEED
TRANSMISSION P003754-US-NP   12/057071   27 Mar 2008   2008-0261763-A1   23 Oct
2008       MULTI-SPEED TRANSMISSION P001317-US-NP   12/057945   28 Mar 2008  
2008-0261764-A1   23 Oct 2008       MULTI-SPEED TRANSMISSION P001316-US-NP  
12/059270   31 Mar 2008   2008-0261765-A1   23 Oct 2008       MULTI-SPEED
TRANSMISSION P001197-US-NP   11/867713   05 Oct 2007   2008-0261767-A1   23 Oct
2008       8-SPEED TRANSMISSION P001270-US-NP   12/020315   25 Jan 2008  
2008-0261769-A1   23 Oct 2008       MULTI-SPEED TRANSMISSION GP-309421-US-NP  
11/867588   04 Oct 2007   2008-0262188-A1   23 Oct 2008       SHAPE MEMORY EPOXY
POLYMERS GP-308985-US-NP   11/738814   23 Apr 2007   2008-0262673-A1   23 Oct
2008       ENGINE OIL TEMPERATURE DIAGNOSTIC METHODS AND SYSTEMS GP-308832-US-NP
  11/741899   30 Apr 2007   2008-0263960-A1   30 Oct 2008       VEHICLE WINDOW
ASSEMBLY

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

P000472-US-NP   11/739155   24 Apr 2007   2008-0264360-A1   30 Oct 2008      
METHOD AND APPARATUS FOR ENABLING CONTROL OF FUEL INJECTION FOR AN ENGINE
OPERATING IN AN AUTO-IGNITION MODE 2005P50316-US-PCT   11/997085   28 Jan 2008  
2008-0264652-A1   30 Oct 2008       Sicherheitssystem in einem Kraftfahrzeug
2005P50708-US-PCT   12/090800   18 Apr 2008   2008-0265628-A1   30 Oct 2008    
  CABRIOLET GP-308992-US-NP   11/740536   26 Apr 2007   2008-0265662-A1   30 Oct
2008       BRAKE SYSTEM FAULT PEDAL GAIN CHANGE METHOD AND SYSTEM
GP-309023-US-NP   11/739721   25 Apr 2007   2008-0265663-A1   30 Oct 2008      
ACTIVE BRAKE PADS RETRACTION SYSTEM AND METHOD GP-308304-US-NP   11/739708   25
Apr 2007   2008-0266073-A1   30 Oct 2008       METHOD FOR MONITORING TIRE
INFLATING OPERATION P001252-US-NP   11/970891   08 Jan 2008   2008-0269005-A1  
30 Oct 2008       MULTI-SPEED TRANSMISSION P003753-US-NP   12/028952   11 Feb
2008   2008-0269006-A1   30 Oct 2008       MULTI-SPEED TRANSMISSION
P000183-US-NP   12/041864   04 Mar 2008   2008-0270004-A1   30 Oct 2008      
ENGINE IDLE WARM-UP OF A HOMOGENEOUS CHARGE COMPRESSION IGNITION ENGINE
GP-308065-US-NP   11/744396   04 May 2007   2008-0271434-A1   06 Nov 2008      
METHOD AND APPARATUS FOR GENERATING A REDUCTANT IN AN EXHAUST GAS OF A
COMPRESSION-IGNITION ENGINE P000047-US-NP   12/109409   25 Apr 2008  
2008-0271436-A1   06 Nov 2008       ENGINE WARM-UP OF A HOMOGENEOUS CHARGE
COMPRESSION IGNITION ENGINE GP-308939-US-NP   11/744358   04 May 2007  
2008-0271534-A1   06 Nov 2008       SENSOR GAP BALANCER P000369-US-NP  
12/109416   25 Apr 2008   2008-0271688-A1   06 Nov 2008       METHOD AND
APPARATUS TO CONTROL TRANSITION BETWEEN HCCI AND SI COMBUSTION IN A
DIRECT-INJECTION GASOLINE ENGINE P000549-US-NP   11/742868   01 May 2007  
2008-0271719-A1   06 Nov 2008       VENTED GEAR DRIVE ASSEMBLY FOR A
SUPERCHARGER GP-308783-US-NP   11/744356   04 May 2007   2008-0271814-A1   06
Nov 2008       HONEYCOMB FLAME ARRESTER AND FLOW STRAIGHTENER FOR A FUEL SYSTEM
FUEL FILL PIPE P000036-US-NP   11/743990   03 May 2007   2008-0271935-A1   06
Nov 2008       MULTIPLE WINDING ELECTRIC MACHINE GP-307648-US-NP   11/744417  
04 May 2007   2008-0272259-A1   06 Nov 2008       ACTIVE MATERIAL ADAPTIVE
OBJECT HOLDERS 2006P61033-US-NP   12/112536   30 Apr 2008   2008-0272608-A1   06
Nov 2008       Frontaufbau für ein Kraftfahrzeug 2007P70251-US-NP   12/113830  
01 May 2008   2008-0272624-A1   06 Nov 2008       RETRACTABLE ROOF LUGGAGE RACK
GP-308283-US-NP   11/743901   03 May 2007   2008-0272717-A1   06 Nov 2008      
METHOD AND APPARATUS TO DETERMINE ROTATIONAL POSITION OF AN ELECTRICAL MACHINE
GP-307870-US-NP   11/743709   03 May 2007   2008-0272731-A1   06 Nov 2008      
METHOD AND SYSTEM FOR RESOLVER ALIGNMENT IN ELECTRIC MOTOR SYSTEM
GP-307871-US-NP   11/743718   03 May 2007   2008-0272732-A1   06 Nov 2008      
METHOD AND SYSTEM FOR MOTOR CONTROL WITH DELAY COMPENSATION GP-309069-US-NP  
11/743806   03 May 2007   2008-0272926-A1   06 Nov 2008       ABSOLUTE ANGULAR
POSITION SENSING SYSTEM BASED ON RADIO FREQUENCY IDENTIFICATION TECHNOLOGY

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-305855-US-NP   11/743826   03 May 2007   2008-0274033-A1   06 Nov 2008      
METHODS OF GENERATING HYDROGEN WITH NITROGEN-CONTAINING HYDROGEN STORAGE
MATERIALS P000349-US-NP   11/742877   01 May 2007   2008-0274851-A1   06 Nov
2008       8-SPEED TRANSMISSION GP-309373-US-NP   11/744473   04 May 2007  
2008-0274852-A1   06 Nov 2008       WIDE RATIO TRANSMISSIONS HAVING MULTIPLE
GEAR RATIOS GP-308561-US-NP   11/743725   03 May 2007   2008-0275600-A1   06 Nov
2008       METHOD OF OPERATING A PLUG-IN HYBRID ELECTRIC VEHICLE GP-308341-US-NP
  11/743945   03 May 2007   2008-0275611-A1   06 Nov 2008       METHOD AND
APPARATUS TO DETERMINE ROTATIONAL POSITION OF AN INTERNAL COMBUSTION ENGINE
2005P50262-US-PCT   11/994922   10 Jul 2008   2008-0275617-A1   06 Nov 2008    
  Verfahren zur Berechnung des Unterdrucks im Bremskraftverstärker eines
Fahrzeugs mit Otto-Motor GP-307876-US-NP   11/744407   04 May 2007  
2008-0275618-A1   06 Nov 2008       SLOW OR STOPPED VEHICLE AHEAD ADVISOR WITH
DIGITAL MAP INTEGRATION GP-308338-US-NP   11/743919   03 May 2007  
2008-0275624-A1   06 Nov 2008       METHOD AND APPARATUS TO CONTROL ENGINE
RESTART FOR A HYBRID POWERTRAIN SYSTEM GP-308549-US-NP   11/746663   10 May 2007
  2008-0276401-A1   13 Nov 2008       WINDSHIELD WIPER ASSEMBLY WITH UNITARY ARM
AND POST GP-308677-US-NP   11/746079   09 May 2007   2008-0276538-A1   13 Nov
2008       GLASS CHANNEL FOR INTEGRATED CHANNEL/REGULATOR IN VEHICLE DOOR
GP-308866-US-NP   11/745040   07 May 2007   2008-0276768-A1   13 Nov 2008      
MANUAL CLUTCH ASSEMBLY AND SERVICE TOOL GP-308734-US-NP   11/930735   31 Oct
2007   2008-0276910-A1   13 Nov 2008       FUEL PRESSURE BOOST METHOD AND
APPARATUS GP-300680-US-DIV[2]   12/170090   09 Jul 2008   2008-0277098-A1   13
Nov 2008       SUPERSONIC VAPOR COMPRESSION AND HEAT REJECTION CYCLE
GP-308436-US-NP   11/746084   09 May 2007   2008-0277177-A1   12 Nov 2008      
WIRING SYSTEM AND METHOD FOR A REARVIEW MIRROR 2005P50712-US-PCT   12/093808  
15 May 2008   2008-0277233-A1   13 Nov 2008       Kupplung für ein Kraftfahrzeug
GP-309053-US-NP   11/745012   07 May 2007   2008-0277491-A1   13 Nov 2008      
POWDER BARRIER COUPLING FOR POWDER SPRAY SYSTEMS GP-308900-US-NP   11/746928  
10 May 2007   2008-0277920-A1   13 Nov 2008       BANJO JOINT ASSEMBLY WITH BOLT
RETENTION FEATURE AND METHOD OF PREPARING THE ASSEMBLY GP-308676-US-NP  
11/745485   08 May 2007   2008-0277947-A1   13 Nov 2008       ROD SET CLIP FOR
VEHICLE DOOR GP-308675-US-NP   11/745476   08 May 2007   2008-0277965-A1   13
Nov 2008       ROD PASS THROUGH FOR VEHICLE DOOR GP-308537-US-NP   11/745097  
07 May 2007   2008-0277973-A1   13 Nov 2008       END FORMED ROOF DITCH MOLDING
P000286-US-NP   11/746944   10 May 2007   2008-0278011-A1   13 Nov 2008      
STATOR ASSEMBLY FOR USE IN A FLUID-COOLED MOTOR AND METHOD OF MAKING THE SAME
GP-308909-US-NP   11/747379   11 May 2007   2008-0278117-A1   13 Nov 2008      
SIMPLIFIED AUTOMATIC DISCHARGE FUNCTION FOR VEHICLES P001409-US-NP   11/950460  
05 Dec 2007   2008-0280722-A1   13 Nov 2008       MULTI-SPEED TRANSMISSION
P001434-US-NP   11/950463   05 Dec 2007   2008-0280723-A1   13 Nov 2008      
MULTI-SPEED TRANSMISSION P001473-US-NP   12/102376   14 Apr 2008  
2008-0280724-A1   13 Nov 2008       MULTI-SPEED TRANSMISSION GP-307731-US-NP  
11/747358   11 May 2007   2008-0280726-A1   13 Nov 2008       HYBRID POWERTRAIN
WITH AN ENGINE INPUT CLUTCH AND METHOD OF CONTROL

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-309010-US-NP   11/747515   11 May 2007   2008-0281453-A1   13 Nov 2008      
METHODS AND SYSTEMS TO IDENTIFY CAM PHASER HARDWARE DEGRADATION GP-308628-US-NP
  11/744969   07 May 2007   2008-0281482-A1   13 Nov 2008       SYSTEM FOR
ESTIMATING VEHICLE STATES FOR ROLLOVER REDUCTION P000302-US-NP   11/843318   22
Aug 2007   2008-0281488-A1   13 Nov 2008       Vehicle Roll Control Method Using
Controllable Friction Force of MR Dampers GP-308929-US-NP   11/747425   11 May
2007   2008-0281494-A1   13 Nov 2008       ADAPTIVE INTEGRATED POWERTRAIN
CONTROL GP-308951-US-NP   11/749802   17 May 2007   2008-0282531-A1   20 Nov
2008       CONCENTRATED WINDING MACHINE WITH MAGNETIC SLOT WEDGES
GP-309157-US-NP   11/803684   15 May 2007   2008-0282671-A1   20 Nov 2008      
ELECTRICALLY HEATED PARTICULATE FILTER PROPAGATION SUPPORT METHODS AND SYSTEMS
P000034-US-NP   11/803682   15 May 2007   2008-0282673-A1   20 Nov 2008      
HYBRID COLD START STRATEGY USING ELECTRICALLY HEATED CATALYST GP-309163-US-NP  
11/804665   15 May 2007   2008-0282674-A1   20 Nov 2008       ELECTRICALLY
HEATED PARTICULATE FILTER REGENERATION METHODS AND SYSTEMS FOR HYBRID VEHICLES
GP-309161-US-NP   11/803678   15 May 2007   2008-0282677-A1   20 Nov 2008      
ELECTRICALLY HEATED PARTICULATE FILTER PREPARATION METHODS AND SYSTEMS
GP-309158-US-NP   11/803679   15 May 2007   2008-0282678-A1   20 Nov 2008      
ELECTRICALLY HEATED PARTICULATE FILTER RESTART STRATEGY GP-309177-US-NP  
11/803683   15 May 2007   2008-0282686-A1   20 Nov 2008       HYBRID HC ABSORBER
/ EHC PZEV EXHAUST ARCHITECTURE 2007P70322-US-NP   12/122159   16 May 2008  
2008-0283000-A1   20 Nov 2008       Kraftfahrzeug mit linear geregeltem
Motorgebläse GP-309371-US-NP   11/934286   02 Nov 2007   2008-0283006-A1   20
Nov 2008       LOW-LOAD OPERATION EXTENSION OF A HOMOGENEOUS CHARGE COMPRESSION
IGNITION ENGINE 2007P70340-US-NP   12/120930   15 May 2008   2008-0283020-A1  
20 Nov 2008       Ölwanne GP-308698-US-NP   11/748062   14 May 2007  
2008-0283337-A1   20 Nov 2008       CONTROL OF TURBOCHARGER LUBRICATION FOR
HYBRID ELECTRIC VEHICLE GP-308738-US-NP   11/685848   14 Mar 2007  
2008-028337-A1   18 Sep 2008       METHOD FOR OPERATING AN ENGINE CONTROL MODULE
UNDER LOW VOLTAGE CONDITIONS GP-308837-US-NP   11/733370   18 May 2007  
2008-0283684-A1   20 Nov 2008       EXHAUST MOUNTING SYSTEM GP-309151-US-NP  
11/748067   14 May 2007   2008-0284202-A1   20 Nov 2008       PASSIVE WATER
MANAGEMENT TROUGH FOR A VEHICLE DOOR AND METHOD GP-309344-US-NP   11/748054   14
May 2007   2008-0284366-A1   20 Nov 2008       APPARATUS AND MEHTODS FOR
DIAGNOSING MOTOR-RESOLVER SYSTEM FAULTS P001397-US-NP   12/114008   02 May 2008
  2008-0284385-A1   20 Nov 2008       HIGH EFFICIENCY GENERATOR GP-307012-US-NP
  11/748106   14 May 2007   2008-0284387-A1   20 Nov 2008       BIDIRECTIONAL NO
LOAD CONTROL WITH OVERSHOOT PROTECTION 2005P50260-US-PCT   11/996055   28 Jul
2008   2008-0286040-A1   20 Nov 2008       Vorrichtung zur Verbindung einer
Zwischenwelle mit einem Ritzel eines Lenkgetriebes GP-303712-US-DIV   12/139153
  13 Jun 2008   2008-0286619-A1   20 Nov 2008       FLEXIBLE BIPOLAR PLATE
GP-309111-US-NP   11/749264   16 May 2007   2008-0286652-A1   20 Nov 2008      
LITHIUM HYDRIDE NEGATIVE ELECTRODE FOR RECHARGEABLE LITHIUM BATTERIES
P000059-US-NP   11/937070   08 Nov 2007   2008-0287248-A1   20 Nov 2008      
MULTI-SPEED TRANSMISSION

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-308337-US-NP   11/748156   14 May 2007   2008-0287255-A1   20 Nov 2008      
CONTROL ARCHITECTURE AND METHOD TO EVALUATE ENGINE OFF OPERATION OF A HYBRID
POWERTRAIN SYSTEM OPERATING IN A CONTINUOUSLY VARIABLE MODE GP-306631-US-NP  
11/750351   18 May 2007   2008-0288135-A1   20 Nov 2008       SECURE DATA
STRATEGY FOR VEHICLE CONTROL SYSTEMS GP-308961-US-NP   11/803680   15 May 2007  
2008-028813-A1   20 Nov 2008       FAST FUEL ADJUSTMENT SYSTEM DIAGNOSTIC
SYSTEMS AND METHODS GP-308840-US-NP   11/748076   14 May 2007   2008-0288153-A1
  20 Nov 2008       ELECTRONIC THROTTLE CONTROL REMEDIAL ACTION DESENSITIZATION
P001565-US-NP   12/105865   18 Apr 2008   2008-0289757-A1   27 Nov 2008      
ATTACHMENT PAD WITH THERMAL REVERSIBLE ADHESIVE AND METHODS OF MAKING AND USING
THE SAME P001737-US-NP   12/038073   27 Feb 2008   2008-0289926-A1   27 Nov 2008
      SEAL ASSEMBLY FOR REDUCING FLUID LOSS FROM TRANSMISSION PUMP P000550-US-NP
  11/751194   21 May 2007   2008-0292452-A1   27 Nov 2008       HOUSING FOR A
SUPERCHARGER ASSEMBLY P000547-US-NP   11/751191   21 May 2007   2008-0292487-A1
  27 Nov 2008       TAPERED ROTOR ASSEMBLIES FOR A SUPERCHARGER GP-309027-US-NP
  11/850860   06 Sep 2007   2008-0292789-A1   27 Nov 2008       ONE-DIMENSIONAL
METAL AND METAL OXIDE NANOSTRUCTURES P001557-US-NP   11/867558   04 Oct 2007  
2008-0292848-A1   27 Nov 2008       MULTILAYER ADHESIVE FOR THERMAL REVERSIBLE
JOINING OF SUBSTRATES GP-305732-US-NP   11/752993   24 May 2007  
2008-0292916-A1   27 Nov 2008       JOINING BIPOLAR PLATES USING LOCALIZED
ELECTRICAL NODES GP-308684-US-NP   11/751725   22 May 2007   2008-0292921-A1  
27 Nov 2008       RECOVERY OF INERT GAS FROM A FUEL CELL EXHAUST SYSTEM
GP-301528-US-DIV[2]   12/187993   07 Aug 2008   20080292924   27 Nov 2008      
FUEL PROCESSING SYSTEM HAVING GAS RECIRCULATION FOR TRANSIENT OPERATIONS
P001577-US-NP   12/119647   13 May 2008   2008-0292939-A1   27 Nov 2008      
THREE-DIMENSIONAL HYDROPHILIC POROUS STRUCTURES FOR FUEL CELL PLATES
P001579-US-NP   12/119652   13 May 2008   2008-0292940-A1   27 Nov 2008      
HYDROPHILIC/HYDROPHOBIC PATTERNED SURFACES AND METHOD OF MAKING AND USING THE
SAME GP-309132-US-NP   11/751199   21 May 2007   2008-0293533-A1   27 Nov 2008  
    NINE OR TEN SPEED SPLIT CLUTCH COUNTERSHAFT AUTOMATIC TRANSMISSION
P000352-US-NP   11/751187   21 May 2007   2008-0293535-A1   27 Nov 2008      
8-SPEED TRANSMISSION GP-308940-US-NP   11/751185   21 May 2007   2008-0293537-A1
  27 Nov 2008       MULTI-SPEED TRANSMISSION GP-307426-US-NP   11/751066   21
May 2007   2008-0294314-A1   27 Nov 2008       OBSTRUCTION DETECTION DEVICE FOR
VEHICLE DOOR AND METHOD P001328-US-NP   11/807925   30 May 2007  
2008-0295482-A1   04 Dec 2008       ELECTRICALLY HEATED DPF/SCR 2-WAY SYSTEM
P001461-US-NP   11/871265   12 Oct 2007   2008-0295634-A1   04 Dec 2008      
SHIFT FORK ACTUATION SYSTEM FOR CONTROL OF SYNCHRONIZER POSITION
2007P70185-US-NP   12/129192   29 May 2008   2008-0295792-A1   04 Dec 2008      
Zündkerze und Zylinderkopf dafür GP-308957-US-NP   11/809903   01 Jun 2007  
2008-0295815-A1   04 Dec 2008       CONSERVATION OF ENERGY CATALYST MONITOR
FILED GP-308334-US-NP   11/755175   30 May 2007   2008-0296860-A1   04 Dec 2008
      HYDROFORMED STEERING KNUCKLE ASSEMBLY FOR VEHICLES AND METHOD OF MAKING
SAME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-308972-US-NP   11/757519   04 Jun 2007   2008-0296881-A1   04 Oct 2008      
INTERLOCKING ANCHORAGE AND METHOD OF INSTALLING A SEAT BELT ASSEMBLY
GP-309212-US-NP   11/756781   01 Jun 2007   2008-0296926-A1   04 Dec 2008      
ARMS FULL VEHICLE CLOSURE ACTIVATION APPARATUS AND METHOD P000071-US-NP  
11/756786   01 Jun 2007   2008-0296927-A1   04 Dec 2008       POWER SWINGING
SIDE DOOR SYSTEM AND METHOD P000448-US-NP   11/756421   31 May 2007  
2008-0297100-A1   04 Dec 2008       APPARATUS, SYSTEMS, AND METHODS FOR REDUCING
VOLTAGE SOURCE INVERTER LOSSES GP-307298-US-NP   11/756670   01 Jun 2007  
2008-0297376-A1   04 Dec 2008       VEHICLE LOCATION DEVICE AND METHOD
P001018-US-NP   11/756349   31 May 2007   20080298785-A1   04 Dec 2008      
METHOD AND SYSTEM FOR OPERATING A MOTOR TO REDUCE NOISE IN AN ELECTRIC VEHICLE
P000279-US-NP   11/757843   04 Jun 2007   2008-0299418-A1   04 Dec 2008      
FUEL CELL STACK WITH IMPROVED END CELL PERFORMANCE GP-303086-US-DIV   12/171901
  11 Jul 2008   2008-0299424-A1   04 Dec 2008       CARBON MONOXIDE CLEAN-UP IN
A PEM FUEL CELL SYSTEM P001733-US-NP   11/757677   04 Jun 2007   2008-0300087-A1
  04 Dec 2008       8-SPEED TRANSMISSION P000362-US-NP   11/757681   04 Jun 2007
  2008-0300088-A1   04 Dec 2008       8-SPEED TRANSMISSION P001731-US-NP  
11/757692   04 Jun 2007   2008-0300090-A1   04 Dec 2008       8-SPEED
TRANSMISSION GP-309238-US-NP   11/757074   01 Jun 2007   2008-0300091-A1   04
Dec 2008       EIGHT SPEED TRANSMISSION P001732-US-NP   11/757670   04 Jun 2007
  2008-0300092-A1   04 Dec 2008       10-SPEED TRANSMISSION P001802-US-NP  
12/117923   09 May 2008   2008-0300093-A1   04 Dec 2008       MULTI-SPEED
AUTOMATIC TRANSMISSION P001730-US-NP   11/757688   04 Jun 2007   2008-0300098-A1
  04 Dec 2008       8-SPEED TRANSMISSION P000304-US-NP   11/940366   15 Nov 2007
  2008-0300743-A1   04 Dec 2008       CONTROL SYSTEM FOR A HYBRID POWERTRAIN
SYSTEM. 2005P50391-US-PCT   11/996717   12 Aug 2008   2008-0300753-A1   04 Dec
2008       Verfahren zur Steuerung eines Gurtstraffers und Sicherheitsanordnung
mit einem Gurtstraffer GP-307570-US-CIP   12/123332   19 May 2008  
2008-0300787-A1   04 Dec 2008       METHOD AND APPARATUS FOR ON-VEHICLE
CALIBRATION AND ORIENTATION OF OBJECT-TRACKING SYSTEMS GP-309419-US-NP  
11/758038   05 Jun 2007   2008-0301942-A1   11 Dec 2008       METHOD FOR
MANUFACTURE OF COMPLEX HEAT TREATED TUBULAR STRUCTURE GP-308542-US-NP  
11/758028   05 Jun 2007   2008-0302014-A1   11 Dec 2008       METHOD AND
APPARATUS FOR POSITIONING A MOTOR ACTUATED VEHICLE ACCESSORY GP-308443-US-NP  
11/758053   05 Jun 2007   2008-0302024-A1   11 Dec 2008       TUNABLE IMPEDANCE
LOAD-BEARING STRUCTURES 2004P00570-US-PCT   11/570908   19 Dec 2006  
2008-0302084-A1   11 Dec 2008       Abschätzung der Temperatur eines
Katalysators und Anwendungen dafür GP-309162-US-NP   11/811450   08 Jun 2007  
2008-0302086-A1   11 Dec 2008       ELECTRICALLY HEATED PARTICULATE FILTER
DIAGNOSTIC SYSTEMS AND METHODS P000178-US-NP   11/811451   08 Jun 2007  
20080302087-A1   11 Dec 2008       EXHAUST SYSTEM MONITORING METHODS AND SYSTEMS
2007P70186-US-NP   12/134064   05 Jun 2008   2008-0302207-A1   11 Dec 2008      
Kurbelwelle P000488-US-NP   11/760249   08 Jun 2007   2008-0302319-A1   11 Dec
2008       METHOD AND APPARATUS FOR CONTROLLING TRANSITIONS IN AN ENGINE HAVING
MULTI-STEP VALVE LIFT

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-308641-US-NP   11/758025   05 Jun 2007   2008-0302329-A1   11 Dec 2008      
METHOD AND APPARATUS FOR CONTROLLING IGNITION TIMING IN A COMPRESSION-IGNITION
ENGINE OPERATING IN AN AUTO-IGNITION MODE GP-306838-US-DIV   12/196850   22 Aug
2008   2008-0302474-A1   11 Dec 2008       FRICTION HEATING FOR JOINING
DISSIMILAR MATERIALS GP-308573-US-NP   11/758030   05 Jun 2007   2008-0302789-A1
  11 Dec 2008       RECONFIGURABLE CONTAINER AND METHODS OF FABRICATION AND USE
THEREOF GP-307134-US-NP   11/758859   06 Jun 2007   20080303056-A1   11 Dec 2008
      SEMICONDUCTOR SUBASSEMBLIES WITH INTERCONNECTS AND METHODS FOR
MANUFACTURING THE SAME GP-307133-US-NP   11/758833   06 Jun 2007  
20080303137-A1   11 Dec 2008       SEMICONDUCTOR DEVICES WITH LAYERS HAVING
EXTENDED PERIMETERS FOR IMPROVED COOLING AND METHODS FOR COOLING SEMICONDUCTOR
DEVICES GP-308869-US-NP   11/758020   05 Jun 2007   2008-0303234-A1   11 Dec
2008       JOINT FOR VEHICLE STEERING AND SUSPENSION SYSTEM GP-308484-US-NP  
11/759983   08 Jun 2007   2008-0303326-A1   11 Dec 2008       VEHICLE SEAT WITH
VARIABLE FIRMNESS P000195-US-NP   11/760101   08 Jun 2007   20080303349-A1   11
Dec 2008       TWO-SOURCE INVERTER GP-308960-US-NP   11/758923   06 Jun 2007  
20080303368-A1   11 Dec 2008       MULTI-LAYER MAGNET ARRANGEMENT IN A PERMANENT
MAGNET MACHINE FOR A MOTORIZED VEHICLE P000005-US-NP   11/759261   07 Jun 2007  
20080303370-A1   11 Dec 2008       PERMANENT MAGNET MOTORS WITH REDUCED TORQUE
RIPPLE AND METHODS FOR DESIGNING THE SAME GP-309222-US-NP   11/758941   06 Jun
2007   20080303470-A1   11 Dec 2008       SINGLE PROCESSOR DUAL MOTOR CONTROL
P000145-US-NP   11/759266   07 Jun 2007   20080303475-A1   11 Dec 2008      
METHOD AND SYSTEM FOR TORQUE CONTROL IN PERMANENT MAGNET MACHINES
GP-309314-US-NP   11/758974   06 Jun 2007   20080304189-A1   11 Dec 2008      
PROTECTION FOR PERMANENT MAGNET MOTOR CONTROL CIRCUITS GP-308844-US-NP  
11/758049   05 Jun 2007   2008-0305024-A1   11 Dec 2008       NEW XLi3N2
COMPOUNDS AND THEIR HYDRIDES AS HYDROGEN STORAGE MATERIALS GP-308567-US-NP  
11/760282   08 Jun 2007   2008-0305362-A1   11 Dec 2008       CORROSION
INHIBITORS IN ADHESIVE BONDING OF VEHICLE BODY STRUCTURES GP-308185-US-NP  
11/760219   08 Jun 2007   2008-0305380-A1   11 Dec 2008       FUEL CELL
COMPRESSION RETENTION SYSTEM USING COMPLIANT STRAPPING GP-306018-US-NP  
11/760183   08 Jun 2007   2008-0305385-A1   11 Dec 2008       FUEL CELL
SEPARATOR PLATE SURFACE TREATMENT BY LASER ABLATION GP-309299-US-NP   11/759432
  07 Jun 2007   20080305907-A1   11 Dec 2008       INPUT BRAKE ASSEMBLY
P001710-US-NP   11/862376   27 Sep 2007   2008-0305911-A1   11 Dec 2008      
EIGHT SPEED AUTOMATIC TRANSMISSION WITH DUAL AREA CLUTCH PISTON P001698-US-NP  
12/116674   07 May 2008   2008-0305912-A1   11 Dec 2008       MULTI-SPEED
TRANSMISSION P001650-US-NP   12/116681   07 May 2008   2008-0305913-A1   11 Dec
2008       MULTI-SPEED TRANSMISSION P001649-US-NP   12/116694   07 May 2008  
2008-0305914-A1   11 Dec 2008       MULTI-SPEED TRANSMISSION P001674-US-NP  
12/116729   07 May 2008   2008-0305915-A1   11 Dec 2008       MULTI-SPEED
TRANSMISSION P001685-US-NP   12/119046   12 May 2008   2008-0305916-A1   11 Dec
2008       MULTI-SPEED TRANSMISSION

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

P001648-US-NP   12/119077   12 May 2008   2008-0305917-A1   11 Dec 2008      
MULTI-SPEED TRANSMISSION GP-306133-US-NP   11/758747   06 Jun 2007  
2008-0305918-A1   11 Dec 2008       SEVEN SPEED TRANSMISSION WITH SIX
TORQUE-TRANSMITTING MECHANISMS AND THREE PLANETARY GEAR SETS 2007P70347-US-NP  
12/132349   03 Jun 2008   2008-0305922-A1   11 Dec 2008       Hybrid drive
system for a vehicle and method of operating the hybrid drive system
GP-309149-US-NP   11/760910   11 Jun 2007   2008-0305932-A1   11 Dec 2008      
METHOD FOR SHUTDOWN OF VEHICLE BRAKES GP-307174-US-NP   11/759395   07 Jun 2007
  2008-0306654-A1   11 Dec 2008       PARAMETRIC REMEDIAL ACTION STRATEGY FOR AN
ACTIVE FRONT STEER SYSTEM GP-309168-US-NP   11/758187   05 Jun 2007  
2008-0306666-A1   11 Dec 2008       METHOD AND APPARATUS FOR REAR CROSS TRAFFIC
COLLISION AVOIDANCE GP-309049-US-NP   11/759455   07 Jun 2007   2008-0306667-A1
  11 Dec 2008       ADAPTIVE ELECTRONIC BRAKE SYSTEM CONTROL APPARATUS AND
METHOD GP-309200-US-NP   11/759397   07 Jun 2007   2008-0306668-A1   11 Dec 2008
      CRUISE CONTROL INTERACTION WITH DRIVER COMMANDED SPEED RESET
GP-309225-US-NP   11/759414   07 Jun 2007   20080306669-A1   11 Dec 2008      
CRUISE CONTROL INTERACTION WITH DECELERATION FUEL CUTOFF GP-308356-US-NP  
11/758059   05 Jun 2007   2008-0306687-A1   11 Dec 2008       GPS ASSISTED
VEHICULAR LONGITUDINAL VELOCITY DETERMINATION GP-307778-US-NP   11/758056   05
Jun 2007   2008-0306783-A1   11 Dec 2008       MODELING A SUPPLY CHAIN
GP-308062-US-NP   11/760272   08 Jun 2007   2008-0307523-A1   11 Dec 2008      
FEDERATED ONTOLOGY INDEX TO ENTERPRISE KNOWLEDGE GP-306838-US-DIV[2]   12/196743
  22 Aug 2008   2008-0308236-A1   18 Dec 2008       FRICTION HEATING FOR JOINING
DISSIMILAR MATERIALS GP-309325-US-NP   11/763696   15 Jun 2007   2008-0309119-A1
  18 Dec 2008       VEHICLE DOOR SEAL VENTING SYSTEM AND METHOD GP-308611-US-NP
  11/762939   14 Jun 2007   2008-0309143-A1   18 Dec 2008       VEHICLE SEAT
CONSTRUCTION P001544-US-NP   12/135458   09 Jun 2008   2008-0309151-A1   18 Dec
2008       WHEEL ASSEMBLY AND CORROSION BARRIER FOR SAME GP-308179-US-NP  
11/762845   14 Jun 2007   2008-0311437-A1   18 Dec 2008       METHOD FOR FUEL
CELL STARTUP WITH UNIFORM HYDROGEN FLOW GP-309061-US-NP   11/762875   14 Jun
2007   2008-0311441-A1   18 Dec 2008       FUEL CELL SYSTEM USING CATHODE
EXHAUST FOR ANODE RECIRCULATION P000082-US-NP   11/764074   15 Jun 2007  
2008-0311442-A1   18 Dec 2008       COMPREHENSIVE METHOD FOR TRIGGERING ANODE
BLEED EVENTS IN A FUEL CELL SYSTEM P000507-US-NP   11/762904   14 Jun 2007  
2008-0311457-A1   18 Dec 2008       FUEL CELL STACK COMPRESSION RETENTION SYSTEM
USING OVERLAPPING SHEETS GP-303584-US-DIV   12/201443   29 Aug 2008  
2008-0311459-A1   18 Dec 2008       FLOW FIELD PLATE ARRANGEMENT FOR A FUEL CELL
GP-305543-US-CIP   11/702801   06 Feb 2007   2008-0311466-A1   18 Dec 2008      
THERMOELECTRIC METHODS TO CONTROL TEMPERATURE OF BATTERIES P000836-US-NP  
12/106547   21 Apr 2008   2008-0312034-A1   18 Dec 2008       METHOD AND SYSTEM
FOR CONTROLLING TRANSMISSION TEMPERATURE P000100-US-NP   11/764089   15 Jun 2007
  2008-0312849-A1   18 Dec 2008       ANODE BLEED CONTROL STRATEGY FOR IMPROVED
WATER MANAGEMENT AND HYDROGEN UTILIZATION GP-308871-US-NP   11/765194   19 Jun
2007   2008-0314347-A1   25 Dec 2008       ROCKER ARM ASSEMBLY

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

P000447-US-NP   11/767651   25 Jun 2007   2008-0314572-A1   25 Dec 2008      
LUBRICATION SYSTEM AND OIL COOLER WITH BYPASS P000235-US-NP   11/766126   21 Jun
2007   2008-0315475-A1   25 Dec 2008       AIR SPRING FOR VEHICLE CLOSURE
GP-308265-US-NP   11/766809   22 Jun 2007   2008-0315623-A1   25 Dec 2008      
DRAG REDUCTION DEVICE FOR A MOTOR VEHICLE GP-308778-US-NP   11/767719   25 Jun
2007   2008-0315627-A1   25 Dec 2008       AUTOMOTIVE BODY AND TRIM ASSEMBLY
WITH COMPLEMENTARY LOCATING AND POSITIONING FEATURES AND METHOD OF ASSEMBLING
SAME 2005P50419-US-PCT   11/997805   04 Feb 2008   2008-0315630-A1   25 Dec 2008
      MOTOR VEHICLE WITH A BODY HAVING A FLOOR STRUCTURE AND AT LEAST ONE
REINFORCING ELEMENT FOR REINFORCING THE FLOOR STRUCTURE P000087-US-NP  
11/767102   22 Jun 2007   2008-0318100-A1   25 Dec 2008       FUEL CELL ASSEMBLY
MANIFOLD HEATER FOR IMPROVED WATER REMOVAL AND FREEZE START GP-305121-US-NP  
11/765067   19 Jun 2007   2008-0318110-A1   25 Dec 2008       THERMOPLASTIC
BIPOLAR PLATE P000543-US-NP   11/821591   22 Jun 2007   2008-0319600-A1   28 Dec
2008       INTAKE AIR TEMPERATURE RATIONALITY DIAGNOSTIC GP-307916-US-NP  
11/764869   19 Jun 2007   2008-0319622-A1   25 Dec 2008       OPERATION OF
ELECTRONIC STABILITY CONTROL SYSTEMS USING DATA FROM A PLURALITY OF SOURCES
GP-305813-US-NP   11/468005   29 Aug 2006   2008-055954-A1   06 Mar 2008      
CONTROL SCHEME PROVIDING A FREEWHEELING PERIOD IN A CYCLO-CONVERTER AND A HIGH
FREQUENCY INVERTER GP-309088-US-NP   11/747548   11 May 2007   2008-078106-A1  
13 Nov 2008       APPARATUS, SYSTEM, AND METHOD FOR SIMULATING OUTPUTS OF A
RESOLVER TO TEST MOTOR-RESOLVER SYSTEMS GP-307911-US-NP   11/539952   10 Oct
2006   200890086256-A1   10 Apr 2008       METHOD FOR ADAPTING TORQUE MODEL FOR
IMPROVED ZERO TORQUE IDENTIFICATION P000177-US-NP   11/945455   27 Nov 2007  
2009/0133758 A1   28 May 2009       BACK PRESSURE VALVE WITH INDUCTIVELY HEATED
FLAP P000386-US-NP   11/945530   27 Nov 2007   2009/0136788 A1   28 May 2009    
  HUMIDITY SENSING DEVICE FOR USE IN FUEL CELL SYSTEMS P001840-US-NP   11/948519
  30 Nov 2007   2009/0142632 A1   04 Jun 2009       FUEL CELL STACK FEATURES FOR
IMPROVED WATER MANAGEMENT GP-308251-US-NP   11/954439   12 Dec 2007  
2009/0155616-A1   18 Jun 2009       CORROSION RESISTANT SPACER GP-309135-US-NP  
11/960833   20 Dec 2007   2009/0158715-A1   25 Jun 2009       REGENERATION
SYSTEM AND METHOD FOR EXHAUST AFTERTREATMENT DEVICES P002917-US-NP   12/338028  
18 Dec 2008   2009/0164104-A1   25 Jun 2009       METHOD TO ENHANCE LIGHT LOAD
HCCI COMBUSTION CONTROL USING MEASUREMENT OF CYLINDER PRESSURES P001507-US-NP  
11/960960   20 Dec 2007   2009/0164105-A1   25 Jun 2009       METHOD AND
APPARATUS FOR MONITORING RECIRCULATED EXHAUST GAS IN AN INTERNAL COMBUSTION
ENGINE P001309-US-NP   11/972360   10 Jan 2008   2009/0178612 A1   16 Jul 2009  
    CONTAINER WITH INTEGRATED COOLANT SEALS P000810-US-NP   11/972325   10 Jan
2008   2009/0181267 A1   16 Jul 2009       FUEL CELL SYSTEM AND METHOD OF
OPERATING THE SYSTEM OUTSIDE OF DESIRED THERMAL OPERATING CONDITIONS

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

P001205-US-NP   12/014326   15 Jan 2008   2009/0181268 A1   16 Jul 2009      
PROCEDURE FOR FILLING A FUEL CELL ANODE SUPPLY MANIFOLD WITH HYDROGEN FOR
START-UP P001860-US-NP   11/972211   10 Jan 2008   2009/0181275 A1   16 Jul 2009
      MEMBRANE WITH OPTIMIZED DIMENSIONS FOR A FUEL CELL P001356-US-NP  
11/972177   10 Jan 2008   2009/0181280 A1   16 Jul 2009       FEATURES FOR
BARRIER FILM SUPPORT GP-309084-US-NP   11/768282   26 Jun 2007   2009-0000146-A1
  01 Jan 2009       EVAPORATOR CORE DRYING SYSTEM P000675-US-NP   11/769331   27
Jun 2007   2009-0000196-A1   01 Jan 2009       SYSTEMS AND METHODS FOR
PREVENTING MOTOR VEHICLE DOORS FROM COMING INTO CONTACT WITH OBSTACLES
GP-308550-US-NP   11/769783   28 Jun 2007   20090000274-A1   01 Jan 2009      
CONTROL ORIENTED MODEL FOR LNT REGENERATION P001559-US-NP   11/823109   26 Jun
2007   20090000284A1   01 Jan 2009       ASH REDUCTION SYSTEM USING ELECTRICALLY
HEATED PARTICULATE MATTER FILTER GP-309221-US-NP   12/039354   28 Feb 2008  
2009-0000375-A1   01 Jan 2009       MULTI-SLOPE VARIABLE RESISTANCE FUEL SENDER
UNIT GP-309015-US-NP   11/769931   28 Jun 2007   2009-0000389-A1   01 Jan 2009  
    MULTIPLE PATH AIR MASS FLOW SENSOR ASSEMBLY P000229-US-NP   11/769858   28
Jun 2007   2009-0000579-A1   01 Jan 2009       VALVE TRAIN WITH OVERLOAD
FEATURES 2005P50923-US-PCT   12/158688   20 Jun 2008   2009-0000590-A1   01 Jan
2009       Verbrennungsmotor mit verbesserter Ladungsbewegung im Brennraum
P000297-US-NP   11/770153   28 Jun 2007   2009-0000670-A1   01 Jan 2009      
CENTRIFUGE AND VENTING SYSTEM FOR A TRANSMISSION GP-307995-US-NP   11/770847  
29 Jun 2007   2009-0000756-A1   01 Jan 2009       REDUCING RESIDUAL STRESSES
DURING SAND CASTING GP-308056-US-NP   11/770018   28 Jun 2007   2009-0000765-A1
  01 Jan 2009       VISCOUS HEATER, REFRIGERANT COMPRESSOR AND CONTROL
GP-309247-US-NP   11/771404   29 Jun 2007   2009-0000852-A1   01 Jan 2009      
SILENT CHAIN WITH ASYMMETRIC INVOLUTE PROFILE GP-308842-US-NP   11/770392   28
Jun 2007   2009-0001183-A1   01 Jan 2009       CONTROL METHOD FOR RESS FAN
OPERATION IN A VEHICLE 2007P70845-US-NP   12/145078   24 Jun 2008  
2009-0001770-A1   01 Jan 2009       Kraftfahrzeugdach 2007P70856-US-NP  
12/145091   24 Jun 2008   2009-0001771-A1   01 Jan 2009       Kraftfahrzeugdach
2007P70846-US-NP   12/145070   24 Jun 2008   2009-0001773-A1   01 Jan 2009      
Kraftfahrzeugdach GP-309146-US-NP   11/768443   26 Jun 2007   2009-0001787-A1  
01 Jan 2009       IONIZED AIR SYSTEM AND METHOD FOR DISSIPATING AN ELECTROSTATIC
CHARGE IN A VEHICLE GP-309054-US-NP   11/769817   28 Jun 2007   20090001906-A1  
01 Jan 2009       METHOD AND APPARATUS FOR CONTROLLING ASYNCHRONOUS MOTORS
GP-307631-US-NP   11/769772   28 Jun 2007   20090001909-A1   01 Jan 2009      
AUTOMOTIVE POWER INVERTER WITH REDUCED CAPACITIVE COUPLING P000147-US-NP  
11/769856   28 Jun 2007   20090001915-A1   01 Jan 2009       METHOD AND
APPARATUS FOR ACTIVE VOLTAGE CONTROL OF ELECTRIC MOTORS P001441-US-NP  
11/771719   29 Jun 2007   20090001923-A1   01 Jan 2009       SYSTEMS AND METHODS
FOR OPERATING Z-SOURCE INVERTER INDUCTORS IN A CONTINUOUS CURRENT MODE

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-309164-US-NP   11/769842   28 Jun 2007   20090001996-A1   01 Jan 2009      
SYSTEMS AND METHODS TO EVALUATE PERMANENT MAGNET MOTORS GP-308543-US-NP  
11/768993   27 Jun 2007   2009-0002184-A1   01 Jan 2009       APPARATUS AND
METHOD FOR POSITIONING A MOVABLE COMPONENT OF A MOTOR ACTUATED DEVICE
P000659-US-NP   11/769017   27 Jun 2007   2009-0002222-A1   01 Jan 2009      
METHOD OF ESTIMATING TARGET ELEVATION UTILIZING RADAR DATA FUSION
GP-307678-US-DIV   12/207580   10 Sep 2008   2009-0002240-A1   01 Jan 2009      
ANTENNA STRUCTURES HAVING ADJUSTABLE RADIATION CHARACTERISTICS P000545-US-NP  
11/768598   26 Jun 2007   2009-0004038-A1   01 Jan 2009       LIQUID-COOLED
ROTOR ASSEMBLY FOR A SUPERCHARGER P000141-US-NP   11/769754   28 Jun 2007  
2009-0004513-A1   01 Jan 2009       METHOD TO MAXIMIZE FUEL CELL STACK SHORTING
RESISTANCE GP-301294-US-CNT   12/207541   10 Sep 2008   2009-0004522-A1   01 Jan
2009       STAMPED FUEL CELL BIPOLAR PLATE P000631-US-NP   11/770438   28 Jun
2007   2009-0004530-A1   01 Jan 2009       CONTROL VALVE WITH ENHANCED INNER
SURFACE GP-304218-US-NP   11/768471   26 Jun 2007   2009-0004542-A1   01 Jan
2009       LOW ELECTRICAL RESISTANCE BIPOLAR PLATE-DIFFUSION MEDIA ASSEMBLY
GP-309380-US-NP   11/938843   13 Nov 2007   2009-0004552-A1   01 Jan 2009      
NANOWIRE SUPPORTED CATALYSTS FOR FUEL CELL ELECTRODES P000575-US-NP   11/769998
  28 Jun 2007   2009-0005206-A1   01 Jan 2009       HYDRUALIC FEED SYSTEM FOR A
TRANSMISSION P002040-US-NP   11/970050   07 Jan 2008   2009-0005208-A1   01 Jan
2009       EIGHT SPEED TRANSMISSION WITH PLANETARY AND LAYSHAFT GEARING
GP-308903-US-NP   11/768590   26 Jun 2007   2009-0005209-A1   01 Jan 2009      
MULTI-SPEED TRANSMISSION GP-309378-US-NP   11/769965   28 Jun 2007  
2009-0005212-A1   01 Jan 2009       ONE WAY CLUTCH AND SYNCHRONIZER ASSEMBLY
GP-309243-US-NP   11/769021   27 Jun 2007   2009-0005932-A1   01 Jan 2009      
TRAILER ARTICULATION ANGLE ESTIMATION P000446-US-NP   12/206893   09 Sep 2008  
2009-0005936-A1   01 Jan 2009       SYSTEMS FOR DETECTING ANIMATE OBJECTS IN A
VEHICLE COMPARTMENT GP-309071-US-NP   11/769000   27 Jun 2007   2009-0005958-A1
  01 Jan 2009       TRAFFIC PROBE IN-VEHICLE MAP-BASED PROCESS TO REDUCE DATA
COMMUNICATIONS AND IMPROVE ACCURACY GP-309213-US-NP   11/770927   29 Jun 2007  
2009-0005974-A1   01 Jan 2009       FUEL COST PREDICTOR SYSTEM GP-308457-US-NP  
11/770898   29 Jun 2007   2009-0005985-A1   01 Jan 2009       GPS-BASED
IN-VEHICLE SENSOR CALIBRATION ALGORITHM GP-307638-US-DIV   12/211263   16 Sep
2008   2009-0007873-A1   08 Jan 2009       COMPACT LASH ADJUSTER FEED CHANNEL
APPARATUS GP-306642-US-DIV   12/210674   15 Sep 2008   2009-0008844-A1   08 Jan
2009       VARIABLE RESISTANCE STRUT ASSEMBLIES AND ARTICLES CONTAINING THE SAME
P000778-US-NP   11/774329   06 Jul 2007   20090009980-A1   08 Jan 2009      
CAPACITOR WITH DIRECT DC CONNECTION TO SUBSTRATE GP-307011-US-NP   11/772406  
02 Jul 2007   2009-0011310-A1   08 Jan 2009       BIPOLAR PLATE WITH
MICROGROOVES FOR IMPROVED WATER TRANSPORT P000593-US-NP   11/970159   07 Jan
2008   2009-0011891-A1   08 Jan 2009       MULTI-SPEED TRANSMISSION
P000674-US-NP   11/775405   10 Jul 2007   2009-0015034-A1   15 Jan 2009      
SELF-ENGAGING ROD RETAINING CLIP

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

P000115-US-NP   11/853431   11 Sep 2007   2009-0015667-A1   15 Jan 2009      
IN-CYLINDER IMAGING APPARATUS AND METHOD P001596-US-NP   11/776700   12 Jul 2007
  2009-0015997-A1   15 Jan 2009       MODULAR AND CONFIGURABLE DISPLAY DEVICE
GP-309043-US-NP   11/775583   10 Jul 2007   2009-0017337-A1   15 Jan 2009      
FREEZE TOLERANT PRESSURE SENSOR GP-308867-US-NP   11/774738   09 Jul 2007  
2009-0017340-A1   15 Jan 2009       CONTROL METHOD FOR COLD FUEL CELL SYSTEM
OPERATION P001870-US-NP   11/774697   09 Jul 2007   2009-0017963-A1   15 Jan
2009       8-SPEED TRANSMISSION P001782-US-NP   11/774856   09 Jul 2007  
2009-0017964-A1   15 Jan 2009       9-SPEED TRANSMISSION P001784-US-NP  
11/774864   09 Jul 2007   2009-0017965-A1   15 Jan 2009       9-SPEED
TRANSMISSION P001785-US-NP   11/774869   09 Jul 2007   2009-0017966-A1   15 Jan
2009       9-SPEED TRANSMISSION P001786-US-NP   11/774877   09 Jul 2007  
2009-0017967-A1   15 Jan 2009       10-SPEED TRANSMISSION P001792-US-NP  
11/774882   09 Jul 2007   2009-0017968-A1   15 Jan 2009       8-SPEED
TRANSMISSION P001911-US-NP   11/774884   09 Jul 2007   2009-0017969-A1   15 Jan
2009       8-SPEED TRANSMISSION P001910-US-NP   11/776186   11 Jul 2007  
2009-0017970-A1   15 Jan 2009       8-SPEED TRANSMISSION P001936-US-NP  
12/036619   25 Feb 2008   2009-0017971-A1   15 Jan 2009       MULTI-SPEED
TRANSMISSION P001912-US-NP   12/042799   05 Mar 2008   2009-0017972-A1   15 Jan
2009       MULTI-SPEED TRANSMISSION P001989-US-NP   12/042812   05 Mar 2008  
2009-0017973-A1   15 Jan 2009       MULTI-SPEED TRANSMISSION P001934-US-NP  
12/042820   05 Mar 2008   2009-0017974-A1   15 Jan 2009       MULTI-SPEED
TRANSMISSION P001853-US-NP   12/102208   14 Apr 2008   2009-0017975-A1   15 Jan
2009       MULTI-SPEED TRANSMISSION P001826-US-NP   12/102227   14 Apr 2008  
2009-0017976-A1   15 Jan 2009       MULTI-SPEED TRANSMISSION P001805-US-NP  
12/124571   21 May 2008   2009-0017977-A1   15 Jan 2009       MULTI-SPEED
TRANSMISSION P001827-US-NP   12/124577   21 May 2008   2009-0017978-A1   15 Jan
2009       MULTI-SPEED TRANSMISSION P001789-US-NP   11/774873   09 Jul 2007  
2009-0017979-A1   15 Jan 2009       10-SPEED TRANSMISSION P001783-US-NP  
11/776183   11 Jul 2007   2009-0017980-A1   15 Jan 2009       9-SPEED
TRANSMISSION P002019-US-NP   12/028939   11 Feb 2008   2009-0017981-A1   15 Jan
2009       MULTI-SPEED TRANSMISSION GP-309336-US-NP   12/033458   19 Feb 2008  
2009-0018735-A1   15 Jan 2009       APPARATUS AND METHOD FOR DECREASING AN
UPSHIFT DELAY IN AN AUTOMATIC TRANSMISSION P000094-US-NP   11/780313   19 Jul
2007   2009-0019959-A1   22 Jan 2009       COUNTERSHAFT CLUTCH AND GEAR ASSEMBLY
GP-308719-US-NP   11/778204   16 Jul 2007   2009-0020081-A1   22 Jan 2009      
INTEGRATED VEHICLE COOLING SYSTEM P000683-US-NP   11/778759   17 Jul 2007  
2009-0020164-A1   22 Jan 2009       FUEL LEAKAGE VENT FOR FUEL SOURCE AND VALVE
INTERFACE GP-309036-US-NP   11/780502   20 Jul 2007   2009-0020188-A1   22 Jan
2009       ACTIVE MATERIAL APPARATUS WITH ACTIVATING THERMOELECTRIC DEVICE
THEREON AND METHOD OF FABRICATION P000221-US-CIP   12/233721   19 Sep 2008  
2009-0020216-A1   22 Jan 2009       METHOD OF MAKING TAILORED CORE LAMINATED
SHEET METAL P001530-US-NP   12/174223   16 Jul 2008   2009-0020256-A1   22 Jan
2009       METHOD OF CASTING DAMPED PART WITH INSERT GP-309403-US-NP   11/780634
  20 Jul 2007   2009-0020355-A1   22 Jan 2009       SELF-ALIGNING DETENT SPRING
ASSEMBLY P001467-US-NP   12/174163   16 Jul 2008   2009-0020383-A1   22 Jan 2009
      DAMPED PART P000715-US-NP   12/142259   19 Jun 2008   2009-0021211-A1   22
Jan 2009       MEDIA PORTAL FOR VEHICLE

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-309184-US-NP   11/778794   17 Jul 2007   2009-0021344-A1   22 Jan 2009      
METHOD AND SYSTEM FOR CONTROLLING AN IGNITION SWITCH AND AN OPERATIONAL STATE OF
A VEHICLE GP-308093-US-NP   12/176787   21 Jul 2008   2009-0021429-A1   22 Jan
2009       LOW COST SHORT RANGE RADAR P001896-US-NP   12/171841   11 Jul 2008  
2009-0021971-A1   22 Jan 2009       VEHICLE INVERTER ASSEMBLY WITH COOLING
CHANNELS P000163-US-NP   11/780506   20 Jul 2007   2009-0022962-A1   22 Jan 2009
      TAILORED CORE LAMINATED SHEET METAL GP-306552-US-NP   11/779917   19 Jul
2007   2009-0023019-A1   22 Jan 2009       BIDIRECTIONAL WATER SEPARATOR
P001895-US-NP   12/171835   11 Jul 2008   2009-0023305-A1   22 Jan 2009      
MULTIPLE USE ELECTRIC CURRENT CONNECTOR ASSEMBLY FOR VEHICLES P001897-US-NP  
12/171846   11 Jul 2008   2009-0023306-A1   22 Jan 2009       INTERFACE
ASSEMBLIES FOR USE WITH INVERTERS OF VEHICLES P001894-US-NP   12/171828   11 Jul
2008   2009-0023342-A1   22 Jan 2009       VEHICLE ELECTRIC CURRENT CONNECTOR
ASSEMBLY WITH ELECTRIC CURRENT SENSORS GP-309428-US-NP   11/780653   20 Jul 2007
  2009-0023505-A1   22 Jan 2009       ADAPTER RING FOR TRANSMISSION PUMP
ASSEMBLY TO ENGINE CONNECTION P001881-US-NP   11/780191   19 Jul 2007  
2009-0023533-A1   22 Jan 2009       8-SPEED TRANSMISSION P001864-US-NP  
11/780196   19 Jul 2007   2009-0023534-A1   22 Jan 2009       8-SPEED
TRANSMISSION P000364-US-NP   11/780209   19 Jul 2007   2009-0023535-A1   22 Jan
2009       8-SPEED TRANSMISSIONS P000351-US-NP   11/780638   20 Jul 2007  
2009-0023536-A1   22 Jan 2009       8-SPEED TRANSMISSION P000371-US-NP  
11/780642   20 Jul 2007   2009-0023537-A1   22 Jan 2009       8-SPEED
TRANSMISSIONS P000342-US-NP   11/780645   20 Jul 2007   2009-0023538-A1   22 Jan
2009       8-SPEED TRANSMISSIONS P000608-US-NP   11/780647   20 Jul 2007  
2009-0023539-A1   22 Jan 2009       8-SPEED TRANSMISSION P000573-US-NP  
11/779346   18 Jul 2007   2009-0023540-A1   22 Jan 2009       MULTI-SPEED
TRANSMISSION P001859-US-NP   12/126528   23 May 2008   2009-0023541-A1   22 Jan
2009       MULTI-SPEED TRANSMISSION P001458-US-NP   12/131169   02 Jun 2008  
2009-0024276-A1   22 Jan 2009       SYSTEM FOR CUSTOMIZING LIGHTING AND SOUND
EFFECTS IN A VEHICLE P001509-US-NP   12/142253   19 Jun 2008   2009-0024317-A1  
22 Jan 2009       SYSTEM FOR GATHERING AND DISTRIBUTING LOCATION INFORMATION OF
VEHICLES P000839-US-NP   11/778741   17 Jul 2007   2009-0024373-A1   22 Jan 2009
      METHOD FOR OPTIMIZING DIFFUSION MEDIA WITH SPATIALLY VARYING MASS
TRANSPORT RESISTANCE P001457-US-NP   12/131172   02 Jun 2008   2009-0024707-A1  
22 Jan 2009       ELECTRONIC MESSAGING SYSTEM AND METHOD FOR A VEHICLE
P000038-US-NP   11/880449   20 Jul 2007   2009-0024775-A1   22 Jan 2009      
DUAL CORE ARCHITECTURE OF A CONTROL MODUCLE OF AN ENGINE GP-309176-US-NP  
11/829235   27 Jul 2007   2009-0025469-A1   29 Jan 2009       ADAPTIVE
BAROMETRIC PRESSURE ESTIMATION GP-309204-US-NP   11/829260   27 Jul 2007  
2009-0025952-A1   29 Jan 2009       ELECTRIC MOTOR POWER CONNECTION ASSEMBLY
GP-308491-US-NP   11/782258   24 Jul 2007   2009-0025995-A1   29 Jan 2009      
VEHICLE HOOD WITH SANDWICH INNER STRUCTURE P001990-US-NP   11/782252   24 Jul
2007   2009-0026807-A1   29 Jan 2009       ENERGY-ABSORBING VEHICLE HOOD
ASSEMBLY WITH CUSHION INNER STRUCTURE P000016-US-NP   11/829270   27 Jul 2007  
2009-0026877-A1   29 Jan 2009       STIR-WELDED ROTORS AND METHODS OF MAKING
P002298-US-NP   12/179954   25 Jul 2008   2009-0026994-A1   29 Jan 2009      
ELECTRIC POWER STEERING CONTROL P000790-US-NP   11/829298   27 Jul 2007  
2009-0027000-A1   29 Jan 2009       LINEARITY FOR FIELD WEAKENING IN AN INTERIOR
PERMANENT MAGNET MACHINE

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

P000559-US-NP   11/829285   27 Jul 2007   20090027933-A1   29 Jan 2009      
VOLTAGE LINK CONTROL OF A DC-AC BOOST CONVERTER SYSTEM GP-307370-US-NP  
11/829216   27 Jul 2007   2009-0028532-A1   29 Jan 2009       CONTROL DEVICE FOR
DRIVING A BRUSHLESS DC MOTOR P000316-US-NP   11/935439   06 Nov 2007  
2009-0028743-A1   29 Jan 2009       FORMING MAGNESIUM ALLOYS WITH IMPROVED
DUCTILITY P001451-US-NP   12/177449   22 Jul 2008   2009-0028782-A1   29 Jan
2009       ACTIVATION OF METAL HYDRIDES GP-307393-US-NP   11/828895   26 Jul
2007   2009-0029235-A1   29 Jan 2009       MITIGATION OF MEMBRANE DEGRADATION BY
MULTILAYER ELECTRODE GP-309292-US-NP   11/829321   27 Jul 2007   2009-0031181-A1
  29 Jan 2009       AUTOMATED ROOT CAUSE IDENTIFICATION OF LOGIC CONTROLLER
FAILURE P002173-US-NP   12/174275   16 Jul 2008   2009-0031836-A1   05 Feb 2009
      SYNCHRONIZER ACTUATING SYSTEM WITH SELECTIVES GP-309337-US-NP   11/832327
  01 Aug 2007   2009-0031970-A1   05 Feb 2009       SWITCHABLE VALVETRAIN SYSTEM
AND METHOD OF OPERATION GP-308564-US-NP   11/832324   01 Aug 2007  
2009-0031982-A1   05 Feb 2009       OIL COMMUNICATION MANIFOLD FOR AN INTERNAL
COMBUSTION ENGINE P002084-US-NP   12/115773   06 May 2008   2009-0032116-A1   05
Feb 2009       BALL CHECK VALVE ASSEMBLY FOR HYDRAULIC CONTROL CIRCUIT
P001230-US-NP   12/165729   01 Jul 2008   2009-0032211-A1   05 Feb 2009      
METHOD FOR SECURING AN INSERT IN THE MANUFACTURING OF A DAMPED PART
P001908-US-NP   12/171851   11 Jul 2008   2009-0032229-A1   05 Feb 2009      
METHODS AND SYSTEMS FOR COOLING INVERTERS FOR VEHICLES P001821-US-NP   12/106875
  21 Apr 2008   2009-0032316-A1   05 Feb 2009       DOUBLE-ENDED INVERTER SYSTEM
WITH ISOLATED NEUTRAL TOPOLOGY P001924-US-NP   12/142651   19 Jun 2008  
2009-0032319-A1   05 Feb 2009       DOUBLE-ENDED INVERTER DRIVE SYSTEM FOR A
FUEL CELL VEHICLE AND RELATED OPERATING METHOD P000777-US-NP   12/178865   24
Jul 2008   2009-0032320-A1   05 Feb 2009       POWER CONVERTER ASSEMBLY WITH
SYMMETRICAL LAYOUT OF POWER MODULES GP-309074-US-NP   11/833286   03 Aug 2007  
2009-0032353-A1   05 Feb 2009       APPARATUS WITH ACTIVE MATERIAL SURFACE IN
CONTACT WITH PHEOLOGICAL FLUID AND METHOD OF ENHANCING PERFORMANCE THEREOF
P000360-US-NP   11/832818   02 Aug 2007   2009-0032356-A1   05 Feb 2009       A
TORQUE-TRANSMITTING DEVICE HAVING A DIMPLED FRICTION PLATE GP-308752-US-NP  
11/832356   01 Aug 2007   2009-0032569-A1   05 Feb 2009       FRICTION WELDING
METHOD AND PRODUCTS MADE USING THE SAME GP-308556-US-NP   11/832401   01 Aug
2007   2009-0032674-A1   05 Feb 2009       DAMPED PRODUCT WITH INSERT AND METHOD
OF MAKING THE SAME GP-306203-US-DIV[3]   12/200006   28 Aug 2008  
2009-0032754-A1   05 Feb 2009       SHUT-OFF VALVE HAVING TWO VALVE SEATS
PROVIDING PRESSURE EQUALIZATION P001909-US-NP   12/178489   23 Jul 2008  
2009-0032937-A1   05 Feb 2009       COOLING SYSTEMS FOR POWER SEMICONDUCTOR
DEVICES P002293-US-NP   12/145009   24 Jun 2008   2009-0033104-A1   05 Feb 2009
      VEHICLE DOOR LATCH ASSEMBLY 2007P70724-US-NP[2]   12/184959   01 Aug 2008
  2009-0033141-A1   05 Feb 2009       Angetriebene Kraftfahrzeug-Hinterachse des
Verbundlenkerachstyps P001819-US-NP   12/106871   21 Apr 2008   2009-0033156-A1
  05 Feb 2009       EFFICIENT OPERATING POINT FOR DOUBLE-ENDED INVERTER SYSTEM

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

P001902-US-NP   12/113710   01 May 2008   2009-0033251-A1   05 Feb 2009      
SERIES-COUPLED TWO-MOTOR DRIVE USING DOUBLE-ENDED INVERTER SYSTEM P001857-US-NP
  12/110950   28 Apr 2008   2009-0033252-A1   05 Feb 2009       DOUBLE ENDED
INVERTER SYSTEM FOR A VEHICLE HAVING TWO ENERGY SOURCES THAT EXHIBIT DIFFERENT
OPERATING CHARACTERISTICS P001922-US-NP   12/120705   15 May 2008  
2009-0033253-A1   05 Feb 2009       ELECTRIC TRACTION SYSTEM FOR A VEHICLE
HAVING A DUAL WINDING AC TRACTION MOTOR P001923-US-NP   12/132482   03 Jun 2008
  2009-0033254-A1   05 Feb 2009       BATTERY AND ULTRA-CAPACITOR INTEGRATION IN
A FUEL CELL SYSTEM P001885-US-NP   12/136636   10 Jun 2008   2009-0033255-A1  
05 Feb 2009       CHARGING ENERGY SOURCES WITH A RECTIFIER USING DOUBLE-ENDED
INVERTER SYSTEM P001903-US-NP   12/110946   28 Apr 2008   2009-0033274-A1   05
Feb 2009       SYSTEM FOR USING A MULTI-PHASE MOTOR WITH A DOUBLE-ENDED INVERTER
SYSTEM P001823-US-NP   12/178847   24 Jul 2008   2009-0033301-A1   05 Feb 2009  
    POWER ELECTRONICS DEVICES WITH INTEGRATED GATE DRIVE CIRCUITRY P001825-US-NP
  12/178478   23 Jul 2008   2009-0033410-A1   05 Feb 2009       POWER
ELECTRONICS DEVICES WITH INTEGRATED CONTROL CIRCUITRY 2007P70647-US-NP  
12/178449   23 Jul 2008   2009-0033477-A1   05 Feb 2009       Verfahren zum
Betrieb eines Kraftfahrzeuges und Steuereinrichtung P001820-US-NP   12/106868  
21 Apr 2008   2009-0034303-A1   05 Feb 2009       DISCONTINUOUS PULSE WIDTH
MODULATION FOR DOUBLE-ENDED INVERTER SYSTEM P001795-US-NP   12/132486   03 Jun
2008   2009-0034308-A1   05 Feb 2009       DOUBLE ENDED INVERTER SYSTEM WITH AN
IMPEDANCE SOURCE INVERTER SUBSYSTEM P000779-US-NP   12/178897   24 Jul 2008  
2009-0034310-A1   05 Feb 2009       COMPACT TERMINAL ASSEMBLY FOR POWER
CONVERTERS GP-309152-US-NP   11/833289   03 Aug 2007   2009-0035129-A1   05 Feb
2009       VANE AIR-COOLING SYSTEM FOR AUTOMATIC TRANSMISSION TORQUE CONVERTER
P000640-US-NP   12/165731   01 Jul 2008   2009-0035598-A1   05 Feb 2009      
PRODUCT WITH METALLIC FOAM AND METHOD OF MANUFACTURING THE SAME GP-309399-US-NP
  11/832331   01 Aug 2007   2009-0036246-A1   05 Feb 2009       HYBRID
POWERTRAIN WITH EFFICIENT ELECTRIC-ONLY MODE P000554-US-NP   11/832490   01 Aug
2007   2009-0036247-A1   05 Feb 2009       MULTI-SPEED TRANSMISSION
P002070-US-NP   12/105819   18 Apr 2008   2009-0036252-A1   05 Feb 2009      
NINE SPEED AUTOMATIC TRANSMISSION P002090-US-NP   11/831256   31 Jul 2007  
2009-0036253-A1   05 Feb 2009       10-SPEED TRANSMISSION P000350-US-NP  
11/832438   01 Aug 2007   2009-0036255-A1   05 Feb 2009       MULTI-SPEED
TRANSMISSION P002114-US-NP   12/104173   16 Apr 2008   2009-0036256-A1   05 Feb
2009       MULTI-SPEED TRANSMISSION P002100-US-NP   12/126544   23 May 2008  
2009-0036257-A1   05 Feb 2009       MULTI-SPEED TRANSMISSION P002096-US-NP  
12/144339   23 Jun 2008   2009-0036258-A1   05 Feb 2009       MULTI-SPEED
TRANSMISSION P000390-US-NP   11/832355   01 Aug 2007   2009-0036259-A1   05 Feb
2009       8-SPEED TRANSMISSIONS GP-308797-US-NP   11/832573   01 Aug 2007  
2009-0036268-A1   05 Feb 2009       TRANSMISSION HEATER SYSTEM AND METHOD
P000310-US-NP   11/833292   03 Aug 2007   2009-0037048-A1   05 Feb 2009      
INTEGRATED OPEN AND CLOSED-LOOP CONTROL METHOD FOR ACTIVE ENGINE MOUNTS
P000091-US-NP   11/831571   31 Jul 2007   2009-0037062-A1   05 Feb 2009      
CURVE SPEED CONTROL SYSTEM WITH ADAPTIVE MAP PREVIEW TIME AND DRIVING MODE
SELECTION

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-308674-US-NP   11/836863   10 Aug 2007   2009-0038227-A1   12 Feb 2009      
GLASS ATTACHMENT FOR MOVABLE VEHICLE WINDOW GP-309156-US-NP   11/890766   07 Aug
2007   2009-0038295-A1   12 Feb 2009       ELECTRICALLY HEATED DPF START-UP
STRAEGY 2006P60725-US-NP   12/177782   22 Jul 2008   2009-0038385   12 Feb 2009
      Pressure monitoring system P000009-US-NP   11/835704   08 Aug 2007  
2009-0039671-A1   12 Feb 2009       FLUSH VEHICLE DOOR HANDLE P000372-US-NP  
11/834834   07 Aug 2007   2009-0042686-A1   12 Feb 2009       MULTI-SPEED
TRANSMISSION P000063-US-NP   12/136979   11 Jun 2008   2009-0043068-A1   12 Feb
2009       ORGANIC SUPERACIDS, POLYMERS DERIVED FROM ORGANIC SUPERACIDS, AND
METHODS OF MAKING AND USING THE SAME 2005P50510-US-PCT   12/065919   17 Oct 2008
  2009-0043451-A1   12 Feb 2009       Regelungsverfahren für elektronisch
geregelte Dämpfungssysteme in Fahrzeugen und elektronisch geregeltes
Dämpfungssystem P000622-US-NP   12/019092   24 Jan 2008   2009-0044520-A1   19
Feb 2009       INTAKE AIR HEATER FOR ASSISTING DPF REGENERATION P000216-US-NP  
12/031813   15 Feb 2008   2009-0044532-A1   19 Feb 2009       FLEXIBLE FUEL
VARIABLE BOOST SUPERCHARGED ENGINE P000473-US-NP   12/109602   25 Apr 2008  
2009-0044768-A1   19 Feb 2009       PISTON SQUIRTER SYSTEM AND METHOD
P002208-US-NP   12/033473   19 Feb 2008   2009-0044772-A1   19 Feb 2009      
ENGINE AND METHOD OF ASSEMBLING AN ENGINE P000546-US-NP   12/046654   12 Mar
2008   2009-0044791-A1   19 Feb 2009       POSITIVE CRANKCASE VENTILATION SYSTEM
FOR AN INTERNAL COMBUSTION ENGINE P001734-US-NP   12/183180   31 Jul 2008  
2009-0044923-A1   19 Feb 2009       CASTING NOISE-DAMPED, VENTED BRAKE ROTORS
WITH EMBEDDED INSERTS P001527-US-NP   12/105687   18 Apr 2008   2009-0044930-A1
  19 Feb 2009       THERMAL AND ACOUSTIC VALLEY SHIELD FOR ENGINE ASSEMBLY
P001138-US-NP   11/839679   16 Aug 2007   2009-0045028-A1   19 Feb 2009      
CLUTCH ACTUATION SYSTEM WITH LOCKING MECHANISM AND METHOD OF CONTROLLING
ENGAGEMENT OF A CLUTCH P001898-US-NP   11/839713   16 Aug 2007   2009-0045042-A1
  19 Feb 2009       ACTIVE MATERIAL BASED BODIES FOR VARYING FRICTIONAL FORCE
LEVELS AT THE INTERFACE BETWEEN TWO SURFACES P000010-US-NP   11/840249   17 Aug
2007   2009-0045642-A1   19 Feb 2009       APPARATUS FOR MOUNTING AN ARTICLE
ASTRIDE FIXED AND MOVABLE BODY COMPONENTS GP-309245-US-NP   11/838223   14 Aug
2007   2009-0045815-A1   19 Feb 2009       METHOD AND APPARATUS FOR MANAGING
POWER FLOW OF AN ELECTRIC POWER STORAGE DEVICE P001586-US-NP   11/972063   10
Jan 2008   2009-0046962-A1   19 Feb 2009       MAIN BEARING SUPPORT STRUCTURE
FOR AN INTERNAL COMBUSTION ENGINE P002125-US-NP   11/970054   07 Jan 2008  
2009-0046968-A1   19 Feb 2009       METHOD OF MANUFACTURING SPLIT BEARING RACES
P002127-US-NP   12/023558   31 Jan 2008   2009-0046973-A1   19 Feb 2009      
BEARING RETENTION METHOD AND APPARATUS GP-306410-US-NP   11/839764   16 Aug 2007
  2009-0047197-A1   19 Feb 2009       ACTIVE MATERIAL BASED BODIES FOR VARYING
SURFACE TEXTURE AND FRICTIONAL FORCE LEVELS GP-306128-US-NP   11/839720   16 Aug
2007   2009-0047489-A1   19 Feb 2009       COMPOSITE ARTICLE HAVING ADJUSTABLE
SURFACE MORPHOLOGY AND METHODS OF MAKING AND USING

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

P002224-US-NP   11/839032   15 Aug 2007   2009-0048058-A1   19 Feb 2009      
8-Speed Transmission P002226-US-NP   11/839036   15 Aug 2007   2009-0048059-A1  
19 Feb 2009       9-SPEED TRANSMISSION P001865-US-NP   11/839682   16 Aug 2007  
2009-0048060-A1   19 Feb 2009       8-SPEED TRANSMISSION P002238-US-NP  
11/840419   17 Aug 2007   2009-0048061-A1   19 Feb 2009       8-SPEED
TRANSMISSION P000264-US-NP   12/031821   15 Feb 2008   2009-0048745-A1   19 Feb
2009       FLEXIBLE FUEL VARIABLE BOOST HYBRID POWERTRAIN P002390-US-NP  
12/181348   29 Jul 2008   2009-0048757-A1   19 Feb 2009       CONTROL STRATEGY
FOR TRANSITIONING AMONG COMBUSTION MODES IN AN INTERNAL COMBUSTION ENGINE
P001915-US-NP   12/185185   04 Aug 2008   2009-0048760-A1   19 Feb 2009      
METHOD FOR CONTROLLING COMBUSTION MODE TRANSITIONS IN AN INTERNAL COMBUSTION
ENGINE P001229-US-NP   12/185872   05 Aug 2008   2009-0048761-A1   19 Feb 2009  
    METHOD FOR CONTROLLING ENGINE INTAKE AIR FLOW P002342-US-NP   12/185873   05
Aug 2008   2009-0048762-A1   19 Feb 2009       METHOD FOR CONTROLLING CYLINDER
CHARGE IN A HOMOGENEOUS CHARGE COMPRESSION IGNITION ENGINE P002927-US-NP  
12/046173   11 Mar 2008   2009-0048765-A1   19 Feb 2009       METHOD AND
APPARATUS FOR MONITORING AN EGR VALVE IN AN INTERNAL COMBUSTION ENGINE
GP-308735-US-NP   11/839707   16 Aug 2007   2009-0048802-A1   19 Feb 2009      
METHOD AND APPARATUS FOR MONITORING A VARIABLE GEOMETRY INTAKE AIR COMPRESSOR
DEVICE P000506-US-NP   11/839727   16 Aug 2007   2009-0048889-A1   19 Feb 2009  
    MANUFACTURING PORTFOLIO FLEXIBILITY PLANNING P000220-US-NP   11/843153   22
Aug 2007   2009-0049618-A1   26 Feb 2009       APPARATUS AND METHOD FOR
INSTALLING CONNECTING RODS GP-309422-US-NP   11/843687   23 Aug 2007  
2009-0050709-A1   26 Feb 2009       POWDER PAINT RECIRCULATION BLOCK ASSEMBLY
GP-309175-US-NP   11/844398   24 Aug 2007   2009-0051183-A1   26 Feb 2009      
VEHICLE DITCH MOLDING GP-307132-US-NP   11/758781   06 Jun 2007  
2009-0052210-A1   26 Feb 2009       TEMPERATURE SENSING ARRANGEMENTS FOR POWER
ELECTRONIC DEVICES GP-303557-US-NP   11/842650   21 Aug 2007   2009-0053563-A1  
26 Feb 2009       PLATE FOR A FUEL CELL ASSEMBLY P002120-US-NP   12/042732   05
Mar 2008   2009-0054193-A1   26 Feb 2009       MULTI-SPEED TRANSMISSION
P002239-US-NP   12/108825   24 Apr 2008   2009-0054194-A1   26 Feb 2009      
MULTI-SPEED TRANSMISSION P002119-US-NP   12/108894   24 Apr 2008  
2009-0054195-A1   26 Feb 2009       MULTI-SPEED TRANSMISSION P002240-US-NP  
12/174249   16 Jul 2008   2009-0054196-A1   26 Feb 2009       MULTI-SPEED
TRANSMISSION P002277-US-NP   12/177561   22 Jul 2008   2009-0054197-A1   26 Feb
2009       MULTI-SPEED TRANSMISSION P000377-US-NP   11/844371   24 Aug 2007  
2009-0054198-A1   26 Feb 2009       8-SPEED TRANSMISSION P002225-US-NP  
12/042773   05 Mar 2008   2009-0054199-A1   26 Feb 2009       MULTI-SPEED
TRANSMISSION GP-308644-US-NP   11/844278   23 Aug 2007   2009-0055064-A1   26
Feb 2009       METHOD AND SYSTEM FOR CONSISTENT BRAKING CONTROL GP-309078-US-NP
  11/844369   24 Aug 2007   2009-0055065-A1   26 Feb 2009       ACTIVE BRAKE
PULSATION CONTROL GP-308088-US-NP   11/843876   23 Aug 2007   2009-0055330-A1  
26 Feb 2009       METHOD FOR ANOMALY PREDICTION OF BATTERY PARASITIC LOAD
GP-309024-US-NP   11/848732   31 Aug 2007   2009-0056134-A1   05 Mar 2009      
CAST-IN-PLACE TORSION JOINT P000109-US-NP   11/847109   29 Aug 2007  
2009-0056429-A1   05 Mar 2009       METHOD AND SYSTEM FOR COLLECTING CRANKSHAFT
POSITION DATA GP-308767-US-NP   11/848975   31 Aug 2007   2009-0056436-A1   05
Mar 2009       SYSTEM AND PROCESS FOR MONITORING VEHICLE FUEL LEVEL

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

P000104-US-NP   11/848687   31 Aug 2007   2009-0056672-A1   05 Mar 2009      
AIRFLOW-BASED CRANK THROTTLE CONTROL IN A TORQUE-BASED SYSTEM GP-308165-US-NP  
12/117211   08 May 2008   2009-0056673-A1   05 Mar 2009       DIESEL COMBUSTION
MODE SWITCHING CONTROL BASED ON INTAKE CARBON DIOXIDE (CO2) CONCENTRATION
GP-309073-US-NP   11/848303   31 Aug 2007   2009-0056868-A1   05 Mar 2009      
ADHESIVE BONDING OF VEHICLE EXTERNAL PANELS TO REDUCE BOND-LINE READ-OUT
2007P70342-US-NP   12/193586   18 Aug 2008   2009-0057061-A1   05 Mar 2009      
Schaltgetriebe mit Zahnradpumpe P000924-US-NP   11/847007   29 Aug 2007  
2009-0057319-A1   05 Mar 2009       DIFFUSION LAYER FOR HIGH PRESSURE VESSELS
P000430-US-NP   11/847684   30 Aug 2007   2009-0057373-A1   05 Mar 2009      
MULTI-PURPOSE END EFFECTOR FOR WELDER P001678-US-NP   11/847142   29 Aug 2007  
2009-0058010-A1   05 Mar 2009       APPARATUS AND METHOD FOR REDUCING STRAY RF
SIGNAL NOISE IN AN ELECTRICALLY POWERED VEHICLE 2007P70920-US-NP   12/198809  
26 Aug 2008   2009-0058112-A1   05 Mar 2009       Aufprallbegrenzungssystem
eines Fahrzeugs GP-307764-US-NP   11/848488   31 Aug 2007   2009-0058130-A1   05
Mar 2009       ACTIVE MATERIAL BASED CONCEALMENT DEVICES FOR SEAMS
GP-305839-US-NP   11/848466   31 Aug 2007   2009-0058132-A1   05 Mar 2009      
ACTIVE MATERIAL BASED CONCEALMENT ASSEMBLIES GP-308144-US-NP   11/846529   29
Aug 2007   2009-0058367-A1   05 Mar 2009       ADAPTIVE BATTERY ESTIMATOR AND
METHOD GP-309309-US-NP   11/845836   28 Aug 2007   2009-0058685-A1   05 Mar 2009
      MULTIMODE VEHICLE LOCATION DEVICE AND METHOD GP-309382-US-NP   11/847372  
30 Aug 2007   2009-0058731-A1   05 Mar 2009       DUAL BAND STACKED PATCH
ANTENNA GP-305787-US-CNT   12/265874   06 Nov 2008   2009-0061187-A1   05 Mar
2009       FRICTION STIR NUT AND METHOD OF JOINING THEREWITH P002567-US-CIP  
12/116371   07 May 2008   2009-0061188-A1   05 Mar 2009       ACTIVE MATERIAL
BASED SEAM CONCEALMENT DEVICES AND METHODS OF USE THEREOF P001015-US-NP  
11/939698   14 Nov 2007   2009-0062983-A1   05 Mar 2009       SUSPENSION SYSTEM
WITH OPTIMIZED DAMPING RESPONSE GP-308755-US-NP   11/845802   28 Aug 2007  
2009-0062990-A1   05 Mar 2009       SYSTEMS AND METHODS FOR ENCOURAGING THE USE
OF VEHICLE SEAT BELTS 2007P70645-US-NP   12/195293   20 Aug 2008  
2009-0062992-A1   05 Mar 2009       Kraftfahrzeug mit einem Navigationssystem
und einem AFL-Scheinwerfersystem P000679-US-NP   11/853074   11 Sep 2007  
2009-0064663-A1   12 Mar 2009       METHOD AND APPARATUS FOR DETERMINING
TEMPERATURE IN A GAS FEEDSTREAM P004071-US-NP   12/062869   04 Apr 2008  
2009-0064950-A1   12 Mar 2009       VALVETRAIN CONTROL SYSTEMS WITH LIFT MODE
TRANSITIONING BASED ENGINE SYNCHRONIZATION TIMING AND SENSOR BASED LIFT MODE
CONTROL P004070-US-NP   12/062890   04 Apr 2008   2009-0064951-A1   12 Mar 2009
      VALVETRAIN CONTROL SYSTEMS WITH INDEPENDENT INTAKE AND EXHAUST LIFT
CONTROL P002595-US-NP   12/035877   22 Feb 2008   2009-0064963-A1   12 Mar 2009
      SPARK IGNITED DIRECT INJECTION TARGETING FOR IMPROVED COMBUSTION
P001697-US-NP   11/853470   11 Sep 2007   2009-0064976-A1   12 Mar 2009      
LEARN CORRECTION FEATURE FOR VIRTUAL FLEX FUEL SENSOR ALGORITHM P001991-US-NP  
11/853238   11 Sep 2007   2009-0065277-A1   12 Mar 2009       VEHICLE HOOD
ASSEMBLY WITH RIPPLED CUSHION SUPPORT

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

P002370-US-NP   11/952265   07 Dec 2007   2009-0065292-A1   12 Mar 2009      
LOW NOISE FUEL INJECTION PUMP GP-308318-US-NP   11/853890   12 Sep 2007  
2009-0065484-A1   12 Mar 2009       WELDING POLYMERIC PANELS TO METAL SURFACES
P001548-US-NP   11/852599   10 Sep 2007   2009-0065994-A1   12 Mar 2009      
RECONFIGURABLE CLAMP AND METHOD OF USE THEREOF P000246-US-NP   12/271574   14
Nov 2008   2009-0066115-A1   12 Mar 2009       ACTIVE MATERIAL INSERTS FOR USE
WITH HOLLOW STRUCTURES P000181-US-NP   11/853202   11 Sep 2007   2009-0066163-A1
  12 Mar 2009       TWO-SOURCE SERIES INVERTER P000943-US-NP   11/853894   12
Sep 2007   2009-0066271-A1   12 Mar 2009       METHOD AND SYSTEM FOR CONVERTING
DC POWER TO AC POWER GP-309199-US-NP   11/853113   11 Sep 2007   2009-0066281-A1
  12 Mar 2009       METHOD AND APPARATUS FOR ELECTRIC MOTOR TORQUE MONITORING
GP-309056-US-NP   11/850983   06 Sep 2007   2009-0066283-A1   12 Mar 2009      
METHOD AND SYSTEM FOR LIMITING THE OPERATING TEMPERATURE OF AN ELECTRIC MOTOR
P002442-US-NP   11/852879   10 Sep 2007   2009-0066495-A1   12 Mar 2009      
METHODS AND SYSTEMS FOR DETERMINING DRIVER EFFICIENCY AND OPERATING MODES IN A
HYBRID VEHICLE P000726-US-NP   11/853693   11 Sep 2007   2009-0066637-A1   12
Mar 2009       HANDHELD ELECTRONIC DEVICE WITH MOTION-CONTROLLED DISPLAY
GP-308479-US-NP   11/853101   11 Sep 2007   2009-00669989-A1   12 Mar 2009      
METHOD AND CONTROL ARCHITECTURE FOR SELECTION OF OPTIMAL ENGINE INPUT TORQUE FOR
A POWERTRAIN SYSTEM P000114-US-NP   11/853873   12 Sep 2007   2009-0067203-A1  
12 Mar 2009       THREE PHASE INVERTER WITH IMPROVED LOSS DISTRIBUTION
P000562-US-NP   11/949854   04 Dec 2007   2009-0068041-A1   12 Mar 2009      
LOW BACK-FLOW PULSATION FULE INJECTION PUMP GP-309355-US-NP   11/853262   11 Sep
2007   2009-0068093-A1   12 Mar 2009       BIMETALLIC CATALYST FOR NOX REDUCTION
IN ENGINE EXHAUST P000460-US-NP   11/851594   07 Sep 2007   2009-0068357-A1   12
Mar 2009       MAGNESIUM-TITANIUM SOLID SOLUTION ALLOYS P001906-US-NP  
11/851401   07 Sep 2007   2009-0068535-A1   12 Mar 2009       FUEL CELL BIPOLAR
PLATE EXIT FOR IMPROVED FLOW DISTRIBUTION AND FREEZE COMPATIBILITY
GP-307767-US-NP   11/853855   12 Sep 2007   2009-0068536-A1   12 Mar 2009      
OVOID SHAPED FUEL STORAGE TANK P001199-US-NP   12/203559   03 Sep 2008  
2009-0068541-A1   12 Mar 2009       ELECTRODES CONTAINING OXYGEN EVOLUTION
REACTION CATALYSTS P000418-US-NP   11/853884   12 Sep 2007   2009-0069142-A1  
12 Mar 2009       METHOD AND SYSTEM FOR CONTROLLING POWER INVERTERS IN ELECTRIC
DRIVES OF VEHICLES WITH TWO-MODE TRANSMISSIONS GP-308471-US-NP   11/853092   11
Sep 2007   2009-0069148-A1   12 Mar 2009       CONTROL ARCHITECTURE AND METHOD
FOR ONE-DIMENSIONAL OPTIMIZATION OF INPUT TORQUE AND MOTOR TORQUE IN FIXED GEAR
FOR A HYBRID POWERTRAIN SYSTEM GP-309334-US-NP   11/853168   11 Sep 2007  
2009-0069151-A1   12 Mar 2009       VALVE CONTROL SYSTEM GP-309363-US-NP  
11/852630   10 Sep 2007   2009-0069154-A1   12 Mar 2009       APPARATUS AND
METHOD OF ENGINE TORQUE CONTROL DURING POWER TAKE-OFF OPERATION IN A MOTOR
VEHICLE P000568-US-NP   11/851219   06 Sep 2007   2009-0069975-A1   12 Mar 2009
      FUEL CELL VEHICLE PERFORMANCE MODE

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

P000793-US-NP   11/854344   12 Sep 2007   2009-0069977-A1   12 Mar 2009      
APPARATUS AND METHODS FOR AUTOMATICALLY ACTIVATING A MOTOR VEHICLE TURN SIGNAL
LAMP P000398-US-NP   11/851209   06 Sep 2007   2009-0069984-A1   12 Mar 2009    
  AUTOMATIC WINDOW REPOSITIONING TO RELIEVE VEHICLE PASSENGER CABIN WIND
PRESSURE PULSATION P001606-US-NP   11/853672   11 Sep 2007   2009-0069999-A1  
12 Mar 2009       ONBOARD TRIP COMPUTER FOR EMISSIONS SUBJECT TO REDUCTION
CREDITS GP-309240-US-NP   12/062920   04 Apr 2008   2009-0070006-A1   12 Mar
2009       VALVETRAIN CONTROL SYSTEMS FOR INTERNAL COMBUSTION ENGINES WITH
DIFFERENT INTAKE AND EXHAUST LEADING MODES P004068-US-NP   12/062918   04 Apr
2008   2009-0070015-A1   12 Mar 2009       VALVETRAIN CONTROL SYSTEMS FOR
INTERNAL COMBUSTION ENGINES WITH MULTIPLE INTAKE AND EXHAUST TIMING BASED LIFT
MODES P004069-US-NP   12/062938   04 Apr 2008   2009-0070016-A1   12 Mar 2009  
    VALVETRAIN CONTROL SYSTEMS FOR INTERNAL COMBUSTION ENGINES WITH TIME AND
EVENT BASED CONTROL P000012-US-NP   11/853184   11 Sep 2007   2009-0070019-A1  
12 Mar 2009       METHOD AND CONTROL ARCHITECTURE FOR OPTIMIZATION OF ENGINE
FUEL-CUTOFF SELECTION AND ENGINE INPUT TORQUE FOR A HYBRID POWERTRAIN SYSTEM
P002133-US-NP   11/852850   10 Sep 2007   2009-0070027-A1   12 Mar 2009      
METHODS AND SYSTEMS FOR DETERMINING DRIVER EFFICIENCY IN A VEHICLE
GP-308087-US-NP   11/851208   06 Sep 2007   2009-0070035-A1   12 Mar 2009      
METHOD FOR ADAPTIVELY CONSTRUCTING AND REVISING ROAD MAPS P002572-US-NP  
11/941545   16 Nov 2007   2009-0071124-A1   19 Mar 2009       ELEVATED EXHAUST
TEMPERATURE, ZONED, ELECTRICALLY-HEATED PARTICULATE MATTER FILTER P002571-US-NP
  11/950545   05 Dec 2007   2009-0071126-A1   19 Mar 2009       HIGH EXHAUST
TEMPERATURE, ZONED, ELECTRICALLY-HEATED PARTICULATE MATTER FILTER P000829-US-NP
  11/855178   14 Sep 2007   2009-0071178-A1   19 Mar 2009       VEHICLE HVAC AND
BATTERY THERMAL MANAGEMENT GP-309206-US-NP   11/855260   14 Sep 2007  
2009-0071620-A1   19 Mar 2009       DIE CAST MAGNESIUM COMPONENTS P001536-US-NP
  12/100056   09 Apr 2008   2009-0071747-A1   19 Mar 2009       ENGINE ACOUSTIC
TREATMENT P001570-US-NP   11/856752   18 Sep 2007   2009-0071777-A1   19 Mar
2009       ELECTRO-HYDRAULIC CONTROL SYSTEM WITH MULTIPLEXED SOLENOID FOR
RETARDER OPERATION AND MAIN PRESSURE MODULATION P001079-US-NP   12/174320   16
Jul 2008   2009-0071779-A1   19 Mar 2009       DAMPED PART WITH INSERT
P001547-US-NP   11/856755   18 Sep 2007   2009-0071784-A1   19 Mar 2009      
POWERTRAIN WITH TORQUE CONVERTER-MOUNTED GENERATOR FOR MULTIPLE VOLTAGE
ELECTRICAL POWER AND METHOD FOR ASSEMBLING SAME P002337-US-CIP   12/059861   31
Mar 2008   2009-0072575-A1   19 Mar 2009       METHODS OF DEPLOYING A COVER
UTILIZING ACTIVE MATERIAL AND AN EXTERNAL HEAT SOURCE P001173-US-NP   12/274786
  20 Nov 2008   2009-0072604-A1   19 Mar 2009       Active Material Based Sensor
Systems for the Control of Power Folding Seats

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

P000218-US-NP   11/853862   12 Sep 2007   2009-0072770-A1   19 Mar 2009      
POWER INVERTER MODULE THERMAL MANAGEMENT GP-309224-US-NP   11/856504   17 Sep
2007   2009-0072778-A1   19 Mar 2009       LOW SPEED SYNCHRONOUS MOTOR DRIVE
OPERATION GP-307968-US-NP   11/856744   18 Sep 2007   2009-0074993-A1   19 Mar
2009       ACTIVE MATERIAL ACTIVATED COVER GP-306669-US-NP   11/856122   17 Sep
2007   2009-0075127-A1   19 Mar 2009       METHOD FOR MEASURING HIGH-FREQUENCY
RESISTANCE OF FUEL CELL IN A VEHICLE P001573-US-NP   11/856751   18 Sep 2007  
2009-0075772-A1   19 Mar 2009       ELECTRO-HYDRAULIC CONTROL SYSTEM FOR
TRANSMISSION WITH DUAL-AREA PISTON FOR TORQUE-TRANSMITTING MECHANISM
P001008-US-NP   11/854563   13 Sep 2007   2009-0075773-A1   19 Mar 2009      
METHOD AND APPARATUS TO DETECT A MODE-GEAR MISMATCH DURING OPERATION OF AN
ELECTRO-MECHANICAL TRANSMISSION P001019-US-NP   11/854566   13 Sep 2007  
2009-0075780-A1   19 Mar 2009       METHOD AND APPARATUS TO MONITOR A VALVE
ADAPTED TO CONTROL MODE TO GEAR TRANSITIONS DURING OPERATION OF AN
ELECTRO-MECHANICAL TRANSMISSION GP-308933-US-NP   11/858105   19 Sep 2007  
2009-0076672-A1   19 Mar 2009       METHOD AND APPARATUS FOR MANAGING TORQUE
INPUTS TO AN ELECTRO-MECHANICAL TRANSMISSION P001011-US-NP   11/854564   13 Sep
2007   2009-0076679-A1   19 Mar 2009       METHOD AND APPARATUS TO MONITOR AN
OUTPUT SPEED SENSOR DURING OPERATION OF AN ELECTRO-MECHANICAL TRANSMISSION
P002584-US-NP   11/856536   17 Sep 2007   2009-0077240-A1   19 Mar 2009      
METHOD AND APPARATUS FOR IMPLEMENTING A MOBILE SERVER P002585-US-NP   11/856533
  17 Sep 2007   2009-0077266-A1   19 Mar 2009       METHOD AND APPARATUS FOR
IMPLEMENTING A MOBILE SERVER P000320-US-NP   11/856538   17 Sep 2007  
2009-0077267-A1   19 Mar 2009       METHOD AND APPARATUS FOR IMPLEMENTING A
MOBILE SERVER P001059-US-NP   11/861698   26 Sep 2007   2009-0078082-A1   26 Mar
2009       ADAPTER RING FOR TRANSMISSION CASE TO ENGINE CONNECTION P001877-US-NP
  11/858596   20 Sep 2007   2009-0078515-A1   26 Mar 2009       LIGHTWEIGHT
BRAKE ROTOR AND COMPONENTS WITH COMPOSITE MATERIALS GP-309180-US-NP   11/860049
  24 Sep 2007   2009-0078520-A1   26 Mar 2009       INSERT WITH TABS AND DAMPED
PRODUCTS AND METHODS OF MAKING THE SAME P006870-US-CIP   12/327707   03 Dec 2008
  2009-0078527-A1   26 Mar 2009       CLUTCH FOR A TRANSMISSION P000250-US-NP  
11/859987   24 Sep 2007   2009-0078683-A1   26 Mar 2009       SYSTEM FOR AND
METHOD OF EDGE WELDING USING PROJECTIONS GP-307649-US-CIP   12/326975   03 Dec
2008   2009-0079231-A1   26 Mar 2009       VEHICLE WINDOW MOUNTING ASSEMBLY
P000253-US-NP   11/860347   24 Sep 2007   2009-0080673-A1   26 Mar 2009      
SYSTEMS AND METHODS FOR AUTOMATICALLY CONTROLLING THE VOLUME OF A MOTOR VEHICLE
ENTERTAINMENT SYSTEM P001168-US-NP   11/858964   21 Sep 2007   2009-0081489-A1  
26 Mar 2009       ON-LINE SYSTEM IDENTIFICATION AND CONTROL OF FUEL CELL
HUMIDIFICATION VIA HFR MEASUREMENTS P001120-US-NP   11/858987   21 Sep 2007  
2009-0081490-A1   26 Mar 2009       CLOSED-LOOP METHOD FOR FUEL CELL SYSTEM
START-UP WITH LOW VOLTAGE SOURCE P000462-US-NP   11/859300   21 Sep 2007  
2009-0081491-A1   26 Mar 2009       METHOD FOR FAST AND RELIABLE FUEL CELL
SYSTEM START-UPS

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-302781-US-DIV   12/327195   03 Dec 2008   2009-0081495-A1   26 Mar 2009      
GAS CONTROL AND OPERATION METHOD OF A FUEL CELL SYSTEM FOR WATER AND GAS
DISTRIBUTION P001208-US-NP   11/858974   21 Sep 2007   2009-0081496-A1   26 Mar
2009       FUEL CELL SYSTEM AND START-UP METHOD P001188-US-NP   11/860121   24
Sep 2007   2009-0081502-A1   26 Mar 2009       OPEN-LOOP SYSTEM AND METHOD FOR
FUEL CELL STACK START-UP WITH LOW-VOLTAGE SOURCE P001134-US-NP   11/860118   24
Sep 2007   2009-0081505-A1   26 Mar 2009       FUEL CELL SYSTEM WARM-UP STRATEGY
WITH REDUCED EFFICIENCY LOSSES P000278-US-NP   11/824774   02 Jul 2007  
2009008172-A1   08 Jan 2009       CONTROL OF HYBRID POWER REGENERATION DURING
CRUISE CONTROL GP-309294-US-NP   11/860352   24 Sep 2007   2009-0081980-A1   26
Mar 2009       APPARATUS, SYSTEMS AND METHODS FOR SUPPRESSING RADIO INTERFERENCE
FROM A NOISE SOURCE VIA ACTIVE FILTERING P001524-US-NP   11/861635   26 Sep 2007
  2009-0082150-A1   26 Mar 2009       ELECTRO-MECHANICAL TRANSMISSION CONTROL
SYSTEM P002498-US-NP   12/036632   25 Feb 2008   2009-0082157-A1   26 Mar 2009  
    MULTI-SPEED TRANSMISSION WITH EXTERNAL DRIVE GEARSETS P002338-US-NP  
12/042721   05 Mar 2008   2009-0082158-A1   26 Mar 2009       MULTI-SPEED
TRANSMISSION WITH EXTERNAL DRIVE GEARSETS P002465-US-NP   12/042756   05 Mar
2008   2009-0082159-A1   26 Mar 2009       MULTI-SPEED TRANSMISSION WITH
EXTERNAL DRIVE GEARSETS P002308-US-NP   12/144345   23 Jun 2008  
2009-0082160-A1   26 Mar 2009       MULTI-SPEED TRANSMISSION WITH EXTERNAL DRIVE
GEARSETS P002524-US-NP   11/859103   21 Sep 2007   2009-0082163-A1   26 Mar 2009
      8-SPEED TRANSMISSION P002515-US-NP   11/859146   21 Sep 2007  
2009-0082164-A1   26 Mar 2009       8-SPEED TRANSMISSION P002570-US-NP  
11/859157   21 Sep 2007   2009-0082165-A1   26 Mar 2009       8-SPEED
TRANSMISSION P002569-US-NP   11/859155   21 Sep 2007   2009-0082166-A1   26 Mar
2009       8-SPEED TRANSMISSION P002478-US-NP   12/042743   05 Mar 2008  
2009-0082167-A1   26 Mar 2009       MULTI-SPEED TRANSMISSION WITH EXTERNAL DRIVE
GEARSETS GP-308480-US-NP   11/861506   26 Sep 2007   2009-0082170-A1   26 Mar
2009       METHOD AND CONTROL ARCHITECTURE FOR OPTIMIZATION OF CYLINDER
DEACTIVATION SELECTION AND ENGINE INPUT TORQUE FOR A HYBRID POWERTRAIN SYSTEM
P001869-US-NP   11/852639   10 Sep 2007   2009-0082171-A1   26 Mar 2009      
OUTPUT SPLIT ELECTRICALLY-VARIABLE TRANSMISSION WITH ELECTRIC PROPULSION USING
ONE OR TWO MOTORS P001290-US-NP   11/859883   24 Sep 2007   2009-0082935-A1   26
Mar 2009       METHODS AND SYSTEMS TO CONTROL BRAKING OF A TRAILER HITCHED TO A
VEHICLE P002671-US-NP   12/237471   25 Sep 2008   2009-0084333-A1   02 Apr 2009
      METHOD AND APPARATUS FOR CONTINUOUSLY VARIABLE DIFFERENTIAL PHASING OF
ENGINE VALVE OPERATION P002616-US-NP   12/235979   23 Sep 2008   2009-0084334-A1
  02 Apr 2009       DIESEL FUEL INJECTION PRIMING SYSTEM P000116-US-NP  
11/862543   27 Sep 2007   2009-0084347-A1   02 Apr 2009       SYSTEM AND METHOD
FOR INJECTING FUEL INTO A DIRECT INJECTION ENGINE

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

P002299-US-NP   12/182169   30 Jul 2008   2009-0084363-A1   02 Apr 2009      
REGENERATION OF EVAPORATIVE EMISSION CONTROL SYSTEM FOR PLUG-IN HYBRID VEHICLE
P000953-US-NP   11/864223   28 Sep 2007   2009-0084618-A1   02 Apr 2009      
HYBRID POWERTRAINS AND METHODS OF OPERATING P001246-US-NP   11/864107   28 Sep
2007   2009-0084646-A1   02 Apr 2009       BI-FOLD VALVE-TYPE MAGNETORHEOLOGICAL
FLUID ENERGY ABSORBER P002404-US-NP   12/188362   08 Aug 2008   2009-0084653-A1
  02 Apr 2009       ELECTRICALLY VARIABLE TRANSMISSION WITH AN AXIALLY-MOVEABLE
SELECTABLE ONE-WAY CLUTCH ASSEMBLY P000176-US-NP   11/864166   28 Sep 2007  
2009-0085880-A1   02 Apr 2009       SOFTWARE FLOW CONTROL OF ROTARY QUAD HUMAN
MACHINE INTERFACE P000296-US-NP   11/862644   27 Sep 2007   2009-0087716-A1   02
Apr 2009       NANOTUBE ASSEMBLY, BIPOLAR PLATE AND PROCESS OF MAKING THE SAME
P000846-US-NP   11/865757   02 Oct 2007   2009-0088062-A1   02 Apr 2009      
VEHICLE BODY PRESSURE RELIEF SYSTEM P001228-US-NP   11/862367   27 Sep 2007  
2009-0088261-A1   02 Apr 2009       SPRING-MASS DAMPER SYSTEM FOR VEHICLE
TRANSMISSION P001006-US-NP   11/866100   02 Oct 2007   2009-0088279-A1   02 Apr
2009       METHOD AND APPARATUS TO DETECT A MODE-GEAR MISMATCH DURING STEADY
STATE OPERATION OF AN ELECTRO-MECHANICAL TRANSMISSION GP-309412-US-NP  
11/863592   28 Sep 2007   2009-0088294-A1   02 Apr 2009       THERMAL PROTECTION
OF AN ELECTRIC DRIVE SYSTEM P001469-US-NP   11/862380   27 Sep 2007  
2009-0088296-A1   02 Apr 2009       CONTROL SYSTEM FOR A TRANSMISSION WITH A
DUAL AREA APPLY PISTON FOR TORQUE-TRANSMITTING MECHANISM ENGAGEMENT
P000345-US-NP   12/237894   25 Sep 2008   2009-0088884-A1   02 Apr 2009      
MANUFACTURING AUTOMATION SYSTEM COMPONENTS COMPATIBILITY AND PERFORMANCE TESTING
WITH INTEGRATED VIRTUAL AND REAL ENVIRONMENT P000423-US-NP   12/237944   25 Sep
2008   2009-0088885-A1   02 Apr 2009       METHODS OF INTEGRATING REAL AND
VIRTUAL WORLD USING VIRTUAL SENSOR/ACTUATOR P000960-US-NP   11/863513   28 Sep
2007   2009-0088928-A1   02 Apr 2009       OCCUPANT BASED NAVIGATION AID
LOCK-OUT FUNCTION P000269-US-NP   11/950704   05 Dec 2007   2009-0088946-A1   02
Apr 2009       SECURED THROTTLE POSITION IN A COORDINATED TORQUE CONTROL SYSTEM
P000346-US-NP   12/237923   25 Sep 2008   2009-0089700-A1   02 Apr 2009      
METHODS OF INTEGRATING REAL AND VIRTUAL WORLD USING PHYSICAL SENSOR/ACTUATOR
GP-307927-US-NP   11/868696   08 Oct 2007   2009-0090089-A1   09 Apr 2009      
RESISTIVE HEATER GEOMETRY AND REGENERATION METHOD FOR A DIESEL PARTICULATE
FILTER GP-308650-US-NP   11/867734   05 Oct 2007   2009-0090162-A1   09 Apr 2009
      DRIVER PLATE FOR ELECTROMAGNETIC FORMING OF SHEET METAL P000202-US-NP  
11/867859   05 Oct 2007   2009-0090325-A1   09 Apr 2009       PISTON SKIRT OIL
RETENTION FOR AN INTERNAL COMBUSTION ENGINE P001948-US-NP   11/867549   04 Oct
2007   2009-0090461-A1   09 Apr 2009       METHOD OF MINIMIZING RESIDUE ADHESION
FOR THERMO-REVERSIBLE DRY ADHESIVES

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

P000661-US-NP   11/869020   09 Oct 2007   2009-0090482-A1   09 Apr 2009      
NON-INVASIVE REAL-TIME LEVEL SENSING AND FEEDBACK SYSTEM FOR THE PRECISION SAND
CASTING PROCESS P001007-US-NP   11/869439   09 Oct 2007   2009-0090590-A1   09
Apr 2009       HIGH TORQUE ONE WAY CLUTCH GP-308899-US-NP   11/867864   05 Oct
2007   2009-0090592-A1   09 Apr 2009       HIGH-FREQUENCY ANTI-LOCK CLUTCH
SYSTEM AND METHOD P000334-US-NP   11/866781   03 Oct 2007   2009-0091057-A1   09
Apr 2009       MOLD ASSEMBLY DEVICE AND METHOD FOR ASSEMBLING A SEMI-PERMANENT
MOLD ASSEMBLY P000930-US-NP   11/866487   03 Oct 2007   2009-0091162-A1   09 Apr
2009       ENERGY-ABSORBING DEVICE FOR A VEHICLE SEAT P000172-US-NP   11/867492
  04 Oct 2007   2009-0091291-A1   09 Apr 2009       POWER GRID LOAD MANAGEMENT
FOR PLUG-IN VEHICLES P000403-US-NP   11/867497   04 Oct 2007   2009-0091299-A1  
09 Apr 2009       DYNAMICALLY ADAPTIVE METHOD FOR DETERMINING THE STATE OF
CHARGE OF A BATTERY P000465-US-NP   11/868819   08 Oct 2007   2009-0091419-A1  
09 Apr 2009       METHODS AND SYSTEMS TO CONTROL REMOTE ACCESS TO A VEHICLE
MODULE P000723-US-NP   11/868821   08 Oct 2007   2009-0091477-A1   09 Apr 2009  
    VEHICLE FOB WITH EXPANDED DISPLAY AREA P002193-US-NP   11/868760   08 Oct
2007   2009-0092863-A1   09 Apr 2009       FUEL CELL MEMBRANE HUMIDIFIER PLATE
DESIGN P001876-US-NP   11/867430   04 Oct 2007   2009-0092874-A1   09 Apr 2009  
    STABLE HYDROPHILIC COATING FOR FUEL CELL COLLECTOR PLATES GP-308012-US-NP  
11/867478   04 Oct 2007   2009-0092968-A1   09 Apr 2009       SCREENING METHOD
FOR MYCOBACTERIA IN METAL REMOVAL FLUID SYSTEMS GP-306653-US-DIV   12/336908  
17 Dec 2008   2009-0093332-A1   09 Apr 2009       ELECTRICALLY VARIABLE
TRANSMISSION HAVING THREE PLANETARY GEAR SETS WITH TWO FIXED INTERCONNECTIONS
GP-309280-US-NP   11/866473   03 Oct 2007   2009-0093932-A1   09 Apr 2009      
VEHICULAR SEATBELT MONITORING SYSTEM AND PROCESS P000969-US-NP   11/868807   08
Oct 2007   2009-0093991-A1   09 Apr 2009       SYSTEM AND METHOD FOR DETECTION
OF SPUN VEHICLE P000971-US-NP   11/868797   08 Oct 2007   2009-0093993-A1   09
Apr 2009       SYSTEM AND METHOD FOR DETECTION OF STOPPED VEHICLE P002754-US-NP
  11/869812   10 Oct 2007   2009-0094969-A1   16 Apr 2009       EXHAUST MANIFOLD
ASSEMBLY GP-307337-US-NP   11/871342   12 Oct 2007   2009-0095247-A1   16 Apr
2009       INTAKE VALVE FOR LESSENING ACCUMULATION OF HIGH BOILING FRACTION FROM
FUEL P000338-US-NP   11/870469   11 Oct 2007   2009-0095665-A1   16 Apr 2009    
  ANTI-DRAINBACK VALVE FOR AN OIL FILTER GP-308420-US-NP[1]   11/871337   12 Oct
2007   2009-0096143-A1   16 Apr 2009       METHOD AND APPARATUS FOR FIXTURING A
PANEL P000064-US-NP   11/871327   12 Oct 2007   2009-0096240-A1   16 Apr 2009  
    VEHICLE TRASH MANAGEMENT APPARATUS 2007P71102-US-NP   12/244185   02 Oct
2008   2009-0096244-A1   16 Apr 2009       Sitzanordnung für ein Kraftfahrzeug
und Kraftfahrzeug mit einer solchen Sitzanordnung P002152-US-NP   12/240131   29
Sep 2008   2009-0096245-A1   16 Apr 2009       SPRAY CAST MIXED-MATERIAL VEHICLE
CLOSURE PANELS P000120-US-NP   11/871266   12 Oct 2007   2009-0096252-A1   16
Apr 2009       VEHICLE CLOSURE ASSEMBLY WITH SEALED SPLIT BETWEEN INDEPENDENTLY
SELECTABLE CLOSURE PANELS GP-309405-US-NP   11/872075   15 Oct 2007  
2009-0098907-A1   16 Apr 2009       PARKED VEHICLE LOCATION INFORMATION ACCESS
VIA A PORTABLE CELLULAR COMMUNICATION DEVICE

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

P000033-US-NP   11/870438   11 Oct 2007   2009-0098968-A1   16 Apr 2009      
HYBRID POWERTRAIN WITH SINGLE ELECTRIC MOTOR INTEGRATED WITHIN AUTOMATIC
TRANSMISSION P002321-US-NP   12/047431   13 Mar 2008   2009-0098974-A1   16 Apr
2009       EIGHT AND NINE SPEED AUTOMATIC TRANSMISSIONS GP-309083-US-NP  
11/870440   11 Oct 2007   2009-0098976-A1   16 Apr 2009       HYBRID POWERTRAIN
SYSTEM HAVING SELECTIVELY CONNECTABLE ENGINE, MOTOR/GENERATOR, AND TRANSMISSION
P000073-US-NP   11/870673   11 Oct 2007   2009-0098978-A1   16 Apr 2009      
TORQUE CONVERTER CONTROL METHOD AND APPARATUS GP-308199-US-NP   11/871210   12
Oct 2007   2009-0099719-A1   16 Apr 2009       METHOD FOR VEHICLE SUSPENSION
WEAR PREDICTION AND INDICATION P002340-US-NP   11/872185   15 Oct 2007  
2009-0099729-A1   16 Apr 2009       METHODS AND SYSTEMS FOR CONTROLLING STEERING
IN A VEHICLE USING A PRIMARY ACTIVE STEERING FUNCTIONALITY AND A SUPPLEMENTAL
ACTIVE STEERING FUNCTIONALITY P001020-US-NP   11/870042   10 Oct 2007  
2009-0099742-A1   16 Apr 2009       METHOD AND APPARATUS TO MONITOR A FLOW
MANAGEMENT VALVE OF AN ELECTRO-MECHANICAL TRANSMISSION GP-308875-US-NP  
11/872730   16 Oct 2007   2009-0099744-A1   16 Apr 2009       BRAKE ASSIST EXIT
METHOD AND SYSTEM FOR VEHICLES GP-308851-US-NP   11/872733   16 Oct 2007  
2009-0099745-A1   16 Apr 2009       BRAKE ASSIST DRIVER COMMAND FOR VEHICLES
P001010-US-NP   11/870022   10 Oct 2007   2009-0099791-A1   16 Apr 2009      
METHOD AND APPARATUS FOR MONITORING A THERMAL MANAGEMENT SYSTEM OF AN
ELECTRO-MECHANICAL TRANSMISSION P001159-US-NP   11/873577   17 Oct 2007  
2009-0100627-A1   23 Apr 2009       DEBRIS REMOVAL APPARATUS FOR A WIPER SYSTEM
GP-309397-US-NP   11/874226   18 Oct 2007   2009-0100826-A1   23 Apr 2009      
DIESEL EXHAUST GAS TEMPERATURE REDUCTION P000149-US-NP   12/178989   24 Jul 2008
  2009-0101091-A1   23 Apr 2009       VARIABLE VALVE LIFT TRANSITION CONTROL
METHODS AND SYSTEMS GP-308319-US-NP   11/877090   23 Oct 2007   2009-0101118-A1
  23 Apr 2009       FUEL SUPPLY SYSTEM WITH A GAS ADSORPTION DEVICE
P001664-US-NP   11/874270   18 Oct 2007   2009-0101314-A1   23 Apr 2009      
MODIFIED HEAT PIPE FOR ACTIVATION OF A PRESSURE RELIEF DEVICE GP-309315-US-NP  
11/876812   23 Oct 2007   2009-0101465-A1   23 Apr 2009       BREAKAWAY CLUTCH
FOR CONTROLLABLE SPEED ACCESSORY DRIVE SYSTEM P000624-US-NP   11/877471   23 Oct
2007   2009-0101631-A1   23 Apr 2009       SYSTEM FOR CONTROLLING HIGH CURRENT
COMPONENTS IN A MOTOR VEHICLE P001607-US-NP   11/874289   18 Oct 2007  
2009-0101858-A1   23 Apr 2009       VALVE WITH ELASTICALLY DEFORMABLE COMPONENT
GP-307441-US-NP   11/874066   17 Oct 2007   2009-0102286-A1   23 Apr 2009      
APPARATUS AND METHODS FOR REDUCING RESONANCE IN MULTIPLE INVERTER SYSTEMS
GP-309254-US-NP   11/876883   23 Oct 2007   2009-0102588-A1   23 Apr 2009      
BRAZE METAL JOINT DESIGN 2007P70967-US-NP   12/235458   22 Sep 2008  
2009-0103848-A1   23 Apr 2009       SUPPORT BEARING FOR A VEHICLE
2007P71147-US-NP   12/189964   12 Aug 2008   2009-0103971-A1   23 Apr 2009      
Maschinenelement für eine Welle-Nabe-Verbindung und Herstellungsverfahren für
eine Welle-Nabe-Verbindung

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-306103-US-NP   11/873518   17 Oct 2007   2009-0104476-A1   23 Apr 2009      
FUEL CELL STACK WITH ASYMMETRIC DIFFUSION MEDIA ON ANODE AND CATHODE
P000833-US-NP   11/874317   18 Oct 2007   2009-0104480-A1   23 Apr 2009      
ASSISTED STACK ANODE PURGE AT START-UP OF FUEL CELL SYSTEM GP-308400-US-NP  
12/251416   14 Oct 2008   2009-0105039-A1   23 Apr 2009       METHOD FOR MODEL
BASED CLUTCH CONTROL AND TORQUE ESTIMATION P001175-US-NP   12/251419   14 Oct
2008   2009-0105896-A1   23 Apr 2009       A METHOD FOR CONTROLLING POWER FLOW
WITHIN A POWERTRAIN SYSTEM P000882-US-NP   11/874222   18 Oct 2007  
2009-0105900-A1   23 Apr 2009       RECONFIGURABLE STRUCTURE METHOD OF
ESTIMATING VEHICLE LATERAL VELOCITY P003058-US-NP   12/244815   03 Oct 2008  
2009-0105914-A1   23 Apr 2009       METHOD AND SYSTEM FOR INHIBITING OPERATION
IN A COMMANDED OPERATING RANGE STATE FOR A TRANSMISSION OF A POWERTRAIN SYSTEM
GP-308843-US-NP   11/873450   17 Oct 2007   2009-0105919-A1   23 Apr 2009      
METHOD AND SYSTEM FOR DETERMINING INITIATION OF A PANIC BRAKING MANEUVER
P000729-US-NP   11/930257   31 Oct 2007   2009-0106934-A1   30 Apr 2009      
VEHICLE CLOSURE CHECK LINK P000521-US-NP   11/877729   24 Oct 2007  
2009-0107155-A1   30 Apr 2009       PREPARING HYDROGEN FOR CRYO-ADSORBER STORAGE
P000287-US-NP   11/924675   26 Oct 2007   2009-0107172-A1   30 Apr 2009      
RECEIVER/DRYER-ACCUMULATOR-INTERNAL HEAT EXCHANGER FOR VEHICLE AIR CONDITIONING
SYSTEM P000084-US-NP   11/926167   29 Oct 2007   2009-0107205-A1   30 Apr 2009  
    APPARATUS FOR APERTURED ATTACHMENT OF METAL SHEETS P000307-US-NP   11/930769
  31 Oct 2007   2009-0107442-A1   30 Apr 2009       HIGH PRESSURE PISTON PUMP
ACTUATING SYSTEM USING AUTOMOTIVE STARTER SYSTEM GP-307081-US-NP   11/928175  
30 Oct 2007   2009-0107443-A1   30 Apr 2009       VOLTAGE SAG PREVENTION
APPARATUS AND METHOD P000940-US-NP   11/930342   31 Oct 2007   2009-0107739-A1  
30 Apr 2009       AIR CONDITIONING FOR BELT-ALTERNATOR-STARTER HYBRID ELECTRIC
VEHICLE P000484-US-NP   11/923287   24 Oct 2007   2009-0107742-A1   30 Apr 2009
      METHOD AND SYSTEM FOR CONTROLLING A POWER INVERTER IN ELECTRIC DRIVES OF
VEHICLES WITH TWO-MODE TRANSMISSIONS P002291-US-NP   12/246641   07 Oct 2008  
2009-0107745-A1   30 Apr 2009       METHOD AND SYSTEM FOR TORQUE SECURITY IN A
HYBRID CONTROLLER P002985-US-NP   12/252353   15 Oct 2008   2009-0107755-A1   30
Apr 2009       METHOD AND APPARATUS TO CONTROL MOTOR COOLING IN AN
ELECTRO-MECHANICAL TRANSMISSION GP-308590-US-NP   11/926798   29 Oct 2007  
2009-0107787-A1   30 Apr 2009       INSERTS WITH HOLES FOR DAMPED PRODUCTS AND
METHODS OF MAKING AND USING THE SAME P001425-US-NP   11/924806   26 Oct 2007  
2009-0107958-A1   30 Apr 2009       TORCH AND CONTACT TIP FOR GAS METAL ARC
WELDING P000328-US-NP   11/926158   29 Oct 2007   2009-0107959-A1   30 Apr 2009
      ARC WELDING INITIATION SYSTEM AND METHOD P000326-US-NP   11/927809   30
Oct 2007   2009-0107960-A1   30 Apr 2009       WELDING STABILITY SYSTEM AND
METHOD P000841-US-NP   11/923719   25 Oct 2007   2009-0108566-A1   30 Apr 2009  
    COLLAPSING VEHICLE TOW HOOK P002834-US-NP   12/199884   28 Aug 2008  
2009-0108607-A1   30 Apr 2009       ACTIVE MATERIAL ENABLED SELF-ACTUATING
DEVICES 2007P70259-US-NP   12/256368   22 Oct 2008   2009-0108627-A1   30 Apr
2009       Frontaufbau für ein Kraftfahrzeug

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

P000531-US-NP   12/253214   16 Oct 2008   2009-0108673-A1   30 Apr 2009      
METHOD FOR DETERMINING A VOLTAGE LEVEL ACROSS AN ELECTRIC CIRCUIT OF A
POWERTRAIN P000453-US-NP   11/923270   24 Oct 2007   2009-0108780-A1   30 Apr
2009       METHOD AND SYSTEM FOR CONTROLLING A POWER INVERTER IN ELECTRIC DRIVES
P000789-US-NP   11/929163   30 Oct 2007   2009-0108788-A1   30 Apr 2009      
METHOD AND SYSTEM FOR OPERATING WINDSHIELD WIPERS P000452-US-NP   11/923293   24
Oct 2007   2009-0108798-A1   30 Apr 2009       METHOD AND SYSTEM FOR CONTROLLING
PULSE WIDTH MODULATION IN A POWER INVERTER IN ELECTRIC DRIVES GP-307836-US-NP  
11/931360   31 Oct 2007   2009-0109022-A1   30 Apr 2009       METHOD AND
APPARATUS FOR PROVIDING IN-VEHICLE FUEL RELATED INFORMATION P000961-US-NP  
11/927785   30 Oct 2007   2009-0109046-A1   30 Apr 2009       ADAPTIVE FILTER
ALGORITHM FOR ESTIMATING BATTERY STATE-OF-AGE P001209-US-NP   11/925422   26 Oct
2007   2009-0110966-A1   30 Apr 2009       METHOD FOR IMPROVING FCS RELIABILITY
AFTER END CELL HEATER FAILURE P001121-US-NP   11/928608   30 Oct 2007  
2009-0111000-A1   30 Apr 2009       ANODE BLEED FLOW DETECTION AND REMEDIAL
ACTIONS P001891-US-NP   11/924453   25 Oct 2007   2009-0111294-A1   30 Apr 2009
      BUS BAR FINGER TO PCB SOLDERED INTERFACE P002827-US-NP   12/244836   03
Oct 2008   2009-0111635-A1   30 Apr 2009       ELECTRICALLY-VARIABLE
TRANSMISSION WITH COMPOUNDED OUTPUT GEARING P002986-US-NP   12/247317   08 Oct
2008   2009-0111637-A1   30 Apr 2009       METHOD AND APPARATUS TO CONTROL
HYDRAULIC PRESSURE FOR COMPONENT LUBRICATION IN AN ELECTRO-MECHANICAL
P003057-US-NP   12/245726   04 Oct 2008   2009-0111640-A1   30 Apr 2009      
METHOD AND APPARATUS FOR MONITORING REGENERATIVE BRAKING OPERATION IN A HYBRID
POWERTRAIN SYSTEM P002990-US-NP   12/250348   13 Oct 2008   2009-0111642-A1   30
Apr 2009       METHOD AND APPARATUS TO CONTROL CLUTCH STROKE VOLUME IN AN
ELECTRO-MECHANICAL TRANSMISSION P002988-US-NP   12/250514   13 Oct 2008  
2009-0111643-A1   30 Apr 2009       METHOD AND APPARATUS TO CONTROL CLUTCH FILL
PRESSURE IN AN ELECTRO-MECHANICAL TRANSMISSION P003128-US-NP   12/250518   13
Oct 2008   2009-0111644-A1   30 Apr 2009       METHOD AND APPARATUS FOR CLUTCH
TORQUE CONTROL IN MODE AND FIXED GEAR FOR A HYBRID POWERTRAIN SYSTEM
P003140-US-NP   12/250520   13 Oct 2008   2009-0111645-A1   30 Apr 2009      
METHOD AND APPARATUS TO CREATE A PSEUDO TORQUE PHASE DURING ONCOMING CLUTCH
ENGAGEMENT TO PREVENT CLUTCH SLIP FOR A HYBRID POWERTRAIN SYSTEM P001087-US-NP  
11/928490   30 Oct 2007   2009-0112343-A1   30 Apr 2009       Framework for
automatic generation of sequence of operations P001086-US-NP   11/928542   30
Oct 2007   2009-0112350-A1   30 Apr 2009       A PROCESS FOR GENERATING CONTROL
SEQUENCE OF OPERATIONS P003130-US-NP   12/252345   15 Oct 2008   2009-0112385-A1
  30 Apr 2009       DYNAMIC NONLINEAR SYSTEM CONSTRAINTS SHAPING FILTER FOR A
HYBRID POWERTRAIN SYSTEM

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

P003056-US-NP   12/244835   03 Oct 2008   2009-0112392-A1   30 Apr 2009      
METHOD AND SYSTEM FOR MONITORING PROCESSOR INTEGRITY IN A DISTRIBUTED CONTROL
MODULE SYSTEM FOR A POWERTRAIN SYSTEM P003059-US-NP   12/246654   07 Oct 2008  
2009-0112399-A1   30 Apr 2009       METHOD AND APPARATUS FOR MONITORING SOFTWARE
AND SIGNAL INTEGRITY IN A DISTRIBUTED CONTROL MODULE SYSTEM FOR A POWERTRAIN
SYSTEM P000938-US-NP   11/930618   31 Oct 2007   2009-0112412-A1   30 Apr 2009  
    METHOD AND APPARATUS TO MONITOR OUTPUT OF AN ELECTRO-MECHANICAL TRANSMISSION
P003141-US-NP   12/249221   10 Oct 2008   2009-0112416-A1   30 Apr 2009      
METHOD AND APPARATUS TO CONTROL INPUT SPEED PROFILE DURING INERTIA SPEED PHASE
FOR A HYBRID POWERTRAIN SYSTEM P003137-US-NP   12/250327   13 Oct 2008  
2009-0112417-A1   30 Apr 2009       METHOD AND APPARATUS TO PRODUCE A SMOOTH
INPUT SPEED PROFILE IN MODE FOR A HYBRID POWERTRAIN SYSTEM P003054-US-NP  
12/244820   03 Oct 2008   2009-0112418-A1   30 Apr 2009       METHOD AND
APPARATUS FOR SECURING AN OPERATING RANGE STATE IN A HYBRID TRANSMISSION
P003136-US-NP   12/248199   09 Oct 2008   2009-0112419-A1   30 Apr 2009      
METHOD AND APPARATUS TO CONTROL OFFGOING CLUTCH TORQUE DURING TORQUE PHASE FOR A
HYBRID POWERTRAIN SYSTEM P003060-US-NP   12/245796   06 Oct 2008  
2009-0112420-A1   30 Apr 2009       METHOD AND APPARATUS FOR MONITORING A
TRANSMISSION RANGE SELECTOR IN A HYBRID POWERTRAIN TRANSMISSION P002981-US-NP  
12/249379   10 Oct 2008   2009-0112421-A1   30 Apr 2009       METHOD AND
APPARATUS TO CONTROL HYDRAULIC LINE PRESSURE IN AN ELECTRO-MECHANICAL
TRANSMISSION P002979-US-NP   12/249342   10 Oct 2008   2009-0112422-A1   30 Apr
2009       METHOD AND APPARATUS TO CONTROL LOGIC VALVES FOR HYDRAULIC FLOW
CONTROL IN AN ELECTRO-MECHANICAL TRANSMISSION P002989-US-NP   12/250296   13 Oct
2008   2009-0112423-A1   30 Apr 2009       METHOD AND APPARATUS TO CONTROL
OPERATION OF A HYDRAULIC PUMP FOR AN ELECTRO-MECHANICAL TRANSMISSION
P003123-US-NP   12/247279   08 Oct 2008   2009-0112427-A1   30 Apr 2009      
METHOD AND APPARATUS FOR REMEDIATION OF AND RECOVERY FROM A CLUTCH SLIP EVENT IN
A HYBRID POWERTRAIN SYSTEM P002984-US-NP   12/248189   09 Oct 2008  
2009-0112428-A1   30 Apr 2009       METHOD AND APPARATUS TO DETERMINE CLUTCH
SLIPPAGE IN AN ELECTRO-MECHANICAL TRANSMISSION P002980-US-NP   12/247293   08
Oct 2008   2009-0112429-A1   30 Apr 2009       METHOD AND APPARATUS TO CONTROL
CLUTCH PRESSURES IN AN ELECTRO-MECHANICAL TRANSMISSION P000412-US-NP   11/932460
  31 Oct 2007   2009-0112436-A1   30 Apr 2009       TRACTION STEER DETECTION AND
COMPENSATION P001466-US-NP   11/924372   25 Oct 2007   2009-0112452-A1   30 Apr
2009       VEHICLE NAVIGATION SYSTEM WITH REAL TIME TRAFFIC IMAGE DISPLAY
P000578-US-NP   11/928131   30 Oct 2007   2009-0112465-A1   30 Apr 2009      
VEHICULAR NAVIGATION SYSTEM FOR RECALLING PRESET MAP VIEWS

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

P001774-US-NP   12/212886   18 Sep 2008   2009-0112495-A1   30 Apr 2009      
METHOD FOR ESTIMATING BATTERY LIFE IN A HYBRID POWERTRAIN GP-307822-US-NP  
11/936271   07 Nov 2007   2009-0113696-A1   07 May 2009       ROTATING ELECTRIC
MACHINE STATOR CORE AND METHOD OF MAKING 2007P70919-US-NP   12/260905   29 Oct
2008   2009-0113807-A1   07 May 2009       Einrichtung zur Führung einer
Fallscheibe P002650-US-NP   12/146827   26 Jun 2008   2009-0113883-A1   07 May
2009       VARIABLE POWER DISTRIBUTION FOR ZONED REGENERATION OF AN ELECTRICALLY
HEATED PARTICULATE FILTER P000211-US-NP   11/935485   06 Nov 2007  
2009-0113890-A1   07 May 2009       MOTOR VEHICLE BRAKING SYSTEM WITH SPRING
ADJUSTED BRAKE PEDAL FEEL P000672-US-NP   11/934322   02 Nov 2007  
2009-0114468-A1   07 May 2009       METHOD FOR VEHICLE CREEP TORQUE CONTROL
P003106-US-NP   12/115778   06 May 2008   2009-0114492-A1   07 May 2009      
HYBRID VEHICLE DRIVELINE NOISE DAMPER GP-308654-US-NP   11/936087   07 Nov 2007
  2009-0115264-A1   07 May 2009       ROTATING ELECTRIC MACHINE APPARATUS AND
METHOD OF ASSEMBLY P001375-US-NP   12/250181   13 Oct 2008   2009-0115349-A1  
07 May 2009       METHOD AND CONTROL ARCHITECTURE TO DETERMINE MOTOR TORQUE
SPLIT IN FIXED GEAR OPERATION FOR A HYBRID POWERTRAIN SYSTEM GP-308391-US-NP  
12/253215   16 Oct 2008   2009-0115350-A1   07 May 2009       METHOD FOR
CAPTURING AND DEFINING COMPLETE SYSTEM OPERATING REGION INCLUDING BATTERY POWER
CONSTRAINTS P003077-US-NP   12/253985   19 Oct 2008   2009-0115351-A1   07 May
2009       CONTROL ARCHITECTURE FOR CONTROL OF ENERGY STORAGE SYSTEM POWER IN A
HYBRID POWERTRAIN SYSTEM P003090-US-NP   12/253987   19 Oct 2008  
2009-0115352-A1   07 May 2009       CLOSED LOOP COMPENSATED FEED FORWARD MODEL
FOR BETTER OUTPUT TORQUE SYSTEM CONSTRAINT BEHAVIOR FOR A HYBRID POWERTRAIN
SYSTEM P003265-US-NP   12/255781   22 Oct 2008   2009-0115353-A1   07 May 2009  
    SYSTEM CONSTRAINTS METHOD OF DETERMINING TORQUE LIMITS OF DONUT SPACE
FORMULATION WITH AN INPUT TORQUE RANGE IN FIXED GEAR P003129-US-NP   12/255815  
22 Oct 2008   2009-0115354-A1   07 May 2009       METHOD AND APPARATUS FOR
ELECTRICAL BOOST LIMITING FOR A HYBRID POWERTRAIN GP-308469-US-NP   12/239761  
27 Sep 2008   2009-0115365-A1   07 May 2009       METHOD OF DETERMINING TORQUE
LIMIT WITH MOTOR TORQUE AND BATTERY POWER CONSTRAINTS P003165-US-NP   12/253225
  16 Oct 2008   2009-0115373-a1   07 May 2009       METHOD OF CHARGING A
POWERTRAIN P003163-US-NP   12/254521   20 Oct 2008   2009-0115377-A1   07 May
2009       METHOD OF EXTERNALLY CHARGING A POWERTRAIN GP-308403-US-NP  
12/245790   06 Oct 2008   2009-0115408-A1   07 May 2009       METHOD AND
APPARATUS TO MONITOR POSITION OF A ROTATABLE SHAFT P002485-US-NP   11/935120  
05 Nov 2007   2009-0115420-A1   12 May 2009       METHOD AND SYSTEM FOR
DETERMINING A STATE OF CHARGE OF A BATTERY P001234-US-NP   12/255728   22 Oct
2008   2009-0115491-A1   07 May 2009       PREDICTION STRATEGY FOR THERMAL
MANAGEMENT AND PROTECTION OF POWER ELECTRONIC HARDWARE P000105-US-NP   11/934542
  02 Nov 2007   2009-0115593-A1   07 May 2009       VEHICULAR WARNING SYSTEM AND
METHOD P000821-US-NP   11/935123   05 Nov 2007   2009-0115639-A1   12 May 2009  
    METHOD AND SYSTEM FOR INDICATING A LOCATION OF A VEHICLE

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

P002514-US-NP   11/935684   06 Nov 2007   2009-0115653-A1   07 May 2009      
MULTI-CELL VOLTAGE SECURE DATA ENCODING IN HYBRID VEHICLES P002409-US-NP  
12/249428   10 Oct 2008   2009-0116913-A1   07 May 2009       POLYCRYSTALLINE
DIAMOND CUTTING TOOL WITH COATED BODY P001035-US-NP   11/934471   02 Nov 2007  
2009-0116929-A1   07 May 2009       THREAD PROFILE MODIFICATION FOR CONTROLLED
STIFFNESS P006535-US-CIP   12/254460   20 Oct 2008   2009-0116994-A1   07 May
2009       High Ductility/Strength Magnesium Extrusion Alloys GP-307288-US-NP  
11/936614   07 Nov 2007   2009-0117422-A1   07 May 2009       BALANCED HUMIDITY
BY CROSS COUPLING WVT AND STACK CATHODE FLOW PATHS GP-307145-US-NP   11/936633  
07 Nov 2007   2009-0117432-A1   07 May 2009       WATER REMOVAL FEATURES FOR
PEMFC STACK MANIFOLDS GP-306510-US-NP   11/936651   07 Nov 2007  
2009-0117443-A1   07 May 2009       BIPOLAR PLATE HYDROPHILIC TREATMENT FOR
STABLE FUEL CELL STACK OPERATION AT LOW POWER P002869-US-NP   12/177616   22 Jul
2008   2009-0118055-A1   07 May 2009       GEAR AND CLUTCH ARRANGEMENT FOR
MULTI-SPEED TRANSMISSION P002870-US-NP   12/177627   22 Jul 2008  
2009-0118056-A1   07 May 2009       GEAR AND CLUTCH ARRANGEMENT FOR MULTI-SPEED
TRANSMISSION P002861-US-NP   12/177948   23 Jul 2008   2009-0118057-A1   07 May
2009       GEAR AND CLUTCH ARRANGEMENT FOR MULTI-SPEED TRANSMISSION
P002813-US-NP   12/245337   03 Oct 2008   2009-0118059-A1   07 May 2009      
MULTI-SPEED TRANSMISSION P002721-US-NP   12/196927   22 Aug 2008  
2009-0118061-A1   07 May 2009       MULTI-SPEED TRANSMISSION WITH EXTERNAL DRIVE
GEARSETS P002812-US-NP   12/197800   25 Aug 2008   2009-0118062-A1   07 May 2009
      MULTI-SPEED TRANSMISSION HAVING AT LEAST TEN SPEED RATIOS P002872-US-NP  
12/177657   22 Jul 2008   2009-0118063-A1   07 May 2009       GEAR AND CLUTCH
ARRANGEMENT FOR MULTI-SPEED TRANSMISSION P002862-US-NP   12/177595   22 Jul 2008
  2009-0118065-A1   07 May 2009       GEAR AND CLUTCH ARRANGEMENT FOR
MULTI-SPEED TRANSMISSION P002871-US-NP   12/177642   22 Jul 2008  
2009-0118066-A1   07 May 2009       GEAR AND CLUTCH ARRANGEMENT FOR MULTI-SPEED
TRANSMISSION P002873-US-NP   12/180189   25 Jul 2008   2009-0118067-A1   07 May
2009       GEAR AND CLUTCH ARRANGEMENT FOR MULTI-SPEED TRANSMISSION
P002874-US-NP   12/180198   25 Jul 2008   2009-0118068-A1   07 May 2009      
GEAR AND CLUTCH ARRANGEMENT FOR MULTI-SPEED TRANSMISSION P002875-US-NP  
12/180206   25 Jul 2008   2009-0118069-A1   07 May 2009       GEAR AND CLUTCH
ARRANGEMENT FOR MULTI-SPEED TRANSMISSION P002876-US-NP   12/180211   25 Jul 2008
  2009-0118070-A1   07 May 2009       GEAR AND CLUTCH ARRANGEMENT FOR
MULTI-SPPED TRANSMISSION P002877-US-NP   12/180220   25 Jul 2008  
2009-0118071-A1   07 May 2009       GEAR AND CLUTCH ARRANGEMENT FOR MULTI-SPEED
TRANSMISSION P001014-US-NP   12/233485   18 Sep 2008   2009-0118074-A1   07 May
2009       METHOD AND APPARATUS TO MONITOR ROTATIONAL SPEEDS IN AN
ELECTRO-MECHANICAL TRANSMISSION

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

P003171-US-NP   12/236062   23 Sep 2008   2009-0118075-a1   07 May 2009      
METHOD FOR PREFERENTIAL SELECTION OF MODES AND GEAR WITH INERTIA EFFECTS FOR A
HYBRID POWERTRAIN SYSTEM P003127-US-NP   12/236546   24 Sep 2008  
2009-0118076-A1   07 May 2009       METHOD FOR PREFERENTIAL SELECTION OF MODE
AND GEAR AND INPUT SPEED BASED ON MULTIPLE ENGINE STATE FUELING COSTS FOR A
HYBRID POWERTRAIN SYSTEM GP-308475-US-NP   12/239760   27 Sep 2008  
2009-0118077-A1   07 May 2009       SYSTEM CONSTRAINTS METHOD OF CONTROLLING
OPERATION OF AN ELECTRO-MECHANICAL TRANSMISSION WITH AN ADDITIONAL CONSTRAINT
P000443-US-NP   12/243032   01 Oct 2008   2009-0118078-A1   07 May 2009      
METHOD AND APPARATUS FOR CONTROLLING A HYBRID POWERTRAIN SYSTEM P003126-US-NP  
12/243095   01 Oct 2008   2009-0118079-A1   07 May 2009       METHOD AND APPATUS
FOR THE CONTROL OF BATTERY OVERVOLTAGE AND UNDERVOLTAGE IN A HYBRID POWERTRAIN
SYSTEM P003112-US-NP   12/243106   01 Oct 2008   2009-0118080-A1   07 May 2009  
    METHOD FOR MANAGING ELECTRIC POWER WITHIN A POWERTRAIN SYSTEM P003111-US-NP
  12/243118   01 Oct 2008   2009-0118081-A1   07 May 2009       METHOD FOR
CONTROLLING POWER ACTUATORS IN A HYBRID POWERTRAIN SYSTEM P003139-US-NP  
12/250530   13 Oct 2008   2009-0118082-A1   07 May 2009       METHOD AND
APPARATUS TO PRIORITIZE INPUT ACCELERATION AND CLUTCH SYNCHRONIZATION
PERFORMANCE IN NEUTRAL FOR A HYBRID POWERTRAIN SYSTEM P003125-US-NP   12/250533
  13 Oct 2008   2009-0118083-A1   07 May 2009       METHOD AND APPARATUS TO
CONTROL ENGINE TORQUE TO PEAK MAIN PRESSURE FOR A HYBRID POWERTRAIN SYSTEM
P003142-US-NP   12/251459   14 Oct 2008   2009-0118084-A1   07 May 2009      
METHOD AND APPARATUS TO PERFORM ASYNCHRONOUS SHIFTS WITH ONCOMING SLIPPING
CLUTCH TORQUE FOR A HYBRID POWERTRAIN SYSTEM P003266-US-NP   12/251460   15 Oct
2008   2009-0118085-A1   07 May 2009       METHOD AND APPARATUS FOR ADAPTING
INPUT TORQUE AND ENGINE STATE BASED ON A FEED-FORWARD MODEL FOR A HYBRID
POWERTRAIN SYSTEM P003144-US-NP   12/251463   15 Oct 2008   2009-0118086-A1   07
May 2009       METHOD AND APPARATUS TO OFFLOAD OFFGOING CLUTCH TORQUE WITH
ASYNCHRONOUS ONCOMING CLUTCH TORQUE, ENGINE AND MOTOR TORQUES FOR A HYBRID
POWERTRAIN SYSTEM GP-308476-US-NP   12/238594   26 Sep 2008   2009-0118087-A1  
07 May 2009       SYSTEM CONSTRAINTS METHOD OF CONTROLLING OPERATION OF AN
ELECTRO-MECHANICAL TRANSMISSION WITH AN ADDITIONAL CONSTRAINT RANGE
P003078-US-NP   12/236092   23 Sep 2008   2009-0118089-A1   07 May 2009      
METHOD FOR LOAD-BASED STABILIZATION OF MODE AND FIXED GEAR OPERATION OF A HYBRID
POWERTRAIN SYSTEM P000194-US-NP   12/234034   19 Sep 2008   2009-0118090-A1   07
May 2009       METHOD AND APPARATUS TO CONTROL ENGINE TEMPERATURE FOR A HYBRID
POWERTRAIN

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

P000191-US-NP   12/233973   19 Sep 2008   2009-0118091-A1   07 May 2009      
METHOD AND APPARATUS TO CONTROL TEMPERATURE OF AN EXHAUST AFTERTREATMENT SYSTEM
FOR A HYBRID POWERTRAIN Related to GP307498 P003085-US-NP   12/252358   15 Oct
2008   2009-0118093-A1   07 May 2009       CONTROL SYSTEM ARCHITECTURE FOR
SELECTION OF AIR AND FAST ACTUATING ENGINE TORQUE FOR A HYBRID POWERTRAIN SYSTEM
GP-308390-US-NP   12/254922   21 Oct 2008   2009-0118094-A1   07 May 2009      
METHOD FOR DETERMINING INPUT SPEED ACCELERATION LIMITS IN A HYBRID TRANSMISSION
P001779-US-NP   12/212943   18 Sep 2008   2009-0118877-A1   07 May 2009      
CREATION AND DEPLETION OF SHORT TERM POWER CAPABILITY IN A HYBRID ELECTRIC
VEHICLE P003176-US-NP   12/236538   24 Sep 2008   2009-0118879-A1   07 May 2009
      METHOD FOR PREDICTING AN OPERATOR TORQUE REQUEST OF A HYBRID POWERTRAIN
SYSTEM P003113-US-NP   12/236578   24 Sep 2008   2009-0118880-A1   07 May 2009  
    METHOD FOR PREDICTING A SPEED OUTPUT OF A HYBRID POWERTRAIN SYSTEM
P002933-US-NP   12/240145   29 Sep 2008   2009-0118881-A1   07 May 2009      
DETECTING PROGRAM FLOW FAULT IN TORQUE SECURITY SOFTWARE FOR HYBRID VEHICLE
ELECTRIC DRIVE SYSTEM P003088-US-NP   12/252351   15 Oct 2008   2009-0118882-A1
  07 May 2009       CONTROL ARCHITECTURE FOR OUTPUT TORQUE SHAPING AND MOTOR
TORQUE DETERMINATION FOR A HYBRID POWERTRAIN SYSTEM GP-307502-US-NP   12/253221
  16 Oct 2008   2009-0118883-A1   07 May 2009       METHOD FOR OPERATING AN
ENGINE IN A HYBRID POWERTRAIN SYSTEM P003120-US-NP   12/253982   19 Oct 2008  
2009-0118884-A1   07 May 2009       METHOD AND APPARATUS FOR MOTOR THERMAL
MANAGEMENT FOR A HYBRID POWERTRAIN SYSTEM P003095-US-NP   12/257432   24 Oct
2008   2009-0118885-A1   07 May 2009       SYSTEM ARCHITECTURE FOR A BLENDED
BRAKING SYSTEM IN A HYBRID ELECTRIC VEHICLE P001174-US-NP   12/257447   24 Oct
2008   2009-0118886-A1   07 May 2009       METHOD AND APPARATUS FOR CONTROLLING
ELECTRIC REGENERATION IN A VEHICLE INCLUDING AN ELECTRO-MECHANICAL TRANSMISSION
P001580-US-NP   12/260242   29 Oct 2008   2009-0118887-A1   07 May 2009      
METHOD FOR CONTROLLING REGENERATIVE BRAKING AND FRICTION BRAKING P001933-US-NP  
12/260263   29 Oct 2008   2009-0118888-A1   07 May 2009       METHOD FOR BLENDED
BRAKING BASED UPON SPEED/TORQUE OUTPUT P003320-US-NP   12/245837   06 Oct 2008  
2009-0118901-A1   07 May 2009       METHOD AND APPARATUS TO ACCOUNT FOR INPUT
TORQUE CORRECTION IN OUTPUT MONITOR OF AN ELECTRO-MECHANICAL TRANSMISSION
P003327-US-NP   12/253952   18 Oct 2008   2009-0118914-A1   07 May 2009      
METHOD AND APPARATUS FOR OPERATING AN INTERNAL COMBUSTION ENGINE FOR A HYBRID
POWERTRAIN SYSTEM

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

P003138-US-NP   12/254875   21 Oct 2008   2009-0118915-A1   07 May 2009      
METHOD AND APPARATUS TO PRIORITIZE TRANSMISSION OUTPUT TORQUE AND INPUT
ACCELERATION FOR A HYBRID POWERTRAIN SYSTEM P003166-US-NP   12/259318   28 Oct
2008   2009-0118916-A1   07 May 2009       METHOD TO MANAGE A HIGH VOLTAGE
SYSTEM IN A HYBRID POWERTRAIN SYSTEM GP-308394-US-NP   11/936083   07 Nov 2007  
2009-0118917-A1   07 May 2009       METHOD AND APPARATUS TO CONTROL LAUNCH OF A
VEHICLE HAVING AN ELECTRO-MECHANICAL TRANSMISSION P003070-US-NP   12/234636   20
Sep 2008   2009-0118918-A1   07 May 2009       METHOD FOR STABILIZATION OF
OPTIMAL INPUT SPEED IN MODE FOR A HYBRID POWERTRAIN SYSTEM P003073-US-NP  
12/234637   20 Sep 2008   2009-0118919-A1   07 May 2009       METHOD FOR
DETERMINING INERTIA EFFECTS FOR A HYBRID POWERTRAIN SYSTEM. P003083-US-NP  
12/234639   20 Sep 2008   2009-0118920-A1   07 May 2009       OPTIMAL SELECTION
OF HYBRID RANGE STATE AND/OR INPUT SPEED WITH A BLENDED BRAKING SYSTEM IN A
HYBRID ELECTRIC VEHICLE P003071-US-NP   12/234642   20 Sep 2008  
2009-0118921-A1   07 May 2009       METHOD FOR STABILIZATION OF MODE AND FIXED
GEAR FOR A HYBRID POWERTRAIN SYSTEM P003089-US-NP   12/236435   23 Sep 2008  
2009-0118922-A1   07 May 2009       METHOD AND APPARATUS FOR SOFT COSTING INPUT
SPEED AND OUTPUT SPEED IN MODE AND FIXED GEAR AS FUNCTION OF SYSTEM TEMPERATURES
FOR COLD AND HOT OPERATION FOR A HYBRID POWERTRAIN SYSTEM P003119-US-NP  
12/236444   23 Sep 2008   2009-0118923-A1   07 May 2009       METHOD FOR
CONTROLLING A POWERTRAIN SYSTEM BASED ON PENALTY COSTS GP-308474-US-NP  
12/238559   26 Sep 2008   2009-0118924-A1   07 May 2009       SYSTEM CONSTRAINTS
METHOD OF DETERMINING MINIMUM AND MAXIMUM TORQUE LIMITS FOR AN
ELECTRO-MECHANICAL POWERTRAIN SYSTEM GP-308477-US-NP   12/238639   26 Sep 2008  
2009-0118925-A1   07 May 2009       SYSTEM CONSTRAINTS METHOD OF DETERMINING
MINIMUM AND MAXIMUM TORQUE LIMIT OF DONUT SPACE FORMULATION WITH TWO EXTERNAL
SYSTEM CONSTRAINT RANGES P003116-US-NP   12/254985   21 Oct 2008  
2009-0118926-A1   07 May 2009       METHOD AND APPARATUS TO DETERMINE OPTIMAL
OUTPUT TORQUE IN MODE AND FIXED GEAR WITH CLUTCH TORQUE CONSTRAINTS FOR A HYBRID
POWERTRAIN SYSTEM P003122-US-NP   12/239870   29 Sep 2008   2009-0118926-A1   07
May 2009       METHOD FOR CONTROLLING INPUT TORQUE PROVIDED TO A TRANSMISSION
P003124-US-NP   12/239893   29 Sep 2008   2009-0118927-A1   07 May 2009       A
METHOD FOR CONTROLLING A SPEED LEVEL AND TORQUE OF AN ENGINE WITHIN A POWERTRAIN
P003093-US-NP   12/249277   10 Oct 2008   2009-0118928-A1   07 May 2009      
CONTROL OF ENGINE TORQUE FOR TRACTION AND STABILITY CONTROL EVENTS FOR A HYBRID
POWERTRAIN SYSTEM P003068-US-NP   12/249485   10 Oct 2008   2009-0118929-A1   07
May 2009       PREDICTED AND IMMEDIATE OUTPUT TORQUE CONTROL ARCHITECTURE FOR A
HYBRID POWERTRAIN SYSTEM

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

P003216-US-NP   12/250250   13 Oct 2008   2009-0118930-A1   07 May 2009      
METHOD AND APPARATUS FOR DEVELOPING A CONTROL ARCHITECTURE FOR COORDINATING
SHIFT EXECUTION AND ENGINE TORQUE CONTROL P003132-US-NP   12/250523   13 Oct
2008   2009-0118931-A1   07 May 2009       METHOD AND APPARATUS TO REPROFILE
INPUT SPEED DURING SPEED PHASE DURING CONSTRAINED CONDITIONS FOR A HYBRID
POWERTRAIN SYSTEM P003097-US-NP   12/251424   14 Oct 2008   2009-0118932-A1   07
May 2009       CONTROL OF ENGINE TORQUE DURING UPSHIFT AND DOWNSHIFT INERTIA
SPEED PHASE FOR A HYBRID POWERTRAIN SYSTEM P003081-US-NP   12/251439   14 Oct
2008   2009-0118933-A1   07 May 2009       METHOD TO COMPENSATE FOR TRANSMISSION
SPIN LOSS FOR STRATEGIC OPTIMIZATION FOR A HYBRID POWERTRAIN SYSTEM
P003082-US-NP   12/251454   14 Oct 2008   2009-0118934-A1   07 May 2009      
METHOD FOR OPTIMAL SELECTION OF ENGINE TORQUE AND STATE WITH A BLENDED BRAKING
SYSTEM IN A HYBRID ELECTRIC VEHICLE P003177-US-NP   12/251461   15 Oct 2008  
2009-0118935-A1   07 May 2009       SCHEDULING BASED ON MAIN PRESSURE AND CLUTCH
TORQUE CAPABILITIES P003084-US-NP   12/253228   16 Oct 2008   2009-0118936-A1  
07 May 2009       CONTROL OF ENGINE TORQUE DURING UPSHIFT AND DOWNSHIFT TORQUE
PHASE FOR A HYBRID POWERTRAIN SYSTEM P003172-US-NP   12/253988   19 Oct 2008  
2009-0118937-A1   07 May 2009       METHOD AND APPARATUS FOR ENGINE STATE
EXECUTION FOR ENGINE CYLINDER DEACTIVATION AND FUEL CUT OFF P003121-US-NP  
12/253991   19 Oct 2008   2009-0118938-A1   07 May 2009       METHOD AND
APPARATUS FOR BATTERY THERMAL MANAGEMENT FOR A HYBRID POWERTRAIN SYSTEM
P003175-US-NP   12/254534   20 Oct 2008   2009-0118939-A1   07 May 2009      
METHOD AND APPARATUS TO SELECT FUEL ENRICHMENT IN A HYBRID POWERTRAIN SYSTEM
P003173-US-NP   12/254557   20 Oct 2008   2009-0118940-A1   07 May 2009      
METHOD AND APPARATUS FOR STABILIZATION OF INPUT TORQUE AND ENGINE CYLINDER
DEACTIVATION AND ENGINE FUEL CUT OFF P003134-US-NP   12/254862   21 Oct 2008  
2009-0118941-A1   07 May 2009       METHOD AND APPARATUS FOR DYNAMIC OUTPUT
TORQUE LIMITING WITHIN STRATEGIC AND TACTICAL SEARCH LOOPS GP-308389-US-NP  
12/254961   21 Oct 2008   2009-0118942-A1   07 May 2009       METHOD FOR
DETERMINING OUTPUT TORQUE LIMITS IN A TWO MODE COMPOUND SPLIT ELECTRICALLY
VARIABLE TRANSMISSION WITH FIXED GEARING ARCHITECTURE P003115-US-NP   12/255530
  21 Oct 2008   2009-0118944-A1   07 May 2009       METHOD AND APPARATUS TO
OPTIMIZE OUTPUT TORQUE IN A FIXED GEAR OPERATING STATE IN AN ELECTRO-MECHANICAL
TRANSMISSION P003092-US-NP   12/255800   22 Oct 2008   2009-0118945-A1   07 May
2009       METHOD FOR OUTPUT TORQUE SHAPING AND LASH MANAGEMENT FOR A HYBRID
POWERTRAIN SYSTEM

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

P003079-US-NP   12/236410   23 Sep 2008   2009-0118946-A1   07 May 2009      
METHOD AND APPARATUS TO PROVIDE NECESSARY OUTPUT TORQUE RESERVE BY SELECTION OF
HYBRID RANGE STATE AND INPUT SPEED FOR A HYBRID POWERTRAIN SYSTEM P003076-US-NP
  12/236422   23 Sep 2008   2009-0118947-A1   07 May 2009       METHOD FOR
SELECTION OF OPTIMAL MODE AND GEAR AND INPUT SPEED FOR PRESELECT OR TAP UP/DOWN
OPERATION P003075-US-NP   12/236564   24 Sep 2008   2009-0118948-A1   07 May
2009       METHOD AND APPARATUS FOR MAXIMUM AND MINIMUM OUTPUT TORQUE
PERFORMANCE BY SELECTION OF HYBRID RANGE STATE AND INPUT SPEED FOR A HYBRID
POWERTRAIN SYSTEM P003145-US-NP   12/244827   03 Oct 2008   2009-0118949-A1   07
May 2009       METHOD AND APPARATUS FOR DEVELOPING A DECELERATION-BASED
SYNCHRONOUS SHIFT SCHEDULE P003114-US-NP   12/254898   21 Oct 2008  
2009-0118950-A1   07 May 2009       METHOD AND APPARATUS TO OPTIMIZE OUTPUT
TORQUE IN A MODE OPERATING STATE IN AN ELECTRO-MECHANICAL TRANSMISSION
P003074-US-NP   12/236557   24 Sep 2008   2009-0118951-A1   07 May 2009      
METHOD FOR DEVELOPING A TRIP COST STRUCTURE TO UNDERSTAND INPUT SPEED TRIP FOR A
HYBRID POWERTRAIN SYSTEM P003069-US-NP   12/239904   29 Sep 2008  
2009-0118952-A1   07 May 2009       CONTROL ARCHITECTURE AND METHOD FOR
TWO-DIMENSIONAL OPTIMIZATION OF INPUT SPEED AND INPUT POWER INCLUDING SEARCH
WINDOWING P003269-US-NP   12/249563   10 Oct 2008   2009-0118954-A1   07 May
2009       METHOD FOR MONITORING AN AUXILIARY PUMP FOR A HYBRID POWERTRAIN
P003096-US-NP   12/255754   22 Oct 2008   2009-0118957-A1   07 May 2009      
OPTIMAL SELECTION OF BLENDED BRAKING CAPACITY FOR A HYBRID ELECTRIC VEHICLE
P003086-US-NP   12/249622   10 Oct 2008   2009-0118962   07 May 2009      
ENERGY STORAGE SYSTEM STATE OF CHARGE CONTROL INCLUDING DETERMINATION OF
OPPORTUNITY CHARGE AND DISCHARGE FOR A HYBRID POWERTRAIN SYSTEM P003118-US-NP  
12/251462   15 Oct 2008   2009-0118963-A1   07 May 2009       METHOD FOR DYNAMIC
COMPENSATED OPTIMAL SHIFT SCHEDULING FOR ENGINE MINIMUM AND MAXIMUM TORQUE CURVE
EFFECTS INCLUDING ALTITUDE COMPENSATION P003178-US-NP   12/255957   22 Oct 2008
  2009-0118964-A1   07 May 2009       METHOD AND APPARATUS FOR ELECTRICAL POWER
BOOST DURING ENGINE AUTO STARTS AND AUTO STOPS P000645-US-NP   11/972090   10
Jan 2008   2009-0118965-A1   07 May 2009       RESERVE TORQUE MANAGEMENT FOR
ENGINE SPEED CONTROL P000733-US-NP   12/014944   16 Jan 2008   2009-0118966-A1  
07 May 2009       METHOD OF TORQUE INTEGRAL CONTROL LEARNING AND INITIALIZATION
P000206-US-NP   12/111397   29 Apr 2008   2009-0118968-A1   07 May 2009      
ENGINE TORQUE CONTROL WITH DESIRED STATE ESTIMATION

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

P000190-US-NP   12/233924   19 Sep 2008   2009-0118969-A1   07 May 2009      
METHOD AND APPARATUS TO CONTROL WARM-UP OF AN EXHAUST AFTERTREATMENT SYSTEM FOR
A HYBRID POWERTRAIN P003174-US-NP   12/254888   21 Oct 2008   2009-0118971-A1  
07 May 2009       METHOD AND APPARATUS FOR DETERMINATION OF FAST ACTUATING
ENGINE TORQUE FOR A HYBRID POWERTRAIN SYSTEM P002083-US-NP   12/259695   28 Oct
2008   2009-0118972-A1   07 May 2009       INVERSE TORQUE MODEL SOLUTION AND
BOUNDING P001997-US-NP   12/259469   28 Oct 2008   2009-0118977-A1   07 May 2009
      CYLINDER FUELING COORDINATION FOR TORQUE ESTIMATION AND CONTROL
P002527-US-NP   12/039130   28 Feb 2008   2009-0118988-A1   07 May 2009      
TORQUE CONVERTER CLUTCH CONTROL SYSTEM AND POST OXYGEN SENSOR PERFORMANCE
DIAGNOSTIC SYSTEM P003117-US-NP   12/239862   29 Sep 2008   2009-0118999-A1   07
May 2009       METHOD FOR OPERATING AN INTERNAL COMBUSTION ENGINE TO TRANSMIT
POWER TO A DRIVELINE P000629-US-NP   12/259718   28 Oct 2008   2009-0119056-A1  
07 May 2009       PHYSICS BASED OIL TEMPERATURE MODEL 2007P71445-US-NP  
12/263009   31 Oct 2008   2009-0119880-A1   14 May 2009       HANDLE ASSEMBLY
P000433-US-NP   12/118016   09 May 2008   2009-0120175-A1   14 May 2009      
FILTERING FOR ROUGH ROAD DETECTION P002500-US-NP   11/938952   13 Nov 2007  
2009-0120244-A1   14 May 2009       WRENCH FOR TIGHTENING PIPE NUTS
P000551-US-NP   11/938908   13 Nov 2007   2009-0120397-A1   14 May 2009      
INTERNAL COMBUSTION ENGINE STARTING SYSTEM AND METHOD P000230-US-NP   11/937943
  09 Nov 2007   2009-0120757-A1   14 May 2009       FLUID TRANSFER TUBE
P000982-US-NP   11/937518   09 Nov 2007   2009-0120913-A1   14 May 2009      
SYSTEM FOR AND METHOD OF PRODUCING INVISIBLE PROJECTION WELDS P000237-US-NP  
11/937515   09 Nov 2007   2009-0120922-A1   14 May 2009       CERAMIC BODY AND
STEEL POST LOCATING PIN ASSEMBLY 2007P70612-US-NP   12/266489   06 Nov 2008  
2009-0121462-A1   14 May 2009       RESTRAINT SYSTEM FOR FRONT VEHICLE OCCUPANTS
2007P71549-US-NP   12/260681   29 Oct 2008   2009-0121512-A1   14 May 2009      
Passenger compartment of a motor vehicle P002543-US-NP   12/240378   29 Sep 2008
  2009-0121668-A1   14 May 2009       SHUTDOWN PATH PERFORMANCE TEST FOR
PERMANENT MEGNET AC MOTOR IN HYBRID POWERTRAIN P000685-US-NP   11/937938   09
Nov 2007   2009-0123318-A!   14 May 2009       FLUID TRANSFER INSERT
GP-307136-US-NP   11/938521   12 Nov 2007   2009-0124020-A1   14 May 2009      
METHOD FOR CHARACTERIZING THE POROSITY IN FUEL CELL ELECTRODES P002814-US-NP  
12/208995   11 Sep 2008   2009-0124448-A1   14 May 2009       TRANSMISSION
HAVING TEN OR MORE SPEEDS P000277-US-NP   11/939610   14 Nov 2007  
2009-0124451-A1   14 May 2009       HYBRID POWERTRAIN P003019-US-NP   12/240259
  29 Sep 2008   2009-0125171-A1   14 May 2009       METHOD OF PROCESSOR SECURITY
DIAGNOSTICS FOR HYBRID VEHICLE ELECTRIC MOTOR CONTROL SYSTEM P000890-US-NP  
11/937731   09 Nov 2007   2009-0125200-A1   14 May 2009       CONTROL SYSTEM FOR
A TORQUE TRANSMITTING DEVICE IN AN AUTOMATIC TRANSMISSION P001022-US-NP  
11/942222   19 Nov 2007   2009-0126659-A1   21 May 2009       TURBOCHARGED
ENGINE CYLINDER HEAD INTERNAL COOLING P002302-US-NP   11/943050   20 Nov 2007  
2009-0127129-A1   21 May 2009       PREPARATION OF HYDROGEN STORAGE MATERIALS

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

P002715-US-CIP[2]   12/356613   21 Jan 2009   2009-0127232-A1   21 May 2009    
  WELD ELECTRODE FOR ATTRACTIVE WELD APPEARANCE 2007P70610-US-NP   12/267447  
07 Nov 2008   2009-0127833-A1   21 May 2009       Airbagmodul,
Airbagmodulanordnung und Befestigungsverfahren GP-308954-US-NP   11/940407   15
Nov 2007   2009-0127942-A1   21 May 2009       CONCENTRATED WINDING MACHINE WITH
MAGNETIC SLOT WEDGES 2007P71679-US-NP   12/277605   25 Nov 2008  
2009-0133371-A1   28 May 2009       Air filter having an air filter housing, use
of an air filter, method for designing an air filter, and method for operating
an air filter P001237-US-NP   11/946276   28 Nov 2007   2009-0133415-A1   28 May
2009       HVAC THERMAL STORAGE FOR HYBRID VEHICLE 2007P71286-US-NP   12/274315
  19 Nov 2008   2009-0133541-A1   28 May 2009       Combination wrench socket
P000474-US-NP   11/946073   28 Nov 2007   2009-0133646-A1   28 May 2009      
VEHICLE POWER STEERING WASTE HEAT RECOVERY GP-309274-US-NP   11/946219   28 Nov
2007   2009-0133949-A1   28 May 2009       OPEN-LOOP CONTROL METHOD FOR
CANCELLING ENGINE INDUCED NOISE AND VIBRATION 2005P50850-US-PCT   12/095420   29
May 2008   2009-0134175-A1   28 May 2009       Kraftstoffbehälter
2007P70721-US-NP   12/253033   16 Oct 2008   2009-0134192-A1   28 May 2009      
Befestigungsanordnung für Halteband einer Gastank-Haltevorrichtung P001506-US-NP
  11/945368   27 Nov 2007   2009-0134828-A1   28 May 2009       METHOD AND
SYSTEM FOR OPERATING AN ELECTRIC MOTOR COUPLED TO MULTIPLE POWER SUPPLIES
P000406-US-NP   11/944781   26 Nov 2007   2009-0134833-A1   28 May 2009      
PHASE CURRENT SAMPLING AND REGULATING APPARATUS AND METHODS, AND ELECTRIC MOTOR
DRIVE SYSTEMS P000405-US-NP   11/944793   26 Nov 2007   2009-0134835-A1   28 May
2009       ELECTRIC MOTOR DRIVE SYSTEMS, MOTOR VEHICLES, AND METHODS OF PHASE
CURRENT REGULATION P004723-US-CIP   12/362177   29 Jan 2009   2009-0134890-A1  
28 May 2009       METHOD AND STRUCTURE FOR IMPLEMENTING A RESISTOR LADDER
P000207-US-NP   11/946556   28 Nov 2007   2009-0138168-A1   28 May 2009      
METHOD FOR OPERATING A CRUISE CONTROL SYSTEM FOR A VEHICLE P000467-US-NP  
11/946907   29 Nov 2007   2009-0139365-A1   04 Jun 2009       CABLE ASSEMBLY
CONDUIT CONDENSATION DRAIN 2007P71488-US-NP   12/254568   20 Oct 2008  
2009-0139482-A1   04 Jun 2009       OIL PUMP COVER P002894-US-NP   12/274170  
19 Nov 2008   2009-0139800-A1   04 Jun 2009       TRANSMISSION PUMP SYSTEM
P001900-US-NP   11/949851   04 Dec 2007   2009-0139922-A1   04 Jun 2009      
TRANSMISSION FILTER SYSTEM P003329-US-NP   12/269463   12 Nov 2008  
2009-0140592-A1   04 Jun 2009       METHODS AND APPARATUS FOR A PERMANENT MAGNET
MACHINE WITH AN ADDED AIR BARRIER P003331-US-NP   12/269517   12 Nov 2008  
2009-0140593-A1   04 Jun 2009       IPM ROTOR WITH ADDED ROTOR SLOTS
P002653-US-NP   12/323906   26 Nov 2008   2009-0140596-A1   04 Jun 2009      
METHODS AND APPARATUS FOR A BAR-WOUND STATOR WITH PARALLEL CONNECTIONS
P001446-US-NP   11/947501   29 Nov 2007   2009-0140676-A1   04 Jun 2009      
ENHANCED CLOSED LOOP FLUX OBSERVER FOR PERMANENT MAGNET AC MOTOR P003321-US-NP  
11/947466   29 Nov 2007   2009-0140742-A1   04 Jun 2009       METHOD AND SYSTEM
FOR DETERMINING A STATE OF CHARGE OF A BATTERY P001569-US-NP   11/949155   03
Dec 2007   2009-0141596-A1   04 Jun 2009       TIMESHIFTING FOR A MULTIPLE-TUNER
VEHICLE RADIO SYSTEM

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-307808-US-NP   11/946995   29 Nov 2007   2009-0141768-A1   04 Jun 2009      
ACCURATE GAS TEMPERATURE ESTIMATION AT TRANSIENT CONDITIONS BASED ON TEMPERATURE
SENSOR READINGS P002991-US-NP   12/120675   15 May 2008   2009-0142208-A1   04
Jun 2009       MOTOR AND PUMP ASSEMBLY HAVING IMPROVED SEALING CHARACTERISTICS
GP-309398-US-NP   12/134392   06 Jun 2008   2009-0142538-A1   04 Jun 2009      
CORROSION RESISTANT PRECOATED LAMINATED STEEL GP-309249-US-NP   12/116388   07
May 2008   2009-0142640-A1   04 Jun 2009       CARBON TITANIUM OXIDE
ELECTROCATALYST SUPPORTS FOR OXYGEN REDUCTION IN PEM FUEL CELLS P002956-US-NP  
12/042702   05 Mar 2008   2009-0143947-A1   04 Jun 2009       AUTOMATIC
TRANSMISSION ACTUATORS AND SENSORS HAVING INTEGRATED ELECTRONICS GP-307845-US-NP
  11/936291   07 Nov 2007   2009-0144002-A1   04 Jun 2009       METHOD AND
APPARATUS FOR MONITORING AN ELECTRICAL CURRENT SENSING SYSTEM P001017-US-NP  
11/951370   06 Dec 2007   2009-0145211-A1   11 Jun 2009       VIRTUAL ENGINE OIL
QUALITY SENSOR P002349-US-NP   11/954074   11 Dec 2007   2009-0145772-A1   11
Jun 2009       METHOD OF TREATING NANOPARTICLES USING AN INTERMITTENTLY
PROCESSING ELECTROCHEMICAL CELL P002301-US-NP   11/954046   11 Dec 2007  
2009-0145781-A1   11 Jun 2009       METHOD OF TREATING NANOPARTICLES USING A
PROTON EXCHANGE MEMBRANE AND LIQUID ELECTROLYTE CELL P000914-US-NP   11/952251  
07 Dec 2007   2009-0146400-A1   11 Jun 2009       KNEE AIRBAG APPARATUS FOR A
MOTORIZED VEHICLE GP-309114-US-NP   11/951400   06 Dec 2007   2009-0146664-A1  
11 Jun 2009       A BATTERY STATE OF HEALTH MONITORING SYSTEM AND METHOD
P000458-US-NP   11/950649   05 Dec 2007   2009-0146798-A1   11 Jun 2009      
MOTOR VEHICLE GEAR SELECTOR WITH INTEGRATED DISPLAY P000893-US-NP   11/952255  
07 Dec 2007   2009-014680-A1   11 Jun 2009       CRUSHABLE ARMREST ASSEMBLY
P001430-US-NP   11/951010   05 Dec 2007   2009-0148324-A1   11 Jun 2009      
VARIABLE DISPLACEMENT VANE PUMP GP-305660-US-NP   11/952491   07 Dec 2007  
2009-0148726-A1   11 Jun 2009       GAS DIFFUSION LAYER FOR FUEL CELL
P002375-US-NP   12/043499   06 Mar 2008   2009-0149298-A1   11 Jun 2009      
AGGRESSIVE TORQUE CONVERTER CLUTCH SLIP CONTROL DESIGN THROUGH DRIVELINE
TORSIONAL VELOCITY MEASUREMENTS P002223-US-NP   12/191919   14 Aug 2008  
2009-0150032-A1   11 Jun 2009       EFFECTIVE DRIVELINE VIBRATION DETECTION
ALGORITHM IN TRANSMISSION TCC SLIP CONTROL P000818-US-NP   11/950686   05 Dec
2007   2009-0150059-A1   11 Jun 2009       COLD START EMISSION STRATEGY FOR
HYBRID VEHICLES P000438-US-NP   11/955431   13 Dec 2007   2009-0151125-A1   18
Jun 2009       INTEGRATED VEHICLE DOOR HINGE AND HANDLE P001796-US-NP  
11/956361   14 Dec 2007   2009-0151342-A1   18 Jun 2009       EXHAUST GAS WASTE
HEAT RECOVERY 2007P71613-US-NP   12/333942   12 Dec 2008   2009-0151499-A1   18
Jun 2009       TELESCOPABLE STEERING SPINDLE ARRANGEMENT P000560-US-NP  
11/956748   14 Dec 2007   2009-0151692-A1   18 Jun 2009       METHOD AND
APPARATUS FOR INJECTING FUEL INTO A COMPRESSION-IGNITION ENGINE 2007P71614-US-NP
  12/338851   18 Dec 2008   2009-0151837-A1   18 Jun 2009       PNEUMATIC TIRE
AND CONFIGURATION FOR REDUCING A TIRE NOISE GP-309040-US-NP   11/957844   17 Dec
2007   2009-0152028-A1   18 Jun 2009       HYBRID DRIVE POWERTRAINS WITH REDUCED
PARASITIC LOSSES

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

P002617-US-NP   12/333567   12 Dec 2008   2009-0152245-A1   18 Jun 2009      
Method to Estimate the Effect of Weld Location on Weld Strength P002546-US-NP  
12/330784   09 Dec 2008   2009-0152253-A1   18 Jun 2009       ONLINE WELD
INSPECTION AND REPAIR METHOD FOR RESISTANCE WELDING AND WELD-BONDING
P001665-US-NP   11/956863   14 Dec 2007   2009-0152278-A1   18 Jun 2009      
INNER SHELL FOR A PRESSURE VESSEL P000916-US-NP   11/958631   18 Dec 2007  
2009-0152839-A1   18 Jun 2009       SUPPLEMENTAL INFLATABLE RESTRAINT SYSTEM
WITH HUSH PANEL HOUSING 2006P60007-US-PCT   12/297046   13 Oct 2008  
2009-0152896-A1   18 Jun 2009       Verstärkungsmodul für eine
Kraftfahrzeugkarosserie 2005P50439WOUS   12/065850   05 Mar 2008  
2009-0152899-A1   18 Jun 2009       BODY FOR A MOTOR VEHICLE 2005P50705-US-PCT  
12/096900   10 Jun 2008   2009-0152903-A1   18 Jun 2009       ROOF FOR A MOTOR
VEHICLE GP-305219-US-NP   11/958154   17 Dec 2007   2009-0153284-A1   18 Jun
2009       IMPROVED INDUCTOR PACKAGING FOR POWER CONVERTERS GP-305767-US-NP  
11/959176   18 Dec 2007   2009-0154101-A1   18 Jun 2009       LIQUID-COOLED
INVERTER ASSEMBLY GP-307188-US-NP   11/959003   18 Dec 2007   2009-0154205-A1  
18 Jun 2009       SNUBBER CAPACITOR RESETTING IN A DC-TO-DC CONVERTER
P006753-US-CIP   12/392306   25 Feb 2009   2009-0154727-A1   18 Jun 2009      
SYSTEMS AND METHODS FOR SUPPRESSING RADIO INTERFERENCE FROM A NOISE SOURCE VIA
ACTIVE FILTERING GP-309198-US-NP   11/958629   18 Dec 2007   2009-0155615-A1  
18 Jun 2009       DESIGNED ORIENTATION FOR WELDED AUTOMOTIVE STRUCTURAL
COMPONENTS MADE OF PRESS HARDENED STEEL P000714-US-NP   11/956972   14 Dec 2007
  2009-0155634-A1   18 Jun 2009       METHOD TO MAXIMIZE FUEL CELL VOLTAGE
DURING START-UP P001741-US-NP   11/956899   14 Dec 2007   2009-0155641-A1   18
Jun 2009       MULTIPLE INJECTOR AND EJECTOR ARRAY P000611-US-NP   11/958623  
18 Dec 2007   2009-0157276-A1   18 Jun 2009       AUTOMATIC TIME HEADWAY SETTING
FOR ADAPTIVE CRUISE CONTROL SYSTEM GP-308773-US-NP   11/957436   15 Dec 2007  
2009-0157335-A1   18 Jun 2009       TELEMATICS-BASED METHOD AND SYSTEM OF
BATTERY PARASITIC LOAD VALIDATION FOR A VEHICLE FLEET P000933-US-NP   11/956370
  14 Dec 2007   2009-0158261-A1   18 Jun 2009       COMPUTER-IMPLEMENTED METHOD
OF RELEASING BATTERY STATE ESTIMATION SOFTWARE P000283-US-NP   11/956142   13
Dec 2007   2009-0158396-A1   18 Jun 2009       SECURE HOME-TO-VEHICLE WIRELESS
CONNECTIVITY 2005P50529-US-PCT   12/089601   08 Apr 2008   2009-0158579-A1   25
Jun 2009       AUTOMATIC SCREWING DEVICE FOR THE CHASSIS OF A MOTOR VEHICLE
2007P71786-US-NP   12/340624   19 Dec 2008   2009-0158687-A1   25 Jun 2009      
SUPPORT FOR AN ENTRANCE TRIM PANEL ON A CARRYING ELEMENT OF A MOTOR VEHICLE
P003210-US-NP   12/326561   02 Dec 2008   2009-0158877-A1   25 Jun 2009      
PARK INHIBITION SOLENOID ASSEMBLY P001167-US-NP   11/960792   20 Dec 2007  
2009-0159028-A1   25 Jun 2009       HYDRAULICALLY LASHED END PIVOT ROCKER ARM
2007P71783-US-NP   12/340623   19 Dec 2008   2009-0159353-A1   25 Jun 2009      
Radiator assembly for an automotive vehicle, automotive vehicle and method for
mounting a radiator assembly on a body structure of an automotive vehicle
P000999-US-NP   12/147544   27 Jun 2008   2009-0159359-A1   25 Jun 2009      
INDEPENDENTLY SUSPENDED AND DRIVEN ASYMMETRIC AXLE SHAFTS GP-307403-US-NP  
11/961250   20 Dec 2007   2009-0159624-A1   25 Jun 2009       ROOF RACK FEATURES
ENABLED BY ACTIVE MATERIALS

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

P001001-US-NP   12/147561   27 Jun 2008   2009-0160152-A1   25 Jun 2009      
REARWARD TORQUE ARM FOR DAMPING INDEPENDENTLY SUSPENDED AND DRIVEN AXLE SHAFTS
P003101-US-NP   12/336800   17 Dec 2008   2009-0161301-A1   25 Jun 2009      
BUSBAR INTEGRATED IGBT/VJFET P001474-US-NP   11/959542   19 Dec 2007  
2009-0162138-A1   25 Jun 2009       LONGITUDINAL MEMBER ASSEMBLY WITH JOINT
P001943-US-NP   11/960895   20 Dec 2007   2009-0162167-A1   25 Jun 2009      
WIRE STAPLE FOR ATTACHING METAL SHEETS 2007P71568-US-NP   12/333865   12 Dec
2008   2009-0163315-A1   25 Jun 2009       Non-standard Ravigneaux Gearset
GP-309170-US-NP   11/959701   19 Dec 2007   2009-0164074-A1   25 Jun 2009      
WIRELESS REMOTE CONTROL SYSTEM FOR VEHICLE POWER TAKE-OFF GP-306985-US-NP  
11/968068   31 Dec 2007   2009-0170539-A1   02 Jul 2009       PREVENTING
REPLAY-TYPE ATTACKS ON A VEHICLE COMMUNICATIONS SYSTEM P002026-US-NP   11/969296
  04 Jan 2008   2009-0173720-A1   09 Jul 2009       WELDING ELECTRODE ASSEMBLY
HAVING SELF-ALIGNING FEATURES GP-308256-US-NP   11/969259   04 Jan 2008  
2009-0176122-A1   09 Jul 2009       METHOD OF FORMING CASTING WITH FRICTIONAL
DAMPING INSERT P000368-US-NP   11/968798   03 Jan 2008   2009-0176139-A1   09
Jul 2009       PASSIVATED METALLIC BIPOLAR PLATES AND A METHOD FOR PRODUCING THE
SAME GP-308326-US-NP   11/968890   03 Jan 2008   2009-0176142-A1   09 Jul 2009  
    CORROSION RESISTANT METAL COMPOSITE FOR ELECTROCHEMICAL DEVICES AND METHODS
OF PRODUCING THE SAME P000468-US-NP   12/013093   11 Jan 2008   2009-0179608-A1
  16 Jul 2009       METHOD AND SYSTEM FOR CONTROLLING A POWER INVERTER IN
ELECTRIC DRIVES P001525-US-NP   11/972499   10 Jan 2008   2009-0179775-A1   16
Jul 2009       SECURE INFORMATION SYSTEM GP-305853-US-NP   11/972865   11 Jan
2008   2009-0181235-A1   16 Jul 2009       MICROPOROUS LAYER ASSEMBLY AND METHOD
OF MAKING THE SAME GP-308213-US-NP   11/972817   11 Jan 2008   2009-0181276-A1  
16 Jul 2009       METHOD OF MAKING A PROTON EXCHANGE MEMBRANE USING A GAS
DIFFUSION ELECTRODE AS A SUBSTRATE GP-309322-US-NP   12/014970   16 Jan 2008  
2009-0182476-A1   16 Jul 2009       METHODS AND SYSTEMS FOR CALCULATING YAW GAIN
FOR USE IN CONTROLLING A VEHICLE GP-308882-US-NP   12/015929   17 Jan 2008  
2009-0186251-A1   23 Jul 2009       MEMBRANE ELECTRODE ASSEMBLY HAVING LOW
SURFACE IONOMER CONCENTRATION P000609-US-NP   12/016394   18 Jan 2008  
2009-0771447-A1   19 Mar 2009       VIRTUAL FUEL SENSOR FOR DUAL FUEL TANK
APPLICATIONS P000050-US-NP   11/876806   23 Oct 2007   2009-102216-A1   23 Apr
2009       MULTI-FUNCTIONAL VEHICLE TAILGATE P003293-US-NP   12/263605   03 Nov
2008   2009-120235-A1   14 May 2009       BEARING ASSEMBLY GP-307815-US-NP  
11/656927   23 Jan 2007   22008-0177453-A1   24 Jul 2008       COMMANDED CLUTCH
DIAGNOSITC FOR HYBRID VEHICLES GP-308534-US-NP   11/595581   08 Nov 2006   US
2008-0105691 A1   08 May 2008       INTERNAL HEATING OF A FLUID IN A STORAGE
TANK GP-308969-US-NP   11/595314   10 Nov 2006   US 2008-0113132 A1   15 May
2008       APPARATUS FOR FORMING AN EXTRUSION BLOW MOLDED VESSEL WITH INSERT AND
METHOD GP-305212-US-NP   11/097457   01 Apr 2005   US-2006-0222921-A1   05 Oct
2006       FLUORIDE ION SCAVENGER FOR FUEL CELL COMPONENTS

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

GP-308680-US-NP   11/634564   06 Dec 2006   US2008/0138671   12 Jun 2008      
THERMAL CONTROL OF CATHODE INLET AIR FLOW FOR A FUEL CELL SYSTEM GP-309220-US-NP
  12/027532   07 Feb 2008   US-2008-0133111-A1   05 Jun 2008       CYLANDER
TORQUE BALANCING FOR AN INTERNAL COMBUSTION ENGINE P000388-US-CIP   12/018653  
23 Jan 2008   US-2008-0135315-A1   12 Jun 2008       FAST SEARCH ALGORITHM FOR
FINDING INITIAL DIFFUSION VOLTAGE IN ELECTRO-CHEMICAL SYSTEMS GP-303745-US-CNT  
12/109797   25 Apr 2008   US-2008-0197674-A1   21 Aug 2008       HOOD ASSEMBLY
UTILIZING ACTIVE MATERIALS BASED MECHANISMS P000806-US-NP   12/043883   06 Mar
2008   US-2008-0216285-A1   11 Sep 2008       ACTIVE MATERIAL ENABLED
SELF-PRESENTING HANDLES P000081-US-NP   11/946222   28 Nov 2007  
US-2008-0228366-A1   18 Sep 2008       MODEL BASED VEHICLE OVERSPEED ALGORITHM
P000658-US-NP   12/027482   07 Feb 2008   US-2008-0243355-A1   02 Oct 2008      
FULL RANGE TORQUE REDUCTION P001063-US-NP   12/049608   17 Mar 2008  
US-2008-024695-A1   09 Oct 2008       TORQUE SPLIT STRATEGY FOR A BELT
ALTERNATOR STRATER (BAS) HYBRID P000391-US-NP   12/014921   16 Jan 2008  
US-2008-0248907-A1   09 Oct 2008       ACCESSORY DRIVE TENSIONER SYSTEM
P000653-US-NP   12/044303   07 Mar 2008   US-2008-025074-A1   16 Oct 2008      
REDUCTANT INJECTION CONTROL STRATEGY GP-304311-US-DIV   12/174035   16 Jul 2008
  US-2008-0272615-A1   06 Nov 2008       AIRFLOW CONTROL DEVICES BASED ON ACTIVE
MATERIALS P000901-US-NP   12/055368   26 Mar 2008   US-2008-0295496-A1   04 Dec
2008       INJECTION ANTI-COKING SYSTEM FOR PARTICULATE FILTERS GP-307947-US-NP
  12/041286   03 Mar 2008   US-2008-0300747-A1   04 Dec 2008       REAL TIME
TRANSMISSION SHIFT QUALITY DETECTION AND EVALUATION UTILIZING TRANSMISSION
OUTPUT SHAFT ACCELERATION P001496-US-NP   11/946256   28 Nov 2007  
US-2008-0307774-A1   18 Dec 2008       SELECTIVE CATALYST REDUCTION LIGHT-OFF
STRATEGY P000827-US-NP   11/876121   22 Oct 2007   US-2008-0307775-A1   18 Dec
2008       ELECTRICALLY HEATED PARTICULATE FILTER EMBEDDED HEATER DESIGN
P000612-US-NP   11/876171   22 Oct 2007   US-2008-0307776-A1   18 Dec 2008      
ELECTRICALLY HEATED PARTICULATE FILTER REGENERATION USING HYDROCARBON ADSORBENTS
P000582-US-NP   11/876136   22 Oct 2007   US-2008-0307781-A1   18 Dec 2008      
ELECTRICALLY HEATED PARTICULATE FILTER USING CATALYST STRIPING P000759-US-NP  
12/053049   21 Mar 2008   US-2008-0312860-A1   18 Dec 2008       SYSTEMS AND
METHOD FOR IMPROVING ACCURACY OF SENSOR SIGNALS RECEIVED VIA SENT PROTOCOL
GP-303122-US-DIV   12/102874   15 Apr 2008   US-2008-190684-A1   14 Aug 2008    
  FORCE AND DECELERATION DELIMITING DEVICES AND METHODS FOR OPERATING THE SAME
P001000-US-NP   12/146661   26 Jun 2008   US-2009-0005216-A1   01 Jan 2009      
METHODS AND SYSTEMS TO FEEDBACK COORDINATED TORQUE CONTROL SYSTEM INFORMATION
P000080-US-NP   11/968974   03 Jan 2008   US-2009-0005217-A1   01 Jan 2009      
TRANSMISSION UPSHIFT FLARE DETECTION AND MITIGATION GP-307560-US-DIV   12/210188
  13 Sep 2008   US-2009-0008973-A1   08 Jan 2009       ACTIVE MATERIAL ACTUATED
HEADREST ASSEMBLIES GP-308513-US-NP   12/013699   14 Jan 2008  
US-2009-0012665-A1   08 Jan 2009       USE OF TORQUE MODEL AT VIRTUAL ENGINE
CONDITIONS P001519-US-NP   12/107854   23 Apr 2008   US-2009-0012693-A1   08 Jan
2009       CONTROL SYSTEM FOR DETERMINING MASS AIR FLOW

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

P000643-US-NP   12/019921   25 Jan 2008   US-2009-0018733-A1   15 Jan 2009      
RPM TO TORQUE TRANSITION CONTROL GP-306056-US-NP   12/042559   05 Mar 2008  
US-2009-0019838-A1   22 Jan 2009       DIESEL PARTICULATE FILTER EXTENDED IDLE
REGENERATION P000046-US-NP   11/934234   02 Nov 2007   US-2009-0024263-A1   22
Jan 2009       Association of Torque Requesting Funtions in a Coordinated Torque
Architecture P000273-US-NP   11/954945   12 Dec 2007   US-2009-0024264-A1   22
Jan 2009       METHOD OF SMOOTHING NON-DRIVER-COMMANDED RESTARTS OF A HYBRID
VEHICLE P002008-US-NP   12/130213   30 May 2008   US-2009-0026868-A1   29 Jan
2009       HYBRID BELT DRIVEN MOTOR/GENERATOR/STARTING SYSTEM P001727-US-NP  
11/954829   12 Dec 2007   US-2009-0030585-A1   29 Jan 2009       CAM PHASING
CONTROL SYSTEM FOR IMPROVING REGENERATION EFFICIENCY P000705-US-NP   12/184290  
01 Aug 2008   US-2009-0037073-A1   05 Feb 2009       POWER ENRICHMENT SCHEDULING
FOR COORDINATED TORQUE CONTROL SYSTEM P001273-US-NP   12/018437   23 Jan 2008  
US-2009-0038583-A1   12 Feb 2009       MULTI-INJECTION COMBUSTION CYCLE SYSTEMS
FOR SIDI ENGINES P002138-US-NP   12/137340   11 Jun 2008   US-2009-0039825-A1  
12 Feb 2009       ABSOLUTE POSITION SENSOR FOR FIELD-ORIENTED CONTROL OF AN
INDUCTION MOTOR P001944-US-NP   12/250956   14 Oct 2008   US-2009-0043475-A1  
12 Feb 2009       CYLINDER PRESSURE SENSOR DIAGNOSTIC SYSTEM AND METHOD
GP-308838-US-NP   12/186594   06 Aug 2008   US-2009-0045778-A1   19 Feb 2009    
  METHOD FOR UPDATING MINIMUM AND MAXIMUM ENERGY STORAGE VALUES P002221-US-NP  
12/131557   02 Jun 2008   US-2009-0048759-A1   19 Feb 2009       PHASE AND
FREQUENCY ERROR BASED ASYMMETRICAL AFR PULSE REFERENCE TRACKING ALGORITHM USING
THE PRE-CATALYST O2 SENSOR SWITCHING OUTPUT P002477-US-NP   12/188607   08 Aug
2008   US-2009-0048766-A1   19 Feb 2009       AIR FUEL RATIO CONTROL SYSTEM FOR
INTERNAL COMBUSTION ENGINES P001054-US-NP   12/194074   19 Aug 2008  
US-2009-0049898-A1   26 Feb 2009       DIAGNOSTIC SYSTEMS AND METHODS FOR THE
HIGH PRESSURE SIDE OF FUEL SYSTEMS IN COMMON FUEL RAIL ENGINES P000618-US-NP  
11/844820   24 Aug 2007   US-2009-0050614-A1   26 Feb 2009       VEHICLE SIDE
WINDOW HEATING SYSTEMS GP-305934-US-NP   12/141329   18 Jun 2008  
US-2009-0055072-A1   26 Feb 2009       TURBO SPEED SENSOR DIAGNOSTIC FOR
TURBOCHARGED ENGINES GP-308854-US-NP   12/029644   12 Feb 2008  
US-2009-0056315-A1   05 Mar 2009       METHOD FOR REDUCING NH3 RELEASE FROM SCR
CATALYSTS DURING THERMAL TRANSIENTS P001587-US-NP   11/954800   12 Dec 2007  
US-2009-0056430-A1   05 Mar 2009       WEAK REFUEL DETECTION SYSTEM AND METHOD
FOR VIRTUAL FLEX FUEL SENSOR GP-309116-US-NP   11/950564   05 Dec 2007  
US-2009-0061753-A1   05 May 2009       SYSTEM FOR COOLING ENGINE ELECTRONICS
GP-309201-US-NP   12/132666   04 Jun 2008   US-2009-0063004-A1   05 Mar 2009    
  REVERSE ENGINE ROTATION DETECTION SYSTEM P002697-US-NP   11/972952   11 Jan
2008   US-2009-0071110-A1   19 Mar 2009       MICROWAVE MODE SHIFTING ANTENNA
SYSTEM FOR REGENERATING PARTICULATE FILTERS P002554-US-NP   12/019980   25 Jan
2008   US-2009-0071127-A1   19 Mar 2009       FACE CRACK REDUCTION STRATEGY FOR
PARTICULATE FILTERS P002574-US-NP   12/174069   16 Jul 2008   US-2009-0071128-A1
  19 Mar 2009       LOW EXHAUST TEMPERATURE ELECTRICALLY HEATED PARTICULATE
MATTER FILTER SYSTEM P002558-US-NP   12/209286   12 Sep 2008  
US-2009-0071129-A1   19 Mar 2009       ELECTRICALLY HEATED PARTICULATE MATTER
FILTER SOOT CONTROL SYSTEM

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 2 - GTO Utility and Design Patents and Applications - U.S.

 

Case Reference

 

Filing No.

 

Filing Date

 

Publication No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

P002519-US-NP   11/972716   11 Jan 2008   US-2009-0071338-A1   19 Mar 2009      
OVERLAP ZONED ELECTRICALLY HEATED PARTICULATE FILTER P002698-US-NP   12/209298  
12 Sep 2008   US-2009-0074630-A1   19 Mar 2009       INDUCTIVELY HEATED
PARTICULATE MATTER FILTER REGENERATION CONTROL SYSTEM P002227-US-NP   11/965057
  27 Dec 2007   US-2009-0076703-A1   19 Mar 2009       SYSTEMS AND METHODS FOR
ESTIMATING RESIDUAL GAS FRACTION FOR INTERNAL COMBUSTION ENGINES USING ALTITUDE
COMPENSATION P000574-US-NP   11/954872   12 Dec 2007   US-2009-0088947-A1   02
Apr 2009       FUEL VIOLATILITY COMPENSATION FOR ENGINE COLD START SPEED CONTROL
2006P60092-US-PCT   12/086149   22 Dec 2006   US-2009-0169322-A1   02 Jul 2009  
    Curwed Floor Rail + Extensible Rack P000603-US-NP   12/013676   14 Jan 2008
  US-2009-071147-A1   19 Mar 2009       BRAKE BOOSTER LEAK DETECTION SYSTEM

***

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 3 - GMC Utility and Design Patents and Applications -
Non-U.S.

Schedule 3.25 - Item 3 - GMC Utility and Design Patents and Applications -
Non-U.S.

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

G-2972-EP-EPA   PTC   90104223.4   32937   0395852   33184   0395852   35005  
COUNTERGRAVITY CASTING APPARATUS AND METHOD   GMNA G-2972-FR-EPA   PTC  
90104223.4   32937   0395852   33184   0395852   35005   COUNTERGRAVITY CASTING
APPARATUS AND METHOD   GMNA G-2972-GB-EPA   PTC   90104223.4   32937   0395852  
33184   0395852   35005   COUNTERGRAVITY CASTING APPARATUS AND METHOD   GMNA
G-2972-IT-EPA   PTC   90104223.4   32937   0395852   33184   0395852   35005  
COUNTERGRAVITY CASTING APPARATUS AND METHOD   GMNA G-2970-DE-EPA   PTE  
90307055   33052   0410584   33268   0410584   34080   VEHICLE TRACTION CONTROL
SYSTEM WITH FUEL CONTROL   GMNA G-2970-EP-EPA   PTE   90307055.5   33052  
0410584   33268   0410584   34080   VEHICLE TRACTION CONTROL SYSTEM WITH FUEL
CONTROL   GMNA 1990P08674EPCH   CC-THYSSEN   90110888.6   08 Jun 1990      
0411282A2   25 Aug 1993   Verwendung von ausscheidungshärtenden
ferritisch-perlitischen (AFP)Stählen als Werkstoff für Gaswechselventile von
Verbrennungsmotoren   GME 1990P08674EPDK   CC-THYSSEN   90110888.6   08 Jun 1990
      0411282A2   25 Aug 1993   Verwendung von ausscheidungshärtenden
ferritisch-perlitischen (AFP)Stählen als Werkstoff für Gaswechselventile von
Verbrennungsmotoren   GME 1990P08674EPGR   CC-THYSSEN   90110888.6   08 Jun 1990
      0411282A2   25 Aug 1993   Verwendung von ausscheidungshärtenden
ferritisch-perlitischen (AFP)Stählen als Werkstoff für Gaswechselventile von
Verbrennungsmotoren   GME 1989P08646EPDE   CC-DYNAMIT   59003527.4-08   33123  
    0417654   34291   Anordnung von Formteilen wie Stoßfänger oder deren
Verkleidungen bei Kraftfahrzeugen   GME 1989P08646EPES   CC-DYNAMIT  
90117252.8-2306   33123       0417654   34291   Anordnung von Formteilen wie
Stoßfänger oder deren Verkleidungen bei Kraftfahrzeugen   GME 1989P08646EPFR  
CC-DYNAMIT   90117252.8-2306   33123       0417654   34291   Anordnung von
Formteilen wie Stoßfänger oder deren Verkleidungen bei Kraftfahrzeugen   GME
1989P08646EPGB   CC-DYNAMIT   90117252.8-2306   33123       0417654   34291  
Anordnung von Formteilen wie Stoßfänger oder deren Verkleidungen bei
Kraftfahrzeugen   GME 1989P08646EPIT   CC-DYNAMIT   90117252.8-2306   33123    
  0417654   34291   Anordnung von Formteilen wie Stoßfänger oder deren
Verkleidungen bei Kraftfahrzeugen   GME G-6300-EP-EPA   RD   92200551.7   33660
      0504960   34906   PHOSPHOROUS ALLOYED CUBIC BORON NITRIDE FILMS   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 3 - GMC Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

G-6300-GB-EPA   RD   92200551.7   33660       0504960   34906   PHOSPHOROUS
ALLOYED CUBIC BORON NITRIDE FILMS   GMNA G-6300-IT-EPA   RD   92200551.7   33660
      0504960   34906   PHOSPHOROUS ALLOYED CUBIC BORON NITRIDE FILMS   GMNA
H-175327-DE-EPA   GMS   92201143.2   33717   0519528   33961   0519528   34892  
TRANSMISSION CONTROL MODULE RESPONSIVE TO STEERING-WHEEL-MOUNTED SWITCHES FOR
CHANGING BETWEEN AN AUTO, SEMI-AUTO AND MANUAL MODES   GMNA H-175327-EP-EPA  
GMS   92201143.2   33717   0519528   33961   0519528   34892   TRANSMISSION
CONTROL MODULE RESPONSIVE TO STEERING-WHEEL-MOUNTED SWITCHES FOR CHANGING
BETWEEN AN AUTO, SEMI-AUTO AND MANUAL MODES   GMNA G-8407-EP-EPA   PTT  
92202653.9   33849       0537811   34899   DYNAMIC SHIFT CONTROL FOR AN
AUTOMATIC TRANSMISSION   GMNA 1993P08902EP   CC-Reiche   93107623.6   11 May
1993   0572821   08 Dec 1993   0572821   17 Jan 1996   Kraftfahrzeuglenksäule  
GME 1993P08902EPBE   CC-Reiche   93107623.6   11 May 1993       0572821   17 Jan
1996   Kraftfahrzeuglenksäule   GME 1993P08902EPCH   CC-Reiche   93107623.6   11
May 1993       0572821   17 Jan 1996   Kraftfahrzeuglenksäule   GME
1993P08902EPDE   CC-Reiche     11 May 1993       0572821   17 Jan 1996  
Kraftfahrzeuglenksäule   GME 1993P08902EPES   CC-Reiche   93107623.6   11 May
1993       0572821   17 Jan 1996   Kraftfahrzeuglenksäule   GME 1993P08902EPFR  
CC-Reiche   93107623.6   11 May 1993       0572821   17 Jan 1996  
Kraftfahrzeuglenksäule   GME 1993P08902EPGB   CC-Reiche   93107623.6   11 May
1993       0572821   17 Jan 1996   Kraftfahrzeuglenksäule   GME 1993P08902EPGR  
CC-Reiche   93107623.6   11 May 1993       0572821   17 Jan 1996  
Kraftfahrzeuglenksäule   GME 1993P08902EPIT   CC-Reiche   93107623.6   11 May
1993       0572821   17 Jan 1996   Kraftfahrzeuglenksäule   GME 1993P08902EPPT  
CC-Reiche   93107623.6   11 May 1993       0572821   17 Jan 1996  
Kraftfahrzeuglenksäule   GME G-8955-EP-EPA   PTT   93201435.0   34108      
0574061   35018   ADAPTIVE TRANSMISSION PRESSURE CONTROL WITH RUN-THROUGH
DETECTION   GMNA G-8443-EP-EPA   MFAB   94200772   34417       0620056   35585  
HYDROFORMING OF COMPOUND TUBES   GMNA 1998P09307EPDE   CC-Filterwerk   03 Feb
1994        

0620133

 

24 Sep 1997

 

Luftfilter für den Innenraum von Kraftfahrzeugen

  GME 1998P09307EP   CC-Filterwerk   94101601.6   03 Feb 1994   0620133   19 Oct
1994   0620133B1   24 Sep 1997   Luftfilter für den Innenraum von
Kraftfahrzeugen   GME 1998P09307EPES   CC-Filterwerk   94101601.6   03 Feb 1994
      0620133B1   24 Sep 1997   Luftfilter für den Innenraum von Kraftfahrzeugen
  GME 1998P09307EPFR   CC-Filterwerk   94101601.6   03 Feb 1994       0620133B1
  24 Sep 1997   Luftfilter für den Innenraum von Kraftfahrzeugen   GME
1998P09307EPGB   CC-Filterwerk   94101601.6   03 Feb 1994       0620133B1   24
Sep 1997   Luftfilter für den Innenraum von Kraftfahrzeugen   GME 1998P09307EPIT
  CC-Filterwerk   94101601.6   03 Feb 1994       0620133B1   24 Sep 1997  
Luftfilter für den Innenraum von Kraftfahrzeugen   GME 1998P09307EPPT  
CC-Filterwerk   94101601.6   03 Feb 1994       0620133B1   24 Sep 1997  
Luftfilter für den Innenraum von Kraftfahrzeugen   GME G-11375-EP-EPA   MFAB  
94200743.6   34415       0621091   35592   METHOD FOR PINCH FREE TUBE FORMING  
GMNA H-177644-EP-EPA   GMS   94200581.0   34400       0621422   35648   CONTROL
CIRCUIT FOR A TRANSMISSION   GMNA H-196243-DE-EPA   ATC   94117148.0   34636  
0651404   34849   0651404   35432   INTERNAL COOLING OF ELECTRIC AUTOMOBILE
CHARGING TRANSFORMER   GMNA H-196243-EP-EPA   ATC   94117148.0   34636   0651404
  34849   0651404   35432   INTERNAL COOLING OF ELECTRIC AUTOMOBILE CHARGING
TRANSFORMER   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 3 - GMC Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

H-196276-EP-EPA   ATC   95106450.0   34817       0680059   36229   AIR/LIQUID
COOLED METALLIC FOR HIGH FREQUENCY HIGH POWER CHARGING TRANSFORMERS   GMNA
H-196276-ES-EPA   ATC   95106450.0   34817       0680059   36229   AIR/LIQUID
COOLED METALLIC FOR HIGH FREQUENCY HIGH POWER CHARGING TRANSFORMERS   GMNA
H-196276-FR-EPA   ATC   95106450.0   34817       0680059   36229   AIR/LIQUID
COOLED METALLIC FOR HIGH FREQUENCY HIGH POWER CHARGING TRANSFORMERS   GMNA
H-196276-GB-EPA   ATC   95106450.0   34817       0680059   36229   AIR/LIQUID
COOLED METALLIC FOR HIGH FREQUENCY HIGH POWER CHARGING TRANSFORMERS   GMNA
1995P09018EP 01   CC-FIBRIT   95107016.8   34828       0688700   35627  
Instrumententafel   GME 1995P09018EPDE01   CC-FIBRIT     34828       0688700  
35627   Instrumententafel   GME 1995P09018EPFR   CC-FIBRIT   95107016.8   34828
      0688700   35627   Instrumententafel   GME 1995P09018EPGB   CC-FIBRIT  
95107016.8   34828       0688700   35627   Instrumententafel   GME
1995P09018EPIT   CC-FIBRIT   95107016.8   34828       0688700   35627  
Instrumententafel   GME 1995P09018EPNL   CC-FIBRIT   95107016.8   34828      
0688700   35627   Instrumententafel   GME H-187552-DE-EPA   SPO   95202730.8  
34982       0709755   37272   AUTOMOTIVE DIAGNOSTIC COMMUNICATIONS   GMNA
H-187552-EP-EPA   SPO   95202730.8   34982       0709755   37272   AUTOMOTIVE
DIAGNOSTIC COMMUNICATIONS   GMNA H-187552-FR-EPA   SPO   95202730.8   34982    
  0709755   37272   AUTOMOTIVE DIAGNOSTIC COMMUNICATIONS   GMNA H-187552-GB-EPA
  SPO   95202730.8   34982       0709755   37272   AUTOMOTIVE DIAGNOSTIC
COMMUNICATIONS   GMNA H-196291-GB-EPA   ATC   95118969.5   35034   0715392  
35400   0715392   36418   THERMAL MANAGEMENT USING A HYBRID SPIRAL/HELICAL
WINDING GEOMETRY   GMNA H-196291-DE-EPA   ATC   69512183.9-08   35034      
0715392   36418   THERMAL MANAGEMENT USING A HYBRID SPIRAL/HELICAL WINDING
GEOMETRY   GMNA H-196291-EP-EPA   ATC   95118969.5   35034       0715392   36418
  THERMAL MANAGEMENT USING A HYBRID SPIRAL/HELICAL WINDING GEOMETRY   GMNA
H-196291-ES-EPA   ATC   95118969.5   35034       0715392   36418   THERMAL
MANAGEMENT USING A HYBRID SPIRAL/HELICAL WINDING GEOMETRY   GMNA H-196291-FR-EPA
  ATC   95118969.5   35034       0715392   36418   THERMAL MANAGEMENT USING A
HYBRID SPIRAL/HELICAL WINDING GEOMETRY   GMNA H-182143-DE-EPA   RD   96200742.3
  35142       0739666   37496   SAND MOLD MEMBER AND METHOD   GMNA
H-182143-EP-EPA   RD   96200742.3   35142       0739666   37496   SAND MOLD
MEMBER AND METHOD   GMNA H-182143-ES-EPA   RD   96200742.3   35142       0739666
  37496   SAND MOLD MEMBER AND METHOD   GMNA H-182143-FR-EPA   RD   96200742.3  
35142       0739666   37496   SAND MOLD MEMBER AND METHOD   GMNA H-182143-GB-EPA
  RD   96200742.3   35142       0739666   37496   SAND MOLD MEMBER AND METHOD  
GMNA H-182143-IT-EPA   RD   96200742.3   35142       0739666   37496   SAND MOLD
MEMBER AND METHOD   GMNA GP-303550-DE-EPA   PTE   96109824.1   35235   0750099  
35426   0750099   37244   THERMOSTAT HOUSING FOR INTERNAL COMBUSTION ENGINE  
GMNA H-195358-EP-EPA   RDFC   96203311.4   35394       0780916   36397  
CORROSION RESISTANT PEM FUEL CELL   GMNA 1995P09071WE   CC-TYCO     35307      
0847604   36572   Elektrischer Verbinder mit Kontaktsicherungsschieber   GME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 3 - GMC Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

1995P09071WEBE   CC-TYCO     35307       0847604   36572   Elektrischer
Verbinder mit Kontaktsicherungsschieber   GME 1995P09071WEDE   CC-11844300    
35307       0847604   36572   Elektrischer Verbinder mit
Kontaktsicherungsschieber   GME 1995P09071WEDE   CC-TYCO     35307       0847604
  36572   Elektrischer Verbinder mit Kontaktsicherungsschieber   GME
1995P09071WEES   CC-TYCO     35307       0847604   36572   Elektrischer
Verbinder mit Kontaktsicherungsschieber   GME 1995P09071WEFR   CC-TYCO     35307
      0847604   36572   Elektrischer Verbinder mit Kontaktsicherungsschieber  
GME 1995P09071WEGB   CC-TYCO     35307       0847604   36572   Elektrischer
Verbinder mit Kontaktsicherungsschieber   GME 1995P09071WEIT   CC-TYCO     35307
      0847604   36572   Elektrischer Verbinder mit Kontaktsicherungsschieber  
GME H-200501-DE-EPA   RD   98201661.0   35934       0887325   37832   METHOD OF
MAKING FIBRILLOSE ARTICLES   GMNA H-200501-EP-EPA   RD   98201661.0   35934    
  0887325   37832   METHOD OF MAKING FIBRILLOSE ARTICLES   GMNA H-200501-FR-EPA
  RD   98201661.0   35934       0887325   37832   METHOD OF MAKING FIBRILLOSE
ARTICLES   GMNA H-200501-IT-EPA   RD   98201661.0   35934       0887325   37832
  METHOD OF MAKING FIBRILLOSE ARTICLES   GMNA 1997P09290EP   CC-ITW/8340  
98115361.2   14 Aug 1998   0898087   24 Feb 1999   0898087   07 Nov 2001  
Befestigungsanordnung aus einem zu befestigenden Bauteil und einem zweiten
Bauteil   GME 1997P09290EPAT   CC-ITW/8340   98115361.2   14 Aug 1998      
0898087   07 Nov 2001   Befestigungsanordnung aus einem zu befestigenden Bauteil
und einem zweiten Bauteil   GME 1997P09290EPBE   CC-ITW/8340   98115361.2   14
Aug 1998       0898087   07 Nov 2001   Befestigungsanordnung aus einem zu
befestigenden Bauteil und einem zweiten Bauteil   GME 1997P09290EPCH  
CC-ITW/8340   98115361.2   14 Aug 1998       0898087   07 Nov 2001  
Befestigungsanordnung aus einem zu befestigenden Bauteil und einem zweiten
Bauteil   GME 1997P09290EPDE   CC-ITW/8340    

14 Aug 1998

     

0898087

 

07 Nov 2001

 

Befestigungsanordnung aus einem zu befestigenden Bauteil und einem zweiten
Bauteil

  GME 1997P09290EPDK   CC-ITW/8340   98115361.2   14 Aug 1998       0898087   07
Nov 2001   Befestigungsanordnung aus einem zu befestigenden Bauteil und einem
zweiten Bauteil   GME 1997P09290EPES   CC-ITW/8340   98115361.2   14 Aug 1998  
    0898087   07 Nov 2001   Befestigungsanordnung aus einem zu befestigenden
Bauteil und einem zweiten Bauteil   GME 1997P09290EPFI   CC-ITW/8340  
98115361.2   14 Aug 1998       0898087   07 Nov 2001   Befestigungsanordnung aus
einem zu befestigenden Bauteil und einem zweiten Bauteil   GME 1997P09290EPFR  
CC-ITW/8340   98115361.2   14 Aug 1998       0898087   07 Nov 2001  
Befestigungsanordnung aus einem zu befestigenden Bauteil und einem zweiten
Bauteil   GME 1997P09290EPGB   CC-ITW/8340   98115361.2   14 Aug 1998      
0898087   07 Nov 2001   Befestigungsanordnung aus einem zu befestigenden Bauteil
und einem zweiten Bauteil   GME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 3 - GMC Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

1997P09290EPGR   CC-ITW/8340   98115361.2   14 Aug 1998       0898087   07 Nov
2001   Befestigungsanordnung aus einem zu befestigenden Bauteil und einem
zweiten Bauteil   GME 1997P09290EPIE   CC-ITW/8340   98115361.2   14 Aug 1998  
    0898087   07 Nov 2001   Befestigungsanordnung aus einem zu befestigenden
Bauteil und einem zweiten Bauteil   GME 1997P09290EPIT   CC-ITW/8340  
98115361.2   14 Aug 1998       0898087   07 Nov 2001   Befestigungsanordnung aus
einem zu befestigenden Bauteil und einem zweiten Bauteil   GME 1997P09290EPLU  
CC-ITW/8340   98115361.2   14 Aug 1998       0898087   07 Nov 2001  
Befestigungsanordnung aus einem zu befestigenden Bauteil und einem zweiten
Bauteil   GME 1997P09290EPNL   CC-ITW/8340   98115361.2   14 Aug 1998      
0898087   07 Nov 2001   Befestigungsanordnung aus einem zu befestigenden Bauteil
und einem zweiten Bauteil   GME 1997P09290EPPT   CC-ITW/8340   98115361.2   14
Aug 1998       0898087   07 Nov 2001   Befestigungsanordnung aus einem zu
befestigenden Bauteil und einem zweiten Bauteil   GME H-199168-DE-EPA   RD  
98202581.9   36007       0899038   37888   LOST FOAM PATTERN COATING   GMNA
H-199168-EP-EPA   RD   98202581.9   36007       0899038   37888   LOST FOAM
PATTERN COATING   GMNA H-199168-FR-EPA   RD   98202581.9   36007       0899038  
37888   LOST FOAM PATTERN COATING   GMNA H-199168-IT-EPA   RD   98202581.9  
36007       0899038   37888   LOST FOAM PATTERN COATING   GMNA 1997P09283EPDE  
CC-Delphi   98202645.2   36013   0901194   36229   0901194   38077   Two-Part
Electrical Connector - Zweiteiliger elektrischer Steckverbinder   GME
1997P09283EPFR   CC-Delphi   98202645.2   36013   0901194   36229   0901194  
38077   Two-Part Electrical Connector - Zweiteiliger elektrischer Steckverbinder
  GME 1997P09283EPIT   CC-Delphi   98202645.2   36013   0901194   36229  
0901194   38077   Two-Part Electrical Connector - Zweiteiliger elektrischer
Steckverbinder   GME H-198198-DE-EPT   NAPD     35314   0923472   36334  
0923472   37580   BRAKE CONTROL SYSTEM   GMNA H-198198-EP-EPT   NAPD     35314  
0923472   36334   0923472   37580   BRAKE CONTROL SYSTEM   GMNA H-198198-FR-EPT
  NAPD     35314   0923472   36334   0923472   37580   BRAKE CONTROL SYSTEM  
GMNA H-198198-GB-EPT   NAPD     35314   0923472   36324   0923472   37580  
BRAKE CONTROL SYSTEM   GMNA H-198198-WO-PCT   NAPD   96/14344   35314  
98/009853   35866   0923472   37580   BRAKE CONTROL SYSTEM   GMNA
H-203609-EP-EPA   RD   99102625.3   36202       0942198   37860   POWER
TRANSMISSION WITH TWO SIMPLE PLANETARY GEARSETS   GMNA 1998P09306WE  
CC-MECANORAP   98909296.0   28 Jan 1998   0954459   10 Nov 1999   0954459   07
Nov 2001   Befestigungselement   GME 1998P09306WEDE   CC-MECANORAP     28 Jan
1998      

0954459

 

07 Nov 2001

 

Befestigungselement

  GME 1998P09306WEES   CC-MECANORAP   98909296.0   28 Jan 1998       0954459  
07 Nov 2001   Befestigungselement   GME 1998P09306WEFR   CC-MECANORAP  
98909296.0   28 Jan 1998       0954459   07 Nov 2001   Befestigungselement   GME
1998P09306WEGB   CC-MECANORAP   98909296.0   28 Jan 1998       0954459   07 Nov
2001   Befestigungselement   GME 1998P09306WEIT   CC-MECANORAP   98909296.0   28
Jan 1998       0954459   07 Nov 2001   Befestigungselement   GME H-202209-DE-EPT
  RD   98918294.4   35901       0981654   37055   METHOD FOR SLIVER ELIMINATION
IN SHEARING ALUMINUM SHEET   GMNA H-202209-EP-EPT   RD   98918294.4   35901    
  0981654   37055   METHOD FOR SLIVER ELIMINATION IN SHEARING ALUMINUM SHEET  
GMNA H-202209-FR-EPT   RD   98918294.4   35901       0981654   37055   METHOD
FOR SLIVER ELIMINATION IN SHEARING ALUMINUM SHEET   GMNA H-202209-GB-EPT   RD  
98918294.4   35901       0981654   37055   METHOD FOR SLIVER ELIMINATION IN
SHEARING ALUMINUM SHEET   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 3 - GMC Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

H-202209-IT-EPT   RD   98918294.4   35901       0981654   37055   METHOD FOR
SLIVER ELIMINATION IN SHEARING ALUMINUM SHEET   GMNA H-200191-EP-EPA   MFAB  
99117278.4   36405   0992300   36628   0992300   38399   PROCESS FOR STRETCH
FORMING AGE-HARDENED ALUMINUM ALLOY SHEETS   GMNA H-202208-EP-EPT   RD  
98918298.5   35901       0996760   37888   A METHOD FOR IMPROVING THE
HEMMABILITY OF AGE-HARDENABLE ALUMINUM SHEET   GMNA H-202208-FR-EPT   RD  
98918298.5   35901       0996760   37888   A METHOD FOR IMPROVING THE
HEMMABILITY OF AGE-HARDENABLE ALUMINUM SHEET   GMNA H-202208-GB-EPT   RD  
98918298.5   35901       0996760   37888   A METHOD FOR IMPROVING THE
HEMMABILITY OF AGE-HARDENABLE ALUMINUM SHEET   GMNA H-202208-IT-EPT   RD  
98918298.5   35901       0996760   37888   A METHOD FOR IMPROVING THE
HEMMABILITY OF AGE-HARDENABLE ALUMINUM SHEET   GMNA 2000P09541 DE   CC-4200  
10014835.2   36609       10014835   37014   Haltevorrichtung in Kraftfahrzeugen
zur lösbaren Befestigung eines Gegenstandes, insbesondere Kindersitzes   GME
H-202705-EP-EPA   MFAB   99120535.2   36448   1004381   36677   1004381   37972
  METHOD AND APPARATUS FOR HYDROTRIMMING AND HYDROSHEARING   GMNA
H-202705-FR-EPA   MFAB   99120535.2   36448   1004381   36677   1004381   37972
  METHOD AND APPARATUS FOR HYDROTRIMMING AND HYDROSHEARING   GMNA
H-202705-GB-EPA   MFAB   99120535.2   36448   1004381   36677   1004381   37972
  METHOD AND APPARATUS FOR HYDROTRIMMING AND HYDROSHEARING   GMNA H-205704-DE-NP
  FCAE   10048183.3   36797   10048183   37042   10048183   39674   METHOD AND
APPARATUS FOR MONITORING A HYDROGEN CONTAINING GAS STREAM   GMNA H-205348-FR-EPT
  RD   99922769.7   36280   100724   36691   100724   37895   SUPERPLASTIC
FORMING PROCESS   GMNA H-205348-GB-EPT   RD   99922769.7   36280   100724  
36691   100724   37895   SUPERPLASTIC FORMING PROCESS   GMNA H-205348-IT-EPT  
RD   99922769.7   36280   100724   36691   100724   37895   SUPERPLASTIC FORMING
PROCESS   GMNA H-205348-SE-EPT   RD   99922769.7   36280   100724   36691  
100724   37895   SUPERPLASTIC FORMING PROCESS   GMNA H-205348-DE-EPT   RD  
99922769.7   36280   69911724   38197   100724   37895   SUPERPLASTIC FORMING
PROCESS   GMNA H-205348-EP-EPT   RD   99922769.7   36280   1007240   36691  
1007240   37895   SUPERPLASTIC FORMING PROCESS   GMNA H-202251-EP-EPT   RD  
98937008.5   35997       1007608   37076   LUBRICATION SYSTEM FOR HOT FORMING  
GMNA H-202251-GB-EPT   RD   98937008.5   35997       1007608   37076  
LUBRICATION SYSTEM FOR HOT FORMING   GMNA H-202251-IT-EPT   RD   98937008.5  
35997       1007608   37076   LUBRICATION SYSTEM FOR HOT FORMING   GMNA
H-202306-DE-NP   OST   10101043.5   36902   10101043   37105   10104043.5  
38988   WIRELESS DEVICE FOR USE WITH A VEHICLE EMBEDDED PHONE   GMNA
GP-302914-DE-NP   FCAE   102004015295.0   38075   102004015295   38288  
102004015295   38642   CONSTRUCTION FOR MULTI-LAYERED VACUUM SUPER INSULATED
CRYOGENIC TANK   GMNA GP-302110-DE-NP   FCAE   102004015563.1   38076  
102004015563   38280   102004015563   39394   FUEL CELL STACK PREHEATING   GMNA
GP-303420-DE-NP   FCAE   102004022051.4   38112   102004022051   38330  
102004022051 B4   39926   APPARATUS AND METHOD FOR STACK TEMPERATURE CONTROL  
GMNA GP-302296-DE-NP   FCAE   102004026123.7   38135   102004026123   38400  
102004026123   39919   COOLANT FLOW TRANSFER COMPONENT FOR LIQUID COOLED FUEL
CELL STACKS   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 3 - GMC Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

GP-302723-DE-NP   FCAE   102004028697.3   38152   102004028697   38365  
102004028697   39632   COOLING MODULE WITH AXIAL BLOWER AND PRESSURE REGULATING
RADIAL FLOW FAN   GMNA GP-302781-DE-NP   FCAE   102004031162.5   38166  
102004031162   38379   102004031162   39338   GAS CONTROL AND OPERATIN METHOD OF
A FUEL CELL STACK WITH OPTIMUM WATER AND GAS DISTRUBTUION OVER THE MEMBRANE  
GMNA GP-302842-DE-NP   FCAE   102004031163.3   38166   102004031163   38400  
102004031163   39618   GAS HUMIDIFICATION CONCEPT FOR CATHODE SUPPLY OF A PEM
FUEL CELL   GMNA GP-302720-DE-NP   FCAE   102005006145.1   38393   102005006145
  38610   102005006145   39541   ELECTRICAL CONENCTION FOR SHIELDED CABLES  
GMNA GP-303101-DE-NP   FCAE   102005007551.7   38401   102005007551   38610  
102005007551   39429   METHOD OF OPERATING A CRYOGENIC LIQUID GAS STORAGE TANK  
GMNA GP-305646-DE-NP   PTA   102005011851.8   38426   102005011851   38666  
102005011851 B4   39800   MOTOR DRIVE AUXILIARY PUMP FOR ELECTRICALLY-VARIABLE
TRANSMISSION TORSIONAL DAMPER   GMNA GP-302246-DE-NP   FCAE   102005011853.4  
38426   102005011853   38666   102005011853 B4   39877   BALANCED HUMIDIFICATION
IN FUEL CELL PROTON EXCHANGE MEMBRANES   GMNA GP-303402-DE-NP   PTE  
102005013278.2   38433   102005013278   38680   102005013278   38911   METHOD
AND APPARATUS FOR AN OPTIMIZED FUEL CONTROL BASED ON OUTLET OXYGEN SIGNAL TO
REDUCE VEHICLE EMISSIONS   GMNA GP-303282-DE-NP   FCAE   102005037636.3   38573
  102005037636   38771   102005037636 B4   39758   MODULAR FUEL STORAGE SYSTEM
FOR A VEHICLE   GMNA GP-305588-DE-NP   FCAE   102005045557.3   38618  
102005045557   38827   1020050455577   39310   FUEL CELL COOLANT TEMPERTURE
DETERMINATION METHOD   GMNA GP-305119-DE-NP   FCAE   102005046424.6   38623  
102005046424   38813   102005046424   39541   ADVANCED SHUTDOWN STRATEGY TO
IMPROVE SAFETY AND EFFICIENCY OF FUEL CELL VEHICLES   GMNA GP-305239-DE-NP  
FCAE   102005049252.5   38639   102005049252   38827   102005049252   39443  
HEATABLE HYDROGEN PRESSUE REGULATOR   GMNA GP-304967-DE-NP   FCAE  
102005052290.4   38658   102005052290   38848   102005052290   39450   USE OF
Z-PIPES IN A LIQUID HYDROGEN TANK   GMNA GP-305532-DE-NP   FCAE   102005058470.5
  38693   102005058470A1   38882   102005058470   39436   LEVEL INDICATOR FOR
LIQUID HYDROGEN TANK   GMNA GP-304655-DE-NP   FCAE   102006009061.6   38775  
102006009061A1   38995   102006009061   39653   INSULATION FOR CRYOGENIC TANKS  
GMNA GP-304971-DE-NP   FCAE   102006009062.4   38775   102006009062 A1   39009  
102006009062   39618   BOIL-OFF COMPENSATING CRYOADSORPTION CONTAINER FOR LIQUID
GAS STORAGE   GMNA GP-301849-DE-NP   FCAE   10209808.5   37321   10209808  
37889   10209808   38512   WATER ATOMIZATION APPARATUS FOR A FUEL CELL SYSTEM
AND ALSO A METHOD FOR HUMIDIFYING A GAS FLOW SUPPLIED TO A FUEL CELL SYSTEM  
GMNA GP-300568-DE-NP   PTH   10222425.0   37397   10222425   37602   10222425B4
  39093   APPARATUS AND METHOD FOR CONTROLLING A HYBRID VEHICLE   GMNA
GP-301096-DE-NP   FCAR   10223999.1   37405   10223999   37609   10223999B4  
38925   PASSIVE ELEMENT FOR FUEL PROCESSOR START UP TRANSIENT TEMPERATURE
CONTROL   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 3 - GMC Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

GP-300898-DE-NP   PTE   10259047.8   37607   10259047   37910   10259047   38601
  CENTRIFUGAL LIQUID COOLING SYSTEM FOR AN ELECTRIC MOTOR   GMNA
GP-300805-DE-PCT   FCAR   10297048.3   37447   10297048   38176   10297048  
38974   WATER VAPOR TRANSFER DEVICE FOR FUEL CELL REFORMER   GMNA
GP-301557-DE-NP   PTH   10320901.8   37750   10320901   37959   10320901   39457
  STATE OF CHARGE ALGORITHM FOR LEAD-ACID BATTERY IN A HYBRID ELECTRIC VEHICLE  
GMNA GP-302384-DE-NP   FCAE   10345147.1   37893   10345147   38099   10345147  
39051   METHOD OF FABRICATING A BIPOLAR PLATE ASSEMBLY   GMNA GP-302163-DE-NP  
FCAE   10356852.2   37960   10356852   38176   10356852   38617   DEVICE FOR
OVERHEAT PROTECTION FOR A TYPE 4 COMPRESSED GAS CONTAINER   GMNA H-200884-EP-EPA
  PTE   00101080.0   36545   1038610   36796   1038610   38651   LOST FOAM
CASTING USING DIMENSIONALLY SELF-STABILIZED PATTERN   GMNA H-200884-DE-EPA   PTE
  00101080.0   36545       1038610   38651   LOST FOAM CASTING USING
DIMENSIONALLY SELF-STABILIZED PATTERN   GMNA GP-303224-DE-EPA   PTE   00111710.0
  36677   1057994   36866   1057994   39127   METHOD AND APPARATUS FOR
CONTROLLING FUEL INJECTION IN DIESEL ENGINE   GMNA GP-303224-EP-EPA   PTE  
00111710.0   36677   1057994   36866   1057994   39127   METHOD AND APPARATUS
FOR CONTROLLING FUEL INJECTION IN DIESEL ENGINE   GMNA H-205546-DE-EPA   RD  
00112258.9   36684   1079144 A2   36950   1079144 B1   39932   SIX-SPEED
PLANETARY POWER TRANSMISSIONS USING TWO SIMPLE PLANETARY GEAR SETS   GMNA
H-205546-FR-EPA   RD   00112258.9   36684   1079144 A2   36950   1079144 B1  
39932   SIX-SPEED PLANETARY POWER TRANSMISSIONS USING TWO SIMPLE PLANETARY GEAR
SETS   GMNA H-205546-GB-EPA   RD   00112258.9   36684   1079144 A2   36950  
1079144 B1   39932   SIX-SPEED PLANETARY POWER TRANSMISSIONS USING TWO SIMPLE
PLANETARY GEAR SETS   GMNA H-205546-EP-EPA   RD   00112258.9   36684   1079144
A2   36950   1079144B1   39932   SIX-SPEED PLANETARY POWER TRANSMISSIONS USING
TWO SIMPLE PLANETARY GEAR SETS   GMNA GP-300124-EP-EPA   RD   00118873.9   36769
  1101974   37034   1101974   37923   POWERTRAIN WITH A SIX SPEED PLANETARY
TRANSMISSION   GMNA GP-300124-FR-EPA   RD   00118873.9   36769   1101974   37034
  1101974   37923   POWERTRAIN WITH A SIX SPEED PLANETARY TRANSMISSION   GMNA
GP-300124-GB-EPA   RD   00118873.9   36769   1101974   37034   1101974   37923  
POWERTRAIN WITH A SIX SPEED PLANETARY TRANSMISSION   GMNA GP-300124-IT-EPA   RD
  00118873.9   36769   1101974   37034   1101974   37923   POWERTRAIN WITH A SIX
SPEED PLANETARY TRANSMISSION   GMNA GP-300124-DE-EPA   RD   00118873.9   36769  
60006207   37034   1101974   37923   POWERTRAIN WITH A SIX SPEED PLANETARY
TRANSMISSION   GMNA GP-300121-GB-EPA   RD   01112624.0   37034   1167800   37258
  1167800   37713   MAGNETORHEOLOGICAL FLUID CLUTCH   GMNA 1997P09302 IT  
CC-Thyssen   MI98A00263   36133       1303646   36943   Vorrichtung zum
Montieren von Scheiben an einer Kfz-Karosserie   GME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 3 - GMC Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

G-2461-CA-NP   RD   607302   32722       1304184   33778   HIGH TEMPERATURE
EPOXY TOOLING COMPOSITION   GMNA G-2061-CA-NP   PTE   572999   32350      
1312747   33988   CONNECTING ROD   GMNA G-1558-CA-NP   PTTA   614242   32779    
  1316074   34072   PRESSURE REGULATOR VALVE   GMNA G-1303-CA-NP   PTA   614280
  32779       1319031   34135   MOUNTING DEVICE FOR SECURING A RING GEAR TO A
DRIVE DRUM   GMNA GP-301407-CA-NP   NAPD   610528   32758       1323011   34254
  RESERVE AUTOMOBILE HEATING SYSTEM   GMNA G-1377-CA-NP   PTC   589952   32541  
    1330385   34513   COUNTERGRAVITY CASTING PROCESS AND APPARATUS USING
DESTRUCTIBLE PATTERNS SUSPENDED IN AN INHERENTLY UNSTABLE MASS OF PARTICULATE
MOLD MATERIAL   GMNA G-1691-CA-NP   RD   603737   32682       1335461   34821  
HIGH STRENGTH EPOXY TOOLING COMPOSITIONS   GMNA GP-303865-EP-EPA   NAPD    
37715       1355459   38700   METHOD FOR SYNCHRONIZING CLOCKS IN A DISTRIBUTED
COMMUNICATION SYSTEM   GMNA GP-301628-EP-EPA   RD   03022741.7   37903   1416193
  38113   1416193   39309   FAMILY OF MULTI-SPEED PLANETARY TRANSMISSION
MECHANISMS HAVING CLUTCH INPUT   GMNA GP-301628-FR-EPA   RD   03022741.7   37903
  1416193   38113   1416193   39309   FAMILY OF MULTI-SPEED PLANETARY
TRANSMISSION MECHANISMS HAVING CLUTCH INPUT   GMNA GP-301628-GB-EPA   RD  
03022741.7   37903   1416193   38113   1416193   39309   FAMILY OF MULTI-SPEED
PLANETARY TRANSMISSION MECHANISMS HAVING CLUTCH INPUT   GMNA GP-301919-EP-EPA  
RD   03026502.9   37943   1435318   38175   1435318   39400   METHOD AND
APPARATUS FOR VEHICLE STABILITY ENHANCEMENT SYSTEM   GMNA GP-301919-FR-EPA   RD
  03026502.9   37943   1435318   38175   1435318   39400   METHOD AND APPARATUS
FOR VEHICLE STABILITY ENHANCEMENT SYSTEM   GMNA GP-301919-GB-EPA   RD  
03026502.9   37943   1435318   38175   1435318   39400   METHOD AND APPARATUS
FOR VEHICLE STABILITY ENHANCEMENT SYSTEM   GMNA GP-302605-EP-EPA   RD  
04006559.1   38064   1464861   38266   1464861   38686   FLAT DISK SPRING
ASEMBLY FOR AUTOMATIC TRANSMISSIONS   GMNA GP-302605-DE-EPA   RD   04006559.1  
38064   1464861A1   38266   1464861   38686   FLAT DISK SPRING ASEMBLY FOR
AUTOMATIC TRANSMISSIONS   GMNA GP-302605-FR-EPA   RD   04006559.1   38064  
1464861A1   38266   1464861   38686   FLAT DISK SPRING ASEMBLY FOR AUTOMATIC
TRANSMISSIONS   GMNA GP-302605-IT-EPA   RD   04006559.1   38064   1464861A1  
38266   1464861   38686   FLAT DISK SPRING ASEMBLY FOR AUTOMATIC TRANSMISSIONS  
GMNA GP-302221-EP-EPA   RD   04003804.4   38036   1566525   38588   1566525  
39036   ULTRA LOW POWER PLASMA REACTOR SYSTEM FOR AUTOMOTIVE NOX EMISSION
CONTROL   GMNA GP-302221-FR-EPA   RD   04003804.4   38036   1566525   38588  
1566525   39036   ULTRA LOW POWER PLASMA REACTOR SYSTEM FOR AUTOMOTIVE NOX
EMISSION CONTROL   GMNA GP-302221-GB-EPA   RD   04003804.4   38036   1566525  
38588   1566525   39036   ULTRA LOW POWER PLASMA REACTOR SYSTEM FOR AUTOMOTIVE
NOX EMISSION CONTROL   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 3 - GMC Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

2007P71298EP   CC-11844600   06000123.7   38721   1679444   38910   1679444  
39631   Segmented Damper Ring for Cable End Fitting   GME H-201374-TH-NP   NAPD
  48843   36193   400010   36769   19056   38653   ADAPTABLE PICK UP TRUCK
CONFIGURATION   GMNA 1996P09101 DE   CC-Delphi   19548543.2-34   35056      
19548543   35593   Elektrische Steckverbindung, insbesondere für Kraftfahrzeuge
  GME 1996P09189 DE   CC-FRAMATOME   19609522.0   35135   19609522   35691  
19609522   35901   Verbinder mit verrastbarer Zusatzverriegelung   GME
1997P09289 DE   CC-MECANORAP   19703865.4-21   03 Feb 1997       19703865   26
Nov 1998   Befestigungsvorrichtung   GME 2000P09504 DE   CC-DaimlerChr  
19725669   18 Jun 1997       19725669   22 Oct 1998   Verfahren zur Stilllegung
eines Fahrzeuges   GME 1997P09303 DE   CC-Thyssen   19753943.2-09   35769      
19753943   36356   Vorrichtung zur positionsgenauen Übernahme von Bauteilen
mittels eines insbesondere handgeführten Übernahmegerätes   GME H-200643-DE-NP  
PTE   19905513.0   36201   19905513.0   36391   19905513   39317   IDLE ACTUATOR
SPEED CONTROL   GMNA H-201247-DE-NP   PTE   19944292.4   36418       19944292 B4
  39380   ENGINE OIL LUBRICATION   GMNA G-2972-CA-NP   PTC   2011370   32934    
  2011370   35899   COUNTERGRAVITY CASTING APPARATUS AND METHOD   GMNA
2003G31020 DE   CC-4400   20209335   14 Jun 2002       20209335   29 Aug 2002  
Stutzenabschluss für den Einfüllstutzen eines Flüssigkeitsbehälters   GME
GP-302666-IN-NP   RD   357/CHENP/2004   37484       202946   39027   VEHICLE
CHASSIS HAVING SYSTEMS RESPONSIVE TO NON-MECHANICAL CONTROL SIGNALS   GMNA
G-5166-CA-NP   RD   2030382   33197       2030382   34499   PROCESS FOR IN-SITU
SURFACTANT WASHING OF CONTAMINATED SOIL   GMNA H-182143-MX-NP   RD   9601540  
35180       205650   37243   SAND MOLD MEMBER AND METHOD   GMNA H-196103-MX-NP  
ATC   950384   34709       206341   37288   HELICAL INDUCTION COIL AND METHOD
FOR MAKING   GMNA G-6110-CA-NP   NAPD   2076510   33836       2076510   35626  
METHOD AND APPARATUS FOR DETECTING A CONTAMINATED ALCOHOL-GASOLINE FUEL MIXTURE
  GMNA G-7108-CA-NP   PTA   2078477   33864       2078477   34646   TRANSMISSION
ASSEMBLY   GMNA H-202208-MX-PCT   RD   9909733   36455       209577   37476   A
METHOD FOR IMPROVING THE HEMMABILITY OF AGE-HARDENABLE ALUMINUM SHEET   GMNA
H-187552-CA-NP   SPO   2156697   34933       2156697   36578   AUTOMOTIVE
DIAGNOSTIC COMMUNICATIONS   GMNA H-202251-RU-PCT   RD   2000104118   35997      
2169628   37069   LUBRICATION SYSTEM FOR HOT FORMING   GMNA H-202251-MX-PCT   RD
  0000767   35997       217119   37917   LUBRICATION SYSTEM FOR HOT FORMING  
GMNA H-182143-CA-NP   RD   2181327   35262       2181327   37761   SAND MOLD
MEMBER AND METHOD   GMNA H-195147-CA-NP   GMCA   2192737   35411       2192737  
36333   PAINT FLOW CONTROL INTERFACE   GMNA H-202153-CA-NP   OST   2256176  
36144       2256176   37698   METHOD OF PROVIDING MOBILE APPLICATION SERVICES TO
VEHICLES OVER A WIRELESS TELECOMMUNICATIONS NETWORK   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 3 - GMC Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

H-175327-GB-NP   GMS   9112950   33404       2256683   34479   TRANSMISSION
CONTROL MODULE RESPONSIVE TO STEERING-WHEEL-MOUNTED SWITCHES FOR CHANGING
BETWEEN AN AUTO, SEMI-AUTO AND MANUAL MODES   GMNA H-177641-GB-NP   GMS  
9306413   34055       2276425   35011   HYDRAULIC CONTROL CIRCUIT FOR A
TRANSMISSION   GMNA H-177644-GB-NP   GMS   9401804   34365       2276426   35137
  CONTROL CIRCUIT FOR A TRANSMISSION   GMNA H-202209-CA-PCT   RD   2286055  
35901       2286055   37936   METHOD FOR SLIVER ELIMINATION IN SHEARING ALUMINUM
SHEET   GMNA H-176839-GB-NP   GMS   9403023.6   34382       2286641   35802  
METHOD AND APPARATUS FOR CONTROLLING A GEAR CHANGE IN AN AUTOMATIC TRANSMISSION
  GMNA H-202208-CA-PCT   RD   2288271   35901       2288271   38286   A METHOD
FOR IMPROVING THE HEMMABILITY OF AGE-HARDENABLE ALUMINUM SHEET   GMNA 1995P09032
GB   CC-SCHÄFER   9509226.8   05 May 1995   2289234   15 Nov 1995   2289234   26
Mar 1997   Verfahren zum Herstellen eines Längshohlkörpers und hierfür ein-
setzbare Innenhochdruckumformpresse   GME H-205348-CA-PCT   RD   2306555   36280
      2306555   38216   SUPERPLASTIC FORMING PROCESS   GMNA H-196070-GB-NP   GMS
  9602273.6   35100       2309756   36376   5 SPEED PLANETARY GEAR TRAIN   GMNA
H-189380-GB-NP   GMS   9602279.3   35100       2309757   36327   GEAR TRAIN  
GMNA H-197772-GB-NP   GMS   9614239.3   35252   2315132   35816   2315132  
36488   TRANSMISSION SAFETY TORQUE REDUCTION   GMNA H-194264-GB-NP   GMS  
9614725.1   35258       2315303   36656   DRIVE/COAST DETECTION   GMNA
GP-301862-CA-NP   OST   2404843   37523       2404843   39182   METHOD AND
SYSTEM FOR COMMUNICATING WITH A QUIESCENT MOBILE VEHICLE   GMNA H-202209-MX-PCT
  RD   PA/a/1999/010478   35901       260470   39702   METHOD FOR SLIVER
ELIMINATION IN SHEARING ALUMINUM SHEET   GMNA H-198151-KR-NP   RD   98-10012  
35877       268359   36719   IMPROVED ZINC BASE ALLOYS CONTAINING TITANIUM  
GMNA G-5940-JP-NP   PTT   41512   34030       2711206   35727   SELF-CONTAINED
ENVELOPE FOR VEHICULAR TRANSMISSION SERVO CONTROL UNIT   GMNA H-182143-JP-NP  
RD   132780   35185       2787022   35944   SAND MOLD MEMBER AND METHOD   GMNA
G-2972-JP-NP   PTC   107740   32988   2-303649   33224   2851368   36112  
COUNTERGRAVITY CASTING APPARATUS AND METHOD   GMNA H-200501-JP-NP   RD  
180498/98   35972   2978152   36479   2978152   36413   METHOD OF MAKING
FIBRILLOSE ARTICLES   GMNA H-196276-JP-NP   ATC   107701/95   34820      
2986369   36434   AIR/LIQUID COOLED METALLIC FOR HIGH FREQUENCY HIGH POWER
CHARGING TRANSFORMERS   GMNA H-202251-JP-PCT   RD   2000-504217   35997  
2001-511423   37117   3340725   37484   LUBRICATION SYSTEM FOR HOT FORMING  
GMNA H-202209-JP-PCT   RD   549237/98   36479   2001-507291   37047   3390452  
37638   METHOD FOR SLIVER ELIMINATION IN SHEARING ALUMINUM SHEET   GMNA
H-200191-JP-NP   MFAB   289745/99   36445   2000-117338   36641   3393185  
37645   PROCESS FOR STRETCH FORMING AGE-HARDENED ALUMINUM ALLOY SHEETS   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 3 - GMC Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

GP-300121-JP-NP   RD   2001-184925   37061   2002-39218   37293   3423701  
37736   MAGNETORHEOLOGICAL FLUID CLUTCH   GMNA H-202208-JP-PCT   RD   548099/98
  35901   2000-515432   36851   3431924   37764   A METHOD FOR IMPROVING THE
HEMMABILITY OF AGE-HARDENABLE ALUMINUM SHEET   GMNA H-202975-JP-NP   FCAR  
097677/00   36616   2000-294265   36819   3434261   37771   WATER INJECTED FUEL
CELL SYSTEM COMPRESSOR   GMNA H-202703-JP-NP   NAPD   507241/99   36521      
3649745   38408   ADAPTABLE PICK UP TRUCK CONFIGURATION   GMNA GP-301156-JP-NP  
FCAE   2002-277833   37523   2003-163018   37778   3686057   38513   FUEL CELL
SYSTEM AND METHOD OF OPERATION   GMNA GP-301983-JP-NP   FCAE   2003-293   37627
  2003-203653   37820   3761865   38737   PRESSURE REGULATION OF A FUEL CELL
HYDROGEN TANK SYSTEM   GMNA GP-301045-JP-NP   FCAE   2002-237357   37484  
2003-180006   37799   3768936   38758   REGENERATIVE BRAKING SYSTEM FOR A
BATTERILESS FUEL CELL VEHICLE   GMNA GP-302221-JP-NP   RD   2004-75832   38063  
2005-264776   38624   3798407   38835   ULTRA LOW POWER PLASMA REACTOR SYSTEM
FOR AUTOMOTIVE NOX EMISSION CONTROL   GMNA GP-301557-JP-NP   PTH   2003-137383  
37756   2004-132949   38107   3878150   39031   STATE OF CHARGE ALGORITHM FOR
LEAD-ACID BATTERY IN A HYBRID ELECTRIC VEHICLE   GMNA GP-300660-JP-NP   FCAE  
2001-256257   37130   2002-158026   37407   3946475   39192   USE MAIN
COMPRESSOR FOR FUEL CELL STARTUP   GMNA GP-301925-JP-NP   OST   2003-85839  
37706   2004-7513   38004   3954980   39213   MOBILE VEHICLE COMMUNICATION
METHOD   GMNA 1990P08674 DE   CC-THYSSEN   P4014072.5   02 May 1990   4014072  
20 Dec 1990   4014072   11 Jul 1991   Verwendung von ausscheidungshärtenden
ferritisch-perlitischen (AFP)Stählen als Werkstoff für Gaswechselventile von
Verbrennungsmotoren   GME GP-300805-JP-PCT   FCAR   2003-513894   37447  
2004-535351   38316   4065235   39458   WATER VAPOR TRANSFER DEVICE FOR FUEL
CELL REFORMER   GMNA GP-300664-JP-PCT   FCAR   2004-508431   37753   2005-526367
  38597   4099171   39528   COOLING SYSTEM FOR A FUEL CELL STACK   GMNA
GP-301919-JP-NP   RD   2003-433653   37981   2004-210270   38197   4166684  
39668   METHOD AND APPARATUS FOR VEHICLE STABILITY ENHANCEMENT SYSTEM   GMNA
GP-302666-JP-NP   RD   2003-522856   37484   2005-500940   38365   4188828  
39710   VEHICLE CHASSIS HAVING SYSTEMS RESPONSIVE TO NON-MECHANICAL CONTROL
SIGNALS   GMNA 1996P09102 DE   CC-VAW   P4335501.3-09   19 Oct 1993   4335501  
20 Apr 1995   4335501   27 Jul 1995   Kraftfahrzeug-Bodengruppe   GME
GP-302221-DE-EPA   RD   04003804.4   38036   1566525   38588   602004003215.8  
39036   ULTRA LOW POWER PLASMA REACTOR SYSTEM FOR AUTOMOTIVE NOX EMISSION
CONTROL   GMNA GP-301628-DE-EPA   RD   03022741.7   37903   1416193   38113  
60315579.0   39309   FAMILY OF MULTI-SPEED PLANETARY TRANSMISSION MECHANISMS
HAVING CLUTCH INPUT   GMNA GP-301919-DE-EPA   RD   03026502.9   37943   1435318
  38175   60317451.5   39400   METHOD AND APPARATUS FOR VEHICLE STABILITY
ENHANCEMENT SYSTEM   GMNA G-2972-DE-EPA   PTC   90104223.4   32937   0395852  
33184   69023268   35005   COUNTERGRAVITY CASTING APPARATUS AND METHOD   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 3 - GMC Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

G-8407-DE-EPA   PTT   92202653.9   33849       69203564   34899   DYNAMIC SHIFT
CONTROL FOR AN AUTOMATIC TRANSMISSION   GMNA G-6300-DE-EPA   RD   92200551.7  
33660       69203634.2   34906   PHOSPHOROUS ALLOYED CUBIC BORON NITRIDE FILMS  
GMNA G-8955-DE-EPA   PTT   93201435.0   34108       69300798.2   35018  
ADAPTIVE TRANSMISSION PRESSURE CONTROL WITH RUN-THROUGH DETECTION   GMNA
G-8443-DE-EPA   MFAB   94200772   34417       69403544   35585   HYDROFORMING OF
COMPOUND TUBES   GMNA G-11375-DE-EPA   MFAB   94200743.6   34415      
69403722.2   35592   METHOD FOR PINCH FREE TUBE FORMING   GMNA H-177644-DE-EPA  
GMS   94200581.0   34400       69404728   35648   CONTROL CIRCUIT FOR A
TRANSMISSION   GMNA H-196276-DE-EPA   ATC   95106450.0   34817       69508133  
36229   AIR/LIQUID COOLED METALLIC FOR HIGH FREQUENCY HIGH POWER CHARGING
TRANSFORMERS   GMNA H-195358-DE-EPA   RDFC   96203311.4   35394       69603938  
36397   CORROSION RESISTANT PEM FUEL CELL   GMNA H-202251-DE-EPT   RD  
98937008.5   35997       69801057.4   37076   LUBRICATION SYSTEM FOR HOT FORMING
  GMNA H-202208-DE-EPT   RD   98918298.5   35901       69818472.6   37888   A
METHOD FOR IMPROVING THE HEMMABILITY OF AGE-HARDENABLE ALUMINUM SHEET   GMNA
H-202705-DE-EPA   MFAB   99120535.2   36448   1004381   36677   69913646.6-08  
37972   METHOD AND APPARATUS FOR HYDROTRIMMING AND HYDROSHEARING   GMNA
H-200191-DE-EPA   MFAB   99117278.4   36405   0992300   36628   69923742.4-08  
38399   PROCESS FOR STRETCH FORMING AGE-HARDENED ALUMINUM ALLOY SHEETS   GMNA
H-205348-AU-PCT   RD   39691/99   36280   741012   37217   741012   37322  
SUPERPLASTIC FORMING PROCESS   GMNA 1997P09284EP   CC-Delphi   98202661.9  
36013   901195   36229   901195   38672   Two-Part Electrical Connector   GME
1997P09284EPDE   CC-Delphi   98202661.9   36013   901195   36229   901195  
38672   Two-Part Electrical Connector   GME 1997P09284EPES   CC-Delphi  
98202661.9   36013   901195   36229   901195   38672   Two-Part Electrical
Connector   GME 1997P09284EPFR   CC-Delphi   98202661.9   36013   901195   36229
  901195   38672   Two-Part Electrical Connector   GME 1997P09284EPIT  
CC-Delphi   98202661.9   36013   901195   36229   901195   38672   Two-Part
Electrical Connector   GME 1998P09307 SE   CC-Filterwerk   94101601.6   03 Feb
1994       94101601.6   24 Sep 1997   Luftfilter für den Innenraum von
Kraftfahrzeugen   GME 1995P09018EPSE   CC-FIBRIT   95107016.8   34828      
95107016.8   35627   Instrumententafel   GME H-182143-BR-NP   RD   9602078.4  
35181       9602078.4   37334   SAND MOLD MEMBER AND METHOD   GMNA
H-202251-CN-PCT   RD   98807503.2   35997   1265133   36768   98807503.2   37755
  LUBRICATION SYSTEM FOR HOT FORMING   GMNA 1998P09306WESE   CC-MECANORAP  
98909296.0   28 Jan 1998       98909296.0   07 Nov 2001   Befestigungselement  
GME H-205864-CN-NP   RD   99309147.4   36322       99309147.4   36547   CAR  
GMNA 2006P60288 DE   CC-11844200   10231963.4   15 Jul 2002       DE10231963B4  
02 Feb 2006   Ausziehbarer Lastenträger   GME 2005G50347 DE   CC-11844200  
20308651.1   37775       DE20308651   37840   Sonnenschutzsystem für ein
Kraftfahrzeug   GME H-201374-BR-NP   NAPD   9900783-5   36214       PI9900783.5
  39000   ADAPTABLE PICK UP TRUCK CONFIGURATION   GMNA GP-302666-CN-NP   RD  
02816500.4   37484   1630594   38525   ZL02816500.4   39547   VEHICLE CHASSIS
HAVING SYSTEMS RESPONSIVE TO NON-MECHANICAL CONTROL SIGNALS   GMNA
GP-300664-CN-PCT   FCAR   03811468.2   37753   1656629   38581   ZL03811468.2  
39484   COOLING SYSTEM FOR A FUEL CELL STACK   GMNA GP-302200-CN-NP   RD  
03820965.9   37868   1678848   38630   ZL03820965.9   39540   PLANETARY GEARSET
WITH MULTI-LAYER COATED SUN GEAR   GMNA GP-302726-CN-PCT   FCAE   200480013363.3
  38113   1791994   38889   ZL200480013363.3   39624   FUEL CELL STACK
HUMIDIFICATION METHOD INCORPORATING AN ACCUMULATION DEVICE   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 3 - GMC Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

GP-305646-CN-NP   PTA   200510056022.0   38433   1737411   38770  
ZL200510056022.0   39855   MOTOR DRIVE AUXILIARY PUMP FOR ELECTRICALLY-VARIABLE
TRANSMISSION TORSIONAL DAMPER   GMNA GP-305007-CN-NP   PTA   200510056045.1  
38433   1738158   38770   ZL200510056045.1   39554   METHOD AND APPARATUS FOR
COOLING A HYBRID TRANSMISSION ELECTRIC MOTOR   GMNA GP-304687-CN-NP   OST  
200510071451.5   38485   1696900   38672   ZL200510071451.5   39407   METHOD AND
SYSTEM FOR REMOTE REFLASH   GMNA GP-304587-CN-NP   OST   200510082007.3   38527
  1713235   38714   ZL200510082007.3   39827   METHOD AND SYSTEM FOR REMOTE
TELLTALE RESET   GMNA GP-305339-CN-NP   OST   200510116321.9   38637   1801240  
38910   ZL200510116321.9   39925   TELEMATICS SYSTEM VEHICLE TRACKING   GMNA
GP-305310-CN-NP   OST   200510119993.5   38618   1770216   38847  
ZL200510119993.5   39778   SYSTEM AND METHOD FOR DATA CORRELATION WITHIN A
TELEMATICS COMMUNICATION SYSTEM   GMNA GP-305800-CN-NP   OST   200510138034.8  
38688   1801715   38910   ZL200510138034.8   39722   METHOD FOR UPDATING VEHICLE
DIAGNOSTICS SOFTWARE   GMNA GP-305864-CN-RD   DES   200530004764.X   38420      
ZL200530004764.x   39498   VEHICLE BODY   GMNA GP-304514-CN-NP   PTE  
200610006702.6   38737   1811221   38931   ZL200610006702.6   39869   METHOD OF
MAKING WEAR-RESISTANT COMPONENTS   GMNA GP-306080-CN-NP   OST   200610068142.7  
38790   1834832   38980   ZL200610068142.7   39806   SYSTEM AND METHOD OF USING
TELEMATICS UNITS FOR LOCKING AND UNLOCKING VEHICLE FUNCTIONS   GMNA
GP-304004-CN-NP   PTT   200610149316.2   39042   1971078   39232  
ZL200610149316.2   39806   COMPOSITE CLUTCH SHAFT ASSEMBLY   GMNA 1995P09019EP  
CC-8380/Reins   95106538.2   34818   0681343   35011       Einrichtung zum
Masseanschluß von elektrischen Kabeln, insbesonderean einer
Kraftfahrzeug-Karosserie   GME GP-305720-CN-NP   GMS   200710003806.6   39099  
101004215   39288       NEUTRAL IDLE HILL DETECTION   GMNA GP-307448-CN-NP   OST
  200710005157.3   39128   101022578   39316       METHOD OF CONFIGURING VOICE
AND DATA COMMUNICATION OVER A VOICE CHANNEL   GMNA GP-307090-CN-NP   OST  
200610064162.7   39035   101026550   39323       METHOD AND SYSTEM FOR PROVIDING
WIRELESS CONNECTION CONDITIONS ALONG A NAVIGATION ROUTE   GMNA GP-307019-CN-NP  
OST   200610130915.X   39015   101026873   39323       METHOD AND SYSTEM FOR
ROUTING TOLL-FREE CALLS TO WIRELESS DEVICES   GMNA GP-307321-CN-NP   OST  
200710087931.X   39115   101026897   39323       MICROPHONE APPARATUS WITH
INCREASED DIRECTIVITY   GMNA GP-307165-CN-NP   OST   200610064268.7   39013  
101030969   39330       METHOD AND SYSTEM FOR NETWORK SERVICES WITH A MOBILE
VEHICLE   GMNA GP-307070-CN-NP   OST   200610064323.2   39013   101035101  
39337       METHOD FOR DATA COMMUNICATION VIA A VOICE CHANNEL OF A WIRELESS
COMMUNICATION NETWORK   GMNA GP-307712-CN-NP   OST   200710088699.1   39157  
101038175   39344       METHOD FOR RECORDING AN ANNOTATION AND MAKING IT
AVAILABLE FOR LATER PLAYBACK   GMNA GP-303987-CN-PCT   RD   200580034444.6  
38565   101039754   39344       GRINDING METHOD AND PRODUCT   GMNA
H-204581-DE-NP   FCAE   10105087.9   36927   10105087.9   37133       DC/DC
CONVERTER FOR A FUEL CELL HAVING A NON-LINEAR INDUCTOR   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 3 - GMC Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

GP-307804-CN-NP   OST   200710097195.6   39184   101056336   39372       METHOD
FOR REALIZING A PREFERRED IN-VEHICLE CHIME   GMNA GP-307519-CN-NP   OST  
200610064492.6   39071   10107094   39309       METHOD FOR ARBITRATING BETWEEN
MULTIPLE VEHICLE NAVIGATION SYSTEMS   GMNA GP-307971-CN-NP   OST  
200710102901.1   39213   101071564   39400       DISTINGUISHING
OUT-OF-VOCABULARY SPEECH FROM IN-VOCABULARY SPEECH   GMNA GP-308112-CN-NP   OST
  200710104564.X   39227   101079649   39414       METHODS FOR REALIZING AN
IN-VEHICLE RINGTONE   GMNA GP-305562-CN-PCT   FCAE   200580045789.1   38656  
101095257   39442       REDUCTION OF VOLTAGE LOSS CAUSED BY VOLTAGE CYCLING BY
USE OF A RECHARGEABLE ELECTRIC STORAGE DEVICE   GMNA GP-308553-CN-NP   OST  
200710127112.3   39261   101098342   39449       AUTOMATIC COMMUNICATION OF
SUBSCRIPTION-SPECIFIC MESSAGES TO A TELEMATICS EQUIPPED VEHICLE   GMNA
GP-308711-CN-NP   OST   200710109691.9   39260   101098560   39449      
AUTOMATIC COMMUNICATION OF PERSONALIZED MESSAGES TO A TELEMATICS EQUIPPED
VEHICLE   GMNA GP-306789-CN-NP   OST   200710128621.8   39272   101101220  
39456       METHOD FOR STORING OFF-BOARD NAVIGATION DESTINATION LOCATIONS   GMNA
GP-308456-CN-NP   OST   200710136992.0   39289   101113906   39477      
ROUTE-MATCHING METHOD FOR USE WITH VEHICLE NAVIGATION SYSTEMS   GMNA
GP-303652-CN-PCT   FCAE   200580048050.6   38656   101116207   39477      
INTEGRATED BUS BARS FOR A FUEL CELL   GMNA GP-305528-CN-PCT   FCAE  
200580047985.2   38656   101116211   39477       HYBRID FUEL CELL SYSTEM WITH
BATTERY CAPACITOR ENERGY STORAGE SYSTEM   GMNA GP-308498-CN-NP   OST  
200710138486.5   39302   101123554   39491       METHOD AND SYSTEM FOR PROVIDING
VEHICLE EMISSIONS DATA TO AN AUTHORIZED RECIPIENT   GMNA GP-302726-CN-PCD   FCAE
  200710148952.8   38113   101141006   39550       FUEL CELL STACK
HUMIDIFICATION METHOD INCORPORATING AN ACCUMULATION DEVICE   GMNA
GP-308149-CN-NP   OST   200710142652.9   39314   101163143   39554      
LIGHTWEIGHT PROTOCOL FOR USE IN A TCP/IP COMMUNICATIONS NETWORK   GMNA
GP-308827-CN-NP   OST   200710167941.4   39381   101170825   39568       METHOD
OF ESTABLISHING A DATA CONNECTION WITH A TELEMATICS-EQUIPPED VEHICLE   GMNA
GP-308351-CN-NP   OST   200710184969.9   39386   101175255   39575       METHOD
FOR DATA COMMUNICATION VIA A VOICE CHANNEL OF A WIRELESS COMMUNICATION NETWORK  
GMNA GP-308912-CN-NP   OST   200710185046.5   39392   101179596   39582      
ARCHITECTURE FOR DELIVERING DATA TO MOBILE TELEMATICS UNITS   GMNA
GP-308482-CN-NP   OST   200710186019.X   39395   101187564   39596       METHOD
OF PROVIDING A NAVIGATIONAL ROUTE FOR A VEHICLE NAVIGATION SYSTEM   GMNA
GP-309108-CN-NP   OST   200710194265.X   39426   101203056   39617      
MICROPHONE WINDGUARD   GMNA GP-306122-CN-NP   PTE   200710300941.7   39430  
101205859   39624       METHOD FOR CONTROLLING A DEMAND FUEL PUMP   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 3 - GMC Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

GP-309227-CN-NP   OST   200710307767.9   39430   101206787   39624       VEHICLE
EMERGENCY COMMUNICATION MODE METHOD AND APPARATUS   GMNA GP-309130-CN-NP   OST  
200710307766.4   39430   101221571   39645       CONFIGURABLE VEHICLE BUS
STORAGE CACHE MECHANISM   GMNA GP-308830-CN-NP   OST   200710185770.8   39414  
101272416   39715       VOICE DIALING USING A REJECTION REFERENCE   GMNA
P000931-CN-NP   PTH   200810090038.7   39538   101279603   39729       METHOD
AND APPARATUS FOR CONTROLLING POWER FLOW IN A HYBRID POWERTRAIN SYSTEM   GMNA
GP-307747-CN-NP   OST   200810090596.3   39541   101282197   39729       METHOD
FOR DATA COMMUNICATION VIA A VOICE CHANNEL OF A WIRELESS COMMUNICATION NETWORK
USING CONTINUOUS SIGNAL MODULATION   GMNA P000070-CN-NP   OST   200810092817.0  
39572   101299632   39757       SYNCHRONIZATION AND SEGMENT TYPE DETECTION
METHOD FOR DATA TRANSMISSION VIA AN AUDIO COMMUNICATION SYSTEM   GMNA
GP-309324-CN-NP   OST   200810109656.1   39604   101321321   39792       SYSTEM
SERVING A REMOTELY ACCESSIBLE PAGE AND METHOD FOR REQUESTING NAVIGATION RELATED
INFORMATION   GMNA P000718-CN-NP   OST   200810144664.X   39632   101340462  
39820       METHOD OF PROVIDING DATA-RELATED SERVICES TO A TELEMATICS-EQUIPPED
VEHICLE   GMNA P001259-CN-NP   OST   200810133500.7   39654   101354887   39841
      AMBIENT NOISE INJECTION FOR USE IN SPEECH RECOGNITION   GMNA P000660-CN-NP
  OST   200810210655.6   39673   101369896   39862       METHOD OF
AUTHENTICATING A SHORT MESSAGE SERVICE (SMS) MESSAGE   GMNA GP-308581-CN-PCT  
OST   200680049854.2   39080   101384892   39883       USER-INITIATED VEHICLE
EMAIL NOTIFICATION   GMNA GP-307979-CN-PCT[3]   OST   200680053423.3   39080  
101389942   39890       VEHICLE EMAIL NOTIFICATION USING TEMPLATES   GMNA
GP-307979-CN-PCT[2]   OST   200680053433.7   39080   101389943   39890      
VEHICLE EMAIL NOTIFICATION USING DATA FROM DIFFERENT SOURCES   GMNA
GP-307979-CN-PCT   OST   200680053442.6   39080   101389944   39890      
VEHICLE EMAIL NOTIFICATION SYSTEM AND METHOD   GMNA P000732-CN-NP   OST  
200810168170.5   39719   101399677   39904       METHOD TO PREVENT EXCESSIVE
CURRENT DRAIN OF TELEMATICS UNIT NETWORK ACCESS DEVICE   GMNA P000630-CN-NP  
OST   200810168760.8   39719   101399846   39904       METHOD AND SYSTEM FOR
CONFIGURING A TELEMATICS DEVICE USING TWO-WAY DATA MESSAGING   GMNA
P001545-CN-NP   OST   200810168766.5   39719   101399847   39904       METHOD OF
AUTOMATICALLY CONFIGURING REPLACEMENT MODULES IN VEHICLES   GMNA P001842-CN-NP  
OST   200810168763.1   39719   101399886   39904       METHOD AND SYSTEM FOR
CONFERENCE CALLING WITH VEHICLE OCCUPANT   GMNA GP-304065-CN-DIV   OST  
200810169780.7   38196   101409726   39918       CAPTURED TEST FLEET   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 3 - GMC Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

P001396-CN-NP   OST   200810168752.3   39719   101415181   39925      
DETERMINING MOBILE PHONE NUMBER ASSIGNMENT   GMNA P001200-CN-NP   OST  
200810178741.3   39778   101448330   39967       CONNECTION MANAGEMENT FOR A
VEHICLE TELEMATICS UNIT   GMNA P001224-CN-NP   OST   200810185973.1   39800  
101465881   39988       SYNCHING ONLINE ADDRESS BOOK SOURCES FOR A VEHICLE USER
  GMNA GP-301156-DE-NP   FCAE   10146943.8   37158   10146943   37721       GAS
PRESSURE REGULATION OF A FUEL CELL SYSTEM BASED ON THE FUEL CELL TEMPERATURE  
GMNA P000161-CN-NP   OST   200810190653.5   39808   101472221   39995      
PROCESSING ELECTRONIC MESSAGES WIRELESSLY SENT TO A VEHICLE   GMNA P000649-CN-NP
  OST   200810190648.4   39808   101472252   39995       METHOD FOR CONTROLLING
THE TIMING OF WIRELESS COMMUNICATIONS INVOLVING TELEMATICS-EQUIPPED VEHICLES  
GMNA GP-300399-DE-NP2   FCAE   10161521.3   37239   10161521   37602      
PRESSURE DRIVEN HERMETICALLY SEALED PUMP FOR FUEL CELL SYSTEM   GMNA
GP-301983-DE-NP   FCAE   10164539.2   37256   10200058   37819       PRESSURE
REGULATION OF A FUEL CELL HYDROGEN TANK SYSTEM   GMNA GP-302288-DE-NP   PTE  
102004001830.8   37999   102004001830   38232       HIGH PRESSURE FLUID JET
NOZZLES AND METHODS OF MAKING   GMNA GP-302247-DE-NP   FCAE   102004006025.8  
38023   102004006025A1   38225       INTEGRATED AIR COOLER, FILTER AND
HUMIDIFICATION UNIT FOR A FUEL CELL STACK   GMNA GP-303281-DE-NP   FCAE  
102004008703.2   38040   102004008703.2   38246       FLEXIBLE SYSTEM FOR
HYDROGEN RECIRCULATION   GMNA GP-302874-DE-NP   FCAE   102004015525.9   38076  
102004015525   38295       VENTILATION AND PURGE OF A HYDROGEN BLOWER   GMNA
GP-300539-DE-NP   FCAE   102004022052.2   38112   102004022052   38330      
APPARATUS AND METHOD FOR INTERNAL STACK TEMPERATURE CONTROL   GMNA
GP-303256-DE-NP   FCAE   102004038633.1   38208   102004038633   38428      
CHARGE AIR HUMIDIFICATION FOR FUEL CELLS   GMNA GP-302841-DE-NP   FCAE  
102004047322.6   38259   102004047322   38497       SUPPLY UNIT COOLING   GMNA
GP-302126-DE-NP   FCAE   102004049165.8   38268   102004049165   38799      
COMBINATION OF INJECTOR-EJECTOR FOR FUEL CELL SYSTEMS   GMNA GP-303257-DE-NP  
FCAE   102004051359.7   38281   102004051359   38512       TWO STAGE COMPRESSION
FOR AIR SUPPLY OF A FUEL CELL SYSTEM   GMNA GP-304076-DE-NP   OST  
102004055293.2   38307   102004055293   38533       ESTABLISHING MOBILE
TERMINATED CONNECTIONS WITH DYNAMICALLY ASSIGNED WIRELESS IP TERMINALS IN
AUTOMOTIVE TELEMATICS APPLICATION   GMNA GP-302761-DE-NP   PTT   102004056470.1
  38314   102004056470   38533       BAND BRAKE SYSTEM APPARATUS AND CONTROL
METHOD   GMNA GP-303652-DE-PCT   FCAE   112005002971.9   38656   102005002971T5
  39386       INTEGRATED BUS BARS FOR A FUEL CELL   GMNA GP-303519-DE-NP   FCAE
  102005004623.1   38384   102005004623   38596       DURABLE, LOW TRANSIENT
RESISTENCE BETWEEN BIPOLAR PLATE AND DIFFUSION MEDIA   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 3 - GMC Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

GP-304021-DE-NP   RD   102005005030.1   38386   102005005030   38603       WIDE
RATIO TRANSMISSIONS WITH THREE PLANETARY GEAR SETS AND TWO BRAKES   GMNA
GP-303308-DE-NP   PTE   102005005060.3   38386   102005005060   38603       HIGH
OUTPUT MAGNETIC INERTIAL FORCE GENERATOR   GMNA GP-303657-DE-NP   FCAE  
102005007365.4   38400   102005007365   38603       INTEGRATED CELL VOLTAGE
MONITORING MODULE   GMNA GP-305007-DE-NP   PTA   102005011890.9   38426  
102005011890   38666       METHOD AND APPARATUS FOR COOLING A HYBRID
TRANSMISSION ELECTRIC MOTOR   GMNA GP-304230-DE-NP   OST   102005013281.2  
38433   102005013281   38638       METHOD AND SYSTEM FOR VEHICLE SOFTWARE
CONFIGURATION MANAGEMENT   GMNA GP-305165-DE-NP   FCAR   102005013539.0   38434
  102005013539   38652       ELECTROMAGNETIC METAL FORMING   GMNA
GP-303757-DE-NP   RD   102005014550.7   38441   102005014550   38659       BRAKE
BY-WIRE CONTROL SYSTEM   GMNA GP-303522-DE-NP   FCAE   102005018072.8   38461  
102005018072   38694       SYSTEM ARCHITECTURE FOR MANAGING HYDROGEN LEAKS INTO
FLUID CIRCUITS OF FUEL CELL SYSTEMS   GMNA GP-304102-DE-NP   PTE  
102005019814.7   38470   102005019814   38701       INJECTOR WITH FUEL
DEPOSIT-RESISTANT DIRECTOR PLATE   GMNA GP-304687-DE-NP   OST   102005021103.8  
38478   102005021103   38694       METHOD AND SYSTEM FOR REMOTE REFLASH   GMNA
GP-304207-DE-NP   FCAE   102005021529.7   38482   102005021529   38778      
REMOVAL OF HYDROGEN FROM COOLANT FLUID   GMNA GP-302306-DE-NP   FCAE  
102005022529.2   38489   102005022529   38701       MANIFOLD SEALING AND
CORROSION PREVENTIVE INTERFACE PLATE FOR A FUEL CELL STACK   GMNA
GP-303178-DE-NP   PTT   102005027474.9   38517   102005027474   38729      
APPARATUS AND METHOD FOR DISPLAYING GRAPHICAL INFORMATION RELATING TO VEHICLE
OPERATION   GMNA GP-304587-DE-NP   OST   102005028698.4   38524   102005028698  
38736       METHOD AND SYSTEM FOR REMOTE TELLTALE RESET   GMNA GP-304948-DE-NP  
RD   102005032511.4   38545   102005032511   38764       ELECTROHYDRAULIC VALVE
ACTUATOR ASSEMBLY   GMNA GP-303207-DE-NP   FCAE   102005035186.7   38560  
102005035186   38827       RESISTIVE LEVEL SENSOR FOR CRYO-LIQUID GAS TANKS  
GMNA GP-303695-DE-NP   FCAE   102005035187.5   38560   102005035187   38785    
  FUEL CELL STACK HOUSING   GMNA GP-302940-DE-NP   FCAE   102005037637.1   38573
  102005037637   38813       CONTAINER FOR GAS STORAGE TANKS IN A VEHICLE   GMNA
GP-304979-DE-NP   NAPD   102005040065.5   38588   102005040065   38785      
BUFFERING SCHEME FOR STORAGE OF BROADCAST CONTENT   GMNA GP-304966-DE-NP   FCAE
  102005042498.8   38602   102005042498   38806       BIPOLAR PLATE CHANNEL
STRUCTURE WITH KNOBS FOR THE IMPROVEMENT OF WATER MANAGEMENT IN PARTICULAR ON
THE CATHODE SIDE OF A FUEL CELL   GMNA GP-304649-DE-NP   FCAE   102005045926.9  
38621   102005045926   38813       METHOD FOR CONTROLLING NITROGEN FRACTION  
GMNA GP-305118-DE-NP   FCAE   102005047972.3   38631   102005047972   38820    
  ANODE INLET UNIT FOR A FUEL CELL SYSTEM   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 3 - GMC Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

GP-304996-DE-NP   FCAE   102005049253.3   38639   102005049253   38841      
HEAT SENSITIVE RELEASE VALVE FOR CRYOGENIC TANK   GMNA GP-304773-DE-NP   PTT  
102005050615.1   38646   102005050615   38834       METHOD AND APPARATUS FOR
ADAPTIVE CONTROL OF POWER-ON DOWNSHIFTS IN AN AUTOMATIC TRANSMISSION   GMNA
GP-305155-DE-NP   FCAE   102005053698.0   38666   102005053698   38861      
SYSTEM AND METHOD FOR DRYING A FUEL CELL STACK AT SYSTEM SHUTDOWN   GMNA
GP-304488-DE-NP   FCAE   102005054963.2   38673   102005054963A1   38869      
METHOD AND APPARATUS FOR PREVENTING CONDENSATION IN CATHODE EXHAUST CONDUIT OF
FUEL CELL   GMNA GP-305800-DE-NP   OST   102005057776.8   38688   102005057776  
38882       METHOD FOR UPDATING VEHICLE DIAGNOSTICS SOFTWARE   GMNA
GP-303332-DE-NP   PTE   102005059548.0   38699   102005059548   38897      
METHODS AND SYSTEMS FOR ROBUST SWITCHING USING MULTI-STATE SWITCH CONTACTS  
GMNA GP-305716-DE-NP   OST   102005060072.7   38701   102005060072   38904      
MANAGEMENT OF MULTILINGUAL NAMETAG DATA FILES FOR EMBEDDED SPEECH RECOGNITION  
GMNA GP-304938-DE-NP   PTE   102006001688.2   38729   102006001688   38925      
METHOD AND SYSTEM FOR LASER CLADDING   GMNA GP-305718-DE-NP   OST  
102006002276.9   38734   102006002276   38932       METHOD TO REDUCE MODEM CALL
ESTABLISHMENT TIME TO A TELEMATICS UNIT   GMNA GP-304514-DE-NP   PTE  
102006002705.1   38736   102006002705   38925       METHOD OF MAKING
WEAR-RESISTANT COMPONENTS   GMNA GP-305895-DE-NP   OST   102006002730.2   38736
  102006002730   38932       REMOTE INITIATION OF THREE-WAY CALLING AT A
TELEMATICS UNIT   GMNA GP-303531-DE-NP   PTE   102006003594.1   38742  
102006003594   38932       SYSTEMS AND METHODS FOR ROBUST SWITCHING USING
MULTI-STATE SWITCH CONTACTS AND A COMMON ELECTRICAL REFERENCE   GMNA
GP-305011-DE-NP   NAPD   102006005554.3   38755   102006005554 A1   39233      
REAR OBSTACLE AVOIDANCE SYSTEM FOR VEHICLE   GMNA GP-305334-DE-NP   RD  
102006005848.8   38756   102006005848A1   38953       QUASI-REDUNDANT SMART
SENSING TOPOLOGY   GMNA GP-306795-DE-NP   OST   102006029251.0   38894  
102006029251 A1   39086       METHOD AND SYSTEM FOR PHONEBOOK TRANSFERS   GMNA
GP-306790-DE-NP   OST   102006037033.3   38937   102006037033 A1   39135      
RFID ASSET MANAGEMENT METHOD AND SYSTEM FOR VEHICLES   GMNA GP-307225-DE-NP  
OST   102006045404.9   38986   102006045404 A1   39177       TELEMATICS METHOD
AND SYSTEM   GMNA GP-307165-DE-NP   OST   102006049131.9   39008   102006049131
A1   39254       METHOD AND SYSTEM FOR NETWORK SERVICES WITH A MOBILE VEHICLE  
GMNA GP-307019-DE-NP   OST   102006049906.9   39013   102006049906 A1   39282  
    METHOD AND SYSTEM FOR ROUTING TOLL-FREE CALLS TO WIRELESS DEVICES   GMNA
GP-304004-DE-NP   PTT   102006054175.8   39037   102006054175 A1   39247      
COMPOSITE CLUTCH SHAFT ASSEMBLY   GMNA GP-307519-DE-NP   OST   102006059642.0  
39069   102006059642 A1   39289       METHOD FOR ARBITRATING BETWEEN MULTIPLE
VEHICLE NAVIGATION SYSTEMS   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 3 - GMC Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

GP-305720-DE-NP   GMS   102007001936.1   39094   102007001936A1   39359      
NEUTRAL IDLE HILL DETECTION   GMNA GP-308553-DE-NP   OST   102007029597.0  
39260   102007029597 A1   39485       AUTOMATIC COMMUNICATION OF
SUBSCRIPTION-SPECIFIC MESSAGES TO A TELEMATICS EQUIPPED VEHICLE   GMNA
GP-308827-DE-NP   OST   102007051157.6   39380   102007051157 A1   39632      
METHOD OF ESTABLISHING A DATA CONNECTION WITH A TELEMATICS-EQUIPPED VEHICLE  
GMNA GP-308351-DE-NP   OST   102007051367.6   39381   102007051367 A1   39597  
    METHOD FOR DATA COMMUNICATION VIA A VOICE CHANNEL OF A WIRELESS
COMMUNICATION NETWORK   GMNA GP-308912-DE-NP   OST   102007052019.2   39386  
102007052019 A1   39611       ARCHITECTURE FOR DELIVERING DATA TO MOBILE
TELEMATICS UNITS   GMNA GP-309108-DE-NP   OST   102007059452.8   39426  
102007059452 A1   39653       MICROPHONE WINDGUARD   GMNA GP-309130-DE-NP   OST
  102007059475.7   39427   102007059475 A1   39653       CONFIGURABLE VEHICLE
BUS STORAGE CACHE MECHANISM   GMNA GP-306122-DE-NP   PTE   102007059731.4  
39428   102007059731 A1   39632       METHOD FOR CONTROLLING A DEMAND FUEL PUMP
  GMNA P000931-DE-NP   PTH   102008015566.7   39532   102008015566 A1   39751  
    METHOD AND APPARATUS FOR CONTROLLING POWER FLOW IN A HYBRID POWERTRAIN
SYSTEM   GMNA GP-307747-DE-NP   OST   102008016502.6   39538   102008016502 A1  
39751       METHOD FOR DATA COMMUNICATION VIA A VOICE CHANNEL OF A WIRELESS
COMMUNICATION NETWORK USING CONTINUOUS SIGNAL MODULATION   GMNA GP-309324-DE-NP
  OST   102008026388.5   39601   102008026388 A1   39835       SYSTEM SERVING A
REMOTELY ACCESSIBLE PAGE AND METHOD FOR REQUESTING NAVIGATION RELATED
INFORMATION   GMNA P000718-DE-NP   OST   102008030974.5   39629   102008030974A1
  39842       METHOD OF PROVIDING DATA-RELATED SERVICES TO A TELEMATICS-EQUIPPED
VEHICLE   GMNA P001259-DE-NP   OST   102008034143.6   39651   102008034143A1  
39884       AMBIENT NOISE INJECTION FOR USE IN SPEECH RECOGNITION   GMNA
P000016-DE-NP   PTH   102008034355.2   39652   102008034355A1   39884      
STIR-WELDED ROTORS AND METHODS OF MAKING   GMNA P000660-DE-NP   OST  
102008037130.0   39668   102008037130 A1   39919       METHOD OF AUTHENTICATING
A SHORT MESSAGE SERVICE (SMS) MESSAGE   GMNA P001842-DE-NP   OST  
102008048331.1   39716   102008048331 A1   39953       METHOD AND SYSTEM FOR
CONFERENCE CALLING WITH VEHICLE OCCUPANT   GMNA P000630-DE-NP   OST  
102008048466.0   39716   102008048466 A1   39947       METHOD AND SYSTEM FOR
CONFIGURING A TELEMATICS DEVICE USING TWO-WAY DATA MESSAGING   GMNA
P001396-DE-NP   OST   102008048904.2   39716   102008048904 A1   39968      
DETERMINING MOBILE PHONE NUMBER ASSIGNMENT   GMNA P001545-DE-NP   OST  
102008048905.0   39716   102008048905 A1   39940       METHOD OF AUTOMATICALLY
CONFIGURING REPLACEMENT MODULES IN VEHICLES   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 3 - GMC Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

P001200-DE-NP   OST   102008058442.8   39773   102008058442 A1   39982      
CONNECTION MANAGEMENT FOR A VEHICLE TELEMATICS UNIT   GMNA GP-301810-DE-NP  
FCAE   10210358.5   37323   10210358   37889       FUEL CELL SYSTEM WITH
COMPRESSOR AND ALSO A METHOD FOR OPERATING SUCH A FUEL CELL SYSTEM   GMNA
GP-300919-DE-NP   PTE   10219668.0   37378   10219668   37630       PRODUCT AND
SERVICE PRESENTMENT AND PAYMENT SYSTEM FOR MOBILE E-COMMERCE   GMNA
GP-301045-DE-NP   FCAE   10236739.6   37477   10236739   37693      
REGENERATIVE BRAKING SYSTEM FOR A BATTERILESS FUEL CELL VEHICLE   GMNA
GP-301169-DE-NP   FCAR   10239223.4   37495   10239223A1   37707       HYDROGEN
SENSOR FOR FUEL PROCESSORS OF A FUEL CELL   GMNA GP-303288-DE-NP   FCAE  
10258175.4   37602   10258175   38176       ION CONDUCTIVE MEMBRANE MADE FROM A
BLOCK COPOLYMER AND METHODS OF MAKING A BLOCK COPOLYMER   GMNA GP-302666-DE-NP  
RD   10297135.8   37484   10297135   38197       VEHICLE CHASSIS HAVING SYSTEMS
RESPONSIVE TO NON-MECHANICAL CONTROL SIGNALS   GMNA GP-301531-DE-NP   FCAE  
10304657.7   37294   10304657   37868       ANODE RECIRCULATION IN A “DEAD-END”
OPERATION   GMNA GP-301925-DE-NP   OST   10313923.0   37707   10313923   37924  
    MOBILE VEHICLE COMMUNICATION METHOD   GMNA 2002P09873EP   CC-Delphi  
00100842.4   36542   1032086   36768       Steckverbinder   GME GP-301763-DE-NP
  PTE   10346553.7   37901   10346553   38120       DISPLACEMENT ON DEMAND
TORQUE SMOOTHING USING ENGINE SPEED CONTROL   GMNA GP-302085-DE-NP   PTT  
10346554.4   37901   10346554   38147       ELECTRICALLY-APPLIED TRANSMISSION
BRAKE BAND   GMNA GP-301467-DE-NP   FCAR   10292349.7   37676   10392349   38421
      COATED FUEL CELL ELECTRICAL CONTACT ELEMENT   GMNA GP-300664-DE-PCT   FCAR
  10392693.3   37753   10392693   38497       COOLING SYSTEM FOR A FUEL CELL
STACK   GMNA GP-302200-DE-NP   RD   10393256.9   37868   10393256   38605      
PLANETARY GEARSET WITH MULTI-LAYER COATED SUN GEAR   GMNA GP-302877-DE-PCT  
FCAR   10393484.5   37973   10393485   38701       ELECTROCHEMICAL ENERGY
CONVERSION   GMNA GP-303119-DE-PCT   FCAE   112004000141.2   37999  
112004000141T5   38834       METHOD OF MAKING A GAS DIFFUSION MEDIA AND QUALITY
CONTROLS FOR SAME   GMNA GP-302726-DE-PCT   FCAE   112004000822.0   38113  
112004000822   38799       FUEL CELL STACK HUMIDIFICATION METHOD INCORPORATING
AN ACCUMULATION DEVICE   GMNA GP-302521-DE-NP   NAPD   112004001539.1   38216  
112004001539T5   38897       VOICE RECOGNITION IN A VEHICLE RADIO SYSTEM   GMNA
GP-305496-DE-NP   RD   112005001705.2   38553   112005001705 t5   39239      
ENGINE VALVE ACTUATION CONTROL AND METHOD   GMNA GP-305497-DE-NP   RD  
112005001720.6   38512   112005001720 T5   39218       ENGINE VALVE ACTUATION
CONTROL AND METHOD FOR STEADY STATE AND TRANSIENT OPERATION   GMNA
GP-303987-DE-PCT   RD   112005001918.7   38565   112005001918 T5   39303      
GRINDING METHOD AND PRODUCT   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 3 - GMC Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

GP-305528-DE-PCT   FCAE   112005003104.7   38656   112005003104T5   39386      
HYBRID FUEL CELL SYSTEM WITH BATTERY CAPACITOR ENERGY STORAGE SYSTEM   GMNA
GP-305562-DE-PCT   FCAE   112005003300.7   38656   112005003300T5   39541      
REDUCTION OF VOLTAGE LOSS CAUSED BY VOLTAGE CYCLING BY USE OF A RECHARGEABLE
ELECTRIC STORAGE DEVICE   GMNA GP-304713-DE-PCT   RD   112005003357.0   38698  
112005003357 T5   39548       METHOD FOR MAKING DIAMOND COATED SUBSTRATES,
ARTICLES MADE THEREFROM, AND METHOD OF DRILLING   GMNA GP-308581-DE-PCT   OST  
112006003578.9   39080   112006003578 T5   39758       USER-INITIATED VEHICLE
EMAIL NOTIFICATION   GMNA GP-307979-DE-PCT   OST   112006003580.0   39080  
112006003580 T5   39758       VEHICLE EMAIL NOTIFICATION SYSTEM AND METHOD  
GMNA GP-307979-DE-PCT[2]   OST   112006003589.4   39080   112006003589 T5  
39815       VEHICLE EMAIL NOTIFICATION USING DATA FROM DIFFERENT SOURCES   GMNA
GP-307979-DE-PCT[3]   OST   112006003591.6   39080   112006003591 T5   39758    
  VEHICLE EMAIL NOTIFICATION USING TEMPLATES   GMNA GP-300430-DE-EPA   RD  
01115190.9   37064   1182377   37464       POWERTRAIN WITH A SIX SPEED PLANETARY
TRANSMISSION HAVING THREE PLANETARY GEAR SETS   GMNA GP-300430-EP-EPA   RD  
01115190.9   37064   1182377   37464       POWERTRAIN WITH A SIX SPEED PLANETARY
TRANSMISSION HAVING THREE PLANETARY GEAR SETS   GMNA GP-300430-FR-EPA   RD  
01115190.9   37064   1182377   37464       POWERTRAIN WITH A SIX SPEED PLANETARY
TRANSMISSION HAVING THREE PLANETARY GEAR SETS   GMNA GP-300430-GB-EPA   RD  
01115190.9   37064   1182377   37464       POWERTRAIN WITH A SIX SPEED PLANETARY
TRANSMISSION HAVING THREE PLANETARY GEAR SETS   GMNA GP-301605-DE-EPA   RD  
03022742.5   37903   1416194   38113       FAMILY OF MULTI SPEED PLANETARY
TRANSMISSIONS HAVING A CLUTCHED INPUT AND ONE STATIONARY ;MEMBER   GMNA
GP-301605-EP-EPA   RD   03022742.5   37903   1416194   38113       FAMILY OF
MULTI SPEED PLANETARY TRANSMISSIONS HAVING A CLUTCHED INPUT AND ONE STATIONARY
;MEMBER   GMNA GP-301605-FR-EPA   RD   03022742.5   37903   1416194   38113    
  FAMILY OF MULTI SPEED PLANETARY TRANSMISSIONS HAVING A CLUTCHED INPUT AND ONE
STATIONARY ;MEMBER   GMNA GP-301605-GB-EPA   RD   03022742.5   37903   1416194  
38113       FAMILY OF MULTI SPEED PLANETARY TRANSMISSIONS HAVING A CLUTCHED
INPUT AND ONE STATIONARY ;MEMBER   GMNA GP-301627-DE-EPA   RD   03023104.7  
37904   1416196   38113       MULTI-SPEED TRANSMISSION MECHANISMS WITH THREE
PLANETARY GEARSETS AND CLUTCH INPUT   GMNA GP-301627-EP-EPA   RD   03023104.7  
37904   1416196   38113       MULTI-SPEED TRANSMISSION MECHANISMS WITH THREE
PLANETARY GEARSETS AND CLUTCH INPUT   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 3 - GMC Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

GP-301627-FR-EPA   RD   03023104.7   37904   1416196   38113       MULTI-SPEED
TRANSMISSION MECHANISMS WITH THREE PLANETARY GEARSETS AND CLUTCH INPUT   GMNA
GP-301627-GB-EPA   RD   03023104.7   37904   1416196   38113       MULTI-SPEED
TRANSMISSION MECHANISMS WITH THREE PLANETARY GEARSETS AND CLUTCH INPUT   GMNA
GP-304065-EP-EPT   OST   04779337.7   38196   1671255   38196       CAPTURED
TEST FLEET   GMNA GP-305057-CN-NP   OST   200510087489.1   38548   1722911  
38735       HANDS-FREE MICROPHONE WITH WIND GUARD   GMNA GP-305411-CN-NP   OST  
200510106353.0   38617   1753339   38805       METHOD AND SYSTEM FOR CONTROLLING
CONTINUOUS RECEPTION OF STREAMING AUDIO USING TELEMATICS   GMNA GP-304410-CN-NP
  OST   200510107696.9   38625   1758044   38819       TELEMATICS SYSTEM
DIAGNOSTICS LOGIC ANALYZER   GMNA GP-304773-CN-NP   PTT   200510118864.4   38649
  1763402   38833       METHOD AND APPARATUS FOR ADAPTIVE CONTROL OF POWER-ON
DOWNSHIFTS IN AN AUTOMATIC TRANSMISSION   GMNA GP-303119-CN-PCT   FCAE  
200480007080.8   37999   1784597   38875       METHOD OF MAKING A GAS DIFFUSION
MEDIA AND QUALITY CONTROLS FOR SAME   GMNA GP-305716-CN-NP   OST  
200510131759.4   38702   1790483   38889       MANAGEMENT OF MULTILINGUAL
NAMETAG DATA FILES FOR EMBEDDED SPEECH RECOGNITION   GMNA GP-304938-CN-NP   PTE
  200610005137.1   38730   1804120   38917       METHOD AND SYSTEM FOR LASER
CLADDING   GMNA GP-303332-CN-NP   PTE   200510134026.6   38706   1808901   38924
      METHODS AND SYSTEMS FOR ROBUST SWITCHING USING MULTI-STATE SWITCH CONTACTS
  GMNA GP-305895-CN-NP   OST   200610005985.2   38737   1808981   38924      
REMOTE INITIATION OF THREE-WAY CALLING AT A TELEMATICS UNIT   GMNA
GP-303531-CN-NP   PTE   200610004369.5   38743   1811625   38931       SYSTEMS
AND METHODS FOR ROBUST SWITCHING USING MULTI-STATE SWITCH CONTACTS AND A COMMON
ELECTRICAL REFERENCE   GMNA GP-305792-CN-NP   OST   200610009433.9   38770  
1825373   38959       SYSTEM AND METHOD FOR RECEIVING VEHICLE DATA AT A
TELEMATICS UNIT OVER A SHORT-RANGE WIRELESS CONNECTION   GMNA GP-306171-CN-NP  
OST   200610055062.8   38772   1825874   38959       SYSTEM AND METHOD OF
CONTROLLING VEHICLE COMMUNICATIONS DURING EMERGENCY CONDITIONS   GMNA
GP-305718-CN-NP   OST   200610008902.5   38735   1825881   38959       METHOD TO
REDUCE MODEM CALL ESTABLISHMENT TIME TO A TELEMATICS UNIT   GMNA GP-306432-CN-NP
  OST   200610075210.2   38821   1847793   39008       METHOD FOR DETERMINING
VEHICLE LOCATION INCLUDING ROAD SURFACE DATA   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 3 - GMC Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

GP-306302-CN-NP   OST   200610074111.2   38804   1855830   39022       METHOD
AND SYSTEM FOR MONITORING AND RETRIEVING DEVICE USAGE   GMNA GP-304065-CN-PCT  
OST   200480029514.4   38196   1864164   39036       CAPTURED TEST FLEET   GMNA
GP-306795-CN-NP   OST   200610099682.1   38896   1893487   39092       METHOD
AND SYSTEM FOR PHONEBOOK TRANSFERS   GMNA GP-306790-CN-NP   OST   200610126382.8
  38939   1912906   39127       RFID ASSET MANAGEMENT METHOD AND SYSTEM FOR
VEHICLES   GMNA GP-307225-CN-NP   OST   200610139625.1   38986   1940982   39176
      TELEMATICS METHOD AND SYSTEM   GMNA GP-306695-CN-NP   OST   200610139619.6
  38986   1941079   39176       SPEECH RECOGNITION METHOD AND SYSTEM   GMNA
GP-306806-CN-NP   OST   200610146494.X   39010   1952603   39197       METHOD
FOR ALERTING A VEHICLE USER TO REFUEL PRIOR TO EXCEEDING A REMAINING DRIVING
DISTANCE   GMNA 1998P09318 DE   CC-VW   19646075.1   08 Nov 1996   19646075   14
May 1998       Verfahren und Vorrichtung zur Leuchtweiteneinstellung   GME
GP-306686-CN-NP   OST   200610163908.X   39010   1967188   39225       VEHICLE
DIAGNOSTIC TEST AND REPORTING METHOD   GMNA 2000P09561 DE   CC-AMP   19828985.5
  29 Jun 1998   19828985   30 Dec 1999       Elektrischer Buchsenkontakt
(Electrical Receptacle Contact)   GME GP-307517-CN-NP   OST   200610064024.9  
39052   1984363   39253       METHOD AND SYSTEM FOR AUTOMATED RECALL
NOTIFICATION   GMNA 2002P09873 DE   CC-Delphi   19908185   36216   19908185  
36769       Steckverbinder   GME GP-307368-CN-NP   OST   200610172495.1   39081
  1992981   39267       METHOD OF IMPROVING A VEHICLE EMERGENCY CALL NETWORK  
GMNA H-204581-JP-NP   FCAE   2001-36560   36936   2001-268898   37162      
DC/DC CONVERTER FOR A FUEL CELL HAVING A NON-LINEAR INDUCTOR   GMNA
GP-302200-WO-PCT   RD   03/27627   37868   2004/022273   38064       PLANETARY
GEARSET WITH MULTI-LAYER COATED SUN GEAR   GMNA GP-304065-WO-PCT   OST  
04/024241   38196   2005/039927   38478       CAPTURED TEST FLEET   GMNA
GP-303257-JP-NP   FCAE   2004-308073   38282   2005-135910   38498       TWO
STAGE COMPRESSION FOR AIR SUPPLY OF A FUEL CELL SYSTEM   GMNA GP-304065-KR-PCT  
OST   2006-7006677   38813   2006-0132816   39073       CAPTURED TEST FLEET  
GMNA GP-302877-JP-PCT   FCAR   2004-566577   37973   2006-513542   38827      
ELECTROCHEMICAL ENERGY CONVERSION   GMNA GP-303119-JP-PCT   FCAE   2005-518801  
37999   2006-516353   38897       METHOD OF MAKING A GAS DIFFUSION MEDIA AND
QUALITY CONTROLS FOR SAME   GMNA GP-302726-JP-PCT   FCAE   2006-532568   38113  
2007-502528   39121       FUEL CELL STACK HUMIDIFICATION METHOD INCORPORATING AN
ACCUMULATION DEVICE   GMNA GP-302521-JP-NP   NAPD   2006-523991   38216  
2007-503022   39128       VOICE RECOGNITION IN A VEHICLE RADIO SYSTEM   GMNA
GP-305528-JP-PCT   FCAE   2007-545462   38656   2008-523558   39632       HYBRID
FUEL CELL SYSTEM WITH BATTERY CAPACITOR ENERGY STORAGE SYSTEM   GMNA
GP-303652-JP-PCT   FCAE   2007-546660   38656   2008-523575   39632      
INTEGRATED BUS BARS FOR A FUEL CELL   GMNA GP-304713-JP-PCT   RD   2007-550370  
38698   2008-527170   39653       METHOD FOR MAKING DIAMOND COATED SUBSTRATES,
ARTICLES MADE THEREFROM, AND METHOD OF DRILLING   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 3 - GMC Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

GP-305562-JP-PCT   FCAE   2007-550360   38656   2008-527648   39653      
REDUCTION OF VOLTAGE LOSS CAUSED BY VOLTAGE CYCLING BY USE OF A RECHARGEABLE
ELECTRIC STORAGE DEVICE   GMNA H-202251-BR-PCT   RD   9810783-6   35997  
9810783-6   36195       LUBRICATION SYSTEM FOR HOT FORMING   GMNA
H-202251-WO-PCT   RD   98/015232   35997   WO 99/05239   36195       LUBRICATION
SYSTEM FOR HOT FORMING   GMNA H-205348-WO-PCT   RD   99/09585   36280   WO
99/62653   36503       SUPERPLASTIC FORMING PROCESS   GMNA

***

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to Information Act and the Freedom of
Information and Protection of Privacy Act, respectively.

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to Information Act and the Freedom of
Information and Protection of Privacy Act, respectively.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

H-202725-FR-NP   ATC   0009743   36732       0009743   37883   CONTROLLING
CHARGING POWER VIA 4TH ELEMENT CAPACITORS   GMNA H-205869-CN-NP   RD  
01120878.3   37047   1327914   37251   01120878.3   38385   METHOD OF FORMING A
COMPOSITE ARTICLE WITH A TEXTURED SURFACE   GMNA 2000P09587WOCN   CC-8050  
01819409.5   30 Nov 2001       01819409.5   24 Aug 2007   Mit verschiedenen
Kraftstoffen wahlweise betreibbare Brennkraft- maschine, insbesondere für einen
Kraftfahrzeugantrieb   GME 2001P09630WOCN   CC-8310   02812868.0   03 Jul 2002  
02812868   11 Aug 2004   02812868   05 Jan 2007   Fahrzeugkarosserie mit einer
nachgiebig gelagerten Fronthaube   GME 2001P09655WOCN   CC-8011   02813975.5  
25 Jul 2002   1533339A   29 Sep 2004   02813975   23 Jun 2006   Karosserie mit
einer nachgiebig gelagerten Fronthaube   GME GP-301034-CN-NP   RD   02819026.2  
37484   1561408   38357   02819026.2   38994   METHOD OF PRODUCING BRIGHT
ANODIZED FINISHES FOR HIGH MAGNESIUM ALUMINUM ALLOYS   GMNA 1996P09104WOKR  
CC-8340   705078/98   19 Feb 1997       0289934   09 Mar 2001  
Diebstahlsicherungseinrichtung für Kraftfahrzeuge sowie Verfahren zur
Diebstahlsicherung   GME GP-301942-SE-EPA   RD   03021375.5   37886   1415864  
38113   03021375.5   38707   VEHICLE INFORMATION AND WORKLOAD MANAGER   GMNA
1995P09077WOKR   CC-8370   703515/98   04 Nov 1996       0302657   05 Jul 2001  
Verfahren zur Regelung der Innenraumtemperatur von Kraftfahrzeugen und
Klimatisierungsvorrichtung zur Durchführung dieses Verfahrens   GME
GP-302432-CN-NP   FCAR   03824654.6   37867   1695071   38665   03824654.6  
39981   METHOD FOR DETECTING ELECTRICAL DEFECTS IN MEMBRANE ELECTRODE ASSEMBLIES
  GMNA 1989P08649EPIT   CC-TARGOR   90117822.8   15 Sep 1990   0418771   29 Apr
2005   0418771   01 Jun 1994   Kunststoff-Formteil mit genarbter Oberfläche und
verbesserter Kratzfähigkeit   GME 1989P08649EPDE   CC-TARGOR   59005912.2-08  
15 Sep 1990       0418771   01 Jun 1994   Kunststoff-Formteil mit genarbter
Oberfläche und verbesserter Kratzfähigkeit   GME 1989P08649EPES   CC-TARGOR  
90117822.8   15 Sep 1990       0418771   01 Jun 1994   Kunststoff-Formteil mit
genarbter Oberfläche und verbesserter Kratzfähigkeit   GME 1989P08649EPFR  
CC-TARGOR   90117822.8   15 Sep 1990       0418771   01 Jun 1994  
Kunststoff-Formteil mit genarbter Oberfläche und verbesserter Kratzfähigkeit  
GME 1989P08649EPGB   CC-TARGOR   90117822.8   15 Sep 1990       0418771   01 Jun
1994   Kunststoff-Formteil mit genarbter Oberfläche und verbesserter
Kratzfähigkeit   GME G-2056-EP-EPA   PTTA   90312112.7   33182       0428311  
34332   HYDRAULIC RETARDER AND CONTROL   GMNA G-2056-FR-EPA   PTTA   90312112.7
  33182       0428311   34332   HYDRAULIC RETARDER AND CONTROL   GMNA
G-2056-GB-EPA   PTTA   90312112.7   33182       0428311   34332   HYDRAULIC
RETARDER AND CONTROL   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

G-3090-EP-EPA   PTTA   90203323.2   33220       0435372   34647   METHOD OF
CLUTCH-TO-CLUTCH CLOSED THROTTLE DOWNSHIFT IN AN AUTOMATIC TRANSMISSION   GMNA
G-3090-FR-EPA   PTTA   90203323.2   33220       0435372   34647   METHOD OF
CLUTCH-TO-CLUTCH CLOSED THROTTLE DOWNSHIFT IN AN AUTOMATIC TRANSMISSION   GMNA
G-3090-GB-EPA   PTTA   90203323.2   33220       0435372   34647   METHOD OF
CLUTCH-TO-CLUTCH CLOSED THROTTLE DOWNSHIFT IN AN AUTOMATIC TRANSMISSION   GMNA
G-2869-EP-EPA   PTTA   90203324.0   33220   0435373   33422   0435373   34823  
CONTROL METHOD OF CLUTCH-TO-CLUTCH POWERED DOWNSHIFT IN AN AUTOMATIC
TRANSMISSION   GMNA G-2869-FR-EPA   PTTA   90203324.0   33220   0435373   33422
  0435373   34823   CONTROL METHOD OF CLUTCH-TO-CLUTCH POWERED DOWNSHIFT IN AN
AUTOMATIC TRANSMISSION   GMNA G-2869-GB-EPA   PTTA   90203324.0   33220  
0435373   33422   0435373   34823   CONTROL METHOD OF CLUTCH-TO-CLUTCH POWERED
DOWNSHIFT IN AN AUTOMATIC TRANSMISSION   GMNA G-2870-EP-EPA   PTTA   90203326.5
  33220   0435374   33422   0435374   35158   ADAPTIVE CONTROL OF AN AUTOMATIC
TRANSMISSION   GMNA G-2870-FR-EPA   PTTA   90203326.5   33220   0435374   33422
  0435374   35158   ADAPTIVE CONTROL OF AN AUTOMATIC TRANSMISSION   GMNA
G-2870-GB-EPA   PTTA   90203326.5   33220   0435374   33422   0435374   35158  
ADAPTIVE CONTROL OF AN AUTOMATIC TRANSMISSION   GMNA G-6181-EP-EPA   PTTA  
90203329.9   33220       0435375   34794   COMPENSATED CONTROL METHOD FOR
FILLING A FLUID-OPERATED AUTOMATIC TRANSMISSION CLUTCH   GMNA G-6181-FR-EPA  
PTTA   90203329.9   33220       0435375   34794   COMPENSATED CONTROL METHOD FOR
FILLING A FLUID-OPERATED AUTOMATIC TRANSMISSION CLUTCH   GMNA G-6181-GB-EPA  
PTTA   90203329.9   33220       0435375   34794   COMPENSATED CONTROL METHOD FOR
FILLING A FLUID-OPERATED AUTOMATIC TRANSMISSION CLUTCH   GMNA G-4011-EP-EPA  
PTTA   90203330.7   33220       0435376   34794   CLUTCH-TO-CLUTCH CONTROL IN AN
AUTOMATIC TRANSMISSION   GMNA G-4011-FR-EPA   PTTA   90203330.7   33220      
0435376   34794   CLUTCH-TO-CLUTCH CONTROL IN AN AUTOMATIC TRANSMISSION   GMNA
G-4011-GB-EPA   PTTA   90203330.7   33220       0435376   34794  
CLUTCH-TO-CLUTCH CONTROL IN AN AUTOMATIC TRANSMISSION   GMNA G-4008-EP-EPA  
PTTA   90203332.3   33220   0435377   33422   0435377   34794   METHOD OF
ADAPTIVE CONTROL FOR CLOSED THROTTLE DOWNSHIFT IN AN AUTOMATIC TRANSMISSION  
GMNA G-4008-FR-EPA   PTTA   90203332.3   33220   0435377   33422   0435377  
34794   METHOD OF ADAPTIVE CONTROL FOR CLOSED THROTTLE DOWNSHIFT IN AN AUTOMATIC
TRANSMISSION   GMNA G-4008-GB-EPA   PTTA   90203332.3   33220   0435377   33422
  0435377   34794   METHOD OF ADAPTIVE CONTROL FOR CLOSED THROTTLE DOWNSHIFT IN
AN AUTOMATIC TRANSMISSION   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

G-4010-EP-EPA   PTTA   90203336.4   33220       0435378   34823   ADAPTIVE POWER
DOWNSHIFT CONTROL OF AN AUTOMATIC TRANSMISSION   GMNA G-4010-FR-EPA   PTTA  
90203336.4   33220       0435378   34823   ADAPTIVE POWER DOWNSHIFT CONTROL OF
AN AUTOMATIC TRANSMISSION   GMNA G-4010-GB-EPA   PTTA   90203336.4   33220      
0435378   34823   ADAPTIVE POWER DOWNSHIFT CONTROL OF AN AUTOMATIC TRANSMISSION
  GMNA G-3994-EP-EPA   PTTA   90203325.7   33220       0436977   34500   METHOD
OF DETECTING CLUTCH TIE-UP DURING TRANSMISSION SHIFTING   GMNA G-3994-FR-EPA  
PTTA   90203325.7   33220       0436977   34500   METHOD OF DETECTING CLUTCH
TIE-UP DURING TRANSMISSION SHIFTING   GMNA G-3994-GB-EPA   PTTA   90203325.7  
33220       0436977   34500   METHOD OF DETECTING CLUTCH TIE-UP DURING
TRANSMISSION SHIFTING   GMNA G-4194-EP-EPA   PTTA   90203331.5   33220      
0436978   34500   CONTROL METHOD FOR AUTOMATIC TRANSMISSION GARAGE SHIFTS   GMNA
G-4194-FR-EPA   PTTA   90203331.5   33220       0436978   34500   CONTROL METHOD
FOR AUTOMATIC TRANSMISSION GARAGE SHIFTS   GMNA G-4194-GB-EPA   PTTA  
90203331.5   33220       0436978   34500   CONTROL METHOD FOR AUTOMATIC
TRANSMISSION GARAGE SHIFTS   GMNA G-3143-EP-EPA   PTA   91200386.0   33292      
0449343   34430   POWER TRANSMISSION   GMNA G-3143-FR-EPA   PTTA   91200386.0  
33292       0449343   34430   POWER TRANSMISSION   GMNA G-3143-GB-EPA   PTTA  
91200386.0   33292       0449343   34430   POWER TRANSMISSION   GMNA
1990P08707EPDE   CC-8150   91115334.4   11 Sep 1991   0476497   25 Mar 1992  
0476497   01 Mar 1995   Gummi-Metall-Federelement   GME 1990P08707EPES   CC-8150
  91115334.4   11 Sep 1991   0476497   25 Mar 1992   0476497   01 Mar 1995  
Gummi-Metall-Federelement   GME 1990P08707EPGB   CC-8150   91115334.4   11 Sep
1991   0476497   25 Mar 1992   0476497   01 Mar 1995   Gummi-Metall-Federelement
  GME 1990P08707EPIT   CC-8150   91115334.4   11 Sep 1991   0476497   25 Mar
1992   0476497   01 Mar 1995   Gummi-Metall-Federelement   GME G-4308-EP-EPA  
RD   91202368.6   33498       0480492   34906   APPARATUS FOR FORMING CARBON
FIBERS   GMNA G-4308-FR-EPA   RD   91202368.6   33498       0480492   34906  
APPARATUS FOR FORMING CARBON FIBERS   GMNA G-4308-GB-EPA   RD   91202368.6  
33498       0480492   34906   APPARATUS FOR FORMING CARBON FIBERS   GMNA
G-4370-EP-EPA   PTT   91202553.3   02 Oct 1991       0482689   07 Jun 1995  
COAST-SYNC-COAST DOWNSHIFT CONTROL METHOD FOR CLUTCH-TO-CLUTCH TRANSMISSION
SHIFTING   GMNA G-7447-EP-EPA   PTT   92200145.8   33621       0494840   34808  
DOUBLE TRANSITION DOWNSHIFT CONTROL FOR AN AUTOMATIC TRANSMISSION   GMNA
G-3800-EP-EPA   PTT   92200146.6   33621       0498481   34808   DOUBLE
TRANSITION UPSHIFT CONTROL FOR AN AUTOMATIC TRANSMISSION   GMNA 2005P50910 SE  
CC-SAAB1815   0500445-2   28 Feb 2005   528309   29 Aug 2006   0500445-2   17
Oct 2006   Hybrid bil   GME 2005P50804 SE   CC-SAAB1815   527881   04 Jul 2006  
  02 Jan 2008   0501652-2   04 Jul 2006   load carrier   GME 2006P60046-SE-NP  
CC-11847300   0502531-7   17 Nov 2005   528825   20 Feb 2007   0502531-7   20
Feb 2007   Side door location and paint damage in GA   GME 2006P60091-SE-NP  
CC-12843205   0502816-2   16 Dec 2005   528367   31 Oct 2006   0502816-2   31
Oct 2006   Transport and assembly device, driveshaft in gearbox   GME
2006P60092-SE-NP   CC-11844200   0502862-6   22 Dec 2005   528897   06 Mar 2007
  0502862-6   06 Mar 2007   Curved Floor Rail + Extensible Rack   GME
2006P60327-SE-NP   CC-11844200   0502925-1   29 Dec 2005       0502925-1   25
Nov 2008   gripping device and method of providing a gripping device   GME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

G-6910-DE-EPA   PTT   92200280.3   33637       0503691   37111   CONTROL
APPARATUS FOR REGULATING ENGAGEMENT OF A FLUID OPERATED TORQUE TRANSMITTING
DEVICE   GMNA G-6910-EP-EPA   PTT   92200280.3   33637       0503691   37111  
CONTROL APPARATUS FOR REGULATING ENGAGEMENT OF A FLUID OPERATED TORQUE
TRANSMITTING DEVICE   GMNA G-7321-EP-EPA   RD   92200902.2   33693       0509571
  34591   METHOD OF ACTIVATING AND DEACTIVATING AN ELECTRORHEOLOGICAL RESPONSE
AT CONSTANT ALTERNATING CURRENT [10/03 MAINTAIN PER R&D - POSSIBLE DONATION]  
GMNA G-7321-FR-EPA   RD   92200902.2   33693       0509571   34591   METHOD OF
ACTIVATING AND DEACTIVATING AN ELECTRORHEOLOGICAL RESPONSE AT CONSTANT
ALTERNATING CURRENT   GMNA G-7321-GB-EPA   RD   92200902.2   33693       0509571
  34591   METHOD OF ACTIVATING AND DEACTIVATING AN ELECTRORHEOLOGICAL RESPONSE
AT CONSTANT ALTERNATING CURRENT   GMNA G-10186-EP-EPA   RD   92200903.0   30 Mar
1992       0509572   18 May 1994   ELECTRORHEOLOGICAL FLUIDS INCLUDING ALKYL
BENZOATES [10/03 MAINTAIN PER R&D - POSSIBLE DONATION]   GMNA G-10186-FR-EPA  
RD   92200903.0   30 Mar 1992       0509572   18 May 1994   ELECTRORHEOLOGICAL
FLUIDS INCLUDING ALKYL BENZOATES   GMNA G-10186-GB-EPA   RD   92200903.0   30
Mar 1992       0509572   18 May 1994   ELECTRORHEOLOGICAL FLUIDS INCLUDING ALKYL
BENZOATES   GMNA G-10021-EP-EPA   RD   92200905.5   30 Mar 1992       0509574  
18 May 1994   ER FLUIDS HAVING CHEMICALLY DEFOLIATED VERMICULITE TREATED WITH A
ALKYL AMMONIUM HALIDE AND METHODS OF MAKING...   GMNA G-10021-FR-EPA   RD  
92200905.5   30 Mar 1992       0509574   18 May 1994   ER FLUIDS HAVING
CHEMICALLY DEFOLIATED VERMICULITE TREATED WITH A ALKYL AMMONIUM HALIDE AND
METHODS OF MAKING...   GMNA G-10021-GB-EPA   RD   92200905.5   30 Mar 1992      
0509574   18 May 1994   ER FLUIDS HAVING CHEMICALLY DEFOLIATED VERMICULITE
TREATED WITH A ALKYL AMMONIUM HALIDE AND METHODS OF MAKING...   GMNA
1991P08734EPBE   CC-8390   92106199.0-2306   10 Apr 1992       0511533   24 Jan
1996   Klimaanlage für ein Kraftfahrzeug   GME 1991P08734EPDE   CC-8390  
59205140.4-08   10 Apr 1992       0511533   24 Jan 1996   Klimaanlage für ein
Kraftfahrzeug   GME 1991P08734EPFR   CC-8390   92106199.0-2306   10 Apr 1992    
  0511533   24 Jan 1996   Klimaanlage für ein Kraftfahrzeug   GME 1991P08734EPGB
  CC-8390   92106199.0-2306   10 Apr 1992       0511533   24 Jan 1996  
Klimaanlage für ein Kraftfahrzeug   GME 1991P08735EPDE   CC-8240/Delco  
59209279.8-08   02 May 1992       0512445   15 Apr 1998   Benutzung des
Radiosignals beim Kalibrierzyklus eines aktiven Geräuschminderungssystems   GME
1991P08735EPFR   CC-8240/Delco   92107482.9-2215   02 May 1992       0512445  
15 Apr 1998   Benutzung des Radiosignals beim Kalibrierzyklus eines aktiven
Geräuschminderungssystems   GME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

1991P08735EPGB   CC-8240/Delco   92107482.9-2215   02 May 1992       0512445  
15 Apr 1998   Benutzung des Radiosignals beim Kalibrierzyklus eines aktiven
Geräuschminderungssystems   GME 1991P08735EPIT   CC-8240/Delco   92107482.9-2215
  02 May 1992       0512445   15 Apr 1998   Benutzung des Radiosignals beim
Kalibrierzyklus eines aktiven Geräuschminderungssystems   GME G-5281-EP-EPA  
PTE   92201380   33738       0517291   34241   VEHICLE ENGINE FUEL SYSTEM
DIAGNOSTICS   GMNA 2006P60017 SE   CC-12843205   0502798-2   16 Dec 2005  
528898   06 Mar 2007   0520798-2   06 Mar 2007   Gear shifting mechanism with
selector mode disconnected mass inertia, (SDM).   GME G-4514-EP-EPA   RD  
92201709.0   11 Jun 1992       0522615   13 Mar 1996   VEHICLE HANDLING CONTROL
METHOD FOR ANTILOCK BRAKING   GMNA G-4514-FR-EPA   RD   92201709.0   11 Jun 1992
      0522615   13 Mar 1996   VEHICLE HANDLING CONTROL METHOD FOR ANTILOCK
BRAKING   GMNA G-4514-GB-EPA   RD   92201709.0   11 Jun 1992       0522615   13
Mar 1996   VEHICLE HANDLING CONTROL METHOD FOR ANTILOCK BRAKING   GMNA
GP-303311-KR-NP   RD   2003-0012400   37679       0523287   38639   CU/ZEOLITE
CATALYST FOR REMOVAL OF NITROGEN OXIDES AND PROCESS OF PREPARING SAME   GMNA
G-7144-EP-EPA   PTE   92201379.2   33738       0524667   34388   METHOD OF
REGULATING SUPERCHARGER BOOST PRESSURE   GMNA G-8087-EP-EPA   PTT   92202062.3  
07 Jul 1992       0525853   27 Dec 1995   ADAPTIVE TRANSMISSION SHIFT PRESSURE
CONTROL WITH CLOSED-LOOP COMPENSATION   GMNA 1991P08765EPDE   CC-8017  
59204485.8-08   03 Sep 1992       0532987   29 Nov 1995  
Lenkradkreuztastersystem für ein Fahrzeug   GME 1991P08765EPFR   CC-8017  
92115043.9-2306   03 Sep 1992       0532987   29 Nov 1995  
Lenkradkreuztastersystem für ein Fahrzeug   GME 1991P08765EPGB   CC-8017  
92115043.9-2306   03 Sep 1992       0532987   29 Nov 1995  
Lenkradkreuztastersystem für ein Fahrzeug   GME G-7766-EP-EPA   PTTA  
92202652.1   33849       0537810   34556   ACCUMULATOR AND RELAY VALVE   GMNA
G-7766-FR-EPA   PTTA   92202652.1   33849       0537810   34556   ACCUMULATOR
AND RELAY VALVE   GMNA G-7766-GB-EPA   PTTA   92202652.1   33849       0537810  
34556   ACCUMULATOR AND RELAY VALVE   GMNA G-7766-IT-EPA   PTTA   92202652.1  
33849       0537810   34556   ACCUMULATOR AND RELAY VALVE   GMNA G-6267-EP-EPA  
PTE   92203245.3   33898       0543433   35067   DIESEL ENGINE CLOSED LOOP
AIR/FUEL RATIO CONTROL   GMNA 1991P08779EPBE   CC-6304   92120611.6-2306   03
Dec 1992       0546444   22 Feb 1995   Verfahren und Vorrichtung zum Einbau der
vorderen Sitze in die Karosserie eines Automobils   GME 1991P08779EPDE   CC-6304
  59201464.9-08   03 Dec 1992       0546444   22 Feb 1995   Verfahren und
Vorrichtung zum Einbau der vorderen Sitze in die Karosserie eines Automobils  
GME 1991P08779EPES   CC-6304   92120611.6-2306   03 Dec 1992       0546444   22
Feb 1995   Verfahren und Vorrichtung zum Einbau der vorderen Sitze in die
Karosserie eines Automobils   GME 1991P08779EPFR   CC-6304   92120611.6-2306  
03 Dec 1992       0546444   22 Feb 1995   Verfahren und Vorrichtung zum Einbau
der vorderen Sitze in die Karosserie eines Automobils   GME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

1991P08779EPGB   CC-6304   92120611.6-2306       03 Dec 1992   0546444   22 Feb
1995   Verfahren und Vorrichtung zum Einbau der vorderen Sitze in die Karosserie
eines Automobils   GME 1991P08779EPIT   CC-6304   92120611.6-2306       03 Dec
1992   0546444   22 Feb 1995   Verfahren und Vorrichtung zum Einbau der vorderen
Sitze in die Karosserie eines Automobils   GME 1996P09153WOKR   CC-8380  
710307/98       03 Jul 1997   0547733   23 Jan 2006   Vorrichtung zur
Verriegelung einer verstellbaren Lenksäule, insbesondere für Kraftfahrzeuge  
GME G-8189-EP-EPA   RD   93200226.4       33997   0556886   35172   METHOD OF
PRODUCING CAST-TO-SIZE TOOLS   GMNA G-8189-FR-EPA   RD   93200226.4       33997
  0556886   35172   METHOD OF PRODUCING CAST-TO-SIZE TOOLS   GMNA G-8189-GB-EPA
  RD   93200226.4       33997   0556886   35172   METHOD OF PRODUCING
CAST-TO-SIZE TOOLS   GMNA G-8499-EP-EPA   PTT   93200335.3       08 Feb 1993  
0559255   03 May 1995   INFERENCE-BASED MANUAL PULLDOWN CONTROL OF AN AUTOMATIC
TRANSMISSION   GMNA G-10822-EP-EPA   PTT   93200440.1       16 Feb 1993  
0560417   11 Jan 1995   INTEGRATED TRACTION CONTROL SYSTEM   GMNA G-8714-EP-EPA
  RDFC   93200685.1       34038   0569062   35648   METHOD OF MAKING
MEMBRANE-ELECTRODE ASSEMBLIES FOR ELECTROCHEMICAL CELLS AND ASSEMBLIES MADE
THEREBY   GMNA G-8714-FR-EPA   RDFC   93200685.1       34038   0569062   35648  
METHOD OF MAKING MEMBRANE-ELECTRODE ASSEMBLIES FOR ELECTROCHEMICAL CELLS AND
ASSEMBLIES MADE THEREBY   GMNA G-8714-GB-EPA   RDFC   93200685.1       34038  
0569062   35648   METHOD OF MAKING MEMBRANE-ELECTRODE ASSEMBLIES FOR
ELECTROCHEMICAL CELLS AND ASSEMBLIES MADE THEREBY   GMNA G-11668-EP-EPA   RD  
93201284.2       34095   0572058   35662   MOLD FOR PRODUCING THIN WALL CASTINGS
BY GRAVITY POURING   GMNA G-11668-FR-EPA   RD   93201284.2       34095   0572058
  35662   MOLD FOR PRODUCING THIN WALL CASTINGS BY GRAVITY POURING   GMNA
G-11668-GB-EPA   RD   93201284.2       34095   0572058   35662   MOLD FOR
PRODUCING THIN WALL CASTINGS BY GRAVITY POURING   GMNA G-5755-EP-EPA   PTTA  
93201344.4       34099   0573090   35067   CLOSED LOOP CONTROL FOR TRANSMISSION
SHIFT FORK POSITION   GMNA 1992P08808EPDE   CC-8013   59300746.8-08       30 Jul
1993   0584576   11 Oct 1995   Kraftfahrzeug in Modulbauweise   GME
1992P08808EPFR   CC-8013   93112214.7-2306       30 Jul 1993   0584576   11 Oct
1995   Kraftfahrzeug in Modulbauweise   GME 1992P08808EPGB   CC-8013  
93112214.7-2306       30 Jul 1993   0584576   11 Oct 1995   Kraftfahrzeug in
Modulbauweise   GME G-10323-DE-EPA   PTTA   93202211.4       34177   0585989  
36796   ELECTRONICALLY CONTROLLED HYDRODYNAMIC RETARDER WITH ADAPTIVE DUTY
CYCLES BASED ON DECELARATIONS   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

G-10323-EP-EPA   PTTA   93202211.4   34177       0585989   36796  
ELECTRONICALLY CONTROLLED HYDRODYNAMIC RETARDER WITH ADAPTIVE DUTY CYCLES BASED
ON DECELARATIONS   GMNA 1992P08813EPDE   CC-8150   59305722.8-08   10 Sep 1993  
    0589299   12 Mar 1997   Lenkanordnung für Kraftfahrzeuge   GME
1992P08813EPES   CC-8150   93114530.4-2306   10 Sep 1993       0589299   12 Mar
1997   Lenkanordnung für Kraftfahrzeuge   GME 1992P08813EPFR   CC-8150  
93114530.4-2306   10 Sep 1993       0589299   12 Mar 1997   Lenkanordnung für
Kraftfahrzeuge   GME 1992P08813EPGB   CC-8150   93114530.4-2306   10 Sep 1993  
    0589299   12 Mar 1997   Lenkanordnung für Kraftfahrzeuge   GME
G-10501-EP-EPA   PTTA   93202594.3   34218       0589507   36558   APPARATUS AND
TECHNIQUE FOR FLUID LEVEL DETERMINATION IN AUTOMATIC TRANSMISSIONS   GMNA
2006P60200 SE   CC-8015/SAAB   0600149-9   23 Jan 2006   529050   17 Apr 2007  
0600149-9   17 Apr 2007   High Load Ethanol adaption   GME 1992P08821EPGB  
CC-8130   93118788.4-2301   23 Nov 1993       0600341   14 Feb 1996  
Zylinderkurbelgehäuse für eine Brennkraftmaschine mit darin angeordneten Be- und
Entlüftungskanälen   GME 2005P50948-SE-NP   CC-11842500   0600712-4   30 Mar
2006       0600712-4   19 Feb 2008   Variable Türablage / Seitentasche   GME
1992P08836EPDE   CC-8150   59300310.1-08   16 Dec 1993       0603734   18 May
1995   Anschlagteil für eine Lenkachse eines Kraftfahrzeugs   GME 1992P08836EPES
  CC-8150   93120241.0-1523   16 Dec 1993       0603734   18 May 1995  
Anschlagteil für eine Lenkachse eines Kraftfahrzeugs   GME 1992P08836EPFR  
CC-8150   93120241.0-1523   16 Dec 1993       0603734   18 May 1995  
Anschlagteil für eine Lenkachse eines Kraftfahrzeugs   GME 1992P08836EPGB  
CC-8150   93120241.0-1523   16 Dec 1993       0603734   18 May 1995  
Anschlagteil für eine Lenkachse eines Kraftfahrzeugs   GME H-196171-DE-EPA   ATC
  93120717.9   34325   0603860   34514   0603860   36733   INTEGRAL EXTENDED
SURFACE COOLING OF POWER MODULES   GMNA H-196171-EP-EPA   ATC   93120717.9  
34325   0603860   34514   0603860   36733   INTEGRAL EXTENDED SURFACE COOLING OF
POWER MODULES   GMNA H-196171-GB-EPA   ATC   93120717.9   34325   0603860  
34514   0603860   36733   INTEGRAL EXTENDED SURFACE COOLING OF POWER MODULES  
GMNA G-9783-DE-EPA   RD   94200070   34347   0608926   35648   0608926   35648  
EXPENDABLE CORE FOR CASTING PROCESSES   GMNA G-9783-EP-EPA   RD   94200070  
34347   0608926   35648   0608926   35648   EXPENDABLE CORE FOR CASTING
PROCESSES   GMNA G-9783-FR-EPA   RD   94200070   34347   0608926   35648  
0608926   35648   EXPENDABLE CORE FOR CASTING PROCESSES   GMNA G-9783-GB-EPA  
RD   94200070   34347   0608926   35648   0608926   35648   EXPENDABLE CORE FOR
CASTING PROCESSES   GMNA 1993P08842EP   CC-8330   94100465.7   14 Jan 1994  
0609677   10 Aug 1994   0609677   17 Jul 1996   Halteelement zum vertikalen
Fixieren einer im Rahmen eines Kraftfahrzeuges einklebbaren Glasscheibe   GME
1993P08842EPBE   CC-8330   94100465.7   14 Jan 1994       0609677   17 Jul 1996
  Halteelement zum vertikalen Fixieren einer im Rahmen eines Kraftfahrzeuges
einklebbaren Glasscheibe   GME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

1993P08842EPDE   CC-8330     14 Jan 1994       0609677   17 Jul 1996  
Halteelement zum vertikalen Fixieren einer im Rahmen eines Kraftfahrzeuges
einklebbaren Glasscheibe   GME 1993P08842EPES   CC-8330   94100465.7   14 Jan
1994       0609677   17 Jul 1996   Halteelement zum vertikalen Fixieren einer im
Rahmen eines Kraftfahrzeuges einklebbaren Glasscheibe   GME 1993P08842EPFR  
CC-8330   94100465.7   14 Jan 1994       0609677   17 Jul 1996   Halteelement
zum vertikalen Fixieren einer im Rahmen eines Kraftfahrzeuges einklebbaren
Glasscheibe   GME 1993P08842EPGB   CC-8330   94100465.7   14 Jan 1994      
0609677   17 Jul 1996   Halteelement zum vertikalen Fixieren einer im Rahmen
eines Kraftfahrzeuges einklebbaren Glasscheibe   GME 1993P08842EPIT   CC-8330  
94100465.7   14 Jan 1994       0609677   17 Jul 1996   Halteelement zum
vertikalen Fixieren einer im Rahmen eines Kraftfahrzeuges einklebbaren
Glasscheibe   GME 1993P08842EPNL   CC-8330   94100465.7   14 Jan 1994      
0609677   17 Jul 1996   Halteelement zum vertikalen Fixieren einer im Rahmen
eines Kraftfahrzeuges einklebbaren Glasscheibe   GME 1993P08842EPPT   CC-8330  
94100465.7   14 Jan 1994       0609677   17 Jul 1996   Halteelement zum
vertikalen Fixieren einer im Rahmen eines Kraftfahrzeuges einklebbaren
Glasscheibe   GME 1993P08846EPDE   CC-6160/6140   59400202.8-08   09 Feb 1994  
    0612548   17 Apr 1996   Verfahren zum Auftrennen von Öl-in-Wasser-Emulsionen
  GME G-11370-EP-EPA   RD   94200462   24 Feb 1994       0616203   12 Nov 1997  
NON-INTRUSIVE CYLINDER PRESSURE SENSOR HAVING IMPROVED RESPONSE CHARACTERISTICS
  GMNA G-11370-GB-EPA   RD   94200462   24 Feb 1994       0616203   12 Nov 1997
  NON-INTRUSIVE CYLINDER PRESSURE SENSOR HAVING IMPROVED RESPONSE
CHARACTERISTICS   GMNA 1993P08850EPDE   CC-8013   59400481.0-08   18 Mar 1994  
    0618106   14 Aug 1996   Kraftfahrzeug, insbesondere Personenkraftwagen   GME
1993P08850EPES   CC-8013   94104279.8-2306   18 Mar 1994       0618106   14 Aug
1996   Kraftfahrzeug, insbesondere Personenkraftwagen   GME 1993P08850EPFR  
CC-8013   94104279.8-2306   18 Mar 1994       0618106   14 Aug 1996  
Kraftfahrzeug, insbesondere Personenkraftwagen   GME 1993P08850EPGB   CC-8013  
94104279.8-2306   18 Mar 1994       0618106   14 Aug 1996   Kraftfahrzeug,
insbesondere Personenkraftwagen   GME 1993P08850EPIT   CC-8013   94104279.8-2306
  18 Mar 1994       0618106   14 Aug 1996   Kraftfahrzeug, insbesondere
Personenkraftwagen   GME 1993P08851EPDE   CC-8013   59400654.6-08   18 Mar 1994
      0618129   18 Sep 1996   Kraftfahrzeug, insbesondere Personenkraftwagen  
GME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

1993P08851EPES   CC-8013   94104278.0-2306   18 Mar 1994       0618129   18 Sep
1996   Kraftfahrzeug, insbesondere Personenkraftwagen   GME 1993P08851EPFR  
CC-8013   94104278.0-2306   18 Mar 1994       0618129   18 Sep 1996  
Kraftfahrzeug, insbesondere Personenkraftwagen   GME 1993P08851EPGB   CC-8013  
94104278.0-2306   18 Mar 1994       0618129   18 Sep 1996   Kraftfahrzeug,
insbesondere Personenkraftwagen   GME 1993P08851EPIT   CC-8013   94104278.0-2306
  18 Mar 1994       0618129   18 Sep 1996   Kraftfahrzeug, insbesondere
Personenkraftwagen   GME G-9662-EP-EPA   NAPD   94200724.6   21 Mar 1994      
0619428   12 Feb 1997   ENGINE POSITION DETECTION   GMNA G-11371-EP-EPA   RD  
94200742   22 Mar 1994       0621470   12 Aug 1998   NON-INTRUSIVE CYLINDER
PRESSURE SENSOR   GMNA G-11371-GB-EPA   RD   94200742.8   22 Mar 1994      
0621470   12 Aug 1998   NON-INTRUSIVE CYLINDER PRESSURE SENSOR   GMNA
1993P08852EPDE   CC-8013   59400505.1-08   14 Apr 1994       0622289   21 Aug
1996   Karosserie für Kraftfahrzeuge   GME 1993P08852EPES   CC-8013  
94105735.8-2306   14 Apr 1994       0622289   21 Aug 1996   Karosserie für
Kraftfahrzeuge   GME 1993P08852EPFR   CC-8013   94105735.8-2306   14 Apr 1994  
    0622289   21 Aug 1996   Karosserie für Kraftfahrzeuge   GME 1993P08852EPGB  
CC-8013   94105735.8-2306   14 Apr 1994       0622289   21 Aug 1996   Karosserie
für Kraftfahrzeuge   GME 1993P08856EPDE   CC-8061   59404304.2-08   27 Apr 1994
      0624046   15 Oct 1997   Geräuschkompensierte Freisprechanlage in
Kraftfahrzeugen   GME 1993P08856EPFR   CC-8061   94106575.7-2211   27 Apr 1994  
    0624046   15 Oct 1997   Geräuschkompensierte Freisprechanlage in
Kraftfahrzeugen   GME 1993P08856EPGB   CC-8061   94106575.7-2211   27 Apr 1994  
    0624046   15 Oct 1997   Geräuschkompensierte Freisprechanlage in
Kraftfahrzeugen   GME 1993P08861EPDE   CC-8010   59401789.0-08   25 May 1994    
  0627553   12 Feb 1997   Haltevorrichtung für ein Kraftstoffeinspritzventil
eines Dieselmotors   GME 1993P08861EPES   CC-8010   94108021.0-2301   25 May
1994       0627553   12 Feb 1997   Haltevorrichtung für ein
Kraftstoffeinspritzventil eines Dieselmotors   GME 1993P08861EPFR   CC-8010  
94108021.0-2301   25 May 1994       0627553   12 Feb 1997   Haltevorrichtung für
ein Kraftstoffeinspritzventil eines Dieselmotors   GME 1993P08861EPGB   CC-8010
  94108021.0-2301   25 May 1994       0627553   12 Feb 1997   Haltevorrichtung
für ein Kraftstoffeinspritzventil eines Dieselmotors   GME 1993P08866EPDE  
CC-8386   59403844.8-08   17 Jun 1994       0630785   27 Aug 1997  
Motorsteuerungsanlage für Kraftfahrzeuge   GME 1993P08866EPFR   CC-8386  
94109368.4-2306   17 Jun 1994       0630785   27 Aug 1997  
Motorsteuerungsanlage für Kraftfahrzeuge   GME 1993P08866EPGB   CC-8386  
94109368.4-2306   17 Jun 1994       0630785   27 Aug 1997  
Motorsteuerungsanlage für Kraftfahrzeuge   GME G-6329-EP-EPA   PTE   94201920.9
  34519       0636777   35382   ENGINE CHARGE CONTROL SYSTEM AND METHOD   GMNA
1993P08879EPDE   CC-8350   59404326.3-08   29 Jul 1994       0639485   15 Oct
1997   Befestigung für einen Sicherheitsgurt und die ihm zugehörigen Komponenten
  GME 1993P08879EPES   CC-8350   94111821.8-1261   29 Jul 1994       0639485  
15 Oct 1997   Befestigung für einen Sicherheitsgurt und die ihm zugehörigen
Komponenten   GME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

1993P08879EPFR   CC-8350   94111821.8-1261   29 Jul 1994       0639485   15 Oct
1997   Befestigung für einen Sicherheitsgurt und die ihm zugehörigen Komponenten
  GME 1993P08879EPGB   CC-8350   94111821.8-1261   29 Jul 1994       0639485  
15 Oct 1997   Befestigung für einen Sicherheitsgurt und die ihm zugehörigen
Komponenten   GME G-8879-EP-EPA   RD   94202085.0   34533       0639707   35935
  ELECTRONIC FUEL INJECTION CONTROL   GMNA G-8879-FR-EPA   RD   94202085.0  
34533       0639707   35935   ELECTRONIC FUEL INJECTION CONTROL   GMNA
G-8879-GB-EPA   RD   94202085.0   34533       0639707   35935   ELECTRONIC FUEL
INJECTION CONTROL   GMNA 1993P08887EPDE   CC-8010   59402732.2-08   15 Sep 1994
      0645530   14 May 1997   Brennkraftmaschine mit einem Luftansaugsystem  
GME 1993P08887EPFR   CC-8010   94114493.3-2301   15 Sep 1994       0645530   14
May 1997   Brennkraftmaschine mit einem Luftansaugsystem   GME 1993P08887EPGB  
CC-8010   94114493.3-2301   15 Sep 1994       0645530   14 May 1997  
Brennkraftmaschine mit einem Luftansaugsystem   GME G-10572-EP-EPA   RD  
94202697.2   20 Sep 1994       0647776   15 Dec 1999   INTERNAL COMBUSTION
ENGINE AIR/FUEL RATIO REGULATION   GMNA G-10572-FR-EPA   RD   94202697.2   20
Sep 1994       0647776   15 Dec 1999   INTERNAL COMBUSTION ENGINE AIR/FUEL RATIO
REGULATION   GMNA G-10572-GB-EPA   RD   94202697.2   20 Sep 1994       0647776  
15 Dec 1999   INTERNAL COMBUSTION ENGINE AIR/FUEL RATIO REGULATION   GMNA
G-10572-IT-EPA   RD   94202697.2   20 Sep 1994       0647776   15 Dec 1999  
INTERNAL COMBUSTION ENGINE AIR/FUEL RATIO REGULATION   GMNA 1993P08892EPDE  
CC-8000   59401700.9-08   04 Oct 1994       0648927   29 Jan 1997   Gehäuse für
Brennkraftmaschine mit V-förmig angeordneten Zylindern   GME 1993P08892EPFR  
CC-8000   94115545.9-2301   04 Oct 1994       0648927   29 Jan 1997   Gehäuse
für Brennkraftmaschine mit V-förmig angeordneten Zylindern   GME 1993P08892EPGB
  CC-8000   94115545.9-2301   04 Oct 1994       0648927   29 Jan 1997   Gehäuse
für Brennkraftmaschine mit V-förmig angeordneten Zylindern   GME H-196208-EP-EPA
  ATC   94116776.9   34632       0650240   35781   FIXED CORE INDUCTIVE CHARGER
  GMNA H-196208-ES-EPA   ATC   94116776.9   34632       0650240   35781   FIXED
CORE INDUCTIVE CHARGER   GMNA H-196208-FR-EPA   ATC   94116776.9   34632      
0650240   35781   FIXED CORE INDUCTIVE CHARGER   GMNA H-196208-GB-EPA   ATC  
94116776.9   34632       0650240   35781   FIXED CORE INDUCTIVE CHARGER   GMNA
H-201330-EP-EPA   ATC   94117225.6   34639       0651405   35522   COOLED
SECONDARY COILS OF ELECTRIC AUTOMOBILE CHARGING TRANSFORMER   GMNA G-8685-EP-EPA
  PTE   94202964.6   34620       0652621   35809   METHOD AND APPARATUS FOR
MAINTAINING VEHICLE BATTERY STATE-OF-CHARGE   GMNA 1993P08897EPDE   CC-8180  
59405890.2-08   02 Nov 1994       0653320   06 May 1998  
Kraftfahrzeug-Vorderachse   GME 1993P08897EPES   CC-8180   94117250.4-2306   02
Nov 1994       0653320   06 May 1998   Kraftfahrzeug-Vorderachse   GME
1993P08897EPFR   CC-8180   94117250.4-2306   02 Nov 1994       0653320   06 May
1998   Kraftfahrzeug-Vorderachse   GME 1993P08897EPGB   CC-8180  
94117250.4-2306   02 Nov 1994       0653320   06 May 1998  
Kraftfahrzeug-Vorderachse   GME 1993P08898EPDE   CC-8510   59402047.6-08   02
Nov 1994       0653334   12 Mar 1997   Airbag-Gehäuse und dessen Befestigung  
GME 1993P08898EPFR   CC-8510   94117251.2-2306   02 Nov 1994       0653334   12
Mar 1997   Airbag-Gehäuse und dessen Befestigung   GME 1993P08898EPGB   CC-8510
  94117251.2-2306   02 Nov 1994       0653334   12 Mar 1997   Airbag-Gehäuse und
dessen Befestigung   GME 1993P08890EPDE   CC-8130   59400591.4-08   07 Oct 1994
      0653550   04 Sep 1996   Entlüftungseinrichtung einer Brennkraftmaschine  
GME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

1993P08890EPFR   CC-8130   94115827.1-2301   07 Oct 1994       0653550   04 Sep
1996   Entlüftungseinrichtung einer Brennkraftmaschine   GME 1993P08890EPGB  
CC-8130   94115827.1-2301   07 Oct 1994       0653550   04 Sep 1996  
Entlüftungseinrichtung einer Brennkraftmaschine   GME G-11669-EP-EPA   PTE  
94203058.6   34627   0654594   34843   0654594   37510   AIR DYNAMICS STATE
CHARACTERIZATION   GMNA 1993P08904EPDE   CC-8510   59402053.0-08   24 Nov 1994  
    0656284   12 Mar 1997   Befestigung eines Luftsackes im Gehäuse eines
Airbagmoduls   GME 1993P08904EPFR   CC-8510   94118457.4-2306   24 Nov 1994    
  0656284   12 Mar 1997   Befestigung eines Luftsackes im Gehäuse eines
Airbagmoduls   GME 1993P08904EPGB   CC-8510   94118457.4-2306   24 Nov 1994    
  0656284   12 Mar 1997   Befestigung eines Luftsackes im Gehäuse eines
Airbagmoduls   GME H-196242-DE-EPA   ATC   69422484.7-08   34636       0657901  
36530   DUCTED AIR-COOLED SECONDARY OF AUTOMOBILE BATTERY CHARGING TRANSFORMER  
GMNA H-196242-EP-EPA   ATC   94117147.2   34636       0657901   36530   DUCTED
AIR-COOLED SECONDARY OF AUTOMOBILE BATTERY CHARGING TRANSFORMER   GMNA
1993P08910EPDE   CC-8151   59402056.5-08   07 Dec 1994       0659615   12 Mar
1997   Pedalwerk für ein Fahrzeug   GME 1993P08910EPES   CC-8151  
94119275.9-2306   07 Dec 1994       0659615   12 Mar 1997   Pedalwerk für ein
Fahrzeug   GME 1993P08910EPFR   CC-8151   94119275.9-2306   07 Dec 1994      
0659615   12 Mar 1997   Pedalwerk für ein Fahrzeug   GME 1993P08910EPGB  
CC-8151   94119275.9-2306   07 Dec 1994       0659615   12 Mar 1997   Pedalwerk
für ein Fahrzeug   GME H-170770-EP-EPA   PTE   94203448.9   34666       0659994
  37300   CLOSED-LOOP CONTROL OF A DIESEL ENGINE   GMNA 1994P08916EPDE   CC-8390
  59504026.8-08   03 Feb 1995       0667478   28 Oct 1998   Luftkanal für
Luftleitungen einer Heizungs- und Belüftungs- bzw. einer Klimaanlage eines
Kraftfahrzeugs   GME 1994P08916EPES   CC-8390   95101469.5-1252   03 Feb 1995  
    0667478   28 Oct 1998   Luftkanal für Luftleitungen einer Heizungs- und
Belüftungs- bzw. einer Klimaanlage eines Kraftfahrzeugs   GME 1994P08916EPFR  
CC-8390   95101469.5-1252   03 Feb 1995       0667478   28 Oct 1998   Luftkanal
für Luftleitungen einer Heizungs- und Belüftungs- bzw. einer Klimaanlage eines
Kraftfahrzeugs   GME 1994P08916EPGB   CC-8390   95101469.5-1252   03 Feb 1995  
    0667478   28 Oct 1998   Luftkanal für Luftleitungen einer Heizungs- und
Belüftungs- bzw. einer Klimaanlage eines Kraftfahrzeugs   GME 1994P08919EPDE  
CC-8360   59501194.2-08   17 Feb 1995       0671292   07 Jan 1998  
Kraftfahrzeug-Hintersitz mit einer geteilten Rückenlehne   GME 1994P08919EPFR  
CC-8360   95102226.8-2306   17 Feb 1995       0671292   07 Jan 1998  
Kraftfahrzeug-Hintersitz mit einer geteilten Rückenlehne   GME 1994P08919EPGB  
CC-8360   95102226.8-2306   17 Feb 1995       0671292   07 Jan 1998  
Kraftfahrzeug-Hintersitz mit einer geteilten Rückenlehne   GME 1994P08920EPDE  
CC-8360   59500179.3-08   17 Feb 1995       0671293   16 Apr 1997  
Kraftfahrzeug-Hintersitz mit einer geteilten Rückenlehne   GME 1994P08920EPFR  
CC-8360   95102227.6-2306   17 Feb 1995       0671293   16 Apr 1997  
Kraftfahrzeug-Hintersitz mit einer geteilten Rückenlehne   GME 1994P08920EPGB  
CC-8360   95102227.6-2306   17 Feb 1995       0671293   16 Apr 1997  
Kraftfahrzeug-Hintersitz mit einer geteilten Rückenlehne   GME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

1994P08922EPDE   CC-8110   59500579.9-08   24 Feb 1995       0671552   03 Sep
1997   Kühlsystem für eine Hubkolbenbrennkraftmaschine   GME 1994P08923EPAT  
CC-8110   95102643.4-2301   24 Feb 1995       0671560   08 Apr 1998  
Zylinderkopfanordnung eines Dieselmotors mit einer Haltevorrichtungfür ein
Kraftstoffeinspritzventil sowie einer Halterung für eine auf dieses wirkende
Einzeleinspritzpumpe   GME 1994P08923EPDE   CC-8110   59501806.8-08   24 Feb
1995       0671560   08 Apr 1998   Zylinderkopfanordnung eines Dieselmotors mit
einer Haltevorrichtungfür ein Kraftstoffeinspritzventil sowie einer Halterung
für eine auf dieses wirkende Einzeleinspritzpumpe   GME 1994P08923EPES   CC-8110
  95102643.4-2301   24 Feb 1995       0671560   08 Apr 1998  
Zylinderkopfanordnung eines Dieselmotors mit einer Haltevorrichtungfür ein
Kraftstoffeinspritzventil sowie einer Halterung für eine auf dieses wirkende
Einzeleinspritzpumpe   GME 1994P08923EPFR   CC-8110   95102643.4-2301   24 Feb
1995       0671560   08 Apr 1998   Zylinderkopfanordnung eines Dieselmotors mit
einer Haltevorrichtungfür ein Kraftstoffeinspritzventil sowie einer Halterung
für eine auf dieses wirkende Einzeleinspritzpumpe   GME 1994P08923EPGB   CC-8110
  95102643.4-2301   24 Feb 1995       0671560   08 Apr 1998  
Zylinderkopfanordnung eines Dieselmotors mit einer Haltevorrichtungfür ein
Kraftstoffeinspritzventil sowie einer Halterung für eine auf dieses wirkende
Einzeleinspritzpumpe   GME G-11667-EP-EPA   PTE   95200455.4   34753      
0674101   37272   INTERNAL COMBUSTION ENGINE CONTROL   GMNA 1996P09209EPDE  
CC-Specht   59506621.6-08   19 Apr 1995       0679348   18 Aug 1999  
Sicherheitsgurtschloß   GME 1996P09209EPES   CC-Specht   95105837.9-2313   19
Apr 1995       0679348   18 Aug 1999   Sicherheitsgurtschloß   GME
1996P09209EPFR   CC-Specht   95105837.9-2313   19 Apr 1995       0679348   18
Aug 1999   Sicherheitsgurtschloß   GME 1996P09209EPGB   CC-Specht  
95105837.9-2313   19 Apr 1995       0679348   18 Aug 1999  
Sicherheitsgurtschloß   GME 1994P08937EPDE   CC-164   59501520.4-08   18 Apr
1995       0679798   04 Mar 1998   Einrichtung zur gleichzeitigen Betätigung
zweier Gaswechselventile einer Brennkraftmaschine   GME H-196502-DE-EPA   ATC  
95106443.5   34817       0680056   36222   ELECTROMAGNETICALLY SHIELDED
INDUCTIVE CHARGING APPARATUS   GMNA H-196502-EP-EPA   ATC   95106443.5   34817  
    0680056   36222   ELECTROMAGNETICALLY SHIELDED INDUCTIVE CHARGING APPARATUS
  GMNA H-196502-ES-EPA   ATC   95106443.5   34817       0680056   36222  
ELECTROMAGNETICALLY SHIELDED INDUCTIVE CHARGING APPARATUS   GMNA H-196502-FR-EPA
  ATC   95106443.5   34817       0680056   36222   ELECTROMAGNETICALLY SHIELDED
INDUCTIVE CHARGING APPARATUS   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

H-196502-GB-EPA   ATC   95106443.5   34817       0680056   36222  
ELECTROMAGNETICALLY SHIELDED INDUCTIVE CHARGING APPARATUS   GMNA H-196500-EP-EPA
  ATC   95106444.3   34817       0680057   35977   INDUCTIVE COUPLER HAVING A
TACTILE FEEL   GMNA H-196500-FR-EPA   ATC   95106444.3   34817       0680057  
35977   INDUCTIVE COUPLER HAVING A TACTILE FEEL   GMNA H-196500-GB-EPA   ATC  
95106444.3   34817       0680057   35977   INDUCTIVE COUPLER HAVING A TACTILE
FEEL   GMNA H-196303-EP-EPA   ATC   95106449.2   34817       0680058   36222   A
COMPOSITE CORE DESIGNED FOR INDUCTIVE COUPLED TRANSFORMER PROBES   GMNA
H-196303-ES-EPA   ATC   95106449.2   34817       0680058   36222   A COMPOSITE
CORE DESIGNED FOR INDUCTIVE COUPLED TRANSFORMER PROBES   GMNA H-196303-FR-EPA  
ATC   95106449.2   34817       0680058   36222   A COMPOSITE CORE DESIGNED FOR
INDUCTIVE COUPLED TRANSFORMER PROBES   GMNA H-196303-GB-EPA   ATC   95106449.2  
34817       0680058   36222   A COMPOSITE CORE DESIGNED FOR INDUCTIVE COUPLED
TRANSFORMER PROBES   GMNA 1994P08943EPGB   CC-8012   94119797.2-1523   15 Dec
1994       0681932   12 Aug 1998   Kraftfahrzeug-Hinterachse   GME
1994P08943EPDE   CC-8012   59406681.6-08   15 Dec 1994       0681932   12 Aug
1998   Kraftfahrzeug-Hinterachse   GME 1994P08943EPES   CC-8012  
94119797.2-1523   15 Dec 1994       0681932   12 Aug 1998  
Kraftfahrzeug-Hinterachse   GME 1994P08943EPFR   CC-8012   94119797.2-1523   15
Dec 1994       0681932   12 Aug 1998   Kraftfahrzeug-Hinterachse   GME
1994P08940EPDE   CC-370/8386   59502948.5-08   05 May 1995       0682302   29
Jul 1998   Steuereinrichtung für eine durch Funksignale zu synchronisierende Uhr
  GME 1994P08940EPGB   CC-370/8386   95106831.1-2208   05 May 1995       0682302
  29 Jul 1998   Steuereinrichtung für eine durch Funksignale zu
synchronisierende Uhr   GME 1994P08940EPIE   CC-370/8386   95106831.1-2208   05
May 1995       0682302   29 Jul 1998   Steuereinrichtung für eine durch
Funksignale zu synchronisierende Uhr   GME 1994P08946EPDE   CC-8330  
59503308.3-08   26 May 1995       0685622   26 Aug 1998   Verfahren zur Montage
eines schwenkbeweglichen Fahrzeugteils und Scharnier zu dessen Realisierung  
GME 1994P08946EPES   CC-8330   95108076.1-2312   26 May 1995       0685622   26
Aug 1998   Verfahren zur Montage eines schwenkbeweglichen Fahrzeugteils und
Scharnier zu dessen Realisierung   GME 1994P08946EPFR   CC-8330  
95108076.1-2312   26 May 1995       0685622   26 Aug 1998   Verfahren zur
Montage eines schwenkbeweglichen Fahrzeugteils und Scharnier zu dessen
Realisierung   GME 1994P08946EPGB   CC-8330   95108076.1-2312   26 May 1995    
  0685622   26 Aug 1998   Verfahren zur Montage eines schwenkbeweglichen
Fahrzeugteils und Scharnier zu dessen Realisierung   GME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

1994P08946EPPT   CC-8330   95108076.1-2312   26 May 1995       0685622   26 Aug
1998   Verfahren zur Montage eines schwenkbeweglichen Fahrzeugteils und
Scharnier zu dessen Realisierung   GME 1994P07883EP   CC-ACUMENTGMBH&CO.O  
95104463.5   27 Mar 1995   0685658   06 Dec 1995   0685658   19 May 1999  
Haltevorrichtung   GME 1994P07883EPBE   CC-ACUMENTGMBH&CO.O   95104463.5   27
Mar 1995       0685658   19 May 1999   Haltevorrichtung   GME 1994P07883EPDE  
CC-ACUMENTGMBH&CO.O   59505954.6-08   27 Mar 1995       0685658   19 May 1999  
Haltevorrichtung   GME 1994P07883EPES   CC-ACUMENTGMBH&CO.O   95104463.5   27
Mar 1995       0685658   19 May 1999   Haltevorrichtung   GME 1994P07883EPFR  
CC-ACUMENTGMBH&CO.O   95104463.5   27 Mar 1995       0685658   19 May 1999  
Haltevorrichtung   GME 1994P07883EPGB   CC-ACUMENTGMBH&CO.O   95104463.5   27
Mar 1995       0685658   19 May 1999   Haltevorrichtung   GME 1994P07883EPNL  
CC-ACUMENTGMBH&CO.O   95104463.5   27 Mar 1995       0685658   19 May 1999  
Haltevorrichtung   GME 1994P07883EPPT   CC-ACUMENTGMBH&CO.O   95104463.5   27
Mar 1995       0685658   19 May 1999   Haltevorrichtung   GME 1994P08950EPDE  
CC-8350   59510137.2-08   09 Jun 1995       0689779   03 Apr 2002  
Sicherheitsgurtschloß   GME 1994P08950EPES   CC-8350   95108932.5-2313   09 Jun
1995       0689779   03 Apr 2002   Sicherheitsgurtschloß   GME 1994P08950EPFR  
CC-8350   95108932.5-2313   09 Jun 1995       0689779   03 Apr 2002  
Sicherheitsgurtschloß   GME 1994P08950EPGB   CC-8350   95108932.5-2313   09 Jun
1995       0689779   03 Apr 2002   Sicherheitsgurtschloß   GME 1994P08955EPDE  
CC-8013   59507123.6-08   23 Jun 1995       0689954   27 Oct 1999  
Sitzanordnung, insbesondere für den Lade- bzw. Fahrgastraum eines
Kraftfahrzeuges   GME 1994P08955EPES   CC-8013   95109813.6-2306   23 Jun 1995  
    0689954   27 Oct 1999   Sitzanordnung, insbesondere für den Lade- bzw.
Fahrgastraum eines Kraftfahrzeuges   GME 1994P08955EPFR   CC-8013  
95109813.6-2306   23 Jun 1995       0689954   27 Oct 1999   Sitzanordnung,
insbesondere für den Lade- bzw. Fahrgastraum eines Kraftfahrzeuges   GME
1994P08955EPGB   CC-8013   95109813.6-2306   23 Jun 1995       0689954   27 Oct
1999   Sitzanordnung, insbesondere für den Lade- bzw. Fahrgastraum eines
Kraftfahrzeuges   GME 1994P08955EPPT   CC-8013   95109813.6-2306   23 Jun 1995  
    0689954   27 Oct 1999   Sitzanordnung, insbesondere für den Lade- bzw.
Fahrgastraum eines Kraftfahrzeuges   GME H-179828-EP-EPA   PTE   95201520.4  
34859       0690225   36390   METHOD FOR CONTROLLING IGNITION TIMING FOR AN
INTERNAL COMBUSTION ENGINE   GMNA 1994P08962EPDE   CC-8150   59502087.9-08   20
Jul 1995       0694420   06 May 1998   Leichtmetallrad   GME 1994P08962EPES  
CC-8150   95111362.0-2306   20 Jul 1995       0694420   06 May 1998  
Leichtmetallrad   GME 1994P08962EPFR   CC-8150   95111362.0-2306   20 Jul 1995  
    0694420   06 May 1998   Leichtmetallrad   GME 1994P08962EPGB   CC-8150  
95111362.0-2306   20 Jul 1995       0694420   06 May 1998   Leichtmetallrad  
GME 1994P08961EPDE   CC-8320   59500708.2-08   14 Jul 1995       0694465   24
Sep 1997   Kraftfahrzeugkarosserie mit integriertem Strukturquerträger   GME
1994P08961EPES   CC-8320   95111041.0-2306   14 Jul 1995       0694465   24 Sep
1997   Kraftfahrzeugkarosserie mit integriertem Strukturquerträger   GME
1994P08961EPFR   CC-8320   95111041.0-2306   14 Jul 1995       0694465   24 Sep
1997   Kraftfahrzeugkarosserie mit integriertem Strukturquerträger   GME
1994P08961EPGB   CC-8320   95111041.0-2306   14 Jul 1995       0694465   24 Sep
1997   Kraftfahrzeugkarosserie mit integriertem Strukturquerträger   GME
1996P09131EPDE   CC-8360   59504878.1-08   05 May 1995       0697307   20 Jan
1999   Vorrichtung zum Verriegeln von geteilt klappbaren Rückenlehnen an
Kraftfahrzeugrücksitzen   GME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

1996P09131EPES   CC-8360   95106842.8-2306   05 May 1995       0697307   20 Jan
1999   Vorrichtung zum Verriegeln von geteilt klappbaren Rückenlehnen an
Kraftfahrzeugrücksitzen   GME 1996P09131EPFR   CC-8360   95106842.8-2306   05
May 1995       0697307   20 Jan 1999   Vorrichtung zum Verriegeln von geteilt
klappbaren Rückenlehnen an Kraftfahrzeugrücksitzen   GME 1996P09131EPGB  
CC-8360   95106842.8-2306   05 May 1995       0697307   20 Jan 1999  
Vorrichtung zum Verriegeln von geteilt klappbaren Rückenlehnen an
Kraftfahrzeugrücksitzen   GME 1996P09131EPIT   CC-8360   95106842.8-2306   05
May 1995       0697307   20 Jan 1999   Vorrichtung zum Verriegeln von geteilt
klappbaren Rückenlehnen an Kraftfahrzeugrücksitzen   GME H-171897-EP-EPA   PTE  
95202126.9   03 Aug 1995       0699551   20 Jan 1999   INTEGRATED TRACTION
CONTROL SYSTEM   GMNA H-187806-EP-EPA   PTT   95202128.5   34914       0699852  
37237   CONTROLLED CAPACITY TORQUE CONVERTER CLUTCH CONTROL SYSTEM   GMNA
2005P50478EPFR   CC-11842500   07005984.5-2421   23 Mar 2007      
07005984.5-2421   26 Nov 2008   Vorrichtung zur Halterung einer
Gurtspanneinrichtung   GME 1994P08979EPDE   CC-8386   59502160.3-08   02 Oct
1995       0706928   13 May 1998   Kraftfahrzeuglenkrad   GME 1994P08979EPES  
CC-8386   95115582.9-1523   02 Oct 1995       0706928   13 May 1998  
Kraftfahrzeuglenkrad   GME 1994P08979EPFR   CC-8386   95115582.9-1523   02 Oct
1995       0706928   13 May 1998   Kraftfahrzeuglenkrad   GME 1994P08979EPGB  
CC-8386   95115582.9-1523   02 Oct 1995       0706928   13 May 1998  
Kraftfahrzeuglenkrad   GME 1994P08980EPDE   CC-8151   59500417.2-08   05 Oct
1995       0707154   23 Jul 1997   Radhalterung für ein Kraftfahrzeug   GME
1994P08978EPDE   CC-8360   59504679.7-08   04 Oct 1995       0709248   30 Dec
1998   Kraftfahrzeugsitz mit einer nach vorn schwenkbaren Rückenlehne   GME
1994P08978EPFR   CC-8360   95115596.9-2306   04 Oct 1995       0709248   30 Dec
1998   Kraftfahrzeugsitz mit einer nach vorn schwenkbaren Rückenlehne   GME
1994P08978EPGB   CC-8360   95115596.9-2306   04 Oct 1995       0709248   30 Dec
1998   Kraftfahrzeugsitz mit einer nach vorn schwenkbaren Rückenlehne   GME
1994P08984EPDE   CC-8320   59501768.1-08   21 Oct 1995       0709279   01 Apr
1998   Kraftfahrzeug-Vorderbau   GME 1994P08984EPES   CC-8320   95116628.9-2306
  21 Oct 1995       0709279   01 Apr 1998   Kraftfahrzeug-Vorderbau   GME
1994P08984EPFR   CC-8320   95116628.9-2306   21 Oct 1995       0709279   01 Apr
1998   Kraftfahrzeug-Vorderbau   GME 1994P08984EPGB   CC-8320   95116628.9-2306
  21 Oct 1995       0709279   01 Apr 1998   Kraftfahrzeug-Vorderbau   GME
1994P08986EPDE   CC-8350   59504552.9-08   25 Oct 1995       0710590   16 Dec
1998   Airbagmodul   GME 1994P08986EPES   CC-8350   95116779.0-2306   25 Oct
1995       0710590   16 Dec 1998   Airbagmodul   GME 1994P08986EPFR   CC-8350  
95116779.0-2306   25 Oct 1995       0710590   16 Dec 1998   Airbagmodul   GME
1994P08986EPGB   CC-8350   95116779.0-2306   25 Oct 1995       0710590   16 Dec
1998   Airbagmodul   GME 1994P08991EPDE   CC-8010   59504902.8-08   29 Nov 1995
      0716221   20 Jan 1999   Brennkraftmaschine mit zwei Zylinderbänken   GME
1994P08991EPES   CC-8010   95118759.0-2301   29 Nov 1995       0716221   20 Jan
1999   Brennkraftmaschine mit zwei Zylinderbänken   GME 1994P08991EPFR   CC-8010
  95118759.0-2301   29 Nov 1995       0716221   20 Jan 1999   Brennkraftmaschine
mit zwei Zylinderbänken   GME 1994P08991EPGB   CC-8010   95118759.0-2301   29
Nov 1995       0716221   20 Jan 1999   Brennkraftmaschine mit zwei
Zylinderbänken   GME 1994P08990EPDE   CC-8010/8012   59502403.3   29 Nov 1995  
    0716242   03 Jun 1998   Elektromotorische Betätigung einer
Reibscheibenkupplung   GME 1994P08990EPES   CC-8010/8012   95118760.8-1252   29
Nov 1995       0716242   03 Jun 1998   Elektromotorische Betätigung einer
Reibscheibenkupplung   GME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

1994P08990EPFR   CC-8010/8012   95118760.8-1252   29 Nov 1995       0716242   03
Jun 1998   Elektromotorische Betätigung einer Reibscheibenkupplung   GME
1994P08990EPGB   CC-8010/8012   95118760.8-1252   29 Nov 1995       0716242   03
Jun 1998   Elektromotorische Betätigung einer Reibscheibenkupplung   GME
H-181815-EP-EPA   PTT   95203093.0   35016       0716947   36362   HYBRID POWER
TRANSMISSION   GMNA 1994P08992EPDE   CC-8350   59505195.2-08   07 Dec 1995      
0716962   03 Mar 1999   Airbagmodul   GME 1994P08992EPES   CC-8350  
95119272.3-2306   07 Dec 1995       0716962   03 Mar 1999   Airbagmodul   GME
1994P08992EPFR   CC-8350   95119272.3-2306   07 Dec 1995       0716962   03 Mar
1999   Airbagmodul   GME 1994P08992EPGB   CC-8350   95119272.3-2306   07 Dec
1995       0716962   03 Mar 1999   Airbagmodul   GME 1994P08995EPDE   CC-8240  
59506527.9-08   14 Dec 1995       0718537   04 Aug 1999   Flexible Verbindung
von Rohren, insbesondere von Abgasleitungs- rohren bei Kraftfahrzeugen   GME
1995P08998EPDE   CC-8350   59605733.4-08   15 Jan 1996       0722880   16 Aug
2000   Kraftfahrzeugdach mit zumindest einem daran befestigten Dach- anbauteil
sowie Montagevorrichtung für Dachanbauteile   GME 1995P08998EPES   CC-8350  
96100481.9-2306   15 Jan 1996       0722880   16 Aug 2000   Kraftfahrzeugdach
mit zumindest einem daran befestigten Dach- anbauteil sowie Montagevorrichtung
für Dachanbauteile   GME 1995P08998EPFR   CC-8350   96100481.9-2306   15 Jan
1996       0722880   16 Aug 2000   Kraftfahrzeugdach mit zumindest einem daran
befestigten Dach- anbauteil sowie Montagevorrichtung für Dachanbauteile   GME
1995P08998EPGB   CC-8350   96100481.9-2306   15 Jan 1996       0722880   16 Aug
2000   Kraftfahrzeugdach mit zumindest einem daran befestigten Dach- anbauteil
sowie Montagevorrichtung für Dachanbauteile   GME H-182927-EP-EPA   RD  
96200079.0   35079       0727330   36621   REINFORCED VEHICLE DOOR   GMNA
1995P09004EPDE   CC-6306   59606282.6-08   09 Feb 1996       0727345   30 Nov
2000   Anlage zum Zusammenbau von Kraftfahrzeugkarosserien   GME 1995P09004EPES
  CC-6306   96101868.6-1264   09 Feb 1996       0727345   30 Nov 2000   Anlage
zum Zusammenbau von Kraftfahrzeugkarosserien   GME 1995P09004EPFR   CC-6306  
96101868.6-1264   09 Feb 1996       0727345   30 Nov 2000   Anlage zum
Zusammenbau von Kraftfahrzeugkarosserien   GME 1995P09004EPGB   CC-6306  
96101868.6-1264   09 Feb 1996       0727345   30 Nov 2000   Anlage zum
Zusammenbau von Kraftfahrzeugkarosserien   GME 1995P09004EPIT   CC-6306  
96101868.6-1264   09 Feb 1996       0727345   30 Nov 2000   Anlage zum
Zusammenbau von Kraftfahrzeugkarosserien   GME 1995P09005EPDE   CC-8144  
59600013.8-08   10 Feb 1996       0728611   23 Jul 1997   Lagerung für den
Schalthebel insbesondere eines Geschwindigkeits- wechselgetriebes eines
Kraftfahrzeuges   GME 1995P09008EPDE   CC-8152   59600369.2-08   10 Feb 1996    
  0728658   29 Jul 1998   Hinterachse für ein Kraftfahrzeug   GME 1995P09008EPES
  CC-8152   96101943.7-2306   10 Feb 1996       0728658   29 Jul 1998  
Hinterachse für ein Kraftfahrzeug   GME 1995P09008EPFR   CC-8152  
96101943.7-2306   10 Feb 1996       0728658   29 Jul 1998   Hinterachse für ein
Kraftfahrzeug   GME 1995P09008EPGB   CC-8152   96101943.7-2306   10 Feb 1996    
  0728658   29 Jul 1998   Hinterachse für ein Kraftfahrzeug   GME
H-166983-EP-EPA   RD   96200315.8   12 Feb 1996       0731190   06 May 1999  
PROCESS FOR THE FORMATION OF WEAR- AND SCUFF-RESISTANT CARBON COATINGS   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

H-166983-FR-EPA   RD   96200315.8   12 Feb 1996       0731190   06 May 1999  
PROCESS FOR THE FORMATION OF WEAR- AND SCUFF-RESISTANT CARBON COATINGS   GMNA
H-166983-GB-EPA   RD   96200315.8   12 Feb 1996       0731190   06 May 1999  
PROCESS FOR THE FORMATION OF WEAR- AND SCUFF-RESISTANT CARBON COATINGS   GMNA
1995P09014EPDE   CC-8390   59600983.6-08   04 Mar 1996       0732231   16 Dec
1998   Heizungs- und Belüftungs- bzw. Klimaanlage für Kraftfahrzeuge   GME
1995P09014EPES   CC-8390   96103319.8-2306   04 Mar 1996       0732231   16 Dec
1998   Heizungs- und Belüftungs- bzw. Klimaanlage für Kraftfahrzeuge   GME
1995P09014EPFR   CC-8390   96103319.8-2306   04 Mar 1996       0732231   16 Dec
1998   Heizungs- und Belüftungs- bzw. Klimaanlage für Kraftfahrzeuge   GME
1995P09014EPGB   CC-8390   96103319.8-2306   04 Mar 1996       0732231   16 Dec
1998   Heizungs- und Belüftungs- bzw. Klimaanlage für Kraftfahrzeuge   GME
1995P09021EPAT   CC-6101/7000   96105340.2-2302   03 Apr 1996       0737543   19
Jun 2002   Bearbeitungs- und/oder Montageanlage   GME 1995P09021EPDE  
CC-6101/7000   59609358.6-08   03 Apr 1996       0737543   19 Jun 2002  
Bearbeitungs- und/oder Montageanlage   GME 1995P09021EPES   CC-6101/7000  
96105340.2-2302   03 Apr 1996       0737543   19 Jun 2002   Bearbeitungs-
und/oder Montageanlage   GME 1995P09021EPFR   CC-6101/7000   96105340.2-2302  
03 Apr 1996       0737543   19 Jun 2002   Bearbeitungs- und/oder Montageanlage  
GME 1995P09021EPGB   CC-6101/7000   96105340.2-2302   03 Apr 1996       0737543
  19 Jun 2002   Bearbeitungs- und/oder Montageanlage   GME 1995P09021EPIT  
CC-6101/7000   96105340.2-2302   03 Apr 1996       0737543   19 Jun 2002  
Bearbeitungs- und/oder Montageanlage   GME 1995P09021EPPT   CC-6101/7000  
96105340.2-2302   03 Apr 1996       0737543   19 Jun 2002   Bearbeitungs-
und/oder Montageanlage   GME 1995P09025EPDE   CC-8390   59602053.8-08   30 Mar
1996       0738619   02 Jun 1999   Bediengerät für eine mit einer
Heizeinrichtung und einer Kälte- anlage ausgestattete Klimaanlage eines
Kraftfahrzeugs   GME 1995P09025EPES   CC-8390   96105149.7-2306   30 Mar 1996  
    0738619   02 Jun 1999   Bediengerät für eine mit einer Heizeinrichtung und
einer Kälte- anlage ausgestattete Klimaanlage eines Kraftfahrzeugs   GME
1995P09025EPFR   CC-8390   96105149.7-2306   30 Mar 1996       0738619   02 Jun
1999   Bediengerät für eine mit einer Heizeinrichtung und einer Kälte- anlage
ausgestattete Klimaanlage eines Kraftfahrzeugs   GME 1995P09025EPGB   CC-8390  
96105149.7-2306   30 Mar 1996       0738619   02 Jun 1999   Bediengerät für eine
mit einer Heizeinrichtung und einer Kälte- anlage ausgestattete Klimaanlage
eines Kraftfahrzeugs   GME 1995P09028EPDE   CC-8390   59607345.3-08   02 May
1996       0742115   25 Jul 2001   Entlüftungsvorrichtung zur Entlüftung des
Innenraumes eines Kraftfahrzeugs   GME 1995P09028EPES   CC-8390  
96106887.1-2317   02 May 1996       0742115   25 Jul 2001  
Entlüftungsvorrichtung zur Entlüftung des Innenraumes eines Kraftfahrzeugs   GME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

1995P09028EPFR   CC-8390   96106887.1-2317   02 May 1996       0742115   25 Jul
2001   Entlüftungsvorrichtung zur Entlüftung des Innenraumes eines
Kraftfahrzeugs   GME 1995P09028EPGB   CC-8390   96106887.1-2317   02 May 1996  
    0742115   25 Jul 2001   Entlüftungsvorrichtung zur Entlüftung des
Innenraumes eines Kraftfahrzeugs   GME H-178463-DE-EPA   RD   96201191.2   29
Apr 1996       0744785   17 Oct 2001   TRANSPARENT VEHICLE WINDOW ANTENNA   GMNA
H-178463-EP-EPA   RD   96201191.2   29 Apr 1996       0744785   17 Oct 2001  
TRANSPARENT VEHICLE WINDOW ANTENNA   GMNA H-178463-FR-EPA   RD   96201191.2   29
Apr 1996       0744785   17 Oct 2001   TRANSPARENT VEHICLE WINDOW ANTENNA   GMNA
H-178463-GB-EPA   RD   96201191.2   29 Apr 1996       0744785   17 Oct 2001  
TRANSPARENT VEHICLE WINDOW ANTENNA   GMNA H-194381-EP-EPA   RD   96201308.2  
35198       0747509   36383   ELECTROLYTIC PRODUCTION PROCESS FOR MAGNESIUM AND
ITS ALLOYS   GMNA H-194381-FR-EPA   RD   96201308.2   35198       0747509  
36383   ELECTROLYTIC PRODUCTION PROCESS FOR MAGNESIUM AND ITS ALLOYS   GMNA
H-194381-SE-EPA   RD   96201308.2   35198       0747509   36383   ELECTROLYTIC
PRODUCTION PROCESS FOR MAGNESIUM AND ITS ALLOYS   GMNA 1995P09041EPDE  
CC-8320/8350   59601099.0-08   19 Jun 1996       0751047   07 Jan 1999   An
einem Fahrzeugsitz angeordneter Seiten-Airbag   GME 1995P09041EPFR  
CC-8320/8350   96109857.1-2306   19 Jun 1996       0751047   07 Jan 1999   An
einem Fahrzeugsitz angeordneter Seiten-Airbag   GME 1995P09041EPGB  
CC-8320/8350   96109857.1-2306   19 Jun 1996       0751047   07 Jan 1999   An
einem Fahrzeugsitz angeordneter Seiten-Airbag   GME 1995P09041EPIT  
CC-8320/8350   96109857.1-2306   19 Jun 1996       0751047   07 Jan 1999   An
einem Fahrzeugsitz angeordneter Seiten-Airbag   GME 1995P09040EPDE  
CC-6302/6304   59600046.4-08   14 Jun 1996       0751061   12 Nov 1997   Anlage
zum Fügen der Chassis-Aggregate mit der Karosserie eines Kraftfahrzeugs   GME
1995P09040EPES   CC-6302/6304   96109585.8-1523   14 Jun 1996       0751061   12
Nov 1997   Anlage zum Fügen der Chassis-Aggregate mit der Karosserie eines
Kraftfahrzeugs   GME 1995P09040EPFR   CC-6302/6304   6109585.8-1523   14 Jun
1996       0751061   12 Nov 1997   Anlage zum Fügen der Chassis-Aggregate mit
der Karosserie eines Kraftfahrzeugs   GME 1995P09040EPGB   CC-6302/6304  
96109585.8-1523   14 Jun 1996       0751061   12 Nov 1997   Anlage zum Fügen der
Chassis-Aggregate mit der Karosserie eines Kraftfahrzeugs   GME 1995P09040EPIT  
CC-6302/6304   96109585.8-1523   14 Jun 1996       0751061   12 Nov 1997  
Anlage zum Fügen der Chassis-Aggregate mit der Karosserie eines Kraftfahrzeugs  
GME H-190149-DE-EPA   PTT   96201474.2   35213       0751323   37006   AUTOMATIC
TRANSMISSION HOT MODE MANAGEMENT   GMNA H-190149-EP-EPA   PTT   96201474.2  
35213       0751323   37006   AUTOMATIC TRANSMISSION HOT MODE MANAGEMENT   GMNA
G-11549-DE-EPA   PTT   96201472.6   35213   0751324   35432   0751324   37111  
SHIFT FLARE CONTROL   GMNA G-11549-EP-EPA   PTT   96201472.6   35213   0751324  
35432   0751324   37111   SHIFT FLARE CONTROL   GMNA 1995P09042EPDE   CC-8013  
59606817.4-08   19 Jun 1996       0752363   25 Apr 2001   Abdeckung für einen
Wasserkasten eines Kraftfahrzeuges   GME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

1995P09042EPES   CC-8013   96109858.9-2306   19 Jun 1996       0752363   25 Apr
2001   Abdeckung für einen Wasserkasten eines Kraftfahrzeuges   GME
1995P09042EPFR   CC-8013   96109858.9-2306   19 Jun 1996       0752363   25 Apr
2001   Abdeckung für einen Wasserkasten eines Kraftfahrzeuges   GME
1995P09042EPGB   CC-8013   96109858.9-2306   19 Jun 1996       0752363   25 Apr
2001   Abdeckung für einen Wasserkasten eines Kraftfahrzeuges   GME
1995P09042EPIT   CC-8013   96109858.9-2306   19 Jun 1996       0752363   25 Apr
2001   Abdeckung für einen Wasserkasten eines Kraftfahrzeuges   GME
1995P09043EPDE   CC-8139   59604154.3-08   22 Jun 1996       0752547   12 Jan
2000   Handschaltung zur Betätigung eines Wechselgetriebes   GME 1995P09043EPES
  CC-8139   96110105.2-2306   22 Jun 1996       0752547   12 Jan 2000  
Handschaltung zur Betätigung eines Wechselgetriebes   GME 1995P09043EPFR  
CC-8139   96110105.2-2306   22 Jun 1996       0752547   12 Jan 2000  
Handschaltung zur Betätigung eines Wechselgetriebes   GME 1995P09043EPGB  
CC-8139   96110105.2-2306   22 Jun 1996       0752547   12 Jan 2000  
Handschaltung zur Betätigung eines Wechselgetriebes   GME 1995P09049EPDE  
CC-8360   59607708.4-08   03 Jul 1996       0753447   19 Sep 2001   Verkleidung
einer verstellbaren Lenksäule   GME 1995P09049EPES   CC-8360   96110699.4-1264  
03 Jul 1996       0753447   19 Sep 2001   Verkleidung einer verstellbaren
Lenksäule   GME 1995P09049EPFR   CC-8360   96110699.4-1264   03 Jul 1996      
0753447   19 Sep 2001   Verkleidung einer verstellbaren Lenksäule   GME
1995P09049EPGB   CC-8360   96110699.4-1264   03 Jul 1996       0753447   19 Sep
2001   Verkleidung einer verstellbaren Lenksäule   GME H-191718-DE-EPA   PTTA  
96201689.5   35233       0755818   36929   TWO-MODE,COMPOUND-SPLIT,
ELECTRO-MECHANICAL VEHICULAR TRANSMISSION   GMNA H-191718-EP-EPA   PTTA  
96201689.5   35233       0755818   36929   TWO-MODE,COMPOUND-SPLIT,
ELECTRO-MECHANICAL VEHICULAR TRANSMISSION   GMNA H-191718-FR-EPA   PTTA  
96201689.5   35233       0755818   36929   TWO-MODE,COMPOUND-SPLIT,
ELECTRO-MECHANICAL VEHICULAR TRANSMISSION   GMNA H-191718-GB-EPA   PTTA  
96201689.5   35233       0755818   36929   TWO-MODE,COMPOUND-SPLIT,
ELECTRO-MECHANICAL VEHICULAR TRANSMISSION   GMNA 1995P09053EPDE   CC-8360  
59607981.8-08   24 Jul 1996       0756964   24 Oct 2001   Umlegbare Kopfstütze,
insbesondere für Kraftfahrzeuge   GME 1995P09053EPES   CC-8360   96111901.3-2317
  24 Jul 1996       0756964   24 Oct 2001   Umlegbare Kopfstütze, insbesondere
für Kraftfahrzeuge   GME 1995P09053EPFR   CC-8360   96111901.3-2317   24 Jul
1996       0756964   24 Oct 2001   Umlegbare Kopfstütze, insbesondere für
Kraftfahrzeuge   GME 1995P09053EPGB   CC-8360   96111901.3-2317   24 Jul 1996  
    0756964   24 Oct 2001   Umlegbare Kopfstütze, insbesondere für
Kraftfahrzeuge   GME 1995P09052EPDE   CC-8350   59603403.2-08   24 Jul 1996    
  0756970   20 Oct 1999   Einrichtung zur Übertragung eines Crash-Impulses   GME
1995P09052EPES   CC-8350   96111900.5-2306   24 Jul 1996       0756970   20 Oct
1999   Einrichtung zur Übertragung eines Crash-Impulses   GME 1995P09052EPFR  
CC-8350   96111900.5-2306   24 Jul 1996       0756970   20 Oct 1999  
Einrichtung zur Übertragung eines Crash-Impulses   GME 1995P09052EPGB   CC-8350
  96111900.5-2306   24 Jul 1996       0756970   20 Oct 1999   Einrichtung zur
Übertragung eines Crash-Impulses   GME 1995P09056EPDE   CC-8390/8370  
59608116.2-08   31 Jul 1996       0757943   07 Nov 2001   Verfahren zur Regelung
der Innenraumtemperatur in der Fahrgastzelleeines Kraftfahrzeugs   GME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

1995P09056EPES   CC-8390/8370   96112352.8-2306   31 Jul 1996       0757943   07
Nov 2001   Verfahren zur Regelung der Innenraumtemperatur in der
Fahrgastzelleeines Kraftfahrzeugs   GME 1995P09056EPFR   CC-8390/8370  
96112352.8-2306   31 Jul 1996       0757943   07 Nov 2001   Verfahren zur
Regelung der Innenraumtemperatur in der Fahrgastzelleeines Kraftfahrzeugs   GME
1995P09056EPGB   CC-8390/8370   96112352.8-2306   31 Jul 1996       0757943   07
Nov 2001   Verfahren zur Regelung der Innenraumtemperatur in der
Fahrgastzelleeines Kraftfahrzeugs   GME 1995P09057EPES   CC-8360  
96112757.8-2306   08 Aug 1996       0758593   13 Dec 2000   Kraftfahrzeugsitz
mit einer Sicherheitsgurt-Vorrichtung   GME 1995P09057EPFR   CC-8360  
96112757.8-2306   08 Aug 1996       0758593   13 Dec 2000   Kraftfahrzeugsitz
mit einer Sicherheitsgurt-Vorrichtung   GME 1995P09057EPGB   CC-8360  
96112757.8-2306   08 Aug 1996       0758593   13 Dec 2000   Kraftfahrzeugsitz
mit einer Sicherheitsgurt-Vorrichtung   GME 1995P09057EPPT   CC-8360  
96112757.8-2306   08 Aug 1996     31 May 2001   0758593   13 Dec 2000  
Kraftfahrzeugsitz mit einer Sicherheitsgurt-Vorrichtung   GME 1995P09058EPAT  
CC-8161   96112756.0-2301   08 Aug 1996       0758714   17 Nov 1999  
Abgasstrang eines Ottomotors   GME 1995P09058EPDE   CC-8161   59603662.0-08   08
Aug 1996       0758714   17 Nov 1999   Abgasstrang eines Ottomotors   GME
1995P09058EPFR   CC-8161   96112756.0-2301   08 Aug 1996       0758714   17 Nov
1999   Abgasstrang eines Ottomotors   GME 1995P09058EPGB   CC-8161  
96112756.0-2301   08 Aug 1996       0758714   17 Nov 1999   Abgasstrang eines
Ottomotors   GME 1995P09058EPIT   CC-8161   96112756.0-2301   08 Aug 1996      
0758714   17 Nov 1999   Abgasstrang eines Ottomotors   GME 1995P09059EPAT  
CC-8139   96112930.1-2315   12 Aug 1996       0762003   27 Oct 1999  
Synchronisiereinrichtung für Schaltkupplungen, insbesondere von Schaltgetrieben
für Kraftfahrzeuge   GME 1995P09059EPDE   CC-8139   59603469.5-08   12 Aug 1996
      0762003   27 Oct 1999   Synchronisiereinrichtung für Schaltkupplungen,
insbesondere von Schaltgetrieben für Kraftfahrzeuge   GME 1995P09059EPES  
CC-8139   96112930.1-2315   12 Aug 1996       0762003   27 Oct 1999  
Synchronisiereinrichtung für Schaltkupplungen, insbesondere von Schaltgetrieben
für Kraftfahrzeuge   GME 1995P09059EPFR   CC-8139   96112930.1-2315   12 Aug
1996       0762003   27 Oct 1999   Synchronisiereinrichtung für
Schaltkupplungen, insbesondere von Schaltgetrieben für Kraftfahrzeuge   GME
1995P09059EPGB   CC-8139   96112930.1-2315   12 Aug 1996       0762003   27 Oct
1999   Synchronisiereinrichtung für Schaltkupplungen, insbesondere von
Schaltgetrieben für Kraftfahrzeuge   GME 1995P09059EPIT   CC-8139  
96112930.1-2315   12 Aug 1996       0762003   27 Oct 1999  
Synchronisiereinrichtung für Schaltkupplungen, insbesondere von Schaltgetrieben
für Kraftfahrzeuge   GME H-194506-EP-EPA   PTTA   96202579.7   35324      
0768481   36558   ELECTRO-HYDRAULIC CONTROL SYSTEM IN A POWER TRANSMISSION  
GMNA H-194506-FR-EPA   PTTA   96202579.7   35324       0768481   36558  
ELECTRO-HYDRAULIC CONTROL SYSTEM IN A POWER TRANSMISSION   GMNA H-194506-GB-EPA
  PTTA   96202579.7   35324       0768481   36558   ELECTRO-HYDRAULIC CONTROL
SYSTEM IN A POWER TRANSMISSION   GMNA H-194506-IT-EPA   PTTA   96202579.7  
35324       0768481   36558   ELECTRO-HYDRAULIC CONTROL SYSTEM IN A POWER
TRANSMISSION   GMNA 1995P09078EPDE   CC-8012   59602940.3-08   04 Nov 1996      
0774369   01 Sep 1999   Verbundlenker-Hinterachse   GME 1995P09078EPES   CC-8012
  96117646.8-2306   04 Nov 1996       0774369   01 Sep 1999  
Verbundlenker-Hinterachse   GME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

1995P09078EPFR   CC-8012   96117646.8-2306   04 Nov 1996       0774369   01 Sep
1999   Verbundlenker-Hinterachse   GME 1995P09078EPGB   CC-8012  
96117646.8-2306   04 Nov 1996       0774369   01 Sep 1999  
Verbundlenker-Hinterachse   GME 1995P09078EPIT   CC-8012   96117646.8-2306   04
Nov 1996       0774369   01 Sep 1999   Verbundlenker-Hinterachse   GME
1995P09083EPDE   CC-8340   59607129.9-08   20 Nov 1996       0777106   20 Jun
2001   Einrichtung zur Kommunikation und Information in einem Kraftfahrzeug  
GME 1995P09083EPES   CC-8340   96118566.7-2213   20 Nov 1996       0777106   20
Jun 2001   Einrichtung zur Kommunikation und Information in einem Kraftfahrzeug
  GME 1995P09083EPFR   CC-8340   96118566.7-2213   20 Nov 1996       0777106  
20 Jun 2001   Einrichtung zur Kommunikation und Information in einem
Kraftfahrzeug   GME 1995P09083EPGB   CC-8340   96118566.7-2213   20 Nov 1996    
  0777106   20 Jun 2001   Einrichtung zur Kommunikation und Information in einem
Kraftfahrzeug   GME H-194386-DE-EPA   RD   96203244.7   35388       0780175  
37713   METHOD OF FORMING REFRACTORY COATED FOUNDRY CORE   GMNA H-194386-EP-EPA
  RD   96203244.7   35388       0780175   37713   METHOD OF FORMING REFRACTORY
COATED FOUNDRY CORE   GMNA H-194386-ES-EPA   RD   96203244.7   35388      
0780175   37713   METHOD OF FORMING REFRACTORY COATED FOUNDRY CORE   GMNA
H-194386-FR-EPA   RD   96203244.7   35388       0780175   37713   METHOD OF
FORMING REFRACTORY COATED FOUNDRY CORE   GMNA H-194386-GB-EPA   RD   96203244.7
  35388       0780175   37713   METHOD OF FORMING REFRACTORY COATED FOUNDRY CORE
  GMNA H-194386-IT-EPA   RD   96203244.7   35388       0780175   37713   METHOD
OF FORMING REFRACTORY COATED FOUNDRY CORE   GMNA 1995P09088EPDE   CC-8161  
59609749.2-08   12 Dec 1996       0781911   02 Oct 2002   Verfahren zur
Unterdrückung des beim Übergang von Zug- auf Schubbetrieb auftretenden Ruckelns
einer zum Antrieb eines Kraftfahrzeuges dienenden Brennkraftmaschine   GME
1995P09088EPFR   CC-8161   96119903.1-2311   12 Dec 1996       0781911   02 Oct
2002   Verfahren zur Unterdrückung des beim Übergang von Zug- auf Schubbetrieb
auftretenden Ruckelns einer zum Antrieb eines Kraftfahrzeuges dienenden
Brennkraftmaschine   GME 1995P09088EPGB   CC-8161   96119903.1-2311   12 Dec
1996       0781911   02 Oct 2002   Verfahren zur Unterdrückung des beim Übergang
von Zug- auf Schubbetrieb auftretenden Ruckelns einer zum Antrieb eines
Kraftfahrzeuges dienenden Brennkraftmaschine   GME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

1995P09088EPIT   CC-8161   96119903.1-2311   12 Dec 1996       0781911   02 Oct
2002   Verfahren zur Unterdrückung des beim Übergang von Zug- auf Schubbetrieb
auftretenden Ruckelns einer zum Antrieb eines Kraftfahrzeuges dienenden
Brennkraftmaschine   GME 1996P09090EPDE   CC-8166   59605496.3-08   21 Dec 1996
      0784170   28 Jun 2000   Verfahren zur Steuerung des Hochschaltvorganges
eines Kraftfahrzeug-Automatikgetriebes   GME 1996P09090EPFR   CC-8166  
96120702.4-1254   21 Dec 1996       0784170   28 Jun 2000   Verfahren zur
Steuerung des Hochschaltvorganges eines Kraftfahrzeug-Automatikgetriebes   GME
1996P09090EPGB   CC-8166   96120702.4-1254   21 Dec 1996       0784170   28 Jun
2000   Verfahren zur Steuerung des Hochschaltvorganges eines
Kraftfahrzeug-Automatikgetriebes   GME 1996P09090EPIT   CC-8166  
96120702.4-1254   21 Dec 1996       0784170   28 Jun 2000   Verfahren zur
Steuerung des Hochschaltvorganges eines Kraftfahrzeug-Automatikgetriebes   GME
1996P09108EPDE   CC-3350   59701493.0-08   20 Feb 1997       0794093   26 Apr
2000   Steuereinheit für Front- und Seitenairbags eines Insassenschutzsystems  
GME 1996P09108EPES   CC-3350   97102736.2-2306   20 Feb 1997       0794093   26
Apr 2000   Steuereinheit für Front- und Seitenairbags eines
Insassenschutzsystems   GME 1996P09108EPFR   CC-3350   97102736.2-2306   20 Feb
1997       0794093   26 Apr 2000   Steuereinheit für Front- und Seitenairbags
eines Insassenschutzsystems   GME 1996P09108EPGB   CC-3350   97102736.2-2306  
20 Feb 1997       0794093   26 Apr 2000   Steuereinheit für Front- und
Seitenairbags eines Insassenschutzsystems   GME 1996P09108EPIT   CC-3350  
97102736.2-2306   20 Feb 1997       0794093   26 Apr 2000   Steuereinheit für
Front- und Seitenairbags eines Insassenschutzsystems   GME 1996P09110EPDE  
CC-8012   97103390.7-2421   26 Feb 1997   0794106   10 Sep 1997   0794106   18
Sep 2002   Fahrschemel für eine gelenkte Achse eines Kraftfahrzeuges   GME
1996P09110EPES   CC-8012   97103390.7-2421   26 Feb 1997   0794106   10 Sep 1997
  0794106   18 Sep 2002   Fahrschemel für eine gelenkte Achse eines
Kraftfahrzeuges   GME 1996P09110EPFR   CC-8012   97103390.7-2421   26 Feb 1997  
0794106   10 Sep 1997   0794106   18 Sep 2002   Fahrschemel für eine gelenkte
Achse eines Kraftfahrzeuges   GME 1996P09110EPGB   CC-8012   97103390.7-2421  
26 Feb 1997   0794106   10 Sep 1997   0794106   18 Sep 2002   Fahrschemel für
eine gelenkte Achse eines Kraftfahrzeuges   GME 1996P09121EPDE   CC-8360  
59707756.8-08   12 Mar 1997       0798155   24 Jul 2002  
Befestigungsvorrichtung   GME 1996P09121EPES   CC-8360   97104129.8-2424   12
Mar 1997       0798155   24 Jul 2002   Befestigungsvorrichtung   GME
1996P09121EPFR   CC-8360   97104129.8-2424   12 Mar 1997       0798155   24 Jul
2002   Befestigungsvorrichtung   GME 1996P09121EPGB   CC-8360   97104129.8-2424
  12 Mar 1997       0798155   24 Jul 2002   Befestigungsvorrichtung   GME
1996P09121EPIT   CC-8360   97104129.8-2424   12 Mar 1997       0798155   24 Jul
2002   Befestigungsvorrichtung   GME 1996P09122EPDE   CC-8360   59707462.3-08  
18 Mar 1997       0799741   12 Jun 2002   Kraftfahrzeugsitz mit einem
schwenkbaren Sitzteil   GME 1996P09122EPES   CC-8360   97104564.6-2423   18 Mar
1997       0799741   12 Jun 2002   Kraftfahrzeugsitz mit einem schwenkbaren
Sitzteil   GME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

1996P09122EPFR   CC-8360   97104564.6-2423   18 Mar 1997       0799741   12 Jun
2002   Kraftfahrzeugsitz mit einem schwenkbaren Sitzteil   GME 1996P09122EPGB  
CC-8360   97104564.6-2423   18 Mar 1997       0799741   12 Jun 2002  
Kraftfahrzeugsitz mit einem schwenkbaren Sitzteil   GME 1996P09122EPIT   CC-8360
  97104564.6-2423   18 Mar 1997       0799741   12 Jun 2002   Kraftfahrzeugsitz
mit einem schwenkbaren Sitzteil   GME H-194755-DE-EPA   RD   97200746.2   12 Mar
1997       0801403   19 Sep 2001   MAGNETORHEOLOGICAL FLUIDS   GMNA
H-194755-EP-EPA   RD   97200746.2   12 Mar 1997       0801403   19 Sep 2001  
MAGNETORHEOLOGICAL FLUIDS   GMNA H-194755-FR-EPA   RD   97200746.2   12 Mar 1997
      0801403   19 Sep 2001   MAGNETORHEOLOGICAL FLUIDS   GMNA H-194755-GB-EPA  
RD   97200746.2   12 Mar 1997       0801403   19 Sep 2001   MAGNETORHEOLOGICAL
FLUIDS   GMNA H-191587-DE-EPA   PTE   97200869.2   35513       0802317   37874  
ACTIVE DRIVELINE DAMPING   GMNA H-191587-EP-EPA   PTE   97200869.2   35513      
0802317   37874   ACTIVE DRIVELINE DAMPING   GMNA H-196728-DE-EPA   PTTA  
97200889.0   35543       0805059   36754   HYBRID POWER TRANSMISSION WITH POWER
TAKE-OFF APPARATUS   GMNA H-196728-EP-EPA   PTTA   97200889.0   35543      
0805059   36754   HYBRID POWER TRANSMISSION WITH POWER TAKE-OFF APPARATUS   GMNA
1996P09133EPDE   CC-8380   59708035.6-08   22 Apr 1997       0807823   28 Aug
2002   Kraftfahrzeug mit einer Anzeigevorrichtung   GME 1996P09133EPES   CC-8380
  97106608.9-2213   22 Apr 1997       0807823   28 Aug 2002   Kraftfahrzeug mit
einer Anzeigevorrichtung   GME 1996P09133EPFR   CC-8380   97106608.9-2213   22
Apr 1997       0807823   28 Aug 2002   Kraftfahrzeug mit einer
Anzeigevorrichtung   GME 1996P09133EPGB   CC-8380   97106608.9-2213   22 Apr
1997       0807823   28 Aug 2002   Kraftfahrzeug mit einer Anzeigevorrichtung  
GME 1996P09133EPIT   CC-8380   97106608.9-2213   22 Apr 1997       0807823   28
Aug 2002   Kraftfahrzeug mit einer Anzeigevorrichtung   GME H-194841-DE-EPA   RD
  97201167.0   21 Apr 1997       0808732   19 Dec 2001   VEHICLE CHASSIS SYSTEM
CONTROL METHOD AND APPARATUS   GMNA H-194841-EP-EPA   RD   97201167.0   21 Apr
1997       0808732   19 Dec 2001   VEHICLE CHASSIS SYSTEM CONTROL METHOD AND
APPARATUS   GMNA H-194841-FR-EPA   RD   97201167.0   21 Apr 1997       0808732  
19 Dec 2001   VEHICLE CHASSIS SYSTEM CONTROL METHOD AND APPARATUS   GMNA
H-194841-GB-EPA   RD   97201167.0   21 Apr 1997       0808732   19 Dec 2001  
VEHICLE CHASSIS SYSTEM CONTROL METHOD AND APPARATUS   GMNA 1996P09145EPDE  
CC-8350   59710491.3-08   30 May 1997   0811531   10 Dec 1997   0811531   30 Jul
2003   Airbagmodul mit Hupenschalter   GME 1996P09145EPFR   CC-8350  
97108668.1-1264   30 May 1997   0811531   10 Dec 1997   0811531   30 Jul 2003  
Airbagmodul mit Hupenschalter   GME 1996P09145EPGB   CC-8350   97108668.1-1264  
30 May 1997   0811531   10 Dec 1997   0811531   30 Jul 2003   Airbagmodul mit
Hupenschalter   GME 1996P09145EPIT   CC-8350   97108668.1-1264   30 May 1997  
0811531   10 Dec 1997   0811531   30 Jul 2003   Airbagmodul mit Hupenschalter  
GME 1996P09142EPDE   CC-8360   59709664.3-08   22 May 1997   0812725   17 Dec
1997   0812725   02 Apr 2003   Halterung für eine Kopfstütze eines
Kraftfahrzeugsitzes   GME 1996P09142EPES   CC-8360   97108284.7-2424   22 May
1997   0812725   17 Dec 1997   0812725   02 Apr 2003   Halterung für eine
Kopfstütze eines Kraftfahrzeugsitzes   GME 1996P09142EPFR   CC-8360  
97108284.7-2424   22 May 1997   0812725   17 Dec 1997   0812725   02 Apr 2003  
Halterung für eine Kopfstütze eines Kraftfahrzeugsitzes   GME 1996P09142EPGB  
CC-8360   97108284.7-2424   22 May 1997   0812725   17 Dec 1997   0812725   02
Apr 2003   Halterung für eine Kopfstütze eines Kraftfahrzeugsitzes   GME
1996P09142EPIT   CC-8360   97108284.7-2424   22 May 1997   0812725   17 Dec 1997
  0812725   02 Apr 2003   Halterung für eine Kopfstütze eines
Kraftfahrzeugsitzes   GME 1996P09150EPDE   CC-8585   59704510.0-08   05 Jun 1997
      0814011   05 Sep 2001   Lenkanlage   GME 1996P09150EPES   CC-8585  
97109095.6-2317   05 Jun 1997       0814011   05 Sep 2001   Lenkanlage   GME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

1996P09150EPFR   CC-8585   97109095.6-2317   05 Jun 1997       0814011   05 Sep
2001   Lenkanlage   GME 1996P09150EPGB   CC-8585   97109095.6-2317   05 Jun 1997
      0814011   05 Sep 2001   Lenkanlage   GME 1996P09150EPIT   CC-8585  
97109095.6-2317   05 Jun 1997       0814011   05 Sep 2001   Lenkanlage   GME
1996P09149EPDE   CC-8166   97109094.9-2306   05 Jun 1997   0814286   29 Dec 1997
  0814286   17 Nov 2004   Verfahren zur Steuerung des Gangwechsels eines
Kraftfahrzeug-Automatikgetriebes   GME 1996P09149EPFR   CC-8166  
97109094.9-2306   05 Jun 1997   0814286   29 Dec 1997   0814286   17 Nov 2004  
Verfahren zur Steuerung des Gangwechsels eines Kraftfahrzeug-Automatikgetriebes
  GME 1996P09149EPGB   CC-8166   97109094.9-2306   05 Jun 1997   0814286   29
Dec 1997   0814286   17 Nov 2004   Verfahren zur Steuerung des Gangwechsels
eines Kraftfahrzeug-Automatikgetriebes   GME 1996P09149EPIT   CC-8166  
97109094.9-2306   05 Jun 1997   0814286   29 Dec 1997   0814286   17 Nov 2004  
Verfahren zur Steuerung des Gangwechsels eines Kraftfahrzeug-Automatikgetriebes
  GME H-197769-EP-EPA   PTT   97201711.5   35586       0816720   37335  
AUTOMATIC TRANSMISSION SHIFT STABILIZATION CONTROL   GMNA 1996P09152EPDE  
CC-8360   59706831.3-08   04 Jul 1997       0819567   03 Apr 2002  
Befestigungsvorrichtung für einen zwei Schloßzungen aufweisenden Kindersitz  
GME 1996P09152EPES   CC-8360   97111278.4-1254   04 Jul 1997       0819567   03
Apr 2002   Befestigungsvorrichtung für einen zwei Schloßzungen aufweisenden
Kindersitz   GME 1996P09152EPFR   CC-8360   97111278.4-1254   04 Jul 1997      
0819567   03 Apr 2002   Befestigungsvorrichtung für einen zwei Schloßzungen
aufweisenden Kindersitz   GME 1996P09152EPGB   CC-8360   97111278.4-1254   04
Jul 1997       0819567   03 Apr 2002   Befestigungsvorrichtung für einen zwei
Schloßzungen aufweisenden Kindersitz   GME H-197821-DE-EPA   ATC   97202124.0  
35621       0823348   38259   ELECTRIC VEHICLE TRACTION CONTROL SYSTEM AND
METHOD   GMNA H-197821-EP-EPA   ATC   97202124.0   35621       0823348   38259  
ELECTRIC VEHICLE TRACTION CONTROL SYSTEM AND METHOD   GMNA 1996P09164EPDE  
CC-8310   59705251.4-08   06 Aug 1997       0825075   07 Nov 2001  
Scheibenwischer für die Windschutzscheibenfläche eines Kraftfahrzeugs   GME
1996P09164EPES   CC-8310   97113540.5-2317   06 Aug 1997       0825075   07 Nov
2001   Scheibenwischer für die Windschutzscheibenfläche eines Kraftfahrzeugs  
GME 1996P09164EPFR   CC-8310   97113540.5-2317   06 Aug 1997       0825075   07
Nov 2001   Scheibenwischer für die Windschutzscheibenfläche eines Kraftfahrzeugs
  GME 1996P09164EPGB   CC-8310   97113540.5-2317   06 Aug 1997       0825075  
07 Nov 2001   Scheibenwischer für die Windschutzscheibenfläche eines
Kraftfahrzeugs   GME 1996P09164EPIT   CC-8310   97113540.5-2317   06 Aug 1997  
    0825075   07 Nov 2001   Scheibenwischer für die Windschutzscheibenfläche
eines Kraftfahrzeugs   GME 1997P09247EPDE   CC-8320   59704000.1-08   05 Aug
1997       0825094   11 Jul 2001   Karosserievorderbau für ein Kraftfahrzeug  
GME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

1997P09247EPES   CC-8320   97113480.4-2306   05 Aug 1997       0825094   11 Jul
2001   Karosserievorderbau für ein Kraftfahrzeug   GME 1997P09247EPFR   CC-8320
  97113480.4-2306   05 Aug 1997       0825094   11 Jul 2001  
Karosserievorderbau für ein Kraftfahrzeug   GME 1997P09247EPGB   CC-8320  
97113480.4-2306   05 Aug 1997       0825094   11 Jul 2001   Karosserievorderbau
für ein Kraftfahrzeug   GME 1997P09247EPIT   CC-8320   97113480.4-2306   05 Aug
1997       0825094   11 Jul 2001   Karosserievorderbau für ein Kraftfahrzeug  
GME H-196437-EP-EPA   FCAR   97202377.4   35641       0827226   36600   PEM FUEL
CELL MONITORING SYSTEM   GMNA 1996P09158-DE-EPA   CC-8013/8151   59710949.4-08  
01 Aug 1997   0827874   11 Mar 1998   0827874   05 Nov 2003   Anordnung zur
Lagerung eines Pedals   GME 1996P09158-ES-EPA   CC-8013/8151   97113284.0-2306  
01 Aug 1997   0827874   11 Mar 1998   0827874   05 Nov 2003   Anordnung zur
Lagerung eines Pedals   GME 1996P09158-FR-EPA   CC-8013/8151   97113284.0-2306  
01 Aug 1997   0827874   11 Mar 1998   0827874   05 Nov 2003   Anordnung zur
Lagerung eines Pedals   GME 1996P09158-GB-EPA   CC-8013/8151   97113284.0-2306  
01 Aug 1997   0827874   11 Mar 1998   0827874   05 Nov 2003   Anordnung zur
Lagerung eines Pedals   GME 1996P09160EPDE   CC-8360   59711609.1-08   05 Aug
1997   0827880   11 Mar 1998   0827880   12 May 2004   Anordnung eines
Seiten-Airbag-Moduls an einem Kraftfahrzeugsitz   GME 1996P09160EPFR   CC-8360  
97113451.5-2306   05 Aug 1997   0827880   11 Mar 1998   0827880   12 May 2004  
Anordnung eines Seiten-Airbag-Moduls an einem Kraftfahrzeugsitz   GME
1996P09160EPGB   CC-8360   97113451.5-2306   05 Aug 1997   0827880   11 Mar 1998
  0827880   12 May 2004   Anordnung eines Seiten-Airbag-Moduls an einem
Kraftfahrzeugsitz   GME 1996P09160EPIT   CC-8360   97113451.5-2306   05 Aug 1997
  0827880   11 Mar 1998   0827880   12 May 2004   Anordnung eines
Seiten-Airbag-Moduls an einem Kraftfahrzeugsitz   GME 1996P09160EPSE   CC-8360  
97113451.5-2306   05 Aug 1997   0827880   11 Mar 1998   0827880   12 May 2004  
Anordnung eines Seiten-Airbag-Moduls an einem Kraftfahrzeugsitz   GME
1995P09033WEDE   CC-8017   59608800.0-08   18 May 1996       0829075   27 Feb
2002   Verfahren und elektronische Einrichtung zur Vermittlung regional gültiger
Funk-Informationen an einen Fahrer bzw. an Insassen ei- nes Kraftfahrzeugs   GME
1995P09033WEES   CC-8017   96919552.8-2215   18 May 1996       0829075   27 Feb
2002   Verfahren und elektronische Einrichtung zur Vermittlung regional gültiger
Funk-Informationen an einen Fahrer bzw. an Insassen ei- nes Kraftfahrzeugs   GME
1995P09033WEFR   CC-8017   96919552.8-2215   18 May 1996       0829075   27 Feb
2002   Verfahren und elektronische Einrichtung zur Vermittlung regional gültiger
Funk-Informationen an einen Fahrer bzw. an Insassen ei- nes Kraftfahrzeugs   GME
1995P09033WEGB   CC-8017   96919552.8-2215   18 May 1996       0829075   27 Feb
2002   Verfahren und elektronische Einrichtung zur Vermittlung regional gültiger
Funk-Informationen an einen Fahrer bzw. an Insassen ei- nes Kraftfahrzeugs   GME
1995P09033WEIT   CC-8017   96919552.8-2215   18 May 1996       0829075   27 Feb
2002   Verfahren und elektronische Einrichtung zur Vermittlung regional gültiger
Funk-Informationen an einen Fahrer bzw. an Insassen ei- nes Kraftfahrzeugs   GME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

1995P09033WENL   CC-8017   96919552.8-2215   18 May 1996       0829075   27 Feb
2002   Verfahren und elektronische Einrichtung zur Vermittlung regional gültiger
Funk-Informationen an einen Fahrer bzw. an Insassen ei- nes Kraftfahrzeugs   GME
1996P09171EPDE   CC-8017   59705641.2-08   04 Sep 1997       0829838   05 Dec
2001   Verfahren zur Anzeige einer Richtungsinformation in einem Kraft- fahrzeug
und darauf bezogene Verwendung einer Anzeigeeinrichtung   GME 1996P09171EPES  
CC-8017   97115301.0-2215   04 Sep 1997       0829838   05 Dec 2001   Verfahren
zur Anzeige einer Richtungsinformation in einem Kraft- fahrzeug und darauf
bezogene Verwendung einer Anzeigeeinrichtung   GME 1996P09171EPFR   CC-8017  
97115301.0-2215   04 Sep 1997       0829838   05 Dec 2001   Verfahren zur
Anzeige einer Richtungsinformation in einem Kraft- fahrzeug und darauf bezogene
Verwendung einer Anzeigeeinrichtung   GME 1996P09171EPGB   CC-8017  
97115301.0-2215   04 Sep 1997       0829838   05 Dec 2001   Verfahren zur
Anzeige einer Richtungsinformation in einem Kraft- fahrzeug und darauf bezogene
Verwendung einer Anzeigeeinrichtung   GME 1996P09171EPIT   CC-8017  
97115301.0-2215   04 Sep 1997       0829838   05 Dec 2001   Verfahren zur
Anzeige einer Richtungsinformation in einem Kraft- fahrzeug und darauf bezogene
Verwendung einer Anzeigeeinrichtung   GME 1996P09169EPDE   CC-8585   59709674.0
  30 Aug 1997   0830972   25 Mar 1998   0830972   02 Apr 2003   Kindersitz mit
einem schalenförmigen Aufnahmeteil   GME 1996P09169EPES   CC-8585  
97115060.2-2424   30 Aug 1997   0830972   25 Mar 1998   0830972   02 Apr 2003  
Kindersitz mit einem schalenförmigen Aufnahmeteil   GME 1996P09169EPFR   CC-8585
  97115060.2-2424   30 Aug 1997   0830972   25 Mar 1998   0830972   02 Apr 2003
  Kindersitz mit einem schalenförmigen Aufnahmeteil   GME 1996P09169EPGB  
CC-8585   97115060.2-2424   30 Aug 1997   0830972   25 Mar 1998   0830972   02
Apr 2003   Kindersitz mit einem schalenförmigen Aufnahmeteil   GME
1996P09169EPIT   CC-8585   97115060.2-2424   30 Aug 1997   0830972   25 Mar 1998
  0830972   02 Apr 2003   Kindersitz mit einem schalenförmigen Aufnahmeteil  
GME 1996P09169EPSE   CC-8585   97115060.2-2424   30 Aug 1997   0830972   25 Mar
1998   0830972   02 Apr 2003   Kindersitz mit einem schalenförmigen Aufnahmeteil
  GME 1996P09180EPDE   CC-8131   59705755.9-08   26 Sep 1997       0834656   12
Dec 2001   Einrichtung zum Befestigen eines Bauteils an einer Wand, insbeson-
dere der Wand einer Kraftfahrzeugkarosserie   GME 1996P09180EPES   CC-8131  
97116759.8-2309   26 Sep 1997       0834656   12 Dec 2001   Einrichtung zum
Befestigen eines Bauteils an einer Wand, insbeson- dere der Wand einer
Kraftfahrzeugkarosserie   GME 1996P09180EPFR   CC-8131   97116759.8-2309   26
Sep 1997       0834656   12 Dec 2001   Einrichtung zum Befestigen eines Bauteils
an einer Wand, insbeson- dere der Wand einer Kraftfahrzeugkarosserie   GME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

1996P09180EPGB   CC-8131   97116759.8-2309   26 Sep 1997       0834656   12 Dec
2001   Einrichtung zum Befestigen eines Bauteils an einer Wand, insbeson- dere
der Wand einer Kraftfahrzeugkarosserie   GME 1996P09183EP   CC-Mendes  
97117993.2-1264   17 Oct 1997   0838387   29 Apr 1998   0838387   12 Dec 2001  
Verkleidung für eine axial und in der Höhe verstellbare Lenksäule   GME
1996P09183EPDE   CC-Mendes   59705758.3-08   17 Oct 1997       0838387   12 Dec
2001   Verkleidung für eine axial und in der Höhe verstellbare Lenksäule   GME
1996P09183EPES   CC-Mendes   97117993.2-1264   17 Oct 1997       0838387   12
Dec 2001   Verkleidung für eine axial und in der Höhe verstellbare Lenksäule  
GME 1996P09183EPFR   CC-Mendes   97117993.2-1264   17 Oct 1997       0838387  
12 Dec 2001   Verkleidung für eine axial und in der Höhe verstellbare Lenksäule
  GME 1996P09183EPGB   CC-Mendes   97117993.2-1264   17 Oct 1997       0838387  
12 Dec 2001   Verkleidung für eine axial und in der Höhe verstellbare Lenksäule
  GME 1996P09183EPIT   CC-Mendes   97117993.2-1264   17 Oct 1997       0838387  
12 Dec 2001   Verkleidung für eine axial und in der Höhe verstellbare Lenksäule
  GME 1996P09148WEDE   CC-8018   59706541.1-08   05 Jun 1997       0842058   06
Mar 2002   Belüftungsdüse für Kraftfahrzeuge   GME 1996P09148WEES   CC-8018  
97929090.5-2423   05 Jun 1997       0842058   06 Mar 2002   Belüftungsdüse für
Kraftfahrzeuge   GME 1996P09148WEFR   CC-8018   97929090.5-2423   05 Jun 1997  
    0842058   06 Mar 2002   Belüftungsdüse für Kraftfahrzeuge   GME
1996P09148WEGB   CC-8018   97929090.5-2423   05 Jun 1997       0842058   06 Mar
2002   Belüftungsdüse für Kraftfahrzeuge   GME 1996P09148WEIT   CC-8018  
97929090.5-2423   05 Jun 1997       0842058   06 Mar 2002   Belüftungsdüse für
Kraftfahrzeuge   GME 1996P09199EPDE   CC-8350   59708055.0-08   14 Nov 1997    
  0844142   28 Aug 2002   Luftsackabdeckung   GME 1996P09199EPES   CC-8350  
97119958.3-2423   14 Nov 1997       0844142   28 Aug 2002   Luftsackabdeckung  
GME 1996P09199EPFR   CC-8350   97119958.3-2423   14 Nov 1997       0844142   28
Aug 2002   Luftsackabdeckung   GME 1996P09199EPGB   CC-8350   97119958.3-2423  
14 Nov 1997       0844142   28 Aug 2002   Luftsackabdeckung   GME 1996P09198EPDE
  CC-8350   59708370.3-08   15 Nov 1997       0844143   02 Oct 2002   Gehäuse
mit einer Kammer zur Aufnahme eines zusammengefalteten und aufblasbaren
Luftsackes   GME 1996P09198EPES   CC-8350   97120039.9-2421   15 Nov 1997      
0844143   02 Oct 2002   Gehäuse mit einer Kammer zur Aufnahme eines
zusammengefalteten und aufblasbaren Luftsackes   GME 1996P09198EPFR   CC-8350  
97120039.9-2421   15 Nov 1997       0844143   02 Oct 2002   Gehäuse mit einer
Kammer zur Aufnahme eines zusammengefalteten und aufblasbaren Luftsackes   GME
1996P09198EPGB   CC-8350   97120039.9-2421   15 Nov 1997       0844143   02 Oct
2002   Gehäuse mit einer Kammer zur Aufnahme eines zusammengefalteten und
aufblasbaren Luftsackes   GME 1996P09193EPDE   CC-8350   59708183.2   05 Nov
1997       0844145   11 Sep 2002   Seitenairbagmodul   GME 1996P09193EPES  
CC-8350   97119300.8-2421   05 Nov 1997       0844145   11 Sep 2002  
Seitenairbagmodul   GME 1996P09193EPFR   CC-8350   97119300.8-2421   05 Nov 1997
      0844145   11 Sep 2002   Seitenairbagmodul   GME 1996P09193EPGB   CC-8350  
97119300.8-2421   05 Nov 1997       0844145   11 Sep 2002   Seitenairbagmodul  
GME 1996P09193EPIT   CC-8350   97119300.8-2421   05 Nov 1997       0844145   11
Sep 2002   Seitenairbagmodul   GME 1996P09196EPDE   CC-8320   59702951.2-08   14
Nov 1997       0844164   24 Jan 2001   Karosserievorderbau für ein Kraftfahrzeug
  GME 1996P09196EPES   CC-8320   97119947.6-2306   14 Nov 1997       0844164  
24 Jan 2001   Karosserievorderbau für ein Kraftfahrzeug   GME 1996P09196EPFR  
CC-8320   97119947.6-2306   14 Nov 1997       0844164   24 Jan 2001  
Karosserievorderbau für ein Kraftfahrzeug   GME 1996P09196EPGB   CC-8320  
97119947.6-2306   14 Nov 1997       0844164   24 Jan 2001   Karosserievorderbau
für ein Kraftfahrzeug   GME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

1996P09194EPDE   CC-8320   59706227.7-08   05 Nov 1997       0844165   30 Jan
2002   Bodengruppe für eine Kraftfahrzeugkarosserie   GME 1996P09194EPES  
CC-8320   97119301.6-2306   05 Nov 1997       0844165   30 Jan 2002  
Bodengruppe für eine Kraftfahrzeugkarosserie   GME 1996P09194EPFR   CC-8320  
97119301.6-2306   05 Nov 1997       0844165   30 Jan 2002   Bodengruppe für eine
Kraftfahrzeugkarosserie   GME 1996P09194EPGB   CC-8320   97119301.6-2306   05
Nov 1997       0844165   30 Jan 2002   Bodengruppe für eine
Kraftfahrzeugkarosserie   GME 1996P09202EPDE   CC-8360   59706173.4-08   14 Nov
1997       0845385   23 Jan 2002   Umklappbare Hintersitz-Rückenlehne für
Kraftfahrzeuge   GME 1996P09202EPES   CC-8360   97119946.8-2317   14 Nov 1997  
    0845385   23 Jan 2002   Umklappbare Hintersitz-Rückenlehne für
Kraftfahrzeuge   GME 1996P09202EPFR   CC-8360   97119946.8-2317   14 Nov 1997  
    0845385   23 Jan 2002   Umklappbare Hintersitz-Rückenlehne für
Kraftfahrzeuge   GME 1996P09202EPGB   CC-8360   97119946.8-2317   14 Nov 1997  
    0845385   23 Jan 2002   Umklappbare Hintersitz-Rückenlehne für
Kraftfahrzeuge   GME 1996P09202EPIT   CC-8360   97119946.8-2317   14 Nov 1997  
    0845385   23 Jan 2002   Umklappbare Hintersitz-Rückenlehne für
Kraftfahrzeuge   GME H-197146-DE-EPA   FCAR   97202343.6   35636       0847097  
37195   PEM/SPE FUEL CELL   GMNA H-197146-EP-EPA   FCAR   97202343.6   35636    
  0847097   37195   PEM/SPE FUEL CELL   GMNA 2006P60025 KR   CC-11844500  
10-2007-0049036   21 May 2007     27 Aug 2008   0848987   22 Jul 2008  
Kraftfahrzeugkarosserie für ein Kraftfahrzeug   GME 1996P09210EPAT   CC-4326  
97122003.3   13 Dec 1997   0849190   24 Jun 1998   0849190   21 May 2003  
Transportgestell für sperrige Geräte   GME 1996P09210EPDE   CC-4326  
59710119.1-08   13 Dec 1997   0849190   24 Jun 1998   0849190   21 May 2003  
Transportgestell für sperrige Geräte   GME 1996P09210EPES   CC-4326   97122003.3
  13 Dec 1997   0849190   24 Jun 1998   0849190   21 May 2003   Transportgestell
für sperrige Geräte   GME 1996P09210EPFR   CC-4326   97122003.3   13 Dec 1997  
0849190   24 Jun 1998   0849190   21 May 2003   Transportgestell für sperrige
Geräte   GME 1996P09210EPGB   CC-4326   97122003.3   13 Dec 1997   0849190   24
Jun 1998   0849190   21 May 2003   Transportgestell für sperrige Geräte   GME
H-197264-DE-EPA   FCAR   97202344.4   35636   0851518   37041   0851518   37041
  BRAZED BIPOLAR PLATES FOR PEM FUEL CELLS   GMNA H-197264-EP-EPA   FCAR  
97202344.4   35636   0851518   37041   0851518   37041   BRAZED BIPOLAR PLATES
FOR PEM FUEL CELLS   GMNA 1997P09222WE   CC-BOSCH   97922883.0   26 Apr 1997  
0852666   15 Jul 1998   0852666   13 Mar 2002   Kraftstoffeinspritzpumpe mit
einem der Spritzbeginnverstellung dienenden Spritzverstell-Kolben   GME
1997P09222WEDE   CC-BOSCH   59706607.8-08   26 Apr 1997       0852666   13 Mar
2002   Kraftstoffeinspritzpumpe mit einem der Spritzbeginnverstellung dienenden
Spritzverstell-Kolben   GME 1997P09222WEES   CC-BOSCH   97922883.0   26 Apr 1997
      0852666   13 Mar 2002   Kraftstoffeinspritzpumpe mit einem der
Spritzbeginnverstellung dienenden Spritzverstell-Kolben   GME 1997P09222WEFR  
CC-BOSCH   97922883.0   26 Apr 1997       0852666   13 Mar 2002  
Kraftstoffeinspritzpumpe mit einem der Spritzbeginnverstellung dienenden
Spritzverstell-Kolben   GME 1997P09222WEGB   CC-BOSCH   97922883.0   26 Apr 1997
      0852666   13 Mar 2002   Kraftstoffeinspritzpumpe mit einem der
Spritzbeginnverstellung dienenden Spritzverstell-Kolben   GME 1997P09222WEIT  
CC-BOSCH   97922883.0   26 Apr 1997       0852666   13 Mar 2002  
Kraftstoffeinspritzpumpe mit einem der Spritzbeginnverstellung dienenden
Spritzverstell-Kolben   GME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

2001P09693EPDE   CC-KENDRION   59804751.4-08   19 Jan 1998       0854063   17
Jul 2002   Vorrichtung zum Verriegeln von geteilt klappbaren Rückenlehnen an
Kraftfahrzeugrücksitzen   GME 2001P09693EPES   CC-KENDRION   98100865.9-2423  
19 Jan 1998       0854063   17 Jul 2002   Vorrichtung zum Verriegeln von geteilt
klappbaren Rückenlehnen an Kraftfahrzeugrücksitzen   GME 2001P09693EPFR  
CC-KENDRION   98100865.9-2423   19 Jan 1998       0854063   17 Jul 2002  
Vorrichtung zum Verriegeln von geteilt klappbaren Rückenlehnen an
Kraftfahrzeugrücksitzen   GME 2001P09693EPGB   CC-KENDRION   98100865.9-2423  
19 Jan 1998       0854063   17 Jul 2002   Vorrichtung zum Verriegeln von geteilt
klappbaren Rückenlehnen an Kraftfahrzeugrücksitzen   GME 1997P09213EPES  
CC-11844200   97122219.5   17 Dec 1997   0856437   05 Aug 1998   0856437B1   13
Jun 2001   Gehäuse für den Gassack in einem Kraftfahrzeug   GME 1997P09213EPFR  
CC-11844200   97122219.5   17 Dec 1997   0856437   05 Aug 1998   0856437B1   13
Jun 2001   Gehäuse für den Gassack in einem Kraftfahrzeug   GME 1997P09213EPGB  
CC-11844200   97122219.5   17 Dec 1997   0856437   05 Aug 1998   0856437B1   13
Jun 2001   Gehäuse für den Gassack in einem Kraftfahrzeug   GME 1997P09213EPIT  
CC-11844200   97122219.5   17 Dec 1997   0856437   05 Aug 1998   0856437B1   13
Jun 2001   Gehäuse für den Gassack in einem Kraftfahrzeug   GME 1997P09213EPSE  
CC-11844200   97122219.5   17 Dec 1997   0856437   05 Aug 1998   0856437B1   13
Jun 2001   Gehäuse für den Gassack in einem Kraftfahrzeug   GME 1997P09248EPES  
CC-HSTD   98102495.3-2423   13 Feb 1998       0858929   02 May 2002   Kopfstütze
für einen Kraftfahrzeugsitz   GME 1997P09248EPFR   CC-HSTD   98102495.3-2423  
13 Feb 1998       0858929   02 May 2002   Kopfstütze für einen Kraftfahrzeugsitz
  GME 1997P09248EPGB   CC-HSTD   98102495.3-2423   13 Feb 1998       0858929  
02 May 2002   Kopfstütze für einen Kraftfahrzeugsitz   GME 1997P09216EPDE  
CC-8161   59811406.8-08   04 Feb 1998   0859140   19 Aug 1998   0859140   19 May
2004   Verfahren zum Schutz eines Katalysators   GME 1997P09216EPES   CC-8161  
98101870.8-2311   04 Feb 1998   0859140   19 Aug 1998   0859140   19 May 2004  
Verfahren zum Schutz eines Katalysators   GME 1997P09216EPFR   CC-8161  
98101870.8-2311   04 Feb 1998   0859140   19 Aug 1998   0859140   19 May 2004  
Verfahren zum Schutz eines Katalysators   GME 1997P09216EPGB   CC-8161  
98101870.8-2311   04 Feb 1998   0859140   19 Aug 1998   0859140   19 May 2004  
Verfahren zum Schutz eines Katalysators   GME 1997P09219EPDE   CC-8013  
98102143.9-2306   07 Feb 1998   0860326   26 Aug 1998   0860326   12 Nov 2003  
Laderaumabdeckung für Kraftfahrzeuge   GME 1997P09219EPES   CC-8013  
98102143.9-2306   07 Feb 1998   0860326   26 Aug 1998   0860326   12 Nov 2003  
Laderaumabdeckung für Kraftfahrzeuge   GME 1997P09219EPFR   CC-8013  
98102143.9-2306   07 Feb 1998   0860326   26 Aug 1998   0860326   12 Nov 2003  
Laderaumabdeckung für Kraftfahrzeuge   GME 1997P09219EPGB   CC-8013  
98102143.9-2306   07 Feb 1998   0860326   26 Aug 1998   0860326   12 Nov 2003  
Laderaumabdeckung für Kraftfahrzeuge   GME 1997P09219EPIT   CC-8013  
98102143.9-2306   07 Feb 1998   0860326   26 Aug 1998   0860326   12 Nov 2003  
Laderaumabdeckung für Kraftfahrzeuge   GME 1995P09077WEDE   CC-8370  
59602345.6-08   04 Nov 1996       0861164   30 Jun 1999   Verfahren zur Regelung
der Innenraumtemperatur von Kraftfahrzeugen und Klimatisierungsvorrichtung zur
Durchführung dieses Verfahrens   GME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

1995P09077WEES   CC-8370   96945856.1-2306   04 Nov 1996       0861164   30 Jun
1999   Verfahren zur Regelung der Innenraumtemperatur von Kraftfahrzeugen und
Klimatisierungsvorrichtung zur Durchführung dieses Verfahrens   GME
1995P09077WEFR   CC-8370   96945856.1-2306   04 Nov 1996       0861164   30 Jun
1999   Verfahren zur Regelung der Innenraumtemperatur von Kraftfahrzeugen und
Klimatisierungsvorrichtung zur Durchführung dieses Verfahrens   GME
1995P09077WEGB   CC-8370   96945856.1-2306   04 Nov 1996       0861164   30 Jun
1999   Verfahren zur Regelung der Innenraumtemperatur von Kraftfahrzeugen und
Klimatisierungsvorrichtung zur Durchführung dieses Verfahrens   GME
1995P09077WEIT   CC-8370   96945856.1-2306   04 Nov 1996       0861164   30 Jun
1999   Verfahren zur Regelung der Innenraumtemperatur von Kraftfahrzeugen und
Klimatisierungsvorrichtung zur Durchführung dieses Verfahrens   GME
1997P09223EPDE   CC-8161   59805752.8-08   18 Feb 1998       0864356   02 Oct
2002   Einrichtung zum Nachbehandeln von Abgasen einer fremdgezündeten
Brennkraftmaschine   GME 1997P09223EPES   CC-8161   98102771.7-2113   18 Feb
1998       0864356   02 Oct 2002   Einrichtung zum Nachbehandeln von Abgasen
einer fremdgezündeten Brennkraftmaschine   GME 1997P09223EPFR   CC-8161  
98102771.7-2113   18 Feb 1998       0864356   02 Oct 2002   Einrichtung zum
Nachbehandeln von Abgasen einer fremdgezündeten Brennkraftmaschine   GME
1997P09223EPGB   CC-8161   98102771.7-2113   18 Feb 1998       0864356   02 Oct
2002   Einrichtung zum Nachbehandeln von Abgasen einer fremdgezündeten
Brennkraftmaschine   GME 1997P09223EPIT   CC-8161   98102771.7-2113   18 Feb
1998       0864356   02 Oct 2002   Einrichtung zum Nachbehandeln von Abgasen
einer fremdgezündeten Brennkraftmaschine   GME H-198351-EP-EPA   PTTA  
98200439.2   35838   0866243   36061   0866243   38098   AUTOMATIC TRANSMISSION
AUTO NEUTRAL CLUTCH CONTROLS WITH INTERMITTENT SLIP AND A METHOD OF CONTROL  
GMNA 1997P09256WEDE   CC-8360   59707857.2-08   02 Dec 1997       0877675   31
Jul 2002   Vorrichtung zur Verstellung der Neigung (Winkelstellung) einer
Kopfstütze an einer Sitzlehne eines Fahrzeugsitzes   GME 1997P09256WEES  
CC-8360   97951105.2-2424   02 Dec 1997       0877675   31 Jul 2002  
Vorrichtung zur Verstellung der Neigung (Winkelstellung) einer Kopfstütze an
einer Sitzlehne eines Fahrzeugsitzes   GME 1997P09256WEFR   CC-8360  
97951105.2-2424   02 Dec 1997       0877675   31 Jul 2002   Vorrichtung zur
Verstellung der Neigung (Winkelstellung) einer Kopfstütze an einer Sitzlehne
eines Fahrzeugsitzes   GME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

1997P09256WEGB   CC-8360   97951105.2-2424   02 Dec 1997       0877675   31 Jul
2002   Vorrichtung zur Verstellung der Neigung (Winkelstellung) einer Kopfstütze
an einer Sitzlehne eines Fahrzeugsitzes   GME 1997P09256WEIT   CC-8360  
97951105.2-2424   02 Dec 1997       0877675   31 Jul 2002   Vorrichtung zur
Verstellung der Neigung (Winkelstellung) einer Kopfstütze an einer Sitzlehne
eines Fahrzeugsitzes   GME 1996P09104WEDE   CC-8340   97917229.3-2306   19 Feb
1997   0879160   25 Nov 1998   0879160   04 Aug 1999  
Diebstahlsicherungseinrichtung für Kraftfahrzeuge sowie Verfahren zur
Diebstahlsicherung   GME 1996P09104WEFR   CC-8340   97917229.3-2306   19 Feb
1997   0879160   25 Nov 1998   0879160   04 Aug 1999  
Diebstahlsicherungseinrichtung für Kraftfahrzeuge sowie Verfahren zur
Diebstahlsicherung   GME 1996P09104WEGB   CC-8340   97917229.3-2306   19 Feb
1997   0879160   25 Nov 1998   0879160   04 Aug 1999  
Diebstahlsicherungseinrichtung für Kraftfahrzeuge sowie Verfahren zur
Diebstahlsicherung   GME 1996P09104WEIT   CC-8340   97917229.3-2306   19 Feb
1997   0879160   25 Nov 1998   0879160   04 Aug 1999  
Diebstahlsicherungseinrichtung für Kraftfahrzeuge sowie Verfahren zur
Diebstahlsicherung   GME 1996P09104WEES   CC-8340   97917229.3-2306   19 Feb
1997   2136470   01 May 2005   0879160   04 Aug 1999  
Diebstahlsicherungseinrichtung für Kraftfahrzeuge sowie Verfahren zur
Diebstahlsicherung   GME H-198174-DE-EPA   RD   98201499.5   35923   0882903  
37083   0882903   37083   SPLIT ROTOR COOLING FAN CLUTCH   GMNA H-198174-EP-EPA
  RD   98201499.5   35923   0882903   37083   0882903   37083   SPLIT ROTOR
COOLING FAN CLUTCH   GMNA H-198174-FR-EPA   RD   98201499.5   35923   0882903  
37083   0882903   37083   SPLIT ROTOR COOLING FAN CLUTCH   GMNA H-198174-GB-EPA
  RD   98201499.5   35923   0882903   37083   0882903   37083   SPLIT ROTOR
COOLING FAN CLUTCH   GMNA H-197280-DE-EPA   RD   98201541.4   35923      
0882904   37168   MAGNETORHEOLOGICAL FLUID FAN CLUTCH   GMNA H-197280-EP-EPA  
RD   98201541.4   35923       0882904   37168   MAGNETORHEOLOGICAL FLUID FAN
CLUTCH   GMNA H-197280-FR-EPA   RD   98201541.4   35923       0882904   37168  
MAGNETORHEOLOGICAL FLUID FAN CLUTCH   GMNA H-197280-GB-EPA   RD   98201541.4  
35923       0882904   37168   MAGNETORHEOLOGICAL FLUID FAN CLUTCH   GMNA
P005166-EP-EPA   NAPD   98201546.3   08 May 1998   0884155 A1   16 Dec 1998  
0884155 B1   28 Nov 2001   MULTI-COLOR LENS ASSEMBLY INJECTION MOLDING PROCESS
AND APPARATUS   GMNA 1997P09245EPDE   CC-8017   59810969.2-08   04 Jun 1998  
0884562   16 Dec 1998   0884562   17 Mar 2004   Unidirektionales
Off-Board-Navigationssystem   GME 1997P09245EPFR   CC-8017   98110140.5-2213  
04 Jun 1998   0884562   16 Dec 1998   0884562   17 Mar 2004   Unidirektionales
Off-Board-Navigationssystem   GME 1997P09245EPGB   CC-8017   98110140.5-2213  
04 Jun 1998   0884562   16 Dec 1998   0884562   17 Mar 2004   Unidirektionales
Off-Board-Navigationssystem   GME 1997P09245EPIT   CC-8017   98110140.5-2213  
04 Jun 1998   0884562   16 Dec 1998   0884562   17 Mar 2004   Unidirektionales
Off-Board-Navigationssystem   GME 1997P09245EPES   CC-8017   98110140.5-2213  
04 Jun 1998   2216206   16 Oct 2004   0884562   17 Mar 2004   Unidirektionales
Off-Board-Navigationssystem   GME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

1997P09249EPAT   CC-8120   98111276.6-2311   18 Jun 1998       0889205   15 May
2002   Anordnung von Kipphebeln oder Schlepphebeln für die Ventilsteuerungvon
Brennkraftmaschinen   GME 1997P09249EPDE   CC-8120   59804116.8-08   18 Jun 1998
      0889205   15 May 2002   Anordnung von Kipphebeln oder Schlepphebeln für
die Ventilsteuerungvon Brennkraftmaschinen   GME 1997P09249EPFR   CC-8120  
98111276.6-2311   18 Jun 1998       0889205   15 May 2002   Anordnung von
Kipphebeln oder Schlepphebeln für die Ventilsteuerungvon Brennkraftmaschinen  
GME 1997P09249EPGB   CC-8120   98111276.6-2311   18 Jun 1998       0889205   15
May 2002   Anordnung von Kipphebeln oder Schlepphebeln für die
Ventilsteuerungvon Brennkraftmaschinen   GME 1997P09258EPES   CC-8390  
98113062.8-1268   14 Jul 1998   2186947   01 Dec 2006   0891885   20 Nov 2002  
Kraftfahrzeug mit einer Brennkraftmaschine und einer Anlage zur Temperierung des
Fahrzeuginnenraumes   GME 1997P09258EPDE   CC-8390   59806321.8-08   14 Jul 1998
      0891885   20 Nov 2002   Kraftfahrzeug mit einer Brennkraftmaschine und
einer Anlage zur Temperierung des Fahrzeuginnenraumes   GME 1997P09258EPFR  
CC-8390   98113062.8-1268   14 Jul 1998       0891885   20 Nov 2002  
Kraftfahrzeug mit einer Brennkraftmaschine und einer Anlage zur Temperierung des
Fahrzeuginnenraumes   GME 1997P09258EPGB   CC-8390   98113062.8-1268   14 Jul
1998       0891885   20 Nov 2002   Kraftfahrzeug mit einer Brennkraftmaschine
und einer Anlage zur Temperierung des Fahrzeuginnenraumes   GME 1997P09258EPIT  
CC-8390   48927BE2006   14 Jul 1998       0891885   20 Nov 2002   Kraftfahrzeug
mit einer Brennkraftmaschine und einer Anlage zur Temperierung des
Fahrzeuginnenraumes   GME 1997P09258EPPT   CC-8390   98113062.8-1268   14 Jul
1998       0891885   20 Nov 2002   Kraftfahrzeug mit einer Brennkraftmaschine
und einer Anlage zur Temperierung des Fahrzeuginnenraumes   GME 1997P09262EPAT  
CC-8162   98114397.7-2311   31 Jul 1998       0896133   06 Nov 2002  
Kurbelgehäuse-Entlüftung   GME 1997P09262EPDE   CC-8162   59806156.8-08   31 Jul
1998       0896133   06 Nov 2002   Kurbelgehäuse-Entlüftung   GME 1997P09262EPES
  CC-8162   98114397.7-2311   31 Jul 1998       0896133   06 Nov 2002  
Kurbelgehäuse-Entlüftung   GME 1997P09262EPFR   CC-8162   98114397.7-2311   31
Jul 1998       0896133   06 Nov 2002   Kurbelgehäuse-Entlüftung   GME
1997P09262EPGB   CC-8162   98114397.7-2311   31 Jul 1998       0896133   06 Nov
2002   Kurbelgehäuse-Entlüftung   GME GP-303232-EP-EPA   PTE   98115615.1  
36026   0898074   36215   0898074   37720   SUPPLY PUMP FOR COMMON RAIL FUEL
INJECTION SYSTEM   GMNA 1997P09266EPDE   CC-8360   59804859.6-08   12 Aug 1998  
    0899152   24 Jul 2002   Sitz, insbesondere für eine dritte Sitzreihe eines
Kraftfahrzeuges   GME 1997P09266EPES   CC-8360   98115136.8-1254   12 Aug 1998  
    0899152   24 Jul 2002   Sitz, insbesondere für eine dritte Sitzreihe eines
Kraftfahrzeuges   GME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

1997P09266EPFR   CC-8360   98115136.8-1254   12 Aug 1998       0899152   24 Jul
2002   Sitz, insbesondere für eine dritte Sitzreihe eines Kraftfahrzeuges   GME
1997P09266EPGB   CC-8360   98115136.8-1254   12 Aug 1998       0899152   24 Jul
2002   Sitz, insbesondere für eine dritte Sitzreihe eines Kraftfahrzeuges   GME
1997P09265EPAT   CC-8320   98115137.6-2421   12 Aug 1998   0899184   03 Mar 1999
  0899184   29 Oct 2003   Vorrichtung zur Versteifung einer Fahrzeugkarosserie
im Bereich des hinteren Radhauses   GME 1997P09265EPDE   CC-8320   59810006.7-08
  12 Aug 1998   0899184   03 Mar 1999   0899184   29 Oct 2003   Vorrichtung zur
Versteifung einer Fahrzeugkarosserie im Bereich des hinteren Radhauses   GME
1997P09265EPES   CC-8320   98115137.6-2421   12 Aug 1998   0899184   03 Mar 1999
  0899184   29 Oct 2003   Vorrichtung zur Versteifung einer Fahrzeugkarosserie
im Bereich des hinteren Radhauses   GME 1997P09265EPFR   CC-8320  
98115137.6-2421   12 Aug 1998   0899184   03 Mar 1999   0899184   29 Oct 2003  
Vorrichtung zur Versteifung einer Fahrzeugkarosserie im Bereich des hinteren
Radhauses   GME 1997P09265EPGB   CC-8320   98115137.6-2421   12 Aug 1998  
0899184   03 Mar 1999   0899184   29 Oct 2003   Vorrichtung zur Versteifung
einer Fahrzeugkarosserie im Bereich des hinteren Radhauses   GME H-199220-EP-EPA
  PTT   98202561.1   36006   0899481   36222   0899481   37580   CONTINUOUSLY
VARIABLE TRANSMISSION AND CONTROL   GMNA H-199043-EP-EPA   NAPD   98202579.3  
36007       0899810   38980   VEHICLE ANTENNA SYSTEM   GMNA 1997P09269EPDE  
CC-8360   59802306.2-08   22 Aug 1998       0900689   05 Dec 2001   Abstützung
eines Fahrzeugsitzes, insbesondere einer längsverstellbaren hinteren Sitzbank  
GME 1997P09269EPES   CC-8360   98115871.0-2317   22 Aug 1998       0900689   05
Dec 2001   Abstützung eines Fahrzeugsitzes, insbesondere einer
längsverstellbaren hinteren Sitzbank   GME 1997P09269EPFR   CC-8360  
98115871.0-2317   22 Aug 1998       0900689   05 Dec 2001   Abstützung eines
Fahrzeugsitzes, insbesondere einer längsverstellbaren hinteren Sitzbank   GME
1997P09269EPGB   CC-8360   98115871.0-2317   22 Aug 1998       0900689   05 Dec
2001   Abstützung eines Fahrzeugsitzes, insbesondere einer längsverstellbaren
hinteren Sitzbank   GME 1997P09269EPIT   CC-8360   98115871.0-2317   22 Aug 1998
      0900689   05 Dec 2001   Abstützung eines Fahrzeugsitzes, insbesondere
einer längsverstellbaren hinteren Sitzbank   GME 1997P09281EPDE   CC-8131  
59803829.9-08   01 Oct 1998       0908344   17 Apr 2002   Elastische Abstützung
eines Wärmetauschers für eine Brennkraftma- schine, insbesondere in einem
Kraftfahrzeug   GME 1998P19327EPDE   CC-BERTRANDF   19812140.7   20 Mar 1998    
  090943486   08 Oct 2004   Absenkbarer Kraftfahrzeugsitz   GME 1996P09153WEDE  
CC-8380   59701273.3-08   03 Jul 1997       0912386   15 Mar 2000   Vorrichtung
zur Verriegelung einer verstellbaren Lenksäule, insbesondere für Kraftfahrzeuge
  GME 1996P09153WEES   CC-8380   97932731.9-2306   03 Jul 1997       0912386  
15 Mar 2000   Vorrichtung zur Verriegelung einer verstellbaren Lenksäule,
insbesondere für Kraftfahrzeuge   GME 1996P09153WEFR   CC-8380   97932731.9-2306
  03 Jul 1997       0912386   15 Mar 2000   Vorrichtung zur Verriegelung einer
verstellbaren Lenksäule, insbesondere für Kraftfahrzeuge   GME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

1996P09153WEGB   CC-8380   97932731.9-2306   03 Jul 1997       0912386   15 Mar
2000   Vorrichtung zur Verriegelung einer verstellbaren Lenksäule, insbesondere
für Kraftfahrzeuge   GME 1996P09153WEIT   CC-8380   97932731.9-2306   03 Jul
1997       0912386   15 Mar 2000   Vorrichtung zur Verriegelung einer
verstellbaren Lenksäule, insbesondere für Kraftfahrzeuge   GME 1997P09291EPDE  
CC-8350   59805174.0-08   04 Nov 1998       0916554   14 Aug 2002  
Rückhaltesystem für Fahrzeuginsassen   GME 1997P09291EPFR   CC-8350  
98120908.3-2421   04 Nov 1998       0916554   14 Aug 2002   Rückhaltesystem für
Fahrzeuginsassen   GME 1997P09291EPGB   CC-8350   98120908.3-2421   04 Nov 1998
      0916554   14 Aug 2002   Rückhaltesystem für Fahrzeuginsassen   GME
1997P09293EPFR   CC-8370   98121430.7-2306   11 Nov 1998   0917974   26 May 1999
  0917974   23 Mar 2005   Heizungs-, Belüftungs- und/oder Klimaanlage für
Kraftfahrzeuge   GME 1997P09293EPGB   CC-8370   98121430.7-2306   11 Nov 1998  
0917974   26 May 1999   0917974   23 Mar 2005   Heizungs-, Belüftungs- und/oder
Klimaanlage für Kraftfahrzeuge   GME 1997P09293EPPT   CC-8370   98121430.7-2306
  11 Nov 1998   0917974   26 May 1999   0917974   23 Mar 2005   Heizungs-,
Belüftungs- und/oder Klimaanlage für Kraftfahrzeuge   GME 1997P09293EPES  
CC-8370   98121430.7-2306   11 Nov 1998   2238747   01 Sep 2005   0917974   23
Mar 2005   Heizungs-, Belüftungs- und/oder Klimaanlage für Kraftfahrzeuge   GME
1996P09162WEDE   CC-8013   59702735.8-08   05 Aug 1997       0918682   06 Dec
2000   Kraftfahrzeug mit einem Wasserkasten- und einem Armaturentafelmodul   GME
1996P09162WEES   CC-8013   97936592.1-2306   05 Aug 1997       0918682   06 Dec
2000   Kraftfahrzeug mit einem Wasserkasten- und einem Armaturentafelmodul   GME
1996P09162WEFR   CC-8013   97936592.1-2306   05 Aug 1997       0918682   06 Dec
2000   Kraftfahrzeug mit einem Wasserkasten- und einem Armaturentafelmodul   GME
1996P09162WEGB   CC-8013   97936592.1-2306   05 Aug 1997       0918682   06 Dec
2000   Kraftfahrzeug mit einem Wasserkasten- und einem Armaturentafelmodul   GME
1996P09162WEIT   CC-8013   97936592.1-2306   05 Aug 1997       0918682   06 Dec
2000   Kraftfahrzeug mit einem Wasserkasten- und einem Armaturentafelmodul   GME
1997P09298EPDE   CC-8340   59811273.1-08   25 Nov 1998   0921046   09 Jun 1999  
0921046   28 Apr 2004   Einrichtung zur Diebstahlsicherung für Kraftfahrzeuge  
GME 1997P09298EPFR   CC-8340   98122359.7   25 Nov 1998   0921046   09 Jun 1999
  0921046   28 Apr 2004   Einrichtung zur Diebstahlsicherung für Kraftfahrzeuge
  GME 1997P09298EPGB   CC-8340   98122359.7   25 Nov 1998   0921046   09 Jun
1999   0921046   28 Apr 2004   Einrichtung zur Diebstahlsicherung für
Kraftfahrzeuge   GME 1997P09298EPPT   CC-8340   98122359.7   25 Nov 1998  
0921046   09 Jun 1999   0921046   28 Apr 2004   Einrichtung zur
Diebstahlsicherung für Kraftfahrzeuge   GME 1997P09298EPES   CC-8340  
98122359.7   25 Nov 1998   2217483   01 Nov 2004   0921046   28 Apr 2004  
Einrichtung zur Diebstahlsicherung für Kraftfahrzeuge   GME H-198197-DE-EPT  
NAPD     35314       0923473   37580   BRAKE CONTROL SYSTEM   GMNA
H-198197-EP-EPT   NAPD   96/014422   35314       0923473   37580   BRAKE CONTROL
SYSTEM   GMNA H-198197-FR-EPT   NAPD     35314       0923473   37580   BRAKE
CONTROL SYSTEM   GMNA H-198197-GB-EPT   NAPD     35314       0923473   37580  
BRAKE CONTROL SYSTEM   GMNA H-198197-WO-PCT   NAPD   96/014422   35314      
0923473   37580   BRAKE CONTROL SYSTEM   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

1998P09305EPDE   CC-8166   59805892.3-08   19 Dec 1998       0928725   09 Oct
2002   Parksperreinrichtung für ein Kraftfahrzeug mit Stufenwechselgetriebe  
GME 1998P09305EPES   CC-8166   98124144.1-2423   19 Dec 1998       0928725   09
Oct 2002   Parksperreinrichtung für ein Kraftfahrzeug mit Stufenwechselgetriebe
  GME 1998P09305EPFR   CC-8166   98124144.1-2423   19 Dec 1998       0928725  
09 Oct 2002   Parksperreinrichtung für ein Kraftfahrzeug mit
Stufenwechselgetriebe   GME 1998P09305EPGB   CC-8166   98124144.1-2423   19 Dec
1998       0928725   09 Oct 2002   Parksperreinrichtung für ein Kraftfahrzeug
mit Stufenwechselgetriebe   GME 1998P09305EPIT   CC-8166   98124144.1-2423   19
Dec 1998       0928725   09 Oct 2002   Parksperreinrichtung für ein
Kraftfahrzeug mit Stufenwechselgetriebe   GME 1998P09308EPDE   CC-8350  
99100593.5-2421   14 Jan 1999   0930202   21 Jul 1999   0930202   16 Mar 2005  
Innenverkleidungsteil, insbesondere für ein Kraftfahrzeug   GME 1998P09308EPES  
CC-8350   99100593.5-2421   14 Jan 1999   0930202   21 Jul 1999   0930202   16
Mar 2005   Innenverkleidungsteil, insbesondere für ein Kraftfahrzeug   GME
1998P09308EPFR   CC-8350   99100593.5-2421   14 Jan 1999   0930202   21 Jul 1999
  0930202   16 Mar 2005   Innenverkleidungsteil, insbesondere für ein
Kraftfahrzeug   GME 1998P09308EPGB   CC-8350   99100593.5-2421   14 Jan 1999  
0930202   21 Jul 1999   0930202   16 Mar 2005   Innenverkleidungsteil,
insbesondere für ein Kraftfahrzeug   GME 1998P09312EPDE   CC-8017  
59908837.0-08   21 Jan 1999   0933747   04 Aug 1999   0933747   17 Mar 2004  
Warnsystem in Kraftfahrzeugen   GME 1998P09312EPFR   CC-8017   99100987.9-2215  
21 Jan 1999   0933747   04 Aug 1999   0933747   17 Mar 2004   Warnsystem in
Kraftfahrzeugen   GME 1998P09312EPGB   CC-8017   99100987.9-2215   21 Jan 1999  
0933747   04 Aug 1999   0933747   17 Mar 2004   Warnsystem in Kraftfahrzeugen  
GME 1998P09312EPIT   CC-8017   99100987.9-2215   21 Jan 1999   0933747   04 Aug
1999   0933747   17 Mar 2004   Warnsystem in Kraftfahrzeugen   GME
1998P09312EPES   CC-8017   99100987.9-2215   21 Jan 1999   2216357   16 Oct 2004
  0933747   17 Mar 2004   Warnsystem in Kraftfahrzeugen   GME 1998P09315EPDE  
CC-8017   59909495.8-08   04 Feb 1999   0934851   11 Aug 1999   0934851   19 May
2004   Optische Sensorvorrichtung für Kraftfahrzeuge   GME 1998P09315EPFR  
CC-8017   99102188.2   04 Feb 1999   0934851   11 Aug 1999   0934851   19 May
2004   Optische Sensorvorrichtung für Kraftfahrzeuge   GME 1998P09315EPGB  
CC-8017   99102188.2   04 Feb 1999   0934851   11 Aug 1999   0934851   19 May
2004   Optische Sensorvorrichtung für Kraftfahrzeuge   GME 1998P09315EPIT  
CC-8017   99102188.2   04 Feb 1999   0934851   11 Aug 1999   0934851   19 May
2004   Optische Sensorvorrichtung für Kraftfahrzeuge   GME 1998P09315EPPT  
CC-8017   99102188.2   04 Feb 1999   0934851   11 Aug 1999   0934851   19 May
2004   Optische Sensorvorrichtung für Kraftfahrzeuge   GME 1998P09315EPSE  
CC-8017   99102188.2   04 Feb 1999   0934851   11 Aug 1999   0934851   19 May
2004   Optische Sensorvorrichtung für Kraftfahrzeuge   GME 1998P09315EPES  
CC-8017   99102188.2   04 Feb 1999   2219941   01 Dec 2004   0934851   19 May
2004   Optische Sensorvorrichtung für Kraftfahrzeuge   GME 1998P09313EPAT  
CC-8161   99101847.4-2311   28 Jan 1999       0935056   19 Dec 2001   Verfahren
zum schnellen Erreichen der Aktivierungstemperatur eines motornah angeordneten
Katalysators einer fremdgezündeten Brennkraftmaschine   GME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

1998P09313EPDE   CC-8161   59900561.0-08   28 Jan 1999       0935056   19 Dec
2001   Verfahren zum schnellen Erreichen der Aktivierungstemperatur eines
motornah angeordneten Katalysators einer fremdgezündeten Brennkraftmaschine  
GME 1998P09313EPES   CC-8161   99101847.4-2311   28 Jan 1999       0935056   19
Dec 2001   Verfahren zum schnellen Erreichen der Aktivierungstemperatur eines
motornah angeordneten Katalysators einer fremdgezündeten Brennkraftmaschine  
GME 1998P09313EPFR   CC-8161   99101847.4-2311   28 Jan 1999       0935056   19
Dec 2001   Verfahren zum schnellen Erreichen der Aktivierungstemperatur eines
motornah angeordneten Katalysators einer fremdgezündeten Brennkraftmaschine  
GME 1998P09313EPGB   CC-8161   99101847.4-2311   28 Jan 1999       0935056   19
Dec 2001   Verfahren zum schnellen Erreichen der Aktivierungstemperatur eines
motornah angeordneten Katalysators einer fremdgezündeten Brennkraftmaschine  
GME H-198282-DE-EPA   PTC   99101148.7   36181   0937889   36397   0937889  
37790   ALUMINUM BORE ENGINE HAVING WEAR AND SCUFF-RESISTANT ALUMINUM PISTON  
GMNA H-198282-EP-EPA   PTC   99101148.7   36181   0937889   36397   0937889  
37790   ALUMINUM BORE ENGINE HAVING WEAR AND SCUFF-RESISTANT ALUMINUM PISTON  
GMNA H-199710-EP-EPA   PTTA   99102541.2   36201       0940312   38980   VEHICLE
BRAKE SYSTEM WITH POWERTRAIN DYNAMIC BRAKING   GMNA 1998P09321EPDE   CC-8014  
99103776.3-2311   26 Feb 1999   0940575   08 Sep 1999   0940575   04 Oct 2006  
Einlaßkanal für eine Brennkraftmaschine   GME 1998P09321EPFR   CC-8014  
99103776.3-2311   26 Feb 1999   0940575   08 Sep 1999   0940575   04 Oct 2006  
Einlaßkanal für eine Brennkraftmaschine   GME 1998P09321EPGB   CC-8014  
99103776.3-2311   26 Feb 1999   0940575   08 Sep 1999   0940575   04 Oct 2006  
Einlaßkanal für eine Brennkraftmaschine   GME 1998P09321EPIT   CC-8014  
99103776.3-2311   26 Feb 1999   0940575   08 Sep 1999   0940575   04 Oct 2006  
Einlaßkanal für eine Brennkraftmaschine   GME H-199959-DE-EPA   RD   99102626.1
  36202       0941784   37958   METHOD OF MAKING A MOLD FOR METAL CASTING   GMNA
H-199959-EP-EPA   RD   99102626.1   36202       0941784   37958   METHOD OF
MAKING A MOLD FOR METAL CASTING   GMNA H-199959-FR-EPA   RD   99102626.1   36202
      0941784   37958   METHOD OF MAKING A MOLD FOR METAL CASTING   GMNA
H-199959-GB-EPA   RD   99102626.1   36202       0941784   37958   METHOD OF
MAKING A MOLD FOR METAL CASTING   GMNA 1998P09326EPDE   CC-8013  
99104728.3-2424   10 Mar 1999   0943482   22 Sep 1999   0943482   26 Jan 2005  
Anordnung von zumindest zwei nebeneinander angeordneten Sitzen einer Sitzreihe
eines Kraftfahrzeuges   GME 1998P09326EPES   CC-8013   99104728.3-2424   10 Mar
1999   0943482   22 Sep 1999   0943482   26 Jan 2005   Anordnung von zumindest
zwei nebeneinander angeordneten Sitzen, insbesondere eine Sitzreihe eines
Kraftfahrzeuges   GME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

1998P09326EPFR   CC-8013   99104728.3-2424   10 Mar 1999   0943482   22 Sep 1999
  0943482   26 Jan 2005   Anordnung von zumindest zwei nebeneinander
angeordneten Sitzen einer Sitzreihe eines Kraftfahrzeuges   GME 1998P09326EPGB  
CC-8013   99104728.3-2424   10 Mar 1999   0943482   22 Sep 1999   0943482   26
Jan 2005   Anordnung von zumindest zwei nebeneinander angeordneten Sitzen,
insbesondere eine Sitzreihe eines Kraftfahrzeuges   GME 1998P09326EPIT   CC-8013
  99104728.3-2424   10 Mar 1999   0943482   22 Sep 1999   0943482   26 Jan 2005
  Anordnung von zumindest zwei nebeneinander angeordneten Sitzen, insbesondere
eine Sitzreihe eines Kraftfahrzeuges   GME 1998P09327EPDE   CC-8013  
99104729.1-2424   10 Mar 1999   0943483   22 Sep 1999   0943483   08 Dec 2004  
Sitzanordnung mit zumindest zwei nebeneinander angeordneten Sitzen einer
Sitzreihe eines Kraftfahrzeuges   GME 1998P09327EPES   CC-8013   99104729.1-2424
  10 Mar 1999   0943483   22 Sep 1999   0943483   08 Dec 2004   Sitzanordnung
mit zumindest zwei nebeneinander angeordneten Sitzen   GME 1998P09327EPFR  
CC-8013   99104729.1-2424   10 Mar 1999   0943483   22 Sep 1999   0943483   08
Dec 2004   Sitzanordnung mit zumindest zwei nebeneinander angeordneten Sitzen
einer Sitzreihe eines Kraftfahrzeuges   GME 1998P09327EPGB   CC-8013  
99104729.1-2424   10 Mar 1999   0943483   22 Sep 1999   0943483   08 Dec 2004  
Sitzanordnung mit zumindest zwei nebeneinander angeordneten Sitzen   GME
1998P09327EPIT   CC-8013   99104729.1-2424   10 Mar 1999   0943483   22 Sep 1999
  0943483   08 Dec 2004   Sitzanordnung mit zumindest zwei nebeneinander
angeordneten Sitzen   GME 1998P19327EPES   CC-BERTRANDF   99250076.9   12 Mar
1999   0943486   22 Sep 1999   0943486   08 Oct 2004   Absenkbarer
Kraftfahrzeugsitz   GME 1998P19327EPFR   CC-BERTRANDF   99250076.9   12 Mar 1999
  0943486   22 Sep 1999   0943486   08 Oct 2004   Absenkbarer Kraftfahrzeugsitz
  GME 1998P19327EPGB   CC-BERTRANDF   99250076.9   12 Mar 1999   0943486   22
Sep 1999   0943486   08 Oct 2004   Absenkbarer Kraftfahrzeugsitz   GME
1998P19327EPIT   CC-BERTRANDF   99250076.9   12 Mar 1999   0943486   22 Sep 1999
  0943486   08 Oct 2004   Absenkbarer Kraftfahrzeugsitz   GME H-194890-DE-EPA  
NAPD   99104770.5   36229   0945300   36432   0945300   37965   TUMBLE FORWARD
SEAT WITH AUTOMATIC SEAT ADJUSTER RETURN   GMNA H-194890-EP-EPA   NAPD  
99104770.5   36229   0945300   36432   0945300   37965   TUMBLE FORWARD SEAT
WITH AUTOMATIC SEAT ADJUSTER RETURN   GMNA 1998P09331EPDE   CC-8320   99105520.3
  18 Mar 1999   0945330   29 Sep 1999   0945330   27 Oct 2004   Quertraverse für
ein Kraftfahrzeug   GME 1998P09331EPFR   CC-8320   99105520.3   18 Mar 1999  
0945330   29 Sep 1999   0945330   27 Oct 2004   Quertraverse für ein
Kraftfahrzeug   GME 1998P09331EPGB   CC-8320   99105520.3   18 Mar 1999  
0945330   29 Sep 1999   0945330   27 Oct 2004   Quertraverse für ein
Kraftfahrzeug   GME 1998P09331EPES   CC-8320   99105520.3   18 Mar 1999  
2232044   16 May 2005   0945330   27 Oct 2004   Quertraverse für ein
Kraftfahrzeug   GME 1998P09332EPDE   CC-7316   59905611.8-08   18 Mar 1999  
0945331   29 Sep 1999   0945331   21 May 2003   Anlage zum Anbau der
Chassis-Aggregate an eine Karosserie eines Kraftfahrzeuges   GME 1998P09332EPES
  CC-7316   99105521.1-2421   18 Mar 1999   0945331   29 Sep 1999   0945331   21
May 2003   Anlage zum Anbau der Chassis-Aggregate an eine Karosserie eines
Kraftfahrzeuges   GME 1998P09332EPFR   CC-7316   99105521.1-2421   18 Mar 1999  
0945331   29 Sep 1999   0945331   21 May 2003   Anlage zum Anbau der
Chassis-Aggregate an eine Karosserie eines Kraftfahrzeuges   GME 1998P09332EPGB
  CC-7316   99105521.1-2421   18 Mar 1999   0945331   29 Sep 1999   0945331   21
May 2003   Anlage zum Anbau der Chassis-Aggregate an eine Karosserie eines
Kraftfahrzeuges   GME 1998P09332EPIT   CC-7316   99105521.1-2421   18 Mar 1999  
0945331   29 Sep 1999   0945331   21 May 2003   Anlage zum Anbau der
Chassis-Aggregate an eine Karosserie eines Kraftfahrzeuges   GME 1998P09335EPDE
  CC-8350   59909283.1-08   26 Mar 1999   0947395   06 Oct 1999   0947395   28
Apr 2004   Seitenaufprall-Schutzvorrichtung   GME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

1998P09335EPES   CC-8350   99106304.1   26 Mar 1999   0947395   06 Oct 1999  
0947395   28 Apr 2004   Seitenaufprall-Schutzvorrichtung   GME 1998P09335EPFR  
CC-8350   99106304.1   26 Mar 1999   0947395   06 Oct 1999   0947395   28 Apr
2004   Seitenaufprall-Schutzvorrichtung   GME 1998P09335EPGB   CC-8350  
99106304.1   26 Mar 1999   0947395   06 Oct 1999   0947395   28 Apr 2004  
Seitenaufprall-Schutzvorrichtung   GME H-200218-EP-EPA   FCAR   99102466.2  
36200       0948069   38469   FUEL CELL FLOODING DETECTION AND CORRECTION   GMNA
1998P09329EPDE   CC-8370   99105421.4-2422   17 Mar 1999   0949096   13 Oct 1999
  0949096   09 Nov 2005   Kraftfahrzeug mit einer Heizungs- und Belüftungs- bzw.
Klimaanlage   GME 1998P09329EPES   CC-8370   99105421.4-2422   17 Mar 1999  
0949096   13 Oct 1999   0949096   09 Nov 2005   Kraftfahrzeug mit einer
Heizungs- und Belüftungs- bzw. Klimaanlage   GME 1998P09329EPFR   CC-8370  
99105421.4-2422   17 Mar 1999   0949096   13 Oct 1999   0949096   09 Nov 2005  
Kraftfahrzeug mit einer Heizungs- und Belüftungs- bzw. Klimaanlage   GME
1998P09329EPGB   CC-8370   99105421.4-2422   17 Mar 1999   0949096   13 Oct 1999
  0949096   09 Nov 2005   Kraftfahrzeug mit einer Heizungs- und Belüftungs- bzw.
Klimaanlage   GME 1998P09329EPPT   CC-8370   99105421.4-2422   17 Mar 1999  
0949096   13 Oct 1999   0949096   09 Nov 2005   Kraftfahrzeug mit einer
Heizungs- und Belüftungs- bzw. Klimaanlage   GME 1998P09343EPDE   CC-8161  
99107539.1-2311   15 Apr 1999   0952332   27 Oct 1999   0952332   19 Jul 2006  
Verfahren zur Bestimmung von Leckagen im Kraftstoffversorgungssystem eines
Kraftfahrzeuges   GME 1998P09343EPFR   CC-8161   99107539.1-2311   15 Apr 1999  
0952332   27 Oct 1999   0952332   19 Jul 2006   Verfahren zur Bestimmung von
Leckagen im Kraftstoffversorgungssystem eines Kraftfahrzeuges   GME
1998P09343EPGB   CC-8161   99107539.1-2311   15 Apr 1999   0952332   27 Oct 1999
  0952332   19 Jul 2006   Verfahren zur Bestimmung von Leckagen im
Kraftstoffversorgungssystem eines Kraftfahrzeuges   GME 1998P09343EPIT   CC-8161
  99107539.1-2311   15 Apr 1999   0952332   27 Oct 1999   0952332   19 Jul 2006
  Verfahren zur Bestimmung von Leckagen im Kraftstoffversorgungssystem eines
Kraftfahrzeuges   GME 1998P09343EPES   CC-8161   99107539.1-2311   15 Apr 1999  
2270548   01 Apr 2007   0952332   19 Jul 2006   Verfahren zur Bestimmung von
Leckagen im Kraftstoffversorgungssystem eines Kraftfahrzeuges   GME
2000P09568EPDE   CC-Kendrion   98122653.3   28 Nov 1998   0953477   03 Nov 1999
  0953477   05 Mar 2003   Anordnung zur stufenweisen Verstellung einer
Kopfstütze an einer Sitzlehne eines Kraftfahrzeuges   GME 2000P09568EPGB  
CC-Kendrion   98122653.3   28 Nov 1998   0953477   03 Nov 1999   0953477   05
Mar 2003   Anordnung zur stufenweisen Verstellung einer Kopfstütze an einer
Sitzlehne eines Kraftfahrzeuges   GME 1998P09349EPDE   CC-8380   59908495.2-08  
15 May 1999   0960726   01 Dec 1999   0960726   11 Feb 2004   Verbundglasscheibe
für Kraftfahrzeuge   GME 1998P09349EPFR   CC-8380   99109661.1-2108   15 May
1999   0960726   01 Dec 1999   0960726   11 Feb 2004   Verbundglasscheibe für
Kraftfahrzeuge   GME 1998P09349EPGB   CC-8380   99109661.1-2108   15 May 1999  
0960726   01 Dec 1999   0960726   11 Feb 2004   Verbundglasscheibe für
Kraftfahrzeuge   GME 1997P09220WEDE   CC-11019062   59804240.7-08   17 Feb 1998
      0961701   29 May 2002   Entlüftungsvorrichtung und Verfahren zu ihrer
Herstellung   GME 1997P09220WEES   CC-11019062   98912249.4-2423   17 Feb 1998  
    0961701   29 May 2002   Entlüftungsvorrichtung und Verfahren zu ihrer
Herstellung   GME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

1997P09220WEFR   CC-11019062   98912249.4-2423   17 Feb 1998       0961701  
29 May 2002   Entlüftungsvorrichtung und Verfahren zu ihrer Herstellung   GME
1997P09220WEGB   CC-11019062   98912249.4-2423   17 Feb 1998       0961701   29
May 2002   Entlüftungsvorrichtung und Verfahren zu ihrer Herstellung   GME
1997P09220WEIT   CC-11019062   98912249.4-2423   17 Feb 1998       0961701   29
May 2002   Entlüftungsvorrichtung und Verfahren zu ihrer Herstellung   GME
H-201729-EP-EPA   PTTA   99107910.4   36271   0967102   36523   0967102   38287
  TWO-MODE, COMPOUND-SPLIT ELECTRO-MECHANICAL VEHICULAR TRANSMISSION   GMNA
1995P08998EPDE02   CC-8350   59609419.1-08   15 Jan 1996       0967136   03 Jul
2002   Kraftfahrzeugdach mit zumindest einem daran befestigten Dach- anbauteil
sowie Montagevorrichtung für Dachanbauteile   GME 1995P08998EPES01   CC-8350  
99115746.2-2306   15 Jan 1996       0967136   03 Jul 2002   Kraftfahrzeugdach
mit zumindest einem daran befestigten Dach- anbauteil sowie Montagevorrichtung
für Dachanbauteile   GME 1995P08998EPFR01   CC-8350   99115746.2-2306   15 Jan
1996       0967136   03 Jul 2002   Kraftfahrzeugdach mit zumindest einem daran
befestigten Dach- anbauteil sowie Montagevorrichtung für Dachanbauteile   GME
1995P08998EPGB01   CC-8350   99115746.2-2306   15 Jan 1996       0967136   03
Jul 2002   Kraftfahrzeugdach mit zumindest einem daran befestigten Dach-
anbauteil sowie Montagevorrichtung für Dachanbauteile   GME 1998P09357EPDE  
CC-8370   99112534.5   01 Jul 1999   0970831   12 Jan 2000   0970831   12 Oct
2005   Heizungsanlage für Kraftfahrzeuge   GME 1998P09357EPES   CC-8370  
99112534.5   01 Jul 1999   0970831   12 Jan 2000   0970831   12 Oct 2005  
Heizungsanlage für Kraftfahrzeuge   GME 1998P09357EPFR   CC-8370   99112534.5  
01 Jul 1999   0970831   12 Jan 2000   0970831   12 Oct 2005   Heizungsanlage für
Kraftfahrzeuge   GME 1998P09357EPGB   CC-8370   99112534.5   01 Jul 1999  
0970831   12 Jan 2000   0970831   12 Oct 2005   Heizungsanlage für
Kraftfahrzeuge   GME 1998P09357EPIT   CC-8370   99112534.5   01 Jul 1999  
0970831   12 Jan 2000   0970831   12 Oct 2005   Heizungsanlage für
Kraftfahrzeuge   GME 1998P09358EPDE   CC-8161   59903446.7-08   01 Jul 1999    
  0971103   20 Nov 2002   Selbstzündende Brennkraftmaschine mit einer
Einrichtung zum Nachbehandeln von Abgasen   GME 1998P09358EPFR   CC-8161  
99112535.2-2311   01 Jul 1999       0971103   20 Nov 2002   Selbstzündende
Brennkraftmaschine mit einer Einrichtung zum Nachbehandeln von Abgasen   GME
1998P09358EPGB   CC-8161   99112535.2-2311   01 Jul 1999       0971103   20 Nov
2002   Selbstzündende Brennkraftmaschine mit einer Einrichtung zum Nachbehandeln
von Abgasen   GME 1998P09358EPIT   CC-8161   99112535.2-2311   01 Jul 1999      
0971103   20 Nov 2002   Selbstzündende Brennkraftmaschine mit einer Einrichtung
zum Nachbehandeln von Abgasen   GME 1998P09363EPFR   CC-8131   99113493.3-1263  
13 Jul 1999   0974748   26 Jan 2000   0974748   13 Oct 2004  
Hubkolben-Brennkraftmaschine mit Abgasrückführung   GME 1998P09363EPGB   CC-8131
  99113493.3-1263   13 Jul 1999   0974748   26 Jan 2000   0974748   13 Oct 2004
  Hubkolben-Brennkraftmaschine mit Abgasrückführung   GME 1998P09363EPIT  
CC-8131   99113493.3-1263   13 Jul 1999   0974748   26 Jan 2000   0974748   13
Oct 2004   Hubkolben-Brennkraftmaschine mit Abgasrückführung   GME
1998P09363EPSE   CC-8131   99113493.3-1263   13 Jul 1999   0974748   26 Jan 2000
  0974748   13 Oct 2004   Hubkolben-Brennkraftmaschine mit Abgasrückführung  
GME 1998P09365EPDE   CC-8502   99114715.8-2424   28 Jul 1999   0976607   02 Feb
2000   0976607   05 Apr 2006   Vorrichtung zur Befestigung eines Kindersitzes
auf einem Fahrzeugsitz   GME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

1998P09365EPES   CC-8502   99114715.8-2424   28 Jul 1999   0976607   02 Feb 2000
  0976607   05 Apr 2006   Vorrichtung zur Befestigung eines Kindersitzes auf
einem Fahrzeugsitz   GME 1998P09365EPFR   CC-8502   99114715.8-2424   28 Jul
1999   0976607   02 Feb 2000   0976607   05 Apr 2006   Vorrichtung zur
Befestigung eines Kindersitzes auf einem Fahrzeugsitz   GME 1998P09365EPGB  
CC-8502   99114715.8-2424   28 Jul 1999   0976607   02 Feb 2000   0976607   05
Apr 2006   Vorrichtung zur Befestigung eines Kindersitzes auf einem Fahrzeugsitz
  GME 1998P09365EPIT   CC-8502   99114715.8-2424   28 Jul 1999   0976607   02
Feb 2000   0976607   05 Apr 2006   Vorrichtung zur Befestigung eines
Kindersitzes auf einem Fahrzeugsitz   GME H-200618-EP-EPA   PTT   99111160.0  
36319   0978668   36565   0978668   37916   FLOW CONTROL FOR OIL IN TRANSIT  
GMNA H-201257-EP-EPA   PTTA   99111210.3   36319   0980997   36579   0980997  
38693   PRESSURE CONTROL VALVE   GMNA H-201257-DE-EPA   PTTA   99111210.3  
36319   0980997   36579   0980997   38693   PRESSURE CONTROL VALVE   GMNA
1998P09374EPDE   CC-8013   99116317.1-1254   19 Aug 1999   0982184   01 Mar 2000
  0982184   15 Feb 2006   Hintersitzanordnung für ein Kraftfahrzeug   GME
1998P09374EPES   CC-8013   99116317.1-1254   19 Aug 1999   0982184   01 Mar 2000
  0982184   15 Feb 2006   Hintersitzanordnung für ein Kraftfahrzeug   GME
1998P09374EPFR   CC-8013   99116317.1-1254   19 Aug 1999   0982184   01 Mar 2000
  0982184   15 Feb 2006   Hintersitzanordnung für ein Kraftfahrzeug   GME
1998P09374EPGB   CC-8013   99116317.1-1254   19 Aug 1999   0982184   01 Mar 2000
  0982184   15 Feb 2006   Hintersitzanordnung für ein Kraftfahrzeug   GME
1998P09374EPIT   CC-8013   99116317.1-1254   19 Aug 1999   0982184   01 Mar 2000
  0982184   15 Feb 2006   Hintersitzanordnung für ein Kraftfahrzeug   GME
H-200369-GB-EPA   RD   99111159.2   08 Jun 1999       0982206   07 Mar 2007  
ACTIVE BRAKE CONTROL HAVING YAW RATE ESTIMATION   GMNA 1998P09373EPDE   CC-8013
  59913194.2-08   12 Aug 1999   0982645   01 Mar 2000   0982645   08 Mar 2006  
Verstellbares Pedal   GME 1998P09373EPFR   CC-8013   99115851.0-2312   12 Aug
1999   0982645   01 Mar 2000   0982645   08 Mar 2006   Verstellbares Pedal   GME
1998P09373EPGB   CC-8013   99115851.0-2312   12 Aug 1999   0982645   01 Mar 2000
  0982645   08 Mar 2006   Verstellbares Pedal   GME 1998P09373EPIT   CC-8013  
48994BE/2006   12 Aug 1999   0982645   01 Mar 2000   0982645   08 Mar 2006  
Verstellbares Pedal   GME 1998P09373EPES   CC-8013   99115851.0-2312   12 Aug
1999   2258308   16 Aug 2006   0982645   08 Mar 2006   Verstellbares Pedal   GME
H-202858-EP-EPA   PTTA   99114957.6   36371   0984213   36593   0984213   38371
  RADIAL LIP SEAL WITH INTEGRAL SPLASH LIP   GMNA H-202858-DE-EPA   PTTA  
99114957.6   36371   0984213   36593   0984213   38371   RADIAL LIP SEAL WITH
INTEGRAL SPLASH LIP   GMNA 1999P09437EPES   CC-4200   99117754.4   09 Sep 1999  
0985575   15 Mar 2000   0985575   16 Jun 2004   Kraftfahrzeug-Rücksitz mit
klappbarer Rückenlehne und absenkbarem Sitzteil   GME 1999P09437EPFR   CC-4200  
99117754.4   09 Sep 1999   0985575   15 Mar 2000   0985575   16 Jun 2004  
Kraftfahrzeug-Rücksitz mit klappbarer Rückenlehne und absenkbarem Sitzteil   GME
1999P09437EPGB   CC-4200   99117754.4   09 Sep 1999   0985575   15 Mar 2000  
0985575   16 Jun 2004   Kraftfahrzeug-Rücksitz mit klappbarer Rückenlehne und
absenkbarem Sitzteil   GME 1999P09437EPIT   CC-4200   99117754.4   09 Sep 1999  
0985575   15 Mar 2000   0985575   16 Jun 2004   Kraftfahrzeug-Rücksitz mit
klappbarer Rückenlehne und absenkbarem Sitzteil   GME 1998P09379EPDE   CC-8019  
99117324.6-2311   03 Sep 1999   0987420   22 Mar 2000   0987420   08 Dec 2004  
Verfahren zur Reduzierung der schädlichen Abgasbestandteile einer
fremdgezündeten Brennkraftmaschine   GME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

1998P09379EPFR   CC-8019   99117324.6-2311   03 Sep 1999   0987420   22 Mar 2000
  0987420   08 Dec 2004   Verfahren zur Reduzierung der schädlichen
Abgasbestandteile einer fremdgezündeten Brennkraftmaschine   GME 1998P09379EPGB
  CC-8019   99117324.6-2311   03 Sep 1999   0987420   22 Mar 2000   0987420   08
Dec 2004   Verfahren zur Reduzierung der schädlichen Abgasbestandteile einer
fremdgezündeten Brennkraftmaschine   GME 1998P09379EPIT   CC-8019  
99117324.6-2311   03 Sep 1999   0987420   22 Mar 2000   0987420   08 Dec 2004  
Verfahren zur Reduzierung der schädlichen Abgasbestandteile einer
fremdgezündeten Brennkraftmaschine   GME 1998P09383EPDE   CC-8010  
59908938.5-08   03 Sep 1999   0990776   05 Apr 2000   0990776   24 Mar 2004  
Brennkraftmaschine mit zwei in V-Form angeordneten Zylinderbänken   GME
1998P09383EPFR   CC-8010   99117325.3-2311   03 Sep 1999   0990776   05 Apr 2000
  0990776   24 Mar 2004   Brennkraftmaschine mit zwei in V-Form angeordneten
Zylinderbänken   GME 1998P09383EPGB   CC-8010   99117325.3-2311   03 Sep 1999  
0990776   05 Apr 2000   0990776   24 Mar 2004   Brennkraftmaschine mit zwei in
V-Form angeordneten Zylinderbänken   GME 1998P09383EPIT   CC-8010  
99117325.3-2311   03 Sep 1999   0990776   05 Apr 2000   0990776   24 Mar 2004  
Brennkraftmaschine mit zwei in V-Form angeordneten Zylinderbänken   GME
GP-303221-EP-EPA   PTE   99120326.6   36445   0994241   36635   0994241   38259
  VALVE DRIVE MECHANISM FOR DOHC ENGINE   GMNA 1998P09401EPDE   CC-8340  
99121198.8   23 Oct 1999   0999103   10 May 2000   0999103   25 May 2005  
Benutzeridentifikationsvorrichtung   GME 1998P09401EPFR   CC-8340   99121198.8  
23 Oct 1999   0999103   10 May 2000   0999103   25 May 2005  
Benutzeridentifikationsvorrichtung   GME 1998P09401EPGB   CC-8340   99121198.8  
23 Oct 1999   0999103   10 May 2000   0999103   25 May 2005  
Benutzeridentifikationsvorrichtung   GME 1998P09401EPIT   CC-8340   99121198.8  
23 Oct 1999   0999103   10 May 2000   0999103   25 May 2005  
Benutzeridentifikationsvorrichtung   GME 1998P09401EPPT   CC-8340   99121198.8  
23 Oct 1999   0999103   10 May 2000   0999103   25 May 2005  
Benutzeridentifikationsvorrichtung   GME 1998P09401EPES   CC-8340   99121198.8  
23 Oct 1999   2241225   16 Oct 2005   0999103   25 May 2005  
Benutzeridentifikationsvorrichtung   GME H-201126-EP-EPA   NAPD   99120534.5  
36448   0999110   36656   0999110   38203   BRAKE LINE CAPTURED BAND CLAMP  
GMNA 2000P09514 DE   CC-8330   10006110.9-09   11 Feb 2000   10006110   16 Aug
2001   10006110   04 Dec 2006   Fahrzeugdach   GME 2000P09516 DE   CC-8593  
10007224.0-09   17 Feb 2000   10007224   06 Sep 2001   10007224   14 May 2003  
Einrichtung zur thermischen Isolierung einer Kraftfahrzeugbatterie   GME
H-203172-DE-NP   RDFC   10007990.3   36578       10007990   39568   ELECTRODE
AND MEMBRANE-ELECTRODE ASSEMBLIES FOR ELECTROCHEMICAL CELLS   GMNA 2000P09517 DE
  CC-8340   10008139.8-09   22 Feb 2000   10008139   06 Sep 2001   10008139   01
Aug 2001   Kofferraumleuchte   GME 2000P09519 DE   CC-6320   10009786.3-09   01
Mar 2000   10009786   20 Sep 2001   10009786   10 Aug 2005   Kraftfahrzeug   GME
2000P09520 DE   CC-8340   10009787.1-09   01 Mar 2000   10009787   13 Sep 2001  
10009787   08 Nov 2001   Kraftfahrzeug mit einer Diebstahlwarnanlage   GME
1998P09402EPDE   CC-8164   99121848.8-2311   04 Nov 1999   1001145   17 May 2000
  1001145   29 Sep 2004   Verfahren zur Optimierung der Gemischbildung eines
schnellaufenden direkteinspritzenden Dieselmotors sowie ein nach diesem
Verfahren betriebener Dieselmotor   GME 1998P09402EPFR   CC-8164  
99121848.8-2311   04 Nov 1999   1001145   17 May 2000   1001145   29 Sep 2004  
Verfahren zur Optimierung der Gemischbildung eines schnellaufenden
direkteinspritzenden Dieselmotors sowie ein nach diesem Verfahren betriebener
Dieselmotor   GME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

1998P09402EPGB   CC-8164   99121848.8-2311   04 Nov 1999   1001145   17 May 2000
  1001145   29 Sep 2004   Verfahren zur Optimierung der Gemischbildung eines
schnellaufenden direkteinspritzenden Dieselmotors sowie ein nach diesem
Verfahren betriebener Dieselmotor   GME 1998P09402EPIT   CC-8164  
99121848.8-2311   04 Nov 1999   1001145   17 May 2000   1001145   29 Sep 2004  
Verfahren zur Optimierung der Gemischbildung eines schnellaufenden
direkteinspritzenden Dieselmotors sowie ein nach diesem Verfahren betriebener
Dieselmotor   GME 1998P09403EPDE   CC-8164   99121849.6-2311   04 Nov 1999  
1001146   17 May 2000   1001146   29 Sep 2004   Verfahren zur Optimierung der
Gemischbildung eines schnellaufenden direkteinspritzenden Dieselmotors sowie ein
nach diesem Verfahren betriebener Dieselmotor   GME 1998P09403EPFR   CC-8164  
99121849.6-2311   04 Nov 1999   1001146   17 May 2000   1001146   29 Sep 2004  
Verfahren zur Optimierung der Gemischbildung eines schnellaufenden
direkteinspritzenden Dieselmotors sowie ein nach diesem Verfahren betriebener
Dieselmotor   GME 1998P09403EPGB   CC-8164   99121849.6-2311   04 Nov 1999  
1001146   17 May 2000   1001146   29 Sep 2004   Verfahren zur Optimierung der
Gemischbildung eines schnellaufenden direkteinspritzenden Dieselmotors sowie ein
nach diesem Verfahren betriebener Dieselmotor   GME 1998P09403EPIT   CC-8164  
99121849.6-2311   04 Nov 1999   1001146   17 May 2000   1001146   29 Sep 2004  
Verfahren zur Optimierung der Gemischbildung eines schnellaufenden
direkteinspritzenden Dieselmotors sowie ein nach diesem Verfahren betriebener
Dieselmotor   GME 2000P09527 DE   CC-8340   10011988.3-09   11 Mar 2000      
10011988   03 May 2001   Kraftfahrzeug mit Kennzeichenbeleuchtung   GME
H-201130-DE-NP   PTE   10012839.4   36601       10012839   38432   NOX ADSORBER
SYSTEM REGENERATION FUEL CONTROL   GMNA 2000P09543 DE   CC-8330   10025546.9-09
  23 May 2000       10025546   26 Mar 2003   In einem von einem Abschlussteil
begrenzten Dachkanal zu montierende Dachleiste   GME H-201518-DE-NP   PTT  
10027356.4   36679       10027356 B4   39408   AUTOMATIC TRANSMISSION HYDRAULIC
CIRCUIT   GMNA 2000P09547 DE   CC-8330   10028320.9-09   07 Jun 2000   10028320
  20 Dec 2001   10028320   13 Jul 2005   Dach für ein Kraftfahrzeug   GME
2000P09555 DE   CC-8166   10033647.7-09   11 Jul 2000   10033647   24 Jan 2002  
10033647   03 Jan 2006   System zur Steuerung eines Automatikgetriebes   GME
H-204348-DE-NP   ATC   10047669.4   36795       100476694   37931   METHOD FOR
DETERMINING ROTOR POSITION   GMNA H-203295-DE-NP   FCAR   10048182.5   36797  
10048182   37028   10048182   38106   COMPOSITE GAS DISTRIBUTION STRUCTURE FOR
FUEL CELL   GMNA 2000P09573 DE   CC-8270   10051325.5-09   17 Oct 2000  
10051325   18 Apr 2002   10051325   02 Jan 2006   Brennkraftmaschine   GME
H-204425-DE-NP   FCAR   10055291.9   36838       10055291   39695   FUEL CELL
VOLTAGE MONITORING AND SYSTEM CONTROL   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

H-201820-DE-NP   PTE   10059157.4   36859   10059157   37063   10059157   37476
  FUEL CONTROL FOR A VARIABLE CAM PHASE ENGINE   GMNA GP-300576-KR-NP   RD  
2004-7007670   38127       10-0627923   38978   ROLLING REGENERATION DIESEL
PARTICULATE TRAP   GMNA H-205784-DE-NP   FCAR   10065460.6   36888   10065460.6
  37119   10065460   39142   IN-SITU FUEL CELL HUMIDIFICATION SENSOR AND CONTROL
SYSTEM   GMNA GP-302002-KR-NP   RD   2006-7003088   38762       10-0743263  
39283   NOBLE METAL CATALYST   GMNA GP-302849-KR-NP   RD   2006-7002481   38754
      10-0801675   39477   REMOVING NITROGEN OXIDES DURING A LEAN-BURN ENGINE
COLD START   GMNA GP-303150-KR-NP   RD   10 2005 7025060   38713      
10-0815627   39521   PHOTOELECTROCHEMICAL DEVICE AND ELECTRODE   GMNA
GP-303750-KR-PCT   RD   2006-7012259   38888       10-0818681   39533   METHOD
OF REDUCING MOX IN DIESEL ENGINE EXHAUST   GMNA GP-304398-KR-PCT   RD  
2006-7023363   39028       10-0844549   39630   EVAP CANISTER PURGE PREDICTION
FOR ENGINE FUEL AND AIR CONTROL   GMNA GP-306705-KR-NP   RD   2006-0052746   12
Jun 2006       10-0853737   18 Aug 2008   PHOTOCATALYST AND USE THEREOF   GMNA
GP-305284-KR-PCT   RD   2007-7000731   13 Jun 2005       10-0853741   18 Aug
2008   SYSTEM AND SUB-SYSTEMS FOR PRODUCTION AND USE OF HYDROGEN   GMNA
GP-302579-KR-PCT   RD   2005-7024502   38706       10-0864104   39731  
IMIDE/AMIDE HYDROGEN STORAGE MATERIALS AND METHODS   GMNA GP-304893-KR-NP   RD  
2006-7022387   26 Oct 2006       10-0870528   19 Nov 2008   REVERSIBLE HYDROGEN
STORAGE SYSTEM AND METHODS   GMNA GP-304517-KR-PCT   RD   2007-7004245   39135  
    10-0879146   39822   DIESEL EXHAUST AFTERTREATMENT DEVICE REGENERATION
SYSTEM   GMNA GP-306066-KR-NP   NAPD   2007-0075503   27 Jul 2007      
10-0881885   29 Jan 2009   METHODS OF OPTIMIZING VEHICULAR AIR CONDITIONING
CONTROL SYSTEMS   GMNA GP-306025-KR-NP   RD   2007-0005988   19 Jan 2007      
10-0904401   17 Jun 2009   NI AND NI/NIO CORE-SHELL NANOPARTICLES   GMNA
GP-305586-KR-NP   RD   2007-7009248   14 Sep 2005       10-0904402   17 Jun 2009
  HYDROGEN STORAGE SYSTEMS AND COMPOSITIONS   GMNA GP-306091-KR-PCT   RD  
2007-7012758   38653       10-0904403   39981   SCAFFOLDED BORAZANE - LITHIUM
HYDRIDE HYDROGEN STORAGE MATERIALS   GMNA GP-303191-CN-NP   PTE   200610094572.6
  21 Jun 2006       101016865   15 Aug 2007   ENGINE MOTION ACTIVE CONTROL  
GMNA 2001P09592 DE   CC-6330   10101787.1-09   17 Jan 2001   10101787   18 Jul
2002   10101787   29 Jul 2004   Verfahren zum Kühlen von
Widerstandspunktschweißanlagen, insbesondere wassergekühlten Punktschweißzangen,
und Einrichtung zur Durchführung des Verfahrens   GME 1998P09410EPDE   CC-8350  
99124180.3-1523   03 Dec 1999   1010590   21 Jun 2000   1010590   20 Jul 2005  
Aufblasbares Insassenrückhaltesystem, insbesondere für Kraftfahrzeuge   GME
1998P09410EPES   CC-8350   99124180.3-1523   03 Dec 1999   1010590   21 Jun 2000
  1010590   20 Jul 2005   Aufblasbares Insassenrückhaltesystem, insbesondere für
Kraftfahrzeuge   GME 1998P09410EPFR   CC-8350   99124180.3-1523   03 Dec 1999  
1010590   21 Jun 2000   1010590   20 Jul 2005   Aufblasbares
Insassenrückhaltesystem, insbesondere für Kraftfahrzeuge   GME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

1998P09410EPGB   CC-8350   99124180.3-1523   03 Dec 1999   1010590   21 Jun 2000
  1010590   20 Jul 2005   Aufblasbares Insassenrückhaltesystem, insbesondere für
Kraftfahrzeuge   GME 2001P09601 DE   CC-85-85   10109375.6-09   27 Feb 2001  
10109375   12 Sep 2002   10109375   19 Mar 2004   Pendeleinrichtung und
Verfahren zur Simulation eines Aufpralls   GME 2001P09608 DE   CC-8140  
10111612.8-15   10 Mar 2001   10111612   12 Sep 2002   10111612   04 May 2009  
Vorrichtung zum Verändern des Verdichtungsverhältnisses bei Hubkolbenmaschinen  
GME 2001P09613 DE   CC-8350   10114310.9-22   23 Mar 2001   10114310   02 Oct
2002   10114310   08 Jul 2003   Innenverkleidung für ein Fahrzeug   GME
2001P09614 DE   CC-8330   10117213.3-56   06 Apr 2001   10117213   05 Dec 2002  
10117213   20 May 2008   Befestigung für eine Dachleiste im Dachkanal eines
Kraftfahrzeuges   GME H-199997-DE-NP   NAPD   10119212.6   37000       10119212
B4   39261   APPARATUS AND METHOD FOR SENSING POSITIONS OF AN IGNITION SWITCH  
GMNA GP-300087-DE-NP   ATC   10120639.9   37008   10120639   37273   10120639  
39471   CONTROL SYSTEM FOR A PERMANENT MAGNET MOTOR   GMNA GP-300184-DE-NP   PTE
  10121187.2   37011   10121187   37322   10121187   37973   SYSTEM AND METHOD
OF CONTROLLING THE COASTDOWN OF A VEHICLE   GMNA H-204842-DE-NP   PTE  
10125312.5   37034   10125312   37315   10125312   39912   INTEGRAL PCV SYSTEM  
GMNA 2001P09634 DE   CC-4721   10128068.8-09   09 Jun 2001   10128068   02 Jan
2003   10128068   25 Nov 2005   Elektromotorisch betriebene Servolenkung mit
Überlastschutz   GME H-203051-DE-NP   PTE   10128486.1   37054     37259  
10128486   38194   CRUISE CONTROL METHOD   GMNA 2001P09639 DE   CC-3801  
10129419.0-12   19 Jun 2001   10129419   02 Jan 2003   10129419   10 Feb 2009  
Gebaute Nockenwelle   GME H-205741-DE-NP   PTT   10132334.4   37076   10132334  
37287   10132334 B4   39779   PLANETARY GEARING FOR A GEARED NEUTRAL TRACTION
DRIVE   GMNA H-205723-DE-NP   PTE   10137848.3   37105   10137848   37343  
10137848   38799   ENGINE BLOCK CRANKSHAFT BEARINGS   GMNA 2001P09683 DE  
CC-8601   10143567.3-21   05 Sep 2001   10143567   24 Apr 2003   10143567   09
Apr 2009   Fahrzeugrad   GME H-205747-DE-NP   PTT   10144651.9   37145  
10144651   37413   10144651   38792   CLUTCH VALVING CIRCUIT FOR AUTOMATIC
TRANSMISSION   GMNA GP-303087-CN-PCD   FCAR   200810133456.X   38267      
101447577   39967   METHOD OF CONTROLLING REACTIONS IN A FUEL CELL   GMNA
2001P09694 DE   CC-3221   10146783.4-14   22 Sep 2001       10146783   25 Jul
2008   Lagerung eines Schalthebels   GME GP-300378-DE-NP   PTT   10147123.8  
37159   10147123   37371   10147123 B4   39324   FLUID PUMPING SYSTEM FOR
AUTOMATIC TRANSMISSION   GMNA H-205776-DE-NP   FCAR   10151458.1   37182  
10151458.1   37378   10151458 B4   39548   METHODS OF PREPARING MEMBRANE
ELECTRODE ASSEMBLIES   GMNA GP-300031-DE-NP   FCAR   10151665.7   37183  
10151665   37399   10151665   39275   GAS-LIQUID SEPARATOR FOR FUEL CELL SYSTEM
  GMNA GP-300404-DE-NP   PTE   10156780.4   37214   10156780   37413   10156780
  38244   GLOBAL CAM SENSING SYSTEM   GMNA 2001P09739 DE   CC-4221  
10161471.3-09   13 Dec 2001   10161471   26 Jun 2003   10161471   12 Sep 2006  
Bezug für eine crashaktive Rückenlehne eines Kraftfahrzeugsitzes   GME
2001P09747 DE   CC-4201   10163203.7-56   21 Dec 2001   10163203   10 Jul 2003  
10163203   18 Jun 2009   Rolloanordnung, insbesondere für ein
Kraftfahrzeug-Seitentürfenster   GME 2004P00024 DE   CC-4500   102004001702.6-42
  13 Jan 2004   102004001702   04 Aug 2005   102004001702   29 May 2007  
Vorderbau für ein Kraftfahrzeug   GME 2003P30995 DE   CC-4500  
102004001703.4-09   13 Jan 2004   102004001703   04 Aug 2005   102004001703   02
Jan 2009   Vorderbau für ein Kraftfahrzeug   GME 2004P00031 DE   CC-4600  
102004001704.2-09   13 Jan 2004   102004001704   04 Aug 2005   102004001704   01
Jun 2005   Alternatives Pedal Release System   GME 2004P00039 DE   CC-4500  
102004001706.9-42   13 Jan 2004   102004001706   04 Aug 2005   102004001706   29
Apr 2008   Vorderbau für ein Kraftfahrzeug   GME 2004P00043 DE   CC-4500  
102004001903.7-21   14 Jan 2004   102004001903   04 Aug 2005   102004001903   26
Jan 2007   Vorderbau   GME 2004P00045 DE   CC-11619150   102004002106.6-09   14
Jan 2004       102004002106   02 Nov 2004   Kopfstützensystem für einen
Rollstuhl   GME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

2004P00057 DE   CC-4300   102004002334.4-09   16 Jan 2004   102004002334   11
Aug 2005   102004002334   10 Aug 2005   Steuerschaltung für die
Beleuchtungsanlage eines Kraftfahrzeuges   GME 2004P00051 DE   CC-3505  
102004002642.4-09   19 Jan 2004   102004002642   18 Aug 2005   102004002642   16
Aug 2005   Verfahren zum Betreiben einer Antriebseinheit eines Kraftfahrzeuges
und Steuergerät dafür   GME 2004P00054 DE   CC-4300   102004002644.0-51   19 Jan
2004       102004002644   23 Feb 2005   Anzeigeinstrument im Cockpit eines
Kraftfahrzeuges   GME 2004P00063 DE   CC-4600   102004002811.7-09   20 Jan 2004
  102004002811   11 Aug 2005   102004002811   19 Jun 2006   Konturiertes
Dämpferlager   GME 2003P30871 DE   CC-3305   102004002817.6-09   20 Jan 2004  
102004002817   11 Aug 2005   102004002817   13 Dec 2005   Zylinderblock mit
Zylinderlaufbuchsen   GME 2003P30864 DE   CC-4500   102004003075.8-24   21 Jan
2004   102004003075   18 Aug 2005   102004003075   12 Dec 2005  
Cabriolet-Karosserie mit Kollisionsschutz   GME 2004P00085 DE   CC-4300  
102004003294.7-42   22 Jan 2004   102004003294   18 Aug 2005   102004003294   03
Jul 2006   Fahrzeug-Fahrassistent   GME 2004P00083 DE   CC-4300  
102004003296.3-42   22 Jan 2004       102004003296   30 Aug 2004   Kraftfahrzeug
mit zwei verschwenkbaren Frontscheinwerfern   GME 2003P30793 DE   CC-4200  
102004003389.7-16   23 Jan 2004   102004003389   18 Aug 2005   102004003389   19
Jun 2008   Kopfstütze an einem Kraftfahrzeugsitz   GME 2003P30808 DE   CC-4200  
102004003390.0-16   23 Jan 2004   102004003390   18 Aug 2005   102004003390   28
Apr 2008   Nachrüstsatz für eine Kopfstütze   GME 2004P00089 DE   CC-4300  
102004003497.4-52   23 Jan 2004       102004003497   04 Apr 2005   Verfahren zum
Anzeigen von notwendigen Servicearbeiten an einem Kraftfahrzeug   GME 2003P30796
DE   CC-4200   102004003498.2-16   23 Jan 2004       102004003498   23 Mar 2005
  Kopfstütze an einem Kraftfahrzeugsitz mit zwei Seitenteilen   GME
GP-302840-DE-NP   PTT   102004003574.1   38009   102004003574   38239  
102004003574   39373   CONTROLLED RELEASE OF ANTIFOAM ADDITIVES FROM COMPOUNDED
RUBBER   GMNA 2004P00055 DE   CC-4300   102004003701.9-09   24 Jan 2004  
102004003701   18 Aug 2005   102004003701   31 Aug 2005   Kraftfahrzeugschlüssel
mit Fernbedienung   GME 2003P30918 DE   CC-3555   102004003901.1-21   27 Jan
2004   102004003901   18 Aug 2005   102004003901   30 Jan 2007   Kraftfahrzeug
mit Steuereinrichtung gegen Überdrehen des Fahrzeugmotors bei einer Gefällefahrt
  GME 2004P00105 DE   CC-4300   102004003907.0-24   27 Jan 2004   102004003907  
18 Aug 2005   102004003907   07 Jul 2005   Klips   GME 2003P30920 DE   CC-3105  
102004003910.0-13   27 Jan 2004   102004003910   25 Aug 2005   102004003910   30
Apr 2009   Selbstzündende Zweitakt-Brennkraftmaschine mit großem
Hub-Bohrungsverhältnis   GME GP-302946-DE-NP   PTT   102004004058.3   38013  
102004004058   38239   102004004058 B4   39380   CONTROLLED RELEASE OF
PERFLUOROPOLYETHER ANTIFOAM ADDITIVE FROM COMPOUNDED RUBBER   GMNA 2003P30923 DE
  CC-4300   102004004118.0-09   28 Jan 2004       102004004118   25 May 2005  
Schlüssel zum Betätigen einer Verriegelungseinrichtung und System zur Wiedergabe
von Sprachinformation   GME 2003P30908 DE   CC-4300   102004004191.1-34   28 Jan
2004   102004004191   01 Sep 2005   102004004191   13 Jul 2005   Kraftfahrzeug
mit einer Beleuchtungs- und einer Belüftungsanlage   GME GP-302372-DE-NP   NAPD
  102004004586.0   38015       102004004586   39296   METHOD AND SYSTEM FOR
MANAGING IN-VEHICLE TELEPHONY   GMNA 2003P31023 DE   CC-4200   102004005485.1-09
  04 Feb 2004       102004005485   11 Apr 2005   Verkleidungselement für ein
Kraftfahrzeug   GME 2003P30819 DE   CC-4200   102004005487.8-09   04 Feb 2004  
    102004005487   03 May 2005   Kraftfahrzeug mit Verkleidungselement und
Schiene   GME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

2004P00004 DE   CC-4300   102004005490.8-34   04 Feb 2004       102004005490  
13 Sep 2004   Modul zur Befestigung einer Batterie in einem Kraftfahrzeug   GME
GP-301975-DE-NP   PTE   102004005520.3   38021   102004005520   38239  
102004005520 B4   39779   AUTOMOTIVE CATAYLST OXYGEN STORAGE CAPACITY DIAGNOSTIC
  GMNA 2004P00126-DE-NP   CC-4400   102004005592.0-22   04 Feb 2004  
102004005592   25 Aug 2005   102004005592   04 Sep 2008   Kühleranordnung für
ein Kraftfahrzeug   GME GP-302045-DE-NP   PTT   102004006027.4   38023  
102004006027   38239   102004006027 B4   39806   BRAZED ALUMINUM TURBINE FOR AN
AUTOMOTIVE TRANSMISSION AND METHOD THEREOF   GMNA 2004P00220 DE   CC-1000/1001  
102004007280.9-09   14 Feb 2004   102004007280.9-21   08 Sep 2005   102004007280
  01 Dec 2006   Haltevorrichtung für eine Kurbel eines Fahrrades   GME
2004P00177 DE   CC-4500   102004007606.5-51   17 Feb 2004   102004007606.5-51  
08 Sep 2005   102004007606   05 May 2009   Außenspiegel für ein Kraftfahrzeug  
GME 2003P30986-DE-NP   CC-4500   102004008069.0-23   19 Feb 2004  
102004008069.0-23   08 Sep 2005   102004008069   08 Nov 2005  
Scharniervorrichtung   GME 2003P30992 DE   CC-4500   102004008070.4-09   19 Feb
2004   102004008070.4-23   08 Sep 2005   102004008070   29 Nov 2005   Arm für
eine pantographische Scharniervorrichtung   GME 2004P00015 DE   CC-4500  
102004008071.2-24   19 Feb 2004   102004008071.2-24   15 Sep 2005   102004008071
  03 May 2007   Kraftfahrzeug mit abnehmbarer Tür   GME GP-303374-DE-NP   PTT  
102004008962.0   38041   102004008962   38267   102004008962 B4   39968  
TWO-SPEED TRANSFER CASE WITH CENTER DIFFERENTIAL   GMNA 2004P00248 DE   CC-4300
  102004010240.6-15   03 Mar 2004   102004010240.6-15   22 Sep 2005  
102004010240   02 Jan 2006   Gehäuse für einen fernbedienbaren elektronischen
Schlüssel   GME 2004P00167 DE   CC-4600   102004010791.2-21   05 Mar 2004  
102004010791.2-21   22 Sep 2005   102004010791   02 Oct 2008   Lenksäule für ein
Kraftfahrzeug als auch damit ausgerüstetes Kraftfahrzeug   GME 2004P00228 DE  
CC-4500   102004011334.3-09   09 Mar 2004   102004011334.3-42   17 Nov 2005  
102004011334   01 Aug 2005   Vorderbau für ein Kraftfahrzeug   GME
GP-302177-DE-NP   PTT   102004012221.0   38058   102004012221   38295  
102004012221 B4   39009   TRANSMISSION AXLE SEAL COVER, LUBE DAM AND ROCK GUARD
  GMNA 2003P30727 DE   CC-3105   102004013164.3-09   17 Mar 2004  
102004013164.3-13   13 Oct 2005   102004013164   17 May 2006   Katalysator zur
Verbesserung der Wirksamkeit der NOx-Reduktion in Kraftfahrzeugen   GME
2004P00070 DE   CC-4200   102004013200.3-09   17 Mar 2004   102004013200.3-21  
06 Oct 2005   102004013200   03 Jan 2006   Montagestange für Haltesystem in
Fahrzeug   GME 2004P00261 DE   CC-4300   102004013610.6   19 Mar 2004      
102004013610   10 Dec 2004   Sicherheitseinrichtung für eine Standheizung   GME
2004P00344 DE   CC-4300   102004013730.7-09   18 Mar 2004   102004013730.7-22  
20 Oct 2005   102004013730   22 Dec 2005   Befestigungsvorrichtung für ein
Kühlermodul in einem Kraftfahrzeug   GME 2003P30833 DE   CC-4500  
102004013871.0-22   20 Mar 2004   102004013871.0-22   06 Oct 2005  
102004013871.0-09   09 Apr 2008   Karosserie eines Kraftfahrzeuges mit Traverse
für Motorlager   GME 2004P00352 DE   CC-4400   102004014812.0-16   24 Mar 2004  
    102004014812   26 Jan 2005   Fahrzeug-Klimaanlage   GME GP-303405-DE-NP  
PTT   102004014931.3   38072   102004014931   38288   102004014931 B4   39275  
ALL WHEEL DRIVE TRANSFER CASE WITH DIFFERENT FRONT AND REAR AXLE RATIOS   GMNA
GP-301900-DE-NP   RD   102004016712.5   38082   102004016712   38309  
102004016712   39359   ADHESIVE ENCAPSULATED BLIND RIVET SYSTEM   GMNA
GP-301715-DE-NP   PTE   102004016948.9   38083   102004016948   38295  
102004016948 B4   39821   METHOD AND APPARATUS FOR MONITORING CATALYST
EFFICIENCY AND OXYGEN SENSOR PERFORMANCE   GMNA GP-302073-DE-NP   PTE  
102004017274.9   38084   102004017274   38299   102004017274   39373   ENHANCED
DIAGNOSIS OF A MULTI-BANKED CATALYST EXHAUST SYSTEM   GMNA GP-302437-DE-NP  
FCAR   102004017501.2   38085   102004017501A1   38302   102004017501   39548  
FLOW CONTROL FOR MULTIPLE STACKS   GMNA GP-302122-DE-NP   RD   102004020586  
38104   102004020586   38330   102004020586   38475   BLIND RIVET WITH ADHESIVE
FOR JOING AND ADHESIVE CHARGING METHOD   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

2004P00530 DE   CC-2520   102004020930.8-21   28 Apr 2004   102004020930   01
Dec 2005   102004020930   13 Dec 2006   Ablage im Innenraum eines
Kraftfahrzeuges   GME GP-302356-DE-NP   PTT   102004021427.1   38107  
102004021427   38357   102004021427   38496   RETAINING RING APPARATUS   GMNA
GP-301173-DE-NP   PTT   102004023250.4   38118   102004023250   38337  
102004023250   39177   THERMALLY COMPENSATED STANDPIPE ASSEMBLY FOR AUTOMATIC
TRANSMISSION OIL FILL   GMNA GP-302164-DE-NP   PTE   102004023450.7   38119  
102004023450   38337   102004023450   39723   METHOD AND APPARATUS TO DIAGNOSE
INTAKE AIRFLOW   GMNA 2003P30729 DE   CC-4200   102004025568.7-09   25 May 2004
  102004025568.7-16   16 Feb 2006   102004025568   08 May 2006   Vorrichtung und
Verfahren zum Positiv-Prägen einer Folie während eines Tiefziehprozesses   GME
GP-302328-DE-NP   PTE   102004026124.5   38135   102004026124   38357  
102004026124   39394   METHOD AND APPARATUS FOR DETERMINING MASS OF ENGINE
INTAKE AIR WITH REVERSION COMPENSATION   GMNA GP-302179-DE-NP   PTE  
102004028311.7   38149   102004028311   38393   102004028311 B4   39793  
DISPLACEMENT ON DEMAND SPARK KNOCK DETECTION   GMNA GP-302123-DE-NP   PTE  
102004029097.0   38154   102004029097   38365   102004029097   39268   MODEL
FOLLOWING TORQUE CONTROL   GMNA 2003P31001 DE   CC-4500   102004029737.1-56   19
Jun 2004   102004029737   05 Jan 2006   102004029737   20 May 2008  
Rollgeformter Dachspriegel und Verfahren zu seiner Herstellung   GME 2004P00022
DE   CC-4500   102004030465.3-24   24 Jun 2004   102004030465   19 Jan 2006  
102004030465   14 May 2009   Einfassung einer Windschutzscheibe eines
Kraftfahrzeuges   GME 2004P00110 DE   CC-4500   102004032295.3-24   03 Jul 2004
  102004032295   26 Jan 2006   102004032295   11 Mar 2009   Cabriolet mit
vergrößertem Fahrgastraum   GME 2004P00036-DE-NP   CC-4500   102004032315.1-42  
03 Jul 2004   102004032315   26 Jan 2006   102004032315   06 Mar 2006  
Kraftfahrzeug mit anhebbarer Haube   GME GP-302587-DE-NP   PTE   102004035253.4
  38189   102004035253   38407   102004035253 B4   39779   ADAPTABLE
MODIFICATION OF CYLINDER DEACTIVATION THRESHOLD   GMNA GP-301753-DE-NP   RD  
102004036302.1   38195       102004036302 B4   39815   SIMPLE OPTIMAL ESTIMATOR
FOR PBA STATE OF CHARGE   GMNA GP-302448-DE-NP   PTT   102004036709.4   38197  
102004036709   38491   102004036709   39457   PUMP SPEED COMPENSATION FOR
TRANSMISSION LINE PRESSURE   GMNA GP-303905-DE-NP   PTE   102004036710.8   38197
  102004039710   38476   102004036710   39023   PWM AND VARIABLE FREQUENCY BASED
POSITION INDICATORS   GMNA GP-302984-DE-NP   PTE   102004037586.0   38202      
102004037586 B4   39443   METHOD OF REDUCING ENGINE BELT NOISE   GMNA
GP-301684-DE-NP   PTE   102004040270.1   38218   102004040270   38540  
102004040270   39639   METHOD AND APPARATUS FOR PREDICTING A FUEL INJECTOR TIP
TEMPERATURE   GMNA GP-302758-DE-NP   PTE   102004040455.0   38219   102004040455
  38476   102004040455 B4   39898   CONTINUOUS BLENDING FOR GAS ANALYZER
CALIBRATION   GMNA GP-302782-DE-NP   PTT   102004041160.3   38224   102004041160
  38568   102004041160   38911   THERMAL SIMULATION FRICTION DEVICE COOLING
CONTROL   GMNA GP-303983-DE-NP   FCAR   102004041392.4   38225   102004041392  
38435   102004041392   39114   COMPRESSOR IMPELLER THICKNESS PROFILE WITH
LOCALIZED THICK SPOT   GMNA GP-302584-DE-NP   PTE   102004044690.3   38245  
102004044690   38463   102004044690   38974   METHOD OF PREVENTING PREIGNITION
FOR AN INTERNAL COMBUSTION ENGINE   GMNA GP-303111-DE-NP   PTE   102004044691.1
  38245   102004044691   38463   102004044691   39541   TORQUE CONTROL SYSTEM  
GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

GP-302886-DE-NP   PTE   102004044972.4   38246   102004044972   38470  
102004044972 B4   39856   DETECTION OF FUEL DYNAMICAL STEADY STATE   GMNA
GP-303046-DE-NP   PTE   102004044995.3   38246   102004044995   38470  
102004044995 B4   39786   LUBRICATION SYSTEM USING VALVES TO MEET VARIOUS ENGINE
OIL PRESSURE REQUIREMENTS   GMNA GP-303044-DE-NP   PTE   102004044996.1   38246
  102004044996   38470   102004044996 B4   39905   ENGINE LUBRICATION SYSTEM  
GMNA GP-302770-DE-NP   PTT   102004045160.5   38247   102004045160   38484  
102004045160 B4   39737   SHIFT MECHANISM FOR A MANUAL PLANETARY TRANSMISSION  
GMNA GP-302955-DE-NP   PTE   102004046182.1   38253   102004046182   38470  
102004046182   39912   COMBUSTON-ASSISTED ENGINE START/STOP OPERATION WITH
CYLINDER/VALVE DEACTIVATION   GMNA GP-304093-DE-NP   PTT   102004048696.4  
38266   102004048696   38497   102004048696   39135   SEVEN-SPEED TRANSMISSION  
GMNA GP-303190-DE-NP   PTE   102004048939.4   38267   102004048939   38497  
102004048939   38855   CONNECTING ROD WITH LUBRICANT TUBE   GMNA GP-303508-DE-NP
  FCAR   102004050924.7   38279   102004050924   38505   102004050924   39114  
REGENERATIVE COMPRESSOR MOTOR CONTROL FOR A FUEL CELL POWER SYSTEM   GMNA
GP-302570-DE-NP   PTT   102004055294.0   38307   102004055294   38505  
102004055294 B4   39506   SEALING SLEEVE FOR A HYDRAULIC ACTUATOR   GMNA
GP-302627-DE-NP   PTT   102004055295.9   38307   102004055295   38505  
102004055295 B4   39786   HYDROFORMED TORQUE CONVERTER FLUID COUPLING MEMBER  
GMNA GP-302590-DE-NP   PTT   102004055903.1   38310   102004055903   38533  
102004055903   39107   MULTIPLE CONNECTION SYNCHRONIZER   GMNA 2004P01150 DE  
CC-7600   102004059555.0-09   10 Dec 2004       102004059555   06 Mar 2006  
Transportvorrichtung   GME GP-302160-DE-NP   PTT   102004060217.4   38335      
102004060217 B4   39261   MANUAL PLANETARY TRANSMISSION WITH SYNCHRONIZER
CLUTCHES AND BRAKES   GMNA GP-303249-DE-NP   NAPD   102004060218   38333  
102004060218   38582   102004060218   39289   METHOD OF FORMING THICKENED
TUBULAR MEMBERS   GMNA GP-303424-DE-NP   PTE   102004060220.4   38335  
102004060220   38582   102004060220   39716   BRAKE BOOSTER VACUUM SENSOR
DIAGNOSTIC   GMNA GP-302500-DE-NP   PTT   102004060221.2   38335   102004060221
  38547   102004060221 B4   39149   TORQUE RATIO CONTROL APPARATUS FOR A
MULTI-SPEED TRANSMISSION   GMNA GP-304300-DE-NP   RD   102005000836.4   38357  
102005000836   38568   102005000836   39170   IN-MOLD COATING OF POLYMER
COMPOSITE PARTS FOR METALLIZATION AND PAINTING   GMNA GP-305726-DE-NP   PTA  
102005011848.8   38426   102005011848   38673   102005001848   39730   HYBRID
ELECTRO-MECHANICAL VEHICULAR TRANSMISSION HAVING MULTIPLE MODULAR
MOTOR/GENERATORS ASSEMBLED FROM LIKE COMPONENTS   GMNA GP-302098-DE-NP   PTE  
102005003251.6   38376   102005003251   38603   102005003251 B4   39779   METHOD
AND APPARATUS FOR DETERMINING COOLANT TEMPERATURE RATIONALITY IN A MOTOR VEHICLE
  GMNA GP-303140-DE-NP   PTT   102005003660.0   38378   102005003660   38582  
102005003660 B4   39982   TORQUE CONVERTER WITH A THIN TORUS TURBINE   GMNA
GP-304126-DE-NP   PTTA   102005006148.6   38393   102005006148   38596  
102005006148 B4   39464   SHIFT INHIBIT CONTROL FOR MULTI-MODE HYBRID DRIVE  
GMNA GP-304360-DE-NP   PTTA   102005006149.4   38393   102005006149   38603  
102005006149 B4   39842   THROTTLE PHASE OUT CONTROL   GMNA GP-304122-DE-NP  
PTTA   102005006370.5   38394   102005006370   38603   102005006370 B4   39737  
ENERGY STORAGE SYSTEM STATE-OF-CHARGE DIAGNOSTIC   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

GP-303203-DE-NP   PTE   102005006808.1   38398   102005006808   38617  
102005006808 B4   39933   PISTON AND CYLINDER OIL SQUIRTER RAIL AND SYSTEM  
GMNA GP-302755-DE-NP   PTE   102005007366.2   38400   102005007366   38645  
102005007366 B4   39926   APPARATUS AND METHOD FOR PROCESSING SENSOR OUTPUT
SIGNALS   GMNA GP-304343-DE-NP   PTT   102005007566.5   38401   102005007566  
38610   102005007566   39135   CLUTCH ASSEMBLY WITH VIBRATION DAMPER   GMNA
2004P01235 DE   CC-4300   102005007865.6-34   21 Feb 2005       102005007865  
25 Jan 2007   System und Verfahren zur Einstellung der Betriebsart von
personalisierbaren Fahrzeugfunktionen   GME GP-303525-DE-NP   PTT  
102005007881.8   38404   102005007881   38610   102005007881B4   39597   ALL
WHEEL DRIVE/FOUR WHEEL DRIVE TRANSFER CASE WITH DIFFERENT FRONT AND REAR AXLE
RATIOS   GMNA GP-303617-DE-NP   PTE   102005008347.1   38406   102005008347  
38617   102005008347 B4   39779   METHOD FOR INTERPRETING DRIVER REQUESTED AXLE
TORQUE   GMNA GP-303471-DE-NP   PTE   102005008579.2   38407   102005008579  
38652   102005008579   39296   ACCELERATING CATALYTIC CONVERSION   GMNA
GP-304342-DE-NP   PTC   102005009025.7   38411   102005009025   38617  
102005009025   39568   CASTING MOLD AND METHOD FOR CASTING ACHIEVING IN-MOLD
MODIFICATIN OF A CASTING METAL   GMNA GP-303461-DE-NP   PTE   102005009362.0  
38412   102005009362   38638   102005009362 B4   39806   DOD CONTROL METHODS FOR
MANUAL TRANSMISSIONS   GMNA 2003P30730 DE   CC-4200   102005011474.1-16   12 Mar
2005   102005011474   14 Sep 2006   102005011474   18 Apr 2007   Verfahren zur
Herstellung von Kunststoffformteilen mit Hinterschneidungen unter Verwendung
eingelegter Füllstücke   GME GP-305647-DE-NP   PTA   102005011849.6   38426  
102005011849   38764   102005011849B4   39198   HYDRAULIC CIRCUIT FOR TORSIONAL
DAMPER ASSEMBLY OF AN ELECTRICALLY VARIABLE TRANSMISSION   GMNA GP-305006-DE-NP
  PTA   102005011872.0   38426   102005011872   38687   102005011872   39919  
MOTOR MODULE FOR A HYBRID ELECTRO-MECHANICAL TRANSMISSION   GMNA GP-305158-DE-NP
  PTTA   102005011909.3   38426   102005011909   38687   102005011909   39282  
CASTELLATED SNAP RING RETENTION SYSTEM AND METHOD   GMNA GP-305645-DE-NP   PTA  
102005011910.7   38426   102005011910   38701   102005011910   39478   TORSIONAL
DAMPER FOR ELECTRICALLY-VARIABLE TRANSMISSION WITH LOCK-OUT CLUTCH ASSEMBLY  
GMNA 2005P50015 DE   CC-4400   102005012264.7-21   17 Mar 2005   102005012264  
28 Sep 2006   102005012264   16 Nov 2006   Kraftfahrzeugkarosserie   GME
GP-305754-DE-NP   PTA   102005012381.3   38428   102005012381   38652  
102005012381 B4   39471   HYBRID ELECTRO-MECHANICAL TRANSMISSION PARK SYSTEM
ACCESS COVER AND METHOD   GMNA GP-303149-DE-NP   RD   102005013280.4   38433  
102005013280   38652   102005013280 B4   39758   TORQUE COMPENSATION METHOD FOR
CONTROLLING A DIRECT-INJECTION ENGINE DURING REGENERATION OF A LEAN NOX TRAP  
GMNA GP-304213-DE-NP   RD   102005014549.3   38414   102005014549   38652  
102005014549   39114   REVERSIBLY EXPANDABLE ENERGY ABSORBING ASSEMBLY UTILIZING
SHAPE MEMORY FOAMS FOR IMPACT MANAGEMENT AND METHODS FOR OPERATING THE SAME  
GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

GP-303844-DE-NP   PTE   102005017104.4   38455   102005017104   38680  
102005017104 B4   39765   ELECTRONIC THROTTLE CONTROL (ETC) DRAG TORQUE REQUEST
SECURITY   GMNA GP-304596-DE-NP   RD   102005017105.2   38455   102005017105A1  
38673   102005017105   39296   ELECTROMAGNETIC HEMMING APPARATUS AND METHOD  
GMNA GP-302961-DE-NP   RD   102005017803.0   38460   102005017803A1   38673  
102005017803   39359   COMPOUND LASER BEAM WELDING   GMNA GP-303665-DE-NP   RD  
102005018069.8   38461   102005018069   38680   102005018069 B4   39758   ACTIVE
WHEEL STEERING CONTROL   GMNA GP-303646-DE-NP   RD   102005018558.4   38463  
102005018558   38673   102005018558 B4   39737   VARIABLE SEAT BELT   GMNA
GP-303655-DE-NP   PTT   102005018785.4   38464   102005018785   38680  
102005018785B4   39562   SINGLE WIRE DUAL SPEED SIGNAL SYSTEM   GMNA
GP-304191-DE-NP   PTT   102005019188.6   38468   102005019188   38694  
102005019188 B4   39261   CONTINUOUSLY VARIABLE TRANSMISSION CASE COVER   GMNA
GP-304497-DE-NP   PTT   102005020663.8   38475   102005020663   38694  
102005020663 B4   39982   GEAR CUTTING OIL   GMNA GP-305088-DE-NP   PTA  
102005021250.6   38481   102005021250   38701   102005021250   39247   METHOD OF
UNDERVOLTAGE PROTECTION DURING ENGINE CRANKING   GMNA GP-304359-DE-NP   PTA  
102005021799.0   38483   102005021799   38694   102005021799 B4   39989   METHOD
OF AUTOMATICALLY FLUSHING DEBRIS FROM AN ELECTRICALLY-OPERATED HYDRAULIC VALVE  
GMNA GP-305068-DE-NP   PTA   102005022249.8   38485   102005022249   38701  
102005022249 B4   39828   SINGLE MOTOR RECOVERY FOR AN ELECTRICALLY VARIABLE
TRANSMISSION   GMNA GP-304580-DE-NP   PTA   102005022300.1   38485  
102005022300 A1   38715   102005022300 B4   39842   INTEGRATED MOTOR CLUTCH FOR
ELECTRICALLY VARIABLE TRANSMISSIONS   GMNA 2005P50238 DE   CC-11844700  
102005026501.4-22   09 Jun 2005   102005026501   21 Dec 2006   102005026501   29
May 2007   Bauteil für einen Schließmechanismus eines Kraftfahrzeuges   GME
GP-305270-DE-NP   PTE   102005027470.6   38517   102005027470   38736  
102005027470 B4   39863   DETERMINING MANIFOLD PRESSURE BASED ON ENGINE TORQUE
CONTROL   GMNA GP-305269-DE-NP   PTE   102005027471.4   38517   102005027471  
38743   102005027471 B4   39933   DETERMINING MANIFOLD PRESSURE BASED ON ENGINE
TORQUE CONTROL   GMNA GP-303139-DE-NP   PTE   102005027473.0   38456  
102005027473   38743   102005027473 B4   39905   METHOD FOR DETERMINING INTAKE
PORT FLOW IN AN INTERNAL COMBUSTION ENGINE   GMNA GP-303900-DE-NP   PTE  
102005031393.0   38538   102005031393   38771   102005031393   39436   VARIABLE
INTAKE MANIFOLD WITH TRIMODE RESONANCE TUNING CONTROL VALVE   GMNA
GP-305514-DE-NP   PTT   102005032103.8   38541   102005032103   38750  
102005032103 B4   39870   REGULATOR VALVE FOR A TORQUE-TRANSMITTING MECHANISM
AND METHOD OF ENGAGING A TORQUE-TRANSMITTING MECHANISM   GMNA GP-305476-DE-NP  
PTT   102005032301.4   38544   DE102005032301A   38792   102005032301 B4   39478
  INTERNALLY AND EXTERNALLY SPLINED CLUTCH HUB FOR TORQUE-TRANSMITTING
MECHANISMS IN A POWER TRANSMISSION   GMNA GP-304056-DE-NP   PTE   102005032506.8
  38545   102005032506   38764   102005032506 B4   39947   LEARNED AIRFLOW
VARIATION   GMNA GP-304413-DE-NP   PTE   102005032507.6   38545      
102005032507   39919   ULTRACAPACITOR USEFUL LIFE PREDICTION   GMNA
GP-304320-DE-NP   PTE   102005033974.3   38553   102005033974   38792  
102005033974 B4   39940   ROCKER ARM SHAFT RETAINER AND ASSEMBLY   GMNA
GP-305227-DE-NP   RD   102005035402.5   38561   102005035402   38799  
102005035402   39086   FRICTION STIR RIVET AND METHOD OF JOINING THEREWITH  
GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

2005P50220 DE   CC-11844500   102005036899.9-21   05 Aug 2005   102005036899  
15 Mar 2007   102005036899   19 Jan 2007   Halter-Kotflügel zweiteilig   GME
GP-305600-DE-NP   PTT   102005037402.6   38572   102005037402   38806  
102005037402   39310   TRANSMISSION PACKAGING AND ROTOR SUPPORT STRUCTURE   GMNA
GP-304250-DE-NP   PTT   102005038127.8   38575   102005038127   38771  
102005038127B4   39660   CLUTCH FAULT DETECTION   GMNA GP-304912-DE-NP   NAPD  
102005038924.4   38581   102005038924   38785   102005038924   39597  
THERMOFORMING PROCESS FOR PRODUCING CLASS “A” FINISH, HIGH GLOSS AUTOMOTIVE
EXTERIOR PARTS   GMNA GP-303914-DE-NP   FCAR   102005038927.9   38581  
102005038927   38785   102005038927 B4   39870   PROCEDURES FOR SHUTTING DOWN
FUEL CELL SYSTEM BY USING AIR PURGE AT LOW CELL TEMPERATURE   GMNA
GP-304941-DE-NP   PTTA   102005039677.1   38586   102005039677   38827  
102005039677 B4   39352   METHOD AND APPARATUS FOR IN-VEHICLE TELEMATICS
COMMUNICATION   GMNA GP-304217-DE-NP   FCAR   102005039872.3   38587  
102005039872   38778   102005039872 B4   39989   METHOD OF USING H2 PURGE FOR
STACK STARTUP/SHUT-DOWN TO IMPROVE STACK DURABILITY   GMNA GP-304275-DE-NP   PTE
  102005040867.2   38593   102005040867   38792   102005040867   39555   METHOD
FOR DIAGNOSING CATALYTIC CONVERTER PERFORMANCE   GMNA 2005P50417 DE  
CC-11844500   102005044078.9-24   15 Sep 2005   102005044078   29 Mar 2007  
102005044078   13 Feb 2007   Dichtstrang   GME 2005P50522 DE   CC-2522  
102005044289.7-21   16 Sep 2005   102005044289   29 Mar 2007   102005044289   30
Apr 2008   Lenkrad für ein Kraftfahrzeug   GME GP-304965-DE-NP   FCAR  
102005045319.8   38617   102005045319   38820   102005045319   39534   FUEL CELL
DESIGN AND CONTROL METHOD TO FACILITATE SELF HEATING THROUGH CATALYTIC COMBUSTON
OF ANODE EXHAUST   GMNA GP-305599-DE-NP   PTT   102005045556.5   23 Sep 2005  
102005045556   27 Apr 2006   102005045556   08 Nov 2007   BALL BEARING RETENTION
APPARATUS   GMNA GP-305596-DE-NP   PTT   102005046195.6   27 Sep 2005  
102005046195   13 Apr 2006   102005046195 B4   08 Jan 2009   DUAL FUNCTION
APPARATUS FOR CLUTCH FEED AND SYSTEM RETENTION   GMNA GP-303264-DE-NP   FCAR  
102005046423.8   38623   102005046423   38813   102005046423 B4   39779  
INTEGRATED CURRENT SENSORS FOR A FUEL CELL STACK   GMNA GP-304412-DE-NP   PTE  
102005048799.8   38637   102005048799   38834   102005048799   39072   APPARATUS
AND METHODS FOR CLOSED LOOP FUEL CONTROL   GMNA 2005P50764 DE   CC-11844300  
102005052239.4-09   02 Nov 2005       102005052239.4-09   15 Nov 2006  
Befestigungsanordnung   GME GP-303562-DE-NP   FCAR   102005052499.0   38659  
102005052499   38848   102005052499   39625   PASSIVE RESTRICTION PATHWAYS IN
FUEL CELL WATER DRAINAGE   GMNA GP-303911-DE-NP   PTT   102005054229.8   38670  
102005054229   38869   102005054229 B4   39331   WASHER-JET VERIFICATION
APPARATUS   GMNA GP-303209-DE-NP   NAPD   102005060397.1   38702   102005060397
  38904   102005060397   39485   AUTOMATIC SNOW REMOVAL WIPER SYSTEM   GMNA
GP-304761-DE-NP   RD   102006000619.4   38719   102006000619A1   38939  
102006000619   39919   SPRING LOADED LOCK AND LATCH WITH AUTOMATIC RESET
CAPABILITY   GMNA GP-302800-DE-NP   NAPD   102006000777.8   38721   102006000777
  38911   102006000777 B4   39618   VIRTUAL KEYPAD FOR VEHICLE ENTRY CONTROL  
GMNA GP-304137-DE-NP   PTE   102006000915.0   38722   102006000915   38918  
102006000915   39555   METHOD OF MODELING VEHICLE PARAMETER CYCLES   GMNA
GP-303845-DE-NP   PTT   102006000916.9   38722       102006000916   39324  
APPARATUS AND METHODS FOR EVALUATING A DYNAMIC SYSTEM   GMNA GP-303838-DE-NP  
PTT   102006001287.9   38727   102006001287   38918   102006001287 B4   39555  
VIBRATION DAMPING APPARATUS   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

GP-303975-DE-NP   PTE   102006003400.7   38741   102006003400   38925  
102006003400B4   39548   SENSOR FEEDBACK CONTROL FOR NOISE AND VIBRATION   GMNA
GP-305456-DE-NP   PTE   102006006841.6   38762   102006006841   38953  
102006006841 B4   39415   ENGINE RESTART APPARATUS AND METHOD   GMNA
GP-303901-DE-NP   PTE   102006010768.3   38784   102006010768   38995  
102006010768 B4   39436   METHOD AND APPARATUS FOR ENGINE TORQUE DISTURBANCE
REDUCTION DURING CRANKING   GMNA GP-305309-DE-NP   PTE   102006010796.9   08 Mar
2006   102006010796   12 Oct 2006   102006010796   27 Sep 2007   ENGINE LOAD
CONTROL FOR REDUCED COLD START EMISSIONS   GMNA GP-305628-DE-NP   NAPD  
102006012673.4   38796   102006012673 A1   39002   102006012673 B4   39681  
VEHICLE CENTER PILLAR STRUCTURE   GMNA GP-305495-DE-NP   RD   102006014300.0  
28 Mar 2006   DE102005014300A1   05 Oct 2006   102006014300 B4   13 Nov 2008  
METAL CATIONS CHELATORS FOR FUEL CELLS   GMNA GP-301304-DE-NP   NAPD  
102006015053.8   31 Mar 2006   102006015053 A1   19 Oct 2006   102006015053 B4  
24 Jan 2008   LED TURN SIGNAL AND ERROR DETECTING METHOD   GMNA GP-304484-DE-NP
  FCAE   102006016028.2   05 Apr 2006   102006016028 A1   19 Oct 2006  
102006016028 B4   30 Oct 2008   CLOSED PRESSURE KEEPING SYSTEM FOR LIQUID
HYDROGEN STORAGE   GMNA 2006P60198 DE   CC-11619150   102006016435.0-24   07 Apr
2006   102006016435   11 Oct 2007   102006016435   31 Jul 2008   Kraftfahrzeug
mit einer Laderampe   GME 2005P50883 DE   CC-11844600   102006016764.3-52   10
Apr 2006   102006016764   18 Oct 2007   102006016764   30 Apr 2009   Verfahren
zum Prüfen eines Kraftfahrzeuglenksystems   GME 2006P60207 DE   CC-11844300  
102006017507.7-15   13 Apr 2006   102006017507   27 Sep 2007   102006017507   16
Apr 2009   Schlüssel für ein Kraftfahrzeug mit einer Aufnahmevorrichtung zum
Aufnehmen von Bildern   GME 2006P60057 DE01   CC-11844300   102006017508.5-15  
13 Apr 2006       102006017508   13 Dec 2007   Schlüssel für ein Kraftfahrzeug
mit einer Abspielvorrichtung für Unterhaltungsmedien   GME GP-305441-DE-NP  
FCAE   102006017541.7   13 Apr 2006   102006017541 A1   23 Oct 2006  
102006017541 B4   30 Oct 2008   METHOD OF DISCHARGING HIGH PRESSURE STORAGE
VESSELS   GMNA GP-305358-DE-NP   NAPD   102006017555.7   38820   102006017555 A1
  39023   102006017555   39555   FOLDING RAMP SYSTEM   GMNA GP-306814-DE-NP  
PTE   102006017560.3   13 Apr 2006   102006017561A1   28 Dec 2006   102006017560
B4   10 Jun 2009   MODEL-BASED FUEL CONTROL FOR ENGINE START AND CRANK-TO-RUN
TRANSITION   GMNA GP-306813-DE-NP   PTE   102006017561.1   13 Apr 2006  
102006017561A1   16 Nov 2006   102006017561 B4   10 Jun 2009   UTILIZED FUNCTION
FOR FUEL DYNAMICS DURING ENGINE START AND CRANK-TO-RUN TRANSITION   GMNA
GP-306861-DE-NP   PTE   102006017568.9   13 Apr 2006   102006017568A1   23 Nov
2006   102006017568   31 Jan 2008   CALIBRATION OF MODEL-BASED FUEL CONTROL WITH
FUEL DYNAMICS COMPENSATION FOR ENGINE START AND CRANK TO RUN TRANSITION   GMNA
GP-305672-DE-NP   PTT   102006018168.9   19 Apr 2006   102006018168A1   26 Oct
2006   102006018168B4   25 Sep 2008   AUTOMOTIVE TRANSMISSION CONTROL SYSTEM AND
METHOD   GMNA GP-305851-DE-NP   FCAE   102006019414.4   26 Apr 2006  
102006019414 A1   16 Nov 2006   102006019414   05 Jun 2008   BLOCK COPOLYMERS
WITH ACIDIC GROUPS   GMNA GP-304881-DE-NP   FCAE   102006021820.5   10 May 2006
  102006021820 A1   23 Nov 2006   102006021820 B4   30 Oct 2008   OVERFILL
PROTECTION FOR LIQUID HYDROGEN TANK   GMNA 2006P60172 DE   CC-11844200  
102006022425.6-14   13 May 2006   102006022425   15 Nov 2007   102006022425   10
Jul 2008   Betätigungsvorrichtung zum Verändern der Lage von Teilen eines
Fahrzeugsitzes   GME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

GP-305997-DE-NP   RD   102006022577.5   15 May 2006   102006022577 A1   18 Jan
2007   102006022577   29 Nov 2007   CARGO CONTAINER INCLUDING AN ACTIVE MATERIAL
BASED RELEASABLE FASTENER SYSTEM   GMNA GP-305961-DE-NP   NAPD   102006022861.8
  16 May 2006   102006022861 A1   30 Nov 2006   102006022861 B4   11 Sep 2008  
OVERHEAD MOUNTABLE SLIDING VIDEO DISPLAY ASSEMBLY AND METHOD   GMNA
GP-305211-DE-NP   PTE   102006024182.7   23 May 2006   102006024182A1   30 Nov
2006   102006024182   14 Aug 2008   AIR/FUEL IMBALANCE DETECTION SYSTEM AND
METHOD   GMNA GP-306138-DE-NP   RDFC   102006025124.5   30 May 2006  
102006025124 A1   07 Dec 2006   102006025124 B4   18 Jun 2009   METHOD OF MAKING
HYDROPHILIC FUEL CELL BIPOLAR COATAING BY PLASMA INDUCED POLYMERIZATION   GMNA
GP-305427-DE-NP   RD   102006025129.6   30 May 2006   102006025129 A1   11 Jan
2007   102006025129   31 Oct 2007   REFORMING DIESEL FUEL FOR NOX REDUCTION  
GMNA GP-306801-DE-NP   NAPD   102006027390.7   13 Jun 2006   102006027390 A1  
25 Jan 2007   102006027390 B4   05 Nov 2007   GOOSENECK HINGE ASSEMBLY FOR
VEHICLES   GMNA GP-307068-DE-NP   NAPD   102006028524.7   21 Jun 2006  
102006028524 A1   15 Feb 2007   102006028524 B4   02 Apr 2009   AIR BAG SYSTEM  
GMNA GP-306148-DE-NP   MFAB   102006028529.8   21 Jun 2006   102006028529 A1  
04 Jan 2007   102006028529 B4   15 May 2008   METHOD AND APPARATUS FOR ATTACHING
A FASTENER NUT TO A HYDROFORMED PART   GMNA GP-306312-DE-NP   FCAE  
102006031118.3   05 Jul 2006   102006031118 A1   25 Jan 2007   102006031118 B4  
30 Apr 2009   HYDROGEN PRESSURE TANK   GMNA GP-306115-DE-NP   FCAR  
102006031873.0   10 Jul 2006   102006031873 A1   22 Feb 2007   102006031873   09
Oct 2008   SYSTEM STABILITY IMPROVEMENTS TOLERATING INCREASED NITROGEN
CROSS-OVER   GMNA GP-306202-DE-NP   FCAE   102006031875.7   10 Jul 2006  
102006031875A1   08 Feb 2007   102006031875 B4   30 Apr 2009   METHOD FOR
OPENING TANK SHUTOFF VALVES IN GAS FEEDING SYSTEMS   GMNA 2006P60240 DE  
CC-11844300   102006032767.5-55   14 Jul 2006       102006032767   07 Feb 2008  
Dichtungstülle   GME GP-306870-DE-NP   PTC   102006038482.2   17 Aug 2006      
102006038482 B4   04 Dec 2008   FOUNDRY MOLD ASSEMBLY DEVICE AND METHOD   GMNA
GP-306405-DE-NP   PTE   102006040363.0   29 Aug 2006   102006040363A1   19 Apr
2007   102006040363B4   17 Apr 2008   CLOSED LOOP A/F RATIO CONTROL FOR DIESEL
ENGINES USING AN OXYGEN SENSOR   GMNA GP-306200-DE-NP   MAN   102006042116.7  
07 Sep 2006   102006042116 A1   15 Mar 2007   102006042116 B4   08 May 2008  
DOUBLE ACTION PUNCH ASSEMBLY FOR HYDROFORMING DIE   GMNA GP-306388-DE-NP   MAN  
102006042698.3   12 Sep 2006   102006042698 A1   24 May 2007   102006042698 B4  
18 Sep 2008   PUNCH ASSEMBLY FOR HYDROFORMING DIE   GMNA GP-307488-DE-NP   RD  
102006043277.0   14 Sep 2006   102006043277 A1   19 Apr 2007   102006043277 B4  
23 Apr 2009   BI-METAL DISC BRAKE ROTOR AND METHOD OF MANUFACTURING   GMNA
GP-304984-DE-NP   FCAE   102006043646.6   18 Sep 2006   102006043646A1   05 Apr
2007   102006043646 B4   02 Apr 2009   SUSPENDED LIQUID HYDROGEN STORAGE TANK  
GMNA 2006P60516 DE   CC-11844600   102006044269.5-14   20 Sep 2006  
102006044269   10 Apr 2008   102006044269   21 Sep 2006   Verfahren zur
Herstellung eines Fahrzeugrades   GME GP-305576-DE-NP   PTE   102006044896.0  
22 Sep 2006       102006044896   10 Apr 2008   REMOTE DIAGNOSTIC SYSTEM FOR
DETECTING TAMPERING OF VEHICLE CALIBRATIONS   GMNA GP-305117-DE-NP   FCAE  
102006045116.3   25 Sep 2006   102006045116A1   26 Apr 2007   102006045116   09
Apr 2009   MODULAR CONSTRUCTION OF A LIQUID HYDROGEN STORAGE TANK WITH A
COMMON-ACCESS TUBE AND METHOD OF ASSEMBLING SAME   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

GP-304991-DE-NP   FCAE   102006045119.8   25 Sep 2006   102006045119A1   26 Apr
2007   102006045119   16 Apr 2009   LIQUID HYDROGEN STORAGE TANK WITH
PARTIALLY-CORRUGATED PIPING AND METHOD OF MANUFACTURING SAME   GMNA
GP-304992-DE-NP   FCAE   102006045120.1   25 Sep 2006   102006045120A1   26 Apr
2007   102006045120 B4   30 Apr 2009   LIQUID HYDROGEN STORAGE TANK WITH RADIAL
STIFFENING   GMNA GP-304874-DE-NP   FCAE   102006046722.1   02 Oct 2006  
102006046722A1   21 Jun 2007   102006046722 B4   23 Apr 2009   TUBE SHAPED HIGH
PRESSURE STORAGE TANK   GMNA GP-306730-DE-NP   FCAR   102006051431.9   31 Oct
2006   102006051431A1   03 May 2007   102006051431   10 Jul 2008  
SULFONATED-PERFLUOROCYCLOBUTANE POLYELECTROLYTE MEMBRANES FOR FUEL CELLS   GMNA
2006P60470 DE   CC-11844300   102006052369.5-09   07 Nov 2006   102006052369  
08 May 2008   102006052369   18 Sep 2008   Kabelkanalprofil   GME
GP-306429-DE-NP   PTT   102006054170.7   16 Nov 2006   102006054170 A1   24 May
2007   102006054170 B4   18 Jun 2009   SNAP RING DESIGN WITH ANTI-ROTATION
STRUCTURES AT OUTER DIAMETER   GMNA GP-306382-DE-NP   PTE   102006054294.0   17
Nov 2006   102006054294A1   31 May 2007   102006054294 B4   02 Apr 2009   SYSTEM
AND METHOD FOR MONITORING AN ELECTRICAL POWER RELAY IN A HYBRID ELECTRIC VEHICLE
  GMNA GP-305960-DE-NP   PTE   102007001374.6   09 Jan 2007   102007001374A1  
09 Aug 2007   102007001374   04 Sep 2008   ANODIZED SUBSTRATE LAYER WITH SOLID
LUBRICANT   GMNA 2006P61119 DE   CC-11844300   102007007515.6-34   15 Feb 2007  
    102007007515   06 Dec 2007   Batterieträgeranordnung   GME GP-307265-DE-NP  
PTT   102007016551.1   05 Apr 2007       102007016551A1   31 Jan 2008   HYBRID
POWERTRAIN FOR HOMOGENEOUS CHARGE COMPRESSION IGNITION ENGINE OPERATION   GMNA
GP-307410-DE-NP   NAPD   102007033721.5   19 Jul 2007   102007033721 A1   14 Feb
2008   102007033721 B4   25 Sep 2008   GOOSENECK HINGE ASSEMBLY FOR VEHICLE  
GMNA GP-309301-DE-NP   NAPD   102007044637.5   19 Sep 2007   102007044637 A1  
30 Apr 2008   102007044637 B4   06 Nov 2008   ADJUSTABLE DECK LID HINGE   GMNA
GP-307531-DE-NP   NAPD   102007046055.6   26 Sep 2007   102007046055 A1   30 Apr
2008   102007046055 B4   07 May 2009   PUNCH FOR HYDROFORMING DIE   GMNA
2007P71588-DE-NP   CC-11844200   102008004232.3-14   14 Jan 2008      
102008004232   02 Apr 2009   Sitzanordnung mit zwei Fahrzeugsitzen in einer
Sitzreihe   GME GP-308260-DE-NP   NAPD   102008008469.7   11 Feb 2008  
102008008469 A1   25 Sep 2008   102008008469 B4   12 Feb 2009   APPARATUS FOR
HOLE PUNCHING   GMNA GP-309047-DE-NP   NAPD   102008012259.9   03 Mar 2008  
102008012259 A1   04 Dec 2008   102008012259 B4   02 Jul 2009   HANDLE FOR
VEHICLE DOOR   GMNA H-205823-DE-NP   PTE   10201278.4   37271   10201278   37469
  10201278   39177   CRANKSHAFT ROTATION CONTROL IN A HYBRID ELECTRIC VEHICLE  
GMNA GP-300334-DE-NP   PTT   10202100.7   37277   10202100   37476   10202100  
38946   COMPACT SIX SPEED POWER TRANSMISSION   GMNA GP-303226-EP-EPA   PTE  
00100450.6   36535   1020242   36726   1020242   38070   ENGINE CRANKSHAFT MADE
BY FORGING   GMNA 2002P09764 DE   CC-7541   10204247.0-09   02 Feb 2002  
10204247   21 Aug 2003   10204247   12 Jan 2007   Verfahren zum Aus- und
Einschleusen eines Bauteils aus und in ein Transportsystem und Einrichtung dazu
  GME H-203472-DE-NP   PTE   10208155.7   37313   10208155   37511   10208155 B4
  39806   MODIFICATION OF PEDAL PROGRESSION WITH ACCELERATION FEEDBACK USING
ELECTRONIC THROTTLE CONTROL   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

GP-301115-DE-NP   NAPD   10210328.3   37323   10210328   37546   10210328 B4  
39576   AUTOMOTIVE VEHICLE AIR BAG MECHANISM   GMNA H-200580-DE-NP   PTC  
10211344.0   37329   10211344   37539   10211344   37910   PISTON SKIRT TURNING
TOOL AND METHOD   GMNA 2002P09793 DE   CC-8564   10211400.5-09   15 Mar 2002  
10211400   02 Oct 2003   10211400   01 Oct 2004   Vorrichtung zum Verriegeln
einer klappbaren Rückenlehne eines Kraftfahrzeugsitzes   GME GP-300258-DE-NP  
PTT   10214135.5   37343   10214135   37644   10214135   38350   POSITIVE
DISPLACEMENT ROTARY PUMP   GMNA GP-301038-DE-NP   PTE   10219665.6   37378  
10219665   37574   10219665   39191   METHOD AND APPARATUS FOR DEACTIVATING AND
REACTIVATING CYLINDERS FOR AN ENGINE WITH DISPLACEMENT ON DEMAND   GMNA
H-203831-DE-NP   PTE   10221618.5   37391   10221618   37595   10221618   38904
  ENVIRONMENTAL TRAFFIC RECOGNITION IDENTIFICATION PREDICTION STRATEGIES   GMNA
GP-300528-DE-NP   RDFC   10224185.6   37407       10224185 B4   39926   FUEL
CELL SEPARATOR PLATE HAVING CONTROLLED FIBER ORIENTATION AND METHOD OF
MANUFACTURE   GMNA GP-301364-DE-NP   PTC   10225654.3   37417   10225654   37609
  10225654   38253   CASTING OF ENGINE BLOCKS   GMNA GP-301363-DE-NP   PTC  
10225657.8   37417   10225657   37721   10225657   38260   CASTING OF ENGINE
BLOCKS   GMNA GP-300808-DE-NP   PTC   10225666.7   37417   10225666   37609  
10225666   38288   CASTING OF ENGINE BLOCKS   GMNA GP-301361-DE-NP   PTC  
10225667.5   37417   10225667   37609   10225667   38253   CASTING OF ENGINE
BLOCKS   GMNA GP-301362-DE-NP   PTC   10225668.3   37417   10225668   37609  
10225668   38246   CASTING OF ENGINE BLOCKS   GMNA GP-300736-DE-NP   FCAR  
10227363.4   37426   10227363   37630   10227363   38722   VEHICLE VENT   GMNA
GP-301064-DE-NP   PTE   10229158.6   37435   10229158   37665   10229158 B4  
39239   VALVE TRAIN WITH ASSEMBLY GUIDES   GMNA 2002P09839 DE   CC-4501  
10229752.5-42   03 Jul 2002   10229752   03 Jun 2004   10229752   21 Feb 2006  
Schottblech Boden hinten   GME GP-300863-DE-NP   PTE   10233418.8   37460  
10233418   37672   10233418   38097   CURRENT CONTROL METHOD FOR AN OXYGEN
SENSOR HEATER   GMNA 2002P09848 DE   CC-4511   10234221.0-09   27 Jul 2002  
10234221   26 Feb 2004   10234221   28 Dec 2005   A-Säule eines Kraftfahrzeuges
mit einer zugeordneten Leiste   GME GP-301110-DE-NP   PTE   10235203.8   37469  
10235203   37679   10235203   39527   ENCODED CRANK POSITION SENSOR   GMNA
GP-301214-DE-NP   PTE   10238036.8   37488   10238036   37693   10238036 B4  
39511   FLUID FLOW INSERT FOR FRONT COVER OF ENGINE   GMNA GP-300188-DE-NP   PTE
  10238261.1   37489   10238261   37714   10238261   39121   ENGINE OIL PUMP AND
BALANCE SHAFT MODULE   GMNA GP-300177-DE-NP   PTE   10239224.2   37495  
10239224   37714   10239224   38259   VALVE TRAIN FOR TWIN CAM THREE-VALVE
ENGINE   GMNA GP-300799-DE-NP   FCAR   10244410.2   37523   10244410A1   37769  
10244410   39352   ELASTOMERIC CONNECTOR FOR FUEL CELL STACK CELL VOLTAGE
MONITOR   GMNA GP-300449-DE-NP   PTE   10245529.5   37529   10245529   37741  
10245529 B4   39821   ENGINE WITH BALANCER FOR SECOND ORDER PITCHING COUPLE  
GMNA GP-300966-DE-NP   FCAR   10249384.7   37552   10249384   37763   10249384  
39589   HYDROGEN PURGED MOTOR FOR ANODE RE-CIRCULATION BLOWER   GMNA
GP-301388-DE-NP   NAPD   10250598.5   37559   10250598   37763   10250598 B4  
39394   VEHICLE REMOTE STARTING SYSTEM SHUTOFF   GMNA 2002P09894 DE   CC-7321  
10250680.9-15   31 Oct 2002   10250680   19 May 2004   10250680   16 Mar 2007  
Greifvorrichtung für gepolstete Sitze, insbesondere Kraftfahrzeugsitze   GME
H-205683-DE-NP   PTE   10253143.9   37574   10253143   37777   10253143   38799
  METHOD FOR MANAGING THERMAL LOAD ON AN ENGINE   GMNA GP-301597-DE-NP   RDFC  
10253958.8   37579       10253958 B4   39793   LOW CONTACT RESISTANCE PEM FUEL
CELL   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

GP-301146-DE-NP   PTE   10256447.7   37593   10256447   37798   10256447B4  
39121   INDIVIDUAL HYDRAULIC CIRCUIT MODULES FOR ENGINE WITH
HYDRAULICALLY-CONTROLLED CYLINDER DEACTIVATION   GMNA 2002P09937 DE   CC-4111  
10257853.2-09   11 Dec 2002   10257853   01 Jul 2004   10257853   12 Jan 2006  
Crashabsorber zur formschlüssigen Aufnahme in die Reserveradmulde eines
Kraftfahrzeugs   GME H-204600-DE-NP   PTE   10258174.6   37602       10258174  
38034   METHOD OF PRODUCING THERMALLY SPRAYED METALLIC COATING   GMNA
GP-301013-DE-NP   PTE   10258452.4   37603   10258452   37805   10258452   38764
  CATALYTIC CONVERTER EARLY LIGHT OFF USING CYLINDER DEACTIVATION   GMNA
GP-300940-DE-NP   PTT   10259733.2   37609   10259733   37840   10259733 B4  
39511   CHARGING SYSTEM FOR A ROTATING CLUTCH ASSEMBLY   GMNA 2002P09947 DE  
CC-1001   10259853.3-14   20 Dec 2002   10259853   08 Jul 2004   10259853   27
Oct 2005   Klappbarer Sitz   GME GP-300662-DE-NP   PTE   10261437.7   37620  
10261437   37875   10261437   38309   SURGE SUPPRESSION CONTROL FOR A MOTOR
VEHICLE DRIVETRAIN   GMNA GP-301170-DE-PCT   FCAR   10297174.9   37475      
10297174 B4   39842   FUEL CELL ENERGY MANAGEMENT SYSTEM FOR COLD ENVIRONMENTS  
GMNA GP-300769-DE-NP   RD   10297458.6   37578   10297458T5   38302   10297458  
39114   PROCESS FOR ENHANCING THE KINETICS OF HYDROGENATION/DEHYDROGENATION OF
MAIH4 AND MBH4 METAL HYDRIDES FOR REVERSIBLE HYDROGEN STORAGE   GMNA
GP-300522-DE-NP   PTE   10300913.2   37634   10300913   37833   10300913   38730
  CYLINDER DEACTIVATION APPARATUS   GMNA GP-300531-DE-NP   PTE   10302782.3  
37645   10302782   37847   10302782   38799   HYDRAULIC CYLINDER DEACTIVATION
WITH ROTARY SLEEVES   GMNA GP-301129-DE-NP   PTE   10303748.9   37651   10303748
  37847   10303748   38799   CYLINDER DEACTIVATION ENGINE WITH ADVANCED EXHAUST
CAM TIMING AND METHOD   GMNA 2003P30018EPFR   CC-OPEL   04001898.8   29 Jan 2004
  1442939   04 Aug 2004   10304016   22 Mar 2006   Dachreling für ein Fahrzeug
und Fahrzeugdach   GME 2003P30018EPGB   CC-OPEL   04001898.8   29 Jan 2004  
1442939   04 Aug 2004   10304016   22 Mar 2006   Dachreling für ein Fahrzeug und
Fahrzeugdach   GME 2003P30062 DE   CC-OPEL   10306136.3-31   14 Feb 2003  
10306136   26 Aug 2004   10306136   04 Jun 2009   Sicherheitsvorrichtung für ein
Kraftfahrzeug   GME GP-300637-DE-NP   PTT   10306570.9   37669   10306570  
37868   10306570 B4   39170   ALL-WHEEL DRIVE AUTOMATIC TRANSMISSION   GMNA
GP-301049-DE-NP   PTE   10306777.9   37670   10306777   38056   10306777   39478
  UTILIZATION OF AIR-ASSISTED DIRECT INJECTION, CYLINDER DEACTIVATION AND
CAMSHAFT PHASING FOR IMPROVED CATALYTIC CONVERTER LIGHT-OFF IN INTERNAL
COMBUSTION ENGINES   GMNA 2003P30070 DE   CC-OPEL   10307207.1-23   20 Feb 2003
  10307207   16 Sep 2004   10307207   03 Sep 2004   Kraftfahrzeug-Heckklappe  
GME H-204602-DE-NP   PTE   10307492.9   37673   10307492   37875   10307492  
38813   NOZZLE ASSEMBLY FOR HVOF THERMAL SPRAY SYSTEM   GMNA 2003P30095 DE  
CC-OPEL   10307621.2-42   22 Feb 2003   10307621   16 Sep 2004   10307621   05
Mar 2007   Vorrichtung zur Verstärkung eines Dachrahmens eines Kraftfahrzeugs  
GME GP-301019-DE-NP   ATC   10307988.2   37677   103079882   37882   10307988  
39233   SYSTEM AND METHOD FOR ESTIMATING ROTOR POSITION OF A PERMANENT MAGNET
MOTOR   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

GP-301303-DE-NP   PTT   10309601.9   37685   10309601   37896   10309601   38981
  PISTON FOR HYDRAULICALLY-OPERATED CLUTCH   GMNA GP-300937-DE-NP   PTT  
10309875.5   37686   10309875   37952   10309875   38740   PRESSURE CONTROL
APPARATUS FOR A TORQUE-TRANSMITTING MECHANISM   GMNA 2003P30139 DE   CC-OPEL  
10311005.4-24   13 Mar 2003   10311005   23 Sep 2004   10311005   07 Feb 2007  
Sonnenblende für ein Kraftfahrzeug   GME 2003P30140 DE   CC-OPEL   10311006.2-56
  13 Mar 2003   10311006   23 Sep 2004   10311006   30 Apr 2009  
Airbag-Vorrichtung eines Kraftfahrzeuges   GME H-204387-DE-NP   PTE   10312240.0
  37699   10312240   37903   10312240   38327   EXHAUST GAS TEMPERATURE
DETERMINATION AND OXYGEN SENSOR HEATER CONTROL   GMNA GP-301566-DE-NP   PTE  
10314583.4   37711   103145834   37917   10314583 B4   39835   TURBO-ON-DEMAND
ENGINE WITH CYLINDER DEACTIVATION   GMNA GP-301747-DE-NP   PTT   10317949.6  
37728   10317949   37938   10317949 B4   39534   ELECTRICALLY-ACTUATED BRAKING
CLUTCH FOR TRANSMISSION   GMNA GP-301598-DE-NP   FCAR   10318402.3   37734  
10318402   37966   10318402   39058   FUEL CELL HAVING INSULATED COOLANT
MANIFOLD   GMNA GP-301086-DE-NP   PTE   10321229.9   37753   10321229   37960  
10321229B4   39156   CROSS-CHECKING PROCESSORS FOR POWERTRAIN CONTROL SYSTEMS
USING A DEDICATED SERIAL DATA LINK   GMNA GP-302410-DE-NP   PTE   10321703.7  
37755     38006   10321703B4   39191   FUEL AND SPARK COMPENSATION FOR
REACTIVATING CYLINDERS IN A VARIABLE DISPLACEMENT ENGINE   GMNA GP-301887-DE-NP
  PTE   10322512.9   37760   10322512   37966   10322512   40010   SPARK RETARD
CONTROL DURING CYLINDER TRANSITIONS IN A DISPLACEMENT ON DEMAND ENGINE   GMNA
GP-301812-DE-NP   PTE   10323223.0   37763   10323223   37979   10323223 B4  
39905   CRANK DRIVE BELT SYSTEM WITH TRIPLE PULLEY TENSIONER   GMNA
1997P09296WEDE   CC-8154   59805999.7-08   06 Nov 1998       1032522   16 Oct
2002   Elektromotorischer Stellantrieb für eine Fahrzeuglenkanlage   GME
1997P09296WEES   CC-8154   98962213.9-2424   06 Nov 1998       1032522   16 Oct
2002   Elektromotorischer Stellantrieb für eine Fahrzeuglenkanlage   GME
1997P09296WEFR   CC-8154   98962213.9-2424   06 Nov 1998       1032522   16 Oct
2002   Elektromotorischer Stellantrieb für eine Fahrzeuglenkanlage   GME
1997P09296WEGB   CC-8154   98962213.9-2424   06 Nov 1998       1032522   16 Oct
2002   Elektromotorischer Stellantrieb für eine Fahrzeuglenkanlage   GME
2003P30302 DE   CC-2500   10325232.0-09   04 Jun 2003   10325232   05 Jan 2005  
10325232   24 Nov 2004   Scharniervorrichtung   GME 2003P30328 DE   CC-4211/4771
  10325433.1-56   05 Jun 2003   10325433   20 Jan 2005   10325433   03 May 2007
  Airbaggehäuse   GME 2003P30327 DE   CC-4200   10325435.8-56   05 Jun 2003  
10325435   20 Jan 2005   10325435   17 Jun 2009   Beifahrer-Airbag-Modul eines
Kraftfahrzeuges   GME GP-301063-DE-NP   PTE   10325571.0   37777   10325571  
38253   10325571   39163   METHODS AND APPARATUS FOR ESTIMATING GAS TEMPERATURES
WITHIN A VEHICLE ENGINE   GMNA GP-301832-DE-NP   PTE   10325573.7   37777  
10325573   38001   10325573   38533   ENGINE COVER BALANCED ISOLATED SUPPORT AND
SEAL   GMNA GP-300526-DE-NP   NAPD   10327585.1   37790       10327585   39408  
MOBILE ELECTRIC POWER SUPPLY SYSTEM WITH DEACTIVATABLE GFCI PROTECTION   GMNA
2003P30425 DE   CC-4500   10330653.6-09   08 Jul 2003   10330653   03 Feb 2005  
10330653   31 Aug 2005   Diebstahlschutz-Keramikmatte für Kraftfahrzeuge   GME
2003P30415 DE   CC-3105   10331391.5-09   11 Jul 2003   10331391   10 Feb 2005  
10331391   07 Dec 2005   Schwungrad   GME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

2003P30418 DE   CC-3105   10331393.1-09   11 Jul 2003   10331393   10 Feb 2005  
10331393   31 May 2006   Verfahren und Katalysator zur Reduzierung der
Emissionen nicht-dieselgetriebener Motoren mit SCR-Katalysatoren   GME
2003P30417 DE   CC-4700   10331395.8-09   11 Jul 2003   10331395   24 Feb 2005  
10331395   10 Aug 2006   Kraftstoffbehälter und Entlüftungsvorrichtung dafür  
GME 2003P30440 DE   CC-2500   10332365.1-09   17 Jul 2003   10332365   17 Feb
2005   10332365   31 Jan 2006   Karosserie mit versenkbarem Karosserieelement  
GME GP-301980-DE-NP   PTE   10332606.5   37819   2004-0011024   38008   10332606
  38799   SELF-MODE STIRRED MICROWAVE HEATING FOR A PARTICULATE TRAP   GMNA
2003P30442 DE   CC-3205   10332668.5-14   18 Jul 2003   10332668   17 Feb 2005  
10332668   28 Nov 2006   Schaltbares Antriebssystem, Komponenten und
Betriebsverfahren dafür   GME 2003P30444 DE   CC-3205   10332669.3-12   16 Jul
2003   10332669   24 Feb 2005   10332669.3-12   26 Mar 2009   Brems- und
Traktionssystem für Kraftfahrzeuge   GME 2003P30448 DE   CC-7000   10332942.0-09
  19 Jul 2003   10332942   24 Feb 2005   10332942   27 Jun 2005   Niederhalter
für eine Bearbeitungsvorrichtung   GME 2003P30473 DE   CC-4300   10333606.0-09  
24 Jul 2003   10333606   03 Mar 2005   10333606   14 Feb 2006   Leuchte für ein
Kraftfahrzeug   GME 2004P00295-DE-NP   CC-4500   10334033.5   18 Jul 2003  
10334033   17 Feb 2005   10334033   18 Jul 2008   Fußgängerschutz bei
Motorhaubendurchschlag   GME GP-301408-DE-NP   PTT   10334402.0   37830  
10334402   38043   10334402   38813   TORQUE-TRANSMITTING ASSEMBLY AND METHOD  
GMNA 2003P30468 DE   CC-7300   10334478.0-34   29 Jul 2003   10334478   03 Mar
2005   10334478   26 Oct 2005   Verfahren und Vorrichtung zum
Widerstandsschweißen   GME 2003P30483 DE   CC-7900   10334734.8--09   30 Jul
2003   10334734   02 Dec 2004   10334734   23 Sep 2005   Befestigungsvorrichtung
mit Toleranzausgleich   GME GP-300942-DE-NP   PTT   10334787.9   37832  
10334787   38029   10334787   38051   LEVER AND SHAFT ASSEMBLY AND METHOD   GMNA
2003P30303 DE   CC-4400   10335219.8-09   01 Aug 2003       10335219   03 Nov
2004   Luftausströmer zur Belüftung eines Kraftfahrzeuginnenraumes   GME
2003P30488 DE   CC-7100   10335239.2-14   01 Aug 2003   10335239   10 Mar 2005  
10335239   01 Mar 2007   Revolver-Bördelvorrichtung   GME 2003P30487 DE  
CC-9300   10335240.6-09   01 Aug 2003   10335240   10 Mar 2005   10335240   14
Dec 2005   Heckträger für ein Kraftfahrzeug   GME 2003P30500 DE   CC-3105  
10335775.0-09   05 Aug 2003   10335775   03 Mar 2005   10335775   17 Feb 2005  
Antriebssystem für ein Kraftfahrzeug und Verfahren zum Steuern eines
Gangwechsels   GME 2003P30521 DE   CC-4711   10336361.0-09   08 Aug 2003      
10336361   12 Jan 2005   Windabweiser an einer Schiebedachöffnung eines
Kraftfahrzeuges   GME 2003P30527 DE   CC-4300   10336362.9-31   08 Aug 2003  
10336362   10 Mar 2005   10336362   31 Jul 2008   Vorrichtung zur Positionierung
zweier Verkleidungsteile, insbesondere eines Scheinwerfers und eines
Stoßfängers, an einer Kraftfahrzeugkarosserie   GME 2003P30545 DE   CC-4500  
10336672.5-09   09 Aug 2003   10336672   03 Mar 2005   10336672   04 Dec 2006  
Verkleidung eines Radhauses eines Kraftfahrzeugs   GME GP-301847-DE-NP   PTE  
10336738.1   37844   10336738   38057   10336738   39317   POSITIVE CRANKCASE
VENTILATION ORIFICE MUFFLER   GMNA GP-301564-DE-NP   PTT   10336741.1   37844  
10336741   38050   10336741   38715   CONTINUOUSLY VARIABLE TRANSMISSION (CVT)
ASSEMBLY AND METHOD OF AXIALLY POSITIONING PULLEY MEMBERS OF A CVT   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

2003P30568 DE   CC-4200   10337702.6-09   16 Aug 2003   10337702   12 May 2005  
10337702   21 Feb 2005   Airbagmodul   GME 2003P30588 DE   CC-4600  
10338356.5-21   21 Aug 2003   10338356   24 Mar 2005   10338356   16 Sep 2008  
Dämpfungsbuchse für ein Längslenker-Achslager einer Verbundlenker-Hinterachse,
sowie damit ausgerüstete Verbundlenker-Hinterachse für ein Kraftfahrzeug   GME
2003P30546 DE   CC-3105   10338382.4-13   21 Aug 2003   10338382   17 Mar 2005  
10338382   31 Jul 2008   Krümmer für eine Brennkraftmaschine und Verfahren zu
dessen Herstellung   GME 2003P30438 DE   CC-4500   10338721.8-09   22 Aug 2003  
    10338721   29 Jul 2004   Rollo für eine Dachscheibe eines Kraftfahrzeuges  
GME 2003P30576 DE   CC-4500   10338723.4-09   22 Aug 2003   10338723   24 Mar
2005   10338723   24 Apr 2006   Vorrichtung zum Transport von Gegenständen an
einem Fahrzeugheck   GME 2003P30600 DE   CC-9000   10338756.0-09   23 Aug 2003  
10338756   17 Mar 2005   10338756   04 Feb 2005   Scheinwerfersystem eines
Kraftfahrzeuges   GME 2003P30592 DE   CC-2500   10338776.5-23   23 Aug 2003  
10338776   17 Mar 2005   10338776   02 Aug 2005   Lösbare Türscharniere für
Flügeltüren   GME 2003P30598 DE   CC-3105   10338778.1-13   23 Aug 2003  
10338778   31 Mar 2005   10338778   08 Dec 2005   Zylinderkopf für eine
Verbrennungsmaschine   GME 2003P30603 DE   CC-2500   10339407.9-09   27 Aug 2003
      10339407   05 May 2004   Klappbarer Rücksitz für ein Fahrzeug   GME
2003P30611 DE   CC-4800   10339409.5-52   27 Aug 2003       10339409   12 May
2004   Abschussvorrichtung zum Beschleunigen eines Prüfkörpers   GME 2003P30629
DE   CC-4500   10339831.7-09   29 Aug 2003       10339831   23 Aug 2004  
Querträger für ein Kraftfahrzeug   GME 2003P30612 DE   CC-7300   10340155.5-21  
01 Sep 2003       10340155   26 Aug 2004   Bremse für ein Fahrzeug   GME
2003P30635 DE   CC-4700   10340305.1-09   02 Sep 2003   10340305   07 Apr 2005  
10340305   08 Dec 2005   Verriegelungsvorrichtung für die Rückenlehne eines
Kraftfahrzeug-Hintersitzes   GME 2003P30641 DE   CC-4400   10340658.1-09   04
Sep 2003   10340658   21 Apr 2005   10340658   16 Mar 2006   Ausströmdüse   GME
2003P30644 DE   CC-4500   10340716.2-09   04 Sep 2003   10340716   07 Apr 2005  
10340716   01 Jun 2005   Vorderbau eines Kraftfahrzeuges   GME 2003P30645 DE  
CC-4500   10341033.3-09   03 Sep 2003   10341033   07 Apr 2005   10341033   09
Dec 2005   Vorrichtung und Arbeitsverfahren zum Verbinden und Einstellen von mit
Abstand zueinanderliegenden Bauteilen   GME 2003P30646 DE   CC-4300  
10341036.8-09   03 Sep 2003   10341036   14 Apr 2005   10341036   05 Sep 2005  
Multifunktions-Bedieneinheit eines Kraftfahrzeuges   GME 2003P30651 DE   CC-4500
  10341037.6-12   03 Sep 2003   10341037   21 Apr 2005   10341037   09 Jun 2006
  Bowdenzug für ein Kraftfahrzeug   GME GP-302339-DE-NP   RD   10341111.9  
37869   10341111A1   38449   10341111   39262   SPARK IGNITION DIRECT INJECTION
ENGINE WITH SHAPED MULTIHOLE INJECTORS   GMNA 2003P30652 DE   CC-4500  
10341211.5-55   04 Sep 2003   10341211   14 Apr 2005   10341211   13 Dec 2005  
Kabeldurchführung durch eine Stirnwand eines Kraftfahrzeugs   GME 2003P30654 DE
  CC-7300   10341492.4-09   09 Sep 2003   10341492   07 Apr 2005   10341492   05
Oct 2005   Lichtbogenschweißbrenner und Verfahren zur Reparatur des
Lichtbogenschweißbrenners   GME 2003P30662 DE   CC-11841000   10341664.1-09   08
Sep 2003   10341664   31 Mar 2005   10341664   07 Jul 2005   Kraftfahrzeug mit
zwischen äußeren Sitzen der hinteren Sitzreihe verschiebbarer Mittelkonsole  
GME 2003P30678 DE   CC-4200   10341852.0-22   09 Sep 2003   10341852   14 Apr
2005   10341852   16 Jan 2006   Aufrolleinrichtung, insbesondere ein Fangnetz-
oder Abdeckrollo, zur Anordnung in einem Kraftfahrzeug   GME 2003P30659 DE  
CC-2500   10341921.7-23   11 Sep 2003   10341921   14 Apr 2005   10341921   15
Sep 2008   Kollisionsschutzvorrichtung für eine Fahrzeugtür   GME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

2003P30653 DE   CC-2500   10341922.5-09   11 Sep 2003   10341922   14 Apr 2005  
10341922   09 Jan 2006   Aufhängevorrichtung für eine Tür   GME 2003P30658 DE  
CC-2500   10341934.9-23   11 Sep 2003   10341934   04 May 2005   10341934   14
Jul 2005   Pantograph-Fahrzeugtür, Fahrzeug und Fertigungsverfahren dafür   GME
2003P30683 DE   CC-3105   10342116.5-09   10 Sep 2003   10342116   14 Apr 2005  
10342116   07 Mar 2005   Entlüftung einer Kraftstoffversorgungsleitung   GME
2003P30675 DE   CC-4500   10342177.7-09   12 Sep 2003   10342177   14 Apr 2005  
10342177   16 Nov 2005   Kraftfahrzeug mit einem Heckträger   GME 2003P30666 DE
  CC-4300   10342178.5-34   12 Sep 2003   10342178   21 Apr 2005   10342178   20
Mar 2006   Bordnetz mit mehreren Bordnetzkreisen sowie Verfahren zur Versorgung
von elektrischen Verbrauchern in einem Fahrzeug   GME 2003P30668 DE   CC-3205  
10342179.3-09   12 Sep 2003       10342179   25 Aug 2004  
Automatikgetriebesteuerung eines Kraftfahrzeuges   GME 2003P30664 DE   CC-3105  
10342215.3-13   12 Sep 2003   10342215   14 Apr 2005   10342215   16 Jul 2009  
Variable Drosselvorrichtung für eine Einlass-Steuerung im Ansaugtrakt eines
Ottomotors   GME GP-301833-DE-NP   PTE   10344910.8   37890   10344910   38120  
10344910   38714   SECONDARY AIR INJECTION DIAGNOSTIC SYSTEM USING PRESSURE
FEEDBACK   GMNA GP-301515-DE-NP   NAPD   10344911.6   37890   10344911   38099  
10344911 B4   40003   ANTI-LOCK BRAKING SYSTEM CONTROLLER FOR ADJUSTING SLIP
THRESHOLDS ON INCLINES   GMNA GP-301774-DE-NP   PTE   10344913.2   37890  
10344913   38120   10344913.2   39002   ENGINE WITH MODIFIED CAM PROFILES FOR
INTERNAL EGR CONTROL   GMNA GP-301874-DE-NP   ATC   10344914.0   37890  
10344914   38113   10344914 B4   39786   POSITION SENSORLESS CONTROL ALGORITHM
FOR AC MACHINE   GMNA 2003P30647 DE   CC-4200   10344978.7-16   27 Sep 2003  
10344978   12 May 2005   10344978   03 Apr 2007   Vorrichtung zur erleichterten
Entriegelung eines Kraftfahrzeugsitzes   GME GP-301447-DE-NP   PTE   10346618.5
  37902   10346618   38099   10346618   39492   METHOD AND APPARATUS FOR
CALCULATING MINIMUM VALVE LIFT FOR INTERNAL COMBUSTION ENGINES   GMNA 2003P30746
DE   CC-4400   10346853.6-51   09 Oct 2003   10346853   12 May 2005   10346853  
29 Jun 2005   Ausströmdüse für ein Fluid   GME 2003P30771 DE   CC-4200  
10346854.4-24   09 Oct 2003   10346854   19 May 2005   10346854   24 Apr 2009  
Rollo für eine versenkbare Scheibe eines Kraftfahrzeuges   GME GP-301622-DE-NP  
PTC   10346917.6   37903   10346917A1   38113   10346917   38645   LOST FOAM
CASTING APPARATUS FOR IMPROVED RECYCLING OF SPRUE METAL   GMNA GP-301815-DE-NP  
PTE   10346919.2   37903   10346919   38176   10346919   38715   DUAL VOLTAGE
TANDEM ENGINE START SYSTEM AND METHOD   GMNA GP-302044-DE-NP   PTE   10346920.6
  37903   10346920   38120   10346920   39289   ENGINE WITH INJECTOR FUEL
CONTROL SYSTEM AND METHOD   GMNA 2003P30798 DE   CC-4600   10348273.3-21   17
Oct 2003   10348273   19 May 2005   10348273   10 Jul 2008   Stabilisator   GME
GP-302889-DE-NP   PTE   10348367.5   37911   10348367   38120   10348367 B4  
39408   COMPACT TWO-STEP VALVETRAIN MECHANISM   GMNA 2003P30797 DE   CC-2700  
10348379.9-09   17 Oct 2003   10348379   25 May 2005   10348379   06 Dec 2006  
Cubing Buck zum Abstimmen der Einzelteile von Kraftfahrzeugen bei der
Fahrzeugentwicklung, sowie hierbei verwendete Einzelteillehre   GME 2003P30742
DE   CC-4300   10348490.6-09   18 Oct 2003   10348490   19 May 2005   10348490  
26 Aug 2005   Steuerungseinrichtung und Verfahren zum Betrieb eines
Partikelfilters   GME 2003P30801 DE   CC-3105   10348492.2-13   18 Oct 2003  
10348492   25 May 2005   10348492   15 Apr 2005   Abgasreinigungssystem mit
einem regenerierbaren Partikelfilter   GME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

2003P30800 DE   CC-4500   10348493.0-24   18 Oct 2003   10348493   19 May 2005  
10348493   17 Jul 2008   Kraftfahrzeug mit einer Heckklappe   GME 2003P30208 DE
  CC-4600   10348497.3-09   18 Oct 2003   10348497   19 May 2005   10348497   10
Jan 2006   Modul einer Bremsanlage für ein Kraftfahrzeug sowie Verfahren zur
Herstellung eines solchen Moduls   GME 2003P30821 DE   CC-4300   10349755.2-21  
24 Oct 2003       10349755   31 Aug 2004   Sensor an einem Kraftfahrzeug   GME
2003P30823 DE   CC-4500   10349756.0-24   24 Oct 2003   10349756   02 Jun 2005  
10349756.0-24   13 Jun 2007   Fahrzeug mit umklappbarem Verdeck   GME 2003P30825
DE   CC-4300   10349769.2-09   24 Oct 2003       10349769   16 Mar 2005  
Instrumentenanzeigesystem für ein Kraftfahrzeug   GME 1999P09428EPDE   CC-8310  
50009318.0-08   02 Mar 2000   1034978   13 Sep 2000   1034978   16 Dec 2004  
Einrichtung zur Befestigung eines Fahrrades innerhalb eines Kraftfahrzeuges  
GME 1999P09428EPES   CC-8310   00104313.2-2421   02 Mar 2000   1034978   13 Sep
2000   1034978   16 Dec 2004   Einrichtung zur Befestigung eines Fahrrades   GME
1999P09428EPFR   CC-8310   00104313.2-2421   02 Mar 2000   1034978   13 Sep 2000
  1034978   16 Dec 2004   Einrichtung zur Befestigung eines Fahrrades innerhalb
eines Kraftfahrzeuges   GME 1999P09428EPGB   CC-8310   00104313.2-2421   02 Mar
2000   1034978   13 Sep 2000   1034978   16 Dec 2004   Einrichtung zur
Befestigung eines Fahrrades   GME 1999P09428EPSE   CC-8310   00104313.2-2421  
02 Mar 2000   1034978   13 Sep 2000   1034978   16 Dec 2004   Einrichtung zur
Befestigung eines Fahrrades   GME 2003P30827 DE   CC-4200   10349888.5-09   25
Oct 2003   10349888   02 Jun 2005   10349888   03 May 2006   Codierte
Zündeinheit für ein Airbag-Modul sowie damit ausgerüstetes Airbag-Modul für ein
Kraftfahrzeug-Airbag-System   GME GP-301435-DE-NP   PTE   10350263.7   37922  
10350263   38147   10350263 B4   39926   METHODS AND APPARATUS FOR DETERMINING
THE CONDITION OF A SENSOR AND IDENTIFYING THE FAILURE THEREOF   GMNA
GP-302170-DE-NP   PTE   10350500.8   37923   10350500   38126   10350500   39135
  METHOD OF ENGINE CYLINDER BORE ENLARGEMENT   GMNA 2003P30849 DE   CC-4200  
10351052.4-09   31 Oct 2003   10351052   09 Jun 2005   10351052   17 Oct 2005  
Vorrichtung an einem Kraftfahrzeugheck mit einem Trägersystem   GME 2003P30847
DE   CC-3105   10351053.2-09   31 Oct 2003   10351053   09 Jun 2005   10351053  
30 May 2005   Verfahren und Vorrichtung zum Testen der Funktion eines
Verbrennnungsmotors   GME 2003P30852 DE   CC-4300   10351054.0-25   31 Oct 2003
  10351054   09 Jun 2005   10351054   09 Mar 2009   Kraftfahrzeug mit einem
einen Kraftstoff-Einfüllstutzen aufweisenden Kraftstofftank   GME 2003P30873 DE
  CC-3105   10352096.1-13   07 Nov 2003   10352096   16 Jun 2005   10352096   30
Apr 2008   Zylinderkopf für eine Hubkolben-Brennkraftmaschine   GME 2003P30875
DE   CC-4500   10352098.8-09   07 Nov 2003   10352098   16 Jun 2005   10352098  
14 Dec 2006   Stoßfänger für ein Kraftfahrzeug   GME 2003P30894 DE   CC-4500  
10352644.7-09   11 Nov 2003   10352644   23 Jun 2005   10352644   16 Nov 2005  
Heckträger für ein Kraftfahrzeug   GME 2003P30869 DE   CC-4500   10352986.1-09  
13 Nov 2003   10352986   23 Jun 2005   10352986   12 Jan 2006   Batterieträger
in einem Kraftfahrzeug   GME 1999P09426EPDE   CC-8162   00104632.5-1263   03 Mar
2000   1035318   13 Sep 2000   1035318   21 Dec 2005   Abgasrückführsystem für
eine Brennkraftmaschine   GME 1999P09426EPFR   CC-8162   00104632.5-1263   03
Mar 2000   1035318   13 Sep 2000   1035318   21 Dec 2005   Abgasrückführsystem
für eine Brennkraftmaschine   GME 1999P09426EPGB   CC-8162   00104632.5-1263  
03 Mar 2000   1035318   13 Sep 2000   1035318   21 Dec 2005  
Abgasrückführsystem für eine Brennkraftmaschine   GME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

1999P09426EPIT   CC-8162   00104632.5-1263   03 Mar 2000   1035318   13 Sep 2000
  1035318   21 Dec 2005   Abgasrückführsystem für eine Brennkraftmaschine   GME
2003P30888 DE   CC-9090   10353453.9-09   15 Nov 2003   10353453.9-51   08 Sep
2005   10353453   09 May 2005   Anklappbarer Außenspiegel für ein Kraftfahrzeug
  GME 2003P30891 DE   CC-3800   10353454.7-09   15 Nov 2003   10353454   23 Jun
2005   10353454   14 Oct 2005   Versorgungsaufbau für einen Verbrennungsmotor  
GME 2003P30901 DE   CC-4300   10353462.8-51   15 Nov 2003   10353462   30 Jun
2005   10353462   22 May 2007   Kraftfahrzeug-Lenkeinrichtung   GME
H-202555-EP-EPA   PTT   00100662.6   36538   1035347   36690   1035347   37727  
HIGH DENSITY, LOW POROSITY, CARBON COMPOSITE CLUTCH MATERIAL   GMNA 2003P30938
DE   CC-3505   10354930.7-09   25 Nov 2003       10354930   25 Feb 2005  
Anfahren eines Kraftfahrzeugs bei ungünstigem Klima   GME 2003P30858 DE  
CC-4300   10354991.9-09   25 Nov 2003       10354991   08 Feb 2005  
Leuchtenanordnung   GME 2003P30859 DE   CC-4300   10354992.7-09   25 Nov 2003  
10354992   07 Jul 2005   10354992   03 Jan 2006   Leuchtenanordnung   GME
2003P30860 DE   CC-4300   10354993.5-54   25 Nov 2003   10354993   14 Jul 2005  
10354993   29 May 2008   Leuchtenanordnung   GME GP-302581-DE-NP   RD  
10355069.0   37950   10355069 A1   38147   10355069 B4   39821   RELEASABLE
FASTENER SYSTEM AND PROCESS   GMNA GP-302774-DE-NP   RD   10355070.4   37950  
10355070   38155   10355070   39450   VEHICLE COMMUNICATION SYSTEM WITH
INTEGRATED PRE-IMPACT SENSING   GMNA GP-301955-DE-NP   PTT   10355071.2   37950
  10355071   38147   10355071   38411   TORQUE-TRANSMITTING TORQUE TO THRUST
APPLY MECHANISM HAVING AMPLIFIED THRUST   GMNA 2003P30903 DE   CC-4300  
10355514.5-09   27 Nov 2003       10355514   11 Aug 2004   Kraftfahrzeug mit
einem beleuchteten Fußraum   GME 2003P30805 DE   CC-3505   10355539.0-09   27
Nov 2003   10355539   30 Jun 2005   10355539   24 Jan 2006   Verfahren zur
Erkennung kritischer Katalysatortemperaturen   GME 2003P30963 DE   CC-4700  
10355827.6-09   28 Nov 2003   10355827   09 Dec 2004   10355827   14 Jul 2004  
Kraftfahrzeug mit zumindest einem Lüftungskanal mit Umluftklappe   GME
2003P30980 DE   CC-3505   10356380.6-14   03 Dec 2003   10356380   07 Jul 2005  
10356380   29 May 2007   Verfahren zur Steuerung eines Gangwechsels   GME
2003P30988 DE   CC-4500   10356382.2-21   03 Dec 2003   10356382   07 Jul 2005  
10356382   17 Oct 2005   Kraftfahrzeug mit einem Dachkanal   GME 2003P30966 DE  
CC-4300   10356459.4-54   03 Dec 2003   10356459   07 Jul 2005   10356459   31
Oct 2005   Verfahren und Vorrichtung zum Navigieren eines Kraftfahrzeuges   GME
2003P30970 DE   CC-4500   10356461.6-09   03 Dec 2003       10356461   21 Jun
2004   Aushängbares Türscharnier für Kraftfahrzeuge   GME GP-302013-DE-NP   PTT
  10357996.6   37966   10357996   38183   10357996   39142   SEVEN-SPEED
PLANETARY TRANSMISSION   GMNA 2003P30955 DE   CC-4300   10358424.2-09   13 Dec
2003       10358424   01 Dec 2004   Sicherheitseinrichtung für eine Standheizung
  GME 2003P30744 DE   CC-4500   10358425.0-22   13 Dec 2003   10358425   28 Jul
2005   10358425   28 Mar 2007   Längenvariable Befestigungsvorrichtung   GME
2003P30959 DE   CC-4500   10358426.9-24   13 Dec 2003       10358426.9-24   15
Dec 2004   Schlag- und/oder bruchfestes Panel anstelle einer Heckscheibe
und/oder Seitenscheibe und/oder Dachfensters   GME GP-302982-DE-NP   PTE  
102004040533.6   38219   102004040533   38547   10358910   38750   EXHAUST
EMISSION AFTERTREATMENT   GMNA GP-302267-DE-NP   PTE   10359693.3   37973  
10359693   38183   10359693   38834   EXHAUST EMISSION AFTERTREATMENT   GMNA
2003P31050-DE-NP   CC-4200   10360629.7-24   19 Dec 2003   10360629   28 Jul
2005   10360629   31 Oct 2006   Beschattungssystem mit starren
Beschattungselementen für eine Panoramascheibe eines Kraftfahrzeuges   GME
GP-301896-DE-PCT   RDFC   10392176.1   37655   10392176   38309   10392176  
39660   PEM FUEL CELL SEPARATOR PLATE   GMNA GP-300523-DE-PCT   FCAR  
10392424.8   37693   10392424T5   38449   10392424   39639   FUEL CELL MONITOR
CONNECTOR   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

GP-301699-DE-PCT   RDFC   10392702.6   37771   10392702   38505   10392702 B4  
39940   ULTRA LOW LOADINGS OF AU FOR STAINLESS STEEL BIPOLAR PLATES   GMNA
GP-301698-DE-PCT   FCAR   10392800.6   37783   10392800   38497   10392800 B4  
39989   METHOD OF MAKING MEMBRANE ELECTRODE ASSEMBLIES   GMNA GP-301367-DE-NP  
FCAR   10392974.6   37826   10392974   38589   10392974   39282   IN SITU
RESISTIVE CURRENT AND TEMPERATURE DISTRIBUTION CIRCUIT FOR A FUEL CELL   GMNA
GP-301451-DE-NP   FCAR   10393030.2   37840   10393030   38589   10393030 B4  
39926   FUEL CELL VOLTAGE FEEDBACK CONTROL SYSTEM   GMNA GP-301697-DE-PCT   FCAR
  10393075.2   37851   10393075   38589   10393075 B4   39940   FUEL CELL
BIPOLAR PLATE HAVING A CONDUCTIVE FOAM AS A COOLANT LAYER   GMNA
GP-302430-DE-PCT   FCAR   10393467.7   37900   10393467   38687   10393467 B4  
39870   CATALYST LAYER EDGE PROTECTION FOR ENHANCED MEA DURABILITY IN PEM FUEL
CELLS   GMNA H-201730-DE-EPA   RD   00103925.4   36580   1043181   36810  
1043181   37965   MOTOR VEHICLE BODY WITH SIDE IMPACT PROTECTION   GMNA
H-201730-EP-EPA   RD   00103925.4   36580   1043181   36810   1043181   37965  
MOTOR VEHICLE BODY WITH SIDE IMPACT PROTECTION   GMNA H-201730-FR-EPA   RD  
00103925.4   36580   1043181   36810   1043181   37965   MOTOR VEHICLE BODY WITH
SIDE IMPACT PROTECTION   GMNA H-201730-GB-EPA   RD   00103925.4   36580  
1043181   36810   1043181   37965   MOTOR VEHICLE BODY WITH SIDE IMPACT
PROTECTION   GMNA H-202781-EP-EPA   PTTA   00103270.5   36573   1043512   36810
  1043512   39680   ROTATING CLUTCH BALANCE APPARATUS   GMNA H-202781-FR-EPA  
PTTA   00103270.5   36573   1043512   36810   1043512   39680   ROTATING CLUTCH
BALANCE APPARATUS   GMNA H-202781-GB-EPA   PTTA   00103270.5   36573   1043512  
36810   1043512   39680   ROTATING CLUTCH BALANCE APPARATUS   GMNA
H-203679-DE-EPA   RDFC   00101596.5   36552   1045467   36817   1045467   37853
  LAYERED ELECTRODE FOR ELECTROCHEMICAL CELLS   GMNA H-203679-EP-EPA   RDFC  
00101596.5   36552   1045467   36817   1045467   37853   LAYERED ELECTRODE FOR
ELECTROCHEMICAL CELLS   GMNA 1999P09438-DE-EPA   CC-8340   00108109.0-1264   13
Apr 2000   1046556   25 Oct 2000   1046556   29 Oct 2008   System zur
Ansteuerung von Funktionen eines Fahrzeuges,insbesondereKraftfahrzeuges,
vornehmlich von Zentralverriegelung und/oder Diebstahlwarnanlage, durch
Fernbedienung   GME 1999P09438-EP-EPA   CC-8340   00108109.0-1264   13 Apr 2000
  1046556   25 Oct 2000   1046556   29 Oct 2008   System zur Ansteuerung von
Funktionen eines Fahrzeuges,insbesondereKraftfahrzeuges, vornehmlich von
Zentralverriegelung und/oder Diebstahlwarnanlage, durch Fernbedienung   GME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

1999P09438-FR-EPA   CC-8340   00108109.0   13 Apr 2000   1046556   25 Oct 2000  
1046556   29 Oct 2008   System zur Ansteuerung von Funktionen eines
Fahrzeuges,insbesondereKraftfahrzeuges, vornehmlich von Zentralverriegelung
und/oder Diebstahlwarnanlage, durch Fernbedienung   GME 1999P09438-GB-EPA  
CC-8340   00108109.0   13 Apr 2000   1046556   25 Oct 2000   1046556   29 Oct
2008   System zur Ansteuerung von Funktionen eines
Fahrzeuges,insbesondereKraftfahrzeuges, vornehmlich von Zentralverriegelung
und/oder Diebstahlwarnanlage, durch Fernbedienung   GME H-203398-EP-EPA   RD  
00101903.3   36556   1048743   36832   1048743   38091   CREEP-RESISTANT
MAGNESIUM ALLOY DIE CASTINGS   GMNA H-203398-FR-EPA   RD   00101903.3   36556  
1048743   36832   1048743   38091   CREEP-RESISTANT MAGNESIUM ALLOY DIE CASTINGS
  GMNA H-203398-GB-EPA   RD   00101903.3   36556   1048743   36832   1048743  
38091   CREEP-RESISTANT MAGNESIUM ALLOY DIE CASTINGS   GMNA 1999P09441EPDE  
CC-8140   00108823.6-2311   26 Apr 2000   1050669   08 Nov 2000   1050669   26
Jan 2005   Vorrichtung zur Betätigung eines Ventiles mit variablem Hub an
Brennkraftmaschinen   GME 1999P09441EPFR   CC-8140   00108823.6-2311   26 Apr
2000   1050669   08 Nov 2000   1050669   26 Jan 2005   Vorrichtung zur
Betätigung eines Ventiles mit variablem Hub an Brennkraftmaschinen   GME
1999P09441EPIT   CC-8140   00108823.6-2311   26 Apr 2000   1050669   08 Nov 2000
  1050669   26 Jan 2005   Vorrichtung zur Betätigung eines Ventiles mit
variablem Hub an Brennkraftmaschinen   GME H-203576-DE-EPA   RD   00106716.4  
36614   1052036   36845   1052036   37769   SEAL BEAD FOR SUPERPLASTIC FORMING
OF ALUMINUM SHEET   GMNA H-203576-EP-EPA   RD   00106716.4   36614   1052036  
36845   1052036   37769   SEAL BEAD FOR SUPERPLASTIC FORMING OF ALUMINUM SHEET  
GMNA H-203576-FR-EPA   RD   00106716.4   36614   1052036   36845   1052036  
37769   SEAL BEAD FOR SUPERPLASTIC FORMING OF ALUMINUM SHEET   GMNA
H-203576-GB-EPA   RD   00106716.4   36614   1052036   36845   1052036   37769  
SEAL BEAD FOR SUPERPLASTIC FORMING OF ALUMINUM SHEET   GMNA GP-303230-EP-EPA  
PTE   00112030.2   36679   1057674   36866   1057674   37972   ARRANGEMENT FOR
MOUNTING ELECTRONIC CONTROL UNIT IN ENGINE ROOM   GMNA GP-303227-DE-EPA   PTE  
00111708.4   36677   1057990   36866   1057990   38644   METHOD AND APPARATUS
FOR ATTENUATING TORSIONAL VIBRATION IN DRIVE TRAIN IN VEHICLE   GMNA
GP-303227-EP-EPA   PTE   00111708.4   36677   1057990   36866   1057990   38644
  METHOD AND APPARATUS FOR ATTENUATING TORSIONAL VIBRATION IN DRIVE TRAIN IN
VEHICLE   GMNA GP-303222-EP-EPA   PTE   00111709.2   36677   1057993   36866  
1057993   38812   METHOD AND APPARATUS FOR CONTROLLING FUEL INJECTION IN DIESEL
ENGINE   GMNA 1999P09446EPES   CC-8370   00111760.5-1268   03 Jun 2000      
1059179   24 Apr 2002   Betätigungsvorrichtung   GME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

1999P09446EPFR   CC-8370   00111760.5-1268   03 Jun 2000       1059179   24 Apr
2002   Betätigungsvorrichtung   GME 1999P09446EPGB   CC-8370   00111760.5-1268  
03 Jun 2000       1059179   24 Apr 2002   Betätigungsvorrichtung   GME
1999P09446EPIT   CC-8370   00111760.5-1268   03 Jun 2000       1059179   24 Apr
2002   Betätigungsvorrichtung   GME 1999P09447EPDE   CC-8370   00111759.7   03
Jun 2000   1059188   13 Dec 2000   1059188   17 May 2006   Bedienelement für
eine Vielzahl von Kraftfahrzeug-Funktionen   GME 1999P09447EPFR   CC-8370  
00111759.7   03 Jun 2000   1059188   13 Dec 2000   1059188   17 May 2006  
Bedienelement für eine Vielzahl von Kraftfahrzeug-Funktionen   GME
1999P09447EPGB   CC-8370   00111759.7   03 Jun 2000   1059188   13 Dec 2000  
1059188   17 May 2006   Bedienelement für eine Vielzahl von
Kraftfahrzeug-Funktionen   GME 1999P09447EPES   CC-8370   00111759.7   03 Jun
2000   2262469   01 Dec 2006   1059188   17 May 2006   Bedienelement für eine
Vielzahl von Kraftfahrzeug-Funktionen   GME H-205168-FR-EPA   RD   99121791.0  
36467   1060814   36880   1060814   37902   REMOVING LOST FOAM PATTERN COATING
RESIDUE FROM A CASTING   GMNA H-205168-IT-EPA   RD   99121791.0   36467  
1060814   36880   1060814   37902   REMOVING LOST FOAM PATTERN COATING RESIDUE
FROM A CASTING   GMNA H-205168-DE-EPA   RD   99121791.0   36467   69911928  
38190   1060814   37902   REMOVING LOST FOAM PATTERN COATING RESIDUE FROM A
CASTING   GMNA H-205168-EP-EPA   RD   99121791.0   36467   69911928   38190  
1060814   37902   REMOVING LOST FOAM PATTERN COATING RESIDUE FROM A CASTING  
GMNA 2001P09671EPDE   CC-8015   00112853.7-2423   17 Jun 2000       1065085   08
Jan 2003   Hardtop-Fahrzeugdach   GME 2001P09671EPFR   CC-8015   00112853.7-2423
  17 Jun 2000       1065085   08 Jan 2003   Hardtop-Fahrzeugdach   GME
1999P09449EPDE   CC-9301GMIO   00113343.8-2424   23 Jun 2000   1065094   03 Jan
2001   1065094   01 Feb 2006   Einrichtung zur Erfassung der Ausrichtung eines
auf einem Fahrzeugsitz eines Kraftfahrzeuges befestigten Kindersitzes   GME
1999P09449EPES   CC-9301GMIO   00113343.8-2424   23 Jun 2000   1065094   03 Jan
2001   1065094   01 Feb 2006   Einrichtung zur Erfassung der Ausrichtung eines
auf einem Fahrzeug-sitz eines Kraftfahrzeuges befestigten Kindersitzes   GME
1999P09449EPFR   CC-9301GMIO   00113343.8-2424   23 Jun 2000   1065094   03 Jan
2001   1065094   01 Feb 2006   Einrichtung zur Erfassung der Ausrichtung eines
auf einem Fahrzeugsitz eines Kraftfahrzeuges befestigten Kindersitzes   GME
1999P09449EPGB   CC-9301GMIO   00113343.8-2424   23 Jun 2000   1065094   03 Jan
2001   1065094   01 Feb 2006   Einrichtung zur Erfassung der Ausrichtung eines
auf einem Fahrzeugsitz eines Kraftfahrzeuges befestigten Kindersitzes   GME
1999P09449EPIT   CC-9301GMIO   00113343.8-2424   23 Jun 2000   1065094   03 Jan
2001   1065094   01 Feb 2006   Einrichtung zur Erfassung der Ausrichtung eines
auf einem Fahrzeugsitz eines Kraftfahrzeuges befestigten Kindersitzes   GME
1999P09449EPPT   CC-9301GMIO   00113343.8-2424   23 Jun 2000   1065094   03 Jan
2001   1065094   01 Feb 2006   Einrichtung zur Erfassung der Ausrichtung eines
auf einem Fahrzeugsitz eines Kraftfahrzeuges befestigten Kindersitzes   GME
GP-302465-KR-NP   RD   2005-7024596   38708       10-718316   39210   CATHODE
MATERIAL FOR ITHIUM BATTERY   GMNA 1999P09457EPDE   CC-8120   00116808.7-2421  
03 Aug 2000   1076191   14 Feb 2001   1076191   28 Dec 2005   Spannrolle für
einen Riementrieb   GME 1999P09457EPES   CC-8120   00116808.7-2421   03 Aug 2000
  1076191   14 Feb 2001   1076191   28 Dec 2005   Spannrolle für einen
Riementrieb   GME 1999P09457EPFR   CC-8120   00116808.7-2421   03 Aug 2000  
1076191   14 Feb 2001   1076191   28 Dec 2005   Spannrolle für einen Riementrieb
  GME 1999P09457EPGB   CC-8120   00116808.7-2421   03 Aug 2000   1076191   14
Feb 2001   1076191   28 Dec 2005   Spannrolle für einen Riementrieb   GME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

1999P09457EPIT   CC-8120   00116808.7-2421   03 Aug 2000   1076191   14 Feb 2001
  1076191   28 Dec 2005   Spannrolle für einen Riementrieb   GME
1999P09459-DE-EPA   CC-8018   50015304.3-08   16 Aug 2000   1078785   28 Feb
2001   1078785   13 Aug 2008   Verbundlenkerhinterachse   GME 1999P09459-FR-EPA
  CC-8018   00117580.1-1264   16 Aug 2000   1078785   28 Feb 2001   1078785   13
Aug 2008   Verbundlenkerhinterachse   GME 1999P09459-GB-EPA   CC-8018  
00117580.1-1264   16 Aug 2000   1078785   28 Feb 2001   1078785   13 Aug 2008  
Verbundlenkerhinterachse   GME 1999P09460EPDE   CC-8166   00117575.1   16 Aug
2000   1079149   28 Feb 2001   1079149   21 Jul 2004   Verfahren zur Steuerung
eines im Antriebsstrang eines Kraftfahrzeuges angeordneten CVT   GME
1999P09460EPFR   CC-8166   00117575.1   16 Aug 2000   1079149   28 Feb 2001  
1079149   21 Jul 2004   Verfahren zur Steuerung eines im Antriebsstrang eines
Kraftfahrzeuges angeordneten CVT   GME 1999P09460EPGB   CC-8166   00117575.1  
16 Aug 2000   1079149   28 Feb 2001   1079149   21 Jul 2004   Verfahren zur
Steuerung eines im Antriebsstrang eines Kraftfahrzeuges angeordneten CVT   GME
1999P09460EPIT   CC-8166   00117575.1   16 Aug 2000   1079149   28 Feb 2001  
1079149   21 Jul 2004   Verfahren zur Steuerung eines im Antriebsstrang eines
Kraftfahrzeuges angeordneten CVT   GME 1999P09463EPDE   CC-8320  
00117695.7-2306   17 Aug 2000   1081024   07 Mar 2001   1081024   11 Aug 2004  
Fahrzeugvorderbau mit einem Wasserkasten   GME 1999P09463EPFR   CC-8320  
00117695.7-2306   17 Aug 2000   1081024   07 Mar 2001   1081024   11 Aug 2004  
Fahrzeugvorderbau mit einem Wasserkasten   GME 1999P09463EPGB   CC-8320  
00117695.7-2306   17 Aug 2000   1081024   07 Mar 2001   1081024   11 Aug 2004  
Fahrzeugvorderbau mit einem Wasserkasten   GME 1999P09463EPES   CC-8320  
00117695.7-2306   17 Aug 2000   2224978   16 Mar 2005   1081024   11 Aug 2004  
Fahrzeugvorderbau mit einem Wasserkasten   GME 1999P09470EPBE   CC-8340  
00117981.1-2216   22 Aug 2000   1081898   07 Mar 2001   1081898   01 Mar 2006  
Kraftfahrzeug mit in verschiedenen Modi betreibbaren Steuergeräten   GME
1999P09470EPDE   CC-8340   50012280.6-08   22 Aug 2000   1081898   07 Mar 2001  
1081898   01 Mar 2006   Kraftfahrzeug mit in verschiedenen Modi betreibbaren
Steuergeräten   GME 1999P09470EPES   CC-8340   00117981.1-2216   22 Aug 2000  
1081898   07 Mar 2001   1081898   01 Mar 2006   Kraftfahrzeug mit in
verschiedenen Modi betreibbaren Steuergeräten   GME 1999P09470EPFR   CC-8340  
00117981.1-2216   22 Aug 2000   1081898   07 Mar 2001   1081898   01 Mar 2006  
Kraftfahrzeug mit in verschiedenen Modi betreibbaren Steuergeräten   GME
1999P09470EPGB   CC-8340   00117981.1-2216   22 Aug 2000   1081898   07 Mar 2001
  1081898   01 Mar 2006   Kraftfahrzeug mit in verschiedenen Modi betreibbaren
Steuergeräten   GME 1999P09470EPIT   CC-8340   00117981.1-2216   22 Aug 2000  
1081898   07 Mar 2001   1081898   01 Mar 2006   Kraftfahrzeug mit in
verschiedenen Modi betreibbaren Steuergeräten   GME 1999P09470EPPT   CC-8340  
00117981.1-2216   22 Aug 2000   1081898   07 Mar 2001   1081898   01 Mar 2006  
Kraftfahrzeug mit in verschiedenen Modi betreibbaren Steuergeräten   GME
1999P09470EPSE   CC-8340   00117981.1-2216   22 Aug 2000   1081898   07 Mar 2001
  1081898   01 Mar 2006   Kraftfahrzeug mit in verschiedenen Modi betreibbaren
Steuergeräten   GME 1999P09474EPDE   CC-8164   00119237.6-1263   06 Sep 2000  
1087121   28 Mar 2001   1087121   10 Nov 2004   Verfahren zur Steuerung der
Kraftstoffeinspritzung bei einer direkt einspritzenden Dieselbrennkraftmaschine
  GME 1999P09474EPFR   CC-8164   00119237.6-1263   06 Sep 2000   1087121   28
Mar 2001   1087121   10 Nov 2004   Verfahren zur Steuerung der
Kraftstoffeinspritzung bei einer direkt einspritzenden Dieselbrennkraftmaschine
  GME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

1999P09474EPGB   CC-8164   00119237.6-1263   06 Sep 2000   1087121   28 Mar 2001
  1087121   10 Nov 2004   Verfahren zur Steuerung der Kraftstoffeinspritzung bei
einer direkt einspritzenden Dieselbrennkraftmaschine   GME 1999P09478EPDE  
CC-8351   00119250.9-1523   06 Sep 2000   1088711   04 Apr 2001   1088711   14
Feb 2007   Beifahrer-Airbagmodul für Kraftfahrzeuge   GME 1999P09478EPFR  
CC-8351   00119250.9-1523   06 Sep 2000   1088711   04 Apr 2001   1088711   14
Feb 2007   Beifahrer-Airbagmodul für Kraftfahrzeuge   GME 1999P09478EPGB  
CC-8351   00119250.9-1523   06 Sep 2000   1088711   04 Apr 2001   1088711   14
Feb 2007   Beifahrer-Airbagmodul für Kraftfahrzeuge   GME 1999P09478EPES  
CC-8351   00119250.9-1523   06 Sep 2000   2282073   16 Oct 2007   1088711   14
Feb 2007   Beifahrer-Airbagmodul für Kraftfahrzeuge   GME H-200418-EP-EPA   RD  
00118632.9   36766   1091111   36992   1091111   38707   ENGINE CONTROL HAVING
FUEL VOLATILITY COMPENSATION   GMNA H-204435-EP-EPA   RD   00119595.7   36776  
1097831   37020   1097831   38203   HYBRID POWERTRAIN WITH AN INTEGRATED
MOTOR/GENERATOR   GMNA H-204435-FR-EPA   RD   00119595.7   36776   1097831A2  
37020   1097831   38203   HYBRID POWERTRAIN WITH AN INTEGRATED MOTOR/GENERATOR  
GMNA H-204435-GB-EPA   RD   00119595.7   36776   1097831A2   37020   1097831  
38203   HYBRID POWERTRAIN WITH AN INTEGRATED MOTOR/GENERATOR   GMNA
H-204435-IT-EPA   RD   00119595.7   36776   1097831A2   37020   1097831   38203
  HYBRID POWERTRAIN WITH AN INTEGRATED MOTOR/GENERATOR   GMNA 1999P09484EPDE  
CC-8166   00123114.1-2423   25 Oct 2000   1097833   09 May 2001   1097833   10
Aug 2005   Verfahren zur Ermittlung des Tastpunktes einer automatisch betätigten
Reibungskupplung im Antriebsstrang eines Kraftfahrzeuges mit Verbrennungsmotor  
GME 1999P09484EPES   CC-8166   00123114.1-2423   25 Oct 2000   1097833   09 May
2001   1097833   10 Aug 2005   Verfahren zur Ermittlung des Tastpunktes einer
automatisch betätigten Reibungskupplung im Antriebsstrang eines Kraftfahrzeuges
mit Verbrennungsmotor   GME 1999P09484EPFR   CC-8166   00123114.1-2423   25 Oct
2000   1097833   09 May 2001   1097833   10 Aug 2005   Verfahren zur Ermittlung
des Tastpunktes einer automatisch betätigten Reibungskupplung im Antriebsstrang
eines Kraftfahrzeuges mit Verbrennungsmotor   GME 1999P09484EPGB   CC-8166  
00123114.1-2423   25 Oct 2000   1097833   09 May 2001   1097833   10 Aug 2005  
Verfahren zur Ermittlung des Tastpunktes einer automatisch betätigten
Reibungskupplung im Antriebsstrang eines Kraftfahrzeuges mit Verbrennungsmotor  
GME 1999P09484EPIT   CC-8166   00123114.1-2423   25 Oct 2000   1097833   09 May
2001   1097833   10 Aug 2005   Verfahren zur Ermittlung des Tastpunktes einer
automatisch betätigten Reibungskupplung im Antriebsstrang eines Kraftfahrzeuges
mit Verbrennungsmotor   GME 1999P09495-EP-EPA   CC-8340   00125624.7   23 Nov
2000   1106441   13 Jun 2001   1106441   15 Oct 2008   Vorrichtung zur Sicherung
von Kraftfahrzeugen gegen Manipulation   GME 1999P09495-FR-EPA   CC-8340  
00125624.7   23 Nov 2000   1106441   13 Jun 2001   1106441   15 Oct 2008  
Vorrichtung zur Sicherung von Kraftfahrzeugen gegen Manipulation   GME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

1999P09495-GB-EPA   CC-8340   00125624.7   23 Nov 2000   1106441   13 Jun 2001  
1106441   15 Oct 2008   Vorrichtung zur Sicherung von Kraftfahrzeugen gegen
Manipulation   GME 1999P09496EPDE   CC-8166   00126035.5-2421   29 Nov 2000  
1106871   13 Jun 2001   1106871   31 Aug 2005   Elektronische Steuervorrichtung
für ein selbsttätig schaltendes Getriebe   GME 1999P09496EPES   CC-8166  
00126035.5-2421   29 Nov 2000   1106871   13 Jun 2001   1106871   31 Aug 2005  
Elektronische Steuervorrichtung für ein selbsttätig schaltendes Getriebe   GME
1999P09496EPFR   CC-8166   00126035.5-2421   29 Nov 2000   1106871   13 Jun 2001
  1106871   31 Aug 2005   Elektronische Steuervorrichtung für ein selbsttätig
schaltendes Getriebe   GME 1999P09496EPGB   CC-8166   00126035.5-2421   29 Nov
2000   1106871   13 Jun 2001   1106871   31 Aug 2005   Elektronische
Steuervorrichtung für ein selbsttätig schaltendes Getriebe   GME 1999P09496EPIT
  CC-8166   00126035.5-2421   29 Nov 2000   1106871   13 Jun 2001   1106871   31
Aug 2005   Elektronische Steuervorrichtung für ein selbsttätig schaltendes
Getriebe   GME H-203404-DE-EPA   FCAR   00122709.9   36817   1109241   37062  
1109241   39778   STAGED FLOW CHANNELS FOR FUEL CELL   GMNA H-203404-EP-EPA  
FCAR   00122709.9   36817   1109241   37062   1109241 B1   39778   STAGED FLOW
CHANNELS FOR FUEL CELL   GMNA 1998P09378WEDE   CC-8018   59903987.6-08   28 Aug
1999       1112209   08 Jan 2003   Achsschenkel   GME 1998P09378WEFR   CC-8018  
99969071.2-2421   28 Aug 1999       1112209   08 Jan 2003   Achsschenkel   GME
1998P09378WEGB   CC-8018   99969071.2-2421   28 Aug 1999       1112209   08 Jan
2003   Achsschenkel   GME H-203563-EP-EPA   FCAR   00124165.2   36837   1113516
  37076   1113516   38105   COLD START-UP OF A PEM FUEL CELL   GMNA
2000P09501EPDE   CC-8320/8593   01100471.0-2306   09 Jan 2001   1116641   18 Jul
2001   1116641   21 Sep 2006   Karosserievorderbau für ein Kraftfahrzeug   GME
2000P09501EPFR   CC-8320/8593   01100471.0-2306   09 Jan 2001   1116641   18 Jul
2001   1116641   21 Sep 2006   Karosserievorderbau für ein Kraftfahrzeug   GME
2000P09501EPGB   CC-8320/8593   01100471.0-2306   09 Jan 2001   1116641   18 Jul
2001   1116641   21 Sep 2006   Karosserievorderbau für ein Kraftfahrzeug   GME
GP-302579-DE-PCT   RD   112004001139.6   38132   112004001139 T5   39527  
112004001139 B4   39940   IMIDE/AMIDE HYDROGEN STORAGE MATERIALS AND METHODS  
GMNA GP-303569-DE-PCT   FCAR   112004001385.2   38163   112004001385T5   38897  
112004001385 B4   39765   DIFFUSION MEDIA TAILORED TO ACCOUNT FOR VARIATIONS IN
OPERATING HUMIDITY AND DEVICES INCORPORATING THE SAME   GMNA GP-303447-DE-PCT  
FCAR   112004001386.0   38145   112004001386T5   38897   112004001386B4   39709
  UNTREATED DIFFUSION MEDIA WITH MESOPOROUS LAYER AND DEVICES INCORPORATING THE
SAME   GMNA GP-303076-DE-PCT   FCAR   112004002214.2   38267   112004002214T5  
38995   112004002214 B4   39765   PEM FUEL CELL STACK WITH COATED FLOW
DISTRIBUTION NETWORK   GMNA GP-304182-DE-PCT   FCAR   112004002926.0   38261  
112004002926T5   39324   112004002926 B4   39982   EDGE-PROTECTED
CATALYST-COATED DIFFUSION MEDIA AND MEMBRANE ELECTRODE ASSEMBLIES   GMNA
GP-302003-DE-NP   ATC   112005000076.1   38804       112005000076 B4   39968  
METHOD AND SYSTEM FOR MANAGING PROCESSOR EXECUTION TIME UTILIZING VARIABLE
FREQUENCY SWITCHING   GMNA GP-303415-DE-PCT   PTC   112005000383.3   38373  
112005000383 T5   39163   112005000383   39457   CASTING MOLD FOR ENGINE BLOCK  
GMNA GP-303955-DE-PCT   RD   112005000461.9   38379   DE2005000461T5   39104  
112005000461   39546   HYDROGEN STORAGE MATERIALS AND METHODS INCLUDING HYDRIDES
AND HYDROXIDES   GMNA GP-304050-DE-NP   RD   112005000511.9   38406  
112005000511 T5   39086   112005000511   39259   MAGNESIUM WROUGHT ALLOY HAVING
IMPROVED EXTRUDABILITY AND FORMABILITY   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

GP-305036-DE-NP   RD   112005000562.3   09 Mar 2005   112005000562 T5   11 Jan
2007   112005000562 B4   25 Jun 2009   ACTIVE MATERIAL BASED SEAL ASSEMBLIES AND
METHODS FOR VARYING SEAL FORCE   GMNA GP-303506-DE-PCT   FCAR   112005001886.5  
38512   112005001886T5   39254   112005001886 B4   39982   INCREASING THE
HYDROPHILICITY OF CARBON FIBER PAPER BY ELECTROPOLYMERIZATION   GMNA
GP-305069-DE-PCT   PTC   112005002155.6   38547   112005002155T5   39268  
112005002155 B4   39779   CYLINDER BORE LINERS FOR CAST ENGINE CYLINDER BLOCKS  
GMNA GP-305950-DE-PCT   RD   112005003154.3   38650   112005003154 T5   39386  
112005003154 B4   39891   ACTIVE FRONT STEER CONTROL FOR VEHICLE STABILITY
ENHANCEMENT   GMNA GP-306190-DE-PCT   RD   112006000396.8   14 Feb 2006  
112006000396 T5   28 Feb 2008   112006000396   09 Apr 2009   OXIDATION RESISTANT
ELECTRODE FOR FUEL CELL   GMNA GP-306807-DE-PCT   RD   112006001111.1   01 May
2006   112006001111 T5   19 Jun 2008   112006001111 B4   25 Jun 2009   SUPPORTS
FOR FUEL CELL CATALYSTS   GMNA GP-306808-DE-PCT   RD   112006001131.6   03 May
2006   112006001131 T5   03 Jul 2008   112006001131 B4   02 Jul 2009  
CONDUCTIVE MATRICES FOR FUEL CELL ELECTRODES   GMNA 2000P09515EPDE   CC-8140  
01102431.2-1263   03 Feb 2001   1128029   29 Aug 2001   1128029   09 Nov 2005  
Variable Ventilsteuerung für Hubkolben-Brennkraftmaschinen   GME 2000P09515EPES
  CC-8140   01102431.2-1263   03 Feb 2001   1128029   29 Aug 2001   1128029   09
Nov 2005   Variable Ventilsteuerung für Hubkolben-Brennkraftmaschinen   GME
2000P09515EPFR   CC-8140   01102431.2-1263   03 Feb 2001   1128029   29 Aug 2001
  1128029   09 Nov 2005   Variable Ventilsteuerung für
Hubkolben-Brennkraftmaschinen   GME 2000P09515EPGB   CC-8140   01102431.2-1263  
03 Feb 2001   1128029   29 Aug 2001   1128029   09 Nov 2005   Variable
Ventilsteuerung für Hubkolben-Brennkraftmaschinen   GME 2000P09515EPIT   CC-8140
  01102431.2-1263   03 Feb 2001   1128029   29 Aug 2001   1128029   09 Nov 2005
  Variable Ventilsteuerung für Hubkolben-Brennkraftmaschinen   GME
2000P09520EPDE   CC-8340   01104675.2-2306   24 Feb 2001   1129913   05 Sep 2001
  1129913   27 Oct 2004   Kraftfahrzeug mit einer Diebstahlwarnanlage   GME
2000P09520EPFR   CC-8340   01104675.2-2306   24 Feb 2001   1129913   05 Sep 2001
  1129913   27 Oct 2004   Kraftfahrzeug mit einer Diebstahlwarnanlage   GME
2000P09520EPGB   CC-8340   01104675.2-2306   24 Feb 2001   1129913   05 Sep 2001
  1129913   27 Oct 2004   Kraftfahrzeug mit einer Diebstahlwarnanlage   GME
2000P09520EPPT   CC-8340   01104675.2-2306   24 Feb 2001   1129913   05 Sep 2001
  1129913   27 Oct 2004   Kraftfahrzeug mit einer Diebstahlwarnanlage   GME
2000P09520EPES   CC-8340   01104675.2-2306   24 Feb 2001   2230191   01 May 2005
  1129913   27 Oct 2004   Kraftfahrzeug mit einer Diebstahlwarnanlage   GME
2000P09525EPDE   CC-8320   50100090.9   08 Mar 2001   1132281   12 Sep 2001  
1132281   29 Jan 2003   Verbindung zwischen dem Dach und der Seitenwand einer
Kraftfahr- zeugkarosserie   GME 2000P09525EPES   CC-8320   01105780.9-1268   08
Mar 2001   1132281   12 Sep 2001   1132281   29 Jan 2003   Verbindung zwischen
dem Dach und der Seitenwand einer Kraftfahr- zeugkarosserie   GME 2000P09525EPFR
  CC-8320   01105780.9-1268   08 Mar 2001   1132281   12 Sep 2001   1132281   29
Jan 2003   Verbindung zwischen dem Dach und der Seitenwand einer Kraftfahr-
zeugkarosserie   GME 2000P09525EPGB   CC-8320   01105780.9-1268   08 Mar 2001  
1132281   12 Sep 2001   1132281   29 Jan 2003   Verbindung zwischen dem Dach und
der Seitenwand einer Kraftfahr- zeugkarosserie   GME 2000P09525EPIT   CC-8320  
01105780.9-1268   08 Mar 2001   1132281   12 Sep 2001   1132281   29 Jan 2003  
Verbindung zwischen dem Dach und der Seitenwand einer Kraftfahr- zeugkarosserie
  GME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

2000P09525EPPT   CC-8320   01105780.9-1268   08 Mar 2001   1132281   12 Sep 2001
  1132281   29 Jan 2003   Verbindung zwischen dem Dach und der Seitenwand einer
Kraftfahr- zeugkarosserie   GME 2000P09525EPSE   CC-8320   01105780.9-1268   08
Mar 2001   1132281   12 Sep 2001   1132281   29 Jan 2003   Verbindung zwischen
dem Dach und der Seitenwand einer Kraftfahr- zeugkarosserie   GME
GP-300436-EP-EPA   RD   01100912.3   36907   1134386   37153   1134386   39050  
ONBOARD MISFIRE, PARTIAL-BURN DETECTION AND SPARK-RETARD CONTROL USING CYLINDER
PRESSURE SENSING   GMNA GP-300436-IT-EPA   RD   01100912.3   36907   1134386  
37153   1134386   39050   ONBOARD MISFIRE, PARTIAL-BURN DETECTION AND
SPARK-RETARD CONTROL USING CYLINDER PRESSURE SENSING   GMNA 2000P09529EPDE  
CC-8161   01106750.1-1263   17 Mar 2001   1136683   26 Sep 2001   1136683   12
Jul 2006   Kraftstoffzumess-System für eine Brennkraftmaschine   GME
2000P09529EPES   CC-8161   01106750.1-1263   17 Mar 2001   1136683   26 Sep 2001
  1136683   12 Jul 2006   Kraftstoffzumess-System für eine Brennkraftmaschine  
GME 2000P09529EPFR   CC-8161   01106750.1-1263   17 Mar 2001   1136683   26 Sep
2001   1136683   12 Jul 2006   Kraftstoffzumess-System für eine
Brennkraftmaschine   GME 2000P09529EPGB   CC-8161   01106750.1-1263   17 Mar
2001   1136683   26 Sep 2001   1136683   12 Jul 2006   Kraftstoffzumess-System
für eine Brennkraftmaschine   GME 2000P09529EPIT   CC-8161   01106750.1-1263  
17 Mar 2001   1136683   26 Sep 2001   1136683   12 Jul 2006  
Kraftstoffzumess-System für eine Brennkraftmaschine   GME 2000P09529EPSE  
CC-8161   01106750.1-1263   17 Mar 2001   1136683   26 Sep 2001   1136683   12
Jul 2006   Kraftstoffzumess-System für eine Brennkraftmaschine   GME
H-198021-EP-EPA   RD   01100841.4   36906   1136684   37160   1136684   38441  
INDIVIDUAL CYLINDER FUEL CONTROL METHOD   GMNA H-198021-FR-EPA   RD   01100841.4
  36906   1136684   37160   1136684   38441   INDIVIDUAL CYLINDER FUEL CONTROL
METHOD   GMNA H-198021-GB-EPA   RD   01100841.4   36906   1136684   37160  
1136684   38441   INDIVIDUAL CYLINDER FUEL CONTROL METHOD   GMNA H-203901-EP-EPA
  PTTA   01102525.1   36927       1150029   39225   HYDRAULICALLY ACTUATED
PISTON WITH AN AIR BLEED   GMNA 2000P09540EPDE   CC-8310   50105882.6-08   10
May 2001   1153798   14 Nov 2001   1153798   13 Apr 2005  
Dachlastträger-Befestigung   GME 2000P09540EPFR   CC-8310   01111394.1   10 May
2001   1153798   14 Nov 2001   1153798   13 Apr 2005  
Dachlastträger-Befestigung   GME 2000P09540EPGB   CC-8310   01111394.1   10 May
2001   1153798   14 Nov 2001   1153798   13 Apr 2005  
Dachlastträger-Befestigung   GME 2000P09540EPIT   CC-8310   01111394.1   10 May
2001   1153798   14 Nov 2001   1153798   13 Apr 2005  
Dachlastträger-Befestigung   GME 2000P09540EPES   CC-8310   01111394.1   10 May
2001   2240275   16 Oct 2005   1153798   13 Apr 2005  
Dachlastträger-Befestigung   GME 2000P09542EPDE   CC-8166   01111717.3   15 May
2001   1155899   21 Nov 2001   1155899   11 Aug 2004   Verfahren zum Erkennen
einer Anfahrabsicht des Fahrers eines mit einem selbsttätig schaltenden Getriebe
ausgerüsteten Kraftfahrzeuges   GME 2000P09542EPFR   CC-8166   01111717.3   15
May 2001   1155899   21 Nov 2001   1155899   11 Aug 2004   Verfahren zum
Erkennen einer Anfahrabsicht des Fahrers eines mit einem selbsttätig schaltenden
Getriebe ausgerüsteten Kraftfahrzeuges   GME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

2000P09542EPIT   CC-8166   01111717.3   15 May 2001   1155899   21 Nov 2001  
1155899   11 Aug 2004   Verfahren zum Erkennen einer Anfahrabsicht des Fahrers
eines mit einem selbsttätig schaltenden Getriebe ausgerüsteten Kraftfahrzeuges  
GME GP-300218-EP-EPA   RD   01108323.5   36983   1158718   37223   1158718  
39113   IN-VEHICLE NETWORK MANAGEMENT USING VIRTUAL NETWORKS   GMNA
GP-300218-FR-EPA   RD   01108323.5   36983   1158718   37223   1158718   39113  
IN-VEHICLE NETWORK MANAGEMENT USING VIRTUAL NETWORKS   GMNA GP-300218-GB-EPA  
RD   01108323.5   36983   1158718   37223   1158718   39113   IN-VEHICLE NETWORK
MANAGEMENT USING VIRTUAL NETWORKS   GMNA H-205869-EP-EPA   RD   01112391.6  
37032   1162049   37237   1162049   38735   METHOD OF FORMING A COMPOSITE
ARTICLE WITH A TEXTURED SURFACE   GMNA 1996P09156 FI   CC-8163   19973097   23
Jul 1997       117215   31 Jul 2006   Verfahren zur Prüfung des
Schneeansaugverhaltens von Kraftfahrzeugen und Prüfvorrichtung zur Durchführung
dieses Verfahrens   GME 2000P09557EPAT   CC-8012   01117615.3-2122   17 Jul 2001
  1174200   23 Jan 2002   1174200   21 Jun 2006   Gießverfahren und Gusskern für
die Verwendung in diesem Verfahren   GME 2000P09557EPBE   CC-8012  
01117615.3-2122   17 Jul 2001   1174200   23 Jan 2002   1174200   21 Jun 2006  
Gießverfahren und Gusskern für die Verwendung in diesem Verfahren   GME
2000P09557EPCH   CC-8012   01117615.3-2122   17 Jul 2001   1174200   23 Jan 2002
  1174200   21 Jun 2006   Gießverfahren und Gusskern für die Verwendung in
diesem Verfahren   GME 2000P09557EPDE   CC-8012   01117615.3-2122   17 Jul 2001
  1174200   23 Jan 2002   1174200   21 Jun 2006   Gießverfahren und Gusskern für
die Verwendung in diesem Verfahren   GME 2000P09557EPES   CC-8012  
01117615.3-2122   17 Jul 2001   1174200   23 Jan 2002   1174200   21 Jun 2006  
Gießverfahren und Gusskern für die Verwendung in diesem Verfahren   GME
2000P09557EPFR   CC-8012   01117615.3-2122   17 Jul 2001   1174200   23 Jan 2002
  1174200   21 Jun 2006   Gießverfahren und Gusskern für die Verwendung in
diesem Verfahren   GME 2000P09557EPGB   CC-8012   01117615.3-2122   17 Jul 2001
  1174200   23 Jan 2002   1174200   21 Jun 2006   Gießverfahren und Gusskern für
die Verwendung in diesem Verfahren   GME 2000P09557EPIT   CC-8012  
01117615.3-2122   17 Jul 2001   1174200   23 Jan 2002   1174200   21 Jun 2006  
Gießverfahren und Gusskern für die Verwendung in diesem Verfahren   GME
2000P09557EPNL   CC-8012   01117615.3-2122   17 Jul 2001   1174200   23 Jan 2002
  1174200   21 Jun 2006   Gießverfahren und Gusskern für die Verwendung in
diesem Verfahren   GME GP-300234-EP-EPA   RD   01114251.0   37054   1178203  
37293   1178203   38945   FUEL VOLATILITY DETECTION AND COMPENSATION DURING COLD
ENGINE START   GMNA GP-300234-FR-EPA   RD   01114251.0   37054   1178203   37293
  1178203   38945   FUEL VOLATILITY DETECTION AND COMPENSATION DURING COLD
ENGINE START   GMNA H-194381-IL-NP   RD   118253   35199     36585   118253  
36676   ELECTROLYTIC PRODUCTION PROCESS FOR MAGNESIUM AND ITS ALLOYS   GMNA
H-205314-EP-EPA   FCAR   01114684.2   37061   1182721   37314   1182721   38623
  THERMAL MANAGEMENT SYSTEM FOR AN ELECTROCHEMICAL ENGINE   GMNA H-205702-DE-EPA
  FCAR   01117392.9   37090   1184924   37321   1184924   39792   FUEL CELL WITH
VARIABLE POROSITY GAS DISTRIBUTION LAYERS   GMNA H-205702-EP-EPA   FCAR  
01117392.9   37090       1184924 B1   39792   FUEL CELL WITH VARIABLE POROSITY
GAS DISTRIBUTION LAYERS   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

2000P09560EP   CC-8340   01120471.6   28 Aug 2001   1186488   13 Mar 2002  
1186488   08 Oct 2008   Schaltungsanordnung zur Verhinderung von Manipulationen
an elektrischen Verbrauchern von Kraftfahrzeugen   GME 2000P09560EPFR   CC-8340
  01120471.6   28 Aug 2001   1186488   13 Mar 2002   1186488   08 Oct 2008  
Schaltungsanordnung zur Verhinderung von Manipulationen an elektrischen
Verbrauchern von Kraftfahrzeugen   GME 2000P09560EPGB   CC-8340   01120471.6  
28 Aug 2001   1186488   13 Mar 2002   1186488   08 Oct 2008  
Schaltungsanordnung zur Verhinderung von Manipulationen an elektrischen
Verbrauchern von Kraftfahrzeugen   GME 2000P09563EPDE   CC-8011   50101317.2-08
  14 Sep 2001   1188648   20 Mar 2002   1188648   14 Jan 2004  
Fahrzeugkarosserie   GME 2000P09563EPES   CC-8011   01122058.9   14 Sep 2001  
1188648   16 Jul 2004   1188648   14 Jan 2004   Fahrzeugkarosserie   GME
2000P09563EPFR   CC-8011   01122058.9   14 Sep 2001   1188648   20 Mar 2002  
1188648   14 Jan 2004   Fahrzeugkarosserie   GME 2000P09563EPGB   CC-8011  
01122058.9   14 Sep 2001   1188648   20 Mar 2002   1188648   14 Jan 2004  
Fahrzeugkarosserie   GME 2000P09566EP   CC-8320   01122379.9-2425   19 Sep 2001
  1193162   03 Apr 2002   1193162   05 Mar 2008   Querträger   GME
2000P09566EPDE   CC-8320   50113683.5-08   19 Sep 2001   1193162   03 Apr 2002  
1193162   05 Mar 2008   Querträger   GME 2000P09566EPFR   CC-8320  
01122379.9-2425   19 Sep 2001   1193162   03 Apr 2002   1193162   05 Mar 2008  
Querträger   GME 2000P09566EPGB   CC-8320   01122379.9-2425   19 Sep 2001  
1193162   03 Apr 2002   1193162   05 Mar 2008   Querträger   GME
GP-300593-EP-EPA   RD   01120092.0   37124   1201506   37378   1201506   38119  
SELF-LOCKING TELESCOPING DEVICE   GMNA 2000P09581EP   CC-Lemförder  
01127215.0-1264   16 Nov 2001   1207086   22 May 2002   1207086   27 Feb 2008  
Airbagbaueinheit   GME 2000P09580EPDE   CC-6110   01127894.2-2311   23 Nov 2001
  1209337   29 May 2002   1209337   15 Nov 2006   Brennkraftmaschine   GME
2000P09580EPFR   CC-6110   01127894.2-2311   23 Nov 2001   1209337   29 May 2002
  1209337   15 Nov 2006   Brennkraftmaschine   GME 2000P09580EPGB   CC-6110  
01127894.2-2311   23 Nov 2001   1209337   29 May 2002   1209337   15 Nov 2006  
Brennkraftmaschine   GME 2000P09580EPIT   CC-6110   01127894.2-2311   23 Nov
2001   1209337   29 May 2002   1209337   15 Nov 2006   Brennkraftmaschine   GME
2001P09623EP   CC-11844200   01402983.9   21 Nov 2001   01209370   29 May 2002  
1209370   24 Jan 2007   Vorrichtung zur Befestigung eines Teils an einem Halter
und System zur sicheren Befestigung an einer Fahrzeugstruktur unter
Verwendungeiner solchen Vorrichtung   GME 2001P09623EPDE   CC-11844200  
01402983.9   21 Nov 2001   01209370   29 May 2002   1209370   24 Jan 2007  
Vorrichtung zur Befestigung eines Teils an einem Halter und System zur sicheren
Befestigung an einer Fahrzeugstruktur unter Verwendungeiner solchen Vorrichtung
  GME 2001P09623EPES   CC-11844200   01402983.9   21 Nov 2001   01209370   29
May 2002   1209370   24 Jan 2007   Vorrichtung zur Befestigung eines Teils an
einem Halter und System zur sicheren Befestigung an einer Fahrzeugstruktur unter
Verwendungeiner solchen Vorrichtung   GME 2001P09623EPFR   CC-11844200  
01402983.9   21 Nov 2001   01209370   29 May 2002   1209370   24 Jan 2007  
Vorrichtung zur Befestigung eines Teils an einem Halter und System zur sicheren
Befestigung an einer Fahrzeugstruktur unter Verwendungeiner solchen Vorrichtung
  GME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

2001P09623EPGB   CC-11844200   01402983.9   21 Nov 2001   01209370   29 May 2002
  1209370   24 Jan 2007   Vorrichtung zur Befestigung eines Teils an einem
Halter und System zur sicheren Befestigung an einer Fahrzeugstruktur unter
Verwendungeiner solchen Vorrichtung   GME H-204354-EP-EPA   PTTA   01126036.1  
37195   1215418   37426   1215418   38273   LUBRICATION AND COOLING SYSTEM FOR
POWER RECEIVING AND DELIVERY UNITS IN AN ELECTRO-MECHANICAL VEHICULAR
TRANSMISSION   GMNA 1999P09471WEDE   CC-8011   50001915.0-08   07 Sep 2000  
1220769   10 Jul 2002   1220769   23 Apr 2003   Vorderbau für ein Kraftfahrzeug
  GME 1999P09471WEFR   CC-8011   00963976.6-2421   07 Sep 2000   1220769   10
Jul 2002   1220769   23 Apr 2003   Vorderbau für ein Kraftfahrzeug   GME
1999P09471WEGB   CC-8011   00963976.6-2421   07 Sep 2000   1220769   10 Jul 2002
  1220769   23 Apr 2003   Vorderbau für ein Kraftfahrzeug   GME 1999P09471WEES  
CC-8011   00963976.6-2421   07 Sep 2000   2194774   01 Feb 2007   1220769   23
Apr 2003   Vorderbau für ein Kraftfahrzeug   GME 1999P09497WEES   CC-8011  
00978935.5-2425   13 Sep 2000   2225265   16 Mar 2005   1226050   21 Jul 2004  
Vorderbau für ein Kraftfahrzeug   GME 1999P09497WEDE   CC-8011   00978935.5-2425
  13 Sep 2000       1226050   21 Jul 2004   Vorderbau für ein Kraftfahrzeug  
GME 1999P09497WEFR   CC-8011   00978935.5-2425   13 Sep 2000       1226050   21
Jul 2004   Vorderbau für ein Kraftfahrzeug   GME 1999P09497WEGB   CC-8011  
00978935.5-2425   13 Sep 2000       1226050   21 Jul 2004   Vorderbau für ein
Kraftfahrzeug   GME 2001P09594EPDE   CC-6320   02001410.6-2425   21 Jan 2002  
1227028   31 Jul 2002   1227028   21 Jun 2006   Modular aufgebautes Fahrzeugdach
  GME 2001P09594EPES   CC-6320   02001410.6-2425   21 Jan 2002   1227028   31
Jul 2002   1227028   21 Jun 2006   Modular aufgebautes Fahrzeugdach   GME
2001P09594EPFR   CC-6320   02001410.6-2425   21 Jan 2002   1227028   31 Jul 2002
  1227028   21 Jun 2006   Modular aufgebautes Fahrzeugdach   GME 2001P09594EPGB
  CC-6320   02001410.6-2425   21 Jan 2002   1227028   31 Jul 2002   1227028   21
Jun 2006   Modular aufgebautes Fahrzeugdach   GME 2000P09558WEDE   CC-8330  
50108683.8-08   17 Jul 2001   1228284   07 Aug 2002   1228284   11 Jan 2006  
Einstellbares Dämpfungselement und Verfahren zu dessen Einstellung   GME
2000P09558WEFR   CC-8330   01956326.1-2311   17 Jul 2001   1228284   07 Aug 2002
  1228284   11 Jan 2006   Einstellbares Dämpfungselement und Verfahren zu dessen
Einstellung   GME 2000P09558WEGB   CC-8330   01956326.1-2311   17 Jul 2001  
1228284   07 Aug 2002   1228284   11 Jan 2006   Einstellbares Dämpfungselement
und Verfahren zu dessen Einstellung   GME 2004P00896EPDE   CC-4200  
01130676.8-2424   21 Dec 2001   1231102   14 Aug 2002   1231102   13 Sep 2006  
Verriegelungsvorrichtung mit Doppelkopf zum gegenseitigen Verriegeln von einzeln
klappbaren Rückenlehnen   GME 2004P00896EPES   CC-4200   01130676.8-2424   21
Dec 2001   1231102   14 Aug 2002   1231102   13 Sep 2006  
Verriegelungsvorrichtung mit Doppelkopf zum gegenseitigen Verriegeln von einzeln
klappbaren Rückenlehnen   GME 2004P00896EPFR   CC-4200   01130676.8-2424   21
Dec 2001   1231102   14 Aug 2002   1231102   13 Sep 2006  
Verriegelungsvorrichtung mit Doppelkopf zum gegenseitigen Verriegeln von einzeln
klappbaren Rückenlehnen   GME 2004P00896EPGB   CC-4200   01130676.8-2424   21
Dec 2001   1231102   14 Aug 2002   1231102   13 Sep 2006  
Verriegelungsvorrichtung mit Doppelkopf zum gegenseitigen Verriegeln von einzeln
klappbaren Rückenlehnen   GME 2004P00896EPIT   CC-4200   01130676.8-2424   21
Dec 2001   1231102   14 Aug 2002   1231102   13 Sep 2006  
Verriegelungsvorrichtung mit Doppelkopf zum gegenseitigen Verriegeln von einzeln
klappbaren Rückenlehnen   GME 2001P09598EPES   CC-8320   02003186.0-2425   18
Feb 2002   2290205.   21 Aug 2002   1232935   08 Aug 2007   Fahrzeugkarosserie  
GME 2001P09598EPDE   CC-8320   50210615.8-08   18 Feb 2002   1232935   21 Aug
2002   1232935   08 Aug 2007   Fahrzeugkarosserie   GME 2001P09598EPFR   CC-8320
  02003186.0-2425   18 Feb 2002   1232935   21 Aug 2002   1232935   08 Aug 2007
  Fahrzeugkarosserie   GME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

2001P09598EPGB   CC-8320   02003186.0-2425   18 Feb 2002   1232935   21 Aug 2002
  1232935   08 Aug 2007   Fahrzeugkarosserie   GME 2001P09598EPIT   CC-8320  
02003186.0-2425   18 Feb 2002   50212BE/2007   21 Aug 2002   1232935   08 Aug
2007   Fahrzeugkarosserie   GME 2006P60068 DE   CC-11844300   123456   13 Feb
2006       123456   19 Feb 2006   Test mit langem Titel Test mit langem titel
test mit langem titel, dies ist nur ein test test testestestestest dies ist nur
ein test mit einem langen titel ein test mit einem seeeehr langen titel,
mindestens 3 zeilen soll er haben der titel - unycom TEST - langer titel   GME
2001P09600EPDE   CC-8151   02003185.2-2421   18 Feb 2002   1234730   28 Aug 2002
  1234730   19 Apr 2006   Pedalwerk für ein Kraftfahrzeug   GME 2001P09600EPFR  
CC-8151   02003185.2-2421   18 Feb 2002   1234730   28 Aug 2002   1234730   19
Apr 2006   Pedalwerk für ein Kraftfahrzeug   GME 2001P09600EPGB   CC-8151  
02003185.2-2421   18 Feb 2002   1234730   28 Aug 2002   1234730   19 Apr 2006  
Pedalwerk für ein Kraftfahrzeug   GME 2001P09607EP   CC-8018   02003184.5-2425  
18 Feb 2002   1234751   28 Aug 2002   1234751   05 Nov 2008  
Karosserievorderbau eines Kraftfahrzeuges   GME 2001P09607EPFR   CC-8018  
02003184.5   18 Feb 2002   1234751   28 Aug 2002   1234751   05 Nov 2008  
Karosserievorderbau eines Kraftfahrzeuges   GME 2001P09607EPGB   CC-8018  
02003184.5   18 Feb 2002   1234751   28 Aug 2002   1234751   05 Nov 2008  
Karosserievorderbau eines Kraftfahrzeuges   GME GP-300806-EP-EPA   PTTA  
01129429.5   37235   1235005   37496   1235005   39267   SELF-DIAGNOSING
PRESSURE REGULATOR APPARATUS   GMNA 2002P09786-FR-EPA   CC-3241  
03005089.2-1254   07 Mar 2003   1342939   10 Sep 2003   1242939   13 Feb 2008  
Verfahren zur Steuerung von Automatikgetrieben in Spitzkehren   GME
2002P09786-GB-EPA   CC-3241   03005089.2-1254   07 Mar 2003   1342939   10 Sep
2003   1242939   13 Feb 2008   Verfahren zur Steuerung von Automatikgetrieben in
Spitzkehren   GME 2002P09786-IT-EPA   CC-3241   48383BE/2008   07 Mar 2003  
1342939   10 Sep 2003   1242939   13 Feb 2008   Verfahren zur Steuerung von
Automatikgetrieben in Spitzkehren   GME GP-300754-EP-EPA   PTE   02001512.9  
37278   1243933   37524   1243933   39883   STATE OF CHARGE PREDICTION METHOD
AND APPARATUS FOR A BATTERY   GMNA GP-300754-DE-EPA   PTE   02001512.9   37278  
1243933   37524   1243933 B1   39883   STATE OF CHARGE PREDICTION METHOD AND
APPARATUS FOR A BATTERY   GMNA 1996P09160EPDE01   CC-8360   03013673.3-2421   05
Aug 1997   1344695   17 Sep 2003   1244695   28 May 2008   Anordnung eines
Seiten-Airbag-Moduls an einem Kraftfahrzeugsitz   GME 1996P09160EPFR01   CC-8360
  03013673.3-2421   05 Aug 1997   1344695   17 Sep 2003   1244695   28 May 2008
  Anordnung eines Seiten-Airbag-Moduls an einem Kraftfahrzeugsitz   GME
GP-301152-EP-EPA   PTTA   02002986.4   37298   1247679   37538   1247679   39568
  ELECTRICALLY VARIABLE TRANSMISSION WITH SELECTIVE INPUT SPLIT, COMPOUND SPLIT,
NEUTRAL AND REVERSE MODES   GMNA 2001P09618EPDE   CC-8136   50200646.3-08   30
Mar 2002   1247953   09 Oct 2002   1247953   21 Jul 2004   Katalysator für eine
Abgasanlage   GME 2001P09618EPFR   CC-8136   02007460.5   30 Mar 2002   1247953
  09 Oct 2002   1247953   21 Jul 2004   Katalysator für eine Abgasanlage   GME
2001P09618EPGB   CC-8136   02007460.5   30 Mar 2002   1247953   09 Oct 2002  
1247953   21 Jul 2004   Katalysator für eine Abgasanlage   GME 2001P09618EPIT  
CC-8136   02007460.5   30 Mar 2002   1247953   09 Oct 2002   1247953   21 Jul
2004   Katalysator für eine Abgasanlage   GME 2001P09622EPDE   CC-8360  
02007614.7-2424   04 Apr 2002   1249362   16 Oct 2002   1249362   07 Jun 2006  
Verfahren zur Herstellung eines Kraftfahrzeugsitzes mit einer Sensormatte zur
Erkennung einer Sitzbelegung durch eine Person oder einen Kindersitz, sowie
gemäß diesem Verfahren hergestellter Kraftfahrzeugsitz   GME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

2001P09622EPES   CC-8360   02007614.7-2424   04 Apr 2002   1249362   16 Oct 2002
  1249362   07 Jun 2006   Verfahren zur Herstellung eines Kraftfahrzeugsitzes
mit einer Sensormatte zur Erkennung einer Sitzbelegung durch eine Person oder
einen Kindersitz, sowie gemäß diesem Verfahren hergestellter Kraftfahrzeugsitz  
GME 2001P09622EPFR   CC-8360   02007614.7-2424   04 Apr 2002   1249362   16 Oct
2002   1249362   07 Jun 2006   Verfahren zur Herstellung eines
Kraftfahrzeugsitzes mit einer Sensormatte zur Erkennung einer Sitzbelegung durch
eine Person oder einen Kindersitz, sowie gemäß diesem Verfahren hergestellter
Kraftfahrzeugsitz   GME 2001P09622EPGB   CC-8360   02007614.7-2424   04 Apr 2002
  1249362   16 Oct 2002   1249362   07 Jun 2006   Verfahren zur Herstellung
eines Kraftfahrzeugsitzes mit einer Sensormatte zur Erkennung einer Sitzbelegung
durch eine Person oder einen Kindersitz, sowie gemäß diesem Verfahren
hergestellter Kraftfahrzeugsitz   GME 2001P09622EPIT   CC-8360   02007614.7-2424
  04 Apr 2002   1249362   16 Oct 2002   1249362   07 Jun 2006  
Kraftfahrzeugsitz mit einer Sensormatte zur Erkennung einer Sitz- belegung durch
eine Person oder einen Kindersitz   GME 2001P09622EPLU   CC-8360  
02007614.7-2424   04 Apr 2002   1249362   16 Oct 2002   1249362   07 Jun 2006  
Verfahren zur Herstellung eines Kraftfahrzeugsitzes mit einer Sensormatte zur
Erkennung einer Sitzbelegung durch eine Person oder einen Kindersitz, sowie
gemäß diesem Verfahren hergestellter Kraftfahrzeugsitz   GME 2001P09713EPDE  
CC-8330   02007957.0-1523   10 Apr 2002   1251033   23 Oct 2002   1251033   11
Oct 2006   Mit einem Dachlastträger versehbares Fahrzeugdach   GME
2001P09713EPES   CC-8330   02007957.0-1523   10 Apr 2002   1251033   23 Oct 2002
  1251033   14 Sep 2006   Mit einem Dachlastträger versehbares Fahrzeugdach  
GME 2001P09713EPFR   CC-8330   02007957.0-1523   10 Apr 2002   1251033   23 Oct
2002   1251033   11 Oct 2006   Mit einem Dachlastträger versehbares Fahrzeugdach
  GME 2001P09713EPGB   CC-8330   02007957.0-1523   10 Apr 2002   1251033   23
Oct 2002   1251033   11 Oct 2006   Mit einem Dachlastträger versehbares
Fahrzeugdach   GME 2001P09616EPDE   CC-8320   02009537.8-2425   26 Apr 2002  
1256512   13 Nov 2002   1256512   02 Mar 2006   Verstärkungselement für einen
Hohlkörper, insbesondere für einen Fahrzeugkarosserieholm   GME 2001P09616EPFR  
CC-8320   02009537.8-2425   26 Apr 2002   1256512   13 Nov 2002   1256512   02
Mar 2006   Verstärkungselement für einen Hohlkörper, insbesondere für einen
Fahrzeugkarosserieholm   GME 2001P09616EPGB   CC-8320   02009537.8-2425   26 Apr
2002   1256512   13 Nov 2002   1256512   02 Mar 2006   Verstärkungselement für
einen Hohlkörper, insbesondere für einen Fahrzeugkarosserieholm   GME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

1997P09224EPDE   CC-8012   02018689.6-2421   27 Feb 1998   1262396   04 Dec 2002
  1262396   11 May 2005   Hilfsrahmen für die Vorder- oder Hinterradaufhängung
eines Kraftfahrzeuges   GME 1997P09224EPFR   CC-8012   02018689.6-2421   27 Feb
1998   1262396   04 Dec 2002   1262396   11 May 2005   Hilfsrahmen für die
Vorder- oder Hinterradaufhängung eines Kraftfahrzeuges   GME 1997P09224EPGB  
CC-8012   02018689.6-2421   27 Feb 1998   1262396   04 Dec 2002   1262396   11
May 2005   Hilfsrahmen für die Vorder- oder Hinterradaufhängung eines
Kraftfahrzeuges   GME 1997P09224EPIT   CC-8012   02018689.6-2421   27 Feb 1998  
1262396   04 Dec 2002   1262396   11 May 2005   Hilfsrahmen für die Vorder- oder
Hinterradaufhängung eines Kraftfahrzeuges   GME 1997P09224EPSE   CC-8012  
02018689.6-2421   27 Feb 1998   1262396   04 Dec 2002   1262396   11 May 2005  
Hjälpram för ett motorfordons främre eller bakre hjulupphänging   GME
1997P09224EPES   CC-8012   02018689.6-2421   27 Feb 1998   2241932   01 Nov 2005
  1262396   11 May 2005   Hilfsrahmen für die Vorder- oder Hinterradaufhängung
eines Kraftfahrzeuges   GME 2001P09635EP   CC-8166   02012601.7-1523   06 Jun
2002   1267101   18 Dec 2002   1267101   29 Jul 2009   Verfahren zum Verhindern
von Pendelschaltungen bei automatischen Kraftfahrzeug-Getrieben durch geeignete
Motormomentenreduzierung   GME 2001P09645EP   CC-8152   02012986.2-2425   12 Jun
2002   1270275   02 Jan 2003   1270275   14 Mar 2007   Verfahren und Vorrichtung
zur Überwachung von Reifendrücken   GME 2001P09645EPDE   CC-8152   50209701.9-08
  12 Jun 2002   1270275   02 Jan 2003   1270275   15 Feb 2007   Verfahren und
Vorrichtung zur Überwachung von Reifendrücken   GME 2001P09645EPFR   CC-8152  
02012986.2-2425   12 Jun 2002   1270275   02 Jan 2003   1270275   15 Feb 2007  
Verfahren und Vorrichtung zur Überwachung von Reifendrücken   GME 2001P09645EPGB
  CC-8152   02012986.2-2425   12 Jun 2002   1270275   02 Jan 2003   1270275   15
Feb 2007   Verfahren und Vorrichtung zur Überwachung von Reifendrücken   GME
2001P09645EPIE   CC-8152   02012986.2-2425   12 Jun 2002   1270275   02 Jan 2003
  1270275   14 Mar 2007   Verfahren und Vorrichtung zur Überwachung von
Reifendrücken   GME 2001P09645EPIT   CC-8152   02012986.2-2425   12 Jun 2002  
1270275   02 Jan 2003   1270275   15 Feb 2007   Verfahren und Vorrichtung zur
Überwachung von Reifendrücken   GME 2001P09645EPPT   CC-8152   02012986.2-2425  
12 Jun 2002   1270275   02 Jan 2003   1270275   15 Feb 2007   Verfahren und
Vorrichtung zur Überwachung von Reifendrücken   GME 2001P09645EPSE   CC-8152  
02012986.2-2425   12 Jun 2002   1270275   02 Jan 2003   1270275   15 Feb 2007  
Verfahren und Vorrichtung zur Überwachung von Reifendrücken   GME 2001P09645EPTR
  CC-8152   02012986.2-2425   12 Jun 2002   1270275   02 Jan 2003   1270275   15
Feb 2007   Verfahren und Vorrichtung zur Überwachung von Reifendrücken   GME
2001P09645EPES   CC-8152   02012986.2-2425   12 Jun 2002   2283484   02 Jan 2003
  1270275   15 Feb 2007   Verfahren und Vorrichtung zur Überwachung von
Reifendrücken   GME 2002P09829EPDE   CC-4311   50212558.6-08   06 Jun 2002  
1270326   02 Jan 2003   1270326   30 Jul 2008   Scheinwerfer für ein
Kraftfahrzeug   GME 2002P09829EPFR   CC-4311   02012600.9   06 Jun 2002  
1270326   02 Jan 2003   1270326   30 Jul 2008   Scheinwerfer für ein
Kraftfahrzeug   GME 2002P09829EPGB   CC-4311   02012600.9   06 Jun 2002  
1270326   02 Jan 2003   1270326   30 Jul 2008   Scheinwerfer für ein
Kraftfahrzeug   GME GP-300928-EP-EPA   RD   02010470.9   37384   1273385   37629
  1273385   39050   METHOD FOR MAKING WELDLESS MAGNESIUM/ALUMINUM BONDED
COMPONENTS   GMNA GP-300928-FR-EPA   RD   02010470.9   37384   1273385   37629  
1273385   39050   METHOD FOR MAKING WELDLESS MAGNESIUM/ALUMINUM BONDED
COMPONENTS   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

GP-300928-GB-EPA   RD   02010470.9   37384   1273385   37629   1273385   39050  
METHOD FOR MAKING WELDLESS MAGNESIUM/ALUMINUM BONDED COMPONENTS   GMNA
2001P09649EPDE   CC-8351   02014203.0-2421   26 Jun 2002   1273485   08 Jan 2003
  1273485   31 Aug 2005   Airbagmodul mit einem Gassack mit einem adaptiven
Volumen   GME 2001P09649EPES   CC-8351   02014203.0-2421   26 Jun 2002   1273485
  08 Jan 2003   1273485   31 Aug 2005   Airbagmodul mit einem Gassack mit einem
adaptiven Volumen   GME 2001P09649EPFR   CC-8351   02014203.0-2421   26 Jun 2002
  1273485   08 Jan 2003   1273485   31 Aug 2005   Airbagmodul mit einem Gassack
mit einem adaptiven Volumen   GME 2001P09649EPGB   CC-8351   02014203.0-2421  
26 Jun 2002   1273485   08 Jan 2003   1273485   31 Aug 2005   Airbagmodul mit
einem Gassack mit einem adaptiven Volumen   GME 2001P09650EPDE   CC-8351  
02015036.3-1523   05 Jul 2002   1273489   08 Jan 2003   1273489   14 Jun 2006  
Beifahrer-Airbag-Modul   GME 2001P09650EPES   CC-8351   02015036.3-1523   05 Jul
2002   1273489   08 Jan 2003   1273489   14 Jun 2006   Beifahrer-Airbag-Modul  
GME 2001P09650EPFR   CC-8351   02015036.3-1523   05 Jul 2002   1273489   08 Jan
2003   1273489   14 Jun 2006   Beifahrer-Airbag-Modul   GME 2001P09650EPGB  
CC-8351   02015036.3-1523   05 Jul 2002   1273489   08 Jan 2003   1273489   14
Jun 2006   Beifahrer-Airbag-Modul   GME 2001P09661EPDE   CC-8015  
02015984.4-2421   18 Jul 2002   1281575   05 Feb 2003   1281575   14 Dec 2005  
Schienengleitkonsole für ein Kraftfahrzeug   GME 2001P09661EPES   CC-8015  
02015984.4-2421   18 Jul 2002   1281575   05 Feb 2003   1281575   14 Dec 2005  
Schienengleitkonsole für ein Kraftfahrzeug   GME 2001P09661EPFR   CC-8015  
02015984.4-2421   18 Jul 2002   1281575   05 Feb 2003   1281575   14 Dec 2005  
Schienengleitkonsole für ein Kraftfahrzeug   GME 2001P09661EPGB   CC-8015  
02015984.4-2421   18 Jul 2002   1281575   05 Feb 2003   1281575   14 Dec 2005  
Schienengleitkonsole für ein Kraftfahrzeug   GME 2001P09661EPDE01   CC-8015  
02015985.1-2421   18 Jul 2002   1281576   05 Feb 2003   1281576   05 Apr 2006  
Schienengleitkonsole für ein Kraftfahrzeug   GME 2001P09661EPES01   CC-8015  
02015985.1-2421   18 Jul 2002   1281576   05 Feb 2003   1281576   05 Apr 2006  
Fahrzeug mit in dessen Innenraum verschiebbarem Container zur Aufnahme von
Gegenständen   GME 2001P09661EPFR01   CC-8015   02015985.1-2421   18 Jul 2002  
1281576   05 Feb 2003   1281576   05 Apr 2006   Schienengleitkonsole für ein
Kraftfahrzeug   GME 2001P09661EPGB01   CC-8015   02015985.1-2421   18 Jul 2002  
1281576   05 Feb 2003   1281576   05 Apr 2006   Schienengleitkonsole für ein
Kraftfahrzeug   GME 2001P09663EPDE   CC-8015   02016691.4-2425   26 Jul 2002  
1283146   12 Feb 2003   1283146   14 Jun 2006   Kraftfahrzeug mit in Richtung
der Armaturentafel verschiebbarem Lenkrad   GME 2001P09663EPES   CC-8015  
02016691.4-2425   26 Jul 2002   1283146   12 Feb 2003   1283146   14 Jun 2006  
Kraftfahrzeug mit in Richtung der Armaturentafel verschiebbarem Lenkrad   GME
2001P09663EPFR   CC-8015   02016691.4-2425   26 Jul 2002   1283146   12 Feb 2003
  1283146   14 Jun 2006   Kraftfahrzeug mit in Richtung der Armaturentafel
verschiebbarem Lenkrad   GME 2001P09663EPGB   CC-8015   02016691.4-2425   26 Jul
2002   1283146   12 Feb 2003   1283146   14 Jun 2006   Kraftfahrzeug mit in
Richtung der Armaturentafel verschiebbarem Lenkrad   GME 2001P09662EPCZ  
CC-7911   02016692.2-2424   26 Jul 2002   1283154   12 Feb 2003   1283154   20
Sep 2006   Verfahren zum Montieren einer Tür im Türrahmen einer
Fahrzeugkarosserie sowie eine Türmontagevorrichtung hierfür   GME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

2001P09662EPDE   CC-7911   02016692.2-2424   26 Jul 2002   1283154   12 Feb 2003
  1283154   20 Sep 2006   Verfahren zum Montieren einer Tür im Türrahmen einer
Fahrzeugkarosserie sowie eine Türmontagevorrichtung hierfür   GME 2001P09662EPES
  CC-7911   02016692.2-2424   26 Jul 2002   1283154   12 Feb 2003   1283154   20
Sep 2006   Verfahren zum Montieren einer Tür im Türrahmen einer
Fahrzeugkarosserie sowie eine Türmontagevorrichtung hierfür   GME 2001P09662EPFR
  CC-7911   02016692.2-2424   26 Jul 2002   1283154   12 Feb 2003   1283154   20
Sep 2006   Verfahren zum Montieren einer Tür im Türrahmen einer
Fahrzeugkarosserie sowie eine Türmontagevorrichtung hierfür   GME 2001P09662EPPT
  CC-7911   02016692.2-2424   26 Jul 2002   1283154   12 Feb 2003   1283154   20
Sep 2006   Verfahren zum Montieren einer Tür im Türrahmen einer
Fahrzeugkarosserie sowie eine Türmontagevorrichtung hierfür   GME
2001P09664-EP-EPA   CC-8105   02017834.9-2311   08 Aug 2002   1283329   12 Feb
2003   1283329   05 Nov 2008   Brennkraftmaschine mit gekapseltem Zahnriemen für
die Nockenwelle   GME 2001P09664-FR-EPA   CC-8105   02017834.9-2311   08 Aug
2002   1283329   12 Feb 2003   1283329   05 Nov 2008   Brennkraftmaschine mit
gekapseltem Zahnriemen für die Nockenwelle   GME 2001P09664-GB-EPA   CC-8105  
02017834.9-2311   08 Aug 2002   1283329   12 Feb 2003   1283329   05 Nov 2008  
Brennkraftmaschine mit gekapseltem Zahnriemen für die Nockenwelle   GME
GP-300722-EP-EPA   PTTA   02012299.0   37411   1283382   37664   1283382 B  
39407   MULTIPLE RATIO SERIES ELECTRIC VEHICLE DRIVETRAIN   GMNA
GP-300765-EP-EPA   PTTA   02012198.4   37410   1286082   37678   1286082 B1  
39407   ELECTRICALLY VARIABLE TRANSMISSION WITH VARIABLE INPUT POWER SPLIT AND
INDEPENDENT SHIFTING   GMNA 2001P09676EPDE   CC-8351   02018417.2-2421   16 Aug
2002   1288083   05 Mar 2003   1288083   04 Jan 2006   Beifahrer-Airbag-Modul
für ein Kraftfahrzeug   GME 2001P09676EPES   CC-8351   02018417.2-2421   16 Aug
2002   1288083   05 Mar 2003   1288083   04 Jan 2006   Beifahrer-Airbag-Modul
für ein Kraftfahrzeug   GME 2001P09676EPFR   CC-8351   02018417.2-2421   16 Aug
2002   1288083   05 Mar 2003   1288083   04 Jan 2006   Beifahrer-Airbag-Modul
für ein Kraftfahrzeug   GME 2001P09676EPGB   CC-8351   02018417.2-2421   16 Aug
2002   1288083   05 Mar 2003   1288083   04 Jan 2006   Beifahrer-Airbag-Modul
für ein Kraftfahrzeug   GME 2000P09546-DE-EPA   CC-8593   50114098.0-08   31 May
2001   1289785   12 Mar 2003   1289785   09 Jul 2008   Kraftfahrzeug mit einer
Heizungs-, Belüftungs- und/oder Klimaanlage   GME 2000P09546-EP-EPA   CC-8593  
01949222.2   31 May 2001   1289785   12 Mar 2003   1289785   09 Jul 2008  
Kraftfahrzeug mit einer Heizungs-, Belüftungs- und/oder Klimaanlage   GME
2000P09546-FR-EPA   CC-8593   01949222.2   31 May 2001   1289785   12 Mar 2003  
1289785   09 Jul 2008   Kraftfahrzeug mit einer Heizungs-, Belüftungs- und/oder
Klimaanlage   GME 2000P09546-GB-EPA   CC-8593   01949222.2   31 May 2001  
1289785   12 Mar 2003   1289785   09 Jul 2008   Kraftfahrzeug mit einer
Heizungs-, Belüftungs- und/oder Klimaanlage   GME 2000P09546-IT-EPA   CC-8593  
49627BE/2008   31 May 2001   1289785   12 Mar 2003   1289785   09 Jul 2008  
Kraftfahrzeug mit einer Heizungs-, Belüftungs- und/oder Klimaanlage   GME
2001P09689EPDE   CC-8015   02019959.2-2423   05 Sep 2002   1291218   12 Mar 2003
  1291218   16 Nov 2005   Personenkraftwagen mit aufrollbarem Verdeck   GME
2001P09689EPFR   CC-8015   02019959.2-2423   05 Sep 2002   1291218   12 Mar 2003
  1291218   16 Nov 2005   Personenkraftwagen mit aufrollbarem Verdeck   GME
2001P09689EPGB   CC-8015   02019959.2-2423   05 Sep 2002   1291218   12 Mar 2003
  1291218   16 Nov 2005   Personenkraftwagen mit aufrollbarem Verdeck   GME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

2001P09715EPFR   CC-8380   02024627.8   04 Nov 2002   1308335   07 May 2003  
1308335   03 Nov 2004   Halteeinrichtung für eine Batterie eines Kraftfahrzeuges
  GME 2001P09715EPGB   CC-8380   02024627.8   04 Nov 2002   1308335   07 May
2003   1308335   03 Nov 2004   Halteeinrichtung für eine Batterie eines
Kraftfahrzeuges   GME 2001P09715EPIT   CC-8380   02024627.8   04 Nov 2002  
1308335   07 May 2003   1308335   03 Nov 2004   Halteeinrichtung für eine
Batterie eines Kraftfahrzeuges   GME 2001P09715EPPT   CC-8380   02024627.8   04
Nov 2002   1308335   31 Mar 2005   1308335   03 Nov 2004   Halteeinrichtung für
eine Batterie eines Kraftfahrzeuges   GME 2001P09715EPDE   CC-8380   02024627.8
  04 Nov 2002   1308335   07 May 2003   1308335   03 Nov 2004   Halteeinrichtung
für eine Batterie eines Kraftfahrzeuges   GME 2001P09715EPES   CC-8380  
02024627.8   04 Nov 2002   2231636   16 May 2005   1308335   03 Nov 2004  
Halteeinrichtung für eine Batterie eines Kraftfahrzeuges   GME H-202789-EP-EPA  
NAPD   02023488.6   37550       1308339 B1   39456   ADAPTIVE CRUISE CONTROL
SYSTEM   GMNA 2001P09714EPDE   CC-8340   02024005.7   26 Oct 2002   1308340   07
May 2003   1308340   05 Jul 2006   Einrichtung und Verfahren zur
Geschwindigkeitssteuerung bei einem Kraftfahrzeug   GME 2001P09714EPES   CC-8340
  02024005.7   26 Oct 2002   1308340   07 May 2003   1308340   05 Jul 2006  
Einrichtung und Verfahren zur Geschwindigkeitssteuerung bei einem Kraftfahrzeug
  GME 2001P09714EPFR   CC-8340   02024005.7   26 Oct 2002   1308340   07 May
2003   1308340   05 Jul 2006   Einrichtung und Verfahren zur
Geschwindigkeitssteuerung bei einem Kraftfahrzeug   GME 2001P09714EPGB   CC-8340
  02024005.7   26 Oct 2002   1308340   07 May 2003   1308340   05 Jul 2006  
Einrichtung und Verfahren zur Geschwindigkeitssteuerung bei einem Kraftfahrzeug
  GME 2001P09719EPDE   CC-4211   50204455.1-08   15 Nov 2002   1314620   28 May
2003   1314620   05 Oct 2005   Mittel zur Befestigung eines Airbagmoduls in
einem Kraftfahrzeug   GME 2001P09719EPFR   CC-4211   02025432.2-2421   15 Nov
2002   1314620   28 May 2003   1314620   05 Oct 2005   Mittel zur Befestigung
eines Airbagmoduls in einem Kraftfahrzeug   GME 2001P09719EPGB   CC-4211  
02025432.2-2421   15 Nov 2002   1314620   28 May 2003   1314620   05 Oct 2005  
Mittel zur Befestigung eines Airbagmoduls in einem Kraftfahrzeug   GME
2001P09725EP   CC-8350   02025842.2-2424   19 Nov 2002   1316455   04 Jun 2003  
1316455   02 Jan 2008   Fensterrollo, insbesondere zur Verwendung in einem
Kraftfahrzeug   GME 2001P09725EPDE   CC-8350   50211450.9-08   19 Nov 2002  
1316455   04 Jun 2003   1316455   02 Jan 2008   Fensterrollo, insbesondere zur
Verwendung in einem Kraftfahrzeug   GME 2001P09725EPFR   CC-8350   02025842.2  
19 Nov 2002   1316455   04 Jun 2003   1316455   02 Jan 2008   Fensterrollo,
insbesondere zur Verwendung in einem Kraftfahrzeug   GME 2001P09725EPGB  
CC-8350   02025842.2   19 Nov 2002   1316455   04 Jun 2003   1316455   02 Jan
2008   Fensterrollo, insbesondere zur Verwendung in einem Kraftfahrzeug   GME
2001P09723EPDE   CC-4211   02026134.3-2421   23 Nov 2002   1316482   04 Jun 2003
  1316482   20 Jul 2005   Airbagmodul für Kraftfahrzeuge   GME 2001P09723EPES  
CC-4211   02026134.3-2421   23 Nov 2002   1316482   04 Jun 2003   1316482   20
Jul 2005   Airbagmodul für Kraftfahrzeuge   GME 2001P09723EPFR   CC-4211  
02026134.3-2421   23 Nov 2002   1316482   04 Jun 2003   1316482   20 Jul 2005  
Airbagmodul für Kraftfahrzeuge   GME 2001P09723EPGB   CC-4211   02026134.3-2421
  23 Nov 2002   1316482   04 Jun 2003   1316482   20 Jul 2005   Airbagmodul für
Kraftfahrzeuge   GME 2001P09739EPDE   CC-4221   50203616.8-08   06 Dec 2002  
1319551   18 Jun 2003   1319551   13 Jul 2005   Bezug für eine crashaktive
Rückenlehne eines Kraftfahrzeugsitzes   GME 2001P09739EPES   CC-4221  
02027220.9-1254   06 Dec 2002   1319551   18 Jun 2003   1319551   13 Jul 2005  
Bezug für eine crashaktive Rückenlehne eines Kraftfahrzeugsitzes   GME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

2001P09739EPFR   CC-4221   02027220.9-1254   06 Dec 2002   1319551   18 Jun 2003
  1319551   13 Jul 2005   Bezug für eine crashaktive Rückenlehne eines
Kraftfahrzeugsitzes   GME 2001P09739EPGB   CC-4221   02027220.9-1254   06 Dec
2002   1319551   18 Jun 2003   1319551   13 Jul 2005   Bezug für eine
crashaktive Rückenlehne eines Kraftfahrzeugsitzes   GME 2001P09729-DE-EPA  
CC-3801   50213573.5-08   06 Dec 2002   1319871   18 Jun 2003   1319871   27 May
2009   Schmiermittelzuführung für ein Planetengetriebe   GME 2001P09729-EP-EPA  
CC-3801   02027219.1-2421   06 Dec 2002   1319871   18 Jun 2003   1319871   27
May 2009   Schmiermittelzuführung für ein Planetengetriebe   GME
2001P09729-FR-EPA   CC-3801   02027219.1-2421   06 Dec 2002   1319871   18 Jun
2003   1319871   27 May 2009   Schmiermittelzuführung für ein Planetengetriebe  
GME 2001P09729-GB-EPA   CC-3801   02027219.1-2421   06 Dec 2002   1319871   18
Jun 2003   1319871   27 May 2009   Schmiermittelzuführung für ein
Planetengetriebe   GME 2001P09726EPDE   CC-9200   02024087.5-1252   29 Oct 2002
  1319884   18 Jun 2003   1319884   28 Dec 2005   Universales Anschlussstück  
GME 2001P09726EPES   CC-9200   02024087.5-1252   29 Oct 2002   1319884   18 Jun
2003   1319884   28 Dec 2005   Kombinations-Anschlussnippel   GME 2001P09726EPFR
  CC-9200   02024087.5-1252   29 Oct 2002   1319884   18 Jun 2003   1319884   28
Dec 2005   Universales Anschlussstück   GME 2001P09726EPGB   CC-9200  
02024087.5-1252   29 Oct 2002   1319884   18 Jun 2003   1319884   28 Dec 2005  
Universales Anschlussstück   GME 2001P09726EPIT   CC-9200   02024087.5-1252   29
Oct 2002   1319884   18 Jun 2003   1319884   28 Dec 2005   Universales
Anschlussstück   GME 2001P09748EP   CC-4211   02027463.5   10 Dec 2002   1321336
  25 Jun 2003   1321336   08 Jul 2009   Abdeckung für einen Gassack einer
Aufprallschutzvorrichtung für Fahrzeuginsassen   GME 2001P09728EPDE   CC-4870  
02027218.3   06 Dec 2002   1323600   02 Jul 2003   1323600   11 Oct 2006  
Lenksäulenmodul mit Lenkschlosssicherung   GME 2001P09728EPFR   CC-4870  
02027218.3   06 Dec 2002   1323600   02 Jul 2003   1323600   11 Oct 2006  
Lenksäulenmodul mit Lenkschlosssicherung   GME 2001P09728EPGB   CC-4870  
02027218.3   06 Dec 2002   1323600   02 Jul 2003   1323600   11 Oct 2006  
Lenksäulenmodul mit Lenkschlosssicherung   GME 2001P09743EPDE   CC-4731  
02027462.7-1523   10 Dec 2002   1325842   09 Jul 2003   1325842   14 Sep 2006  
Diebstahlsicherer Dachlastträger   GME 2001P09743EPES   CC-4731  
02027462.7-1523   10 Dec 2002   1325842   09 Jul 2003   1325842   14 Sep 2006  
Diebstahlsicherer Dachlastträger   GME 2001P09743EPFR   CC-4731  
02027462.7-1523   10 Dec 2002   1325842   09 Jul 2003   1325842   14 Sep 2006  
Diebstahlsicherer Dachlastträger   GME 2001P09743EPGB   CC-4731  
02027462.7-1523   10 Dec 2002   1325842   09 Jul 2003   1325842   14 Sep 2006  
Diebstahlsicherer Dachlastträger   GME 2001P09743EPIT   CC-4731  
02027462.7-1523   10 Dec 2002   1325842   09 Jul 2003   1325842   14 Sep 2006  
Diebstahlsicherer Dachlastträger   GME 2001P09743EPPT   CC-4731  
02027462.7-1523   10 Dec 2002   1325842   09 Jul 2003   1325842   14 Sep 2006  
Diebstahlsicherer Dachlastträger   GME 2002P09755EP   CC-4301   03000299.2-2213
  09 Jan 2003   1327873   16 Jul 2003   1327873   15 Oct 2008  
Ferndiagnosesystem für ein Kraftfahrzeug   GME 2002P09755EPFR   CC-4301  
03000299.2   09 Jan 2003   1327873   16 Jul 2003   1327873   15 Oct 2008  
Ferndiagnosesystem für ein Kraftfahrzeug   GME 2002P09755EPGB   CC-4301  
03000299.2   09 Jan 2003   1327873   16 Jul 2003   1327873   15 Oct 2008  
Ferndiagnosesystem für ein Kraftfahrzeug   GME 2002P09760EPDE   CC-8601  
03000826.2-1268   15 Jan 2003   1331116   30 Jul 2003   1331116   14 Jun 2006  
Luftdüse   GME 2002P09760EPES   CC-8601   03000826.2-1268   15 Jan 2003  
1331116   30 Jul 2003   1331116   14 Jun 2006   Luftdüse   GME 2002P09760EPFR  
CC-8601   03000826.2-1268   15 Jan 2003   1331116   30 Jul 2003   1331116   14
Jun 2006   Luftdüse   GME 2002P09760EPGB   CC-8601   03000826.2-1268   15 Jan
2003   1331116   30 Jul 2003   1331116   14 Jun 2006   Luftdüse   GME
2002P09759EPDE   CC-8601   03000827.0   15 Jan 2003   1331117   30 Jul 2003  
1331117   02 Nov 2005   Luftdüse zur Belüftung eines Innenraums eines
Kraftfahrzeuges   GME 2002P09759EPFR   CC-8601   03000827.0   15 Jan 2003  
1331117   30 Jul 2003   1331117   02 Nov 2005   Luftdüse zur Belüftung eines
Innenraums eines Kraftfahrzeuges   GME 2002P09759EPGB   CC-8601   03000827.0  
15 Jan 2003   1331117   30 Jul 2003   1331117   02 Nov 2005   Luftdüse zur
Belüftung eines Innenraums eines Kraftfahrzeuges   GME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

2002P09759EPES   CC-8601   03000827.0   15 Jan 2003   2250751   16 Apr 2006  
1331117   02 Nov 2005   Luftdüse zur Belüftung eines Innenraums eines
Kraftfahrzeuges   GME 2002P09773EP   CC-4221   03003013.4-2424   12 Feb 2003  
1338462   27 Aug 2003   1334862   05 Nov 2008   Kindersitz mit drehbaren
Transpondern   GME 1999P09482EPDE01   CC-8011   50008554.4-08   13 Sep 2000  
1334886   13 Aug 2003   1334886   03 Nov 2004   Vorderbau eines Fahrzeuges   GME
1999P09482EPFR01   CC-8011   03010232.1   13 Sep 2000   1334886   13 Aug 2003  
1334886   03 Nov 2004   Vorderbau eines Fahrzeuges   GME 1999P09482EPGB01  
CC-8011   03010232.1   13 Sep 2000   1334886   13 Aug 2003   1334886   03 Nov
2004   Vorderbau eines Fahrzeuges   GME 1999P09482EPES01   CC-8011   03010232.1
  13 Sep 2000   2232799   01 Jun 2005   1334886   03 Nov 2004   Vorderbau eines
Fahrzeuges   GME 2002P09773EPFR   CC-4221   03003013.4   12 Feb 2003   1338462  
27 Aug 2003   1338462   05 Nov 2008   Kindersitz mit drehbaren Transpondern  
GME 2002P09773EPGB   CC-4221   03003013.4   12 Feb 2003   1338462   27 Aug 2003
  1338462   05 Nov 2008   Kindersitz mit drehbaren Transpondern   GME
2002P09773EPES   CC-4221   03003013.4   12 Feb 2003   2319173   05 May 2009  
1338462   05 Nov 2008   Kindersitz mit drehbaren Transpondern   GME
GP-301852-EP-EPA   PTTA   03001193.6   37642   1340643   37867   1340643   39568
  VEHICLE TRANSMISSION WITH A FUEL CELL POWER SOURCE AND A MULTI-RANGE
TRANSMISSION   GMNA 2002P09782EPDE   CC-4401   03004592.6-2421   01 Mar 2003  
1342604   10 Sep 2003   1342604   17 Nov 2004   Kühlerbefestigung in einem
Kraftfahrzeug   GME 2002P09782EPFR   CC-4401   03004592.6-2421   01 Mar 2003  
1342604   10 Sep 2003   1342604   17 Nov 2004   Kühlerbefestigung in einem
Kraftfahrzeug   GME 2002P09782EPGB   CC-4401   03004592.6-2421   01 Mar 2003  
1342604   10 Sep 2003   1342604   17 Nov 2004   Kühlerbefestigung in einem
Kraftfahrzeug   GME 2002P09782EPES   CC-4401   03004592.6-2421   01 Mar 2003  
2233885   16 Jun 2005   1342604   17 Nov 2004   Kühlerbefestigung in einem
Kraftfahrzeug   GME 2002P09786-DE-EPA   CC-3241   50309136.7-08   07 Mar 2003  
1342939   10 Sep 2003   1342939   13 Feb 2008   Verfahren zur Steuerung von
Automatikgetrieben in Spitzkehren   GME 2000P09587WEAT   CC-8050  
01270183.5-2311   30 Nov 2001   1343959   17 Sep 2003   1343959   19 Jul 2006  
Mit verschiedenen Kraftstoffen wahlweise betreibbare Brennkraftmaschine,
insbesondere für einen Kraftfahrzeugantrieb   GME 2000P09587WEBE   CC-8050  
01270183.5-2311   30 Nov 2001   1343959   17 Sep 2003   1343959   19 Jul 2006  
Mit verschiedenen Kraftstoffen wahlweise betreibbare Brennkraftmaschine,
insbesondere für einen Kraftfahrzeugantrieb   GME 2000P09587WECH   CC-8050  
01270183.5-2311   30 Nov 2001   1343959   17 Sep 2003   1343959   19 Jul 2006  
Mit verschiedenen Kraftstoffen wahlweise betreibbare Brennkraftmaschine,
insbesondere für einen Kraftfahrzeugantrieb   GME 2000P09587WEDE   CC-8050  
01270183.5-2311   30 Nov 2001   1343959   17 Sep 2003   1343959   19 Jul 2006  
Mit verschiedenen Kraftstoffen wahlweise betreibbare Brennkraftmaschine,
insbesondere für einen Kraftfahrzeugantrieb   GME 2000P09587WEFR   CC-8050  
01270183.5-2311   30 Nov 2001   1343959   17 Sep 2003   1343959   19 Jul 2006  
Mit verschiedenen Kraftstoffen wahlweise betreibbare Brennkraftmaschine,
insbesondere für einen Kraftfahrzeugantrieb   GME 2000P09587WEGB   CC-8050  
01270183.5-2311   30 Nov 2001   1343959   17 Sep 2003   1343959   19 Jul 2006  
Mit verschiedenen Kraftstoffen wahlweise betreibbare Brennkraftmaschine,
insbesondere für einen Kraftfahrzeugantrieb   GME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

2000P09587WEIE   CC-8050   01270183.5-2311   30 Nov 2001   1343959   17 Sep 2003
  1343959   19 Jul 2006   Mit verschiedenen Kraftstoffen wahlweise betreibbare
Brennkraft- maschine, insbesondere für einen Kraftfahrzeugantrieb   GME
2000P09587WEIT   CC-8050   01270183.5-2311   30 Nov 2001   1343959   17 Sep 2003
  1343959   19 Jul 2006   Mit verschiedenen Kraftstoffen wahlweise betreibbare
Brennkraftmaschine, insbesondere für einen Kraftfahrzeugantrieb   GME
2000P09587WENL   CC-8050   01270183.5-2311   30 Nov 2001   1343959   17 Sep 2003
  1343959   19 Jul 2006   Mit verschiedenen Kraftstoffen wahlweise betreibbare
Brennkraftmaschine, insbesondere für einen Kraftfahrzeugantrieb   GME
2000P09587WEPT   CC-8050   01270183.5-2311   30 Nov 2001   1343959   17 Sep 2003
  1343959   19 Jul 2006   Mit verschiedenen Kraftstoffen wahlweise betreibbare
Brennkraftmaschine, insbesondere für einen Kraftfahrzeugantrieb   GME
2000P09587WESE   CC-8050   01270183.5-2311   30 Nov 2001   1343959   17 Sep 2003
  1343959   19 Jul 2006   Mit verschiedenen Kraftstoffen wahlweise betreibbare
Brennkraftmaschine, insbesondere für einen Kraftfahrzeugantrieb   GME
2000P09587WETR   CC-8050   01270183.5-2311   30 Nov 2001   1343959   17 Sep 2003
  1343959   19 Jul 2006   Mit verschiedenen Kraftstoffen wahlweise betreibbare
Brennkraftmaschine, insbesondere für einen Kraftfahrzeugantrieb   GME
2000P09587WEES   CC-8050   01270183.5-2311   30 Nov 2001   2269298   01 Apr 2007
  1343959   19 Jul 2006   Mit verschiedenen Kraftstoffen wahlweise betreibbare
Brennkraftmaschine, insbesondere für einen Kraftfahrzeugantrieb   GME
1996P09160EPGB01   CC-8360   03013673.3-2421   05 Aug 1997   1344695   17 Sep
2003   1344695   28 May 2008   Anordnung eines Seiten-Airbag-Moduls an einem
Kraftfahrzeugsitz   GME 1996P09160EPIT01   CC-8360   49258BE/2008   05 Aug 1997
  1344695   17 Sep 2003   1344695   28 May 2008   Anordnung eines
Seiten-Airbag-Moduls an einem Kraftfahrzeugsitz   GME 2002P09779EPDE   CC-2513  
03003949.9-2421   22 Feb 2003   1350674   08 Oct 2003   1350674   11 Jan 2006  
Mittelkonsole für ein Kraftfahrzeug   GME 2002P09779EPES   CC-2513  
03003949.9-2421   22 Feb 2003   1350674   08 Oct 2003   1350674   11 Jan 2006  
Mittelkonsole für ein Kraftfahrzeug   GME 2002P09779EPFR   CC-2513  
03003949.9-2421   22 Feb 2003   1350674   08 Oct 2003   1350674   11 Jan 2006  
Mittelkonsole für ein Kraftfahrzeug   GME 2002P09779EPGB   CC-2513  
03003949.9-2421   22 Feb 2003   1350674   08 Oct 2003   1350674   11 Jan 2006  
Mittelkonsole für ein Kraftfahrzeug   GME 2002P09803EPDE   CC-4501  
50300164.3-08   05 Apr 2003   1352813   15 Oct 2003   1352813   24 Nov 2004  
Verfahren zur Herstellung und Montage eines Querträgers und danach hergestellter
Querträger   GME 2002P09803EPFR   CC-4501   03007838.0-2425   05 Apr 2003  
1352813   15 Oct 2003   1352813   24 Nov 2004   Verfahren zur Herstellung und
Montage eines Querträgers und danach hergestellter Querträger   GME
2002P09803EPGB   CC-4501   03007838.0-2425   05 Apr 2003   1352813   15 Oct 2003
  1352813   24 Nov 2004   Verfahren zur Herstellung und Montage eines
Querträgers und danach hergestellter Querträger   GME 2002P09803EPES   CC-4501  
03007838.0-2425   05 Apr 2003   2233891   16 Jun 2005   1352813   24 Nov 2004  
Verfahren zur Herstellung und Montage eines Querträgers und danach hergestellter
Querträger   GME GP-300930-DE-EPA   RD   03007705.1   37714       1354647  
39834   MID PLATE PROCESS AND EQUIPMENT FOR THE SUPERPLASTIC FORMING OF PARTS
FROM PLURAL SHEETS   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

GP-300930-EP-EPA   RD   03007705.1   37714       1354647 B1   39834   MID PLATE
PROCESS AND EQUIPMENT FOR THE SUPERPLASTIC FORMING OF PARTS FROM PLURAL SHEETS  
GMNA 2002P09766-EP-EPA   CC-2522   03002859.1-2424   08 Feb 2003   1354758   22
Oct 2003   1354758   05 Nov 2008   Bedieneinrichtung für ein Element und
Verwendung der Bedieneinrichtung   GME 2002P09766-FR-EPA   CC-2522  
03002859.1-2424   08 Feb 2003   1354758   22 Oct 2003   1354758   05 Nov 2008  
Bedieneinrichtung für ein Element und Verwendung der Bedieneinrichtung   GME
2002P09766-GB-EPA   CC-2522   03002859.1-2424   08 Feb 2003   1354758   22 Oct
2003   1354758   05 Nov 2008   Bedieneinrichtung für ein Element und Verwendung
der Bedieneinrichtung   GME GP-303864-EP-EPA   NAPD     37727       1355458  
38616   METHOD FOR TRANSMITTING DATA WITHIN A COMMUNICATION SYSTEM   GMNA
GP-303867-EP-EPA   NAPD   03/04001   37727       1355460   38630   FLEXRAY
ACCESS SCHEDULE ALIGNMENT IN COMMUNICATION SUBSYSTEMS   GMNA 2002P09815EPDE  
CC-4301   03009481.7-1264   26 Apr 2003   1359058   05 Nov 2003   1359058   29
Mar 2006   Steuerungseinrichtung für ein Kraftfahrzeug   GME 2002P09815EPFR  
CC-4301   03009481.7-1264   26 Apr 2003   1359058   05 Nov 2003   1359058   29
Mar 2006   Steuerungseinrichtung für ein Kraftfahrzeug   GME 2002P09815EPGB  
CC-4301   03009481.7-1264   26 Apr 2003   1359058   05 Nov 2003   1359058   29
Mar 2006   Steuerungseinrichtung für ein Kraftfahrzeug   GME 2002P09815EPES  
CC-4301   03009481.7-1264   26 Apr 2003   2258679   01 Sep 2006   1359058   29
Mar 2006   Steuerungseinrichtung für ein Kraftfahrzeug   GME 2002P09809EPCZ  
CC-3800   03009225.8-2311   23 Apr 2003   1365118   26 Nov 2003   1365118   09
Nov 2005   Verfahren und Katalysator zur Verbesserung der Wirksamkeit des zur
NOx-Reduktion eingedüsten Dieselkraftstoffes   GME 2002P09809EPDE   CC-3800  
03009225.8-2311   23 Apr 2003   1365118   26 Nov 2003   1365118   09 Nov 2005  
Verfahren und Katalysator zur Verbesserung der Wirksamkeit des zur NOx-Reduktion
eingedüsten Dieselkraftstoffes   GME 2002P09809EPFR   CC-3800   03009225.8-2311
  23 Apr 2003   1365118   26 Nov 2003   1365118   09 Nov 2005   Verfahren und
Katalysator zur Verbesserung der Wirksamkeit des zur NOx-Reduktion eingedüsten
Dieselkraftstoffes   GME 2002P09809EPGB   CC-3800   03009225.8-2311   23 Apr
2003   1365118   26 Nov 2003   1365118   09 Nov 2005   Verfahren und Katalysator
zur Verbesserung der Wirksamkeit des zur NOx-Reduktion eingedüsten
Dieselkraftstoffes   GME 2002P09809EPIT   CC-3800   03009225.8-2311   23 Apr
2003   1365118   26 Nov 2003   1365118   09 Nov 2005   Verfahren und Katalysator
zur Verbesserung der Wirksamkeit des zur NOx-Reduktion eingedüsten
Dieselkraftstoffes   GME 2003P30331EPDE   CC-OPEL   50308389.5-08   05 Jun 2003
  1371530   17 Dec 2003   1371530   17 Oct 2007   Befestigungseinrichtung   GME
2003P30331EPFR   CC-OPEL   03012751.8-1264   05 Jun 2003   1371530   17 Dec 2003
  1371530   17 Oct 2007   Befestigungseinrichtung   GME 2003P30331EPGB   CC-OPEL
  03012751.8-1264   05 Jun 2003   1371530   17 Dec 2003   1371530   17 Oct 2007
  Befestigungseinrichtung   GME 2003P30331EPES   CC-OPEL   03012751.8-1264   05
Jun 2003   2294216   17 Dec 2003   1371530   17 Oct 2007  
Befestigungseinrichtung   GME 2003P30332EPDE   CC-OPEL   50308390.9-08   05 Jun
2003   1371531   17 Dec 2003   1371531   17 Oct 2007  
Sicherheitsgurteinrichtung   GME 2003P30332EPFR   CC-OPEL   03012752.6-1523   05
Jun 2003   1371531   17 Dec 2003   1371531   17 Oct 2007  
Sicherheitsgurteinrichtung   GME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

2003P30332EPGB   CC-OPEL   03012752.6-1523   05 Jun 2003   1371531   17 Dec 2003
  1371531   17 Oct 2007   Sicherheitsgurteinrichtung   GME 2003P30332EPES  
CC-OPEL   03012752.6-1523   05 Jun 2003   2294217   17 Dec 2003   1371531   17
Oct 2007   Sicherheitsgurteinrichtung   GME GP-300960-EP-EPA   PTC   01002323.8
  37655   1375029   37988   1375029 B1   39477   LOST FOAM CASTING APPARATUS FOR
REDUCING POROSITY AND INCLUSIONS IN METAL CASTINGS   GMNA GP-300960-IT-EPA   PTC
  01002323.8   37655   1375029   37988   1375029 B1   39477   LOST FOAM CASTING
APPARATUS FOR REDUCING POROSITY AND INCLUSIONS IN METAL CASTINGS   GMNA
GP-300960-DE-EPA   PTC   01002323.8   37655     37988   1375029 B1   39477  
LOST FOAM CASTING APPARATUS FOR REDUCING POROSITY AND INCLUSIONS IN METAL
CASTINGS   GMNA 2002P09850EPDE   CC-4301   50307407.1-08   16 Jul 2003   1382501
  21 Jan 2004   1382501   06 Jun 2007   Strömungsbremse   GME 2002P09850EPFR  
CC-4301   03016114.5-1523   16 Jul 2003   1382501   21 Jan 2004   1382501   06
Jun 2007   Strömungsbremse   GME 2002P09850EPGB   CC-4301   03016114.5-1523   16
Jul 2003   1382501   21 Jan 2004   1382501   06 Jun 2007   Strömungsbremse   GME
2002P09845EP   CC-2520   03016113.7-2423   16 Jul 2003   1384614   28 Jan 2004  
1384614   11 Apr 2007   Fahrzeug mit einem zumindest teilweise abnehmbaren Dach
  GME 2002P09845EPDE   CC-2520   50306996.5-08   16 Jul 2003   1384614   28 Jan
2004   1384614   15 Mar 2007   Fahrzeug mit einem zumindest teilweise
abnehmbaren Dach   GME 2002P09845EPFR   CC-2520   03016113.7-2423   16 Jul 2003
  1384614   28 Jan 2004   1384614   15 Mar 2007   Fahrzeug mit einem zumindest
teilweise abnehmbaren Dach   GME 2002P09845EPGB   CC-2520   03016113.7-2423   16
Jul 2003   1384614   28 Jan 2004   1384614   15 Mar 2007   Fahrzeug mit einem
zumindest teilweise abnehmbaren Dach   GME 2002P09845EPES   CC-2520  
03016113.7-2423   16 Jul 2003   2285013   16 Nov 2007   1384614   15 Mar 2007  
Fahrzeug mit einem zumindest teilweise abnehmbaren Dach   GME H-203315-EP-EPA  
RD   03016712.6   37824   0386724   38021   1386724   39001   BARRIER COAT FOR
OPEN TOOL MOLDING   GMNA H-205868-EP-EPA   RD   03016810.8   37825   1391289  
38042   1391289   38721   LOW SHRINK LOW DENSITY LAMINATE FORMULATION   GMNA
2002P09870EPDE   CC-2514   03018283.62421   12 Aug 2003   1391358   25 Feb 2004
  1391358   14 Jun 2006   Markenzeichen eines Kraftfahrzeuges bzw.
Kraftfahrzeugherstellers   GME 2002P09870EPFR   CC-2514   03018283.62421   12
Aug 2003   1391358   25 Feb 2004   1391358   14 Jun 2006   Markenzeichen eines
Kraftfahrzeuges bzw. Kraftfahrzeugherstellers   GME 2002P09870EPGB   CC-2514  
03018283.62421   12 Aug 2003   1391358   25 Feb 2004   1391358   14 Jun 2006  
Markenzeichen eines Kraftfahrzeuges bzw. Kraftfahrzeugherstellers   GME
200209864-DE-EPA[2]   CC-4731   50310429.9-08   22 Jul 2003   1396384   10 Mar
2004   1396384   03 Sep 2008   Befestigungssystem für Zubehörteile   GME
200209864-FR-EPA[2]   CC-4731   03016484.2-1523   22 Jul 2003   1396384   10 Mar
2004   1396384   03 Sep 2008   Befestigungssystem für Zubehörteile   GME
200209864-GB-EPA[2]   CC-4731   03016484.2-1523   22 Jul 2003   1396384   10 Mar
2004   1396384   03 Sep 2008   Befestigungssystem für Zubehörteile   GME
GP-300351-EP-EPA   RD   03018381.8   37846   1398095   38063   1398095   38658  
GUIDE PIN SLOT ARRANGEMENT FOR SUPER PLASTIC FORMING BLANKS PROVIDING IMPROVED
BLANK GUIDANCE AND FORMED PART RELEASE   GMNA GP-301762-EP-EPA   RD   03018387.5
  37846   1398527   38063   1398527   39918   PLANETARY TRANSMISSIONS WITH THREE
INTERCONNECTED GEAR SETS   GMNA GP-301762-FR-EPA   RD   03018387.5   37846  
1398527   38063   1398527   39918   PLANETARY TRANSMISSIONS WITH THREE
INTERCONNECTED GEAR SETS   GMNA GP-301762-GB-EPA   RD   03018387.5   37846  
1398527   38063   1398527   39918   PLANETARY TRANSMISSIONS WITH THREE
INTERCONNECTED GEAR SETS   GMNA GP-301517-DE-EPA   RD   03018391.7   37846  
1398531   38063   1398531 B1   39876   SEVEN SPEED TRANSMISSIN MECHANISMS WITH
THREE INTERCONENCTED PLANETARY GEAR SETS   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

GP-301517-EP-EPA   RD   03018391.7   37846   1398531   38063   1398531 B1  
39876   SEVEN SPEED TRANSMISSIN MECHANISMS WITH THREE INTERCONENCTED PLANETARY
GEAR SETS   GMNA GP-301729-DE-EPA   RD   03018392.5   37846   1398532   38063  
1398532   39932   TRANSMISSION MECHANISMS WITH THREE PLANETARY GEAR SETS   GMNA
GP-301729-EP-EPA   RD   03018392.5   37846   1398532   38063   1398532   39932  
TRANSMISSION MECHANISMS WITH THREE PLANETARY GEAR SETS   GMNA GP-301729-FR-EPA  
RD   03018392.5   37846   1398532   38063   1398532   39932   TRANSMISSION
MECHANISMS WITH THREE PLANETARY GEAR SETS   GMNA GP-301729-GB-EPA   RD  
03018392.5   37846   1398532   38063   1398532   39932   TRANSMISSION MECHANISMS
WITH THREE PLANETARY GEAR SETS   GMNA 2003P30538EP   CC-2500   03103658.5-2424  
02 Oct 2003       1405758   20 Sep 2006   Agencement perfactionne D'une table
escamotable dans L'habitacle D'un vehicule automobile   GME 2002P09857EPDE  
CC-4301   03017018.7-2214   26 Jul 2003   1406232   07 Apr 2004   1406232   04
Oct 2006   Anzeigeeinrichtung für einen Schließzustand von Zugangseinrichtungen
eines Kraftfahrzeuges   GME 2002P09857EPES   CC-4301   03017018.7-2214   26 Jul
2003   1406232   07 Apr 2004   1406232   04 Oct 2006   Anzeigeeinrichtung für
einen Schließzustand von Zugangseinrichtungen eines Kraftfahrzeuges   GME
2002P09857EPFR   CC-4301   03017018.7-2214   26 Jul 2003   1406232   07 Apr 2004
  1406232   04 Oct 2006   Anzeigeeinrichtung für einen Schließzustand von
Zugangseinrichtungen eines Kraftfahrzeuges   GME 2002P09857EPGB   CC-4301  
03017018.7-2214   26 Jul 2003   1406232   07 Apr 2004   1406232   04 Oct 2006  
Anzeigeeinrichtung für einen Schließzustand von Zugangseinrichtungen eines
Kraftfahrzeuges   GME 2001P09630WEDE   CC-8310   02754308.1-2421   03 Jul 2002  
1406794   14 Apr 2004   1406794   04 Oct 2006   Fahrzeugkarosserie mit einer
nachgiebig gelagerten Fronthaube   GME 2001P09630WEES   CC-8310  
02754308.1-2421   03 Jul 2002   1406794   14 Apr 2004   1406794   04 Oct 2006  
Fahrzeugkarosserie mit einer nachgiebig gelagerten Fronthaube   GME
2001P09630WEFR   CC-8310   02754308.1-2421   03 Jul 2002   1406794   14 Apr 2004
  1406794   04 Oct 2006   Fahrzeugkarosserie mit einer nachgiebig gelagerten
Fronthaube   GME 2001P09630WEGB   CC-8310   02754308.1-2421   03 Jul 2002  
1406794   14 Apr 2004   1406794   04 Oct 2006   Fahrzeugkarosserie mit einer
nachgiebig gelagerten Fronthaube   GME 2001P09630WEIT   CC-8310  
02754308.1-2421   03 Jul 2002   1406794   14 Apr 2004   1406794   04 Oct 2006  
Fahrzeugkarosserie mit einer nachgiebig gelagerten Fronthaube   GME 2003P30728EP
  CC-4200   03021916.6-2424   27 Sep 2003   1407925   14 Apr 2004   1407925   23
May 2007   TRANSFORMABLE REAR SEAT FOR A VEHICLE - Verwandelbarer
Fahrzeughintersitz   GME 2003P30728EPDE   CC-4200   60313927.2-08   27 Sep 2003
  1407925   14 Apr 2004   1407925   23 May 2007   TRANSFORMABLE REAR SEAT FOR A
VEHICLE - Verwandelbarer Fahrzeughintersitz   GME 2003P30728EPFR   CC-4200  
03021916.6-2424   27 Sep 2003   1407925   14 Apr 2004   1407925   23 May 2007  
TRANSFORMABLE REAR SEAT FOR A VEHICLE - Verwandelbarer Fahrzeughintersitz   GME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

2003P30728EPGB   CC-4200   03021916.6-2424   27 Sep 2003   1407925   14 Apr 2004
  1407925   23 May 2007   TRANSFORMABLE REAR SEAT FOR A VEHICLE - Verwandelbarer
Fahrzeughintersitz   GME 2003P30728EPES   CC-4200   03021916.6-2424   27 Sep
2003   2287395   14 Apr 2004   1407925   23 May 2007   TRANSFORMABLE REAR SEAT
FOR A VEHICLE - Verwandelbarer Fahrzeughintersitz   GME GP-302629-EP-EPA   RD  
03022739.1   37903   1410856   38098   1410856   38504   GAS PRESSURE PREFORMING
DOUBLE ACTION SUPERPLASTIC OR QUICK PLASTIC FORMING TOOL AND METHOD   GMNA
GP-302629-FR-EPA   RD   03022739.1   37903   1410856A1   38098   1410856   38504
  GAS PRESSURE PREFORMING DOUBLE ACTION SUPERPLASTIC OR QUICK PLASTIC FORMING
TOOL AND METHOD   GMNA GP-302629-IT-EPA   RD   03022739.1   37903   1410856A1  
38098   1410856   38504   GAS PRESSURE PREFORMING DOUBLE ACTION SUPERPLASTIC OR
QUICK PLASTIC FORMING TOOL AND METHOD   GMNA GP-302629-GB-EPA   RD   03022739.1
  37903   1410856A1   38098   1410856A1   38504   GAS PRESSURE PREFORMING DOUBLE
ACTION SUPERPLASTIC OR QUICK PLASTIC FORMING TOOL AND METHOD   GMNA
GP-301626-EP-EPA   RD   03021372.2   37886   1410977   38098   1410977   38868  
METHOD AND SYSTEM FOR ACHIEVING CONSTANT AVERAGE IMPACT DECELERATION INDEPENDENT
OF VEHICLE LOAD   GMNA GP-302675-EP-EPA   RD   03023082.5   37908   1411137  
38098   1411137   39295   METHOD FOR PROCESSING OF CONTINUOUSLY CAST ALUMINUM
SHEET   GMNA GP-302675-FR-EPA   RD   03023082.5   37908   1411137   38098  
1411137   39295   METHOD FOR PROCESSING OF CONTINUOUSLY CAST ALUMINUM SHEET  
GMNA GP-302675-GB-EPA   RD   03023082.5   37908   1411137   38098   1411137  
39295   METHOD FOR PROCESSING OF CONTINUOUSLY CAST ALUMINUM SHEET   GMNA
2001P09654WEDE   CC-8011   50211217.4-08   25 Jul 2002   1414677   06 May 2004  
1414677   14 Nov 2007   Vorderbau eines Kraftfahrzeuges mit einer bei einem
Kopfaufprall sich nachgiebig verhaltenden Fronthaube   GME 2001P09654WEFR  
CC-8011   02754432.9   25 Jul 2002   1414677   06 May 2004   1414677   14 Nov
2007   Vorderbau eines Kraftfahrzeuges mit einer bei einem Kopfaufprall sich
nachgiebig verhaltenden Fronthaube   GME 2001P09654WEGB   CC-8011   02754432.9  
25 Jul 2002   1414677   06 May 2004   1414677   14 Nov 2007   Vorderbau eines
Kraftfahrzeuges mit einer bei einem Kopfaufprall sich nachgiebig verhaltenden
Fronthaube   GME 2001P09654WEIT   CC-8011   47790BE/2008   25 Jul 2002   1414677
  06 May 2004   1414677   14 Nov 2007   Vorderbau eines Kraftfahrzeuges mit
einer bei einem Kopfaufprall sich nachgiebig verhaltenden Fronthaube   GME
2001P09654WEES   CC-8011   02754432.9   25 Jul 2002   2295378   16 Apr 2008  
1414677   14 Nov 2007   Vorderbau eines Kraftfahrzeuges mit einer bei einem
Kopfaufprall sich nachgiebig verhaltenden Fronthaube   GME 2001P09655WEDE  
CC-8011   02754433.7-1523   25 Jul 2002   1414678   06 May 2004   1414678   23
Aug 2006   Karosserie mit einer nachgiebig gelagerten Fronthaube   GME
2001P09655WEES   CC-8011   02754433.7-1523   25 Jul 2002   1414678   06 May 2004
  1414678   23 Aug 2006   Karosserie mit einer nachgiebig gelagerten Fronthaube
  GME 2001P09655WEFR   CC-8011   02754433.7-1523   25 Jul 2002   1414678   06
May 2004   1414678   23 Aug 2006   Karosserie mit einer nachgiebig gelagerten
Fronthaube   GME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

2001P09655WEGB   CC-8011   02754433.7-1523   25 Jul 2002   1414678   06 May 2004
  1414678   23 Aug 2006   Karosserie mit einer nachgiebig gelagerten Fronthaube
  GME 2001P09655WEIT   CC-8011   02754433.7-1523   25 Jul 2002   1414678   06
May 2004   1414678   23 Aug 2006   Karosserie mit einer nachgiebig gelagerten
Fronthaube   GME 2001P09656WEDE   CC-8011   02754434.5-1523   25 Jul 2002  
1414679   06 May 2004   1414679   08 Nov 2006   Kopfaufpralloptimierte
Frontstruktur   GME 2001P09656WEES   CC-8011   02754434.5-1523   25 Jul 2002  
1414679   06 May 2004   1414679   08 Nov 2006   Kopfaufpralloptimierte
Frontstruktur   GME 2001P09656WEFR   CC-8011   02754434.5-1523   25 Jul 2002  
1414679   06 May 2004   1414679   08 Nov 2006   Kopfaufpralloptimierte
Frontstruktur   GME 2001P09656WEGB   CC-8011   02754434.5-1523   25 Jul 2002  
1414679   06 May 2004   1414679   08 Nov 2006   Kopfaufpralloptimierte
Frontstruktur   GME 2001P09656WEIT   CC-8011   02754434.5-1523   25 Jul 2002  
1414679   06 May 2004   1414679   08 Nov 2006   Kopfaufpralloptimierte
Frontstruktur   GME GP-302630-EP-EPA   RD   03023540   37909   1415735   38113  
1415735   38875   PUNCH PREFORMING DOUBLE ACTION SUPERPLASTIC OR QUICK PLASTIC
FORMING TOOL AND METHOD   GMNA GP-302630-FR-EPA   RD   03023540   37909  
1415735   38113   1415735   38875   PUNCH PREFORMING DOUBLE ACTION SUPERPLASTIC
OR QUICK PLASTIC FORMING TOOL AND METHOD   GMNA GP-302630-GB-EPA   RD   03023540
  37909   1415735   38113   1415735   38875   PUNCH PREFORMING DOUBLE ACTION
SUPERPLASTIC OR QUICK PLASTIC FORMING TOOL AND METHOD   GMNA GP-302630-IT-EPA  
RD   03023540   37909   1415735   38113   1415735   38875   PUNCH PREFORMING
DOUBLE ACTION SUPERPLASTIC OR QUICK PLASTIC FORMING TOOL AND METHOD   GMNA
GP-301942-IT-EPA   RD   03021375.5   37886   1415864   38113   1415864   38707  
VEHICLE INFORMATION AND WORKLOAD MANAGER   GMNA GP-301942-EP-EPA   RD  
03021375.5   37886   1415864   38113   1415864   38707   VEHICLE INFORMATION AND
WORKLOAD MANAGER   GMNA GP-301821-EP-EPA   RD   03021371.4   37886   1416167  
38113   1416167   39190   RELEASABLE FASTENER SYSTEM   GMNA GP-301821-FR-EPA  
RD   03021371.4   37886   1416167   38113   1416167   39190   RELEASABLE
FASTENER SYSTEM   GMNA GP-301821-GB-EPA   RD   03021371.4   37886   1416167  
38113   1416167   39190   RELEASABLE FASTENER SYSTEM   GMNA GP-301629-DE-EPA  
RD   03023105.4   37904   1416191   38113   1416191   39792   MULTI-SPEED
TRANSMISSION WITH THREE PLANETARY GEARSETS AND INPUT CLUTCHES   GMNA
GP-301629-FR-EPA   RD   03023105.4   37904   1416191   38113   1416191   39792  
MULTI-SPEED TRANSMISSION WITH THREE PLANETARY GEARSETS AND INPUT CLUTCHES   GMNA
GP-301629-GB-EPA   RD   03023105.4   37904   1416191   38113   1416191   39792  
MULTI-SPEED TRANSMISSION WITH THREE PLANETARY GEARSETS AND INPUT CLUTCHES   GMNA
GP-301629-EP-EPA   RD   03023105.4   37904   1416191   38113   1416191 B1  
39792   MULTI-SPEED TRANSMISSION WITH THREE PLANETARY GEARSETS AND INPUT
CLUTCHES   GMNA GP-301604-EP-EPA   RD   03022740.9   37903   1416192   38113  
1416192   39596   FAMILY OF MULTI-SPEED TRANSMISSIONS WITH A STATIONARY
PLANETARY MEMBER AND INPUT CLUTCHES   GMNA GP-301604-FR-EPA   RD   03022740.9  
37903   1416192   38113   1416192   39596   FAMILY OF MULTI-SPEED TRANSMISSIONS
WITH A STATIONARY PLANETARY MEMBER AND INPUT CLUTCHES   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

GP-301604-GB-EPA   RD   03022740.9   37903   1416192   38113   1416192   39596  
FAMILY OF MULTI-SPEED TRANSMISSIONS WITH A STATIONARY PLANETARY MEMBER AND INPUT
CLUTCHES   GMNA GP-301943-EP-EPA   RD   03021370.6   22 Sep 2003   1416349   06
May 2004   1416349   29 Mar 2006   DRIVER WORKLOAD ESTIMATOR   GMNA
GP-301943-FR-EPA   RD   03021370.6   22 Sep 2003   1416349   06 May 2004  
1416349   29 Mar 2006   DRIVER WORKLOAD ESTIMATOR   GMNA GP-301943-GB-EPA   RD  
03021370.6   22 Sep 2003   1416349   06 May 2004   1416349   29 Mar 2006  
DRIVER WORKLOAD ESTIMATOR   GMNA GP-301943-SE-EPA   RD   03021370.6   22 Sep
2003   1416349   06 May 2004   1416349   29 Mar 2006   DRIVER WORKLOAD ESTIMATOR
  GMNA 2002P09893EPDE   CC-4301   50306832.2-08   25 Oct 2003   1416594   06 May
2004   1416594   21 Mar 2007   Kraftfahrzeug mit einem Diagnosestecker   GME
2002P09893EPFR   CC-4301   03024623.5   25 Oct 2003   1416594   06 May 2004  
1416594   21 Mar 2007   Kraftfahrzeug mit einem Diagnosestecker   GME
2002P09893EPGB   CC-4301   03024623.5   25 Oct 2003   1416594   06 May 2004  
1416594   21 Mar 2007   Kraftfahrzeug mit einem Diagnosestecker   GME
2002P09893EPES   CC-4301   03024623.5   25 Oct 2003   2283695   06 May 2004  
1416594   21 Mar 2007   Kraftfahrzeug mit einem Diagnosestecker   GME
2002P09903-DE-EPA   CC-4111   03025288.6-2307   06 Nov 2003   1419876   19 May
2004   1419876   16 Apr 2008   Verfahren und Vorrichtung zum Abdichten und
Aufpumpen von Reifen bei Pannen sowie Dichtmittelbehälter als auch Adapter
hierfür   GME 2002P09903-FR-EPA   CC-4111   03025288.6-2307   06 Nov 2003  
1419876   19 May 2004   1419876   16 Apr 2008   Verfahren und Vorrichtung zum
Abdichten und Aufpumpen von Reifen bei Pannen sowie Dichtmittelbehälter als auch
Adapter hierfür   GME 2002P09903-GB-EPA   CC-4111   03025288.6-2307   06 Nov
2003   1419876   19 May 2004   1419876   16 Apr 2008   Verfahren und Vorrichtung
zum Abdichten und Aufpumpen von Reifen bei Pannen sowie Dichtmittelbehälter als
auch Adapter hierfür   GME 2002P09903-IT-EPA   CC-4111   48915BE/2008   06 Nov
2003   1419876   19 May 2004   1419876   16 Apr 2008   Verfahren und Vorrichtung
zum Abdichten und Aufpumpen von Reifen bei Pannen sowie Dichtmittelbehälter als
auch Adapter hierfür   GME 2002P09903-ES-EPA   CC-4111   03025288.6-2307   06
Nov 2003   2304243   01 Oct 2008   1419876   16 Apr 2008   Verfahren und
Vorrichtung zum Abdichten und Aufpumpen von Reifen bei Pannen sowie
Dichtmittelbehälter als auch Adapter hierfür   GME GP-301442-EP-EPA   RD  
03023610.3   37910   1420173   38126   1420173   39099   SPIRALED SELF-PIERCING
RIVET   GMNA 2002P09914-FR-EPA   CC-4301   03025883.4   12 Nov 2003   1422366  
26 May 2004   1422366   27 Feb 2008   Verfahren zum fernbetätigten Öffnen bzw.
Schließen einer heck- seitigen Klappe eines Kraftfahrzeuges und Vorrichtung dazu
  GME 2002P09914-GB-EPA   CC-4301   03025883.4   12 Nov 2003   1422366   26 May
2004   1422366   27 Feb 2008   Verfahren zum fernbetätigten Öffnen bzw.
Schließen einer heck- seitigen Klappe eines Kraftfahrzeuges und Vorrichtung dazu
  GME GP-302034-EP-EPA   RD   03024697.9   37922   1422439   38133   1422439  
38567   MAGNETORHEOLOGICAL NANOCOMPOSITE ELASTOMER FOR RELEASABLE ATTACHMENT
APPLICATIONS   GMNA GP-302034-FR-EPA   RD   03024697.9   37922   1422439   38133
  1422439   38567   MAGNETORHEOLOGICAL NANOCOMPOSITE ELASTOMER FOR RELEASABLE
ATTACHMENT APPLICATIONS   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

GP-302034-GB-EPA   RD   03024697.9   37922   1422439   38133   1422439   38567  
MAGNETORHEOLOGICAL NANOCOMPOSITE ELASTOMER FOR RELEASABLE ATTACHMENT
APPLICATIONS   GMNA GP-302582-DE-EPA   RD   03026258.8   37939   1424022   38140
  1424022   39925   RELEASABLE FASTENER SYSTEM   GMNA GP-302582-EP-EPA   RD  
03026258.8   37939   1424022   38140   1424022   39925   RELEASABLE FASTENER
SYSTEM   GMNA GP-302582-FR-EPA   RD   03026258.8   37939   1424022   38140  
1424022   39925   RELEASABLE FASTENER SYSTEM   GMNA GP-302582-GB-EPA   RD  
03026258.8   37939   1424022   38140   1424022   39925   RELEASABLE FASTENER
SYSTEM   GMNA GP-302615-EP-EPA   RD   03026259.6   37939   1424023   38140  
1424023   39694   RELEASABLE FASTENER SYSTEM   GMNA GP-302615-FR-EPA   RD  
03026259.6   37939   1424023   38140   1424023   39694   RELEASABLE FASTENER
SYSTEM   GMNA GP-302615-GB-EPA   RD   03026259.6   37939   1424023   38140  
1424023   39694   RELEASABLE FASTENER SYSTEM   GMNA 2002P09921EPDE   CC-4401  
03026461.8-1268   20 Nov 2003   1424231   02 Jun 2004   1424231   24 May 2006  
Kraftfahrzeug mit einer Heizungs- und Belüftungs- bzw. Klimaanlage   GME
2002P09921EPES   CC-4401   03026461.8-1268   20 Nov 2003   1424231   02 Jun 2004
  1424231   24 May 2006   Kraftfahrzeug mit einer Heizungs- und Belüftungs- bzw.
Klimaanlage   GME 2002P09921EPFR   CC-4401   03026461.8-1268   20 Nov 2003  
1424231   02 Jun 2004   1424231   24 May 2006   Kraftfahrzeug mit einer
Heizungs- und Belüftungs- bzw. Klimaanlage   GME 2002P09921EPGB   CC-4401  
03026461.8-1268   20 Nov 2003   1424231   02 Jun 2004   1424231   24 May 2006  
Kraftfahrzeug mit einer Heizungs- und Belüftungs- bzw. Klimaanlage   GME
GP-301872-EP-EPA   RD   03025321.5   37928   1426268   38147   1426268   39526  
METHOD AND APPARATUS FOR VEHICLE STABILITY ENHANCEMENT SYSTEM   GMNA
GP-301872-FR-EPA   RD   03025321.5   37928   1426268   38147   1426268   39526  
METHOD AND APPARATUS FOR VEHICLE STABILITY ENHANCEMENT SYSTEM   GMNA
GP-301748-EP-EPA   RD   03025437.9   37930   1426269   38147   1426269   39463  
METHOD AND APPARATUS FOR VEHICLE STABILITY ENHANCEMENT SYSTEM   GMNA
GP-301748-FR-EPA   RD   03025437.9   37930   1426269   38147   1426269   39463  
METHOD AND APPARATUS FOR VEHICLE STABILITY ENHANCEMENT SYSTEM   GMNA
GP-301748-GB-EPA   RD   03025437.9   37930   1426269   38147   1426269   39473  
METHOD AND APPARATUS FOR VEHICLE STABILITY ENHANCEMENT SYSTEM   GMNA
2002P09930-EP-EPA   CC-3831   03027180.3-2311   27 Nov 2003   1429008   16 Jun
2004   1429008   10 Jun 2009   Verfahren und Einrichtung zur Regelung der
Abgasrückführung bei Verbrennungsmotoren   GME 2002P09930-FR-EPA   CC-3831  
03027180.3-2311   27 Nov 2003   1429008   16 Jun 2004   1429008   10 Jun 2009  
Verfahren und Einrichtung zur Regelung der Abgasrückführung bei
Verbrennungsmotoren   GME 2002P09930-GB-EPA   CC-3831   03027180.3-2311   27 Nov
2003   1429008   16 Jun 2004   1429008   10 Jun 2009   Verfahren und Einrichtung
zur Regelung der Abgasrückführung bei Verbrennungsmotoren   GME 2002P09944EP  
CC-4511   03029256.9   17 Dec 2003   1431092   23 Jun 2004   1431092   27 Feb
2008   Fahrzeugdach mit einem Schiebedach   GME 2002P09944EPES   CC-4511  
03029256.9   17 Dec 2003   2299663   23 Jun 2004   1431092   27 Feb 2008  
Fahrzeugdach mit einem Schiebedach   GME 2002P09944EPFR   CC-4511   03029256.9  
17 Dec 2003   1431092   23 Jun 2004   1431092   27 Feb 2008   Fahrzeugdach mit
einem Schiebedach   GME 2002P09944EPGB   CC-4511   03029256.9   17 Dec 2003  
1431092   23 Jun 2004   1431092   27 Feb 2008   Fahrzeugdach mit einem
Schiebedach   GME 2002P09946EP   CC-2522   50309526.5-08   18 Dec 2003   1431106
  23 Jun 2004   1431106   02 Apr 2008   Klappbarer Sitz   GME 2002P09946EPDE  
CC-2522   03029135.5   18 Dec 2003   1431106   23 Jun 2004   1431106   02 Apr
2008   Klappbarer Sitz   GME 2002P09946EPFR   CC-2522   03029135.5   18 Dec 2003
  1431106   23 Jun 2004   1431106   02 Apr 2008   Klappbarer Sitz   GME
2002P09946EPGB   CC-2522   03029135.5   18 Dec 2003   1431106   23 Jun 2004  
1431106   02 Apr 2008   Klappbarer Sitz   GME 2002P09946EPES   CC-2522  
03029135.5   18 Dec 2003   2302892   23 Jun 2004   1431106   02 Apr 2008  
Klappbarer Sitz   GME 2002P09952EPDE   CC-4221   03029272.6-2424   22 Dec 2003  
1431112   23 Jun 2004   1431112   05 Jul 2006   Klapptischanordnung für
Fahrzeuge   GME 2002P09952EPES   CC-4221   03029272.6-2424   22 Dec 2003  
1431112   23 Jun 2004   1431112   05 Jul 2006   Klapptischanordnung für
Fahrzeuge   GME 2002P09952EPFR   CC-4221   03029272.6-2424   22 Dec 2003  
1431112   23 Jun 2004   1431112   05 Jul 2006   Klapptischanordnung für
Fahrzeuge   GME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

2002P09952EPGB   CC-4221   03029272.6-2424   22 Dec 2003   1431112   23 Jun 2004
  1431112   05 Jul 2006   Klapptischanordnung für Fahrzeuge   GME 2002P09942EPDE
  CC-4511   03029255.1-2421   17 Dec 2003   1431124   23 Jun 2004   1431124   02
Mar 2006   Halteelement zum Befestigen eines Dachlastträgers   GME
2002P09942EPES   CC-4511   03029255.1-2421   17 Dec 2003   1431124   23 Jun 2004
  1431124   02 Mar 2006   Halteelement zum Befestigen eines Dachlastträgers  
GME 2002P09942EPFR   CC-4511   03029255.1-2421   17 Dec 2003   1431124   23 Jun
2004   1431124   02 Mar 2006   Halteelement zum Befestigen eines Dachlastträgers
  GME 2002P09942EPGB   CC-4511   03029255.1-2421   17 Dec 2003   1431124   23
Jun 2004   1431124   02 Mar 2006   Halteelement zum Befestigen eines
Dachlastträgers   GME 2002P09942EPIT   CC-4511   03029255.1-2421   17 Dec 2003  
1431124   23 Jun 2004   1431124   02 Mar 2006   Halteelement zum Befestigen
eines Dachlastträgers   GME 2002P09950EPDE   CC-4221-4211   03029270.0-2421   22
Dec 2003   1431125   23 Jun 2004   1431125   09 Aug 2006   Trägersystem für
Zusatz-Innenausstattung   GME 2002P09950EPES   CC-4221-4211   03029270.0-2421  
22 Dec 2003   1431125   23 Jun 2004   1431125   09 Aug 2006   Trägersystem für
Zusatz-Innenausstattung   GME 2002P09950EPFR   CC-4221-4211   03029270.0-2421  
22 Dec 2003   1431125   23 Jun 2004   1431125   09 Aug 2006   Trägersystem für
Zusatz-Innenausstattung   GME 2002P09950EPGB   CC-4221-4211   03029270.0-2421  
22 Dec 2003   1431125   23 Jun 2004   1431125   09 Aug 2006   Trägersystem für
Zusatz-Innenausstattung   GME 2002P09941EPDE   CC-1001   03028923.5-2423   17
Dec 2003   1431148   23 Jun 2004   1431148   07 Dec 2005   Feststellbremse für
ein Kraftfahrzeug und Kraftfahrzeug mit einer Feststellbremse   GME
2002P09941EPFR   CC-1001   03028923.5-2423   17 Dec 2003   1431148   23 Jun 2004
  1431148   07 Dec 2005   Feststellbremse für ein Kraftfahrzeug und
Kraftfahrzeug mit einer Feststellbremse   GME 2002P09941EPGB   CC-1001  
03028923.5-2423   17 Dec 2003   1431148   23 Jun 2004   1431148   07 Dec 2005  
Feststellbremse für ein Kraftfahrzeug und Kraftfahrzeug mit einer
Feststellbremse   GME 2002P09945EPDE   CC-2521   03029257.7-2425   17 Dec 2003  
1431164   23 Jun 2004   1431164   01 Dec 2004   Hinteres Kraftfahrzeugheck   GME
2002P09945EPFR   CC-2521   03029257.7-2425   17 Dec 2003   1431164   23 Jun 2004
  1431164   01 Dec 2004   Hinteres Kraftfahrzeugheck   GME 2002P09945EPGB  
CC-2521   03029257.7-2425   17 Dec 2003   1431164   23 Jun 2004   1431164   01
Dec 2004   Hinteres Kraftfahrzeugheck   GME 2002P09945EPES   CC-2521  
03029257.7-2425   17 Dec 2003   2233902   16 Jun 2005   1431164   01 Dec 2004  
Hinteres Kraftfahrzeugheck   GME 2002P09951EPDE   CC-OPEL   03029271.8-2421   22
Dec 2003   1432081   23 Jun 2004   1432081   14 Jun 2006   Befestigungssystem
zur mechanischen und elektrischen Verbindung eines Trägersystems mit einem
Kraftfahrzeug   GME 2002P09951EPES   CC-OPEL   03029271.8-2421   22 Dec 2003  
1432081   23 Jun 2004   1432081   14 Jun 2006   Befestigungssystem zur
mechanischen und elektrischen Verbindung eines Trägersystems mit einem
Kraftfahrzeug   GME 2002P09951EPFR   CC-OPEL   03029271.8-2421   22 Dec 2003  
1432081   23 Jun 2004   1432081   14 Jun 2006   Befestigungssystem zur
mechanischen und elektrischen Verbindung eines Trägersystems mit einem
Kraftfahrzeug   GME 2002P09951EPGB   CC-OPEL   03029271.8-2421   22 Dec 2003  
1432081   23 Jun 2004   1432081   14 Jun 2006   Befestigungssystem zur
mechanischen und elektrischen Verbindung eines Trägersystems mit einem
Kraftfahrzeug   GME GP-302135-EP-EPA   RD   03026972.4   37950   1435268   38175
  1435268   39463   TAILOR-WELDED BLANKS FOR FLUID FORMING   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

GP-302135-FR-EPA   RD   03026972.4   37950   1435268   38175   1435268   39463  
TAILOR-WELDED BLANKS FOR FLUID FORMING   GMNA GP-302135-GB-EPA   RD   03026972.4
  37950   1435268   38175   1435268   39463   TAILOR-WELDED BLANKS FOR FLUID
FORMING   GMNA GP-302135-IT-EPA   RD   03026972.4   37950   1435268   38175  
1435268   39463   TAILOR-WELDED BLANKS FOR FLUID FORMING   GMNA 2003P30014EPDE  
CC-OPEL   04000114.1-2421   07 Jan 2004   1437267   14 Jul 2004   1437267   28
Dec 2005   Airbagmodul für ein Kraftfahrzeug mit einem Airbagmodulgehäuse und
Verfahren zur Herstellung einer Schweißverbindung zwischen einer Einblasöffnung
eines Airbags und einer Gasaustrittsöffnung eines Airbagmodulgehäuses   GME
2003P30014EPES   CC-OPEL   04000114.1-2421   07 Jan 2004   1437267   14 Jul 2004
  1437267   28 Dec 2005   Airbagmodul für ein Kraftfahrzeug mit einem
Airbagmodulgehäuse und Verfahren zur Herstellung einer Schweißverbindung
zwischen einer Einblasöffnung eines Airbags und einer Gasaustrittsöffnung eines
Airbagmodulgehäuses   GME 2003P30014EPFR   CC-OPEL   04000114.1-2421   07 Jan
2004   1437267   14 Jul 2004   1437267   28 Dec 2005   Airbagmodul für ein
Kraftfahrzeug mit einem Airbagmodulgehäuse und Verfahren zur Herstellung einer
Schweißverbindung zwischen einer Einblasöffnung eines Airbags und einer
Gasaustrittsöffnung eines Airbagmodulgehäuses   GME 2003P30014EPGB   CC-OPEL  
04000114.1-2421   07 Jan 2004   1437267   14 Jul 2004   1437267   28 Dec 2005  
Airbagmodul für ein Kraftfahrzeug mit einem Airbagmodulgehäuse und Verfahren zur
Herstellung einer Schweißverbindung zwischen einer Einblasöffnung eines Airbags
und einer Gasaustrittsöffnung eines Airbagmodulgehäuses   GME 2003P30021EPDE  
CC-OPEL   04001896.2-2423   29 Jan 2004   1442908   04 Aug 2004   1442908   16
Aug 2006   Dichtungssystem für eine verschließbare Karosserieöffnung eines
Kraftfahrzeuges   GME 2003P30021EPES   CC-OPEL   04001896.2-2423   29 Jan 2004  
1442908   04 Aug 2004   1442908   16 Aug 2006   Dichtungssystem für eine
verschließbare Karosserieöffnung eines Kraftfahrzeuges   GME 2003P30021EPFR  
CC-OPEL   04001896.2-2423   29 Jan 2004   1442908   04 Aug 2004   1442908   16
Aug 2006   Dichtungssystem für eine verschließbare Karosserieöffnung eines
Kraftfahrzeuges   GME 2003P30021EPGB   CC-OPEL   04001896.2-2423   29 Jan 2004  
1442908   04 Aug 2004   1442908   16 Aug 2006   Dichtungssystem für eine
verschließbare Karosserieöffnung eines Kraftfahrzeuges   GME 2003P30021EPIT  
CC-OPEL   04001896.2-2423   29 Jan 2004   1442908   04 Aug 2004   1442908   16
Aug 2006   Dichtungssystem für eine verschließbare Karosserieöffnung eines
Kraftfahrzeuges   GME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

2003P30021EPPT   CC-OPEL   04001896.2-2423   29 Jan 2004   1442908   04 Aug 2004
  1442908   16 Aug 2006   Dichtungssystem für eine verschließbare
Karosserieöffnung eines Kraftfahrzeuges   GME 2003P30018EPDE   CC-OPEL  
04001898.8   29 Jan 2004   1442939   04 Aug 2004   1442939   22 Mar 2006  
Dachreling für ein Fahrzeug und Fahrzeugdach   GME 2003P30019-DE-EPA   CC-OPEL  
502004007756.0-08   29 Jan 2004   1442958   04 Aug 2004   1442958   06 Aug 2008
  Lenksystem für ein Kraftfahrzeug   GME 2003P30019-FR-EPA   CC-OPEL  
04001897.0   29 Jan 2004   1442958   04 Aug 2004   1442958   06 Aug 2008  
Lenksystem für ein Kraftfahrzeug   GME 2003P30019-GB-EPA   CC-OPEL   04001897.0
  29 Jan 2004   1442958   04 Aug 2004   1442958   06 Aug 2008   Lenksystem für
ein Kraftfahrzeug   GME GP-301719-EP-EPA   RD   03026732.2   37946   1445130  
38210   1445130   38973   METHOD AND APPARATUS FOR VEHICLE INTEGRATED CHASSIS
CONTROL SYSTEM   GMNA GP-301719-FR-EPA   RD   03026732.2   37946   1445130  
38210   1445130   38973   METHOD AND APPARATUS FOR VEHICLE INTEGRATED CHASSIS
CONTROL SYSTEM   GMNA GP-301719-GB-EPA   RD   03026732.2   37946   1445130  
38210   1445130   38973   METHOD AND APPARATUS FOR VEHICLE INTEGRATED CHASSIS
CONTROL SYSTEM   GMNA GP-301394-EP-EPA   NAPD   02789716.4   37578       1448328
B1   39568   METHODS OF HYDROFORMING ARTICLES AND THE ARTICLES FORMED THEREBY  
GMNA GP-301678-DE-EPA   RD   602004009971.6   38020   1449602   38224   1449602
  39400   METHOD OF SAND COREMAKING   GMNA GP-301678-EP-EPA   RD   04002369.9  
38020   1449602   38224   1449602   39400   METHOD OF SAND COREMAKING   GMNA
GP-301678-FR-EPA   RD   04002369.9   38020   1449602   38224   1449602   39400  
METHOD OF SAND COREMAKING   GMNA GP-301678-GB-EPA   RD   04002369.9   38020  
1449602   38224   1449602   39400   METHOD OF SAND COREMAKING   GMNA
2003P30070EP   CC-OPEL   04003461.3-2421   17 Feb 2004   1449697   25 Aug 2004  
1449697   03 Jun 2009   Kraftfahrzeug-Heckklappe   GME 2003P30093EPDE   CC-OPEL
  502004004918.4-08   20 Feb 2004   1449746   25 Aug 2004   1449746   12 Sep
2007   Kraftfahrzeugkarosserie mit Verstärkungsblech zwischen Dachspriegel,
Säule und Seitenwand   GME 2003P30093EPFR   CC-OPEL   04003917.4   20 Feb 2004  
1449746   25 Aug 2004   1449746   12 Sep 2007   Kraftfahrzeugkarosserie mit
Verstärkungsblech zwischen Dachspriegel, Säule und Seitenwand   GME
2003P30093EPGB   CC-OPEL   04003917.4   20 Feb 2004   1449746   25 Aug 2004  
1449746   12 Sep 2007   Kraftfahrzeugkarosserie mit Verstärkungsblech zwischen
Dachspriegel, Säule und Seitenwand   GME 2003P30093EPIT   CC-OPEL  
04003917.4/50410BE   20 Feb 2004   1449746   25 Aug 2004   1449746   12 Sep 2007
  Kraftfahrzeugkarosserie mit Verstärkungsblech zwischen Dachspriegel, Säule und
Seitenwand   GME 2003P30093EPES   CC-OPEL   04003917.4   20 Feb 2004   2290566.
  25 Aug 2004   1449746   12 Sep 2007   Kraftfahrzeugkarosserie mit
Verstärkungsblech zwischen Dachspriegel, Säule und Seitenwand   GME
2003P30084EPDE   CC-OPEL   04003921.6   20 Feb 2004   1449747   25 Aug 2004  
1449747   16 Aug 2006   Verstärkung an der C-Säule eines Kraftfahrzeugs   GME
2003P30084EPES   CC-OPEL   04003921.6   20 Feb 2004   1449747   25 Aug 2004  
1449747   16 Aug 2006   Verstärkung an der C-Säule eines Kraftfahrzeugs   GME
2003P30084EPFR   CC-OPEL   04003921.6   20 Feb 2004   1449747   25 Aug 2004  
1449747   16 Aug 2006   Verstärkung an der C-Säule eines Kraftfahrzeugs   GME
2003P30084EPGB   CC-OPEL   04003921.6   20 Feb 2004   1449747   25 Aug 2004  
1449747   16 Aug 2006   Verstärkung an der C-Säule eines Kraftfahrzeugs   GME
2003P30084EPIT   CC-OPEL   04003921.6   20 Feb 2004   1449747   25 Aug 2004  
1449747   16 Aug 2006   Verstärkung an der C-Säule eines Kraftfahrzeugs   GME
2001P09712WECZ   CC-8018   02792589.0-2421   02 Nov 2002   1451041   16 Nov 2005
  1451041   27 May 2005   Frontstruktur eines Kraftfahrzeuges   GME
2001P09712WEDE   CC-8018   50203595.1-08   02 Nov 2002   1451041   01 Sep 2004  
1451041   27 May 2005   Frontstruktur eines Kraftfahrzeuges   GME 2001P09712WEFR
  CC-8018   02792589.0-2421   02 Nov 2002   1451041   01 Sep 2004   1451041   27
May 2005   Frontstruktur eines Kraftfahrzeuges   GME 2001P09712WEGB   CC-8018  
02792589.0-2421   02 Nov 2002   1451041   01 Sep 2004   1451041   27 May 2005  
Frontstruktur eines Kraftfahrzeuges   GME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

2001P09712WEIT   CC-8018   02792589.0-2421   02 Nov 2002   1451041   01 Sep 2004
  1451041   27 May 2005   Frontstruktur eines Kraftfahrzeuges   GME
2001P09712WEES   CC-8018   02792589.0-2421   02 Nov 2002   2273937   16 May 2007
  1451041   27 May 2005   Frontstruktur eines Kraftfahrzeuges   GME
2003P30124-DE-EPA   CC-OPEL   502004006156.7-08   20 Feb 2004   1452424   01 Sep
2004   1452424   13 Feb 2008   Karosserie   GME 2003P30124-FR-EPA   CC-OPEL  
04003920.8   20 Feb 2004   1452424   01 Sep 2004   1452424   13 Feb 2008  
Karosserie   GME 2003P30124-GB-EPA   CC-OPEL   04003920.8   20 Feb 2004  
1452424   01 Sep 2004   1452424   13 Feb 2008   Karosserie   GME
2003P30124-IT-EPA   CC-OPEL   69438/BE/2008   20 Feb 2004   1452424   01 Sep
2004   1452424   13 Feb 2008   Karosserie   GME 2003P30124-ES-EPA   CC-OPEL  
04003920.8   20 Feb 2004   2299768   01 Jun 2008   1452424   13 Feb 2008  
Karosserie   GME 2003P30119EPDE   CC-OPEL   04003919.0-2311   20 Feb 2004  
1452703   01 Sep 2004   1452703   17 May 2006   Regenerierbares Partikelfilter  
GME 2003P30119EPFR   CC-OPEL   04003919.0-2311   20 Feb 2004   1452703   01 Sep
2004   1452703   17 May 2006   Regenerierbares Partikelfilter   GME
2003P30119EPIT   CC-OPEL   04003919.0-2311   20 Feb 2004   1452703   01 Sep 2004
  1452703   17 May 2006   Regenerierbares Partikelfilter   GME 2003P30142EP  
CC-OPEL   04004918.1   03 Mar 2004   1459935   22 Sep 2004   1459935   17 Sep
2008   Betätigungseinrichtung für einen Scheinwerfer eines Kraftfahrzeuges   GME
2003P30142EPDE   CC-OPEL   502004008065.0-08   03 Mar 2004   1459935   22 Sep
2004   1459935   17 Sep 2008   Betätigungseinrichtung für einen Scheinwerfer
eines Kraftfahrzeuges   GME 2003P30142EPFR   CC-OPEL   04004918.1   03 Mar 2004
  1459935   22 Sep 2004   1459935   17 Sep 2008   Betätigungseinrichtung für
einen Scheinwerfer eines Kraftfahrzeuges   GME 2003P30142EPGB   CC-OPEL  
04004918.1   03 Mar 2004   1459935   22 Sep 2004   1459935   17 Sep 2008  
Betätigungseinrichtung für einen Scheinwerfer eines Kraftfahrzeuges   GME
2003P30186EPDE   CC-Opel   502004005937.6-08   19 Mar 2004   1462308   29 Sep
2004   1462308   16 Jan 2008   Scheinwerfergehäuse und Fahrzeugkarosserie mit
einer Aufnahme hierfür   GME 2003P30186EPFR   CC-Opel   04006628.4-2423   19 Mar
2004   1462308   29 Sep 2004   1462308   16 Jan 2008   Scheinwerfergehäuse und
Fahrzeugkarosserie mit einer Aufnahme hierfür   GME 2003P30186EPGB   CC-Opel  
04006628.4-2423   19 Mar 2004   1462308   29 Sep 2004   1462308   16 Jan 2008  
Scheinwerfergehäuse und Fahrzeugkarosserie mit einer Aufnahme hierfür   GME
2003P30186EPIT   CC-Opel   68706/BE/2008   19 Mar 2004   1462308   29 Sep 2004  
1462308   16 Jan 2008   Scheinwerfergehäuse und Fahrzeugkarosserie mit einer
Aufnahme hierfür   GME 2003P30186EPES   CC-Opel   04006628.4-2423   19 Mar 2004
  2298641   29 Sep 2004   1462308   16 Jan 2008   Scheinwerfergehäuse und
Fahrzeugkarosserie mit einer Aufnahme hierfür   GME 2003P30167EPDE   CC-Opel  
04005932.1   12 Mar 2004   1462322   29 Sep 2004   1462322   14 Jan 2009  
Befestigung eines Airbaggehäuses   GME 2003P30167EP   CC-Opel   04005932.1-1523
  12 Mar 2004   1462322   29 Sep 2004   1462322   14 Jan 2009   Befestigung
eines Airbaggehäuses   GME 2003P30167EPFR   CC-Opel   04005932.1   12 Mar 2004  
1462322   29 Sep 2004   1462322   14 Jan 2009   Befestigung eines Airbaggehäuses
  GME 2003P30167EPGB   CC-Opel   04005932.1   12 Mar 2004   1462322   29 Sep
2004   1462322   14 Jan 2009   Befestigung eines Airbaggehäuses   GME
GP-302466-EP-EPA   RD   04006560.9   38064   1464554   38266   1464554   38707  
VEHICLE STABILITY ENHANCEMENT CONTROL   GMNA 2003P09963WEDE   CC-OPEL  
02786255.6   13 Dec 2002   1467878   20 Oct 2004   1467878   30 Aug 2006   Tow
Hook System   GME 2003P09963WEES   CC-HYDRO   02786255.6   13 Dec 2002   1467878
  20 Oct 2004   1467878   30 Aug 2006   Tow Hook System   GME 2003P09963WEFR  
CC-HYDRO   02786255.6   13 Dec 2002   1467878   20 Oct 2004   1467878   30 Aug
2006   Tow Hook System   GME 2003P09963WEGB   CC-HYDRO   02786255.6   13 Dec
2002   1467878   20 Oct 2004   1467878   30 Aug 2006   Tow Hook System   GME
2003P09963WEIT   CC-HYDRO   02786255.6   13 Dec 2002   1467878   20 Oct 2004  
1467878   30 Aug 2006   Tow Hook System   GME 2003P30230EPDE   CC-OPEL  
04008034.3-2421   02 Apr 2004   1468874   20 Oct 2004   1468874   07 Jun 2006  
Kraftfahrzeug mit einer auf einem Schienenweg verschiebbaren Ladeplatte   GME
2003P30230EPES   CC-OPEL   04008034.3-2421   02 Apr 2004   1468874   20 Oct 2004
  1468874   07 Jun 2006   Kraftfahrzeug mit einer auf einem Schienenweg
verschiebbaren Ladeplatte   GME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

2003P30230EPFR   CC-OPEL   04008034.3-2421   02 Apr 2004   1468874   20 Oct 2004
  1468874   07 Jun 2006   Kraftfahrzeug mit einer auf einem Schienenweg
verschiebbaren Ladeplatte   GME 2003P30230EPGB   CC-OPEL   04008034.3-2421   02
Apr 2004   1468874   20 Oct 2004   1468874   07 Jun 2006   Kraftfahrzeug mit
einer auf einem Schienenweg verschiebbaren Ladeplatte   GME 2003P30305EPCZ  
CC-7300   04011344.1-2302   13 May 2004   1479552   24 Nov 2004   1479552   19
Jul 2006   Andrückvorrichtung für Abdichtungsprofile bei
Kraftfahrzeugkarosserien   GME 2003P30305EPDE   CC-7300   502004000973.5-08   13
May 2004   1479552   24 Nov 2004   1479552   19 Jul 2006   Andrückvorrichtung
für Abdichtungsprofile bei Kraftfahrzeugkarosserien   GME 2003P30305EPES  
CC-7300   04011344.1-2302   13 May 2004   1479552   24 Nov 2004   1479552   19
Jul 2006   Andrückvorrichtung für Abdichtungsprofile bei
Kraftfahrzeugkarosserien   GME 2003P30305EPFR   CC-7300   04011344.1-2302   13
May 2004   1479552   24 Nov 2004   1479552   19 Jul 2006   Andrückvorrichtung
für Abdichtungsprofile bei Kraftfahrzeugkarosserien   GME 2003P30305EPGB  
CC-7300   04011344.1-2302   13 May 2004   1479552   24 Nov 2004   1479552   19
Jul 2006   Andrückvorrichtung für Abdichtungsprofile bei
Kraftfahrzeugkarosserien   GME 2003P30305EPPL   CC-7300   04011344.1-2302   13
May 2004   1479552   24 Nov 2004   1479552   19 Jul 2006   Andrückvorrichtung
für Abdichtungsprofile bei Kraftfahrzeugkarosserien   GME 2003P30305EPSK  
CC-7300   04011344.1-2302   13 May 2004   1479552   24 Nov 2004   1479552   19
Jul 2006   Andrückvorrichtung für Abdichtungsprofile bei
Kraftfahrzeugkarosserien   GME GP-303216-EP-EPA   RD   04013273.0   38142  
1491741   38350   1491741   38826   ACETYLENE-BASED ADDITION FOR
HOMOGENEOUS-CHARGE COMPRESSION IGNITION (HCCI) ENGINE OPERATION   GMNA
GP-303863-EP-EPA   NAPD     37715       1495590   38644   NETWORK COMPRISING AN
INTERCONNECTING NETWORK AND SEVERAL NETWORK NODES THAT ARE COUPLED TO SAID
INTERCONNECTING NETWORK  

GMNA

2002P09810WEDE   CC-4631   03724872.1-2421   23 Apr 2003   1502042   02 Feb 2005
  1502042B1   05 Oct 2005   Betriebsart-Steueraggregat für ein Automatikgetriebe
  GME 2002P09810WEES   CC-4631   03724872.1-2421   23 Apr 2003   1502042   02
Feb 2005   1502042B1   05 Oct 2005   Betriebsart-Steueraggregat für ein
Automatikgetriebe   GME 2002P09810WEFR   CC-4631   03724872.1-2421   23 Apr 2003
  1502042   02 Feb 2005   1502042B1   05 Oct 2005   Betriebsart-Steueraggregat
für ein Automatikgetriebe   GME 2003P30503EPDE   CC-4300   502004003589.2-08  
31 Jul 2004   1504954   09 Feb 2005   1504954   25 Apr 2007  
Befestigungsvorrichtung für eine Leuchtenanordnung   GME 2003P30503EPFR  
CC-4300   04018213.1-2423   31 Jul 2004   1504954   09 Feb 2005   1504954   25
Apr 2007   Befestigungsvorrichtung für eine Leuchtenanordnung   GME
2003P30503EPGB   CC-4300   04018213.1-2423   31 Jul 2004   1504954   09 Feb 2005
  1504954   25 Apr 2007   Befestigungsvorrichtung für eine Leuchtenanordnung  
GME 2003P30503EPES   CC-4300   04018213.1-2423   31 Jul 2004   2285316   16 Nov
2007   1504954   25 Apr 2007   Befestigungsvorrichtung für eine
Leuchtenanordnung   GME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

GP-303271-EP-EPA   RD   04014738.1   38161   1505289   38392   1505289   39092  
INJECTION STRATEGY FOR OPERATING A DIRECT-INJECTION CONTROLLED AUTO-IGNITION
FOUR-STROKE INTERNAL COMBUSTION ENGINE   GMNA GP-303271-FR-EPA   RD   04014738.1
  38161   1505289   38392   1505289   39092   INJECTION STRATEGY FOR OPERATING A
DIRECT-INJECTION CONTROLLED AUTO-IGNITION FOUR-STROKE INTERNAL COMBUSTION ENGINE
  GMNA GP-303189-DE-EPA   RD   602004010869.3   38177   1508682   38406  
1508682   39442   APPARATUS AND METHOD FOR ACCELERATED EXHAUST SYSTEM COMPONENT
HEATING   GMNA GP-303189-EP-EPA   RD   04016273.7   38177   1508682   38406  
1508682   39442   APPARATUS AND METHOD FOR ACCELERATED EXHAUST SYSTEM COMPONENT
HEATING   GMNA GP-303189-FR-EPA   RD   04016273.7   38177   1508682   38406  
1508682   39442   APPARATUS AND METHOD FOR ACCELERATED EXHAUST SYSTEM COMPONENT
HEATING   GMNA GP-303189-GB-EPA   RD   04016273.7   38177   1508682   38406  
1508682   39442   APPARATUS AND METHOD FOR ACCELERATED EXHAUST SYSTEM COMPONENT
HEATING   GMNA GP-301226-EP-EPA   RD   03020069.5   37868   1512885   38420  
1512885   39400   FAMILY OF SIX-SPEED PLANETARY TRANSMISSINS AHVING THREE
PLANETARY GEARSETS AND THREE INPUT TORQUE-TRANSMITTING MECHANISMS   GMNA
GP-303412-DE-EPA   RD   602004010760.3   38267   1524161   38420   1524161  
39435   INTERMITTENT WASHER   GMNA GP-303412-EP-EPA   RD   04023960.0   38267  
1524161   38420   1524161   39435   INTERMITTENT WASHER   GMNA GP-303412-FR-EPA
  RD   04023960.0   38267   1524161   38420   1524161   39435   INTERMITTENT
WASHER   GMNA GP-303412-GB-EPA   RD   04023960.0   38267   1524161   38420  
1524161   39435   INTERMITTENT WASHER   GMNA GP-303749-EP-EPA   RD   04025334.6
  38285   1533191   38455   1533191   39309   TUNABLE, HEALABLE VEHICLE IMPACT
DEVICES   GMNA GP-303749-FR-EPA   RD   04025334.6   38285   1533191   38455  
1533191   39309   TUNABLE, HEALABLE VEHICLE IMPACT DEVICES   GMNA
GP-303749-GB-EPA   RD   04025334.6   38285   1533191   38455   1533191   39309  
TUNABLE, HEALABLE VEHICLE IMPACT DEVICES   GMNA GP-303205-DE-EPA   RD   60 2004
004 575.6   38303   1538072   38511   1538072   39113   VEHICLE MODULAR BODY AND
METHOD OF ASSEMBLY THEREOF   GMNA GP-303205-EP-EPA   RD   04026913.6   38303  
1538072   38511   1538072   39113   VEHICLE MODULAR BODY AND METHOD OF ASSEMBLY
THEREOF   GMNA GP-303620-DE-EPA   RD   04027665.1   38313   1541814   38518  
1541814 B1   39869   DIESEL ENGINE WITH CAM PHASERS FOR IN-CYLINDER TEMPERATURE
CONTROL   GMNA GP-303620-EP-EPA   RD   04027665.1   38313   1541814   38518  
1541814 B1   39869   DIESEL ENGINE WITH CAM PHASERS FOR IN-CYLINDER TEMPERATURE
CONTROL   GMNA GP-301859-DE-EPT   RD   03785261.3   37845   1545851   38532  
1545851   39848   METHOD OF FORMING A COMPOSITE ARTICLE WITH A MANUALLY TEXTURED
SURFACE   GMNA GP-301859-EP-EPT   RD   03785261.3   37845   1545851   38532  
1545851 B1   39848   METHOD OF FORMING A COMPOSITE ARTICLE WITH A MANUALLY
TEXTURED SURFACE   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

GP-303454-EP-EPA   RD   04012932.2   38139   1547701   38491   1547701   39561  
EXTRACTION SYSTEM FOR HOT FORMED PARTS   GMNA GP-303454-FR-EPA   RD   04012932.2
  38139   1547701   38491   1547701   39561   EXTRACTION SYSTEM FOR HOT FORMED
PARTS   GMNA GP-303454-GB-EPA   RD   04012932.2   38139   1547701   38491  
1547701   39561   EXTRACTION SYSTEM FOR HOT FORMED PARTS   GMNA
2004P00124-EP-EPA   CC-4200   05002330.8-1254   04 Feb 2005   1561634   10 Aug
2005   1561634   26 Mar 2008   Versorgungssystem   GME 2004P00124-FR-EPA  
CC-4200   05002330.8-1254   04 Feb 2005   1561634   10 Aug 2005   1561634   26
Mar 2008   Versorgungssystem   GME 2004P00124-GB-EPA   CC-4200   05002330.8-1254
  04 Feb 2005   1561634   10 Aug 2005   1561634   26 Mar 2008  
Versorgungssystem   GME 2004P00124-IT-EPA   CC-4200   48783BE/2008   04 Feb 2005
  1561634   10 Aug 2005   1561634   26 Mar 2008   Versorgungssystem   GME
2004P00124-SE-EPA   CC-4200   05002330.8-1254   04 Feb 2005   1561634   10 Aug
2005   1561634   26 Mar 2008   Versorgungssystem   GME 2004P00124-ES-EPA  
CC-4200   05002330.8-1254   04 Feb 2005   2300881   10 Aug 2005   1561634   26
Mar 2008   Versorgungssystem   GME 2004P00122-EP-EPA   CC-4200   05002432.2-1254
  04 Feb 2005   1561635   10 Aug 2005   1561635   26 Mar 2008   Aufblasbare
Einheit   GME 2004P00122-FR-EPA   CC-4200   05002432.2-1254   04 Feb 2005  
1561635   10 Aug 2005   1561635   26 Mar 2008   Aufblasbare Einheit   GME
2004P00122-GB-EPA   CC-4200   05002432.2-1254   04 Feb 2005   1561635   10 Aug
2005   1561635   26 Mar 2008   Aufblasbare Einheit   GME 2004P00122-IT-EPA  
CC-4200   48784BE/2008   04 Feb 2005   1561635   10 Aug 2005   1561635   26 Mar
2008   Aufblasbare Einheit   GME 2004P00122-SE-EPA   CC-4200   05002432.2-1254  
04 Feb 2005   1561635   10 Aug 2005   1561635   26 Mar 2008   Aufblasbare
Einheit   GME 2004P00122-ES-EPA   CC-4200   05002432.2-1254   04 Feb 2005  
2300882   10 Aug 2005   1561635   26 Mar 2008   Aufblasbare Einheit   GME
2003P30819EPCZ   CC-4200   05002331.6-1264   04 Feb 2005   1561645   10 Aug 2005
  1561645   28 Mar 2007   Kraftfahrzeug mit Verkleidungselement und Schiene  
GME 2003P30819EPDE   CC-4200   502005000506.6-08   04 Feb 2005   1561645   10
Aug 2005   1561645   28 Mar 2007   Kraftfahrzeug mit Verkleidungselement und
Schiene   GME 2003P30819EPFR   CC-4200   05002331.6-1264   04 Feb 2005   1561645
  10 Aug 2005   1561645   28 Mar 2007   Kraftfahrzeug mit Verkleidungselement
und Schiene   GME 2003P30819EPGB   CC-4200   05002331.6-1264   04 Feb 2005  
1561645   10 Aug 2005   1561645   28 Mar 2007   Kraftfahrzeug mit
Verkleidungselement und Schiene   GME 2003P30819EPIT   CC-4200   05002331.6-1264
  04 Feb 2005   1561645   10 Aug 2005   1561645   28 Mar 2007   Kraftfahrzeug
mit Verkleidungselement und Schiene   GME 2003P30819EPSE   CC-4200  
05002331.6-1264   04 Feb 2005   1561645   10 Aug 2005   1561645   28 Mar 2007  
Kraftfahrzeug mit Verkleidungselement und Schiene   GME 2003P30819EPES   CC-4200
  05002331.6-1264   04 Feb 2005   2284093   10 Aug 2005   1561645   28 Mar 2007
  Kraftfahrzeug mit Verkleidungselement und Schiene   GME 2004P00004EP   CC-4300
  05001754.0-2421   28 Jan 2005   1561646   10 Aug 2005   1561646   09 Jan 2008
  Modul zur Befestigung einer Batterie in einem Kraftfahrzeug   GME
2004P00004EPDE   CC-4300   502005002455.9-08   28 Jan 2005   1561646   10 Aug
2005   1561646   09 Jan 2008   Modul zur Befestigung einer Batterie in einem
Kraftfahrzeug   GME 2004P00004EPFR   CC-4300   05001754.0-2421   28 Jan 2005  
1561646   10 Aug 2005   1561646   09 Jan 2008   Modul zur Befestigung einer
Batterie in einem Kraftfahrzeug   GME 2004P00004EPGB   CC-4300   05001754.0-2421
  28 Jan 2005   1561646   10 Aug 2005   1561646   09 Jan 2008   Modul zur
Befestigung einer Batterie in einem Kraftfahrzeug   GME GP-302295-DE-EPA   RD  
602004011317.4   38036   1566234   38588   1566234   39463   PROCESSING RIVET
DESIGN FOR FRICTION STIR RIVETING   GMNA GP-302295-EP-EPA   RD   04003802.8  
38036   1566234   38588   1566234   39463   PROCESSING RIVET DESIGN FOR FRICTION
STIR RIVETING   GMNA GP-302295-FR-EPA   RD   04003802.8   38036   1566234  
38588   1566234   39463   PROCESSING RIVET DESIGN FOR FRICTION STIR RIVETING  
GMNA GP-302295-GB-EPA   RD   04003802.8   38036   1566234   38588   1566234  
39463   PROCESSING RIVET DESIGN FOR FRICTION STIR RIVETING   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

GP-301704-EP-EPA   RD   04003805.1   38036   1566461   38588   1566461   39372  
RECRYSTALLIZATION OF METAL ALLOY SHEET WITH CONVECTION & INFRARED RADIATION
HEATING   GMNA GP-301704-FR-EPA   RD   04003805.1   38036   1566461   38588  
1566461   39372   RECRYSTALLIZATION OF METAL ALLOY SHEET WITH CONVECTION &
INFRARED RADIATION HEATING   GMNA GP-301704-GB-EPA   RD   04003805.1   38036  
1566461   38588   1566461   39372   RECRYSTALLIZATION OF METAL ALLOY SHEET WITH
CONVECTION & INFRARED RADIATION HEATING   GMNA GP-301704-IT-EPA   RD  
04003805.1   38036   1566461   38588   1566461   39372   RECRYSTALLIZATION OF
METAL ALLOY SHEET WITH CONVECTION & INFRARED RADIATION HEATING   GMNA
2004P00249EP   CC-4500   05002476.9-1523   05 Feb 2005   1574395   14 Sep 2005  
1574395   28 Mar 2007   Heckträger für ein Kraftfahrzeug   GME 2004P00249EPDE  
CC-4500   502005000510.4-08   05 Feb 2005   1574395   14 Sep 2005   1574395   28
Mar 2007   Heckträger für ein Kraftfahrzeug   GME 2004P00249EPFR   CC-4500  
05002476.9-1523   05 Feb 2005   1574395   14 Sep 2005   1574395   28 Mar 2007  
Heckträger für ein Kraftfahrzeug   GME 2004P00249EPGB   CC-4500  
05002476.9-1523   05 Feb 2005   1574395   14 Sep 2005   1574395   28 Mar 2007  
Heckträger für ein Kraftfahrzeug   GME 2004P00249EPES   CC-4500  
05002476.9-1523   05 Feb 2005   2284094   14 Sep 2005   1574395   28 Mar 2007  
Heckträger für ein Kraftfahrzeug   GME 2003P30904EPDE   CC-4500  
502005003410.4-08   25 Feb 2005   1574423   14 Sep 2005   1574423   26 Mar 2008
  Vorderbau für ein Kraftfahrzeug   GME 2003P30904EPFR   CC-4500   05004096.3  
25 Feb 2005   1574423   14 Sep 2005   1574423   26 Mar 2008   Vorderbau für ein
Kraftfahrzeug   GME 2003P30904EPGB   CC-4500   05004096.3   25 Feb 2005  
1574423   14 Sep 2005   1574423   26 Mar 2008   Vorderbau für ein Kraftfahrzeug
  GME 2004P00261EPBE   CC-4300   05003564.1   18 Feb 2005   1577130   21 Sep
2005   1577130   28 Jun 2006   Sicherheitseinrichtung für eine Standheizung  
GME 2004P00261EPCZ   CC-4300   05003564.1   18 Feb 2005   1577130   21 Sep 2005
  1577130   28 Jun 2006   Sicherheitseinrichtung für eine Standheizung   GME
2004P00261EPDE   CC-4300   05003564.1   18 Feb 2005   1577130   21 Sep 2005  
1577130   28 Jun 2006   Sicherheitseinrichtung für eine Standheizung   GME
2004P00261EPES   CC-4300   05003564.1   18 Feb 2005   1577130   21 Sep 2005  
1577130   28 Jun 2006   Sicherheitseinrichtung für eine Standheizung   GME
2004P00261EPFR   CC-4300   05003564.1   18 Feb 2005   1577130   21 Sep 2005  
1577130   28 Jun 2006   Sicherheitseinrichtung für eine Standheizung   GME
2004P00261EPGB   CC-4300   05003564.1   18 Feb 2005   1577130   21 Sep 2005  
1577130   28 Jun 2006   Sicherheitseinrichtung für eine Standheizung   GME
2004P00261EPIT   CC-4300   05003564.1   18 Feb 2005   1577130   21 Sep 2005  
1577130   28 Jun 2006   Sicherheitseinrichtung für eine Standheizung   GME
2004P00261EPPL   CC-4300   05003564.1   18 Feb 2005   1577130   21 Sep 2005  
1577130   28 Jun 2006   Sicherheitseinrichtung für eine Standheizung   GME
2004P00352EPCZ   CC-4400   05005824.7-2423   17 Mar 2005   1580052   28 Sep 2005
  1580052   16 May 2007   Fahrzeug-Klimaanlage   GME 2004P00352EPDE   CC-4400  
502005000717.4-08   17 Mar 2005   1580052   28 Sep 2005   1580052   16 May 2007
  Fahrzeug-Klimaanlage   GME 2004P00352EPFR   CC-4400   05005824.7-2423   17 Mar
2005   1580052   28 Sep 2005   1580052   16 May 2007   Fahrzeug-Klimaanlage  
GME 2004P00352EPGB   CC-4400   05005824.7-2423   17 Mar 2005   1580052   28 Sep
2005   1580052   16 May 2007   Fahrzeug-Klimaanlage   GME 2004P00352EPIT  
CC-4400   05005824.7-2423   17 Mar 2005   1580052   28 Sep 2005   1580052   16
May 2007   Fahrzeug-Klimaanlage   GME 2004P00352EPPL   CC-4400   05005824.7-2423
  17 Mar 2005   1580052   28 Sep 2005   1580052   16 May 2007  
Fahrzeug-Klimaanlage   GME 2004P00352EPES   CC-4400   05005824.7-2423   17 Mar
2005   2285593   16 Nov 2007   1580052   16 May 2007   Fahrzeug-Klimaanlage  
GME GP-304654-FR-EPA   RD   05007117.4   38442   1582415   38630   1582415  
39218   ACTIVATION MECHANISMS FOR VOLUME-FILLING MECHANICAL STRUCTURES   GMNA
GP-304654-GB-EPA   RD   05007117.4   38442   1582415   38630   1582415   39218  
ACTIVATION MECHANISMS FOR VOLUME-FILLING MECHANICAL STRUCTURES   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

GP-304654-EP-EPA   RD   05007117.4   31 Mar 2005   1582415   05 Oct 2005  
1582415   16 May 2007   ACTIVATION MECHANISMS FOR VOLUME-FILLING MECHANICAL
STRUCTURES   GMNA GP-303122-EP-EPA   RD   05007119.0   38442   1582416   38630  
1582416   39372   ENERGY ABSORBING DEVICES, ASSEMBLIES, AND METHODS FOR
OPERATING THE SAME   GMNA GP-303122-FR-EPA   RD   05007119.0   38442   1582416  
38630   1582416   39372   ENERGY ABSORBING DEVICES, ASSEMBLIES, AND METHODS FOR
OPERATING THE SAME   GMNA GP-303122-GB-EPA   RD   05007119.0   38442   1582416  
38630   1582416   39372   ENERGY ABSORBING DEVICES, ASSEMBLIES, AND METHODS FOR
OPERATING THE SAME   GMNA GP-302614-EP-EPA   RD   03796817.9   37963   1589846  
38616   1589846   39526   RELEASABLE FASTENER SYSTEMS AND PROCESSES   GMNA
GP-302614-FR-EPA   RD   03796817.9   37963   1589846   38616   1589846   39536  
RELEASABLE FASTENER SYSTEMS AND PROCESSES   GMNA GP-302614-GB-EPA   RD  
03796817.9   37963   1589846   38616   1589846   39526   RELEASABLE FASTENER
SYSTEMS AND PROCESSES   GMNA 2003P30899EPCZ   CC-3105   05009168.5-2311   27 Apr
2005   1591646   02 Nov 2005   1591646   14 Mar 2007   Betriebsverfahren für
einen Ottomotor   GME 2003P30899EPDE   CC-3105   502005000462.0-08   27 Apr 2005
  1591646   02 Nov 2005   1591646   14 Mar 2007   Betriebsverfahren für einen
Ottomotor mit Ventilüberlappung   GME 2003P30899EPFR   CC-3105   05009168.5-2311
  27 Apr 2005   1591646   02 Nov 2005   1591646   14 Mar 2007  
Betriebsverfahren für einen Ottomotor mit Ventilüberlappung   GME 2003P30899EPGB
  CC-3105   05009168.5-2311   27 Apr 2005   1591646   02 Nov 2005   1591646   14
Mar 2007   Betriebsverfahren für einen Ottomotor mit Ventilüberlappung   GME
2003P30899EPIT   CC-3105   05009168.5-2311   27 Apr 2005   1591646   02 Nov 2005
  1591646   14 Mar 2007   Betriebsverfahren für einen Ottomotor mit
Ventilüberlappung   GME 2003P30899EPPL   CC-3105   05009168.5-2311   27 Apr 2005
  1591646   02 Nov 2005   1591646   14 Mar 2007   Betriebsverfahren für einen
Ottomotor   GME 2003P30899EPSE   CC-3105   05009168.5-2311   27 Apr 2005  
1591646   02 Nov 2005   1591646   14 Mar 2007   Betriebsverfahren für einen
Ottomotor   GME 2004P00258-DE-EPA   CC-7300   502005005064.9-08   16 Apr 2005  
1591671   02 Nov 2005   1591671   20 Aug 2008   Schraubverbindung zur
Befestigung zweier beabstandeter Bauteile   GME 2004P00258-FR-EPA   CC-7300  
05008332.8   16 Apr 2005   1591671   02 Nov 2005   1591671   20 Aug 2008  
Schraubverbindung zur Befestigung zweier beabstandeter Bauteile   GME
2004P00258-GB-EPA   CC-7300   05008332.8   16 Apr 2005   1591671   02 Nov 2005  
1591671   20 Aug 2008   Schraubverbindung zur Befestigung zweier beabstandeter
Bauteile   GME 2003P30057-EP-EPT   CC-OPEL   PCT/EP2004/050124   12 Feb 2004  
1592985   09 Nov 2005   1592985   16 Apr 2008   Vorrichtung eines
Kraftfahrzeuges zur räumlichen Erfassung einer Szene innerhalb und/oder
außerhalb des Kraftfahrzeuges   GME 2003P30057-ES-EPT   CC-OPEL  
PCT/EP2004/050124   12 Feb 2004   1592985   09 Nov 2005   1592985   16 Apr 2008
  Vorrichtung eines Kraftfahrzeuges zur räumlichen Erfassung einer Szene
innerhalb und/oder außerhalb des Kraftfahrzeuges   GME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

2003P30057-FR-EPT   CC-OPEL   PCT/EP2004/050124   12 Feb 2004   1592985   09 Nov
2005   1592985   16 Apr 2008   Vorrichtung eines Kraftfahrzeuges zur räumlichen
Erfassung einer Szene innerhalb und/oder außerhalb des Kraftfahrzeuges   GME
2003P30057-GB-EPT   CC-OPEL   PCT/EP2004/050124   12 Feb 2004   1592985   09 Nov
2005   1592985   16 Apr 2008   Vorrichtung eines Kraftfahrzeuges zur räumlichen
Erfassung einer Szene innerhalb und/oder außerhalb des Kraftfahrzeuges   GME
2003P30057-DE-EPT   CC-OPEL   502006006839.1-ß8   12 Feb 2004       1592985   16
Apr 2008   Vorrichtung eines Kraftfahrzeuges zur räumlichen Erfassung einer
Szene innerhalb und/oder außerhalb des Kraftfahrzeuges   GME 2004P00154-DE-EPA  
CC-7300   502005004494.0-08   03 May 2005   1593589   09 Nov 2005   1593589   25
Jun 2008   Montagesystem zum Einkleben eines Kraftfahrzeug-Karosserieteils in
eine Fahrzeugkarosserie   GME 2004P00154-FR-EPA   CC-7300   05009646.0-1268   03
May 2005   1593589   09 Nov 2005   1593589   25 Jun 2008   Montagesystem zum
Einkleben eines Kraftfahrzeug-Karosserieteils in eine Fahrzeugkarosserie   GME
2004P00154-GB-EPA   CC-7300   05009646.0-1268   03 May 2005   1593589   09 Nov
2005   1593589   25 Jun 2008   Montagesystem zum Einkleben eines
Kraftfahrzeug-Karosserieteils in eine Fahrzeugkarosserie   GME 2004P00613EP  
CC-4300   05009164.4-2423   26 Apr 2005   1595741   16 Nov 2005   1595741   17
Jun 2009   Kraftfahrzeug mit einem Lichtsensor   GME 2004P00613EPDE   CC-4300  
50009164.4   26 Apr 2005   1595741   16 Nov 2005   1595741   17 Jun 2009  
Kraftfahrzeug mit einem Lichtsensor   GME 2004P00613EPFR   CC-4300   50009164.4
  26 Apr 2005   1595741   16 Nov 2005   1595741   17 Jun 2009   Kraftfahrzeug
mit einem Lichtsensor   GME 2004P00613EPGB   CC-4300   50009164.4   26 Apr 2005
  1595741   16 Nov 2005   1595741   17 Jun 2009   Kraftfahrzeug mit einem
Lichtsensor   GME 2001P09650EPDE01   CC-8351   50210333.7-08   05 Jul 2002  
1607281   21 Dec 2005   1607281   13 Jun 2007   Beifahrer-Airbag-Modul   GME
2001P09650EPFR01   CC-8351   05020225.8-1523   05 Jul 2002   1607281   21 Dec
2005   1607281   13 Jun 2007   Beifahrer-Airbag-Modul   GME 2001P09650EPGB01  
CC-8351   05020225.8-1523   05 Jul 2002   1607281   21 Dec 2005   1607281   13
Jun 2007   Beifahrer-Airbag-Modul   GME 2001P09650EPES01   CC-8351  
05020225.8-1523   05 Jul 2002   2286752   01 Dec 2007   1607281   13 Jun 2007  
Beifahrer-Airbag-Modul   GME 2004P00020EP   CC-4600   05013567.2-1264   23 Jun
2005   1609631   28 Dec 2005   1609631   25 Mar 2009   Hinterradaufhängung für
ein Personenkraftfahrzeug mit angetriebenen Hinterrädern   GME 2004P00020EPGB  
CC-4600   05013567.2   23 Jun 2005   1609631   28 Dec 2005   1609631   25 Mar
2009   Hinterradaufhängung für ein Personenkraftfahrzeug mit angetriebenen
Hinterrädern   GME 2004P00310EP   CC-3105   05013538.3-2311   23 Jun 2005  
1609962   28 Dec 2005   1609962   14 Mar 2007   Abgassystem zur Verbesserung der
Wirksamkeit der NOx-Reduktion in Kraftfahrzeugen   GME 2004P00310EPDE   CC-3105
  502005000467.1-08   23 Jun 2005   1609962   28 Dec 2005   1609962   14 Mar
2007   Abgassystem zur Verbesserung der Wirksamkeit der NOx-Reduktion in
Kraftfahrzeugen   GME 2004P00310EPFR   CC-3105   05013538.3-2311   23 Jun 2005  
1609962   28 Dec 2005   1609962   14 Mar 2007   Abgassystem zur Verbesserung der
Wirksamkeit der NOx-Reduktion in Kraftfahrzeugen   GME 2004P00310EPGB   CC-3105
  05013538.3-2311   23 Jun 2005   1609962   28 Dec 2005   1609962   14 Mar 2007
  Abgassystem zur Verbesserung der Wirksamkeit der NOx-Reduktion in
Kraftfahrzeugen   GME 2004P00310EPIT   CC-3105   05013538.3-2311   23 Jun 2005  
1609962   28 Dec 2005   1609962   14 Mar 2007   Abgassystem zur Verbesserung der
Wirksamkeit der NOx-Reduktion in Kraftfahrzeugen   GME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

2004P00310EPSE   CC-3105   05013538.3-2311   23 Jun 2005   1609962   28 Dec 2005
  1609962   14 Mar 2007   Abgassystem zur Verbesserung der Wirksamkeit der
NOx-Reduktion in Kraftfahrzeugen   GME 2004P00310EPES   CC-3105  
05013538.3-2311   23 Jun 2005   2282953   16 Oct 2007   1609962   14 Mar 2007  
Abgassystem zur Verbesserung der Wirksamkeit der NOx-Reduktion in
Kraftfahrzeugen   GME 2004P00539-DE-EPA   CC-4500   50310429.9-08   07 Jul 2005
  1614571   11 Jan 2006   1614571   27 Aug 2008   Kraftfahrzeugdach mit einer
Dachöffnung und einer Klappvorrichtung zum Öffnen und Schließen der Dachöffnung
sowie eine Klappvorrichtung hierfür und ein entsprechendes Kraftfahrzeug   GME
2004P00539-FR-EPA   CC-4500   05014762.8-2423   07 Jul 2005   1614571   11 Jan
2006   1614571   27 Aug 2008   Kraftfahrzeugdach mit einer Dachöffnung und einer
Klappvorrichtung zum Öffnen und Schließen der Dachöffnung sowie eine
Klappvorrichtung hierfür und ein entsprechendes Kraftfahrzeug   GME
2004P00539-GB-EPA   CC-4500   05014762.8-2423   07 Jul 2005   1614571   11 Jan
2006   1614571   27 Aug 2008   Kraftfahrzeugdach mit einer Dachöffnung und einer
Klappvorrichtung zum Öffnen und Schließen der Dachöffnung sowie eine
Klappvorrichtung hierfür und ein entsprechendes Kraftfahrzeug   GME
2004P00540-DE-EPA   CC-4500   05400020.3   01 Jul 2005   1614572   11 Jan 2006  
1614572   26 Dec 2007   Fahrzeugdacheinheit zum Schließen und Freigeben einer
Fahrzeugdachöffnung und hiermit ausgestattetes Kraftfahrzeug   GME
2004P00540-EP-EPA   CC-4500   05400020.3   01 Jul 2005   1614572   11 Jan 2006  
1614572   26 Dec 2007   Fahrzeugdacheinheit zum Schließen und Freigeben einer
Fahrzeugdachöffnung und hiermit ausgestattetes Kraftfahrzeug   GME
2004P00540-FR-EPA   CC-4500   05400020.3   01 Jul 2005   1614572   11 Jan 2006  
1614572   26 Dec 2007   Fahrzeugdacheinheit zum Schließen und Freigeben einer
Fahrzeugdachöffnung und hiermit ausgestattetes Kraftfahrzeug   GME
2004P00540-GB-EPA   CC-4500   05400020.3   01 Jul 2005   1614572   11 Jan 2006  
1614572   26 Dec 2007   Fahrzeugdacheinheit zum Schließen und Freigeben einer
Fahrzeugdachöffnung und hiermit ausgestattetes Kraftfahrzeug   GME
2004P00351-DE-EPA   CC-4300   502005003166.0-08   24 Jun 2005   1614596   11 Jan
2006   1614596   12 Mar 2008   Steuerungseinrichtung für eine Scheibenwisch- und
-waschanlage an einem Kraftfahrzeug   GME 2004P00351-EP-EPA   CC-4300  
05013629.0   24 Jun 2005   1614596   11 Jan 2006   1614596   12 Mar 2008  
Steuerungseinrichtung für eine Scheibenwisch- und -waschanlage an einem
Kraftfahrzeug   GME 2004P00351-FR-EPA   CC-4300   05013629.0   24 Jun 2005  
1614596   11 Jan 2006   1614596   12 Mar 2008   Steuerungseinrichtung für eine
Scheibenwisch- und -waschanlage an einem Kraftfahrzeug   GME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

2004P00351-GB-EPA   CC-4300   05013629.0   24 Jun 2005   1614596   11 Jan 2006  
1614596   12 Mar 2008   Steuerungseinrichtung für eine Scheibenwisch- und
-waschanlage an einem Kraftfahrzeug   GME 2004P00351-IT-EPA   CC-4300  
48634BE/2008   24 Jun 2005   1614596   11 Jan 2006   1614596   12 Mar 2008  
Steuerungseinrichtung für eine Scheibenwisch- und -waschanlage an einem
Kraftfahrzeug   GME 2004P00351-ES-EPA   CC-4300   05013629.0   24 Jun 2005  
2300901   11 Jan 2006   1614596   12 Mar 2008   Steuerungseinrichtung für eine
Scheibenwisch- und -waschanlage an einem Kraftfahrzeug   GME 2004P00359EPCZ  
CC-3105   05015293.3-2421   14 Jul 2005   1619067   25 Jan 2006   1619067   16
Jan 2008   Verfahren zur Einstellung einer Fahrgeschwindigkeit eines
Kraftfahrzeuges und Steuerschaltung für einen Motor und/oder ein Getriebe eines
Kraftfahrzeuges   GME 2004P00359EPDE   CC-3105   502005002542.3-08   14 Jul 2005
  1619067   25 Jan 2006   1619067   16 Jan 2008   Verfahren zur Einstellung
einer Fahrgeschwindigkeit eines Kraftfahrzeuges und Steuerschaltung für einen
Motor und/oder ein Getriebe eines Kraftfahrzeuges   GME 2004P00359EPFR   CC-3105
  05015293.3-2421   14 Jul 2005   1619067   25 Jan 2006   1619067   16 Jan 2008
  Verfahren zur Einstellung einer Fahrgeschwindigkeit eines Kraftfahrzeuges und
Steuerschaltung für einen Motor und/oder ein Getriebe eines Kraftfahrzeuges  
GME 2004P00359EPGB   CC-3105   05015293.3-2421   14 Jul 2005   1619067   25 Jan
2006   1619067   16 Jan 2008   Verfahren zur Einstellung einer
Fahrgeschwindigkeit eines Kraftfahrzeuges und Steuerschaltung für einen Motor
und/oder ein Getriebe eines Kraftfahrzeuges   GME 2004P00359EPIT   CC-3105  
48111BE/2008   14 Jul 2005   1619067   25 Jan 2006   1619067   16 Jan 2008  
Verfahren zur Einstellung einer Fahrgeschwindigkeit eines Kraftfahrzeuges und
Steuerschaltung für einen Motor und/oder ein Getriebe eines Kraftfahrzeuges  
GME 2004P00359EPES   CC-3105   05015293.3-2421   14 Jul 2005   2298888   25 Jan
2006   1619067   16 Jan 2008   Verfahren zur Einstellung einer
Fahrgeschwindigkeit eines Kraftfahrzeuges und Steuerschaltung für einen Motor
und/oder ein Getriebe eines Kraftfahrzeuges   GME 2003P30932EPDE   CC-4500  
502005001862.1-08   20 Jul 2005   1619082   25 Jan 2006   1619082   07 Nov 2007
  Kraftfahrzeug mit einer verriegelbaren Rastverbindung für einen Stoßfänger  
GME 2003P30932EPFR   CC-4500   05015711.4   20 Jul 2005   1619082   25 Jan 2006
  1619082   07 Nov 2007   Kraftfahrzeug mit einer verriegelbaren Rastverbindung
für einen Stoßfänger   GME 2003P30932EPGB   CC-4500   05015711.4   20 Jul 2005  
1619082   25 Jan 2006   1619082   07 Nov 2007   Kraftfahrzeug mit einer
verriegelbaren Rastverbindung für einen Stoßfänger   GME 2003P30932EPIT  
CC-4500   47738BE/2008   20 Jul 2005   1619082   25 Jan 2006   1619082   07 Nov
2007   Kraftfahrzeug mit einer verriegelbaren Rastverbindung für einen
Stoßfänger   GME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

2003P30932EPES   CC-4500   05015711.4   20 Jul 2005   2296013   16 Apr 2008  
1619082   07 Nov 2007   Kraftfahrzeug mit einer verriegelbaren Rastverbindung
für einen Stoßfänger   GME 2004P00547-FR-EPA   CC-4500   05015712.2-1523   20
Jul 2005   1619088   25 Jan 2006   1619088   15 Oct 2008   Vorderbau einer
Karosserie für ein Kraftfahrzeug   GME 2004P00547-GB-EPA   CC-4500  
05015712.2-1523   20 Jul 2005   1619088   25 Jan 2006   1619088   15 Oct 2008  
Vorderbau einer Karosserie für ein Kraftfahrzeug   GME 2004P00367EPDE   CC-4500
  502005002543.1-08   20 Jul 2005   1623881   08 Feb 2006   1623881   16 Jan
2008   Crashbox für Kraftfahrzeuge   GME 2004P00367EPFR   CC-4500   05015713.0  
20 Jul 2005   1623881   08 Feb 2006   1623881   16 Jan 2008   Crashbox für
Kraftfahrzeuge   GME 2004P00367EPGB   CC-4500   05015713.0   20 Jul 2005  
1623881   08 Feb 2006   1623881   16 Jan 2008   Crashbox für Kraftfahrzeuge  
GME GP-300854-DE-EPA   FCAR   01122200.7   37151   1202368   37378   1626454  
39526   FUEL CELL WITH CONVOLUTED MEA   GMNA GP-300854-EP-EPA   FCAR  
01122200.7   37151   1202368   37378   1626454   39526   FUEL CELL WITH
CONVOLUTED MEA   GMNA GP-300854-IT-EPA   FCAR   01122200.7   37151   1202368  
37378   1626454   39526   FUEL CELL WITH CONVOLUTED MEA   GMNA GP-300854-EP-EPD1
  FCAR   05023567.0   38652   1626454   38720   1626454   39526   FUEL CELL WITH
CONVOLUTED MEA   GMNA 2004P00818-EP-EPA   CC-3505   05016146.2-2311   26 Jul
2005   1630383   01 Mar 2006   1630383   15 Oct 2008   Verfahren zur
Funktionsdiagnose mindestens einer Ladungsbewegungsklappe   GME
2004P00818-FR-EPA   CC-3505   05016146.2-2311   26 Jul 2005   1630383   01 Mar
2006   1630383   15 Oct 2008   Verfahren zur Funktionsdiagnose mindestens einer
Ladungsbewegungsklappe   GME 2004P00818-GB-EPA   CC-3505   05016146.2-2311   26
Jul 2005   1630383   01 Mar 2006   1630383   15 Oct 2008   Verfahren zur
Funktionsdiagnose mindestens einer Ladungsbewegungsklappe   GME
2004P00545-DE-EPA   CC-4500   502005002333.1-08   01 Sep 2005   1632422   26 Dec
2007   1632422   26 Dec 2007   Karosserie für ein Kraftfahrzeug   GME
2004P00545-EP-EPA   CC-4500   05019050.3-2425   01 Sep 2005   1632422   08 Mar
2006   1632422   26 Dec 2007   Karosserie für ein Kraftfahrzeug   GME
2004P00545-FR-EPA   CC-4500   05019050.3-2425   01 Sep 2005   1632422   08 Mar
2006   1632422   26 Dec 2007   Karosserie für ein Kraftfahrzeug   GME
2004P00545-GB-EPA   CC-4500   05019050.3-2425   01 Sep 2005   1632422   08 Mar
2006   1632422   26 Dec 2007   Karosserie für ein Kraftfahrzeug   GME
GP-304449-EP-EPA   RD   05020585.5   38616   1645345   38819   1645345   39400  
HEATED DIE FOR HOT FORMING   GMNA GP-304449-FR-EPA   RD   05020585.5   38616  
1645345   38819   1645345   39400   HEATED DIE FOR HOT FORMING   GMNA
GP-304449-GB-EPA   RD   05020585.5   38616   1645345   38819   1645345   39400  
HEATED DIE FOR HOT FORMING   GMNA 2004P01091-EP-EPA   CC-4300   05017450.7-2421
  11 Aug 2005   1645470   12 Apr 2006   1645470   08 Oct 2008   Kraftfahrzeug
mit einem Außenspiegel   GME 2004P01091-FR-EPA   CC-4300   05017450.7-2421   11
Aug 2005   1645470   12 Apr 2006   1645470   08 Oct 2008   Kraftfahrzeug mit
einem Außenspiegel   GME 2004P01091-GB-EPA   CC-4300   05017450.7-2421   11 Aug
2005   1645470   12 Apr 2006   1645470   08 Oct 2008   Kraftfahrzeug mit einem
Außenspiegel   GME 2003P30230EPDE01   CC-OPEL   502004005044.1-08   02 Apr 2004
  1674341   28 Jun 2006   1674341   19 Sep 2007   Kraftfahrzeug mit einer auf
einem Schienenweg verschiebbaren Ladeplatte   GME 2003P30230EPFR01   CC-OPEL  
06006653.7-2421   02 Apr 2004   1674341   28 Jun 2006   1674341   19 Sep 2007  
Kraftfahrzeug mit einer auf einem Schienenweg verschiebbaren Ladeplatte   GME
2003P30230EPGB01   CC-OPEL   06006653.7-2421   02 Apr 2004   1674341   28 Jun
2006   1674341   19 Sep 2007   Kraftfahrzeug mit einer auf einem Schienenweg
verschiebbaren Ladeplatte   GME 2003P30230EPES01   CC-OPEL   06006653.7-2421  
02 Apr 2004   2294751   28 Jun 2006   1674341   19 Sep 2007   Kraftfahrzeug mit
einer auf einem Schienenweg verschiebbaren Ladeplatte   GME 2004P01263-DE-EPA  
CC-4301   06000683.0-2424   13 Jan 2006   1681476   19 Jul 2006   1681476   27
Feb 2008   Befestigungsanordnung für ein Bauteil an einer Wand   GME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

2004P01263-FR-EPA   CC-4301   06000683.0-2424   13 Jan 2006   1681476   19 Jul
2006   1681476   27 Feb 2008   Befestigungsanordnung für ein Bauteil an einer
Wand   GME 2004P01263-GB-EPA   CC-4301   06000683.0-2424   13 Jan 2006   1681476
  19 Jul 2006   1681476   27 Feb 2008   Befestigungsanordnung für ein Bauteil an
einer Wand   GME 2004P01291-DE-EPA   CC-4200   502006000406.2-08   27 Jan 2006  
1686020   02 Aug 2006   1686020   05 Mar 2008   Airbaggehäuse, Airbagmodul und
Sicherheitsanordnung zur Gewährleistung der ordnungsgemäßen Funktion des
Gasgenerators in einem Airbagmodul und Verfahren zur Herstellung eines solchen
Airbaggehäuses   GME 2004P01291-EP-EPA   CC-4200   06001675.5-1523   27 Jan 2006
  1686020   02 Aug 2006   1686020   05 Mar 2008   Airbaggehäuse, Airbagmodul und
Sicherheitsanordnung zur Gewährleistung der ordnungsgemäßen Funktion des
Gasgenerators in einem Airbagmodul und Verfahren zur Herstellung eines solchen
Airbaggehäuses   GME 2004P01291-FR-EPA   CC-4200   06001675.5-1523   27 Jan 2006
  1686020   02 Aug 2006   1686020   05 Mar 2008   Airbaggehäuse, Airbagmodul und
Sicherheitsanordnung zur Gewährleistung der ordnungsgemäßen Funktion des
Gasgenerators in einem Airbagmodul und Verfahren zur Herstellung eines solchen
Airbaggehäuses   GME 2004P01291-GB-EPA   CC-4200   06001675.5-1523   27 Jan 2006
  1686020   02 Aug 2006   1686020   05 Mar 2008   Airbaggehäuse, Airbagmodul und
Sicherheitsanordnung zur Gewährleistung der ordnungsgemäßen Funktion des
Gasgenerators in einem Airbagmodul und Verfahren zur Herstellung eines solchen
Airbaggehäuses   GME 2004P01291-IT-EPA   CC-4200   48550BE/2008   27 Jan 2006  
1686020   02 Aug 2006   1686020   05 Mar 2008   Airbaggehäuse, Airbagmodul und
Sicherheitsanordnung zur Gewährleistung der ordnungsgemäßen Funktion des
Gasgenerators in einem Airbagmodul und Verfahren zur Herstellung eines solchen
Airbaggehäuses   GME 2004P01291-PT-EPA   CC-4200   06001675.5-1523   27 Jan 2006
  1686020   02 Aug 2006   1686020   05 Mar 2008   Airbaggehäuse, Airbagmodul und
Sicherheitsanordnung zur Gewährleistung der ordnungsgemäßen Funktion des
Gasgenerators in einem Airbagmodul und Verfahren zur Herstellung eines solchen
Airbaggehäuses   GME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

2004P01291-SE-EPA   CC-4200   06001675.5-1523   27 Jan 2006   1686020   02 Aug
2006   1686020   05 Mar 2008   Airbaggehäuse, Airbagmodul und
Sicherheitsanordnung zur Gewährleistung der ordnungsgemäßen Funktion des
Gasgenerators in einem Airbagmodul und Verfahren zur Herstellung eines solchen
Airbaggehäuses   GME 2004P01291-ES-EPA   CC-4200   06001675.5-1523   27 Jan 2006
  2302261   02 Aug 2006   1686020   05 Mar 2008   Airbaggehäuse, Airbagmodul und
Sicherheitsanordnung zur Gewährleistung der ordnungsgemäßen Funktion des
Gasgenerators in einem Airbagmodul und Verfahren zur Herstellung eines solchen
Airbaggehäuses   GME 2004P01235EPCZ   CC-4300   06003007.9-2422   15 Feb 2006  
1693243   23 Aug 2006   1693243   11 Jul 2007   System und Verfahren zur
Einstellung der Betriebsart von personalisierbaren Fahrzeugfunktionen   GME
2004P01235EPDE   CC-4300   502006000028.8-08   15 Feb 2006   1693243   23 Aug
2006   1693243   11 Jul 2007   System und Verfahren zur Einstellung der
Betriebsart von personalisierbaren Fahrzeugfunktionen   GME 2004P01235EPFR  
CC-4300   06003007.9-2422   15 Feb 2006   1693243   23 Aug 2006   1693243   11
Jul 2007   System und Verfahren zur Einstellung der Betriebsart von
personalisierbaren Fahrzeugfunktionen   GME 2004P01235EPGB   CC-4300  
06003007.9-2422   15 Feb 2006   1693243   23 Aug 2006   1693243   11 Jul 2007  
System und Verfahren zur Einstellung der Betriebsart von personalisierbaren
Fahrzeugfunktionen   GME 2004P01235EPIT   CC-4300   06003007.9-2422   15 Feb
2006   1693243   23 Aug 2006   1693243   11 Jul 2007   System und Verfahren zur
Einstellung der Betriebsart von personalisierbaren Fahrzeugfunktionen   GME
2004P01235EPPT   CC-4300   06003007.9-2422   15 Feb 2006   1693243   17 Sep 2007
  1693243   11 Jul 2007   System und Verfahren zur Einstellung der Betriebsart
von personalisierbaren Fahrzeugfunktionen   GME 2004P01235EPSE   CC-4300  
06003007.9-2422   15 Feb 2006   1693243   23 Aug 2006   1693243   11 Jul 2007  
System und Verfahren zur Einstellung der Betriebsart von personalisierbaren
Fahrzeugfunktionen   GME 2004P01235EPTR   CC-4300   TR200706572T4   15 Feb 2006
  1693243   23 Aug 2006   1693243   11 Jul 2007   System und Verfahren zur
Einstellung der Betriebsart von personalisierbaren Fahrzeugfunktionen   GME
2004P01235EPES   CC-4300   06003007.9-2422   15 Feb 2006   2289723   23 Aug 2006
  1693243   11 Jul 2007   System und Verfahren zur Einstellung der Betriebsart
von personalisierbaren Fahrzeugfunktionen   GME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

2005P50066-DE-EPA   CC-4301   502006001040.2-08   15 Feb 2006   1695870   30 Aug
2006   1695870   09 Jul 2008   Verfahren zum Anklappen eines Außenspiegels eines
Kraftfahrzeugs   GME 2005P50066-EP-EPA   CC-4301   06003008.7   15 Feb 2006  
1695870   30 Aug 2006   1695870   09 Jul 2008   Verfahren zum Anklappen eines
Außenspiegels eines Kraftfahrzeugs   GME 2005P50066-FR-EPA   CC-4301  
06003008.7   15 Feb 2006   1695870   30 Aug 2006   1695870   09 Jul 2008  
Verfahren zum Anklappen eines Außenspiegels eines Kraftfahrzeugs   GME
2005P50066-GB-EPA   CC-4301   06003008.7   15 Feb 2006   1695870   30 Aug 2006  
1695870   09 Jul 2008   Verfahren zum Anklappen eines Außenspiegels eines
Kraftfahrzeugs   GME 2005P50066-IT-EPA   CC-4301   49651BE/2008   15 Feb 2006  
1695870   30 Aug 2006   1695870   09 Jul 2008   Verfahren zum Anklappen eines
Außenspiegels eines Kraftfahrzeugs   GME 2005P50066-PL-EPA   CC-4301  
06003008.7   15 Feb 2006   1695870   30 Aug 2006   1695870   09 Jul 2008  
Verfahren zum Anklappen eines Außenspiegels eines Kraftfahrzeugs   GME
2005P50088EP   CC-4711   06005458.2-2423   17 Mar 2006   1702794   20 Sep 2006  
1702794   29 Apr 2009   Kraftfahrzeugkarosserie   GME 2005P50088EPFR   CC-4711  
06005458.2-2423   17 Mar 2006   1702794   20 Sep 2006   1702794   29 Apr 2009  
Kraftfahrzeugkarosserie   GME 2005P50088EPGB   CC-4711   06005458.2-2423   17
Mar 2006   1702794   20 Sep 2006   1702794   29 Apr 2009  
Kraftfahrzeugkarosserie   GME 2004P01240-DE-EPA   CC-4205   502006000439.9-08  
14 Mar 2006   1702810   20 Sep 2006   1702810   12 Mar 2008  
Umschaltvorrichtung und Verfahren zum Umschalten einer
Fahrzeuginsassen-Rückhalteeinrichtung   GME 2004P01240-EP-EPA   CC-4205  
502006000439.9-08   14 Mar 2006   1702810   20 Sep 2006   1702810   12 Mar 2008
  Umschaltvorrichtung und Verfahren zum Umschalten einer
Fahrzeuginsassen-Rückhalteeinrichtung   GME 2004P01240-FR-EPA   CC-4205  
06005150.5   14 Mar 2006   1702810   20 Sep 2006   1702810   12 Mar 2008  
Umschaltvorrichtung und Verfahren zum Umschalten einer
Fahrzeuginsassen-Rückhalteeinrichtung   GME 2004P01240-GB-EPA   CC-4205  
06005150.5   14 Mar 2006   1702810   20 Sep 2006   1702810   12 Mar 2008  
Umschaltvorrichtung und Verfahren zum Umschalten einer
Fahrzeuginsassen-Rückhalteeinrichtung   GME 2004P01276EPDE   CC-4711  
06007245.1   06 Apr 2006   1712415   18 Oct 2006   1712415   16 Jan 2008  
Kraftfahrzeug mit in einer Normalposition kräftefreien und erst in einer
Crashposition eine Haltewirkung ausübenden Haltevorrichtung für einen
Scheinwerfer, sowie Scheinwerfer hierfür   GME 2004P01276EPFR   CC-4711  
06007245.1   06 Apr 2006   1712415   18 Oct 2006   1712415   16 Jan 2008  
Kraftfahrzeug mit in einer Normalposition kräftefreien und erst in einer
Crashposition eine Haltewirkung ausübenden Haltevorrichtung für einen
Scheinwerfer, sowie Scheinwerfer hierfür   GME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

2004P01276EPGB   CC-4711   06007245.1   06 Apr 2006   1712415   18 Oct 2006  
1712415   16 Jan 2008   Kraftfahrzeug mit in einer Normalposition kräftefreien
und erst in einer Crashposition eine Haltewirkung ausübenden Haltevorrichtung
für einen Scheinwerfer, sowie Scheinwerfer hierfür   GME 2004P01282EP   CC-4500
  06007563.7-1264   11 Apr 2006   1712433   18 Oct 2006   1712433   15 Jul 2009
  Einrichtung zur Abstützung einer Fronthaube an einem Karosserieteil eines
Kraftfahrzeuges   GME 2004P01282EPDE   CC-4500   502006004216.9-08   11 Apr 2006
  1712433   18 Oct 2006   1712433   15 Jul 2009   Einrichtung zur Abstützung
einer Fronthaube an einem Karosserieteil eines Kraftfahrzeuges   GME
2004P01282EPFR   CC-4500   06007563.7   11 Apr 2006   1712433   18 Oct 2006  
1712433   15 Jul 2009   Einrichtung zur Abstützung einer Fronthaube an einem
Karosserieteil eines Kraftfahrzeuges   GME 2004P01282EPGB   CC-4500   06007563.7
  11 Apr 2006   1712433   18 Oct 2006   1712433   15 Jul 2009   Einrichtung zur
Abstützung einer Fronthaube an einem Karosserieteil eines Kraftfahrzeuges   GME
2004P00534EP   CC-4500   06007648.6-1268   12 Apr 2006   1712452   18 Oct 2006  
1712452   25 Mar 2009   Fahrgastzelle für Personenkraftwagen   GME
2004P00534EPFR   CC-4500   06007648.6   12 Apr 2006   1712452   18 Oct 2006  
1712452   25 Mar 2009   Fahrgastzelle für Personenkraftwagen   GME
2004P00534EPGB   CC-4500   06007648.6   12 Apr 2006   1712452   18 Oct 2006  
1712452   25 Mar 2009   Fahrgastzelle für Personenkraftwagen   GME
2004P00126-EP-EPT   CC-4400   05714941.1-1523   04 Feb 2005   1713656   25 Oct
2006   1713656   27 May 2009   Kühleranordnung für ein Kraftfahrzeug   GME
2004P00126-FR-EPT   CC-4400   05714941.1-1523   04 Feb 2005   1713656   25 Oct
2006   1713656   27 May 2009   Kühleranordnung für ein Kraftfahrzeug   GME
2004P00126-GB-EPT   CC-4400   05714941.1-1523   04 Feb 2005   1713656   25 Oct
2006   1713656   27 May 2009   Kühleranordnung für ein Kraftfahrzeug   GME
2004P00126-DE-EPT   CC-4400   502005007348.7-08   04 Feb 2005       1713656   27
May 2009   Kühleranordnung für ein Kraftfahrzeug   GME 2003P30986-EP-EPT  
CC-4500   05707487.4-1267   18 Feb 2005   1718830   08 Nov 2006   1718830   05
Dec 2007   Scharniervorrichtung   GME 2003P30986-FR-EPT   CC-4500  
05707487.4-1267   18 Feb 2005   1718830   08 Nov 2006   1718830   05 Dec 2007  
Scharniervorrichtung   GME 2003P30986-GB-EPT   CC-4500   05707487.4-1267   18
Feb 2005   1718830   08 Nov 2006   1718830   05 Dec 2007   Scharniervorrichtung
  GME 2003P30986-IT-EPT   CC-4500   47944BE/2008   18 Feb 2005   1718830   08
Nov 2006   1718830   05 Dec 2007   Scharniervorrichtung   GME 2003P30986-ES-EPT
  CC-4500   05707487.4-1267   18 Feb 2005   2296135   16 Apr 2008   1718830   05
Dec 2007   Scharniervorrichtung   GME 2003P30986-DE-EPT   CC-4500  
502005002160.6-08   18 Feb 2005       1718830   05 Dec 2007  
Scharniervorrichtung   GME 2005P50676-EP-EPA   CC-11844200   06114123.0   18 May
2006       1724156   05 Nov 2008   set of baggage holders   GME
2005P50676-FR-EPA   CC-11844200   06114123.0   18 May 2006       1724156   05
Nov 2008   set of baggage holders   GME 2005P50676-GB-EPA   CC-11844200  
06114123.0   18 May 2006       1724156   05 Nov 2008   set of baggage holders  
GME 2004P00337-DE-EPT   CC-4300   50225007277.4-08   09 Mar 2005       1725725  
13 May 2009   Kraftfahrzeug mit einer Zentralverriegelung   GME
2005P50241-DE-EPA   CC-11844500   502006001214.6-08   07 Jun 2006       1733953
  30 Jul 2008   Hohlraummodulanordnung in Kraftfahrzeug   GME 2005P50241-FR-EPA
  CC-11844500   06011718.1   07 Jun 2006       1733953   30 Jul 2008  
Hohlraummodulanordnung in Kraftfahrzeug   GME 2005P50241-GB-EPA   CC-11844500  
06011718.1   07 Jun 2006       1733953   30 Jul 2008   Hohlraummodulanordnung in
Kraftfahrzeug   GME 2001P09630WEES01   CC-8310   06017727.6-2421   03 Jul 2002  
1743812   17 Jan 2007   1743812   28 May 2008   Fahrzeugkarosserie mit einer
nachgiebig gelagerten Fronthaube   GME 2001P09630WEFR01   CC-8310  
06017727.6-2421   03 Jul 2002   1743812   17 Jan 2007   1743812   28 May 2008  
Fahrzeugkarosserie mit einer nachgiebig gelagerten Fronthaube   GME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

2001P09630WEGB01   CC-8310   06017727.6-2421   03 Jul 2002   1743812   17 Jan
2007   1743812   28 May 2008   Fahrzeugkarosserie mit einer nachgiebig
gelagerten Fronthaube   GME 2001P09630WEIT01   CC-8310   49392BE/2008   03 Jul
2002   1743812   17 Jan 2007   1743812   28 May 2008   Fahrzeugkarosserie mit
einer nachgiebig gelagerten Fronthaube   GME 2001P09630WEDE01   CC-8310  
06017727.6-2421   03 Jul 2002   50212340.0-08   17 Jan 2007   1743812   28 May
2008   Fahrzeugkarosserie mit einer nachgiebig gelagerten Fronthaube   GME
2005P50819-DE-EPA   CC-11844500   05106564.7   18 Jul 2005       1745956   12
Mar 2008   Slidable door   GME 2005P50819-FR-EPA   CC-11844500   05106564.7   18
Jul 2005       1745956   12 Mar 2008   Slidable door   GME 2005P50819-GB-EPA  
CC-11844500   05106564.7   18 Jul 2005       1745956   12 Mar 2008   Slidable
door   GME 2005P50818-DE-EPA   CC-11844500   05106565.4   18 Jul 2005      
1745957   29 Oct 2008   vehicle door opening system   GME 2005P50818-EP-EPA  
CC-11844500   05106565.4   18 Jul 2005       1745957   29 Oct 2008   vehicle
door opening system   GME 2005P50818-FR-EPA   CC-11844500   05106565.4   18 Jul
2005       1745957   29 Oct 2008   vehicle door opening system   GME
2005P50818-GB-EPA   CC-11844500   05106565.4   18 Jul 2005       1745957   29
Oct 2008   vehicle door opening system   GME 2004P00307-EP-EPT   CC-3105  
05741729.7   03 May 2005   1747118   31 Jan 2007   1747118   15 Oct 2008  
Schallabsorbierendes Verkleidungselement   GME 2004P00307-FR-EPT   CC-3105  
05741729.7   03 May 2005   1747118   31 Jan 2007   1747118   15 Oct 2008  
Schallabsorbierendes Verkleidungselement   GME 2004P00307-GB-EPT   CC-3105  
05741729.7   03 May 2005   1747118   31 Jan 2007   1747118   15 Oct 2008  
Schallabsorbierendes Verkleidungselement   GME 2005P50447-DE-EPA   CC-11844300  
502006001429.7-08   12 Jul 2006   1749956   07 Feb 2007   1749956   27 Aug 2008
  Kraftfahrzeug mit einem Steuergerät   GME 2005P50447-EP-EPA   CC-11844300  
06014434.2-2423   12 Jul 2006   1749956   07 Feb 2007   1749956   27 Aug 2008  
Kraftfahrzeug mit einem Steuergerät   GME 2005P50447-FR-EPA   CC-11844300  
06014434.2-2423   12 Jul 2006   1749956   07 Feb 2007   1749956   27 Aug 2008  
Kraftfahrzeug mit einem Steuergerät   GME 2005P50447-GB-EPA   CC-11844300  
06014434.2-2423   12 Jul 2006   1749956   07 Feb 2007   1749956   27 Aug 2008  
Kraftfahrzeug mit einem Steuergerät   GME 2004P00311WEDE   CC-3105  
502005001587.8-08   18 May 2005   1751405   14 Feb 2007   1751405   26 Sep 2007
  Ölwannenanordnung   GME 2004P00311WEFR   CC-3105   05741889.9-1263   18 May
2005   1751405   14 Feb 2007   1751405   26 Sep 2007   Ölwannenanordnung   GME
2004P00311WEGB   CC-3105   05741889.9-1263   18 May 2005   1751405   14 Feb 2007
  1751405   26 Sep 2007   Ölwannenanordnung   GME 2004P00311WEIT   CC-3105  
05741889/50559BE/07   18 May 2005   1751405   14 Feb 2007   1751405   26 Sep
2007   Ölwannenanordnung   GME GP-306585-DE-EPA   PTC   06013957.3   05 Jul 2006
  1752236   14 Feb 2007   1752236   08 Oct 2008   ONLINE CONTROL OF BLOWING
AGENT CONTENT OF POLYMER BEADS FOR MAKING LOST FOAM PATTERNS   GMNA
GP-306585-EP-EPA   PTC   06013957.3   05 Jul 2006   1752236   14 Feb 2007  
1752236   08 Oct 2008   ONLINE CONTROL OF BLOWING AGENT CONTENT OF POLYMER BEADS
FOR MAKING LOST FOAM PATTERNS   GMNA GP-306585-FR-EPA   PTC   06013957.3   05
Jul 2006   1752236   14 Feb 2007   1752236   08 Oct 2008   ONLINE CONTROL OF
BLOWING AGENT CONTENT OF POLYMER BEADS FOR MAKING LOST FOAM PATTERNS   GMNA
GP-306585-IT-EPA   PTC   06013957.3   05 Jul 2006   1752236   14 Feb 2007  
1752236   08 Oct 2008   ONLINE CONTROL OF BLOWING AGENT CONTENT OF POLYMER BEADS
FOR MAKING LOST FOAM PATTERNS   GMNA GP-306787-DE-EPA   PTC   06013024.2   23
Jun 2006   1752237   14 Feb 2007   1752237   19 Mar 2008   LOST FOAM CASTING
APPARATUS FOR CREATING HOLLOW GATING   GMNA GP-306787-EP-EPA   PTC   06013024.2
  23 Jun 2006   1752237   14 Feb 2007   1752237   19 Mar 2008   LOST FOAM
CASTING APPARATUS FOR CREATING HOLLOW GATING   GMNA GP-306787-FR-EPA   PTC  
06013024.2   23 Jun 2006   1752237   14 Feb 2007   1752237   19 Mar 2008   LOST
FOAM CASTING APPARATUS FOR CREATING HOLLOW GATING   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

GP-306787-IT-EPA   PTC   06013024.2   23 Jun 2006   1752237   14 Feb 2007  
1752237   19 Mar 2008   LOST FOAM CASTING APPARATUS FOR CREATING HOLLOW GATING  
GMNA 2004P00337-EP-EPT   CC-4300   05715874.3-2311   09 Mar 2005   1725725   29
Nov 2006   17525725   13 May 2009   Kraftfahrzeug mit einer Zentralverriegelung
  GME 2004P00337-FR-EPT   CC-4300   05715874.3-2311   09 Mar 2005   1725725   29
Nov 2006   17525725   13 May 2009   Kraftfahrzeug mit einer Zentralverriegelung
  GME 2004P00337-GB-EPT   CC-4300   05715874.3-2311   09 Mar 2005   1725725   29
Nov 2006   17525725   13 May 2009   Kraftfahrzeug mit einer Zentralverriegelung
  GME 2004P00512WE   CC-4200   502005002234.3-08   27 May 2005   1755927   28
Feb 2007   1755927   12 Dec 2007   Sicherheitsanordnung für den Innenraum eines
Kraftfahrzeuges   GME 2004P00512WEDE   CC-4200   05747909.9   27 May 2005  
1755927   28 Feb 2007   1755927   12 Dec 2007   Sicherheitsanordnung für den
Innenraum eines Kraftfahrzeuges   GME 2004P00512WEFR   CC-4200   05747909.9   27
May 2005   1755927   28 Feb 2007   1755927   12 Dec 2007   Sicherheitsanordnung
für den Innenraum eines Kraftfahrzeuges   GME 2004P00512WEGB   CC-4200  
05747909.9   27 May 2005   1755927   28 Feb 2007   1755927   12 Dec 2007  
Sicherheitsanordnung für den Innenraum eines Kraftfahrzeuges   GME
2004P00512WEIT   CC-4200   48043BE/2008   27 May 2005   1755927   28 Feb 2007  
1755927   12 Dec 2007   Sicherheitsanordnung für den Innenraum eines
Kraftfahrzeuges   GME 2005P50335EP   CC-4201   06017729.2   25 Aug 2006  
1759900   07 Mar 2007   1759900   05 Nov 2008   Duftstoffgerät zur Anwendung in
einem Kraftfahrzeug   GME 2005P50335EPFR   CC-4201   06017729.2   25 Aug 2006  
1759900   07 Mar 2007   1759900   05 Nov 2008   Duftstoffgerät zur Anwendung in
einem Kraftfahrzeug   GME 2005P50335EPGB   CC-4201   06017729.2   25 Aug 2006  
1759900   07 Mar 2007   1759900   05 Nov 2008   Duftstoffgerät zur Anwendung in
einem Kraftfahrzeug   GME 2004P00570-DE-EPT   CC-3105   502005002239.4-08   15
Jun 2005   1761693   14 Mar 2007   1761693   12 Dec 2007   Abschätzung der
Temperatur eines Katalysators und Anwendungen dafür   GME 2004P00570-EP-EPT  
CC-3105   05755582.3-2311   15 Jun 2005   1761693   14 Mar 2007   1761693   12
Dec 2007   Abschätzung der Temperatur eines Katalysators und Anwendungen dafür  
GME 2004P00570-GB-EPT   CC-3105   05755582.3-2311   15 Jun 2005   1761693   14
Mar 2007   1761693   12 Dec 2007   Abschätzung der Temperatur eines Katalysators
und Anwendungen dafür   GME 2004P00570-IT-EPT   CC-3105   47943BE/2008   15 Jun
2005   1761693   14 Mar 2007   1761693   12 Dec 2007   Abschätzung der
Temperatur eines Katalysators und Anwendungen dafür   GME 2004P00570-SE-EPT  
CC-3105   05755582.3-2311   15 Jun 2005   1761693   14 Mar 2007   1761693   12
Dec 2007   Abschätzung der Temperatur eines Katalysators und Anwendungen dafür  
GME 2004P00570-FR-EPT   CC-3105   05755582.3   15 Jun 2005   2005124117   29 Dec
2005   1761693   12 Dec 2007   Abschätzung der Temperatur eines Katalysators und
Anwendungen dafür   GME 2005P50833-EP-EPA   CC-11844200   06016990.1-2424   16
Aug 2006   1762423   14 Mar 2007   1762423   29 Oct 2008   Kraftfahrzeug mit
einem Sitz   GME 2005P50833-FR-EPA   CC-11844200   06016990.1-2424   16 Aug 2006
  1762423   14 Mar 2007   1762423   29 Oct 2008   Kraftfahrzeug mit einem Sitz  
GME 2005P50833-GB-EPA   CC-11844200   06016990.1-2424   16 Aug 2006   1762423  
14 Mar 2007   1762423   29 Oct 2008   Kraftfahrzeug mit einem Sitz   GME
2004P00416-DE-EPT   CC-7300   502005005043.6-08   08 Jun 2005   1763412   21 Mar
2007   1763412   13 Aug 2008   Ankippsystem für eine Bördelvorrichtung   GME
2004P00416-EP-EPT   CC-7300   05750494.6-2302   08 Jun 2005   1763412   21 Mar
2007   1763412   13 Aug 2008   Ankippsystem für eine Bördelvorrichtung   GME
2004P00416-FR-EPT   CC-7300   05750494.6-2302   08 Jun 2005   1763412   21 Mar
2007   1763412   13 Aug 2008   2767Ankippsystem für eine Bördelvorrichtung   GME
2004P00416-GB-EPT   CC-7300   05750494.6-2302   08 Jun 2005   1763412   21 Mar
2007   1763412   13 Aug 2008   Ankippsystem für eine Bördelvorrichtung   GME
2004P00036-DE-EPT   CC-4500   502005005478.4-08   01 Jul 2005   2006002989   12
Jan 2006   1763459   24 Sep 2008   Kraftfahrzeug mit anhebbarer Haube   GME
2004P00036-EP-EPT   CC-4500   05770670.7-1264   01 Jul 2005   2006002989   12
Jan 2006   1763459   24 Sep 2008   Kraftfahrzeug mit anhebbarer Haube   GME
2004P00036-FR-EPT   CC-4500   05770670.7-1264   01 Jul 2005   2006002989   12
Jan 2006   1763459   24 Sep 2008   Kraftfahrzeug mit anhebbarer Haube   GME
2004P00036-GB-EPT   CC-4500   05770670.7-1264   01 Jul 2005   2006002989   12
Jan 2006   1763459   24 Sep 2008   Kraftfahrzeug mit anhebbarer Haube   GME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

2004P00090-DE-EPT   CC-4500   502005004463.0-08   23 Jun 2005   2006000406   05
Jan 2006   1763468   18 Jun 2008   Kraftfahrzeugkarosserie für ein Kraftfahrzeug
  GME 2004P00090-FR-EPT   CC-4500   05754446.2-1268   23 Jun 2005   2006000406  
05 Jan 2006   1763468   18 Jun 2008   Kraftfahrzeugkarosserie für ein
Kraftfahrzeug   GME 2004P00090-GB-EPT   CC-4500   05754446.2-1268   23 Jun 2005
  2006000406   05 Jan 2006   1763468   18 Jun 2008   Kraftfahrzeugkarosserie für
ein Kraftfahrzeug   GME 2005P50508EP   CC-11844300   06019235.8-1264   14 Sep
2006   1764283   21 Mar 2007   1764283   03 Dec 2008   Lenkradkranz für ein
Kraftfahrzeug   GME 2005P50508EPFR   CC-11844300   06019235.8   14 Sep 2006  
1764283   21 Mar 2007   1764283   03 Dec 2008   Lenkradkranz für ein
Kraftfahrzeug   GME 2005P50508EPGB   CC-11844300   06019235.8   14 Sep 2006  
1764283   21 Mar 2007   1764283   03 Dec 2008   Lenkradkranz für ein
Kraftfahrzeug   GME 2005P50481EP   CC-11842500   06019533.6-1268   19 Sep 2006  
1764289   21 Mar 2007   1764289   26 Nov 2008   Modulanordnung in einem
Kraftfahrzeug   GME 2005P50481EPFR   CC-11842500   06019533.6   19 Sep 2006  
1764289   21 Mar 2007   1764289   26 Nov 2008   Modulanordnung in einem
Kraftfahrzeug   GME 2005P50481EPGB   CC-11842500   06019533.6   19 Sep 2006  
1764289   21 Mar 2007   1764289   26 Nov 2008   Modulanordnung in einem
Kraftfahrzeug   GME 2005P50739-DE-EPA   CC-11844300   502006001052.6-08   14 Sep
2006   1767986   28 Mar 2007   1767986   09 Jul 2008   Monochrome
Anzeigevorrichtung mit einer Hintergrundbeleuchtung, Kraftfahrzeug und Verfahren
zum Betreiben einer monochromen Anzeigevorrichtung   GME 2005P50739-EP-EPA  
CC-11844300   06019220.0   14 Sep 2006   1767986   28 Mar 2007   1767986   09
Jul 2008   Monochrome Anzeigevorrichtung mit einer Hintergrundbeleuchtung,
Kraftfahrzeug und Verfahren zum Betreiben einer monochromen Anzeigevorrichtung  
GME 2005P50739-FR-EPA   CC-11844300   06019220.0   14 Sep 2006   1767986   28
Mar 2007   1767986   09 Jul 2008   Monochrome Anzeigevorrichtung mit einer
Hintergrundbeleuchtung, Kraftfahrzeug und Verfahren zum Betreiben einer
monochromen Anzeigevorrichtung   GME 2005P50739-GB-EPA   CC-11844300  
06019220.0   14 Sep 2006   1767986   28 Mar 2007   1767986   09 Jul 2008  
Monochrome Anzeigevorrichtung mit einer Hintergrundbeleuchtung, Kraftfahrzeug
und Verfahren zum Betreiben einer monochromen Anzeigevorrichtung   GME
2005P50739-IT-EPA   CC-11844300   49628BE/2008   14 Sep 2006   1767986   28 Mar
2007   1767986   09 Jul 2008   Monochrome Anzeigevorrichtung mit einer
Hintergrundbeleuchtung, Kraftfahrzeug und Verfahren zum Betreiben einer
monochromen Anzeigevorrichtung   GME 2004P00474-DE-EPT   CC-4300  
502005002847.3-08   29 Jun 2005   1769515   04 Apr 2007   1769515   13 Feb 2008
  Bedienungsmodul für ein Kraftfahrzeug   GME 2004P00474-FR-EPT   CC-4300  
05770701.0-2214   29 Jun 2005   1769515   04 Apr 2007   1769515   13 Feb 2008  
Bedienungsmodul für ein Kraftfahrzeug   GME 2004P00474-GB-EPT   CC-4300  
05770701.0-2214   29 Jun 2005   1769515   04 Apr 2007   1769515   13 Feb 2008  
Bedienungsmodul für ein Kraftfahrzeug   GME 2004P00474-IT-EPT   CC-4300  
48303BE/2008   29 Jun 2005   1769515   04 Apr 2007   1769515   13 Feb 2008  
Bedienungsmodul für ein Kraftfahrzeug   GME 2004P00474-ES-EPT   CC-4300  
05770701.0-2214   29 Jun 2005   2301040   04 Apr 2007   1769515   13 Feb 2008  
Bedienungsmodul für ein Kraftfahrzeug   GME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

2005P50626-DE-EPA   CC-11844200   502006000978.1-08   10 Oct 2006   1775175   18
Apr 2007   1775175   25 Jun 2008   Gasgenerator für eine Airbageinrichtung,
Bauteilsatz mit einem solchen Gasgenerator und einem Airbaggehäuse und Verfahren
zur Herstellung einer Airbageinrichtung   GME 2005P50626-EP-EPA   CC-11844200  
06021238.8   10 Oct 2006   1775175   18 Apr 2007   1775175   25 Jun 2008  
Gasgenerator für eine Airbageinrichtung, Bauteilsatz mit einem solchen
Gasgenerator und einem Airbaggehäuse und Verfahren zur Herstellung einer
Airbageinrichtung   GME 2005P50626-FR-EPA   CC-11844200   06021238.8   10 Oct
2006   1775175   18 Apr 2007   1775175   25 Jun 2008   Gasgenerator für eine
Airbageinrichtung, Bauteilsatz mit einem solchen Gasgenerator und einem
Airbaggehäuse und Verfahren zur Herstellung einer Airbageinrichtung   GME
2005P50626-GB-EPA   CC-11844200   06021238.8   10 Oct 2006   1775175   18 Apr
2007   1775175   25 Jun 2008   Gasgenerator für eine Airbageinrichtung,
Bauteilsatz mit einem solchen Gasgenerator und einem Airbaggehäuse und Verfahren
zur Herstellung einer Airbageinrichtung   GME 2005P50700EPFR   CC-11844500  
06021786.6   18 Oct 2006   1777112   25 Apr 2007   1777112   15 Oct 2008  
Kraftfahrzeug mit optimal positioniertem Antennenverbindungsstecker   GME
2005P50700EPGB   CC-11844500   06021786.6   18 Oct 2006   1777112   25 Apr 2007
  1777112   15 Oct 2008   Kraftfahrzeug mit optimal positioniertem
Antennenverbindungsstecker   GME 2004P00860-DE-EPT   CC-7400   502005003362.0-08
  19 Jul 2005   1781432   09 May 2007   1781432   19 Mar 2008   Verfahren zur
Fertigung von Automobilanbauteilen   GME 2004P00860-EP-EPT   CC-7400  
05766128.2   19 Jul 2005   1781432   09 May 2007   1781432   19 Mar 2008  
Verfahren zur Fertigung von Automobilanbauteilen   GME 2004P00860-FR-EPT  
CC-7400   05766128.2   19 Jul 2005   1781432   09 May 2007   1781432   19 Mar
2008   Verfahren zur Fertigung von Automobilanbauteilen   GME 2004P00860-GB-EPT
  CC-7400   05766128.2   19 Jul 2005   1781432   09 May 2007   1781432   19 Mar
2008   Verfahren zur Fertigung von Automobilanbauteilen   GME 2004P00860-PL-EPT
  CC-7400   05766128.2   19 Jul 2005   1781432   09 May 2007   1781432   19 Mar
2008   Verfahren zur Fertigung von Automobilanbauteilen   GME 2004P00860-ES-EPT
  CC-7400   05766128.2   19 Jul 2005   2301035   09 May 2007   1781432   19 Mar
2008   Verfahren zur Fertigung von Automobilanbauteilen   GME 2006P60046-EP-EPA
  CC-11847300   06124202.0-1523   16 Nov 2006       1787840   18 Feb 2009   Side
door location and paint damage in GA   GME 2006P60046-FR-EPA   CC-11847300  
06124202.0-1523   16 Nov 2006       1787840   18 Feb 2009   Side door location
and paint damage in GA   GME 2006P60046-GB-EPA   CC-11847300   06124202.0-1523  
16 Nov 2006       1787840   18 Feb 2009   Side door location and paint damage in
GA   GME H-199741-TH-NP   NAPD   044944   35994       17883   38315   ADAPTABLE
PICK UP TRUCK CONFIGURATION   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

2005P50905-ES-EPA   CC-11844200   06025882.9   14 Dec 2006   1798110   20 Jun
2007   1798110   28 May 2008   Türinnenverkleidung mit Staufach zur Aufbewahrung
eines Gegenstands, insbesondere eines Regenschirms   GME 2005P50905-FR-EPA  
CC-11844200   06025882.9   14 Dec 2006   1798110   20 Jun 2007   1798110   28
May 2008   Türinnenverkleidung mit Staufach zur Aufbewahrung eines Gegenstands,
insbesondere eines Regenschirms   GME 2005P50905-GB-EPA   CC-11844200  
06025882.9   14 Dec 2006   1798110   20 Jun 2007   1798110   28 May 2008  
Türinnenverkleidung mit Staufach zur Aufbewahrung eines Gegenstands,
insbesondere eines Regenschirms   GME 2005P50905-IT-EPA   CC-11844200  
49257BE/2008   14 Dec 2006   1798110   20 Jun 2007   1798110   28 May 2008  
Türinnenverkleidung mit Staufach zur Aufbewahrung eines Gegenstands,
insbesondere eines Regenschirms   GME 2005P50905-DE-EPA   CC-11844200  
06025882.9   14 Dec 2006   502006000838.6-08   20 Jun 2007   1798110   28 May
2008   Türinnenverkleidung mit Staufach zur Aufbewahrung eines Gegenstands,
insbesondere eines Regenschirms   GME 2006P60091-EP-EPA   CC-12843205  
06126128.5-2421   14 Dec 2006       1798448   25 Feb 2009   Transport and
assembly device, driveshaft in gearbox   GME 2006P60091-GB-EPA   CC-12843205  
06126128.5-2421   14 Dec 2006       1798448   25 Feb 2009   Transport and
assembly device, driveshaft in gearbox   GME 2005P50902EP   CC-11844300  
06025513.0-1523   11 Dec 2006   1798588   20 Jun 2007   1798588   08 Jul 2009  
Bediensystem zum Bedienen von Funktionen in einem Fahrzeug   GME 2005P50902EPDE
  CC-11844300   06025513.0   11 Dec 2006   1798588   20 Jun 2007   1798588   08
Jul 2009   Bediensystem zum Bedienen von Funktionen in einem Fahrzeug   GME
2005P50902EPFR   CC-11844300   06025513.0   11 Dec 2006   1798588   20 Jun 2007
  1798588   08 Jul 2009   Bediensystem zum Bedienen von Funktionen in einem
Fahrzeug   GME 2005P50902EPGB   CC-11844300   06025513.0   11 Dec 2006   1798588
  20 Jun 2007   1798588   08 Jul 2009   Bediensystem zum Bedienen von Funktionen
in einem Fahrzeug   GME 2005P50748EP   CC-4206   06025412.5-1523   08 Dec 2006  
1800943   27 Jun 2007   1800943   18 Feb 2009   Kopfstütze mit plastisch
deformierbarem Komfortelement   GME 2005P50748-FR-EPA   CC-4206  
06025412.5-1523   08 Dec 2006   1800943   27 Jun 2007   1800943   18 Feb 2009  
Kopfstütze mit plastisch deformierbarem Komfortelement   GME 2005P50748-GB-EPA  
CC-4206   06025412.5-1523   08 Dec 2006   1800943   27 Jun 2007   1800943   18
Feb 2009   Kopfstütze mit plastisch deformierbarem Komfortelement   GME
2005P50922-FR-EPA   CC-12843105   06026221.9-2311   18 Dec 2006   1801369   27
Jun 2007   1801369   20 Aug 2008   Saugrohr-Zylinderkopfanordnung   GME
2005P50922-GB-EPA   CC-12843105   06026221.9-2311   18 Dec 2006   1801369   27
Jun 2007   1801369   20 Aug 2008   Saugrohr-Zylinderkopfanordnung   GME
2005P50922-DE-EPA   CC-12843105   502006001379.7-08   18 Dec 2006       1801369
  20 Aug 2008   Saugrohr-Zylinderkopfanordnung   GME 2005P50965EP   CC-11844300
  06024980.2   02 Dec 2006   1801911   27 Jun 2007   1801911   04 Mar 2009  
Antenne für ein Kraftfahrzeug   GME 2005P50965EPFR   CC-11844300   06024980.2  
02 Dec 2006   1801911   27 Jun 2007   1801911   04 Mar 2009   Antenne für ein
Kraftfahrzeug   GME 2005P50965EPGB   CC-11844300   06024980.2   02 Dec 2006  
1801911   27 Jun 2007   1801911   04 Mar 2009   Antenne für ein Kraftfahrzeug  
GME H-196273-MX-NP   ATC   9300351   33991       181451   35174   WEATHERIZED
CURB SIDE CHARGER   GMNA 2005P50478EP   CC-11842500   07005984.5-2421   23 Mar
2007   1839966   03 Oct 2007   1839966   26 Nov 2008   Vorrichtung zur Halterung
einer Gurtspanneinrichtung   GME 2005P50478EPGB   CC-11842500   07005984.5-2421
  23 Mar 2007       1839966   26 Nov 2008   Vorrichtung zur Halterung einer
Gurtspanneinrichtung   GME H-196303-MX-NP   ATC   9502014   34817       184851  
35580   A COMPOSITE CORE DESIGNED FOR INDUCTIVE COUPLED TRANSFORMER PROBES  
GMNA H-196502-MX-NP   ATC   9502013   34810       185003   35594  
ELECTROMAGNETICALLY SHIELDED INDUCTIVE CHARGING APPARATUS   GMNA
2006P60182-EP-EPA   CC-11844800   07009362.0-1523   10 May 2007       1862664  
25 Mar 2009   Pilzventil   GME 2006P60182-GB-EPA   CC-11844800   07009362.0-1523
  10 May 2007       1862664   25 Mar 2009   Pilzventil   GME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

2006P60196-EP-EPA   CC-11844600   06016310.2-1523   04 Aug 2006   1884396  
06 Feb 2008   1884396   25 Feb 2009   METHOD OF ADAPTING YAW RATE ERROR IN
CONTROLLING LIMITED SLIP DIFFERENTIALS   GME 2006P60196-FR-EPA   CC-11844600  
06016310.2-1523   04 Aug 2006   1884396   06 Feb 2008   1884396   25 Feb 2009  
METHOD OF ADAPTING YAW RATE ERROR IN CONTROLLING LIMITED SLIP DIFFERENTIALS  
GME 2006P60196-GB-EPA   CC-11844600   06016310.2-1523   04 Aug 2006   1884396  
06 Feb 2008   1884396   29 Jan 2009   METHOD OF ADAPTING YAW RATE ERROR IN
CONTROLLING LIMITED SLIP DIFFERENTIALS   GME 2006P60197-DE-EPA   CC-11844600  
602006007229.5-08   04 Aug 2006     13 Feb 2008   1886864   10 Jun 2009   METHOD
OF CONTROLLING TORQUE TRANSFER DIRECTION IN A LIMITED SLIP DIFFERENTIAL   GME
2006P60197-EP-EPA   CC-11844600   06016308.6-2422   04 Aug 2006     13 Feb 2008
  1886864   10 Jun 2009   METHOD OF CONTROLLING TORQUE TRANSFER DIRECTION IN A
LIMITED SLIP DIFFERENTIAL   GME 2006P60197-FR-EPA   CC-11844600  
06016308.6-2422   04 Aug 2006     13 Feb 2008   1886864   10 Jun 2009   METHOD
OF CONTROLLING TORQUE TRANSFER DIRECTION IN A LIMITED SLIP DIFFERENTIAL   GME
2006P60197-GB-EPA   CC-11844600   06016308.6-2422   04 Aug 2006     13 Feb 2008
  1886864   10 Jun 2009   METHOD OF CONTROLLING TORQUE TRANSFER DIRECTION IN A
LIMITED SLIP DIFFERENTIAL   GME 2006P60568EP   CC-11844200   07016597.2  
24 Aug 2007     27 Feb 2008   1891870   06 May 2009   Beschlag für einen
Sicherheitsgurt   GME 2006P60568EPDE   CC-11844200   502007000689.0-08   24 Aug
2007       1891870   06 May 2009   Beschlag für einen Sicherheitsgurt   GME
2006P60568-FR-EPA   CC-11844200   07016597.2   24 Aug 2007     27 Feb 2008  
1891870   06 May 2009   Beschlag für einen Sicherheitsgurt   GME
2006P60568-GB-EPA   CC-11844200   07016597.2   24 Aug 2007     27 Feb 2008  
1891870   06 May 2009   Beschlag für einen Sicherheitsgurt   GME 2004P01053EP  
CC-4500   07016614.5   24 Aug 2007     05 Mar 2008   1894787   01 Apr 2009  
Kraftfahrzeug mit einem ausziehbaren Heckträger   GME 2004P01053-FR-EPA  
CC-4500   07016614.5   24 Aug 2007     05 Mar 2008   1894787   01 Apr 2009  
Kraftfahrzeug mit einem ausziehbaren Heckträger   GME 2004P01053-GB-EPA  
CC-4500   07016614.5   24 Aug 2007     05 Mar 2008   1894787   01 Apr 2009  
Kraftfahrzeug mit einem ausziehbaren Heckträger   GME GP-308007-EP-EPA   RD  
07017401.6   05 Sep 2007   1900934   20 Feb 2008   1900934   17 Jun 2009   FUEL
INJECTOR   GMNA 2005P50258-EP-EPT   CC-2701   06776323.5-1262   20 Jul 2006  
1912764   23 Apr 2008   1912764   15 Jul 2009   Andruckvorrichtung für ein
Spannsystem   GME 2006P60169-EP-EPA[2]   CC-14013100   07021146.1-2311   06 Nov
2006       1918541   25 Feb 2009   Operating Method for a Particulate Filter,
data processor program product and control apparatus therefore   GME
2006P60169-GB-EPA[2]   CC-14013100   07021146.1-2311   06 Nov 2006       1918541
  25 Feb 2009   Operating Method for a Particulate Filter, data processor
program product and control apparatus therefore   GME 2005P50728-FR-EPT  
CC-11844300   06776324.3   20 Jul 2006       1922464   08 Oct 2008  
Kraftfahrzeug und Türschloss für eine Tür eines Kraftfahrzeugs   GME
2005P50728-GB-EPT   CC-11844300   06776324.3   20 Jul 2006       1922464   08
Oct 2008   Kraftfahrzeug und Türschloss für eine Tür eines Kraftfahrzeugs   GME
2006P61018-EP-EPA   CC-11844500   07024176.5-2421   13 Dec 2007   1935702  
25 Jun 2008   1935702   01 Jul 2009   18Tankklappenmodul   GME 1994P18949 DE  
CC-6302   19500995.9-09   14 Jan 1995   19500995   11 Jan 1996   19500995   17
Oct 1996   Befestigungselement   GME 1995P09031 DE   CC-8151   19501680.7-09  
20 Jan 1995   19501680   08 Aug 1996   19501680   09 Jan 1997   Fußhebelwerk für
ein Kraftfahrzeug   GME 1995P09012 DE   CC-8370/Bosch   19503223.3-13   02 Feb
1995       19503223   08 Jun 2000   Zündkerze für eine Brennkraftmaschine   GME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

1995P09002 DE   CC-8330   19504237.9-09   09 Feb 1995   19504237   14 Aug 1996  
19504237   14 Jun 1999   Türschloßbetätigung   GME 1995P09007 DE   CC-8011  
19506160.8-42   22 Feb 1995   19506160   29 Aug 1996   19506160   05 Dec 2005  
Rahmenkonstruktion für Kraftfahrzeuge   GME 1995P09006 DE   CC-8162  
19506272.8-09   23 Feb 1995   19506272   29 Aug 1996   19506272   25 Oct 2005  
Verfahren zur Klopfregelung eines Verbrennungsmotors   GME 1995P09017 DE  
CC-8144   19509475.1-09   16 Mar 1995   19509475   19 Sep 1996   19509475   05
Jul 2001   Schaltgestänge-Verbindung   GME 1995P09016 DE   CC-8012  
19509477.8-14   16 Mar 1995   19509477   19 Sep 1996   19509477   30 Mar 2007  
Schaltvorrichtung für ein Geschwindigkeits-Wechselgetriebe   GME 1995P09026 DE  
CC-8320   19517018.0-09   10 May 1995   19517018   14 Nov 1996   19517018   18
Nov 2004   Kraftfahrzeugbodenblech   GME 1995P09044 DE   CC-8320   19524560.1-09
  06 Jul 1995   19524560   09 Jan 1997   19524560   06 Aug 1999   Hinterbau für
ein Kraftfahrzeug   GME 1995P09048 DE   CC-8151/8153   19524982.8-09   08 Jul
1995   19524982   09 Jan 1997   19524982   23 Apr 1999   Dichtung für eine
Bremseinrichtung   GME 1995P09063 DE   CC-1510   19531863.3-09   30 Aug 1995  
19531863   06 Mar 1997   19531863   31 Mar 1999   Verfahren zum Beseitigen von
Lackfehlern, insbesondere an Karosserien von Kraftfahrzeugen   GME 1995P09062 DE
  CC-8139   19531864.1-09   30 Aug 1995   19531864   13 Mar 1997   19531864   07
Feb 2003   Mittels Keilverzahnung herstellbare Verbindung zwischen Welle und
Nabe   GME 1995P09066 DE   CC-7605   19535722.1-12   26 Sep 1995   19535722   27
Mar 1997   19535722   20 Mar 2002   Betätigungsvorrichtung für eine
Reibungskupplung eines Kraftfahrzeuges   GME 1995P09069 DE   CC-8152  
19537157.7-14   06 Oct 1995   19537157   10 Apr 1997   19537157   06 May 2003  
Deckel für einen Vorratsbehälter zur Aufnahme eines hydraulischen Fluids   GME
1995P09070 DE   CC-8570   19537158.5-09   06 Oct 1995   19537158   10 Apr 1997  
19537158   02 Dec 1998   Prüfstand für Kraftfahrzeuge   GME 1995P09075 DE  
CC-8320   19540934.5-09   03 Nov 1995   19540934   07 May 1997   19540934   18
Jun 1998   Trennwand   GME 1995P09076 DE   CC-8010   19541268.0-09   06 Nov 1995
  19541268   07 May 1997   19541268   17 Jun 2004   Metallische Flachdichtung  
GME 1995P09079 DE   CC-8012   19542523.5-09   15 Nov 1995   19542523   22 May
1997   19542523   20 Dec 2002   Verbundlenker-Hinterachse   GME 1995P09080 DE  
CC-8350   19543642.3-09   23 Nov 1995   19543642   28 May 1997   19543642   02
Nov 2000   Verfahren zum Erzeugen eines Durchbruchs in einem Verkleidungsteil
und zur Durchführung des Verfahrens gestaltetes Verkleidungsteil   GME
1995P09081 DE   CC-8133   19543937.6-09   25 Nov 1995   19543937   28 May 1997  
19543937   16 Sep 2002   Be- und Entlüftungsvorrichtung für Kraftstoffbehälter
von Kraftfahrzeugen   GME 1995P09085 DE   CC-8139   19545319.0-14   05 Dec 1995
  19545319   12 Jun 1997   19545319   26 Mar 2007   Schalteinrichtung für
Kraftfahrzeug-Wechselgetriebe   GME 1995P09086 DE   CC-8380   19547403.1-09   19
Dec 1995   19547403   26 Jun 1997   19547403   24 Apr 2006   Kraftfahrzeug mit
einer elektrischen Anlage   GME 1995P09087 DE   CC-8154   19548149.6-09   22 Dec
1995   19548149   26 Jun 1997   19548149   02 Jan 2009   Audio-Einrichtung in
einem Kraftfahrzeug   GME 1996P09089 DE   CC-8320   19600460.8-09   09 Jan 1996
  19600460   10 Jul 1997   19600460   02 Mar 2000   Karosserievorderbau für ein
Kraftfahrzeug   GME 1996P09098 DE   CC-8320   19603980.0-21   05 Feb 1996  
19603980   07 Aug 1997   19603980   18 Oct 1999   Für ein Kraftfahrzeug
vorgesehener Längsträger mit einer als Blechteil ausgebildeten Abschleppöse  
GME 1996P09104 DE   CC-8340   19606265.9-51   21 Feb 1996   19606265   28 Aug
1997   19606265   26 Mar 1999   Diebstahlsicherungseinrichtung für
Kraftfahrzeuge sowie Verfahren zur Diebstahlsicherung   GME 1996P09105 DE  
CC-8360   19606780.4-09   23 Feb 1996   19606780   28 Aug 1997   19606780   14
Aug 1998   Schwenkbare Rückenlehne eines Kraftfahrzeugsitzes, insbesondere eines
Fondsitzes   GME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

1996P09111 DE   CC-8360   19608851.8-09   07 Mar 1996   19608851   11 Sep 1997  
19608851   06 Apr 2001   Aus Kunststoff bestehende Führungshülse für die
Tragstange einer Kopfstütze   GME 1996P09113 DE   CC-6304   19609250.7-09   09
Mar 1996   19609250   11 Sep 1997   19609250   23 Oct 2000   Elastische
Federendauflage, insbesondere für eine tonnenförmig gewickelte Feder einer
Kraftfahrzeugachse   GME 1996P09114 DE   CC-8380   19610201.4-09   15 Mar 1996  
19610201   18 Sep 1997   19610201   27 Apr 2004   Zur Montage an einem Halteteil
eines Kraftfahrzeuges ausgebildete Scheibenwaschanlage   GME 1996P09117 DE  
CC-8585   19610917.5-09   20 Mar 1996   19610917   25 Sep 1997   19610917  
10 Nov 2000   Kindersicherheitssitz für Kraftfahrzeuge   GME 1996P09118 DE  
CC-8012   19611114.5-09   21 Mar 1996   19611114   25 Sep 1997   19611114  
30 May 2005   Radaufhängung einer ungelenkten Kraftfahrzeugachse   GME
1996P09119 DE   CC-8152/7258   19611115.3-09   21 Mar 1996   19611115   25 Sep
1997   19611115   28 Sep 2006   Gehäuse für ein hydraulisch unterstütztes
Zahnstangenlenkgetriebe   GME 1996P09125 DE   CC-6302   19613908.2-09   06 Apr
1996   19613908   09 Oct 1997   19613908   29 Jul 2004  
Schaltgestänge-Verbindung   GME 1996P09134 DE   CC-8017   19617548.8-32   02 May
1996   19617548   06 Nov 1997   19617548   12 Jun 2008   Elektromotorisch
antreibbares Kraftfahrzeug   GME 1996P09136 DE   CC-8350   19618817.2-42   10
May 1996   19618817   13 Nov 1997   19618817   16 Apr 2007  
Beifahrer-Airbag-Modul in einem Kraftfahrzeug   GME 1996P09139 DE   CC-8380  
19620350.3-09   21 May 1996   19620350   27 Nov 1997   19620350   26 Jun 2000  
Anzeigeinstrument   GME 1996P09140 DE   CC-8585   19621373.8-09   28 May 1996  
19621373   04 Dec 1997   19621373   23 Jul 1999   Drei-Punkt-Sitzgurtanordnung  
GME 1996P09143 DE   CC-8013   19622146.3-16   01 Jun 1996   19622146   04 Dec
1997   19622146   30 Mar 2001   Kraftfahrzeugsitz   GME 1996P09146 DE   CC-8350
  19623578.2-09   13 Jun 1996   19623578   18 Dec 1997   19623578   05 Oct 2004
  Airbagmodul   GME 1996P09147 DE   CC-8350   19623579.0-09   13 Jun 1996  
19623579   18 Dec 1997   19623579   24 Oct 2005   Kraftfahrzeug-Armaturentafel
aus Kunststoff mit einer Airbag- Abdeckung   GME 1996P09151 DE   CC-8151/8153  
19627775.2-09   10 Jul 1996   19627775   15 Jan 1998   19627775   15 Sep 2004  
Kraftfahrzeug   GME 1996P09154 DE   CC-8320   19629244.1-09   19 Jul 1996  
19629244   22 Jan 1998   19629244   06 Aug 2002   Schnappscharnier für eine
Tankklappe   GME 1996P09157 DE   CC-8320   19630303.6-56   26 Jul 1996  
19630303   29 Jan 1998   19630303   19 Jun 2008   Dichtungsanordnung für eine
Öffnung in der Querwand eines Kraftfahrzeuges   GME 1996P09156 DE   CC-8163  
19630304.4-09   26 Jul 1996   19630304   29 Jan 1998   19630304   21 Jul 2003  
Verfahren zur Prüfung des Schneeansaugverhaltens von Kraftfahrzeugen und
Prüfvorrichtung zur Durchführung dieses Verfahrens   GME 1996P09158-DE-NP  
CC-8013/8151   19631868.8-21   07 Aug 1996   19631868   12 Feb 1998   19631868  
04 Sep 2008   Anordnung zur Lagerung eines Pedals   GME 1996P09160 DE   CC-8360
  19632586.2-09   13 Aug 1996   19632586   19 Feb 1998   19632586   11 Aug 2004
  Anordnung eines Seiten-Airbag-Moduls an einem Kraftfahrzeugsitz   GME
1996P09161 DE   CC-8013/8320   19632712.1-09   14 Aug 1996   19632712   19 Feb
1998   19632712   18 Feb 2002   Karosserievorderbau für ein Kraftfahrzeug   GME
1996P09163 DE   CC-8151   19633140.4-09   16 Aug 1996   19633140   19 Feb 1998  
19633140   02 Aug 2004   Steckzapfen   GME 1996P09167 DE   CC-8139  
19635798.5-09   04 Sep 1996   19635798   05 Mar 1998   19635798   02 Sep 2002  
Montagehilfe   GME 1996P09168 DE   CC-8133   19635799.3-24   04 Sep 1996  
19635799   05 Mar 1998   19635799   30 Jun 2008   Dämpfungsschlauch   GME
1996P09170 DE   CC-8350   19636660.7-09   10 Sep 1996   19636660   12 Mar 1998  
19636660   21 Mar 2002   Fahrzeugsitz mit integriertem Seitenairbag   GME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

1996P09173 DE   CC-8034   19637108.2-09   12 Sep 1996   19637108   19 Mar 1998  
19637108   10 May 2005   Insassenschutzsystem für Kraftfahrzeuge sowie ein
Verfahren zur kontinuierlichen Überwachung der Sitzposition des Insassen   GME
1996P09182 DE   CC-8310   19643010.0-09   18 Oct 1996   19643010   23 Apr 1998  
19643010   30 Nov 2004   Bodenblech für den rückwärtigen Bereich einer
Kraftfahrzeug Karosserie   GME 1996P09184 DE   CC-Mendes   19644170.6-09   24
Oct 1996   19644170   30 Apr 1998   19644170   13 Sep 2000   Verkleidung für
eine axial und in der Höhe verstellbare Lenksäule   GME 1996P09183 DE  
CC-Mendes   19644171.4-09   24 Oct 1996   19644171   30 Apr 1998   19644171   09
Jun 2005   Verkleidung für eine axial und in der Höhe verstellbare Lenksäule  
GME 1996P09186 DE   CC-8310   19644200.1-42   24 Oct 1996   19644200   30 Apr
1998   19644200   17 Mar 2004   Kraftfahrzeug-Karosserie   GME 1996P09187 DE  
CC-8340   19644605.8-09   26 Oct 1996       19644605   10 Sep 1997  
Kraftfahrzeug mit Mitteln zur Anzeige und/oder Auswertung von
Außentemperatur-Meßsignalen   GME 1996P09188 DE   CC-8360   19644606.6-09   26
Oct 1996   19644606   30 Apr 1998   19644606   12 Jun 2002   Fahrzeugsitz mit
einem verstellbaren vorderen Sitzflächenabschnitt   GME 1996P09190 DE   CC-8012
  19645343.7-09   04 Nov 1996   19645343   07 May 1998   19645343   06 Sep 2006
  Radaufhängung für ein lenkbares Fahrzeugrad   GME 1996P09200 DE   CC-8350  
19648137.6-09   21 Nov 1996   19648137   28 May 1998   19648137   14 May 2001  
Airbagmodul   GME 1996P09201 DE   CC-8390   19648330.1-21   22 Nov 1996  
19648330   28 May 1998   19648330   24 Nov 2005   Kraftfahrzeugkarosserie   GME
H-195184-DE-NP   PTE   19649424.9   35397       19649424   37364   TORQUE
ESTIMATION FOR ENGINE SPEED CONTROL   GMNA H-195186-DE-NP   PTE   19649451.6  
35397       19649451   37903   PREDICTIVE SPARK CONTROLLER   GMNA 1996P09204 DE
  CC-8350   19650268.3-09   04 Dec 1996   19650268   10 Jun 1998   19650268   22
Nov 2005   Airbagmodul   GME 1996P09205 DE   CC-8320   19651627.7-42   12 Dec
1996   19651627   18 Jun 1998   19651627   29 Sep 2006   Unterbaustruktur einer
Kraftfahrzeugkarosserie   GME 1996P09208 DE   CC-8151   19652014.2-21   13 Dec
1996   19652014   18 Jun 1998   19652014   22 Aug 2002   Pedallagerung für ein
Kraftfahrzeug   GME 1997P09211 DE   CC-8131   19701294.9-09   16 Jan 1997  
19701294   23 Jul 1998   19701294   14 May 2001   Entlüftungsvorrichtung für
einen Kraftstofftank in einem Kraftfahrzeug   GME 2001P09693 DE   CC-KENDRION  
19701775.4-09   20 Jan 1997   19701775   23 Jul 1998   19701775   13 Jul 2001  
Vorrichtung zum Verriegeln von geteilt klappbaren Rückenlehnen an
Kraftfahrzeugrücksitzen   GME 1997P09212 DE   CC-8601   19702258.8-09   23 Jan
1997       19702258   06 Sep 1999   Sitzanordnung, insbesondere für den Laderaum
eines Kraftfahrzeuges   GME 1997P09213 DE   CC-11844200   19703767.4   01 Feb
1997   19703767   13 Aug 1998   19703767   12 Apr 2005   Gehäuse für den Gassack
in einem Kraftfahrzeug   GME 1997P09215 DE   CC-5721   19704945.1-09   10 Feb
1997   19704945   13 Aug 1998   19704945   02 Sep 2005   Drehstapelbare Kiste  
GME 1997P09219 DE   CC-8013   19706355.1-22   19 Feb 1997       19706355   03
Sep 1997   Laderaumabdeckung für Kraftfahrzeuge   GME 1997P09220 DE  
CC-11019062   19706734.4-09   20 Feb 1997   19706734   27 Aug 1998   19706734  
13 Jun 2000   Entlüftungsvorrichtung und Verfahren zu ihrer Herstellung   GME
1997P09227 DE   CC-6302   19709303.5-09   07 Mar 1997   19709303   10 Sep 1998  
19709303   25 Jul 2003   Vorrichtung zum Verbinden eines Fahrzeugsitzes mit
einem Fahrzeugboden   GME 1997P09228 DE   CC-8017   19710311.1-09   13 Mar 1997
  19710311   17 Sep 1998   19710311   29 Mar 1999   Schwingungsdämpfer für
Kraftfahrzeuge   GME 1997P09229 DE   CC-8320   19710894.6-09   15 Mar 1997  
19710894   17 Sep 1998   19710894   26 Oct 2005   Wandstruktur   GME 1997P09231
DE   CC-8013   19712847.5-09   27 Mar 1997   19712847   01 Oct 1998   19712847  
02 Aug 2005   Vorrichtung zum Abdichten einer von einer Lenkspindel durchsetzten
Öffnung   GME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

1997P09232 DE   CC-8390   19712856.4-09   27 Mar 1997   19712856   01 Oct 1998  
19712856   15 Mar 2005   Bauteil für Kraftfahrzeuge   GME 1997P09239 DE  
CC-8012   19719301.3-09   07 May 1997   19719301   12 Nov 1998   19719301   25
Aug 2003   Aufbauseitige Lagerung eines Stoßdämpfers   GME 1997P09244 DE  
CC-8320   19724557.9-09   11 Jun 1997   19724557   17 Dec 1998   19724557   20
Apr 2004   Selbsttragende Fahrzeugkarosserie   GME 1996P09179 DE01   CC-8320  
19730290.4-42   15 Jul 1997   19730290   02 Apr 1998   19730290   02 Feb 2001  
Bodengruppe für eine Kraftfahrzeug-Karosserie   GME 1997P09257 DE   CC-8360  
19731058.3-09   19 Jul 1997   19731058   21 Jan 1999   19731058   27 Jun 2005  
Aktive Kopfstütze, insbesondere für einen Kraftfahrzeugsitz   GME 1997P09260 DE
  CC-8250   19732385.5-09   25 Jul 1997   19732385   28 Jan 1999   19732385   06
Sep 1999   Befestigung für einen Kindersitz auf dem Rücksitz eines Kraftfahr-
zeuges   GME 1997P09261 DE   CC-8380   19732940.3-09   31 Jul 1997      
19732940   09 Mar 1998   Polklemmen-Schutzelement   GME 1997P09263 DE   CC-8370
  19735976.0-16   19 Aug 1997   19735976   25 Feb 1999   19735976   14 Nov 2000
  Bedien- und Steuereinheit für eine Heizungs-, Belüftungs- und/oder Klimaanlage
sowie für eine Zusatzheizung eines Kraftfahrzeugs   GME 1997P19263 DE   CC-8370
  19735977.9-16   19 Aug 1997   19735977   25 Feb 1999   19735977   14 Nov 2000
  Bedien- und Steuereinheit für eine Heizungs-, Belüftungs- und/oder Klimaanlage
und für die Sitzheizungs- und/oder Sitzbelüftungsanlage   GME 1997P09264 DE  
CC-5721   19736359.8-09   21 Aug 1997   19736359   25 Feb 1999   19736359   29
Mar 2005   Stapel, bestehend aus mehreren Lagen gleichartiger und
ineinandersteckbarer Teile   GME 1997P09268 DE   CC-IVM   19737643.6-09   28 Aug
1997   19737643   04 Mar 1999   19737643   25 Feb 2002   Armlehne für einen
Sitz, insbesondere einen Kraftfahrzeugsitz   GME 1997P09267 DE   CC-8320  
19738024.7-34   30 Aug 1997   19738024   04 Mar 1999   19738024   27 Jan 2004  
Vorrichtung zum Befestigen einer Batterie in einem Fahrzeug   GME 1997P09273 DE
  CC-8153   19739858.8-09   11 Sep 1997   19739858   18 Mar 1999   19739858   10
Jan 2006   Anordnung eines Rückschlagventils   GME 1997P09272 DE   CC-8320  
19739870.7-09   11 Sep 1997   19739870   18 Mar 1999   19739870   24 Jan 2006  
Zentriervorrichtung mit mindestens einem Führungsbolzen   GME 1997P09275 DE  
CC-8320   19740368.9-09   13 Sep 1997   19740368   18 Mar 1999   19740368   26
Jul 2005   Verstärkte Karosseriesäule   GME 1997P09276 DE   CC-8017  
19741896.1-09   23 Sep 1997   19741896   22 Apr 1999   19741896   09 Mar 1999  
Vorrichtung zur bildlichen Darstellung von Bereichen der Umgebung eines
Kraftfahrzeugs   GME 1997P09278 DE   CC-8320   19743873.3-09   04 Oct 1997  
19743873   08 Apr 1999   19743873   06 Jun 2003   Befestigung für eine
vormontierte Baueinheit   GME 1997P09280 DE   CC-8139   19744172.6-09   07 Oct
1997   19744172   08 Apr 1999   19744172   19 May 2006   Schalteinrichtung für
ein Kraftfahrzeug-Wechselgetriebe   GME 1997P09293 DE   CC-8370   19751370.0-09
  20 Nov 1997       19751370   30 Jul 1998   Heizungs-, Belüftungs- und/oder
Klimaanlage für Kraftfahrzeuge   GME 1997P09295 DE   CC-8320   19752073.1-09  
25 Nov 1997   19752073   27 May 1999   19752073   24 Nov 2005  
Kraftfahrzeugkarosserie mit einem Strukturquerträger   GME 1997P09300 DE  
CC-8320   19753885.1-09   05 Dec 1997   19753885   10 Jun 1999   19753885   22
Jul 2003   Türrahmen mit einem Schließbolzen   GME 1997P09301 DE   CC-8139  
19754760.5-09   10 Dec 1997   19754760   17 Jun 1999   19754760   02 Feb 2005  
Schaltvorrichtung für ein Gangwechselgetriebe eines Kraftfahrzeuges   GME
H-194381-IS-NP   RD   4346   35200       1977   38366   ELECTROLYTIC PRODUCTION
PROCESS FOR MAGNESIUM AND ITS ALLOYS   GMNA 1997P09302 DE01   CC-Thyssen  
19802918.7-21   27 Jan 1998   19802918   17 Jun 1999   19802918   26 Apr 2007  
Vorrichtung zum Montieren von Scheiben an einer Kfz-Karosserie   GME 1998P09312
DE   CC-8017   19803345.1-09   29 Jan 1998   19803345   05 Aug 1999   19803345  
21 May 2002   Warnsystem in Kraftfahrzeugen   GME 1998P09311 DE   CC-8012/Saab  
19803347.8-21   29 Jan 1998   19803347   05 Aug 1999   19803347   13 Dec 2006  
Lagerbock für einen Radlenker   GME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

1998P09314 DE   CC-8601   19805017.8-21   07 Feb 1998   19805017   12 Aug 1999  
19805017   07 May 2009   Halter für ein Trinkgefäß   GME 1998P09317 DE   CC-8310
  19807158.2-21   20 Feb 1998   19807158   26 Aug 1999   19807158.2-21   12 Mar
2009   Pralldämpfer   GME 1998P09320 DE   CC-8320   19808233.9-09   27 Feb 1998
  19808233   02 Sep 1999   19808233   18 Oct 2004   Schraubverbindung   GME
1998P09322 DE   CC-8151   19809050.1-12   04 Mar 1998   19809050   09 Sep 1999  
19809050   14 Jul 2008   Kugelgelenkbolzen   GME 1998P09329 DE   CC-8370  
19813093.7-09   25 Mar 1998       19813093.7-09   22 Apr 1999   Kraftfahrzeug
mit einer Heizungs- und Belüftungs- bzw. Klimaanlage   GME 1998P09330 DE  
CC-8320   19813094.5-09   25 Mar 1998       19813094   19 Jan 2005  
Fahrzeugkarosserie mit zwei A-Säulen   GME 1998P09333 DE   CC-8011  
19813546.7-12   27 Mar 1998   19813546   30 Sep 1999   19813546   20 Oct 2006  
Drehmomentübertragende Verbindung einer ersten mit einer zweiten Welle   GME
1998P09338 DE   CC-8370   19815167.5-09   04 Apr 1998   19815167   07 Oct 1999  
19815167   23 Jun 2006   Kraftstoffleitungssystem   GME 1998P09342 DE   CC-8164
  19818195.7-09   23 Apr 1998   19818195   28 Oct 1999   19818195   27 May 2003
  Vorrichtung zum gleichzeitigen Betätigen zweier Gaswechselventile   GME
1998P09345 DE   CC-8013   19820542.2-26   08 May 1998   19820542   11 Nov 1999  
19820542.2-09   20 Oct 2006   Pedal und Pedalanordnung   GME 1999P09436 DE  
CC-OPEL   19821396.4-09   13 May 1998       19821396   01 Feb 1999   Sitz,
insbesondere schmaler Sitz, für eine Sitzreihe eines Kraft- fahrzeuges   GME
H-199263-DE-NP   NAPD   19823303.5   35940       19823303   38995   CUT-IN
MANAGEMENT FOR AN ADAPTIVE CRUISE CONTROL SYSTEM   GMNA 1998P09351 DE   CC-8570
  19824443.6-09   30 May 1998       19824443   25 Feb 1999   Flachbahneinheit
für Kraftfahrzeug- und/oder Reifen-Prüfstände   GME 1998P09355 DE   CC-8153  
19826060.1-21   12 Jun 1998   19826060   16 Dec 1999   19826060   02 Jan 2009  
Radzierblende   GME 1998P09362 DE   CC-8151   19832417.0-09   18 Jul 1998  
19832417   20 Jan 2000   19832417   04 Oct 2005   Verbindung zwischen einem
Hauptrahmen und einem Hilfsrahmen   GME 1998P09361 DE   CC-8320   19832418.9-09
  18 Jul 1998   19832418   20 Jan 2000   19832418   19 Apr 2004  
Karosseriebauteil mit einem Zentrierbolzen und Verfahren zur Reparatur eines
solchen   GME 1998P09367 DE   CC-8370   19834878.9-09   01 Aug 1998   19834878  
03 Feb 2000   19834878   14 Mar 2006   Lautsprecher für ein Kraftfahrzeug   GME
1998P09376 DE   CC-8320   19838955.8-09   27 Aug 1998   19838955   02 Mar 2000  
19838955   28 Mar 2005   Fahrzeugkarosserie mit einem Verformungselement   GME
1999P09437 DE   CC-4200   19841363.7-16   10 Sep 1998       19841363   12 Nov
1999   Kraftfahrzeug-Rücksitz mit klappbarer Rückenlehne und absenkbarem
Sitzteil   GME 1999P09437 DE   CC-PORSCHE   19841363.7-16   10 Sep 1998      
19841363   12 Nov 1999   Kraftfahrzeug-Rücksitz mit klappbarer Rückenlehne und
absenkbarem Sitzteil   GME G-2870-JP-NP   PTTA   407094   33233       1984325  
34997   ADAPTIVE CONTROL OF AN AUTOMATIC TRANSMISSION   GMNA 1998P09382 DE  
CC-8153   19843316.6-12   22 Sep 1998   19843316   23 Mar 2000   19843316   21
Mar 2006   Kraftübertragungsglied   GME 1998P09381 DE   CC-UniWien  
19843317.4-13   22 Sep 1998   19843317   23 Mar 2000   19843317   29 Jan 2009  
Beheiztes Einspritzventil für fremdgezündete Brennkraftmaschinen   GME
1998P09384 DE   CC-8340   19844867.8-22   30 Sep 1998   19844867   06 Apr 2000  
19844867   27 Sep 2006   Vorrichtung für Kraftfahrzeuge zur
Benutzeridentifikation   GME 2001P09627-DE-NP   CC-KENDRION   19846633.1-16   09
Oct 1998       19846633   23 Sep 1999   Vorrichtung zum Verriegeln von geteilt
klappbaren Rückenlehnen von Rücksitzen eines Kraftfahrzeugs   GME 1998P09393 DE
  CC-8340   19846793.1-09   10 Oct 1998   19846793   13 Apr 2000   19846793   22
Sep 2004   An einer Wand aus Dünnblech zu befestigendes elektronisches
Bauelement für Kraftfahrzeuge   GME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

1998P09394 DE   CC-83-10   19847743.0-21   16 Oct 1998   19847743   20 Apr 2000
  19847743   09 Apr 2009   Stoßfänger für ein Kraftfahrzeug   GME 1998P09395 DE
  CC-8330   19848753.3-09   22 Oct 1998   19848753   27 Apr 2000   19848753   14
Jul 2004   Frontscheibe für ein Kraftfahrzeug   GME 1998P09397 DE   CC-8330  
19849397.5-09   27 Oct 1998   19849397   04 May 2000   19849397   28 Nov 2006  
Funkschlüssel für ein Kraftfahrzeug   GME 1998P09398 DE   CC-8320  
19849398.3-42   27 Oct 1998   19849398   04 May 2000   19849398   26 Jul 2004  
Fahrzeugstirnwand   GME 1998P09400 DE   CC-8360   19850793.3-16   04 Nov 1998  
19850793   11 May 2000   19850793   19 Jun 2007   Befestigung für eine Armlehne
an einem Sitz eines Kraftfahrzeuges   GME 1998P09399 DE   CC-8015  
19850794.1-09   04 Nov 1998       19850794   04 Aug 1999   Kraftfahrzeug mit
einem Sicherungskasten   GME 1998P09404 DE   CC-8570   19852357.2-09   13 Nov
1998       19852357   20 Apr 2000   Kraftfahrzeug mit Mitteln zur Warnung eines
Fahrers   GME 1998P09407 DE   CC-8340   19856695.6-51   09 Dec 1998      
19856695   10 Jul 2008   Verfahren und Vorrichtung zur Identifikation eines
Fahrzeugnutzers   GME H-194386-MX-NP   RD   9606073   35402       198727   36791
  METHOD OF FORMING REFRACTORY COATED FOUNDRY CORE   GMNA H-197875-DE-NP   PTE  
19900292.4   36167       19900292   37531   UNIVERSAL CONNECTING ROD FIXTURE AND
METHOD   GMNA 1999P09413 DE   CC-5721   19900371.8-27   08 Jan 1999   19900371  
13 Jul 2000   19900371   31 Jul 2008   Kistenstecksystem   GME 1999P09417 DE  
CC-8390   19902232.1-21   21 Jan 1999   19902232   27 Jul 2000   19902232   03
Jul 2008   Kraftfahrzeugkarosserie   GME 1999P09420 DE   CC-9010   19907372.4-09
  20 Feb 1999       19907372   08 Feb 2000   Vorrichtung zur Sicherung von
Kraftfahrzeugen gegen Diebstahl   GME 1999P09421 DE   CC-8330   19907373.2-09  
20 Feb 1999   19907373   24 Aug 2000   19907373   30 Jan 2003   Fixiermittel  
GME 1999P09427 DE   CC-8310   19909603.1-21   05 Mar 1999   19909603   07 Sep
2000   19909603   27 May 2008   Einrichtung zur Befestigung eines Fahrrades  
GME 1999P09428 DE   CC-8310   19909606.6-21   05 Mar 1999   19909606   07 Sep
2000   19909606   19 Jun 2008   Einrichtung zur Befestigung eines Fahrrades  
GME 1999P09438-DE-NP   CC-8340   19918162.4-09   22 Apr 1999   19918162   23 Nov
2000   19918162   18 Sep 2000   System zur Ansteuerung von Funktionen eines
Fahrzeuges,insbesondereKraftfahrzeuges, vornehmlich von Zentralverriegelung
und/oder Diebstahlwarnanlage, durch Fernbedienung   GME 1999P09439 DE   CC-8140
  19918544.1-09   23 Apr 1999   19918544   02 Nov 2000   19918544   16 Feb 2004
  Kühlsystem für eine flüssigkeitsgekühlte Brennkraftmaschine   GME 1999P09443
DE   CC-8330   19923491.4-09   21 May 1999   19923491   23 Nov 2000   19923491  
16 Aug 2006   Verfahren zur Montage einer Fensterscheibe und Kraftfahrzeug mit
einer solchen Fensterscheibe   GME 1999P09444 DE   CC-8350   19926425.2-21   10
Jun 1999   19926425   14 Dec 2000   19926425   10 Jul 2008   Aufblasvorrichtung
für eine Airbageinheit   GME 1999P09445 DE   CC-8161   19926648.4-54   11 Jun
1999   19926648   14 Dec 2000   19926648   11 Sep 2008   Verfahren zum Betrieb
einer Meßvorrichtung in Behältern von Fahr- zeugen   GME 1999P09447 DE   CC-8370
  19926651.4-09   11 Jun 1999       19926651   24 Jul 2000   Bedienelement für
eine Vielzahl von Kraftfahrzeug-Funktionen   GME 1999P09446 DE   CC-8370  
19926652.2-09   11 Jun 1999       19926652   19 Jan 2000  
Betätigungsvorrichtung   GME 2001P09671 DE   CC-8015   19930616.8-21   02 Jul
1999       19930616   14 Sep 2000   Hardtop-Fahrzeugdach   GME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

1999P09450 DE   CC-8330   19931173.0-56   06 Jul 1999   19931173   11 Jan 2001  
19931173   18 Jun 2008   Fahrzeugteil, vorzugsweise Kraftfahrzeugdach sowie
Verfahren zum Verschrauben von Halteböcken in Schweißkanälen eines solchen
Fahrzeugteiles   GME 1999P09451 DE   CC-8350   19932327.5-56   10 Jul 1999  
19932327   18 Jan 2001   19932327   29 May 2008   Innenverkleidungsteil für ein
Kraftfahrzeug   GME 1999P09453 DE   CC-8340   19933824.8-56   20 Jul 1999  
19933824   01 Feb 2001   19933824   06 Jun 2008   Datenkommunikationssystem  
GME 1999P09457 DE   CC-8120   19937681.6-09   10 Aug 1999   19937681  
15 Mar 2001   19937681   05 Jun 2001   Spannrolle für einen Riementrieb   GME
1999P09458 DE   CC-8380   19939189.0-09   18 Aug 1999   19939189   22 Feb 2001  
19939189   10 Sep 2008   Schalter, insbesondere Rückfahrleuchtenschalter für
Kraftfahrzeuge   GME 1999P09462 DE   CC-8380   19940985.4-09   28 Aug 1999  
19940985   01 Mar 2001   19940985   24 Feb 2005   Dichtungselement für Stecker  
GME 1999P09469 DE   CC-4255   19942384.9-09   04 Sep 1999   19942384   15 Mar
2001   19942384   10 Jul 2001   Lötvorrichtung   GME H-201397-DE-NP   PTE  
19944293.2   36418       19944293   38820   ENGINE LUBRICATION SYSTEM   GMNA
1999P09475 DE   CC-8360   19945585.6-09   23 Sep 1999   19945585   29 Mar 2001  
19945585   13 Feb 2006   Anordnung zur stufenweisen Verstellung einer Kopfstütze
bei einem Kraftfahrzeugsitz   GME 1999P09477 DE   CC-8360   19947148.7-09   01
Oct 1999   19947148   05 Apr 2001   19947148   26 Feb 2004   Abdeckvorrichtung
für eine Fahrzeugsitzverstelleinrichtung   GME 1999P09479 DE   CC-8330  
19947776.0-09   05 Oct 1999   19947776   12 Apr 2001   19947776   28 Jun 2006  
Halteeinrichtung für einen Dachlastträger   GME 1999P09483 DE   CC-8340  
19950293.5-09   19 Oct 1999   19950293   06 Dec 2001   19950293   16 Feb 2004  
Antriebsvorrichtung für Scheibenwischer von Kraftfahrzeugen   GME 1999P09486 DE
  CC-8585   19954383.6-09   12 Nov 1999   19954383   17 May 2001   19954383   02
Jun 2006   Fangtisch für einen Kindersitz   GME 1999P09491 DE   CC-8320  
19956430.2-09   24 Nov 1999   19956430   31 May 2001   19956430   12 Oct 2006  
Fahrzeugkarosserie   GME 1999P09499 DE   CC-8380   19963144.1-09   24 Dec 1999  
19963144   28 Jun 2001   19963144   25 Sep 2008   Selbstjustierender
Stößelschalter   GME 1999P09500 DE   CC-8351   19963146.8-09   24 Dec 1999  
19963146   12 Jul 2001   19963146   03 May 2005   Kraftfahrzeugsitz mit einer
Sensoreinrichtung zur Erkennung der Sitzbelegung   GME 2000G09509 DE   CC-8390  
20001945.7   03 Feb 2000       20001945   13 Apr 2000   Spreizniet   GME
2000G09513 DE   CC-8390   20002097.8   05 Feb 2000       20002097.8  
30 Mar 2000   Vorrichtung zur vorübergehenden Halterung einer Leitung   GME
2000G09532 DE   CC-8136   20005879.7   30 Mar 2000       20005879   21 Jun 2000
  Schutzkappe für den Serviceventilanschluss eines Kraftstoff- verteilerrohres  
GME 2000G09566 DE   CC-8320   20016291.8   20 Sep 2000       20016291   01 Mar
2001   Querträger   GME 2000G09571 DE   CC-8018   20017034.1   04 Oct 2000      
20017034   15 Mar 2001   Eckverbindung zweier Holme   GME 2000G09581 DE  
CC-Lemförder   20019636.7   17 Nov 2000       20019636   25 Jan 2001  
Airbagbaueinheit   GME 2001P09653WOAU   CC-8011   2002321000   25 Jul 2002      
2002321000   30 Nov 2006   Doppelarmgelenkscharnier für die Fronthaube eines
Kraftfahrzeuges   GME 2000G09524 DE01   CC-8360   20023543.5   07 Mar 2000      
20023543   11 Nov 2004   Abdeckung für ein Schienenpaar eines
Kraftfahrzeugsitzes   GME 1999G09457 DE   CC-8120   20023706.3   03 Aug 2000    
  20023706   01 Sep 2005   Spannrolle für einen Riementrieb   GME
GP-303400-CN-NP   RD   200410087727.4   38282   1619114   38497   2004100877274
  39421   APPARATUS AND METHOD FOR LESSING THE ACCUMULATION OF HIGH BOILING
FRACTION FROM FUEL IN INTAKE VALVES OF COMBUSTION ENGINES   GMNA
GP-302756-AU-PCT   PTC   2004260006   38072       2004260006   39331   ALUMINUM
ALLOY FOR ENGINE BLOCKS   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

2003P30244WOCN   CC-5000   200480013880.0   23 Apr 2004   2004097198  
11 Nov 2004   200480013880.0   05 Nov 2008   Verbrennungsmotor für den Betrieb
mit zwei unterschiedlich klopffesten Kraftstoffen   GME GP-304489-AU-NP   RD  
2005215618   38394       2005215618   39940   METHOD AND APPARATUS FOR HYDROGEN
GENERATION   GMNA GP-304516-AU-NP   RD   2005217951   38385       2005217951  
39933   HYDROGEN GENERATOR PHOTOVOLTAIC ELECTROLYSIS REACTOR SYSTEM   GMNA
GP-306470-AU-PCT   RD   2005305023   02 Nov 2005       2005305023   23 Apr 2009
  CONTROL LOGIC FOR FLUID FLOW CONTROL DEVICES   GMNA 2004P00090-ZA-PCT  
CC-4500   2006/10668   23 Jun 2005   2006000406   05 Jan 2006   2006/10668   30
Jan 2008   Kraftfahrzeugkarosserie für ein Kraftfahrzeug   GME 2004P00416-CN-PCT
  CC-7300   200580021223.5   08 Jun 2005   2006000295   05 Jan 2006   2006000295
  02 Jan 2009   Ankippsystem für eine Bördelvorrichtung   GME GP-305628-AU-NP  
NAPD   2006200481   38751       2006200481   39870   VEHICLE CENTER PILLAR
STRUCTURE   GMNA GP-308050-CN-RD   DES   200630123089.7   06 Jul 2006      
200630123089.7   23 Jan 2008   VEHICLE BODY   GMNA 2001G09600 DE   CC-8151  
20103248.1   23 Feb 2001       20103248   03 May 2001   Pedalwerk für ein
Kraftfahrzeug   GME 2001G09605 DE   CC-8151   20103296.1   24 Feb 2001      
20103296   16 Aug 2001   Richtungsdefiniertes Verbinder-Halter-System   GME
2001G09607 DE   CC-8018   20103379.8   26 Feb 2001       20103379   13 Jun 2001
  Karosserievorderbau eines Kraftfahrzeuges   GME 2001G09606 DE   CC-8182  
20103398.4   27 Feb 2001       20103398   23 May 2001   Lagerung mit
Elastomerbuchse   GME 2001G09609 DE01   CC-8380   20122229.9   22 Mar 2001      
20122229   23 Sep 2004   Steckverbindung zum Befestigen eines Bandes zum Bündeln
von Leitungen   GME 2001G09694 DE01   CC-3221   20122651.0   22 Sep 2001      
20122651.0   14 Dec 2006   Lagerung eines Schalthebels   GME 2003G30934 DE  
CC-3205   202004003836.6   04 Mar 2004       202004003836.6   13 May 2004  
Schalthebel   GME 2004G00472 DE   CC-4300   202004006593.2   27 Apr 2004      
202004006593   15 Jul 2004   Steuergerät für einen Heckscheibenwischer eines
Kraftfahrzeugs   GME 2004G00511 DE   CC-4500   202004011632.4   24 Jul 2004    
  202004011632.4   23 Sep 2004   Befestigungsvorrichtung für ein Kühlermodul in
einem Kraftfahrzeug   GME 2004G00551 DE   CC-4600   202004016150.8   19 Oct 2004
      202004016150.8   16 Dec 2004   Lagerung eines Seilzuges für eine
Feststellbremse eines Kraftfahrzeuges   GME 2004G00278 DE01   CC-3105  
202004020722.2   13 May 2004       202004020722.2   22 Dec 2005  
Katalysatorstütze, Befestigung am Flansch Katalysatorausgang, ohne
Schweißverbindung   GME 2004G00248 DE   CC-4300   202004006171.6   20 Apr 2004  
    202004171.6   01 Jul 2004   Gehäuse für einen fernbedienbaren elektronischen
Schlüssel   GME 2006G60065 DE   CC-11844500   202006002070.5   03 Feb 2006      
2020060020705   14 Jun 2006   Stoßfängeranordnung für ein Kraftfahrzeug   GME
2006G60743 DE   CC-11847300   202006015367.5   05 Oct 2006       202006015367  
08 Mar 2007   Verbund mit zwei Blechen   GME 2006P60389-DE-UM   CC-11844200  
202006018755.3   01 Jul 2006       202006018755   08 Mar 2007   Konsole für ein
Fahrzeug   GME 2006G61186 DE   CC-11844200   202006019121.6   19 Dec 2006      
202006019121   22 Feb 2007   Konsole für ein Fahrzeug   GME 2006P60991-DE-UM  
CC-11847300   202006019227.1   19 Dec 2006       202006019227   08 Mar 2007  
Transportgestell   GME 2007G70052 DE   CC-11844200   202007002384.7   17 Feb
2007       202007002384.7   12 Apr 2007   Fahrzeugsitz für einen
Personenkraftwagen   GME P000571-DE-NP   PTT   202007007257.0   22 May 2007    
  202007007257.0   26 Jun 2008   MULTI-SPEED TRANSMISSION   GMNA P001182-DE-NP  
PTT   202007007702.5   31 May 2007       202007007702   28 Aug 2008  
MULTI-SPEED TRANSMISSION   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

2007P70603-DE-UM   CC-11847300   202007008424.2   24 May 2007       202007008424
  22 Nov 2007   Schaumstoffelement mit Kunststoffgitter   GME 2007G70321 DE  
CC-11844400   202007009384.5   04 Jul 2007       202007009384.5   11 Oct 2007  
Expansionsventil mit Verschlusskappe   GME 2002G09763 DE   CC-3221   20201244.1
  29 Jan 2002       20201244   04 Apr 2002   Schalthebelanordnung mit
klemmgeschütztem Balg   GME 2002G09779 DE   CC-2513   20204623.0   01 Mar 2002  
    20204623   29 Aug 2002   Mittelkonsole für ein Kraftfahrzeug   GME
2002G09776 DE   CC-4201   20204628.1   28 Feb 2002       20204628   12 Sep 2002
  Dachkonsole für ein Kraftfahrzeug   GME 2002G09835 DE   CC-4512   20209718.8  
22 Jun 2002       20209718   29 Aug 2002   Vertikale Führungsschiene mit
Befestigungsmitteln   GME G-2402-CA-NP   NAPD   2026261   33142       2026261  
34660   WHEEL TRIM RETENTION   GMNA GP-302664-IN-NP   RD   356/CHENP/2004  
37484       202938   39027   VEHICLE CHASSIS HAVING SYSTEMS RESPONSIVE TO
NON-MECHANICAL CONTROL SIGNALS   GMNA GP-302549-IN-NP   RD   355/CHENP/2004  
37484       202950   39036   VEHICLE BODY CONFIGURATIONS   GMNA 2003G30184 DE  
CC-Opel   20304920.9   27 Mar 2003       20304920   03 Jul 2003   Kraftfahrzeug
mit einer Heckklappe oder Hecktür   GME 2003G30202 DE   CC-OPEL   20307482.3  
14 May 2003       20307482.3   23 Oct 2003   Verstellbare, multifunktionale
Abdeckvorrichtung für eine Mittelkonsole eines Kraftfahrzeuges   GME 2003G30326
DE   CC-4200   20308937.5   07 Jun 2003       20308937   04 Sep 2003  
Aufnahmehalterung für das Gurtschloss eines Sicherheitsgurtes   GME 2003G30481
DE   CC-4200   20311723.9   30 Jul 2003       20311723.9   25 Sep 2003  
Vorrichtung zur erleichterten Entriegelung eines Kraftfahrzeugsitzes   GME
2004G00915 DE   CC-8330/KIEK.   20312347   08 Aug 2003       20312347   16 Oct
2003   Notverriegelungseinrichtung   GME 2003G30532 DE   CC-4200   20312386.7  
11 Aug 2003       20312386.7   09 Oct 2003   Airbagabdeckung mit schwenkbaren
Klappen   GME 2003G30528 DE   CC-4200   20312387.5   11 Aug 2003      
20312387.5   09 Oct 2003   Abdeckung für ein Airbagmodul eines Kraftfahrzeuges  
GME 2003G30565 DE   CC-4200   20312733.1   14 Aug 2003       20312733.1   11 Dec
2003   Dämpfungseinrichtung für einen Kraftfahrzeugsitz mit klappbarer Rücklehne
und absenkbarem Sitzteil   GME 2003G30679 DE   CC-7100   20314078.8   09 Sep
2003       20314078.8   20 Nov 2003   Drehmaschine und Drehfutterschutz dafür  
GME 2003G30495 DE01   CC-4200   20317226.4   08 Nov 2003       20317226.4   22
Jan 2004   Vorrichtung zur Ablage der beiden lösbaren Schlosszungen eines
Dreipunkt-Sicherheitsgurtsystems für Fahrzeuge, insbesondere Kraftfahrzeuge  
GME 2003G30468 DE01   CC-7300   20321376.9   29 Jul 2003       20321376   08 Mar
2007   Verfahren und Vorrichtung zum Widerstandsschweißen   GME 2003G31050-DE-UM
  CC-4200   20321666.0   19 Dec 2003       20321666.0   11 Sep 2008  
Beschattungssystem mit starren Beschattungselementen für eine Panoramascheibe
eines Kraftfahrzeuges   GME 2003G30824 DE   CC-2500   20348928   08 Nov 2003    
  20348928   28 Jan 2004   IPAS Test   GME G-3417-CA-NP   NAPD   2038142  
13 Mar 1991       2038142   01 Nov 1994   VEHICULAR BATTERY RETAINER AND SHIELD
  GMNA G-8738-CA-NP   PTE   2058390   33595       2058390   34478   CAMSHAFT
ADJUSTER AND TENSIONER   GMNA G-9130-CA-NP   PTE   2064408   33693       2064408
  34842   DEVICE FOR OPERATING A CLUTCH, ESPECIALLY AN AUTOMOTIVE CLUTCH   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

G-5208-CA-NP   PTE   2065140   03 Apr 1992       2065140   19 Dec 1995   VEHICLE
ENGINE IGNITION TIMING SYSTEM AND METHOD WITH WINDOWING KNOCK CONTROL   GMNA
G-9015-CA-NP   PTE   2068810   33744       2068810   35962   ENGINE BLOCK HEATER
  GMNA 1996P09104WOMX   CC-8340   9805449   19 Feb 1997       207114  
13 Mar 2002   Diebstahlsicherungseinrichtung für Kraftfahrzeuge sowie Verfahren
zur Diebstahlsicherung   GME G-8583-CA-NP   PTT   2071403   33772       2071403
  35052   ADAPTIVE PRESSURE CONTROL FOR AN AUTOMATIC TRANSMISSION   GMNA
GP-301803-IN-NP   RD   354/CHENP/2004   37484       207240   39234   VEHICLE
CHASSIS HAVING PROGRAMMABLE OPERATING CHARACTERISTICS AND METHOD FOR USING SAME
  GMNA P005166-MX-NP   NAPD   9804612   09 Jun 1998       207387   04 Apr 2002  
MULTI-COLOR LENS ASSEMBLY INJECTION MOLDING PROCESS AND APPARATUS   GMNA
G-4308-JP-NP   RD   287332   33519       2080686   35286   APPARATUS FOR FORMING
CARBON FIBERS   GMNA H-198139-MX-NP   NAPD   1998/006881   36032       208801  
37446   HEADLAMP MOUNTING SYSTEM   GMNA G-11668-CA-NP   RD   2095081   34087    
  2095081   36403   MOLD FOR PRODUCING THIN WALL CASTINGS BY GRAVITY POURING  
GMNA G-9783-CA-NP   RD   2102448   34277       2102448   35887   EXPENDABLE CORE
FOR CASTING PROCESSES   GMNA G-11371-CA-NP   RD   2115620   14 Feb 1994      
2115620   04 Feb 1997   NON-INTRUSIVE CYLINDER PRESSURE SENSOR   GMNA
G-11370-CA-NP   RD   2115621   14 Feb 1994       2115621   08 Apr 1997  
NON-INTRUSIVE CYLINDER PRESSURE SENSOR HAVING IMPROVED RESPONSE CHARACTERISTICS
  GMNA H-196500-ES-EPA   ATC   95106444.3   34817       2119266   35977  
INDUCTIVE COUPLER HAVING A TACTILE FEEL   GMNA 1996P09162WOMX   CC-8013  
9900600   05 Aug 1997       212630   28 Jan 2003   Kraftfahrzeug mit einem
Wasserkasten- und einem Armaturentafelmodul   GME H-194381-CA-NP   RD   2176791
  35201       2176791   36361   ELECTROLYTIC PRODUCTION PROCESS FOR MAGNESIUM
AND ITS ALLOYS   GMNA H-194386-CA-NP   RD   2186941   35339       2186941  
36949   METHOD OF FORMING REFRACTORY COATED FOUNDRY CORE   GMNA H-205869-IN-NP  
RD   443/MAS/2001   37046       220052   39583   METHOD OF FORMING A COMPOSITE
ARTICLE WITH A TEXTURED SURFACE   GMNA GP-300074-MX-NP   PTE   2000/0008661  
36773       221903   38201   POWERTRAIN WITH INTEGRATED MOTOR GENERATOR   GMNA
GP-301362-MX-NP   PTC   2002/004623   37384       224979   38336   CASTING OF
ENGINE BLOCKS   GMNA GP-301364-MX-NP   PTC   2002/004624   37384       226253  
38397   CASTING OF ENGINE BLOCKS   GMNA H-198021-IT-EPA   RD   01100841.4  
36906   1136684   37160   22627   38441   INDIVIDUAL CYLINDER FUEL CONTROL
METHOD   GMNA GP-301943-IT-EPA   RD   03021370.6   22 Sep 2003   1416349  
06 May 2004   22694/
BE/2006   29 Mar 2006   DRIVER WORKLOAD ESTIMATOR   GMNA H-187396-GB-NP   GMS  
9226352.4   17 Dec 1992       2274141   18 Dec 1992   PREVENTING UNSAFE SHIFTING
OF AN AUTOMATIC TRANSMISSION   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

H-194381-KR-NP   RD   96-19999   35221       227921   36378   ELECTROLYTIC
PRODUCTION PROCESS FOR MAGNESIUM AND ITS ALLOYS   GMNA H-202629-CA-NP   GMCA  
2286426   36447       2286426   38090   AUTOMATIC DECKING AND AUTOMATIC
FASTENING SYSTEM   GMNA H-204425-CA-NP   FCAR   2320644   36795   2320644  
37020   2320644   39840   FUEL CELL VOLTAGE MONITORING AND SYSTEM CONTROL   GMNA
H-197765-GB-NP   GMS   9703462.3   19 Feb 1997       2322421   07 Feb 2001  
CONTROLLED COMPRESSION COMBINED SEAL   GMNA 2006P60025 RU   CC-11844500  
2007120536   01 Jun 2007   2342276   27 Dec 2008   2342276   27 Dec 2008  
Kraftfahrzeugkarosserie für ein Kraftfahrzeug   GME GP-300416-CA-NP   GMCA  
2348605   37047       2348605   38580   BRACKET ASSEMBLY   GMNA GP-300343-GB-NP
  PORT   9911085.0   12 May 1999   2349933   15 Nov 2000   2349933   14 May 2003
  APPARATUS FOR TREATING ELONGATE MEMBERS   GMNA GP-300854-CA-NP   FCAR  
2354910   37112       2354910   38867   FUEL CELL WITH CONVOLUTED MEA   GMNA
GP-301051-CA-NP   GMCA   2359203   37181       2359203   38482   GASEOUS FUEL
SYSTEM FOR BI-FUEL ENGINES   GMNA GP-300384-GB-NP   PTT   0025664.4   36818  
2368102   37370   2368102   38420   TRANSMISSION DECOUPLING DEVICE   GMNA
GP-300623-CA-NP   GMCA   2377640   37335       2377640   38566   METHOD OF
GASOLINE ASSISTED GASEOUS FUEL ENGINE STARTING   GMNA GP-302942-GB-NP   FCAR  
0401971.7   38015       2399773   39176   SELECTIVE METHANATION REACTOR FOR
REDUCING CARBON MONOXIDE IN A REFORMATE STREAM   GMNA GP-302811-GB-NP   FCAR  
0405293.2   38055   2401071   38294   2401071   38882   INTEGRATED MEMBRANE
SHIFT METHANATION REACTORS FOR CARBON MONOXIDE CLEAN-UP   GMNA GP-300799-CA-NP  
FCAR   2401479   37503       2401479   38888   ELASTOMERIC CONNECTOR FOR FUEL
CELL STACK CELL VOLTAGE MONITOR   GMNA GP-302812-GB-NP   FCAR   0409797.8  
38107   2402890   38343   2402890   38952   CARBON MONOXIDE CLEAN-UP   GMNA
GP-302810-GB-NP   FCAR   0504443.3   38414   2422615   38931   2422615   39841  
HIGH ACTIVITY WATER GAS SHIFT CATALYSTS WITH NO METHANE FORMATION   GMNA
GP-300893-CA-NP   RD   2445660   37914   2445660   38125   2445660   39665  
METHOD FOR MANUFACTURING CLOSED-WALL CELLULAR METAL   GMNA 2006P61091 GB  
CC-GMPT-EMANUFACTUR   0701845.0   31 Jan 2007   2446152   06 Aug 2008   2446152
  11 Mar 2009   Device comprising tubular elements   GME 2006P61098-GB-NP  
CC-14013500   0701848.4   31 Jan 2007   2446156   06 Aug 2008   2446156   24 Dec
2008   ALL WHEEL DRIVE SYSTEM   GME GP-303391-CA-NP   NAPD   2469133   38135    
  2469133   39826   CANISTER ASSEMBLY FOR POWDER DELIVERY SYSTEM   GMNA
GP-303391-MX-NP   NAPD   2004/006582   38173       247028   39268   CANISTER
ASSEMBLY FOR POWDER DELIVERY SYSTEM   GMNA GP-301363-MX-NP   PTC   2002/005269  
37403       249709   39356   CASTING OF ENGINE BLOCKS   GMNA GP-301361-MX-NP  
PTC   2002/005270   37403       249710   37403   CASTING OF ENGINE BLOCKS   GMNA
GP-300808-MX-NP   PTC   2002/005584   37413       249711   39356   CASTING OF
ENGINE BLOCKS   GMNA H-196208-JP-NP   ATC   260563   34632       2546630   35285
  FIXED CORE INDUCTIVE CHARGER   GMNA GP-303415-MX-PCT   PTC   PA/a/2006/009366
  38373       262313   39772   CASTING MOLD FOR ENGINE BLOCK   GMNA
H-201330-JP-NP   ATC   270051/94   34640       2650860   35566   COOLED
SECONDARY COILS OF ELECTRIC AUTOMOBILE CHARGING TRANSFORMER   GMNA G-9783-JP-NP
  RD   8229   34362   94292938   34628   2752316   35853   EXPENDABLE CORE FOR
CASTING PROCESSES   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

H-194755-JP-NP   RD   89457/97   08 Apr 1997       2800892   10 Jul 1998  
MAGNETORHEOLOGICAL FLUIDS   GMNA 2001P09623 FR   CC-11844200   0015274   27 Nov
2000   2817304   31 May 2002   2817304   26 Nov 2004   Vorrichtung zur
Befestigung eines Teils an einem Halter und System zur sicheren Befestigung an
einer Fahrzeugstruktur unter Verwendungeiner solchen Vorrichtung   GME
G-10501-JP-NP   PTTA   93/236668   34234       2855062   36119   APPARATUS AND
TECHNIQUE FOR FLUID LEVEL DETERMINATION IN AUTOMATIC TRANSMISSIONS   GMNA
H-194386-JP-NP   RD   336865   35416   271894/97   35724   2877778   36182  
METHOD OF FORMING REFRACTORY COATED FOUNDRY CORE   GMNA H-194381-JP-NP   RD  
147374/96   35226   3682/97   35437   2904744   36245   ELECTROLYTIC PRODUCTION
PROCESS FOR MAGNESIUM AND ITS ALLOYS   GMNA 1996P09153WOCZ   CC-8380   PV149-99
  03 Jul 1997       291318   02 Dec 2002   Vorrichtung zur Verriegelung einer
verstellbaren Lenksäule, insbesondere für Kraftfahrzeuge   GME GP-302675-IT-EPA
  RD   03023082.5   37908   1411137   38098   29158/BE/2007   39295   METHOD FOR
PROCESSING OF CONTINUOUSLY CAST ALUMINUM SHEET   GMNA 1995P09021 CZ  
CC-6101/7000   PV1089-96   15 Apr 1996       292142   05 Jun 2003  
Bearbeitungs- und/oder Montageanlage   GME H-194506-JP-NP   PTTA   271162  
35352   2925506   36287   2925506   36369   ELECTRO-HYDRAULIC CONTROL SYSTEM IN
A POWER TRANSMISSION   GMNA H-201654-JP-NP   ATC   144734/96   35222      
2951593   36350   HIGH POWER, HIGH FREQUENCY, LIQUID-COOLED TRANSMISSION CABLE
AND CHARGING SYSTEM   GMNA H-196502-JP-NP   ATC   106070/95   34810      
2986367   36434   ELECTROMAGNETICALLY SHIELDED INDUCTIVE CHARGING APPARATUS  
GMNA H-196500-JP-NP   ATC   107678/95   34820       2986368   36434   INDUCTIVE
COUPLER HAVING A TACTILE FEEL   GMNA 1999G09493 DE   CC-8016   29920826.5   26
Nov 1999       29920826   03 Feb 2000   Klappe zum Verschließen einer
Karosserieöffnung   GME H-199959-JP-NP   RD   61105/99   36228   309542/99  
36473   3010170   36497   METHOD OF MAKING A MOLD FOR METAL CASTING   GMNA
H-200218-JP-NP   FCAR   33007/99   36201   273700/99   36441   3098510   36749  
FUEL CELL FLOODING DETECTION AND CORRECTION   GMNA 1996P09156 NO   CC-8163  
19973078   02 Jul 1997       319509   22 Aug 2005   Verfahren zur Prüfung des
Schneeansaugverhaltens von Kraftfahrzeugen und Prüfvorrichtung zur Durchführung
dieses Verfahrens   GME H-201729-JP-NP   PTTA   165048/99   36322   62483/00  
36585   3220115   37113   TWO-MODE, COMPOUND-SPLIT ELECTRO-MECHANICAL VEHICULAR
TRANSMISSION   GMNA H-199808-JP-NP   PTTA   166891/99   36325   2000-69611  
36588   3330900   37456   ELECTRO-MECHANICAL POWERTRAIN   GMNA H-201409-JP-NP  
FCAR   297772/98   36088   219716/99   36382   3357299   37533   FUEL CELL CO
SENSOR   GMNA H-204301-JP-NP   FCAR   2000-199246   36707   2001-23664   36917  
3429478   37757   FLEXIBLE SOFTWARE TECHNIQUE FOR MONITORING FUEL CELL STACK
VOLTAGES   GMNA H-203172-JP-NP   RDFC   2000-73664   36601   2000-277123   36805
  3430113   37757   ELECTRODE AND MEMBRANE-ELECTRODE ASSEMBLIES FOR
ELECTROCHEMICAL CELLS   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

H-205700-JP-NP   FCAR   2000-364904   36860   2001-185179   37078   3455725  
37827   FREEZE-PROTECTING A FUEL CELL BY VACUUM DRYING   GMNA H-202896-JP-NP  
RD   2001-194756   37069   2002-84789   37337   3474181   37883  
ACCESSORY MOTOR DRIVE POWER SUPPLY SYSTEM FOR AN ELECTRIC VEHICLE   GMNA
H-205551-JP-NP   FCAR   2000-360558   36858   2001-167777   37064   3495698  
37946   FLOW CHANNELS FOR FUEL CELL   GMNA H-203404-JP-NP   FCAR   2000-379014  
36873   2001-176525   37071   3495700   37946   STAGED FLOW CHANNELS FOR FUEL
CELL   GMNA H-204426-JP-NP   FCAR   2000-205632   36713   2001-57221   36949  
3527691   38044   FUEL CELL SYSTEM ALGORITHM FOR DIFFERENTIATING AN EMERGENCY
FROM NORMAL SYSTEM STOP   GMNA H-203576-KR-NP   RD   2000-23535   36648      
354108   37510   SEAL BEAD FOR SUPERPLASTIC FORMING OF ALUMINUM SHEET   GMNA
H-203576-JP-NP   RD   2000-137199   36656   2001-1065   36900   3548500   38100
  SEAL BEAD FOR SUPERPLASTIC FORMING OF ALUMINUM SHEET   GMNA GP-300752-JP-NP  
PTE   2001-397316   37252   2002-305039   37547   3571026   38170  
QUASI-ADAPTIVE METHOD FOR DETERMINING A BATTERY'S STATE OF CHARGE   GMNA
GP-300928-JP-NP   RD   2002-178961   37426       3629254   38338   METHOD FOR
MAKING WELDLESS MAGNESIUM/ALUMINUM BONDED COMPONENTS   GMNA H-203315-IT-EPA   RD
  03016712.6   37824   0386724   38021   36352/BE/2006   39001   BARRIER COAT
FOR OPEN TOOL MOLDING   GMNA H-203679-JP-NP   RDFC   2000-108982   36627  
2000-311694   36837   3650567   38408   LAYERED ELECTRODE FOR ELECTROCHEMICAL
CELLS   GMNA GP-301067-JP-NP   PTE   2002-266794   37511   2003-111322   37722  
3655272   38422   PERMANENT MAGNET MACHINE ROTOR   GMNA GP-300999-JP-NP   ATC  
2002-346941   37589   2003-209969   37827   3655277   38422   ELECTRICAL MOTOR
POWER MANAGEMENT SYSTEM   GMNA GP-300528-JP-NP   RDFC   2002-156954   37406  
2003-22816   37645   3697223   38541   FUEL CELL SEPARATOR PLATE HAVING
CONTROLLED FIBER ORIENTATION AND METHOD OF MANUFACTURE   GMNA GP-300233-JP-NP  
RD   2001-110545   36990   2002-11527   37271   3704292   38562   QUICK PLASTIC
FORMING OF ALUMINUM ALLOY SHEET METAL   GMNA GP-300966-JP-NP   FCAR  
2002-309657   37553   2003-132917   37750   3708513   38576   HYDROGEN PURGED
MOTOR FOR ANODE RE-CIRCULATION BLOWER   GMNA H-200418-JP-NP   RD   304920/00  
36803   2001-132503   37026   3733012   38646   ENGINE CONTROL HAVING FUEL
VOLATILITY COMPENSATION   GMNA H-204428-JP-NP   FCAR   2000-205357   36713  
2001-43880   36938   3739635   38667   FUEL CELL SYSTEM DIAGNOSTIC ALGORITHM
USING FUEL CELL STACK POLARIZATION CURVE   GMNA GP-301280-JP-NP   ATC  
2003-313491   37869   2004135493   38107   3752247   38784   AMPLITUDE DETECTION
METHOD AND APPARATUS FOR HIGH FREQUENCY IMPEDANCE TRACKING SENSORLESS ALGORITHM
  GMNA GP-301019-JP-NP   ATC   2003-20676   37650   2003-259683   37876  
3764144   38744   SYSTEM AND METHOD FOR ESTIMATING ROTOR POSITION OF A PERMANENT
MAGNET MOTOR   GMNA GP-302113-JP-NP   FCAR   2004-31701   38026   2004-241392  
38225   3768994   38758   MULTI-STACK ISOLATION DETECTION SYSTEM   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

GP-301360-JP-NP   RD   2003-362794   37917   2004-276114   38267   3771921  
38765   METHOD OF PRODUCING SURFACE FEATURES IN SHEET METAL USING SUPERPLASTIC
FORMING   GMNA GP-300031-JP-NP   FCAR   2001-322190   37183   2002-177720  
37432   3789801   38814   GAS-LIQUID SEPARATOR FOR FUEL CELL SYSTEM   GMNA
GP-301618-JP-NP   ATC   2003-127811   37747   2003-324874   37939   3799028  
38815   AUXILIARY MAGNETIZING WINDING FOR INTERIOR PERMANENT MAGNET ROTOR
MAGNETIZATION   GMNA H-205314-JP-NP   FCAR   2001-254492   37127   2002-141079  
37393   3801887   38849   THERMAL MANAGEMENT SYSTEM FOR AN ELECTROCHEMICAL
ENGINE   GMNA GP-300936-JP-NP   PTT   2003-41170   37671   2003-247632   37869  
3820229   38891   LINE PRESSURE CONTROL FOR A CONTINUOUSLY VARIABLE TRANSMISSION
  GMNA GP-302675-JP-NP   RD   2003-357189   37911   2004-137601   38120  
3833208   38926   METHOD FOR PROCESSING OF CONTINUOUSLY CAST ALUMINUM SHEET  
GMNA GP-300762-JP-NP   RD   2002-164869   37412   2003-35341   37659   3837088  
38933   SIX-SPEED PLANETARY TRANSMISSION MECHANISMS WITH TWO CLUTCHES AND THREE
BRAKES   GMNA GP-302356-JP-NP   PTT   2004-99481   38076   2004-340371   38323  
3839442   38940   RETAINING RING APPARATUS   GMNA H-202781-JP-NP   PTTA  
097683/00   36616   2000-297827   36823   3851487   38968   ROTATING CLUTCH
BALANCE APPARATUS   GMNA H-205776-JP-NP   FCAR   2001-320617   37182  
2002-184415   37435   3866077   39003   METHODS OF PREPARING MEMBRANE ELECTRODE
ASSEMBLIES   GMNA GP-302774-JP-NP   RD   2003-395466   37951   2004-178601  
38162   3868951   39010   VEHICLE COMMUNICATION SYSTEM WITH INTEGRATED
PRE-IMPACT SENSING   GMNA GP-301172-JP-PCT   FCAR   2003-568720   37600  
2055-518077   38519   3872791   39017   INTERMITTENT COOLING OF FUEL CELL   GMNA
GP-301702-JP-NP   PTT   2003-331640   37888   2004-144296   38127   3881644  
39038   METHOD OF CONTROLLING A CVT SPEED RATIO   GMNA GP-302390-JP-NP   FCAR  
2004-502399   38289   2005-524217   38575   3910612   39115   COOLANT FAN
CONTROL FOR FUEL CELL SYSTEMS   GMNA H-204168-JP-NP   FCAR   2002-41288   37306
  2002-260690   37512   3911172   39208   STAMPED BIPOLAR PLATE FOR PEM FUEL
CELL STACK   GMNA GP-300363-JP-NP   FCAR   2003-579298   37680   2005-521219  
38547   3917975   39129   CONVERGING/DIVERGING FLOW CHANNELS FOR FUEL CELL  
GMNA H-203563-JP-NP   FCAR   2000-387197   36880   2001-189164   37082   3920024
  39136   COLD START-UP OF A PEM FUEL CELL   GMNA H-205702-JP-NP   FCAR  
2001-264273   37134   2002-151107   37400   3926124   39150   FUEL CELL WITH
VARIABLE POROSITY GAS DISTRIBUTION LAYERS   GMNA 1993P08901 DE   CC-8240  
P3933947.5-09   11 Oct 1989       3933947   03 Jan 1991   Verfahren zum
Bestimmen des Verbrennungsdrucks in Hubkolbenmotoren   GME GP-302393-JP-NP   PTE
  2004-24054   38222   2005163780   38526   3959084   39220   MAP-TRAP CONTROL
SYSTEM FOR A HYBRID ELECTRIC VEHICLE   GMNA GP-300799-JP-NP   FCAR   2002-301848
  37545   2003-151606   37764   3996833   39304   ELASTOMERIC CONNECTOR FOR FUEL
CELL STACK CELL VOLTAGE MONITOR   GMNA 1996P09153WOJP   CC-8380   506443/1998  
03 Jul 1997   2000-515091   14 Nov 2000   4001923   24 Jul 2007   Vorrichtung
zur Verriegelung einer verstellbaren Lenksäule, insbesondere für Kraftfahrzeuge
  GME 1990P08660 DE   CC-8150   P4008706.9-09   17 Mar 1990   4008706   19 Sep
1991   4008706   22 Jun 1995   Radaufhängung für Kraftfahrzeuge   GME 1990P08666
DE   CC-8310   P4010945.3-09   05 Apr 1990   4010945   10 Oct 1991   4010945  
22 Oct 2004   Elastische Dichtleiste   GME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

GP-302034-JP-NP   RD   2003-358235   37911   2004-275729   38267   4015983  
39346   MAGNETORHEOLOGICAL NANOCOMPOSITE ELASTOMER FOR RELEASABLE ATTACHMENT
APPLICATIONS   GMNA P003206-DE-RD   DES   402008001873.7   10 Apr 2008  
402008001873   04 Jul 2008   402008001873   10 Jun 2008   VEHICLE BODY   GMNA
P004038-DE-RD   DES   402008003266.7   02 Jul 2008       402008003266   18 Aug
2008   VEHICLE BODY   GMNA P003334-DE-RD   DES   402008003433.3   11 Jul 2008  
402008003433.3   19 Sep 2008   402008003433   25 Aug 2008   VEHICLE BODY   GMNA
P003211-DE-RD   DES   402008003433.3   11 Jul 2008     19 Sep 2008  
402008003433   25 Aug 2008   VEHICLE BODY   GMNA P003212-DE-RD   DES  
402008003433.3   11 Jul 2008     19 Sep 2008   402008003433   25 Aug 2008  
VEHICLE BODY   GMNA P003213-DE-RD   DES   402008003433.3   11 Jul 2008      
402008003433   25 Aug 2008   VEHICLE BODY   GMNA P003322-DE-RD   DES  
402008003433.3   11 Jul 2008       402008003433   25 Aug 2008   VEHICLE BODY  
GMNA P004041-DE-RD   DES   402008003433.3   11 Jul 2008     19 Sep 2008  
402008003433   25 Aug 2008   VEHICLE BODY   GMNA P003333-DE-RD   DES  
402008003762.6   04 Aug 2008     17 Oct 2008   402008003762   24 Sep 2008  
VEHICLE BODY   GMNA P005261-DE-RD   DES   402008004957.8   07 Oct 2008      
402008004957   22 Dec 2008   VEHICLE BODY   GMNA P006648-DE-RD   DES  
402009002255.9   30 Apr 2009       402009002255.9   02 Jul 2009   VEHICLE BODY  
GMNA P007595-DE-RD   DES   402009002486.1   14 May 2009       402009002486.1  
29 Jun 2009   VEHICLE BODY   GMNA P007598-DE-RD   DES   402009002486.1   14 May
2009       402009002486.1   29 Jun 2009   VEHICLE BODY   GMNA 1990P08682 DE  
CC-8320   P4020363.8-21   27 Jun 1990   4020363   02 Jan 1992   4020363   24 Jul
2000   Längsträger für Personenkraftwagen   GME 1990P08685 DE   CC-8116/8110  
P4021563.6-13   06 Jul 1990   4021563   09 Jan 1992   4021563   19 Jan 2000  
Abgasleitung für eine mindestens vierzylindrige Brennkraftmaschine mit gerader
Zylinderanzahl   GME 1990P08696 DE   CC-8116   P4028489.1-13   07 Sep 1990  
4028489   12 Mar 1992   4028489   18 Jan 2005   Luftansaugeinrichtung für eine
Brennkraftmaschine   GME GP-301184-JP-NP   FCAR   2002-300892   37544  
2003-187834   37806   4033389   39388   AIR DISTRIBUTION METHOD AND CONTROLLER
FOR A FUEL CELL SYSTEM   GMNA 1990P08717 DE   CC-8018   P4041786.7-13   24 Dec
1990   4041786   25 Jun 1992   4041786   23 Nov 2002   Für eine
Brennkraftmaschine bestimmte Ansauganlage   GME GP-308050-DE-RD   DES  
40603587.3   30 Jun 2006   40603587   10 Oct 2006   40603587   10 Aug 2006  
VEHICLE BODY   GMNA P000535-DE-RD   DES   40703436.6   02 Jul 2007   40703436  
10 Dec 2007   40703436.6   17 Oct 2007   VEHICLE BODY   GMNA GP-300854-JP-NP  
FCAR   2001-325064   37187   2002-184426   37435   4073194   39479   FUEL CELL
WITH CONVOLUTED MEA   GMNA GP-301719-JP-NP   RD   2003-433645   37981  
2004-210269   38197   4083676   39500   METHOD AND APPARATUS FOR VEHICLE
INTEGRATED CHASSIS CONTROL SYSTEM   GMNA GP-302581-JP-NP   RD   2003-359214  
37914   2004-148115   38134   4085042   39500   RELEASABLE FASTENER SYSTEM AND
PROCESS   GMNA GP-300940-JP-NP   PTT   2002-336654   37580   2003-194105   37811
  4088139   39507   CHARGING SYSTEM FOR A ROTATING CLUTCH ASSEMBLY   GMNA
GP-301678-JP-NP   RD   2004-27841   38021   2004-237362   38225   4093969  
39521   METHOD OF SAND COREMAKING   GMNA GP-304827-JP-NP   NAPD   2005-338834  
38680   2006-170982   38897   4099190   39528   NAVIGATION GUIDANCE CANCELLATION
APPARATUS AND METHODS OF CANCELING NAVIGATION GUIDANCE   GMNA 1991P08742 DE  
CC-8370/8110   P4117214.0-09   27 May 1991   4117214   03 Dec 1992   4117214  
25 Nov 1996   Kühlsystem für eine flüssigkeitsgekühlte Brennkraftmaschine   GME
1991P08762 DE   CC-8017   P4129714.8-09   06 Sep 1991   4129714   11 Mar 1993  
4129714   29 Jan 1998   Einrichtung zum Erkennen der zylinderbezogenen
Kurbelwellenstellungeines Viertaktmotors   GME 1991P18755 DE   CC-8310  
P4135269.6-09   25 Oct 1991   4135269   18 Feb 1993   4135269   27 Apr 2001  
Kraftfahrzeugdach   GME GP-301943-JP-NP   RD   2003-371914   31 Oct 2003  
2004-152307   27 May 2004   4139314   13 Jun 2008   DRIVER WORKLOAD ESTIMATOR  
GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

1991P08778 DE   CC-8061   P4139956.0-09   04 Dec 1991   4139956   09 Jun 1993  
4139956   14 Nov 2002   Verfahren zur Herstellung von verschleißbeständigen
Borierschichtenauf metallischen Gegenständen sowie Metallgegenstand mit einer
ver-schleißbeständigen Borierschicht   GME GP-302888-JP-NP   PTE   2004-230828  
38205   2005106052   38463   4160028   39654   METHOD AND APPARATUS FOR EXHAUST
SOUND ATTENUATION ON ENGINES WITH CYLINDER DEACTIVATION   GMNA 2000P09587WOJP  
CC-8050   2002-550224   30 Nov 2001   2004-515704   27 May 2004   4163505   30
Jun 2008   Mit verschiedenen Kraftstoffen wahlweise betreibbare Brennkraft-
maschine, insbesondere für einen Kraftfahrzeugantrieb   GME GP-301748-JP-NP   RD
  2003-395503   37951   2004-175354   38162   4166676   39668   METHOD AND
APPARATUS FOR VEHICLE STABILITY ENHANCEMENT SYSTEM   GMNA GP-302664-JP-NP   RD  
2003-522844   37484   2005-510391   38463   4188827   39710   VEHICLE CHASSIS
HAVING SYSTEMS RESPONSIVE TO NON-MECHANICAL CONTROL SIGNALS   GMNA
2001P09653WOJP   CC-8011   517399/2003   25 Jul 2002       4191030   26 Sep 2008
  Doppelarmgelenkscharnier für die Fronthaube eines Kraftfahrzeuges   GME
GP-302582-JP-NP   RD   2003-358943   37914   2004-275730   38267   4198024  
39731   RELEASABLE FASTENER SYSTEM   GMNA GP-302006-JP-NP   ATC   2004-216994  
38194   200557995   38414   4212523   39759   METHOD AND SYSTEM FOR IMPROVED
THERMAL MANAGEMENT OF A VOLTAGE SOURCE INVERTER OPERATING AT LOW OUTPUT
FREQUENCY UTILIZING A ZERO VECTOR MODULATION TECHNIQUE   GMNA GP-302077-JP-NP  
RD   2004-501672   38289   2005-532148   38652   4219326   39848   METALLIZATION
OF POLYMER COMPOSITE PARTS FOR PAINTING   GMNA GP-301697-JP-PCT   FCAR  
2004-529509   37851   2005-536839   38688   4224026   39780   FUEL CELL BIPOLAR
PLATE HAVING A CONDUCTIVE FOAM AS A COOLANT LAYER   GMNA 1992P08810 DE   CC-8013
  P4230529.2-09   12 Sep 1992   4230529   17 Mar 1994   4230529   27 Sep 2001  
Kraftfahrzeug mit auswechselbarem Heckmotormodul   GME GP-301597-JP-NP   RDFC  
2002-312455   37557   2003-157868   37771   4236445   39808   LOW CONTACT
RESISTANCE PEM FUEL CELL   GMNA 1992P08817 DE   CC-8017   P4237987.3-32   11 Nov
1992   4237987   19 May 1994   4237987   16 Feb 2004   Elektronische Einrichtung
  GME 1992P08827 DE   CC-8130   P4242513.1-09   16 Dec 1992   4242513   23 Jun
1994   4242513   29 Aug 1996   Ölwanne für eine Brennkraftmaschine   GME
1992P08837 DE   CC-8018   P4243741.5-09   23 Dec 1992   4243741   30 Jun 1994  
4243741   28 Jun 1996   Lenkanschlag für eine Lenkachse eines Kraftfahrzeugs  
GME GP-303209-JP-NP   NAPD   2005-366286   38706   2006-176118   38904   4263188
  39864   AUTOMATIC SNOW REMOVAL WIPER SYSTEM   GMNA GP-303107-JP-NP   RDFC  
2004-365072   38337   2005-206805   38568   4272143   39878   FUEL CELL
DIELECTRIC COOLANT AND EVAPORATAIVE COOLING PROCESS USING SAME   GMNA
GP-303019-JP-NP   ATC   2006-541643   39038       4286290   39906   DECOUPLING A
HARMONIC SIGNAL FROM A SIGNAL PATH   GMNA GP-301942-JP-NP   RD   2003-371947  
37925   2004-149120   38134   4299637   39927   VEHICLE INFORMATION AND WORKLOAD
MANAGER   GMNA 1993P08838 DE   CC-8240   P4301778.9-09   23 Jan 1993   4301778  
28 Jul 1994   4301778   22 Jan 1998   Geräuschdämmende Radabdeckung   GME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

1993P08840 DE   CC-8017   P4303332.6-26   03 Feb 1993   4303332   04 Aug 1994  
4303332   10 Aug 2001   Otto-Motor für Kraftfahrzeuge mit Kraftstoffeinspritzung
  GME GP-302675-JP-NP1   RD   2006-164179   38882       4308834   39887   METHOD
FOR PROCESSING OF CONTINUOUSLY CAST ALUMINUM SHEET   GMNA 1993P08868 DE  
CC-8017   P4320731.6-21   23 Jun 1993   4320731   05 Jan 1995   4320731   30 Nov
2005   Elektrische Schaltung für eine durch eine Feststellbremse eines
Kraftfahrzeugs betätigbare Kontrolleuchte   GME 1993P08877 DE   CC-8017  
P4326949.4-09   11 Aug 1993   4326949   16 Feb 1995   4326949   20 Mar 1997  
Managementsystem für Kolbenbrennkraftmaschinen, insbesondere Ottomotoren von
Kraftfahrzeugen   GME 1993P08878 DE   CC-8017   P4326950.8-09   11 Aug 1993  
4326950   16 Feb 1995   4326950   03 Sep 1996   Verfahren zur zylinderselektiven
Kraftstoffzumessung bei Ottomotoren   GME 1993P08880 DE   CC-8180  
P4328720.4-09   26 Aug 1993   4328720   02 Mar 1995   4328720   02 Jan 2002  
Anordnung von Lautsprechern in Kraftfahrzeugen   GME 1993P08884 DE   CC-8310  
P4331271.3-09   15 Sep 1993   4331271   16 Mar 1995   4331271   29 Apr 2003  
Türgriff für ein Kraftfahrzeug   GME 1993P08889 DE   CC-8320   P4334703.7-09  
12 Oct 1993   4334703   13 Apr 1995   4334703   17 Jun 2005  
Waschflüssigkeitsbehälter für ein Kraftfahrzeug und Verfahren zu seiner
Herstellung   GME 1995P09029 DE   CC-Schmidt   P4340633.5-22   30 Nov 1993      
4340633   19 Nov 2002   Rückholsystem für das Pedalwerk und/oder die Lenksäule
von Kfz   GME 1993P08908 DE   CC-6302   P4343642.0-09   21 Dec 1993   4343642  
22 Jun 1995   4343642   13 Mar 1997   Kraftfahrzeugrohbau   GME 1994P08912 DE  
CC-8013   P4400374.9-09   08 Jan 1994   4400374   13 Jul 1995   4400374   19 Feb
2002   Heckklappe für ein Kraftfahrzeug   GME 1994P08913 DE   CC-8350  
P4400628.4-21   12 Jan 1994   4400628   13 Jul 1995   4400628   16 Dec 1999  
Verschlußmechanik für den Deckel eines in eine Armaturentafel eines
Kraftfahrzeuges eingelassenen Kastens   GME 1994P08915 DE   CC-8151  
P4403641.8-09   05 Feb 1994   4403641   10 Aug 1995   4403641   27 Nov 1996  
Abdeckung der Lenkfenster an Karosserien von Kraftfahrzeugen   GME 1994P08921 DE
  CC-8016   P4407501.4-09   07 Mar 1994   4407501   14 Sep 1995   4407501   16
Jan 1997   Tragstruktur einer PKW-Karosserie   GME 1994P08925 DE   CC-8320  
P4410692.0-09   28 Mar 1994   4410692   05 Oct 1995   4410692   04 Aug 2003  
Für ein Kraftfahrzeug bestimmtes Karosserieteil   GME 1994P08926 DE   CC-8350  
P4410889.3-09   29 Mar 1994   4410889   05 Oct 1995   4410889   23 Oct 1995  
Airbagabdeckung   GME 1994P08931 DE   CC-8320   P4412512.7-42   12 Apr 1994  
4412512   19 Oct 1995   4412512   30 Jul 2001   Vorderbau für ein Kraftfahrzeug
  GME 1994P08935 DE   CC-8320   P4414472.5-09   26 Apr 1994   4414472   02 Nov
1995   4414472   13 Oct 1997   Kraftfahrzeugkarosserie   GME 1994P08943 DE  
CC-8012   P4416725.3-21   13 May 1994   4416725   16 Nov 1995   4416725   01 Sep
2005   Kraftfahrzeug-Hinterachse   GME 1994P08950 DE   CC-8350   P4422224.6-22  
24 Jun 1994   4422224   04 Jan 1996   4422224   04 Feb 2003  
Sicherheitsgurtschloß   GME 1994P08952 DE   CC-8030   P4423097.4-09   01 Jul
1994   4423097   12 Jan 1995   4423097   27 Nov 2001   Halter für
Flüssigkeitsbehälter   GME 1994P08953 DE   CC-8030   P4423111.3-09   01 Jul 1994
  4423111   12 Jan 1995   4423111   01 Mar 1999   Anordnung und Verfahren bei
einer Radachsaufhängung an Fahrzeugen   GME 1994P08951 DE   CC-8320  
P4423125.3-09   01 Jul 1994   4423125   04 Jan 1996   4423125   04 Feb 2002  
Kraftfahrzeugkarosserie   GME 1994P08956 DE   CC-8320   P4423914.9-09   07 Jul
1994   4423914   11 Jan 1996   4423914   24 Jun 2003   Schnappscharnier für eine
Tankklappe   GME 1994P08964 DE   CC-8350   P4429424.7-09   19 Aug 1994   4429424
  22 Feb 1996   4429424   02 Mar 1998   Dreipunkt-Sicherheitsgurtanordnung für
Kraftfahrzeugvordersitze   GME 1994P08977 DE   CC-8381   P4435726.5-09   06 Oct
1994   4435726   11 Apr 1996   4435726   09 Jan 2001   Kraftfahrzeug mit einer
elektrischen Anlage   GME 1994P08981 DE   CC-8166/8144   P4436958.1-09   15 Oct
1994   4436958   25 Apr 1996   4436958   29 Mar 2000   Schwingungsdämpfer für
einen Seilzug   GME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

1994P08983 DE   CC-8010   P4438247.2-13   26 Oct 1994   4438247   02 May 1996  
4438247   05 Apr 2001   Verfahren zum Anpassen einer Zylinderkopfdichtung an
einen Zylinderblock einer Brennkraftmaschine   GME 1994P08982 DE   CC-8144  
P4438248.0-09   26 Oct 1994   4438248   02 May 1996   4438248   02 Nov 1999  
Kugelgelenk, insbesondere zur Lagerung von Schalthebeln   GME 1994P08985 DE  
CC-8381   P4439587.6-09   05 Nov 1994   4439587   09 May 1996   4439587   04 May
1998   Elektrischer Schalter, insbesondere Bremslicht- oder Kupplungsschalter  
GME 1994P08989 DE   CC-8320   P4443496.0-09   07 Dec 1994   4443496   13 Jun
1996   4443496   23 May 2005   Kraftfahrzeugkarosserie   GME 1994P08988 DE  
CC-6304   P4443497.9-09   07 Dec 1994   4443497   13 Jun 1996   4443497   30 May
2001   Schraubspindelhalterung für Montageanlagen, insbesondere zur
Kraftfahrzeugmontage   GME 1994P08997 DE   CC-8601   P4446741.9-09   24 Dec 1994
  4446741   27 Jun 1996   4446741   15 Jan 2004   Betätigungseinrichtung   GME
1994P08943 DE03   CC-8012   P4447971.9-21   13 May 1994       4447971   11 Sep
2006   Kraftfahrzeug-Hinterachse   GME 2003P30824EP   CC-2500   04001937.3   15
Feb 2004       456789   09 Nov 2004   IPAS Test   GME 2003P30824EPAT   CC-2500  
04001937.3   15 Feb 2004       456789   09 Nov 2004   IPAS Test   GME
2003P30824EPBE   CC-2500   04001937.3   15 Feb 2004       456789   09 Nov 2004  
IPAS Test   GME 2003P30824EPBG   CC-2500   04001937.3   15 Feb 2004       456789
  09 Nov 2004   IPAS Test   GME 2003P30824EPCH   CC-2500   04001937.3   15 Feb
2004       456789   09 Nov 2004   IPAS Test   GME 2003P30824EPCY   CC-2500  
04001937.3   15 Feb 2004       456789   09 Nov 2004   IPAS Test   GME
2003P30824EPCZ   CC-2500   04001937.3   15 Feb 2004       456789   09 Nov 2004  
IPAS Test   GME G-3748-EP-EPA   PTT   91202554.1   33513       482690   34780  
ACCELERATION-BASED CONTROL OF POWER-ON DOWNSHIFTING IN AN AUTOMATIC TRANSMISSION
  GMNA 1999P09495-DE-EPA   CC-8340   00125624.7   23 Nov 2000   1106441   13 Jun
2001   50015403.1-08   15 Oct 2008   Vorrichtung zur Sicherung von
Kraftfahrzeugen gegen Manipulation   GME 2000P09560EPDE   CC-8340   01120471.6  
28 Aug 2001   1186488   13 Mar 2002   50114380.7-08   08 Oct 2008  
Schaltungsanordnung zur Verhinderung von Manipulationen an elektrischen
Verbrauchern von Kraftfahrzeugen   GME 2004P01091-DE-EPA   CC-4300  
05017450.7-2421   11 Aug 2005   1645470   12 Apr 2006   502005005598.5-08   08
Oct 2008   Kraftfahrzeug mit einem Außenspiegel   GME 2004P00547-DE-EPA  
CC-4500   05015712.2-1523   20 Jul 2005   1619088   25 Jan 2006  
502005005673.6-08   15 Oct 2008   Vorderbau einer Karosserie für ein
Kraftfahrzeug   GME 2004P00818-DE-EPA   CC-3505   05016146.2-2311   26 Jul 2005
  1630383   01 Mar 2006   502005005675.2-08   15 Oct 2008   Verfahren zur
Funktionsdiagnose mindestens einer Ladungsbewegungsklappe   GME
2004P00307-DE-EPT   CC-3105   05741729.7   03 May 2005   2005113295   01 Dec
2005   502005005694.9-08   15 Oct 2008   Schallabsorbierendes
Verkleidungselement   GME 2004P00020EPDE   CC-4600   05013567.2   23 Jun 2005  
1609631   28 Dec 2005   502005006924.2-08   25 Mar 2009   Hinterradaufhängung
für ein Personenkraftfahrzeug mit angetriebenen Hinterrädern   GME
2005P50728-DE-EPT   CC-11844300   06776324.3   20 Jul 2006      
502006001791.1-08   08 Oct 2008   Kraftfahrzeug und Türschloss für eine Tür
eines Kraftfahrzeugs   GME 2005P50700EPDE   CC-11844500   06021786.6   18 Oct
2006   1777112   25 Apr 2007   502006001814.4-08   15 Oct 2008   Kraftfahrzeug
mit optimal positioniertem Antennenverbindungsstecker   GME 2005P50335EPDE  
CC-4201   06017729.2   25 Aug 2006   1759900   07 Mar 2007   502006001988.4-08  
05 Nov 2008   Duftstoffgerät zur Anwendung in einem Kraftfahrzeug   GME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

2005P50481EPDE   CC-11842500   06019533.6   19 Sep 2006   1764289   21 Mar 2007
  502006002176.5-08   26 Nov 2008   Modulanordnung in einem Kraftfahrzeug   GME
2005P50508EPDE   CC-11844300   06019235.8   14 Sep 2006   1764283   21 Mar 2007
  502006002236.2-08   03 Dec 2008   Lenkradkranz für ein Kraftfahrzeug   GME
2005P50965EPDE   CC-11844300   06024980.2   02 Dec 2006   1801911   27 Jun 2007
  502006003002.0-08   04 Mar 2009   Antenne für ein Kraftfahrzeug   GME
2004P00534EPDE   CC-4500   06007648.6   12 Apr 2006   1712452   18 Oct 2006  
502006003224.4-08   25 Mar 2009   Fahrgastzelle für Personenkraftwagen   GME
2005P50088EPDE   CC-4711   06005458.2-2423   17 Mar 2006   1702794   20 Sep 2006
  502006003580.4-08   29 Apr 2009   Kraftfahrzeugkarosserie   GME 2005P50478EPDE
  CC-11842500   07005984.5-2421   23 Mar 2007       502007000248.8-08   26 Nov
2008   Vorrichtung zur Halterung einer Gurtspanneinrichtung   GME
2006P60182-DE-EPA   CC-11844800   07009362.0-1523   10 May 2007      
502007000535.5-08   25 Mar 2009   Pilzventil   GME 2004P01053EPDE   CC-4500  
07016614.5   24 Jul 2007       502007000554.1-08   01 Apr 2009   Kraftfahrzeug
mit einem ausziehbaren Heckträger   GME 2001P09607EPDE   CC-8018   02003184.5  
18 Feb 2002   1234751   28 Aug 2002   50212973.5-08   05 Nov 2008  
Karosserievorderbau eines Kraftfahrzeuges   GME 2001P09664-DE-EPA   CC-8105  
02017834.9-2311   08 Aug 2002   1283329   12 Feb 2003   50212975.1-08   05 Nov
2008   Brennkraftmaschine mit gekapseltem Zahnriemen für die Nockenwelle   GME
2002P09914-DE-EPA   CC-4301   03025883.4   12 Nov 2003   1422366   26 May 2004  
50309249.5-08   27 Feb 2008   Verfahren zum fernbetätigten Öffnen bzw. Schließen
einer heck- seitigen Klappe eines Kraftfahrzeuges und Vorrichtung dazu   GME
2002P09944EPDE   CC-4511   03029256.9   17 Dec 2003   1431092   23 Jun 2004  
50309251.7-08   27 Feb 2008   Fahrzeugdach mit einem Schiebedach   GME
2002P09755EPDE   CC-4301   03000299.2   09 Jan 2003   1327873   16 Jul 2003  
50310629.1-08   15 Oct 2008   Ferndiagnosesystem für ein Kraftfahrzeug   GME
2002P09773EPDE   CC-4221   03003013.4   12 Feb 2003   1338462   27 Aug 2003  
50310729.8-08   05 Nov 2008   Kindersitz mit drehbaren Transpondern   GME
2002P09766-DE-EPA   CC-2522   03002859.1-2424   08 Feb 2003   1354758   22 Oct
2003   50310732.8-08   05 Nov 2008   Bedieneinrichtung für ein Element und
Verwendung der Bedieneinrichtung   GME GP-300233-KR-NP   RD   2001-18177   36987
      512296   38590   QUICK PLASTIC FORMING OF ALUMINUM ALLOY SHEET METAL  
GMNA 1996P09156 SE   CC-8163   9702653-8   09 Jul 1997       517642   02 Jul
2002   Verfahren zur Prüfung des Schneeansaugverhaltens von Kraftfahrzeugen und
Prüfvorrichtung zur Durchführung dieses Verfahrens   GME 2005P50906 SE  
CC-SAAB1815   20050000692-9   30 Mar 2005   20050000692   01 Oct 2006   528597  
27 Dec 2006   Regulator control knob for climate and other systems   GME
2005P50742 SE   CC-11844200   0501634-0   11 Jul 2005       530121   04 Mar 2008
  Sitzanordnung und Verfahren um die Anzahl der Sitze in einem Kfz zu verändern
  GME 2005P50820 SE   CC-11842500   0501666-2   14 Jul 2005       531284   10
Feb 2009   Fahrzeugkommunikationssystem mit Notruffunktion   GME 2005P50624 SE  
CC-SAAB1815   0501269-5   03 Jun 2005       531385   17 Mar 2009   load carrier
for vehicle roof   GME H-202555-DE-EPA   PTT   00100662.6   36538   1035347  
36690   60002113.0   37727   HIGH DENSITY, LOW POROSITY, CARBON COMPOSITE CLUTCH
MATERIAL   GMNA GP-303230-DE-EPA   PTE   00112030.2   36679   1057674   36866  
60007221.5   37972   ARRANGEMENT FOR MOUNTING ELECTRONIC CONTROL UNIT IN ENGINE
ROOM   GMNA GP-303226-DE-EPA   PTE   00100450.6   36535   1020242   36726  
60009175.9-08   38070   ENGINE CRANKSHAFT MADE BY FORGING   GMNA H-203398-DE-EPA
  RD   00101903.3   36556   1048743   36832   60009783.8-08   38091  
CREEP-RESISTANT MAGNESIUM ALLOY DIE CASTINGS   GMNA H-203563-DE-EPA   FCAR  
00124165.2   36837   1113516   37076   60010212.2-08   38105   COLD START-UP OF
A PEM FUEL CELL   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

H-204435-DE-EPA   RD   00119595.7   36776   1097831A2   37020   60012658.7-08  
38203   HYBRID POWERTRAIN WITH AN INTEGRATED MOTOR/GENERATOR   GMNA
H-200418-DE-EPA   RD   00118632.9   36766   1091111   36992   60024948.4   38707
  ENGINE CONTROL HAVING FUEL VOLATILITY COMPENSATION   GMNA GP-303222-DE-EPA  
PTE   00111709.2   36677   1057993   36866   60027081.5   38812   METHOD AND
APPARATUS FOR CONTROLLING FUEL INJECTION IN DIESEL ENGINE   GMNA H-202781-DE-EPA
  PTTA   00103270.5   36573   1043512   36810   60039935.4   39680   ROTATING
CLUTCH BALANCE APPARATUS   GMNA GP-300593-DE-EPA   RD   01120092.0   37124  
1201506   37378   60103228.4-08   38119   SELF-LOCKING TELESCOPING DEVICE   GMNA
H-204354-DE-EPA   PTTA   01126036.1   37195   1215418   37426   60106376.7-08  
38273   LUBRICATION AND COOLING SYSTEM FOR POWER RECEIVING AND DELIVERY UNITS IN
AN ELECTRO-MECHANICAL VEHICULAR TRANSMISSION   GMNA H-198021-DE-EPA   RD  
01100841.4   36906   1136684   37160   60109671.1-08   38441   INDIVIDUAL
CYLINDER FUEL CONTROL METHOD   GMNA H-205314-DE-EPA   FCAR   01114684.2   37061
  1182721   37314   60113619.5   38623   THERMAL MANAGEMENT SYSTEM FOR AN
ELECTROCHEMICAL ENGINE   GMNA H-205869-DE-EPA   RD   01112391.6   37032  
1162049   37237   60116681.7   38735   METHOD OF FORMING A COMPOSITE ARTICLE
WITH A TEXTURED SURFACE   GMNA GP-300234-DE-EPA   RD   01114251.0   37054  
1178203   37293   60122255.5   38945   FUEL VOLATILITY DETECTION AND
COMPENSATION DURING COLD ENGINE START   GMNA GP-300436-DE-EPA   RD   01100912.3
  36907   1134386   37153   60124807.4   39050   ONBOARD MISFIRE, PARTIAL-BURN
DETECTION AND SPARK-RETARD CONTROL USING CYLINDER PRESSURE SENSING   GMNA
GP-300218-DE-EPA   RD   01108323.5   36983   1158718   37223   60126373.1  
39113   IN-VEHICLE NETWORK MANAGEMENT USING VIRTUAL NETWORKS   GMNA
H-203901-DE-EPA   PTTA   01102525.1   36927       60128509.3   39225  
HYDRAULICALLY ACTUATED PISTON WITH AN AIR BLEED   GMNA GP-300806-DE-EPA   PTTA  
01129429.5   37235   1235005   37496   60129199.9   39267   SELF-DIAGNOSING
PRESSURE REGULATOR APPARATUS   GMNA GP-302466-DE-EPA   RD   04006560.9   38064  
1464554A1   38266   602004000249.6   38707   VEHICLE STABILITY ENHANCEMENT
CONTROL   GMNA GP-303216-DE-EPA   RD   04013273.0   38142   1491741   38350  
602004000668.8   38826   ACETYLENE-BASED ADDITION FOR HOMOGENEOUS-CHARGE
COMPRESSION IGNITION (HCCI) ENGINE OPERATION   GMNA GP-303271-DE-EPA   RD  
04014738.1   38161   1505289   38392   602004004211.0   39092   INJECTION
STRATEGY FOR OPERATING A DIRECT-INJECTION CONTROLLED AUTO-IGNITION FOUR-STROKE
INTERNAL COMBUSTION ENGINE   GMNA GP-303749-DE-EPA   RD   04025334.6   38285  
1533191   38455   602004008189.2   39309   TUNABLE, HEALABLE VEHICLE IMPACT
DEVICES   GMNA GP-301704-DE-EPA   RD   04003805.1   38036   1566461   38588  
602004009530.3   39372   RECRYSTALLIZATION OF METAL ALLOY SHEET WITH CONVECTION
& INFRARED RADIATION HEATING   GMNA GP-303454-DE-EPA   RD   04012932.2   38139  
1547701   38491   602004013264.0   39561   EXTRACTION SYSTEM FOR HOT FORMED
PARTS   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

GP-304654-DE-EPA   RD   05007117.4   38442   1582415   38630   602005001130.7  
39218   ACTIVATION MECHANISMS FOR VOLUME-FILLING MECHANICAL STRUCTURES   GMNA
GP-303122-DE-EPA   RD   05007119.0   38442   1582416   38630   602005002857.9  
39372   ENERGY ABSORBING DEVICES, ASSEMBLIES, AND METHODS FOR OPERATING THE SAME
  GMNA GP-304449-DE-EPA   RD   05020585.5   38616   1645345   38819  
602005003300.9   39400   HEATED DIE FOR HOT FORMING   GMNA 2006P60046-DE-EPA  
CC-11847300   06124202.0-1523   16 Nov 2006       602006005205.7-08   18 Feb
2009   Side door location and paint damage in GA   GME 2006P60091-DE-EPA  
CC-12843205   06126128.5-2421   14 Dec 2006       602006005319.3-08   25 Feb
2009   Transport and assembly device, driveshaft in gearbox   GME
2006P60196-DE-EPA   CC-11844600   06016310.2-1523   04 Aug 2006   1884396  
06 Feb 2008   602006005354.1-08   29 Jan 2009   METHOD OF ADAPTING YAW RATE
ERROR IN CONTROLLING LIMITED SLIP DIFFERENTIALS   GME 2006P60169-DE-EPA[2]  
CC-14013100   07021146.1-2311   06 Nov 2006       602007000596.5-08   25 Feb
2009   Operating Method for a Particulate Filter, data processor program product
and control apparatus therefore   GME GP-308007-DE-EPA   RD   07017401.6   05
Sep 2007   1900934   20 Feb 2008   602007001318.6   17 Jun 2009   FUEL INJECTOR
  GMNA GP-300928-DE-EPA   RD   02010470.9   37384   1273385   37629   60216369.2
  39050   METHOD FOR MAKING WELDLESS MAGNESIUM/ALUMINUM BONDED COMPONENTS   GMNA
GP-300722-DE-EPA   PTTA   02012299.0   37411   1283382   37664   60223631.2  
39407   MULTIPLE RATIO SERIES ELECTRIC VEHICLE DRIVETRAIN   GMNA
GP-300765-DE-EPA   PTTA   02012198.4   37410   1286082   37678   60223632.0  
39407   ELECTRICALLY VARIABLE TRANSMISSION WITH VARIABLE INPUT POWER SPLIT AND
INDEPENDENT SHIFTING   GMNA H-202789-DE-EPA   NAPD   02023488.6   21 Oct 2002  
    60224487.0   09 Jan 2008   ADAPTIVE CRUISE CONTROL SYSTEM   GMNA
GP-301152-DE-EPA   PTTA   02002986.4   37298   1247679   37538   60226291.7  
39568   ELECTRICALLY VARIABLE TRANSMISSION WITH SELECTIVE INPUT SPLIT, COMPOUND
SPLIT, NEUTRAL AND REVERSE MODES   GMNA GP-302629-DE-EPA   RD   03022739.1  
37903   1410856A1   38098   60300768.6-08   38504   GAS PRESSURE PREFORMING
DOUBLE ACTION SUPERPLASTIC OR QUICK PLASTIC FORMING TOOL AND METHOD   GMNA
GP-302034-DE-EPA   RD   03024697.9   37922   1422439   38133   60301192.6-08  
38567   MAGNETORHEOLOGICAL NANOCOMPOSITE ELASTOMER FOR RELEASABLE ATTACHMENT
APPLICATIONS   GMNA GP-300351-DE-EPA   RD   03018381.8   37846   1398095   38063
  60302123.9   38658   GUIDE PIN SLOT ARRANGEMENT FOR SUPER PLASTIC FORMING
BLANKS PROVIDING IMPROVED BLANK GUIDANCE AND FORMED PART RELEASE   GMNA
GP-301942-DE-EPA   RD   03021375.5   37886   1415864   38113   60302858.6  
38707   VEHICLE INFORMATION AND WORKLOAD MANAGER   GMNA H-205868-DE-EPA   RD  
03016810.8   37825   1391289   38042   60303068.8   38721   LOW SHRINK LOW
DENSITY LAMINATE FORMULATION   GMNA GP-301943-DE-EPA   RD   03021370.6   22 Sep
2003   1416349   06 May 2004   60304264.3   29 Mar 2006   DRIVER WORKLOAD
ESTIMATOR   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

GP-301626-DE-EPA   RD   03021372.2   37886   1410977   38098   60305599.0  
38868   METHOD AND SYSTEM FOR ACHIEVING CONSTANT AVERAGE IMPACT DECELERATION
INDEPENDENT OF VEHICLE LOAD   GMNA GP-302630-DE-EPA   RD   03023540   37909  
1415735   38113   60305835.3   38875   PUNCH PREFORMING DOUBLE ACTION
SUPERPLASTIC OR QUICK PLASTIC FORMING TOOL AND METHOD   GMNA GP-301719-DE-EPA  
RD   03026732.2   37946   1445130   38210   60308305.6   38973   METHOD AND
APPARATUS FOR VEHICLE INTEGRATED CHASSIS CONTROL SYSTEM   GMNA H-203315-DE-EPA  
RD   03016712.6   37824   0386724   38021   60308961.5   39001   BARRIER COAT
FOR OPEN TOOL MOLDING   GMNA GP-301442-DE-EPA   RD   03023610.3   37910  
1420173   38126   60311214.5   39099   SPIRALED SELF-PIERCING RIVET   GMNA
GP-301821-DE-EPA   RD   03021371.4   37886   1416167   38113   60313272.3  
39190   RELEASABLE FASTENER SYSTEM   GMNA GP-302675-DE-EPA   RD   03023082.5  
37908   1411137   38098   60315232.5   39295   METHOD FOR PROCESSING OF
CONTINUOUSLY CAST ALUMINUM SHEET   GMNA GP-301226-DE-EPA   RD   03020069.5  
37868   1512885   38420   60317505.8   39400   SIX-SPEED PLANETARY TRANSMISSIONS
WITH THREE INPUT CLUTCHES   GMNA GP-301748-DE-EPA   RD   60318674.2   37930  
1426269   38147   60318674.2   39463   METHOD AND APPARATUS FOR VEHICLE
STABILITY ENHANCEMENT SYSTEM   GMNA GP-302135-DE-EPA   RD   60318678.5   37950  
1435268   38175   60318678.5   39463   TAILOR-WELDED BLANKS FOR FLUID FORMING  
GMNA GP-301872-DE-EPA   RD   03025321.5   37928   1426268   38147   60319790.6  
39526   METHOD AND APPARATUS FOR VEHICLE STABILITY ENHANCEMENT SYSTEM   GMNA
GP-302614-DE-EPA   RD   03796817.9   37963   1589846   38616   60319881.3  
39526   RELEASABLE FASTENER SYSTEMS AND PROCESSES   GMNA GP-301852-DE-EPA   PTTA
  03001193.6   37642   1340643   37867   60320605.0   39568   VEHICLE
TRANSMISSION WITH A FUEL CELL POWER SOURCE AND A MULTI-RANGE TRANSMISSION   GMNA
GP-301604-DE-EPA   RD   03022740.9   37903   1416192   38113   60321288.3  
39596   FAMILY OF MULTI-SPEED TRANSMISSIONS WITH A STATIONARY PLANETARY MEMBER
AND INPUT CLUTCHES   GMNA GP-302615-DE-EPA   RD   03026259.6   37939   1424023  
38140   60323317.1   39694   RELEASABLE FASTENER SYSTEM   GMNA GP-301762-DE-EPA
  RD   03018387.5   37846   1398527   38063   60327139.1   39918   PLANETARY
TRANSMISSIONS WITH THREE INTERCONNECTED GEAR SETS   GMNA G-2056-DE-EPA   PTTA  
90312112.7   33182       69005591   34332   HYDRAULIC RETARDER AND CONTROL  
GMNA G-3994-DE-EPA   PTA   90203325.7   33220       69009966   34500   METHOD OF
DETECTING CLUTCH TIE-UP DURING TRANSMISSION SHIFTING   GMNA G-4194-DE-EPA   PTTA
  90203331.5   33220       69009967.3   34500   CONTROL METHOD FOR AUTOMATIC
TRANSMISSION GARAGE SHIFTS   GMNA G-3090-DE-EPA   PTTA   90203323.2   33220    
  69014091   34647   METHOD OF CLUTCH-TO-CLUTCH CLOSED THROTTLE DOWNSHIFT IN AN
AUTOMATIC TRANSMISSION   GMNA G-2869-DE-EPA   PTTA   90203324.0   33220  
0435373   33422   69018415   34823   CONTROL METHOD OF CLUTCH-TO-CLUTCH POWERED
DOWNSHIFT IN AN AUTOMATIC TRANSMISSION   GMNA G-6181-DE-EPA   PTTA   90203329.9
  33220       69018416.6   34794   COMPENSATED CONTROL METHOD FOR FILLING A
FLUID-OPERATED AUTOMATIC TRANSMISSION CLUTCH   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

G-4011-DE-EPA   PTTA   90203330.7   33220       69018417.4   34794  
CLUTCH-TO-CLUTCH CONTROL IN AN AUTOMATIC TRANSMISSION   GMNA G-4008-DE-EPA  
PTTA   90203332.3   33220   0435377   33422   69018418   34794   METHOD OF
ADAPTIVE CONTROL FOR CLOSED THROTTLE DOWNSHIFT IN AN AUTOMATIC TRANSMISSION  
GMNA G-4010-DE-EPA   PTTA   90203336.4   33220       69018419.0   34823  
ADAPTIVE POWER DOWNSHIFT CONTROL OF AN AUTOMATIC TRANSMISSION   GMNA
G-2870-DE-EPA   PTTA   90203326.5   33220   0435374   33422   69026358   35158  
ADAPTIVE CONTROL OF AN AUTOMATIC TRANSMISSION   GMNA G-3143-DE-EPA   PTTA  
91200386.0   33292       69101574   34430   POWER TRANSMISSION   GMNA
G-3748-DE-EPA   PTT   91202554.1   33513       69108343.6   34780  
ACCELERATION-BASED CONTROL OF POWER-ON DOWNSHIFTING IN AN AUTOMATIC TRANSMISSION
  GMNA G-4370-DE-EPA   PTT   91202553.3   02 Oct 1991       69110241.4   07 Jun
1995   COAST-SYNC-COAST DOWNSHIFT CONTROL METHOD FOR CLUTCH-TO-CLUTCH
TRANSMISSION SHIFTING   GMNA G-4308-DE-EPA   RD   91202368.6   33498      
69111550.8   34906   APPARATUS FOR FORMING CARBON FIBERS   GMNA G-5281-DE-EPA  
PTE   92201380   33738       69200015.1   34241   VEHICLE ENGINE FUEL SYSTEM
DIAGNOSTICS   GMNA G-7144-DE-EPA   PTE   92201379.2   33738       69200053.4  
34388   METHOD OF REGULATING SUPERCHARGER BOOST PRESSURE   GMNA G-10186-DE-EPA  
RD   92200903.0   30 Mar 1992       69200135.2   18 May 1994  
ELECTRORHEOLOGICAL FLUIDS INCLUDING ALKYL BENZOATES   GMNA G-10021-DE-EPA   RD  
92200905.5   30 Mar 1992       69200137.9   18 May 1994   ER FLUIDS HAVING
CHEMICALLY DEFOLIATED VERMICULITE TREATED WITH A ALKYL AMMONIUM HALIDE AND
METHODS OF MAKING...   GMNA G-7766-DE-EPA   PTTA   92202652.1   33849      
69200317.7   34556   ACCUMULATOR AND RELAY VALVE   GMNA G-7321-DE-EPA   RD  
92200902.2   33693       69200404.1   34591   METHOD OF ACTIVATING AND
DEACTIVATING AN ELECTRORHEOLOGICAL RESPONSE AT CONSTANT ALTERNATING CURRENT  
GMNA G-7447-DE-EPA   PTT   92200145.8   33621       69202071   34808   DOUBLE
TRANSITION DOWNSHIFT CONTROL FOR AN AUTOMATIC TRANSMISSION   GMNA G-3800-DE-EPA
  PTT   92200146.6   33621       69202072   34808   DOUBLE TRANSITION UPSHIFT
CONTROL FOR AN AUTOMATIC TRANSMISSION   GMNA G-8087-DE-EPA   PTT   92202062.3  
07 Jul 1992       69207103   27 Dec 1995   ADAPTIVE TRANSMISSION SHIFT PRESSURE
CONTROL WITH CLOSED-LOOP COMPENSATION   GMNA G-6267-DE-EPA   PTE   92203245.3  
33898       69207359.0   35067   DIESEL ENGINE CLOSED LOOP AIR/FUEL RATIO
CONTROL   GMNA G-4514-DE-EPA   RD   92201709.0   11 Jun 1992       69208954.3  
13 Mar 1996   VEHICLE HANDLING CONTROL METHOD FOR ANTILOCK BRAKING   GMNA
G-10822-DE-EPA   PTT   93200440.1   16 Feb 1993       69300046.5   11 Jan 1995  
INTEGRATED TRACTION CONTROL SYSTEM   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

G-8499-DE-EPA   PTT   93200335.3   08 Feb 1993       69300135.6   03 May 1995  
INFERENCE-BASED MANUAL PULLDOWN CONTROL OF AN AUTOMATIC TRANSMISSION   GMNA
G-5755-DE-EPA   PTTA   93201344.4   34099       69301193.9   35067   CLOSED LOOP
CONTROL FOR TRANSMISSION SHIFT FORK POSITION   GMNA G-8189-DE-EPA   RD  
93200226.4   33997       69302195.0   35172   METHOD OF PRODUCING CAST-TO-SIZE
TOOLS   GMNA G-8714-DE-EPA   RDFC   93200685.1   34038       69312788.0   35648
  METHOD OF MAKING MEMBRANE-ELECTRODE ASSEMBLIES FOR ELECTROCHEMICAL CELLS AND
ASSEMBLIES MADE THEREBY   GMNA G-11668-DE-EPA   RD   93201284.2   34095      
69313180.2   35662   MOLD FOR PRODUCING THIN WALL CASTINGS BY GRAVITY POURING  
GMNA G-10501-DE-EPA   PTTA   93202594.3   34218       69327759.9   36558  
APPARATUS AND TECHNIQUE FOR FLUID LEVEL DETERMINATION IN AUTOMATIC TRANSMISSIONS
  GMNA G-6329-DE-EPA   PTE   94201920.9   34519       69400893.1   35382  
ENGINE CHARGE CONTROL SYSTEM AND METHOD   GMNA G-9662-DE-EPA   NAPD   94200724.6
  21 Mar 1994       69401720.5   12 Feb 1997   ENGINE POSITION DETECTION   GMNA
H-201330-DE-EPA   ATC   94117225.6   34639       69402393.0   35522   COOLED
SECONDARY COILS OF ELECTRIC AUTOMOBILE CHARGING TRANSFORMER   GMNA
G-11370-DE-EPA   RD   94200462   24 Feb 1994       69406699.0   12 Nov 1997  
NON-INTRUSIVE CYLINDER PRESSURE SENSOR HAVING IMPROVED RESPONSE CHARACTERISTICS
  GMNA H-196208-DE-EPA   ATC   94116776.9   34632       69407383.0   35781  
FIXED CORE INDUCTIVE CHARGER   GMNA G-8685-DE-EPA   PTE   94202964.6   34620    
  69407929   35809   METHOD AND APPARATUS FOR MAINTAINING VEHICLE BATTERY
STATE-OF-CHARGE   GMNA G-8879-DE-EPA   RD   94202085.0   34533       69410368.3
  35935   ELECTRONIC FUEL INJECTION CONTROL   GMNA G-11371-DE-EPA   RD  
94200742.8   22 Mar 1994       69412331   12 Aug 1998   NON-INTRUSIVE CYLINDER
PRESSURE SENSOR   GMNA G-10572-DE-EPA   RD   94202697.2   20 Sep 1994      
69422127.9   15 Dec 1999   INTERNAL COMBUSTION ENGINE AIR/FUEL RATIO REGULATION
  GMNA H-170770-DE-EPA   PTE   94203448.9   34666       69429855.7   37300  
CLOSED-LOOP CONTROL OF A DIESEL ENGINE   GMNA G-11669-DE-EPA   PTE   94203058.6
  34627   0654594   34843   69431335.1-08   37510   AIR DYNAMICS STATE
CHARACTERIZATION   GMNA H-196500-DE-EPA   ATC   95106444.3   34817      
69503177   35977   INDUCTIVE COUPLER HAVING A TACTILE FEEL   GMNA
H-171897-DE-EPA   PTE   95202126.9   03 Aug 1995       69507405.9   20 Jan 1999
  INTEGRATED TRACTION CONTROL SYSTEM   GMNA H-196303-DE-EPA   ATC   95106449.2  
34817       69507981   36222   A COMPOSITE CORE DESIGNED FOR INDUCTIVE COUPLED
TRANSFORMER PROBES   GMNA H-181815-DE-EPA   PTT   95203093.0   35016      
69510897.2   36362   HYBRID POWER TRANSMISSION   GMNA H-179828-DE-EPA   PTE  
95201520.4   34859       69511481   36390   METHOD FOR CONTROLLING IGNITION
TIMING FOR AN INTERNAL COMBUSTION ENGINE   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

H-187806-DE-EPA   PTT   95202128.5   34914       69524503.1   37237   CONTROLLED
CAPACITY TORQUE CONVERTER CLUTCH CONTROL SYSTEM   GMNA G-11667-DE-EPA   PTE  
95200455.4   34753       69524983.5   37272   INTERNAL COMBUSTION ENGINE CONTROL
  GMNA H-166983-DE-EPA   RD   96200315.8   12 Feb 1996       69602300  
06 May 1999   PROCESS FOR THE FORMATION OF WEAR- AND SCUFF-RESISTANT CARBON
COATINGS   GMNA H-194381-DE-EPA   RD   96201308.2   35198       69603668.1  
36383   ELECTROLYTIC PRODUCTION PROCESS FOR MAGNESIUM AND ITS ALLOYS   GMNA
H-194506-DE-EPA   PTTA   96202579.7   35324       69606485.5   36558  
ELECTRO-HYDRAULIC CONTROL SYSTEM IN A POWER TRANSMISSION   GMNA H-182927-DE-EPA
  RD   96200079.0   35079       69607503.2   36621   REINFORCED VEHICLE DOOR  
GMNA H-201654-DE-EPA   ATC   96108819   35969       69627246.6-08   37720   HIGH
POWER, HIGH FREQUENCY, LIQUID-COOLED TRANSMISSION CABLE AND CHARGING SYSTEM  
GMNA H-194795-DE-EPA   PTT   96202270.3   35290       69631361.8-08   38007  
CARBON-BASED FRICTION MATERIAL FOR AUTOMOTIVE CONTINUOUS SLIP SERVICE   GMNA
H-196437-DE-EPA   FCAR   97202377.4   35641       69701432.0   36600   PEM FUEL
CELL MONITORING SYSTEM   GMNA H-197769-DE-EPA   PTT   97201711.5   35586      
69711122   37335   AUTOMATIC TRANSMISSION SHIFT STABILIZATION CONTROL   GMNA
1995P09077WOAU   CC-8370   17175/97   04 Nov 1996       697924   22 Oct 1998  
Verfahren zur Regelung der Innenraumtemperatur von Kraftfahrzeugen und
Klimatisierungsvorrichtung zur Durchführung dieses Verfahrens   GME
P005166-DE-EPA   NAPD   98201546.3   08 May 1998   0884155 A1   16 Dec 1998  
69802620.9   28 Nov 2001   MULTI-COLOR LENS ASSEMBLY INJECTION MOLDING PROCESS
AND APPARATUS   GMNA H-199220-DE-EPA   PTT   98202561.1   36006   0899481  
36222   69809513.8-08   37580   CONTINUOUSLY VARIABLE TRANSMISSION AND CONTROL  
GMNA GP-303232-DE-EPA   PTE   98115615.1   36026   0898074   36215  
69813112.6-08   37720   SUPPLY PUMP FOR COMMON RAIL FUEL INJECTION SYSTEM   GMNA
H-198351-DE-EPA   PTTA   98200439.2   35838   0866243   36061   69823259.3-08  
38098   AUTOMATIC TRANSMISSION AUTO NEUTRAL CLUTCH CONTROLS WITH INTERMITTENT
SLIP AND A METHOD OF CONTROL   GMNA H-199043-DE-EPA   NAPD   98202579.3   36007
      69835925.9   38980   VEHICLE ANTENNA SYSTEM   GMNA H-199808-DE-EPA   PTTA
  99107911.2   36271   0967103   36523   69909908.0-08   37832  
ELECTRO-MECHANICAL POWERTRAIN   GMNA H-200618-DE-EPA   PTT   99111160.0   36319
  0978668   36565   69912205.8-08   37916   FLOW CONTROL FOR OIL IN TRANSIT  
GMNA H-201126-DE-EPA   NAPD   99120534.5   36448   0999110   36656  
69919110.6-08   38203   BRAKE LINE CAPTURED BAND CLAMP   GMNA GP-303221-DE-EPA  
PTE   99120326.6   36445   0994241   36635   69920619.7-08   38259   VALVE DRIVE
MECHANISM FOR DOHC ENGINE   GMNA H-201729-DE-EPA   PTTA   99107910.4   36271  
0967102   36523   69921550.1-08   38287   TWO-MODE, COMPOUND-SPLIT
ELECTRO-MECHANICAL VEHICULAR TRANSMISSION   GMNA H-200218-DE-EPA   FCAR  
99102466.2   36200       69924908.2-08   38469   FUEL CELL FLOODING DETECTION
AND CORRECTION   GMNA H-199710-DE-EPA   PTTA   99102541.2   36201      
69933244.0   38980   VEHICLE BRAKE SYSTEM WITH POWERTRAIN DYNAMIC BRAKING   GMNA
H-200369-DE-EPA   RD   99111159.2   08 Jun 1999       69935379.3   07 Mar 2007  
ACTIVE BRAKE CONTROL HAVING YAW RATE ESTIMATION   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

H-200888-DE-EPA   RD   99111157.6   08 Jul 1999       69940799.0   29 Apr 2009  
VEHICLE YAW RATE CONTROL WITH BANK ANGLE COMPENSATION   GMNA H-203398-AU-NP   RD
  13598/00   36552   725991   36825   725991   36930   CREEP-RESISTANT MAGNESIUM
ALLOY DIE CASTINGS   GMNA GP-300184-AU-NP   PTE   24773/01   36950       739638
  37315   SYSTEM AND METHOD OF CONTROLLING THE COASTDOWN OF A VEHICLE   GMNA
G-6860-FR-NP   RD   9208671   33798       9208671   33984   COPPER BRAZED TORQUE
CONVERTER PUMP HOUSING MADE FROM FORMABLE HIGH STRENGTH MICROALLOYED STEEL  
GMNA 1992P08828EPSE   CC-8061   93120238.6-2309   16 Dec 1993      
93120238.6-2309   27 Oct 1999   Verfahren zur Erzeugung von
verschleißbeständigen Randschichten auf Stahlbauteilen sowie Stahlbauteile mit
verschleißbeständigen Randschichten   GME 1993P08842EPSE   CC-8330   94100465.7
  14 Jan 1994       94100465.7   17 Jul 1996   Halteelement zum vertikalen
Fixieren einer im Rahmen eines Kraftfahrzeuges einklebbaren Glasscheibe   GME
1993P08856EPSE   CC-8061   94106575.7-2211   27 Apr 1994       94106575.7-2211  
15 Oct 1997   Geräuschkompensierte Freisprechanlage in Kraftfahrzeugen   GME
1993P08861EPSE   CC-8010   94108021.0-2301   25 May 1994       94108021.0-2301  
12 Feb 1997   Haltevorrichtung für ein Kraftstoffeinspritzventil eines
Dieselmotors   GME 1993P08890EPSE   CC-8130   94115827.1-2301   07 Oct 1994    
  94115827.1-2301   04 Sep 1996   Entlüftungseinrichtung einer
Brennkraftmaschine   GME 1993P08904EPSE   CC-8510   94118457.4-2306  
24 Nov 1994       94118457.4-2306   12 Mar 1997   Befestigung eines Luftsackes
im Gehäuse eines Airbagmoduls   GME 1994P08940EPSE   CC-370/8386  
95106831.1-2208   05 May 1995       95106831.1-2208   29 Jul 1998  
Steuereinrichtung für eine durch Funksignale zu synchronisierende Uhr   GME
1996P09131EPSE   CC-8360   95106842.8-2306   05 May 1995       95106842.8-2306  
20 Jan 1999   Vorrichtung zum Verriegeln von geteilt klappbaren Rückenlehnen an
Kraftfahrzeugrücksitzen   GME H-194386-BR-NP   RD   9606042-5   35416      
9606042-5   36816   METHOD OF FORMING REFRACTORY COATED FOUNDRY CORE   GMNA
H-194381-CN-NP   RD   96106838.8   35224       96106838.8   37034   ELECTROLYTIC
PRODUCTION PROCESS FOR MAGNESIUM AND ITS ALLOYS   GMNA 1995P09028EPSE   CC-8390
  96106887.1-2317   02 May 1996       96106887.1-2317   25 Jul 2001  
Entlüftungsvorrichtung zur Entlüftung des Innenraumes eines Kraftfahrzeugs   GME
1995P09041EPSE   CC-8320/8350   96109857.1-2306   19 Jun 1996      
96109857.1-2306   07 Jan 1999   An einem Fahrzeugsitz angeordneter Seiten-Airbag
  GME 1995P09053EPSE   CC-8360   96111901.3-2317   24 Jul 1996      
96111901.3-2317   24 Oct 2001   Umlegbare Kopfstütze, insbesondere für
Kraftfahrzeuge   GME H-200888-EP-EPA   RD   99111157.6   08 Jul 1999      
980804   29 Apr 2009   VEHICLE YAW RATE CONTROL WITH BANK ANGLE COMPENSATION  
GMNA H-200888-GB-EPA   RD   99111157.6   08 Jul 1999       980804   29 Apr 2009
  VEHICLE YAW RATE CONTROL WITH BANK ANGLE COMPENSATION   GMNA 1997P09248EPSE  
CC-HSTD   98102495.3-2423   13 Feb 1998       98102495.3-2423   02 May 2002  
Kopfstütze für einen Kraftfahrzeugsitz   GME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

1997P09223EPSE   CC-8161   98102771.7-2113   18 Feb 1998       98102771.7-2113  
02 Oct 2002   Einrichtung zum Nachbehandeln von Abgasen einer fremdgezündeten
Brennkraftmaschine   GME 1997P09269EPSE   CC-8360   98115871.0-2317  
22 Aug 1998       98115871.0-2317   05 Dec 2001   Abstützung eines
Fahrzeugsitzes, insbesondere einer längsverstellbaren hinteren Sitzbank   GME
1997P09291EPSE   CC-8350   98120908.3-2421   04 Nov 1998       98120908.3-2421  
14 Aug 2002   Rückhaltesystem für Fahrzeuginsassen   GME H-200369-EP-EPA   RD  
99111159.2   08 Jun 1999       982206   07 Mar 2007   ACTIVE BRAKE CONTROL
HAVING YAW RATE ESTIMATION   GMNA 2001P09627-DE-EPA   CC-KENDRION  
59914648.6-08   21 Sep 1999   0992393   12 Apr 2000   9882383   13 Feb 2008  
Vorrichtung zum Verriegeln von geteilt klappbaren Rückenlehnen von Rücksitzen
eines Kraftfahrzeugs   GME 2001P09627-FR-EPA   CC-KENDRION   99118653.7-1254  
21 Sep 1999   0992393   12 Apr 2000   9882383   13 Feb 2008   Vorrichtung zum
Verriegeln von geteilt klappbaren Rückenlehnen von Rücksitzen eines
Kraftfahrzeugs   GME 2001P09627-GB-EPA   CC-KENDRION   99118653.7-1254   21 Sep
1999   0992393   12 Apr 2000   9882383   13 Feb 2008   Vorrichtung zum
Verriegeln von geteilt klappbaren Rückenlehnen von Rücksitzen eines
Kraftfahrzeugs   GME 2001P09627-IT-EPA   CC-KENDRION   69245/BE/2008   21 Sep
1999   0992393   12 Apr 2000   9882383   13 Feb 2008   Vorrichtung zum
Verriegeln von geteilt klappbaren Rückenlehnen von Rücksitzen eines
Kraftfahrzeugs   GME 2001P09627-SE-EPA   CC-KENDRION   99118653.7-1254   21 Sep
1999   0992393   12 Apr 2000   9882383   13 Feb 2008   Vorrichtung zum
Verriegeln von geteilt klappbaren Rückenlehnen von Rücksitzen eines
Kraftfahrzeugs   GME 2001P09627-ES-EPA   CC-KENDRION   99118653.7-1254   21 Sep
1999   2301226   12 Apr 2000   9882383   13 Feb 2008   Vorrichtung zum
Verriegeln von geteilt klappbaren Rückenlehnen von Rücksitzen eines
Kraftfahrzeugs   GME 2001P09654WOCN   CC-8011   02813974.7   25 Jul 2002  
028139747   15 Sep 2004   CN20020813974   11 Apr 2007   Vorderbau eines
Kraftfahrzeuges mit einer bei einem Kopfaufprall sich nachgiebig verhaltenden
Fronthaube   GME 2005P50711 DE   CC-OPEL   10159847.5   04 Dec 2001   10159847  
12 Jun 2003   DE10159847B4   14 Apr 2005   Aktive Rückenlehne für
Kraftfahrzeugsitze als Unfallsicherheitsvorrichtung   GME GP-305257-DE-NP   PTTA
  102006006832.7   38762   102006006832   38953   DE102006006832A1   38953  
METHOD FOR CONTROLLING ENGINE AND/OR TRANSMISSION TEMPERATURE   GMNA
2004P01202-DE-NP   CC-11619000   10361781.7-12   31 Dec 2003   10361781   02 Jun
2005   DE10361781B4   15 Sep 2005   Elektromagnetisches Ventil   GME 1997P19213
DE   CC-11844200   19703787.9   01 Feb 1997   19703787   13 Aug 1998  
DE19703787B4   24 Nov 2005   Gehäuse für den Gassack in einem Kraftfahrzeug  
GME 1997P09277 DE   CC-11844200   19743615.3-21   02 Oct 1997   19743615  
15 Apr 1999   DE19743615B4   02 Feb 2006   Airbagbaueinheit   GME 2004P00936 DE
  CC-11844500   19922107.3-21   17 May 1999       DE19922107C1   18 Jan 2001  
Fronthaubenanordnung Ed 105 99 - EP 1 178 914 B1 (Lizenzvertrag Edscha / Opel
2003V30437)   GME 2004G00936 DE   CC-11844500   20023228.2   17 May 2000      
DE20023228U1   12 Jun 2003   Fronthaubenanordnung Ed 105 99 - EP 1 178 914 B1
(Lizenzvertrag Edscha / Opel 2003V30437)   GME 2004G00936 DE   CC-EDSCHA  
20023228.2   17 May 2000       DE20023228U1   12 Jun 2003   Fronthaubenanordnung
Ed 105 99 - EP 1 178 914 B1 (Lizenzvertrag Edscha / Opel 2003V30437)   GME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

GP-302725-DE-NP   PTT   102006009750.5   38778       DE2006009750A1   38974  
SELECTABLE ONE-WAY TORQUE TRANSMITTER WITH A FRICTION TORQUE TRANSMITTER
ACTUATOR   GMNA 2004P00951WEDE   CC-11844500   50001208.3   17 May 2000  
0069703   23 Nov 2000   EP1178913B1   05 Feb 2003   Fronthaubenanordnung Ed 132
99 - EP 1 178 913 B1 (Lizenzvertrag Edscha/Opel 2003V30437)   GME 2004P00951WEFR
  CC-11844500   00943616.3   17 May 2000   0069703   23 Nov 2000   EP1178913B1  
05 Feb 2003   Fronthaubenanordnung Ed 132 99 - EP 1 178 913 B1 (Lizenzvertrag
Edscha/Opel 2003V30437)   GME 2004P00951WEGB   CC-11844500   00943616.3   17 May
2000   0069703   23 Nov 2000   EP1178913B1   05 Feb 2003   Fronthaubenanordnung
Ed 132 99 - EP 1 178 913 B1 (Lizenzvertrag Edscha/Opel 2003V30437)   GME
2004P00951WEIT   CC-11844500   00943616.3   17 May 2000   0069703   23 Nov 2000
  EP1178913B1   05 Feb 2003   Fronthaubenanordnung Ed 132 99 - EP 1 178 913 B1
(Lizenzvertrag Edscha/Opel 2003V30437)   GME 2004P00936WEDE   CC-11844500  
50001209.1   17 May 2000       EP1178914B1   05 Feb 2003   Fronthaubenanordnung
Ed 105 99 - EP 1 178 914 B1 (Lizenzvertrag Edscha / Opel 2003V30437)   GME
2004P00936WEFR   CC-11844500   00943617.1   17 May 2000       EP1178914B1   05
Feb 2003   Fronthaubenanordnung Ed 105 99 - EP 1 178 914 B1 (Lizenzvertrag
Edscha / Opel 2003V30437)   GME 2004P00936WEGB   CC-11844500   00943617.1   17
May 2000       EP1178914B1   05 Feb 2003   Fronthaubenanordnung Ed 105 99 - EP 1
178 914 B1 (Lizenzvertrag Edscha / Opel 2003V30437)   GME 2004P00936WEIT  
CC-11844500   00943617.1   17 May 2000       EP1178914B1   05 Feb 2003  
Fronthaubenanordnung Ed 105 99 - EP 1 178 914 B1 (Lizenzvertrag Edscha / Opel
2003V30437)   GME 2004P01011WEDE   CC-11844500   50001800.6   17 May 2000  
0069709   23 Nov 2000   EP1178917B1   16 Apr 2003   Fronthaubenanordnung Ed 133
99 - EP 1 178 917 B1 (Lizenzvertrag Edscha/Opel 2003V30437)   GME 2004P01011WEES
  CC-11844500   00945531.2   17 May 2000   0069709   23 Nov 2000   EP1178917B1  
16 Apr 2003   Fronthaubenanordnung Ed 133 99 - EP 1 178 917 B1 (Lizenzvertrag
Edscha/Opel 2003V30437)   GME 2004P01011WEFR   CC-11844500   00945531.2   17 May
2000   0069709   23 Nov 2000   EP1178917B1   16 Apr 2003   Fronthaubenanordnung
Ed 133 99 - EP 1 178 917 B1 (Lizenzvertrag Edscha/Opel 2003V30437)   GME
2004P01011WEGB   CC-11844500   00945531.2   17 May 2000   0069709   23 Nov 2000
  EP1178917B1   16 Apr 2003   Fronthaubenanordnung Ed 133 99 - EP 1 178 917 B1
(Lizenzvertrag Edscha/Opel 2003V30437)   GME 2004P01011WEIT   CC-11844500  
00945531.2   17 May 2000   0069709   23 Nov 2000   EP1178917B1   16 Apr 2003  
Fronthaubenanordnung Ed 133 99 - EP 1 178 917 B1 (Lizenzvertrag Edscha/Opel
2003V30437)   GME 2004P01011WESE   CC-11844500   00945531.2   17 May 2000  
0069709   23 Nov 2000   EP1178917B1   16 Apr 2003   Fronthaubenanordnung Ed 133
99 - EP 1 178 917 B1 (Lizenzvertrag Edscha/Opel 2003V30437)   GME 2004P01016WEDE
  CC-11844500   50001716.6   17 May 2000   0069706   23 Nov 2000   EP1178918B1  
09 Apr 2003   Fronthaubenanordnung Ed 145 99 - EP 1 178 918 B1 (Lizenzvertrag
Edscha/Opel 2003V30437)   GME 2004P01016WEFR   CC-11844500   00947755.5   17 May
2000   0069706   23 Nov 2000   EP1178918B1   09 Apr 2003   Fronthaubenanordnung
Ed 145 99 - EP 1 178 918 B1 (Lizenzvertrag Edscha/Opel 2003V30437)   GME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

2004P01016WEGB   CC-11844500   00947755.5   17 May 2000   0069706   23 Nov 2000
  EP1178918B1   09 Apr 2003   Fronthaubenanordnung Ed 145 99 - EP 1 178 918 B1
(Lizenzvertrag Edscha/Opel 2003V30437)   GME 2004P01014WEDE   CC-11844500  
50001215.6   17 May 2000   0069705   23 Nov 2000   EP1187754B1   05 Feb 2003  
Fronthaubenanordnung Ed 144 99 - EP 1 187 754 B1 (Lizenzvertrag Edscha/Opel
2003V30437)   GME 2004P01014WEFR   CC-11844500   00943618.9   17 May 2000  
0069705   23 Nov 2000   EP1187754B1   05 Feb 2003   Fronthaubenanordnung Ed 144
99 - EP 1 187 754 B1 (Lizenzvertrag Edscha/Opel 2003V30437)   GME 2004P01014WEGB
  CC-11844500   00943618.9   17 May 2000   0069705   23 Nov 2000   EP1187754B1  
05 Feb 2003   Fronthaubenanordnung Ed 144 99 - EP 1 187 754 B1 (Lizenzvertrag
Edscha/Opel 2003V30437)   GME 2004P01014WEIT   CC-11844500   00943618.9   17 May
2000   0069705   23 Nov 2000   EP1187754B1   05 Feb 2003   Fronthaubenanordnung
Ed 144 99 - EP 1 187 754 B1 (Lizenzvertrag Edscha/Opel 2003V30437)   GME
2001P09653WEBE   CC-8011   02754431.1   25 Jul 2002       EP1412601B1  
01 Jun 2005   Doppelarmgelenkscharnier für die Fronthaube eines Kraftfahrzeuges
  GME 2001P09653WECZ   CC-8011   02754431.1   25 Jul 2002       EP1412601B1   01
Jun 2005   Doppelarmgelenkscharnier für die Fronthaube eines Kraftfahrzeuges  
GME 2001P09653WEDE   CC-8011   02754431.1   25 Jul 2002       EP1412601B1   01
Jun 2005   Doppelarmgelenkscharnier für die Fronthaube eines Kraftfahrzeuges  
GME 2001P09653WEES   CC-8011   02754431.1   25 Jul 2002       EP1412601B1   01
Jun 2005   Doppelarmgelenkscharnier für die Fronthaube eines Kraftfahrzeuges  
GME 2001P09653WEFR   CC-8011   02754431.1   25 Jul 2002       EP1412601B1   01
Jun 2005   Doppelarmgelenkscharnier für die Fronthaube eines Kraftfahrzeuges  
GME 2001P09653WEGB   CC-8011   02754431.1   25 Jul 2002       EP1412601B1   01
Jun 2005   Doppelarmgelenkscharnier für die Fronthaube eines Kraftfahrzeuges  
GME 2001P09653WEIT   CC-8011   02754431.1   25 Jul 2002       EP1412601B1   01
Jun 2005   Doppelarmgelenkscharnier für die Fronthaube eines Kraftfahrzeuges  
GME 2001P09653WEPT   CC-8011   02754431.1   25 Jul 2002       EP1412601B1   01
Jun 2005   Doppelarmgelenkscharnier für die Fronthaube eines Kraftfahrzeuges  
GME 2001P09653WESE   CC-8011   02754431.1   25 Jul 2002       EP1412601B1   01
Jun 2005   Doppelarmgelenkscharnier für die Fronthaube eines Kraftfahrzeuges  
GME 2001P09653WETR   CC-8011   02754431.1   25 Jul 2002       EP1412601B1   01
Jun 2005   Doppelarmgelenkscharnier für die Fronthaube eines Kraftfahrzeuges  
GME 2006P61087-GB-NP   CC-GMPT-EMANUFACTUR   0702968.9   15 Feb 2007   2446599  
20 Aug 2008   GB2446599   14 Jan 2009   Device for actuating a clutch in an
automatic transmission   GME 2007P70105 GB   CC-GMPT-EMANUFACTUR   0704843.2  
13 Mar 2007   2447470   17 Sep 2008   GB2447470   04 Feb 2009   Automatic
transmission   GME 1995P09021 BR   CC-6101/7000   PI9601368-0   15 Apr 1996    
  PI9601368-0   20 Aug 2002   Bearbeitungs- und/oder Montageanlage   GME
1995P09040 BR   CC-6302/6304   PI9602883-1   25 Jun 1996       PI9602883-1   24
Jul 2001   Anlage zum Fügen der Chassis-Aggregate mit der Karosserie eines
Kraftfahrzeugs   GME 1995P09077WOBR   CC-8370   PI9611440-1   04 Nov 1996     23
Mar 1999   PI9611440-1   14 May 2002   Verfahren zur Regelung der
Innenraumtemperatur von Kraftfahrzeugen und Klimatisierungsvorrichtung zur
Durchführung dieses Verfahrens   GME 1996P09158-BR-NP   CC-8013/8151  
PI9704286-2   07 Aug 1997       PI9704286-2   28 May 2002   Anordnung zur
Lagerung eines Pedals   GME 1997P09247 BR   CC-8320   PI9704351-6   13 Aug 1997
      PI9704351-6   30 Mar 2004   Karosserievorderbau für ein Kraftfahrzeug  
GME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

1996P09194 BR   CC-8320   PI9705658-8   13 Nov 1997     15 Jun 1999  
PI9705658-8   22 Jul 2003   Bodengruppe für eine Kraftfahrzeugkarosserie   GME
1996P09104WOBR   CC-8340   PI9707725-9   19 Feb 1997       PI9707725-9   16 Oct
2001   Diebstahlsicherungseinrichtung für Kraftfahrzeuge sowie Verfahren zur
Diebstahlsicherung   GME 1996P09153WOBR   CC-8380   PI9710380-2   03 Jul 1997  
    PI9710380-2   18 Feb 2003   Vorrichtung zur Verriegelung einer verstellbaren
Lenksäule, insbesondere für Kraftfahrzeuge   GME 1996P09162WOBR   CC-8013  
PI9711068-0   05 Aug 1997       PI9711068-0   20 Aug 2002   Kraftfahrzeug mit
einem Wasserkasten- und einem Armaturentafelmodul   GME 1997P09296WOBR   CC-8154
  PI9815001-4   06 Nov 1998   19815001   30 Nov 2004   PI9815001-4   26 Apr 2005
  Elektromotorischer Stellantrieb für eine Fahrzeuglenkanlage   GME 1998P09326
BR   CC-8013   PI9903043-8   19 Mar 1999     02 May 2000   PI9903043-8  
27 Feb 2007   Anordnung von zumindest zwei nebeneinander angeordneten Sitzen,
insbesondere eine Sitzreihe eines Kraftfahrzeuges   GME 1998P09374 BR   CC-8013
  PI9903899-4   26 Aug 1999   9903899   29 Aug 2000   PI9903899-4   10 Oct 2006
  Hintersitzanordnung für ein Kraftfahrzeug   GME GP-306863-CN-NP   PTE  
200610151318.5   21 Jul 2006   1912360   14 Feb 2007   Z1200610151318.5   14 Jan
2009   AIR DYNAMIC STEADY STATE AND TRANSIENT DETECTION METHOD FOR CAM PHASER
MOVEMENT   GMNA GP-302549-CN-NP   RD   02816515.2   37484   1612824   38476  
ZL02816515.2   39645   VEHICLE BODY CONFIGURATIONS   GMNA 2001P09653WOCN  
CC-8011   02818767.9   25 Jul 2002   1558982A   29 Dec 2004   ZL02818767.9   03
May 2006   Doppelarmgelenkscharnier für die Fronthaube eines Kraftfahrzeuges  
GME GP-301579-CN-NP   RD   0281183.9   37484   1608013   38462   ZL02821183.9  
39806   VEHICLE BODY INTERCHANGEABILITY   GMNA GP-301600-CN-NP   RD   02822024.2
  37502   1582482   38399   ZL02822024.2   39099   MAGNETORHEOLOGICAL FLUIDS
WITH AN ADDITIVE PACKAGE   GMNA GP-303027-CN-NP   RD   02824456.7   37596  
1695050   38665   ZL02824456.7   39694   WHEEL MODULE   GMNA GP-300576-CN-NP  
RD   02827363.X   37522   1615171   38483   ZL02827363.X   39239   ROLLING
REGENERATION DIESEL PARTICULATE TRAP   GMNA GP-301172-CN-PCT   FCAR   02828748/7
  37600   1625819   38511   ZL02828748.7   39001   INTERMITTENT COOLING OF FUEL
CELL   GMNA GP-302153-CN-NP   RD   03158046.7   37828   1488523   38091  
ZL03158046.7   39582   METHOD OF VEHICLE DOOR ASSEMBLY   GMNA GP-300363-CN-NP  
FCAR   03806409.X   37680   1643711   38553   ZL03806409.X   39099  
CONVERGING/DIVERGING FLOW CHANNELS FOR FUEL CELL   GMNA GP-302433-CN-PCT   FCAR
  03809067.8   37733   1647302   38560   ZL03809067.8   39351   BIPOLAR PLATE
ASSEMBLY HAVING TRANSVERSE LEGS   GMNA GP-301879-CN-PCT   FCAR   03809694.3  
37720   1650454   38567   ZL03809694.3   39288   END PLATES FOR A FUEL CELL
STACK STRUCTURE   GMNA GP-301880-CN-PCT   FCAR   03809730.3   37720   1650460  
38567   ZL03809730.3   39463   METHOD AND APPARATUS FOR PROVIDING A UNIFORM FUEL
CELL STACK STRUCTURE   GMNA GP-301530-CN-PCT   FCAR   03809817.2   37725  
1650461   38567   ZL03809817.2   39407   LAMBDA SENSING WITH A FUEL CELL STACK  
GMNA GP-301376-CN-PCT   FCAR   03809846.6   37725   1650446   38567  
ZL03809846.6   39974   COMPACT FUEL CELL STACK STRUCTURE   GMNA GP-301624-CN-PCT
  FCAR   03809848.2   37734   1650447   38567   ZL03809848.2   39372   DEVICE
AND METHOD TO EXPAND OPERATING RANGE OF A FUEL CELL STACK   GMNA
GP-301698-CN-PCT   FCAR   03819212.8   37783   1675787   38623   ZL03819212.8  
39568   METHOD OF MAKING MEMBRANE ELECTRODE ASSEMBLIES   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

GP-301697-CN-PCT   FCAR   03819645.X   37851   1675791   38623   ZL03819645.X  
39722   FUEL CELL BIPOLAR PLATE HAVING A CONDUCTIVE FOAM AS A COOLANT LAYER  
GMNA GP-302786-CN-NP   RD   03823446.7   37823   1684806   38644   ZL038234467  
39645   GEL COAT COMPOSITION FOR IN MOLD FINISH PROCESS   GMNA GP-301700-CN-PCT
  FCAR   03824775.5   37853   1695259   38665   ZL03824775.5   39582   FUEL CELL
STACK DESIGN AND METHOD OF OPERATION   GMNA GP-302449-CN-PCT   RDFC   03825293.7
  37869   1701457   38678   ZL03825293.7   39295   INEXPENSIVE DIELECTRIC
COOLANT FOR FUEL CELL STACKS   GMNA GP-301294-CN-PCT   FCAR   03826628.8   37733
  1788376   38912   ZL03826628.8   39652   STAMPED FUEL CELL BIPOLAR PLATE  
GMNA GP-302871-CN-PCT   RDFC   200380103131.2   37923   1711657   38707  
ZL200380103131.2   39318   CORROSION RESISTANT, ELECTRICALLY AND THERMALLY
CONDUCTIVE COATING FOR MULTIPLE APPLICATIONS   GMNA GP-302360-CN-PCT   FCAR  
200380103724.9   37942   171447   38714   ZL200380103724.9   39932   ELONGATED
ELASTOMERIC CONNECTOR AND METHOD   GMNA GP-302430-CN-PCT   FCAR   200380105414.0
  37900   1723583   38735   ZL200380105414.0   39652   CATALYST LAYER EDGE
PROTECTION FOR ENHANCED MEA DURABILITY IN PEM FUEL CELLS   GMNA GP-302361-CN-PCT
  FCAR   200380108829.3   37963   1736215   38770   ZL200380108829.3   39876  
DIFFUSION MEDIA, FUEL CELLS AND FUEL CELL POWRED SYSTEMS   GMNA GP-300358-CN-PCT
  FCAR   200380109215.7   37956   1742395   38777   ZL200380109215.7   39372  
CORROSION RESISTANT PEM FUEL CELL   GMNA GP-301429-CN-PCT   FCAR  
200380109382.1   37965   1745489   38784   ZL200380109382.1   39393   FLOW
RESTRICTORS IN FUEL CELL FLOW-FIELD   GMNA GP-302183-CN-PCT   FCAR  
200380109422.2   37965   1745494   38784   ZL200380109422.2   39519   FUEL CELL
SYSTEM WITH RECUPERATIVE HEAT EXCHANGER   GMNA GP-302704-CN-PCT   RDFC  
200480002562.4   38006   1742400   38777   ZL200480002562.4   39484   JOINING OF
BIPOLAR PLATES IN PROTON EXCHANGE MEMBRANE FUEL CELL STACKS   GMNA
GP-302217-CN-PCT   FCAR   200480003608.4   38022   1747785   38791  
ZL200480003608.4   39995   PEMFC ELECTROCATALYST BASED ON MIXED CARBON SUPPORTS
  GMNA GP-302927-CN-NP   RD   2004800008947.1   38063   1768343   38840  
ZL200480008947.1   39911   VEHICLE DIAGNOSTIC RECORD MAPPING   GMNA
GP-301128-CN-PCT   FCAR   200480008958.X   38077   1768440   38840  
ZL200480008958.X   39918   MEA WITH CATALYST FOR OXIDATION OF CARBON MONOXIDE  
GMNA GP-302438-CN-PCT   FCAR   200480009979.3   38089   1774828   38854  
ZL200480009979.3   39582   VARIABLE PRESSURE DROP STACK   GMNA GP-302785-CN-NP  
RD   200480011771.5   38044   1780676   38868   ZL2004800117715   39463   METHOD
AND APPARATUS FOR FILTERING EXHAUST PARTICULATES   GMNA GP-302780-CN-PCT   RDFC
  200480011853.X   38050   1784794   38875   ZL200480011853.X   39771  
POLYMERIC SEPARATOR PLATES   GMNA GP-301875-CN-NP   ATC   200480017338.2   38160
  1809956   38924   ZL200480017338.2   39512   POSITION SENSORLESS CONTROL
ALGORITHM FOR AC MACHINE   GMNA GP-302691-CN-NP   PTE   200480017527.X   38160  
1809692   38924   ZL200480017527.X   39666   PEDAL POSITION RATE-BASED
ELECTRONIC THROTTLE PROGRESSION   GMNA GP-302756-CN-PCT   PTC   200480017528.4  
38072   1809647   38924   ZL200480017528.4   39694   ALUMINUM ALLOY FOR ENGINE
BLOCKS   GMNA GP-302465-CN-NP   RD   200480017912.4   38131   1812934   38931  
ZL200480017912.4   39694   CATHODE MATERIAL FOR ITHIUM BATTERY   GMNA
GP-303447-CN-PCT   FCAR   200480022016.7   38145   1830107   38966  
ZL200480022016.7   39848   UNTREATED DIFFUSION MEDIA WITH MESOPOROUS LAYER AND
DEVICES INCORPORATING THE SAME   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

GP-303225-CN-NP   ATC   200480022479.3   38139   1833354   38973  
ZL200480022479.3   39778   METHODS AND APPARATUS FOR FAULT-TOLERANT CONTROL OF
ELECTRIC MACHINES   GMNA GP-303272-CN-PCT   RDFC   200480022759.4   38182  
1833053   38973   ZL200480022759.4   39995   COMPOSITION AND METHOD FOR SURFACE
TREATMENT OF OXIDIZED METAL   GMNA GP-302965-CN-NP   RD   200480024708.5   38162
  1842489   38994   ZL200480024708.5   40002   COMBINATIONS OF HYDROGEN STORAGE
MATERIALS INCLUDING AMIDE/IMIDE   GMNA GP-302409-CN-NP   PTE   200480026320.9  
38243   1849229   39008   ZL200480026320.9   39827   DISPLACEMENT ON DEMAND WITH
REGENERATIVE BRAKING   GMNA GP-302282-CN-NP   PTE   200480026888.0   38243  
1852822   39015   ZL200480026888.0   39785   SYSTEM AND METHOD FOR MAINTAINING A
VEHICLE AT ZERO SPEED ON A GRADED SURFACE   GMNA GP-304183-CN-PCT   FCAR  
200480026899.9   38163   1853298   39015   ZL200480026899.9   39883   FUEL CELL
SHUTDOWN AND STARTUP USING A CATHODE RECYCLE LOOP   GMNA GP-303584-CN-PCT   FCAR
  200480027213.8   38197   1856891   39022   ZL200480027213.8   39883   FLOW
FIELD PLATE ARRANGEMENT FOR A FUEL CELL   GMNA GP-303337-CN-NP   RD  
200480030724.5   38239   1871447   39050   ZL200480030724.5   39988  
MAGNETORHEOLOGICAL FLUID DAMPER   GMNA GP-303275-CN-PCD   RD   200810181596.4  
38239   101435479   39953   ZL200480030726.4   39911   MAGNETORHEOLOGICAL FLUID
DAMPER   GMNA GP-302819-CN-NP   PTE   200480030971.5   38279   1871143   39050  
ZL200480030971.5   39995   ELECTRIC POWER CONTROL SYSTEM FOR A HYBRID VEHICLE  
GMNA GP-303087-CN-PCT   FCAR   200480032726.8   38267   1875514   39057  
ZL200480032726.8   39911   VARIABLE CATALYST LOADING BASED ON FLOW FIELD
GEOMETRY   GMNA GP-303076-CN-PCT   FCAR   200480033736.3   38267   1883071  
39071   ZL200480033736.3   39995   PEM FUEL CELL STACK WITH COATED FLOW
DISTRIBUTION NETWORK   GMNA GP-303019-CN-NP   ATC   200480034540.6   38854  
1882889   39071   ZL200480034540.6   40002   DECOUPLING A HARMONIC SIGNAL FROM A
SIGNAL PATH   GMNA H-205755-CN-PCT   FCAR   200480034550.X   38267   1883070  
39071   ZL200480034550.X   39988   PROTON EXCHANGE MEMBRANE FUEL CELL   GMNA
GP-303355-CN-PCT   FCAR   200480040495.5   38324   1961444   39211  
ZL200480040495.5   39806   ULTRA SHORT HIGH PRESSURE GRADIENT FLOW PATH FLOW
FIELD   GMNA GP-304182-CN-PCT   FCAR   200480043853.8   38261   101019254  
39309   ZL200480043853.8   39911   EDGE-PROTECTED CATALYST-COATED DIFFUSION
MEDIA AND MEMBRANE ELECTRODE ASSEMBLIES   GMNA GP-304122-CN-NP   PTTA  
200510008072.1   38391   1654974   38578   ZL200510008072.1   39694   ENERGY
STORAGE SYSTEM STATE-OF-CHARGE DIAGNOSTIC   GMNA GP-304338-CN-NP   PTTA  
200510009013.6   38399   1654854   38581   ZL200510009013.6   39883   OPTIMAL
SELECTION OF INPUT TORQUE WITH STABILITY OF POWER FLOW FOR A HYBRID VEHICLE  
GMNA GP-304360-CN-NP   PTTA   200510009034.8   38399   1654855   38581  
ZL200510009034.8   39820   THROTTLE PHASE OUT CONTROL   GMNA GP-304123-CN-NP  
PTTA   200510051642.5   38391   1654857   38581   ZL200510051642.5   39680  
SHIFT THROUGH NEUTRAL CONTROL IN AN ELECTRICALLY VARIABLE TRANSMISSION   GMNA
GP-305783-CN-NP   PTA   200510055947.3   38433   1722572   38735  
ZL200510055947.3   39764   METHOD FOR ESTABLISHING ELECTRICAL CONNECTIONS IN A
HYBRID ELECTRO-MECHANICAL TRANSMISSION   GMNA GP-305754-CN-NP   PTA  
200510056020.1   38433       ZL200510056020.1   39785   HYBRID
ELECTRO-MECHANICAL TRANSMISSION PARK SYSTEM ACCESS COVER AND METHOD   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

GP-305648-CN-NP   PTA   200510056023.5   38433   1734133   38763  
ZL200510056023.5   39855   METHOD AND APPARATUS FOR COOLING AND LUBRICATING A
HYBRID TRANSMISSION   GMNA GP-305645-CN-NP   PTA   200510056024.X   38433  
1737404   38770   ZL200510056024.X   39694   TORSIONAL DAMPER FOR
ELECTRICALLY-VARIABLE TRANSMISSION WITH LOCK-OUT CLUTCH ASSEMBLY   GMNA
GP-305726-CN-NP   PTA   200510056043.2   38433   1727732   38749  
ZL200510056043.2   39785   HYBRID ELECTRO-MECHANICAL VEHICULAR TRANSMISSION
HAVING MULTIPLE MODULAR MOTOR/GENERATORS ASSEMBLED FROM LIKE COMPONENTS   GMNA
GP-305006-CN-NP   PTA   200510059152.X   38433   1807138   38924  
ZL200510059152.X   39960   MOTOR MODULE FOR A HYBRID ELECTRO-MECHANICAL
TRANSMISSION   GMNA GP-305647-CN-NP   PTA   200510059156.8   38433   1702357  
38686   ZL200510059156.8   39897   HYDRAULIC CIRCUIT FOR TORSIONAL DAMPER
ASSEMBLY OF AN ELECTRICALLY VARIABLE TRANSMISSION   GMNA GP-305559-CN-NP   PTA  
200510063760.8   38433   1702356   38686   ZL200510063760.8   39778  
LUBRICATION SYSTEM AND METHOD FOR HYBRID ELECTRO-MECHANICAL PLANETARY
TRANSMISSION COMPONENTS   GMNA GP-305724-CN-NP   PTA   200510063762.7   38433  
1727733   38749   ZL200510063762.7   39722   TRANSMISSION CASE FOR LUBE RETURN
AND METHOD   GMNA GP-305669-CN-NP   PTA   200510063764.6   38433   1744411  
38784   ZL200510063764.6   39561   MOTOR RESOLVER ASSEMBLY AND METHOD OF
MEASURING SPEED AND POSITION OF A MOTOR ROTOR   GMNA GP-305725-CN-NP   PTA  
200510068583.2   38433   1672971   38623   ZL200510068583.2   39344   METHOD AND
APPARATUS FOR SELECTIVELY CONFIGURING A HYBRID ELECTRO-MECHANICAL VEHICULAR
TRANSMISSION   GMNA GP-304681-CN-NP   PTT   200510068597.4   38470   1690462  
38658   ZL200510068597.4   39407   SANDWICH COMPOSITE CLUTCH FRICTION MEMBER
WITH DUAL-DIRECTIONAL MODULI OF ELASTICITY   GMNA GP-304682-CN-NP   PTT  
200510068599.3   38470   1690463   38658   ZL200510068599.3   39659   WOVEN
COMPOSITE CLUTCH FRICTION MEMBER WITH DUAL-DIRECTIONAL MODULI OF ELASTICITY  
GMNA GP-305088-CN-NP   PTA   200510071215.3   38485   1696850   38672  
ZL200510071215.3   39561   METHOD OF UNDERVOLTAGE PROTECTION DURING ENGINE
CRANKING   GMNA GP-304125-CN-NP   PTA   200510071216.8   38485   1696528   38672
  ZL200510071216.8   39498   HYDRAULIC CLUTCH STATE DIAGNOSTIC AND CONTROL  
GMNA GP-304458-CN-NP   PTTA   200510071218.7   38485   1695976   38672  
ZL200510071218.7   39484   COORDINATED REGENERATIVE AND ENGINE RETARD BRAKING
FOR A HYBRID VEHICLE   GMNA GP-305020-CN-NP   PTT   20051071342.3   38489  
1734128   38763   ZL200510071342.3   39855   DUAL CLUTCH TRANSMISSION WITH A
TORQUE CONVERTER   GMNA GP-305751-CN-NP   PTA   200510071715.7   38433   1721741
  38735   ZL200510071715.7   39778   HYBRID ELECTRO-MECHANICAL TRANSMISSION WITH
SECURED HUB FOR PARK PAWL LOADING AND METHOD   GMNA GP-304121-CN-NP   PTA  
200510072608.6   38488   1696707   38672   ZL200510072608.6   39694   METHOD OF
DETERMINING THE DERIVATIVE OF AN INPUT SIGNAL   GMNA GP-304460-CN-NP   PTA  
200510072609.0   38488   1695974   38672   ZL200510072609.0   39533   METHOD FOR
AUTOMATIC TRACTION CONTROL IN A HYBRID ELECTRIC VEHICLE   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

GP-305108-CN-NP   PTTA   200510072934.7   38488   1696541   38672  
ZL200510072934.7   39568   DIAGNOSTIC METHOD FOR A TORQUE CONTROL OF AN
ELECTRICALLY VARIABLE TRANSMISSION   GMNA GP-305068-CN-NP   PTA   200510072935.1
  38488   1695975   38672   ZL200510072935.1   39498   SINGLE MOTOR RECOVERY FOR
AN ELECTRICALLY VARIABLE TRANSMISSION   GMNA GP-305093-CN-NP   PTTA  
200510072936.6   38488   1696495   38672   ZL200510072936.6   40002  
MULTI-STAGE COMPRESSION IGNITION ENGINE START   GMNA GP-304661-CN-NP   PTA  
200510072938.5   38485   1696543   38672   ZL200510072938.5   39659   METHOD AND
APPARATUS TO CONTROL HYDRAULIC PRESSURE IN AN ELECTRICALLY VARIABLE TRANSMISSION
  GMNA GP-305095-CN-NP   PTA   200510072943.6   38488   1696484   38672  
ZL200510072943.6   39638   METHOD OF DETERMINING ENGINE OUTPUT POWER IN A HYBRID
ELECTRIC VEHICLE   GMNA GP-304580-CN-NP   PTA   200510074642.7   38492   1699088
  38679   ZL200510074642.7   39547   INTEGRATED MOTOR CLUTCH FOR ELECTRICALLY
VARIABLE TRANSMISSIONS   GMNA GP-304497-CN-NP   PTT   200510078358.7   38480  
1749378   38798   ZL200510078358.7   39463   GEAR CUTTING OIL   GMNA
GP-305261-CN-NP   PTTA   200510080930.3   38527   1740541   38777  
ZL200510080930.3   39673   TRANSMISSION CONTROL METHOD FOR INCREASING ENGINE
IDLE TEMPERATURE   GMNA GP-305514-CN-NP   PTT   200510084452.3   38541   1865726
  39043   ZL200510084452.3   39883   REGULATOR VALVE FOR A TORQUE-TRANSMITTING
MECHANISM AND METHOD OF ENGAGING A TORQUE-TRANSMITTING MECHANISM   GMNA
GP-304413-CN-NP   PTE   200510084492.8   38547   1721866   38735  
ZL200510084492.8   40009   ULTRACAPACITOR USEFUL LIFE PREDICTION   GMNA
GP-305515-CN-NP   PTT   200510084523.X   38553   1727734   38749  
ZL200510084523.X   39694   TRANSMISSION LUBRICATION SYSTEM FOR TOWING AND METHOD
  GMNA GP-305518-CN-NP   PTT   200510086008.5   38553   1840921   38994  
ZL200510086008.5   39876   METHOD AND APPARATUS FOR ATTACHING A TRANSMISSION
FILTER TO A PUMP   GMNA GP-305516-CN-NP   PTT   200510086009.X   20 Jul 2005  
1743205   08 Mar 2006   ZL200510086009.X   07 Sep 2007   EXTERNAL SPEED SENSOR
AND METHOD   GMNA GP-305479-CN-NP   PTT   200510086010.2   38553      
ZL200510086010.2   39806   LUBRICATION SYSTEM FOR A TRANSMISSION OUTPUT
DIFFERENTIAL MECHANISM   GMNA GP-305517-CN-NP   PTT   200510086013.6   38553  
1821584   38952   ZL200510086013.6   39722   TRANSMISSION PUMP AND FILTER   GMNA
GP-305476-CN-NP   PTT   200510086077.6   38552   1782456   38875  
ZL200510086077.6   39673   INTERNALLY AND EXTERNALLY SPLINED CLUTCH HUB FOR
TORQUE-TRANSMITTING MECHANISMS IN A POWER TRANSMISSION   GMNA GP-305477-CN-NP  
PTT   200510086079.5   38552   1760570   38826   ZL200510086079.5   39855  
SUPPORT HOUSING FOR TORQUE-TRANSMITTING MECHANISMS IN A POWER TRANSMISSION  
GMNA GP-305478-CN-NP   PTT   200510087500.4   38553   1782457   38875  
ZL200510087500.4   39820   APPLY PISTON FOR A TORQUE-TRANSMITTING MECHANISM IN A
POWER TRANSMISSION   GMNA GP-305593-CN-NP   PTT   200510087542.8   38555  
1724898   38742   ZL200510087542.8   39764   ELECTRICALLY VARIABLE TRANSMISSION
HAVING A MECHANICAL REVERSE MODE   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

GP-304579-CN-NP   PTTA   200510088232.8   38561   1840941   38994  
ZL200510088232.8   39708   POWERTRAIN INLCUDING INPUT DISCONNECT AND ACCESSORY
DRIVE SYSTEM FOR AN ELECTRICALLY VARIABLE TRANSMISSION   GMNA GP-306230-CN-NP  
PTA   200510088237.0   38562   1757532   38819   ZL200510088237.0   39540  
ELECTRICALLY VARIABLE TRANSMISSION ARRANGEMENT WITH TRANSFER GEAR BETWEEN
MOTOR/GENERATORS   GMNA GP-306229-CN-NP   PTA   200510088240.2   38562   1734137
  38763   ZL200510088240.2   39855   ELECTRICALLY VARIABLE TRANSMISSION
ARRANGEMENT WITH TRANSFER GEAR BETWEEN GEAR SETS AND CLUTCHES   GMNA
GP-304520-CN-NP   PTTA   200510088244.0   38562   1727738   38749  
ZL200510088244.0   39806   DUAL PATH ELECTRICALLY-VARIABLE TRANSMISSION   GMNA
GP-305054-CN-NP   PTA   200510089688.6   38485   1715851   38721  
ZL200510089688.6   39722   METHOD OF TESTING MOTOR TORQUE INTEGRITY IN A HYBRID
ELECTRIC VEHICLE   GMNA GP-303213-CN-NP   PTE   200510091471.9   38576      
ZL200510091471.9   39680   FUEL CONTROL COMPENSATION FOR SECONDARY AIR SYSTEM
FLOW VARIATION   GMNA GP-305600-CN-NP   PTT   20051092088.5   38583   1800678  
38910   ZL200510092088.5   39939   TRANSMISSION PACKAGING AND ROTOR SUPPORT
STRUCTURE   GMNA GP-304459-CN-NP   PTTA   200510092275.3   38485   1727656  
38749   ZL200510092275.3   39764   ENGINE RETARD OPERATION SCHEDULING AND
MANAGEMENT IN A HYBRID VEHICLE   GMNA GP-305594-CN-NP   PTT   200510093930.7  
19 Aug 2005   1743695   08 Mar 2006   ZL200510093930.7   05 Mar 2008   DOG
CLUTCH AND METHOD FOR OVERDRIVE   GMNA GP-305362-CN-NP   ATC   200510099574.X  
38600   1747317   38791   ZL200510099574.X   39582   SPEED-VARIABLE MAXIMUM
DELAY CLAMPING WHEN USING VARIABLE-DELAY RADNOM PWM SWITCHING   GMNA
GP-305365-CN-NP   ATC   200510099575.4   38600   1747318   38791  
ZL200510099575.4   39631   DELAY COMPENSATION FOR STABLE CURRENT REGULATION WHEN
USING VARIABLE-DELAY RANDOM PWM SWITCHING   GMNA GP-305595-CN-NP   PTT  
200510103698.0   08 Sep 2005   1756046   05 Apr 2006   ZL200510103698.0   23 Jul
2008   ELECTRICALLY VARIABLE TRANSMISSION WITH IMPROVED GRADEABILITY   GMNA
GP-304685-CN-NP   PTTA   200510106426.6   38617   1752480   38805  
ZL200510106426.6   39855   ELECTRIC VARIABLE TRANSMISSION WITH DE-COUPLED ENGINE
CHARGING IN REVERSE   GMNA GP-305589-CN-NP   PTT   200510106496.1   38625  
1760562   38826   ZL200510106496.1   39834   DUAL CLUTCH ENGINE COUPLING DAMPER
  GMNA GP-305397-CN-NP   ATC   200510108931.4   38618   1767353   38840  
ZL200510108931.4   39806   POSITION SENSOR FAULT TOLERANT CONTROL FOR AUTOMOTIVE
PROPULSION SYSTEM   GMNA GP-305599-CN-NP   PTT   200510108933.3   23 Sep 2005  
1789762   21 Jun 2006   ZL200510108933.3   27 May 2009   BALL BEARING RETENTION
APPARATUS   GMNA GP-305094-CN-NP   PTA   200510109862.9   38485   1736782  
38770   ZL200510109862.9   39561   METHOD FOR ACTIVE ENGINE STOP OF A HYBRID
ELECTRIC VEHICLE   GMNA GP-303964-CN-NP   PTE   200510113744.5   38639   1782354
  38869   ZL200510113744.5   39897   ENGINE TURBINE TEMPERATURE CONTROL SYSTEM  
GMNA GP-301885-CN-NP   PTT   200510126769.9   38674   1782474   38904  
ZL200510126769.9   39855   HYDRAULIC CIRCUIT FOR CONTROL OF A RATIO SYSTEM FOR A
CONTINUOUSLY VARIABLE TRANSMISSION   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

GP-305749-CN-NP   PTE   200510128822.9   38687   1847627   39008  
ZL200510128822.9   39764   CAM PHASER AND DOD COORDINATION FOR ENGINE TORQUE
CONTROL   GMNA GP-305748-CN-NP   PTE   200510128825.2   38687   1782352   38875
  ZL200510128825.2   39764   COORDINATED ENGINE TORQUE CONTROL   GMNA
GP-304055-CN-NP   PTE   200510129691.6   38706   1804378   38917  
ZL200510129691.6   39568   SYSTEM FOR CONTROLLING THE UREA SUPPLY TO SCR
CATALYSTS   GMNA GP-305071-CN-NP   PTTA   200510131725.5   38699   1789765  
38889   ZL200510131725.5   39855   POWERTRAIN WITH ELECTRICALLY VARIABLE
TRANSMISSION PROVIDING IMPROVED GRADEABILITY   GMNA GP-302003-CN-NP   ATC  
200580001043.0   38400   1898858   39099   ZL200580001043.0   39904   METHOD AND
SYSTEM FOR MANAGING PROCESSOR EXECUTION TIME UTILIZING VARIABLE FREQUENCY
SWITCHING   GMNA GP-303885-CN-NP   RD   200580013609.1   38433   101076463  
39407   ZL200580013609.1   39974   TORQUE MANAGEMENT ALGORITHM FOR HYBRID
ELECTRIC VEHICLES   GMNA GP-304050-CN-NP   RD   200580013695.6   38406   1950528
  39190   ZL200580013695.6   39778   MAGNESIUM WROUGHT ALLOY HAVING IMPROVED
EXTRUDABILITY AND FORMABILITY   GMNA GP-304006-CN-NP   FCAR   200580016094.0  
38467   1965424   39218   ZL200580016094.0   39981   BRANCHED FLUID CHANNELS FOR
IMPROVED FLUID FLOW THROUOGH FUEL CELL   GMNA GP-303031-CN-PCT   ATC  
200580022340.3   38532   1981424   39246   ZL200580022340.3   39785   DC
CONVERTER CIRCUIT WITH OVERSHOOT PORTECTION   GMNA GP-305566-CN-NP   RD  
200580024483.8   14 Jul 2005   1989333   27 Jun 2007   ZL200580024483.8   26 Nov
2008   HCCI ENGINE COMBUSTION CONTROL   GMNA GP-305298-CN-PCT   RD  
200580030469.9   09 Sep 2005   101018692   15 Aug 2007   ZL200580030469.9   15
Apr 2009   FUEL CELL VEHICLE ARCHITECTURE   GMNA GP-303692-CN-PCT   RD  
200580031684.1   38513   101023249   39316   ZL200580031684.0   40002   VALVE
AND FUELING STRATEGY FOR OPERATING A CONTROLLED AUTO-IGNITION FOUR-STROKE
INTERNAL COMBUSTION ENGINE   GMNA GP-303430-CN-PCT   FCAR   200580034178.7  
38512   101036254   39337   ZL200580034178.7   39981   DIFFUSION MEDIA WITH
HYDROPHOBIC AND HYDROPHILIC PROPERTIES   GMNA GP-304916-CN-NP   PTTA  
200610004694.1   38763   1821972   38952   ZL200610004694.1   39624   METHOD FOR
RESPONDING TO A CONTROL MODULE FAILURE   GMNA GP-303838-CN-NP   PTT  
20061004908.5   38728   1804425   38917   ZL200610004908.5   39799   VIBRATION
DAMPING APPARATUS   GMNA GP-304138-CN-NP   PTE   100610006966.1   38743  
1821562   38952   ZL200610006966.1   39827   APPARATUS AND METHODS FOR
PROTECTING A CATALYTIC CONVERTER FROM MISFIRE   GMNA GP-306474-CN-NP   PTT  
200610007148.3   09 Feb 2006   1818427   16 Aug 2006   ZL200610007148.3   15 Apr
2009   DUAL TRANSMISSION FILTER DESIGN   GMNA GP-304158-CN-NP   PTE  
200610007151.5   38757   1817677   38945   ZL200610007151.5   39722  
COORDINATED TORQUE CONTROL SECURITY METHOD AND APPARATUS   GMNA GP-305677-CN-NP
  ATC   200610007160.4   38757   1819418   38945   ZL200610007160.4   39855  
COOLING ARRANGEMENT FOR AN INTEGRATED ELECTRIC MOTOR INVERTER   GMNA
GP-304931-CN-NP   PTTA   200610008922.2   38741   1811224   38931  
ZL200610008922.2   39918   EIGHT-SPEED TRANSMISSIONS WITH FOUR PLANETARY GEAR
SETS   GMNA GP-305046-CN-NP   PTE   200610009060.5   38765   1854484   39022  
ZL200610009060.5   39855   DYNAMIC PRESSURE CORRECTION IN ENGINE OFF NATURAL
VACUUM SYSTEM   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

GP-305257-CN-NP   PTTA   200610009062.4   38765   1821627   38952  
ZL200610009062.4   39981   METHOD FOR CONTROLLING ENGINE AND/OR TRANSMISSION
TEMPERATURE   GMNA GP-304880-CN-NP   PTE   200610009064.3   17 Feb 2006  
1821560   23 Aug 2006   ZL200610009064.3   19 Nov 2008   COMPENSATING
DISPLACEMENT ON DEMAND SYSTEM RESPONSE OFFSET DUE TO AGING   GMNA
GP-306645-CN-NP   PTE   200610051587.4   06 Mar 2006   1834419   20 Sep 2006  
ZL200610051587.4   03 Dec 2008   OPTIMIZATION OF HYDROCARBON INJECTION DURING
DIESEL PARTICULATE FILTER (DPF) REGENERATION   GMNA GP-302725-CN-NP   PTT  
200610055085.9   38779   1828080   38966   ZL200610055085.9   39659   SELECTABLE
ONE-WAY TORQUE TRANSMITTER WITH A FRICTION TORQUE TRANSMITTER ACTUATOR   GMNA
GP-305309-CN-NP   PTE   200610059527.7   10 Mar 2006   1831314   13 Sep 2006  
ZL200610059527.7   19 Nov 2008   ENGINE LOAD CONTROL FOR REDUCED COLD START
EMISSIONS   GMNA GP-305221-CN-NP   ATC   200610059540.2   10 Mar 2006   1832285
  13 Sep 2006   ZL200610059540.2   18 Mar 2009   NMOS REVERSE BATTERY PROTECTION
  GMNA GP-304507-CN-NP   PTE   200610059541.7   10 Mar 2006   1837998   27 Sep
2006   ZL200610059541.7   01 Jul 2009   VEHICLE CONTROL SYSTEM FOR DETECTING A
SHORT-CIRCUIT CONDITION BETWEEN REDUNDANT POSITION SENSORS   GMNA
GP-305628-CN-NP   NAPD   200610059860.8   38797   1836956   38987  
ZL200610059860.8   39911   VEHICLE CENTER PILLAR STRUCTURE   GMNA
GP-305355-CN-NP   PTT   200610071155.X   38757   1831384   38973  
ZL200610071155.X   40009   METHOD AND APPARATUS FOR ADAPTIVE CONTROL OF POWER-ON
SKIP THROUGH NEUTRAL DOWNSHIFTS   GMNA GP-306064-CN-NP   PTC   200610073733.3  
06 Apr 2006   1846899   18 Oct 2006   ZL200610073733.3   09 Apr 2008   METHOD
AND APPARATUS FOR CONTROLLING DISPERSION OF MOLTEN METAL IN A MOLD CAVITY   GMNA
GP-305280-CN-NP   ATC   200610073967.8   38743   1829073   38966  
ZL200610073967.8   39988   UNIFIED POWER CONTROL METHOD OF DOUBLE-ENDED INVERTER
DRIVE SYSTEMS FOR HYBRID VEHICLES   GMNA GP-305942-CN-NP   NAPD   200610074788.6
  13 Apr 2006   1847813   18 Oct 2006   ZL200610074788.6   18 Mar 2009   SYSTEM
AND METHOD FOR DETERMINING THE CAUSE OF TIRE PRESSURE CHANGE   GMNA
GP-305358-CN-NP   NAPD   200610075203.2   38826   1853980   39022  
ZL200610075203.2   39722   FOLDING RAMP SYSTEM   GMNA GP-305672-CN-NP   PTT  
200610075549.2   20 Apr 2006   1854954   01 Nov 2006   ZL200610075549.2   03 Dec
2008   AUTOMOTIVE TRANSMISSION CONTROL SYSTEM AND METHOD   GMNA GP-306861-CN-NP
  PTE   200610077325.5   30 Apr 2006   1862000   15 Nov 2006   ZL200610077325.5
  17 Sep 2008   CALIBRATION OF MODEL-BASED FUEL CONTROL WITH FUEL DYNAMICS
COMPENSATION FOR ENGINE START AND CRANK TO RUN TRANSITION   GMNA GP-306862-CN-NP
  PTE   200610077340.X   29 Apr 2006   1896478   17 Jan 2007   ZL200610077340.X
  08 Jul 2009   CALIBRATION OF MODEL-BASED FUEL CONTROL FOR ENGINE START AND
CRANK TO RUN TRANSITION   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

GP-306214-CN-NP   PTE   200610079399.2   24 Apr 2006   1869415   29 Nov 2006  
ZL200610079399.2   06 May 2009   SYSTEM TO RELEASE A STUCK LOCK-PIN IN A CAM
PHASER   GMNA GP-305293-CN-NP   PTTA   200610079945.2   38833   1854568   39022
  ZL200610079945.2   39925   ELECTRO-HYDRAULIC CONTROL SYSTEM FOR AN
ELECTRICALLY VARIABLE HYBRID TRANSMISSION   GMNA GP-305778-CN-NP   NAPD  
200610081918.9   09 May 2006   1863336   15 Nov 2006   ZL200610081918.9   17 Jun
2009   RELIABLE SHORT MESSAGING SERVICE   GMNA GP-306768-CN-NP   PTE  
200610084046.1   19 Apr 2006   1920280   28 Feb 2007   ZL200610084046.1   08 Jul
2009   NONLINEAR FUEL DYNAMICS CONTROL WITH LOST FUEL COMPENSATION   GMNA
GP-301132-CN-NP   PTT   200610088715.2   02 Jun 2006   1873259   06 Dec 2006  
ZL200610088715.2   18 Mar 2009   THREE-MODE CONTINUOUSLY VARIABLE TRANSMISSION
WITH A DIRECT LOW MODE AND TWO SPLIT PATH HIGH MODES   GMNA GP-305031-CN-NP  
PTT   200610088722.2   02 Jun 2006   1873264   06 Dec 2006   ZL200610088722.2  
15 Jul 2009   RING SEAL WITH AN ANTI-ROTATION TAB   GMNA GP-304937-CN-NP   PTE  
200610088780.5   38873   1873193   39057   ZL200610088780.5   39869   FUEL
CONTROL FOR ROBUST DETECTION OF CATALYTIC CONVERTER OXYGEN STORAGE CAPACITY  
GMNA GP-305663-CN-NP   PTTA   200610089908.X   38862   1877167   39064  
ZL200610089908.X   39890   METHOD FOR IMPROVING A DRIVE-TO-PARK SHIFT   GMNA
GP-305664-CN-NP   NAPD   200610090816.3   38894   1885350   39078  
ZL200610090816.3   39960   METHOD FOR REAL-TIME ASSESSMENT OF DRIVER WORKLOAD BY
A NAVIGATION OR TELEMATICS DEVICE   GMNA GP-306138-CN-NP   RDFC   200610092349.8
  01 Jun 2006   1877891   13 Dec 2006   ZL200610092349.8   04 Mar 2009   METHOD
OF MAKING HYDROPHILIC FUEL CELL BIPOLAR COATAING BY PLASMA INDUCED
POLYMERIZATION   GMNA GP-306846-CN-NP   PTE   200610092350.0   01 Jun 2006  
1873204   06 Dec 2006   ZL20061009235.0   01 Apr 2009   MODEL-BASED INLET AIR
DYNAMICS STATE CHARACTERIZATION   GMNA GP-306263-CN-NP   FCAR   200610092355.3  
01 Jun 2006   1874039   06 Dec 2006   ZL200610092355.3   25 Feb 2009   FUEL CELL
SEPARTOR PLATE COATING   GMNA GP-305256-CN-NP   PTT   200610092413.2   25 May
2006   1869466   29 Nov 2006   ZL200610092413.2   25 Mar 2009   CLUTCH ASSEMBLY
AND METHOD OF REVERSING COOLING FLUID FLOW   GMNA GP-304932-CN-NP   PTTA  
200610092418.5   25 May 2006   1869475   29 Nov 2006   ZL200610092418.5   03 Dec
2008   MULTI SPEED TRANSMISSION   GMNA GP-306324-CN-NP   PTTA   200610092422.1  
38862   1869476   39050   ZL200610092422.1   39806   MULTI-SPEED TRANSMISSION  
GMNA GP-306439-CN-NP   NAPD   200610093284.9   23 Jun 2006   1885299   27 Dec
2006   ZL200610093284.9   15 Apr 2009   ENHANCED VALET FUNCTION FOR AUTOMOBILES
  GMNA GP-306706-CN-NP   PTT   200610094054.4   22 Jun 2006   1883877   27 Dec
2006   ZL200610094054.4   22 Apr 2009   WORK PIECE CENTERING DEVICE AND METHOD
OF BROACHING   GMNA GP-304316-CN-NP   GMS   200610100183.X   30 Jun 2006      
ZL200610100183.X   01 Apr 2009   MULTI-SPEED PLANETARY POWER TRANSMISSION   GMNA
GP-305611-CN-NP   NAPD   200610101602.1   38898   1892520   39092  
ZL200610101602.1   39778   METHOD FOR ADAPTING LOCKOUT OF NAVIGATION AND AUDIO
SYSTEM FUNCTIONS WHILE DRIVING   GMNA GP-306866-CN-NP   FCAR   20061010613.X  
30 Jun 2006   1893156   10 Jan 2007   ZL200610101613.X   18 Mar 2009   STABLE
CONDUCTIVE AND HYDROPHILIC FUEL CELL CONTACT ELEMENT   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

GP-305794-CN-NP   PTE   200610108657.5   02 Aug 2006   1908385   07 Feb 2007  
ZL200610108657.5   14 Jan 2009   DETECTION OF A SPECIFIC FAULTED DOD
ELECTROHYDRAULIC CIRCUIT   GMNA GP-306870-CN-NP   PTC   200610121368.9   21 Aug
2006   1915560   21 Feb 2007   ZL200610121368.9   03 Dec 2008   FOUNDRY MOLD
ASSEMBLY DEVICE AND METHOD   GMNA GP-306381-CN-NP   PTE   200610126719.5   01
Sep 2006   1925228   07 Mar 2007   ZL200610126719.5   18 Mar 2009   COVER DEVICE
AND METHOD FOR ELECTRICAL CONNECTOR   GMNA GP-306367-CN-NP   PTTA  
200610126720.8   38961   1924400   39148   ZL200610126720.8   39869  
ELECTRICALLY VARIABLE HYBRID TRANSMISSION AND POWERTRAIN   GMNA GP-306088-CN-NP
  PTTA   200610126726.5   38961   1924408   39148   ZL200610126726.5   39876  
MULTIPLEXED TRIM VALVE SYSTEM FOR AN ELECTRICALLY VARIABLE HYBRID TRANSMISSION  
GMNA GP-306154-CN-NP   PTE   200610126729.9   01 Sep 2006   1935335   28 Mar
2007   ZL200610126729.9   06 May 2009   FLASH INJECTOR FOR NH3-SCR NOX
AFTERTREATMENT   GMNA GP-305819-CN-NP   PTE   200610129041.6   04 Sep 2006  
1924304   07 Mar 2007   ZL200610129041.6   25 Feb 2009   FUZZY LOGIC BASED CAM
PHASER CONTROL   GMNA GP-307459-CN-NP   PTE   200610135670.X   20 Oct 2006  
1952438   25 Apr 2007   ZL200610135670.X   13 May 2009   HYBRID ARCHITECTURE
INCORPORATING THREE MOTOR-GENERATORS AND PLANETARY GEAR SETS WITH TWO FIXED
INTERCONNECTIONS   GMNA GP-307306-CN-NP   PTE   200610135676.7   20 Oct 2006  
1952439   25 Apr 2007   ZL200610135676.7   06 May 2009   MECHATRONIC HYBRID
TRANSMISSIONS HAVING THREE PLANETARY GEAR SETS AND THREE MOTOR/GENERATORS   GMNA
GP-307461-CN-NP   PTE   200610135677.1   20 Oct 2006   1952440   25 Apr 2007  
ZL200610135677.1   17 Jun 2009   HYBRID ARCHITECTURE INCORPORATING THREE MOTOR
GENERATORS AND A STATIONARY PLANETARY GEAR MEMBER   GMNA GP-307460-CN-NP   PTE  
200610135679.0   20 Oct 2006   1955512   02 May 2007   ZL200610135679.0   06 May
2009   HYBRID ARCHITECTURE INCORPORATING THREE MOTOR GENERATORS AND PLANETARY
GEAR ARRANGMENT HAVING A STATIONARY MEMBER   GMNA GP-306978-CN-NP   GMS  
200610138849.0   18 Aug 2006   1928395   14 Mar 2007   ZL200610138849.0   13 May
2009   TAPERED GEAR TOOTH APPARATUS AND METHOD   GMNA GP-306368-CN-NP   PTTA  
200610139531.4   38982   1936362   39169   ZL200610139531.4   39988   ONE-MODE
INPUT-SPLIT ELECTRO-MECHANICAL TRANSMISSION WITH TWO FIXED SPEED RATIOS   GMNA
GP-305574-CN-NP   PTTA   200610141324.2   38989   1940346   39176  
ZL200610141324.2   39785   SIX SPEED TRANSMISSION WITH A SINGLE CARRIER   GMNA
GP-306228-CN-NP   PTE   200610141330.8   29 Sep 2006   1940268   04 Apr 2007  
ZL200610141330.8   17 Jun 2009   IMPULSE CHARGING CONTROL TO EXTEND DISPLACEMENT
ON DEMAND RANGE   GMNA GP-306322-CN-NP   FCAR   200610142097.5   38989   1941472
  39176   ZL200610142097.5   40009   ANODE FLOWSHIFTING WITH CLOSED-INJECTOR
BLEEDING   GMNA GP-302883-CN-NP   PTTA   200610142289.6   38961   1924401  
39148   ZL200610142289.6   39904   PARALLEL HYBRID TRANSMISSION HAVING A SINGLE
MOTOR/GENERATOR   GMNA GP-307130-CN-NP   PTTA   200610142865.7   39017   1955511
  39204   ZL200610142865.7   39806   THREE MODE, MULTI-SPEED TRANSMISSION   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

GP-305378-CN-NP   PTE   200610143174.9   23 Aug 2006   1940352   04 Apr 2007  
ZL200610143174.9   22 Apr 2009   DRIVELINE CLUNK MANAGEMENT SYSTEM   GMNA
GP-305972-CN-NP   PTE   200610143219.2   31 Oct 2006   1971015   30 May 2007  
ZL200610143219.2   08 Jul 2009   CONTINUOUS ENGINE REVERSE ROTATION DETECTION
SYSTEM   GMNA GP-306089-CN-NP   PTTA   200610143228.1   39021   1959160   39211
  ZL200610143228.1   39869   MULTIPLEXED PRESSURE SWITCH SYSTEM FOR AN
ELECTRICALLY VARIABLE HYBRID TRANSMISSION   GMNA GP-307353-CN-NP   PTE  
200610143657.9   27 Oct 2006   1955449   02 May 2007   ZL200610143657.9   26 Nov
2008   MISFIRE DETECTION SYSTEM FOR DISPLACEMENT ON DEMAND (DOD) ENGINE   GMNA
GP-306113-CN-NP   FCAR   200610143762.2   07 Oct 2006   1945883   11 Apr 2007  
ZL200610143762.2   22 Apr 2009   SYSTEM AND METHOD FOR CONTROLLING CATHODE
SOICHIMETRY TO MINIMIZE RH EXCURSIONS DURING TRANSIENTS   GMNA GP-306120-CN-NP  
PTT   200610160450.2   21 Nov 2006   191090   30 May 2007   ZL200610149306.9  
06 May 2009   ELECTRO-MECHANICAL TRANSMISSION WITH SIX SPEED RATIOS AND A METHOD
OF REDESIGNING A TRANSMISSION   GMNA GP-306626-CN-NP   PTE   200610149315.8   21
Nov 2006   1971014   30 May 2007   ZL200610149315.8   25 Feb 2009   INTAKE
MANIFOLD PRESSURE CONTROL APPARATUS AND METHOD FOR A HYBRID PROPULSION SYSTEM  
GMNA GP-307473-CN-NP   PTE   200610151869.1   13 Sep 2006   1932261   21 Mar
2007   ZL200610151869.1   03 Dec 2008   CAMSHAFT DRIVE SYSTEM AND ENGINE
ASSEMBLY   GMNA GP-306525-CN-NP   PTE   200610149306.9   21 Nov 2006   1971017  
30 May 2007   ZL200610160450.2   22 Apr 2009   ENGINE IDLE PERFORMANCE FAULT
SOURCE CONTROL SYSTEM   GMNA GP-304272-CN-NP   GMS   200610160452.1   21 Nov
2006   1971089   30 May 2007   ZL200610160452.1   03 Dec 2008   SEVEN SPEED RWD
TRANSMISSION   GMNA GP-306922-CN-NP   FCAR   200610160558.1   23 Nov 2006  
1971991   30 May 2007   ZL200610160558.1   06 May 2009   METALLIC BIPOLAR PLATES
WITH HIGH ELECTROCHEMICAL STABILITY AND IMPROVED WATER MANAGEMENT   GMNA
GP-306481-CN-NP   RDFC   200610160561.3   23 Nov 2006   1971994   30 May 2007  
ZL200610160561.3   11 Feb 2009   WATER MANAGEMENT OF PEM FUEL CELL STACKS USING
SURFACE ACTIVE AGENTS   GMNA GP-306781-CN-NP   PTE   200610163686.1   30 Nov
2006   101008332   01 Aug 2007   ZL200610163686.1   25 Mar 2009   FAULTY LIFTER
OIL MANIFOLD ASSEMBLY SOLENOID DIAGNOSTIC SYSTEM   GMNA GP-306223-CN-NP   PTE  
200610163692.7   30 Nov 2006   1975138   06 Jun 2007   ZL200610163692.7   06 May
2009   QUICK EGR FLOW RESTRICTION TEST BASED ON COMPENSATED MASS FLOW
DIFFERENTIAL   GMNA GP-307006-CN-NP   PTT   200610169369.0   13 Dec 2006  
1982747   20 Jun 2007   ZL200610169369.0   08 Jul 2009   MULTI-SPEED
TRANSMISSION WITH DIFFERENTIAL GEAR SET AND COUNTERSHAFT GEARING   GMNA
GP-307107-CN-NP   PTA   200610170129.2   39073   1987151   39260  
ZL200610170129.2   39981   SINGLE RANGE ELECTRICALLY VARIABLE TRANSMISSION WITH
LOCKUP CLUTCH AND METHOD OF OPERATION   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

GP-306799-CN-NP   PTTA   200710008305.7   39098   101025172   39323  
ZL200710008305.7   39981   PRESSURE REGULATOR VALVE BOOST FEATURE   GMNA
P000535-CN-RD   DES   200730150842.6   03 Jul 2007       ZL200730150842.6   06
Aug 2008   VEHICLE BODY   GMNA 2006P60824-CN-NP   CC-11844300   200810003242.0  
28 Jan 2008   200810003242.0   13 Aug 2008       Holographic Information Display
  GME 2004P00951WEDE01   CC-11844500   10081288.0   17 May 2000   0069703   23
Nov 2000       Fronthaubenanordnung Ed 132 99 - EP 1 178 913 B1 (Lizenzvertrag
Edscha/Opel 2003V30437)   GME 2004P00951WOJP   CC-11844500   PCT/DE00/01597   17
May 2000   0069703   23 Nov 2000       Fronthaubenanordnung Ed 132 99 - EP 1 178
913 B1 (Lizenzvertrag Edscha/Opel 2003V30437)   GME 2004P00936WE 01  
CC-11844500   PCT/DE00/01598   17 May 2000   0069704   23 Nov 2000      
Fronthaubenanordnung Ed 105 99 - EP 1 178 914 B1 (Lizenzvertrag Edscha / Opel
2003V30437)   GME 2004P01014WODE   CC-11844500   10081290.2   17 May 2000  
0069705   23 Nov 2000       Fronthaubenanordnung Ed 144 99 - EP 1 187 754 B1
(Lizenzvertrag Edscha/Opel 2003V30437)   GME 2004P01014WOJP   CC-11844500  
618140/2000   14 Nov 2001   0069705   23 Nov 2000       Fronthaubenanordnung Ed
144 99 - EP 1 187 754 B1 (Lizenzvertrag Edscha/Opel 2003V30437)   GME
2004P01016WODE   CC-11844500   10081291.0   17 May 2000   0069706   23 Nov 2000
      Fronthaubenanordnung Ed 145 99 - EP 1 178 918 B1 (Lizenzvertrag
Edscha/Opel 2003V30437)   GME 2004P01016WOJP   CC-11844500   618141/2000   14
Nov 2001   0069706   23 Nov 2000       Fronthaubenanordnung Ed 145 99 - EP 1 178
918 B1 (Lizenzvertrag Edscha/Opel 2003V30437)   GME 2004P01011WEDE01  
CC-11844500   10081294.5   17 May 2000   0069709   23 Nov 2000      
Fronthaubenanordnung Ed 133 99 - EP 1 178 917 B1 (Lizenzvertrag Edscha/Opel
2003V30437)   GME 2004P01011WOJP   CC-11844500   618144/2000   15 Nov 2001  
0069709   23 Nov 2000       Fronthaubenanordnung Ed 133 99 - EP 1 178 917 B1
(Lizenzvertrag Edscha/Opel 2003V30437)   GME 1999P09497WO   CC-8011  
PCT/DE00/03221   13 Sep 2000   0128821   26 Apr 2001       Vorderbau für ein
Kraftfahrzeug   GME 2000P09530WO   CC-8011   PCT/DE01/01136   23 Mar 2001  
0172569   04 Oct 2001       Fahrzeugkarosserieboden und Plattformsystem   GME
GP-301188-WO-PCT   FCAR   03/10123   37712   03/088400   37917       FUEL CELL
STACK COOLANT CONDUCTIVITY MONITORING CIRCUIT   GMNA GP-302077-WO-PCT   RD  
03/06539   37684   03/093539   37938       METALLIZATION OF POLYMER COMPOSITE
PARTS FOR PAINTING   GMNA GP-301698-WO-PCT   FCAR   03/018406   37783  
03/107468   37979       METHOD OF MAKING MEMBRANE ELECTRODE ASSEMBLIES   GMNA
1998P09351EP   CC-8570   99109823.7-2213   19 May 1999   0962757   08 Dec 1999  
    Flachbahneinheit für Kraftfahrzeug- und/oder Reifen-Prüfstände   GME
1997P09225WEDE   CC-8012   98916806.7-2306   27 Feb 1998   0963304   15 Dec 1999
    12 Aug 2003   Hinterradaufhängung eines Kraftfahrzeuges   GME 1997P09225WEFR
  CC-8012   98916806.7-2306   27 Feb 1998   0963304   15 Dec 1999     12 Aug
2003   Hinterradaufhängung eines Kraftfahrzeuges   GME 1997P09225WEGB   CC-8012
  98916806.7-2306   27 Feb 1998   0963304   15 Dec 1999     12 Aug 2003  
Hinterradaufhängung eines Kraftfahrzeuges   GME 1997P09225WEIT   CC-8012  
98916806.7-2306   27 Feb 1998   0963304   15 Dec 1999     12 Aug 2003  
Hinterradaufhängung eines Kraftfahrzeuges   GME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

1997P09225WESE   CC-8012   98916806.7-2306   27 Feb 1998   0963304   15 Dec 1999
    12 Aug 2003   Hinterradaufhängung eines Kraftfahrzeuges   GME 1998P09384EPDE
  CC-8340   99118924.2   25 Sep 1999   0990757   05 Apr 2000       Vorrichtung
für Kraftfahrzeuge zur Benutzeridentifikation   GME 1998P09384EPES   CC-8340  
99118924.2   25 Sep 1999   0990757   05 Apr 2000       Vorrichtung für
Kraftfahrzeuge zur Benutzeridentifikation   GME 1998P09384EPFR   CC-8340  
99118924.2   25 Sep 1999   0990757   05 Apr 2000       Vorrichtung für
Kraftfahrzeuge zur Benutzeridentifikation   GME 1998P09384EPGB   CC-8340  
99118924.2   25 Sep 1999   0990757   05 Apr 2000       Vorrichtung für
Kraftfahrzeuge zur Benutzeridentifikation   GME 1998P09384EPIT   CC-8340  
99118924.2   25 Sep 1999   0990757   05 Apr 2000       Vorrichtung für
Kraftfahrzeuge zur Benutzeridentifikation   GME GP-307302-DE-NP   PTE  
102008007463.2   04 Feb 2008   10 2008 007 463 A1   02 Oct 2008      
COORDINATED CONTROL OF THROTTLE AND EGR VALVE   GMNA 2000P09502 DE   CC-8151  
10001301.5-12   14 Jan 2000   10001301   19 Jul 2001       Gewindemutter   GME
2000P09503 DE   CC-8151   10001496.8-14   15 Jan 2000   10001496   19 Jul 2001  
    Montagevorrichtung für ein Kfz-Bremspedal   GME 2000P09506 DE   CC-8164  
10002575.7-13   21 Jan 2000   10002575   26 Jul 2001      
Kraftstoffeinspritzvorrichtung mit einer Einspritzdüse zur
Kraftstoffeinspritzung in den Brennraum einer Dieselbrennkraftmaschine   GME
2000P09508 DE   CC-8164   10003816.6-13   28 Jan 2000   10003816   02 Aug 2001  
    Regenerierbarer Partikelfilter zum Entfernen von Rußpartikeln aus Abgasen  
GME 2000P09507 DE   CC-8330   10003852.2-21   28 Jan 2000   10003852   02 Aug
2001       Karosserieteil mit einem eingefügten, elastischen Bauteil   GME
2000P09511 DE   CC-8390   10004799.8-16   03 Feb 2000   10004799   09 Aug 2001  
    Klimaanlage für ein Kraftfahrzeug   GME H-205242-DE-NP   RDFC   10007763.3  
18 Feb 2000   10007763.3   23 Aug 2001       COOLING RIB ARRANGEMENT FOR THE
EQUALIZATION OF THE TEMPERATURE DISTRIBUTION IN AIR COOLED STACKS   GMNA
2000P09518 DE   CC-8330   10009789.8-21   01 Mar 2000   10009789   06 Sep 2001  
    Befestigungsvorrichtung für einen Dachlastträger   GME 2000P09521 DE  
CC-BERTRANDT   10010580.7-12   03 Mar 2000   10010580   06 Sep 2001      
Vorrichtung zum Verbinden von zwei Bauteilen mit unterschiedlichem
Wärmeausdehnungsverhalten   GME 2000P09522 DE   CC-8013   10010722.2-21   04 Mar
2000   10010722   06 Sep 2001       Dichtvorrichtung   GME 2000P09528 DE  
CC-8013   10012590.5-16   15 Mar 2000   10012590   20 Sep 2001       Vor einem
Laderaum eines Kraftfahrzeuges angeordnete Sitzanordnung   GME 2000P09531 DE  
CC-8380   10015426.3-35   28 Mar 2000   10015425   04 Oct 2001       Vorrichtung
bestehend aus einem Autoradio und einem Mobiltelefon   GME 2000P09533 DE  
CC-8015   10018407.3-14   13 Apr 2000   10018407   29 Nov 2002       Karosserie
eines Kraftfahrzeuges mit einem Sitzmodul   GME 2000P09533 DE   CC-KEIPER  
10018407.3-14   13 Apr 2000   10018407   29 Nov 2002       Karosserie eines
Kraftfahrzeuges mit einem Sitzmodul   GME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

2000P09549 DE   CC-OPEL   10018893.1-21   14 Apr 2000   10018893   25 Oct 2001  
    Instrumententafel für ein Kraftfahrzeug und Verfahren zur Her- stellung
eines Kunststoff-Trägers für eine Instrumententafel   GME 2000P09537 DE  
CC-8351   10020920.3-42   28 Apr 2000   10020920   31 Oct 2001      
Seitenaufprall-Schutzvorrichtung für einen Insassen eines Kraftfahrzeuges   GME
2000P09539 DE   CC-8351   10022896.8-56   10 May 2000   10022896   15 Nov 2001  
    Befestigung für einen Gasgenerator, insbesondere einen Rohrgasgenerator  
GME 2000P09542 DE   CC-8166   10024920.5   19 May 2000   10024920   22 Nov 2001
      Verfahren zum Erkennen einer Anfahrabsicht des Fahrers eines mit einem
selbsttätig schaltenden Getriebe ausgerüsteten Kraftfahrzeuges   GME 2000P09545
DE   CC-8105   10026113.2-13   26 May 2000   10026113   29 Nov 2001      
Brennkraftmaschine mit einem zwischen Kurbelraum und Ölwanne ange- ordneten
Ölabweisteil   GME 2000P09551 DE   CC-8140   10029242.9-13   14 Jun 2000  
10029242   20 Dec 2001       Zylinderkopfbefestigung an einem Zylinderblock
eines Verbrennungsmotors   GME 2000P09552 DE   CC-8310   10031359.0-22   28 Jun
2000   10031359   10 Jan 2002       Einrichtung zum Öffnen einer Fahrzeugtür  
GME 2000P09554 DE   CC-83-40   10032749.4-51   05 Jul 2000   10032749   28 Mar
2002       Diebstahlwarnanlage in einem Kraftfahrzeug   GME 2000P09556 DE  
CC-8140   10034428.3-13   14 Jul 2000   10034428   24 Jan 2002      
Brennkraftmaschine   GME 2000P09559 DE   CC-8340   10041015.4-32   22 Aug 2000  
10041015   07 Mar 2002       Verfahren zur Regelung der Leistung eines
elektrischen Generators eines Kraftfahrzeuges   GME 2000P09560 DE   CC-8340  
10043821.0-51   06 Sep 2000   10043821   14 Mar 2002       Schaltungsanordnung
zur Verhinderung von Manipulationen an elektrischen Verbrauchern von
Kraftfahrzeugen   GME 2000P09562 DE   CC-8585   10045328.7   13 Sep 2000  
10045328   03 May 2001       Anordnung bei einem Sicherheitsgurt in einem
Kraftfahrzeug   GME 2000P09564 DE   CC-8370   10045824.6-51   15 Sep 2000  
10045824   29 May 2002       Passive Flüssigkristall-Anzeigeeinrichtung,
insbesondere für Kraftfahrzeug-Armaturen   GME 2000P09567 DE   CC-8161  
10047076.9-26   22 Sep 2000   10047076   18 Apr 2002       Verfahren zur
Dämpfung von Lastschlägen im Antriebsstrang eines voneiner mit einer
elektronischen Steuerung ausgerüsteten Brennkraftmaschine angetriebenen
Kraftfahrzeugs   GME 2000P09570 DE   CC-6320   10048130.2-56   28 Sep 2000  
10048130   11 Apr 2002       Dachmodul für ein Kraftfahrzeug   GME
GP-300074-DE-NP   PTE   10048843.9   36801   10048843   37000       POWERTRAIN
WITH INTEGRATED MOTOR GENERATOR   GMNA 2000P09572 DE   CC-8351   10048953.2-56  
04 Oct 2000   10048953   04 Jul 2002       Airbagmodul für Kraftfahrzeuge   GME
2000P09577 DE   CC-8018   10054571.8-12   03 Nov 2000   10054571   29 May 2002  
    Verbindung zweier Bauteile   GME

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

2000P09578 DE   CC-8320   10056023.7-56   11 Nov 2000   10056023   13 Jun 2002  
    Blechteil mit einem nachträglich entfernbaren Bereich und Verfahrenzu dessen
Herstellung   GME 2000P09579 DE   CC-8151   10057227.8-26   18 Nov 2000  
10057227   23 May 2002       Pedalwerk für ein Fahrzeug   GME 2000P09585 DE  
CC-8017   10060734.9-56   07 Dec 2000   10060734   13 Jun 2002      
Kraftfahrzeug mit Mitteln zur Beleuchtung von Verkehrsschildern   GME 2000P09584
DE   CC-80-17   10060735.7-51   07 Dec 2000   10060735   29 Aug 2002      
Kraftfahrzeug mit Mitteln zur Visualisierung des Rückraumes   GME 2000P09586 DE
  CC-8017   10060736.5-34   07 Dec 2000   10060736   13 Jun 2002      
Kraftfahrzeug mit Fahrerassistenzsystemen   GME 2000P09587 DE   CC-8050  
10062391.3-13   14 Dec 2000   10062391   20 Jun 2002       Mit verschiedenen
Kraftstoffen wahlweise betreibbare Brennkraft- maschine, insbesondere für einen
Kraftfahrzeugantrieb   GME H-201390-DE-NP   PTE   10063250.5   36879   10063250
  37077       OIL LIFE MONITOR FOR DIESEL ENGINES   GMNA H-205767-DE-NP   FCAR  
10065458.4   36888   10065458.4   37140       FUEL CELL SYSTEM SHUTDOWN WITH
ANODE PRESSURE CONTROL   GMNA GP-306473-CN-NP   PTE   200710002198.7   13 Jan
2007   101000026   18 Jul 2007       STATICALLY SEALED, DIRECT INJECTION, HIGH
PRESSURE DIAGHRAGM FUEL PUMP   GMNA GP-307003-CN-NP   PTA   200610167582.8  
39073   101000084   39281       HYBRID ELECTRO-MECHANICAL TRANSMISSION WITH
SINGLE MOTOR/GENERATOR AND METHOD OF CONTROL   GMNA GP-303666-CN-PCT   RD  
200580018344.4   38491   101002151   39281       REAL-TIME VEHICLE DYNAMICS
ESTIMATION SYSTEM   GMNA GP-307082-CN-NP   PTE   200710007304.0   19 Jan 2007  
101003076   25 Jul 2007       CYLINDER BLOCK CASTING BULKHEAD WINDOW FORMATION  
GMNA GP-306720-CN-NP   PTE   200610135763.2   30 Sep 2006   101003257   25 Jul
2007       CRUISE IDLE SPEED CONTROL TO ENHANCE LOW SPEED AND LIGHT THROTTLE
DRIVABILITY   GMNA GP-306857-CN-NP   PTE   200710008316.5   17 Jan 2006  
101003275   25 Jul 2007       ACCESSORY DRIVE SYSTEM AND METHOD FOR A HYBRID
VEHICLE WITH AN ELECTRIC VARIABLE TRANSMISSION   GMNA GP-306620-CN-NP   PTTA  
20071001732.2   39098   101003284   39288       BRAKE STEERING METHOD AND
APPARATUS   GMNA GP-306621-CN-NP   PTTA   200710007316.3   39098   101003285  
39288       TRACTION CONTROL METHOD FOR A TRACKED VEHICLE   GMNA GP-306586-CN-NP
  PTE   200710001731.8   16 Jan 2007   101004159   25 Jul 2007       ISOLATED
FUEL DELIVERY SYSTEM   GMNA GP-301608-CN-NP   PTT   200710001738.X   16 Jan 2007
  101004198   25 Jul 2007       SELECTABLE ONE-WAY CLUTCH   GMNA
GP-306230-CN-DIV   PTA   200710084063.X   39126   101004205   39288      
ELECTRICALLY VARIABLE TRANSMISSION ARRANGEMENT WITH TRANSFER GEAR BETWEEN
MOTOR/GENERATORS   GMNA GP-306943-CN-NP   PTTA     39099   101004217   39288    
  REDUCED ENGINE LOAD AT STOP APPARATUS AND METHOD   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

GP-305659-CN-NP   RD   200710084198.6   19 Jan 2007   101004351   25 Jul 2007  
    MAP-AIDED VISION-BASED LANE SENSING   GMNA GP-306549-CN-NP   PTT  
200710004722.4   26 Jan 2007   101007507   01 Aug 2007       CLUTCH PEDAL
MECHANISM WITH VARIABLE RESISTIVE FORCE   GMNA GP-305178-CN-NP   PTE  
200610081887.7   17 May 2006   101008359   01 Aug 2007       METHOD FOR
CALCULATING CYLINDER CHARGE DURING STARTING   GMNA GP-306428-CN-NP   PTT  
200710004704.6   26 Jan 2007   101008416   01 Aug 2007       SNAP RING LOCKING
CLIP AND METHOD   GMNA GP-305974-CN-NP   GMS   200710008366.3   29 Jan 2007  
101008432   01 Aug 2007       MULTI SPEED TRANSMISSION   GMNA 2006P60091-CN-NP  
CC-12843205   200610168086.4   18 Dec 2006   101008442A   01 Aug 2007      
Transport and assembly device, driveshaft in gearbox   GME GP-306284-CN-NP   PTT
  200710004723.9   26 Jan 2007   101008443   01 Aug 2007       EXTENSION HOUSING
TO TRANSMISSION CASE ATTACHMENT   GMNA GP-306805-CN-NP   PTTA   200710008365.9  
39111   101008446   39295       TORQUE TRANSMITTING MECHANISM ENGAGEMENT CONTROL
SYSTEM AND METHOD   GMNA GP-307765-CN-NP   FCAR   200710087909.5   27 Jan 2007  
101009385   01 Aug 2007       SUPER-HYDROPHILIC NANAPOROUS ELECTRICALLY
CONDUCTIVE COATINGS FOR PEM FUEL CELLS   GMNA GP-305577-CN-NP   PTA  
200710008370.X   39111   101009444   39295       ELECTRIC MOTOR ASSEMBLIES WITH
COOLANT FLOW FOR CONCENTRATED WINDINGS   GMNA GP-305489-CN-NP   RD  
200710008367.8   29 Jan 2007   101009707   01 Aug 2007       VEHICLE PRESENCE
INDICATION   GMNA GP-301450-CN-PCT   PTC   200580029044.6   38488   101010161  
39295       ALUMINUM/MAGNESIUM 3D-PRINT RAPID PROTOTYPING   GMNA
GP-304722-CN-PCT   RD   200580029245.6   38566   101010821   39295      
CONSTITUENTS AND METHODS FOR PROTECTING FUEL CELL COMPONENTS, INCLUDING PEMS  
GMNA GP-307807-CN-NP   PTE   200710006157.5   31 Jan 2007   101012797   08 Aug
2007       FUEL INJECTOR ISOLATION SEAT   GMNA GP-307063-CN-NP   PTE  
200710006362.1   31 Jan 2007   101012878   08 Aug 2007       DRIVELINE CLUNK
DETECTION AND CONTROL   GMNA GP-306168-CN-NP   PTT   200610093474.0  
23 May 2006   101012881   08 Aug 2007       ENGINE TORQUE ERROR LEARN DURING
DYNAMIC VEHICLE TEST   GMNA GP-307570-CN-NP   RD   200710087949.X   02 Feb 2007
  101013158   08 Aug 2007       METHOD AND APPARATUS FOR ON-VEHICLE CALIBRATION
AND ORIENTATION OF OBJECT-TRACKING SYSTEMS   GMNA GP-307890-CN-NP   PTT  
200710005106.0   09 Feb 2007   101015871   15 Aug 2007       DE-BURRING
APPARATUS FOR A HOBBING MACHINE   GMNA GP-306118-CN-NP   PTTA   200610064009.4  
39020   101016032   39309       VEHICLE SPEED CONTROL SYSTEM   GMNA
GP-306730-CN-NP   FCAR   200610164656.2   01 Nov 2006   101016374   15 Aug 2007
      SULFONATED-PERFLUOROCYCLOBUTANE POLYELECTROLYTE MEMBRANES FOR FUEL CELLS  
GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

GP-307525-CN-NP   OST   200710005211.4   07 Feb 2007   101017438   15 Aug 2007  
    METHOD FOR REMOTE PROGRAMMING OF VEHICLE FLASH MEMORY   GMNA
GP-304477-CN-PCT   RDFC   200580030826.1   38512   101019257   39309      
ENHANCED STABILITY BIPOLAR PLATE   GMNA GP-306793-CN-NP   PTE   200710005704.8  
13 Feb 2007   101020423   22 Aug 2007       METHOD AND APPARATUS FOR CONTROLLING
VEHICLE ROLLBACK   GMNA GP-307526-CN-NP   PTE   200710005713.7   13 Feb 2007  
101021185   22 Aug 2005       METHOD AND APPARATUS FOR OPERATING IMPULSE CHARGER
FOR TRANSIENT TORQUE MANAGEMENT   GMNA GP-306709-CN-NP   PTT   200710085224.7  
13 Feb 2007   101021264   22 Aug 2007       PARK INHIBIT ASSEMBLY FOR AN
ELECTRIC TRANSMISSION RANGE SELECTION SYSTEM   GMNA GP-304128-CN-PCT   RD  
200580031692.5   38513   101023250   39316       VALVE AND FUELING STRATEGY FOR
OPERATIANG A CONTROLLED AUTO-IGNITION FOUR-STROKE INTERNAL COMBUSTION ENGINE  
GMNA 2001P09593 DE   CC-8360   10102332.4-22   19 Jan 2001   10102332   08 Aug
2002       Mit einer rutschfesten Lage versehene Ladefläche   GME
GP-305960-CN-NP   PTE   200710002195.3   12 Jan 2007   101024891   29 Aug 2007  
    ANODIZED SUBSTRATE LAYER WITH SOLID LUBRICANT   GMNA GP-305982-CN-NP  
PTE+B14319   200710002194.9   12 Jan 2007   101024892   29 Aug 2007      
ELECTROPLATED COMPOSITE COATING   GMNA GP-304701-CN-NP   PTE   200710008368.2  
29 Jan 2007   101025109   29 Aug 2007       METHOD FOR DESIGNING AN ENGINE
COMPONENT TEMPERATURE ESTIMATOR   GMNA GP-307732-CN-NP   PTE   200710006348.1  
30 Jan 2007   101025122   29 Aug 2007       APPARATUS AND METHOD TO CONTROL
COMBUSTION ENGINES EQUIPPED WITH EGR   GMNA GP-305032-CN-NP   PTT  
200710085829.6   15 Feb 2007   101025220   29 Aug 2007       INTERNAL RING GEAR
WITH INTEGRAL HUB PORTION AND METHOD OF MANUFACTURE   GMNA GP-306881-CN-NP   PTT
  200710084177.4   17 Feb 2007   101025225   29 Aug 2007       NET FORMED GEAR
MEMBER AND METHOD OF MANUFACTURE   GMNA GP-307085-CN-NP   RD   200710092354.3  
12 Jan 2007   101025387   29 Aug 2007       ROLL STABILITY INDICATOR FOR VEHICLE
ROLLOVER CONTROL   GMNA GP-306732-CN-NP   FCAR   200710100640.X   17 Feb 2007  
101026241   29 Aug 2007       CONTROLLED ELECTRODE OVERLAP ARCHITECTURE FOR
IMPROVED MEA DURABILITY   GMNA GP-306462-CN-NP   FCAR   200710005999.9   25 Feb
2007   101026243   29 Aug 2007       FUEL CELL INTEGRATED HUMIDIFICATION   GMNA
GP-304572-CN-PCT   RD   200580032215.0   38573   101027111   39323      
PLASMA-ASSISTED NOX REDUCTION   GMNA GP-305585-CN-NP   RD   200580032043.7  
14 Sep 2005   101027246   29 Aug 2007       METHODS OF STORING HYDROGEN IN
HYDROGEN STORAGE SYSTEMS   GMNA GP-303776-CN-PCT   RD   200580032401.4   38524  
101027466   39323       VALVE AND FUELING STRATEGY FOR OPERATING A CONTROLLED
AUTO-IGNITION FOUR-STROKE INTERNAL COMBUSTION ENGINE   GMNA GP-307106-CN-NP  
NAPD   200710085022.2   28 Feb 2007   101029551   05 Sep 2007       WINDOW
REGULATOR CABLE DRUM   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

GP-307925-CN-NP   PTE   200710084352.X   27 Feb 2007   101029601   05 Sep 2007  
    EXTENSION OF DOD OPERATION IN TORQUE CONTROL SYSTEMS   GMNA GP-307988-CN-NP
  PTT   200710084362.3   27 Feb 2007   101029678   05 Sep 2007      
TRANSMISSION WITH TORQUE SENSORS AND METHOD OF CONTROLLING A TRANSMISSION   GMNA
GP-307594-CN-NP   FCAR   200610146493.5   17 Oct 2006   101030643   05 Sep 2007
      COATING PROCESS FOR FUEL CELL COMPONENTS   GMNA GP-308068-CN-NP   FCAR  
200710092361.3   17 Feb 2007   101030651   05 Sep 2007       METHOD OF
DEPOSITING A NANOPARTICLE COATING ON A BIPOLAR PLATE AND REMOVING THE
NANOPARTICLE COATING FROM THE LANDS OF THE BIPOLAR PLATE   GMNA GP-307215-CN-NP
  RDFC   200710092322.3   02 Mar 2007   101030653   05 Sep 2007       FUEL CELLS
COMPRISING MOLDABLE GASKETS, AND METHODS OF MAKING   GMNA GP-306784-CN-NP   RD  
200710092386.3   17 Feb 2007   101031161   05 Sep 2007       INTERVEHICULAR AD
HOC ROUTING PROTOCOL AND COMMUNICATION SYSTEM   GMNA GP-305267-CN-PCT   PTE  
200580019253.2   38516   101031906   39330       AXLE TORQUE BASED POWERTRAIN
BRAKING WITH RANGE SELECTION FOR COORDINATED TORQUE CONTROL (CTC)   GMNA
GP-305823-CN-NP   PTE   200710084028.8   09 Feb 2007   101032940   12 Sep 2007  
    POWERTRAIN ASSEMBLY AND INTEGRAL TRUSS OIL PAN THEREFOR   GMNA
GP-307295-CN-NP   NAPD   200710085518.X   07 Mar 2007   101032951   12 Sep 2007
      AUTOMOTIVE GLASS WASHER ARRANGEMENT   GMNA GP-306740-CN-NP   PTE  
200610143288.3   03 Nov 2006   101034286   12 Sep 2007       PRODUCTION LOSS
TRACKING SYSTEM   GMNA GP-306210-CN-NP   RD   200710085562.0   12 Mar 2007  
101034502   12 Sep 2007       METHOD AND SYSTEM FOR DRIVER HANDLING SKILL
RECOGNITION THROUGH DRIVER'S STEERING BEHAVIOR   GMNA GP-304419-CN-PCT   RD  
200580033514.6   38565   101035690   39337       HOOD LIFT MECHANISMS UTILIZING
ACTIVE MATERIALS AND METHODS OF USE   GMNA GP-305455-CN-PCT   PTE  
200580021989.3   39080   101035691   39337       THERMOELECTRIC AUGMENTED HYBRID
ELECTRIC PROPULSION SYSTEM   GMNA GP-304517-CN-NP   RD   200580024836.4   38513
  101035968   39337       DIESEL EXHAUST AFTERTREATMENT DEVICE REGENERATION
SYSTEM   GMNA GP-305375-CN-NP   RD   200580023536.4   38524   101035975   39337
      METHOD FOR MID LOAD OPERATION OF AUTO-IGNITION COMBUSTION   GMNA
GP-303098-CN-PCT   FCAR   200580034236.6   38512   101036249   39337      
STAMPED BRIDGES AND PLATES FOR REACTANT DELIVERY FOR A FUEL CELL   GMNA
GP-303506-CN-PCT   FCAR   200580034024.8   38512   101036252   39337      
INCREASING THE HYDROPHILICITY OF CARBON FIBER PAPER BY ELECTROPOLYMERIZATION  
GMNA GP-305883-CN-PCT   FCAR   200580028493.9   28 Jul 2005   101036258   12 Sep
2007       EDGE-PROTECTED CATALYST-COATED MEMBRANE ELECTRODE ASSEMBLIES   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

GP-306856-CN-NP   PTE   200710101618.7   10 Mar 2007   101037086   19 Sep 2007  
    ACCESSORY DRIVE SYSTEM AND METHOD FOR A BELT-ALTERNATOR-STARTER ELECTRIC
HYBRID VEHICLE   GMNA GP-307161-CN-NP   PTE   200610064072.8   29 Dec 2006  
101037967   19 Sep 2007       FUEL EFFICIENCY DETERMINATION FOR AN ENGINE   GMNA
GP-307814-CN-NP   PTE   200710100633.X   14 Mar 2007   101037973   19 Sep 2007  
    CYLINDER HEAD WITH INTEGRAL TUNED EXHAUST MANIFOLD   GMNA GP-307103-CN-NP  
PTE   200710085753.7   14 Mar 2007   101038007   19 Sep 2007       CONNECTING
ROD WITH OIL SQUIRTER   GMNA GP-307017-CN-NP   PTT   200710086309.7   13 Mar
2007   101038028   19 Sep 2007       METHOD AND APPARATUS FOR COOLING AND
LUBRICATING A BEARING DEVICE   GMNA GP-306820-CN-NP   PTE   200710085748.6   14
Mar 2007   101038029   19 Sep 2007       VARIABLE OPERATION OF VEHICLE
TRANSMISSIONS USING ROUGH ROAD SENSING   GMNA GP-307463-CN-NP   PTE  
200710096833.2   10 Mar 2007   101038032   19 Sep 2007       ON-BOARD HYBRID
TRANSMISSION AUXILIARY-PUMP PRIMING CONTROL SYSTEM   GMNA GP-308188-CN-NP   FCAR
  200710100653.7   13 Mar 2007   101038972   19 Sep 2007       METHOD OF MAKING
FUEL CELL COMPONENTS INCLUDING A CATALYST LAYER AND A PLURALITY OF IONOMER
OVERCOAT LAYERS   GMNA GP-306858-CN-NP   PTE   20710101697.1   10 Mar 2007  
101041322   26 Sep 2007       ACCESSORY DRIVE SYSTEM AND METHOD FOR A PARALLEL
ELECTRIC HYBRID VEHICLE   GMNA GP-306817-CN-NP   RD   200710084240.4   19 Jan
2007   101041355   26 Sep 2007       LANE DEPARTURE WARNING AND AVOIDANCE SYSTEM
WITH WARNING MODIFICATION CRITERIA   GMNA GP-304590-CN-NP   PTE   200710088952.3
  39167   101042086   39351       INDUCTION TUNING USING DOUBLE MULTIPLE VALVE
LIFT EVENTS   GMNA GP-305868-CN-NP   PTE   200710088946.8   26 Mar 2007  
101042088   26 Sep 2007       SECURED OPERATION OF ELECTRONIC THROTTLE CONTROL
(ETC) IN DUAL MODULE SYSTEM   GMNA GP-307479-CN-NP   PTE   200710088752.8   22
Mar 2007   101042183   26 Sep 2007       DRIVELINE LASH ESTIMATION AND CLUNK
MANAGEMENT USING MULTIVARIABLE ACTIVE DRIVELINE DAMPING   GMNA GP-307602-CN-NP  
PTE   200710088754.7   22 Mar 2007   101042184   26 Sep 2007       JERK
MANAGEMENT USING MULTIVARIABLE ACTIVE DRIVELINE DAMPING   GMNA GP-307478-CN-NP  
PTE   200710088760.2   22 Mar 2007   101042185   26 Sep 2007       PARAMETER
STATE ESTIMATION   GMNA GP-307477-CN-NP   PTE   20710088761.7   22 Mar 2007  
101042186   26 Sep 2007       METHOD AND APPARATUS FOR MULTIVARIATE ACTIVE
DRIVELINE DAMPING   GMNA GP-307260-CN-NP   PTTA   200710087888.7   39162  
101042187   39351       METHOD FOR LEARNING THE FLOW RATE OF HYDRAULIC FLUID IN
AN AUTOMATIC TRANSMISSION   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

GP-307201-CN-NP   PTT   200710087892.3   21 Mar 2007   101042188   26 Sep 2007  
    CONTROL METHOD AND APPARATUS FOR A TRANSMISSION CLUTCH SYSTEM   GMNA
GP-304673-CN-NP   ATC   200710101602.6   14 Mar 2007   101043169   26 Sep 2007  
    METHOD AND APPARATUS FOR HEAT REMOVAL FROM ELECTRIC MOTOR WINDING END-TURNS
  GMNA GP-303317-CN-PCT   FCAR   200580032426.4   38512   101043971   39351    
  ISOLATED AND INSULATED STACK END UNIT INLET/OUTLET MANIFOLD HEADERS   GMNA
GP-307244-CN-PCT   PTE   200680001044.X   13 Apr 2007   101044304   26 Sep 2007
      ENGINE COOLING METHOD AND APPARATUS   GMNA GP-305418-CN-PCT   RDFC  
200580035750.1   18 Aug 2005   101044649   26 Sep 2007       METHOD OF TREATING
COMPOSITE PLATES   GMNA GP-305266-CN-PCT   RD   200580036264.1   18 Aug 2005  
101044652   26 Sep 2007       METHOD OF ENHANCING FUEL CELL WATER MANAGEMENT  
GMNA GP-304189-CN-NP   PTT   200710089042.7   29 Mar 2007   101046252   03 Oct
2007       HYBRID POWERTRAIN OPTIMUM RATIO SELECTION   GMNA GP-305806-CN-NP  
FCAR   200710105345.3   20 Mar 2007   101047253   03 Oct 2007       ACRYLIC
FIBER BONDED CARBON FIBER PAPER AS GAS DIFFUSION MEDIA FOR FUEL CELL   GMNA
GP-306797-CN-NP   ATC   200710089050.1   29 Mar 2007   101047325   03 Oct 2007  
    INTERIOR PERMANENT MAGNET ROTORS WITH MULTIPLE PROPERTIES AND METHODS OF
MAKING SAME   GMNA GP-306081-CN-NP   ATC   200710088623.9   16 Mar 2007  
101047342   03 Oct 2007       LOSS MINIMIZED PWM FOR VOLTAGE SOURCE INVERTERS
TAKING INTO ACCOUNT INVERTER NON LINEARITY   GMNA GP-306569-CN-NP   ATC  
200710101634.6   14 Mar 2007   101047360   03 Oct 2007       METHOD AND
APPARATUS FOR INCREASING AC MOTOR TORQUE OUTPUT AT LOW FREQUENCY   GMNA
GP-305069-CN-PCT   PTC   200580030262.1   38547   101048248   39358      
CYLINDER BORE LINERS FOR CAST ENGINE CYLINDER BLOCKS   GMNA GP-304246-CN-PCT  
FCAR   200580036589.X   38512   101048901   39358       EDGE STRESS RELIEF IN
DIFFUSION MEDIA   GMNA GP-307623-CN-NP   PTT   200710092081.2   06 Apr 2007  
101049666   10 Oct 2007       METHOD AND APPARATUS FOR A CARRIER SPIDER   GMNA
GP-308232-CN-NP   PTTA   200710092080.8   39178   101049828   39365       METHOD
FOR CONTROLLING A HYBRID ELECTRIC VEHICLE   GMNA GP-308231-CN-NP   PTTA  
200710092086.5   39178   101049829   39365       METHOD FOR ESTIMATING THE POWER
CAPABILITY OF THE PRIMARY POWER SOURCE OF A HYBRID VEHICLE   GMNA
GP-306769-CN-NP   PTE   200610160453.6   21 Nov 2006   101051220   10 Oct 2007  
    CENTRALIZATION OF PROCESSOR SEQUENCE CHECK   GMNA GP-306759-CN-NP   PTA  
200710084356.8   39140   101051768   39365       STATOR ASSEMBLY AND
MANUFACTURING METHOD   GMNA GP-307354-CN-NP   PTA   200710084363.8   39140  
101051769   39365       COOLING SYSTEM FOR A STATOR ASSEMBLY   GMNA
GP-304204-CN-PCT   FCAR   200580036454.3   38512   101053101   39365      
DIFFUSION MEDIA WITH MICROPOROUS LAYER   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

GP-303721-CN-PCT   RDFC   200580034014.4   38512   101053102   39365      
POROUS DIFFUSION MEDIA AND BIPOLAR PLATE ASSEMBLY WITH ANION EXCHANGE RESIN AND
DEVICES INCORPORATING SAME   GMNA GP-308426-CN-NP   PTE   200710103530.9   26
Mar 2007   101053772   17 Oct 2007       ZONE HEATED INLET IGNITED DIESEL
PARTICULATE FILTER REGENERATION   GMNA GP-307476-CN-NP   PTT   200710096794.6  
12 Apr 2007   101053880   17 Oct 2007       METHOD OF NET-FORMING AN ARTICLE AND
APPARATUS FOR SAME   GMNA GP-307265-CN-NP   PTT   200710097006.5   12 Apr 2007  
101054057   17 Oct 2007       HYBRID POWERTRAIN FOR HOMOGENEOUS CHARGE
COMPRESSION IGNITION ENGINE OPERATION   GMNA GP-305976-CN-NP   RD  
200710103548.9   13 Apr 2007   101054092   17 Oct 2007       DRIVER
WORKLOAD-BASED VEHICLE STABILITY ENHANCEMENT CONTROL   GMNA GP-306951-CN-NP  
PTE   200710096793.1   12 Apr 2007   101054912   17 Oct 2007       CYLINDER
DEACTIVATION APPARATUS   GMNA GP-308427-CN-NP   PTE   200710088935.X   26 Mar
2007   101054915   17 Oct 2007       ZONE HEATED DIESEL PARTICULATE FILTER
ELECTRICAL CONNECTION   GMNA GP-305912-CN-NP   PTE   200610074784.8   12 Apr
2006   101054918   17 Oct 2007       DIESEL OXIDATION CATALYST (DOC) TEMPERATURE
SENSOR RATIONALITY DIAGNOSTIC   GMNA GP-307347-CN-NP   PTE   200710096516.0   11
Apr 2007   101054928   17 Oct 2007       CHARGE MOTION CONTROL VALVE FUZZY LOGIC
DIAGNOSTIC   GMNA GP-307739-CN-NP   PTE   200710097008.4   12 Apr 2007  
101054935   17 Oct 2007       THERMALLY RESPONSIVE REGULATOR VALVE ASSEMBLY  
GMNA GP-307018-CN-NP   PTTA   200710097007.X   39184   101054961   39372      
HYDROSTATIC RETARDER PUMP AND MOTOR   GMNA 2004P00896 DE   CC-4200   10105501.3
  07 Feb 2001   10105501   08 Aug 2002       Verriegelungsvorrichtung mit
Doppelkopf zum gegenseitigen Verriegeln von einzeln klappbaren Rückenlehnen  
GME GP-307151-CN-NP   PTTA   200710096544.2   39183   101055057   39372      
DEVICE FOR REMOVING CONTAMINATION FROM A VEHICLE OIL STREAM   GMNA
GP-307139-CN-NP   PTT   200710096552.7   11 Apr 2007   101055305   17 Oct 2007  
    CIRCUIT DIAGNOSTICS SWITCH SYSTEM   GMNA GP-308189-CN-NP   FCAR  
200710100650.3   27 Feb 2007   101055928   17 Oct 2007       METHOD OF
LAMINATING A DECAL TO A CARRIER FILM   GMNA GP-304606-CN-PCT   PTE  
200580038750.7   38650   101056685   39372       DIESEL PARTICULATE FILTER USING
MICRO-WAVE REGENERATION   GMNA GP-305893-CN-PCT   RD   200580038451.3   38650  
101056780   39372       VEHICLE SEATING APPARATUS   GMNA GP-304968-CN-PCT   RDFC
  200580038664.6   38643   101057350   39372       HYDROPHILIC SURFACE
MODIFICATION OF BIPOLAR PLATE   GMNA GP-304961-CN-PCT   FCAR   200580038707.0  
38643   101057353   39372       GAS DIFFUSION MEDIUM WITH MICROPOROUS BILAYER  
GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

2001P09596 DE   CC-8166   10105805.5-14   08 Feb 2001   10105805   29 Aug 2002  
    Einrichtung zur Beeinflussung des Schaltverhaltens eines
automatiscschaltenden Stufengetriebes in Kraftfahrzeugen   GME GP-307328-CN-NP  
PTE   200710109710.8   22 Mar 2007   101059090   24 Oct 2007       AUXILIARY CAM
PHASER HYDRAULIC CIRCUIT AND METHOD OF OPERATION   GMNA GP-306264-CN-NP   FCAR  
200710105344.9   39161   101060177   39379       DIFFUSION MEDIA WITH VAPOR
DEPOSITED FLUOROCARBON POLYMER   GMNA GP-305786-CN-NP   ATC   200710105326.0  
14 Mar 2007   101060302   24 Oct 2007       WYE-SWITCH INVERTER FOR ELECTRIC AND
HYBRID VEHICLES   GMNA GP-305786-CN-NP   FCAR   200710105326.0   14 Mar 2007  
101060302   24 Oct 2007       WYE-SWITCH INVERTER FOR ELECTRIC AND HYBRID
VEHICLES   GMNA GP-304607-CN-PCT   PTE   200580038779.5   38650   101060903  
39379       DIESEL PARTICULATE FILTER SYSTEM WITH META-SURFACE CAVITY   GMNA
GP-306979-CN-NP   PTT   200710101973.4   39199   101064459   39386      
STRUCTURAL SUPPORT MEMBER FOR ELECTRIC MOTOR/GENERATOR IN ELECTROMECHANICAL
TRANSMISSION   GMNA GP-306915-CN-NP   PTE   200710102342.4   30 Apr 2007  
101066665   07 Dec 2007       HYBRID POWERTRAIN WITH ELECTRICALLY VARIABLE
TRANSMISSION HAVING PARALLEL FRICTION LAUNCH AND METHOD   GMNA GP-307270-CN-NP  
PTE   200710109757.4   14 Mar 2007   101067386   07 Nov 2007       CYLINDER
DEACTIVATION APPARATUS INCORPORATING A DISTRIBUTED ACCUMULATOR   GMNA
GP-307959-CN-NP   PTE   200710102329.9   30 Apr 2007   101067388   07 Nov 2007  
    VALVE ACTUATOR ASSEMBLY HAVING A CENTER BIASED SPOOL VALVE WITH DETENT
FEATURE   GMNA GP-305513-CN-NP   RD   200710109758.9   06 Apr 2007   101067395  
07 Nov 2007       ENGINE COOLANT PUMP DRIVE SYSTEM AND APPARATUS FOR A VEHICLE  
GMNA GP-305871-CN-NP   PTE   200710102344.3   30 Apr 2007   101067401   07 Nov
2007       REDUNDANT TORQUE SECURITY PATH   GMNA GP-305641-CN-NP   PTT  
200710102351.3   30 Apr 2007   101067448   07 Nov 2007       LIMITED SLIP
DIFFERENTIAL   GMNA GP-305642-CN-NP   PTT   200710102372.5   30 Apr 2007  
101067449   07 Nov 2007       TORQUE VECTORING DIFFERENTIAL APPARATUS   GMNA
GP-307505-CN-NP   PTA   200710102412.6   39210   101067452   39393      
SYNCHRONOUS SHIFT EXECUTION FOR HYBRID TRANSMISSION   GMNA GP-307207-CN-NP  
PTTA   200710102377.8   39202   101067582   39393       PLUGGED FILTER DETECTION
SYSTEM   GMNA GP-303601-CN-NP   RD   200780033253.8   38565   101068746   39393
      PRESSURIZED HYDROGEN DELIVERY SYSTEM FOR ELECTROCHEMICAL CELLS   GMNA
GP-301332-CN-PCT   FCAR   200480023761.3   38203   101068953   39393      
DIFFUSION MEDIA FOR USE IN A PEM FUEL CELL   GMNA GP-304745-CN-PCT   RD  
200580030781.8   38573   101068976   39393       MOLDED FIBER PANEL HAVING
REDUCED SURFACE FIBER READOUT AND METHOD OF MOLDING THEREOF   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

GP-305621-CN-PCT   FCAR   200580037996.2   02 Sep 2005   101069312   07 Nov 2007
      BIPOLAR PLATES HAVING OFFSETS   GMNA GP-303978-CN-PCT   FCAR  
200580041034.4   38575   101069318   39393       SULFONATED POLY(ARYLENE) FILMS
AS POLYELECTROLYTE MEMBRANES   GMNA 2001P09597 DE   CC-8166   10106935.9-14   15
Feb 2001   10106935   22 Aug 2002       Verfahren zum Auslösen eines Rückschalt-
bzw. eines Hochschalt- voganges bei einem automatischen Getriebe   GME
GP-307472-CN-NP   PTE   200710103252.7   10 May 2007   101070766   14 Nov 2007  
    POSITIVE CRANKCASE VENTILATION DEVICE AND SYSTEM   GMNA GP-307662-CN-NP  
PTE   200710088945.3   26 Mar 2007   101070770   14 Nov 2007       DIESEL
PARTICULATE FILTER REGENERATION VIA RESISTIVE SURFACE HEATING   GMNA
GP-307267-CN-NP   PTE   200710103253.1   10 May 2007   101070772   14 Nov 2007  
    FLUID EXTRACTION ARRANGEMENT FOR ENGINE AIR INDUCTION SYSTEM   GMNA
GP-306859-CN-NP   PTE   200710102910.0   11 May 2007   101070805   14 Dec 2007  
    SECURITY SOFTWARE LAYER PROTECTION FOR ENGINE START   GMNA GP-307238-CN-NP  
PTE   200710102899.8   11 May 2007   101070807   14 Nov 2007       CYLINDER
TORQUE BALANCING FOR INTERNAL COMBUSTION ENGINES   GMNA GP-307361-CN-NP   NAPD  
200710101161.X   09 May 2007   101070871   14 Nov 2007       ARRANGEMENTS FOR
ATTACHING COMPONENTS TO SURFACES   GMNA GP-306675-CN-NP   PTTA   200710096795.0
  39184   101070903   39400       ELECTRO-MECHANICAL TRANSMISSION   GMNA
GP-306860-CN-NP   PTE   200710102897.9   11 May 2007   101070904   14 Nov 2007  
    SINGLE MODE, COMPOUND-SPLIT TRANSMISSION WITH DUAL MECHANICAL PATHS AND
FIXED REDUCTION RATIO   GMNA GP-307350-CN-NP   PTT   200710102420.0   08 May
2007   101070919   14 Nov 2007       THERMAL VALVE ASSEMBLY   GMNA
GP-306880-CN-NP   PTE   200710102909.8   11 May 2007   101071888   14 Nov 2007  
    METHOD AND APPARATUS FOR CONTROLLING VEHICLE BATTERY CHARGING   GMNA
GP-306780-CN-NP   PTA   200710097003.1   39184   101071968   39400       STATOR
FOR AN ELECTRIC MOTOR AND ASSEMBLY METHOD   GMNA GP-307271-CN-NP   NAPD  
200710104179.5   21 May 2007   101073986   21 Nov 2007       INTEGRATED
AUTOMOTIVE TIE BAR AND UPPER CONDENSER, RADIATOR AND FAN MODULE BRACKETS   GMNA
GP-306958-CN-NP   PTT   200610092722.X   19 May 2006   101074001   21 Nov 2007  
    VEHICLE TRANSMISSION INCLUDING A SUPPLEMENTAL LUBRICATION SYSTEM   GMNA
GP-306782-CN-NP   NAPD   200710105119.5   18 May 2007   101074015   21 Nov 2007
      METHOD TO REDUCE THE TURN RADIUS OF MOTOR VEHICLES UTILIZING AUTOMATIC
SINGLE SIDE REAR BRAKE APPLICATION   GMNA GP-307638-CN-NP   PTE   200710103927.8
  15 May 2007   101074616   21 Nov 2007       COMPACT LASH ADJUSTER FEED CHANNEL
APPARATUS   GMNA GP-306402-CN-NP   PTE   200710102373.X   30 Apr 2007  
101074633   21 Nov 2007       SYSTEM TO REDUCE CRANKSHAFT SPEED VARIATIONS  
GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

GP-307214-CN-NP   FCAR   200710104023.7   15 May 2007   101075671   21 Nov 2007
      CONTROL PARAMETERS FOR OPTIMIZING MEA PERFORMANCE   GMNA GP-306509-CN-NP  
FCAR   200710103925.9   15 May 2007   101075683   21 Nov 2007       FUEL CELL
OPERATION TO MINIMIZE RH CYCLES TO IMPROVE DURABIITY   GMNA GP-307191-CN-NP  
FCAR   200710103921.0   15 May 2007   101075689   21 Nov 2007      
NON-PERMEABLE LOW CONTACT RESISTANCE SHIM FOR COMPOSITE FUEL CELL STACKS   GMNA
GP-303777-CN-NP   RD   200580031694.4   38513   101076658   39407       VALVE
AND FUELING STRATEGY FOR OPERATING A CONTROLLED AUTO-IGNITION FOUR-STROKE
INTERNAL COMBUSTION ENGINE   GMNA 2001P09598 DE   CC-8320   10107729.7   19 Feb
2001   10107729   30 Jan 2003       Fahrzeugkarosserie   GME GP-307141-CN-NP  
FCAR   200710104244.4   23 May 2007   101079496   28 Nov 2007       DIFFUSION
MEDIA FOR SEAL SUPPORT FOR IMPROVED FUEL CELL DESIGN   GMNA GP-306027-CN-PCT  
RD   200580043293.0   38673   101080331   39414       GEAR SURFACE TREATMENT
PROCEDURE   GMNA GP-307049-CN-NP   PTE   200710108197.0   30 May 2007  
101082297   05 Dec 2007       METHOD OF MONITORING A DOSING AGENT SUPPLY FOR
TREATING EXHAUST   GMNA GP-308396-CN-NP   PTH   200710104566.9   25 May 2007  
101082376   05 Dec 2007       METHOD AND APPARATUS TO CONTROL HYDRAULIC PRESSURE
IN AN ELECTRO-MECHANICAL TRANSMISSION   GMNA GP-305112-CN-NP   FCAR  
200710087816.2   19 Mar 2007   101083330   05 Dec 2007       GAS DIFFUSION MEDIA
AND FUEL CELL   GMNA GP-307366-CN-NP   FCAR   200710106487.1   01 Jun 2007  
101083332   05 Dec 2007       MULTIPLE PRESSURE REGIME CONTROL TO MINIMIZE RH
EXCURSIONS DURING TRANSIENTS   GMNA GP-305784-CN-NP   PTTA   200510056042.8  
38433   101083360   39421       WIRING CONNECTION MODULE FOR HYBRID
ELECTRO-MECHANICAL TRANSMISSION   GMNA GP-306745-CN-NP   ATC   200710088605.0  
16 Mar 2007   101083448   05 Dec 2007       METHOD AND APPARATUS FOR PWM CONTROL
OF VOLTAGE SOURCE INVERTER   GMNA 2001P09599 DE   CC-8330   10108531.1-24   22
Feb 2001   10108531   05 Sep 2002       Fahrzeugtür mit einer in einer Führung
auf und ab bewegbaren Fensterscheibe   GME GP-306885-CN-NP   GMS  
200710109922.6   06 Jun 2007   101085482   12 Dec 2007       BROACHING APPARATUS
AND METHOD FOR PRODUCING A GEAR MEMBER WITH TAPERED GEAR TEETH   GMNA
GP-308130-CN-NP   NAPD   200710109911.8   11 Jun 2007   101085499   12 Dec 2007
      SYSTEM AND METHOD FOR REDUCING WELD SPATTER   GMNA GP-308435-CN-NP   PTH  
200710126430.8   07 Jun 2007   101085605   12 Dec 2007       METHOD AND
APPARATUS FOR CONTROL OF A HYBRID ELECTRIC VEHICLE TO ACHIEVE A TARGET LIFE
OBJECTIVE FOR AN ENERGY STORAGE DEVICE   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

GP-306847-CN-NP   PTE   200710109739.6   14 Mar 2007   101086234   12 Dec 2007  
    AUTOMOTIVE CATALYST EXCESS OXYGEN REDUCTION SYSTEM   GMNA GP-307585-CN-NP  
PTE   200710108256.4   07 Jun 2007   101086517   12 Dec 2007       METHOD AND
APPARATUS FOR QUANTIFYING QUIESCENT PERIOD TEMPERATURE EFFECTS UPON AN ELECTRIC
ENERGY STORAGE DEVICE   GMNA GP-307587-CN-NP   PTE   200710108257.9   07 Jun
2007   101086518   12 Dec 2007       METHOD AND APPARATUS FOR PREDICTING CHANGE
IN AN OPERATING STATE OF AN ELECTRIC ENERGY STORAGE DEVICE   GMNA
GP-308433-CN-NP   PTH   200710108260.0   07 Jun 2007   101086520   12 Dec 2007  
    METHOD AND APPARATUS FOR REAL-TIME LIFE ESTIMATION OF AN ELECTRIC ENERGY
STORAGE DEVICE IN A HYBRID ELECTRIC VEHICLE   GMNA GP-307586-CN-NP   PTE  
200710108263.4   07 Jun 2007   101086521   12 Dec 2007       METHOD AND
APPARATUS FOR REAL-TIME LIFE ESTIMATION OF AN ELECTRIC ENERGY STORAGE DEVICE  
GMNA GP-308129-CN-NP   PTT   200710108264.9   07 Jun 2007   101086522   12 Dec
2007       METHOD AND APPARATUS FOR USE OF ENERGY STORAGE DEVICE RESTING
TEMPERATURE IN HYBRID CONTROL SYSTEM   GMNA GP-307445-CN-NP   RDFC  
200710128867.5   08 Jun 2007   101087030   12 Dec 2007       METHOD FOR MAKING A
HYDROPHILIC CORROSION RESISTANT COATING ON LOW GRADE STAINLESS STEEL/ALLOYS FOR
BIPOLAR PLATES   GMNA GP-308434-CN-NP   PTH   200710108261.5   07 Jun 2007  
101087036   12 Dec 2007       METHOD FOR OPERATING A HYBRID ELECTRIC POWERTRAIN
BASED ON PREDICTIVE EFFECTS UPON AN ELECTRICAL ENERGY STORAGE DEVICE   GMNA
GP-306589-CN-NP   PTA   200710101100.3   39198   101087075   39428       STATOR
SEGMENT AND METHOD OF ASSEMBLY   GMNA GP-307515-CN-NP   NAPD   200710110364.5  
15 Jun 2007   101089374   19 Dec 2007       DIESEL EXHAUST SYSTEM REVERSIBLE
PARTICULATE FILTER   GMNA GP-307367-CN-NP   FCAR   200710137971.0   08 Jun 2007
  101090157   19 Dec 2007       EXHAUST EMISSIONS CONTROL OF HYDROGEN THROUGHOUT
FUEL CELL STACK OPERATION   GMNA GP-305132-CN-NP   ATC   200610092812.9   16 Jun
2006   101090251   19 Dec 2007       ON-LINE MINIMUM COPPER LOSS CONTROL OF
INTERIOR PERMANENT-MAGNET SYNCHRONOUS MACHINE FOR AUTOMOTIVE APPLICATIONS   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

2001P09604 DE   CC-8351   10109057.9-56   24 Feb 2001   10109057   12 Sep 2002  
    Gehäuse für ein Airbagmodul eines Kraftfahrzeuges   GME 2001P09603 DE  
CC-8340   10109058.7-25   24 Feb 2001   10109058   05 Sep 2002       Verfahren
und Einrichtung zur Ermittlung des Füllstandes eines Kraftstofftanks eines
Kraftfahrzeuges   GME GP-306091-CN-PCT   RD   200580045018.2   38653   101090861
  39435       SCAFFOLDED BORAZANE - LITHIUM HYDRIDE HYDROGEN STORAGE MATERIALS  
GMNA GP-305623-CN-PCT   RDFC   200580040877.2   38575   101091276   39435      
A STAINLESS STEEL BIPOLAR PLATE WITH ENHANCED STABILITY   GMNA GP-308648-CN-NP  
PTH   200710126496.7   20 Jun 2007   101092913   26 Dec 2007       TURBINE
OFFSET MATCHING CONTROL SYSTEM   GMNA GP-308397-CN-NP   PTH   200710104284.9  
25 May 2007   101093016   26 Dec 2007       METHOD AND APPARATUS TO CONTROL AN
ELECTRO-MECHANICAL TRANSMISSION DURING SHIFTING EVENT   GMNA GP-307542-CN-NP  
PTTA   200710109924.5   39239   101093017   39442       ELECTRO-HYDRAULIC
CONTROL SYSTEM WITH INTERLOCK PROTECTION   GMNA GP-303448-CN-PCT   FCAR  
200580022603.0   38467   101094744   39442       LASER WELDING OF CONDUCTIVE
COATED METALLIC BIPOLAR PLATES   GMNA GP-305624-CN-PCT   RDFC   200580045670.4  
38643   101095249   39442       METHOD OF FABRICATING CORROSION-RESISTANT
BIPOLAR PLATE   GMNA GP-303801-CN-PCT   ATC   200580045907.9   38659   101095278
  39442       START-UP AND RESTART OF INTERIOR PERMANENT MAGNET MACHINES   GMNA
GP-308697-CN-NP   GMS   200710127324.1   02 Jul 2007   101096060   02 Jan 2008  
    BROACHING APPARATUS AND METHOD FOR PRODUCING A GEAR MEMBER WITH TAPERED GEAR
TEETH   GMNA GP-308575-CN-NP   PTH   200710109509.X   27 Jun 2007   101096210  
02 Jan 2008       CRANKSHAFT STOP POSITIONING CONTROL SYSTEM   GMNA
GP-306177-CN-NP   RD   200710109508.5   27 Jun 2007   101096214   02 Jan 2008  
    STEERING HAPTIC FEEDBACK SYSTEM FOR VEHICLE ACTIVE SAFETY   GMNA
GP-307098-CN-NP   PTE   200710126286.8   29 Jun 2007   101096920   02 Jan 2008  
    SYSTEM FOR CONTROLLING THE RESPONSE TIME OF A HYDRAULIC SYSTEM   GMNA
GP-308813-CN-NP   PTTA   200710109505.1   39260   101096972   39449       SELF
CLEANING LOGIC VALVE ASSEMBLY   GMNA GP-307717-CN-NP   RD   200710109503.2   27
Jun 2007   101096976   02 Jan 2008       PROJECTION WELDNUT WITH SEALER   GMNA
GP-308836-CN-NP   PTT   200710129273.6   30 May 2007   101096982   02 Jan 2008  
    SELECTABLE ONE-WAY ROCKER CLUTCH   GMNA GP-307720-CN-NP   NAPD  
200710127480.8   28 Jun 2007   101096986   02 Jan 2008       SALT BATH FERRITIC
NITROCARBURIZING OF BRAKE ROTORS   GMNA GP-306073-CN-NP   PTTA   200710127318.6
  39265   101096995   39449       POWERTRAIN AND METHOD FOR CONTROLLING A
DRIVELINE RETARDER   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

GP-307725-CN-NP   PTTA   200710127322.2   02 Jul 2007   101096996   02 Jan 2008
      APPARATUS AND METHOD TO CONTROL TRANSMISSION TORQUE OUTPUT DURING A
GEAR-TO-GEAR SHIFT   GMNA GP-309012-CN-NP   RD   200710109698.0   27 Jun 2007  
101097158   02 Jan 2008       REGENERATIVE BRAKING HALO AND METHOD   GMNA
GP-307510-CN-NP   PTE   200710126290.4   29 Jun 2007   101097172   02 Jan 2008  
    ROUGH ROAD DETECTION SYSTEM USING NORMALIZATION ANALYSIS   GMNA
GP-307618-CN-NP   RDFC   200710138834.9   27 Jun 2007   101098010   02 Jan 2008
      LOW-COST BIPOLAR PLATE COATINGS FOR PEM FUEL CELL   GMNA GP-306506-CN-NP  
FCAR   200710128291.2   27 Jun 2007   101098020   02 Jan 2008       FUEL CELL
SYSTEM WATER MANAGEMENT STRATEGY FOR FREEZE CAPABILITY   GMNA GP-308887-CN-NP  
FCAR   200710138833.4   29 Jun 2007   101098021   02 Jan 2008       MEMBRANE
HUMIDIFIER FOR A FUEL CELL   GMNA GP-307392-CN-NP   FCAR   200710138832.X   27
Jun 2007   101098023   02 Jan 2008       STACK END CELL HEATER CONTROL
METHODOLOGY   GMNA GP-308468-CN-NP   PTE   200710127325.6   02 Jul 2007  
101098030   02 Jan 2008       SYSTEM AND METHOD FOR OPTIMIZING GRID CHARGING OF
AN ELECTRIC/HYBRID VEHICLE   GMNA GP-307204-CN-PCT   PTE   200680001043.5   13
Apr 2007   101099030   02 Jan 2008       ENGINE BLOCK STRUCTURE   GMNA
GP-307571-CN-NP   GMCA   200710138803.3   22 Jun 2007   101100966   09 Jan 2008
      FLEXIBLE SLEEVE LINER FOR A CONVOLUTE DUCT   GMNA GP-307904-CN-NP   GMS  
200710128713.6   03 Jul 2007   101101055   09 Jan 2008       POWERTRAIN
OVERSPEED PROTECTION   GMNA GP-308363-CN-NP   PTT   200710111885.2   20 Jun 2007
  101101058   09 Jan 2008       DECELERATION DEPENDENT SHIFT CONTROL   GMNA
GP-307830-CN-NP   PTT   200710128312.0   06 Jul 2007   101101060   09 Jan 2008  
    TRANSMISSION SLIP CONTROL   GMNA GP-308920-CN-NP   PTH   200710111878.2   20
Jun 2007   101101238   09 Jan 2008       HYBRID ROAD GRADE DETERMINATION SYSTEM
  GMNA GP-304523-CN-PCT   RD   200580046565.2   38698   101103192   39456      
INDIVIDUAL CYLINDER CONTROLLER FOR FOUR-CYLINDER ENGINE   GMNA GP-305105-CN-PCT
  FCAR   200580041744.7   38575   101103476   39456       MANUFACTURE OF
UNITIZED ELECTRODE ASSEMBLY (UEA) FOR PEM FUEL CELLS   GMNA GP-306025-CN-NP   RD
  200710004033.3   19 Jan 2007   101104206   16 Jan 2008       NI AND NI/NIO
CORE-SHELL NANOPARTICLES   GMNA GP-307578-CN-NP   RD   200710092393.3  
05 Mar 2007   101104407   16 Jan 2008       TRANSMISSION NEUTRAL STATE
MANAGEMENT IN VEHICULAR SAFETY AND CONVENIENCE SYSTEMS   GMNA GP-308720-CN-NP  
PTH   200710127019.2   15 Jun 2007   101106352   16 Jan 2008       COLD RATTLE
REDUCTION CONTROL SYSTEM   GMNA GP-305521-CN-PCT   RD   2005800047123.X   38650
  101107460   39463       ELECTRICALLY VARIABLE TRANSMISSION HAVING TWO
PLANETARY GEAR SETS WITH ONE FIXED INTERCONNECTION   GMNA GP-305950-CN-PCT   RD
  200580043821.2   38650   101107606   39463       ACTIVE FRONT STEER CONTROL
FOR VEHICLE STABILITY ENHANCEMENT   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

GP-303836-CN-PCT   ATC   200580045900.7   38659   101107758   39463      
POSITION-SENSORLESS CONTROL OF INTERIOR PERMANENT MAGNET MACHINES   GMNA
GP-308071-CN-NP   NAPD   200710136951.1   23 Jul 2007   101108587   23 Jan 2008
      FUEL TANK SHIELD WITH CUSHION   GMNA GP-306622-CN-NP   PTA  
200710139177.X   18 Jul 2007   101109432   23 Jan 2008       TRANSMISSION DEVICE
WITH SELECTABLE MOTOR CONNECTIONS   GMNA GP-306676-CN-NP   PTTA   200710136953.0
  39286   101109442   39470       HYDRAULIC SYSTEM FOR AN ELECTRO-MECHANICAL
TRANSMISSION AND METHOD OF PROVIDING FLUID TO TRANSMISSION COMPONENTS   GMNA
GP-308178-CN-NP   FCAR   200710136852.3   17 Jul 2007   101110483   23 Jan 2008
      FUEL CELL ANODE STOICHIOMETRY CONTROL   GMNA GP-305619-CN-PCT   FCAR  
200580047557.X   38656   101111958   39470       REACTANT FEED FOR NESTED
STAMPED PLATES FOR A COMPACT FUEL CELL   GMNA GP-303075-CN-NP   PTC  
200710137119.3   30 Jul 2007   101112720   30 Jan 2008       METHOD AND
APPARATUS FOR THE SEPARATION OF RIGID METALLIC ARTICLES JOINED AT MULTIPLE
CONNECTING POINTS   GMNA GP-307888-CN-NP   PTE   200710139873.0   24 Jul 2007  
101112895   30 Jan 2008       SYNTHESIZED CONTROL INPUT   GMNA GP-305981-CN-NP  
PTE   200710137083.9   24 Jul 2007   101112897   30 Jan 2008       METHOD FOR
IMPROVING FUEL ECONOMY OF A HYBRID VEHICLE   GMNA GP-307410-CN-NP   NAPD  
200710137076.9   24 Jul 2007   101113656   30 Jan 2008       GOOSENECK HINGE
ASSEMBLY FOR VEHICLE   GMNA GP-307094-CN-NP   PTE   200710139872.6   24 Jul 2007
  101113696   30 Jan 2008       ENGINE BACKPRESSURE COMPENSATION SYSTEM FOR
STABLE EMISSIONS   GMNA GP-308109-CN-NP   PTE   200710137075.4   24 Jul 2007  
101113698   30 Jan 2008       SURFACE TREATED COMPRESSION RING AND METHOD OF
MANUFACTURE   GMNA GP-307892-CN-NP   PTE   200710136713.0   25 Jul 2007  
101113703   30 Jan 2008       INTAKE MANIFOLD ASSEMBLY   GMNA GP-307576-CN-NP  
PTTA   200710137077.3   39287   101113775   39477       MULTI-SPEED COUNTERSHAFT
TRANSMISSION WITH A PLANETARY GEAR SET   GMNA GP-308058-CN-NP   PTE  
200710139874.5   24 Jul 2007   101113776   30 Jan 2008       HYBRID ARCHITECTURE
INCORPORATING THREE MOTOR-GENERATORS AND BRAKES   GMNA GP-308366-CN-NP   PTE  
200710138440.3   27 Jul 2007   101113786   30 Jan 2008       TIP-IN BUMP
REDUCTION METHODS AND SYSTEMS   GMNA GP-304009-CN-PCT   FCAR   200580012374.4  
38385   101116204   39477       THERMOPLASTIC-IMBIBED DIFFUSION MEDIA TO HELP
ELIMINATE MEA EDGE FAILURE   GMNA GP-304015-CN-PCT   FCAR   200580047973.X  
38656   101116205   39477       DESIGN, METHOD AND PROCESS FOR UNITIZED MEA  
GMNA GP-305875-CN-PCT   FCAR   200580047991.8   38656   101116219   39477      
NONLINEAR THERMAL CONTROL OF A PEM FUEL CELL STACK   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

GP-303246-CN-NP   PTT   200710139917.X   03 Aug 2007   101118006   06 Feb 2008  
    APPARATUS AND METHOD FOR STRENGTHENING GEAR TEETH   GMNA GP-307819-CN-NP  
PTT   200710138410.2   01 Aug 2007   101118011   06 Feb 2008       SNAP-RING
WITH ADDITIONAL LOOP   GMNA GP-308175-CN-NP   PTT   200710143753.8   02 Aug 2007
  101118012   06 Feb 2008       THERMAL VALVE ASSEMBLY STAND TUBE   GMNA
GP-307733-CN-NP   PTT   200710138413.6   01 Aug 2007   101118015   06 Feb 2008  
    TORQUE CONVERTER CLUTCH VIRTUAL ADAPT LEARN METHOD AND SYSTEM   GMNA
GP-307513-CN-NP   GMS   200710138407.0   01 Aug 2007   101118017   06 Feb 2008  
    TORQUE CONVERTER CLUTCH LOCK ON METHOD AND LOW SLIP REGULATION   GMNA
GP-308293-CN-NP   PTE   200710138412.1   01 Aug 2007   101118172   06 Feb 2008  
    EMPTY FUEL LEVEL DETECTION CROSS CHECK   GMNA GP-300045-DE-NP   PTT  
10111977.1   36963   10111977 A1   37168       TRANSMISSION SHIFTING HYDRAULIC
CONTROL SYSTEM   GMNA GP-303723-CN-PCT   FCAR   200580047106.6   38656  
101120470   39484       FUEL CELL BIPOLAR PLATES WITH MULTIPLE ACTIVE AREAS
SEPARATED BY NON-CONDUCTIVE FRAME HEADER   GMNA GP-308633-CN-NP   PTE  
200710137348.5   20 Jul 2007   101122275   13 Feb 2008       ZONE BASED KNOCK
REDUCTION SYSTEMS AND METHODS FOR BELT ALTERNATOR STARTER HYBRID SYSTEMS   GMNA
GP-306996-CN-NP   RDFC   200710146422.X   27 Jun 2007   101123314   13 Feb 2008
      IMPROVING THE ADHESION OF POLYMETRIC COATINGS TO BIPOLAR PLATES SURFACES
USING SILANE COUPLING AGENTS   GMNA GP-304820-CN-NP   RD   200580006342.3  
38379   101124154   39491       HYDROGEN STORAGE SYSTEM MATERIALS AND METHODS
INCLUDING HYDRIDES AND HYDROXIDES   GMNA GP-307688-CN-NP   PTE   200710140050.X
  14 Aug 2007   101125549   20 Feb 2008       STARTER-ALTERNATOR-ACCESSORY DRIVE
(SAAD) HYBRID SYSTEM   GMNA GP-307834-CN-NP   PTE   200710140055.2   14 Aug 2007
  101125550   20 Feb 2008       METHOD AND SYSTEM FOR ESTIMATING BAROMETRIC
PRESSURE IN A HYBRID VEHICLE   GMNA GP-304666-CN-NP   PTE   200710137084.3   24
Jul 2007   101126346   20 Feb 2008       ACCESSORY DRIVE SYSTEM   GMNA
GP-307912-CN-NP   PTE   200710140056.7   14 Aug 2007   101126357   20 Feb 2008  
    ENGINE PRE-THROTTLE PRESSURE PREDICTION   GMNA 2001P09652 DE   CC-8140  
10135127.5-15   19 Jul 2001   101127   06 Feb 2003       Einrichtung zum
Verändern des Verdichtungsverhältnisses von Kolbenmaschinen, insbesondere
Hubkolbenbrennkraftmaschinen   GME GP-308182-CN-NP   FCAR   200710128292.7   08
Jun 2007   101127402   20 Feb 2008       SYSTEM LEVEL ADJUSTMENTS FOR INCREASING
STACK INLET RH   GMNA GP-305876-CN-NP   FCAR   200710140057.1   14 Aug 2007  
101127404   20 Feb 2008       LOCALIZED DEACTIVATION OF MEMBRANE TO MITIGATE
EDGE FAILURES   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

GP-308102-CN-NP   FCAR   200710142152.5   27 Jul 2007   101127406   20 Feb 2008
      USING SACRIFICIAL MATERIAL TO MITIGATE CATALYST SUPPORT CORROSION IN FUEL
CELL ELECTRODE   GMNA GP-309037-CN-NP   RD   200710152726.7   06 Aug 2007  
101127916   20 Feb 2008       METHOD AND SYSTEM FOR COMMUNICATING INFORMATION TO
A USER OF A MOBILE PLATFORM VIA BROADCAST SERVICES   GMNA GP-309002-CN-NP   RD  
200710152727.   06 Aug 2007   101127937   20 Feb 2008       METHOD AND SYSTEM
FOR COMMUNICATING BETWEEN A COMMUNICATIONS SOURCE AND A MOBILE PLATFORM   GMNA
GP-305428-CN-PCT   RD   200580048581.5   12 Dec 2005   101128281   20 Feb 2008  
    RECONFIGURABLE TOOLS AND/OR DIES, RECONFIGURABLE INSERTS FOR TOOLS AND/OR
DIES AND METHODS OF USE   GMNA GP-308901-CN-NP   PTT   200710146940.1  
21 Aug 2007   101130339   27 Feb 2008       TORQUE DISTRIBUTION SYSTEM WITH
ELECTRONIC POWER TAKE-OFF MODULE   GMNA GP-307443-CN-NP   FCAE   200710146436.1
  27 Jul 2007   101130604   27 Feb 2008       FLUORINATED POLYMERBLOCKS FOR PEM
APPLICATIONS   GMNA GP-307394-CN-NP   PTE   200710146843.2   24 Aug 2007  
101131112   27 Feb 2008       LEAN NOX CATALYST WITH DOWNSTREAM NOX ADSORBER FOR
OPTIMIZED NOX REDUCTION SYSTEM   GMNA GP-307687-CN-NP   PTE   200710146830.5  
24 Aug 2007   101131122   27 Feb 2008       VARIABLE SPEED ACCESSORY DRIVE
SYSTEM FOR A HYBRID VEHICLE   GMNA GP-307921-CN-NP   PTE   200710146844.7   24
Aug 2007   101131127   27 Feb 2008       INTAKE MANIFOLD TUNING VALVE FUZZY
LOGIC RATIONALITY ALGORITHM   GMNA GP-307078-CN-NP   PTE   200710146842.8   24
Aug 2007   101131128   27 Feb 2008       DIESEL COMBUSTION MODE SWITCHING
CONTROL STRATEGY AND MODEL   GMNA GP-309217-CN-NP   PTT   200710142396.3   22
Aug 2007   101131186   27 Feb 2008       ONE-WAY CLUTCH WITH DOG-CLUTCH AND
SYNCHRONIZER   GMNA GP-307647-CN-NP   PTT   200710146841.3   24 Aug 2007  
101131187   27 Feb 2008       LATCHED-PUMP APPLIED CLUTCH   GMNA GP-308562-CN-NP
  PTT   200710142753.6   23 Aug 2007   101131198   27 Feb 2008       POWERTRAIN
WITH TORQUE CONVERTER AND AXIALLY COMPACT SEVEN SPEED DUAL CLUTCH TRANSMISSION  
GMNA GP-305319-CN-PCT   RD   200580048881.3   38698   101133263   39505      
ELECTRICALLY VARIABLE TRANSMISSION HAVING THREE PLANETARY GEAR SETS AND THREE
FIXED INTERCONNECTIONS   GMNA GP-305522-CN-NP   RD   200580024863.1   22 Jul
2005   101133387   27 Feb 2008       BARREL MULTI-FUNCTION SWITCH   GMNA
GP-303255-CN-PCT   FCAR   200580047535.3   30 Nov 2005   101133506   27 Feb 2008
      ENHANCED FLOWFIELD PLATES   GMNA GP-303996-CN-PCT   FCAR   200680004357.0
  38740   101133511   39505       SULFONATED POLY(PHENYLENE SULFIDE) FILMS AS
POLYELECTROLYTE MEMBRANES   GMNA GP-306403-CN-NP   PTE   200710101898.1   25 Apr
2007   101134463   05 Mar 2008       SHIFT AND THROTTLE MANAGEMENT DURING CRUISE
CONTROL   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

GP-307075-CN-NP   PTE   200710148600.2   29 Aug 2007   101135249   05 Mar 2008  
    COORDINATED CONTROL OF DUAL STAGE VARIABLE GEOMETRY TURBOCHARGER EQUIPPED
WITH BYPASS VALVE   GMNA GP-308235-CN-NP   GMS   200710170169.1   31 Aug 2007  
101135286   05 Mar 2008       TORQUE CONVERTER CLUTCH SLIP CONTROL   GMNA
GP-308226-CN-NP   PTE   200710137082.4   24 Jul 2007   101135359   05 Mar 2008  
    HYBRID ARCHITECTURE INCORPORATING THREE INTERCONNECTED GEAR SETS AND BRAKES
  GMNA GP-301507-CN-NP   PTA   200710148311.2   29 Aug 2007   101135360   05 Mar
2008       ELECTRICALLY VARIABLE TRANSMISSION WITH A COMPOUND MOTOR/GENERATOR  
GMNA GP-306946-CN-NP   PTE   200610142582.2   30 Oct 2006   101135370   05 Mar
2008       ISOLATION SYSTEM FOR HIGH PRESSURE SPARK IGNITION DIRECT INJECTION
FUEL DELIVERY COMPONENTS   GMNA GP-306975-CN-NP   PTT   20710148302.3   29 Aug
2007   101135699   05 Mar 2008       VEHICLE SPEED SENSOR DIAGNOSTIC SYSTEM AND
METHOD   GMNA GP-305813-CN-NP   ATC   200710148303.8   29 Aug 2007   101136594  
05 Mar 2008       NEW CONTROL SCHEME FOR DC/AC CYCLOCONVERTER   GMNA
GP-307056-CN-NP   PTT   200710148309.5   29 Aug 2007   101136596   05 Mar 2008  
    INTERNAL MODE SWITCH BIT PATTERN FOR CLUTCH-TO-CLUTCH APPLICATIONS   GMNA
GP-305932-CN-NP   PTE   200710142255.1   31 Aug 2007   101136606   05 Mar 2008  
    TORQUE ESTIMATION OF ENGINE DRIVEN GENERATOR   GMNA GP-307810-CN-NP   PTE  
200710182113.8   05 Sep 2007   101139953   12 Mar 2008       SYSTEM FOR
CONTROLLING REGENERATION OF LEAN NOX TRAPS   GMNA GP-306843-CN-NP   PTE  
200710146860.6   24 Aug 2007   101139954   12 Mar 2008       AIR DYNAMIC STEADY
STATE DETECT ALGORITHM FOR CAM PHASER MOVEMENT - MAP MODEL APPROACH   GMNA
GP-307759-CN-NP   PTT   200710182143.9   05 Sep 2007   101140029   12 Mar 2008  
    DUAL WIRE INTERNAL MODE SWITCH ASSEMBLY   GMNA GP-307730-CN-NP   PTT  
200710167700.X   31 Aug 2007   101140031   12 Mar 2008       TORQUE CONVERTER
CLUTCH DYNAMIC CONTROL   GMNA GP-306940-CN-NP   FCAR   200710182136.9   07 Sep
2007   101141002   12 Mar 2008       FUEL CELL MICROPOROUS LAYER INCLUDING
PARTICLES WITH A CONTROLLED PORE SIZE DISTRIBUTION   GMNA GP-303823-CN-NP   PTE
  20058004907.4   38939   101142547   39519       FAST METHOD FOR CALCULATING
POWERS OF TWO AS A FLOATING POINT DATA TYPE   GMNA GP-303898-CN-PCT   RD  
200580019007.7   38491   101142548   39519       VEHICLE STABILITY ENHANCEMENT
SYSTEM   GMNA GP-307093-CN-NP   PTA   200710148774.9   39336   101143558   39526
      LIGHT HYBRID VEHICLE CONFIGURATION   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

GP-307894-CN-NP   PTE   200710148778.7   11 Sep 2007   101144433   19 Mar 2008  
    CYLINDER DEACTIVATION TORQUE LIMIT FOR NOISE, VIBRATION, AND HARSHNESS  
GMNA GP-307436-CN-NP   PTE   200710148769.8   11 Sep 2007   101144434  
19 Mar 2008       VIRTUAL BUMPER THROTTLE CONTROL METHOD   GMNA GP-306826-CN-NP
  PTE   200710149805.2   12 Sep 2007   101144436   19 Mar 2008       IDLE
STABILITY IMPROVEMENT FOR DIRECT INJECTED ENGINES   GMNA GP-309268-CN-NP   PTE  
200710170101.3   31 Aug 2007   101144448   19 Mar 2008       PRE-HEATING FUEL
FOR COLD START   GMNA GP-307681-CN-NP   PTE   200710148776.8   11 Sep 2007  
101144475   19 Mar 2008       SUPERCHARGER WITH HOUSING INTERNAL NOISE
ATTENUATION   GMNA GP-307683-CN-NP   PTE   200710148768.3   11 Sep 2007  
101144478   19 Mar 2008       SUPERCHARGER WITH GEAR CASE COOLING FAN   GMNA
GP-307902-CN-NP   PTA   200710182119.5   13 Sep 2007   101144520   19 Mar 2008  
    HYBRID ELECTRICALLY VARIABLE TRANSMISSION WITH REVERSE USING SINGLE MOTOR  
GMNA GP-307540-CN-NP   PTT   200710153584.6   14 Sep 2007   101144529   19 Mar
2008       ELECTRICALLY VARIABLE TRANSMISSION WITH ONE OR MORE OFF-AXIS
MOTOR/GENERATORS   GMNA GP-307595-CN-NP   PTE   200710182121.2   11 Sep 2007  
101144531   19 Mar 2008       ENGINE SPEED BASED DIFFERENTIAL SCORE PROTECTION  
GMNA GP-307180-CN-NP   PTE   200710182142.4   13 Sep 2007   101144539   19 Mar
2008       TORQUE CONTROL OF TURBOCHARGED ENGINE   GMNA GP-306982-CN-NP   GMS  
200710170113.6   31 Aug 2007   101145028   19 Mar 2008       MODEL-BASED TORQUE
CONVERTER CONTROL   GMNA GP-305153-CN-NP   RD   200580049282.3   06 Oct 2005  
101147010   19 Mar 2008       MAGNETORHEOLOGICAL HYDRAULIC POWER STEERING
COUPLING   GMNA GP-302031-CN-PCT   FCAR   200580034521.8   38512   101147289  
39526       FUEL CELL STACK DESIGN AND METHOD OF OPERATION   GMNA
GP-309301-CN-NP   NAPD   200710161825.1   24 Sep 2007   101148963   26 Mar 2008
      ADJUSTABLE DECK LID HINGE   GMNA GP-308416-CN-NP   RD   200710152758.7  
20 Sep 2007   101149010   26 Mar 2008       METHOD AND APPARATUS TO CONTROL
INJECTION OF A REDUCTANT INTO AN EXHAUST GAS FEEDSTREAM   GMNA GP-308415-CN-NP  
RD   200710152763.8   20 Sep 2007   101149011   26 Mar 2008       APPARATUS AND
METHOD TO INJECT A REDUCTANT INTO AN EXHAUST GAS FEEDSTREAM   GMNA
GP-309207-CN-NP   PTT   200710152866.4   18 Sep 2007   101149093   26 Mar 2008  
    MULTI-SPEED TRANSMISSION   GMNA GP-309165-CN-NP   PTTA   200710161823.2  
39349   101149107   39533       METHOD FOR CONTROLLING A FILTER MAINTENANCE
INDICATOR   GMNA GP-308362-CN-NP   PTH   200710182120.8   13 Sep 2007  
101149113   26 Mar 2008       AUX TRANSMISSION PUMP DIAGNOSTIC #1   GMNA
GP-303450-CN-PCT   ATC   200580019536.7   39065   101151783   39533       ROTOR
MAGNET PLACEMENT IN INTERIOR PERMANENT MAGNET MACHINES   GMNA GP-308262-CN-NP  
NAPD   200710161217.0   25 Sep 2007   101152852   02 Apr 2008       MOLDING FOR
VEHICLE HEADLINER   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

GP-307728-CN-NP   PTE   200710180610.4   25 Sep 2007   101152863   02 Apr 2008  
    METHOD AND SYSTEM TO PREVENT FALSE SPEED DISPLAY DURING HIGH ENGINE SPEED
OPERATION   GMNA GP-301246-DE-NP   FCAR   10115336.8   36978   10115336   37560
      SYSTEM ARCHITECTURE TO ASSURE A HYDROGEN-FREE ANODE EXHAUST IN A LOW
TEMPERATURE FUEL CELL SYSTEM   GMNA GP-307697-CN-NP   RD   200710161317.3   28
Sep 2007   101153399   02 Apr 2008       IMPROVED GALVANIC CORROSION PROTECTION
FOR MAGNESIUM COMPONENTS USING CAST-IN-PLACE ISOLATORS   GMNA GP-308169-CN-NP  
NAPD   200710153109.9   26 Sep 2007   101153534   02 Apr 2008       SELECTIVELY
RETRACTABLE ARMREST FOR A SLIDABLE DOOR   GMNA GP-305558-CN-NP   PTE  
200710182118.0   13 Sep 2007   101153549   02 Apr 2008       ENGINE TUBULAR
CAMSHAFT ASSEMBLY WITH MULTI-LIFT CAM SETS AND METHOD   GMNA GP-308016-CN-NP  
RD   200710161314.X   28 Sep 2007   101153624   02 Apr 2008       ACTSIVE
MATERIAL BASED SUCTION CUPS   GMNA GP-308124-CN-NP   PTT   200710161216.6   25
Sep 2007   101153636   02 Apr 2008       CLUTCH PLATE WITH INTERNAL FLUID
CHANNELS   GMNA GP-308687-CN-NP   RD   200710161316.9   28 Sep 2007   101153646
  02 Apr 2008       MULTI-MODE ELECTRICALLY VARIABLE TRANSMISSIONS WITH
INTERCONNECTED GEARSETS   GMNA GP-307770-CN-NP   RD   200710161331.3   28 Sep
2007   101153662   02 Apr 2008       TEMPERATURE ADAPTIVE RADIAL SHAFT SEAL
ASSEMBLIES USING SHAPE MEMORY ALLOY ELEMENTS   GMNA GP-307591-CN-NP   PTE  
200710152699.3   13 Sep 2007   101154095   02 Apr 2008       VIRTUAL
ACCELEROMETER   GMNA GP-308177-CN-NP   FCAR   200710181010.X   28 Sep 2007  
101154739   02 Apr 2008       FUEL CELL STARTUP METHOD FOR FAST FREEZE STARTUP  
GMNA GP-308214-CN-NP   ATC   200710146440.8   03 Aug 2007   101154917   02 Apr
2008       METHOD OF PWM PULSE SEQUENCING TO MINIMIZE CURRENT SAMPLING ERRORS IN
ELECTRIC DRIVES   GMNA GP-309032-CN-NP   RD   20071017148.X   06 Aug 2007  
101155005   02 Apr 2008       METHOD AND APPARATUS FOR COMMUNICATING A GRAPHIC
IMAGE TO A MOBILE PLATFORM VIA BROADCAST SERVICES   GMNA GP-306190-CN-PCT   RD  
200680011244.3   14 Feb 2006   101156265   02 Apr 2008       OXIDATION RESISTANT
ELECTRODE FOR FUEL CELL   GMNA GP-306458-CN-PCT   RD   200680006971.0   02 Mar
2006   101160458   09 Apr 2008       METHOD FOR LOAD TRANSIENT CONTROL BETWEEN
LEAN AND STOICHIOMETRIC COMBUSTION MODES OF DIRECT-INJECTION ENGINES WITH
CONTROLLED AUTO-IGNITION COMBUSTION   GMNA GP-304321-CN-PCT   RD  
200580048973.1   38698   101160553   39547       DETERMINING RELATIVE SPATIAL
INFORMATION BETWEEN VEHICLES   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

GP-306335-CN-PCT   RDFC   200680006312.7   23 Jan 2006   101160675   09 Apr 2008
      METHOD TO MAKE CONDUCTIVE HYDROPHILIC FUEL CELL ELEMENTS   GMNA
GP-307911-CN-NP   PTE   200710180172.1   10 Oct 2007   101161999   16 Apr 2008  
    METHOD FOR ADAPTING TORQUE MODEL FOR IMPROVED ZERO TORQUE IDENTIFICATION  
GMNA GP-307546-CN-NP   RD   200710167686.3   11 Oct 2007   101162395   16 Apr
2008       METHOD AND SYSTEM FOR LANE CENTERING CONTROL   GMNA GP-303952-CN-NP  
FCAR   200710167649.2   21 Sep 2007   101162785   16 Apr 2008       STACK
SHUTDOWN PURGE METHOD   GMNA GP-307774-CN-NP   NAPD   200710180199.0   11 Oct
2007   101162793   16 Apr 2008       HIGH VOLTAGE ENERGY STORAGE CONNECTION
MONITORING SYSTEM AND METHOD   GMNA GP-307852-CN-NP   RD   200710167685.9   11
Oct 2007   101162899   16 Apr 2008       VEHICULAR MULTIFUNCTION CONTROL SYSTEM
  GMNA GP-304895-CN-PCT   FCAE   200680013352.4   03 Jan 2006   101164217   16
Apr 2008       DC/DC-LESS COUPLING OF MATCHED BATTERIES TO FUEL CELLS   GMNA
GP-309396-CN-NP   NAPD   200710167012.3   22 Oct 2007   101165301   23 Apr 2008
      VEHICLE DOOR LATCH STRIKER   GMNA GP-309401-CN-NP   PTT   200710181327.3  
15 Oct 2007   101165361   23 Apr 2008       CLUTCH FOR A TRANSMISSION   GMNA
P002644-CN-NP   PTT   200710162229.5   08 Oct 2007   101165365   23 Apr 2008    
  MULTI-SPEED TRANSMISSION   GMNA P002640-CN-NP   PTT   200710162271.7   08 Oct
2007   101165366   23 Apr 2008       MULTI-SPEED TRANSMISSION   GMNA
P002638-CN-NP   PTT   200710162273.6   08 Oct 2007   101165367   23 Apr 2008    
  MULTI-SPEED TRANSMISSION   GMNA GP-308606-CN-NP   RD   200710181622.9   19 Oct
2007   101165509   23 Apr 2008       COLLISION AVOIDANCE SYSTEM AND METHOD OF
AIDING REARWARD VEHICULAR MOTION   GMNA GP-308069-CN-NP   FCAR   200710192957.0
  16 Oct 2007   101165950   16 Apr 2008       PTC ELEMENT AS A SELF REGULATING
START RESISTOR FOR A FUEL CELL STACK   GMNA GP-305842-CN-PCT   RD  
200580048966.1   38698   101166921   39561       ELECTRICALLY VARIABLE
TRANSMISSION HAVING THREE INTERCONNECTED PLANETARY GEAR SETS, TWO CLUTCHES AND
AT LEAST TWO BRAKES   GMNA GP-306507-CN-PCT   FCAR   200680014007.2   31 Mar
2006   101167213   23 Apr 2008       MITIGATING FUEL CELL START UP/SHUT DOWN
DEGRADATION   GMNA GP-305721-CN-NP   PTA   200610164652.4   39017   101168348  
39568       TWO MODE ELECTRICALLY VARIABLE TRANSMISSION WITH EQUAL FORWARD AND
REVERSE INPUT-SPLIT MODAL PERFORMANCE   GMNA GP-307831-CN-NP   PTT  
200710181254.8   25 Oct 2007   101168349   30 Apr 2008       ACCESSORY DRIVE
SYSTEM FOR A HYBRID VEHICLE   GMNA GP-306053-CN-NP   PTE   200610162748.7   27
Oct 2006   101169059   30 Apr 2008       CONTROL SYSTEM FOR MICROWAVE
REGENERATION FOR A DIESEL PARTICULATE FILTER   GMNA GP-308048-CN-NP   PTE  
200710181452.4   25 Oct 2007   101169077   30 Apr 2008       ACCESSORY DRIVE
SYSTEM   GMNA GP-306882-CN-NP   PTE   200710181451.X   25 Oct 2007   101169090  
30 Apr 2008       METHOD TO DETECT A CONTAMINATED FUEL INJECTOR   GMNA
GP-305520-CN-NP   PTE   200610163902.2   27 Oct 2006   101169178   30 Apr 2008  
    DUAL MODE EVT WITH INPUT SPLIT REVERSE MODE   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

GP-305746-CN-NP   PTE   200610163903.7   27 Oct 2006   101169179   30 Apr 2008  
    TWO MODE ELECTRICALLY VARIABLE TRANSMISSION WITH EQUAL FORWARD AND REVERSE
INPUT-SPLIT MODAL AND FIXED RATIO PERFORMANCE   GMNA GP-307760-CN-NP   PTA  
200710181252.9   25 Oct 2007   101169180   30 Apr 2008       HYBRID ELECTRICALLY
VARIABLE TRANSMISSION WITH DUAL POWER PATHS AND SELECTIVE MOTOR CONNECTION  
GMNA GP-305576-CN-NP   PTE   200610163906.0   27 Oct 2006   101169856   30 Apr
2008       REMOTE DIAGNOSTIC SYSTEM FOR DETECTING TAMPERING OF VEHICLE
CALIBRATIONS   GMNA GP-308886-CN-NP   ATC   200710181253.3   25 Oct 2007  
101170087   30 Apr 2008       POWER MODULE HAVING SELF-CONTAINED COOLING SYSTEM
  GMNA GP-305728-CN-NP   PTE   200610142873.1   27 Oct 2006   101170263   30 Apr
2008       BI-MODAL VOLTAGE LIMIT CONTROL TO MAXIMIZE ULTRA-CAPACITOR
PERFORMANCE   GMNA GP-306479-CN-PCT   RD   200680015014.4   27 Apr 2006  
101171419   30 Apr 2008       CONTROL OF INDUCTION SYSTEM HYDROCARBON EMISSIONS
  GMNA GP-306807-CN-PCT   RD   200680015088.8   01 May 2006   101171711   30 Apr
2008       SUPPORTS FOR FUEL CELL CATALYSTS   GMNA GP-306808-CN-PCT   RD  
200680015256.3   03 May 2006   101171712   30 Apr 2008       CONDUCTIVE MATRICES
FOR FUEL CELL ELECTRODES   GMNA GP-308153-CN-NP   NAPD   200710185165.0   30 Oct
2007   101172292   07 May 2008       HYDROFORMED TUBULAR MEMBERS AND METHOD OF
HYDROFORMING TUBULAR MEMBERS FOR VEHICLES   GMNA GP-307958-CN-NP   RD  
200710192976.3   11 Oct 2007   101172491   07 May 2008       ACTIVE MATERIAL
ACTUATED FLOW TRIPS   GMNA GP-306156-CN-NP   PTE   200710166712.0   05 Nov 2007
  101173637   07 May 2008       METHOD FOR DYNAMIC MASS AIR FLOW SENSOR
MEASUREMENT CORRECTIONS   GMNA GP-305796-CN-NP   PTE   200710148849.3   28 Aug
2007   101173645   07 May 2008       REDUCED NOISE ENGINE START-STOP SYSTEM
USING TRADITIONAL CRANK DEVICE   GMNA 2001P09619-DE-NP   CC-8151   10117407.1-26
  06 Apr 2001   10117407   17 Oct 2002       Pedalbock   GME GP-304998-CN-NP  
ATC   200710181450.5   25 Oct 2007   101174812   07 May 2008       METHOD AND
SYSTEM FOR CONTROLLING SYNCHRONOUS MOTOR DRIVE SYSTEMS   GMNA GP-304946-CN-PCT  
RD   200680017123.X   04 May 2006   101175904   07 May 2008       EXHAUST
AFTERTREATMENT SYSTEM AND METHOD FOR LEAN BURN INTERNAL COMBUSTION ENGINES  
GMNA GP-308298-CN-NP   NAPD   200710168299.1   02 Nov 2007   101177149   14 May
2008       PROGRESSIVE ENERGY ABSORBER   GMNA GP-307887-CN-NP   PTE  
200710182134.X   11 Sep 2007   101178034   14 May 2008       APPARENT TORQUE
RESERVE AT IDLE FOR DIRECT INJECTED ENGINES   GMNA GP-308898-CN-NP   PTT  
200710186016.6   09 Nov 2007   101178118   14 May 2008       DUAL INPUT CLUTCH
TRANSMISSION WITH TORQUE CONVERTER PUMP DRIVE   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

GP-308505-CN-NP   FCAR   200710153234.X   29 Sep 2007   101178417   14 May 2008
      HIGH PRECISION ROGOWSKI CURRENT TRANSFORMER   GMNA GP-308858-CN-NP   ATC  
200710185043.1   06 Nov 2007   101179162   14 May 2008       POWER INVERTER
CONNECTOR HAVING INTEGRATED CURRENT SENSORS   GMNA GP-306035-CN-PCT   RD  
200680012346.7   25 Jan 2006   101180476   14 May 2008       ELECTRICALLY
VARIABLE TRANSMISSION HAVING THREE INTERCONNECTED PLANETARY GEAR SETS, TWO
CLUTCHES AND TWO BRAKES   GMNA H-204803-DE-NP   FCAR   10118151.5   36992  
10118151   37238       FUEL CELL ENGINE ACTIVE BACK PRESSURE CONTROL   GMNA
GP-308576-CN-NP   PTH   200710109697.6   27 Jun 2007   101181898   21 May 2008  
    FUEL ECONOMY INDICATOR LAMP CONTROL SYSTEM   GMNA GP-306396-CN-NP   PTE  
200710187052.4   19 Nov 2007   101182788   21 May 2008       ADAPTIVE NOX
EMISSIONS CONTROL FOR ENGINES WITH VARIABLE CAM PHASERS   GMNA GP-307346-CN-NP  
PTE   200710169461.1   16 Nov 2007   101182812   21 May 2008       DISCRETE
VARIABLE VALVE LIFT DIAGNOSTIC SYSTEMS AND METHODS   GMNA GP-305956-CN-NP   PTE
  200710187033.1   19 Nov 2007   101182814   21 May 2008       LIQUID FUEL
DETECTION SYSTEM   GMNA GP-307205-CN-NP   PTE   200710169768.1   16 Nov 2007  
101182821   21 May 2008       EXHAUST GAS RECIRCULATION SYSTEM FOR AN INTERNAL
COMBUSTION ENGINE   GMNA GP-306909-CN-NP   PTE   200710187053.9   19 Nov 2007  
101182823   21 May 2008       LIGHT LOAD AIR DELIVERY SYSTEM FOR AN INTERNAL
COMBUSTION ENGINE   GMNA GP-308247-CN-NP   PTE   200710187063.2   19 Nov 2007  
101182873   21 May 2008       HYBRID POWERTRAIN HAVING THREE PLANETARY GEAR SETS
AND BRAKES   GMNA GP-307092-CN-NP   PTTA   200710169766.2   39402   101182878  
39589       APPARATUS FOR EXPANDING GEAR SPEED RATIO COVERAGE OF AN AUTOMATIC
TRANSMISSION   GMNA GP-308472-CN-NP   PTH   200710187054.3   19 Nov 2007  
101182882   21 May 2008       CONTROL ARCHITECTURE AND METHOD FOR
TWO-DIMENSIONAL OPTIMIZATION OF INPUT SPEED AND INPUT TORQUE IN MODE FOR A
HYBRID POWERTRAIN SYSTEM   GMNA GP-308473-CN-NP   PTH   200710187062.8   19 Nov
2007   101182883   21 May 2008       CONTROL ARCHITECTURE AND METHOD FOR
TWO-DIMENSIONAL OPTIMIZATION OF INPUT SPEED AND MOTOR TORQUE IN FIXED GEAR FOR A
HYBRID POWERTRAIN SYSTEM   GMNA GP-307817-CN-NP   PTE   200710187061.3   19 Nov
2007   101182886   21 May 2008       METHOD AND APPARATUS FOR CONTROLLING AN
ELECTRO-MECHANICAL TRANSMISSION DURING A SHIFT EXECUTION   GMNA GP-308432-CN-NP
  PTH   200710187034.6   19 Nov 2007   101183126   21 May 2008       PROGNOSTIC
FOR LOSS OF HIGH-VOLTAGE ISOLATION   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

GP-308323-CN-NP   PTH   200710187064.7   19 Nov 2007   101183805   21 May 2008  
    COOLING SYSTEM FOR AN ELECTRIC MOTOR   GMNA GP-308430-CN-NP   PTT  
200710187049.2   19 Nov 2007   101183811   21 May 2008       METHOD AND
APPARATUS FOR COOLING AND LUBRICATING AN OFF-AXIS MOTOR/GENERATOR   GMNA
GP-305586-CN-NP   RD   200580032041.8   14 Sep 2005   101184689   21 May 2008  
    HYDROGEN STORAGE SYSTEMS AND COMPOSITIONS   GMNA GP-308976-CN-NP   PTT  
200710185044.6   06 Nov 2007   101186013   28 May 2008       METHOD FOR
MANUFACTURING LOW DISTORTION CARBURIZED GEARS   GMNA GP-309286-CN-NP   RD  
200710159661.9   01 Nov 2007   101187280   28 May 2008       COMPARTMENT ACCESS
SYSTEM WITH ACTIVE MATERIAL COMPONENT AND METHOD FOR CONTROLLING ACCESS TO AN
INTERIOR COMPARTMENT   GMNA GP-306877-CN-NP   PTE   200710154734.5   13 Sep 2007
  101187325   28 May 2008       REGENERATION CONTROL SYSTEM FOR A PARTICULATE
FILTER   GMNA GP-308584-CN-NP   PTE   200710193205.6   20 Nov 2007   101187342  
28 May 2008       FLEXIBLE FUEL PREDICTION AND DRIVER MESSAGE DISPLAY   GMNA
GP-307206-CN-NP   PTE   200710193684.1   19 Nov 2007   101187346   28 May 2008  
    EXHAUST GAS RECIRCULATION SYSTEM FOR AN INTERNAL COMBUSTION ENGINE   GMNA
GP-308228-CN-NP   PTE   200710193203.7   20 Nov 2007   101187418   28 May 2008  
    GPS ALTITUDE DATA FOR TRANSMISSION CONTROL SYSTEMS AND METHODS   GMNA
GP-309169-CN-NP   PTTA   200710193686.0   39406   101187421   39596       GEAR
CLASH LOGIC   GMNA GP-309057-CN-NP   FCAR   200710199945.0   08 Nov 2007  
101188303   28 May 2008       FUEL CELL SUBSTRATE WITH AN OVERCOAT   GMNA
GP-307402-CN-NP   FCAR   200710170127.8   28 Aug 2007   101188305   28 May 2008
      DETECTION OF CELL-TO-CELL VARIABILITY IN WATER HOLDUP USING PATTERN
RECOGNITION TECHNIQUES   GMNA GP-308860-CN-NP   ATC   200710193209.4   20 Nov
2007   101188379   28 May 2008       POWER INVERTER HAVING LIQUID COOLED
CAPACITOR AND LOW INDUCTANCE BUS STRUCTURE   GMNA GP-307258-CN-NP   ATC  
200710193207.5   20 Nov 2007   101188399   28 May 2008       PWM PATTERN
SEQUENCE TO REDUCE LOSSES IN VOLTAGE SOURCE INVERTERS FOR HYBRID VEHICLES   GMNA
GP-303571-CN-PCT   FCAR   200480040612.8   38328   101189748   39596      
MEMBRANE ELECTRODE ASSEMBLY PREPARED BY DIRECT SPRAY OF CATALYST TO MEMBRANE  
GMNA GP-307961-CN-NP   PTE   200710196084.0   30 Nov 2007   101191451  
04 Jun 2008       SPARK ADVANCE FOR ENGINE IDLE SPEED CONTROL   GMNA
GP-309304-CN-NP   PTT     03 Dec 2007   101191529   04 Jun 2008      
LONGITUDINAL SPRING DAMPER FOR DAMPING CHAIN VIBRATION   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

P000057-CN-NP   PTT   200710159643.0   20 Nov 2007   101191535   04 Jun 2008    
  MULTI-SPEED TRANSMISSION   GMNA GP-308792-CN-NP   PTH   200710196151.9   28
Nov 2007   101191536   04 Jun 2008       INPUT BRAKE PROVIDING ELECTRIC ONLY
FIXED GEAR   GMNA GP-308161-CN-NP   PTTA   200710197063.0   39415   101191758  
39603       ENGINE OVERRATED DETECTION METHOD AND APPARATUS   GMNA
GP-308200-CN-NP   FCAR   200710192959.X   16 Oct 2007   101192675   04 Jun 2008
      ADDITIVES FOR FUEL CELL LAYERS   GMNA GP-306132-CN-PCT   RD  
200680012345.2   25 Jan 2006   101194114   04 Jun 2008       ELECTRICALLY
VARIABLE TRANSMISSION HAVING TWO PLANETARY GEAR SETS WITH ONE INTERCONNECTING
MEMBER AND CLUTCHED INPUT   GMNA H-204446-DE-NP   PTE   10119503.6   37001  
10119503   37210       APPARATUS AND METHOD FOR ACTIVE TRANSMISSION
SYNCHRONIZATION AND SHIFTING   GMNA GP-308709-CN-NP   NAPD   200710199133.6   06
Dec 2007   101195362   11 Jun 2008       ACOUSTIC PERIMETER SEAL FOR VEHICLE
ENERGY STORAGE MODULE   GMNA GP-307041-CN-NP   NAPD   200710196708.9   28 Nov
2007   101195387   11 Jun 2008       THREE-DIMENSIONAL VEHICLE FRAME   GMNA
GP-308619-CN-NP   NAPD   200710199432.X   04 Dec 2007   101196179   11 Jun 2008
      LED LIGHTS FOR INTERIOR AUTOMOTIVE LIGHTING   GMNA GP-305828-CN-NP   PTE  
200710105395.1   25 Apr 2007   101196384   11 Jun 2008       TEFLON COATED HEAT
EXCHANGER   GMNA GP-308680-CN-NP   FCAR   200710199136.X   06 Dec 2007  
101197451   11 Jun 2008       THERMAL CONTROL OF CATHODE INLET AIR FLOW FOR A
FUEL CELL SYSTEM   GMNA GP-306493-CN-NP   FCAR   200710193811.8   22 Nov 2007  
101197452   11 Jun 2008       SUPPLEMENTAL COOLANT HEATING FOR FUEL CELLS WITH
METAL PLATES   GMNA GP-305605-CN-NP   RD   200580031683.6   30 Jun 2005  
101198771   11 Jun 2008       NOX EMISSION CONTROL FOR A CONTROLLED
AUTO-IGNITION FOUR-STROKE INTERNAL COMBUSTION ENGINE   GMNA GP-305938-CN-PCT  
RD   200680001983.4   38720   101198914   39610       SENSOR BASED ANTICIPATORY
LIGHTING OF INDIVIDUAL VEHICLE CONTROLS   GMNA GP-305526-CN-PCT   FCAR  
200680021071.3   03 Jan 2006   101199067   11 Jun 2008       METHOD TO BEGIN
COOLANT CIRCULATION TO PREVENT MEA OVERHEATING DURING COLD START   GMNA
2001P09624 DE   CC-8151   10119964.3-26   24 Apr 2001   10119964   31 Oct 2002  
    Pedalbock   GME GP-309125-CN-NP   NAPD   200710148865.2   21 Aug 2007  
101201011   18 Jun 2008       ATKINSON CYCLE POWERTRAIN   GMNA GP-308583-CN-NP  
PTE   200710196159.5   28 Nov 2007   101201021   18 Jun 2008       METHOD TO
INVERT TORQUE MODEL FOR TORQUE CONTROL   GMNA GP-308315-CN-NP   PTE  
200710198988.7   11 Dec 2007   101201024   18 Jun 2008       GLOW PLUG LEARN AND
CONTROL SYSTEM   GMNA P000024-CN-NP   PTE   200710160952.X   11 Dec 2007  
101201032   18 Jun 2008       INTAKE ASSEMBLY HAVING HELMHOLTZ RESONATORS   GMNA
GP-308398-CN-NP   PTH   200710141310.5   06 Aug 2007   101201104   18 Jun 2008  
    METHOD AND APPARATUS TO CONTROL OPERATION OF A HYDRAULIC CONTROL CIRCUIT FOR
AN ELECTRO-MECHANICAL TRANSMISSION   GMNA GP-307497-CN-NP   PTA   200710192908.7
  11 Sep 2007   101201623   18 Jun 2008       CONTROL SYSTEM ARCHITECTURE FOR A
HYBRID POWERTRAIN   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

GP-305370-CN-PCT   RD   200680022662.2   17 Mar 2006   101203835   18 Jun 2008  
    METHOD AND APPARATUS FOR EXTENSIBLE SCHEDULING OF TASKS IN TIME-TRIGGERED
DISTRIBUTED EMBEDDED SYSTEMS   GMNA GP-308285-CN-NP   PTE   200710161133.7   18
Dec 2007   101205828   25 Jun 2008       INTAKE MANIFOLD ASSEMBLY   GMNA
GP-309094-CN-NP   PTE   200710162184.1   21 Dec 2007   101205848   25 Jun 2008  
    PISTON TOP CHAMFER DESIGN TO REDUCE NOISE AND FRICTION   GMNA
GP-308140-CN-NP   PTE   200710160057.8   21 Dec 2007   101205858   25 Jun 2008  
    APPARATUS AND METHOD FOR SENSING WATER WITHIN A FUEL-WATER SEPARATOR
ASSEMBLY   GMNA GP-309013-CN-NP   RD   200710306182.5   21 Dec 2007   101206248
  25 Jun 2008       METHOD AND APPARATUS FOR MONITORING AN ELECTRICAL ENERGY
STORAGE DEVICE   GMNA GP-304479-CN-NP   FCAR   200710161130.0   18 Dec 2007  
101207217   25 Jun 2008       METHOD OF OPERATING A FUEL CELL STACK   GMNA
2001P09626 DE   CC-8015   10120768.9-14   27 Apr 2001   10120768   31 Oct 2002  
    Schwenksitzanordnung für Fahrzeuge mit Crashsicherung   GME 2001P09625 DE  
CC-8015   10120769.7-14   27 Apr 2001   10120769   31 Oct 2002      
Schwenksitzanordnung für ein Fahrzeug mit einem Schwenkantrieb   GME
GP-306131-CN-PCT   FCAR   200680023234.1   31 Mar 2006   101208820   25 Jun 2008
      VOLTAGE CYCLING DURABLE CATALYSTS   GMNA GP-308921-CN-NP   PTT  
200710137989.0   07 Jun 2007   101210619   02 Jul 2008       PARK-BY-WIRE
SUBSYSTEM FOR A CONTROL SYSTEM FOR AN ELECTRICALLY VARIABLE HYBRID TRANSMISSION
  GMNA GP-305838-CN-PCT   RDFC   200680024397.1   31 Mar 2006   101213701   02
Jul 2008       HYDROPHILIC, ELECTRICALLY CONDUCTIVE FLUID DISTRIBUTION PLATE FOR
FUEL CELL   GMNA 2001P09617 DE   CC-8320   10121377.8-56   02 May 2001  
10121377   28 Nov 2002       Verstärkungselement für einen Hohlkörper,
insbesondere für einen Fahrzeugkarosserieholm   GME GP-308060-CN-NP   MAN  
200810001970.8   04 Jan 2008   101214613   09 Jul 2008       COMPONENT LOADING
TOOL FOR ASSEMBLY OPERATIONS   GMNA GP-309166-CN-NP   PTTA   200810002505.6  
39451   101214817   39638       AUTOMATIC BRAKING SYSTEM   GMNA P000449-CN-NP  
PTT   200810002234.4   02 Jan 2008   101216091   09 Jul 2008       MULTI-SPEED
DUAL CLUTCH TRANSMISSION WITH COUNTERSHAFT GEARING   GMNA GP-306467-CN-PCT   RD
  200680006824.3   02 Mar 2006   101218423   09 Jul 2008       METHOD FOR
TRANSITION BETWEEN CONTROLLED AUTO-IGNITION AND SPARK IGNITION MODES DIRECT FUEL
INJECTION ENGINES   GMNA GP-308981-CN-NP   PTE   200710180644.3   25 Sep 2007  
101219314   16 Jul 2008       ADAPTIVE LEARNING METHOD FOR CLEAN PARTICULATE
FILTER PRESSURE DROP   GMNA GP-308485-CN-NP   RD   200710152765.7   20 Sep 2007
  101219339   16 Jul 2008       METHOD AND APPARATUS TO SELECTIVELY REDUCE NOX
IN AN EXHAUST GAS FEEDSTREAM   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

GP-308316-CN-NP   NAPD   200810002904.2   11 Jan 2008   101219491   16 Jul 2008
      TOOL FOR FORMING THREADED HOLE IN A HYDROFORMED PART   GMNA
GP-308059-CN-NP   RD   200710194427.X   10 Oct 2007   101219501   16 Jul 2008  
    METHOD FOR REPAIRING BONDED METALLIC STRUCTURES   GMNA GP-308099-CN-NP  
NAPD   200810002245.2   08 Jan 2008   101219659   16 Jul 2008       THREAT
ASSESSMENT STATE PROCESSING FOR COLLISION WARNING, MITIGATION AND/OR AVOIDANCE
IN GROUND BASED VEHICLES   GMNA GP-309342-CN-NP   PTH   200710160093.4  
24 Dec 2007   101219661   16 Jul 2008       ENGINE OFF BRAKE BOOSTER LEAK
DIAGNOSTIC SYSTEMS AND METHODS   GMNA GP-308478-CN-NP   PTH   200710305130.6  
19 Nov 2007   101219662   16 Jul 2008       CONTROL ARCHITECTURE FOR
OPTIMIZATION AND CONTROL OF A HYBRID POWERTRAIN SYSTEM   GMNA GP-308042-CN-NP  
PTC   200710164892.9   11 Sep 2007   101220431   16 Jul 2008       ALUMINUM
ALLOY FOR ENGINE COMPONENTS   GMNA GP-307592-CN-NP   PTE   200810002244.8   08
Jan 2008   101220759   16 Jul 2008       OIL LIFE MONITORING SYSTEM FOR A DIESEL
ENGINE   GMNA GP-307045-CN-NP   PTE   200710180181.0   10 Oct 2007   101220760  
16 Jul 2008       OXYGEN BASED DPF REGENERATION STRATEGY   GMNA GP-308227-CN-NP
  PTE   200710300940.2   14 Dec 2007   101220763   16 Jul 2008       DIESEL
EXHAUST CONTROL DURING LIMP-HOME MODE   GMNA GP-308406-CN-NP   PTE  
200710196149.1   28 Nov 2007   101220780   16 Jul 2008       TORQUE BASED AIR
PER CYLINDER AND VOLUMETRIC EFFICIENCY DETERMINATION   GMNA GP-308841-CN-NP  
PTE   200810009504.4   09 Jan 2008   101220781   16 Jul 2008       STATE OF
HEALTH MONITORING AND RESET METHODS AND SYSTEMS FOR ON-BOARD DEVICE DRIVER
INTEGRATED CIRCUITS   GMNA GP-308908-CN-NP   PTT   200810002175.0   10 Jan 2008
  101220840   16 Jul 2008       ROCKER CLUTCH ASSEMBLY   GMNA GP-308246-CN-NP  
PTE   200710187050.5   19 Nov 2007   101220852   16 Jul 2008       HYBRID
POWERTRAIN HAVING THREE INTERCONNECTING GEAR SET MEMBERS AND BRAKES   GMNA
GP-308470-CN-NP   PTH   200710187056.2   19 Nov 2007   101220860   16 Jul 2008  
    CONTROL ARCHITECTURE FOR SELECTION OF OPTIMAL MODE OR GEAR AND INPUT SPEED
FOR A HYBRID POWERTRAIN SYSTEM   GMNA GP-308233-CN-NP   PTT   20081002177.X   10
Jan 2008   101220885   16 Jul 2008       VALVE ASSEMBLY FOR TRANSMISSION FLUID
LEVEL MANAGEMENT   GMNA GP-308603-CN-NP   NAPD   200810002679.2   14 Jan 2008  
101221091   16 Jul 2008       PEDAL TRAVEL AUDIT SYSTEM   GMNA GP-307772-CN-NP  
RD   200710307198.8   21 Dec 2007   101221224   16 Jul 2008       METHOD AND
SYSTEM FOR MONITORING AN ELECTRICAL ENERGY STORAGE DEVICE   GMNA GP-307983-CN-NP
  PTE   200710101692.9   30 Jan 2007   101221442   16 Jul 2008       DISTRIBUTED
ON-BOARD DIAGNOSTIC SYSTEM   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

GP-306646-CN-NP   PTT   200710142259.X   31 Aug 2007   101221444   16 Jul 2008  
    DISTRIBUTED ARITHMETIC LOGIC UNIT SECURITY CHECK   GMNA GP-306728-CN-NP  
FCAR   200710159642.6   02 Nov 2006   101222058   16 Jul 2008       IMPROVED
EDGE DESIGN FOR EPTFE REINFORCED MEMBRANES FOR PEM FUEL CELLS   GMNA
GP-306459-CN-NP   FCAE   200710161132.2   18 Dec 2007   101222061   16 Jul 2008
      CONTROL OF NITROGEN FRACTION IN A FLOW SHIFTING FUEL CELL SYSTEM   GMNA
GP-308888-CN-NP   FCAR   200710305170.0   16 Oct 2007   101222062   16 Jul 2008
      METHOD FOR IMPROVED POWER UPTRANSIENT RESPONSE IN A FUEL CELL SYSTEM  
GMNA GP-309060-CN-NP   FCAR   200710306155.8   02 Nov 2007   101222063   16 Jul
2008       FEEDBACK-BASED CONTROL OF A PEM FUEL CELL FOR HIGH TEMPERATURE
PROTECTION   GMNA GP-307016-CN-NP   FCAR   200710161134.1   18 Dec 2007  
101222064   16 Jul 2008       METHOD OF MITIGATING FUEL CELL DEGRADATION DUE TO
STARTUP AND SHUTDOWN VIA HYDROGEN/ NITROGEN STORAGE   GMNA GP-308079-CN-NP  
FCAR   200710164873.6   27 Dec 2007   101222065   16 Jul 2008       ANODE
RECIRCULATION FOR A PARALLEL DUAL STACK FUEL CELL SYSTEM   GMNA GP-301880-CN-PCD
  FCAR   200710193846.1   37720   101222066   39645       METHOD AND APPARATUS
FOR PROVIDING A UNIFORM FUEL CELL STACK STRUCTURE   GMNA GP-305656-CN-PCT   RDFC
  200680024350.5   31 Mar 2006   101223668   16 Jul 2008       ELECTRICALLY
CONDUCTIVE FLUID DISTRIBUTION PLATE FOR FUEL CELLS   GMNA GP-308467-CN-NP   PTTA
  200810002897.6   39458   101224744   39652       ADAPTIVE RETARDER CONTROL
METHOD AND APPARATUS   GMNA GP-308504-CN-NP   FCAR   200710199781.1   29 Sep
2007   101226216   23 Jul 2008       METHOD AND APPARATUS FOR MEASUREMENT OF
FUEL CELL HIGH FREQUENCY RESISTANCE IN THE PRESENCE OF LARGE UNDERSIRABLE
SIGNALS   GMNA GP-308296-CN-NP   NAPD   200710306178.9   06 Dec 2007   101226229
  23 Jul 2008       METHOD AND APPARATUS FOR MODELING DIFFUSION IN AN
ELECTROCHEMICAL SYSTEM   GMNA GP-307140-CN-NP   PTT   200810003525.5   18 Jan
2008   101226849   23 Jul 2008       HALL-EFFECT PRESSURE SWITCH   GMNA
GP-307407-CN-NP   FCAR   200710093264.6   24 Oct 2007   101227005   23 Jul 2008
      THERMALLY INTEGRATED FUEL CELL HUMIDIFIER FOR RAPID WARM-UP   GMNA
GP-306565-CN-NP   FCAR   200710305176.8   09 Nov 2007   101227007   23 Jul 2008
      SLOW PURGE FOR IMPROVED WATER REMOVAL, FREEZE DURABILITY, PURGE ENERGY
EFFICIENCY AND VOLTAGE DEGRADATION DUE TO SHUTDOWN/STARTUP CYCLING   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

GP-306112-CN-NP   FCAR   200710307481.0   10 Aug 2007   101227009   23 Jul 2008
      METHOD FOR MITIGATING CELL DEGRADATION DUE TO STARTUP AND SHUTDOWN VIA
CATHODE RE-CIRCULATION COMBINED WITH ELECTRICAL SHORTING OF STACK   GMNA
2004P00174WOCN   CC-4500   200580031830.X   19 Jul 2005   101228050A  
26 Jan 2006       Verstärkungselement für einen unteren Bereich eines
Frontstoßfängers, sowie damit ausgerüsteter Frontstoßfänger für ein
Kraftfahrzeug   GME GP-304628-CN-PCT   FCAR   200580038102.1   30 Aug 2005  
101228658   23 Jul 2008       ALIGNING METHOD FOR REPEATING AND NONREPEATING
UNITS IN A FUEL CELL STACK   GMNA GP-307612-CN-NP   NAPD   200810008463.7   24
Jan 2008   101229765   30 Jul 2008       MULTISTAGE JOUNCE BUMPER   GMNA
GP-307495-CN-NP   NAPD   200810009089.2   28 Jan 2008   101229767   30 Jul 2008
      SEALING ARRANGEMENTS FOR AUTOMOTIVE DOORS   GMNA GP-308763-CN-NP   NAPD  
200810003799.4   23 Jan 2008   101229797   30 Jul 2008       WIRING SYSTEM FOR
AN ELECTRONIC COMPONENT IN A HEAD RESTRAINT   GMNA GP-305707-CN-NP   PTE  
200810003779.7   22 Jan 2008   101230792   30 Jul 2008       ENGINE PCV SYSTEM
WITH VENTURI NOZZLE FOR FLOW REGULATION   GMNA GP-308551-CN-NP   PTE  
200810003785.2   23 Jan 2008   101230794   30 Jul 2008       CATALYTIC CONVERTER
OPTIMIZATION   GMNA GP-308655-CN-NP   PTE   200810003834.2   24 Jan 2008  
101230807   30 Jul 2008       AIR FILTER RESTRICTION MONITORING WITHOUT
PRE-THROTTLE PRESSURE SENSORS   GMNA GP-306198-CN-NP   PTE   200710182114.2   05
Sep 2007   101230811   30 Jul 2008       HUMIDITY BASED CONTROL SYSTEM FOR AN
INTERNAL COMBUSTION ENGINE   GMNA GP-309089-CN-NP   PTE   200810003793.7   23
Jan 2008   101230818   30 Jul 2008       ADJUSTABLE HELMHOLTZ RESONATOR   GMNA
GP-309203-CN-NP   PTE   200710149045.5   07 Sep 2007   101230819   30 Jul 2008  
    REMOTELY MOUNTED HIGH-PRESSURE FUEL PUMP ASSEMBLY   GMNA P002639-CN-NP   PTT
  200710162241.6   08 Oct 2007   101230891   30 Jul 2008       MULTI-SPEED
TRANSMISSION   GMNA P002642-CN-NP   PTT   200710162242.0   08 Oct 2007  
101230892   30 Jul 2008       MULTI-SPEED TRANSMISSION   GMNA P002641-CN-NP  
PTT   200710162243.5   08 Oct 2007   101230893   30 Jul 2008       MULTI-SPEED
TRANSMISSION   GMNA P002645-CN-NP   PTT   200710162254.3   08 Oct 2007  
101230894   30 Jul 2008       MULTI-SPEED TRANSMISSION   GMNA P002643-CN-NP  
PTT   200710162255.8   08 Oct 2007   101230895   30 Jul 2008       MULTI-SPEED
TRANSMISSION   GMNA GP-309376-CN-NP   PTT   200710181095.1   08 Oct 2007  
101230896   30 Jul 2008       MULTI-SPEED TRANSMISSION   GMNA P000463-CN-NP  
PTT   200810002907.6   11 Jan 2008   101230897   30 Jul 2008       MULTI-SPEED
TRANSMISSION   GMNA GP-309086-CN-NP   PTTA   200810008465.6   39471   101230899
  39659       MULTI-SPEED COUNTERSHAFT TRANSMISSION WITH A PLANETARY GEAR SET
AND METHOD   GMNA P000571-CN-NP   PTT   200810008858.7   25 Jan 2008   101230900
  30 Jul 2008       MULTI-SPEED TRANSMISSION   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

GP-308401-CN-NP   PTH   200710167933.X   26 Oct 2007   101230909   30 Jul 2008  
    METHOD AND APPARATUS TO CONTROL OPERATION OF A HYDRAULIC CONTROL CIRCUIT FOR
AN ELECTRO-MECHANICAL TRANSMISSION   GMNA GP-307509-CN-NP   PTE   200810003794.1
  23 Jan 2008   101230910   30 Jul 2008       METHOD AND APPARATUS FOR CONTROL
OF A TRANSMISSION TORQUE CONVERTER CLUTCH   GMNA GP-308704-CN-NP   PTTA  
20081005187.9   39470   101230912   39659       ELECTRO-HYDRAULIC CONTROL SYSTEM
WITH MULTIPLEXED PRESSURE SWITCH DIAGNOSTIC SYSTEM   GMNA GP-308563-CN-NP   PTH
  200810003833.8   24 Jan 2008   101230914   30 Jul 2008       METHOD AND
APPARATUS TO CONTROL OPERATION OF AN ELECTRO-MECHANICAL TRANSMISSION   GMNA
GP-308615-CN-NP   PTH   200810003877.0   24 Jan 2008   101230915   30 Jul 2008  
    METHOD AND APPARATUS TO MONITOR DEVICES OF A HYDRAULIC CIRCUIT OF AN
ELECTRO-MECHANICAL TRANSMISSION   GMNA GP-307462-CN-NP   PTE   200810003784.8  
23 Jan 2008   101230919   30 Jul 2008       METHOD AND APPARATUS FOR CONTROL OF
TRANSMISSION SHIFTING   GMNA GP-308935-CN-NP   PTT   200810003774.4   22 Jan
2008   101230923   30 Jul 2008       RING SEAL WITH INNER LIP   GMNA
GP-308647-CN-NP   PTE   200710169764.3   16 Nov 2007   101231225   30 Jul 2008  
    SYSTEM AND METHOD FOR DETERMINING ETHANOL CONTENT IN FUEL   GMNA
GP-307869-CN-NP   ATC   200710307785.7   26 Oct 2007   101232211   30 Jul 2008  
    APPARATUS FOR COOLING STATOR LAMINATION STACKS OF ELECTIRCAL MACHINES   GMNA
GP-308512-CN-NP   ATC   200810003800.3   23 Jan 2008   101232282   30 Jul 2008  
    DEAD-TIME COMPENSATION METHOD FOR ELECTRIC DRIVES   GMNA GP-306721-CN-PCT  
RD   200680027641.X   22 Jun 2006   101233482   30 Jul 2008       ONLINE
ESTIMATION OF VEHICLE SIDE-SLIP UNDER LINEAR OPERATING REGION   GMNA
GP-306868-CN-PCT   RD   200680027814.8   22 Jun 2006   101233520   30 Jul 2008  
    SYSTEM AND METHOD FOR CLUSTERING PROBE VEHICLES FOR REAL-TIME TRAFFIC
APPLICATION   GMNA GP-307563-CN-NP   ATC   200810004482.2   30 Jan 2008  
101234607   06 Aug 2008       POWER CAPACITORS FOR AC MOTORS MOUNTED
DIAMETRICALLY ON ASSOCIATED TRANSMISSIONS   GMNA GP-308782-CN-NP   NAPD  
200810009717.7   29 Jan 2008   101234622   06 Aug 2008       INTEGRATED SYSTEM
AND METHOD OF BATTERY COOLING FOR A HYBRID OR FUEL CELL VEHICLE   GMNA
GP-308696-CN-NP   PTH   200810002246.7   08 Jan 2008   101234637   06 Aug 2008  
    FUEL-LIFE MONITOR AND ENGINE MANAGEMENT FOR PLUG-IN HYBRID ELECTRIC VEHICLES
  GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

GP-307652-CN-NP   PTE   200810005063.0   30 Jan 2008   101235736   06 Aug 2008  
    SINGLE HYDRAULIC CIRCUIT MODULE FOR DUAL LIFT OF MULTIPLE ENGINE VALVES  
GMNA GP-309392-CN-NP   PTH   200810009272.2   31 Jan 2008   101235754   06 Aug
2008       METHOD AND APPARATUS TO DETERMINE PRESSURE IN AN UNFIRED CYLINDER  
GMNA GP-308143-CN-NP   PTE   200810009266.7   31 Jan 2008   101235757   06 Aug
2008       OXYGEN SENSOR HEATER CONTROL METHODS AND SYSTEMS   GMNA
GP-307345-CN-NP   PTE   200810004497.9   30 Jan 2008   101235758   06 Aug 2008  
    PURGE FLOW CONTROL TO REDUCE AIR/FUEL RATIO IMBALANCE   GMNA GP-307684-CN-NP
  PTE   200810004498.3   30 Jan 2008   101235768   06 Aug 2008       SYSTEM FOR
CONTROLLING EVAPORATIVE EMISSIONS   GMNA GP-304411-CN-NP   PTE   200810004488.X
  30 Jan 2008   10123577   06 Aug 2008       DIFFERENTIAL PRESSURE REGULATOR FOR
FUEL SYSTEMS   GMNA GP-309101-CN-NP   PTE   200810002680.5   14 Jan 2008  
101235773   06 Aug 2008       INTAKE ASSEMBLY WITH INTEGRAL RESONATORS   GMNA
GP-308814-CN-NP   PTE   200810004496.4   30 Jan 2008   101235785   06 Aug 2008  
    ADAPTIVE MBT SPARK ADVANCE FOR CONVENTIONAL POWERTRAINS   GMNA
GP-308317-CN-NP   PTTA   200810008861.9   39472   101235834   39666      
ELECTRO-HYDRAULIC CONTROL SYSTEM WITH MULTIPLEXED TRIM VALVE FOR A TRANSMISSION
  GMNA GP-308288-CN-NP   PTA   200810009263.3   31 Jan 2008   101235853   06 Aug
2008       TORQUE-TRANSMITTING ASSEMBLY WITH DOG CLUTCH AND HYDROSTATIC DAMPER
AND ELECTRICALLY VARIABLE TRANSMISSION WITH SAME   GMNA P000635-CN-NP   PTT  
200810008658.1   28 Jan 2008   101235876   06 Aug 2008       MULTI-SPEED
TRANSMISSION WITH COUNTERSHAFT GEARING ARRANGEMENT   GMNA P000580-CN-NP   PTT  
200810008655.8   28 Jan 2008   101235879   06 Aug 2008       MULTI-SPEED
TRANSMISSION   GMNA GP-308635-CN-NP   PTH   200810005074.9   31 Jan 2008  
101235882   06 Aug 2008       ELECTRICALLY VARIABLE TRANSMISSION DEVICE USING
MULTIPLE PAIRINGS OF ELECTRICAL MACHINES   GMNA GP-308230-CN-NP   PTT  
200810003278.9   28 Jan 2008   101235893   06 Aug 2008       VALVE CONFIGURATION
FOR A LUBRICATION CIRCUIT OF A LATCHED PUMP APPLIED CLUTCH TRANSMISSION   GMNA
P000011-CN-NP   PTT   200810002231.0   02 Jan 2008   101236114   06 Aug 2008    
  LASER SENSOR APPARATUS AND METHOD FOR DETECTING TRANSMISSION SHAFT TORQUE  
GMNA GP-307004-CN-NP   PTE   200810004075.1   23 Jan 2008   101236130   06 Aug
2008       ROUGH ROAD DETECTION SYSTEM   GMNA GP-308335-CN-NP   PTE  
200810005077.2   31 Jan 2008   101236131   06 Aug 2008       DIAGNOSTIC METHODS
AND SYSTEMS FOR ACTIVE FUEL MANAGEMENT SYSTEMS   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

GP-308637-CN-NP   PTE   200810009264.8   31 Jan 2008   101236132   06 Aug 2008  
    INTAKE AIR OVER-RESTRICTION MONITORING   GMNA GP-308915-CN-NP   PTH  
200810009529.4   31 Jan 2008   101236231   06 Aug 2008       METHOD AND
APPARATUS TO MONITOR A TEMPERATURE SENSING DEVICE   GMNA P000410-CN-NP   NAPD  
200810009522.2   02 Jan 2008   101236301   06 Aug 2008       APPARATUS AND
METHOD FOR DISPLAYING INFORMATION WITHIN A VEHICLE INTERIOR   GMNA
GP-308186-CN-NP   FCAR   200710303526.7   29 Sep 2007   101237058   06 Aug 2008
      METHOD FOR MANAGING FUEL CELL POWER INCREASES USING AIR FLOW FEEDBACK
DELAY   GMNA P000213-CN-NP   FCAR   200810085612.X   31 Jan 2008   101237064  
06 Aug 2008       ALGORITHM FOR ONLINE ADAPTIVE POLARIZATION CURVE ESTIMATION OF
A FUEL CELL STACK   GMNA GP-307868-CN-NP   ATC   200810004484.1   30 Jan 2008  
101237165   06 Aug 2008       PERMANENT MAGNET MACHINE ROTOR   GMNA 2001P09629
DE   CC-8015   10123776.6-16   16 May 2001   10123776   21 Nov 2002      
Fahrzeugsitz mit Klappkinematik   GME 2001P09628 DE   CC-8015   10123777.4-16  
16 May 2001   10123777   21 Nov 2002       Klappsitzanordnung zum spaltfreien
Durchladen   GME GP-305212-CN-PCT   RD   200680010964.8   17 Mar 2006  
101238609   06 Aug 2008       FLUORIDE ION SCAVENGER FOR FUEL CELL COMPONENTS  
GMNA GP-308094-CN-NP   NAPD   200810005500.9   05 Feb 2008   101239605   13 Aug
2008       ENABLING VISION SYSTEMS IN AUTOMOBILES   GMNA GP-309115-CN-NP   PTE  
200810074038.8   02 Feb 2008   101239606   13 Aug 2008       VARIABLE FLOW HEAT
EXCHANGER SYSTEM AND METHOD   GMNA GP-306347-CN-NP   PTE   200810005480.5   05
Feb 2008   101240722   13 Aug 2008       ADAPTIVE INDIVIDUAL DYNAMIC VOLUMETRIC
EFFICIENCY OPTIMIZATION FOR ENGINES WITH VARIABLE CAM PHASERS AND VARIABLE LIFT
  GMNA GP-306020-CN-NP   PTE   200810074039.2   02 Feb 2008   101240724   13 Aug
2008       PRESSURE REGULATING VARIABLE DISPLACEMENT VANE PUMP   GMNA
GP-308229-CN-NP   PTE   200810005479.2   05 Feb 2008   101240725   13 Aug 2008  
    ADAPTIVE OIL PRESSURE FAULT DETECTION   GMNA GP-307301-CN-NP   PTE  
200810074214.8   13 Feb 2008   101240739   13 Aug 2008       FLUID MODEL CONTROL
OF ELECTRO-VISCOUS FAN CLUTCH   GMNA GP-307302-CN-NP   PTE   200810074215.2   13
Feb 2008   101240747   13 Aug 2008       COORDINATED CONTROL OF THROTTLE AND EGR
VALVE   GMNA GP-307048-CN-NP   PTE   200810074227.5   13 Feb 2008   101240751  
13 Aug 2008       POST CATALYST OXYGEN SENSOR DIAGNOSTIC   GMNA GP-307465-CN-NP
  PTE   200710187065.1   19 Nov 2007   101240752   13 Aug 2008       ENGINE
TORQUE CONTROL AT HIGH PRESSURE RATIO   GMNA GP-307680-CN-NP   PTE  
200810005493.2   05 Feb 2008   101240762   13 Aug 2008       ENGINE AIR INTAKE
SYSTEM WITH RESILIENT COUPLING HAVING INTERNAL NOISE ATTENUATION TUNING   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

P000059-CN-NP   PTT   200710307788.0   03 Dec 2007   101240833   13 Aug 2008    
  MULTI-SPEED TRANSMISSION   GMNA GP-308113-CN-NP   PTT   200810005486.2   05
Feb 2008   101240845   13 Aug 2008       CLUTCH TO CLUTCH TIE-UP STEADY-STATE
DIAGNOSTIC   GMNA GP-308592-CN-NP   RD   200810085660.9   05 Feb 2008  
101241188   13 Aug 2008       COLLISION AVOIDANCE SYSTEM AND METHOD OF DETECTING
OVERPASS LOCATIONS USING DATA FUSION   GMNA P000115-CN-NP   PTE   200710169225.X
  02 Nov 2007   101241299   13 Aug 2008       IN-CYLINDER IMAGING APPARATUS AND
METHOD   GMNA GP-307022-CN-NP   FCAR   200810002684.3   14 Jan 2008   101241993
  13 Aug 2008       WATER REMOVAL CHANNEL FOR PEM FUEL CELL STACK HEADERS   GMNA
GP-308503-CN-NP   RDFC   200810009559.5   09 Jan 2008   101242002   13 Aug 2008
      FUEL CELL AND METHOD FOR REDUCING ELECTRODE DEGRADATION DURING STARTUP AND
SHUTDOWN CYCLES   GMNA GP-307028-CN-NP   FCAR   200710159624.8   22 Nov 2007  
101242005   13 Aug 2008       USE OF A POROUS MATERIAL IN THE MANIFOLDS OF A
FUEL CELL STACK   GMNA GP-304639-CN-PCT   FCAR   200580045017.8   38643  
101243568   39691       METHOD FOR STABILIZING POLYELECTROLYTE MEMBRANE FILMS
USED IN FUEL CELLS   GMNA GP-307963-CN-NP   PTE   200810009262.9   31 Jan 2008  
101244693   20 Aug 2008       VEHICLE DRIVE SYSTEM, POWER MANAGEMENT DEVICE, AND
METHOD FOR MANAGING POWER   GMNA P000815-CN-NP   PTE   200810009973.6   18 Feb
2008   101245718   20 Aug 2008       HIGH PERFORMANCE OVERHEAD VALVETRAIN
ASSEMBLY   GMNA GP-306017-CN-NP   PTE   200810080817.9   14 Feb 2008   101245719
  20 Aug 2008       IMPROVED HYDRAULIC LASH ADJUSTER   GMNA GP-308785-CN-NP  
PTE   200810005476.9   05 Feb 2008   101245720   20 Aug 2008       ROCKER
ASSEMBLY WITH ADJUSTABLE SWIVEL FOOT   GMNA GP-309160-CN-NP   PTE  
200810005492.8   05 Feb 2008   101245723   20 Aug 2008       SHIELDED
REGENERATION HEATING ELEMENT FOR A PARTICULATE FILTER   GMNA GP-309155-CN-NP  
PTE   200810074045.8   04 Feb 2008   101245724   20 Aug 2008       DPF HEATER
ATTACHMENT MECHANISMS   GMNA GP-309218-CN-NP   PTH   200710170112.1   24 Aug
2007   101245734   20 Aug 2008       FUEL-CUT MANIFOLD ABSOLUTE PRESSURE CONTROL
SYSTEM   GMNA GP-308978-CN-NP   PTE   200810074216.7   13 Feb 2008   101245742  
20 Aug 2008       METHOD FOR ON-BOARD DIAGNOSIS OF COLD START EMISSIONS
REDUCTION CONTROL STRATEGY   GMNA GP-308955-CN-NP   PTE   200810005469.9   05
Feb 2008   101245750   20 Aug 2008       THROTTLE INLET ABSOLUTE AIR PRESSURE
SENSOR FOR DIRTY AIR FILTER DETECTION   GMNA GP-307664-CN-NP   PTT  
200810005477.3   05 Feb 2008   101245780   20 Aug 2008       TRANSMISSION PUMP
SEAL   GMNA GP-306451-CN-NP   PTA   200810009884.1   15 Feb 2008   101245829  
20 Aug 2008       HURELECTRICALLY-VARIABLE TRANSMISSION WITH TWO DIFFERENTIAL
GEAR SETS   GMNA P000593-CN-NP   PTT   200810074206.3   13 Feb 2008   101245833
  20 Aug 2008       MULTI-SPEED TRANSMISSION   GMNA GP-308614-CN-NP   PTT  
200810005384.0   03 Feb 2008   101245843   20 Aug 2008       VARIABLE K-FACTOR
TORQUE CONVERTER   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

GP-308287-CN-NP   PTT   200810005383.6   03 Feb 2008   101245846   20 Aug 2008  
    FLUID DISPLACEMENT RESERVOIR   GMNA GP-308703-CN-NP   PTTA   200810005576.1
  39491   101245852   39680       ELECTRO-HYDRAULIC CONTROL SYSTEM WITH
THREE-POSITION DOG CLUTCH ACTUATOR VALVE   GMNA GP-308142-CN-NP   PTT  
200810074211.4   13 Feb 2008   101245853   20 Aug 2008       INFORWARD CLUTCH
HIGH PRESSURE HOLDING VALVE FOR HYBRID VEHICLES TO ENABLE ENGINE
START-STOP-DRIVE FUNCTIONS   GMNA GP-307467-CN-NP   NAPD   200810005580.8   13
Feb 2008   101245962   20 Aug 2008       AIR SEPARATOR FOR LOW FLOW RATE COOLING
SYSTEMS   GMNA GP-305805-CN-PCT   RDFC   200680024398.6   31 Mar 2006  
101248551   20 Aug 2008       POROUS, ELECTRICALLY CONDUCTIVE FLUID DISTRIBUTION
PLATE FOR FUEL CELLS   GMNA GP-308171-CN-NP   NAPD   200810080544.8   21 Feb
2008   101249786   27 Aug 2008       SINGLE FASTENER STRUT TOP MOUNT AND METHOD
OF OPTIMIZING SAME   GMNA GP-307903-CN-NP   NAPD   200810092036.1   05 Feb 2008
  101249789   27 Aug 2008       ACTIVE BODY VENTILATION SYSTEM   GMNA
GP-308519-CN-NP   ATC   200810081237.1   20 Feb 2008   101249805   27 Aug 2008  
    SYSTEM AND METHOD FOR CONTROLLING ELECTRIC DRIVE SYSTEMS   GMNA
P000304-CN-NP   PTH   200710307787.6   28 Nov 2007   101249829   27 Aug 2008    
  CONTROL SYSTEM FOR A HYBRID POWERTRAIN SYSTEM.   GMNA GP-309366-CN-NP   PTE  
200810080595.0   20 Feb 2008   101251035   27 Aug 2008       VARIABLE GEOMETRY
EXHAUST COOLER   GMNA GP-308811-CN-NP   PTE   200810080593.1   20 Feb 2008  
101251050   27 Aug 2008       MULTIPLE INJECTION BLEND FOR DIRECT INJECTED
ENGINES   GMNA GP-308784-CN-NP   PTE   200810009665.3   19 Feb 2008   101251055
  27 Aug 2008       MULTIPLE INJECTION BLEND FOR DIRECT INJECTED ENGINES   GMNA
P000056-CN-NP   PTT   200810074150.1   21 Feb 2008   101251168   27 Aug 2008    
  MULTI-SPEED TRANSMISSION WITH COUNTERSHAFT GEARING   GMNA P000053-CN-NP   PTT
  200810074151.6   21 Feb 2008   101251169   27 Aug 2008       MULTI-SPEED
TRANSMISSION WITH COUNTERSHAFT GEARING   GMNA P000054-CN-NP   PTT  
200810081136.4   22 Feb 2008   101251170   27 Aug 2008       MULTI-SPEED
TRANSMISSION WITH COUNTERSHAFT GEARING   GMNA P000052-CN-NP   PTT  
200810081138.3   22 Feb 2008   101251171   27 Aug 2008       MULTI-SPEED
TRANSMISSION WITH COUNTERSHAFT GEARING   GMNA P000744-CN-NP   PTT  
200810005327.2   01 Feb 2008   101251172   27 Aug 2008       APPARATUS AND
METHOD FOR SECURING TRANSMISSION GEAR SYNCHRONIZERS TO SHAFTS   GMNA
P000923-CN-NP   PTT   200810081462.5   22 Feb 2008   101251173   27 Aug 2008    
  MULTI-SPEED TRANSMISSION   GMNA GP-307675-CN-NP   NAPD   200810080540.X   21
Feb 2008   101251234   27 Aug 2008       LED ADAPTIVE FORWARD LIGHTING SYSTEMS  
GMNA GP-308122-CN-NP   NAPD   200810080594.6   20 Feb 2008   101251429   27 Aug
2008       WHEEL BALANCING METHOD AND APPARATUS   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

P000281-CN-NP   FCAR   200810081456.X   22 Feb 2008   101252196   27 Aug 2008  
    GAS DIFFUSION LAYER WITH CONTROLLED DIFFUSIVITY OVER ACTIVE AREA   GMNA
GP-307397-CN-NP   FCAR   200810085602.6   19 Feb 2008   101252197   27 Aug 2008
      FLUORINE TREATMENT OF POLYELECTROLYTE MEMBRANES   GMNA GP-309059-CN-NP  
ATC   200810081239.0   20 Feb 2008   101252315   27 Aug 2008       METHOD AND
SYSTEM FOR DETERMING CURRENT IN AN ELECTRICAL COMPONENT   GMNA GP-309048-CN-NP  
ATC   200810081241.8   20 Feb 2008   101252323   27 Aug 2008       METHOD AND
APPARATUS TO REDUCE PWM VOLTAGE DISTORTION IN ELECTRIC DRIVES   GMNA
GP-307634-CN-NP   ATC   200810081243.7   20 Feb 2008   101252337   27 Aug 2008  
    REDUCTION OF SUBHARMONIC OSCILLATION AT HIGH FREQUENCY OPERATION OF A POWER
INVERTER   GMNA H-202896-DE-NP   RD   10125313.3   37034   10125313   37280    
  ACCESSORY MOTOR DRIVE POWER SUPPLY SYSTEM FOR AN ELECTRIC VEHICLE   GMNA
GP-308075-CN-NP   PTE   200710300948.9   14 Dec 2007   101254405   03 Sep 2008  
    EMISSIONS CONFORMANCE FOR AN EXHAUST AFTER-TREATMENT SYSTEM HAVING A DOSING
AGENT SUPPLY   GMNA P000268-CN-NP   PTT   200810082142.1   03 Mar 2008  
101254557   03 Sep 2008       METHOD AND SYSTEM TO MANUFACTURE ORIENTED INTERNAL
AND EXTERNAL GEAR MEMBERS   GMNA P003307-CN-NP   PTH   200710307492.9   28 Nov
2007   101254743   03 Sep 2008       HIGHLY CONFIGURABLE HYBRID POWERTRAIN AND
CONTROL SYSTEM THEREFOR   GMNA GP-308547-CN-NP   NAPD   200810082519.3   27 Feb
2008   101254780   03 Sep 2008       WASHER FLUID SYSTEM FOR FUEL CELL VEHICLES
  GMNA P000654-CN-NP   PTE   200810082017.0   28 Feb 2008   101254788   03 Sep
2008       TORQUE CONTROL ARBITRATION IN POWERTRAIN SYSTEMS   GMNA P000784-CN-NP
  NAPD   200810082143.6   03 Mar 2008   101255833   03 Sep 2008       AIR
INDUCTION HOUSING HAVING A PERFORATED SOUND ATTENUATION WALL   GMNA
P000340-CN-NP   PTT   200710196875.3   07 Dec 2007   101255904   03 Sep 2008    
  MULTI-SPEED DUAL CLUTCH TRANSMISSION   GMNA P000158-CN-NP   PTT  
200810082332.3   29 Feb 2008   101255906   03 Sep 2008       POWERTRAIN WITH
TORQUE CONVERTER AND AXIALLY COMPACT SEVEN SPEED DUAL CLUTCH TRANSMISSION   GMNA
GP-309031-CN-NP   PTH   200810081506.4   26 Feb 2008   101255908   03 Sep 2008  
    THREE MODE ELECTRICALLY-VARIABLE TRANSMISSION   GMNA P000032-CN-NP   PTT  
200810082134.7   03 Mar 2008   101255922   03 Sep 2008       PRESSURE ASSISTED
PARK SERVO   GMNA GP-308896-CN-NP   NAPD   200810082135.1   03 Mar 2008  
101255968   03 Sep 2008       VEHICLE LAMP COLLAPSIBLE CLOSEOUT   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

GP-306424-CN-PCT   RD   200680032807.7   22 Jun 2006   101258337   03 Sep 2008  
    ELECTRICALLY VARIABLE TRANSMISSION HAVING TWO PLANETARY GEAR SETS WITH ONE
STATIONARY FIXED INTERCONENCTION   GMNA GP-304249-CN-PCT   FCAR   200680032818.5
  27 Jun 2006   101258624   03 Sep 2008       COATED STEEL BIPOLAR PLATES   GMNA
GP-306015-CN-PCT   RDFC   200680032808.1   27 Jun 2006   101258626   03 Sep 2008
      ELECTRICALLY CONDUCTIVE METAL FLUID DISTRIBUTION PLATE FOR FUEL CELLS  
GMNA GP-305733-CN-PCT   RD   200680002727.7   19 Jan 2006   101258774   03 Sep
2008       RECONFIGURABLE FIXTURE DEVICE AND METHODS OF USE   GMNA
GP-307580-CN-NP   RD   200710199988.9   05 Dec 2007   101259377   10 Sep 2008  
    HYBRID CATALYST FOR NOx REDUCTION USING FUEL HYDROCARBONS AS REDUCTANT  
GMNA GP-308260-CN-NP   NAPD   200810005664.1   14 Feb 2008   101259503   10 Sep
2008       APPARATUS FOR HOLE PUNCHING   GMNA P003306-CN-NP   PTH  
200710307491.4   28 Nov 2007   101259843   10 Sep 2008       RANGE MAXIMIZATION
OF A HYBRID VEHICLE OPERATING IN AN ELECTRIC VEHICLE OPERATING STATE   GMNA
GP-308023-CN-NP   RD   200810095190.4   22 Feb 2008   101260193   10 Sep 2008  
    METHOD FOR IMPROVING ADHESION BETWEEN A SHAPE MEMORY ALLOY AND A POLYMER  
GMNA GP-309047-CN-NP   NAPD   200810085312.1   07 Mar 2008   101260750   10 Sep
2008       HANDLE FOR VEHICLE DOOR   GMNA GP-308968-CN-NP   NAPD  
200810083496.8   07 Mar 2008   101260763   10 Sep 2008       VEHICLE DOOR
AUXILIARY LATCH RELEASE   GMNA GP-308336-CN-NP   RD   200810088185.0   22 Feb
2008   101260767   10 Sep 2008       ACTIVE MATERIAL BASED MEANS FOR POSITIONING
AND ALIGNING HINGED COMPONENTS   GMNA GP-308039-CN-NP   NAPD   200810082482.4  
06 Mar 2008   101260851   10 Sep 2008       METHOD AND APPARATUS FOR MONITORING
THE RESTRICTION LEVEL OF A VEHICULAR AIR FILTER ELEMENT   GMNA GP-307096-CN-NP  
RD   200810083489.8   07 Mar 2008   101260901   10 Sep 2008       CABLE SYSTEMS
HAVING AT LEAST ONE SECTION FORMED OF AN ACTIVE MATERIAL   GMNA P000197-CN-NP  
PTT   2000810009659.8   19 Feb 2008   101260919   10 Sep 2008       MULTI-SPEED
TRANSMISSION WITH A COUNTERSHAFT GEARING ARRANGEMENT   GMNA GP-307829-CN-NP  
PTT   200810082473.5   06 Mar 2008   101260935   10 Sep 2008       TORQUE
CONVERTER CLUTCH CONTROL SYSTEM   GMNA GP-308870-CN-NP   PTC   200810085617.2  
05 Feb 2008   101261215   10 Sep 2008       PISTON DELAMINATION TESTING
APPARATUS   GMNA GP-306665-CN-NP   FCAR   200710199938.0   08 Nov 2007  
101262063   10 Sep 2008       MANUFACTURE OF MEMBRANE ELECTRODE ASSEMBLY WITH
EDGE PROTECTION FOR PEM FUEL CELLS   GMNA GP-308509-CN-NP   FCAR  
200710199763.3   14 Dec 2007   101262068   10 Sep 2008       ONLINE DETECTION OF
STACK CROSSOVER RATE FOR ADAPTIVE HYDROGEN BLEED STRATEGY   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

GP-309062-CN-NP   FCAR   200810085611.5   31 Jan 2008   101262069   10 Sep 2008
      STRATEGIES FOR MITIGATING CELL DEGRADATION DURING START-UP AND SHUTDOWN
WITH H2/N2 STORAGE   GMNA GP-308795-CN-NP   PTH   200810081097.8   26 Feb 2008  
101262176   10 Sep 2008       ELECTRICALLY-VARIABLE TRANSMISSION HAVING TWO
FORWARD LOW RANGE ELECTRICALLY VARIABLE-MODES AND A REVERSE ELECTRICALLY
VARIABLE-MODE   GMNA GP-307160-CN-PCT   PTE   200680033432.6   06 Mar 2008  
101263283   10 Sep 2008       INTEGRATED INBOARD EXHAUST MANIFOLDS FOR V-TYPE
ENGINES   GMNA H-204449-DE-NP   PTE   10126348.1   37041   10126348   37280    
  APPARATUS AND METHOD FOR ACTIVE DRIVELINE DAMPING   GMNA GP-307821-CN-NP   PTE
  200810086444.6   12 Mar 2008   101264732   17 Sep 2008       SPEED-LIMITING
ACCESSORY DRIVE SYSTEM AND METHOD OF CONTROLLING SPEED OF A DRIVEN ACCESSORY  
GMNA P000081-CN-NP   PTE   200810086511.4   14 Mar 2008   101264736   17 Sep
2008       MODEL BASED VEHICLE OVERSPEED ALGORITHM   GMNA GP-308536-CN-NP   DES
  200810085361.5   14 Mar 2008   101264740   17 Sep 2008       VEHICLE SEAT
ASSEMBLY   GMNA GP-308608-CN-NP   NAPD   200810083359.4   13 Mar 2008  
101264820   17 Sep 2008       ASSEMBLY FOR ALIGNING AND INTERLOCKING AN
ELECTRO-MONORAIL SYSTEM AND VERTICAL LIFT STATION   GMNA P000026-CN-NP   PTE  
200810002971.4   11 Jan 2008   101265816   17 Sep 2008       ROTOR ASSEMBLY AND
METHOD OF FORMING   GMNA GP-308495-CN-NP   PTE   200810086447.X   12 Mar 2008  
101265820   17 Sep 2008       TWO-STEP ROCKER ARM ASSEMBLY   GMNA
GP-309178-CN-NP   PTE   200810085360.0   14 Mar 2008   101265825   17 Sep 2008  
    SCR COLD START HEATING SYSTEM FOR A DIESEL EXHAUST   GMNA GP-308314-CN-NP  
PTE   200810086805.7   13 Mar 2008   101265836   17 Sep 2008       TURBOCHARGER
ASSEMBLY WITH CATALYST COATING   GMNA GP-309237-CN-NP   PTE   200810086507.8  
14 Mar 2008   101265844   17 Sep 2008       ETHANOL COMPENSATED FUEL DENSITY FOR
FUEL CONSUMED CALCULATION   GMNA GP-305320-CN-NP   PTE   200810086803.8   13 Mar
2008   101265845   17 Sep 2008       ACCELERATOR/BRAKE PEDAL MANAGEMENT FOR
TORQUE-BASED ENGINE CONTROL   GMNA GP-309092-CN-NP   PTE   200810086156.0   17
Mar 2008   101265847   17 Sep 2008       THROTTLE BODY RESTRICTION INDICATOR  
GMNA GP-308127-CN-NP   PTE   200810086442.7   12 Mar 2008   101265850   17 Sep
2008       TORQUE BASED FUEL CUT-OFF   GMNA GP-307506-CN-NP   PTE  
200710154555.1   21 Sep 2007   101265851   17 Sep 2008       METHOD OF CRANK
SIGNAL DISTURBANCE COMPENSATION   GMNA GP-308982-CN-NP   PTE   200810083360.7  
13 Mar 2008   101265852   17 Sep 2008       SYSTEMS AND METHODS FOR DIGITAL
SIGNAL PROCESSING   GMNA GP-305953-CN-NP   PTE   200810003792.2   23 Jan 2008  
101265855   17 Sep 2008       LOW EMISSIONS DIESEL PISTON   GMNA GP-308294-CN-NP
  PTT   200810083353.7   13 Mar 2008   101265953   17 Sep 2008       SELECTABLE
ONE-WAY CLUTCH   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

P001182-CN-NP   PTT   200810086516.7   14 Mar 2008   101265959   17 Sep 2008    
  MULTI-SPEED TRANSMISSION   GMNA GP-308701-CN-NP   PTT   200810081154.2   10
Mar 2008   101265969   17 Sep 2008       TRANSMISSION ASSEMBLY   GMNA
P000626-CN-NP   PTTA   200810081194.7   39521   101265970   39708      
APPARATUS AND METHOD FOR DETERMINING THE REMAINING USEFUL LIFE OF A TRANSMISSION
FILTER   GMNA P000623-CN-NP   PTTA   200810081196.6   39521   101265971   39708
      APPARATUS AND METHOD FOR PREDICTING THE HEALTH OF A POWER TRANSMISSION  
GMNA P000625-CN-NP   PTTA   200810086505.9   39521   101265973   39708      
APPARATUS AND METHOD FOR DETERMINING REMAINING TRANSMISSION OIL LIFE   GMNA
GP-308455-CN-NP   PTH   200810003797.5   23 Jan 2008   101266867   17 Sep 2008  
    METHODS FOR MANUFACTURING MOTOR CORE PARTS WITH MAGNETIC ORIENTATION   GMNA
GP-307029-CN-NP   FCAR   200810083590.3   12 Mar 2008   101267042   17 Sep 2008
      BIFURCATION OF FLOW CHANNELS IN BIPOLAR PLATE FLOWFIELDS   GMNA
GP-307557-CN-NP   ATC   200810083583.3   12 Mar 2008   101267043   17 Sep 2008  
    METHOD AND APPARATUS FOR MONITORING FUEL CELLS   GMNA GP-307388-CN-NP   ATC
  200810083352.2   13 Mar 2008   101267184   17 Sep 2008       METHOD AND SYSTEM
FOR CONTROLLING PERMANENT MAGNET AC MACHINES   GMNA 2001P09632 DE   CC-8151  
10126788.6-26   01 Jun 2001   10126788   05 Dec 2002       Pedalbock   GME
GP-307358-CN-PCT   RD   200680034732.6   31 Jul 2006   101267902   17 Sep 2008  
    METHOD OF CASTING COMPONENTS WITH INSERTS FOR NOISE REDUCTION   GMNA
GP-306305-CN-PCT   ATC   200680034528.4   12 Sep 2006   101267956   17 Sep 2008
      MULTIPLE INVERTER SYSTEM WITH SINGLE CONTROLLER AND RELATED OPERATING
METHOD   GMNA GP-305085-CN-PCT   RD   200680013350.5   17 Mar 2006   101268264  
17 Sep 2008       CONTROL OF INDUCTION SYSTEM HYDROCARBON EMISSIONS   GMNA
GP-306208-CN-PCT   RD   200680019718.9   06 Apr 2006   101268273   17 Sep 2008  
    INJECTOR DOUBLE ROW CLUSTER CONFIGURATION FOR REDUCED SOOT EMISSIONS   GMNA
GP-309270-CN-NP   PTE   200810083073.6   21 Mar 2008   101269626   24 Sep 2008  
    PNEUMATIC ACCELERATOR PEDAL ACTUATOR   GMNA 2001P09631 DE   CC-8017  
10127034.8-52   02 Jun 2001   10127034   05 Dec 2002       Verfahren und
Vorrichtung zur Ermittlung eines Spurverlaufs einer Fahrbahn   GME
GP-306530-CN-NP   PTE   200810083074.0   21 Mar 2008   101270696   24 Sep 2008  
    ENGINE CONTROL FOR DISPLACEMENT ON DEMAND   GMNA GP-307156-CN-NP   PTE  
200710152691.7   05 Sep 2007   101270697   24 Sep 2008       AIRFLOW CORRECTION
LEARNING USING ELECTRONIC THROTTLE CONTROL   GMNA GP-307064-CN-NP   PTE  
200810087372.7   20 Mar 2008   101270705   27 Sep 2008       VAPOR ASSISTED COLD
START ARCHITECTURE UTILIZING TANK GRADE VENT VALVES   GMNA P003668-CN-NP   PTT  
200810003132.4   10 Jan 2008   101270798   24 Sep 2008       MULTI-SPEED
TRANSMISSION   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

GP-309393-CN-NP   PTH   200810085250.4   10 Mar 2008   101270805   24 Sep 2008  
    VEHICLE TRANSMISSION SHIFT INHIBIT METHOD AND APPARATUS   GMNA P000651-CN-NP
  PTT   200810085249.1   10 Mar 2008   101270807   24 Sep 2008       CONTROL
SYSTEM FOR A MULTI-SPEED TRANSMISSION   GMNA GP-307503-CN-NP   PTA  
200810087373.1   20 Mar 2008   101270809   24 Sep 2008       CLUTCH CONTROL FOR
HYBRID TRANSMISSION   GMNA GP-309216-CN-NP   PTE   200810083067.0   21 Mar 2008
  101271030   24 Sep 2008       KNOCK SYSTEM WITH DETECTION ZONES   GMNA
GP-300755-DE-NP   PTE   10127201.4   37047   10127201   37308       ENHANCED
VEHICLE CONTROLS THROUGH INFORMATION TRANSFER VIA A WIRELESS COMMUNICATION
SYSTEM   GMNA GP-306990-CN-PCT   RD   200680035751.0   31 Jul 2006   101273217  
24 Sep 2008       MULTI-MODE ELECTRICALLY VARIABLE TRANSMISSIONS HAVING TWO
PLANETARY GEAR SETS WITH TWO FIXED INTERCONNECTIONS AND CLUTCHED INPUT   GMNA
GP-306952-CN-PCT   RD   200680035052.6   19 Jul 2006   101273218   24 Sep 2008  
    ELECTRICALLY VARIABLE TRANSMISSION HAVING THREE PLANETARY GEARSETS AND
CLUTCHED INPUT   GMNA GP-306989-CN-PCT   RD   200680035653.7   31 Jul 2006  
101273219   24 Sep 2008       MULTI-MODE ELECTRICALLY VARIABLE TRANSMISSIONS
HAVING TWO PLANETARY GEAR SETS WITH ONE FIXED INTERCONNECTION AND CLUTCHED INPUT
  GMNA GP-308170-CN-NP   NAPD   200810086691.6   26 Mar 2008   101274344   01
Oct 2008       METHOD FOR HYDROFORMING A RING-SHAPED TUBULAR STRUCTURE   GMNA
GP-307846-CN-NP   RD   200810087423.6   27 Mar 2008   101274487   01 Oct 2008  
    JOINING POLYMER WORKPIECES TO OTHER COMPONENTS   GMNA GP-305087-CN-NP   PTE
  200810086562.7   20 Mar 2008   101274625   01 Oct 2008       FUEL QUALITY
INDICATION FOR ADAPTIVE TRANSMISSION CONTROL   GMNA P000929-CN-NP   PTH  
200810090046.1   31 Mar 2008   101274628   01 Oct 2008       METHOD FOR
CONTROLLING ENGINE SPEED IN A HYBRID ELECTRIC VEHICLE   GMNA GP-308355-CN-NP  
RD   200810087468.3   28 Mar 2008   101275068   01 Oct 2008       COOLING
ELECTRONIC COMPONENTS   GMNA GP-309208-CN-NP   RD   200820087414.7   27 Mar 2008
  101275236   01 Oct 2008       APPARATUS TO REDUCE THE COST OF RENEWABLE
HYDROGEN FUEL GENERATION BY ELECTROLYSIS USING COMBINED SOLAR AND GRID POWER  
GMNA GP-309214-CN-NP   RD   200810087022.0   26 Mar 2008   101275237   01 Oct
2008       THERMAL OPTIMIZATION OF A SOLAR PHOTOVOLTAIC POWERED ELECTROLYZER
SYSTEM   GMNA GP-308066-CN-NP   RD   200810087487.6   28 Mar 2008   101275480  
01 Oct 2008       METHOD AND APPARATUS FOR EXHAUST GAS PURIFYING USING
HYDROCARBON-SELECTIVE CATALAYTIC REDUCTION   GMNA GP-308405-CN-NP   PTE  
200710196160.8   28 Nov 2007   101275492   01 Oct 2008       TORQUE BASED ENGINE
SPEED CONTROL   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

GP-305093-CN-DIV   PTTA   200710160394.7   38488   101275531   39722      
MULTI-STAGE COMPRESSION IGNITION ENGINE START   GMNA GP-308236-CN-NP   PTA  
200810081193.2   14 Mar 2008   101275608   01 Oct 2008       CLUTCH EXHAUST
ASSEMBLY AND METHOD   GMNA P000365-CN-NP   PTT   200710305132.5   07 Dec 2007  
101275626   01 Oct 2008       MULTI-SPEED DUAL CLUTCH TRANSMISSION   GMNA
P000143-CN-NP   PTT   20071019644.2   29 Nov 2007   101275627   01 Oct 2008    
  MULTI-SPEED TRANSMISSION   GMNA P001337-CN-NP   PTT   200810088587.0   28 Mar
2008   101275628   01 Oct 2008       8-SPEED TRANSMISSION WITH TWO FIXED
INTERCONNECTIONS   GMNA P000740-CN-NP   PTT   200810088592.1   28 Mar 2008  
101275629   01 Oct 2008       8-SPEED TRANSMISSION WITH TWO FIXED
INTERCONNECTIONS AND ONE GROUNDED MEMBER   GMNA P001038-CN-NP   PTT  
200810087485.7   28 Mar 2008   101275631   01 Oct 2008       8-SPEED
TRANSMISSION   GMNA P001055-CN-NP   PTT   200810088566.9   28 Mar 2008  
101275632   01 Oct 2008       EIGHT SPEED AUTOMATIC TRANSMISSION   GMNA
P000956-CN-NP   PTT   200810088569.2   28 Mar 2008   101275633   01 Oct 2008    
  8-SPEED TRANSMISSION   GMNA P001037-CN-NP   PTT   200810088571.X   28 Mar 2008
  101275634   01 Oct 2008       8-SPEED TRANSMISSION   GMNA P000957-CN-NP   PTT
  200810088572.4   28 Mar 2008   101275635   01 Oct 2008       8-SPEED
TRANSMISSION   GMNA P001096-CN-NP   PTT   200810088585.1   28 Mar 2008  
101275636   01 Oct 2008       EIGHT SPEED AUTOMATIC TRANSMISSION   GMNA
P001036-CN-NP   PTT   200810088586.6   28 Mar 2008   101275637   01 Oct 2008    
  8-SPEED TRANSMISSION   GMNA P001040-CN-NP   PTT   200810088591.7   28 Mar 2008
  101275638   01 Oct 2008       8-SPEED TRANSMISSION   GMNA P001095-CN-NP   PTT
  200810088593.6   28 Mar 2008   101275639   01 Oct 2008       EIGHT SPEED
AUTOMATIC TRANSMISSION   GMNA P000935-CN-NP   PTT   200810088594.0   28 Mar 2008
  101275640   01 Oct 2008       8-SPEED TRANSMISSION   GMNA P001069-CN-NP   PTT
  200810088596.X   28 Mar 2008   101275641   01 Oct 2008       EIGHT SPEED
TRANSMISSION   GMNA P001128-CN-NP   PTT   200810088597.4   28 Mar 2008  
101275642   01 Oct 2008       EIGHT SPEED AUTOMATIC TRANSMISSION   GMNA
P001068-CN-NP   PTT   200810088599.3   28 Mar 2008   101275643   01 Oct 2008    
  EIGHT SPEED AUTOMATIC TRANSMISSION   GMNA P001151-CN-NP   PTT   200810090039.1
  31 Mar 2008   101275644   01 Oct 2008       EIGHT SPEED AUTOMATIC TRANSMISSION
  GMNA P000737-CN-NP   PTT   200810090931.X   28 Mar 2008   101275645   01 Oct
2008       8-SPEED TRANSMISSION   GMNA P000738-CN-NP   PTT   200810090938.1   28
Mar 2008   101275647   01 Oct 2008       8-SPEED TRANSMISSION WITH THREE FIXED
INTERCONNECTIONS   GMNA P001041-CN-NP   PTT   200810090939.6   28 Mar 2008  
101275648   01 Oct 2008       8-SPEED TRANSMISSION   GMNA GP-305672-CN-DIV   PTT
  200810009620.6   20 Apr 2006   101275666   01 Oct 2008       AUTOMOTIVE
TRANSMISSION CONTROL SYSTEM AND METHOD   GMNA P001351-CN-NP   PTT  
200810096336.7   28 Mar 2008   101275668   01 Oct 2008       SYNCHRONIZER
ACTUATING SYSTEM   GMNA GP-307050-CN-NP   PTT   200710088951.9   26 Mar 2007  
101275671   01 Oct 2008       HYBRID POWERTRAIN WITH VALVE ASSEMBLY FOR DUAL
PUMPS   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

GP-308761-CN-NP   RD   200810087478.7   28 Mar 2008   101276939   01 Oct 2008  
    LITHIUM-ION BATTERY ELECTROLYTES   GMNA GP-305337-CN-PCT   RD  
200680036601.1   19 Jul 2006   101278324   01 Oct 2008       ADAPTIVE DRIVER
WORKLOAD ETIMATOR   GMNA GP-306798-CN-PCT   RDFC   200680016848.7   28 Apr 2006
  101278422   01 Oct 2008       CATALYST FOR FUEL CELL ELECTRODE   GMNA
GP-308807-CN-NP   NAPD   200810091323.0   03 Apr 2008   101279589   08 Oct 2008
      STATIC-REDUCING VEHICLE SEAT   GMNA GP-309395-CN-NP   PTCS  
200810090591.0   03 Apr 2008   101280749   08 Oct 2008       SYSTEM FOR
DETECTING FAILURES IN FUEL SYSTEMS   GMNA GP-309009-CN-NP   PTE   200810087477.2
  28 Mar 2008   101280754   08 Oct 2008       FUEL INJECTOR WITH SECONDARY
COMBUSTION SEAL   GMNA GP-308990-CN-NP   PTE   200810090582.1   03 Apr 2008  
101280755   08 Oct 2008       COMBUSTION SEAL   GMNA GP-308794-CN-NP   PTE  
200810091182.2   07 Apr 2008   101280781   08 Oct 2008       COMPRESSOR INLET
DUCT   GMNA P001129-CN-NP   PTT   200810090375.6   01 Apr 2008   101280827   08
Oct 2008       EIGHT SPEED AUTOMATIC TRANSMISSION   GMNA P001097-CN-NP   PTT  
200810090589.3   03 Apr 2008   101280828   08 Oct 2008       EIGHT SPEED
AUTOMATIC TRANSMISSION   GMNA P001044-CN-NP   PTT   200810090911.2   01 Apr 2008
  101280829   08 Oct 2008       EIGHT SPEED AUTOMATIC TRANSMISSION   GMNA
P000736-CN-NP   PTT   200810091322.6   03 Apr 2008   101280830   08 Oct 2008    
  8-SPEED TRANSMISSION   GMNA P001112-CN-NP   PTT   200810096335.2   01 Apr 2008
  101280831   08 Oct 2008       EIGHT SPEED AUTOMATIC TRANSMISSION   GMNA
P000391-CN-NP   PTH   200810090592.5   03 Apr 2008   101280833   08 Oct 2008    
  ACCESSORY DRIVE TENSIONER SYSTEM   GMNA GP-307653-CN-NP   PTT   200710187051.X
  19 Nov 2007   101280844   08 Oct 2008       VARIABLE BLEED SOLENOID RECOVERY
SYSTEM   GMNA GP-309142-CN-NP   PTTA   200810088384.1   39540   101280845  
39729       SPLIT-PRESSURE DUAL-PUMP HYDRAULIC FLUID SUPPLY SYSTEM FOR A
MULTI-SPEED TRANSMISSION AND METHOD   GMNA GP-309348-CN-NP   PTE  
200810087469.8   28 Mar 2008   101280870   08 Oct 2008       CLOCK AND ANCHOR
PIPE FITTING AND METHOD   GMNA GP-309394-CN-NP   PTCS   200810090586.X   03 Apr
2008   101281053   08 Oct 2008       SYSTEM FOR DETECTING FAILURES IN FUEL
SYSTEMS   GMNA GP-308693-CN-NP   PTE   200810086443.1   12 Mar 2008   101281110
  08 Oct 2008       ENGINE OIL VISCOSITY DIAGNOSTIC SYSTEMS AND METHODS   GMNA
GP-308986-CN-NP   PTE   200810091177.1   07 Apr 2008   101281490   08 Oct 2008  
    TABLE INTERPOLATION METHODS AND SYSTEMS   GMNA GP-308528-CN-NP   RDFC  
200810090089.X   02 Apr 2008   101281968   08 Oct 2008       HYDROPHILIC AND
CORROSION RESISTANT FUEL CELL COMPONENTS   GMNA GP-306029-CN-NP   FCAR  
200810100366.0   03 Apr 2008   101281970   08 Oct 2008       MICROTEXTURED FUEL
CELL ELEMENTS FOR IMPROVED WATER MANAGEMENT   GMNA GP-308872-CN-NP   FCAR  
200810090087.0   02 Apr 2008   101281972   08 Oct 2008       METHOD OF STARTING
UP A FUEL CELL UNDER CONDITIONS IN WHICH WATER MAY FREEZE   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

P000509-CN-NP   FCAR   200810090090.2   02 Apr 2008   101281973   08 Oct 2008  
    SEALED WATER VAPOR TRANSFER UNIT ASSEMBLY WITH INTEGRATED LOAD TRANSFERRING
STRUCTURE   GMNA GP-306723-CN-NP   FCAR   200810100364.1   02 Apr 2008  
101281974   08 Oct 2008       SOFT START FUEL CELL CONTROL STRATEGY   GMNA
GP-305764-CN-NP   ATC   200710092145.9   02 Apr 2007   101282075   08 Oct 2008  
    VARIABLE SPRAY COOLING   GMNA GP-307338-CN-PCT   RD   200680034354.1   31
Jul 2006   101282795   08 Oct 2008       BI-METAL DISC BRAKE ROTOR AND METHOD OF
MANUFACTURING   GMNA GP-304807-CN-PCT   RD   200680024993.X   22 Jun 2006  
101282814   08 Oct 2008       HYBRID LASER AND RESISTANCE WELDING SYSTEM AND
METHOD   GMNA GP-306770-CN-PCT   RD   200680035391.4   19 Jul 2006   101283200  
08 Oct 2008       ELECTRICALLY VARIABLE TRANSMISSION HAVING TWO OR THREE
PLANETARY GEAR SETS WITH TWO OR THREE FIXED INTERCONNECTIONS   GMNA
GP-307042-CN-PCT   FCAR   200680037232.8   08 Aug 2006   101283470   08 Oct 2008
      HYDROPHILIC COATING FOR FUEL CELL BIPOLAR PLATE   GMNA GP-309187-CN-NP  
PTTA   200810092483.7   39547   101284497   39736       BACKUP ALIGNMENT SYSTEM
FOR AN INTERNAL MODE SWITCH   GMNA GP-304201-CN-NP   NAPD   200810091749.6   14
Apr 2008   101284536   15 Oct 2008       INTERIOR COMPONENT MANAGEMENT OF A
VEHICLE VIA OCCUPANT MONITORING   GMNA P000437-CN-NP   RD   200810109293.1   01
Feb 2008   101285363   15 Oct 2008       DOOR ACTUATION SYSTEMS   GMNA
GP-308798-CN-NP   PTE   200810091740.5   14 Apr 2008   101285408   15 Oct 2008  
    OIL FEED SYSTEM FOR A HYDRAULICALLY ACTUATED CAM PHASER   GMNA
GP-308601-CN-NP   PTE   200810109283.8   10 Apr 2008   101285412   15 Oct 2008  
    EXCESS NH3 STORAGE CONTROL FOR SCR CATALYSTS   GMNA P000653-CN-NP   PTE  
200810092403.8   09 Apr 2008   101285414   15 Oct 2008       REDUCTANT INJECTION
CONTROL STRATEGY   GMNA GP-305892-CN-NP   PTE   200710185767.6   16 Nov 2007  
101285436   15 Oct 2008       SYSTEM FOR DETECTING PURGE VALVE MALFUNCTION  
GMNA GP-308919-CN-NP   PTT   200810082600.1   05 Mar 2008   101285509   15 Oct
2008       DUAL ONE-WAY CLUTCH ASSEMBLY   GMNA GP-308599-CN-NP   PTE  
200810096319.3   26 Mar 2008   101285770   15 Oct 2008       FUEL CONTAMINANT
LIGHT SENSOR   GMNA GP-307031-CN-NP   FCAR   200810091750.9   14 Apr 2008  
101286568   15 Oct 2008       CONSTANT CHANNEL CROSS-SECTION IN A PEMFC OUTLET  
GMNA GP-306991-CN-PCT   RD   200680038052.1   22 Sep 2006   101287640   15 Oct
2008       REVERSIBLY DEPLOYABLE AIR DAM   GMNA GP-306969-CN-PCT   RD  
200680037780.0   29 Sep 2006   101287896   15 Oct 2008       METHOD AND
APPARATUS FOR CONTROLLING FUEL INJECTION INTO AN ENGINE   GMNA GP-306189-CN-PCT
  RD   200680006833.2   02 Mar 2006   101287897   15 Oct 2008       LOAD
TRANSIENT CONTROL METHODS FOR DIRECT-INJECTION CONTROLLED AUTO-IGNITION
COMBUSTION ENGINES   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

GP-307043-CN-PCT   FCAR   200680038273.9   08 Aug 2006   101288195   15 Oct 2008
      PROCESS FOR APPLICATION OF A HYDROPHILIC COATING TO FUEL CELL BIPOLAR
PLATES   GMNA 2001P09637 DE   CC-8151   10128879.4-26   15 Jun 2001   10128879  
19 Dec 2002       Pedalbock   GME P001169-CN-NP   PTE   200810092603.3   16 Apr
2008   101288827   22 Oct 2008       MIXING APPARATUS FOR AN EXHAUST
AFTER-TREATMENT SYSTEM   GMNA GP-308653-CN-NP   NAPD   200810092240.3   17 Apr
2008   101288883   22 Oct 2008       QUICK CHANGE BEND TOOLING BOLSTER   GMNA
GP-308424-CN-NP   NAPD   200810092192.8   18 Apr 2008   101288892   22 Oct 2008
      METHOD FOR JOINING TUBES   GMNA 2001P09636 DE   CC-8380   10128907.3-34  
15 Jun 2001   10128907   19 Dec 2002       Steckverbindung zum Verbinden von
Kontakten elektrischer Leitungen   GME GP-308816-CN-NP   NAPD   200810091575.3  
21 Apr 2008   101289909   22 Oct 2008       FUEL FILLER DOOR INTERLOCK ASSEMBLY
  GMNA GP-307889-CN-NP   PTE   220710160837.2   27 Dec 2007   101289965   22 Oct
2008       EXHAUST GAS RECIRCULATION ESTIMATION SYSTEM   GMNA P000187-CN-NP  
PTH   200810092193.2   18 Apr 2008   101289968   22 Oct 2008       METHOD AND
APPARATUS TO DETERMINE INSTANTANEOUS ENGINE POWER LOSS FOR A POWERTRAIN SYSTEM  
GMNA GP-308598-CN-NP   PTE   200810087213.7   24 Mar 2008   101289969   22 Oct
2008       CONTROLLING TWO CAM PHASERS WITH ONE CAM POSITION SENSOR   GMNA
P000189-CN-NP   PTH   200810092194.7   18 Apr 2008   101289985   22 Oct 2008    
  METHOD AND APPARATUS TO OPTIMIZE ENGINE WARM UP   GMNA P000022-CN-NP   PTT  
200710181463.2   25 Oct 2007   101290030   22 Oct 2008       CLUTCH FOR A
TRANSMISSION   GMNA P001318-CN-NP   PTT   200810091574.9   21 Apr 2008  
101290045   22 Oct 2008       MULTI-SPEED TRANSMISSION   GMNA P001212-CN-NP  
PTT   200810092582.5   16 Apr 2008   101290046   22 Oct 2008       8-SPEED
TRANSMISSION   GMNA P001178-CN-NP   PTT   200810092583.X   16 Apr 2008  
101290047   22 Oct 2008       8-SPEED TRANSMISSION   GMNA P001177-CN-NP   PTT  
200810092584.4   16 Apr 2008   101290048   22 Oct 2008       8-SPEED
TRANSMISSION   GMNA P001317-CN-NP   PTT   200810092585.9   16 Apr 2008  
101290049   22 Oct 2008       MULTI-SPEED TRANSMISSION   GMNA P001197-CN-NP  
PTT     16 Apr 2008   101290050   22 Oct 2008       8-SPEED TRANSMISSION   GMNA
P003754-CN-NP   PTT   200810092588.2   16 Apr 2008   101290051   22 Oct 2008    
  MULTI-SPEED TRANSMISSION   GMNA P001270-CN-NP   PTT   200810092589.7   16 Apr
2008   101290052   22 Oct 2008       MULTI-SPEED TRANSMISSION   GMNA
P001180-CN-NP   PTT   200810092591.4   16 Apr 2008   101290053   22 Oct 2008    
  MULTI-SPEED TRANSMISSION   GMNA P001179-CN-NP   PTT   200810092593.3   16 Apr
2008   101290054   22 Oct 2008       8-SPEED TRANSMISSION   GMNA P001198-CN-NP  
PTT   200810093341.2   18 Apr 2008   101290055   22 Oct 2008       8-SPEED
TRANSMISSION   GMNA P001319-CN-NP   PTT   200810093364.3   15 Apr 2008  
101290056   22 Oct 2008       MULTI-SPEED TRANSMISSION   GMNA P001316-CN-NP  
PTT   200810125805.3   18 Apr 2008   101290057   22 Oct 2008       MULTI-SPEED
TRANSMISSION   GMNA GP-308128-CN-NP   PTE   200810083358.X   13 Mar 2008  
101290262   22 Oct 2008       SYSTEM FOR DETECTING HYDRAULIC FLUID LEAKS   GMNA
GP-307603-CN-NP   PTA   200810092955.9   39556   101291092   39743       METHOD
FOR PRODUCING A STATOR ASSEMBLY   GMNA GP-304674-CN-NP   ATC   200810093343.1  
18 Apr 2008   101291093   22 Oct 2008       METHODS FOR FORMING A MAGNET IN A
ROTOR   GMNA GP-307562-CN-NP   ATC   200810093331.9   18 Apr 2008   101291132  
22 Oct 2008       METHOD AND SYSTEM FOR PULSE POSITION SCHEDULING IN ELECTRIC
DRIVES   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

GP-307252-CN-NP   RD   200810125864.0   22 Feb 2008   101291229   22 Oct 2008  
    SYSTEM AND METHOD FOR CONTROLLING INFORMATION ACCESS ON A MOBILE PLATFORM  
GMNA 2001P09640 DE   CC-8390   10129159.0-16   16 Jun 2001   10129159   19 Dec
2002       Verfahren und Vorrichtung zum Steuern von Heiz- und/oder
Klimasystemen   GME GP-306093-CN-PCT   ATC   200680038909.X   38929   101292163
  39743       SPEED MEASUREMENTSYSTEM FOR SPEED CONTROL OF HIGH-SPEED MOTORS  
GMNA GP-306097-CN-PCT   RD   200680039004.4   19 Jul 2006   101292203   22 Oct
2008       SYSTEM AND METHOD FOR CONTROLLING ACCESS TO MOBILE DEVICES   GMNA
GP-306803-CN-PCT   RD   200680038797.8   25 Sep 2006   101292361   22 Oct 2008  
    SOLAR PHOTOVOLTAIC OUTPUT FOR CLOUDY CONDITIONS WITH A SOLAR TRACKING SYSTEM
  GMNA GP-306304-CN-PCT   RD   200680038711.1   19 Jul 2006   101292488   22 Oct
2008       SYSTEM AND METHOD OF OPTIMIZING THE BANDWIDTH OF A TIME TRIGGERED
COMMUNICATION PROTOCOL WITH HOMOGENEOUS SLOT SIZES   GMNA H-203482-DE-NP   PTE  
10129314.3   37061   10129314   37273       ENGINE SPEED CONTROL   GMNA
GP-308284-CN-NP   PTT   200810092956.3   18 Apr 2008   101293476   29 Oct 2008  
    HYBRID POWERTRAIN WITH REVERSING ENGINE AND METHOD OF CONTROL   GMNA
P001077-CN-NP   PTE   200810095154.8   06 Mar 2008   1012935519   29 Oct 2008  
    HYBRID POWERTRAIN TORQUE CONTROL   GMNA GP-308937-CN-NP   PTE  
200710142244.3   31 Aug 2007   101294507   29 Oct 2008       ENGINE OIL CHANGE
DETECTION SYSTEMS AND METHODS   GMNA GP-308234-CN-NP   PTT   200810093516.x   23
Apr 2008   101294520   29 Oct 2008       SYSTEM FOR CONTROLLING FUEL INJECTORS  
GMNA GP-309410-CN-NP   PTE   200810095917.9   25 Apr 2008   101294869   29 Oct
2008       SYSTEM AND METHOD FOR ENGINE SOUND CALIBRATION   GMNA GP-307342-CN-NP
  ATC   200810004495.X   30 Jan 2008   101295954   29 Oct 2008       TORQUE
ESTIMATOR FOR IPM MOTORS   GMNA GP-307187-CN-NP   ATC   200810093511.7   23 Apr
2008   101295957   29 Oct 2008       HYBRID MOTOR BOOST SYSTEM AND METHODS  
GMNA GP-307610-CN-NP   ATC   200810093512.1   23 Apr 2008   101295960   29 Oct
2008       METHOD AND SYSTEM FOR OPERATING A MOTOR TO AVOID SELECTED PULSE RATIO
VALUES   GMNA 2001P09641 DE   CC-8151   10129661.4-22   20 Jun 2001   10129661  
02 Jan 2003       Pedalbock   GME GP-307208-CN-PCT   RD   200680035400.X   25
Sep 2006   101296833   29 Oct 2008       SELECTABLE LANE-DEPARTURE WARNING
SYSTEM AND METHOD   GMNA GP-307698-CN-PCT   RD   200680040065.2   03 Oct 2006  
101297109   29 Oct 2008       COMBUSTION CONTROL METHOD FOR DIRECT-INJECTION
CONTROLLED AUTO-IGNITION COMBUSTION ENGINES   GMNA GP-306776-CN-PCT   RD  
200680040128.4   19 Jul 2006   101297178   29 Oct 2008       SPEED LIMIT ADVISOR
  GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

GP-307178-CN-PCT   RD   200680040108.7   25 Sep 2006   101297299   29 Oct 2008  
    SYSTEM FOR AND METHOD OF UPDATING TRAFFIC DATA USING PROBE VEHICLES HAVING
EXTERIOR SENSORS   GMNA GP-306309-CN-PCT   ATC   200680040190.3   01 Sep 2006  
101297611   29 Oct 2008       INTEGRATED THERMAL AND ELECTRICAL CONNECTION
SYSTEM FOR POWER DEVICES   GMNA GP-308341-CN-NP   PTH   200810092826.X   04 May
2008   101298247   05 Nov 2008       METHOD AND APPARATUS TO DETERMINE
ROTATIONAL POSITION OF AN INTERNAL COMBUSTION ENGINE   GMNA GP-308561-CN-NP  
PTH   200810092827.4   04 May 2008   101298248   05 Nov 2008       METHOD OF
OPERATING A PLUG-IN HYBRID ELECTRIC VEHICLE   GMNA GP-308338-CN-NP   PTH  
200810092848.6   04 May 2008   101298249   05 Nov 2008       METHOD AND
APPARATUS TO CONTROL ENGINE RESTART FOR A HYBRID POWERTRAIN SYSTEM   GMNA
GP-308339-CN-NP   PTH   200810092857.5   04 May 2008   101298250   05 Nov 2008  
    METHOD AND APPARATUS TO CONTROL ENGINE STOP FOR A HYBRID POWERTRAIN SYSTEM  
GMNA GP-305855-CN-NP   RD   200810092847.1   04 May 2008   101298316   05 Nov
2008       METHODS OF GENERATING HYDROGEN WITH NITROGEN-CONTAINING HYDROGEN
STORAGE MATERIALS   GMNA GP-308065-CN-NP   RD   200810096608.3   28 Apr 2008  
101298847   05 Nov 2008       METHOD AND APPARATUS FOR GENERATING A REDUCTANT IN
AN EXHAUST GAS OF A COMPRESSION-IGNITION ENGINE   GMNA P000549-CN-NP   PTE  
200810094926.6   30 Apr 2008   101298869   05 Nov 2008       VENTED GEAR DRIVE
ASSEMBLY FOR A SUPERCHARGER   GMNA P001252-CN-NP   PTT   200810083968.X   29 Apr
2008   101298881   05 Nov 2008       MULTI-SPEED TRANSMISSION   GMNA
P000349-CN-NP   PTT   200810083969.4   29 Apr 2008   101298882   05 Nov 2008    
  8-SPEED TRANSMISSION   GMNA P000037-CN-NP   PTE   200810083062.8   21 Mar 2008
  101298983   05 Nov 2008       CRANK POSITION CORRECTION USING CYLINDER
PRESSURE   GMNA GP-308939-CN-NP   PTT   200810094976.4   30 Apr 2008   101299002
  05 Nov 2008       SENSOR GAP BALANCER   GMNA GP-308283-CN-NP   PTT  
200810092828.9   04 May 2008   101299584   05 Nov 2008       METHOD AND
APPARATUS TO DETERMINE ROTATIONAL POSITION OF AN ELECTRICAL MACHINE   GMNA
GP-307866-CN-NP   ATC   200810083356.0   13 Mar 2008   101299590   05 Nov 2008  
    ANTI-WINDUP CONTROL FOR A CURRENT REGULATOR OF A PULSE WIDTH MODULATION
INVERTER   GMNA GP-307871-CN-NP   ATC   200810092853.7   04 May 2008   101299591
  05 Nov 2008       METHOD AND SYSTEM FOR MOTOR CONTROL WITH DELAY COMPENSATION
  GMNA GP-306852-CN-PCT   RD   200680040987.3   31 Aug 2006   101300059   05 Nov
2008       EXHAUST PARTICULATE FILTER   GMNA GP-306097-CN-PCT[2]   RD  
200680038943.7   19 Jul 2006   101300565   05 Nov 2008       SYSTEM AND METHOD
FOR CONTROLLING ACCESS TO MOBILE DEVICES   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

GP-307511-CN-PCT   FCAR   200680040743.5   31 Oct 2006   101300703   05 Nov 2008
      METHOD OF OPERATING A PEM FUEL CELL RESISTANT TO HUMIDITY CYCLING   GMNA
GP-308866-CN-NP   PTT   200810096220.3   06 May 2008   101301743   12 Nov 2008  
    MANUAL CLUTCH ASSEMBLY AND SERVICE TOOL   GMNA GP-307648-CN-NP   RD  
200810092849.0   04 May 2008   101301866   12 Nov 2008       ACTIVE MATERIAL
ADAPTIVE OBJECT HOLDERS   GMNA GP-308835-CN-NP   RD   200810125863.6   13 Mar
2008   101301881   12 Nov 2008       VEHICLE PERSONALIZATION SYSTEM   GMNA
GP-308549-CN-NP   NAPD   200810099119.3   09 May 2008   101301882   12 Nov 2008
      WINDSHIELD WIPER ASSEMBLY WITH UNITARY ARM AND POST   GMNA
2001P09644-DE-NP   CC-8153   10130226.6-12   22 Jun 2001   10130226   02 Jan
2003       Einpolige Bremsbelagverschleiß-Erfassung durch einen mit einem
radnahen weiteren Sensor kombinierten Verschleiß-Sensor   GME GP-308676-CN-NP  
NAPD   200810096297.0   08 May 2008   101302906   12 Nov 2008       ROD SET CLIP
FOR VEHICLE DOOR   GMNA GP-308677-CN-NP   NAPD   200810128712.6   09 May 2008  
101302914   12 Nov 2008       GLASS CHANNEL FOR INTEGRATED CHANNEL/REGULATOR IN
VEHICLE DOOR   GMNA GP-308927-CN-NP   PTE   200810096768.8   06 May 2008  
101302946   12 Nov 2008       COVER ASSEMBLY FOR AN INTERNAL COMBUSTION ENGINE  
GMNA GP-309010-CN-NP   PTE   200810099120.6   09 May 2008   101302967   12 Nov
2008       METHODS AND SYSTEMS TO IDENTIFY CAM PHASER HARDWARE DEGRADATION  
GMNA P000965-CN-NP   PTT   200810090037.2   31 Mar 2008   101303067   12 Nov
2008       MULTI-SPEED TRANSMISSION   GMNA P001409-CN-NP   PTT   200810096218.6
  06 May 2008   101303068   12 Nov 2008       MULTI-SPEED TRANSMISSION   GMNA
P001434-CN-NP   PTT   200810096764.X   06 May 2008   101303069   12 Nov 2008    
  MULTI-SPEED TRANSMISSION   GMNA P001473-CN-NP   PTT   200810099435.0   08 May
2008   101303070   12 Nov 2008       MULTI-SPEED TRANSMISSION   GMNA
GP-308929-CN-NP   PTT   200810099140.3   12 May 2008   101303079   12 Nov 2008  
    ADAPTIVE INTEGRATED POWERTRAIN CONTROL   GMNA GP-308900-CN-NP   PTE  
200810099436.5   08 May 2008   101303099   12 Nov 2008       BANJO JOINT
ASSEMBLY WITH BOLT RETENTION FEATURE AND METHOD OF PREPARING THE ASSEMBLY   GMNA
GP-309088-CN-NP   PTH   200810099127.8   09 May 2008   101303603   12 Nov 2008  
    APPARATUS, SYSTEM, AND METHOD FOR SIMULATING OUTPUTS OF A RESOLVER TO TEST
MOTOR-RESOLVER SYSTEMS   GMNA GP-308710-CN-NP   PTE   200710101165.8   09 May
2007   101303702   12 Nov 2008       RAPID ENGINE MAPPING AND MODELING   GMNA
2001P09642 DE   CC-8070   10130425.0-16   23 Jun 2001   10130425   02 Jan 2003  
    Anordnung zweier hintereinander angeordneter Fahrzeugsitze zur Bildung eines
ebenen Laderaumes   GME 2001P09643 DE   CC-8070   10130430.7-16   23 Jun 2001  
10130430   02 Jan 2003       Anordnung zur Bildung eines ebenen Laderaumes durch
Klappen eines Fahrzeugsitzes   GME GP-305494-CN-PCT   RD   200680035252.1   19
Jul 2006   101304799   12 Nov 2008       REDUCTION OF NOX EMISSIONS USING A
STAGED SILVER/ALULMINA CATALYST SYSTEM   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

GP-306653-CN-PCT   RD   200680038352.X   19 Jul 2006   101305208   12 Nov 2008  
    ELECTRICALLY VARIABLE TRANSMISSION HAVING THREE PLANETARY GEAR SETS WITH TWO
FIXED INTERCONNECTIONS   GMNA GP-308675-CN-NP   NAPD   200810096298.5   08 May
2008   101306640   19 Nov 2008       ROD PASS THROUGH FOR VEHICLE DOOR   GMNA
GP-308537-CN-NP   NAPD   200810095687.6   07 May 2008   101306668   19 Nov 2008
      END FORMED ROOF DITCH MOLDING   GMNA GP-308702-CN-NP   PTE  
200810099001.0   08 May 2008   101306684   19 Nov 2008       CAM PHASER
COMPENSATION IN A HYBRID VEHICLE SYSTEM   GMNA P000034-CN-NP   PTE  
200810099570.5   15 May 2008   101306685   19 Nov 2008       HYBRID COLD START
STRATEGY USING ELECTRICALLY HEATED CATALYST   GMNA GP-309158-CN-NP   PTE  
200810099573.9   15 May 2008   101307413   19 Nov 2008       ELECTRICALLY HEATED
PARTICULATE FILTER RESTART STRATEGY   GMNA GP-309177-CN-NP   PTH  
200810099569.2   15 May 2008   101307708   19 Nov 2008       HYBRID HC ABSORBER
/ EHC PZEV EXHAUST ARCHITECTURE   GMNA GP-308837-CN-NP   PTE   200810099473.6  
14 May 2008   101307710   19 Nov 2008       EXHAUST MOUNTING SYSTEM   GMNA
GP-309157-CN-NP   PTE   200810099571.X   15 May 2008   101307711   19 Nov 2008  
    ELECTRICALLY HEATED PARTICULATE FILTER PROPAGATION SUPPORT METHODS AND
SYSTEMS   GMNA GP-309161-CN-NP   PTE   200810099572.4   15 May 2008   101307712
  19 Nov 2008       ELECTRICALLY HEATED PARTICULATE FILTER PREPARATION METHODS
AND SYSTEMS   GMNA GP-308840-CN-NP   PTE   200810097122.1   14 May 2008  
101307726   19 Nov 2008       ELECTRONIC THROTTLE CONTROL REMEDIAL ACTION
DESENSITIZATION   GMNA GP-308961-CN-NP   PTE   200810099559.9   15 May 2008  
101307737   19 Nov 2008       FAST FUEL ADJUSTMENT SYSTEM DIAGNOSTIC SYSTEMS AND
METHODS   GMNA GP-308565-CN-NP   PTE   200810005078.7   31 Jan 2008   101307739
  19 Nov 2008       METHOD AND APPARATUS FOR MONITORING AN INTAKE AIR FILTER  
GMNA GP-309344-CN-NP   PTH   200810100228.2   13 May 2008   101308181   19 Nov
2008       APPARATUS AND MEHTODS FOR DIAGNOSING MOTOR-RESOLVER SYSTEM FAULTS  
GMNA P001906-CN-NP   FCAR   200810213807.8   08 Sep 2008   101308424   11 Mar
2009       FUEL CELL BIPOLAR PLATE EXIT FOR IMPROVED FLOW DISTRIBUTION AND
FREEZE COMPATIBILITY   GMNA GP-309426-CN-NP   RDFC   200810100352.9   03 Apr
2008   101308934   19 Nov 2008       REMOVAL OF NON-CONDUCTIVE HYDROPHILIC
COATINGS FROM LANDS OF FUEL CELL BIPOLAR PLATES   GMNA P001397-CN-NP   RD  
200810127717.7   16 May 2008   101309019   19 Nov 2008       HIGH EFFICIENCY
GENERATOR   GMNA GP-308951-CN-NP   PTE   200810099079.2   16 May 2008  
101309024   19 Nov 2008       CONCENTRATED WINDING MACHINE WITH MAGNETIC SLOT
WEDGES   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

GP-307012-CN-NP   ATC   200810097126.X   14 May 2008   101309050   19 Nov 2008  
    BIDIRECTIONAL NO LOAD CONTROL WITH OVERSHOOT PROTECTION   GMNA
GP-309151-CN-NP   NAPD   200810097131.0   14 May 2008   101311013   26 Nov 2008
      PASSIVE WATER MANAGEMENT TROUGH FOR A VEHICLE DOOR AND METHOD   GMNA
GP-308721-CN-NP   PTH   200810097120.2   14 May 2008   101311039   26 Nov 2008  
    HIGH VOLTAGE INTERLOCK CONNECTION   GMNA GP-308337-CN-NP   PTH  
200810097129.3   14 May 2008   101311049   26 Nov 2008       CONTROL
ARCHITECTURE AND METHOD TO EVALUATE ENGINE OFF OPERATION OF A HYBRID POWERTRAIN
SYSTEM OPERATING IN A CONTINUOUSLY VARIABLE MODE   GMNA GP-308722-CN-NP   RD  
200810099433.1   08 May 2008   101311052   26 Nov 2008       HOOD ELEVATION
SYSTEM   GMNA GP-307275-CN-NP   RD   200810095   06 Mar 2008   101311485   26
Nov 2008       ACTIVE MATERIAL ENABLED SELF-PRESENTING GRAB HANDLES   GMNA
GP-307426-CN-NP   NAPD   200810107970.6   21 May 2008   101311490   26 Nov 2008
      OBSTRUCTION DETECTION DEVICE FOR VEHICLE DOOR AND METHOD   GMNA
GP-309163-CN-NP   PTE   200810099566.9   15 May 2008   101311506   26 Nov 2008  
    ELECTRICALLY HEATED PARTICULATE FILTER REGENERATION METHODS AND SYSTEMS FOR
HYBRID VEHICLES   GMNA P000547-CN-NP   PTE   200810100515.3   20 May 2008  
101311537   26 Nov 2008       TAPERED ROTOR ASSEMBLIES FOR A SUPERCHARGER   GMNA
P000550-CN-NP   PTE   200810108509.2   19 May 2008   101311538   26 Nov 2008    
  HOUSING FOR A SUPERCHARGER ASSEMBLY   GMNA GP-309132-CN-NP   PTTA  
200810100514.9   39588   101311579   39778       NINE OR TEN SPEED SPLIT CLUTCH
COUNTERSHAFT AUTOMATIC TRANSMISSION   GMNA P001210-CN-NP   PTT   200810092954.4
  18 Apr 2008   101311580   26 Nov 2008       8-SPEED TRANSMISSION   GMNA
P001051-CN-NP   PTT   200810096661.3   28 Mar 2008   101311581   26 Nov 2008    
  EIGHT SPEED AUTOMATIC TRANSMISSION   GMNA P000352-CN-NP   PTT   200810100689.X
  20 May 2008   101311582   26 Nov 2008       8-SPEED TRANSMISSION   GMNA
GP-308940-CN-NP   PTT   200810108710.0   20 May 2008   101311583   26 Nov 2008  
    MULTI-SPEED TRANSMISSION   GMNA GP-305732-CN-NP   FCAR   200810109118.2   23
May 2008   101312249   26 Nov 2008       JOINING BIPOLAR PLATES USING LOCALIZED
ELECTRICAL NODES   GMNA GP-307485-CN-PCT   RD   200680043811.3   22 Sep 2006  
101312873   26 Nov 2008       REVERSIBLY DEPLOYABLE AIRFLOW CONTROL DEVICE  
GMNA GP-307798-CN-PCT   RD   200680043888.0   20 Nov 2006   101313134   26 Nov
2008       METHOD AND APPARATUS TO CONTROL COMBUSTION IN A MULTI-CYLINDER
HOMOGENEOUS CHARGE COMPRESSION-IGNITION ENGINE   GMNA GP-305415-CN-PCT   RD  
200680043925.8   25 Sep 2006   101313199   26 Nov 2008       OPTIMAL ROUTE
CALCULATION BASED UPON COHORT ANALYSIS   GMNA GP-309051-CN-NP   NAPD  
20081027392.2   29 May 2008   101314348   03 Dec 2008       ROTATABLY-MOUNTABLE
BUMPER AND METHOD FOR CUSHIONING CONTACT BETWEEN A VEHICLE HOOD AND GRILL   GMNA
P000466-CN-NP   PTE   200810110048.2   29 May 2008   101315038   03 Dec 2008    
  HYDRAULIC CONTROL SYSTEM FOR A SWITCHING VALVE TRAIN   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

P001328-CN-NP   PTE   200810098742.7   30 May 2008   101315039   03 Dec 2008    
  ELECTRICALLY HEATED DPF/SCR 2-WAY SYSTEM   GMNA GP-309341-CN-NP   PTE  
20081019575.1   02 Jun 2008   101315050   03 Dec 2008       FUEL RECOVERY SYSTEM
FOR INTERNAL COMBUSTION ENGINES   GMNA P001802-CN-NP   PTT   200810110045.9   29
May 2008   101315118   03 Dec 2008       MULTI-SPEED AUTOMATIC TRANSMISSION  
GMNA GP-309238-CN-NP   PTT   200810110049.7   29 May 2008   101315119   03 Dec
2008       EIGHT SPEED TRANSMISSION   GMNA P001018-CN-NP   ATC   200810109576.6
  02 Jun 2008   101316078   03 Dec 2008       METHOD AND SYSTEM FOR OPERATING A
MOTOR TO REDUCE NOISE IN AN ELECTRIC VEHICLE   GMNA P000448-CN-NP    
200810109573.2   02 Jun 2008   101316094   03 Dec 2008       APPARATUS, SYSTEMS,
AND METHODS FOR REDUCING VOLTAGE SOURCE INVERTER LOSSES   GMNA GP-307257-CN-PCT
  RD   200680044450.4   03 Oct 2006   101316746   03 Dec 2008       FUEL
REFORMING ESTIMATION IN HCCI ENGINES   GMNA GP-305417-CN-PCT   RD  
200680044106.5   25 Sep 2006   101317168   03 Dec 2008       METHOD AND
APPARATUS FOR REPORTING ROAD CONDITIONS   GMNA GP-308698-CN-NP   PTH  
200810097119.X   14 May 2008   101318458   10 Dec 2008       CONTROL OF
TURBOCHARGER LUBRICATION FOR HYBRID ELECTRIC VEHICLE   GMNA GP-307731-CN-NP  
PTT   200810099139.0   12 May 2008   101318459   10 Dec 2008       HYBRID
POWERTRAIN WITH AN ENGINE INPUT CLUTCH AND METHOD OF CONTROL   GMNA
GP-308909-CN-NP   PTH   200810099146.0   12 May 2008   101318475   10 Dec 2008  
    SIMPLIFIED AUTOMATIC DISCHARGE FUNCTION FOR VEHICLES   GMNA GP-308573-CN-NP
  RD   200810108266.2   05 Jun 2008   101318572   10 Dec 2008      
RECONFIGURABLE CONTAINER AND METHODS OF FABRICATION AND USE THEREOF   GMNA
P000378-CN-NP   PTE   200710164690.4   21 Dec 2007   101319291   10 Dec 2008    
  CAST IRONS FOR HIGH TEMPERATURE USE   GMNA GP-308641-CN-NP   RD  
200810131432.0   05 Jun 2008   101319639   10 Dec 2008       METHOD AND
APPARATUS FOR CONTROLLING IGNITION TIMING IN A COMPRESSION-IGNITION ENGINE
OPERATING IN AN AUTO-IGNITION MODE   GMNA GP-306944-CN-NP   PTE   200810086445.0
  12 Mar 2008   101319647   10 Dec 2008       ENGINE KNOCK CONTROL FOR
TURBOCHARGED ENGINES   GMNA P000742-CN-NP   RD   200810128766.2   14 Mar 2008  
101319665   10 Dec 2008       ACTIVE MATERIALS ACTUATOR WITH RESET CAPABILITY  
GMNA P001042-CN-NP   PTT   200810088400.7   03 Apr 2008   101319704   10 Dec
2008       8-SPEED TRANSMISSION   GMNA P001732-CN-NP   PTT   200810108346.8   03
Jun 2008   101319705   10 Dec 2008       10-SPEED TRANSMISSION   GMNA
P000362-CN-NP   PTT   200810108348.7   03 Jun 2008   101319706   10 Dec 2008    
  8-SPEED TRANSMISSION   GMNA P001731-CN-NP   PTT   200810108349.1   03 Jun 2008
  101319707   10 Dec 2008       8-SPEED TRANSMISSION   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

P001710-CN-NP   PTT   200810108388.1   06 Jun 2008   101319708   10 Dec 2008    
  EIGHT SPEED AUTOMATIC TRANSMISSION WITH DUAL AREA CLUTCH PISTON   GMNA
P001649-CN-NP   PTT   200810108390.9   06 Jun 2008   101319709   10 Dec 2008    
  MULTI-SPEED TRANSMISSION   GMNA P001698-CN-NP   PTT   200810108391.3   06 Jun
2008   101319710   10 Jan 2009       MULTI-SPEED TRANSMISSION   GMNA
P001685-CN-NP   PTT   200810108392.8   06 Jun 2008   101319711   10 Dec 2008    
  MULTI-SPEED TRANSMISSION   GMNA P001674-CN-NP   PTT   200810108988.8   04 Jun
2008   101319712   10 Dec 2008       MULTI-SPEED TRANSMISSION   GMNA
P001650-CN-NP   PTT   200810108989.2   04 Jun 2008   101319713   10 Dec 2008    
  MULTI-SPEED TRANSMISSION   GMNA P001730-CN-NP   PTT   200810109414.2   03 Jun
2008   101319714   10 Dec 2008       8-SPEED TRANSMISSION   GMNA GP-306133-CN-NP
  PTTA   200810109416.1   39602   101319715   39792       SEVEN SPEED
TRANSMISSION WITH SIX TORQUE-TRANSMITTING MECHANISMS AND THREE PLANETARY GEAR
SETS   GMNA P001733-CN-NP   PTT   200810109425.0   03 Jun 2008   101319716   10
Dec 2008       8-SPEED TRANSMISSION   GMNA P001648-CN-NP   PTT   200810109707.0
  06 Jun 2008   101319717   10 Dec 2008       MULTI-SPEED TRANSMISSION   GMNA
GP-308443-CN-NP   RD   200810108262.4   05 Jun 2008   101319750   10 Dec 2008  
    TUNABLE IMPEDANCE LOAD-BEARING STRUCTURES   GMNA GP-308356-CN-NP   RD  
200810108271.3   05 Jun 2008   101320047   10 Dec 2008       GPS ASSISTED
VEHICULAR LONGITUDINAL VELOCITY DETERMINATION   GMNA GP-309191-CN-NP   RD  
200810108270.9   05 Jun 2008   101320089   10 Dec 2008       RADAR, LIDAR AND
CAMERA ENHANCED METHODS FOR VEHICLE DYNAMICS ESTIMATION   GMNA GP-307569-CN-PCT
  RD   200680044949.5   03 Oct 2006   101321939   10 Dec 2008       FUEL
ADAPTATION IN A HOMOGENEOUS CHARGE COMPRESSION IGNITION ENGINE   GMNA
GP-307272-CN-PCT   RD   200680045331.0   17 Oct 2006   101321971   10 Dec 2008  
    ELECTRICALLY VARIABLE TRANSMISSION HAVING THREE PLANETARY GEARSETS, FOUR
FIXED INTERCONNECTIONS, AND CLUTCHED INPUT   GMNA GP-307284-CN-PCT   RD  
200680045320.2   28 Nov 2006   101322120   10 Dec 2008       IN-VEHICLE
DETERMINATION OF THE RELATIVE CENTER OF GRAVITY HEIGHT   GMNA 2001P09648 DE  
CC-8017   10132221.6-34   03 Jul 2001   10132221   23 Jan 2003       Elektrische
Verbindungseinrichtung für einen Energiespeicher eines Kraftfahrzeugs mit einem
Bordnetz oder einer externen Spannungsquelle   GME GP-309325-CN-NP   NAPD  
200810130208.X   16 Jun 2008   101323241   17 Dec 2008       VEHICLE DOOR SEAL
VENTING SYSTEM AND METHOD   GMNA GP-308957-CN-NP   PTE   200810098744.6   30 May
2008   101324199   17 Dec 2008       CONSERVATION OF ENERGY CATALYST MONITOR
FILED   GMNA GP-309162-CN-NP   PTE   200810108389.6   06 Jun 2008   101324200  
17 Dec 2008       ELECTRICALLY HEATED PARTICULATE FILTER DIAGNOSTIC SYSTEMS AND
METHODS   GMNA GP-308179-CN-NP   FCAR   200810131458.5   13 Jun 2008   101325261
  17 Dec 2008       METHOD FOR FUEL CELL STARTUP WITH UNIFORM HYDROGEN FLOW  
GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

GP-308684-CN-NP   FCAR   200810098578.X   22 May 2008   101325263   17 Dec 2008
      RECOVERY OF INERT GAS FROM A FUEL CELL EXHAUST SYSTEM   GMNA P000005-CN-NP
  PTH   200810109624.1   06 Jun 2008   101325348   17 Dec 2008       PERMANENT
MAGNET MOTORS WITH REDUCED TORQUE RIPPLE AND METHODS FOR DESIGNING THE SAME  
GMNA GP-308960-CN-NP   PTE   200810109626.0   06 Jun 2008   101325350   17 Dec
2008       MULTI-LAYER MAGNET ARRANGEMENT IN A PERMANENT MAGNET MACHINE FOR A
MOTORIZED VEHICLE   GMNA P000195-CN-NP   ATC   200810125519.7   10 Jun 2008  
101325381   17 Dec 2008       TWO-SOURCE INVERTER   GMNA P000145-CN-NP   ATC  
200810109616.7   06 Jun 2008   101325395   17 Dec 2008       METHOD AND SYSTEM
FOR TORQUE CONTROL IN PERMANENT MAGNET MACHINES   GMNA GP-306638-CN-PCT   RD  
200680046100.1   17 Oct 2006   101326425   17 Dec 2008       SPEED CONTROL
METHOD FOR VEHICLE APPROACHING AND TRAVELING ON A CURVE   GMNA GP-307255-CN-PCT
  RD   200680046110.5   17 Oct 2006   101326511   17 Dec 2008       METHODS FOR
DETECTING OR PREDICTING VEHICLE CUT-INS   GMNA GP-308542-CN-NP   RD  
200810108264.3   05 Jun 2008   101327767   24 Dec 2008       METHOD AND
APPARATUS FOR POSITIONING A MOTOR ACTUATED VEHICLE ACCESSORY   GMNA
GP-309168-CN-NP   RD   200810108263.9   05 Jun 2008   101327796   24 Dec 2008  
    METHOD AND APPARATUS FOR REAR CROSS TRAFFIC COLLISION AVOIDANCE   GMNA
GP-309200-CN-NP   PTCS   200810109715.5   06 Jun 2008   101327797   24 Dec 2008
      CRUISE CONTROL INTERACTION WITH DRIVER COMMANDED SPEED RESET   GMNA
P000235-CN-NP   NAPD   200810125366.6   20 Jun 2008   101328777   24 Dec 2008  
    AIR SPRING FOR VEHICLE CLOSURE   GMNA GP-308871-CN-NP   PTE   200810125323.8
  18 Jun 2008   101328819   24 Dec 2008       ROCKER ARM ASSEMBLY   GMNA
P000775-CN-NP   PTTA   200810091012.4   39546   101328969   39806       METHOD
OF SELECTING A TRANSMISSION SHIFT SCHEDULE   GMNA 2001P09647 DE   CC-6320  
10132969.5-56   06 Jul 2001   10132969   30 Jan 2003       Unterbodenabdeckung  
GME GP-307134-CN-NP   ATC   200810109708.5   06 Jun 2008   101330079   24 Dec
2008       SEMICONDUCTOR SUBASSEMBLIES WITH INTERCONNECTS AND METHODS FOR
MANUFACTURING THE SAME   GMNA P000082-CN-NP   FCAR   200810144656.5   16 Jun
2008   101330154   24 Dec 2008       COMPREHENSIVE METHOD FOR TRIGGERING ANODE
BLEED EVENTS IN A FUEL CELL SYSTEM   GMNA P000100-CN-NP   FCAR   200810144696.X
  16 Jun 2008   101330155   24 Dec 2008       ANODE BLEED CONTROL STRATEGY FOR
IMPROVED WATER MANAGEMENT AND HYDROGEN UTILIZATION   GMNA P000036-CN-NP   PTE  
200810092852.2   04 May 2008   101330238   24 Dec 2008       MULTIPLE WINDING
ELECTRIC MACHINE   GMNA GP-309314-CN-NP   ATC   200810109613.3   06 Jun 2008  
101330251   24 Dec 2008       PROTECTION FOR PERMANENT MAGNET MOTOR CONTROL
CIRCUITS   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

P000899-CN-NP   ATC   200810125522.9   10 Jun 2008   101330272   24 Dec 2008    
  OIL PUMP SYSTEMS AND METHODS FOR PREVENTING TORQUE OVERLOAD IN MOTORS OF OIL
PUMP SYSTEMS   GMNA GP-309084-CN-NP   NAPD   200810129331.X   26 Jun 2008  
101332754   31 Dec 2008       EVAPORATOR CORE DRYING SYSTEM   GMNA
GP-308778-CN-NP   NAPD   200810130634.3   25 Jun 2008   101332790   31 Dec 2008
      AUTOMOTIVE BODY AND TRIM ASSEMBLY WITH COMPLEMENTARY LOCATING AND
POSITIONING FEATURES AND METHOD OF ASSEMBLING SAME   GMNA P000447-CN-NP   PTE  
200810128899.X   24 Jun 2008   101332794   31 Dec 2008       LUBRICATION SYSTEM
AND OIL COOLER WITH BYPASS   GMNA GP-309225-CN-NP   PTCS   200810109716.X   06
Jun 2008   101332819   31 Dec 2008       CRUISE CONTROL INTERACTION WITH
DECELERATION FUEL CUTOFF   GMNA P000229-CN-NP   PTE   200810128537.0   27 Jun
2008   101333947   31 Dec 2008       VALVE TRAIN WITH OVERLOAD FEATURES   GMNA
GP-308550-CN-NP   PTE   200810129528.3   30 Jun 2008   101333954   31 Dec 2008  
    CONTROL ORIENTED MODEL FOR LNT REGENERATION   GMNA P000545-CN-NP   PTE  
200810130636.2   25 Jun 2008   101334025   31 Dec 2008       LIQUID-COOLED ROTOR
ASSEMBLY FOR A SUPERCHARGER   GMNA P000106-CN-NP   PTTA   200810128554.4   39626
  101334058   39813       PINCH BOLT - SPLIT HUB ATTACHMENT ASSEMBLY   GMNA
GP-309247-CN-NP   PTT   200810128560.X   27 Jun 2008   101334089   31 Dec 2008  
    SILENT CHAIN WITH ASYMMETRIC INVOLUTE PROFILE   GMNA P002040-CN-NP   PTT  
200810127460.5   26 Jun 2008   101334094   31 Dec 2008       EIGHT SPEED
TRANSMISSION WITH PLANETARY AND LAYSHAFT GEARING   GMNA GP-308903-CN-NP   PTT  
200810129381.8   25 Jun 2008   101334095   31 Dec 2008       MULTI-SPEED
TRANSMISSION   GMNA P000297-CN-NP   PTTA   200810128548.9   39626   101334102  
39813       CENTRIFUGE AND VENTING SYSTEM FOR A TRANSMISSION   GMNA
P000575-CN-NP   PTT   200810128582.6   27 Jun 2008   101334103   31 Dec 2008    
  HYDRUALIC FEED SYSTEM FOR A TRANSMISSION   GMNA GP-309378-CN-NP   PTT  
200810129527.9   30 Jun 2008   101334105   31 Dec 2008       ONE WAY CLUTCH AND
SYNCHRONIZER ASSEMBLY   GMNA GP-307815-CN-NP   PTE   20081003795.6   23 Jan 2008
  101334107   31 Dec 2008       COMMANDED CLUTCH DIAGNOSITC FOR HYBRID VEHICLES
  GMNA GP-309299-CN-NP   PTT   200810109625.6   06 Jun 2008   101334108   31 Dec
2008       INPUT BRAKE ASSEMBLY   GMNA GP-309015-CN-NP   PTE   200810127372.5  
26 Jun 2008   101334304   31 Dec 2008       MULTIPLE PATH AIR MASS FLOW SENSOR
ASSEMBLY   GMNA GP-307132-CN-NP   ATC   200810109615.2   06 Jun 2008   101334679
  31 Dec 2008       TEMPERATURE SENSING ARRANGEMENTS FOR POWER ELECTRONIC
DEVICES   GMNA GP-304218-CN-NP   FCAR   200810129332.4   39625   101335357  
39813       LOW ELECTRICAL RESISTANCE BIPOLAR PLATE-DIFFUSION MEDIA ASSEMBLY  
GMNA GP-303355-CN-PCD   FCAR   200810127207.X   38324   101335361   39813      
ULTRA SHORT HIGH PRESSURE GRADIENT FLOW PATH FLOW FIELD   GMNA GP-309164-CN-NP  
PTH   200810129529.8   30 Jun 2008   101335478   31 Dec 2008       SYSTEMS AND
METHODS TO EVALUATE PERMANENT MAGNET MOTORS   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

GP-309054-CN-NP   ATC   200810129530.0   30 Jun 2008   101335494   31 Dec 2008  
    METHOD AND APPARATUS FOR CONTROLLING ASYNCHRONOUS MOTORS   GMNA 2001P09651
DE   CC-8017   10133761.2-34   11 Jul 2001   10133761   30 Jan 2003      
Verfahren und Vorrichtung zur virtuellen Lagebestimmung eines Fahrzeugaufbaus  
GME GP-303644-CN-NP   RD   200580006176.7   38379   101341090   39820      
MIXED HYDROGEN GENERATION MATERIAL   GMNA GP-306515-CN-PCT   RD   200680040231.9
  19 Jul 2006   101341374   07 Jan 2009       METHOD OF ASSISTING DRIVER TO
NEGOTIATE A ROADWAY   GMNA GP-309185-CN-NP   NAPD   200810137921.7   11 Jul 2008
  101342919   14 Jan 2009       ENERGY-ABSORBING VEHICLE HOOD   GMNA
P000674-CN-NP   NAPD   200810136159.0   10 Jul 2008   101343968   14 Jan 2009  
    SELF-ENGAGING ROD RETAINING CLIP   GMNA P001559-CN-NP   PTE   200810129330.5
  26 Jun 2008   101344027   14 Jan 2009       ASH REDUCTION SYSTEM USING
ELECTRICALLY HEATED PARTICULATE MATTER FILTER   GMNA P001218-CN-NP   RD  
200810214725.5   14 Jul 2008   101344054   14 Jan 2009       EVAPORATIVE
EMISSION CONTROL IN BATTERY POWERED VEHICLE WITH GASOLINE ENGINE POWERED
GENERATOR   GMNA P001827-CN-NP   PTT   200810128377.X   10 Jul 2008   101344141
  14 Jan 2009       MULTI-SPEED TRANSMISSION   GMNA P001782-CN-NP   PTT  
200810128386.9   08 Jul 2008   101344142   14 Jan 2009       9-SPEED
TRANSMISSION   GMNA P001789-CN-NP   PTT   200810128389.2   08 Jul 2008  
101344143   14 Jan 2009       10-SPEED TRANSMISSION   GMNA P001911-CN-NP   PTT  
200810128390.5   08 Jul 2008   101344144   14 Jan 2009       8-SPEED
TRANSMISSION   GMNA P001870-CN-NP   PTT   200810128391.X   08 Jul 2008  
101344145   14 Jan 2009       8-SPEED TRANSMISSION   GMNA P001826-CN-NP   PTT  
200810130363.1   10 Jul 2008   101344146   14 Jan 2009       MULTI-SPEED
TRANSMISSION   GMNA P001936-CN-NP   PTT   200810130365.0   10 Jul 2008  
101344147   14 Jan 2009       MULTI-SPEED TRANSMISSION   GMNA P001989-CN-NP  
PTT   200810130367.X   10 Jul 2008   101344148   14 Jan 2009       MULTI-SPEED
TRANSMISSION   GMNA P001792-CN-NP   PTT   200810131417.6   08 Jul 2008  
101344149   14 Jan 2009       8-SPEED TRANSMISSION   GMNA P001910-CN-NP   PTT  
200810131615.2   09 Jul 2008   101344150   14 Jan 2009       8-SPEED
TRANSMISSION   GMNA P001934-CN-NP   PTT   200810131616.7   09 Jul 2008  
101344151   14 Jan 2009       MULTI-SPEED TRANSMISSION   GMNA P002019-CN-NP  
PTT   200810131618.6   09 Jul 2008   101344152   14 Jan 2009       MULTI-SPEED
TRANSMISSION   GMNA P001783-CN-NP   PTT   200810131620.3   09 Jul 2008  
101344153   14 Jan 2009       9-SPEED TRANSMISSION   GMNA P001853-CN-NP   PTT  
200810133863.0   09 Jul 2008   101344154   14 Jan 2009       MULTI-SPEED
TRANSMISSION   GMNA P001786-CN-NP   PTT   200810137691.4   07 Jul 2008  
101344155   14 Jan 2009       10-SPEED TRANSMISSION   GMNA P001784-CN-NP   PTT  
200810137692.9   07 Jul 2008   101344156   14 Jan 2009       9-SPEED
TRANSMISSION   GMNA P001785-CN-NP   PTT   200810137693.3   07 Jul 2008  
101344157   14 Jan 2009       9-SPEED TRANSMISSION   GMNA P001912-CN-NP   PTT  
200810137923.6   11 Jul 2008   101344158   14 Jan 2009       MULTI-SPEED
TRANSMISSION   GMNA P001805-CN-NP   PTT   200810137934.4   11 Jul 2008  
101344159   14 Jan 2009       MULTI-SPEED TRANSMISSION   GMNA P001596-CN-NP  
MAN   200810137933.X   11 Jul 2008   101345009   14 Jan 2009       MODULAR AND
CONFIGURABLE DISPLAY DEVICE   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

GP-307133-CN-NP   ATC   200810110071.1   30 May 2008   101345223   14 Jan 2009  
    SEMICONDUCTOR DEVICES WITH LAYERS HAVING EXTENDED PERIMETERS FOR IMPROVED
COOLING AND METHODS FOR COOLING SEMICONDUCTOR DEVICES   GMNA GP-309111-CN-NP  
RD   200810099073.5   16 May 2008   101345300   14 Jan 2009       LITHIUM
HYDRIDE NEGATIVE ELECTRODE FOR RECHARGEABLE LITHIUM BATTERIES   GMNA
GP-308867-CN-NP   FCAR   200810136103.5   09 Jul 2008   101345320   14 Jan 2009
      CONTROL METHOD FOR COLD FUEL CELL SYSTEM OPERATION   GMNA P001441-CN-NP  
ATC   200810128496.5   27 Jun 2008   10134551   14 Jan 2009       SYSTEMS AND
METHODS FOR OPERATING Z-SOURCE INVERTER INDUCTORS IN A CONTINUOUS CURRENT MODE  
GMNA GP-307332-CN-PCT   RD   200680049018.4   01 Nov 2006   101346690   14 Jan
2009       ENHANCED ENGINE STOP-START SYSTEM   GMNA GP-308719-CN-NP   NAPD  
200810131536.1   16 Jul 2008   101348073   21 Jan 2009       INTEGRATED VEHICLE
COOLING SYSTEM   GMNA GP-309403-CN-NP   PTT   200810137784.7   18 Jul 2008  
101348076   21 Jan 2009       SELF-ALIGNING DETENT SPRING ASSEMBLY   GMNA
P001897-CN-NP   ATC   200810214742.9   17 Jul 2008   101348101   21 Jan 2009    
  INTERFACE ASSEMBLIES FOR USE WITH INVERTERS OF VEHICLES   GMNA P001894-CN-NP  
ATC   200810214743.3   17 Jul 2008   101348102   21 Jan 2009       VEHICLE
ELECTRIC CURRENT CONNECTOR ASSEMBLY WITH ELECTRIC CURRENT SENSORS   GMNA
P001895-CN-NP   ATC   200810214767.9   17 Jul 2008   101348103   21 Jan 2009    
  MULTIPLE USE ELECTRIC CURRENT CONNECTOR ASSEMBLY FOR VEHICLES   GMNA
P001538-CN-NP   PTE   200810131971.4   02 Jul 2008   101349180   21 Jan 2009    
  THERMAL DETECTION AND PROTECTION OF VEHICLE HARDWARE   GMNA GP-308963-CN-NP  
RD   200810096386.5   27 Mar 2008   101349313   21 Jan 2009       BRAKE PAD
PROGNOSIS SYSTEM   GMNA P000094-CN-NP   PTTA   200810137777.7   39647  
101349327   39834       COUNTERSHAFT CLUTCH AND GEAR ASSEMBLY   GMNA
P001881-CN-NP   PTT   200810131619.0   09 Jul 2008   101349328   21 Jan 2009    
  8-SPEED TRANSMISSION   GMNA P000608-CN-NP   PTT   200810133447.0   18 Jul 2008
  101349329   21 Jan 2009       8-SPEED TRANSMISSION   GMNA P000364-CN-NP   PTT
  200810133448.5   18 Jul 2008   101349330   21 Jan 2009       8-SPEED
TRANSMISSIONS   GMNA P000351-CN-NP   PTT   200810133449.X   18 Jul 2008  
101349331   21 Jan 2009       8-SPEED TRANSMISSION   GMNA P000371-CN-NP   PTT  
200810133452.1   18 Jul 2008   101349332   21 Jan 2009       8-SPEED
TRANSMISSIONS   GMNA P001864-CN-NP   PTT   200810133453.6   18 Jul 2008  
101349333   21 Jan 2009       8-SPEED TRANSMISSION   GMNA P000573-CN-NP   PTT  
200810133460.6   17 Jul 2008   101349334   21 Jan 2009       MULTI-SPEED
TRANSMISSION   GMNA P000342-CN-NP   PTT   200810133461.0   17 Jul 2008  
101349335   21 Jan 2009       8-SPEED TRANSMISSIONS   GMNA P001859-CN-NP   PTT  
200810134106.5   15 Jul 2008   101349336   21 Jan 2009       MULTI-SPEED
TRANSMISSION   GMNA GP-309428-CN-NP   PTT   200810131665.0   21 Jul 2008  
101349341   21 Jan 2009       ADAPTER RING FOR TRANSMISSION PUMP ASSEMBLY TO
ENGINE CONNECTION   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

P000038-CN-NP   PTE   200810214760.7   18 Jul 2008   101349905   21 Jan 2009    
  DUAL CORE ARCHITECTURE OF A CONTROL MODUCLE OF AN ENGINE   GMNA
GP-307011-CN-NP   FCAR   200810131976.7   02 Jul 2008   101350411   21 Jan 2009
      BIPOLAR PLATE WITH MICROGROOVES FOR IMPROVED WATER TRANSPORT   GMNA
P000839-CN-NP   FCAE   200810137975.3   17 Jul 2008   101350422   21 Jan 2009  
    METHOD FOR OPTIMIZING DIFFUSION MEDIA WITH SPATIALLY VARYING MASS TRANSPORT
RESISTANCE   GMNA GP-306496-CN-PCT   RD   200680050330.5   03 Oct 2006  
101351568   21 Jan 2009       LI-B-MG-X SYSTEM FOR REVERSIBLE HYDROGEN STORAGE  
GMNA GP-307716-CN-PCT   RD   200680050199.2   17 Oct 2006   101351632   21 Jan
2009       METHOD AND APPARATUS FOR OPERATING A SPARK-IGNITED DIRECT FUEL
INJECTION ENGINE   GMNA GP-306394-CN-PCT   FCAR   200680042961.2   16 Nov 2006  
101351910   21 Jan 2009       METHOD OF MAKING A MEMBRANE ELECTRODE ASSEMBLY
COMPRISING A VAPOR BARRIER LAYER, A GAS DIFFUSION LAYER, OR BOTH   GMNA
P001990-CN-NP   RD   200810215422.5   24 Jul 2008   101353060   28 Jan 2009    
  ENERGY-ABSORBING VEHICLE HOOD ASSEMBLY WITH CUSHION INNER STRUCTURE   GMNA
GP-308491-CN-NP   RD   200810215490.1   24 Jul 2008   101353061   28 Jan 2009  
    VEHICLE HOOD WITH SANDWICH INNER STRUCTURE   GMNA P001727-CN-NP   PTH  
200810131128.6   28 Jul 2008   101353985   28 Jan 2009       CAM PHASING CONTROL
SYSTEM FOR IMPROVING REGENERATION EFFICIENCY   GMNA GP-309176-CN-NP   PTCS  
200810133496.4   25 Jul 2008   101353989   28 Jan 2009       ADAPTIVE BAROMETRIC
PRESSURE ESTIMATION   GMNA P003669-CN-NP   PTT   200810002903.8   11 Jan 2008  
101354072   28 Jan 2009       MULTI-SPEED TRANSMISSION   GMNA GP-307393-CN-NP  
FCAR   200810133703.6   25 Jul 2008   101355173   28 Jan 2009       MITIGATION
OF MEMBRANE DEGRADATION BY MULTILAYER ELECTRODE   GMNA P002008-CN-NP   PTH  
200810133498.3   25 Jul 2008   101355268   28 Jan 2009       BELT ALTERNATOR
STARTER MOTOR GENERATOR FOR HYBRID VEHICLES   GMNA P001896-CN-NP   ATC  
200810214785.7   17 Jul 2008   101355292   28 Jan 2009       VEHICLE INVERTER
ASSEMBLY WITH COOLING CHANNELS   GMNA P000559-CN-NP   ATC   200810214764.5   25
Jul 2008   101355320   28 Jan 2009       VOLTAGE LINK CONTROL OF A DC-AC BOOST
CONVERTER SYSTEM   GMNA GP-309222-CN-NP   ATC   200810109617.1   06 Jun 2008  
101355332   28 Jan 2009       SINGLE PROCESSOR DUAL MOTOR CONTROL   GMNA
P000294-CN-NP   ATC   200810214724.0   25 Jul 2008   101355341   28 Jan 2009    
  ELECTRIC MOTOR SYSTEMS   GMNA GP-306986-CN-PCT   RD   200680050696.2   03 Oct
2006   101356070   28 Jan 2009       MULTI-MODE ELECTRICALLY VARIABLE
TRANSMISSIONS HAVING TWO PLANETARY GEARSETS WITH ONE FIXED INTERCONNECTION  
GMNA GP-307737-CN-PCT   RD   200680050520.7   03 Oct 2006   101356388   28 Jan
2009       ELECTRICALLY VARIABLE TRANSMISSIONS WITH THREE INTERCONNECTED
GEARSETS   GMNA P001885-CN-NP   ATC   200810214791.2   30 Jul 2008   101357593  
04 Feb 2009       CHARGING ENERGY SOURCES WITH A RECTIFIER USING DOUBLE-ENDED
INVERTER SYSTEM   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

P001922-CN-NP   ATC   200810131187.3   30 Jul 2008   101357594   04 Feb 2009    
  ELECTRIC TRACTION SYSTEM FOR A VEHICLE HAVING A DUAL WINDING AC TRACTION MOTOR
  GMNA P001902-CN-NP   ATC   200810214793.1   30 Jul 2008   101357595   04 Feb
2009       SERIES-COUPLED TWO-MOTOR DRIVE USING DOUBLE-ENDED INVERTER SYSTEM  
GMNA P001903-CN-NP   ATC   200810215423.X   30 Jul 2008   101357596   04 Feb
2009       SYSTEM FOR USING A MULTI-PHASE MOTOR WITH A DOUBLE-ENDED INVERTER
SYSTEM   GMNA P002084-CN-NP   PTT   200810131195.8   30 Jul 2008   101357614  
04 Feb 2009       BALL CHECK VALVE ASSEMBLY FOR VEHICLE POWERTRAIN HYDRAULIC
CONTROL CIRCUIT   GMNA P001063-CN-NP   PTE   200810109221.7   03 Apr 2008  
101357632   04 Feb 2009       TORQUE SPLIT STRATEGY FOR A BELT ALTERNATOR
STRATER (BAS) HYBRID   GMNA P000091-CN-NP   RD   200810215440.3   31 Jul 2008  
101357636   04 Feb 2009       CURVE SPEED CONTROL SYSTEM WITH ADAPTIVE MAP
PREVIEW TIME AND DRIVING MODE SELECTION   GMNA P002293-CN-NP   NAPD  
200810144794.3   01 Aug 2008   101358506   04 Feb 2009       VEHICLE DOOR LOCK
ASSEMBLY   GMNA P000179-CN-NP   PTE   200810129475.5   31 Jul 2008   101358556  
04 Feb 2009       FLEXIBLE FUEL IMPULSE CHARGED ENGINE ASSEMBLY   GMNA
GP-308564-CN-NP   PTE   200810129469.X   31 Jul 2008   101358557   04 Feb 2009  
    OIL COMMUNICATION MANIFOLD FOR AN INTERNAL COMBUSTION ENGINE   GMNA
GP-309337-CN-NP   PTE   200810129480.6   31 Jul 2008   101358558   04 Feb 2009  
    SWITCHABLE VALVETRAIN SYSTEM AND METHOD OF OPERATION   GMNA P000360-CN-NP  
PTT   200810130183.3   31 Jul 2008   101358626   04 Feb 2009       A
TORQUE-TRANSMITTING DEVICE HAVING A DIMPLED FRICTION PLATE   GMNA P000310-CN-NP
  RD   200810145152.5   04 Aug 2008   101358629   04 Feb 2009       INTEGRATED
OPEN AND CLOSED-LOOP CONTROL METHOD FOR ACTIVE ENGINE MOUNTS   GMNA
P000554-CN-NP   PTTA   200810130182.9   39660   101358634   39848      
MULTI-SPEED TRANSMISSION   GMNA P001131-CN-NP   PTT   200810091320.7   03 Apr
2008   101358635   04 Feb 2009       EIGHT SPEED AUTOMATIC TRANSMISSION   GMNA
P000350-CN-NP   PTT   200810129478.9   31 Jul 2008   101358636   04 Feb 2009    
  MULTI-SPEED TRANSMISSION   GMNA P002100-CN-NP   PTT   200810131190.5   30 Jul
2008   101358637   04 Feb 2009       MULTI-SPEED TRANSMISSION   GMNA
P002090-CN-NP   PTT   200810131196.2   30 Jul 2008   101358638   04 Feb 2009    
  10-SPEED TRANSMISSION   GMNA P002096-CN-NP   PTT   200810144261.5   30 Jul
2008   101358639   04 Feb 2009       MULTI-SPEED TRANSMISSION   GMNA
P000390-CN-NP   PTT   200810144262.X   30 Jul 2008   101358640   04 Feb 2009    
  8-SPEED TRANSMISSIONS   GMNA P001863-CN-NP   PTT   200810144269.1   30 Jul
2008   101358641   04 Feb 2009       8-SPEED TRANSMISSION   GMNA P002070-CN-NP  
PTT   200810144277.6   30 Jul 2008   101358642   04 Feb 2009       NINE SPEED
AUTOMATIC TRANSMISSION   GMNA GP-308797-CN-NP   PTT   200810129474.0   31 Jul
2008   101358648   04 Feb 2009       TRANSMISSION HEATER SYSTEM AND METHOD  
GMNA P001820-CN-NP   ATC   200810130169.3   30 Jul 2008   101359879   04 Feb
2009       DISCONTINUOUS PULSE WIDTH MODULATION FOR DOUBLE-ENDED INVERTER SYSTEM
  GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

GP-306747-CN-NP   ATC   200710146474.7   03 Aug 2007   101359892   04 Feb 2009  
    METHOD AND SYSTEM FOR CONTROLLING PERMANENT MAGNET MOTOR DRIVE SYSTEMS  
GMNA GP-306924-CN-PCT   RD   200680050964.0   19 Sep 2006   101360931   04 Feb
2009       AUTOMOTIVE ACCESSORY DRIVE SYSTEM   GMNA P000009-CN-NP   NAPD  
200810129852.5   07 Aug 2008   101363290   11 Feb 2009       FLUSH VEHICLE DOOR
HANDLE   GMNA GP-309156-CN-NP   PTE   200810129855.9   07 Aug 2008   101363348  
11 Feb 2009       ELECTRICALLY HEATED DPF START-UP STRAEGY   GMNA P001000-CN-NP
  PTE   200810161107.9   30 Jun 2008   101363373   11 Feb 2009       METHODS AND
SYSTEMS TO FEEDBACK COORDINATED TORQUE CONTROL SYSTEM INFORMATION   GMNA
GP-309042-CN-NP   RD   200810215489.9   21 Jul 2008   101363375   11 Feb 2009  
    AIRFLOW ESTIMATION METHOD AND APPARATUS FOR INTERNAL COMBUSTION ENGINE  
GMNA GP-309066-CN-NP   RD   200810161106.4   25 Jul 2008   101363378   11 Feb
2009       METHOD AND APPARATUS FOR ENGINE CONTROL DURING AUTO-IGNITION
COMBUSTION   GMNA P002173-CN-NP   PTT   200810144795.8   01 Aug 2008   101363485
  11 Feb 2009       SYNCHRONIZER ACTUATING SYSTEM WITH SELECTIVES   GMNA
P000372-CN-NP   PTT   200810134985.1   06 Aug 2008   101363519   11 Feb 2009    
  MULTI-SPEED TRANSMISSION   GMNA 2007P70988-CN-NP   CC-14013200  
200810146114.1   06 Aug 2008   101363538   11 Feb 2009      
Schaltungs-Getriebe-Einheit   GME GP-309204-CN-NP   PTH   200810133494.5   25
Jul 2008   101364753   11 Feb 2009       ELECTRIC MOTOR POWER CONNECTION
ASSEMBLY   GMNA GP-307154-CN-PCT   RD   200680029098.7   09 Aug 2006   101365537
  11 Feb 2009       ELECTROCATALYST SUPPORTS FOR FUEL CELLS   GMNA P002045-CN-NP
  PTE   200810145981.3   14 Aug 2008   101367021   18 Feb 2009      
ELECTRICALLY HEATED PARTICULATE FILTER WITH REDUCED STRESS   GMNA P001734-CN-NP
  RD   200810168636.1   18 Aug 2008   101367125   18 Feb 2009       CASTING
NOISE-DAMPED, VENTED BRAKE ROTORS WITH EMBEDDED INSERTS   GMNA P000010-CN-NP  
NAPD   200810168637.6   18 Aug 2008   101367354   18 Feb 2009       APPARATUS
FOR MOUNTING AN ARTICLE ASTRIDE FIXED AND MOVABLE BODY COMPONENTS   GMNA
P002208-CN-NP   PTE   200810145985.1   14 Aug 2008   101368496   18 Feb 2009    
  ENGINE AND METHOD OF ASSEMBLING AN ENGINE   GMNA P000546-CN-NP   PTE  
200810145681.5   15 Aug 2008   101368498   18 Feb 2009       POSITIVE CRANKCASE
VENTILATION SYSTEM FOR AN INTERNAL COMBUSTION ENGINE   GMNA P000473-CN-NP   PTE
  200810144988.3   18 Aug 2008   101368505   18 Feb 2009       PISTON SQUIRTER
SYSTEM AND METHOD   GMNA P000126-CN-NP   PTE   200810161192.9   18 Aug 2008  
101368518   18 Feb 2009       FAST ACTIVE FUEL MANAGEMENT REACTIVATION   GMNA
P000216-CN-NP   PTE   200810144983.0   18 Aug 2008   101368521   18 Feb 2009    
  FLEXIBLE FUEL VARIABLE BOOST SUPERCHARGED ENGINE   GMNA P001527-CN-NP   PTE  
200810145682.X   15 Aug 2008   101368523   18 Feb 2009       THERMAL AND
ACOUSTIC VALLEY SHIELD FOR ENGINE BLOCK   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

P000622-CN-NP   PTE   200810144984.5   18 Aug 2008   101368532   18 Feb 2009    
  INTAKE AIR HEATER FOR ASSISTING DPF REGENERATION   GMNA P002125-CN-NP   PTT  
200810145672.6   15 Aug 2008   101368597   18 Feb 2009       METHOD OF
MANUFACTURING SPLIT BEARING RACES   GMNA P002127-CN-NP   PTT   200810144987.9  
18 Aug 2008   101368598   18 Feb 2009       BEARING RETENTION METHOD AND
APPARATUS   GMNA P001138-CN-NP   PTT   200810145673.0   15 Aug 2008   101368602
  18 Feb 2009       CLUTCH ACTUATION SYSTEM WITH LOCKING MECHANISM AND METHOD OF
CONTROLLING ENGAGEMENT OF A CLUTCH   GMNA P001865-CN-NP   PTT   200810213207.1  
14 Aug 2008   101368617   18 Feb 2009       8-SPEED TRANSMISSION   GMNA
P002224-CN-NP   PTT   200810213208.6   14 Aug 2008   101368618   18 Feb 2009    
  8-Speed Transmission   GMNA P002226-CN-NP   PTT   200810213210.3   14 Aug 2008
  101368619   18 Feb 2009       9-SPEED TRANSMISSION   GMNA P002238-CN-NP   PTT
  200810213241.9   15 Aug 2008   101368620   18 Feb 2009       8-SPEED
TRANSMISSION   GMNA GP-306410-CN-NP   RD   200810145679.8   15 Aug 2008  
101368663   18 Feb 2009       ACTIVE MATERIAL BASED BODIES FOR VARYING SURFACE
TEXTURE AND FRICTIONAL FORCE LEVELS   GMNA P001898-CN-NP   RD   200810145680.0  
15 Aug 2008   101368664   18 Feb 2009       ACTIVE MATERIAL BASED BODIES FOR
VARYING FRICTIONAL FORCE LEVELS AT THE INTERFACE BETWEEN TWO SURFACES   GMNA
2001P09654 DE   CC-8011   10136898.4-56   28 Jul 2001   10136898   20 Feb 2003  
    Vorderbau eines Kraftfahrzeuges mit einer bei einem Kopfaufprall sich
nachgiebig verhaltenden Fronthaube   GME GP-305761-CN-PCT   RD   200580048883.2
  38698   101371061   39862       ELECTRICALLY VARIABLE TRANSMISSION HAVING
THREE INTERCONNECTED PLANETARY GEAR SETS   GMNA 2001P09657 DE   CC-6320  
10137133.0-15   30 Jul 2001   10137133   13 Feb 2003       Hilfsvorrichtung zum
Halten und Montieren einer Druckfeder sowie Montageverfahren   GME P000220-CN-NP
  PTE   200810214219.6   21 Aug 2008   101372094   25 Feb 2009       APPARATUS
AND METHOD FOR INSTALLING CONNECTING RODS   GMNA P001923-CN-NP   ATC  
200810215409.X   30 Jul 2008   101372208   25 Feb 2009       METHOD TO INTEGRATE
A BATTERY AND ULTRA-CAPACITOR IN A FUEL CELL POWER SYSTEM   GMNA GP-308644-CN-NP
  RD   200810168632.3   22 Aug 2008   101372222   25 Feb 2009       METHOD AND
SYSTEM FOR CONSISTENT BRAKING CONTROL   GMNA GP-309078-CN-NP   NAPD  
200810210032.9   22 Aug 2008   101372225   25 Feb 2009       ACTIVE BRAKE
PULSATION CONTROL   GMNA P000178-CN-NP   PTE   200810125521.4   10 Jun 2008  
101372912   25 Feb 2009       EXHAUST SYSTEM MONITORING METHODS AND SYSTEMS  
GMNA P000658-CN-NP   PTE   200810096371.9   26 Mar 2008   101372916   25 Feb
2009       FULL RANGE TORQUE REDUCTION   GMNA GP-308984-CN-NP   PTE  
200810168625.3   21 Aug 2008   101372921   25 Feb 2009       DIESEL TRANSIENT
COMBUSTION CONTROL BASED ON INTAKE CARBON DIOXIDE CONCENTRATION   GMNA
P001586-CN-NP   PTE   200810145677.9   15 Aug 2008   101372925   25 Feb 2009    
  MAIN BEARING SUPPORT STRUCTURE FOR AN INTERNAL COMBUSTION ENGINE   GMNA
P002119-CN-NP   PTT   200810213636.9   20 Aug 2008   101373013   25 Feb 2009    
  MULTI-SPEED TRANSMISSION   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

Case Reference

 

Unit Charged

 

Filing Number

 

Filing Date

 

Pub. No.

 

Pub. Date

 

Grant No.

 

Grant Date

 

Official Title

 

IP Site

P002120-CN-NP   PTT   200810213637.3   20 Aug 2008   101373014   25 Feb 2009    
  MULTI-SPEED TRANSMISSION   GMNA P002240-CN-NP   PTT   200810213677.8   22 Aug
2008   101373015   25 Feb 2009       MULTI-SPEED TRANSMISSION   GMNA
P000377-CN-NP   PTT   200810213680.X   22 Aug 2008   101373016   25 Feb 2009    
  8-SPEED TRANSMISSION   GMNA P002239-CN-NP   PTT   200810213684.8   22 Aug 2008
  101373017   25 Feb 2009       MULTI-SPEED TRANSMISSION   GMNA P002225-CN-NP  
PTT   200810213688.6   21 Aug 2008   101373018   25 Feb 2009       MULTI-SPEED
TRANSMISSION   GMNA P001461-CN-NP   PTT   200810098741.2   30 May 2008  
101373023   25 Feb 2009       SHIFT FORK ACTUATION SYSTEM FOR CONTROL OF
SYNCHRONIZER POSITION   GMNA GP-303557-CN-NP   FCAR   200810168602.2   21 Aug
2008   101373837   25 Feb 2009       PLATE FOR A FUEL CELL ASSEMBLY   GMNA
P000259-CN-NP   RDFC   200810168634.2   21 Aug 2008   101373842   25 Feb 2009  
    PEM FUEL CELL WITH IMPROVED WATER MANAGEMENT   GMNA GP-306094-CN-PCT   RD  
200580047982.9   38693   101374695   39869       VEHICLE SEAT ASSEMBLY   GMNA
GP-306592-CN-PCT   RD   200680052901.9   06 Dec 2006   101374978   25 Feb 2009  
    OPTIMIZING PHOTOVOLTAIC-ELECTROLYZER EFFICIENCY   GMNA GP-307873-CN-PCT   RD
  200780003634.0   25 Jan 2007   101375034   25 Feb 2009       METHOD AND
APPARATUS FOR A SPARK-IGNITED DIRECT INJECTION ENGINE   GMNA GP-307216-CN-PCT  
FCAR   200680038082.2   08 Aug 2006   101375442   25 Feb 2009       LOW COST
HYDROPHILIC TREATMENT FOR FUEL CELL BIPOLAR PLATES   GMNA GP-306255-CN-PCT   ATC
  200680052806.9   13 Dec 2006   101375488   25 Feb 2009       METHOD AND
APPARATUS FOR CONTROLLING VOLTAGE LINEARITY OF VOLTAGE SOURCE INVERTERS   GMNA
GP-306254-CN-PCT   ATC   200680052856.7   14 Aug 2008   101375491   25 Feb 2009
      METHOD AND APPARATUS FOR SENSORLESS POSITION CONTROL OF A PERMANENT MAGNET
SYNCHRONOUS MOTOR (PMSM) DRIVE SYSTEM   GMNA P000430-CN-NP   MAN  
200810130971.2   29 Aug 2008   101376211   04 Mar 2009       MULTI-PURPOSE END
EFFECTOR FOR WELDER   GMNA P001678-CN-NP   PTH   200810130903.6   29 Aug 2008  
101376339   04 Mar 2009       APPARATUS AND METHOD FOR REDUCING STRAY RF SIGNAL
NOISE IN AN ELECTRICALLY POWERED VEHICLE   GMNA GP-309333-CN-NP   PTT  
200810168666.2   29 Aug 2008   101376340   04 Mar 2009       DUAL CONTROL
SOLENOID SYSTEM   GMNA GP-307764-CN-NP   RD   200810130974.6   29 Aug 2008  
101376370   04 Mar 2009       ACTIVE MATERIAL BASED CONCEALMENT DEVICES FOR
SEAMS   GMNA GP-308854-CN-NP   PTE   200810130975.0   29 Aug 2008   101377143  
04 Mar 2009       METHOD FOR REDUCING NH3 RELEASE FROM SCR CATALYSTS DURING
THERMAL TRANSIENTS   GMNA GP-309116-CN-NP   PTE   200810211164.3   01 Sep 2008  
101377148   04 Mar 2009       SYSTEM FOR COOLING ENGINE ELECTRONICS   GMNA
P000104-CN-NP   PTE   200810130978.4   29 Aug 2008   101377156   04 Mar 2009    
  AIRFLOW-BASED CRANK THROTTLE CONTROL IN A TORQUE-BASED SYSTEM   GMNA
GP-309201-CN-NP   PTCS   200810211170.9   01 Sep 2008   101377158   04 Mar 2009
      REVERSE ENGINE ROTATION DETECTION SYSTEM   GMNA GP-308165-CN-NP   PTE  
200810211169.6   01 Sep 2008   101377171   04 Mar 2009       DIESEL COMBUSTION
MODE SWITCHING CONTROL BASED ON INTAKE CARBON DIOXIDE (CO2) CONCENTRATION   GMNA

 

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act, the Access to

Information Act and the Freedom of Information and Protection of Privacy Act,
respectively.



--------------------------------------------------------------------------------

Schedule 3.25 - Item 4 - GTO Utility and Design Patents and Applications -
Non-U.S.

 

